     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1 of 1598




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                 Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                                 Plaintiffs,

                          v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                                 Defendants.




                PLAINTIFFS’ APPENDIX TO MEMORANDUM OF LAW
                         FOR PRELIMINARY INJUNCTION
                OR 5 U.S.C. § 705 STAY PENDING JUDICIAL REVIEW
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 2 of 1598


                                                   APPENDIX – INDEX
 Exhibit Number                                                 Description
U.S. Department of Education Policy Documents
                  U.S. Dep’t of Educ., Sexual Harassment: It’s Not Academic Pamphlet (1988),
Exhibit 1
                  https://files.eric.ed.gov/fulltext/ED330265.pdf
                  Racial Incidents and Harassment Against Students at Educational Institutions, 59 Fed. Reg. 11,448
Exhibit 2
                  (Mar. 10, 1994)
                  Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students, or Third
Exhibit 3
                  Parties , 62 Fed. Reg. 12,034 (Mar. 13, 1997)
                  Richard W. Riley, U.S. Sec’y of Educ., U.S. Dep’t of Educ., Dear Colleague Letter regarding Gebser v.
Exhibit 4
                  Lago Vista (Aug. 31, 1998), https://www2.ed.gov/offices/OCR/archives/pdf/AppC.pdf.
                  Richard W. Riley, U.S. Sec’y of Educ., U.S. Dep’t of Educ., Dear Colleague Letter regarding Gebser v.
Exhibit 5
                  Lago Vista (Jan. 28, 1999), https://www2.ed.gov/News/Letters/990128.html
                   Revised Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students,
Exhibit 6
                   or Third Parties , 66 Fed. Reg. 5512 (Jan. 19, 2001),
                  hStephanie
                        // Monroe,d Assistant
                                         / b / Sec’y
                                                  i /lifor/ Civil
                                                               /d Rights,
                                                                    / h U.S.
                                                                          id Dep’t
                                                                             d     of Educ., Office for Civil Rights, Dear
Exhibit 7
                  Colleague Letter (Jan. 25, 2006), https://www2.ed.gov/about/offices/list/ocr/letters/sexhar-2006.html
                  Russlyn Ali, Assistant Sec’y for Civil Rights, U.S. Dep’t of Educ., Office for Civil Rights, Dear
Exhibit 8
                  Colleague Letter (Apr. 4, 2011, withdrawn Sept. 22, 2017),
                  hU.S. Dep’t
                        //        d
                              of Educ., /Questions
                                          b / i and/liAnswers
                                                         / /l on Title
                                                                   / llIX and Sexual Violence
                                                                                        d        (Apr. 24, 2014,
Exhibit 9
                  withdrawn Sept. 22, 2017), https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf
                  U.S. Dep’t of Educ., Q&A on Campus Sexual Misconduct (Sept. 2017),
Exhibit 10
                  https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf
                  U.S. Dep’t of Educ., Race and National Origin Discrimination (Jan. 10, 2020),
Exhibit 11
                  https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/race-origin.html
Selected Comments
                 Multistate Comment (Jan. 30, 2019), https://www.regulations.gov/document?D=ED-2018-OCR-0064-
Exhibit 12
                 18211
                  Washington State School Directors’ Association Comment (Jan. 30, 2019),
Exhibit 13
                  https://www.regulations.gov/document?D=ED-2018-OCR-0064-30979
                  California Department of Education (Jan. 30, 2019), https://www.regulations.gov/document?D=ED-
Exhibit 14
                  2018-OCR-0064-104672
                  Comment of Twenty-Four Private, Liberal Arts Colleges and Universities (Jan. 30. 2019),
Exhibit 15
                  https://www.regulations.gov/document?D=ED-2018-OCR-0064-11959
                  California Community Colleges Comment (posted Feb. 27, 2019),
Exhibit 16
                  https://www.regulations.gov/document?D=ED-2018-OCR-0064-18418
                  Berkeley Unified School District Comment (Jan. 24, 2019),
Exhibit 17
                  https://www.regulations.gov/document?D=ED-2018-OCR-0064-123981
                  San Francisco Unified School District Comment (Jan. 30, 2019),
Exhibit 18
                  https://www.regulations.gov/document?D=ED-2018-OCR-0064-104596
                  Los Angeles Unified School District Comment (Jan. 8, 2019),
Exhibit 19
                  https://www.regulations.gov/document?D=ED-2018-OCR-0064-9010
                  Superintendent of Seattle Public Schools Comment (Jan. 28, 2019),
Exhibit 20
                  https://www.regulations.gov/document?D=ED-2018-OCR-0064-10426
                  School Superintendents Association Comment (Jan. 22, 2018),
Exhibit 21
                  https://www.regulations.gov/document?D=ED-2018-OCR-0064-7411




                                                            1
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 3 of 1598


Exhibit Number                                                Description
                    National Education Association Comment (Jan. 30, 2019),
Exhibit 22
                    https://www.regulations.gov/document?D=ED-2018-OCR-0064-17760
                    Center for American Progress Comment (Jan. 30, 2019),
Exhibit 23
                    https://www.regulations.gov/document?D=ED-2018-OCR-0064-31283
                    Comment by Dr. Judith Herman on behalf of 902 Mental Health Professionals (Jan. 30, 2019),
Exhibit 24
                    https://www.regulations.gov/document?D=ED-2018-OCR-0064-104088
                    American Psychological Association Comment (Jan. 30, 2019),
Exhibit 25
                    https://www.regulations.gov/document?D=ED-2018-OCR-0064-30626
                    Student Advocates for Graduate Education Comment (posted Feb. 24, 2019),
Exhibit 26
                    https://www.regulations.gov/document?D=ED-2018-OCR-0064-18002
                    National Women’s Law Center Comment (Jan. 30, 2019),
Exhibit 27
                    https://www.regulations.gov/document?D=ED-2018-OCR-0064-30297
                    SurvJustice Comment (Jan. 30, 2019), https://www.regulations.gov/document?D=ED-2018-OCR-0064-
Exhibit 28
                    104615
                    American Association of University Women of Hawaiʼi Comment (Jan. 27, 2019),
Exhibit 29
                    https://www.regulations.gov/document?D=ED-2018-OCR-0064-11945
Declarations
                    Dr. Judith L. Herman, Professor of Psychiatry Part-Time, Harvard Medical School
Exhibit 30 Expert

                    Michael Madowitz, Center for American Progress (CAP)
Exhibit 31 Expert

                    Aislinn Addington, Campus Advocate Coordinator, Oregon Sexual Assault Task Force
Exhibit 32 OR

                    Sarah Albertson, Director and Managing Attorney, Equity and Civil Rights Office, Washington Office
Exhibit 33 WA       of Superintendent of Public Instruction
                    Anita Allen, Director, Comprehensive Alternative Resolution and Equity Team, District of Columbia
Exhibit 34 DC       Public Schools
                    Marty Alvarado, Vice Chancellor for Education Services and Support, California Community Colleges
Exhibit 35 CA

                    Holly Ashkannejhad, Title IX Coordinator and Director, Office of Civil Rights Compliance and
Exhibit 36 WA       Investigation, Washington State University
                    Karen L, Baker, CEO, Pennsylvania Coalition Against Rape (PCAR)
Exhibit 37 PA

                    Hannah Bakey, Title IX Coordinator, Goldey-Beacom College
Exhibit 38 DE

                    Jamie C. Ball, Director, Equal Opportunity, Access & Title IX Coordination, Southern Illinois
Exhibit 39 IL       University Edwardsville
                    Nadine Burke-Harris, California Surgeon General
Exhibit 40 CA

                    Angela Catena, Title IX Coordinator, University of New Mexico
Exhibit 41 NM

                    Stephanie Chang, former Grievance Division Director, Student Advocate’s Office, University of
Exhibit 42 CA       California Berkeley
                    Elizabeth Collins, Education Consultant, Civil Rights Compliance Coordinator, Methods of
Exhibit 43 MI       Administration, and Title IX Coordinator, MI Department of Education



                                                            2
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 4 of 1598


Exhibit Number                                               Description
                 Geoffrey Coltrane, Senior Education Advisor, Office of the Governor
Exhibit 44 NC

                 Jacey Cooper, Chief Deputy Director for Health Care Programs and State Medicaid Director,
Exhibit 45 CA    California Department of Healthcare Services (DHCS)
                 Linda Darling-Hammond, President, California State Board of Education
Exhibit 46 CA

                 Guillermo de Veyga, Chief of Staff in the Office of the President, New Jersey City University
Exhibit 47 NJ

                 Kay Doan, Title IX Coordinator, Southern Illinois University Carbondale
Exhibit 48 IL

                 Sharon Felix-Campos, Director, Office of Equal Opportunity, California Department of Education,
Exhibit 49 CA    Office of the State Superintendent
                 Angela S. Fleischer, Director of Equity Grievance and Title IX Coordinator, Southern Oregon
Exhibit 50 OR    University
                 Joseph A. Garcia, Chancellor, Colorado Community College System
Exhibit 51 CO

                 Veronica C. Garcia, Superintendent, Santa Fe Public Schools
Exhibit 52 NM

                 Connie Gardner, Title IX Coordinator, The Evergreen State College
Exhibit 53 WA

                 Quinnelle Gomez, Director of Compliance and Title IX Coordinator, Boston Public Schools
Exhibit 54 MA

                 Diana Gonzalez, Deputy Secretary of Higher Education, New Jersey Office of the Secretary of Higher
Exhibit 55 NJ    Education
                 Brittany Grice, Director, Office for Diversity, Equity and Inclusion and former Title IX Coordinator,
Exhibit 56 CA    Los Angeles County Community College
                 Julie Hall-Panameño, Director, Educational Equity Compliance Office and Title IX Coordinator, Los
Exhibit 57 CA    Angeles Unified School District
                 Sarah E. Harebo, Title IX and Clery Administrator, University of Wisconsin System
Exhibit 58 WI

                 AdulSaleem Hasan, Assistant Commissioner of Field Services, New Jersey Department of Education
Exhibit 59 NJ

                 Valerie O. Hayes, Chief Officer for Institutional Diversity and Equity/Title IX Coordinator, Stockton
Exhibit 60 NJ    University
                 Darci V. Heroy, Associate Vice President, Chief Civil Rights Officer, and Title IX Coordinator,
Exhibit 61 OR    University of Oregon
                 Katerine Hildebrandt, Civil Rights and Title IX Coordinator, Oregon Department of Education
Exhibit 62 OR

                 Linda Hoos, Systemwide Title IX Compliance Officer, CSU System
Exhibit 63 CA

                 Angélica Infante-Green, Commissioner, Rhode Island Department of Elementary and Secondary
Exhibit 64 RI    Education
                 Dr. Janiece Jackson, Superintendent, Lindop School District 92
Exhibit 65 IL




                                                          3
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 5 of 1598


Exhibit Number                                              Description
                 Stephanie Jarrett, Manager, Human Resources/Training and Compliance and Title IX Investigator,
Exhibit 66 CA    Sonoma County Junior College District
                 Jennifer Kammarud, Senior Policy Advisor, Wisconsin Department of Public Instruction
Exhibit 67 WI

                 Shannon Kennedy, President, Rappahannock Community College
Exhibit 68 VA

                 Kim D. Kirkland, Executive Director, Office of Equal Opportunity & Access and Title IX Coordinator,
Exhibit 69 OR    Oregon State University
                 Gerard T. Leone, Jr., General Counsel, University of Massachusetts
Exhibit 70 MA

                 Karyn Lynch, Chief of Student Support Services and Title IX Co-Coordinator, School District of
Exhibit 71 PA    Philadelphia [still need final, signed 6.19.20]
                 Dr. James Mabry, President of Middlesex Community College, Chair, Massachusetts Association of
Exhibit 72 MA    Community Colleges
                 Stacy Alamo Mixson, Chief, Injury and Violence Prevention Branch, California Department of Public
Exhibit 73 CA    Health (CDPH)
                 Angela Nastase, Title IX Coordinator, George Mason University
Exhibit 74 VA

                 Evelyn Nazario, Vice Chancellor for Human Resources, California State University System
Exhibit 75 CA

                 Clare O'Shaughnessy, Title IX Coordinator and staff attorney, Vermont Agency of Education
Exhibit 76 VT

                 Fannie Osran, former Conduct Division Director, Student Advocate's Office, University of California
Exhibit 77 CA    Berkeley
                 Angie Paccione, Executive Director, Colorado Department of Higher Education and Colorado
Exhibit 78 CO    Commission on Higher Education
                 Vincent A. Pedone, Executive Director of Council of Presidents, Massachusetts State University
Exhibit 79 MA    System
                 Jesus A. Peña, Esq., Vice President for Equity Compliance, liaison for Legal Affairs, Kutztown Univ.,
Exhibit 80 PA    Interim Title IX Coordinator, Pennsylvania State System of Higher Ed. (PASSHE) [still need final,
                  i d Peoples, Title IX Coordinator, Eastern Illinois University
                 Shawn
Exhibit 81 IL

                 Clyde W. Pickett, Chief Diversity Officer, Minnesota State Colleges and Universities
Exhibit 82 MN

                 Catherine Pope, Associate Vice Chancellor of Civil Rights and Title IX, University of Pittsburgh
Exhibit 83 PA

                 Valery NL Richardson, Title IX Coordinator, University of Washingtong
Exhibit 84 WA

                 Carli Rohner, Campus Coordinator, Oregon Sexual Assault Task Force
Exhibit 85 OR

                 Avis Marie Russell, General Counsel, University of the District of Columbia
Exhibit 86 DC

                 Judith Ryan, Institutional Compliance Officer for Title IX, Rutgers University
Exhibit 87 NJ




                                                          4
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 6 of 1598


Exhibit Number                                               Description
                 Raúl M. Sánchez, Executive Director, Office of Equal Opportunity and Title IX Coordinator,
Exhibit 88 CO    Metropolitan State University Denver
                 Michele Roland Schwartz, Executive Director, Oregon Sexual Assault Task Force
Exhibit 89 OR

                 Stacey Sokol, Title IX Coordinator, Richard Bland College
Exhibit 90 VA

                 Tom Stritikus, President, Fort Lewis College
Exhibit 91 CO

                 Suzanne Taylor, Systemwide Title IX Director, University of California System
Exhibit 92 CA

                 Tony Thurmond, Superintendent of Public Instruction, State of California
Exhibit 93 CA

                 Hayley Weddle, former member, Title IX Student Advisory Board, University of California System
Exhibit 94 CA

                 Keasara Williams, Executive Director and Title IX Coordinator, Office of Equity, San Francisco
Exhibit 95 CA    Unifed School District
                 Barbara J. Wilson, Executive Vice President Academic Affairs, University of Illinois System
Exhibit 96 IL

                 Ariana Wright, Director of Equity and Equal Opportunity/Affirmative Action, Office of Institutional
Exhibit 97 VA    Equity & Diversity, Old Dominion University




                                                         5
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 7 of 1598




                   EXHIBIT 1
                                                DOCUMENT
                           Case 1:20-cv-01468-CJN        RESUME
                                                   Document 22-3 Filed 06/23/20 Page 8 of 1598

                ED 330 265                                                  HE 024 352

                TITLE               Sexual Harassment: It's Not Academic.
                INSTITUTION         Office for Civil Rights (ED), Washington, DC.
                PUB DATE            Sep 88
                NOTE                9p.
                PUB TYPE            Guides - Non-Classroom Use (055) -- Reference
                                    Materials - General (130)

                 EDRS PRICE         MFOl/PCOl Plus Postage.
                 DESCRIPTORS        *Civil Rights Legislation; College Students;
                                    compliance (Legal); Federal I�gislation; Higher
                                    Education; *Sexual Harassment; Social Behavior;
                                    Teacher Student Relationship
                 IDENTIFIERS        *Title IX Education Amendments 1972

                 ABSTRACT
                                 This pamphlet addresses the issue of sexual
                 harassment as it relates to students of postsecondary education
                 institutions. It presents information concerning Title IX of the 1972
                 Education Amendments and provides answers to the following questions
                 about sexual harassment: (1) What is an institution's legal
                 responsibility to respond to allegations of sexual harassment? (2)
                 What can a student who is confronted by sexual harassment do? (3) How
                 does the grievance process work? (4) How does a student file an OCR
                 (Office for Civil Rights) complaint? (5) Why should a student report
                 a sexual harassment experience? and (6) What is the best way for an
                 institution to deal with sexual harassment? Suggested considerations
                 when developing an institution's sexual harassment grievance
                 procedure are also provided. A list is provided of the U.S.
                 Department of Education, Office for CiviJ Rights regional offices
                 throughout the country. (GLR)




                 ***********************************************************************
                 *    Reproductions supplied by EDRS are the best that can be made
                 *                     from the original document.                     *
                 ***********************************************************************




EfilC
Qiiiil· ITC!
               EXHIBIT 1
                       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 9 of 1598




                                                                                SEXUAL
                                                                      HARASSMENT:
                                                                                    !Ts
                                                                            NOT
                                                                         ACADEMIC
                                                                                                                ,'



                                                                         U.S. Department of' Education
                                                                              Office for, Civil Rights     41

                                                                        ' Wa shing to n, D.C. 20202-1328




      U S. DEPARTMENT OF EDUCATION
 Ott et 01 hlor a hnnai Resew( h and nnotovernent
 EDUCATIONAL RESOURCES INFORMATION
           CENTER (ERIC)
     hts doctiMent hits 11t!!?, reprodut ed as
    ,Pcerood born the person or organ,/ abOn
    negmattng
 ',417C-t-lot changes have. been readp lo ntnytoyr,
    teprodurbon twahty
                                                                                            NW,
    I )(1nffiS ril Vd?VicIr Optelions SI idOCI 0 IOIS 110(.11
    Meld dM) nrd r,000Vianly reteeSPnt othrmat
    OF RI poslhon of policy




                                                                            2
EXHIBIT 1
                                                                BEST COPY AVAILABLE
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 10 of 1598




                                                                                                 vif1,4%.4       ,   ...


                                                                                                             .
                                                                     6116-.;41.;          ea'a P
                                                                                   11,.      ed
                                                                                            k,
                                                              -4   61eakle-,


                                                                    SEXUAL HARASSMENT:
                                                                     IT'S NOT ACADEMIC
                                                        Sexual harassment of students is a real and in-
                                                        creasingly visible problem of serious conse-
                                                        quence in higher education. A sexual harassment
                                                        experience can affect all aspects of a student's
                                                        life: it can threaten a student's emotional well-
                                                        being, impair academic progress and even inhibit
                                                        the attainment of career goals.
                                                            Most sexual harassment incidents involve a
                                                        male harasser and a female victim, although there
                                                        have been several reported cases involving
                                                        female harassers and male victims as well as
                                                        same-sex harassment. Other forms of discrimina-
                                                        tion, such as that based on ra..1e, may be com-
                                                        bined with an incident of sexual harassment and
                                                        furthe1 compound the severity of its effect and the
                                                        difficulty of its resolution. Whatever the cir-
                                                        cumstances, academic institutions must address
                                                        the problem in order to ensure all students a just
                                                        and equal learning opportunity.

                                                                     TITLE IX AND SEXUAL
                                                                         HARASSMENT

                                                       Sexual harassment in educational institutions is
                                                       not simply inappropriate behavior; it is against the
                                                       law. Sexual harassment of students is a violation
                                                       of Title IX of the 1972 Education Amendments in
                                                       that it constitutes differential treatment on the
                                                       basis of sex. Title IX applies to any educational
                                                        program or activity which receives Federal funds
      U.S. Department of Education                      and protects both employees and students.*
          Office for Civil Rights
      Washington, DC 20202-1328
                                                           *Although sexual harassment against employees is con-
              September 1988                           trary to Title IX, this pamphlet addresses only the issue of sex-
                                                       ual harassment as it relates to students.

                                                                                                                           1




EXHIBIT 1
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 11 of 1598




 The law states:
                                                               QUESTIONS AND ANSWERS
                                                              ABOUT SEXUAL HARASSMENT
    No person in the United States shall, on
    the basis of sex, be excluded from par-
                                                                    OF STUDENTS
    ticipation in, be denied the benefits of, or
                                                          Question:       What is an institution's legal respon-
    be subjected to discrimination under any
                                                          sibility to respond to allegations of sexual harass-
    education program or activity receiving
                                                          ment?
    Federal financial assistance.    .   .



                                                          Answer: The responsibility is the same as it
 In an August 1981 policy memorandum, the Of-             would be for any other sex discrimination com-
 fice for Civil Rights (OCR) of the U.S. Department
                                                          plaint filed under Title IX. An institution can either
 of Education reaffirmed its jurisdiction over sex-       utilize its general grievance procedure, required
 ual harassment complaints under Title IX and             by Section 106.8 of the Title IX regulation, or
 adopted the following working definition:
                                                          deveiop and implement special procedures for
                                                          handling sexual harassment allegations. Given
    Sexual harassment consists of verbal or
                                                          the especially sensitive nature of this form of sex
    physical conduct of a sexual nature, im-
                                                          discrimination, some institutions have opted for
    posed on the basis of sex, by an                      the latter course of action and/or have instituted
    employee or agent of a recipient that                 specific training in handling these cases. Title IX
    denies, limits, provides different, or con-
                                                          requires that grievance procedures be prompt
    ditions the provision of aid, benefits, serv-         and equitable.
    ices or treatment protected under Title
    I X .2


                                                                           ,teac.hing assistan
                                                                                   Wilk;
                                                                                 ktio*: .we:
                                                                              .`otir.af 'clael.
                                                                                  A




                                                          Question: What can a student who is con-
                                                          fronted by sexual harassment do?

                                                          Answer:     There are many courses of action that
                                                          a student can take in response to a sexual harass-
                                                          ment experience. They include seeking advice in-
                                                          formally, requesting third-party intervention, filing
                                                          a formal complaint. For example, a student can
                                                          do one or more of the following:
                                                            Tell the harasser (in person or by letter and
                                                          when it is reasonably certain that such action will
                                                          not jeopardize the student's personal safety,
                                                          academic status or professional future) that the
                                                          behavior is neither humorous nor welcome and
                                                          should cease immediately.
2




EXHIBIT 1                                             4
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 12 of 1598




     Seek support from a friend, colleague or                request informal third-party mediation; or
counselor.                                                   file a grievance which initiates formal in-
     Keep a written record, documenting, as                  vestigation and resolution of a complaint.
precisely as possible, what happened, when it
took place, the names of witnesses, if any, the stu-    Title IX mandates that all such complaints be in-
dent's response, and any other information that         vestigated and resolved in a "prompt and
may be helpful later.5                                  equitable" manner. In some procedures, a single
     Find out whether other students and/or             individual conducts the investigation; in others,
employees have also been harassed and whether           it is accomplished by committee.
they could offer corroborating testimony.
   Seek advice on how to deal with the situation        Investigating      sexual       harassment   complaints
from a supportive and knowledgeable person.             often requires inquiries into interpersonal rela-
   Find out what the campus grievance process           tions and may also involve professional ethics,
is and discuss the options with an adyisor and/or       behavior and judgment. Awareness of and sensi-
friend.                                                 tivity to the potentially negative effect on the
    File a complaint with the institution and/or with   lives and careers of both parties involved is of
the Office for Civil Rights.                            great importance in handling an investigation.
                                                        Where there is evidence to substantiate a
                                                        charge of sexual harassment, the institution
                                                        must take immediate action to stop and prevent
                                                        further harassment, as well as initiate appropri-
                                                        ate remedial measures.



                                                               lhey (the -..prolespors) shout
Question:      How does the grievance process
work?
                                                                realizekthac.          t tvea po
                                                               gofoianug tothOlittfi

Answer: There are many types of grievance
                                                               think about th
procedures. Thus, it is difficult to describe the
specific steps that would occur if a student de-
cided to take action following a sexual harassment
experience.                                             Question:       How does a student file an OCR
                                                        complaint?
An exemplary procedure would provide the stu-
dent with a variety of sources of initial, confiden-    Answer:      The OCR complaint procedure is ini-
tial and informal consultation concerning the in-       tiated by a letter to the OCR regional office serv-
cident(s), without committing the individual to the     ing the Department of Education administrative
formal act of filing a complaint with its required      region where the college or university is located.
subsequent investigation and resolution. Follow-        (Regional OCR addresses begin on page 11.) The
ing informal consultation, a student could then         letter should include the name, address and
decide whether to:                                      daytime telephone number of the student, and
                                                        provide the date(s) of, and sufficient information
       do nothing (rarely recommended);                 about, the alleged incident(s) so that OCR can
       take personal action (such as a letter to the    understand the nature of the complaint.
       harasser);

 4                                                                                                           5




EXHIBIT 1
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 13 of 1598




  The complaint should be filed within 180 days                  transfer to another college or university;
  from the last date of the alleged discrimination,              be unable to obtain customary job referrals and
  unless the time for filing is extended by the                references; and
  responsible Department official or his designee.                experience adverse emotional effects.

  One reason for extending the time for filing is if a         Harassing behavior, if ignored or not reported, is
  student uses a postsecondary educational insti-              likely to continue and become worse rather than
  tution's internal grievance procedure, and then              "go away." In addition, unless a sexual harass-
  desires to file with OCR, such complaints must               ment experience is reported, the institution can-
  be filed within 60 days after the completion of an           not take remedial action.
  internal grievance procedure. Where OCR has
  jurisdiction, its investigation is limited to those                  Playboy centerlolds were used
  allegations in the internal grievance procedure.                     as AnatovitOphing slides.... .
  As a policy, OCR does not reveal the names or                        In slidesalclus, teaching aids
  other identifying information about an individual                    and eve4,cittitiiiiin student note
  unless it is necessary for the completion of an in-                  service, lyik;kitInd that nurses
  vestigation or for enforcement activities against                    %yre' -OriIttas se xy, bitchy or
  an institution that violates the law. OCR never                       bossY butlaver as professional
  reveals to an institution under investigation the                     health care wOrkers.8
  identity of the person who filed the complaint,
  unless the person first gives OCR written consent
  to do so.                                                    Question: What is the best way for an institu-
                                                               tion to deal with sexual harassment?
  A student is not required by law to utilize the in-
  stitutional grievance procedure before filing a              Answer: The Title IX regulation requires institu-
  complaint with OCR. However, in some institu-                tions to adopt and publish grievance procedures
  tions, filing a complaint with OCR precludes any             that provide for the prompt and equitable resolu-
   further use of the institutional grievance pro-             tion of sex discrimination complaints. To comply
   cedures. Thus, a student does need to know what,            with the requirement, an institution must:
   if any, impact this action will have on utilizing or
   continuing the institutional grievance process.                ensure that its Title IX grievance procedure is
                                                                suitable and adequate for dealing with sexual
   Question:   Why should a student report a sex-
                                                                harassment complaints; and
   ual harassment experience?
                                                                  ensure that the grievance procedure is publi-
   Answer: The impact of sexual harassment on                   cized and accessible to the entire academic
   a student's educational progress and/or attain-              community.
   ment of future goals can be significant and should           In addition to responding to incidents that have
   not be underestimated. As a result of a sexual               already occurred, steps could be taken to prevent
   harassment experience, a student may, for                    sexual harassment. To help prevent sexual
   example:                                                     harassment, an institution could:
       receive an undeserved grade in a critical
                                                                   issue and disseminate an explicit statement
   course;
                                                                which affirms its position that sexual harassment
     have to seek a new academic advisor;
                                                                is a violation of institutional policy and will not be
     find it necessary to choose a new thesis topic;
       drop out of a chosen field of study;                     tolerated;

                                                                                                                    7
   6




                                                          f;
EXHIBIT 1
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 14 of 1598




   develop and adopt a working definition that               Is the grievance procedure coordinated with
 identifies conduct that would be considered                 other institutional grievance procedure
 harassment; and                                             systems?
   develop methods to inform new administrators,             Can a student be acJoinpanied by a friend or
 faculty and students of the institution's sexual            advisor throughout the complaint process?
 harassment policy and grievance procadures.                 Does the grievance procedure provide an op-
                                                             portunity for informal consultation and, where
 In the final analysis, adoption of strong preven-
                                                             appropriate, informal resolution before moving
 tive measures is the best way to confront sexual
                                                             into formal procedures?
 harassment. Additionally, the Supreme Court has
                                                             After initial contact in the grievance procedure,
 affirmed the right of an individual to pursue private
                                                             does the complainant have:
 legal action under Title IX. In the event of a
                                                                control over whether or not further institu-
 lawsuit, previously instituted preventive measures
                                                                tional action will be taken; and
 may also serve to reduce institutional liability
                                                                an opportunity to participate in decision-
 resulting from acts of sexual harassment.
                                                                 making regarding the method for resolving
                                                                the matter?
          The students have to know that                     Is the grievance procedure process credible to
          if they decide to take sorn.                       the constituency it is designed to serve?
          course of action, it's not goingl:                 Are persons of authority, credibility and sen-
          be wasted time. . . . If you tak                   sitMty involved in the grievance procedure
          the risk to make a complaint, It'                  process?
          going to be listened to . . . take                 Does the grievance procedure adhere to the
          seriously and we (the institufion                  Title IX regulations?
          are going to follow through o                      Does the grievance procedure provide for in-
          it . . . and be very serious about                 dependent and impartial investigation which
          it.9                                               produces persuasive findings based on:
                                                             - thorough fact finding;

 SUGGESTED CONSIDERATIONS                                       careful review; and
                                                             - opportunity for appeal?
 WHEN DEVELOPING AN
                                                             Is every effort made to protect the confidential-
 INSTITUTION'S SEXUAL                                        ity of the parties?
 HARASSMENT GRIEVANCE                                        Is the opportunity for reprisal and retaliation
 PROCEDURE                                                   minimized?
 The Title IX regulation requires institutions to            Does the grievance procedure provide prompt
 adopt and publish grievance procedures provid-              and equitable resolution of the complaint?
 ing for prompt and equitable resolution of com-             Are there time frames in the grievance pro-
 plaints. With the exception of the prompt and               cedure by which a complaint should be in-
 equitable requirements, the following questions             vestigated and resolved?
 represent only suggestions which an institution             Is a thorough yet timely remedy possible within
 may find helpful to consider when developing a              the established timetable?
 sexual harassment grievance procedure.                      Does the grievance procedure include ap-
                                                             propriate remedy for the complainant and in-
     Is the grievance procedure flexible enough to           stitutional corrective action where there is a
     accommodate the wide range of incidents of              finding of sexual harassment?
     sexual harassment?

 8                                                                                                         9




EXHIBIT 1                                                7
                  Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 15 of 1598




   Does the grievance procedure include provi-
   sions for quality control, tracking, record keep-                             FOR INFORMATION AND/OR
   ing and data retrieval?                                                        MATERIALS'ON SEXUAL
                                                                                  HARASSMENT CONTACT:

                    in we need to ')get aa
                                                                                            Region I
                                        w
                   eJáuepftin9c a .                         ,           Connecticut, Maine, Massachusetts,
         ,   \
                  Oed   lijiiii:            ,
                                                4


                                                  i
                                                      ro
                                                    ,ir     ,-,         New Hampshire, Rhode Island, Vermont
                 to iitori (sexu     a          ment frog
                                                                        Regional Civil Rights Director
                 happening.19
                                                                        U.S. Department of Education
                                                                        Office for Civil Rights, Region I
  Footnotes                                                             John W. McCormack POCH
                                                                        Post Office Square, Rm. 222
        1.       Cited in Women Student's Coalition (WSC), The          Boston, Massachusetts 02109-4557
                 Quality of Women's Education at Harvard University:    (617) 223-9662; TDD (617) 223-9695
                 A Survey of Sex Discrimination in ere Graduate and
                 Professional Schools Report, Harvard Univ., June
                 1980, p. 10.
        2.       OCR Policy Memorandum, August 31, 1981, from                              Region II
                 Antonio J. Califa, Director for Litigation, Enforce-
                 ment and Policy Service, OCR to Regional Civil         New Jersey, New York, Puerto Rico,
                 Rights Directors.                                      Virgin Islands
        3.       Frank J. Till, Sexual Harassment: A Report on the
                 Sexual Harassment of Students, National Advisory       Regional Civil Rights Director
                 Council on Women's Educational Programs, 1980,         U.S. Department of Education
                 p. 18.                                                 Office for Civil Rights, Region II
        4.       L. Miranda & Associates, Inc. (LM&A), personal in-     26 Federal Plaza, 33rd Floor
                 terview with female undergraduate student, 1981.
        5.       Adapted from Volicy Statement on Sexual Harass-
                                                                        New York, New York 10278-0082
                 ment," Northeastern Illinois University, 1981, p. 3.   (212) 264-4633; TDD (212) 264-9464
        6.       LM&A, op. cit., fomale undergraduate student, 1981.
        7.       Ibid, male undergraduate student, 1981,
        8.       P. Franklin, H. Mogling, P. Zatlin-Boring, R.
                                                                                           Region III
                 Angress, "Sexual and General Harassment in the
                 Academy: A Guide for Faculty, Students and Ad-         Delaware, District of Columbia,
                 ministrators", the Modern Language Association of      Maryland, Pennsylvania, Virginia,
                 America, 1981, p. 22.
        9.
                                                                        West Virginia
                 LM&A, op. cit., male undergraduate student, 1981.
       10.       lbid, professor of pohtical science, 1981.             Regional Civil Rights Director
                                                                        U.S. Department of Education
                                                                        Office for Civil Rights, Region III
                                                                        3535 Market St.,
                                                                        Room 6300
                                                                        Philadelphia, Pennsylvania 19104-3326
                                                                        (215) 596-6791; TDD (215) 596-6794




  10




EXHIBIT 1
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 16 of 1598




                   Region IV                                             Region VII

Alabama, Florida, Georgia, Kentucky,                   Iowa, Kansas, Missouri, Nebraska
Mississippi, North Carolina,                           Regional Civil Rights Director
South Carolina, Tennessee                              U.S. Department of Education
Regional Civil Rights Director                         Office for Civil Rights, Region VII
U.S. Department of Education                           P.O. Box 901381
Office for Civil Rights, Region IV                     10220 N. Executive Hills Blvd., 8th Fl.
101 Marietta Tower - 27th Floor                        Kansas City, Missouri 64190-1381
Mail to: P.O. Box 1705                                 (816) 891-8026; 'MD (816) 374-7607
Atlanta, Georgia 30301-1705
(404) 331-2806; TDD (404) 331-7803                                        Region VIII
                                                       Colorado, Montana, North Dakota,
                    Region V                           South Dakota, Utah, Wyoming
Illinois, Indiana, Minnesota,                          Regional Civil Rights Director
Michigan, Ohio, Wisconsin                              U.S. Department of Education
                                                       Office for Civil Rights, Region VIII
Regional Civil Rights Director                         1961 Stout Street, Room 342
U.S. Department of Education                           Denver, Colorado 80294-3608
Office for Civil Rights, Region V
                                                       (303) 844-5695; TDD (303) 844-3417
401 South State Street - 7th Floor
Chicago, Illinois 60605-1202
(312) 353-2520; TDD (312) 353-2540                                        Region IX
                                                       Arizona, California, Hawaii Nevada,
                                                       Guam, Trust Territory of the
                    Region Vi                          Pacific Islands, American Samoa
 Arkansas, Louisiana, New Mexico,                      Regional Civil Rights Director
 Oklahoma, Texas                                       U.S. Department of Education
 Regional CMI Rights Director                          Office for Civil Rights, Region IX
 U.S. Department of Education                          221 Main Street, 10th Floor
 Office for Civil Rights, Region VI                    San Francisco, California 94105-1925
 1200 Main Tower Bldg. - Suite 2260                    (415) 227-8020; TDD (415) 227-8124
 Dallas, Texas 75202-9998
 (214) 767-3936; TDD (214) 767-3315                                        Region X
                                                       Alaska, Idaho, Oregon, Washington
                                                       Regional Civil Rights Director
                                                       U.S. Department of Education
                                                       Office for Civil Rights, Region X
                                                       Mail Code 10-9010
                                                       915 Second Avenue
                                                       Seattle, Washington 98174-1099
                                                       (206) 442-1636; TDD (206) 442-4542
 12




EXHIBIT 1
                                               9
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 17 of 1598




                   EXHIBIT 2
                 Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 18 of 1598
 11448                    F ed e ra l R egister / V o l. 59, N o . 47 / T h u rsd ay, M arch 10, 1994 / N otices

 DEPARTMENT OF EDUCATION                           to apprise recipients and students o f the               Jurisdiction
                                                   legal standards, rights, and
   Racial Incidents and Harassment                                                                             In all cases, O CR must first decide
                                                   responsibilities under title VI with
   Against Students at Educational                                                                          whether it has jurisdiction over claim s
                                                   regard to this issue.
   Institutions; Investigative Guidance                                                                     involving racial incidents or
                                                      The guidance outlines the procedures                  harassment. Under the C iv il Rights
   ACTION: Notice o f investigative guidance. and analysis that O CR w ill follow when                      Restoration A ct o f 1987,3 O CR generally
                                                   investigating possible violations of title               has institution-wide jurisdiction over a
   SUMMARY: The Assistant Secretary for
                                                   V I based upon racial incidents and                      recipient of Federal funds.
   C iv il Rights announces investigative
   guidance, under title V I o f the C ivil        harassment. The guidance relies upon                        If an institution receives Federal
                                                   current legal standards.                                 funds, title V I requirements apply to all
   Rights A ct o f 1964, that has been
  provided to the O ffice for C iv il Rights          Dated: March 7,1994.                                  o f the academ ic, athletic, and
   (OCR) Regional Directors on the                 Norma V. Cantu,                                          extracurricular programs o f the
  procedures and analysis that OCR staff                                                                    institution, whether conducted in
                                                   Assistant Secretaryfor Civil Rights.                     facilities o f the recipient or elsewhere.
  w ill follow when investigating issues of
  racial incidents and harassment against          Investigative Guidance on Racial                         Title V I covers all o f the uses of
  students at educational institutions. The Incidents and Harassment Against                                property that the recipient owns and all
  investigative guidance incorporates and Students                                                          of the activities that the recipient
  applies existing legal standards and                                                                      sponsors. Title V I covers all o f these
  clarifies O CR's investigative approach in          This notice discusses the investigative               operations, whether the individuals
  cases involving racial incidents and            approach and analysis that the O ffice for                involved in a given activity are students,
  harassm ent                                     C iv il Rights (OCR) staff w ill follow                   faculty, employees, or other participants
  EFFECTIVE DATE: M arch 10,1994.
                                                  when investigating issues o f                             or outsiders.
                                                  discrim ination against students based
  FOR FURTHER INFORMATION CONTACT:                on alleged racial incidents—including                     Standard Different Treatment by Agents
  Jeanette J. Lim , U .S . Department of          incidents involving allegations o f
                                                                                                            or Employees
  Education, 400 M aryland Avenue; SW ., harassment on the basis o f race—that                                 As with other types o f discrim ination
  room 5036 Sw itzer Building,                    occur at educational institutions.1 This                  claim s, OCR w ill first apply a standard
  W ashington, DC 20202-1174;                     guidance is supplemented by a                             different treatment analysis to
  Telephone: (202) 205—8635. Individuals corresponding compendium o f legal                                 allegations involving racial incidents
 who use a telecom m unications device            resources for detailed legal citations and                perpetrated by representatives of
  for the deaf (TDD) may call the TDD             examples.                                                 recipients. Under this analysis, a
 number at (202) 205-9683 or 1-800-                                                                        recipient violates title V I if one of its
 421-3481.                                            Under title V I o f the C iv il Rights Act
                                                                                                            agents or employees, acting w ithin the
 SUPPLEMENTARY INFORMATION: Title V I of o f 1964 (title VI) and its implementing                           scope of his or her official duties, has
 the C iv il Rights A ct o f 1964 (title VI), 42 regulations, no individual may be                         treated a student differently on the basis
 U .S .C . 2000d et s e q prohibits               excluded from participation in , be
                                                  denied the benefits of, or otherwise be                   o f race, color, or national origin in the
 discrim ination on the basis o f race,                                                                    context of an educational program or
 color, or national origin in any program         subjected to discrim ination on the
                                                  ground o f race, color or national origin                activity without a legitim ate,
 or activity receiving Federal financial                                                                   nondiscriminatory reason so as to
 assistance. The Department of                    under any program or activity that
                                                  receives Federal funds. R acially based                  interfere with or lim it the ability of the
 Education (Department) has                                                                                student to participate in or benefit from
 promulgated regulations in 34 CFR part           conduct that has such an effect and that
                                                  consists o f different treatment o f                     the services, activities or privileges
 100 to effectuate the provisions of title                                                                 provided by the recipient.4 In applying
 V I with regard to programs and                  students on the basis o f race by
                                                  recipients’ agents or em ployees, acting                 this standard different treatment
 activities receiving funding from the                                                                     analysis, O CR staff w ill address the
 Department. The regulations in 34 CFR            w ithin the scope o f their official duties, „
                                                  violates title V I. In addition, the                     follow ing questions—
 100.7(c) provide that O CR w ill                                                                              (1) Did an official or representative
 investigate whenever a com pliance               existence o f a racially hostile
                                                  environment that i$ created,                             (agent or employee) o f a recipient treat
review, report, com plaint, or any other                                                                   someone differently in a way that
information indicates a possible failure          encouraged, accepted, tolerated or left
                                                  uncorrected by a recipient also                          interfered with or lim ited the ability of
to com ply with title V I and the                                                                          a student to participate in or benefit
Department’s im plementing regulations. constitutes different treatment on the                             from a program or activity o f the
The Department has interpreted title V I         basis o f race in violation o f title V I.
                                                 These forms o f race discrim ination are                  recipient?
as prohibiting racial harassment.                                                                              (2) Did the different treatment occur
     The existence o f racial incidents and       discussed further below . 2
                                                                                                           in the course of authorized or assigned
harassment on the basis o f race, color,                                                                   duties or responsibilities o f the agent or
or national origin against students is              1This investigative guidance is directed at
                                                 conduct that constitutes race discrimination under        employee? *
disturbing and o f major concern to the          title VI of the Civil Rights Act of 1964,42 U .S.C.
Department. Racial harassment denies             2000d et seq. (title VI), and its implementing        *      3See 42 U .S .C . 2000d-4 (1988) (amending title
students the right to an education free          regulations at 34 CFR Part 100, and not at the            VI).
o f discrim ination. To enable O CR to           content of speech. In cases in which verbal                  4Note that such incidents can constitute
                                                 statements or other forms of expression are               violations of title VI even if they do not constitute
investigate those incidents more                 involved, consideration w ill be given to any             “ harassment,” so long as they do constitute direct
effectively and efficiently, a                   implications of the First Amendment to the United         different treatment by agents or employees, as
memorandum o f investigative guidance            States Constitution. In such cases, regional staff will   defined in this section, that interferes with or limits
has been distributed to O CR staff. The          consult with headquarters.                                the ability of a student to participate in or benefit
substance o f this memorandum and the               2 For the sake of simplicity and clarity, the term     from the recipient’s programs or activities.
accompanying legal compendium are
                                                 “ race” shall be used throughout this guidance to            3As used throughout this investigative guidance,
                                                 refer to all forms of discrimination prohibited by        the determination as to whether an agent or
being published today w ith this notice          title VI—i.e., race, color, and national origin.          employee of a recipient is acting within the scope




              EXHIBIT 2
               Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 19 of 1598
                        F ed eral R egister / V o l. 59, N o. 47 / T hursday, M arch 10, 1994 / N otices                                        114 4 9


   (3) Was the different treatment based             the totality o f the circumstances, w ith               educational program by a reasonable
on race, color, or national origin?                  particular attention paid to the factors                person, o f the same age and race as the
   (4) Did the context or circumstances              discussed below.                                        victim , under sim ilar circumstances,
of the incident provide a legitimate,                                                                        O CR w ill find that a hostile
                                                     Severe, Pervasive or Persistent Standard                environment existed. The perspective of
nondiscrim inatory, nonpretextual basis
for the different treatment?                                     To determine whether a racially             a person o f the same race as the victim
   Where, based on the evidence                              hostile environment exists, it must be          is necessary because race is the
obtained in the investigation, questions                     determined if the racial harassment is          immutable characteristic upon which
1—3 are answered “ yes” and question 4                       severe, pervasive or persistent. O CR w ill     the harassment is based. The reasonable
is answered "n o ,” OCR w ill conclude                       examine the context, nature, scope,             person standard as applied to a child
that there was discrim ination in                            frequency, duration, and location of            must incorporate the age, intelligence
violation of title V I under this standard                   racial incidents, as w ell as the identity,     and experience of a person under like
different treatment analysis. If questions                   number, and relationships of the                circumstances to take into account the
1, 2 or 3 are answered “ no,” or if                          persons involved. The harassment must           developmental differences in maturity
questions 1 through 4 are answered                           in most cases consist of more than              and perception due to age.
“ yes,” O CR w ill find no violation under                   casual or isolated racial incidents to               To determine severity, the nature of
this theory. If warranted by the nature                      establish a title V I violation. Generally,     the incidents must also be considered.
and scope of the allegations or evidence,                    the severity o f the incidents needed to        Evidence may reflect whether the
O CR w ill proceed to determine whether                      establish a racially hostile environment        conduct was verbal or physical and the
the agent’s or employee’s actions                            under title VI varies inversely with their      extent of hostility characteristic of the
established or contributed to a racially                     pervasiveness or persistence^                   incident. In some cases, a racially
hostile environment as described below.                          First of a ll, when O CR evaluates the      hostile environment requiring
O CR also w ill conduct a “ hostile                          severity of racial harassment, the unique       appropriate responsive action may
environment” analysis where actions by                       setting and m ission of an educational          result from a single incident that is
 individuals other than agents or                            institution must be taken into account.          sufficiently severe. Such incidents may
 employees are involved;                                     A n educational institution has a duty to        include, for example, injury to persons
                                                              provide a nondiscriminatory                     or property or conduct threatening
Hostile Environment Analysis                                  environment that is conducive to                injury to persons or property.
    A violation of title VI may also be                       learning. In addition to the curriculum ,           The size of the recipient and the
found if a recipient has created or is                        students learn about many different             location of the incidents also w ill be
responsible for a racially hostile                            aspects of human life and interaction           im portant. Less severe or fewer
environment—i.e ., harassing conduct                          from school. The type of environment            incidents may more readily create racial
(e.g., physical, verbal, graphic, or                          that is tolerated or encouraged by or at        hostility in a smaller environment, such
written) that is sufficiently severe,                         a school can therefore send a                   as an elementary school, than in a larger
pervasive or persistent so as to interfere particularly strong signal to, and serve                           environment, such as a college campus.
with or lim it the ability of an individual as an influential lesson for, its students.                       The effect of a racial incident in the
to participate in or benefit from the                             This is especially true for younger,         private and personal environment of an
services, activities or privileges                            less mature children, who are generally          individual’s dormitory room may differ
provided by a recipient. A recipient has more impressionable than older                                        from the effect of the same incident in
subjected an individual to different                           students or adults. Thus, an incident           a student center or dormitoiy lounge.
treatment on the basis of race if it has                      that might not be considered extremely               The identity, number, ana
effectively caused, encouraged,                                harmful to an older student plight              relationships of the individuals
accepted, tolerated or failed to correct a nevertheless be found severe and                                    involved w ill also be considered on a
racially hostile environment of w hich it harmful to a younger student. For                                    case-by-case basis. For example, racially
 has actual or constructive notice (as                         exam ple, verbal harassment of a young          based conduct by a teacher, even an
 discussed below).                                             ch ild by fellow students that is tolerated      “ off-duty” teacher, may have a greater
     Under this analysis, an alleged                           or condoned in any way by adult                  im pact on a student than the same
 harasser need not be an agent or                              authority figures is likely to have a far        conduct by a school maintenance
 employee of the recipient, because this                       greater impact than sim ilar behavior            worker or another student. The effect of
 theory of liability under title V I is                        w ould have on an adult. Particularly for        conduct may be greater if perpetrated by
 premised on a recipient’s general duty                        young children in their formative years          a group of students rather than by an
 to provide a nondiscriminatory                                of development, therefore, the severe,           individual student.
 educational environment.                                      pervasive or persistent standard must be            In determining whether a hostile
      To establish a violation of title V I                    understood in light of the age and               environment exists, O CR investigators
 under the hostile environment theory,                         im pressionability of the students               w ill also be alert to the possible
 OCR must find that: (1) A racially                            involved and w ith the special nature             existence at the recipient institution of
 hostile environment existed; (2) the                          and purposes o f the educational setting          racial incidents other than those alleged
 recipient had actual or constructive                          in m ind.                                         in the com plaint and w ill obtain
 notice of the racially hostile                                    A s with other forms of harassment,           evidence about them to determine
 environment; and (3) the recipient failed O CR must take into account the relevant                              whether they contributed to a racially
 to respond adequately to redress the                           particularized characteristics and               hostile environment or corroborate the
 racially hostile environment. Whether                          circumstances o f the victim —especially         allegations.
  conduct constitutes a hostile                                 the victim ’s race and age—when                     Finally, racial acts need not be
  environment must be determined from                           evaluating the severity o f racial               targeted at the com plainant in order to
                                                                incidents at an educational institution.         create a racially hostile environment.
  o f his or her o ffic ia l duties or em ploym ent m ust be    If O CR determines that the harassment           The acts may be directed at anyone. The
  m ade on a case-by-case basis, taking in to account           was sufficiently severe that it would            harassment need not be based on the
  such factors as the relation ship betw een the parties
                                                                have adversely affected the enjoyment            ground of the victim ’s or com plainant’s
  and th e tim e, location and context o f the alleged
                                                                of some aspect of the recipient’s                race, so long as it is racially motivated
  harassm ent.




           EXHIBIT 2
              Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 20 of 1598
 11450                 F ed eral R egister / V o l. 59, N o . 47 / T h u rsd ay, M arch 10, 1994 / N otices

 (e.g., it might be based on the race o f a     made a proper inquiry, and if the             been, racial (e.g., the hanging of nooses,
 friend or associate o f the victim ).          recipient should have made such an            random violence against m inorities,
 A dditionally, the harassment need not         inquiry, knowledge o f the harassment         etc.).
 result in tangible injury or detriment to      w ill be imputed to the recipient. A
 the victim s o f the harassment.               recipient ¿ s o may be charged w ith          Recipient’s Response
    If O CR finds that a hostile                constructive notice if it has notice of          Once a recipient has notice o f a
 environment existed under these                some, but not all, o f the incidents          racially hostile environment, the
 standards, then it w ill proceed to            involved in a particular com plaint.          recipient has a legal duty to take
 determine whether the recipient                   In some cases, the pervasiveness,          reasonable steps to elim inate it.6 Thus,
 received notice o f the harassment, and        persistence, or severity o f the racial       if OCR finds that the recipient took
 whether the recipient took reasonable          harassment may be enough to infer that       responsive action, O CR w ill evaluate the
 steps to respond to the harassment.            the recipient had notice of the hostile       appropriateness o f the responsive action
   Notice                                       environment (e.g., a racially motivated      by exam ining reasonableness,
                                                assault on a group o f students). A          tim eliness, and effectiveness. The
     Though the recipient may not be            finding that a recipient had constructive
   responsible directly for a ll harassing                                                   appropriate response to a racially
                                                notice o f a hostile environment meets       hostile environment must be tailored to
   conduct, the recipient does have a           the notice requirement o f the analysis.
  responsibility to provide a                                                                redress fu lly the specific problems
                                                   If the alleged harasser is an agent or    experienced at the institution as a result
  nondiscriminatory educational                 employee o f a recipient, acting w ithin
  environment. If discrim inatory conduct the scope o f his or her official duties           of the harassment. In addition, the
  causes a racially hostile environment to                                                   responsive action must be reasonably
                                                (i.e., such that the individual has actual   calculated to prevent recurrence and
  develop that affects the enjoyment o f the or apparent authority over the students
  educational program for the student(s)                                                     ensure that participants are not
                                                involved), then the individual w ill be
  being harassed, and if the recipient has                                                   restricted in their participation or
                                                considered to be acting in an agency
  actual ox constructive notice o f the                                                      benefits as a result o f a racially hostile
                                                capacity and the recipient w ill be
  hostile environment, the recipient is                                                      environment created by students or
                                                deemed to have constructive notice o f
  required to take appropriate responsive                                                    nonemployees.
                                               the harassment. If the recipient does not
  action. This is the case regardless o f the have a policy that prohibits the conduct           In evaluating a recipient’s response to
  identity o f the person(s) com m itting the o f racial harassment, or does not have        a racially hostile environment, O CR w ill
  harassment—a teacher, a student, the         an accessible procedure by w hich             examine disciplinary policies, grievance
  grounds crew, a cafeteria worker,            victim s o f harassment can make their        policies, and any applicable anti­
  neighborhood teenagers, a visiting           com plaints known to appropriate              harassment policies. ^ O CR also w ill
  baseball team, a guest speaker, parents,     officials, agency capacity—and thus           determine whether the responsive
  or others. This is also true regardless o f  constructive notice—is established.           action was consistent w ith any
  how the recipient received notice. So            The existence of both a policy and        established institutional policies or with
  long as an agent or responsible              grievance procedure applicable to racial      responsive action taken w ith respect to
  employee o f the recipient received          harassment (depending upon their              sim ilar incidents.
 notice, that notice w ill be im puted to      scope, accessibility and clarity, and             Exam ples o f possible elements of
 the recipient                                 upon the acts o f harassment) is relevant     appropriate responsive action include
     A recipient can receive notice in         in the determination o f agency capacity.     im position o f disciplinary measures,
 many different ways. For exam ple, a          A policy or grievance procedure               development and dissem ination of a
 Student may have filed a grievance or         applicable to.harassment must be clear        policy prohibiting racial harassment,
 com plained to a teacher about fellow         in the types o f conduct prohibited in        provision o f grievance or com plaint
 students racially harassing him or her.       order for students to know and                procedures, implementation o f racial
 A student, parent, or other individual        understand their rights and                   awareness training, and provision of
 may have contacted other appropriate          responsibilities. A s discussed above, in     counseling for thé victim s o f racial
 personnel, such as a principal, campus        the education context, the person from        harassment.
 security, an affirm ative action officer, or whose perspective the apparent
 staff in the office o f student affairs. A n                                                Conclusion
                                               authority o f an agent or employee o f a
 agent or responsible erbployee o f the       recipient must be evaluated is a                 O CR w ill investigate allegations of
 institution may have witnessed the           reasonable student o f the same age,           racial incidents where the incidents fall
harassment. The recipient may have            intelligence and experience as the             w ithin its jurisdiction. Based on the
received notice in an indirect manner,        alleged victim o f the harassment.             facts and circumstances of each case,
 from sources such as a member o f the            F inally, in order to find that the        O CR w ill use either or both the standard
school staff, A member o f the                recipient had a duty to respond to             different treatment analysis and the
educational or local com m unity, or the      notice o f a racially hostile environm ent,    hostile environment analysis to
m edia. The recipient also may have           O CR must examine the frets and                determine whether title V I has been
received notice from flyers about the         circumstances to establish that the            violated.
incident(s) posted around the school.         recipient knew or should have known
    In cases where the recipient did not      that the conduct was o f a racial nature         6  O f course, a recip ien t can and should investigate
have actual notice, the recipient may         or had sufficient inform ation to              and respond to in d iv id u a l racia l in cidents i f and as
have had constructive notice. A               conclude that it may have been racially        they arise— regardless o f w h eth er any p a rticu lar
                                                                                             in cid e n t is severe enough by its e lf to establish a
recipient is charged w ith constructive       based. O CR w ill consider whether the         ra c ia lly ho stile en viro n m en t under T itle V I. By
notice o f a hostile environment if, upon     incident involved explicitly racial            doing so in a tim e ly and thorough m anner, the
reasonably diligent inquiry in the            conduct or whether the circumstances           recip ien t m igh t prevent th e developm ent o f a
exercise o f reasonable care, it should       indicate that, through symbols or other        ra c ia lly h o stile en v iro n m e n t
have known o f the discrim ination. In        persuasive factors, the recipient should         7  O f course, OCR cannot endorse o r prescribe
                                                                                             speech or conduct codes o r other cam pus policies
other words, if the recipient could have      have recognized that the conduct was in        to th e extent th a t they v io late the F irst A m endm ent
found out about the harassment had it         fact, or was reasonably likely to have         to the U n ite d States C on stitution.




            EXHIBIT 2
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 21 of 1598
                         Federal Register / V o l. 59, N o. 47 / Thursday, M arch 10, 1994 / Notices                                                11451


  If O CR determines that an agent or                    County District N o. 1 and South                          (2) Privileges: Restriction o f an
employee, acting within the scope of his                 Carolina State Department o f                           individual’s enjoyment of an advantage
or her employment, treated someone                       Education, No. 84-VI—16 (Civil Rights                   or privilege enjoyed by others. 34 CFR
differently on the basis of race, color, or              Reviewing Auth. 1987); U nited States v.                100.3(b)(l)(iv).
national origin without a legitim ate,                   LU LA C, 793 F.2d 636, 648-49 (5th Cir.                   (3) Participation: Opportunities to
nondiscriminatory reason for the                         1986); Georgia State Conference o f                     partidpate. 34 CFR 100.3(b)(l)(vi).
treatment (i.e., direct different                        Branches o fN A A C P v . Georgia, 775                    The regulations also include a
treatment), then O CR w ill conclude that                F.2d 1403,1417 (11th Cir. 1985); and                    general, catchall provision prohibiting
Title V I was violated. If O CR determines               N A A C P v. M edical Center, In c., 657                race discrim ination. See 34 CFR
that a racially hostile environment                      F.2d 1322 (3d Cir. 1981). See also,                     100.3(b)(5).
exists at a recipient, the recipient had                 generally, EEOC Revised Enforcement                     II. Standard Different Treatment by
notice of it, and the recipient failed to                Guidance on Recent Developments in                      Agents or Em ployees
take adequate action in response to the                  Disparate Treatment Theory, No. N—
hostile environment, OCR w ill also find                 915.002 (July 1 4 ,1992).3                                 As with other claims of race
a violation. If O CR determines that a                                                                           discrimination under Title V I, OCR
                                                         I. Jurisdiction                                         should first apply a standard different
hostile environment was not
established, or that a hostile                             OCR must first decide whether it has                  (disparate) treatment analysis to
environment was established but that                     jurisdiction over a claim involving                     allegations involving radal incidents
the recipient either (1) did not have                    racial incidents or harassment. O CR has                perpetrated by representatives of
                                                         jurisdiction if the com plaint alleges that             recipients. In doing so, OCR must
notice o f it; or (2) had notice o f it and
                                                         the racially based conduct occurred in                  determine whether a student was
took adequate action in response, O CR
                                                         the context of an operation of an                       treated differently than other students
w ill find no violation.                                 elementary, secondary, or                               on the basis of race without a legitim ate,
Appendix—Racial Incidents, and                           postsecondary school or institution, or                 nondiscriminatory, nonpretextual
Harassment Against Students—                             other entity that is a recipient of Federal             reason.
Compendium of Legal Resources                            funds.                                                      The basic elements o f a different
  This compendium provides an outline                                                                            treatment case were set out by the U .S .
                                                         A . Title V I Prohibits Race
summarizing key legal resources                                                                                  Supreme Court in M cDonnell Douglas
                                                         Discrim ination in Federally Funded
(including statutes, regulations, cases,                 Programs and A ctivities          V
                                                                                                                 Corp. v. Green, 411 U .S . 792 (1973)
and letters of findings) to serve as a                                                                            (focusing on indired evidence o f such
                                                            Title VI prohibits race discrim ination              treatment), a Title VII employment case.
reference for the O ffice for C iv il Rights             in programs and activities that receive
(OCR) staff in investigating possible                                                                             See also United States Postal Service
                                                         Federal financial assistance. See also 34               Board o f Governors v. A iken s, 460 U .S .
discrim ination against students based                   CFR part 100 (regulations effectuating
on racial incidents—including incidents                                                                           711 (1983); Texas Department o f
                                                         provisions of title VI).                                 Com m unity A ffairs v. Burdine, 450 U .S .
involving allegations of harassment on
the basis o f race—that occur at                         B. O CR H as Institution-W ide                           248 (1981).
educational institutions. It is intended                 Jurisdiction                                            A . Prima Facie Case
to be used in conjunction w ith the                         Under the C iv il Rights Restoration A ct               (1) Identify the radal group to w hich
investigative guidance on racial                         o f 1987,4 O CR generally has institution­              the com plainant belongs for purposes o f
incidents and harassment, and follow s                   wide jurisdiction over a recipient o f                  differential treatment analysis.
the same general outline as that                         Federal funds.3                                             (2) Determine whether the
guidance.1                                                                                                       complainant was treated differently
   The investigation .and analysis o f                   C . Allegation M ust Relate to an
                                                         “ Operation” o f Recipient                              than sim ilarly situated members of other
cases under title VI o f the C iv il Rights                                                                      racial groups with regard to a service,
A ct o f 1964, 42 U .S .C . 2000d, (title VI)               Discrim ination must be alleged in an
                                                                                                                 benefit, privilege, etc., from the
relies, to a large extent, on case law                   “ operation” o f a recipient See 42 U .S .C .
                                                                                                                 redpient. See, e .g ., U niversity o f
developed under Title VII o f the C iv il                2000d-4a.
                                                                                                                 Pittsburgh, OCR Case No. 03-89-2035
Rights A ct of 1964, 42 U .S .C . 2000e,                 D . Specific Discrim inatory A ctions                   (campus police treated black students
which prohibits discrim ination on the                   Prohibited                                              more severely than white students);
basis of race, color, national origin, sex,
 and religion in employment.2 See D illon                   The regulations implementing Title VI Roosevelt Warm Springs Institute fo r
                                                         indude provisions prohibiting                           Rehabilitation, O CR Case N o. 04-89-
                                                         discrim ination based on race in terms                   3003 (similar).
   >The investigation guidance is directed at
conduct that constitutes race discrimination under       of:                                                     B. Rebuttal o f Prima Facie Case by
Title VI of the Civil Rights Act of 1964,42 U .S .C .        (1) Services: Provision of services or               Showing Legitim ate, Nondiscrim inatory
§ 2000d et seq., (Title VI), and not at the content of   other benefits. 34 CFR 100.3(b)(l)(iii).
speech. In cases in which verbal statements or other                                                             Reason fo r Treatment
forms of expression are involved, consideration will                                                                 After a prima fade case o f race
be given to any implication of the First Amendment       harassment are actionable based on right to
to the United States Constitution. In such cases,        nondiscriminatory environment).                          discrim ination has been established
regional staff will consult with headquarters'.             2O f course, OCR w ill consider the differences       against the redpient, OCR must then
  The term “ race” shall be used throughout this         between the contexts of employment and education. determine whether the redpient had a
compendium to refer to all forms of discrimination          4 See 42 U .S .C . 2000d-4 (1988) (the section which  legitimate, nondiscriminatory reason for
prohibited by Title VI—i.e., race, color, and            amends Title VI).
                                                            3Note, however, that the Waggoner Amendment,          its action(s) which would rebut the
national origin.
   2Note that in addition to racial incidents/           20 U .S .C . 1144(b), prohibits Federal agencies from    prima facie case against it.
harassment cases, many sexual harassment cases            directing or controlling the membership activities
                                                          or internal operations of privately funded              C . Recipient’s Rebuttal Overcom e With
are cited throughout this compendium—because
the legal standards and theories applicable to these      fraternities and sororities whose facilities are not    Showing o f Pretext
two different types of discrimination are similar.        owned by the recipient. This provision does not bar
                                                          OCR from regulating recipients with respect to             If the prima facie case of
See Drinkwater v. Union Carbide Corp., 904 F.2d
853,859-60 (3d Cir. 1990) (both racial and sexual         other activities of these groups.                       discrim ination is rebutted, O CR must



         EXHIBIT 2
               Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 22 of 1598
11452                 Federal Register / V o l. 59, N o. 47 / Thursday, M arch 10, 1994 / N otices

next determine whether the recipient’s         A . Harassm ent M ust Be Severe,              * * * is also a factor to be
asserted reason for its action(s) is a mere    Pervasive or Persistent                       considered.” ).
pretext for discrim ination. Ultim ately,                                                       Generally, the severity of the
                                               1. Pervasive or Persistent                    incidents needed to establish a racially
however, the weight of the evidence
must convince O CR that actual                    Where the harassment is not                hostile environment varies inversely
discrim ination occurred. See S t Mary’s       sufficiently severe, it must consist of       w ith their pervasiveness or persistence.
Honor Center v. Hicks, 113 S.C t. .2742        more than casual or isolated racial           See EEOC Policy Guidance on Current
(1993) (under title V II disparate             incidents to create a racially hostile        Issues o f Sexual Harassment, No. N -
treatment analysis, ultim ate burden of        environment. Compare Trenton Junior           915.050 (Mar. 19,1990) (“ the more
persuasion regarding intentional               College, O CR Case No. 07-87-6006 (title severe the harassment, the less need to
discrim ination remains at all times w ith     V I violated where college failed to          show a repetitive series of incidents” ).
                                               provide adequate security for black              a. Special m ission and duties o f
plaintiff).                                                                                  educational institutions. The unique
                                               basketball players who were subjected
III. Hostile Environment Analysis              to a break-in, cross-burning, and             setting and m ission of an educational
                                               placement of raccoon skins at their           institution must be taken into account
   A violation of Title V I may be found       campus residences) with U niversity o f       when O CR evaluates the severity of
if racial harassment is severe, pervasive,     California, Santa Cruz, OCR Case No.          racial harassment under title V I. School
or persistent so as to constitute a hostile    09-91-6002 (no finding o f racial             officials have a duty to provide a
or abusive educational environm ent            harassment where O CR found only              nondiscriminatory environment
See Meritor Savings Bank v. Vinson, 477        isolated individual incidents over three- conducive to learning. See generally 34
U .S . 57 (1986) (sets sim ilar standard for   year period). See also, e .g., Sn ell, 782    CFR part 100 (regulations prohibiting
sexual harassment under title VII)             F.2d at 1103 (“ To establish a hostile        any form of race discrim ination which
(relying on Rogers v. EEOC, 454 F.2d           atmosphere, * * * plaintiffs must prove interferes with educational programs or
234, 238 (5th Cir. 1971) (race                 more than a few isolated incidents of         activities under title VI).
discrim ination can consist of an                                                               b. Characteristics and circum stances
                                               racial enmity * * *. Casual comments,
“ environment heavily charged with                                                           o f victim —especially race and age. O CR
                                               or accidental or sporadic conversation,
ethnic or racial discrim ination” ), cert,                                                   must take into account the
                                               w ill not trigger equitable re lie f’); Gates
denied, 406 U .S . 957 (1972)); Harris v.                                                    characteristics and circumstances of the
                                               Rubber G o ., 833 F.2d 1406; Pow ell v.
                                                                                             victim on a case-by-case basis—
Forklift Systems, Inc., 114 S.C t. 367         M issouri State Highway and                   particularly the victim ’s race and age—
(1993) (reiterating Meritor standard).         Transportation Department, 822 F.2d
                                                                                             when evaluating the severity of racial
Accord, Hicks v. Gates Rubber Co., 833         798 (8th C ir. 1986); M oylan v. M aries      incidents at an educational institution.
F.2d 1406,1412 (10th Cir. 1987); Snell         County, 792 F.2d 746 (8th Cir. 1986);         See Harris v. International Paper C o .,
v. Suffolk County, 782 F.2d 1094,1102          H enson, 682 F.2d at 904 (quoting             765 F . Supp. 1509,1515-16 (D. M e.
(2d Cir. 1986); Gray v. Greyhound Lines,       Rogers, 454 F.2d at 238).                     1991} (the appropriate standard to apply
East, 545 F.2d 169,176 (D.C. Cir. 1976)           O CR and Federal courts have found a       in a “ hostile environment racial
(noting with approval that EEOC has            hostile environment where there was a         harassment case is that o f a ‘reasonable
consistently held that title V II gives        pattern or practice o f harassment, or        black person’ ” ). See also, e.g., Ellison v.
employee right to “ ‘a working                 where the harassment was sustained            Brady, 924 F.2d 872 (9th Cir. 1991)
environment free o f racial                    and nontrivial. See, e.g ., Wapato School (discussing differences in perspectives
intim idation’ ” ). See also, e.g.. Defiance   D istrict N o. 207, O CR Case N o. 10-82—     o f men and women toward sexual
College, O CR Case No. 05-90-2024              1039 (Title V I violated where teacher        harassment, and need to examine
(violation Where college was aware o f         repeatedly treated minority students in       harassment from perspective of
“ repeated” and “ patently offensive”          racially derogatory manner). Compare          reasonable victim with characteristic
verbal and physical racial harassment          Walker v. Ford M otor C o ., 684 F.2d 1355 upon w hich harassment was based).
committed by students).                        (11th Cir. 1982) (hostile environment            The reasonable person standard as
                                               where use o f derogatory terms was            applied to children is “ that of a
   Whether conduct constitutes a hostile       “ repeated, continuous, and prolonged” ) reasonable person o f like age,
environment must be determined from            w ith Gilbert v. C ity o f Little Rock, 722   intelligence, and experience under like
the totality o f the circumstances. See        F.2d 1390 (8th Cir. 1983) (hostile            circum stances.” Restatement (2d), Torts,
Harris v. Forklift Systems, Inc., 114 S.C t.   environment not created by isolated and Section 283A (1965) (Comment b: “ The
367 (1993) (under title V II, factors to       allegedly unrelated racial slurs), cert,      special standard to be applied in the
consider may include frequency and             denied, 466 U .S . 972 (1984).                case o f children arises out of the public
severity of discriminatory conduct,                                                          interest in their welfare and protection
whether it is physically threatening or        2. Severe
                                                                                             * * * ” ). See also, e.g ., Honeycutt v.
hum iliating or merely offensive, and             The severity o f individual incidents      C ity o f W ichita, 247 Kan. 250, 796 P.2d
whether it interferes with work                must also be considered. See, e.g.,           549 (Kan. 1990} (adopting Restatement
performance; psychological harm is not         Vance v. Southern B ell Telephone and         standard); Standard v. Shine, 278 S .C .
required but may be taken into account         Telegraph C o ., 863 F.2d 1503,1510-11        337, 295 S.E.2d 786 (S.C. 1982) (same);
like any other relevant factor); Johnson       (11th Cir. 1989) (determination whether C a m erlinckv. Thom as, 209 Neb. 843,
v. Bunny Bread, 646 F.2d 1250,1257             conduct is “ severe and pervasive” does       312 N.W .2d 260 (Neb. 1981) (same).
(8th Cir. 1981) (court examined nature,        not turn solely on number o f incidents;         c. Nature o f incident. The nature of
frequency, and content of racial               fact-finder must examine gravity as w ell the incident(s) should also be
harassment, as w ell as identities of          as frequency) (decided under 42 U .S .C .     considered. See, e.g ., Vance v. Southern
perpetrators and victim s). See also           1981); Carrero v. New York C ity Housing B ell Telephone and Telegraph C o ., 863
Snell, 782 F.2d at 1103 (citing Henson         A uthority, 890 F.2d 569, 578 (2d Cir.        F.2d at 1506-10 (hostile environment
v. City o f Dundee, 682 F.2d 897,904           1989) (“ It is not how long the * * *         created where noose was hung twice at
(11th Cir. 1982)) (same standard for           obnoxious course o f conduct lasts. The       em ployee’s workstation); Watts v. New
sexual harassment).                            offensiveness o f the individual actions       York C ity Police Department, 724 F.



             EXHIBIT 2
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 23 of 1598

                     Federal Register / V o l. 59, No- 47 / Thursday, M arch 10, 1994 1 N otices                                   11453

Supp. 99,105 (S.D .N .Y . 1989) (same,         Community School, O CR Case N o. 15—            Yates v. Avco Corp., 819 F.2d 630 (6th
based on two sexual assaults).                 91-1168 (title V I violated where white         Cir. 1987) (constructive notice where
  A single incident that is sufficiently       girl was forced to withdraw from all-           employee harassed women on a daily
severe may establish a racially hostile        white school, as result of harassment by        basis); Waltman, 875 F.2d 468
environment. See EEOC Policy                   classmates w hich included note                 (possibility of constructive notice where
Guidance on Current Issues o f Sexual          criticizing her association with black          sexual graffiti existed in numerous
Harassment, No. N-915.050 (Mar. 19,            student at another school).                     locations); Vance v. Southern Bell
1990) and cases cited therein; Barrett v.         To establish a hostile environment,          Telephone and Telegraph C o., 863 F.2d
Omaha National Bank, 584 F. Supp. 22           harassment need not result in a tangible        at 1510-11; Sw entekv. USAir, Inc., 830
(D. Neb. 1983), a ff d , 726 F.2d 424 (8th     injury or detriment to the complainant          F.2d 552 (4th Cir. 1987).
Cir. 1984) (sexually hostile environment       or the victim o f the harassment. Vinson,          If the alleged harasser is an agent or
established by sexual assault).                477 U .S . at 64. See also, e .g ., Harris v.   employee o f a recipient, acting within
  d. Size o f recipient and location o f       Forklift Systems, Inc., 114 S.C t. at 371       the scope of his or her official duties
incidents. The size of the recipient and       (under title V II several factors are           (i.e., such that the individual has actual
the location o f the incidents also may be     considered including whether behaviors          or apparent authority over the students
important.                 *                   interfere with work performance;                involved), then the individual w ill be
  e. Identity o f individuals involved.        psychological harm is not required but          considered to be acting in an agency
The identity, number, and relationships        may be taken into account like any other        capacity and the recipient w ill be
o f the individuals involved w ill also be     relevant factor); Gilbert, 722 F.2d at          deemed to have constructive notice of
considered on a case-by-case basis. See,       1394 (environment ‘’w hich significantly        the harassment. See, e.g ,, Kauffman v.
e g ., Wapato School District No. 207,         and adversely affects the psychological         A llied Signal, Inc., Autolite Division,
O CR Case No. 10-82-1039 (racial               well-being o f an employee because of           970 F.2d 178 (6th Cir.) (“ scope of
harassment o f students by teacher was         his or her race” is enough to constitute        employment” standard for holding
particularly opprobrious).                     title VII violation); Bundy v. Jackson,         employers liable for supervisory
   /. Other incidents at the recipient.        641 F.2d 934, 943-45 (D.C. Cir. 1981)           harassment is based on traditional
OCR w ill also consider other racial           (protection against race and sex                agency principles, such as when and
incidents at the institution. See, e.g .,      discrim ination extends to                      where harassment took place, and
Midwest City-Del City Public Schools,          “ psychological and emotional work              whether it was foreseeable), cert,
OCR Case No. 06-92-1012 (finding of            environment” ).                                 denied, 113 S.C t. 831 (1992). See also
racially hostile environment based in                                                          EEOC Policy Guidance on Current
part on several racial incidents at school     B. Notice
                                                                                               Issues of Sexual Harassment, N-915.050
which occurred shortly before incidents          A recipient has a duty to provide a           (Mar. 19,1990) (apparent authority
in complaint).                                 nondiscriminatory educational                   exists where third parties reasonably
  g. Harassment need not be directed           environment, but it must somehow
specifically at complainant or tangibly                                                        believe that actions o f supervisor
                                               receive notice o f racial harassment in         represent exercise o f authority
harm complainant or victim. The                order to be found responsible for it. See
regulations implementing Title VI                                                              possessed by virtue of employer’s
                                               Vinson, 477 U .S . at 72; see also Steele       conduct), a
provide that a com plaint may be filed by      v. Offshore Shipbuilding, In c., 867 F.2d
“ [a]ny person who believes him self or                                                           In evaluating whether constructive
                                               1311 (11th Cir. 1989); Lipsettv.                notice should be imputed to a recipient,
any specific class of individuals to be        University o f Puerto Rico, 864 F.2d 881
subjected to discrim ination prohibited                                                        the availability, coverage and public
                                               (1st Cir. 1988).                                dissemination of antidiscrim ination
by this part.” 34 CFR 100.7(b). Thus, in
hostile environment cases, the                 1. Actual Notice                                policies and grievance procedures for
harassment need not be targeted                                                                students w ill be considered in
                                                  A recipient may be found liable for
                                                                                               determining whether the recipient has
specifically at the individual                 racial harassment if it has actual
complainant. See Waltman v.                                                                    made a sufficient effort to become aware
                                               knowledge of the racially offensive
International Paper C o., 875 F.2d 468,                                                        of racial incidents if and when they
                                               behavior or actions. See, e.g ., Hunter v.
                                                                                               occur. See Meritor Savings Bank, 477
477 (5th Cir. 1989) (all sexual graffiti in    Allis-Chalm ers Corp., 797 F.2d 1417
                                                                                               U .S . at 72-73 (existence of uninvoked
office, not just that directed at plaintiff,   (7th Cir. 1986) (liability exists if
was relevant to plaintiff’s claim ); Hall v.                                                   grievance procedures and policies
                                               management-level employees were
Gus Construction C o., 842 F.2d 1010,                                                           against discrim ination is relevant to
                                               aware of barrage o f offensive conduct);
                                                                                                issue of employer liability for sexual
1015 (8th Cir. 1988) (evidence of sexual       Katz v. Dole, 709 F.2d 251 (4th Cir.
harassment directed at others is relevant                                                       harassment, but not dispositive).
                                               1983) (actual knowledge where victim
to show hostile environment); Gates            com plains of harassment to appropriate  C Recipient’s Response
Rubber Co., 833 F.2d at 1415 (“ one of         authorities); Henson v. City o f Dundee, 1. Duty to Take Reasonable Steps to End
the critical inquiries in a hostile            682 F 2d 897, 904 (11th Cir. 1982).      Harassment
environment claim must be the
                                               2. Constructive Notice                      Once a recipient has notice o f a
environment'’ as a whole) (emphasis in
original); Walker v. Ford Motor Co., 684          A recipient may be found liable where racially hostile environment, it has a
F.2d 1355,1358-59 (11th Cir. 1982)             it reasonably should have known of the   duty to take reasonable steps to
hostile environment established where          harassment—e.g., because the             eliminate it. If it fails to respond
racial harassment made plaintiff “ feel        harassment was so pervasive that its     adequately to the hostile environment,
unwanted and uncomfortable in his              awareness may be inferred. See Paroline then the recipient may be found to have
surroundings,” even though it was not          v. Unisys Corp., 879 F.2d 100 (4th Cir.
directed at him).                              1989) (liability may be imputed where      a As discussed supra, in the education context,
                                               employer knew or should have known       the person from whose perspective the apparent
   The harassment need not be based on                                                  authority of an agent or employee of a recipient
the ground of the com plainant’s or            about prior conduct o f harasser toward  must be evaluated is a reasonable student of the
victim ’s race, so long as it is racially      other women), vacated in part on other   same age, intelligence and experience as the alleged
motivated. See, e.g ., Center Grove            grounds, 900 F.2d 27 (4th Cir. 1990);    victim of the harassment.




         EXHIBIT 2
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 24 of 1598
11454                Federal Register / V o l. 59, N o. 47 / Thursday, M arch 10, 1994 / Notices

 violated title VL See, e.g ., California   Henson v. City o f Dundee, 682 F.2d 897,       participation or benefits as a result o f a
 State University, Chico, O CR Case No.     904 (11th Cir. 1982).                          racially hostile environment created by
 09-89—2106 (inadequate response to                                                        students or non-employees. See, e.g.,
 racial harassment where university had      2. Response or Remedy Should Redress
                                             Actual Problems                               Brooms v. Regal Tube Co:, 881 F.2d 412
no written grievance procedure and                                                         (7th Cir. 1989) (response must be
 failed to interview most o f the                The appropriate response or remedy       reasonably calculated to prevent further
individuals involved); Township High         for a hostile environment should be          harassment under particular facts and
 School District No. 214, O CR Case No.      tailored to redress the specific problems circumstances o f case at time allegations
05-82-1097 (OCR found violation              experienced at the institution. See, e .g ., are made; courts should not focus solely
where school district failed to take         Trenton Junior College, O CR Case No.        on whether remedial activity ultim ately
                                             07-87-6006 (region developed remedial succeeded, but should determine
adequate steps to correct repeated racial
                                             plan w ith college that included staff
harassment by students, o f which                                                         whether total response was reasonable);
                                             training on racial harassment, payment
employees were aware). See also, e.g.,                                                     Waltman v. International Paper Co., 875
                                             o f compensation to harassed students
Snell v. Suffolk County, 782 F.2d 1094                                                    F.2d 468,476 (5th Cir. 1989) (response
                                            and individuals who assisted the
(2d Cir. 1986) (responsibility depends                                                    must be reasonably calculated to halt
                                             students in arranging for their safety,
on gravity o f harm, nature o f work                                                      harassment); Bundy v . Jackson, 641 F.2d
                                            im plementation o f special efforts—
environm ent, and resources available);                                                   934 (D.C. Cir. 1981) (employer liable
                                            including financial aid—to recruit black where supervisor had fu ll notice of
H all v. Gus Construction C o., Inc., 842   students, and development o f plan for
F.2d 1010 (8th Cir. 1988) (employer w ill                                                 harassment and did nothing to stop or
                                            handling future harassment complaints). investigate practice; employer must take'
be liable for failing to discover what is
going on and to take remedial steps         3. Response Must Reasonably Attempt           all necessary steps to investigate and
when actions are so numerous,               to Prevent Recurrence                         correct harassment—including
                                                The responsive action taken by a          warnings,   appropriate discipline, and
egregious, and concentrated as to add
                                            recipient must be reasonably calculated       other means o f preventing harassment).
up to campaign o f harassment);
Paroline, 879 F.2d 100 (4th Cir. 1989);     to prevent recurrence and ensure that         1FR Doc. 94-5531 Filed 3-9-94; 8:45 am]
                                            individuals are not restricted in their       BILLING CODE 4000-01-P




          EXHIBIT 2
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 25 of 1598




                   EXHIBIT 3
               Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 26 of 1598
12034                 Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices

DEPARTMENT OF EDUCATION                      anti-discrimination provisions of Title      student welcomed the conduct and in
                                             VI and Title VII of the Civil Rights Act     determining whether the conduct was
Office for Civil Rights; Sexual              of 1964.                                     severe, persistent, or pervasive. Age is a
Harassment Guidance: Harassment of              The elimination of sexual harassment      factor to be considered by school
Students by School Employees, Other          of students in federally assisted            personnel when determining what type
Students, or Third Parties                   educational programs is a high priority      of education or training to provide to
                                             for OCR. Through its enforcement of          students in order to prevent sexual
ACTION:   Final policy guidance.
                                             Title IX, OCR has learned that a             harassment from occurring.
SUMMARY:    The Assistant Secretary for      significant number of students, both            Notably, during the time that the
Civil Rights issues a final document         male and female, have experienced            Guidance was available for public
entitled ‘‘Sexual Harassment Guidance’’      sexual harassment, that sexual               comment, several incidents involving
(Guidance). Sexual harassment of             harassment can interfere with a              young students occurred in public
students is prohibited by Title IX of the    student’s academic performance and           schools and were widely reported in the
Education Amendments of 1972 under           emotional and physical well-being, and       press. In one incident a school
the circumstances described in the           that preventing and remedying sexual         reportedly punished a six-year-old boy,
Guidance. The Guidance provides              harassment in schools is essential to        under its sexual harassment policy, for
educational institutions with                ensure nondiscriminatory, safe               kissing a female classmate on the cheek.
information regarding the standards that     environments in which students can           These incidents provide a good example
are used by the Office for Civil Rights      learn.                                       of how the Guidance can assist schools
(OCR), and that institutions should use,        The Guidance applies to students at       in formulating appropriate responses to
to investigate and resolve allegations of    every level of education. It provides        conduct of this type. The factors in the
sexual harassment of students engaged        information intended to enable school        Guidance confirm that a kiss on the
in by school employees, other students       employees and officials to identify          cheek by a first grader does not
(peers), or third parties.                   sexual harassment and to take steps to       constitute sexual harassment.
FOR FURTHER INFORMATION CONTACT:
                                             prevent its occurrence. In addition, the        Consistent with the Guidance’s
Howard I. Kallem. U.S. Department of         Guidance is intended to inform               reliance on school employees and
Education, 600 Independence Avenue,          educational institutions about the           officials to use their judgment and
S.W., Room 5412 Switzer Building,            standards that should be followed when       common sense, the Guidance offers
Washington, D.C. 20202–1174.                 investigating and resolving claims of        school personnel flexibility in how to
                                             sexual harassment of students. The           respond to sexual harassment.
Telephone (202) 205–9641. Internet
                                             Guidance is important because school         Commenters who read the Guidance as
address: Howard Kallem@ed.gov For
                                             personnel who understand their               always requiring schools to punish
additional copies of this Guidance,
                                             obligations under Title IX are in the best   alleged harassment under an explicit
individuals may call OCR’s Customer
                                             position to prevent harassment and to        sexual harassment policy rather than by
Service Team at (202) 205–5413 or toll-
                                             lessen the harm to students if, despite      use of a general disciplinary or behavior
free at 1–800–421–3481. Individuals
                                             their best efforts, harassment occurs.       code, even if the latter may provide
who use a telecommunications device
                                             The Guidance discusses factors to be         more age-appropriate ways to handle
for the deaf (TDD) may call the
                                             considered in applying the standards         those incidents, are incorrect. First, if
Department’s toll-free number, 1–800–
                                             and examples that are designed to            inappropriate conduct does not rise to
421–3481, in conjunction with the            illustrate how the standards may apply       the level of harassment prohibited by
phone company’s TDD relay                    to particular situations. Overall, the       Title IX, school employees or officials
capabilities. This Guidance will also be     Guidance illustrates that in addressing      may rely entirely on their own judgment
available at OCR’s site on the Internet at   allegations of sexual harassment, the        regarding how best to handle the
URL http://www.ed.gov/offices/OCR/           judgment and common sense of teachers        situation.
ocrpubs.html.                                and school administrators are important         Even if a school determines that a
SUPPLEMENTARY INFORMATION:                   elements of a response that meets the        student’s conduct is sexual harassment,
                                             requirements of Title IX.                    the Guidance explicitly states that Title
Purpose of the Guidance                         In addition, it is clear from the         IX permits the use of a general student
  Title IX of the Education                  Guidance that not all behavior with          disciplinary procedure. The critical
Amendments of 1972 (Title IX)                sexual connotations constitutes sexual       issue under Title IX is whether
prohibits discrimination on the basis of     harassment under Federal law. In order       responsive action that a school could
sex in education programs and activities     to give rise to a complaint under Title      reasonably be expected to take is
receiving Federal financial assistance.      IX, sexual harassment must be                effective in ending the sexual
Sexual harassment of students can be a       sufficiently severe, persistent, or          harassment and in preventing its
form of discrimination prohibited by         pervasive that it adversely affects a        recurrence. If treating sexual harassment
Title IX. The Office for Civil Rights has    student’s education or creates a hostile     merely as inappropriate behavior is not
long recognized that sexual harassment       or abusive educational environment. For      effective in ending the harassment or in
of students engaged in by school             a one-time incident to rise to the level     preventing it from escalating, schools
employees, other students, or third          of harassment, it must be severe.            must take additional steps to ensure that
parties is covered by Title IX. OCR’s           As illustrated in the Guidance, school    students know that the conduct is
policy and practice is consistent with       personnel should consider the age and        prohibited sex discrimination.
the Congress’ goal in enacting Title IX—     maturity of students when responding
the elimination of sex-based                 to allegations of sexual harassment. The     Process in Developing the Guidance
discrimination in federally assisted         Guidance explains that age is relevant in       Because of the importance of
education programs. It is also consistent    determining whether sexual harassment        eliminating sexual harassment in
with United States Supreme Court             occurred in the first instance, as well as   schools, and based on the requests of
precedent and well-established legal         in determining the appropriate response      schools, teachers, parents, and other
principles that have developed under         by the school. For example, age is           interested parties, OCR determined that
Title IX, as well as under the related       relevant in determining whether a            it should provide to schools a


      EXHIBIT 3
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 27 of 1598
                    Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices                                 12035

comprehensive discussion of the legal       convenient place [it provides] the clear     all the types of situations that may arise.
standards and related issues involved in    implications of the statutes, regulations,   Moreover, they may not illustrate the
resolving sexual harassment incidents.      and case law.’’ Another commenter            only way to respond to sexual
While this document reflects                stated that the Guidance ‘‘will assist       harassment of students because there is
longstanding OCR policy and practice in     universities * * * in maintaining a          often no one right way to respond.
this area, it also reflects extensive       harassment-free educational                     OCR also believes that there is a
consultation with interested parties.       environment.’’                               legitimate concern that school
Even before making documents                  Commenters also provided many              administrators, teachers, students, and
available for formal comment, OCR held      specific suggestions and examples            parents need an accessible document to
a series of meetings with groups            regarding how the final Guidance could       assist them in recognizing and
representing students, teachers, school     be more complete and clearer. Many of        appropriately responding to sexual
administrators, and researchers. In these   these suggested changes have been            harassment. Accordingly, OCR has
discussions, OCR gained valuable            incorporated into the Guidance.              developed, in addition to the final
information regarding the realities of        The preamble discusses recurring and       Guidance, a pamphlet for conveying
sexual harassment in schools, as well as    significant recommendations regarding        basic information regarding parties’
information regarding promising             the clarity and completeness of the          rights and responsibilities under Title
practices for identifying and preventing    document. While the invitations to           IX. The pamphlet includes information
harassment. These insights and learning     comment on the Peer Guidance and             from the Guidance that would be most
are reflected in the Guidance.              Employee Guidance did not request            useful to these groups as they confront
                                            substantive comments regarding OCR’s         issues of sexual harassment. Concurrent
Issuance of the Guidance for Comment        longstanding policy and practice in the
and the Format of the Final Guidance                                                     with the issuance of this Guidance, the
                                            area of sexual harassment, some              pamphlet will be issued with copies
  On August 16, 1996, the Assistant         commenters did provide these                 available from all OCR offices and an
Secretary for Civil Rights published a      comments. In instances in which OCR          electronic posting on OCR’s web site.
notice in the Federal Register (61 FR       could provide additional useful
                                                                                         For a copy of the pamphlet, individuals
42728) regarding the availability of a      information to readers related to these
                                                                                         may call OCR’s Customer Service Team
document entitled: ‘‘Sexual Harassment      comments, it has done so in the
                                                                                         at (202) 205–5413 or toll-free 1–800–
Guidance: Peer Sexual Harassment’’          preamble. Comments are grouped by
                                                                                         421–3481. Copies will also be available
(Peer Guidance) and inviting comments       subject and are discussed in the
                                                                                         from all OCR enforcement offices, and
on the document. Subsequently, on           following sections.
                                                                                         the pamphlet will be posted on OCR’s
October 4, 1996, the Assistant Secretary
                                            The Need for Additional Guidance             site on the Internet at URL http://
published in the Federal Register (61
FR 52172) a request for comments on a         Comments: Many commenters agreed           www.ed.gov/offices/OCR/ocrpubs.html.
document entitled: ‘‘Sexual Harassment      that a document combining the Peer           Additional Guidance on the First
Guidance: Harassment of Students by         Guidance and the Employee Guidance           Amendment
School Employees’’ (Employee                would provide more clarity to schools.
Guidance). Both notices stated that the     Commenters disagreed, however,                  Comments: Many commenters asked
guidance documents reflected                regarding whether, and what type of,         OCR to provide additional guidance
longstanding OCR policy and practice        additional information is needed to          regarding the interplay of academic
and invited comments and                    enhance schools’ understanding of their      freedom and free speech rights with
recommendations regarding their clarity     legal obligations under Title IX. Some       Title IX’s prohibition of sexual
and completeness.                           commenters asked for more detailed           harassment. Several of these
  The most significant change in the        analysis regarding the applicable legal      commenters wanted OCR to announce
format of the final document is that it     standards, including hard and fast rules     hard and fast rules in this area, although
combines the two separate guidance          for determining what is harassment and       commenters disagreed on what those
documents into one document that            how a school should respond. Other           rules should be. For instance, one
addresses sexual harassment of students     commenters, by contrast, found OCR’s         commenter requested that OCR tell
by peers, school employees, or third        guidance documents, including the            schools that the First Amendment does
parties. Commenters frequently stated       extensive legal citations, to be too         not prevent schools from punishing
that a combined document would be           detailed and ‘‘legalistic.’’ They            speech that has no legitimate
clearer and easier to use. OCR agrees.      expressed a need for a document that is      pedagogical purpose. Another
Thus, the term ‘‘Guidance’’ when used       simpler and more accessible to teachers,     commenter, by contrast, wanted OCR to
in this preamble refers to the combined     parents, school administrators, and          state that classroom speech simply can
document that incorporates both the         others who need to know how to               never be the basis for a sexual
Peer Guidance and the Employee              recognize, report, or respond to sexual      harassment complaint. Other
Guidance.                                   harassment.                                  commenters requested that OCR include
                                              Discussion: As the Guidance makes          specific examples regarding the
Analysis of Comments and Changes            clear, it is impossible to provide hard      application of free speech rights.
  In response to the Assistant              and fast rules applicable to all instances      Discussion: As the documents
Secretary’s invitations to comment, OCR     of sexual harassment. Instead, the           published for comment indicated, the
received approximately 70 comments on       Guidance provides factors to help            resolution of cases involving potential
the Peer Guidance and approximately         schools make appropriate judgments.          First Amendment issues is highly fact-
10 comments on the Employee                   In response to concerns for more           and context-dependent. Thus, hard and
Guidance. Many commenters stated that       analysis of the legal standards, OCR has     fast rules are not appropriate.
the guidance documents provided             provided additional examples in the             However, in order to respond to
comprehensive, clear, and useful            Guidance to illustrate how the Title IX      concerns that schools need assistance in
information to schools. For instance,       legal standards may apply in particular      making these determinations, OCR has
one commenter stated that the Peer          cases. It is important to remember that      provided additional examples in the
Guidance was ‘‘a godsend * * * in one       examples are just that; they do not cover    Guidance regarding the application of


      EXHIBIT 3
              Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 28 of 1598
12036                Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices

the First Amendment principles                The Effect on the Guidance of                 Circuit reversed a jury finding that a
discussed there.                              Conflicting Federal Court Decisions           school district was liable under Title IX
                                                 Comments: Several commenters               for a hostile environment created by the
Application of Guidance to Harassment                                                       school’s male karate instructor, who
by Third Parties                              requested clarification of the standards
                                              to be applied to sexual harassment cases      repeatedly initiated sexual intercourse
   Comments: Several commenters               in States subject to the jurisdiction of      with a fifteen-year-old female karate
stated that it was unclear whether the        the United States Court of Appeals for        student, often during the school day.
Guidance applies if a student alleges         the Fifth Circuit, specifically in light of   The court held that, while ‘‘there was no
harassment by a third party, i.e., by         the Fifth Circuit’s decision in Rowinsky      question that the student was subject to
someone who is not an employee or             v. Bryan Independent School District, 80      discrimination based on sex,’’ a school
                                              F.3d 1006 (5th Cir. 1996), cert. denied,      is liable only in situations in which an
student at the school.
                                              117 S. Ct. 165 (1996).                        employee who has been invested by the
   Discussion: The Guidance clarifies                                                       school board with supervisory power
                                                 Discussion: One beneficial result of
that the principles in the Guidance                                                         over the offending employee actually
                                              the Guidance will be to provide courts
apply to situations in which, for                                                           knew of the abuse, had the power to end
                                              with ready access to the standards used
example, a student alleges that                                                             the abuse, and failed to do so.
                                              by the agency that has been given the
harassment by a visiting professional                                                          Several of the decisions discuss
                                              authority by law to interpret and enforce
speaker or members of a visiting athletic                                                   according ‘‘appreciable deference’’ to
                                              Title IX. Courts generally benefit from
team created a sexually hostile                                                             OCR’s interpretation of Title IX in
                                              and defer to the expertise of an agency
environment. The Peer Guidance did, in                                                      appropriate circumstances and contain
                                              with that authority.
fact, discuss the standards applicable to        Nevertheless, OCR recognizes that          other indications that Title IX law is
the latter situation in which students        recent Fifth Circuit decisions add to         evolving in the Fifth Circuit. When OCR
from another school harassed the              schools’ confusion regarding Title IX         investigates complaints involving
school’s students.                            legal standards. In Rowinsky, the Fifth       schools in States in the Fifth Circuit
   The applicable standards have not          Circuit held that a school is not liable      (Texas, Louisiana, and Mississippi), it
changed, but the final Guidance clarifies     under Title IX even if it is on notice of     will in each case determine and follow
that the same standards also apply if         peer sexual harassment and it ignores or      the current applicable law, even if it is
adults who are not employees or agents        fails to remedy it, unless it responds        inconsistent with OCR policy. OCR will
of the school engage in harassment of         differently based on the sex of the           also participate where appropriate, and
students.                                     alleged victim. Consistent with the           in conjunction with the Department of
                                              vigorous dissent in Rowinsky, as well as      Justice, to shape the evolution of Title
Application of Guidance to Harassment         with other Federal decisions contrary to      IX law in a manner consistent with the
Based on Sexual Orientation                   the Rowinsky holding, OCR continues to        Guidance.
   Comments: Several commenters               believe that the Rowinsky decision was           Inconsistent decisions do not prohibit
indicated that, in light of OCR’s stated      wrongly decided. In OCR’s view, the           schools in States in the Fifth Circuit
policy that Title IX’s prohibition against    holding in Rowinsky was based on a            from following the Guidance. Since the
sexual harassment applies regardless of       mistaken belief that the legal principle      Guidance assists school in ensuring that
the sex of the harassed student or of the     underpinning this aspect of the               students can learn in a safe and
sex of the alleged harasser, the Guidance     Guidance makes a school responsible           nondiscriminatory educational
was confusing regarding the statement         for the actions of a harassing student,       environment, it is the better practice for
that Title IX does not apply to               rather than for the school’s own              these schools to follow the Guidance.
                                              discrimination in failing to respond          Indeed, in light of the evolving case law
discrimination on the basis of sexual
                                              once it knows that the harassment is          in the Fifth Circuit, following the
orientation.
                                              happening.                                    Guidance may also be the safest way to
   Discussion: The Guidance has been             In two very recent decisions involving     ensure compliance with the
clarified to indicate that if harassment is   sexual harassment of students by school       requirements of Title IX. School
based on conduct of a sexual nature, it       employees, the Fifth Circuit again            personnel in States in the Fifth Circuit
may be sexual harassment prohibited by        applied Title IX law in a manner              should also consider whether State,
Title IX even if the harasser and the         inconsistent with OCR’s longstanding          local, or other Federal authority affects
harassed are the same sex or the victim       policy and practice. First, in Canutillo      their obligations in these areas.
of harassment is gay or lesbian. If, for      Indep. School Dist. v. Leija, 101 F.3d
example, harassing conduct of a sexual                                                      Notice
                                              393, 398–400 (5th Cir. 1996), the court
nature is directed at gay or lesbian          held, again over a strong dissent and           Comments: Several commenters
students, it may create a sexually hostile    contrary to OCR policy, that a school         recommended that additional guidance
environment and may constitute a              district was not liable for the sexual        be provided regarding the types of
violation of Title IX in the same way         molestation of a second grade student         employees through which a school can
that it may for heterosexual students.        by one of her teachers because the            receive notice of sexual harassment.
The Guidance provides examples to             student and her mother only reported          Commenters disagreed, however, on
illustrate the difference between this        the harassment to her homeroom                who should be able to receive notice.
type of conduct, which may be                 teacher. The court determined that            For instance, some commenters stated
prohibited by Title IX, and conduct           notice to the teacher was not notice to       that OCR should find that a school has
constituting discrimination on the basis      the school—notwithstanding that a             received notice only if ‘‘managerial’’
of sexual orientation, which is not           school handbook instructed students           employees, ‘‘designated’’ employees, or
prohibited by Title IX. The Guidance          and parents to report complaints to the       employees with the authority to correct
also indicates that some State or local       child’s primary or homeroom teacher.          the harassment receive notice of the
laws or other Federal authority may              Finally, in Rosa H. v. San Elizario        harassment. Another commenter
prohibit discrimination on the basis of       Indep. School Dist., 1997 U.S. App.           suggested, by contrast, that any school
sexual orientation.                           LEXIS 2780 (Feb. 17, 1997), the Fifth         employee should be considered a


      EXHIBIT 3
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 29 of 1598
                     Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices                                12037

responsible employee for purposes of         to remedy the effects of harassment on        not honored, students may be
notice.                                      students. Some comments indicated             discouraged from reporting harassment.
   Discussion: The Guidance states that      confusion over the circumstances under        These commenters, therefore, argue that
a school has actual notice of sexual         which the responsibility for those costs      declining to honor these requests would
harassment if an agent or responsible        would exist and concern over the              be less effective in preventing
employee of the school receives notice.      financial responsibility that would be        harassment than taking whatever steps
An exhaustive list of employees would        created. Others stated that schools           are possible to remedy harassment,
be inappropriate, however, because           should not be liable for these costs if       while maintaining a victim’s
whether an employee is an agent or           they have taken appropriate responsive        confidentiality. Finally, some
responsible school employee, or              action to eliminate the harassing             commenters were concerned that
whether it would be reasonable for a         environment, or if the harassers are non-     withholding the name of the victim of
student to believe the employee is an        employees.                                    harassment would interfere with the
agent or responsible employee, even if          Discussion: The final Guidance             due process rights of the accused.
the employee is not, will vary               provides additional clarification               Discussion: The Guidance strikes a
depending on factors such as the             regarding when a school may be                balance regarding the issue of
authority actually given to the employee     required to remedy the effects on those       confidentiality: encouraging students to
and the age of the student. Thus, the        who have been subject to harassment.          report harassment, even if students wish
Guidance gives examples of the types of      For instance, if a teacher engages in quid    to maintain confidentiality, but not
employees that can receive notice of         pro quo harassment against a student, a       placing schools in an untenable position
harassment. In this regard, it is            school is liable under Title IX for the       regarding their obligations to remedy
important for schools to recognize that      conduct and its effects. Thus,                and prevent further harassment, or
the Guidance does not necessarily            appropriate corrective action could           making it impossible for an accused to
require that any employee who receives       include providing counseling services to      adequately defend himself or herself.
notice of the harassment also be             the harassed student or paying other          The Guidance encourages schools to
responsible for taking appropriate steps     costs necessary to remedy the effects of      honor a student’s request that his or her
to end the harassment or prevent its         the teacher’s harassment. On the other        name be withheld, if this can be done
recurrence. An employee may be               hand, if a school’s liability depends on      consistently with the school’s obligation
required only to report the harassment       its failure to take appropriate action        to remedy the harassment and take steps
to other school officials who have the       after it receives notice of the               to prevent further harassment. (The
responsibility to take appropriate action.   harassment, e.g., in cases of peer            Guidance also notes that schools should
   OCR does not agree with those             harassment, the extent of a school’s          consider whether the Family
commenters who recommend that a              liability for remedying the effects of        Educational Rights and Privacy Act
school can receive notice only through       harassment will depend on the speed           (FERPA) would prohibit a school from
managerial or designated employees.          and efficacy of the school’s response         disclosing information from a student’s
For example, young students may not          once it receives notice. For instance, if     education record without the consent of
understand those designations and may        a school responds immediately and             the student alleging harassment.) In
reasonably believe that an adult, such as    appropriately to eliminate harassment of      addition, OCR has provided clarification
a teacher or the school nurse, is a person   which it has notice and to prevent its        by describing factors schools should
they can and should tell about incidents     recurrence, it will not be responsible for    consider in making these
of sexual harassment regardless of that      remedying the effects of harassment, if       determinations. These factors include
person’s formal status in the school         any, on the individual. By contrast, if a     the nature of the harassment, the age of
administration.                              school ignores complaints by a student        the students involved, and the number
   Comments: Several commenters              that he or she is persistently being          of incidents and students involved.
stated that constructive notice, or the      sexually harassed by another student in       These factors also may be relevant in
‘‘should have known’’ standard, puts         his or her class, the school will be          balancing a victim’s need for
schools in the untenable position of         required to remedy those effects of the       confidentiality against the rights of an
constantly monitoring students and           harassment that it could have prevented       accused harasser.
employees to seek out potential              if it had responded appropriately to the        The Guidance also has been clarified
harassers.                                   student’s complaints, including, if           to acknowledge that, because of the
   Discussion: Constructive notice is        appropriate, the provision of counseling      sensitive nature of incidents of
relevant only if a school’s liability        services.                                     harassment, it is important to limit or
depends on notice and conduct has                                                          prevent public disclosure of the names
                                             Confidentiality
occurred that is sufficient to trigger the                                                 of both the student who alleges
school’s obligation to respond. As the          Comments: Many commenters                  harassment and the name of the alleged
examples in the Guidance indicate,           recommended additional clarification          harasser. The Guidance informs schools
constructive notice is applicable only if    regarding how schools should respond          that, in all cases, they should make
a school ignores or fails to recognize       if a harassed student requests that his or    every effort to prevent public disclosure
overt or obvious problems of sexual          her name not be disclosed. Some               of the names of all parties involved,
harassment. Constructive notice does         commenters believe that, particularly in      except to the extent necessary to carry
not require a school to predict aberrant     the elementary and secondary school           out a thorough investigation.
behavior.                                    arena, remedying harassment must be
                                             the school’s first priority, even if that     FERPA
Remedying the Effects of Harassment on       action results in a breach of a request for     Comments: Several commenters
Students                                     confidentiality. These commenters were        stated that the Department should
  Comments: Several commenters               concerned that, by honoring requests for      change its position that FERPA could
expressed concern regarding the              confidentiality, schools would not be         prevent a school from informing a
Guidance’s statement that schools may        able to take effective action to remedy       complainant of the sanction or
be required to pay for professional          harassment. Other commenters believe          discipline imposed on a student found
counseling and other services necessary      that if requests for confidentiality are      guilty of harassment. Some commenters


      EXHIBIT 3
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 30 of 1598
12038               Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices

argued that information regarding the       discrimination based on sex and have in       sexual nature.5 Quid pro quo
outcome of a sexual harassment              place a prompt and equitable procedure        harassment is equally unlawful whether
complaint is not an education record        for resolving sex discrimination              the student resists and suffers the
covered by FERPA. Other commenters          complaints. Sexual harassment can be a        threatened harm or submits and thus
argued alternatively that any               form of sexual discrimination. The            avoids the threatened harm.
information regarding the outcome of        Guidance clearly states that, while a
                                                                                          Hostile Environment Sexual Harassment
the proceedings is ‘‘related to’’ the       recipient’s policy and procedure must
complainant and, therefore, the             meet all procedural requirements of              Sexually harassing conduct (which
information can be disclosed to him or      Title IX and apply to sexual harassment,      can include unwelcome sexual
her consistent with FERPA. In addition,     a school does not have to have a policy       advances, requests for sexual favors, and
some commenters asked for clarification     and procedure specifically addressing         other verbal, nonverbal, or physical
that FERPA does not limit the due           sexual harassment, as long as its non-        conduct of a sexual nature) 6 by an
process rights of a teacher who is          discrimination policy and procedures          employee, by another student, or by a
accused of harassment to be informed of     for handling discrimination complaints        third party that is sufficiently severe,
the name of the student who has alleged     are effective in eliminating all types of     persistent, or pervasive to limit a
harassment.                                 sex discrimination. OCR has found that        student’s ability to participate in or
   Discussion: As these comments            policies and procedures specifically          benefit from an education program or
indicate, the interplay of FERPA and        designed to address sexual harassment,        activity, or to create a hostile or abusive
Title IX raises complex and difficult       if age appropriate, are a very effective      educational environment.7
issues. Regarding requests for              means of making students and                     Schools are required by the Title IX
clarification on the interplay of FERPA     employees aware of what constitutes           regulations to have grievance
and the rights of an accused employee,      sexual harassment, that that conduct is       procedures through which students can
the Guidance clarifies that the             prohibited sex discrimination, and that       complain of alleged sex discrimination,
Department does not interpret FERPA to      it will not be tolerated by the school.       including sexual harassment.8 As
override any federally protected due        That awareness, in turn, can be a key         outlined in this guidance, grievance
process rights of a school employee         element in preventing sexual                  procedures also provide schools with an
accused of harassment.                      harassment.                                   excellent mechanism to be used in their
   Regarding whether FERPA prohibits                                                      efforts to prevent sexual harassment
                                              Dated: March 10, 1997.
the disclosure of any disciplinary action                                                 before it occurs.
                                            Norma V. Cantú,
taken against a student found guilty of                                                      Finally, if the alleged harassment
harassment, it is the Department’s          Assistant Secretary for Civil Rights.         involves issues of speech or expression,
current position that FERPA prohibits a     Sexual Harassment Guidance:                   a school’s obligations may be affected by
school from releasing information to a      Harassment of Students 1 by School            the application of First Amendment
complainant if that information is          Employees, Other Students, or Third           principles.
contained in the other student’s            Parties                                          These and other issues are discussed
education record unless— (1) the                                                          in more detail in the following
information directly relates to the         Summary of Contents                           paragraphs.
complainant (for example, an order          Introduction                                  Applicability of Title IX
requiring the student harasser not to       Applicability of Title IX
have contact with the complainant); or      Liability of a School for Sexual Harassment      Title IX applies to all public and
(2) the harassment involves a crime of      Welcomeness                                   private educational institutions that
violence or a sex offense in a              Severe, Persistent, or Pervasive              receive Federal funds, including
                                            Notice                                        elementary and secondary schools,
postsecondary institution. However, in      Recipient’s Response
light of the comments received on this      Prompt and Equitable Grievance Procedures
                                                                                          school districts, proprietary schools,
issue, the Department has determined        First Amendment                               colleges, and universities. The Guidance
that its position regarding the                                                           uses the term ‘‘schools’’ to refer to all
application of FERPA to records and         Introduction                                  those institutions. The ‘‘education
information related to sexual                 Under Title IX of the Education             program or activity’’ of a school
harassment needs further consideration.     Amendments of 1972 (Title IX) and its         includes all of the school’s operations.9
Accordingly, the section on ‘‘Notice of     implementing regulations, no individual       This means that Title IX protects
Outcome and FERPA’’ has been                may be discriminated against on the           students in connection with all of the
removed from the Guidance. Additional       basis of sex in any education program or      academic, educational, extra-curricular,
guidance on FERPA will be                   activity receiving Federal financial          athletic, and other programs of the
forthcoming.                                assistance.2 Sexual harassment of             school, whether they take place in the
                                            students is a form of prohibited sex          facilities of the school, on a school bus,
Does Title IX Require Schools to Have       discrimination 3 under the                    at a class or training program sponsored
a Sexual Harassment Policy                  circumstances described in the                by the school at another location, or
  Comments: Several commenters              Guidance. The following types of              elsewhere.
requested additional clarity regarding      conduct constitute sexual harassment:            It is important to recognize that Title
whether Title IX requires schools to                                                      IX’s prohibition of sexual harassment
have a policy explicitly prohibiting        Quid Pro Quo Harassment                       does not extend to legitimate nonsexual
sexual harassment or to have grievance        A school employee 4 explicitly or           touching or other nonsexual conduct.
procedures specifically intended to         implicitly conditions a student’s             For example, a high school athletic
handle sexual harassment complaints,        participation in an education program         coach hugging a student who made a
or both.                                    or activity or bases an educational           goal or a kindergarten teacher’s
  Discussion: Title IX requires a           decision on the student’s submission to       consoling hug for a child with a skinned
recipient of Federal funds to notify        unwelcome sexual advances, requests           knee will not be considered sexual
students and parents of elementary and      for sexual favors, or other verbal,           harassment.10 Similarly, one student’s
secondary students of its policy against    nonverbal, or physical conduct of a           demonstration of a sports maneuver or


      EXHIBIT 3
              Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 31 of 1598
                      Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices                                     12039

technique requiring contact with                is beyond the scope of this Guidance, in       is that the school is liable for that
another student will not be considered          assessing all related circumstances to         conduct under application of agency
sexual harassment. However, in some             determine whether a hostile                    principles, regardless of whether it is
circumstances, nonsexual conduct may            environment exists, incidents of gender-       labeled as quid pro quo or hostile
take on sexual connotations and may             based harassment combined with                 environment harassment.
rise to the level of sexual harassment.         incidents of sexual harassment could              Whether other employees, such as a
For example, a teacher’s repeatedly             create a hostile environment, even if          janitor or cafeteria worker, are in
hugging and putting his or her arms             neither the gender-based harassment            positions of authority in relation to
around students under inappropriate             alone nor the sexual harassment alone          students—or whether it would be
circumstances could create a hostile            would be sufficient to do so.17                reasonable for the student to believe the
environment.                                                                                   employees are, even if the employees
   Title IX protects any ‘‘person’’ from        Liability of a School for Sexual               are not (i.e., apparent authority)—will
sex discrimination; accordingly both            Harassment                                     depend on factors such as the authority
male and female students are protected          Liability of a School for Sexual               actually given to the employee 25 (e.g., in
from sexual harassment engaged in by a          Harassment by its Employees                    some elementary schools, a cafeteria
school’s employees, other students, or                                                         worker may have authority to impose
third parties.11 Moreover, Title IX                A school’s liability for sexual             discipline) and the age of the student.
prohibits sexual harassment regardless          harassment by its employees is                 For example, in some cases the younger
of the sex of the harasser, i.e., even if the   determined by application of agency            a student is, the more likely it is that he
harasser and the person being harassed          principles,18 i.e., by principles              or she will consider any adult employee
are members of the same sex.12 An               governing the delegation of authority to       to be in a position of authority.
example would be a campaign of                  or authorization of another person to act         Even in situations not involving (i)
sexually explicit graffiti directed at a        on one’s behalf.                               quid pro quo harassment, (ii) creation of
particular girl by other girls.13                  Accordingly, a school will always be        a hostile environment through an
   Although Title IX does not prohibit          liable for even one instance of quid pro       employee’s apparent authority, or (iii)
discrimination on the basis of sexual           quo harassment by a school employee in         creation of a hostile environment in
orientation,14 sexual harassment                a position of authority, such as a teacher     which the employee is aided in carrying
directed at gay or lesbian students may         or administrator, whether or not it            out the sexual harassment by his or her
constitute sexual harassment prohibited         knew, should have known, or approved           position of authority, a school will be
by Title IX. For example, if students           of the harassment at issue.19 Under            liable for sexual harassment of its
heckle another student with comments            agency principles, if a teacher or other       students by its employees under the
based on the student’s sexual                   employee uses the authority he or she          same standards applicable to peer and
orientation (e.g., ‘‘gay students are not       is given (e.g., to assign grades) to force     third party hostile environment sexual
welcome at this table in the cafeteria’’),      a student to submit to sexual demands,         harassment, as discussed in the next
but their actions or language do not            the employee ‘‘stands in the shoes’’ of        section. That is, if the school fails to
involve sexual conduct, their actions           the school and the school will be              take immediate and appropriate steps to
would not be sexual harassment covered          responsible for the use of its authority       remedy known harassment, then the
by Title IX. On the other hand,                 by the employee or agent.20                    school will be liable under Title IX.26 It
harassing conduct of a sexual nature               A school will also be liable for hostile    is important to emphasize that under
directed toward gay or lesbian students         environment sexual harassment by its           this standard of liability the school can
(e.g., if a male student or a group of          employees,21 i.e., for harassment that is      avoid violating Title IX if it takes
male students target a lesbian student          sufficiently severe, persistent, or            immediate and appropriate action upon
for physical sexual advances) may               pervasive to limit a student’s ability to      notice of the harassment.
create a sexually hostile environment           participate in or benefit from the
                                                education program or to create a hostile       Liability of a School for Peer or Third
and, therefore, may be prohibited by
                                                or abusive educational environment if          Party Harassment 27
Title IX. It should be noted that some
State and local laws may prohibit               the employee— (1) acted with apparent             In contrast to the variety of situations
discrimination on the basis of sexual           authority (i.e., because of the school’s       in which a school may be liable for
orientation. Also, under certain                conduct, the employee reasonably               sexual harassment by its employees, a
circumstances, courts may permit                appears to be acting on behalf of the          school will be liable under Title IX if its
redress for harassment on the basis of          school, whether or not the employee            students sexually harass other students
sexual orientation under other Federal          acted with authority); 22 or (2) was aided     if (i) a hostile environment exists in the
legal authority.15                              in carrying out the sexual harassment of       school’s programs or activities, (ii) the
   It is also important to recognize that       students by his or her position of             school knows or should have known of
gender-based harassment, which may              authority with the institution.23 For          the harassment, and (iii) the school fails
include acts of verbal, nonverbal, or           example, a school will be liable if a          to take immediate and appropriate
physical aggression, intimidation, or           teacher abuses his or her delegated            corrective action.28 (Each of these
hostility based on sex, but not involving       authority over a student to create a           factors is discussed in detail in
conduct of a sexual nature, may be a            hostile environment, such as if the            subsequent sections of the Guidance.)
form of sex discrimination that violates        teacher implicitly threatens to fail a         Under these circumstances, a school’s
Title IX if it is sufficiently severe,          student unless the student responds to         failure to respond to the existence of a
persistent, or pervasive and directed at        his or her sexual advances, even though        hostile environment within its own
individuals because of their sex.16 For         the teacher fails to carry out the threat.24   programs or activities permits an
example, the repeated sabotaging of                As this example illustrates, in many        atmosphere of sexual discrimination to
female graduate students’ laboratory            cases the line between quid pro quo and        permeate the educational program and
experiments by male students in the             hostile environment discrimination will        results in discrimination prohibited by
class could be the basis of a violation of      be blurred, and the employee’s conduct         Title IX. Conversely, if, upon notice of
Title IX. Although a comprehensive              may constitute both types of                   hostile environment harassment, a
discussion of gender-based harassment           harassment. However, what is important         school takes immediate and appropriate


       EXHIBIT 3
              Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 32 of 1598
12040                Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices

steps to remedy the hostile                   or how to report harassment so that it       he or she objects, then the evidence
environment, the school has avoided           can be remedied. Moreover, under the         generally will not support a conclusion
violating Title IX. Thus, Title IX does       agency principles previously discussed,      that the conduct was unwelcome.39
not make a school responsible for the         a school’s failure to implement effective       If younger children are involved, it
actions of harassing students, but rather     policies and procedures against              may be necessary to determine the
for its own discrimination in failing to      discrimination may create apparent           degree to which they are able to
remedy it once the school has notice.         authority for school employees to harass     recognize that certain sexual conduct is
   Sexually harassing conduct of third        students.33                                  conduct to which they can or should
parties, who are not themselves                                                            reasonably object and the degree to
employees or students at the school           OCR Case Resolution                          which they can articulate an objection.
(e.g., a visiting speaker or members of a       If OCR is asked to investigate or          Accordingly, OCR will consider the age
visiting athletic club) can also cause a      otherwise resolve incidents of sexual        of the student, the nature of the conduct
sexually hostile environment in school        harassment of students, including            involved, and other relevant factors in
programs or activities. For the same          incidents caused by employees, other         determining whether a student had the
reason that a school will be liable under     students, or third parties, OCR will         capacity to welcome sexual conduct.
Title IX for a hostile environment            consider whether—(1) the school has a           Schools should be particularly
caused by its students, a school will be      policy prohibiting sex discrimination        concerned about the issue of
liable if third parties sexually harass its   under Title IX and effective Title IX        welcomeness if the harasser is in a
students if (i) a hostile environment         grievance procedures; 34 (2) the school      position of authority. For instance,
exists in the school’s programs or            appropriately investigated or otherwise      because students may be encouraged to
activities, (ii) the school knows or          responded to allegations of sexual           believe that a teacher has absolute
should have known of the harassment,          harassment; and (3) the school has taken     authority over the operation of his or
and (iii) the school fails to take            immediate and appropriate corrective         her classroom, a student may not object
immediate and appropriate corrective          action responsive to quid pro quo or         to a teacher’s sexually harassing
action.29 However, the type of                hostile environment harassment. (Issues      comments during class; however, this
appropriate steps the school should take      related to appropriate investigative and     does not necessarily mean that the
will differ depending on the level of         corrective actions are discussed in detail   conduct was welcome. Instead, the
control the school has over the third         in the section on ‘‘Recipient’s              student may believe that any objections
party harasser.30 This issue is discussed     Response.’’) If the school has taken each    would be ineffective in stopping the
in ‘‘Recipient’s Response.’’                  of these steps, OCR will consider the        harassment or may fear that by making
                                              case against the school resolved and         objections he or she will be singled out
Effect of Grievance Procedures on             take no further action other than            for harassing comments or other
Liability                                     monitoring compliance with any               retaliation.
   Schools are required by the Title IX       agreement between the school and OCR.           In addition, OCR must consider
regulations to adopt and publish              This is true in cases in which the school    particular issues of welcomeness if the
grievance procedures providing for            was in violation of Title IX, as well as     alleged harassment relates to alleged
prompt and equitable resolution of sex        those in which there has been no             ‘‘consensual’’ sexual relationships
discrimination complaints, including          violation of Title IX. 35                    between a school’s adult employees and
complaints of sexual harassment, and to                                                    its students. If elementary students are
disseminate a policy against sex              Welcomeness
                                                                                           involved, welcomeness will not be an
discrimination.31 (These issues are              In order to be actionable as              issue: OCR will never view sexual
discussed in the section on ‘‘Prompt and      harassment, sexual conduct must be           conduct between an adult school
Equitable Grievance Procedures.’’)            unwelcome. Conduct is unwelcome if           employee and an elementary school
These procedures provide a school with        the student did not request or invite it     student as consensual. In cases
a mechanism for discovering sexual            and ‘‘regarded the conduct as                involving secondary students, there will
harassment as early as possible and for       undesirable or offensive.’’ 36               be a strong presumption that sexual
effectively correcting problems, as           Acquiescence in the conduct or the           conduct between an adult school
required by Title IX. By having a strong      failure to complain does not always          employee and a student is not
policy against sex discrimination and         mean that the conduct was welcome.37         consensual. In cases involving older
accessible, effective, and fairly applied     For example, a student may decide not        secondary students, subject to the
grievance procedures, a school is telling     to resist sexual advances of another         presumption, 40 OCR will consider a
its students that it does not tolerate        student or may not file a complaint out      number of factors in determining
sexual harassment and that students can       of fear. In addition, a student may not      whether a school employee’s sexual
report it without fear of adverse             object to a pattern of sexually              advances or other sexual conduct could
consequences.                                 demeaning comments directed at him or        be considered welcome.41 In addition,
   Accordingly, in the absence of             her by a group of students out of a          OCR will consider these factors in all
effective policies and grievance              concern that objections might cause the      cases involving postsecondary students
procedures, if the alleged harassment         harassers to make more comments. The         in making those determinations.42 The
was sufficiently severe, persistent, or       fact that a student may have accepted        factors include:
pervasive to create a hostile                 the conduct does not mean that he or            • The nature of the conduct and the
environment, a school will be in              she welcomed it.38 Also, the fact that a     relationship of the school employee to
violation of Title IX because of the          student willingly participated in            the student, including the degree of
existence of a hostile environment, even      conduct on one occasion does not             influence (which could, at least in part,
if the school was not aware of the            prevent him or her from indicating that      be affected by the student’s age),
harassment and thus failed to remedy          the same conduct has become                  authority, or control the employee has
it.32 This is because, without a policy       unwelcome on a subsequent occasion.          over the student.
and procedure, a student does not know        On the other hand, if a student actively        • Whether the student was legally or
either of the school’s interest in            participates in sexual banter and            practically unable to consent to the
preventing this form of discrimination        discussions and gives no indication that     sexual conduct in question. For


      EXHIBIT 3
              Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 33 of 1598
                      Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices                                  12041

example, a student’s age could affect his         • Other contemporaneous evidence.          but also for others who witness the
or her ability to do so. Similarly, certain    For example, did the student claiming         conduct. Similarly, if a middle school
types of disabilities could affect a           harassment write about the conduct,           teacher directs sexual comments toward
student’s ability to do so.                    and his or her reaction to it, soon after     a particular student, a hostile
   If there is a dispute about whether         it occurred (e.g., in a diary or letter)?     environment may be created for the
harassment occurred or whether it was          Did the student tell others (friends,         targeted student and for the students
welcome—in a case in which it is               parents) about the conduct (and his or        who witness the conduct.
appropriate to consider whether the            her reaction to it) soon after it occurred?      • The type, frequency, and duration
conduct could be welcome—                                                                    of the conduct. In most cases, a hostile
                                               Severe, Persistent, or Pervasive              environment will exist if there is a
determinations should be made based
on the totality of the circumstances. The         Hostile environment sexual                 pattern or practice of harassment or if
following types of information may be          harassment of a student or students by        the harassment is sustained and
helpful in resolving the dispute:              other students, employees, or third           nontrivial.54 For instance, if a young
   • Statements by any witnesses to the        parties is created if conduct of a sexual     woman is taunted by one or more young
alleged incident.                              nature is sufficiently severe, persistent,    men about her breasts or genital area or
   • Evidence about the relative               or pervasive to limit a student’s ability     both, OCR may find that a hostile
credibility of the allegedly harassed          to participate in or benefit from the         environment has been created,
                                               education program or to create a hostile      particularly if the conduct has gone on
student and the alleged harasser. For
                                               or abusive educational environment.           for some time, takes place throughout
example, the level of detail and
                                               Thus, conduct that is sufficiently severe,    the school, or if the taunts are made by
consistency of each person’s account
                                               but not persistent or pervasive, can          a number of students. The more severe
should be compared in an attempt to
                                               result in hostile environment sexual          the conduct, the less the need to show
determine who is telling the truth.
                                               harassment.                                   a repetitive series of incidents; this is
Another way to assess credibility is to           In deciding whether conduct is
see if corroborative evidence is lacking                                                     particularly true if the harassment is
                                               sufficiently severe, persistent, or           physical. For instance, if the conduct is
where it should logically exist.               pervasive, the conduct should be
However, the absence of witnesses may                                                        more severe, e.g., attempts to grab a
                                               considered from both a subjective 43 and      female student’s breasts, genital area, or
indicate only the unwillingness of             objective 44 perspective. In making this
others to step forward, perhaps due to                                                       buttocks, it need not be as persistent or
                                               determination, all relevant                   pervasive in order to create a hostile
fear of the harasser or a desire not to get    circumstances should be considered 45:        environment. Indeed, a single or
involved.                                         • The degree to which the conduct          isolated incident of sexual harassment
   • Evidence that the alleged harasser        affected one or more students’                may, if sufficiently severe, create a
has been found to have harassed others         education. For a hostile environment to       hostile environment.55 On the other
may support the credibility of the             exist, the conduct must have limited the      hand, conduct that is not severe,
student claiming the harassment;               ability of a student to participate in or     persistent, or pervasive will not create a
conversely, the student’s claim will be        benefit from his or her education or          hostile environment; e.g., a comment by
weakened if he or she has been found           altered the conditions of the student’s       one student to another student that she
to have made false allegations against         educational environment.46                    has a nice figure. Indeed, depending on
other individuals.                                •• Many hostile environment cases          the circumstances, this may not even be
   • Evidence of the allegedly harassed        involve tangible or obvious injuries.47       conduct of a sexual nature.56 Similarly,
student’s reaction or behavior after the       For example, a student’s grades may go        because students date one another, a
alleged harassment. For example, were          down or the student may be forced to          request for a date or a gift of flowers,
there witnesses who saw the student            withdraw from school because of the           even if unwelcome, would not create a
immediately after the alleged incident         harassing behavior.48 A student may           hostile environment. However, there
who say that the student appeared to be        also suffer physical injuries and mental      may be circumstances in which
upset? However, it is important to note        or emotional distress.49                      repeated, unwelcome requests for dates
that some students may respond to                 •• However, a hostile environment          or similar conduct could create a hostile
harassment in ways that do not manifest        may exist even if there is no tangible        environment. For example, a person
themselves right away, but may surface         injury to the student.50 For example, a       may request dates in an intimidating or
several days or weeks after the                student may have been able to keep up         threatening manner.
harassment. For example, a student may         his or her grades and continue to attend         • The identity of and relationship
initially show no signs of having been         school even though it was more difficult      between the alleged harasser and the
harassed, but several weeks after the          for him or her to do so because of the        subject or subjects of the harassment. A
harassment, there may be significant           harassing behavior.51 A student may be        factor to be considered, especially in
changes in the student’s behavior,             able to remain on a sports team, despite      cases involving allegations of sexual
including difficulty concentrating on          feeling humiliated or angered by              harassment of a student by a school
academic work, symptoms of                     harassment that creates a hostile             employee, is the identity of and
depression, and a desire to avoid certain      environment.52 Harassing conduct in           relationship between the alleged
individuals and places at school.              these examples alters the student’s           harasser and the subject or subjects of
   • Evidence about whether the student        educational environment on the basis of       the harassment. For example, due to the
claiming harassment filed a complaint          sex.                                          power that a professor or teacher has
or took other action to protest the               •• A hostile environment can occur         over a student, sexually based conduct
conduct soon after the alleged incident        even if the harassment is not targeted        by that person toward a student is more
occurred. However, failure to                  specifically at the individual                likely to create a hostile environment
immediately complain may merely                complainant.53 For example, if a student      than similar conduct by another
reflect a fear of retaliation or a fear that   or group of students regularly directs        student.57
the complainant may not be believed            sexual comments toward a particular              • The number of individuals
rather than that the alleged harassment        student, a hostile environment may be         involved. Sexual harassment may be
did not occur.                                 created not only for the targeted student,    committed by an individual or a group.


       EXHIBIT 3
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 34 of 1598
12042                Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices

In some cases, verbal comments or other      to take immediate and appropriate            harassment from occurring again. These
conduct from one person might not be         corrective action.63 A school has notice     steps are the school’s responsibility
sufficient to create a hostile               if it actually ‘‘knew, or in the exercise    whether or not the student who was
environment, but could be if done by a       of reasonable care, should have known’’      harassed makes a complaint or
group. Similarly, while harassment can       about the harassment.64 In addition, as      otherwise asks the school to take
be directed toward an individual or a        long as an agent or responsible              action.69 As described in the next
group,58 the effect of the conduct toward    employee of the school received              section, in appropriate circumstances
a group may vary, depending on the           notice,65 the school has notice.             the school will also be responsible for
type of conduct and the context. For            A school can receive notice in many       taking steps to remedy the effects of the
certain types of conduct, there may be       different ways. A student may have filed     harassment on the individual student or
‘‘safety in numbers.’’ For example,          a grievance or complained to a teacher       students who were harassed. What
following an individual student and          about fellow students sexually harassing     constitutes a reasonable response to
making sexual taunts to him or her may       him or her. A student, parent, or other      information about possible sexual
be very intimidating to that student but,    individual may have contacted other          harassment will differ depending upon
in certain circumstances, less so to a       appropriate personnel, such as a             the circumstances.
group of students. On the other hand,        principal, campus security, bus driver,
                                             teacher, an affirmative action officer, or   Response to Student or Parent Reports
persistent unwelcome sexual conduct
                                             staff in the office of student affairs. An   of Harassment; Response to Direct
still may create a hostile environment if
                                             agent or responsible employee of the         Observation by a Responsible Employee
directed toward a group.
   • The age and sex of the alleged          school may have witnessed the                or Agent of Harassment
harasser and the subject or subjects of      harassment. The school may receive              If a student or the parent of an
the harassment. For example, in the          notice in an indirect manner, from           elementary or secondary student
case of younger students, sexually           sources such as a member of the school       provides information or complains
harassing conduct is more likely to be       staff, a member of the educational or        about sexual harassment of the student,
intimidating if coming from an older         local community, or the media. The           the school should initially discuss what
student.59                                   school also may have received notice         actions the student or parent is seeking
   • The size of the school, location of     from flyers about the incident or            in response to the harassment. The
the incidents, and context in which they     incidents posted around the school.66        school should explain the avenues for
occurred. Depending on the                      Constructive notice exists if the         informal and formal action, including a
circumstances of a particular case, fewer    school ‘‘should have’’ known about the       description of the grievance procedure
incidents may have a greater effect at a     harassment—if the school would have          that is available for sexual harassment
small college than at a large university     found out about the harassment through       complaints and an explanation of how
campus. Harassing conduct occurring          a ‘‘reasonably diligent inquiry.’’ 67 For    the procedure works. If a responsible
on a school bus may be more                  example, if a school knows of some           school employee or agent has directly
intimidating than similar conduct on a       incidents of harassment, there may be        observed sexual harassment of a
school playground because the                situations in which it will be charged       student, the school should contact the
restricted area makes it impossible for      with notice of others—if the known           student who was harassed (or the
the students to avoid their harassers.60     incidents should have triggered an           parent, depending upon the age of the
Harassing conduct in a personal or           investigation that would have led to a       student), 70 explain that the school is
secluded area such as a dormitory room       discovery of the additional incidents. In    responsible for taking steps to correct
or residence hall can also have a greater    other cases, the pervasiveness of the        the harassment, and provide the same
effect (e.g., be seen as more threatening)   harassment may be enough to conclude         information described in the previous
than would similar conduct in a more         that the school should have known of         sentence.
public area. On the other hand,              the hostile environment—if the                  Regardless of whether the student
harassing conduct in a public place may      harassment is widespread, openly             who was harassed, or his or her parent,
be more humiliating. Each incident           practiced, or well-known to students         decides to file a formal complaint or
must be judged individually.                 and staff (such as sexual harassment         otherwise request action on the
   • Other incidents at the school. A        occurring in hallways, graffiti in public    student’s behalf (including in cases
series of instances at the school, not       areas, or harassment occurring during        involving direct observation by a
involving the same students, could—          recess under a teacher’s supervision).68     responsible school employee or agent),
taken together—create a hostile                 In addition, if a school otherwise has    the school must promptly investigate to
environment, even if each by itself          actual or constructive notice of a hostile   determine what occurred and then take
would not be sufficient.61                   environment and fails to take immediate      appropriate steps to resolve the
   • Incidents of gender-based, but non-     and appropriate corrective action, a         situation. The specific steps in an
sexual, harassment. Acts of verbal,          school has violated Title IX even if the     investigation will vary depending upon
nonverbal, or physical aggression,           student fails to use the school’s existing   the nature of the allegations, the source
intimidation, or hostility based on sex,     grievance procedures.                        of the complaint, the age of the student
but not involving sexual activity or                                                      or students involved, the size and
                                             Recipient’s Response                         administrative structure of the school,
language, can be combined with
incidents of sexual harassment to               Once a school has notice of possible      and other factors. However, in all cases
determine if the incidents of sexual         sexual harassment of students—whether        the inquiry must be prompt, thorough,
harassment are sufficiently severe,          carried out by employees, other              and impartial. (Requests by the student
persistent, or pervasive to create a         students, or third parties—it should take    who was harassed for confidentiality or
sexually hostile environment.62              immediate and appropriate steps to           for no action to be taken, responding to
                                             investigate or otherwise determine what      notice of harassment from other sources,
Notice                                       occurred and take steps reasonably           and the components of a prompt and
  A school will be in violation of Title     calculated to end any harassment,            equitable grievance procedure are
IX if the school ‘‘has notice’’ of a         eliminate a hostile environment if one       discussed in subsequent sections of the
sexually hostile environment and fails       has been created, and prevent                Guidance.)


      EXHIBIT 3
              Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 35 of 1598
                      Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices                                   12043

   It may be appropriate for a school to       appropriate, directing a harasser to         community to ensure that students,
take interim measures during the               apologize to the harassed student. If a      parents, and teachers can recognize
investigation of a complaint. For              hostile environment has affected an          harassment if it recurs and know how to
instance, if a student alleges that he or      entire school or campus, an effective        respond.79
she has been sexually assaulted by             response may need to include
                                                                                            Requests by the Harassed Student for
another student, the school may decide         dissemination of information, the
                                                                                            Confidentiality
to immediately place the students in           issuance of new policy statements, or
separate classes or in different housing       other steps that are designed to clearly        The scope of a reasonable response
arrangements on a campus, pending the          communicate the message that the             also may depend upon whether a
results of the school’s investigation.         school does not tolerate harassment and      student, or parent of a minor student,
Similarly, if the alleged harasser is a        will be responsive to any student who        reporting harassment asks that the
teacher, allowing the student to transfer      reports that conduct.                        student’s name not be disclosed to the
to a different class may be appropriate.          In some situations, a school may be       harasser or that nothing be done about
In cases involving potential criminal          required to provide other services to the    the alleged harassment. In all cases a
conduct, school personnel should               student who was harassed if necessary        school should discuss confidentiality
determine whether appropriate law              to address the effects of the harassment     standards and concerns with the
enforcement authorities should be              on that student. 76 For example, if an       complainant initially. The school
notified. In all cases, schools should         instructor gives a student a low grade       should inform the student that the
make every effort to prevent public            because the student failed to respond to     request may limit the school’s ability to
disclosure of the names of all parties         his sexual advances, this constitutes        respond. The school also should tell the
involved, except to the extent necessary       quid pro quo harassment for which the        student that Title IX prohibits
to carry out an investigation.                 school is liable under Title IX regardless   retaliation and that, if he or she is afraid
   If a school determines that sexual          of whether it knew of the harassment.        of reprisals from the alleged harasser,
harassment has occurred, it should take        Thus, the school may be required to          the school will take steps to try to
reasonable, timely, age-appropriate, and       make arrangements for an independent         prevent retaliation and will take strong
effective corrective action, including         reassessment of the student’s work, if       responsive actions if retaliation occurs.
steps tailored to the specific situation. 71   feasible, and change the grade               If the student continues to ask that his
Appropriate steps should be taken to           accordingly; make arrangements for the       or her name not be revealed, the school
end the harassment. For example,               student to take the course again with a      should take all reasonable steps to
school personnel may need to counsel,          different instructor; provide tutoring;      investigate and respond to the
warn, or take disciplinary action against      make tuition adjustments; offer              complaint consistent with that request
the harasser, based on the severity of the     reimbursement for professional               as long as doing so does not preclude
harassment or any record of prior              counseling; or take other measures that      the school from responding effectively
incidents or both. 72 A series of              are appropriate to the circumstances. As     to the harassment and preventing
escalating consequences may be                 another example, if a school delays          harassment of other students. Thus, for
necessary if the initial steps are             responding or responds inappropriately       example, a reasonable response would
ineffective in stopping the                    to information about harassment, such        not require disciplinary action against
harassment. 73 In some cases, it may be        as a case in which the school ignores        an alleged harasser if a student, who
appropriate to further separate the            complaints by a student that he or she       was the only student harassed, insists
harassed student and the harasser, e.g.,       is being sexually harassed by a              that his or her name not be revealed,
by changing housing arrangements 74 or         classmate, the school will be required to    and the alleged harasser could not
directing the harasser to have no further      remedy the effects of the harassment         respond to the charges of sexual
contact with the harassed student.             that could have been prevented had the       harassment without that information.
Responsive measures of this type should        school responded promptly and                   At the same time, a school should
be designed to minimize, as much as            appropriately.                               evaluate the confidentiality request in
possible, the burden on the student who           Finally, a school should take steps to    the context of its responsibility to
was harassed. If the alleged harasser is       prevent any further harassment 77 and to     provide a safe and nondiscriminatory
not a student or employee of the               prevent any retaliation against the          environment for all students. The
recipient, OCR will consider the level of      student who made the complaint (or           factors a school may consider in this
control the school has over the harasser       was the subject of the harassment),          regard include the seriousness of the
in determining what response would be          against a person who filed a complaint       alleged harassment, the age of the
appropriate 75.                                on behalf of a student, or against those     student harassed, whether there have
   Steps also should be taken to               who provided information as                  been other complaints or reports of
eliminate any hostile environment that         witnesses.78 At a minimum, this              harassment against the alleged harasser,
has been created. For example, if a            includes making sure that the harassed       and the rights of the accused individual
female student has been subjected to           students and their parents know how to       to receive information about the accuser
harassment by a group of other students        report any subsequent problems and           and the allegations if a formal
in a class, the school may need to             making follow-up inquiries to see if         proceeding with sanctions may result.80
deliver special training or other              there have been any new incidents or            Although a student’s request to have
interventions for that class to repair the     any retaliation. To prevent recurrences,     his or her name withheld may limit the
educational environment. If the school         counseling for the harasser may be           school’s ability to respond fully to an
offers the student the option of               appropriate to ensure that he or she         individual complaint of harassment,
withdrawing from a class in which a            understands what constitutes                 other means may be available to address
hostile environment occurred, the              harassment and the effects it can have.      the harassment. There are steps a
school should assist the student in            In addition, depending on how                recipient can take to limit the effects of
making program or schedule changes             widespread the harassment was and            the alleged harassment and prevent its
and ensure that none of the changes            whether there have been any prior            recurrence without initiating formal
adversely affect the student’s academic        incidents, the school may need to            action against the alleged harasser or
record. Other measures may include, if         provide training for the larger school       revealing the identity of the


       EXHIBIT 3
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 36 of 1598
12044                Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices

complainant. Examples include                harassing a group of female students         Accordingly, regardless of whether
conducting sexual harassment training        and reports this to school officials,        harassment occurred, a school violates
for the school site or academic              school personnel can speak with the          this requirement of Title IX if it does not
department where the problem                 female students to confirm whether that      have those procedures and policy in
occurred, taking a student survey            conduct has occurred and whether they        place.82
concerning any problems with                 view it as unwelcome. If the school             A school’s sex discrimination
harassment, or implementing other            determines that the conduct created a        grievance procedures must apply to
systemic measures at the site or             hostile environment, it can take             complaints of sex discrimination in the
department where the alleged                 reasonable, age-appropriate steps to         school’s education programs and
harassment has occurred.                     address the situation. If, on the other      activities filed by students against
   In addition, by investigating the         hand, the students in this example were      school employees, other students, or
complaint to the extent possible—            to ask that their names not be disclosed     third parties.83 Title IX does not require
including by reporting it to the Title IX    or indicate that they do not want to         a school to adopt a policy specifically
coordinator or other responsible school      pursue the matter, the considerations        prohibiting sexual harassment or to
employee designated pursuant to Title        described in the previous section related    provide separate grievance procedures
IX—the school may learn about or be          to requests for confidentiality will shape   for sexual harassment complaints.
able to confirm a pattern of harassment      the school’s response.                       However, its nondiscrimination policy
based on claims by different students           In a contrasting example, a student       and grievance procedures for handling
that they were harassed by the same          newspaper at a large university may          discrimination complaints must provide
individual. In some situations there may     print an anonymous letter claiming that      effective means for preventing and
be prior reports by former students who      a professor is sexually harassing            responding to sexual harassment. Thus,
now might be willing to come forward         students in class on a daily basis, but      if, because of the lack of a policy or
and be identified, thus providing a basis    the letter provides no clue as to the        procedure specifically addressing sexual
for further corrective action. In            identity of the professor or the             harassment, students are unaware of
instances affecting a number of students     department in which the conduct is           what kind of conduct constitutes sexual
(for example, a report from a student        allegedly taking place. Due to the           harassment or that that conduct is
that an instructor has repeatedly made       anonymous source and lack of                 prohibited sex discrimination, a
sexually explicit remarks about his or       specificity of the information, a school     school’s general policy and procedures
her personal life in front of an entire      would not reasonably be able to              relating to sex discrimination
class), an individual can be put on          investigate and confirm these                complaints will not be considered
notice of allegations of harassing           allegations. However, in response to the     effective.84
behavior and counseled appropriately         anonymous letter, the school could              OCR has identified a number of
without revealing, even indirectly, the      submit a letter or article to the
                                                                                          elements in evaluating whether a
identity of the student who notified the     newspaper reiterating its policy against
                                                                                          school’s grievance procedures are
school. Those steps can be very effective    sexual harassment, encouraging persons
                                                                                          prompt and equitable, including
in preventing further harassment.            who believe that they have been
                                                                                          whether the procedures provide for—
                                             sexually harassed to come forward, and
Response to Other Types of Notice                                                            (1) Notice to students, parents of
                                             explaining how its grievance procedures
   The previous two sections deal with                                                    elementary and secondary students, and
                                             work.
situations in which a student or parent                                                   employees of the procedure, including
of a student who was harassed reports        Prevention                                   where complaints may be filed;
or complains of harassment or in which         A policy specifically prohibiting             (2) Application of the procedure to
a responsible school employee or agent       sexual harassment and separate               complaints alleging harassment carried
directly observes sexual harassment of a     grievance procedures for violations of       out by employees, other students, or
student. If a school learns of harassment    that policy can help ensure that all         third parties;
through other means, for example if          students and employees understand the           (3) Adequate, reliable, and impartial
information about harassment is              nature of sexual harassment and that the     investigation of complaints, including
received from a third party (such as         school will not tolerate it. Indeed, they    the opportunity to present witnesses
from a witness to an incident or an          might even bring conduct of a sexual         and other evidence;
anonymous letter or telephone call),         nature to the school’s attention so that        (4) Designated and reasonably prompt
different factors will affect the school’s   the school can address it before it          timeframes for the major stages of the
response. These factors include the          becomes sufficiently severe, persistent,     complaint process;
source and nature of the information;        or pervasive to create a hostile                (5) Notice to the parties of the
the seriousness of the alleged incident;     environment. Further, training for           outcome of the complaint; 85 and
the specificity of the information; the      administrators, teachers, and staff and         (6) An assurance that the school will
objectivity and credibility of the source    age-appropriate classroom information        take steps to prevent recurrence of any
of the report; whether any individuals       for students can help to ensure that they    harassment and to correct its
can be identified who were subjected to      understand what types of conduct can         discriminatory effects on the
the alleged harassment; and whether          cause sexual harassment and that they        complainant and others, if
those individuals want to pursue the         know how to respond.                         appropriate.86
matter. If, based on these factors, it is                                                    Many schools also provide an
reasonable for the school to investigate     Prompt and Equitable Grievance               opportunity to appeal the findings or
and it can confirm the allegations, the      Procedures                                   remedy or both. In addition, because
considerations described in the previous       Schools are required by Title IX to        retaliation is prohibited by Title IX,
sections concerning interim measures         adopt and publish a policy against sex       schools may want to include a provision
and appropriate responsive action will       discrimination and grievance                 in their procedures prohibiting
apply.                                       procedures providing for prompt and          retaliation against any individual who
   For example, if a parent visiting a       equitable resolution of complaints of        files a complaint or participates in a
school observes a student repeatedly         discrimination on the basis of sex. 81       harassment inquiry.


      EXHIBIT 3
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 37 of 1598
                    Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices                                12045

   Procedures adopted by schools will       confidential log maintained by the Title     The Constitution also guarantees due
vary considerably in detail, specificity,   IX coordinator) will also ensure that the    process to students in public and State-
and components, reflecting differences      school can and will resolve recurring        supported schools who are accused of
in audiences, school sizes and              problems and identify students or            certain types of infractions. The rights
administrative structures, State or local   employees who have multiple                  established under Title IX must be
legal requirements, and past experience.    complaints filed against them.90 Finally,    interpreted consistently with any
In addition, whether complaint              the school must make sure that all           federally guaranteed rights involved in
resolutions are timely will vary            designated employees have adequate           a complaint proceeding. In both public
depending on the complexity of the          training as to what conduct constitutes      and private schools, additional or
investigation and the severity and extent   sexual harassment and are able to            separate rights may be created for
of the harassment. During the               explain how the grievance procedure          employees or students by State law,
investigation it is a good practice for     operates.91                                  institutional regulations and policies,
schools to inform students who have            Grievance procedures may include          such as faculty or student handbooks,
alleged harassment about the status of      informal mechanisms for resolving            and collective bargaining agreements.
the investigation on a periodic basis.      sexual harassment complaints to be           Schools should be aware of these rights
   A grievance procedure applicable to      used if the parties agree to do so.92 OCR    and their legal responsibilities to those
sexual harassment complaints cannot be      has frequently advised schools,              accused of harassment. Indeed,
prompt or equitable unless students         however, that it is not appropriate for a    procedures that ensure the Title IX
know it exists, how it works, and how       student who is complaining of                rights of the complainant while at the
to file a complaint. Thus, the procedures   harassment to be required to work out        same time according due process to both
should be written in language               the problem directly with the individual     parties involved will lead to sound and
appropriate to the age of the school’s      alleged to be harassing him or her, and      supportable decisions. Schools should
students, easily understood, and widely     certainly not without appropriate            ensure that steps to accord due process
disseminated. Distributing the              involvement by the school (e.g.,             rights do not restrict or unnecessarily
procedures to administrators, or            participation by a counselor, trained        delay the protections provided by Title
including them in the school’s              mediator, or, if appropriate, a teacher or   IX to the complainant.
administrative or policy manual, may        administrator). In addition, the
not by itself be an effective way of        complainant must be notified of the          First Amendment
providing notice, as these publications     right to end the informal process at any        In cases of alleged harassment, the
are usually not widely circulated to and    time and begin the formal stage of the       protections of the First Amendment
understood by all members of the school     complaint process. In some cases, such       must be considered if issues of speech
community. Many schools ensure              as alleged sexual assaults, mediation        or expression are involved.95 Free
adequate notice to students by having       will not be appropriate even on a            speech rights apply in the classroom
copies of the procedures available at       voluntary basis. Title IX also permits the   (e.g., classroom lectures and
various locations throughout the school     use of a student disciplinary procedure      discussions) 96 and in all other
or campus; publishing the procedures as     not designed specifically for Title IX       education programs and activities of
a separate document; including a            grievances to resolve sex discrimination     public schools (e.g., public meetings
summary of the procedures in major          complaints, as long as the procedure         and speakers on campus; campus
publications issued by the school, such     meets the requirement of affording a         debates, school plays and other cultural
as handbooks and catalogs for students,     complainant a ‘‘prompt and equitable’’       events 97; and student newspapers,
parents of elementary and secondary         resolution of the complaint.                 journals and other publications 98). In
students, faculty, and staff; and              In some instances, a complainant may      addition, First Amendment rights apply
identifying individuals who can explain     allege harassing conduct that constitutes    to the speech of students and teachers.99
how the procedures work.                    both sex discrimination and possible            Title IX is intended to protect
   A school must designate at least one     criminal conduct. Police investigations      students from sex discrimination, not to
employee to coordinate its efforts to       or reports may be useful in terms of fact-   regulate the content of speech. OCR
comply with and carry out its Title IX      gathering. However, because legal            recognizes that the offensiveness of
responsibilities.87 The school must         standards for criminal conduct are           particular expression as perceived by
notify all of its students and employees    different, police investigations or          some students, standing alone, is not a
of the name, office address, and            reports may not be determinative of          legally sufficient basis to establish a
telephone number of the employee or         whether harassment occurred under            sexually hostile environment under
employees designated.88 Because it is       Title IX and do not relieve the school of    Title IX. 100 In order to establish a
possible that an employee designated to     its duty to respond promptly.93              violation of Title IX, the harassment
handle Title IX complaints may him or       Similarly, schools are cautioned about       must be sufficiently severe, persistent,
herself engage in harassment, a school      using the results of insurance company       or pervasive to limit a student’s ability
may want to designate more than one         investigations of sexual harassment          to participate in or benefit from the
employee to be responsible for handling     allegations. The purpose of an insurance     education program or to create a hostile
complaints in order to ensure that          investigation is to assess liability under   or abusive educational environment. 101
students have an effective means of         the insurance policy, and the applicable        Moreover, in regulating the conduct of
reporting harassment.89 While a school      standards may well be different from         its students and its faculty to prevent or
may choose to have a number of              those under Title IX. In addition, a         redress discrimination prohibited by
employees responsible for Title IX          school is not relieved of its                Title IX (e.g., in responding to
matters, it is also advisable to give one   responsibility to respond to a sexual        harassment that is sufficiently severe,
official responsibility for overall         harassment complaint filed under its         persistent, or pervasive as to create a
coordination and oversight of all sexual    grievance procedure by the fact that a       hostile environment), a school must
harassment complaints to ensure             complaint has been filed with OCR.94         formulate, interpret, and apply its rules
consistent practices and standards in          Finally, a public school’s employees      so as to protect academic freedom and
handling complaints. Coordination of        may have certain due process rights          free speech rights. For instance, while
recordkeeping (for instance, in a           under the United States Constitution.        the First Amendment may prohibit a


      EXHIBIT 3
              Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 38 of 1598
12046                 Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices

school from restricting the right of          employees bring sexual harassment claims         Bosley v. Kearney R–1 School Dist., 904
students to express opinions about one        under Title IX, case law applicable to sexual    F.Supp. 1006, 1023 (W.D. Mo. 1995); Doe v.
sex that may be considered derogatory,        harassment in the workplace under Title VII      Petaluma City School Dist., Plaintiff’s Motion
                                              of the Civil Rights Act of 1964, 42 U.S.C.       for Reconsideration Granted, 1996 WL
the school can take steps to denounce
                                              2000e–2(a), and Equal Employment                 432298 (N.D. Cal. July 22, 1996) (reaffirming
those opinions and ensure that                Opportunity Commission (EEOC) guidelines         Title IX liability for peer harassment if the
competing views are heard. The age of         will apply. See 28 CFR 42.604 (Procedures        school knows of the hostile environment but
the students involved and the location        for Complaints of Employment                     fails to take remedial action); Burrow v.
or forum may affect how the school can        Discrimination Filed Against Recipients of       Postville Community School District, 929
respond consistent with the First             Federal Financial Assistance).                   F.Supp. 1193, 1205 (N.D. Iowa 1996) (student
Amendment.102 As an example of the               2. 20 U.S.C. 1681 et seq., as amended; 34     may bring Title IX cause of action against a
application of free speech rights to          CFR 106.1, 106.31(a)(b). In analyzing sexual     school for its knowing failure to take
                                              harassment claims, the Department also           appropriate remedial action in response to
allegations of sexual harassment,
                                              applies, as appropriate to the educational       the hostile environment created by students
consider the following:                       context, many of the legal principles            at the school); Oona R.–S. v. Santa Rosa City
   Example 1: In a college level creative     applicable to sexual harassment in the           Schools, 890 F.Supp. 1452 (N.D. Cal. 1995);
writing class, a professor’s required         workplace developed under Title VII. See         Davis v. Monroe County Bd. of Education, 74
reading list includes excerpts from           Franklin v. Gwinnett County Public Schools,      F.3d 1186, 1193 (11th Cir. 1996) (as Title VII
literary classics that contain                503 U.S. 60, 75 (1992) (applying Title VII       is violated if a sexually hostile working
descriptions of explicit sexual conduct,      principles in determining that a student was     environment is created by co-workers and
including scenes that depict women in         entitled to protection from sexual harassment    tolerated by the employer, Title IX is violated
submissive and demeaning roles. The           by a teacher in school under Title IX);          if a sexually hostile educational environment
                                              Kinman v. Omaha Public School Dist., 94          is created by a fellow student or students and
professor also assigns students to write      F.3d 463, 469 (8th Cir. 1996) (applying Title    the supervising authorities knowingly failed
their own materials, which are read in        VII principles in determining that a student     to act to eliminate the harassment), vacated,
class. Some of the student essays             was entitled to protection from hostile          reh’g granted, 91 F.3d 1418 (11th Cir. 1996);
contain sexually derogatory themes            environment sexual harassment by a teacher       cf. Murray, 57 F.3d at 249 (while court finds
about women. Several female students          in school under Title IX); Doe v. Claiborne      no notice to school, assumes a Title IX cause
complain to the Dean of Students that         County, 1996 WL 734583, *19 (6th Cir.            of action for sexual harassment of a medical
the materials and related classroom           December 26, 1996) (holding in a case            student by a patient visiting school clinic).
discussion have created a sexually            involving allegations of hostile environment     But see note 27. Of course, OCR has
hostile environment for women in the          sexual harassment of a student by a teacher      interpreted Title IX as prohibiting quid pro
                                              that Title VII agency principles apply to        quo harassment of students for many years.
class. What must the school do in             sexual harassment cases brought under Title      See Alexander v. Yale University, 459
response?                                     IX); Murray v. New York University College       F.Supp. 1, 4 (D.Conn. 1977), aff’d, 631 F.2d
   Answer: Academic discourse in this         of Dentistry, 57 F.3d 243, 249 (2nd Cir. 1995)   178 (2nd Cir. 1980).
example is protected by the First             (while finding notice lacking, court applied        4. The term ‘‘employee’’ refers to
Amendment even if it is offensive to          Title VII principles in assuming a Title IX      employees and agents of a school. This
individuals. Thus, Title IX would not         cause of action for sexual harassment of a       includes persons with whom the school
require the school to discipline the          medical student by a patient visiting the        contracts to provide services for the school.
professor or to censor the reading list or    school clinic); Doe v. Petaluma City School      See Brown v. Hot, Sexy, and Safer
related class discussion.                     Dist., 830 F.Supp. 1560, 1571–72 (N.D. Cal.      Productions, Inc., 68 F.3d 525 (1st Cir. 1995)
   Example 2: A group of male students        1993) (applying Title VII principles in          (Title IX sexual harassment claim brought for
                                              determining that if school had notice of peer    school’s role in permitting contract
repeatedly targets a female student for       sexual harassment and failed to take             consultant hired by it to create allegedly
harassment during the bus ride home           appropriate corrective action, school liable     hostile environment).
from school, including making explicit        under Title IX), rev’d in part on other             In addition, while the standards applicable
sexual comments about her body,               grounds, 54 F.3d 1447 (9th Cir. 1995); Kadiki    to peer sexual harassment are generally
passing around drawings that depict her       v. Virginia Commonwealth University, 892         applicable to claims of student-on-student
engaging in sexual conduct, and, on           F.Supp. 746, 749 (E.D. Va. 1995) (in Title IX    harassment, schools will be liable for the
several occasions, attempting to follow       case involving allegations of both quid pro      sexual harassment of one student by another
her home off the bus. The female              quo and hostile environment sexual               student under the standards applicable to
student and her parents complain to the       harassment, court indicated that Title VII       employee-on-student harassment if a student
                                              standards should be applied).                    engages in sexual harassment as an agent or
principal that the male students’                In addition, many of the principles           employee of a school. For instance, a school
conduct has created a hostile                 applicable to racial harassment under Title      would be liable under the standards
environment for girls on the bus and          VI of the Civil Rights Act of 1964, 42 U.S.C.    applicable to quid pro quo harassment if a
that they fear for their daughter’s safety.   2000d et seq., and Title VII also apply to       student teaching assistant, who has been
What must the school do in response?          sexual harassment under Title IX. Indeed,        given the authority to assign grades, requires
   Answer: Threatening and intimidating       Title IX was modeled on Title VI, Cannon v.      a student in his or her class to submit to
actions targeted at a particular student      University of Chicago, 441 U.S. 677, 694         sexual advances in order to obtain a certain
or group of students, even though they        (1979). For information on racial harassment,    grade in the class.
contain elements of speech, are not           see the Department’s Notice of Investigative        5. Alexander, 459 F.Supp. at 4 (a claim that
                                              Guidance for Racial Harassment, 59 FR 11448      academic advancement was conditioned
protected by the First Amendment. The
                                              (1994).                                          upon submission to sexual demands
school must take reasonable and                  3. Consistent with Supreme Court              constitutes a claim of sex discrimination in
appropriate actions against the students,     decisions, see Franklin, 503 U.S. at 75          education); Kadiki, 892 F.Supp. at 752
including disciplinary action if              (expressly ruling that the sexual harassment     (reexamination in a course conditioned on
necessary, to remedy the hostile              of a student by a teacher violates Title IX),    college student’s agreeing to be spanked
environment and prevent future                the Department has interpreted Title IX as       should she not attain a certain grade may
harassment.                                   prohibiting sexual harassment for over a         constitute quid pro quo harassment); see also
                                              decade. Kinman, 94 F.3d at 469 (Title IX         Karibian v. Columbia University, 14 F.3d
Footnotes                                     prohibits hostile environment sexual             773, 777–79 (2nd Cir. 1994) (Title VII case).
  1. This Guidance does not address sexual    harassment of student by teacher). Moreover,        6. See e.g., Franklin, 503 U.S. at 63
harassment of employees, although that        it has been OCR’s longstanding practice to       (conduct of a sexual nature found to support
conduct may be prohibited by Title IX. If     apply Title IX to peer harassment. See also      a sexual harassment claim under Title IX


       EXHIBIT 3
                Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 39 of 1598
                        Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices                                            12047

included kissing, sexual intercourse); Meritor      opposite sex in incidents involving either       could maintain claims alleging
Savings Bank FSB v. Vinson, 477 U.S. 57,            quid pro quo or hostile environment sexual       discrimination based on both gender and
60–61 (1986) (demands for sexual favors,            harassment. See 34 CFR 106.31. In order for      sexual orientation under the Equal Protection
sexual advances, fondling, indecent                 hostile environment harassment to be             Clause of the United States Constitution in
exposure, sexual intercourse, rape sufficient       actionable under Title IX, it must create a      case in which school district officials
to raise hostile environment claim under            hostile or abusive environment. This can         allegedly failed to protect the student to the
Title VII); Harris v. Forklift Systems, Inc., 510   occur when a student or employee harasses        same extent that other students were
U.S. 17, 114 S.Ct. 367 (1993) (sexually             a member of the same sex. See Kinman, 94         protected from harassment and harm by other
derogatory comments and innuendo may                F.3d at 468 (female student’s alleging sexual    students due to the student’s gender and
support a sexual harassment claim under             harassment by female teacher sufficient to       sexual orientation).
Title VII); Ellison v. Brady, 924 F.2d 872,         raise a claim under Title IX); Doe v.               16. See Vinson, 477 U.S. at 65–66; Harris,
873–74, 880 (9th Cir. 1991) (allegations            Petaluma, 830 F.Supp. at 1564–65, 1575           114 S.Ct. at 370–371; see also Hicks v. Gates
sufficient to state a sexual harassment claim       (female junior high school student alleging      Rubber Co., 833 F.2d 1406, 1416 (10th Cir.
under Title VII included repeated requests          sexual harassment by other students,             1987) (Title VII case); McKinney v. Dole, 765
for dates, letters making explicit references to    including both boys and girls, sufficient to     F.2d 1129, 1138 (D.C. Cir. 1985) (Title VII
sex and describing the harasser’s feelings for      raise claim under Title IX); John Does 1, 884    case; physical, but non-sexual, assault could
plaintiff); Lipsett v. University of Puerto Rico,   F.Supp. at 465 (same as to male students’        be sex-based harassment if shown to be
864 F.2d 881, 903–4 (1st Cir. 1988) (sexually       allegations of sexual harassment and abuse       unequal treatment that would not have taken
derogatory comments, posting of sexually            by male teacher.) It can also occur in certain   place but for the employee’s sex); Cline v.
explicit drawing of plaintiff, sexual advances      situations if the harassment is directed at      General Electric Capital Auto Lease, Inc., 757
may support sexual harassment claim);               students of both sexes. Chiapuzo v. BLT          F.Supp. 923 (N.D. Ill. 1991) (Title VII case).
Kadiki, 892 F.Supp. at 751 (professor’s             Operating Co., 826 F.Supp. 1334 (D. Wyo.            17. See Harris, 114 S.Ct. at 370–371;
spanking of a university student may                1993) (court found that such harassment          Andrews v. City of Philadelphia, 895 F.2d
constitute sexual conduct under Title IX);          could violate Title VII).                        1469, 1485–86 (3rd Cir. 1990) (Title VII case;
Doe v. Petaluma, 830 F.Supp. at 1564–65                In many circumstances, harassing conduct      court directed trial court to consider sexual
(sexually derogatory taunts and innuendo            will be on the basis of sex because the          conduct as well as theft of female employees’
can be the basis of a harassment claim);            student would not have been subjected to it      files and work, destruction of property, and
Denver School Dist. #1, OCR Case No. 08–92–         at all had he or she been a member of the        anonymous phone calls in determining if
1007 (same as to allegations of vulgar              opposite sex; e.g., if a female student is       there had been sex discrimination); see also
language and obscenities, pictures of nude          repeatedly propositioned by a male student       Hall v. Gus Construction Co., 842 F.2d 1010,
                                                    or employee (or, for that matter, if a male      1014 (8th Cir. 1988) (Title VII case); Hicks,
women on office walls and desks,
                                                                                                     833 F.2d at 1415; Eden Prairie Schools, Dist.
unwelcome touching, sexually offensive              student is repeatedly propositioned by a male
                                                                                                     #272, OCR Case No. 05–92–1174 (the boys
jokes, bribery to perform sexual acts,              student or employee). In other circumstances,
                                                                                                     made lewd comments about male anatomy
indecent exposure); Nashoba Regional High           harassing conduct will be on the basis of sex
                                                                                                     and tormented the girls by pretending to stab
School, OCR Case No. 01–92–1377 (same as            if the student would not have been affected
                                                                                                     them with rubber knives; while the stabbing
to year-long campaign of derogatory, sexually       by it in the same way or to the same extent
                                                                                                     was not sexual conduct, it was directed at
explicit graffiti and remarks directed at one       had he or she been a member of the opposite      them because of their sex, i.e., because they
student.)                                           sex; e.g., pornography and sexually explicit     were girls.
  7. Davis, 74 F.3d at 1194, vacated, reh’g         jokes in a mostly male shop class are likely        18. The Supreme Court has ruled that
granted; Doe v. Petaluma, 830 F.Supp. at            to affect the few girls in the class more than   agency principles apply in determining an
1571–73; Moire v. Temple University School          it will most of the boys.                        employer’s liability under Title VII for the
of Medicine, 613 F.Supp. 1360, 1366 (E.D. Pa.          In yet other circumstances, the conduct       harassment of its employees by supervisors.
1985), aff’d mem., 800 F.2d 1136 (3d Cir.           will be on the basis of sex in that the          See Vinson, 477 U.S. at 72. These principles
1986); see also Vinson, 477 U.S. at 67;             student’s sex was a factor in or affected the    would govern in Title IX cases involving
Lipsett, 864 F.2d at 901; Racial Harassment         nature of the harasser’s conduct or both.        employees who are harassed by their
Guidance, 59 FR 11449–50. But see note 27.          Thus, in Chiapuzo, a supervisor made             supervisors. See 28 CFR 42.604 (regulations
  8. 34 CFR 106.8(b).                               demeaning remarks to both partners of a          providing for handling employment
  9. 20 U.S.C. 1687 (codification of Title IX       married couple working for him, e.g., as to      discrimination complaints by Federal
portion of the Civil Rights Restoration Act of      sexual acts he wanted to engage in with the      agencies; requiring agencies to apply Title VII
1987).                                              wife and how he would be a better lover than     law if applicable). These same principles
  10. See also Shoreline School Dist., OCR          the husband. In both cases, according to the     should govern the liability of educational
Case No. 10–92–1002 (a teacher’s patting            court, the remarks were gender-driven in that    institutions under Title IX for the harassment
student on arm, shoulder, and back, and             they were made with an intent to demean          of students by teachers and other school
restraining the student when he was out of          each member of the couple because of his or      employees in positions of authority. See
control, not conduct of a sexual nature);           her respective sex. See also Steiner v.          Franklin, 503 U.S. at 75.
Dartmouth Public Schools, OCR Case No. 01–          Showboat Operating Co., 25 F.3d 1459,               19. The Supreme Court in Vinson did not
90–1058 (same as to contact between high            1463–64 (9th Cir. 1994), cert. denied, 115       alter the standard developed in the lower
school coach and students); San Francisco           S.Ct. 733 (1995) (Title VII case).               Federal courts whereby an institution is
State University, OCR Case No. 09–94–2038              13. Nashoba Regional High School, OCR         absolutely liable for quid pro quo sexual
(same as to faculty advisor placing her arm         Case No. 01–92–1397. In Conejo Valley            harassment whether or not it knew, should
around graduate student’s shoulder in posing        School Dist., OCR Case No. 09–93–1305,           have known, or approved of the harassment
for a picture); Analy Union High School Dist.,      female students allegedly taunted another        at issue. 477 U.S. at 70–71; see also Lipsett,
OCR Case No. 09–92–1249 (same as to drama           female student about engaging in sexual          864 F.2d at 901; EEOC Notice N–915–050,
instructor who put his arms around both             activity; OCR found that the alleged             March 1990, Policy Guidance on Current
male and female students who confided in            comments were sexually explicit and, if true,    Issues of Sexual Harassment, at p. 21. This
him.)                                               would be sufficiently severe, persistent, and    standard applies in the school context as
  11. Cf. John Does 1 v. Covington County           pervasive to create a hostile environment.       well. Kadiki, 892 F.Supp. at 752 (for the
School Bd., 884 F.Supp. 462, 464–65 (M.D.              14. Williamson v. A.G. Edwards & Sons,        purposes of quid pro quo harassment of a
Ala. 1995) (male students alleging that             Inc., 876 F.2d 69 (8th Cir. 1989, cert. denied   student, professor is in similar position as
teacher sexually harassed and abused them           493 U.S. 1089 (1990) (Title VII case);           workplace supervisor).
stated cause of action under Title IX).             DeSantis v. Pacific Tel. & Tel. Co., Inc., 608      20. Kadiki, 892 F.Supp. at 754–755; cf.
  12. Title IX and the regulations                  F.2d 327 (9th Cir. 1979) (same); Blum v. Gulf    Martin v. Cavalier Hotel Corp., 48 F.3d 1343,
implementing it prohibit discrimination ‘‘on        Oil Corp., 597 F.2d 936 (5th Cir. 1979)          1351 n.3 (4th Cir. 1995) (Title VII case);
the basis of sex;’’ they do not restrict sexual     (same).                                          Karibian, 14 F.3d at 777–78; Henson v. City
harassment to those circumstances in which             15. See Nabozny v. Podlesny, 92 F.3d 446      of Dundee, 682 F.2d 897, 910 (11th Cir. 1982)
the harasser only harasses members of the           (7th Cir. 1996) (holding that a gay student      (Title VII case).


       EXHIBIT 3
               Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 40 of 1598
12048                   Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices

   21. See note 4.                                 other Federal courts and OCR’s longstanding        11450 (referring to harassment by
   22. Restatement (Second) Agency                 construction of Title IX and held that a           neighborhood teenagers, guest speaker, and
§ 219(2)(d); Martin, 48 F.3d at 1352 (finding      school district is not liable under Title IX for   parents). See, e.g., 29 CFR 1604.11(e); Sparks
an employer liable under Title VII for sexual      peer harassment unless ‘‘the school district       v. Regional Medical Ctr., 792 F.Supp. 735,
harassment of an employee in case in which         itself directly discriminated based on sex,’’      738 n.1 (N.D. Ala. 1992) (Title VII case);
the Manager used his apparent authority to         i.e., the school responded differently to          Powell v. Las Vegas Hilton Corp., 841
commit the harassment; the Manager was             sexual harassment or similar claims of girls       F.Supp. 1024, 1027–28 (D. Nev. 1992) (Title
delegated full authority to hire, fire, promote,   versus boys. For cases specifically rejecting      VII case); Magnuson v. Peak Technical
and discipline employees and used the              the Rowinsky interpretation, see e.g., Doe v.      Servs., Inc., 808 F.Supp. 500, 512–13 (E.D.
authority to accomplish the harassment; and        Petaluma, Plaintiff’s Motion for                   Va. 1992) (Title VII case); EEOC v. Sage
company policy required employees to report        Reconsideration Granted, 1996 WL 432298            Realty Corp., 507 F.Supp. 599, 611 (S.D.N.Y.
harassment to the Manager with no other            *6 (N.D. Cal. 1996); Burrow v. Postville           1981) (Title VII case); cf. Dornhecker v.
grievance process made available to them).         Community School Dist., 929 F.Supp. at             Malibu Grand Prix Corp., 828 F.2d 307 (5th
   23. See Restatement (Second) of Agency          1193.                                              Cir. 1987) (assuming Title VII required
§ 219(2)(d); EEOC Policy Guidance on                  OCR believes that the Rowinsky decision         employer to respond appropriately to sexual
Current Issues of Sexual Harassment at p. 28;      misinterprets Title IX. As explained in this       harassment of an employee by a contractor,
Karibian, 14 F.3d at 780; Hirschfeld v. New        Guidance, Title IX does not make a school          but finding employer’s response sufficient).
Mexico Corrections Dept., 916 F.2d 572, 579        responsible for the actions of the harassing       See also Restatement (Second) of Agency
(10th Cir. 1990) (Title VII case); Martin, 48      student, but rather for its own discrimination     § 219(2)(b).
F.3d at 1352. But see Rosa H v. San Elizario       in failing to take immediate and appropriate          30. For example, if athletes from a visiting
Ind. School Dist., 1997 U.S. App. LEXIS 2780       steps to remedy the hostile environment once       team harass the home school’s students, the
(5th Cir. Feb. 17, 1997). In San Elizario the      a school official knows about it. If a student     home school may not be able to discipline
Fifth Circuit reversed a jury finding that a       is sexually harassed by a fellow student, and      the athletes. However, it could encourage the
school district was liable under Title IX for      a school official knows about it, but does not     other school to take appropriate action to
a hostile environment created by the school’s      stop it, the school is permitting an               prevent further incidents; if necessary, the
male karate instructor, who repeatedly             atmosphere of sexual discrimination to             home school may choose not to invite the
initiated sexual intercourse with a fifteen-       permeate the educational program. The              other school back. Cf. Danna v. New York
year-old female karate student. The court          school is liable for its own action, or lack of    Telephone Co., 752 F.Supp. 594, 611
held, contrary to OCR policy, that a school        action, in response to this discrimination.        (S.D.N.Y. 1990) (telephone company in
could not be found liable under Title IX           Notably, Title VII cases that hold that            violation of Title VII for not taking sufficient
pursuant to agency principles.                     employers are responsible for remedying            action to protect its own employee from
   However, language in this and previous          hostile environment harassment of one              sexually explicit graffiti at the airport where
decisions indicates that Title IX law is           worker by a co-worker apply this same              she was assigned to work, e.g., contacting
evolving in the Fifth Circuit. When OCR            standard. See, e.g., Ellison v. Brady, 924 F.2d    airport management to see what remedial
investigates complaints involving schools in       at 881–82; Hall v. Gus Construction Co., 842       measures could be taken).
the Fifth Circuit (Texas, Louisiana, and           F.2d 1010 (8th Cir. 1988); Hunter v. Allis-           31. 34 CFR 106.8(b) and 106.9.
Mississippi), it will in each case determine       Chalmers Corp., 797 F.2d 1417 (7th Cir.               32. See Racial Harassment Investigative
and follow the current applicable law. In          1986); Snell v. Suffolk, 782 F.2d 1094 (2nd        Guidance, 59 FR 11450; Murray, 57 F.3d at
light of the evolving case law in the Fifth        Cir. 1986); Robinson v. Jacksonville               249 (an employer is liable for the harassment
Circuit, adhering to the standards in the          Shipyards, 760 F.Supp. 1486 (M.D. Fla.             of co-workers if the employer ‘‘either
Guidance may be the best way for schools in        1991).                                             provided no reasonable avenue for complaint
these States to ensure compliance with the            Language in subsequent decisions                or knew of the harassment but did nothing
requirements of Title IX. School personnel         indicates that Title IX law is evolving in the     about it’’.
should also consider whether State, local, or      Fifth Circuit. When OCR investigates                  33. EEOC Policy Guidance at p. 25 (‘‘* * *
other Federal authority affects their              complaints involving schools in States in the      in the absence of a strong, widely
obligations in these areas.                        Fifth Circuit (Texas, Louisiana, and               disseminated, and consistently enforced
   24. Karibian, 14 F.3d at 780 (employer          Mississippi), it will in each case determine       employer policy against sexual harassment,
would be liable for hostile environment            and follow the current applicable law.             and an effective complaint procedure,
harassment in case in which allegations were       However, the existence of Fifth Circuit            employees could reasonably believe that a
that a supervisor coerced employee into a          decisions that are inconsistent with OCR           harassing supervisor’s actions will be
sexual relationship by, among other things,        policy does not prohibit schools in these          ignored, tolerated, or even condoned by
telling her she ‘‘ ‘owed him’ for all he was       States from following the Guidance. In order       upper management.’’)
doing for her as her supervisor’’); Sparks v.      to ensure students a safe and                         34. 34 CFR 106.8(b).
Pilot Freight Carriers, Inc., 830 F.2d 1554,       nondiscriminatory educational environment,            35. If OCR finds a violation of Title IX, it
1558–60 (11th Cir. 1987) (Title VII case           the better practice is for these schools to        will seek to obtain an agreement with the
holding employer liable for sexually hostile       follow the Guidance. Thus, schools should          school to voluntarily correct the violation.
environment created by supervisor who              take prompt corrective action to address peer      The agreement will set out the specific steps
repeatedly reminded the harassed employee          harassment of which they knew or should            the school will take and provide for
that he could fire her if she did not comply       have known. Indeed, following the Guidance         monitoring by OCR to ensure that the school
with his sexual advances).                         may be the safest way for schools in these         complies with the agreement. Schools should
   25. Cf. Karibian, 14 F.3d at 780.               States to ensure compliance with the               note that the Supreme Court has held that
   26. Id.                                         requirements of Title IX.                          monetary damages are available as a remedy
   27. The overwhelming majority of courts            28. See Restatement (Second) of Agency          in private lawsuits brought to redress
that have considered the issue of sexually         § 219(2)(b).                                       violations of Title IX. Franklin, 503 U.S. at
hostile environments caused by peers have             29. As with peer harassment by its own          76. Of course, a school’s immediate and
indicated that schools may be liable under         students, a school’s liability for the             appropriate remedial actions are relevant in
Title IX for their knowing failure to take         harassment of its students by third parties is     determining the nature and extent of the
appropriate actions to remedy the hostile          based on its obligation to provide an              damages suffered by a plaintiff.
environment. See note 7 and peer hostile           environment free of discrimination. Murray,           36. Henson, 682 F.2d at 903 (Title VII
environment cases cited in note 3. However,        57 F.3d at 250 (student participating in           case).
one Federal Circuit Court of Appeals               university dental clinic providing services to        37. [T]he fact that sex-related conduct was
decision, Rowinsky v. Bryan Independent            the public alleged harassment by a patient;        ‘‘voluntary,’’ in the sense that the
School Dist., 80 F.3d 1006 (5th Cir. 1996),        while the court ruled in defendant’s favor         complainant was not forced to participate
cert. denied, 117 S.Ct. 165 (1996), has held       because of lack of notice, it considered such      against her will, is not a defense to a sexual
to the contrary. In that case, over a strong       a claim actionable under Title IX); Racial         harassment suit brought under Title VII
dissent, the court rejected the authority of       Harassment Investigative Guidance, 59 FR           * * *. The correct inquiry is whether [the


       EXHIBIT 3
               Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 41 of 1598
                        Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices                                              12049

subject of the harassment] by her conduct          878–79 (applying a ‘‘reasonable women’’            harassment occur either in concert or with
indicated that the alleged sexual advances         standard to sexual harassment), and has been       regularity’.’’); Moylan v. Maries County, 792
were unwelcome, not whether her actual             adapted to sexual harassment in education,         F.2d 746, 749 (8th Cir. 1986) (Title VII case);
participation in sexual intercourse was            Davis, 74 F.3d at 1126 (relying on Harris to       Downes v. Federal Aviation Administration,
voluntary. Vinson, 477 U.S. at 68.                 adopt an objective, reasonable person              775 F.2d 288, 293 (D.C. Cir. 1985) (same); cf.
   38. Lipsett, 864 F.2d at 898 (while, in some    standard), vacated, reh’g granted; Patricia H.     Scott v. Sears, Roebuck and Co., 798 F.2d
instances, a person may have responsibility        v. Berkeley Unified School Dist., 830 F. Supp.     210, 214 (7th Cir. 1986) (Title VII case;
for telling the harasser directly that the         1288, 1296 (N.D. Cal. 1993) (adopting a            conduct was not pervasive or debilitating).
conduct is unwelcome, in other cases a             ‘‘reasonable victim’’ standard and referring to       55. The U.S. Equal Employment
‘‘consistent failure to respond to suggestive      OCR’s use of it); Racial Harassment                Opportunity Commission (EEOC) has stated:
comments or gestures may be sufficient             Guidance, 59 FR 11452 (the standard must           ‘‘The Commission will presume that the
* * *.’’); Danna, 752 F.Supp. at 612 (despite      take into account the characteristics and          unwelcome, intentional touching of [an
female employee’s own foul language and            circumstances of victims on a case-by-case         employee’s] intimate body areas is
participation in graffiti writing, her             basis, particularly the victim’s race and age).    sufficiently offensive to alter the conditions
complaints to management indicated that the           45. Harris, 114 S.Ct. at 371; See Racial        of her working environment and constitute a
harassment was not welcome); see also Carr         Harassment Guidance, 59 FR 11449 and               violation of Title VII. More so than in the
v. Allison Gas Turbine Div., GMC, 32 F.3d          11452; Brock v. United States, 64 F.3d 1421,       case of verbal advances or remarks, a single
1007, 1011 (7th Cir. 1994) (Title VII case;        1423 (9th Cir. 1995) (Title VII case); Simon       unwelcome physical advance can seriously
cursing and dirty jokes by female employee         v. Morehouse Sch. of Medicine, 908 F.Supp.         poison the victim’s working environment.’’
did not show that she welcomed the sexual          959, 969–970 (N.D. Ga. 1995) (Title VII case);     EEOC Policy Guidance on Current Issues of
harassment, given her frequent complaints          Al-Dabbagh v. Greenpeace, Inc., 873 F.Supp.        Sexual Harassment, p. 17. See also Barrett v.
about it: ‘‘Even if * * * [the employee’s]         1105, 1111–12 (N.D. Ill. 1994) (Title VII case);   Omaha National Bank, 584 F. Supp. 22, 30
testimony that she talked and acted as she         Watts v. N.Y.C. Police Dept., 724 F.Supp. 99,      (D. Neb. 1983), aff’d, 726 F.2d 424 (8th Cir.
did [only] in an effort to be one of the boys’     104 (S.D.N.Y. 1989) (Title VII case).              1984) (hostile environment created under
is * * * discounted, her words and conduct            46. Davis, 74 F.3d at 1126 (no Title IX         Title VII by isolated events, i.e., occurring
cannot be compared to those of the men and         violation unless the conduct has ‘‘actually        while traveling to and during a two-day
used to justify their conduct * * *. The           altered the conditions of [the student’s]          conference, including the co-worker’s talking
asymmetry of positions must be considered.         learning environment’’), vacated, reh’g            to plaintiff about sexual activities and
She was one woman; they were many men.             granted; Lipsett, 864 F.2d at 898 (‘‘ altered’’    touching her in offensive manner while they
Her use of [vulgar] terms * * * could not be       the educational environment); Patricia H.,         were inside a vehicle from which she could
deeply threatening.’’).                            830 F. Supp. at 1297 (sexual harassment            not escape).
                                                   could be found where conduct interfered               56. See also Ursuline College, OCR Case
   39. Reed v. Shepard, 939 F.2d 484, 486–
                                                   with student’s ability to learn); see also
87, 491–92 (7th Cir. 1991) (no harassment                                                             No. 05–91–2068 (A single incident of
                                                   Andrews, 895 F.2d at 1482 (Title VII case).
found under Title VII in case in which female                                                         comments on a male student’s muscles
                                                      47. Harris, 114 S.Ct. at 371.
employee not only tolerated, but also                                                                 arguably not sexual; however, assuming they
                                                      48. See e.g., Doe v Petaluma, 830 F. Supp
participated in and instigated the suggestive                                                         were, not severe enough to create a hostile
                                                   at 1566 (student so upset about harassment
joking activities about which she was now                                                             environment).
                                                   by other students that she was forced to
complaining); Weinsheimer v. Rockwell Int’l                                                              57. Patricia H., 830 F.Supp. at 1297 (’’grave
                                                   transfer several times, including finally to a
Corp., 794 F.Supp. 1559, 1563–64 (M.D. Fla.        private school); Modesto City Schools, OCR         disparity in age and power’’ between teacher
1990) (same, in case in which general shop         Case No. 09–93–1391 (evidence showed that          and student contributed to the creation of a
banter was full of vulgarity and sexual            one girl’s grades dropped while the                hostile environment); Summerfield Schools,
innuendo by men and women alike, and               harassment was occurring); Weaverville             OCR Case No. 15–92–1929 (‘‘impact of the
plaintiff contributed her share to this            Elementary School, OCR Case No. 09–91–             * * * remarks was heightened by the fact
atmosphere). However, even if a student            1116 (students left school due to the              that the coach is an adult in a position of
participates in the sexual banter, OCR may in      harassment). Compare with College of               authority’’); cf. Doe v. Taylor I.S.D., 15 F.3d
certain circumstances find that the conduct        Alameda, OCR Case No. 09–90–2104 (student          443 (5th Cir. 1994), cert. denied, 115 S.Ct. 70
was nevertheless unwelcome if, for example,        not in instructor’s class and no evidence of       (1994) (Sec. 1983 case; in finding that a
a teacher took an active role in the sexual        any effect on student’s educational benefits       sexual relationship between a high school
banter and a student reasonably perceived          or services, so no hostile environment).           teacher and a student was unlawful, court
that the teacher expected him or her to               49. Doe v. Petaluma, 830 F. Supp. at 1566.      considered the influence that the teacher had
participate.                                          50. See Harris, 114 S.Ct. at 371, in which      over the student by virtue of his position of
   40. The school bears the burden of              the Court held that tangible harm is not           authority).
rebutting the presumption.                         required. In determining whether harm is              58. See, e.g., McKinney, 765 F.2d at 1138–
   41. Of course, nothing in Title IX would        sufficient, several factors are to be              40; Robinson, 760 F. Supp. at 1522.
prohibit a school from implementing policies       considered, including frequency, severity,            59. Cf. Patricia H., 830 F. Supp. at 1297.
prohibiting sexual conduct or sexual               whether the conduct was threatening or                60. See also Barrett, 584 F. Supp. at 24
relationships between students and adult           humiliating versus a mere offensive                (harassment occurring in a car from which
employees.                                         utterance, and whether it unreasonably             the plaintiff could not escape was deemed
   42. See note 41.                                interfered with work performance. No single        particularly severe).
   43. In Harris, the Supreme Court explained      factor is required; similarly, psychological          61. See also Hall, 842 F.2d at 1015
the requirement for considering the                harm, while relevant, is not required.             (incidents of sexual harassment directed at
‘‘subjective perspective’’ when determining           51. See Modesto City Schools, OCR Case          other employees); Hicks, 833 F.2d at 1415–
the existence of a hostile environment. The        No. 09–93–1391 (evidence showed that               16 (same). Cf. Midwest City-Del City Public
Court stated: ‘‘* * * if the victim does not       several girls were afraid to go to school          Schools, OCR Case No. 06–92–1012 (finding
subjectively perceive the environment to be        because of the harassment).                        of racially hostile environment based in part
abusive, the conduct has not actually altered         52. Summerfield Schools, OCR Case No.           on several racial incidents at school shortly
the conditions of the victim’s employment,         15–92–1029.                                        before incidents in complaint, a number of
and there is no Title VII violation.’’ 114 S.Ct.      53. See Waltman v. Int’l Paper Co., 875         which involved the same student involved in
at 370.                                            F.2d 468, 477 (5th Cir. 1989) (Title VII case);    the complaint).
   44. The Supreme Court used a ‘‘reasonable       see also Hall, 842 F.2d at 1015 (evidence of          62. See note 17. In addition, incidents of
person’’ standard in Harris, 114 S.Ct. at 370–     sexual harassment directed at others is            racial or national origin harassment directed
71 to determine whether sexual conduct             relevant to show hostile environment under         at a particular individual may also be
constituted harassment. This standard has          Title VII); Racial Harassment Investigative        aggregated with incidents of sexual or gender
been applied under Title VII to take into          Guidance, 59 FR 11453.                             harassment directed at that individual in
account the sex of the subject of the                 54. See, e.g., Andrews, 895 F.2d at 1484        determining the existence of a hostile
harassment, see, e.g., Ellison, 924 F.2d at        (‘‘Harassment is pervasive when ‘incidents of      environment. Hicks, 833 F.2d at 1416;


       EXHIBIT 3
               Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 42 of 1598
12050                  Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices

Jefferies v. Harris Community Action Ass’n,       follow the Guidance. For example, the better      Title VII); accord, Jones v. Flagship Int’l, 793
615 F.2d 1025, 1032 (5th Cir. 1980) (Title VII    practice is for schools to ensure that teachers   F.2d 714, 719–720 (5th Cir. 1986) (employer
case).                                            and other personnel recognize and report          should take prompt remedial action under
   63. In addition, even if there is no notice,   sexual harassment of students to the              Title VII). Racial Harassment Investigative
schools may be liable for sexual harassment.      appropriate school staff so that schools can      Guidance, 59 FR 11450.
See previous discussions of liability in          take prompt corrective action and ensure a           72. Waltman v. Int’l Paper Co., 875 F.2d at
situations involving quid pro quo harassment      safe educational environment. In addition,        479 (appropriateness of employer’s remedial
and hostile environment sexual harassment         the Guidance makes clear that providing           action under Title VII will depend on the
by employees in situations in which the           students with several avenues to report           severity and persistence of the harassment
employee acted with apparent authority or         sexual harassment is a very helpful means for     and the effectiveness of any initial remedial
was aided in carrying out the harassment of       addressing and preventing sexually harassing      steps); Dornhecker v. Malibu Grand Prix
students by his or her position of authority      conduct in the first place. Schools in States     Corp., 828 F.2d 307, 309–10 (5th Cir. 1987)
with the school.                                  in the Fifth Circuit should also consider         (Title VII case; employer arranged for victim
   64. See Ellison v. Brady, 924 F.2d 872, 881    whether State, local or other Federal laws        to no longer work with alleged harasser).
(9th Cir. 1991), quoting EEOC v. Hacienda         may affect their responsibilities in this            73. Intlekofer v. Turnage, 973 F.2d 773 (9th
Hotel, 881 F.2d 1504, 1515–1516 (9th Cir.         regard.                                           Cir. 1992) (Title VII case) (holding that the
1989) (Title VII cases); Swentek v. USAir, 830       66. Racial Harassment Guidance, 59 FR          employer’s response was insufficient and
F.2d 552, 558 (4th Cir. 1987), quoting Katz       11450 (discussing how a school may receive        that more severe disciplinary action was
v. Dole, 709 F.2d at 255 (Title VII cases).       notice).                                          necessary in situations in which counseling,
   But see Rosa H. v. San Elizario Indep.            67. See Yates v. Avco Corp., 819 F.2d 630,     separating the parties, and warnings of
School Dist., 1997 U.S. App. LEXIS 2780 (5th      634–36 (6th Cir. 1987) (Title VII case); Katz     possible discipline were ineffective in ending
Cir. Feb. 17, 1997) and note 23. In San           v. Dole, 709 F.2d 251, 256 (4th Cir. 1983)        the harassing behavior).
Elizario, the Fifth Circuit held, among other     (same); See also Racial Harassment                   74. Offering assistance in changing living
things, that liability for hostile environment    Investigative Guidance, 59 FR 11450.              arrangements is one of the actions required
harassment cannot attach if the school has           68. Cf. Katz, 709 F.2d at 256 (the employer    of colleges and universities by the Campus
only constructive notice of the harassment.       ‘‘should have been aware of the * * *             Security Act in cases of rape and sexual
See note 23.                                      problem both because of its pervasive             assault. See 20 U.S.C. 1092(f).
   65. Whether an employee is an agent or         character and because of Katz’ specific              75. See note 30.
responsible school employee, or whether it        complaints * * *’’); Smolsky v. Consolidated         76. University of California at Santa Cruz,
would be reasonable for a student to believe      Rail Corp., 780 F. Supp. 283, 293 (E.D. Pa.       OCR Case No. 09–93–2141 (extensive
the employee is, even if the employee is not,     1991), reconsideration denied, 785 F. Supp.       individual and group counseling); Eden
will vary depending on factors such as the        71 (E.D. Pa. 1992) (‘‘where the harassment is     Prairie Schools, Dist. #272, OCR Case No. 05–
authority actually given to the employee and      apparent to all others in the work place,         92–1174 (counseling).
the age of the student.                           supervisors and coworkers, this may be               77. Even if the harassment stops without
   With respect to the notice provisions          sufficient to put the employer on notice of       the school’s involvement, the school may
applicable to schools under Title IX, one         the sexual harassment’’ under Title VII);         still need to take steps to prevent or deter any
Federal Circuit Court of Appeals decision,        Jensen v. Eveleth Taconite Co., 824 F. Supp.      future harassment—to inform the school
Canutillo Indep. School Dist. v. Leija, 101       847, 887 (D. Minn. 1993) (Title VII case;         community that harassment will not be
F.3d 393, 398–400 (5th Cir. 1996), has held,      ‘‘[s]exual harassment * * * was so pervasive      tolerated. Fuller v. City of Oakland, 47 F.3d
contrary to OCR policy, that a school district    that an inference of knowledge arises * * *.      1522, 1528–29 (9th Cir. 1995).
was not liable in a case in which one of its      The acts of sexual harassment detailed herein        78. 34 CFR 106.8(b) and 106.71,
teachers sexually molested a second grade         were too common and continuous to have            incorporating by reference 34 CFR 100.7(e).
student, because the student and her mother       escaped Eveleth Mines had its management          Title IX prohibits intimidation, threats,
only reported the harassment to her               been reasonably alert’’); Cummings v. Walsh       coercion, or discrimination against any
homeroom teacher. Notwithstanding that a          Construction Co., 561 F. Supp. 872, 878 (S.D.     individual for the purpose of interfering with
school handbook instructed students and           Ga. 1983) (‘‘* * * allegations not only of the    any right or privilege secured by Title IX.
parents to report complaints to the child’s       [employee] registering her complaints with           79. Tacoma School Dist. No. 10, OCR Case
primary or homeroom teacher, the court held       her foreman * * * but also that sexual            No. 10–94–1079 (due to the large number of
that notice must be given to ‘‘someone with       harassment was so widespread that                 students harassed by an employee, the
authority to take remedial action.’’ See also     defendant had constructive notice of it’’         extended period of time over which the
Rosa H. v. San Elizario Indep. School Dist.,      under Title VII); but see Murray, 57 F.3d at      harassment occurred, and the failure of
1997 U.S. App. LEXIS 2780 (5th Cir. Feb. 17,      250–51 (that other students knew of the           several of the students to report the
1997), and notes 23 and 64. In San Elizario,      conduct was not enough to charge the school       harassment, school committed as part of
the Fifth Circuit held, among other things,       with notice, particularly in case in which        corrective action plan to providing training
that although the fifteen-year-old student,       these students may not have been aware that       for students); Los Medanos College, OCR Case
whose karate instructor had repeatedly            the conduct was offensive or abusive).            No. 09–84–2092 (as part of corrective action
initiated sexual intercourse, ‘‘was subject to       69. Schools have an obligation to ensure       plan, school committed to providing sexual
discrimination on the basis of sex,’’ a school    that the educational environment is free of       harassment seminar for campus employees);
district is only liable if an employee who has    discrimination and cannot fulfill this            Sacramento City Unified School Dist., OCR
been invested by the school board with            obligation without determining if sexual          Case No. 09–83–1063 (same as to workshops
supervisory power over the offending              harassment complaints have merit.                 for management and administrative
employee actually knew of the abuse, had the         70. In some situations, for example, if a      personnel, in-service training for non-
power to end the abuse, and failed to do so.      playground supervisor observes a young            management personnel).
   Based on these and other decisions, Title      student repeatedly engaging in conduct               80. In addition, if information about
IX law is evolving in the Fifth Circuit. When     toward other students that is clearly             the incident is contained in an
OCR investigates complaints involving             unacceptable under the school’s policies, it      ‘‘education record’’ of the student
schools in States in the Fifth Circuit (Texas,    may be appropriate for the school to              alleging the harassment, as defined in
Louisiana, and Mississippi), it will in each      intervene without contacting the other            the Family Educational Rights and
case determine and follow the current             students. It may still be necessary for the       Privacy Act (FERPA), 20 U.S.C. 1232g,
applicable law. However, the existence of         school to talk with the students (and parents     the school should consider whether
Fifth Circuit decisions that are inconsistent     of elementary and secondary students)
with OCR policy does not prohibit schools in      afterwards, e.g., to determine the extent of
                                                                                                    FERPA would prohibit the school from
these States from following the Guidance. In      the harassment and how it affected them.          disclosing information without the
order to ensure students a safe and                  71. Cf. Bundy v. Jackson, 641 F.2d 934, 947    student’s consent. Id. In evaluating
nondiscriminatory educational environment,        (D.C. Cir. 1981) (employers should take           whether FERPA would limit disclosure,
it is the better practice for these schools to    corrective and preventive measures under          the Department does not interpret


       EXHIBIT 3
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 43 of 1598
                     Federal Register / Vol. 62, No. 49 / Thursday, March 13, 1997 / Notices                                  12051

FERPA to override any federally              93–2047, the College was found to have           98. See Florida Agricultural and
protected due process rights of a school     violated Title IX in part because the         Mechanical University, OCR Case No.
employee accused of harassment.              person identified by the school as the        04–92–2054 (no discrimination in case
   81. 34 CFR 106.8(b). This requirement     Title IX coordinator was unfamiliar with      in which campus newspaper, which
has been part of the Title IX regulations    Title IX, had no training, and did not        welcomed individual opinions of all
since their inception in 1975. Thus,         even realize he was the coordinator.          sorts, printed article expressing one
schools have been required to have              92. Indeed, in University of Maine at      student’s viewpoint on white students
these procedures in place since that         Machias, OCR Case No. 01–94–6001,             on campus).
time. At the elementary and secondary        OCR found the school’s procedures to             99. Tinker v. Des Moines Indep.
level, this responsibility generally lies    be inadequate because only formal             Community Sch. Dist., 393 U.S. 503, 506
with the school district. At the             complaints were investigated. While a         (1969) (neither students nor teachers
postsecondary level, there may be a          school isn’t required to have an              shed their constitutional rights to
procedure for a particular campus or         established procedure for resolving           freedom of expression at the
college, or for an entire university         informal complaints, they nevertheless        schoolhouse gates); Cf. Cohen v. San
system.                                      must be addressed in some way.                Bernardino Valley College, (college
   82. Fenton Community High School          However, if there are indications that        professor could not be punished for his
Dist. # 100, OCR Case 05–92–1104.            the same individual may be harassing          longstanding teaching methods, which
   83. While a school is required to have    others, then it may not be appropriate to     included discussion of controversial
a grievance procedure under which            resolve an informal complaint without         subjects such as obscenity and
complaints of sex discrimination             taking steps to address the entire            consensual sex with children, under an
(including sexual harassment) can be         situation.                                    unconstitutionally vague sexual
filed, the same procedure may also be           93. Academy School Dist. No. 20,           harassment policy); George Mason
used to address other forms of               OCR Case No. 08–93–1023 (school’s             University, OCR Case No. 03–94–2086
discrimination.                              response determined to be insufficient        (law professor’s use of a racially
   84. See Vinson, 477 U.S. at 72–73.        in case in which it stopped its               derogatory word, as part of an
   85. It is the Department’s current                                                      instructional hypothetical regarding
                                             investigation after complaint filed with
position under the Family Educational                                                      verbal torts, did not constitute racial
                                             police); Mills Public School Dist., OCR
Rights and Privacy Act (FERPA) that a                                                      harassment).
                                             Case No. 01–93–1123 (not sufficient for
school cannot release information to a                                                        100. See, e.g., University of Illinois,
                                             school to wait until end of police
complainant regarding disciplinary                                                         OCR Case No. 05–94–2104 (fact that
                                             investigation).
action imposed on a student found                                                          university’s use of Native American
                                                94. Cf. EEOC v. Board of Governors of
guilty of harassment if that information                                                   symbols was offensive to some Native
                                             State Colleges and Universities, 957
is contained in a student’s education                                                      American students and employees was
                                             F.2d 424 (7th Cir.) (Title VII case), cert.
record unless—(1) the information                                                          not dispositive, in and of itself, in
                                             denied, 113 S.Ct. 299 (1992); Johnson v.
directly relates to the complainant (e.g.,                                                 assessing a racially hostile environment
                                             Palma, 931 F.2d 203 (2nd Cir. 1991)
an order requiring the student harasser                                                    claim under Title VI).
                                             (same).
not to have contact with the                                                                  101. See Vinson, 477 U.S. at 67 (the
                                                95. The First Amendment applies to
complainant); or (2) the harassment                                                        ‘‘mere utterance of an ethnic or racial
                                             entities and individuals that are State
involves a crime of violence or a sex                                                      epithet which engenders offensive
                                             actors. The receipt of Federal funds by
offense in a postsecondary institution.                                                    feelings in an employee’’ would not
                                             private schools does not directly subject
See note 80. If the alleged harasser is a                                                  affect the conditions of employment to
                                             those schools to the U.S. Constitution.
teacher, administrator, or other non-                                                      a sufficient degree to violate Title VII),
                                             See Rendell-Baker v. Kohn, 457 U.S.
student employee, FERPA would not                                                          quoting Henson, 682 F.2d at 904; cf.
                                             830, 840 (1982). However, all actions
limit the school’s ability to inform the                                                   R.A.V. v. City of St. Paul, 505 U.S. 377,
                                             taken by OCR must comport with First
complainant of any disciplinary action                                                     389 (1992) (citing with approval EEOC’s
                                             Amendment principles, even in cases
taken.                                                                                     sexual harassment guidelines).
   86. The section in the Guidance on        involving private schools that are not
                                             directly subject to the First Amendment.         102. Compare Bethel School Dist. No.
‘‘Recipient’s Response’’ provides                                                          403 v. Fraser, 478 U.S. 675, 685 (1986)
examples of reasonable and appropriate          96. See, e.g., George Mason
                                             University, OCR Case No. 03–94–2086           (Court upheld discipline of high school
corrective action.                                                                         student for making lewd speech to
   87. 34 CFR 106.8(a).                      (law professor’s use of a racially
                                             derogatory word, as part of an                student assembly, noting that ‘‘[t]he
   88. Id.                                                                                 undoubted freedom to advocate
   89. See Vinson, 477 U.S. at 72–73.        instructional hypothetical regarding
                                             verbal torts, did not constitute racial       unpopular and controversial issues in
   90. University of California, Santa
                                             harassment); Portland School Dist. 1J,        schools and classrooms must be
Cruz, OCR Case No. 09–93–2141;
                                             OCR Case No. 10–94–1117 (reading              balanced against the society’s
Sonoma State University, OCR Case No.
                                             teacher’s choice to substitute a less         countervailing interest in teaching
09–93–2131. This is true for formal as
                                             offensive term for a racial slur when         students the boundaries of socially
well as informal complaints. See
                                             reading an historical novel aloud in          appropriate behavior.’’), with Iota XI 993
University of Maine at Machias, OCR
                                             class constituted an academic decision        F.2d 386 (holding that, notwithstanding
Case No. 01–94–6001 (school’s new
                                             on presentation of curriculum, not racial     a university’s mission to create a
procedures not found in violation of
                                             harassment).                                  culturally diverse learning environment
Title IX in part because they require
                                                97. See Iota Xi Chapter of Sigma Chi       and its substantial interest in
written records for informal as well as
                                             Fraternity v. George Mason University,        maintaining a campus free of
formal resolutions). These records need
                                             993 F.2d 386 (4th Cir. 1993) (fraternity      discrimination, it could not punish
not be kept in a student’s or employee’s
                                             skit in which white male student              students who engaged in an offensive
individual file, but instead may be kept
                                             dressed as an offensive caricature of a       skit with racist and sexist overtones).
in a central confidential location.
   91. For example, in Cape Cod              black female constituted student              [FR Doc. 97–6373 Filed 3–12–97; 8:45 am]
Community College, OCR Case No. 01–          expression).                                  BILLING CODE 4000–01–P



      EXHIBIT 3
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 44 of 1598




                   EXHIBIT 4
Archived Information
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 45 of 1598




                   Appendix C:
                   Other Reference
                   Materials




                                                                                               C: Reference
                   • Letter from Richard W. Riley,
                     U.S. Secretary of Education, August 31, 1998,
                     regarding Gebser v. Lago Vista
                   • State Hate Crimes Statutory Provisions




                                                   Appendix C: Other Reference Materials 131
EXHIBIT 4
                         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 46 of 1598
C: Reference




               132 Protecting Students from Harassment and Hate Crime
                  EXHIBIT 4
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 47 of 1598




                                             THE SECRETARY OF EDUCATION
                                               WASHINGTON, D.C. 20202

                                                     August 31, 1998

      Dear Superintendent of Schools:

      An important shared goal of educators throughout our country is to ensure that students have a safe and
      secure environment that is conducive to learning and that affords students equal educational
      opportunities regardless of their sex. School districts have a critical responsibility for preventing and
      eliminating sexual harassment discrimination. Sexual harassment of a student, if not appropriately
      addressed, can have serious, detrimental consequences for the student that impedes the student’s
      education, and constitutes a breach of trust between the school and the student and family.

      A recent Supreme Court decision took notice of the “extraordinary harm” that a student suffers when
      subjected to sexual harassment and abuse by a teacher. The Court emphasized that such conduct by a




                                                                                                                                   C: Reference
      teacher “undermines the basic purposes of the educational system.” Gebser v. Lago Vista Independent
      School District (June 22, 1998). The Gebser decision limited the availability of damages to a student in a
      private Title IX lawsuit against a school district. It did not, however, alter the fundamental obligations of
      schools and their employees to take prompt action to address instances of sexual harassment. This letter
      summarizes existing obligations and the effect of the Supreme Court decision.

      Title IX Prohibits Sexual Harassment Discrimination

      The Department of Education’s Office for Civil Rights (OCR), which has the responsibility for enforcing Title
      IX, recently provided educational institutions with a detailed discussion of their responsibilities to prevent
      and, when it occurs, remedy sexual harassment of students. A copy of the guidance is available on the
      Department’s web site at http://www.ed. gov/offices/OCR/sexhar00.html.

      Title IX prohibits sex-based discrimination in education programs and activities operated by schools that
      receive federal financial assistance. Therefore, school districts are responsible under Title IX to provide
      students with a nondiscriminatory educational environment. As described in the guidance, sexual
      harassment of a student may violate this obligation. When a responsible school employee, such as a
      principal or teacher, learns of possible sexual harassment discrimination by others, Title IX requires the
      school to immediately investigate, to take appropriate steps to end the harassment, to eliminate the effects
      of the harassment, and to prevent the harassment from recurring.

      The Department’s Title IX regulation also requires schools to have well-publicized policies against
      discrimination based on sex, including sexual harassment discrimination; to have effective and well-
      publicized procedures for students and their families to raise and resolve these issues; and to take prompt
      and effective action to equitably resolve sexual harassment discrimination complaints. 34 CFR Part 106.8. In
      addition, each school district is required to designate at least one employee to coordinate and carry out its
      Title IX responsibilities. Id. I encourage you, at the outset of the new school year, to publicize and reaffirm
      these policies and procedures to returning and new members of the school community, including teachers,
      counselors, administrators, parents, and students.

      The Gebser Decision Addresses Private Damages Claims

      The Court’s recent decision in Gebser was limited to private Title IX lawsuits for money damages. The Court
      in Gebser ruled that a private plaintiff in a court action can obtain money damages against a school district
      under Title IX if a school official who has the authority to take corrective action has actual notice of sexual
      harassment and is deliberately indifferent to it. The Gebser decision expressly distinguished the limits on
      private recovery of money damages from the Department of Education’s enforcement of Title IX. Thus, the
      obligations of schools that receive federal funds to address instances of sexual harassment have not
      changed as a result of the Supreme Court decision. School districts must continue to take reasonable steps
      to prevent and eliminate sexual harassment discrimination. In addition, pursuant to its published guidance,
      OCR will continue to enforce Title IX in this area, including by investigating complaints alleging sexual
      harassment discrimination.

                                                                                       Appendix C: Other Reference Materials 133
EXHIBIT 4
                         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 48 of 1598


                                          OCR Offers Technical Assistance

                                          Sexual harassment discrimination can have serious, detrimental consequences for students. Thus,
                                          school districts need to take the problem of sexual harassment very seriously. In addition to having well-
                                          publicized policies and procedures in place, schools should be taking preventative steps to identify
                                          problems — such as training staff to recognize and report potential harassment — and to follow up on
                                          any information indicating potential discrimination. OCR welcomes the opportunity to provide individual
                                          schools upon request with technical assistance and practical guidance to develop preventative programs.

                                          The Department is committed to continuing our leadership role in ensuring equal educational
                                          opportunities for all students. The Department will continue to work with schools, parents and other
                                          interested parties to ensure that schools have effective policies and procedures in place to prevent sexual
                                          harassment. I have attached a contact list for OCR’s enforcement offices for your convenience.

                                          Thank you for your interest in this critical issue.

                                                                                                Yours sincerely,

                                                                                                Richard W. Riley
C: Reference




                                          [Enclosure omitted]




               134 Protecting Students from Harassment and Hate Crime
                  EXHIBIT 4
                                                  State Hate Crimes Statutory Provisions
                                                  (ALABAMA through MISSISSIPPI)




EXHIBIT 4
                                                                                                         AL AK AZ AR CA CO CT DC DE FL                           GA     HI   ID IL      IN    IA   KS KY       LA ME MD MA MI MN MS
                                                                        Bias-Motivated Violence
                                                                        and Intimidation                 •     •     •          •     •    •     •     •    •                •     •          •                •     •     •    •     •     •    •
                                                                        Civil Action                                      •     •     •    •     •          •                •     •          •                •                •     •
                                                                        Criminal Penalty                 •     •     •          •     •    •     •     •    •                •     •          •                •     •     •    •     •     •    •
                                                                        Race, Religion1, Ethnicity       •     •     •          •     •    •     •     •    •                •     •          •                •     •     •    •     •     •    •
                                                                        Sexual Orientation                           •          •          •     •     •    •                      •          •                •     •          •           •
                                                                        Gender                                 •     •          •                •                                 •          •                •     •                •     •    •
                                                                        Other2                           •     •     •          •                •     •                           •          •                •     •          •           •
                                                                        Institutional Vandalism          •           •    •     •     •    •     •     •    •     •     •          •     •          •     •    •     •     •    •           •    •
                                                                                          3
                                                                        Data Collection                              •          •          •     •          •                •     •          •           •    •     •     •    •           •
                                                                        Training for Law
                                                                        Enforcement Personnel4                       •          •                                                  •          •           •    •                •           •




                                                                        1. The following states also have statutes criminalizing interference with religious worship:
                                                                            CA, DC, FL, ID, MD, MA, MI, MN, MS, MO, NV, NM, NY, NC, OK, RI, SC, SD, TN, VA, WV.
                                                                        2. ”Other” includes mental and physical disability or handicap
                                                                            (AL, AK, AZ, CA, DC, DE, IL, IA, LA, ME, MA, MN, NE, NV, NH, NJ, NY, OK, RI, VT, WA, WI),
                                                                            political affiliation (DC, IA, LA, WV) and age (DC, IA, LA, VT).
                                                                        3. States with data collection statutes which include sexual orientation are AZ, CA, CT, DC, FL,
                                                                           IL, IA, MD, MN, NV, OR and WA; those which include gender are AZ, DC, IL, IA, MN, WA.
                                                                                                                                                                                                                                                       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 49 of 1598




                                                                        4. Some other states have regulations mandating such training.




      Appendix C: Other Reference Materials 135
                                                                        © 1998 Anti-Defamation League. All rights reserved. [Changes in state law may have occurred after this chart was compiled. Consult state officials for updated information.]




                                                                                                                                                                 C: Reference
                                                                                                                                                                                     C: Reference



                                                               State Hate Crimes Statutory Provisions (continued)
                                                               ((MISSOURI through WYOMING)




EXHIBIT 4
                                                                                                                      MO MT NE NV NH NJ NM NY NC ND OH OK OR PA RI                                         SC SD TN TX UT VT VA WA WV WI WY
                                                                                                                                                              5                                                             6     7
                                                                                     Bias-Motivated Violence
                                                                                     and Intimidation                 •     •     •    •     •    •           •    •     •     •    •     •    •     •          •     •     •    •     •    •     •     •    •
                                                                                     Civil Action                      •          •     •          •                           •     •     •    •     •          •     •                •    •     •          •
                                                                                     Criminal Penalty                  •     •    •     •     •    •           •    •     •    •     •     •    •     •          •     •    •     •     •    •     •     •    •
                                                                                     Race, Religion1,
                                                                                     Ethnicity                         •     •    •     •     •    •           •    •     •    •     •     •    •     •          •     •                •    •     •     •    •
                                                                                     Sexual Orientation                           •     •     •    •                                       •          •                                 •          •          •
                                                                                     Gender                                       •           •    •           •          •                           •                                 •          •     •




      136 Protecting Students from Harassment and Hate Crime
                                                                                             2
                                                                                     Other                                        •     •     •    •           •                     •                •                                 •          •     •    •
                                                                                     Institutional Vandalism           •     •          •          •     •          •          •     •     •    •     •     •          •    •                •     •          •
                                                                                     Data Collection3                             •     •          •                                 •     •    •     •                     •                •     •
                                                                                     Training for Law
                                                                                     Enforcement Personnel4                                                                                •          •                                            •




                                                                                     1. The following states also have statutes criminalizing interference with religious worship:
                                                                                         CA, DC, FL, ID, MD, MA, MI, MN, MS, MO, NV, NM, NY, NC, OK, RI, SC, SD, TN, VA, WV.
                                                                                     2. “Other” includes mental and physical disability or handicap
                                                                                         (AL, AK, AZ, CA, DC, DE, IL, IA, LA, ME, MA, MN, NE, NV, NH, NJ, NY, OK, RI, VT, WA, WI),
                                                                                         political affiliation (DC, IA, LA, WV) and age (DC, IA, LA, VT).
                                                                                     3. States with data collection statutes which include sexual orientation are AZ, CA, CT, DC, FL, IL, IA, MD, MN, NV, OR and WA;
                                                                                         those which include gender are AZ, DC, IL, IA, MN, WA.
                                                                                     4. Some other states have regulations mandating such training.
                                                                                     5. New York State law provides penalty enhancement limited to the crime of aggravated harassment.
                                                                                                                                                                                                                                                                    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 50 of 1598




                                                                                     6. The Texas Statute refers to victims selected “because of the defendant’s bias or prejudice against a person or group.”
                                                                                     7. The Utah Statute ties penalties for hate crimes to violations of the victim’s constitutional or civil rights.


                                                                                     © 1998 Anti-Defamation League. All rights reserved. [Changes in state law may have occurred after this chart was compiled. Consult state officials for updated information.]
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 51 of 1598




                   EXHIBIT 5
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 52 of 1598




EXHIBIT 5
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 53 of 1598




                   EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 54 of 1598




EXHIBIT 6
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 55 of 1598




REVISED SEXUAL HARASSMENT GUIDANCE:
      HARASSMENT OF STUDENTS
BY SCHOOL EMPLOYEES, OTHER STUDENTS,
          OR THIRD PARTIES

                               TITLE IX




                               January 2001




                      U.S. Department of Education
                          Office for Civil Rights




  EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 56 of 1598




                                           PREAMBLE

     Summary
             The Assistant Secretary for Civil Rights, U.S. Department of Education
     (Department), issues a new document (revised guidance) that replaces the 1997 document
     entitled “Sexual Harassment Guidance: Harassment of Students by School Employees,
     Other Students, or Third Parties,” issued by the Office for Civil Rights (OCR) on March
     13, 1997 (1997 guidance). We revised the guidance in limited respects in light of
     subsequent Supreme Court cases relating to sexual harassment in schools.
             The revised guidance reaffirms the compliance standards that OCR applies in
     investigations and administrative enforcement of Title IX of the Education Amendments
     of 1972 (Title IX) regarding sexual harassment. The revised guidance re-grounds these
     standards in the Title IX regulations, distinguishing them from the standards applicable to
     private litigation for money damages and clarifying their regulatory basis as distinct from
     Title VII of the Civil Rights Act of 1964 (Title VII) agency law. In most other respects
     the revised guidance is identical to the 1997 guidance. Thus, we intend the revised
     guidance to serve the same purpose as the 1997 guidance. It continues to provide the
     principles that a school1 should use to recognize and effectively respond to sexual
     harassment of students in its program as a condition of receiving Federal financial
     assistance.


     Purpose and Scope of the Revised Guidance
             In March 1997, we published in the Federal Register “Sexual Harassment
     Guidance: Harassment of Students by School Employees, Other Students, or Third
     Parties.” 62 FR 12034. We issued the guidance pursuant to our authority under Title IX,
     and our Title IX implementing regulations, to eliminate discrimination based on sex in
     education programs and activities receiving Federal financial assistance. It was grounded
     in longstanding legal authority establishing that sexual harassment of students can be a
     form of sex discrimination covered by Title IX. The guidance was the product of
     extensive consultation with interested parties, including students, teachers, school
     administrators, and researchers. We also made the document available for public
     comment.
             Since the issuance of the 1997 guidance, the Supreme Court (Court) has issued
     several important decisions in sexual harassment cases, including two decisions
     specifically addressing sexual harassment of students under Title IX: Gebser v. Lago
     Vista Independent School District (Gebser), 524 U.S. 274 (1998), and Davis v. Monroe
     County Board of Education (Davis), 526 U.S. 629 (1999). The Court held in Gebser that
     a school can be liable for monetary damages if a teacher sexually harasses a student, an

     1
       As in the 1997 guidance, the revised guidance uses the term “school” to refer to all
     schools, colleges, universities, and other educational institutions that receive Federal
     funds from the Department.



EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 57 of 1598




     official who has authority to address the harassment has actual knowledge of the
     harassment, and that official is deliberately indifferent in responding to the harassment. In
     Davis, the Court announced that a school also may be liable for monetary damages if one
     student sexually harasses another student in the school’s program and the conditions of
     Gebser are met.
             The Court was explicit in Gebser and Davis that the liability standards established
     in those cases are limited to private actions for monetary damages. See, e.g., Gebser, 524
     U.S. 283, and Davis, 526 U.S. at 639. The Court acknowledged, by contrast, the power
     of Federal agencies, such as the Department, to “promulgate and enforce requirements
     that effectuate [Title IX’s] nondiscrimination mandate,” even in circumstances that would
     not give rise to a claim for money damages. See, Gebser, 524 U.S. at 292.
             In an August 1998 letter to school superintendents and a January 1999 letter to
     college and university presidents, the Secretary of Education informed school officials
     that the Gebser decision did not change a school’s obligations to take reasonable steps
     under Title IX and the regulations to prevent and eliminate sexual harassment as a
     condition of its receipt of Federal funding. The Department also determined that,
     although in most important respects the substance of the 1997 guidance was reaffirmed in
     Gebser and Davis, certain areas of the 1997 guidance could be strengthened by further
     clarification and explanation of the Title IX regulatory basis for the guidance.
              On November 2, 2000, we published in the Federal Register a notice requesting
     comments on the proposed revised guidance (62 FR 66092). A detailed explanation of
     the Gebser and Davis decisions, and an explanation of the proposed changes in the
     guidance, can be found in the preamble to the proposed revised guidance. In those
     decisions and a third opinion, Oncale v. Sundowner Offshore Services, Inc. (Oncale ), 523
     U.S. 75 (1998) (a sexual harassment case decided under Title VII), the Supreme Court
     confirmed several fundamental principles we articulated in the 1997 guidance. In these
     areas, no changes in the guidance were necessary. A notice regarding the availability of
     this final document appeared in the Federal Register on January 19, 2001.


     Enduring Principles from the 1997 Guidance
             It continues to be the case that a significant number of students, both male and
     female, have experienced sexual harassment, which can interfere with a student’s
     academic performance and emotional and physical well-being. Preventing and
     remedying sexual harassment in schools is essential to ensuring a safe environment in
     which students can learn. As with the 1997 guidance, the revised guidance applies to
     students at every level of education. School personnel who understand their obligations
     under Title IX, e.g., understand that sexual harassment can be sex discrimination in
     violation of Title IX, are in the best position to prevent harassment and to lessen the harm
     to students if, despite their best efforts, harassment occurs.
            One of the fundamental aims of both the 1997 guidance and the revised guidance
     has been to emphasize that, in addressing allegations of sexual harassment, the good
     judgment and common sense of teachers and school administrators are important
     elements of a response that meets the requirements of Title IX.


                                                  ii
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 58 of 1598




             A critical issue under Title IX is whether the school recognized that sexual
     harassment has occurred and took prompt and effective action calculated to end the
     harassment, prevent its recurrence, and, as appropriate, remedy its effects. If harassment
     has occurred, doing nothing is always the wrong response. However, depending on the
     circumstances, there may be more than one right way to respond. The important thing is
     for school employees or officials to pay attention to the school environment and not to
     hesitate to respond to sexual harassment in the same reasonable, commonsense manner as
     they would to other types of serious misconduct.
             It is also important that schools not overreact to behavior that does not rise to the
     level of sexual harassment. As the Department stated in the 1997 guidance, a kiss on the
     cheek by a first grader does not constitute sexual harassment. School personnel should
     consider the age and maturity of students in responding to allegations of sexual
     harassment.
             Finally, we reiterate the importance of having well- publicized and effective
     grievance procedures in place to handle comp laints of sex discrimination, including
     sexual harassment complaints. Nondiscrimination policies and procedures are required
     by the Title IX regulations. In fact, the Supreme Court in Gebser specifically affirmed
     the Department’s authority to enforce this requirement administratively in order to carry
     out Title IX’s nondiscrimination mandate. 524 U.S. at 292. Strong policies and effective
     grievance procedures are essential to let students and employees know that sexual
     harassment will not be tolerated and to ensure that they know how to report it.


     Analysis of Comments Received Concerning the Proposed Revised
     Guidance and the Resulting Changes
             In response to the Assistant Secretary’s invitation to comment, OCR received
     approximately 11 comments representing approximately 15 organizations and
     individuals. Commenters provided specific suggestions regarding how the revised
     guidance could be clarified. Many of these suggested changes have been incorporated.
     Significant and recurring issues are grouped by subject and discussed in the following
     sections:
            Distinction Between Administrative Enforcement and Private Litigation for
            Monetary Damages
             In Gebser and Davis, the Supreme Court addressed for the first time the
     appropriate standards for determining when a school district is liable under Title IX for
     money damages in a private lawsuit brought by or on behalf of a student who has been
     sexually harassed. As explained in the preamble to the proposed revised guidance, the
     Court was explicit in Gebser and Davis that the liability standards established in these
     cases are limited to private actions for monetary damages. See, e.g., Gebser, 524 U.S. at
     283, and Davis, 526 U.S. at 639. The Gebser Court recognized and contrasted lawsuits
     for money damages with the incremental nature of administrative enforcement of Title
     IX. In Gebser, the Court was concerned with the possibility of a money damages award
     against a school for harassment about which it had not known. In contrast, the process of
     administrative enforcement requires enforcement agencies such as OCR to make schools


                                                   iii
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 59 of 1598




     aware of potential Title IX violations and to seek voluntary corrective action before
     pursuing fund termination or other enforcement mechanisms.
             Commenters uniformly agreed with OCR that the Court limited the liability
     standards established in Gebser and Davis to private actions for monetary damages. See,
     e.g., Gebser, 524 U.S. 283, and Davis, 526 U.S. at 639. Commenters also agreed that the
     administrative enforcement standards reflected in the 1997 guidance remain valid in OCR
     enforcement actions. 2 Finally, commenters agreed that the proposed revisions provided
     important clarification to schools regarding the standards that OCR will use and that
     schools should use to determine compliance with Title IX as a condition of the receipt of
     Federal financial assistance in light of Gebser and Davis.
            Harassment by Teachers and Other School Personnel
              Most commenters agreed with OCR’s interpretation of its regulations regarding a
     school’s responsibility for harassment of students by teachers and other school
     employees. These commenters agreed that Title IX’s prohibitions against discrimination
     are not limited to official policies and practices governing school programs and activities.
     A school also engages in sex-based discrimination if its employees, in the context of
     carrying out their day-to-day job responsibilities for providing aid, benefits, or services to
     students (such as teaching, counseling, supervising, and advising students) deny or limit a
     student’s ability to participate in or benefit from the schools program on the basis of sex.
     Under the Title IX regulations, the school is responsible for discrimination in these cases,
     whether or not it knew or should have known about it, because the discrimination
     occurred as part of the school’s undertaking to provide nondiscriminatory aid, benefits,
     and services to students. The revised guidance distinguishes these cases from employee
     harassment that, although taking place in a school’s program, occurs outside of the
     context of the employee’s provision of aid, benefits, and services to students. In these
     latter cases, the school’s responsibilities are not triggered until the school knew or should
     have known about the harassment.
             One commenter expressed concern that it was inappropriate ever to find a school
     out of compliance for harassment about which it knew nothing. We reiterate that,
     although a school may in some cases be responsible for harassment caused by an
     employee that occurred before other responsible employees of the school knew or should
     have known about it, OCR always provides the school with actual notice and the
     opportunity to take appropriate corrective action before issuing a finding of violation.
     This is consistent with the Cour t’s underlying concern in Gebser and Davis.
             Most commenters acknowledged that OCR has provided useful factors to
     determine whether harassing conduct took place “in the context of providing aid,
     benefits, or services.” However, some commenters stated that additional clarity and
     examples regarding the issue were needed. Commenters also suggested clarifying

     2
       It is the position of the United States that the standards set out in OCR’s guidance for
     finding a violation and seeking voluntary corrective action also would apply to private
     actions for injunctive and other equitable relief. See brief of the United States as Amicus
     Curiae in Davis v. Monroe County.



                                                   iv
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 60 of 1598




     references to quid pro quo and hostile environment harassment as these two concepts,
     though useful, do not determine the issue of whether the school itself is considered
     responsible for the harassment. We agree with these concerns and have made significant
     revisions to the sections “Harassment that Denies or Limits a Student’s Ability to
     Participate in or Benefit from the Education Program” and “Harassment by Teachers and
     Other Employees” to clarify the guidance in these respects.
            Gender-based Harassment, Including Harassment Predicated on Sex-
            stereotyping
             Several commenters requested that we expand the discussion and include
     examples of gender-based ha rassment predicated on sex stereotyping. Some commenters
     also argued that gender-based harassment should be considered sexual harassment, and
     that we have “artificially” restricted the guidance only to harassment in the form of
     conduct of a sexual nature, thus, implying that gender-based harassment is of less
     concern and should be evaluated differently.
            We have not further expanded this section because, while we are also concerned
     with the important issue of gender-based harassment, we believe that harassment of a
     sexual nature raises unique and sufficiently important issues that distinguish it from other
     types of gender-based harassment and warrants its own guidance.
              Nevertheless, we have clarified this section of the guidance in several ways. The
     guidance clarifies that gender-based harassment, including that predicated on sex-
     stereotyping, is covered by Title IX if it is sufficiently serious to deny or limit a student’s
     ability to participate in or benefit from the program. Thus, it can be discrimination on the
     basis of sex to harass a student on the basis of the victim’s failure to conform to
     stereotyped notions of masculinity and femininity. Although this type of harassment is
     not covered by the guidance, if it is sufficiently serious, gender-based harassment is a
     school’s responsibility, and the same standards generally will apply. We have also added
     an endnote regarding Supreme Court precedent for the proposition that sex stereotyping
     can constitute sex discrimination.
             Several commenters also suggested that we state that sexual and non-sexual (but
     gender-based) harassment should not be evaluated separately in determining whether a
     hostile environment exists. We note that both the proposed revised guidance and the
     final revised guidance indicate in several places that incidents of sexual harassment and
     non-sexual, gender-based harassment can be combined to determine whether a hostile
     environment has been created. We also note that sufficiently serious harassment of a
     sexual nature remains covered by Title IX, as explained in the guidance, even though the
     hostile environment may also include taunts based on sexual orientation.
            Definition of Harassment
             One commenter urged OCR to provide distinct definitions of sexual harassment to
     be used in administrative enforcement as distinguished from criteria used to maintain
     private actions for monetary damages. We disagree. First, as discussed in the preamble
     to the proposed revised guidance, the definition of hostile environment sexual harassment
     used by the Court in Davis is consistent with the definition found in the proposed
     guidance. Although the terms used by the Court in Davis are in some ways different from



                                                    v
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 61 of 1598




     the words used to define hostile environment harassment in the 1997 guidance (see, e.g.,
     62 FR 12041, “conduct of a sexual nature is sufficiently severe, persistent, or pervasive to
     limit a student’s ability to participate in or benefit from the education program, or to
     create a hostile or abusive educational environment”), the definitions are consistent.
     Both the Court’s and the Department’s definitions are contextual descriptions intended to
     capture the same concept -– that under Title IX, the conduct must be sufficiently serious
     that it adversely affects a student’s ability to participate in or benefit from the school’s
     program. In determining whether harassment is actionable, both Davis and the
     Department tell schools to look at the “constellation of surrounding circumstances,
     expectations, and relationships” (526 U.S. at 651 (citing Oncale)), and the Davis Court
     cited approvingly to the underlying core factors described in the 1997 guidance for
     evaluating the context of the harassment. Second, schools benefit from consistency and
     simplicity in understanding what is sexual harassment for which the school must take
     responsive action. A multiplicity of definitions would not serve this purpose.
             Several commenters suggested that we develop a unique Title IX definition of
     harassment that does not rely on Title VII and that takes into account the special
     relationship of schools to students. Other commenters, by contrast, commended OCR for
     recognizing that Gebser and Davis did not alter the definition of hostile environment
     sexual harassment found in OCR’s 1997 guidance, which derives from Title VII caselaw,
     and asked us to strengthen the point. While Gebser and Davis made clear that Title VII
     agency principles do not apply in determining liability for money damages under Title
     IX, the Davis Court also indicated, through its specific references to Title VII caselaw,
     that Title VII remains relevant in determining what constitutes hostile environment
     sexual harassment under Title IX. We also believe that the factors described in both the
     1997 guidance and the revised guidance to determine whether sexual harassment has
     occurred provide the necessary flexibility for taking into consideration the age and
     maturity of the students involved and the nature of the school environment.
            Effective Response
            One commenter suggested that the change in the guidance from “appropriate
     response” to “effective response” implies a change in OCR policy that requires
     omniscience of schools. We disagree. Effectiveness has always been the measure of an
     adequate response under Title IX. This does not mean a school must overreact out of fear
     of being judged inadequate. Effectiveness is measured based on a reasonableness
     standard. Schools do not have to know beforehand that their response will be effective.
     However, if their initial steps are ineffective in stopping the harassment, reasonableness
     may require a series of escalating steps.


     The Relationship Between FERPA and Title IX
            In the development of both the 1997 guidance and the current revisions to the
     guidance, commenters raised concerns about the interrelation of the Family Educational
     Rights and Privacy Act (FERPA), 20 U.S.C. 1232g, and Title IX. The concerns relate to
     two issues: (1) the harassed student’s right to information about the outcome of a sexual
     harassment complaint against another student, including information about sanctions
     imposed on a student found guilty of harassment; and (2) the due process rights of


                                                  vi
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 62 of 1598




     individuals, including teachers, accused of sexual harassment by a student, to obtain
     information about the identity of the complainant and the nature of the allegations.
             FERPA generally forbids disclosure of information from a student’s “education
     record” without the consent of the student (or the student’s parent). Thus, FERPA may
     be relevant when the person found to have engaged in harassment is another student,
     because written information about the complaint, investigation, and outcome is part of the
     harassing student’s education record. Title IX is also relevant because it is an important
     part of taking effective responsive action for the school to inform the harassed student of
     the results of its investigation and whether it counseled, disciplined, or otherwise
     sanctioned the harasser. This information can assure the harassed student that the school
     has taken the student’s complaint seriously and has taken steps to eliminate the hostile
     environment and prevent the harassment from recurring.
             The Department currently interprets FERPA as not conflicting with the Title IX
     requirement that the school notify the harassed student of the outcome of its
     investigation, i.e., whether or not harassment was found to have occurred, because this
     information directly relates to the victim. It has been the Department’s position that there
     is a potential conflict between FERPA and Title IX regarding disclosure of sanctions, and
     that FERPA generally prevents a school from disclosing to a student who complained of
     harassment information about the sanction or discipline imposed upon a student who was
     found to have engaged in that harassment. 3
             There is, however, an additional statutory provision that may apply to this
     situation. In 1994, as part of the Improving America’s Schools Act, Congress amended
     the General Education Provisions Act (GEPA) -– of which FERPA is a part -– to state
     that nothing in GEPA “shall be construed to affect the applicability of … title IX of the
     Education Amendments of 1972….”4 The Department interprets this provision to mean
     that FERPA continues to apply in the context of Title IX enforcement, but if there is a
     direct conflict between requirements of FERPA and requirements of Title IX, such that
     enforcement of FERPA would interfere with the primary purpose of Title IX to eliminate
     sex-based discrimination in schools, the requirements of Title IX override any conflicting
     FERPA provisions. The Department is in the process of developing a consistent
     approach and specific factors for implementing this provision. OCR and the
     Department’s Family Policy Compliance Office (FPCO) intend to issue joint guidance,
     discussing specific areas of potential conflict between FERPA and Title IX.



     3
      Exceptions include the case of a sanction that directly relates to the person who was
     harassed (e.g., an order that the harasser stay away from the harassed student), or
     sanctions related to offenses for which there is a statutory exception, such as crimes of
     violence or certain sex offenses in postsecondary institutions.
     4
       20 U.S.C. 1221(d). A similar amendment was originally passed in 1974 but applied
     only to Title VI of the Civil Rights Act of 1964 (prohibiting race discrimination by
     recipients). The 1994 amendments also extended 20 U.S.C. 1221(d) to Section 504 of the
     Rehabilitation Act of 1973 (prohibiting disability-based discrimination by recipients) and
     to the Age Discrimination Act.


                                                  vii
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 63 of 1598




             FERPA is also relevant when a student accuses a teacher or other employee of
     sexual harassment, because written information about the allegations is contained in the
     student’s education record. The potential conflict arises because, while FERPA protects
     the privacy of the student accuser, the accused individual may need the name of the
     accuser and information regarding the nature of the allegations in order to defend against
     the charges. The 1997 guidance made cle ar that neither FERPA nor Title IX override any
     federally protected due process rights of a school employee accused of sexual
     harassment.
             Several commenters urged the Department to expand and strengthen this
     discussion. They argue that in many instances a school’s failure to provide information
     about the name of the student accuser and the nature of the allegations seriously
     undermines the fairness of the investigative and adjudicative process. They also urge the
     Department to include a discussion of the need for confidentiality as to the identity of the
     individual accused of harassment because of the significant harm that can be caused by
     false accusations. We have made several changes to the guidance, including an
     additional discussion regarding the confidentiality of a person accused of harassment and
     a new heading entitled “Due Process Rights of the Accused,” to address these concerns.




                                                  viii
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 64 of 1598




            REVISED SEXUAL HARASSMENT GUIDANCE:
                  HARASSMENT OF STUDENTS1
    BY SCHOOL EMPLOYEES, OTHER STUDENTS, OR THIRD PARTIES



                                        Outline of Contents
     I. Introduction
     II. Sexual Harassment
     III. Applicability of Title IX
     IV. Title IX Regulatory Compliance Responsibilities
     V. Determining a School’s Responsibilities
            A. Harassment that Denies or Limits a Student’s Ability to Participate in or
            Benefit from the Education Program
                       1. Factors Used to Evaluate Hostile Environment Sexual Harassment
                       2. Welcomeness
            B. Nature of a School’s Responsibility to Address Sexual Harassment
                       1. Harassment by Teachers and Other Employees
                       2. Harassment by Other Students or Third Parties
            C. Notice of Employee, Peer, or Third Party Harassment
            D. The Role of Grievance Procedures
     VI. OCR Case Resolution
     VII. Recipient’s Response
            A. Response to Student or Parent Reports of Harassment; Response to Direct
            Observation of Harassment by a Responsible Employee
            B. Confidentiality
            C. Response to Other Types of Notice
     VIII. Prevention
     IX. Prompt and Equitable Grievance Procedures
     X. Due Process Rights of the Accused
     XI. First Amendment




EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 65 of 1598




     I. Introduction
             Title IX of the Education Amendments of 1972 (Title IX) and the Department of
     Education’s (Department) implementing regulations prohibit discrimination on the basis
     of sex in federally assisted education programs and activities. 2 The Supreme Court,
     Congress, and Federal executive departments and agencies, including the Department,
     have recognized that sexual harassment of students can constitute discrimination
     prohibited by Title IX. 3 This guidance focuses on a school’s4 fundamental compliance
     responsibilities under Title IX and the Title IX regulations to address sexual harassment
     of students as a condition of continued receipt of Federal funding. It describes the
     regulatory basis for a school’s compliance responsibilities under Title IX, outlines the
     circumstances under which sexual harassment may constitute discrimination prohibited
     by the statute and regulations, and provides information about actions that schools should
     take to prevent sexual harassment or to address it effectively if it does occur. 5


     II. Sexual Harassment
             Sexual harassment is unwelcome conduct of a sexual nature. Sexual harassment
     can include unwelcome sexual advances, requests for sexual favors, and other verbal,
     nonverbal, or physical conduct of a sexual nature. 6 Sexual harassment of a student can
     deny or limit, on the basis of sex, the student’s ability to participate in or to receive
     benefits, services, or opportunities in the school’s program. Sexual harassment of
     students is, therefore, a form of sex discrimination prohibited by Title IX under the
     circumstances described in this guidance.
            It is important to recognize that Title IX’s prohibition against sexual harassment
     does not extend to legitimate nonsexual touching or other nonsexual conduct. For
     example, a high school athletic coach hugging a student who made a goal or a
     kindergarten teacher’s consoling hug for a child with a skinned knee will not be
     considered sexual harassment. 7 Similarly, one student’s demonstration of a sports
     maneuver or technique requiring contact with another student will not be considered
     sexual harassment. However, in some circumstances, nonsexual conduct may take on
     sexual connotations and rise to the level of sexual harassment. For example, a teacher’s
     repeatedly hugging and putting his or her arms around students under inappropriate
     circumstances could create a hostile environment.


     III. Applicability of Title IX
              Title IX applies to all public and private educational institutions that receive
     Federal funds, i.e., recipients, including, but not limited to, elementary and secondary
     schools, school districts, proprietary schools, colleges, and universities. The guidance
     uses the terms “recipients” and “schools” interchangeably to refer to all of those
     institutions. The “education program or activity” of a school includes all of the school’s
     operations. 8 This means that Title IX protects students in connection with all of the
     academic, educational, extra-curricular, athletic, and other programs of the school,




                                                  2
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 66 of 1598




     whether they take place in the facilities of the school, on a school bus, at a class or
     training program sponsored by the school at another location, or elsewhere.
             A student may be sexually harassed by a school employee, 9 another student, or a
     non-employee third party (e.g., a visiting speaker or visiting athletes). Title IX protects
     any “person” from sex discrimination. Accordingly, both male and female students are
     protected from sexual harassment 10 engaged in by a school’s employees, other students,
     or third parties. Moreover, Title IX prohibits sexual harassment regardless of the sex of
     the harasser, i.e., even if the harasser and the person being harassed are members of the
     same sex. 11 An example would be a campaign of sexually explicit graffiti directed at a
     particular girl by other girls. 12
              Although Title IX does not prohibit discrimination on the basis of sexual
     orientation, 13 sexual harassment directed at gay or lesbian students that is sufficiently
     serious to limit or deny a student’s ability to participate in or benefit from the school’s
     program constitutes sexual harassment prohibited by Title IX under the circumstances
     described in this guidance. 14 For example, if a male student or a group of male students
     target a gay student for physical sexual advances, serious enough to deny or limit the
     victim’s ability to participate in or benefit from the school’s program, the school would
     need to respond promptly and effectively, as described in this guidance, just as it would if
     the victim were heterosexual. On the other hand, if students heckle another student with
     comments based on the student’s sexual orientation (e.g., “gay students are not welcome
     at this table in the cafeteria”), but their actions do not involve conduct of a sexual nature,
     their actions would not be sexual harassment covered by Title IX. 15
             Though beyond the scope of this guidance, gender-based harassment, which may
     include acts of verbal, nonverbal, or physical aggression, intimidation, or hostility based
     on sex or sex-stereotyping, 16 but not involving conduct of a sexual nature, is also a form
     of sex discrimination to which a school must respond, if it rises to a level that denies or
     limits a student’s ability to participate in or benefit from the educational program. 17 For
     example, the repeated sabotaging of female graduate students’ laboratory experiments by
     male students in the class could be the basis of a violation of Title IX. A school must
     respond to such harassment in accordance with the standards and procedures described in
     this guidance. 18 In assessing all related circumstances to determine whether a hostile
     environment exists, incidents of gender-based harassment combined with incidents of
     sexual harassment could create a hostile environment, even if neither the gender-based
     harassment alone nor the sexual harassment alone would be sufficient to do so. 19


     IV. Title IX Regulatory Compliance Responsibilities
             As a condition of receiving funds from the Department, a school is required to
     comply with Title IX and the Department’s Title IX regulations, which spell out
     prohibitions against sex discrimination. The law is clear that sexual harassment may
     constitute sex discrimination under Title IX. 20
             Recipients specifically agree, as a condition for receiving Federal financial
     assistance from the Department, to comply with Title IX and the Department’s Title IX
     regulations. The regulatory provision requiring this agreement, known as an assurance of


                                                    3
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 67 of 1598




     compliance, specifies that recipients must agree that education programs or activities
     operated by the recipient will be operated in compliance wit h the Title IX regulations,
     including taking any action necessary to remedy its discrimination or the effects of its
     discrimination in its programs. 21
              The regulations set out the basic Title IX responsibilities a recipient undertakes
     when it accepts Federal financial assistance, including the following specific
     obligations. 22 A recipient agrees that, in providing any aid, benefit, or service to students,
     it will not, on the basis of sex––
     •   Treat one student differently from another in determining whether the student
         satisfies any requirement or condition for the provision of any aid, benefit, or
         service;23
     •   Provide different aid, benefits, or services or provide aid, benefits, or services in a
         different manner;24
     •   Deny any student any such aid, benefit, or service; 25
     •   Subject students to separate or different rules of behavior, sanctions, or other
         treatment;26
     •   Aid or perpetuate discrimination against a student by providing significant assistance
         to any agency, organization, or person that discriminates on the basis of sex in
         providing any aid, benefit, or service to students; 27 and
     •   Otherwise limit any student in the enjoyment of any right, privilege, advantage, or
         opportunity. 28
             For the purposes of brevity and clarity, this guidance generally summarizes this
     comprehensive list by referring to a school’s obligation to ensure that a student is not
     denied or limited in the ability to participate in or benefit from the school’s program on
     the basis of sex.
            The regulations also specify that, if a recipient discriminates on the basis of sex,
     the school must take remedial action to overcome the effects of the discrimination. 29
             In addition, the regulations establish procedural requirements that are important
     for the prevention or correction of sex discrimination, including sexual harassment.
     These requirements include issuance of a policy against sex discrimination30 and
     adoption and publication of grievance procedures providing for prompt and equitable
     resolution of complaints of sex discrimination. 31 The regulations also require that
     recipients designate at least one employee to coordinate compliance with the regulations,
     including coordination of investigations of complaints alleging noncompliance. 32
            To comply with these regulatory requirements, schools need to recognize and
     respond to sexual harassment of students by teachers and other employees, by other
     students, and by third parties. This guidance explains how the requirements of the Title
     IX regulations apply to situations involving sexual harassment of a student and outlines
     measures that schools should take to ensure compliance.




                                                    4
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 68 of 1598




     V. Determining a School’s Responsibilities
              In assessing sexually harassing conduct, it is important for schools to recognize
     that two distinct issues are considered. The first issue is whether, considering the types
     of harassment discussed in the following section, the conduct denies or limits a student’s
     ability to participate in or benefit from the program based on sex. If it does, the second
     issue is the nature of the school’s responsibility to address that conduct. As discussed in
     a following section, this issue depends in part on the identity of the harasser and the
     context in which the harassment occurred.
            A. Harassment that Denies or Limits a Student’s Ability to Participate in or
            Benefit fro m the Education Program
            This guidance moves away from specific labels for types of sexual harassment. 33
     In each case, the issue is whether the harassment rises to a level that it denies or limits a
     student’s ability to participate in or benefit from the school’s program based on sex.
     However, an understanding of the different types of sexual harassment can help schools
     determine whether or not harassment has occurred that triggers a school’s responsibilities
     under, or violates, Title IX or its regulations.
              The type of harassment traditionally referred to as quid pro quo harassment occurs
     if a teacher or other employee conditions an educational decision or benefit on the
     student’s submission to unwelcome sexual conduct. 34 Whether the student resists and
     suffers the threatened harm or submits and avoids the threatened harm, the student has
     been treated differently, or the student’s ability to participate in or benefit from the
     school’s program has been denied or limited, on the basis of sex in violation of the Title
     IX regulations. 35
             By contrast, sexual harassment can occur that does not explicitly or implicitly
     condition a decision or benefit on submission to sexual conduct. Harassment of this type
     is generally referred to as hostile environment harassment. 36 This type of harassing
     conduct requires a further assessment of whether or not the conduct is sufficiently serious
     to deny or limit a student’s ability to participate in or benefit from the school’s program
     based on sex. 37
             Teachers and other employees can engage in either type of harassment. Students
     and third parties are not generally given responsibility over other students and, thus,
     generally can only engage in hostile environment harassment.
                    1. Factors Used to Evaluate Hostile Environment Sexual Harassment
              As outlined in the following paragraphs, OCR considers a variety of related
     factors to determine if a hostile environment has been created, i.e., if sexually harassing
     conduct by an employee, another student, or a third party is sufficiently serious that it
     denies or limits a student’s ability to participate in or benefit from the school’s program
     based on sex. OCR considers the conduct from both a subjective 38 and objective 39
     perspective. In evaluating the severity and pervasiveness of the conduc t, OCR considers
     all relevant circumstances, i.e., “the constellation of surrounding circumstances,
     expectations, and relationships.”40 Schools should also use these factors to evaluate
     conduct in order to draw commonsense distinctions between conduct that constitutes



                                                   5
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 69 of 1598




     sexual harassment and conduct that does not rise to that level. Relevant factors include
     the following:
     •   The degree to which the conduct affected one or more students’ education. OCR
         assesses the effect of the harassment on the student to determine whether it has denied
         or limited the student’s ability to participate in or benefit from the school’s program.
         For example, a student’s grades may go down or the student may be forced to
         withdraw from school because of the harassing behavior. 41 A student may also suffer
         physical injuries or mental or emotional distress. 42 In another situation, a student may
         have been able to keep up his or her grades and continue to attend school even though
         it was very difficult for him or her to do so because of the teacher’s repeated sexual
         advances. Similarly, a student may be able to remain on a sports team, despite
         experiencing great difficulty performing at practices and games from the humiliation
         and anger caused by repeated sexual advances and intimidation by several team
         members that create a hostile environment. Harassing conduct in these examples
         would alter a reasonable student’s educational environment and adversely affect the
         student’s ability to participate in or benefit from the school’s program on the basis of
         sex.
         A hostile environment can occur even if the harassment is not targeted specifically at
         the individual complainant. 43 For example, if a student, group of students, or a
         teacher regularly directs sexual comments toward a particular student, a hostile
         environment may be created not only for the targeted student, but also for others who
         witness the conduct.
     •   The type, frequency, and duration of the conduct. In most cases, a hostile
         environment will exist if there is a pattern or practice of harassment, or if the
         harassment is sustained and nontrivial. 44 For instance, if a young woman is taunted
         by one or more young men about her breasts or genital area or both, OCR may find
         that a hostile environment has been created, particularly if the conduct has gone on
         for some time, or takes place throughout the school, or if the taunts are made by a
         number of students. The more severe the conduct, the less the need to show a
         repetitive series of incidents; this is particularly true if the harassment is physical.
         For instance, if the conduct is more severe, e.g., attempts to grab a female student’s
         breasts or attempts to grab any student’s genital area or buttocks, it need not be as
         persistent to create a hostile environment. Indeed, a single or isolated incident of
         sexual harassment may, if sufficiently severe, create a hostile environment. 45 On the
         other hand, conduct that is not severe will not create a hostile environment, e.g., a
         comment by one student to another student that she has a nice figure. Indeed,
         depending on the circumstances, this may not even be conduct of a sexual nature. 46
         Similarly, because students date one another, a request for a date or a gift of flowers,
         even if unwelcome, would not create a hostile environment. However, there may be
         circumstances in which repeated, unwelcome requests for dates or similar conduct
         could create a hostile environment. For example, a person, who has been refused
         previously, may request dates in an intimidating or threatening manner.
     •   The identity of and relationship between the alleged harasser and the subject or
         subjects of the harassment. A factor to be considered, especially in cases involving
         allegations of sexual harassment of a student by a school employee, is the identity of


                                                   6
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 70 of 1598




         and relationship between the alleged harasser and the subject or subjects of the
         harassment. For example, due to the power a professor or teacher has over a student,
         sexually based conduct by that person toward a student is more likely to create a
         hostile environment than similar conduct by another student. 47
     •   The number of individuals involved. Sexual harassment may be committed by an
         individual or a group. In some cases, verbal comments or other conduct from one
         person might not be sufficient to create a hostile environment, but could be if done by
         a group. Similarly, while harassment can be directed toward an individual or a
         group, 48 the effect of the conduct toward a group may vary, depending on the type of
         conduct and the context. For certain types of conduct, there may be “safety in
         numbers.” For example, following an individual student and making sexual taunts to
         him or her may be very intimidating to that student, but, in certain circumstances, less
         so to a group of students. On the other hand, persistent unwelcome sexual conduct
         still may create a hostile environment if directed toward a group.
     •   The age and sex of the alleged harasser and the subject or subjects of the harassment.
         For example, in the case of younger students, sexually harassing conduct is more
         likely to be intimidating if coming from an older student. 49
     •   The size of the school, location of the incidents, and context in which they occurred.
         Depending on the circumstances of a particular case, fewer incidents may have a
         greater effect at a small college than at a large university campus. Harassing conduct
         occurring on a school bus may be more intimidating than similar conduct on a school
         playground because the restricted area makes it impossible for students to avoid their
         harassers. 50 Harassing cond uct in a personal or secluded area, such as a dormitory
         room or residence hall, can have a greater effect (e.g., be seen as more threatening)
         than would similar conduct in a more public area. On the other hand, harassing
         conduct in a public place may be more humiliating. Each incident must be judged
         individually.
     •   Other incidents at the school. A series of incidents at the school, not involving the
         same students, could –– taken together –– create a hostile environment, even if each
         by itself would not be sufficient. 51
     •   Incidents of gender-based, but nonsexual harassment. Acts of verbal, nonverbal or
         physical aggression, intimidation or hostility based on sex, but not involving sexual
         activity or language, can be combined with incidents of sexual harassment to
         determine if the incidents of sexual harassment are sufficiently serious to create a
         sexually hostile environment. 52
             It is the totality of the circumstances in which the behavior occurs that is critical
     in determining whether a hostile environment exists. Consequently, in using the factors
     discussed previously to evaluate incidents of alleged harassment, it is always important to
     use common sense and reasonable judgement in determining whether a sexually hostile
     environment has been created.
                    2. Welcomene ss
            The section entitled “Sexual Harassment” explains that in order for conduct of a
     sexual nature to be sexual harassment, it must be unwelcome. Conduct is unwelcome if


                                                   7
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 71 of 1598




     the student did not request or invite it and “regarded the conduct as undesirable or
     offensive.”53 Acquiescence in the conduct or the failure to complain does not always
     mean that the conduct was welcome. 54 For example, a student may decide not to resist
     sexual advances of another student or may not file a complaint out of fear. In additio n, a
     student may not object to a pattern of demeaning comments directed at him or her by a
     group of students out of a concern that objections might cause the harassers to make more
     comments. The fact that a student may have accepted the conduct does not mean that he
     or she welcomed it. 55 Also, the fact that a student willingly participated in conduct on
     one occasion does not prevent him or her from indicating that the same conduct has
     become unwelcome on a subsequent occasion. On the other hand, if a student actively
     participates in sexual banter and discussions and gives no indication that he or she
     objects, then the evidence generally will not support a conclusion that the conduct was
     unwelcome. 56
            If younger children are involved, it may be necessary to determine the degree to
     which they are able to recognize that certain sexual conduct is conduct to which they can
     or should reasonably object and the degree to which they can articulate an objection.
     Accordingly, OCR will consider the age of the student, the nature of the conduct
     involved, and other relevant factors in determining whether a student had the capacity to
     welcome sexual conduct.
             Schools should be particularly concerned about the issue of welcomeness if the
     harasser is in a position of authority. For instance, because students may be encouraged
     to believe that a teacher has absolute authority over the operation of his or her classroom,
     a student may not object to a teacher’s sexually harassing comments during class;
     however, this does not necessarily mean that the conduct was welcome. Instead, the
     student may believe that any objections would be ineffective in stopping the harassment
     or may fear that by making objections he or she will be singled out for harassing
     comments or other retaliation.
             In addition, OCR must consider particular issues of welcomeness if the alleged
     harassment relates to alleged “consensual” sexual relationships between a school’s adult
     employees and its students. If elementary students are involved, welcomeness will not be
     an issue: OCR will never view sexual conduct between an adult school employee and an
     elementary school student as consensual. In cases involving secondary students, there
     will be a strong presumption that sexual conduct between an adult school employee and a
     student is not consensual. In cases involving older secondary students, subject to the
     presumption, 57 OCR will consider a number of factors in determining whether a school
     employee’s sexual advances or other sexual conduct could be considered welcome. 58 In
     addition, OCR will consider these factors in all cases involving postsecondary students in
     making those determinations. 59 The factors include the following:
     •   The nature of the conduct and the relationship of the school employee to the student,
         including the degree of influence (which could, at least in part, be affected by the
         student’s age), authority, or control the employee has over the student.
     •   Whether the student was legally or practically unable to consent to the sexual conduct
         in question. For example, a student’s age could affect his or her ability to do so.
         Similarly, certain types of disabilities could affect a student’s ability to do so.


                                                  8
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 72 of 1598




            If there is a dispute about whether harassment occurred or whether it was
     welcome –– in a case in whic h it is appropriate to consider whether the conduct would be
     welcome –– determinations should be made based on the totality of the circumstances.
     The following types of information may be helpful in resolving the dispute:
     •   Statements by any witnesses to the alleged incident.
     •   Evidence about the relative credibility of the allegedly harassed student and the
         alleged harasser. For example, the level of detail and consistency of each person’s
         account should be compared in an attempt to determine who is telling the truth.
         Another way to assess credibility is to see if corroborative evidence is lacking where
         it should logically exist. However, the absence of witnesses may indicate only the
         unwillingness of others to step forward, perhaps due to fear of the harasser or a desire
         not to get involved.
     •   Evidence that the alleged harasser has been found to have harassed others may
         support the credibility of the student claiming the harassment; conversely, the
         student’s claim will be weakened if he or she has been found to have made false
         allegations against other individuals.
     •   Evidence of the allegedly harassed student’s reaction or behavior after the alleged
         harassment. For example, were there witnesses who saw the student immediately
         after the alleged incident who say that the student appeared to be upset? However, it
         is important to note that some students may respond to harassment in ways that do not
         manifest themselves right away, but may surface several days or weeks after the
         harassment. For example, a student ma y initially show no signs of having been
         harassed, but several weeks after the harassment, there may be significant changes in
         the student’s behavior, including difficulty concentrating on academic work,
         symptoms of depression, and a desire to avoid certain individuals and places at
         school.
     •   Evidence about whether the student claiming harassment filed a complaint or took
         other action to protest the conduct soon after the alleged incident occurred. However,
         failure to immediately complain may merely reflect a fear of retaliation or a fear that
         the complainant may not be believed rather than that the alleged harassment did not
         occur.
     •   Other contemporaneous evidence. For example, did the student claiming harassment
         write about the conduct and his or her reaction to it soon after it occurred (e.g., in a
         diary or letter)? Did the student tell others (friends, parents) about the conduct (and
         his or her reaction to it) soon after it occurred?
            B. Nature of the School’s Responsibility to Address Sexual Harassment
            A school has a responsibility to respond promptly and effectively to sexual
     harassment. In the case of harassment by teachers or other employees, the nature of this
     responsibility depends in part on whether the harassment occurred in the context of the
     employee’s provision of aid, benefits, or services to students.




                                                   9
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 73 of 1598




                    1. Harassment by Teachers and Other Employees
             Sexual harassment of a student by a teacher or other school employee can be
     discrimination in violation of Title IX. 60 Schools are responsible for taking prompt and
     effective action to stop the harassment and prevent its recurrence. A school also may be
     responsible for remedying the effects of the harassment on the student who was harassed.
     The extent of a recipient’s responsibilities if an employee sexually harasses a student is
     determined by whether or not the harassment occurred in the context of the employee’s
     provision of aid, benefits, or services to students.
              A recipient is responsible under the Title IX regulations for the nondiscriminatory
     provision of aid, benefits, and services to students. Recipients generally provide aid,
     benefits, and services to students through the responsibilities they give to employees. If
     an employee who is acting (or who reasonably appears to be acting) in the context of
     carrying out these responsibilities over students engages in sexual harassment – generally
     this means harassment that is carried out during an employee’s performance of his or her
     responsibilities in relation to students, including teaching, counseling, supervising,
     advising, and transporting students – and the harassment denies or limits a student’s
     ability to participate in or benefit from a school program on the basis of sex, 61 the
     recipient is responsible for the discriminatory conduct. 62 The recipient is, therefore, also
     responsible for remedying any effects of the harassment on the victim, as well as for
     ending the harassment and preventing its recurrence. This is true whether or not the
     recipient has “notice” of the harassment. (As explained in the section on “Notice of
     Employee, Peer, or Third Party Harassment,” for purposes of this guidance, a school has
     notice of harassment if a responsible school employee actually knew or, in the exercise of
     reasonable care, should have known about the harassment.) Of course, under OCR’s
     administrative enforcement, recipients always receive actual notice and the opportunity to
     take appropriate corrective action before any finding of violation or possible loss of
     federal funds.
         Whether or not sexual harassment of a student occurred within the context of an
     employee’s responsibilities for providing aid, benefits, or services is determined on a
     case-by-case basis, taking into account a variety of factors. If an employee conditions the
     provision of an aid, benefit, or service that the employee is responsible for providing on a
     student’s submission to sexual conduct, i.e., conduct traditionally referred to as quid pro
     quo harassment, the harassment is clearly taking place in the context of the employee’s
     responsib ilities to provide aid, benefits, or services. In other situations, i.e., when an
     employee has created a hostile environment, OCR will consider the following factors in
     determining whether or not the harassment has taken place in this context, including:
     •   The type and degree of responsibility given to the employee, including both formal
         and informal authority, to provide aids, benefits, or services to students, to direct and
         control student conduct, or to discipline students generally;
     •   the degree of influence the employee has over the particular student involved,
         including in the circumstances in which the harassment took place;
     •   where and when the harassment occurred;
     •   the age and educational level of the student involved; and


                                                   10
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 74 of 1598




     •   as applicable, whether, in light of the student’s age and educational level and the way
         the school is run, it would be reasonable for the student to believe that the employee
         was in a position of responsibility over the student, even if the employee was not.
             These factors are applicable to all recipient educational institutions, including
     elementary and secondary schools, colleges, and universities. Elementary and secondary
     schools, however, are typically run in a way that gives teachers, school officials, and
     other school employees a substantial degree of supervision, control, and disciplinary
     authority over the conduct of students. 63 Therefore, in cases involving allegations of
     harassment of elementary and secondary school-age students by a teacher or school
     administrator during any school activity, 64 consideration of these factors will generally
     lead to a conclusion that the harassment occurred in the context of the employee’s
     provision of aid, benefits, or services.
             For example, a teacher sexually harasses an eighth- grade student in a school
     hallway. Even if the student is not in any of the teacher’s classes and even if the teacher
     is not designated as a hall monitor, given the age and educational level of the student and
     the status and degree of influence of teachers in elementary and secondary schools, it
     would be reasonable for the student to believe that the teacher had at least informal
     disciplinary authority over students in the hallways. Thus, OCR would consider this an
     example of conduct that is occurring in the context of the employee’s responsibilities to
     provide aid, benefits, or services.
             Other examples of sexual harassment of a student occurring in the context of an
     employee’s responsibilities for providing aid, benefits, or services include, but are not
     limited to -- a faculty member at a university’s medical school conditions an intern’s
     evaluation on submission to his sexual advances and then gives her a poor evaluation for
     rejecting the advances; a high school drama instructor does not give a student a part in a
     play because she has not responded to sexual overtures from the instructor; a faculty
     member withdraws approval of research funds for her assistant because he has rebuffed
     her advances; a journalism professor who supervises a college newspaper continually and
     inappropriately touches a student editor in a sexual manner, causing the student to resign
     from the newspaper staff; and a teacher repeatedly asks a ninth grade student to stay after
     class and attempts to engage her in discussions about sex and her personal experiences
     while they are alone in the classroom, causing the student to stop coming to class. In
     each of these cases, the school is responsible for the discriminatory conduct, including
     taking prompt and effective action to end the harassment, prevent it from recurring, and
     remedy the effects of the harassment on the victim.
             Sometimes harassment of a student by an employee in the school’s program does
     not take place in the context of the employee’s provision of aid, benefits, or services, but
     nevertheless is sufficiently serious to create a hostile educational environment. An
     example of this conduct might occur if a faculty member in the history department at a
     university, over the course of several weeks, repeatedly touches and makes sexually
     suggestive remarks to a graduate engineering student while waiting at a stop for the
     university shuttle bus, riding on the bus, and upon exiting the bus. As a result, the
     student stops using the campus shuttle and walks the very long distances between her
     classes. In this case, the school is not directly responsible for the harassing conduct
     because it did not occur in the context of the employee’s responsibilities for the provision


                                                  11
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 75 of 1598




     of aid, benefits, or services to students. However, the conduct is sufficiently serious to
     deny or limit the student in her ability to participate in or benefit from the recipient’s
     program. Thus, the school has a duty, upon notice of the harassment, 65 to take prompt
     and effective action to stop the harassment and prevent its recurrence.
             If the school takes these steps, it has avoided violating Title IX. If the school fails
     to take the necessary steps, however, its failure to act has allowed the student to continue
     to be subjected to a hostile environment that denies or limits the student’s ability to
     participate in or benefit from the school’s program. The school, therefore, has engaged in
     its own discrimination. It then becomes responsible, not just for stopping the conduct and
     preventing it from happening again, but for remedying the effects of the harassment on
     the student that could reasonably have been prevented if the school had responded
     promptly and effectively. (For related issues, see the sections on “OCR Case Resolution”
     and “Recipient’s Response.”)
                    2. Harassment by Othe r Students or Third Parties
             If a student sexually harasses another student and the harassing conduct is
     sufficiently serious to deny or limit the student’s ability to participate in or benefit from
     the program, and if the school knows or reasonably should know66 about the harassment,
     the school is responsible for taking immediate effective action to eliminate the hostile
     environment and prevent its recurrence. 67 As long as the school, upon notice of the
     harassment, responds by taking prompt and effective action to end the harassment and
     prevent its recurrence, the school has carried out its responsibility under the Title IX
     regulations. On the other hand, if, upon notice, the school fails to take prompt, effective
     action, the school’s own inaction has permitted the student to be subjected to a hostile
     environment that denies or limits the student’s ability to participate in or benefit from the
     school’s program on the basis of sex. 68 In this case, the school is responsible for taking
     effective corrective actions to stop the harassment, prevent its recurrence, and remedy the
     effects on the victim that could reasonably have been prevented had it responded
     promptly and effectively.
              Similarly, sexually harassing conduct by third parties, who are not themselves
     employees or students at the school (e.g., a visiting speaker or members of a visiting
     athletic team), may also be of a sufficiently serious nature to deny or limit a student’s
     ability to participate in or benefit from the education program. As previously outlined in
     connection with peer harassment, if the school knows or should know69 of the
     harassment, the school is responsible for taking prompt and effective action to eliminate
     the hostile environment and prevent its recurrence.
             The type of appropriate steps that the school should take will differ depending on
     the level of control that the school has over the third party harasser. 70 For example, if
     athletes from a visiting team harass the home school’s students, the home school may not
     be able to discipline the athletes. However, it could encourage the other school to take
     appropriate action to prevent further incidents; if necessary, the home school may choose
     not to invite the other school back. (This issue is discussed more fully in the section on
     “Recipient’s Response.”)
            If, upon notice, the school fails to take prompt and effective corrective action, its
     own failure has permitted the student to be subjected to a hostile environment that limits


                                                   12
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 76 of 1598




     the student’s ability to participate in or benefit from the education program. 71 In this
     case, the school is responsible for taking corrective actions to stop the harassment,
     prevent its recurrence, and remedy the effects on the victim that could reasonably have
     been prevented had the school responded promptly and effectively.
            C. Notice of Employee, Peer, or Third Party Harassment
             As described in the section on “Harassment by Teachers and Other Employees,”
     schools may be responsible for certain types of employee harassment that occurred before
     the school otherwise had notice of the harassment. On the other hand, as described in
     that section and the section on “Harassment by Other Students or Third Parties,” in
     situations involving certain other types of employee harassment, or harassment by peers
     or third parties, a school will be in violation of the Title IX regulations if the school “has
     notice” of a sexually hostile environment and fails to take immediate and effective
     corrective action. 72
             A school has notice if a responsible employee “knew, or in the exercise of
     reasonable care should have known,” about the harassment. 73 A responsible employee
     would include any employee who has the authority to take action to redress the
     harassment, who has the duty to report to appropriate school officials sexual harassment
     or any other misconduct by students or employees, or an individual who a student could
     reasonably believe has this authority or responsibility. 74 Accordingly, schools need to
     ensure that employees are trained so that those with authority to address harassment
     know how to respond appropriately, and other responsible employees know that they are
     obligated to report harassment to appropriate school officials. Training for employees
     should include practical information about how to identify harassment and, as applicable,
     the person to whom it should be reported.
             A school can receive notice of harassment in many different ways. A student may
     have filed a grievance with the Title IX coordinator75 or complained to a teacher or other
     responsible employee about fellow students harassing him or her. A student, parent, or
     other individual may have contacted other appropriate personnel, such as a principal,
     campus security, bus driver, teacher, affirmative action officer, or staff in the office of
     student affairs. A teacher or other responsible employee of the school may have
     witnessed the harassment. The school may receive notice about harassment in an indirect
     manner, from sources such as a member of the school staff, a member of the educational
     or local community, or the media. The school also may have learned about the
     harassment from flyers about the incident distributed at the school or posted around the
     school. For the purposes of compliance with the Title IX regulations, a school has a duty
     to respond to harassment about which it reasonably should have known, i.e., if it would
     have learned of the harassment if it had exercised reasonable care or made a “reasonably
     diligent inquiry.”76
             For example, in some situations if the school knows of incidents of harassment,
     the exercise of reasonable care should trigger an investigation that would lead to a
     discovery of additional incidents. 77 In other cases, the pervasiveness of the harassment
     may be enough to conclude that the school should have known of the hostile environment
     –– if the harassment is widespread, openly practiced, or well-known to students and staff




                                                  13
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 77 of 1598




     (such as sexual harassment occurring in the hallways, graffiti in public areas, or
     harassment occurring during recess under a teacher’s supervision.)78
             If a school otherwise knows or reasonably should know of a hostile environment
     and fails to take prompt and effective corrective action, a school has violated Title IX
     even if the student has failed to use the school’s existing grievance procedures or
     otherwise inform the school of the harassment.
            D. The Role of Grievance Procedures
              Schools are required by the Title IX regulations to adopt and publish grievance
     procedures providing for prompt and equitable resolution of sex discrimination
     complaints, including complaints of sexual harassment, and to disseminate a policy
     against sex discrimination. 79 (These issues are discussed in the section on “Prompt and
     Equitable Grievance Procedures.”) These procedures provide a school with a mechanism
     for discovering sexual harassment as early as possible and for effectively correcting
     problems, as required by the Title IX regulations. By having a strong policy against sex
     discrimination and accessible, effective, and fairly applied grievance procedures, a school
     is telling its students that it does not tolerate sexual harassment and that students can
     report it without fear of adverse consequences.
             Without a disseminated policy and procedure, a student does not know either of
     the school’s policy against and obligation to address this form of discrimination, or how
     to report harassment so that it can be remedied. If the alleged harassment is sufficiently
     serious to create a hostile environment and it is the school’s failure to comply with the
     procedural requirements of the Title IX regulations that hampers early notification and
     intervention and permits sexual harassment to deny or limit a student’s ability to
     participate in or benefit from the school’s program on the basis of sex, 80 the school will
     be responsible under the Title IX regulations, once informed of the harassment, to take
     corrective action, including stopping the harassment, preventing its recurrence, and
     remedying the effects of the harassment on the victim that could reasonably have been
     prevented if the school’s failure to comply with the procedural requirements had not
     hampered early notification.


     VI. OCR Case Resolution
             If OCR is asked to investigate or otherwise resolve incidents of sexual harassment
     of students, including incidents caused by employees, other students, or third parties,
     OCR will consider whether –– (1) the school has a disseminated policy prohibiting sex
     discrimination under Title IX81 and effective grievance procedures; 82 (2) the school
     appropriately investigated or otherwise responded to allegations of sexual harassment;83
     and (3) the school has taken immediate and effective corrective action responsive to the
     harassment, including effective actions to end the harassment, prevent its recurrence, and,
     as appropriate, remedy its effects. 84 (Issues related to appropriate investigative and
     corrective actions are discussed in detail in the section on “Recipient’s Response.”)
             If the school has taken, or agrees to take, each of these steps, OCR will consider
     the case against the school resolved and will take no further action, other than monitoring
     compliance with an agreement, if any, between the school and OCR. This is true in cases


                                                  14
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 78 of 1598




     in which the school was in violation of the Title IX regulations (e.g., a teacher sexually
     harassed a student in the context of providing aid, benefits, or services to students), as
     well as those in which there has been no violation of the regulations (e.g., in a peer sexual
     harassment situation in which the school took immediate, reasonable steps to end the
     harassment and prevent its recurrence). This is because, even if OCR identifies a
     violation, Title IX requires OCR to attempt to secure voluntary compliance. 85 Thus,
     because a school will have the opportunity to take reasonable corrective action before
     OCR issues a formal finding of violation, a school does not risk losing its Federal funding
     solely because discrimination occurred.


     VII. Recipient’s Response
             Once a school has notice of possible sexual harassment of students –– whether
     carried out by employees, other students, or third parties –– it should take immediate and
     appropriate steps to investigate or otherwise determine what occurred and take prompt
     and effective steps
     reasonably calculated to end any harassment, eliminate a hostile environment if one has
     been created, and prevent harassment from occurring again. These steps are the school’s
     responsibility whether or not the student who was harassed makes a complaint or
     otherwise asks the school to take action. 86 As described in the next section, in
     appropriate circumstances the school will also be responsible for taking steps to remedy
     the effects of the harassment on the individual student or students who were harassed.
     What constitutes a reasonable response to information about possible sexual harassment
     will differ depending upon the circumstances.
            A. Response to Student or Parent Reports of Harassment; Response to Direct
            Observation of Harassment by a Responsible Employee
              If a student or the parent of an elementary or secondary student provides
     information or complains about sexual harassment of the student, the school should
     initially discuss what actions the student or parent is seeking in response to the
     harassment. The school should explain the avenues for informal and formal action,
     including a description of the grievance procedure that is available for sexual harassment
     complaints and an explanation of how the procedure works. If a responsible school
     employee has directly observed sexual harassment of a student, the school should contact
     the student who was harassed (or the parent, depending upon the age of the student), 87
     explain that the school is responsible for taking steps to correct the harassment, and
     provide the same information described in the previous sentence.
              Regardless of whether the student who was harassed, or his or her parent, decides
     to file a formal complaint or otherwise request action on the student’s behalf (including in
     cases involving direct observation by a responsible employee), the school must promptly
     investigate to determine what occurred and then take appropriate steps to resolve the
     situation. The specific steps in an investigation will vary depending upon the nature of
     the allegations, the source of the complaint, the age of the student or students involved,
     the size and administrative structure of the school, and other factors. However, in all
     cases the inquiry must be prompt, thorough, and impartial. (Requests by the student who


                                                  15
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 79 of 1598




     was harassed for confidentiality or for no action to be taken, responding to notice of
     harassment from other sources, and the components of a prompt and equitable grievance
     procedure are discussed in subsequent sections of this guidance.)
             It may be appropriate for a school to take interim measures during the
     investigation of a complaint. For instance, if a student alleges that he or she has been
     sexually assaulted by another student, the school may decide to place the students
     immediately in separate classes or in different housing arrangements on a campus,
     pending the results of the school’s investigation. Similarly, if the alleged harasser is a
     teacher, allowing the student to transfer to a different class may be appropriate. In cases
     involving potential criminal conduct, school personnel should determine whether
     appropriate law enforcement authorities should be notified. In all cases, schools should
     make every effort to prevent disclosure of the names of all parties involved -– the
     complainant, the witnesses, and the accused -- except to the extent necessary to carry out
     an investigation.
              If a school determines that sexual harassment has occurred, it should take
     reasonable, timely, age-appropriate, and effective corrective action, including steps
     tailored to the specific situation. 88 Appropriate steps should be taken to end the
     harassment. For example, school personnel may need to counsel, warn, or take
     disciplinary action against the harasser, based on the severity of the harassment or any
     record of prior incidents or both. 89 A series of escalating consequences may be necessary
     if the initial steps are ineffective in stopping the harassment. 90 In some cases, it may be
     appropriate to further separate the harassed student and the harasser, e.g., by changing
     housing arrangements 91 or directing the harasser to have no further contact with the
     harassed student. Responsive measures of this type should be designed to minimize, as
     much as possible, the burden on the student who was harassed. If the alleged harasser is
     not a student or employee of the recipient, OCR will consider the level of control the
     school has over the harasser in determining what response would be appropriate. 92
             Steps should also be taken to eliminate any hostile environment that has been
     created. For example, if a female student has been subjected to harassment by a group of
     other students in a class, the school may need to deliver special training or other
     interventions for that class to repair the educational environment. If the school offers the
     student the option of withdrawing from a class in which a hostile environment occurred,
     the school should assist the student in making program or schedule changes and ensure
     that none of the changes adversely affect the student’s academic record. Other measures
     may include, if appropriate, directing a harasser to apologize to the harassed student. If a
     hostile environment has affected an entire school or campus, an effective response may
     need to include dissemination of information, the issuance of new policy statements, or
     other steps that are designed to clearly communicate the message that the school does not
     tolerate harassment and will be responsive to any student who reports that conduct.
             In some situations, a school may be required to provide other services to the
     student who was harassed if necessary to address the effects of the harassment on that
     student. 93 For example, if an instructor gives a student a low grade because the student
     failed to respond to his sexual advances, the school may be required to make
     arrangements for an independent reassessment of the student’s work, if feasible, and
     change the grade accordingly; make arrangements for the student to take the course again


                                                  16
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 80 of 1598




     with a different instructor; provide tutoring; make tuition adjustments; offer
     reimbursement for professional counseling; or take other measures that are appropriate to
     the circumstances. As another example, if a school delays responding or responds
     inappropriately to information about harassment, such as a case in which the school
     ignores complaints by a student that he or she is being sexually harassed by a classmate,
     the school will be required to remedy the effects of the harassment that could have been
     prevented had the school responded promptly and effectively.
             Finally, a school should take steps to prevent any further harassment 94 and to
     prevent any retaliation against the student who made the complaint (or was the subject of
     the harassment), against the person who filed a complaint on behalf of a student, or
     against those who provided information as witnesses. 95 At a minimum, this includes
     making sure tha t the harassed students and their parents know how to report any
     subsequent problems and making follow-up inquiries to see if there have been any new
     incidents or any retaliation. To prevent recurrences, counseling for the harasser may be
     appropriate to ensure that he or she understands what constitutes harassment and the
     effects it can have. In addition, depending on how widespread the harassment was and
     whether there have been any prior incidents, the school may need to provide training for
     the larger school community to ensure that students, parents, and teachers can recognize
     harassment if it recurs and know how to respond. 96
            B. Confidentiality
             The scope of a reasonable response also may depend upon whether a student, or
     parent of a minor student, reporting harassment asks that the student’s name not be
     disclosed to the harasser or that nothing be done about the alleged harassment. In all
     cases, a school should discuss confidentiality standards and concerns with the
     complainant initially. The school should inform the student that a confidentiality request
     may limit the school’s ability to respond. The school also should tell the student that
     Title IX prohibits retaliation and that, if he or she is afraid of reprisals from the alleged
     harasser, the school will take steps to prevent retaliation and will take strong responsive
     actions if retaliation occurs. If the student continues to ask that his or her name not be
     revealed, the school should take all reasonable steps to investigate and respond to the
     complaint consistent with the student’s request as long as doing so does not prevent the
     school from responding effectively to the harassment and preventing harassment of other
     students.
             OCR enforces Title IX consistent with the federally protected due process rights
     of public school students and employees. Thus, for example, if a student, who was the
     only student harassed, insists that his or her name not be revealed, and the alleged
     harasser could not respond to the charges of sexual harassment without that information,
     in evaluating the school’s response, OCR would not expect disciplinary action against an
     alleged harasser.
             At the same time, a school should evaluate the confidentiality request in the
     context of its responsibility to provide a safe and nond iscriminatory environment for all
     students. The factors that a school may consider in this regard include the seriousness of
     the alleged harassment, the age of the student harassed, whether there have been other
     complaints or reports of harassment against the alleged harasser, and the rights of the



                                                  17
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 81 of 1598




     accused individual to receive information about the accuser and the allegations if a
     formal proceeding with sanctions may result. 97
             Similarly, a school should be aware of the confidentiality concerns of an accused
     employee or student. Publicized accusations of sexual harassment, if ultimately found to
     be false, may nevertheless irreparably damage the reputation of the accused. The accused
     individual’s need for confidentiality must, of course, also be evaluated based on the
     factors discussed in the preceding paragraph in the context of the school’s responsibility
     to ensure a safe environment for students.
             Although a student’s request to have his or her name withheld may limit the
     school’s ability to respond fully to an individual complaint of harassment, other means
     may be available to address the harassment. There are steps a recipient can take to limit
     the effects of the alleged harassment and prevent its recurrence without initiating formal
     action against the alleged harasser or revealing the identity of the complainant. Examples
     include conducting sexual harassment training for the school site or academic department
     where the problem occurred, taking a student survey concerning any problems with
     harassment, or implementing other systemic measures at the site or department where the
     alleged harassment has occurred.
             In addition, by investigating the complaint to the extent possible –– including by
     reporting it to the Title IX coordinator or other responsible school employee designated
     pursuant to Title IX –– the school may learn about or be able to confirm a pattern of
     harassment based on claims by different students that they were harassed by the same
     individual. In some situations there may be prior reports by former students who now
     might be willing to come forward and be identified, thus providing a basis for further
     corrective action. In instances affecting a number of students (for example, a report from
     a student that an instructor has repeatedly made sexually explicit remarks about his or her
     personal life in front of an entire class), an individual can be put on notice of allegations
     of harassing behavior and counseled appropriately without revealing, even indirectly, the
     identity of the student who notified the school. Those steps can be very effective in
     preventing further harassment.
            C. Response to Other Types of Notice
             The previous two sections deal with situations in which a student or parent of a
     student who was harassed reports or complains of harassment or in which a responsible
     school employee directly observes sexual harassment of a student. If a school learns of
     harassment through other means, for example, if information about harassment is
     received from a third party (such as from a witness to an incident or an anonymous letter
     or telephone call), different factors will affect the school’s response. These factors
     include the source and nature of the information; the seriousness of the alleged incident;
     the specificity of the information; the objectivity and credibility of the source of the
     report; whether any individuals can be identified who were subjected to the alleged
     harassment; and whether those individuals want to pursue the matter. If, based on these
     factors, it is reasonable for the school to investigate and it can confirm the allegations, the
     considerations described in the previous sections concerning interim measures and
     appropriate responsive action will apply.




                                                   18
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 82 of 1598




             For example, if a parent visiting a school observes a student repeatedly harassing
     a group of female students and reports this to school officials, school personnel can speak
     with the female students to confirm whether that conduct has occurred and whether they
     view it as unwelcome. If the school determines that the conduct created a hostile
     environment, it can take reasonable, age-appropriate steps to address the situation. If on
     the other hand, the students in this example were to ask that their names not be disclosed
     or indicate that they do not want to pursue the matter, the considerations described in the
     previous section related to requests for confidentiality will shape the school’s response.
             In a contrasting example, a student newspaper at a large university may print an
     anonymous letter claiming that a professor is sexually harassing students in class on a
     daily basis, but the letter provides no clue as to the identity of the professor or the
     department in which the conduct is allegedly taking place. Due to the anonymous source
     and lack of specificity of the information, a school would not reasonably be able to
     investigate and confirm these allegations. However, in response to the anonymous letter,
     the school could submit a letter or article to the newspaper reiterating its policy against
     sexual harassment, encouraging persons who believe that they have been sexually
     harassed to come forward, and explaining how its grievance procedures work.


     VIII. Prevention
             A policy specifically prohibiting sexual harassment and separate grievance
     procedures for violations of that policy can help ensure that all students and employees
     understand the nature of sexual harassment and that the school will not tolerate it.
     Indeed, they might even bring conduct of a sexual nature to the school’s attention so that
     the school can address it before it becomes sufficiently serious as to create a hostile
     environment. Further, training for administrators, teachers, and staff and age-appropriate
     classroom information for students can help to ensure that they understand what types of
     conduct can cause sexual harassment and that they know how to respond.


     IX. Prompt and Equitable Grievance Procedures
             Schools are required by the Title IX regulations to adopt and publish a policy
     against sex discrimination and grievance procedures providing for promp t and equitable
     resolution of complaints of discrimination on the basis of sex. 98 Accordingly, regardless
     of whether harassment occurred, a school violates this requirement of the Title IX
     regulations if it does not have those procedures and policy in place. 99
             A school’s sex discrimination grievance procedures must apply to complaints of
     sex discrimination in the school’s education programs and activities filed by students
     against school employees, other students, or third parties. 100 Title IX does not require a
     school to adopt a policy specifically prohibiting sexual harassment or to provide separate
     grievance procedures for sexual harassment complaints. However, its nondiscrimination
     policy and grievance procedures for handling discrimination complaints must provide
     effective means for preventing and responding to sexual harassment. Thus, if, because of
     the lack of a policy or procedure specifically addressing sexual harassment, students are
     unaware of what kind of conduct constitutes sexual harassment or that such conduct is


                                                 19
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 83 of 1598




     prohibited sex discrimination, a school’s general policy and procedures relating to sex
     discrimination complaints will not be considered effective. 101
            OCR has identified a number of elements in evaluating whether a school’s
     grievance procedures are prompt and equitable, including whether the procedures provide
     for ––
     •   Notice to students, parents of elementary and secondary students, and employees of
         the procedure, including where complaints may be filed;
     •   Application of the procedure to comp laints alleging harassment carried out by
         employees, other students, or third parties;
     •   Adequate, reliable, and impartial investigation of complaints, including the
         opportunity to present witnesses and other evidence;
     •   Designated and reasonably prompt timeframes for the major stages of the complaint
         process;
     •   Notice to the parties of the outcome of the complaint;102 and
     •   An assurance that the school will take steps to prevent recurrence of any harassment
         and to correct its discriminatory effects on the complainant and others, if
         appropriate. 103
              Many schools also provide an opportunity to appeal the findings or remedy, or
     both. In addition, because retaliation is prohibited by Title IX, schools may want to
     include a provision in their procedures prohibiting retaliation against any individual who
     files a complaint or participates in a harassment inquiry.
             Procedures adopted by schools will vary considerably in detail, specificity, and
     components, reflecting differences in audiences, school sizes and administrative
     structures, State or local legal requirements, and past experience. In addition, whether
     complaint resolutions are timely will vary depending on the complexity of the
     investigation and the severity and extent of the harassment. During the investigation it is
     a good practice for schools to inform students who have alleged harassment about the
     status of the investigation on a periodic basis.
            A grievance procedure applicable to sexual harassment complaints cannot be
     prompt or equitable unless students know it exists, how it works, and how to file a
     complaint. Thus, the procedures should be written in language appropriate to the age of
     the school’s students, easily understood, and widely disseminated. Distributing the
     procedures to administrators, or including them in the school’s administrative or policy
     manual, may not by itself be an effective way of providing notice, as these publications
     are usually not widely circulated to and understood by all members of the school
     community. Many schools ensure adequate notice to students by having copies of the
     procedures available at various locations throughout the school or campus; publishing the
     procedures as a separate document; including a summary of the procedures in major
     publications issued by the school, such as handbooks and catalogs for students, parents of
     elementary and secondary students, faculty, and staff; and identifying individuals who
     can explain how the procedures work.



                                                  20
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 84 of 1598




             A school must designate at least one employee to coordinate its efforts to comply
     with and carry out its Title IX responsibilities. 104 The school must notify all of its
     students and employees of the name, office address, and telephone number of the
     employee or employees designated. 105 Because it is possible that an employee designated
     to handle Title IX complaints may himself or herself engage in harassment, a school may
     want to designate more than one employee to be responsible for handling complaints in
     order to ensure that students have an effective means of reporting harassment. 106 While a
     school may choose to have a number of employees responsible for Title IX matters, it is
     also advisable to give one official responsibility for overall coordination and oversight of
     all sexual harassment complaints to ensure consistent practices and standards in handling
     complaints. Coordination of recordkeeping (for instance, in a confidential log maintained
     by the Title IX coordinator) will also ensure that the school can and will resolve recurring
     problems and identify students or employees who have multiple complaints filed against
     them. 107 Finally, the school must make sure that all designated employees have adequate
     training as to what conduct constitutes sexual harassment and are able to explain how the
     grievance procedure operates. 108
              Grievance procedures may include informal mechanisms for resolving sexual
     harassment complaints to be used if the parties agree to do so. 109 OCR has frequently
     advised schools, however, that it is not appropriate for a student who is complaining of
     harassment to be required to work out the problem directly with the individual alleged to
     be harassing him or her, and certainly not without appropriate involvement by the school
     (e.g., participation by a counselor, trained mediator, or, if appropriate, a teacher or
     administrator). In addition, the complainant must be notified of the right to end the
     informal process at any time and begin the formal stage of the complaint process. In
     some cases, such as alleged sexual assaults, mediation will not be appropriate even on a
     voluntary basis. Title IX also permits the use of a student disciplinary procedure not
     designed specifically for Title IX grievances to resolve sex discrimination complaints, as
     long as the procedure meets the requirement of affording a complainant a “prompt and
     equitable” resolution of the complaint.
             In some instances, a complainant may allege harassing conduct that constitutes
     both sex discrimination and possible criminal conduct. Police investigations or reports
     may be useful in terms of fact gathering. Ho wever, because legal standards for criminal
     investigations are different, police investigations or reports may not be determinative of
     whether harassment occurred under Title IX and do not relieve the school of its duty to
     respond promptly and effectively. 110 Similarly, schools are cautioned about using the
     results of insurance company investigations of sexual harassment allegations. The
     purpose of an insurance investigation is to assess liability under the insurance policy, and
     the applicable standards may well be different from those under Title IX. In addition, a
     school is not relieved of its responsibility to respond to a sexual harassment complaint
     filed under its grievance procedure by the fact that a complaint has been filed with
     OCR. 111




                                                  21
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 85 of 1598




     X. Due Process Rights of the Accused
              A public school’s employees have certain due process rights under the United
     States Constitution. The Constitution also guarantees due process to students in public
     and State-supported schools who are accused of certain types of infractions. The rights
     established under Title IX must be interpreted consistent with any federally guaranteed
     due process rights involved in a complaint proceeding. Furthermore, the Family
     Educational Rights and Privacy Act (FERPA) does not override federally protected due
     process rights of persons accused of sexual harassment. Procedures that ensure the Title
     IX rights of the complainant, while at the same time according due process to both parties
     involved, will lead to sound and supportable decisions. Of course, schools should ensure
     that steps to accord due process rights do not restrict or unnecessarily delay the
     protections provided by Title IX to the complainant. In both public and private schools,
     additional or separate rights may be created for employees or students by State law,
     institutional regulations and policies, such as faculty or student handbooks, and collective
     bargaining agreements. Schools should be aware of these rights and their legal
     responsibilities to individuals accused of harassment.


     XI. First Amendment
             In cases of alleged harassment, the protections of the First Amendment must be
     considered if issues of speech or expression are involved. 112 Free speech rights apply in
     the classroom (e.g., classroom lectures and discussions) 113 and in all other education
     programs and activities of public schools (e.g., public meetings and speakers on campus;
     campus debates, school plays and other cultural events 114 ; and student newspapers,
     journals, and other publications 115 ). In addition, First Amendment rights apply to the
     speech of students and teachers. 116
             Title IX is intended to protect students from sex discrimination, not to regulate the
     content of speech. OCR recognizes that the offensiveness of a particular expression as
     perceived by some students, standing alone, is not a legally sufficient basis to establish a
     sexually hostile environment under Title IX. 117 In order to establish a violation of Title
     IX, the harassment must be sufficiently serious to deny or limit a student’s ability to
     participate in or benefit from the education program. 118
             Moreover, in regulating the conduct of its students and its faculty to prevent or
     redress discrimination prohibited by Title IX (e.g., in responding to harassment that is
     sufficiently serious as to create a hostile environment), a school must formulate, interpret,
     and apply its rules so as to protect academic freedom and free speech rights. For
     instance, while the First Amendment may prohibit a school from restricting the right of
     students to express opinions about one sex that may be considered derogatory, the school
     can take steps to denounce those opinions and ensure that competing views are heard.
     The age of the students involved and the location or forum may affect how the school can
     respond consistently with the First Amendment. 119 As an example of the application of
     free speech rights to allegations of sexual harassment, consider the following:
            Example 1: In a college level creative writing class, a professor’s required
     reading list includes excerpts from literary classics that contain descriptions of explicit


                                                   22
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 86 of 1598




     sexual conduct, including scenes that depict women in submissive and demeaning roles.
     The professor also assigns students to write their own materials, which are read in class.
     Some of the student essays contain sexually derogatory themes about women. Several
     female students complain to the Dean of Students that the materials and related classroom
     discussion have created a sexually hostile environment for women in the class. What
     must the school do in response?
             Answer: Academic discourse in this example is protected by the First
     Amendment even if it is offensive to individuals. Thus, Title IX would not require the
     school to discipline the professor or to censor the reading list or related class discussion.
            Example 2: A group of male students repeatedly targets a female student for
     harassment during the bus ride home from school, including making explicit sexual
     comments about her body, passing around drawings that depict her engaging in sexual
     conduct, and, on several occasions, attempting to follow her home off the bus. The
     female student and her parents complain to the principal that the male students’ conduct
     has created a hostile environment for girls on the bus and that they fear for their
     daughter’s safety. What must a school do in response?
             Answer: Threatening and intimidating actions targeted at a particular student or
     group of students, even though they contain elements of speech, are not protected by the
     First Amendment. The school must take prompt and effective actions, including
     disciplinary action if necessary, to stop the harassment and prevent future harassment.




                                                   23
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 87 of 1598




                                             Endnotes
     1
       This guidance does not address sexual harassment of employees, although that conduct
     may be prohibited by Title IX. 20 U.S.C. 1681 et seq.; 34 CFR part 106, subpart E. If
     employees file Title IX sexual harassment complaints with OCR, the complaints will be
     processed pursuant to the Procedures for Complaints of Employment Discrimination
     Filed Against Recipients of Federal Financial Assistance. 28 CFR 42.604. Employees
     are also protected from discrimination on the basis of sex, including sexual harassment,
     by Title VII of the Civil Rights Act of 1964. For information about Title VII and sexual
     harassment, see the Equal Employment Opportunity Commission’s (EEOC’s) Guidelines
     on Sexual Harassment, 29 CFR 1604.11, for information about filing a Title VII charge
     with the EEOC, see 29 CFR 1601.7–1607.13, or see the EEOC’s website at
     www.eeoc.gov.
     2
         20 U.S.C. 1681; 34 CFR part 106.
     3
       See, e.g., Davis v. Monroe County Bd. of Educ., 526 U.S. 629, 649-50 (1999); Gebser
     v. Lago Vista Ind. Sch. Dist., 524 U.S. 274, 281 (1998); Franklin v. Gwinnett County
     Pub. Sch., 503 U.S. 60, 75 (1992); S. REP. NO. 100-64, 100th Cong., 1st Sess. 14 (1987);
     Sexual Harassment Guidance: Harassment of Students by School Employees, Other
     Students, or Third Parties (1997 guidance), 62 FR 12034 (1997).
     4
      As described in the section on “Applicability,” this guidance applies to all levels of
     education.
     5
       For practical information about steps that schools can take to prevent and remedy all
     types of harassment, including sexual harassment, see “Protecting Students from
     Harassment and Hate Crime, A Guide for Schools,” which we issued jointly with the
     National Association of Attorneys General. This Guide is available at our web site at:
     www.ed.gov/pubs/Harassment.
     6
       See, e.g., Davis, 526 U.S. at 653 (alleged conduct of a sexual nature that would support
     a sexual harassment claim included verbal harassment and “numerous acts of objectively
     offensive touching;” Franklin, 503 U.S. at 63 (conduct of a sexual nature found to
     support a sexual harassment claim under Title IX included kissing, sexual intercourse);
     Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57, 60-61 (1986) (demands for sexual
     favors, sexual advances, fondling, indecent exposure, sexual intercourse, rape, sufficient
     to raise hostile environment claim under Title VII); Ellison v. Brady, 924 F.2d 872, 873-
     74, 880 (9th Cir. 1991) (allegations sufficient to state sexual harassment claim under Title
     VII included repeated requests for dates, letters making explicit references to sex and
     describing the harasser’s feelings for plaintiff); Lipsett v. University of Puerto Rico, 864
     F.2d 881, 904-5 (1st Cir. 1988) (sexually derogatory comments, posting of sexually
     explicit drawing of plaintiff, sexual advances may support sexual harassment claim);
     Kadiki v. Virginia Commonwealth University, 892 F.Supp. 746, 751 (E.D. Va. 1995)


                                                  24
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 88 of 1598




     (professor’s spanking of university student may constitute sexual conduct under Title
     IX); Doe v. Petaluma, 830 F.Supp. 1560, 1564-65 (N.D. Cal. 1996) (sexually derogatory
     taunts and innuendo can be the basis of a harassment claim); Denver School Dist. #2,
     OCR Case No. 08-92-1007 (same to allegations of vulgar language and obscenities,
     pictures of nude women on office walls and desks, unwelcome touching, sexually
     offensive jokes, bribery to perform sexual acts, indecent exposure); Nashoba Regional
     High School, OCR Case No. 01-92-1377 (same as to year- long campaign of derogatory,
     sexually explicit graffiti and remarks directed at one student.
     7
       See also Shoreline School Dist., OCR Case No. 10-92-1002 (a teacher’s patting a
     student on the arm, shoulder, and back, and restraining the student when he was out of
     control, not conduct of a sexual nature); Dartmouth Public Schools, OCR Case No. 01-
     90-1058 (same as to contact between high school coach and students); San Francisco
     State University, OCR Case No. 09-94-2038 (same as to faculty advisor placing her arm
     around a graduate student’s shoulder in posing for a picture); Analy Union High School
     Dist., OCR Case No. 09-92-1249 (same as to drama instructor who put his arms around
     both male and female students who confided in him).
     8
       20 U.S.C. 1687 (codification of the amendment to Title IX regarding scope of
     jurisdiction, enacted by the Civil Rights Restoration Act of 1987). See 65 FR 68049
     (November 13, 2000) (Department’s amendment of the Title IX regulations to
     incorporate the statutory definition of “program or activity”).
     9
       If a school contracts with persons or organizations to provide benefits, services, or
     opportunities to students as part of the school’s program, and those persons or employees
     of those organizations sexually harass students, OCR will cons ider the harassing
     individual in the same manner that it considers the school’s employees, as described in
     this guidance. (See section on “Harassment by Teachers and Other Employees.”) See
     Brown v. Hot, Sexy, and Safer Products, Inc., 68 F.3d 525, 529 (1st Cir. 1995) (Title IX
     sexual harassment claim brought for school’s role in permitting contract consultant hired
     by it to create allegedly hostile environment).

     In addition, if a student engages in sexual harassment as an employee of the school, OCR
     will consider the harassment under the standards described for employees. (See section
     on “Harassment by Teachers and Other Employees.”) For example, OCR would consider
     it harassment by an employee if a student teaching assistant who is responsible for
     assigning grades in a course, i.e., for providing aid, benefits, or services to students under
     the recipient’s program, required a student in his or her class to submit to sexual advances
     in order to obtain a certain grade in the class.
     10
        Cf. John Does 1 v. Covington County Sch. Bd., 884 F.Supp. 462, 464-65 (M.D. Ala.
     1995) (male students alleging that a teacher sexually harassed and abused them stated
     cause of action under Title IX).
     11
       Title IX and the regulations implementing it prohibit discrimination “on the basis of
     sex;” they do not restrict protection from sexual harassment to those circumstances in


                                                  25
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 89 of 1598




     which the harasser only harasses members of the opposite sex. See 34 CFR 106.31. In
     Oncale v. Sundowner Offshore Services, Inc. the Supreme Court held una nimously that
     sex discrimination consisting of same-sex sexual harassment can violate Title VII’s
     prohibition against discrimination because of sex. 523 U.S. 75, 82 (1998). The Supreme
     Court’s holding in Oncale is consistent with OCR policy, originally stated in its 1997
     guidance, that Title IX prohibits sexual harassment regardless of whether the harasser and
     the person being harassed are members of the same sex. 62 FR 12039. See also Kinman
     v. Omaha Public School Dist., 94 F.3d 463, 468 (8th Cir. 1996), rev’d on other grounds,
     171 F.3d 607 (1999) (female student’s allegation of sexual harassment by female teacher
     sufficient to raise a claim under Title IX); Doe v. Petaluma, 830 F.Supp. 1560, 1564-65,
     1575 (N.D. Cal. 1996) (female junior high student alleging sexual harassment by other
     students, including both boys and girls, sufficient to raise a claim under Title IX); John
     Does 1, 884 F.Supp. at 465 (same as to male students’ allegations of sexual harassment
     and abuse by a male teacher.) It can also occur in certain situations if the harassment is
     directed at students of both sexes. Chiapuzo v. BLT Operating Corp., 826 F.Supp. 1334,
     1337 (D.Wyo. 1993) (court found that if males and females were subject to harassment,
     but harassment was based on sex, it could violate Title VII); but see Holman v. Indiana,
     211 F.3d 399, 405 (7th Cir. 2000) (if male and female both subjected to requests for sex,
     court found it could not violate Title VII).

     In many circumstances, harassing conduct will be on the basis of sex because the student
     would not have been subjected to it at all had he or she been a member of the opposite
     sex; e.g., if a female student is repeatedly propositioned by a male student or employee
     (or, for that matter, if a male student is repeatedly propositioned by a male student or
     employee.) In other circumstances, harassing conduct will be on the basis of sex if the
     student would not have been affected by it in the same way or to the same extent had he
     or she been a member of the opposite sex; e.g., pornography and sexually explicit jokes
     in a mostly male shop class are likely to affect the few girls in the class more than it will
     most of the boys.

     In yet other circumstances, the conduct will be on the basis of sex in that the student’s sex
     was a factor in or affected the nature of the harasser’s conduct or both. Thus, in
     Chiapuzo, a supervisor made demeaning remarks to both partners of a married couple
     working for him, e.g., as to sexual acts he wanted to engage in with the wife and how he
     would be a better lover than the husband. In both cases, according to the court, the
     remarks were based on sex in that they were made with an intent to demean each member
     of the couple because of his or her respective sex. 826 F.Supp. at 1337. See also Steiner
     v. Showboat Operating Co., 25 F.3d 1459, 1463-64 (9th Cir. 1994), cert. denied, 115 S.Ct.
     733 (1995); but see Holman, 211 F.3d at 405 (finding that if male and female both
     subjected to requests for sex, Title VII could not be violated).
     12
        Nashoba Regional High School, OCR Case No. 01-92-1397. In Conejo Valley School
     Dist., OCR Case No. 09-93-1305, female students allegedly taunted another female
     student about engaging in sexual activity; OCR found that the alleged comments were
     sexually explicit and, if true, would be sufficiently severe, persistent, and pervasive to
     create a hostile environment.


                                                   26
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 90 of 1598




     13
       See Williamson v. A.G. Edwards & Sons, Inc., 876 F2d 69, 70 (8th Cir. 1989, cert.
     denied 493 U.S. 1089 (1990); DeSantis v. Pacific Tel. & Tel. Co., Inc., 608 F.2d 327,
     329-30 (9th Cir. 1979)(same); Blum v. Gulf Oil Corp., 597 F.2d 936, 938 (5th Cir.
     1979)(same).
     14
        It should be noted that some State and local laws may prohibit discrimination on the
     basis of sexual orientation. Also, under certain circumstances, courts may permit redress
     for harassment on the basis of sexual orientation under other Federal legal authority. See
     Nabozny v. Podlesny, 92 F.3d 446, 460 (7th Cir. 1996) (holding that a gay student could
     maintain claims alleging discrimination based on both gender and sexual orientation
     under the Equal Protection Clause of the United States Constitution in a case in which a
     school district failed to protect the student to the same extent that other students were
     protected from harassment and harm by other students due to the student’s gender and
     sexual orientation).
     15
       However, sufficiently serious sexual harassment is covered by Title IX even if the
     hostile environment also includes taunts based on sexual orientation.
     16
        See also, Price Waterhouse v. Hopkins, 490 U.S. 228, 251 (1989) (plurality opinion)
     (where an accounting firm denied partnership to a female candidate, the Supreme Court
     found Title VII prohibits an employer from evaluating employees by assuming or
     insisting that they match the stereotype associated with their sex).
     17
        See generally Gebser; Davis; See also Meritor Savings Bank, FSB v. Vinson, 477 U.S.
     57, 65-66 (1986); Harris v. Forklift Systems Inc., 510 U.S. 14, 22 (1993); see also Hicks
     v. Gates Rubber Co., 833 F.2d 1406, 1415 (10th Cir. 1987) (concluding that harassment
     based on sex may be discrimination whether or not it is sexual in nature); McKinney v.
     Dole, 765 F.2d 1129, 1138 (D.C. Cir. 1985) (physical, but nonsexual, assault could be
     sex-based harassment if shown to be unequal treatment that would not have taken place
     but for the employee’s sex); Cline v. General Electric Capital Auto Lease, Inc., 757
     F.Supp. 923, 932-33 (N.D. Ill. 1991).
     18
       See, e.g., sections on “Harassment by Teachers and Other Employees,” “Harassment
     by Other Students or Third Parties,” “Notice of Employee, Peer, or Third Party
     Harassment,” “Factors Used to Evaluate a Hostile Environment,” “Recipient’s
     Response,” and “Prompt and Equitable Grievance Procedures.”
     19
        See Lipsett, 864 F.2d at 903-905 (general ant agonism toward women, including stated
     goal of eliminating women from surgical program, statements that women shouldn’t be in
     the program, and assignment of menial tasks, combined with overt sexual harassment);
     Harris, 510 U.S. at 23; Andrews v. City of Philadelphia, 895 F.2d 1469, 1485-86 (3rd Cir.
     1990) (court directed trial court to consider sexual conduct as well as theft of female
     employees’ files and work, destruction of property, and anonymous phone calls in
     determining if there had been sex discrimination); see also Hall v. Gus Construction Co.,
     842 F.2d 1010, 1014 (8th Cir. 1988) (affirming that harassment due to the employee’s sex


                                                 27
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 91 of 1598




     may be actionable even if the harassment is not sexual in nature); Hicks, 833 F.2d at
     1415; Eden Prairie Schools, Dist. #272, OCR Case No. 05-92-1174 (the boys made lewd
     comments about male anatomy and tormented the girls by pretending to stab them with
     rubber knives; while the stabbing was not sexual conduct, it was directed at them because
     of their sex, i.e., because the y were girls).
     20
        Davis, 526 U.S. at 650 (“Having previously determined that ‘sexual harassment’ is
     ‘discrimination’ in the school context under Title IX, we are constrained to conclude that
     student-on-student sexual harassment, if sufficiently severe, can likewise rise to the level
     of discrimination actionable under the statute.”); Franklin, 503 U.S. at 75
     (“Unquestionably, Title IX placed on the [school] the duty not to discriminate on the
     basis of sex, and ‘when a supervisor sexually harasses a subordinate because of the
     subordinate’s sex, that supervisor “discriminate[s]” on the basis of sex.’ … We believe
     the same rule should apply when a teacher sexually harasses and abuses a student.”
     (citation omitted)).

     OCR’s longstanding interpretation of its regulations is that sexual harassment may
     constitute a violation. 34 CFR 106.31; See Sexual Harassment Guidance, 62 FR 12034
     (1997). When Congress enacted the Civil Rights Restoration Act of 1987 to amend Title
     IX to restore institution-wide coverage over federally assisted education programs and
     activities, the legislative history indicated not only that Congress was aware that OCR
     interpreted its Title IX regulations to prohibit sexual harassment, but also that one of the
     reasons for passing the Restoration Act was to enable OCR to investigate and resolve
     cases involving allegations of sexual harassment. S. REP. NO. 64, 100th Cong., 1st Sess.
     at 12 (1987). The examples of discrimination that Congress intended to be remedied by
     its statutory change included sexual harassment of students by professors, id. at 14, and
     these examples demonstrate congressional recognition that discrimination in violation of
     Title IX can be carried out by school employees who are providing aid, benefits, or
     services to students. Congress also intended that if discrimination occurred, recipients
     needed to implement effective remedies. S. REP. NO. 64 at 5.
     21
          34 CFR 106.4.
     22
        These are the basic regulatory requirements. 34 CFR 106.31(a)(b). Depending upon
     the facts, sexual harassment may also be prohibited by more specific regulatory
     prohibitions. For example, if a college financial aid director told a student that she would
     not get the student financial assistance for which she qualified unless she slept with him,
     that also would be covered by the regulatory provision prohibiting discrimination on the
     basis of sex in financial assistance, 34 CFR 106.37(a).
     23
          34 CFR 106.31(b)(1).
     24
          34 CFR 106.31(b)(2).
     25
          34 CFR 106.31(b)(3).



                                                  28
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 92 of 1598




     26
          34 CFR 106.31(b)(4).
     27
          34 CFR 106.31(b)(6).
     28
          34 CFR 106.31(b)(7).
     29
          34 CFR 106.3(a).
     30
          34 CFR 106.9.
     31
          34 CFR 106.8(b).
     32
          34 CFR 106.8(a).
     33
       The 1997 guidance referred to quid pro quo harassment and hostile environment
     harassment. 62 FR 12038–40.
     34
        See Alexander v. Yale University, 459 F.Supp. 1, 4 (D.Conn. 1977), aff’d, 631 F.2d
     178 (2nd Cir. 1980)(stating that a claim “that academic advancement was conditioned
     upon submission to sexual demands constitutes [a claim of] sex discrimination in
     education...”); Crandell v. New York College, Osteopathic Medicine, 87 F.Supp.2d 304,
     318 (S.D.N.Y. 2000) (finding that allegations that a supervisory physician demanded that
     a student physician spend time with him and have lunch with him or receive a poor
     evaluation, in light of the totality of his alleged sexual comments and other inappropriate
     behavior, constituted a claim of quid pro quo harassment); Kadiki, 892 F.Supp. at 752
     (reexamination in a course conditioned on college student’s agreeing to be spanked
     should she not attain a certain grade may constitute quid pro quo harassment).
     35
          34 CFR 106.31(b).
     36
        Davis, 526 U.S. at 651 (confirming, by citing approvingly both to Title VII cases
     (Meritor Savings Bank, FSB v. Vinson, 477 U.S. 57,67 (1986) (finding that hostile
     environment claims are cognizable under Title VII), and Oncale v. Sundowner Offshore
     Services, Inc., 523 U.S. 75, 82 (1998)) and OCR’s 1997 guidance, 62 FR at 12041-42,
     that determinations under Title IX as to what conduct constitutes hostile environment
     sexual harassment may continue to rely on Title VII caselaw).
     37
        34 CFR 106.31(b). See Davis, 526 U.S. at 650 (concluding that allegations of student-
     on-student sexual harassment that is “so severe, pervasive, and objectively offensive that
     it can be said to deprive the victims of access to the educational opportunities or benefits”
     supports a claim for money damages in an implied right of action).
     38
       In Harris, the Supreme Court explained the requirement for considering the “subjective
     perspective” when determining the existence of a hostile environment. The Court stated–
     – “... if the victim does not subjectively perceive the environment to be abusive, the



                                                  29
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 93 of 1598




     conduct has not actually altered the conditions of the victim’s employment, and there is
     no Title VII violation.” 510 U.S. at 21-22.
     39
        See Davis, 526 U.S. at 650 (conduct must be “objectively offensive” to trigger liability
     for money damages); Elgamil v. Syracuse University, 2000 U.S. Dist. LEXIS 12598 at 17
     (N.D.N.Y. 2000) (citing Harris); Booher v. Board of Regents, 1998 U.S. Dist. LEXIS
     11404 at 25 (E.D. Ky. 1998) (same). See Oncale, 523 U.S. at 81, in which the Court
     “emphasized … that the objective severity of harassment should be judged from the
     perspective of a reasonable person in the [victim’s] position, considering ‘all the
     circumstances,’” and citing Harris, 510 U.S. at 20, in which the Court indicated that a
     “reasonable person” standard should be used to determine whether sexual conduct
     constituted harassment. This standard has been applied under Title VII to take into
     account the sex of the subject of the harassment, see, e.g., Ellison, 924 F.2d at 878-79
     (applying a “reasonable woman” standard to sexual harassment), and has been adapted to
     sexual harassment in education under Title IX, Patricia H. v. Berkeley Unified School
     Dist., 830 F.Supp. 1288, 1296 (N.D. Cal. 1993) (adopting a “reasonable victim” standard
     and referring to OCR’s use of it).
     40
       See Davis, 526 U.S. at 651, citing both Oncale, 523 U.S. at 82, and OCR’s 1997
     guidance (62 FR 12041-12042).
     41
        See, e.g., Davis, 526 U.S. at 634 (as a result of the harassment, student’s grades
     dropped and she wrote a suicide note); Doe v. Petaluma, 830 F. Supp. at 1566 (student so
     upset about harassment by other students that she was forced to transfer several times,
     including finally to a private school); Modesto City Schools, OCR Case No. 09-93-1391
     (evidence showed that one girl’s grades dropped while the harassment was occurring);
     Weaverville Elementary School, OCR Case No. 09-91-1116 (students left school due to
     the harassment). Compare with College of Alameda, OCR Case No. 09-90-2104 (student
     not in instructor’s class and no evidence of any effect on student’s educational benefits or
     service, so no hostile environment).
     42
          Doe v. Petaluma, 830 F.Supp. at 1566.
     43
        See Waltman v. Int’l Paper Co., 875 F.2d 468, 477 (5th Cir. 1989) (holding that
     although not specifically directed at the plaintiff, sexually explicit graffiti on the walls
     was “relevant to her claim”); Monteiro v. Tempe Union High School, 158 F.3d 1022,
     1033-34 (9th Cir. 1998) (Title VI racial harassment case, citing Waltman; see also Hall,
     842 F. 2d at 1015 (evidence of sexual harassment directed at others is relevant to show
     hostile environment under Title VII).
     44
        See, e.g., Elgmil 2000 U.S. Dist. LEXIS at 19 (“in order to be actionable, the incidents
     of harassment must occur in concert or with a regularity that can reasonably be termed
     pervasive”); Andrews, 895 F.2d at 1484 (“Harassment is pervasive when ‘incidents of
     harassment occur either in concert or with regularity’”); Moylan v. Maries County, 792
     F.2d 746, 749 (8th Cir. 1986).



                                                   30
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 94 of 1598




     45
         34 CFR 106.31(b). See Vance v. Spencer County Public School District, 231 F.3d
     253 (6th Cir. 2000); Doe v. School Admin. Dist. No. 19, 66 F.Supp.2d 57, 62 (D. Me.
     1999). See also statement of the U.S. Equal Employment Opportunity Commission
     (EEOC): “The Commission will presume that the unwelcome, intentional touching of
     [an employee’s] intimate body areas is sufficiently offensive to alter the conditions of her
     working environment and constitute a violation of Title VII. More so than in the case of
     verbal advances or remarks, a single unwelcome physical advance can seriously poison
     the victim’s working environment.” EEOC Policy Guidance on Current Issues of Sexual
     Harassment, 17. Barrett v. Omaha National Bank, 584 F. Supp. 22, 30 (D. Neb. 1983),
     aff’d, 726 F. 2d 424 (8th Cir. 1984) (finding that hostile environment was created under
     Title VII by isolated events, i.e., occurring while traveling to and during a two-day
     conference, including the co-worker’s talking to plaintiff about sexual activities and
     touching her in an offensive manner while they were inside a vehicle from which she
     could not escape).
     46
       See also Ursuline College, OCR Case No. 05-91-2068 (a single incident of comments
     on a male student’s muscles arguably not sexual; however, assuming they were, not
     severe enough to create a hostile environment).
     47
        Davis, 526 U.S. at 653 (“The relationship between the harasser and the victim
     necessarily affects the extent to which the misconduct can be said to breach Title IX’s
     guarantee of equal access to educational benefits and to have a systemic effect on a
     program or activity. Peer harassment, in particular, is less likely to satisfy these
     requirements than is teacher student harassment.”); Patricia H., 830 F. Supp. at 1297
     (stating that the “grave disparity in age and power” between teacher and student
     contributed to the creation of a hostile environment); Summerfield Schools, OCR Case
     No. 15-92-1929 (“impact of the ... remarks was heightened by the fact that the coach is an
     adult in a position of authority”); cf. Doe v. Taylor I.S.D., 15 F.3d 443, 460 (5th Cir.
     1994) (Sec. 1983 case; taking into consideration the influence that the teacher had over
     the student by virtue of his position of authority to find that a sexual relationship between
     a high school teacher and a student was unlawful).
     48
       See, e.g., McKinney, 765 F.2d at 1138-49; Robinson v. Jacksonville Shipyards, 760 F.
     Supp. 1486, 1522 (M.D. Fla. 1991).
     49
          Cf. Patricia H., 830 F. Supp. at 1297.
     50
        See, e.g., Barrett, 584 F. Supp. at 30 (finding harassment occurring in a car from which
     the victim could not escape particularly severe).
     51
        See Hall, 842 F. 2d at 1015 (stating that “evidence of sexual harassment directed at
     employees other than the plaintiff is relevant to show a hostile environment”) (citing
     Hicks, 833 F. 2d, 1415-16). Cf. Midwest City-Del City Public Schools, OCR Case No.
     06-92-1012 (finding of racially hostile environment based in part on several racial
     incidents at school shortly before incidents in complaint, a number of which involved the
     same student involved in the complaint).


                                                   31
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 95 of 1598




     52
        In addition, incidents of racial or national origin harassment directed at a particular
     individual may also be aggregated with incidents of sexual or gender harassment directed
     at that individual in determining the existence of a hostile environment. Hicks, 833 F.2d
     at 1416; Jefferies v. Harris County Community Action Ass’n, 615 F.2d 1025, 1032 (5th
     Cir. 1980).
     53
        Does v. Covington Sch. Bd. of Educ., 930 F.Supp. 554, 569 (M.D. Ala. 1996); Henson
     v. City of Dundee, 682 F.2d 897, 903 (11th Cir. 1982).
     54
        See Meritor Savings Bank, 477 U.S. at 68. “[T]he fact that sex-related conduct was
     ‘voluntary,’ in the sense that the complainant was not forced to participate against her
     will, is not a defense to a sexual harassment suit brought under Title VII.... The correct
     inquiry is whether [the subject of the harassment] by her conduct indicated that the
     alleged sexual advances were unwelcome, not whether her actual participation in sexual
     intercourse was voluntary.”
     55
        Lipsett, 864 F.2d at 898 (while, in some instances, a person may have the responsibility
     for telling the harasser “directly” that the conduct is unwelcome, in other cases a
     “consistent failure to respond to suggestive comments or gestures may be sufficient....”);
     Danna v. New York Tel. Co., 752 F.Supp. 594, 612 (despite a female employee’s own
     foul language and participation in graffiti writing, her complaints to management
     indicated that the harassment was not welcome); see also Carr v. Allison Gas Turbine
     Div. GMC., 32 F.3d 1007, 1011 (7th Cir. 1994) (finding that cursing and dirty jokes by a
     female employee did not show that she welcomed the sexual harassment, given her
     frequent complaints about it: “Even if ... [the employee’s] testimony that she talked and
     acted as she did [only] in an effort to be one of the boys is ... discounted, her words and
     conduct cannot be compared to those of the men and used to justify their conduct.... The
     asymmetry of positions must be considered. She was one woman; they were many men.
     Her use of [vulgar] terms ... could not be deeply threatening....”).
     56
        See Reed v. Shepard, 939 F.2d 484, 486-87, 491-92 (7th Cir. 1991) (no harassment
     found under Title VII in a case in which a female employee not only tolerated, but also
     instigated the suggestive joking activities about which she was now complaining);
     Weinsheimer v. Rockwell Int’l Corp., 754 F.Supp. 1559, 1563-64 (M.D. Fla. 1990)
     (same, in case in which general shop banter was full of vulgarity and sexual innuendo by
     men and women alike, and plaintiff contributed her share to this atmosphere.) However,
     even if a student participates in the sexual banter, OCR may in certain circumstances find
     that the conduct was nevertheless unwelcome if, for example, a teacher took an active
     role in the sexual banter and a student reasonably perceived that the teacher expected him
     or her to participate.
     57
          The school bears the burden of rebutting the presumption.
     58
       Of course, nothing in Title IX would prohibit a school from implementing policies
     prohibiting sexual conduct or sexual relationships between students and adult employees.


                                                  32
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 96 of 1598




     59
          See note 58.
     60
        Gebser, 524 U.S. at 281 (“Franklin ... establishes that a school district can be held
     liable in damages [in an implied action under Title IX] in cases involving a teacher’s
     sexual harassment of a student....”; 34 CFR 106.31; See 1997 Sexual Harassment
     Guidance, 62 FR 12034.
     61
        See Davis, 526 U.S. at 653 (stating that harassment of a student by a teacher is more
     likely than harassment by a fellow student to constitute the type of effective denial of
     equal access to educational benefits that can breach the requirements of Title IX).
     62
        34 CFR 106.31(b). Cf. Gebser, 524 U.S. at 283-84 (Court recognized in an implied
     right of action for money damages for teacher sexual harassment of a student that the
     question of whether a violation of Title IX occurred is a separate question from the scope
     of appropriate remedies for a violation).
     63
          Davis, 526 U.S. at 646.
     64
          See section on “Applicability of Title IX” for scope of coverage.
     65
          See section on “Notice of Employee, Peer, or Third Party Harassment.”
     66
          See section on “Notice of Employee, Peer, or Third Party Harassment.”
     67
          34 CFR 106.31(b).
     68
          34 CFR 106.31(b).
     69
          See section on “Notice of Employee, Peer, or Third Party Harassment.”
     70
          Cf. Davis, 526 U.S. at 646.
     71
          34 CFR 106.31(b).
     72
          34 CFR 106.31(b).
     73
        Consistent with its obligation under Title IX to protect students, cf. Gebser, 524 U.S. at
     287, OCR interprets its regulations to ensure that recipients take reasonable action to
     address, rather than neglect, reasonably obvious discrimination. Cf. Gebser, 524 U.S. at
     287-88; Davis, 526 U.S. at 650 (actual notice standard for obtaining money damages in
     private lawsuit).
     74
        Whether an employee is a responsible employee or whether it would be reasonable for
     a student to believe the employee is, even if the employee is not, will vary depending on



                                                   33
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 97 of 1598




     factors such as the age and education level of the student, the type of position held by the
     employee, and school practices and procedures, both formal and informal.
     The Supreme Court held that a school will only be liable for money damages in a private
     lawsuit where there is actual notice to a school official with the authority to address the
     alleged discrimination and take corrective action. Gebser, 524 U.S. at 290, and Davis,
     526 U.S. at 642. The concept of a “responsible employee” under our guidance is broader.
     That is, even if a responsible employee does not have the authority to address the
     discrimination and take corrective action, he or she does have the obligation to report it to
     appropriate school officials.
     75
        The Title IX regulations require that recipients designate at least one employee to
     coordinate its efforts to comply with and carry out its responsibilities under the
     regulations, including complaint investigations. 34 CFR 106.8(a).
     76
       34 CFR 106.31. See Yates v. Avco Corp., 819 F.2d 630, 636 (6th Cir. 1987); Katz v.
     Dole, 709 F.2d 251, 256 (4th Cir. 1983).
     77
        For example, a substantiated report indicating that a high school coach has engaged in
     inappropriate physical conduct of a sexual nature in several instances with different
     students may suggest a pattern of conduct that should trigger an inquiry as to whether
     other students have been sexually harassed by that coach. See also Doe v. School
     Administrative Dist. No. 19, 66 F.Supp.2d 57, 63-64 and n.6 (D.Me. 1999) (in a private
     lawsuit for money damages under Title IX in which a high school principal had notice
     that a teacher may be engaging in a sexual relationship with one underage student and did
     not investigate, and then the same teacher allegedly engaged in sexual intercourse with
     another student, who did not report the incident, the court indicated that the school’s
     knowledge of the first relationship may be sufficient to serve as actual notice of the
     second incident).
     78
        Cf. Katz, 709 F.2d at 256 (finding that the employer “should have been aware of the
     problem both because of its pervasive character and because of [the employee’s] specific
     complaints ...”); Smolsky v. Consolidated Rail Corp., 780 F.Supp. 283, 293 (E.D. Pa.
     1991), reconsideration denied, 785 F.Supp. 71 (E.D. Pa. 1992) “where the harassment is
     apparent to all others in the work place, supervisors and coworkers, this may be sufficient
     to put the employer on notice of the sexual harassment” under Title VII); Jensen v.
     Eveleth Taconite Co., 824 F.Supp. 847, 887 (D.Minn. 1993); “[s]exual harassment ... was
     so pervasive that an inference of knowledge arises .... The acts of sexual harassment
     detailed herein were too common and continuous to have escaped Eveleth Mines had its
     management been reasonably alert.”); Cummings v. Walsh Construction Co., 561
     F.Supp. 872, 878 (S.D. Ga. 1983) (“... allegations not only of the [employee] registering
     her complaints with her foreman ... but also that sexual harassment was so widespread
     that defendant had constructive notice of it” under Title VII); but see Murray v. New
     York Univ. College of Dentistry, 57 F.3d 243, 250-51 (2nd Cir. 1995) (concluding that
     other students’ knowledge of the conduct was not enough to charge the school with
     notice, particularly because these students may not have been aware that the conduct was
     offensive or abusive).


                                                  34
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 98 of 1598




     79
          34 CFR 106.9 and 106.8(b).
     80
          34 CFR 106.8(b) and 106.31(b).
     81
          34 CFR 106.9.
     82
          34 CFR 106.8(b).
     83
          34 CFR 106.31.
     84
        34 CFR 106.31 and 106.3. Gebser, 524 U.S. at 288 (“In the event of a violation,
     [under OCR’s administrative enforcement scheme] a funding recipient may be required
     to take ‘such remedial action as [is] deem[ed] necessary to overcome the effects of [the]
     discrimination.’ §106.3.”).
     85
        20 U.S.C. 1682. In the event that OCR determines that voluntary compliance cannot
     be secured, OCR may take steps that may result in termination of Federal funding
     through administrative enforcement, or, alternatively, OCR may refer the case to the
     Department of Justice for judicial enforcement.
     86
        Schools have an obligation to ensure that the educational environment is free of
     discrimination and cannot fulfill this obligation without determining if sexual harassment
     complaints have merit.
     87
        In some situations, for example, if a playground supervisor observes a young student
     repeatedly engaging in conduct toward other students that is clearly unacceptable under
     the school’s policies, it may be appropriate for the school to intervene without contacting
     the other students. It still may be necessary for the school to talk with the students (and
     parents of elementary and secondary students) afterwards, e.g., to determine the extent of
     the harassment and how it affected them.
     88
       Gebser, 524 U.S. at 288; Bundy v. Jackson, 641 F.2d 934, 947 (D.C. Cir. 1981)
     (employers should take corrective and preventive measures under Title VII); accord,
     Jones v. Flagship Int’l, 793 F.2d 714, 719-720 (5th Cir. 1986) (employer should take
     prompt remedial action under Title VII).
     89
        See Doe ex rel. Doe v. Dallas Indep. Sch. Dist., 220 F.3d 380 (5th Cir. 2000) (citing
     Waltman); Waltman, 875 F.2d at 479 (appropriateness of employer’s remedial action
     under Title VII will depend on the “severity and persistence of the harassment and the
     effectiveness of any initial remedial steps”); Dornhecker v. Malibu Grand Prix Corp., 828
     F.2d 307, 309-10 (5th Cir. 1987); holding that a company’s quick decision to remove the
     harasser from the victim was adequate remedial action).
     90
       See Intlekofer v. Turnage, 973 F.2d 773, 779-780 (9th Cir. 1992)(holding that the
     employer’s response was insufficient and that more severe disciplinary action was


                                                 35
EXHIBIT 6
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 99 of 1598




     necessary in situations in which counseling, separating the parties, and warnings of
     possible discipline were ineffective in ending the harassing behavior).
     91
       Offering assistance in changing living arrangements is one of the actions required of
     colleges and universities by the Campus Security Act in cases of rape and sexual assault.
     See 20 U.S.C. 1092(f).
     92
          See section on “Harassment by Other Students or Third Parties.”
     93
       University of California at Santa Cruz, OCR Case No. 09-93-2141 (extensive
     individual and group counseling); Eden Prairie Schools, Dist. #272, OCR Case No. 05-
     92-1174 (counseling).
     94
       Even if the harassment stops without the school’s involvement, the school may still
     need to take steps to prevent or deter any future harassment –– to inform the school
     community that harassment will not be tolerated. Wills v. Brown University, 184 F.3d
     20, 28 (1st Cir. 1999) (difficult problems are posed in balancing a student’s request for
     anonymity or limited disclosure against the need to prevent future harassment); Fuller v.
     City of Oakland, 47 F.3d 1522, 1528-29 (9th Cir. 1995) (Title VII case).
     95
       34 CFR 106.8(b) and 106.71, incorporating by reference 34 CFR 100.7(e). The Title
     IX regulations prohibit intimidation, threats, coercion, or discrimination against any
     individual for the purpose of interfering with any right or privilege secured by Title IX.
     96
        Tacoma School Dist. No. 10, OCR Case No. 10-94-1079 (due to the large number of
     students harassed by an employee, the extended period of time over which the harassment
     occurred, and the failure of several of the students to report the harassment, the school
     committed as part of corrective action plan to providing training for students); Los
     Medanos College, OCR Case No. 09-84-2092 (as part of corrective action plan, school
     committed to providing sexual harassment seminar for campus employees); Sacramento
     City Unified School Dist., OCR Case No. 09-83-1063 (same as to workshops for
     management and administrative personnel and in-service training for non- management
     personnel).
     97
        In addition, if information about the incident is contained in an “education record” of
     the student alleging the harassment, as defined in the Family Educational Rights and
     Privacy Act (FERPA), 20 U.S.C. 1232g, the school should consider whether FERPA
     would prohibit the school from disclosing information without the student’s consent. Id.
     In evaluating whether FERPA would limit disclosure, the Department does not interpret
     FERPA to override any federally protected due process rights of a school employee
     accused of harassment.
     98
        34 CFR 106.8(b). This requirement has been part of the Title IX regulations since their
     inception in 1975. Thus, schools have been required to have these procedures in place
     since that time. At the elementary and secondary level, this responsibility generally lies



                                                  36
EXHIBIT 6
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 100 of 1598




     with the school district. At the postsecondary level, there may be a procedure for a
     particular campus or college or for an entire university system.
     99
          Fenton Community High School Dist. #100, OCR Case 05-92-1104.
     100
         While a school is required to have a grievance procedure under which complaints of
     sex discrimination (including sexual harassment) can be filed, the same procedure may
     also be used to address other forms of discrimination.
     101
         See generally Meritor, 477 U.S. at 72-73 (holding that “mere existence of a grievance
     procedure” for discrimination does not shield an employer from a sexual harassment
     claim).
     102
         The Family Educational Rights and Privacy Act (FERPA) does not prohibit a student
     from learning the outcome of her complaint, i.e., whether the complaint was found to be
     credible and whether harassment was found to have occurred. It is the Department’s
     current position under FERPA that a school cannot release information to a complainant
     regarding disciplinary action imposed on a student found guilty of harassment if that
     information is contained in a student’s education record unless –– (1) the information
     directly relates to the complainant (e.g., an order requiring the student harasser not to
     have contact with the complainant); or (2) the harassment involves a crime of violence or
     a sex offense in a postsecondary institution. See note 97. If the alleged harasser is a
     teacher, administrator, or other non-student employee, FERPA would not limit the
     school’s ability to inform the complainant of any disciplinary action taken.
     103
         The section in the guidance on “Recipient’s Response” provides examples of
     reasonable and appropriate corrective action.
     104
           34 CFR 106.8(a).
     105
           Id.
     106
           See Meritor, 477 U.S. at 72-73.
     107
        University of California, Santa Cruz, OCR Case No. 09-93-2131. This is true for
     formal as well as informal complaints. See University of Maine at Machias, OCR Case
     No. 01-94-6001 (school’s new procedures not found in violation of Title IX in part
     because they require written records for informal as well as formal resolutions). These
     records need not be kept in a student’s or employee’s individual file, but instead may be
     kept in a central confidential location.
     108
        For example, in Cape Cod Community College, OCR Case No. 01-93-2047, the
     College was found to have violated Title IX in part because the person identified by the
     school as the Title IX coordinator was unfamiliar with Title IX, had no training, and did
     not even realize he was the coordinator.



                                                 37
EXHIBIT 6
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 101 of 1598




     109
         Indeed, in University of Maine at Machias, OCR Case No. 01-94-6001, OCR found
     the school’s procedures to be inadequate because only formal complaints were
     investigated. While a school isn’t required to have an established procedure for resolving
     informal complaints, they nevertheless must be addressed in some way. However, if
     there are indications that the same individual may be harassing others, then it may not be
     appropriate to resolve an informal complaint without taking steps to address the entire
     situation.
     110
         Academy School Dist. No 20, OCR Case No. 08-93-1023 (school’s response
     determined to be insufficient in a case in which it stopped its investigation after
     complaint filed with police); Mills Public School Dist., OCR Case No. 01-93-1123, (not
     sufficient for school to wait until end of police investigation).
     111
        Cf. EEOC v. Board of Governors of State Colleges and Universities, 957 F.2d 424 (7th
     Cir. 1992), cert. denied, 506 U.S. 906 (1992).
     112
         The First Amendment applies to entities and individuals that are State actors. The
     receipt of Federal funds by private schools does not directly subject those schools to the
     U.S. Constitution. See Rendell- Baker v. Kohn, 457 U.S. 830, 840 (1982). However, all
     actions taken by OCR must comport with First Amendment principles, even in cases
     involving private schools that are not directly subject to the First Amendment.
     113
         See, e.g., George Mason University, OCR Case No. 03-94-2086 (law professor’s use
     of a racially derogatory word, as part of an instructional hypothetical regarding verbal
     torts, did not constitute racial harassment); Portland School Dist. 1J, OCR Case No. 10-
     94-1117 (reading teacher’s cho ice to substitute a less offensive term for a racial slur when
     reading an historical novel aloud in class constituted an academic decision on
     presentation of curriculum, not racial harassment).
     114
         See Iota Xi Chapter of Sigma Chi Fraternity v. George Mason University, 993 F.2d
     386 (4th Cir. 1993) (fraternity skit in which white male student dressed as an offensive
     caricature of a black female constituted student expression).
     115
         See Florida Agricultural and Mechanical University, OCR Case No. 04-92-2054 (no
     discrimination in case in which campus newspaper, which welcomed individual opinions
     of all sorts, printed article expressing one student’s viewpoint on white students on
     campus.)
     116
         Tinker v. Des Moines Indep. Community Sch. Dist., 393 U.S. 503, 506 (1969) (neither
     students nor teachers shed their constitutional rights to freedom of expression at the
     schoolhouse gates); Cf. Cohen v. San Bernardino Valley College, 92 F.3d 968, 972 (9th
     Cir. 1996) (holding that a college professor could not be punished for his longstanding
     teaching methods, which included discussion of controversial subjects such as obscenity
     and consensual sex with children, under an unconstitutionally vague sexual harassment
     policy); George Mason University, OCR Case No. 03-94-2086 (law professor’s use of a



                                                  38
EXHIBIT 6
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 102 of 1598




     racially derogatory word, as part of an instructional hypothetical regarding verbal torts,
     did not constitute racial harassment.)
     117
         See, e.g., University of Illinois, OCR Case No. 05-94-2104 (fact that university’s use
     of Native American symbols was offensive to some Native American students and
     employees was not dispositive, in and of itself, in assessing a racially hostile environment
     claim under Title VI.)
     118
         See Meritor, 477 U.S. at 67 (the “mere utterance of an ethnic or racial epithet which
     engenders offensive feelings in an employee” would not affect the conditions of
     employment to a sufficient degree to violate Title VII), quoting Henson, 682 F.2d at 904;
     cf. R.A.V. v. City of St. Paul, 505 U.S. 377, 389 (1992) (citing with approval EEOC’s
     sexual harassment guidelines); Monteiro, 158 F.3d at 1032-34 (9th Cir. 1998) (citing with
     approval OCR’s racial harassment investigative guidance).
     119
         Compare Bethel School Dist. No. 403 v. Fraser, 478 U.S. 675, 685 (1986) (Court
     upheld discipline of high school student for making lewd speech to student assembly,
     noting that “[t]he undoubted freedom to advocate unpopular and controversial issues in
     schools must be balanced against the society’s countervailing interest in teaching students
     the boundaries of socially appropriate behavior.”), with Iota Xi, 993 F.2d 386 (holding
     that, notwithstanding a university’s mission to create a culturally diverse learning
     environment and its substantial interest in maintaining a campus free of discrimination, it
     could not punish students who engaged in an offensive skit with racist and sexist
     overtones).




                                                  39
EXHIBIT 6
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 103 of 1598




                    EXHIBIT 7
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 104 of 1598




EXHIBIT 7
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 105 of 1598




                    EXHIBIT 8
                     Archived Information
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 106 of 1598


                            UNITED STATES DEPARTMENT OF EDUCATION
                                                       OFFICE FOR CIVIL RIGHTS
                                                                                                    THE ASSISTANT SECRETARY


                                                               April 4, 2011


Dear Colleague:

Education has long been recognized as the great equalizer in America. The U.S. Department of
Education and its Office for Civil Rights (OCR) believe that providing all students with an
educational environment free from discrimination is extremely important. The sexual
harassment of students, including sexual violence, interferes with students’ right to receive an
education free from discrimination and, in the case of sexual violence, is a crime.

Title IX of the Education Amendments of 1972 (Title IX), 20 U.S.C. §§ 1681 et seq., and its
implementing regulations, 34 C.F.R. Part 106, prohibit discrimination on the basis of sex in
education programs or activities operated by recipients of Federal financial assistance. Sexual
harassment of students, which includes acts of sexual violence, is a form of sex discrimination
prohibited by Title IX. In order to assist recipients, which include school districts, colleges, and
universities (hereinafter “schools” or “recipients”) in meeting these obligations, this letter 1
explains that the requirements of Title IX pertaining to sexual harassment also cover sexual
violence, and lays out the specific Title IX requirements applicable to sexual violence.2 Sexual
violence, as that term is used in this letter, refers to physical sexual acts perpetrated against a
person’s will or where a person is incapable of giving consent due to the victim’s use of drugs or
alcohol. An individual also may be unable to give consent due to an intellectual or other
disability. A number of different acts fall into the category of sexual violence, including rape,

1
  The Department has determined that this Dear Colleague Letter is a “significant guidance document” under the
Office of Management and Budget’s Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432
(Jan. 25, 2007), available at:
http://www.whitehouse.gov/sites/default/files/omb/assets/regulatory_matters_pdf/012507_good_guidance.pdf.
OCR issues this and other policy guidance to provide recipients with information to assist them in meeting their
obligations, and to provide members of the public with information about their rights, under the civil rights laws
and implementing regulations that we enforce. OCR’s legal authority is based on those laws and regulations. This
letter does not add requirements to applicable law, but provides information and examples to inform recipients
about how OCR evaluates whether covered entities are complying with their legal obligations. If you are interested
in commenting on this guidance, please send an e-mail with your comments to OCR@ed.gov, or write to us at the
following address: Office for Civil Rights, U.S. Department of Education, 400 Maryland Avenue, SW, Washington,
DC 20202.
2
  Use of the term “sexual harassment” throughout this document includes sexual violence unless otherwise noted.
Sexual harassment also may violate Title IV of the Civil Rights Act of 1964 (42 U.S.C. § 2000c), which prohibits
public school districts and colleges from discriminating against students on the basis of sex, among other bases.
The U.S. Department of Justice enforces Title IV.


                                      400 MARYLAND AVE., S.W., WASHINGTON, DC 20202-1100
                                                          www.ed.gov

          The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
                                    by fostering educational excellence and ensuring equal access.
EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 107 of 1598

Page 2 – Dear Colleague Letter: Sexual Violence


sexual assault, sexual battery, and sexual coercion. All such acts of sexual violence are forms of
sexual harassment covered under Title IX.

The statistics on sexual violence are both deeply troubling and a call to action for the nation. A
report prepared for the National Institute of Justice found that about 1 in 5 women are victims
of completed or attempted sexual assault while in college.3 The report also found that
approximately 6.1 percent of males were victims of completed or attempted sexual assault
during college.4 According to data collected under the Jeanne Clery Disclosure of Campus
Security and Campus Crime Statistics Act (Clery Act), 20 U.S.C. § 1092(f), in 2009, college
campuses reported nearly 3,300 forcible sex offenses as defined by the Clery Act. 5 This problem
is not limited to college. During the 2007-2008 school year, there were 800 reported incidents
of rape and attempted rape and 3,800 reported incidents of other sexual batteries at public
high schools. 6 Additionally, the likelihood that a woman with intellectual disabilities will be
sexually assaulted is estimated to be significantly higher than the general population.7 The
Department is deeply concerned about this problem and is committed to ensuring that all
students feel safe in their school, so that they have the opportunity to benefit fully from the
school’s programs and activities.

This letter begins with a discussion of Title IX’s requirements related to student-on-student
sexual harassment, including sexual violence, and explains schools’ responsibility to take
immediate and effective steps to end sexual harassment and sexual violence. These
requirements are discussed in detail in OCR’s Revised Sexual Harassment Guidance issued in
2001 (2001 Guidance). 8 This letter supplements the 2001 Guidance by providing additional
guidance and practical examples regarding the Title IX requirements as they relate to sexual
violence. This letter concludes by discussing the proactive efforts schools can take to prevent
sexual harassment and violence, and by providing examples of remedies that schools and OCR
may use to end such conduct, prevent its recurrence, and address its effects. Although some
examples contained in this letter are applicable only in the postsecondary context, sexual

3
  CHRISTOPHER P. KREBS ET AL., THE CAMPUS SEXUAL ASSAULT STUDY: FINAL REPORT xiii (Nat’l Criminal Justice Reference Serv.,
Oct. 2007), available at http://www.ncjrs.gov/pdffiles1/nij/grants/221153.pdf. This study also found that the
majority of campus sexual assaults occur when women are incapacitated, primarily by alcohol. Id. at xviii.
4
  Id. at 5-5.
5
  U.S. Department of Education, Office of Postsecondary Education, Summary Crime Statistics (data compiled from
reports submitted in compliance with the Clery Act), available at
http://www2.ed.gov/admins/lead/safety/criminal2007-09.pdf. Under the Clery Act, forcible sex offenses are
defined as any sexual act directed against another person, forcibly and/or against that person’s will, or not forcibly
or against the person’s will where the victim is incapable of giving consent. Forcible sex offenses include forcible
rape, forcible sodomy, sexual assault with an object, and forcible fondling. 34 C.F.R. Part 668, Subpt. D, App. A.
6
  SIMONE ROBERS ET AL., INDICATORS OF SCHOOL CRIME AND SAFETY: 2010 at 104 (U.S. Dep’t of Educ. & U.S. Dep’t of Justice,
Nov. 2010), available at http://nces.ed.gov/pubs2011/2011002.pdf.
7
  ERIKA HARRELL & MICHAEL R. RAND, CRIME AGAINST PEOPLE WITH DISABILITIES, 2008 (Bureau of Justice Statistics, U.S. Dep’t
of Justice, Dec. 2010), available at http://bjs.ojp.usdoj.gov/content/pub/pdf/capd08.pdf.
8
  The 2001 Guidance is available on the Department’s Web site at
http://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf. This letter focuses on peer sexual harassment and
violence. Schools’ obligations and the appropriate response to sexual harassment and violence committed by
employees may be different from those described in this letter. Recipients should refer to the 2001 Guidance for
further information about employee harassment of students.


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 108 of 1598

Page 3 – Dear Colleague Letter: Sexual Violence


harassment and violence also are concerns for school districts. The Title IX obligations discussed
in this letter apply equally to school districts unless otherwise noted.

Title IX Requirements Related to Sexual Harassment and Sexual Violence

Schools’ Obligations to Respond to Sexual Harassment and Sexual Violence

Sexual harassment is unwelcome conduct of a sexual nature. It includes unwelcome sexual
advances, requests for sexual favors, and other verbal, nonverbal, or physical conduct of a
sexual nature. Sexual violence is a form of sexual harassment prohibited by Title IX. 9

As explained in OCR’s 2001 Guidance, when a student sexually harasses another student, the
harassing conduct creates a hostile environment if the conduct is sufficiently serious that it
interferes with or limits a student’s ability to participate in or benefit from the school’s
program. The more severe the conduct, the less need there is to show a repetitive series of
incidents to prove a hostile environment, particularly if the harassment is physical. Indeed, a
single or isolated incident of sexual harassment may create a hostile environment if the
incident is sufficiently severe. For instance, a single instance of rape is sufficiently severe to
create a hostile environment.10

Title IX protects students from sexual harassment in a school’s education programs and
activities. This means that Title IX protects students in connection with all the academic,
educational, extracurricular, athletic, and other programs of the school, whether those
programs take place in a school’s facilities, on a school bus, at a class or training program



9
  Title IX also prohibits gender-based harassment, which may include acts of verbal, nonverbal, or physical
aggression, intimidation, or hostility based on sex or sex-stereotyping, even if those acts do not involve conduct of
a sexual nature. The Title IX obligations discussed in this letter also apply to gender-based harassment. Gender-
based harassment is discussed in more detail in the 2001 Guidance, and in the 2010 Dear Colleague letter on
Harassment and Bullying, which is available at http://www2.ed.gov/about/offices/list/ocr/letters/colleague-
201010.pdf.
10
   See, e.g., Jennings v. Univ. of N.C., 444 F.3d 255, 268, 274 n.12 (4th Cir. 2006) (acknowledging that while not an
issue in this case, a single incident of sexual assault or rape could be sufficient to raise a jury question about
whether a hostile environment exists, and noting that courts look to Title VII cases for guidance in analyzing Title IX
sexual harassment claims); Vance v. Spencer Cnty. Pub. Sch. Dist., 231 F.3d 253, 259 n.4 (6th Cir. 2000) (“‘[w]ithin
the context of Title IX, a student’s claim of hostile environment can arise from a single incident’” (quoting Doe v.
Sch. Admin. Dist. No. 19, 66 F. Supp. 2d 57, 62 (D. Me. 1999))); Soper v. Hoben, 195 F.3d 845, 855 (6th Cir. 1999)
(explaining that rape and sexual abuse “obviously qualif[y] as…severe, pervasive, and objectively offensive sexual
harassment”); see also Berry v. Chi. Transit Auth., 618 F.3d 688, 692 (7th Cir. 2010) (in the Title VII context, “a
single act can create a hostile environment if it is severe enough, and instances of uninvited physical contact with
intimate parts of the body are among the most severe types of sexual harassment”); Turner v. Saloon, Ltd., 595
F.3d 679, 686 (7th Cir. 2010) (noting that “‘[o]ne instance of conduct that is sufficiently severe may be enough,’”
which is “especially true when the touching is of an intimate body part” (quoting Jackson v. Cnty. of Racine, 474
F.3d 493, 499 (7th Cir. 2007))); McKinnis v. Crescent Guardian, Inc., 189 F. App’x 307, 310 (5th Cir. 2006) (holding
that “‘the deliberate and unwanted touching of [a plaintiff’s] intimate body parts can constitute severe sexual
harassment’” in Title VII cases (quoting Harvill v. Westward Commc’ns, L.L.C., 433 F.3d 428, 436 (5th Cir. 2005))).


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 109 of 1598

Page 4 – Dear Colleague Letter: Sexual Violence


sponsored by the school at another location, or elsewhere. For example, Title IX protects a
student who is sexually assaulted by a fellow student during a school-sponsored field trip.11

If a school knows or reasonably should know about student-on-student harassment that
creates a hostile environment, Title IX requires the school to take immediate action to eliminate
the harassment, prevent its recurrence, and address its effects. 12 Schools also are required to
publish a notice of nondiscrimination and to adopt and publish grievance procedures. Because
of these requirements, which are discussed in greater detail in the following section, schools
need to ensure that their employees are trained so that they know to report harassment to
appropriate school officials, and so that employees with the authority to address harassment
know how to respond properly. Training for employees should include practical information
about how to identify and report sexual harassment and violence. OCR recommends that this
training be provided to any employees likely to witness or receive reports of sexual harassment
and violence, including teachers, school law enforcement unit employees, school
administrators, school counselors, general counsels, health personnel, and resident advisors.

Schools may have an obligation to respond to student-on-student sexual harassment that
initially occurred off school grounds, outside a school’s education program or activity. If a
student files a complaint with the school, regardless of where the conduct occurred, the school
must process the complaint in accordance with its established procedures. Because students
often experience the continuing effects of off-campus sexual harassment in the educational
setting, schools should consider the effects of the off-campus conduct when evaluating
whether there is a hostile environment on campus. For example, if a student alleges that he or
she was sexually assaulted by another student off school grounds, and that upon returning to
school he or she was taunted and harassed by other students who are the alleged perpetrator’s
friends, the school should take the earlier sexual assault into account in determining whether
there is a sexually hostile environment. The school also should take steps to protect a student
who was assaulted off campus from further sexual harassment or retaliation from the
perpetrator and his or her associates.

Regardless of whether a harassed student, his or her parent, or a third party files a complaint
under the school’s grievance procedures or otherwise requests action on the student’s behalf, a
school that knows, or reasonably should know, about possible harassment must promptly
investigate to determine what occurred and then take appropriate steps to resolve the
situation. As discussed later in this letter, the school’s Title IX investigation is different from any
law enforcement investigation, and a law enforcement investigation does not relieve the school
of its independent Title IX obligation to investigate the conduct. The specific steps in a school’s

11
   Title IX also protects third parties from sexual harassment or violence in a school’s education programs and
activities. For example, Title IX protects a high school student participating in a college’s recruitment program, a
visiting student athlete, and a visitor in a school’s on-campus residence hall. Title IX also protects employees of a
recipient from sexual harassment. For further information about harassment of employees, see 2001 Guidance at
n.1.
12
   This is the standard for administrative enforcement of Title IX and in court cases where plaintiffs are seeking
injunctive relief. See 2001 Guidance at ii-v, 12-13. The standard in private lawsuits for monetary damages is actual
knowledge and deliberate indifference. See Davis v. Monroe Cnty. Bd. of Ed., 526 U.S. 629, 643, 648 (1999).


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 110 of 1598

Page 5 – Dear Colleague Letter: Sexual Violence


investigation will vary depending upon the nature of the allegations, the age of the student or
students involved (particularly in elementary and secondary schools), the size and
administrative structure of the school, and other factors. Yet as discussed in more detail below,
the school’s inquiry must in all cases be prompt, thorough, and impartial. In cases involving
potential criminal conduct, school personnel must determine, consistent with State and local
law, whether appropriate law enforcement or other authorities should be notified. 13

Schools also should inform and obtain consent from the complainant (or the complainant’s
parents if the complainant is under 18 and does not attend a postsecondary institution) before
beginning an investigation. If the complainant requests confidentiality or asks that the
complaint not be pursued, the school should take all reasonable steps to investigate and
respond to the complaint consistent with the request for confidentiality or request not to
pursue an investigation. If a complainant insists that his or her name or other identifiable
information not be disclosed to the alleged perpetrator, the school should inform the
complainant that its ability to respond may be limited.14 The school also should tell the
complainant that Title IX prohibits retaliation, and that school officials will not only take steps
to prevent retaliation but also take strong responsive action if it occurs.

As discussed in the 2001 Guidance, if the complainant continues to ask that his or her name or
other identifiable information not be revealed, the school should evaluate that request in the
context of its responsibility to provide a safe and nondiscriminatory environment for all
students. Thus, the school may weigh the request for confidentiality against the following
factors: the seriousness of the alleged harassment; the complainant’s age; whether there have
been other harassment complaints about the same individual; and the alleged harasser’s rights
to receive information about the allegations if the information is maintained by the school as an
“education record” under the Family Educational Rights and Privacy Act (FERPA), 20 U.S.C.
§ 1232g; 34 C.F.R. Part 99. 15 The school should inform the complainant if it cannot ensure
confidentiality. Even if the school cannot take disciplinary action against the alleged harasser
because the complainant insists on confidentiality, it should pursue other steps to limit the
effects of the alleged harassment and prevent its recurrence. Examples of such steps are
discussed later in this letter.

Compliance with Title IX, such as publishing a notice of nondiscrimination, designating an
employee to coordinate Title IX compliance, and adopting and publishing grievance procedures,
can serve as preventive measures against harassment. Combined with education and training
programs, these measures can help ensure that all students and employees recognize the

13
   In states with mandatory reporting laws, schools may be required to report certain incidents to local law
enforcement or child protection agencies.
14
   Schools should refer to the 2001 Guidance for additional information on confidentiality and the alleged
perpetrator’s due process rights.
15
   For example, the alleged harasser may have a right under FERPA to inspect and review portions of the complaint
that directly relate to him or her. In that case, the school must redact the complainant’s name and other
identifying information before allowing the alleged harasser to inspect and review the sections of the complaint
that relate to him or her. In some cases, such as those where the school is required to report the incident to local
law enforcement or other officials, the school may not be able to maintain the complainant’s confidentiality.


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 111 of 1598

Page 6 – Dear Colleague Letter: Sexual Violence


nature of sexual harassment and violence, and understand that the school will not tolerate such
conduct. Indeed, these measures may bring potentially problematic conduct to the school’s
attention before it becomes serious enough to create a hostile environment. Training for
administrators, teachers, staff, and students also can help ensure that they understand what
types of conduct constitute sexual harassment or violence, can identify warning signals that
may need attention, and know how to respond. More detailed information and examples of
education and other preventive measures are provided later in this letter.

Procedural Requirements Pertaining to Sexual Harassment and Sexual Violence

Recipients of Federal financial assistance must comply with the procedural requirements
outlined in the Title IX implementing regulations. Specifically, a recipient must:

     (A) Disseminate a notice of nondiscrimination; 16

     (B) Designate at least one employee to coordinate its efforts to comply with and carry out
         its responsibilities under Title IX; 17 and

     (C) Adopt and publish grievance procedures providing for prompt and equitable resolution
         of student and employee sex discrimination complaints.18

These requirements apply to all forms of sexual harassment, including sexual violence, and are
important for preventing and effectively responding to sex discrimination. They are discussed in
greater detail below. OCR advises recipients to examine their current policies and procedures
on sexual harassment and sexual violence to determine whether those policies comply with the
requirements articulated in this letter and the 2001 Guidance. Recipients should then
implement changes as needed.

         (A) Notice of Nondiscrimination

The Title IX regulations require that each recipient publish a notice of nondiscrimination stating
that the recipient does not discriminate on the basis of sex in its education programs and
activities, and that Title IX requires it not to discriminate in such a manner. 19 The notice must
state that inquiries concerning the application of Title IX may be referred to the recipient’s Title
IX coordinator or to OCR. It should include the name or title, office address, telephone number,
and e-mail address for the recipient’s designated Title IX coordinator.

The notice must be widely distributed to all students, parents of elementary and secondary
students, employees, applicants for admission and employment, and other relevant persons.
OCR recommends that the notice be prominently posted on school Web sites and at various

16
   34 C.F.R. § 106.9.
17
   Id. § 106.8(a).
18
   Id. § 106.8(b).
19
   Id. § 106.9(a).


EXHIBIT 8
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 112 of 1598

Page 7 – Dear Colleague Letter: Sexual Violence


locations throughout the school or campus and published in electronic and printed publications
of general distribution that provide information to students and employees about the school’s
services and policies. The notice should be available and easily accessible on an ongoing basis.

Title IX does not require a recipient to adopt a policy specifically prohibiting sexual harassment
or sexual violence. As noted in the 2001 Guidance, however, a recipient’s general policy
prohibiting sex discrimination will not be considered effective and would violate Title IX if,
because of the lack of a specific policy, students are unaware of what kind of conduct
constitutes sexual harassment, including sexual violence, or that such conduct is prohibited sex
discrimination. OCR therefore recommends that a recipient’s nondiscrimination policy state
that prohibited sex discrimination covers sexual harassment, including sexual violence, and that
the policy include examples of the types of conduct that it covers.

            (B) Title IX Coordinator

The Title IX regulations require a recipient to notify all students and employees of the name or
title and contact information of the person designated to coordinate the recipient’s compliance
with Title IX.20 The coordinator’s responsibilities include overseeing all Title IX complaints and
identifying and addressing any patterns or systemic problems that arise during the review of
such complaints. The Title IX coordinator or designee should be available to meet with students
as needed. If a recipient designates more than one Title IX coordinator, the notice should
describe each coordinator’s responsibilities (e.g., who will handle complaints by students,
faculty, and other employees). The recipient should designate one coordinator as having
ultimate oversight responsibility, and the other coordinators should have titles clearly showing
that they are in a deputy or supporting role to the senior coordinator. The Title IX coordinators
should not have other job responsibilities that may create a conflict of interest. For example,
serving as the Title IX coordinator and a disciplinary hearing board member or general counsel
may create a conflict of interest.

Recipients must ensure that employees designated to serve as Title IX coordinators have
adequate training on what constitutes sexual harassment, including sexual violence, and that
they understand how the recipient’s grievance procedures operate. Because sexual violence
complaints often are filed with the school’s law enforcement unit, all school law enforcement
unit employees should receive training on the school’s Title IX grievance procedures and any
other procedures used for investigating reports of sexual violence. In addition, these employees
should receive copies of the school’s Title IX policies. Schools should instruct law enforcement
unit employees both to notify complainants of their right to file a Title IX sex discrimination
complaint with the school in addition to filing a criminal complaint, and to report incidents of
sexual violence to the Title IX coordinator if the complainant consents. The school’s Title IX
coordinator or designee should be available to provide assistance to school law enforcement
unit employees regarding how to respond appropriately to reports of sexual violence. The Title
IX coordinator also should be given access to school law enforcement unit investigation notes

20
     Id. § 106.8(a).



EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 113 of 1598

Page 8 – Dear Colleague Letter: Sexual Violence


and findings as necessary for the Title IX investigation, so long as it does not compromise the
criminal investigation.

        (C) Grievance Procedures

The Title IX regulations require all recipients to adopt and publish grievance procedures
providing for the prompt and equitable resolution of sex discrimination complaints. 21 The
grievance procedures must apply to sex discrimination complaints filed by students against
school employees, other students, or third parties.

Title IX does not require a recipient to provide separate grievance procedures for sexual
harassment and sexual violence complaints. Therefore, a recipient may use student disciplinary
procedures or other separate procedures to resolve such complaints. Any procedures used to
adjudicate complaints of sexual harassment or sexual violence, including disciplinary
procedures, however, must meet the Title IX requirement of affording a complainant a prompt
and equitable resolution. 22 These requirements are discussed in greater detail below. If the
recipient relies on disciplinary procedures for Title IX compliance, the Title IX coordinator
should review the recipient’s disciplinary procedures to ensure that the procedures comply
with the prompt and equitable requirements of Title IX.23

Grievance procedures generally may include voluntary informal mechanisms (e.g., mediation)
for resolving some types of sexual harassment complaints. OCR has frequently advised
recipients, however, that it is improper for a student who complains of harassment to be
required to work out the problem directly with the alleged perpetrator, and certainly not
without appropriate involvement by the school (e.g., participation by a trained counselor, a
trained mediator, or, if appropriate, a teacher or administrator). In addition, as stated in the
2001 Guidance, the complainant must be notified of the right to end the informal process at
any time and begin the formal stage of the complaint process. Moreover, in cases involving
allegations of sexual assault, mediation is not appropriate even on a voluntary basis. OCR
recommends that recipients clarify in their grievance procedures that mediation will not be
used to resolve sexual assault complaints.



21
   Id. § 106.8(b). Title IX also requires recipients to adopt and publish grievance procedures for employee
complaints of sex discrimination.
22
   These procedures must apply to all students, including athletes. If a complaint of sexual violence involves a
student athlete, the school must follow its standard procedures for resolving sexual violence complaints. Such
complaints must not be addressed solely by athletics department procedures. Additionally, if an alleged
perpetrator is an elementary or secondary student with a disability, schools must follow the procedural safeguards
in the Individuals with Disabilities Education Act (at 20 U.S.C. § 1415 and 34 C.F.R. §§ 300.500-300.519, 300.530-
300.537) as well as the requirements of Section 504 of the Rehabilitation Act of 1973 (at 34 C.F.R. §§ 104.35-
104.36) when conducting the investigation and hearing.
23
   A school may not absolve itself of its Title IX obligations to investigate and resolve complaints of sexual
harassment or violence by delegating, whether through express contractual agreement or other less formal
arrangement, the responsibility to administer school discipline to school resource officers or “contract” law
enforcement officers. See 34 C.F.R. § 106.4.


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 114 of 1598

Page 9 – Dear Colleague Letter: Sexual Violence


        Prompt and Equitable Requirements

As stated in the 2001 Guidance, OCR has identified a number of elements in evaluating whether
a school’s grievance procedures provide for prompt and equitable resolution of sexual
harassment complaints. These elements also apply to sexual violence complaints because, as
explained above, sexual violence is a form of sexual harassment. OCR will review all aspects of a
school’s grievance procedures, including the following elements that are critical to achieve
compliance with Title IX:
    • Notice to students, parents of elementary and secondary students, and employees of
        the grievance procedures, including where complaints may be filed;
    • Application of the procedures to complaints alleging harassment carried out by
        employees, other students, or third parties;
    • Adequate, reliable, and impartial investigation of complaints, including the opportunity
        for both parties to present witnesses and other evidence;
    • Designated and reasonably prompt time frames for the major stages of the complaint
        process;
    • Notice to parties of the outcome of the complaint; 24 and
    • An assurance that the school will take steps to prevent recurrence of any harassment
        and to correct its discriminatory effects on the complainant and others, if appropriate.

As noted in the 2001 Guidance, procedures adopted by schools will vary in detail, specificity,
and components, reflecting differences in the age of students, school sizes and administrative
structures, State or local legal requirements, and past experiences. Although OCR examines
whether all applicable elements are addressed when investigating sexual harassment
complaints, this letter focuses on those elements where our work indicates that more
clarification and explanation are needed, including:

        (A) Notice of the grievance procedures

The procedures for resolving complaints of sex discrimination, including sexual harassment,
should be written in language appropriate to the age of the school’s students, easily
understood, easily located, and widely distributed. OCR recommends that the grievance
procedures be prominently posted on school Web sites; sent electronically to all members of
the school community; available at various locations throughout the school or campus; and
summarized in or attached to major publications issued by the school, such as handbooks,
codes of conduct, and catalogs for students, parents of elementary and secondary students,
faculty, and staff.

        (B) Adequate, Reliable, and Impartial Investigation of Complaints

OCR’s work indicates that a number of issues related to an adequate, reliable, and impartial
investigation arise in sexual harassment and violence complaints. In some cases, the conduct
24
  “Outcome” does not refer to information about disciplinary sanctions unless otherwise noted. Notice of the
outcome is discussed in greater detail in Section D below.


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 115 of 1598

Page 10 – Dear Colleague Letter: Sexual Violence


may constitute both sexual harassment under Title IX and criminal activity. Police investigations
may be useful for fact-gathering; but because the standards for criminal investigations are
different, police investigations or reports are not determinative of whether sexual harassment
or violence violates Title IX. Conduct may constitute unlawful sexual harassment under Title IX
even if the police do not have sufficient evidence of a criminal violation. In addition, a criminal
investigation into allegations of sexual violence does not relieve the school of its duty under
Title IX to resolve complaints promptly and equitably.

A school should notify a complainant of the right to file a criminal complaint, and should not
dissuade a victim from doing so either during or after the school’s internal Title IX investigation.
For instance, if a complainant wants to file a police report, the school should not tell the
complainant that it is working toward a solution and instruct, or ask, the complainant to wait to
file the report.

Schools should not wait for the conclusion of a criminal investigation or criminal proceeding to
begin their own Title IX investigation and, if needed, must take immediate steps to protect the
student in the educational setting. For example, a school should not delay conducting its own
investigation or taking steps to protect the complainant because it wants to see whether the
alleged perpetrator will be found guilty of a crime. Any agreement or Memorandum of
Understanding (MOU) with a local police department must allow the school to meet its Title IX
obligation to resolve complaints promptly and equitably. Although a school may need to delay
temporarily the fact-finding portion of a Title IX investigation while the police are gathering
evidence, once notified that the police department has completed its gathering of evidence
(not the ultimate outcome of the investigation or the filing of any charges), the school must
promptly resume and complete its fact-finding for the Title IX investigation. 25 Moreover,
nothing in an MOU or the criminal investigation itself should prevent a school from notifying
complainants of their Title IX rights and the school’s grievance procedures, or from taking
interim steps to ensure the safety and well-being of the complainant and the school community
while the law enforcement agency’s fact-gathering is in progress. OCR also recommends that a
school’s MOU include clear policies on when a school will refer a matter to local law
enforcement.

As noted above, the Title IX regulation requires schools to provide equitable grievance
procedures. As part of these procedures, schools generally conduct investigations and hearings
to determine whether sexual harassment or violence occurred. In addressing complaints filed
with OCR under Title IX, OCR reviews a school’s procedures to determine whether the school is
using a preponderance of the evidence standard to evaluate complaints. The Supreme Court
has applied a preponderance of the evidence standard in civil litigation involving discrimination
under Title VII of the Civil Rights Act of 1964 (Title VII), 42 U.S.C. §§ 2000e et seq. Like Title IX,



25
  In one recent OCR sexual violence case, the prosecutor’s office informed OCR that the police department’s
evidence gathering stage typically takes three to ten calendar days, although the delay in the school’s investigation
may be longer in certain instances.


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 116 of 1598

Page 11 – Dear Colleague Letter: Sexual Violence


Title VII prohibits discrimination on the basis of sex. 26 OCR also uses a preponderance of the
evidence standard when it resolves complaints against recipients. For instance, OCR’s Case
Processing Manual requires that a noncompliance determination be supported by the
preponderance of the evidence when resolving allegations of discrimination under all the
statutes enforced by OCR, including Title IX. 27 OCR also uses a preponderance of the evidence
standard in its fund termination administrative hearings. 28 Thus, in order for a school’s
grievance procedures to be consistent with Title IX standards, the school must use a
preponderance of the evidence standard (i.e., it is more likely than not that sexual harassment
or violence occurred). The “clear and convincing” standard (i.e., it is highly probable or
reasonably certain that the sexual harassment or violence occurred), currently used by some
schools, is a higher standard of proof. Grievance procedures that use this higher standard are
inconsistent with the standard of proof established for violations of the civil rights laws, and are
thus not equitable under Title IX. Therefore, preponderance of the evidence is the appropriate
standard for investigating allegations of sexual harassment or violence.

Throughout a school’s Title IX investigation, including at any hearing, the parties must have an
equal opportunity to present relevant witnesses and other evidence. The complainant and the
alleged perpetrator must be afforded similar and timely access to any information that will be
used at the hearing.29 For example, a school should not conduct a pre-hearing meeting during
which only the alleged perpetrator is present and given an opportunity to present his or her
side of the story, unless a similar meeting takes place with the complainant; a hearing officer or
disciplinary board should not allow only the alleged perpetrator to present character witnesses
at a hearing; and a school should not allow the alleged perpetrator to review the complainant’s


26
   See, e.g., Desert Palace, Inc. v. Costa, 539 U.S. 90, 99 (2003) (noting that under the “conventional rule of civil
litigation,” the preponderance of the evidence standard generally applies in cases under Title VII); Price
Waterhouse v. Hopkins, 490 U.S. 228, 252-55 (1989) (approving preponderance standard in Title VII sex
discrimination case) (plurality opinion); id. at 260 (White, J., concurring in the judgment); id. at 261 (O’Connor, J.,
concurring in the judgment). The 2001 Guidance noted (on page vi) that “[w]hile Gebser and Davis made clear that
Title VII agency principles do not apply in determining liability for money damages under Title IX, the Davis Court
also indicated, through its specific references to Title VII caselaw, that Title VII remains relevant in determining
what constitutes hostile environment sexual harassment under Title IX.” See also Jennings v. Univ. of N.C., 482 F.3d
686, 695 (4th Cir. 2007) (“We look to case law interpreting Title VII of the Civil Rights Act of 1964 for guidance in
evaluating a claim brought under Title IX.”).
27
   OCR’s Case Processing Manual is available on the Department’s Web site, at
http://www2.ed.gov/about/offices/list/ocr/docs/ocrcpm.html.
28
   The Title IX regulations adopt the procedural provisions applicable to Title VI of the Civil Rights Act of 1964. See
34 C.F.R. § 106.71 (“The procedural provisions applicable to Title VI of the Civil Rights Act of 1964 are hereby
adopted and incorporated herein by reference.”). The Title VI regulations apply the Administrative Procedure Act
to administrative hearings required prior to termination of Federal financial assistance and require that
termination decisions be “supported by and in accordance with the reliable, probative and substantial evidence.”
5 U.S.C. § 556(d). The Supreme Court has interpreted “reliable, probative and substantial evidence” as a direction
to use the preponderance standard. See Steadman v. SEC, 450 U.S. 91, 98-102 (1981).
29
   Access to this information must be provided consistent with FERPA. For example, if a school introduces an
alleged perpetrator’s prior disciplinary records to support a tougher disciplinary penalty, the complainant would
not be allowed access to those records. Additionally, access should not be given to privileged or confidential
information. For example, the alleged perpetrator should not be given access to communications between the
complainant and a counselor or information regarding the complainant’s sexual history.


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 117 of 1598

Page 12 – Dear Colleague Letter: Sexual Violence


statement without also allowing the complainant to review the alleged perpetrator’s
statement.

While OCR does not require schools to permit parties to have lawyers at any stage of the
proceedings, if a school chooses to allow the parties to have their lawyers participate in the
proceedings, it must do so equally for both parties. Additionally, any school-imposed
restrictions on the ability of lawyers to speak or otherwise participate in the proceedings should
apply equally. OCR strongly discourages schools from allowing the parties personally to
question or cross-examine each other during the hearing. Allowing an alleged perpetrator to
question an alleged victim directly may be traumatic or intimidating, thereby possibly escalating
or perpetuating a hostile environment. OCR also recommends that schools provide an appeals
process. If a school provides for appeal of the findings or remedy, it must do so for both parties.
Schools must maintain documentation of all proceedings, which may include written findings of
facts, transcripts, or audio recordings.

All persons involved in implementing a recipient’s grievance procedures (e.g., Title IX
coordinators, investigators, and adjudicators) must have training or experience in handling
complaints of sexual harassment and sexual violence, and in the recipient’s grievance
procedures. The training also should include applicable confidentiality requirements. In sexual
violence cases, the fact-finder and decision-maker also should have adequate training or
knowledge regarding sexual violence. 30 Additionally, a school’s investigation and hearing
processes cannot be equitable unless they are impartial. Therefore, any real or perceived
conflicts of interest between the fact-finder or decision-maker and the parties should be
disclosed.

Public and state-supported schools must provide due process to the alleged perpetrator.
However, schools should ensure that steps taken to accord due process rights to the alleged
perpetrator do not restrict or unnecessarily delay the Title IX protections for the complainant.

        (C) Designated and Reasonably Prompt Time Frames

OCR will evaluate whether a school’s grievance procedures specify the time frames for all major
stages of the procedures, as well as the process for extending timelines. Grievance procedures
should specify the time frame within which: (1) the school will conduct a full investigation of
the complaint; (2) both parties receive a response regarding the outcome of the complaint; and
(3) the parties may file an appeal, if applicable. Both parties should be given periodic status
updates. Based on OCR experience, a typical investigation takes approximately 60 calendar days
following receipt of the complaint. Whether OCR considers complaint resolutions to be timely,
however, will vary depending on the complexity of the investigation and the severity and extent
of the harassment. For example, the resolution of a complaint involving multiple incidents with
multiple complainants likely would take longer than one involving a single incident that


30
  For instance, if an investigation or hearing involves forensic evidence, that evidence should be reviewed by a
trained forensic examiner.


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 118 of 1598

Page 13 – Dear Colleague Letter: Sexual Violence


occurred in a classroom during school hours with a single complainant.

         (D) Notice of Outcome

Both parties must be notified, in writing, about the outcome of both the complaint and any
appeal, 31 i.e., whether harassment was found to have occurred. OCR recommends that schools
provide the written determination of the final outcome to the complainant and the alleged
perpetrator concurrently. Title IX does not require the school to notify the alleged perpetrator
of the outcome before it notifies the complainant.

Due to the intersection of Title IX and FERPA requirements, OCR recognizes that there may be
confusion regarding what information a school may disclose to the complainant. 32 FERPA
generally prohibits the nonconsensual disclosure of personally identifiable information from a
student’s “education record.” However, as stated in the 2001 Guidance, FERPA permits a school
to disclose to the harassed student information about the sanction imposed upon a student
who was found to have engaged in harassment when the sanction directly relates to the
harassed student. This includes an order that the harasser stay away from the harassed
student, or that the harasser is prohibited from attending school for a period of time, or
transferred to other classes or another residence hall. 33 Disclosure of other information in the
student’s “education record,” including information about sanctions that do not relate to the
harassed student, may result in a violation of FERPA.

Further, when the conduct involves a crime of violence or a non-forcible sex offense, 34 FERPA
permits a postsecondary institution to disclose to the alleged victim the final results of a
31
   As noted previously, “outcome” does not refer to information about disciplinary sanctions unless otherwise
noted.
32
   In 1994, Congress amended the General Education Provisions Act (GEPA), of which FERPA is a part, to state that
nothing in GEPA “shall be construed to affect the applicability of title VI of the Civil Rights Act of 1964, title IX of
Education Amendments of 1972, title V of the Rehabilitation Act of 1973, the Age Discrimination Act, or other
statutes prohibiting discrimination, to any applicable program.” 20 U.S.C. § 1221(d). The Department interprets
this provision to mean that FERPA continues to apply in the context of Title IX enforcement, but if there is a direct
conflict between the requirements of FERPA and the requirements of Title IX, such that enforcement of FERPA
would interfere with the primary purpose of Title IX to eliminate sex-based discrimination in schools, the
requirements of Title IX override any conflicting FERPA provisions. See 2001 Guidance at vii.
33
   This information directly relates to the complainant and is particularly important in sexual harassment cases
because it affects whether a hostile environment has been eliminated. Because seeing the perpetrator may be
traumatic, a complainant in a sexual harassment case may continue to be subject to a hostile environment if he or
she does not know when the perpetrator will return to school or whether he or she will continue to share classes
or a residence hall with the perpetrator. This information also directly affects a complainant’s decision regarding
how to work with the school to eliminate the hostile environment and prevent its recurrence. For instance, if a
complainant knows that the perpetrator will not be at school or will be transferred to other classes or another
residence hall for the rest of the year, the complainant may be less likely to want to transfer to another school or
change classes, but if the perpetrator will be returning to school after a few days or weeks, or remaining in the
complainant’s classes or residence hall, the complainant may want to transfer schools or change classes to avoid
contact. Thus, the complainant cannot make an informed decision about how best to respond without this
information.
34
   Under the FERPA regulations, crimes of violence include arson; assault offenses (aggravated assault, simple
assault, intimidation); burglary; criminal homicide (manslaughter by negligence); criminal homicide (murder and


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 119 of 1598

Page 14 – Dear Colleague Letter: Sexual Violence


disciplinary proceeding against the alleged perpetrator, regardless of whether the institution
concluded that a violation was committed. 35 Additionally, a postsecondary institution may
disclose to anyone—not just the alleged victim—the final results of a disciplinary proceeding if
it determines that the student is an alleged perpetrator of a crime of violence or a non-forcible
sex offense, and, with respect to the allegation made, the student has committed a violation of
the institution’s rules or policies. 36

Postsecondary institutions also are subject to additional rules under the Clery Act. This law,
which applies to postsecondary institutions that participate in Federal student financial aid
programs, requires that “both the accuser and the accused must be informed of the outcome 37
of any institutional disciplinary proceeding brought alleging a sex offense.” 38 Compliance with
this requirement does not constitute a violation of FERPA. Furthermore, the FERPA limitations
on redisclosure of information do not apply to information that postsecondary institutions are
required to disclose under the Clery Act. 39 Accordingly, postsecondary institutions may not
require a complainant to abide by a nondisclosure agreement, in writing or otherwise, that
would prevent the redisclosure of this information.

Steps to Prevent Sexual Harassment and Sexual Violence and Correct its Discriminatory
Effects on the Complainant and Others

Education and Prevention

In addition to ensuring full compliance with Title IX, schools should take proactive measures to
prevent sexual harassment and violence. OCR recommends that all schools implement
preventive education programs and make victim resources, including comprehensive victim
services, available. Schools may want to include these education programs in their
(1) orientation programs for new students, faculty, staff, and employees; (2) training for
students who serve as advisors in residence halls; (3) training for student athletes and coaches;
and (4) school assemblies and “back to school nights.” These programs should include a


non-negligent manslaughter); destruction, damage or vandalism of property; kidnapping/abduction; robbery; and
forcible sex offenses. Forcible sex offenses are defined as any sexual act directed against another person forcibly or
against that person’s will, or not forcibly or against the person’s will where the victim is incapable of giving
consent. Forcible sex offenses include rape, sodomy, sexual assault with an object, and forcible fondling. Non-
forcible sex offenses are incest and statutory rape. 34 C.F.R. Part 99, App. A.
35
   34 C.F.R. § 99.31(a)(13). For purposes of 34 C.F.R. §§ 99.31(a)(13)-(14), disclosure of “final results” is limited to
the name of the alleged perpetrator, any violation found to have been committed, and any sanction imposed
against the perpetrator by the school. 34 C.F.R. § 99.39.
36
   34 C.F.R. § 99.31(a)(14).
37
   For purposes of the Clery Act, “outcome” means the institution’s final determination with respect to the alleged
sex offense and any sanctions imposed against the accused. 34 C.F.R. § 668.46(b)(11)(vi)(B).
38
   34 C.F.R. § 668.46(b)(11)(vi)(B). Under the Clery Act, forcible sex offenses are defined as any sexual act directed
against another person forcibly or against that person’s will, or not forcibly or against the person’s will where the
person is incapable of giving consent. Forcible sex offenses include forcible rape, forcible sodomy, sexual assault
with an object, and forcible fondling. Non-forcible sex offenses include incest and statutory rape. 34 C.F.R. Part
668, Subpt. D, App. A.
39
   34 C.F.R. § 99.33(c).


EXHIBIT 8
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 120 of 1598

Page 15 – Dear Colleague Letter: Sexual Violence


discussion of what constitutes sexual harassment and sexual violence, the school’s policies and
disciplinary procedures, and the consequences of violating these policies.

The education programs also should include information aimed at encouraging students to
report incidents of sexual violence to the appropriate school and law enforcement authorities.
Schools should be aware that victims or third parties may be deterred from reporting incidents
if alcohol, drugs, or other violations of school or campus rules were involved. 40 As a result,
schools should consider whether their disciplinary policies have a chilling effect on victims’ or
other students’ reporting of sexual violence offenses. For example, OCR recommends that
schools inform students that the schools’ primary concern is student safety, that any other
rules violations will be addressed separately from the sexual violence allegation, and that use of
alcohol or drugs never makes the victim at fault for sexual violence.

OCR also recommends that schools develop specific sexual violence materials that include the
schools’ policies, rules, and resources for students, faculty, coaches, and administrators.
Schools also should include such information in their employee handbook and any handbooks
that student athletes and members of student activity groups receive. These materials should
include where and to whom students should go if they are victims of sexual violence. These
materials also should tell students and school employees what to do if they learn of an incident
of sexual violence. Schools also should assess student activities regularly to ensure that the
practices and behavior of students do not violate the schools’ policies against sexual
harassment and sexual violence.

Remedies and Enforcement

As discussed above, if a school determines that sexual harassment that creates a hostile
environment has occurred, it must take immediate action to eliminate the hostile environment,
prevent its recurrence, and address its effects. In addition to counseling or taking disciplinary
action against the harasser, effective corrective action may require remedies for the
complainant, as well as changes to the school’s overall services or policies. Examples of these
actions are discussed in greater detail below.

Title IX requires a school to take steps to protect the complainant as necessary, including taking
interim steps before the final outcome of the investigation. The school should undertake these
steps promptly once it has notice of a sexual harassment or violence allegation. The school
should notify the complainant of his or her options to avoid contact with the alleged
perpetrator and allow students to change academic or living situations as appropriate. For
instance, the school may prohibit the alleged perpetrator from having any contact with the
complainant pending the results of the school’s investigation. When taking steps to separate
the complainant and alleged perpetrator, a school should minimize the burden on the

40
  The Department’s Higher Education Center for Alcohol, Drug Abuse, and Violence Prevention (HEC) helps
campuses and communities address problems of alcohol, other drugs, and violence by identifying effective
strategies and programs based upon the best prevention science. Information on HEC resources and technical
assistance can be found at www.higheredcenter.org.


EXHIBIT 8
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 121 of 1598

Page 16 – Dear Colleague Letter: Sexual Violence


complainant, and thus should not, as a matter of course, remove complainants from classes or
housing while allowing alleged perpetrators to remain. In addition, schools should ensure that
complainants are aware of their Title IX rights and any available resources, such as counseling,
health, and mental health services, and their right to file a complaint with local law
enforcement. 41

Schools should be aware that complaints of sexual harassment or violence may be followed by
retaliation by the alleged perpetrator or his or her associates. For instance, friends of the
alleged perpetrator may subject the complainant to name-calling and taunting. As part of their
Title IX obligations, schools must have policies and procedures in place to protect against
retaliatory harassment. At a minimum, schools must ensure that complainants and their
parents, if appropriate, know how to report any subsequent problems, and should follow-up
with complainants to determine whether any retaliation or new incidents of harassment have
occurred.

When OCR finds that a school has not taken prompt and effective steps to respond to sexual
harassment or violence, OCR will seek appropriate remedies for both the complainant and the
broader student population. When conducting Title IX enforcement activities, OCR seeks to
obtain voluntary compliance from recipients. When a recipient does not come into compliance
voluntarily, OCR may initiate proceedings to withdraw Federal funding by the Department or
refer the case to the U.S. Department of Justice for litigation.

Schools should proactively consider the following remedies when determining how to respond
to sexual harassment or violence. These are the same types of remedies that OCR would seek in
its cases.

Depending on the specific nature of the problem, remedies for the complainant might include,
but are not limited to: 42
   • providing an escort to ensure that the complainant can move safely between classes
       and activities;
   • ensuring that the complainant and alleged perpetrator do not attend the same classes;
   • moving the complainant or alleged perpetrator to a different residence hall or, in the
       case of an elementary or secondary school student, to another school within the
       district;
   • providing counseling services;
   • providing medical services;
   • providing academic support services, such as tutoring;


41
   The Clery Act requires postsecondary institutions to develop and distribute a statement of policy that informs
students of their options to notify proper law enforcement authorities, including campus and local police, and the
option to be assisted by campus personnel in notifying such authorities. The policy also must notify students of
existing counseling, mental health, or other student services for victims of sexual assault, both on campus and in
the community. 20 U.S.C. §§ 1092(f)(8)(B)(v)-(vi).
42
   Some of these remedies also can be used as interim measures before the school’s investigation is complete.


EXHIBIT 8
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 122 of 1598

Page 17 – Dear Colleague Letter: Sexual Violence


     •    arranging for the complainant to re-take a course or withdraw from a class without
          penalty, including ensuring that any changes do not adversely affect the complainant’s
          academic record; and
     •    reviewing any disciplinary actions taken against the complainant to see if there is a
          causal connection between the harassment and the misconduct that may have resulted
          in the complainant being disciplined.43

Remedies for the broader student population might include, but are not limited to:
Counseling and Training
   • offering counseling, health, mental health, or other holistic and comprehensive victim
      services to all students affected by sexual harassment or sexual violence, and notifying
      students of campus and community counseling, health, mental health, and other
      student services;
   • designating an individual from the school’s counseling center to be “on call” to assist
      victims of sexual harassment or violence whenever needed;
   • training the Title IX coordinator and any other employees who are involved in
      processing, investigating, or resolving complaints of sexual harassment or sexual
      violence, including providing training on:
          o the school’s Title IX responsibilities to address allegations of sexual harassment
              or violence
          o how to conduct Title IX investigations
          o information on the link between alcohol and drug abuse and sexual harassment
              or violence and best practices to address that link;
   • training all school law enforcement unit personnel on the school’s Title IX
      responsibilities and handling of sexual harassment or violence complaints;
   • training all employees who interact with students regularly on recognizing and
      appropriately addressing allegations of sexual harassment or violence under Title IX; and
   • informing students of their options to notify proper law enforcement authorities,
      including school and local police, and the option to be assisted by school employees in
      notifying those authorities.

Development of Materials and Implementation of Policies and Procedures
   • developing materials on sexual harassment and violence, which should be distributed to
      students during orientation and upon receipt of complaints, as well as widely posted
      throughout school buildings and residence halls, and which should include:
          o what constitutes sexual harassment or violence
          o what to do if a student has been the victim of sexual harassment or violence
          o contact information for counseling and victim services on and off school grounds
          o how to file a complaint with the school
          o how to contact the school’s Title IX coordinator


43
  For example, if the complainant was disciplined for skipping a class in which the harasser was enrolled, the
school should review the incident to determine if the complainant skipped the class to avoid contact with the
harasser.


EXHIBIT 8
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 123 of 1598

Page 18 – Dear Colleague Letter: Sexual Violence


              o what the school will do to respond to allegations of sexual harassment or
                  violence, including the interim measures that can be taken
     •    requiring the Title IX coordinator to communicate regularly with the school’s law
          enforcement unit investigating cases and to provide information to law enforcement
          unit personnel regarding Title IX requirements; 44
     •    requiring the Title IX coordinator to review all evidence in a sexual harassment or sexual
          violence case brought before the school’s disciplinary committee to determine whether
          the complainant is entitled to a remedy under Title IX that was not available through the
          disciplinary committee; 45
     •    requiring the school to create a committee of students and school officials to identify
          strategies for ensuring that students:
              o know the school’s prohibition against sex discrimination, including sexual
                  harassment and violence
              o recognize sex discrimination, sexual harassment, and sexual violence when they
                  occur
              o understand how and to whom to report any incidents
              o know the connection between alcohol and drug abuse and sexual harassment or
                  violence
              o feel comfortable that school officials will respond promptly and equitably to
                  reports of sexual harassment or violence;
     •    issuing new policy statements or other steps that clearly communicate that the school
          does not tolerate sexual harassment and violence and will respond to any incidents and
          to any student who reports such incidents; and
     •    revising grievance procedures used to handle sexual harassment and violence
          complaints to ensure that they are prompt and equitable, as required by Title IX.

School Investigations and Reports to OCR
   • conducting periodic assessments of student activities to ensure that the practices and
        behavior of students do not violate the school’s policies against sexual harassment and
        violence;
   • investigating whether any other students also may have been subjected to sexual
        harassment or violence;
   • investigating whether school employees with knowledge of allegations of sexual
        harassment or violence failed to carry out their duties in responding to those
        allegations;
   • conducting, in conjunction with student leaders, a school or campus “climate check” to
        assess the effectiveness of efforts to ensure that the school is free from sexual
        harassment and violence, and using the resulting information to inform future proactive
        steps that will be taken by the school; and


44
   Any personally identifiable information from a student’s education record that the Title IX coordinator provides
to the school’s law enforcement unit is subject to FERPA’s nondisclosure requirements.
45
   For example, the disciplinary committee may lack the power to implement changes to the complainant’s class
schedule or living situation so that he or she does not come in contact with the alleged perpetrator.


EXHIBIT 8
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 124 of 1598

Page 19 – Dear Colleague Letter: Sexual Violence


     •    submitting to OCR copies of all grievances filed by students alleging sexual harassment
          or violence, and providing OCR with documentation related to the investigation of each
          complaint, such as witness interviews, investigator notes, evidence submitted by the
          parties, investigative reports and summaries, any final disposition letters, disciplinary
          records, and documentation regarding any appeals.

Conclusion

The Department is committed to ensuring that all students feel safe and have the opportunity
to benefit fully from their schools’ education programs and activities. As part of this
commitment, OCR provides technical assistance to assist recipients in achieving voluntary
compliance with Title IX.

If you need additional information about Title IX, have questions regarding OCR’s policies, or seek
technical assistance, please contact the OCR enforcement office that serves your state or territory.
The list of offices is available at http://wdcrobcolp01.ed.gov/CFAPPS/OCR/contactus.cfm.
Additional information about addressing sexual violence, including victim resources and
information for schools, is available from the U.S. Department of Justice’s Office on Violence
Against Women (OVW) at http://www.ovw.usdoj.gov/. 46

Thank you for your prompt attention to this matter. I look forward to continuing our work
together to ensure that all students have an equal opportunity to learn in a safe and respectful
school climate.

                                                      Sincerely,

                                                        /s/

                                                      Russlynn Ali
                                                      Assistant Secretary for Civil Rights




46
  OVW also administers the Grants to Reduce Domestic Violence, Dating Violence, Sexual Assault, and Stalking on
Campus Program. This Federal funding is designed to encourage institutions of higher education to adopt
comprehensive, coordinated responses to domestic violence, dating violence, sexual assault, and stalking. Under
this competitive grant program, campuses, in partnership with community-based nonprofit victim advocacy
organizations and local criminal justice or civil legal agencies, must adopt protocols and policies to treat these
crimes as serious offenses and develop victim service programs and campus policies that ensure victim safety,
offender accountability, and the prevention of such crimes. OVW recently released the first solicitation for the
Services, Training, Education, and Policies to Reduce Domestic Violence, Dating Violence, Sexual Assault and
Stalking in Secondary Schools Grant Program. This innovative grant program will support a broad range of
activities, including training for school administrators, faculty, and staff; development of policies and procedures
for responding to these crimes; holistic and appropriate victim services; development of effective prevention
strategies; and collaborations with mentoring organizations to support middle and high school student victims.


EXHIBIT 8
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 125 of 1598




                    EXHIBIT 9
                      Archived Information
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 126 of 1598




                         UNITED STATES DEPARTMENT OF EDUCATION
                                            OFFICE FOR CIVIL RIGHTS

                                                                                     THE ASSISTANT SECRETARY


                          Questions and Answers on Title IX and Sexual Violence1

Title IX of the Education Amendments of 1972 (“Title IX”)2 is a federal civil rights law that prohibits
discrimination on the basis of sex in federally funded education programs and activities. All public
and private elementary and secondary schools, school districts, colleges, and universities receiving
any federal financial assistance (hereinafter “schools”, “recipients”, or “recipient institutions”)
must comply with Title IX.3

On April 4, 2011, the Office for Civil Rights (OCR) in the U.S. Department of Education issued a Dear
Colleague Letter on student-on-student sexual harassment and sexual violence (“DCL”).4 The DCL
explains a school’s responsibility to respond promptly and effectively to sexual violence against
students in accordance with the requirements of Title IX.5 Specifically, the DCL:

        Provides guidance on the unique concerns that arise in sexual violence cases, such as a
         school’s independent responsibility under Title IX to investigate (apart from any separate
         criminal investigation by local police) and address sexual violence.




1
  The Department has determined that this document is a “significant guidance document” under the Office of
Management and Budget’s Final Bulletin for Agency Good Guidance Practices, 72 Fed. Reg. 3432 (Jan. 25, 2007),
available at www.whitehouse.gov/sites/default/files/omb/fedreg/2007/012507_good_guidance.pdf. The Office for
Civil Rights (OCR) issues this and other policy guidance to provide recipients with information to assist them in meeting
their obligations, and to provide members of the public with information about their rights, under the civil rights laws
and implementing regulations that we enforce. OCR’s legal authority is based on those laws and regulations. This
guidance does not add requirements to applicable law, but provides information and examples to inform recipients
about how OCR evaluates whether covered entities are complying with their legal obligations. If you are interested in
commenting on this guidance, please send an e-mail with your comments to OCR@ed.gov, or write to the following
address: Office for Civil Rights, U.S. Department of Education, 400 Maryland Avenue, SW, Washington, D.C. 20202.
2
  20 U.S.C. § 1681 et seq.
3
  Throughout this document the term “schools” refers to recipients of federal financial assistance that operate
educational programs or activities. For Title IX purposes, at the elementary and secondary school level, the recipient
generally is the school district; and at the postsecondary level, the recipient is the individual institution of higher
education. An educational institution that is controlled by a religious organization is exempt from Title IX to the extent
that the law’s requirements conflict with the organization’s religious tenets. 20 U.S.C. § 1681(a)(3); 34 C.F.R. §
106.12(a). For application of this provision to a specific institution, please contact the appropriate OCR regional office.
4
  Available at http://www.ed.gov/ocr/letters/colleague-201104.html.
5
  Although this document and the DCL focus on sexual violence, the legal principles generally also apply to other forms
of sexual harassment.




    EXHIBIT 9
          Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 127 of 1598


         Provides guidance and examples about key Title IX requirements and how they relate to
          sexual violence, such as the requirements to publish a policy against sex discrimination,
          designate a Title IX coordinator, and adopt and publish grievance procedures.

         Discusses proactive efforts schools can take to prevent sexual violence.

         Discusses the interplay between Title IX, the Family Educational Rights and Privacy Act
          (“FERPA”),6 and the Jeanne Clery Disclosure of Campus Security and Campus Crime
          Statistics Act (“Clery Act”)7 as it relates to a complainant’s right to know the outcome of his
          or her complaint, including relevant sanctions imposed on the perpetrator.

         Provides examples of remedies and enforcement strategies that schools and OCR may use
          to respond to sexual violence.

The DCL supplements OCR’s Revised Sexual Harassment Guidance: Harassment of Students by
School Employees, Other Students, or Third Parties, issued in 2001 (2001 Guidance).8 The 2001
Guidance discusses in detail the Title IX requirements related to sexual harassment of students by
school employees, other students, or third parties. The DCL and the 2001 Guidance remain in full
force and we recommend reading these Questions and Answers in conjunction with these
documents.

In responding to requests for technical assistance, OCR has determined that elementary and
secondary schools and postsecondary institutions would benefit from additional guidance
concerning their obligations under Title IX to address sexual violence as a form of sexual
harassment. The following questions and answers further clarify the legal requirements and
guidance articulated in the DCL and the 2001 Guidance and include examples of proactive efforts
schools can take to prevent sexual violence and remedies schools may use to end such conduct,
prevent its recurrence, and address its effects. In order to gain a complete understanding of these
legal requirements and recommendations, this document should be read in full.

Authorized by

    /s/

Catherine E. Lhamon                                       April 29, 2014
Assistant Secretary for Civil Rights



6
  20 U.S.C. §1232g; 34 C.F.R. Part 99.
7
  20 U.S.C. §1092(f).
8
  Available at http://www.ed.gov/ocr/docs/shguide.html.
                                                                                                            ii



    EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 128 of 1598




                                 Notice of Language Assistance
                     Questions and Answers on Title IX and Sexual Violence

Notice of Language Assistance: If you have difficulty understanding English, you may, free of charge,
request language assistance services for this Department information by calling 1-800-USA-LEARN
(1-800-872-5327) (TTY: 1-800-877-8339), or email us at: Ed.Language.Assistance@ed.gov.

Aviso a personas con dominio limitado del idioma inglés: Si usted tiene alguna dificultad en entender
el idioma inglés, puede, sin costo alguno, solicitar asistencia lingüística con respecto a esta información
llamando al 1-800-USA-LEARN (1-800-872-5327) (TTY: 1-800-877-8339), o envíe un mensaje de
correo electrónico a: Ed.Language.Assistance@ed.gov.

給英語能力有限人士的通知: 如果您不懂英語， 或者使用英语有困难，您可以要求獲得向大眾提
供的語言協助服務，幫助您理解教育部資訊。這些語言協助服務均可免費提供。如果您需要有關
口譯或筆譯服務的詳細資訊，請致電 1-800-USA-LEARN (1-800-872-5327) (聽語障人士專線：
1-800-877-8339),或電郵: Ed.Language.Assistance@ed.gov.。

Thông báo dành cho những người có khả năng Anh ngữ hạn chế:       u qu v p          n tron
việc iểu An n ữ t ì qu v c t ể yêu cầu các d c vụ ỗ trợ n ôn n ữ c o các tin t c c    d n c o
côn c ún . Các d c vụ ỗ trợ n ôn n ữ n y đều miễn p í. u qu v muốn bi t t êm c i ti t về các
d c vụ p iên d c   y t ôn d c , xin vui lòn ọi số 1-800-USA-LEARN (1-800-872-5327) (TTY:
1-800-877-8339), o c email: Ed.Language.Assistance@ed.gov.

영어 미숙자를 위한 공고: 영어를 이해하는 데 어려움이 있으신 경우, 교육부 정보 센터에 일반인
대상 언어 지원 서비스를 요청하실 수 있습니다. 이러한 언어 지원 서비스는 무료로 제공됩니다.
통역이나 번역 서비스에 대해 자세한 정보가 필요하신 경우, 전화번호 1-800-USA-LEARN (1-800-
872-5327) 또는 청각 장애인용 전화번호 1-800-877-8339 또는 이메일주소
Ed.Language.Assistance@ed.gov 으로 연락하시기 바랍니다.

Paunawa sa mga Taong Limitado ang Kaalaman sa English: Kung nahihirapan kayong makaintindi
ng English, maaari kayong humingi ng tulong ukol dito sa inpormasyon ng Kagawaran mula sa
nagbibigay ng serbisyo na pagtulong kaugnay ng wika. Ang serbisyo na pagtulong kaugnay ng wika ay
libre. Kung kailangan ninyo ng dagdag na impormasyon tungkol sa mga serbisyo kaugnay ng
pagpapaliwanag o pagsasalin, mangyari lamang tumawag sa 1-800-USA-LEARN (1-800-872-5327)
(TTY: 1-800-877-8339), o mag-email sa: Ed.Language.Assistance@ed.gov.

Уведомление для лиц с ограниченным знанием английского языка: Если вы испытываете
трудности в понимании английского языка, вы можете попросить, чтобы вам предоставили
перевод информации, которую Министерство Образования доводит до всеобщего сведения. Этот
перевод предоставляется бесплатно. Если вы хотите получить более подробную информацию об
услугах устного и письменного перевода, звоните по телефону 1-800-USA-LEARN (1-800-872-
5327) (служба для слабослышащих: 1-800-877-8339), или отправьте сообщение по адресу:
Ed.Language.Assistance@ed.gov.




                                                                                                              iii

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 129 of 1598




                                                      TABLE OF CONTENTS
Notice of Language Assistance ................................................................................................... iii
A. A School’s Obligation to Respond to Sexual Violence ............................................................ 1
    A-1. What is sexual violence? ....................................................................................................... 1
    A-2. How does Title IX apply to student-on-student sexual violence? ........................................ 1
    A-3. How does OCR determine if a hostile environment has been created? .............................. 1
    A-4. When does OCR consider a school to have notice of student-on-student sexual
         violence? ............................................................................................................................... 2
    A-5. What are a school’s basic responsibilities to address student-on-student sexual
         violence? ............................................................................................................................... 2
    A-6. Does Title IX cover employee-on-student sexual violence, such as sexual abuse of
         children? ............................................................................................................................... 3
B. Students Protected by Title IX .............................................................................................. 5
    B-1. Does Title IX protect all students from sexual violence? ...................................................... 5
    B-2. How should a school handle sexual violence complaints in which the complainant
         and the alleged perpetrator are members of the same sex? ............................................... 5
    B-3. What issues may arise with respect to students with disabilities who experience
         sexual violence? .................................................................................................................... 6
    B-4. What issues arise with respect to international students and undocumented
         students who experience sexual violence? .......................................................................... 7
    B-5. How should a school respond to sexual violence when the alleged perpetrator is
         not affiliated with the school? .............................................................................................. 9
C. Title IX Procedural Requirements ......................................................................................... 9
    C-1. What procedures must a school have in place to prevent sexual violence and
         resolve complaints? .............................................................................................................. 9
    C-2. What information must be included in a school’s notice of nondiscrimination? .............. 10
    C-3. What are a Title IX coordinator’s responsibilities? ............................................................. 10
    C-4. Are there any employees who should not serve as the Title IX coordinator? ................... 11
    C-5. Under Title IX, what elements should be included in a school’s procedures for
         responding to complaints of sexual violence?.................................................................... 12
    C-6. Is a school required to use separate grievance procedures for sexual violence
         complaints? ......................................................................................................................... 14

                                                                                                                                             iv

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 130 of 1598




D. Responsible Employees and Reporting ................................................................................ 14
    D-1. Which school employees are obligated to report incidents of possible sexual
         violence to school officials? ................................................................................................ 14
    D-2. Who is a “responsible employee”? ..................................................................................... 15
    D-3. What information is a responsible employee obligated to report about an incident
         of possible student-on-student sexual violence? ............................................................... 16
    D-4. What should a responsible employee tell a student who discloses an incident of
         sexual violence? .................................................................................................................. 16
    D-5. If a student informs a resident assistant/advisor (RA) that he or she was subjected
         to sexual violence by a fellow student, is the RA obligated under Title IX to report
         the incident to school officials? .......................................................................................... 17
E. Confidentiality and a School’s Obligation to Respond to Sexual Violence ............................. 18
    E-1. How should a school respond to a student’s request that his or her name not be
         disclosed to the alleged perpetrator or that no investigation or disciplinary action
         be pursued to address the alleged sexual violence? .......................................................... 18
    E-2. What factors should a school consider in weighing a student’s request for
         confidentiality? ................................................................................................................... 21
    E-3. What are the reporting responsibilities of school employees who provide or
         support the provision of counseling, advocacy, health, mental health, or sexual
         assault-related services to students who have experienced sexual violence? .................. 22
    E-4. Is a school required to investigate information regarding sexual violence incidents
         shared by survivors during public awareness events, such as “Take Back the
         Night”? ................................................................................................................................ 24
F. Investigations and Hearings ................................................................................................ 24
    F-1. What elements should a school’s Title IX investigation include? ....................................... 24
    F-2. What are the key differences between a school’s Title IX investigation into
         allegations of sexual violence and a criminal investigation? .............................................. 27
    F-3. How should a school proceed when campus or local law enforcement agencies are
         conducting a criminal investigation while the school is conducting a parallel Title IX
         investigation? ...................................................................................................................... 28
    F-4. Is a school required to process complaints of alleged sexual violence that occurred
         off campus?......................................................................................................................... 29
    F-5. Must a school allow or require the parties to be present during an entire hearing? ........ 30

                                                                                                                                              v

EXHIBIT 9
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 131 of 1598




     F-6. May every witness at the hearing, including the parties, be cross-examined? ................. 31
     F-7. May the complainant’s sexual history be introduced at hearings? ................................... 31
     F-8. What stages of the investigation are included in the 60-day timeframe referenced
          in the DCL as the length for a typical investigation? .......................................................... 31
G. Interim Measures ............................................................................................................... 32
     G-1. Is a school required to take any interim measures before the completion of its
          investigation? ...................................................................................................................... 32
     G-2. How should a school determine what interim measures to take? .................................... 33
     G-3. If a school provides all students with access to counseling on a fee basis, does that
          suffice for providing counseling as an interim measure? ................................................... 33
H. Remedies and Notice of Outcome ....................................................................................... 34
     H-1. What remedies should a school consider in a case of student-on-student sexual
          violence? ............................................................................................................................. 34
     H-2. If, after an investigation, a school finds the alleged perpetrator responsible and
          determines that, as part of the remedies for the complainant, it must separate the
          complainant and perpetrator, how should the school accomplish this if both
          students share the same major and there are limited course options? ............................ 36
     H-3. What information must be provided to the complainant in the notice of the
          outcome? ............................................................................................................................ 36
I. Appeals .............................................................................................................................. 37
     I-1. What are the requirements for an appeals process? ......................................................... 37
     I-2. Must an appeal be available to a complainant who receives a favorable finding but
          does not believe a sanction that directly relates to him or her was sufficient? ................ 38
J. Title IX Training, Education and Prevention ......................................................................... 38
     J-1. What type of training on Title IX and sexual violence should a school provide to its
          employees? ......................................................................................................................... 38
     J-2. How should a school train responsible employees to report incidents of possible
          sexual harassment or sexual violence? .............................................................................. 39
     J-3. What type of training should a school provide to employees who are involved in
          implementing the school’s grievance procedures? ............................................................ 40
     J-4. What type of training on sexual violence should a school provide to its students? .......... 41



                                                                                                                                             vi

EXHIBIT 9
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 132 of 1598




K. Retaliation .......................................................................................................................... 42
     K-1. Does Title IX protect against retaliation? ........................................................................... 42
L. First Amendment ................................................................................................................ 43
     L-1. How should a school handle its obligation to respond to sexual harassment and
          sexual violence while still respecting free-speech rights guaranteed by the
          Constitution?....................................................................................................................... 43
M. The Clery Act and the Violence Against Women Reauthorization Act of 2013 ....................... 44
     M-1. How does the Clery Act affect the Title IX obligations of institutions of higher
          education that participate in the federal student financial aid programs? ....................... 44
     M-2. Were a school’s obligations under Title IX and the DCL altered in any way by the
          Violence Against Women Reauthorization Act of 2013, Pub. L. No. 113-4, including
          Section 304 of that Act, which amends the Clery Act?....................................................... 44
N. Further Federal Guidance .................................................................................................... 45
     N-1. Whom should I contact if I have additional questions about the DCL or OCR’s other
          Title IX guidance? ................................................................................................................ 45
     N-2. Are there other resources available to assist a school in complying with Title IX and
          preventing and responding to sexual violence? ................................................................. 45




                                                                                                                                         vii

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 133 of 1598




A. A School’s Obligation to Respond to Sexual Violence

A-1. What is sexual violence?
      Answer: Sexual violence, as that term is used in this document and prior OCR guidance,
      refers to physical sexual acts perpetrated against a person’s will or where a person is
      incapable of giving consent (e.g., due to the student’s age or use of drugs or alcohol, or
      because an intellectual or other disability prevents the student from having the capacity
      to give consent). A number of different acts fall into the category of sexual violence,
      including rape, sexual assault, sexual battery, sexual abuse, and sexual coercion. Sexual
      violence can be carried out by school employees, other students, or third parties. All such
      acts of sexual violence are forms of sex discrimination prohibited by Title IX.

A-2. How does Title IX apply to student-on-student sexual violence?

      Answer: Under Title IX, federally funded schools must ensure that students of all ages are
      not denied or limited in their ability to participate in or benefit from the school’s
      educational programs or activities on the basis of sex. A school violates a student’s rights
      under Title IX regarding student-on-student sexual violence when the following conditions
      are met: (1) the alleged conduct is sufficiently serious to limit or deny a student’s ability to
      participate in or benefit from the school’s educational program, i.e. creates a hostile
      environment; and (2) the school, upon notice, fails to take prompt and effective steps
      reasonably calculated to end the sexual violence, eliminate the hostile environment,
      prevent its recurrence, and, as appropriate, remedy its effects.9

A-3. How does OCR determine if a hostile environment has been created?

      Answer: As discussed more fully in OCR’s 2001 Guidance, OCR considers a variety of
      related factors to determine if a hostile environment has been created; and also considers
      the conduct in question from both a subjective and an objective perspective. Specifically,
      OCR’s standards require that the conduct be evaluated from the perspective of a
      reasonable person in the alleged victim’s position, considering all the circumstances. The
      more severe the conduct, the less need there is to show a repetitive series of incidents to
      prove a hostile environment, particularly if the conduct is physical. Indeed, a single or
      isolated incident of sexual violence may create a hostile environment.




9
  This is the standard for administrative enforcement of Title IX and in court cases where plaintiffs are seeking
injunctive relief. See 2001 Guidance at ii-v, 12-13. The standard in private lawsuits for monetary damages is actual
knowledge and deliberate indifference. See Davis v. Monroe Cnty Bd. of Educ., 526 U.S. 629, 643 (1999).
Page 1 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 134 of 1598




A-4. When does OCR consider a school to have notice of student-on-student sexual violence?

     Answer: OCR deems a school to have notice of student-on-student sexual violence if a
     responsible employee knew, or in the exercise of reasonable care should have known,
     about the sexual violence. See question D-2 regarding who is a responsible employee.

     A school can receive notice of sexual violence in many different ways. Some examples of
     notice include: a student may have filed a grievance with or otherwise informed the
     school’s Title IX coordinator; a student, parent, friend, or other individual may have
     reported an incident to a teacher, principal, campus law enforcement, staff in the office of
     student affairs, or other responsible employee; or a teacher or dean may have witnessed
     the sexual violence.

     The school may also receive notice about sexual violence in an indirect manner, from
     sources such as a member of the local community, social networking sites, or the media.
     In some situations, if the school knows of incidents of sexual violence, the exercise of
     reasonable care should trigger an investigation that would lead to the discovery of
     additional incidents. For example, if school officials receive a credible report that a
     student has perpetrated several acts of sexual violence against different students, that
     pattern of conduct should trigger an inquiry as to whether other students have been
     subjected to sexual violence by that student. In other cases, the pervasiveness of the
     sexual violence may be widespread, openly practiced, or well-known among students or
     employees. In those cases, OCR may conclude that the school should have known of the
     hostile environment. In other words, if the school would have found out about the sexual
     violence had it made a proper inquiry, knowledge of the sexual violence will be imputed
     to the school even if the school failed to make an inquiry. A school’s failure to take
     prompt and effective corrective action in such cases (as described in questions G-1 to G-3
     and H-1 to H-3) would violate Title IX even if the student did not use the school’s
     grievance procedures or otherwise inform the school of the sexual violence.

A-5. What are a school’s basic responsibilities to address student-on-student sexual
     violence?

     Answer: When a school knows or reasonably should know of possible sexual violence, it
     must take immediate and appropriate steps to investigate or otherwise determine what
     occurred (subject to the confidentiality provisions discussed in Section E). If an
     investigation reveals that sexual violence created a hostile environment, the school must
     then take prompt and effective steps reasonably calculated to end the sexual violence,
     eliminate the hostile environment, prevent its recurrence, and, as appropriate, remedy its


Page 2 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 135 of 1598




      effects. But a school should not wait to take steps to protect its students until students
      have already been deprived of educational opportunities.

      Title IX requires a school to protect the complainant and ensure his or her safety as
      necessary, including taking interim steps before the final outcome of any investigation.10
      The school should take these steps promptly once it has notice of a sexual violence
      allegation and should provide the complainant with periodic updates on the status of the
      investigation. If the school determines that the sexual violence occurred, the school must
      continue to take these steps to protect the complainant and ensure his or her safety, as
      necessary. The school should also ensure that the complainant is aware of any available
      resources, such as victim advocacy, housing assistance, academic support, counseling,
      disability services, health and mental health services, and legal assistance, and the right to
      report a crime to campus or local law enforcement. For additional information on interim
      measures, see questions G-1 to G-3.

      If a school delays responding to allegations of sexual violence or responds inappropriately,
      the school’s own inaction may subject the student to a hostile environment. If it does, the
      school will also be required to remedy the effects of the sexual violence that could
      reasonably have been prevented had the school responded promptly and appropriately.
      For example, if a school’s ignoring of a student’s complaints of sexual assault by a fellow
      student results in the complaining student having to remain in classes with the other
      student for several weeks and the complaining student’s grades suffer because he or she
      was unable to concentrate in these classes, the school may need to permit the
      complaining student to retake the classes without an academic or financial penalty (in
      addition to any other remedies) in order to address the effects of the sexual violence.

A-6. Does Title IX cover employee-on-student sexual violence, such as sexual abuse of
     children?

      Answer: Yes. Although this document and the DCL focus on student-on-student sexual
      violence, Title IX also protects students from other forms of sexual harassment (including
      sexual violence and sexual abuse), such as sexual harassment carried out by school
      employees. Sexual harassment by school employees can include unwelcome sexual
      advances; requests for sexual favors; and other verbal, nonverbal, or physical conduct of a
      sexual nature, including but not limited to sexual activity. Title IX’s prohibition against




10
  Throughout this document, unless otherwise noted, the term “complainant” refers to the student who allegedly
experienced the sexual violence.
Page 3 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 136 of 1598




     sexual harassment generally does not extend to legitimate nonsexual touching or other
     nonsexual conduct. But in some circumstances, nonsexual conduct may take on sexual
     connotations and rise to the level of sexual harassment. For example, a teacher
     repeatedly hugging and putting his or her arms around students under inappropriate
     circumstances could create a hostile environment. Early signs of inappropriate behavior
     with a child can be the key to identifying and preventing sexual abuse by school
     personnel.

     A school’s Title IX obligations regarding sexual harassment by employees can, in some
     instances, be greater than those described in this document and the DCL. Recipients
     should refer to OCR’s 2001 Guidance for further information about Title IX obligations
     regarding harassment of students by school employees. In addition, many state and local
     laws have mandatory reporting requirements for schools working with minors. Recipients
     should be careful to satisfy their state and local legal obligations in addition to their Title
     IX obligations, including training to ensure that school employees are aware of their
     obligations under such state and local laws and the consequences for failing to satisfy
     those obligations.

     With respect to sexual activity in particular, OCR will always view as unwelcome and
     nonconsensual sexual activity between an adult school employee and an elementary
     school student or any student below the legal age of consent in his or her state. In cases
     involving a student who meets the legal age of consent in his or her state, there will still
     be a strong presumption that sexual activity between an adult school employee and a
     student is unwelcome and nonconsensual. When a school is on notice that a school
     employee has sexually harassed a student, it is responsible for taking prompt and
     effective steps reasonably calculated to end the sexual harassment, eliminate the hostile
     environment, prevent its recurrence, and remedy its effects. Indeed, even if a school was
     not on notice, the school is nonetheless responsible for remedying any effects of the
     sexual harassment on the student, as well as for ending the sexual harassment and
     preventing its recurrence, when the employee engaged in the sexual activity in the
     context of the employee’s provision of aid, benefits, or services to students (e.g.,
     teaching, counseling, supervising, advising, or transporting students).

     A school should take steps to protect its students from sexual abuse by its employees. It is
     therefore imperative for a school to develop policies prohibiting inappropriate conduct by
     school personnel and procedures for identifying and responding to such conduct. For
     example, this could include implementing codes of conduct, which might address what is
     commonly known as grooming – a desensitization strategy common in adult educator
     sexual misconduct. Such policies and procedures can ensure that students, parents, and

Page 4 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 137 of 1598




      school personnel have clear guidelines on what are appropriate and inappropriate
      interactions between adults and students in a school setting or in school-sponsored
      activities. Additionally, a school should provide training for administrators, teachers, staff,
      parents, and age-appropriate classroom information for students to ensure that everyone
      understands what types of conduct are prohibited and knows how to respond when
      problems arise.11

B. Students Protected by Title IX

B-1. Does Title IX protect all students from sexual violence?

      Answer: Yes. Title IX protects all students at recipient institutions from sex discrimination,
      including sexual violence. Any student can experience sexual violence: from elementary to
      professional school students; male and female students; straight, gay, lesbian, bisexual
      and transgender students; part-time and full-time students; students with and without
      disabilities; and students of different races and national origins.

B-2. How should a school handle sexual violence complaints in which the complainant and
     the alleged perpetrator are members of the same sex?

      Answer: A school’s obligation to respond appropriately to sexual violence complaints is
      the same irrespective of the sex or sexes of the parties involved. Title IX protects all
      students from sexual violence, regardless of the sex of the alleged perpetrator or
      complainant, including when they are members of the same sex. A school must
      investigate and resolve allegations of sexual violence involving parties of the same sex
      using the same procedures and standards that it uses in all complaints involving sexual
      violence.

      Title IX’s sex discrimination prohibition extends to claims of discrimination based on
      gender identity or failure to conform to stereotypical notions of masculinity or femininity
      and OCR accepts such complaints for investigation. Similarly, the actual or perceived
      sexual orientation or gender identity of the parties does not change a school’s obligations.
      Indeed, lesbian, gay, bisexual, and transgender (LGBT) youth report high rates of sexual
      harassment and sexual violence. A school should investigate and resolve allegations of
      sexual violence regarding LGBT students using the same procedures and standards that it




11
 For additional informational on training please see the Department of Education’s Resource and Emergency
Management for Schools Technical Assistance Center – Adult Sexual Misconduct in Schools: Prevention and
Management Training, available at http://rems.ed.gov/Docs/ASM_Marketing_Flyer.pdf.
Page 5 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 138 of 1598




       uses in all complaints involving sexual violence. The fact that incidents of sexual violence
       may be accompanied by anti-gay comments or be partly based on a student’s actual or
       perceived sexual orientation does not relieve a school of its obligation under Title IX to
       investigate and remedy those instances of sexual violence.

       If a school’s policies related to sexual violence include examples of particular types of
       conduct that violate the school’s prohibition on sexual violence, the school should
       consider including examples of same-sex conduct. In addition, a school should ensure that
       staff are capable of providing culturally competent counseling to all complainants. Thus, a
       school should ensure that its counselors and other staff who are responsible for receiving
       and responding to complaints of sexual violence, including investigators and hearing
       board members, receive appropriate training about working with LGBT and gender-
       nonconforming students and same-sex sexual violence. See questions J-1 to J-4 for
       additional information regarding training.

       Gay-straight alliances and similar student-initiated groups can also play an important role
       in creating safer school environments for LGBT students. On June 14, 2011, the
       Department issued guidance about the rights of student-initiated groups in public
       secondary schools under the Equal Access Act. That guidance is available at
       http://www2.ed.gov/policy/elsec/guid/secletter/110607.html.

B-3. What issues may arise with respect to students with disabilities who experience sexual
     violence?

       Answer: When students with disabilities experience sexual violence, federal civil rights
       laws other than Title IX may also be relevant to a school’s responsibility to investigate and
       address such incidents.12 Certain students require additional assistance and support. For
       example, students with intellectual disabilities may need additional help in learning about
       sexual violence, including a school’s sexual violence education and prevention programs,
       what constitutes sexual violence and how students can report incidents of sexual



12
   OCR enforces two civil rights laws that prohibit disability discrimination. Section 504 of the Rehabilitation Act of
1973 (Section 504) prohibits disability discrimination by public or private entities that receive federal financial
assistance, and Title II of the American with Disabilities Act of 1990 (Title II) prohibits disability discrimination by all
state and local public entities, regardless of whether they receive federal funding. See 29 U.S.C. § 794 and 34 C.F.R.
part 104; 42 U.S.C. § 12131 et seq. and 28 C.F.R. part 35. OCR and the U.S. Department of Justice (DOJ) share the
responsibility of enforcing Title II in the educational context. The Department of Education’s Office of Special
Education Programs in the Office of Special Education and Rehabilitative Services administers Part B of the
Individuals with Disabilities Education Act (IDEA). 20 U.S.C. 1400 et seq. and 34 C.F.R. part 300. IDEA provides
financial assistance to states, and through them to local educational agencies, to assist in providing special
education and related services to eligible children with disabilities ages three through twenty-one, inclusive.
Page 6 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 139 of 1598




      violence. In addition, students with disabilities who experience sexual violence may
      require additional services and supports, including psychological services and counseling
      services. Postsecondary students who need these additional services and supports can
      seek assistance from the institution’s disability resource office.

      A student who has not been previously determined to have a disability may, as a result of
      experiencing sexual violence, develop a mental health-related disability that could cause
      the student to need special education and related services. At the elementary and
      secondary education level, this may trigger a school’s child find obligations under IDEA
      and the evaluation and placement requirements under Section 504, which together
      require a school to evaluate a student suspected of having a disability to determine if he
      or she has a disability that requires special education or related aids and services.13

      A school must also ensure that any school reporting forms, information, or training about
      sexual violence be provided in a manner that is accessible to students and employees with
      disabilities, for example, by providing electronically-accessible versions of paper forms to
      individuals with print disabilities, or by providing a sign language interpreter to a deaf
      individual attending a training. See question J-4 for more detailed information on student
      training.

B-4. What issues arise with respect to international students and undocumented students
     who experience sexual violence?

      Answer: Title IX protects all students at recipient institutions in the United States
      regardless of national origin, immigration status, or citizenship status.14 A school should
      ensure that all students regardless of their immigration status, including undocumented
      students and international students, are aware of their rights under Title IX. A school must
      also ensure that any school reporting forms, information, or training about sexual violence
      be provided in a manner accessible to students who are English language learners. OCR
      recommends that a school coordinate with its international office and its undocumented
      student program coordinator, if applicable, to help communicate information about Title
      IX in languages that are accessible to these groups of students. OCR also encourages
      schools to provide foreign national complainants with information about the U
      nonimmigrant status and the T nonimmigrant status. The U nonimmigrant status is set



13
   See 34 C.F.R. §§ 300.8; 300.111; 300.201; 300.300-300.311 (IDEA); 34 C.F.R. §§ 104.3(j) and 104.35 (Section 504).
Schools must comply with applicable consent requirements with respect to evaluations. See 34 C.F.R. § 300.300.
14
   OCR enforces Title VI of the Civil Rights Act of 1964, which prohibits discrimination by recipients of federal
financial assistance on the basis of race, color, or national origin. 42 U.S.C. § 2000d.
Page 7 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 140 of 1598




      aside for victims of certain crimes who have suffered substantial mental or physical abuse
      as a result of the crime and are helpful to law enforcement agency in the investigation or
      prosecution of the qualifying criminal activity.15 The T nonimmigrant status is available
      for victims of severe forms of human trafficking who generally comply with a law
      enforcement agency in the investigation or prosecution of the human trafficking and who
      would suffer extreme hardship involving unusual and severe harm if they were removed
      from the United States.16

      A school should be mindful that unique issues may arise when a foreign student on a
      student visa experiences sexual violence. For example, certain student visas require the
      student to maintain a full-time course load (generally at least 12 academic credit hours
      per term), but a student may need to take a reduced course load while recovering from
      the immediate effects of the sexual violence. OCR recommends that a school take steps to
      ensure that international students on student visas understand that they must typically
      seek prior approval of the designated school official (DSO) for student visas to drop below
      a full-time course load. A school may also want to encourage its employees involved in
      handling sexual violence complaints and counseling students who have experienced
      sexual violence to approach the DSO on the student’s behalf if the student wishes to drop
      below a full-time course load. OCR recommends that a school take steps to ensure that its
      employees who work with international students, including the school’s DSO, are trained
      on the school’s sexual violence policies and that employees involved in handling sexual
      violence complaints and counseling students who have experienced sexual violence are
      aware of the special issues that international students may encounter. See questions J-1
      to J-4 for additional information regarding training.

      A school should also be aware that threatening students with deportation or invoking a
      student’s immigration status in an attempt to intimidate or deter a student from filing a
      Title IX complaint would violate Title IX’s protections against retaliation. For more
      information on retaliation see question K-1.




15
   For more information on the U nonimmigrant status, see http://www.uscis.gov/humanitarian/victims-human-
trafficking-other-crimes/victims-criminal-activity-u-nonimmigrant-status/questions-answers-victims-criminal-
activity-u-nonimmigrant-status.
16
   For more information on the T nonimmigrant status, see http://www.uscis.gov/humanitarian/victims-human-
trafficking-other-crimes/victims-human-trafficking-t-nonimmigrant-status.


Page 8 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 141 of 1598




B-5. How should a school respond to sexual violence when the alleged perpetrator is not
     affiliated with the school?

         Answer: The appropriate response will differ depending on the level of control the school
         has over the alleged perpetrator. For example, if an athlete or band member from a
         visiting school sexually assaults a student at the home school, the home school may not
         be able to discipline or take other direct action against the visiting athlete or band
         member. However (and subject to the confidentiality provisions discussed in Section E), it
         should conduct an inquiry into what occurred and should report the incident to the
         visiting school and encourage the visiting school to take appropriate action to prevent
         further sexual violence. The home school should also notify the student of any right to file
         a complaint with the alleged perpetrator’s school or local law enforcement. The home
         school may also decide not to invite the visiting school back to its campus.

         Even though a school’s ability to take direct action against a particular perpetrator may be
         limited, the school must still take steps to provide appropriate remedies for the
         complainant and, where appropriate, the broader school population. This may include
         providing support services for the complainant, and issuing new policy statements making
         it clear that the school does not tolerate sexual violence and will respond to any reports
         about such incidents. For additional information on interim measures see questions G-1 to
         G-3.

C. Title IX Procedural Requirements

Overview

C-1. What procedures must a school have in place to prevent sexual violence and resolve
     complaints?

         Answer: The Title IX regulations outline three key procedural requirements. Each school
         must:

            (1) disseminate a notice of nondiscrimination (see question C-2);17

            (2) designate at least one employee to coordinate its efforts to comply with and carry
            out its responsibilities under Title IX (see questions C-3 to C-4);18 and




17
     34 C.F.R. § 106.9.
18
     Id. § 106.8(a).
Page 9 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 142 of 1598




         (3) adopt and publish grievance procedures providing for the prompt and equitable
         resolution of student and employee sex discrimination complaints (see questions C-5 to
         C-6).19

      These requirements apply to all forms of sex discrimination and are particularly important
      for preventing and effectively responding to sexual violence.

      Procedural requirements under other federal laws may also apply to complaints of sexual
      violence, including the requirements of the Clery Act.20 For additional information about
      the procedural requirements in the Clery Act, please see
      http://www2.ed.gov/admins/lead/safety/campus.html.

Notice of Nondiscrimination

C-2. What information must be included in a school’s notice of nondiscrimination?

      Answer: The notice of nondiscrimination must state that the school does not discriminate
      on the basis of sex in its education programs and activities, and that it is required by Title
      IX not to discriminate in such a manner. The notice must state that questions regarding
      Title IX may be referred to the school’s Title IX coordinator or to OCR. The school must
      notify all of its students and employees of the name or title, office address, telephone
      number, and email address of the school’s designated Title IX coordinator.21

Title IX Coordinator

C-3. What are a Title IX coordinator’s responsibilities?

      Answer: A Title IX coordinator’s core responsibilities include overseeing the school’s
      response to Title IX reports and complaints and identifying and addressing any patterns or
      systemic problems revealed by such reports and complaints. This means that the Title IX
      coordinator must have knowledge of the requirements of Title IX, of the school’s own
      policies and procedures on sex discrimination, and of all complaints raising Title IX issues
      throughout the school. To accomplish this, subject to the exemption for school counseling
      employees discussed in question E-3, the Title IX coordinator must be informed of all




19
   Id. § 106.8(b).
20
   All postsecondary institutions participating in the Higher Education Act’s Title IV student financial assistance
programs must comply with the Clery Act.
21
   For more information on notices of nondiscrimination, please see OCR’s Notice of Nondiscrimination (August
2010), available at http://www.ed.gov/ocr/docs/nondisc.pdf.
Page 10 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 143 of 1598




     reports and complaints raising Title IX issues, even if the report or complaint was initially
     filed with another individual or office or if the investigation will be conducted by another
     individual or office. The school should ensure that the Title IX coordinator is given the
     training, authority, and visibility necessary to fulfill these responsibilities.

     Because the Title IX coordinator must have knowledge of all Title IX reports and
     complaints at the school, this individual (when properly trained) is generally in the best
     position to evaluate a student’s request for confidentiality in the context of the school’s
     responsibility to provide a safe and nondiscriminatory environment for all students. A
     school may determine, however, that another individual should perform this role. For
     additional information on confidentiality requests, see questions E-1 to E-4. If a school
     relies in part on its disciplinary procedures to meet its Title IX obligations, the Title IX
     coordinator should review the disciplinary procedures to ensure that the procedures
     comply with the prompt and equitable requirements of Title IX as discussed in question
     C-5.

     In addition to these core responsibilities, a school may decide to give its Title IX
     coordinator additional responsibilities, such as: providing training to students, faculty, and
     staff on Title IX issues; conducting Title IX investigations, including investigating facts
     relevant to a complaint, and determining appropriate sanctions against the perpetrator
     and remedies for the complainant; determining appropriate interim measures for a
     complainant upon learning of a report or complaint of sexual violence; and ensuring that
     appropriate policies and procedures are in place for working with local law enforcement
     and coordinating services with local victim advocacy organizations and service providers,
     including rape crisis centers. A school must ensure that its Title IX coordinator is
     appropriately trained in all areas over which he or she has responsibility. The Title IX
     coordinator or designee should also be available to meet with students as needed.

     If a school designates more than one Title IX coordinator, the school’s notice of
     nondiscrimination and Title IX grievance procedures should describe each coordinator’s
     responsibilities, and one coordinator should be designated as having ultimate oversight
     responsibility.

C-4. Are there any employees who should not serve as the Title IX coordinator?

     Answer: Title IX does not categorically preclude particular employees from serving as
     Title IX coordinators. However, Title IX coordinators should not have other job
     responsibilities that may create a conflict of interest. Because some complaints may raise
     issues as to whether or how well the school has met its Title IX obligations, designating
Page 11 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 144 of 1598




     the same employee to serve both as the Title IX coordinator and the general counsel
     (which could include representing the school in legal claims alleging Title IX violations)
     poses a serious risk of a conflict of interest. Other employees whose job responsibilities
     may conflict with a Title IX coordinator’s responsibilities include Directors of Athletics,
     Deans of Students, and any employee who serves on the judicial/hearing board or to
     whom an appeal might be made. Designating a full-time Title IX coordinator will minimize
     the risk of a conflict of interest.

Grievance Procedures

C-5. Under Title IX, what elements should be included in a school’s procedures for
     responding to complaints of sexual violence?

     Answer: Title IX requires that a school adopt and publish grievance procedures providing
     for prompt and equitable resolution of student and employee complaints of sex
     discrimination, including sexual violence. In evaluating whether a school’s grievance
     procedures satisfy this requirement, OCR will review all aspects of a school’s policies and
     practices, including the following elements that are critical to achieve compliance with
     Title IX:

       (1)   notice to students, parents of elementary and secondary students, and employees
             of the grievance procedures, including where complaints may be filed;

       (2)   application of the grievance procedures to complaints filed by students or on their
             behalf alleging sexual violence carried out by employees, other students, or third
             parties;

       (3)   provisions for adequate, reliable, and impartial investigation of complaints,
             including the opportunity for both the complainant and alleged perpetrator to
             present witnesses and evidence;

       (4)   designated and reasonably prompt time frames for the major stages of the
             complaint process (see question F-8);

       (5)   written notice to the complainant and alleged perpetrator of the outcome of the
             complaint (see question H-3); and

       (6)   assurance that the school will take steps to prevent recurrence of any sexual
             violence and remedy discriminatory effects on the complainant and others, if
             appropriate.


Page 12 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 145 of 1598




     To ensure that students and employees have a clear understanding of what constitutes
     sexual violence, the potential consequences for such conduct, and how the school
     processes complaints, a school’s Title IX grievance procedures should also explicitly
     include the following in writing, some of which themselves are mandatory obligations
     under Title IX:

       (1)   a statement of the school’s jurisdiction over Title IX complaints;

       (2)   adequate definitions of sexual harassment (which includes sexual violence) and an
             explanation as to when such conduct creates a hostile environment;

       (3)   reporting policies and protocols, including provisions for confidential reporting;

       (4)   identification of the employee or employees responsible for evaluating requests
             for confidentiality;

       (5)   notice that Title IX prohibits retaliation;

       (6)   notice of a student’s right to file a criminal complaint and a Title IX complaint
             simultaneously;

       (7)   notice of available interim measures that may be taken to protect the student in
             the educational setting;

       (8)   the evidentiary standard that must be used (preponderance of the evidence) (i.e.,
             more likely than not that sexual violence occurred) in resolving a complaint;

       (9)   notice of potential remedies for students;

       (10) notice of potential sanctions against perpetrators; and

       (11) sources of counseling, advocacy, and support.

     For more information on interim measures, see questions G-1 to G-3.

     The rights established under Title IX must be interpreted consistently with any federally
     guaranteed due process rights. Procedures that ensure the Title IX rights of the
     complainant, while at the same time according any federally guaranteed due process to
     both parties involved, will lead to sound and supportable decisions. Of course, a school
     should ensure that steps to accord any due process rights do not restrict or unnecessarily
     delay the protections provided by Title IX to the complainant.


Page 13 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 146 of 1598




      A school’s procedures and practices will vary in detail, specificity, and components,
      reflecting differences in the age of its students, school size and administrative structure,
      state or local legal requirements (e.g., mandatory reporting requirements for schools
      working with minors), and what it has learned from past experiences.

C-6. Is a school required to use separate grievance procedures for sexual violence
     complaints?

      Answer: No. Under Title IX, a school may use student disciplinary procedures, general
      Title IX grievance procedures, sexual harassment procedures, or separate procedures to
      resolve sexual violence complaints. However, any procedures used for sexual violence
      complaints, including disciplinary procedures, must meet the Title IX requirement of
      affording a complainant a prompt and equitable resolution (as discussed in question C-5),
      including applying the preponderance of the evidence standard of review. As discussed in
      question C-3, the Title IX coordinator should review any process used to resolve
      complaints of sexual violence to ensure it complies with requirements for prompt and
      equitable resolution of these complaints. When using disciplinary procedures, which are
      often focused on the alleged perpetrator and can take considerable time, a school should
      be mindful of its obligation to provide interim measures to protect the complainant in the
      educational setting. For more information on timeframes and interim measures, see
      questions F-8 and G-1 to G-3.

D. Responsible Employees and Reporting22

D-1. Which school employees are obligated to report incidents of possible sexual violence to
     school officials?

      Answer: Under Title IX, whether an individual is obligated to report incidents of alleged
      sexual violence generally depends on whether the individual is a responsible employee of
      the school. A responsible employee must report incidents of sexual violence to the Title IX
      coordinator or other appropriate school designee, subject to the exemption for school
      counseling employees discussed in question E-3. This is because, as discussed in question
      A-4, a school is obligated to address sexual violence about which a responsible employee
      knew or should have known. As explained in question C-3, the Title IX coordinator must be
      informed of all reports and complaints raising Title IX issues, even if the report or




22
  This document addresses only Title IX’s reporting requirements. It does not address requirements under the
Clery Act or other federal, state, or local laws, or an individual school’s code of conduct.
Page 14 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 147 of 1598




      complaint was initially filed with another individual or office, subject to the exemption for
      school counseling employees discussed in question E-3.

D-2. Who is a “responsible employee”?

      Answer: According to OCR’s 2001 Guidance, a responsible employee includes any
      employee: who has the authority to take action to redress sexual violence; who has been
      given the duty of reporting incidents of sexual violence or any other misconduct by
      students to the Title IX coordinator or other appropriate school designee; or whom a
      student could reasonably believe has this authority or duty.23

      A school must make clear to all of its employees and students which staff members are
      responsible employees so that students can make informed decisions about whether to
      disclose information to those employees. A school must also inform all employees of their
      own reporting responsibilities and the importance of informing complainants of: the
      reporting obligations of responsible employees; complainants’ option to request
      confidentiality and available confidential advocacy, counseling, or other support services;
      and complainants’ right to file a Title IX complaint with the school and to report a crime to
      campus or local law enforcement.

      Whether an employee is a responsible employee will vary depending on factors such as
      the age and education level of the student, the type of position held by the employee, and
      consideration of both formal and informal school practices and procedures. For example,
      while it may be reasonable for an elementary school student to believe that a custodial
      staff member or cafeteria worker has the authority or responsibility to address student
      misconduct, it is less reasonable for a college student to believe that a custodial staff
      member or dining hall employee has this same authority.

      As noted in response to question A-4, when a responsible employee knows or reasonably
      should know of possible sexual violence, OCR deems a school to have notice of the sexual
      violence. The school must take immediate and appropriate steps to investigate or
      otherwise determine what occurred (subject to the confidentiality provisions discussed in
      Section E), and, if the school determines that sexual violence created a hostile
      environment, the school must then take appropriate steps to address the situation. The




23
  The Supreme Court held that a school will only be liable for money damages in a private lawsuit where there is
actual notice to a school official with the authority to address the alleged discrimination and take corrective action.
Gebser v. Lago Vista Ind. Sch. Dist., 524 U.S. 274, 290 (1998), and Davis, 524 U.S. at 642. The concept of a
“responsible employee” under OCR’s guidance for administrative enforcement of Title IX is broader.
Page 15 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 148 of 1598




     school has this obligation regardless of whether the student, student’s parent, or a third
     party files a formal complaint. For additional information on a school’s responsibilities to
     address student-on-student sexual violence, see question A-5. For additional information
     on training for school employees, see questions J-1 to J-3.

D-3. What information is a responsible employee obligated to report about an incident of
     possible student-on-student sexual violence?

     Answer: Subject to the exemption for school counseling employees discussed in question
     E-3, a responsible employee must report to the school’s Title IX coordinator, or other
     appropriate school designee, all relevant details about the alleged sexual violence that the
     student or another person has shared and that the school will need to determine what
     occurred and to resolve the situation. This includes the names of the alleged perpetrator
     (if known), the student who experienced the alleged sexual violence, other students
     involved in the alleged sexual violence, as well as relevant facts, including the date, time,
     and location. A school must make clear to its responsible employees to whom they should
     report an incident of alleged sexual violence.

     To ensure compliance with these reporting obligations, it is important for a school to train
     its responsible employees on Title IX and the school’s sexual violence policies and
     procedures. For more information on appropriate training for school employees, see
     question J-1 to J-3.

D-4. What should a responsible employee tell a student who discloses an incident of sexual
     violence?

     Answer: Before a student reveals information that he or she may wish to keep
     confidential, a responsible employee should make every effort to ensure that the student
     understands: (i) the employee’s obligation to report the names of the alleged perpetrator
     and student involved in the alleged sexual violence, as well as relevant facts regarding the
     alleged incident (including the date, time, and location), to the Title IX coordinator or
     other appropriate school officials, (ii) the student’s option to request that the school
     maintain his or her confidentiality, which the school (e.g., Title IX coordinator) will
     consider, and (iii) the student’s ability to share the information confidentially with
     counseling, advocacy, health, mental health, or sexual-assault-related services (e.g.,
     sexual assault resource centers, campus health centers, pastoral counselors, and campus
     mental health centers). As discussed in questions E-1 and E-2, if the student requests
     confidentiality, the Title IX coordinator or other appropriate school designee responsible
     for evaluating requests for confidentiality should make every effort to respect this request


Page 16 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 149 of 1598




      and should evaluate the request in the context of the school’s responsibility to provide a
      safe and nondiscriminatory environment for all students.

D-5. If a student informs a resident assistant/advisor (RA) that he or she was subjected to
     sexual violence by a fellow student, is the RA obligated under Title IX to report the
     incident to school officials?

      Answer: As discussed in questions D-1 and D-2, for Title IX purposes, whether an
      individual is obligated under Title IX to report alleged sexual violence to the school’s Title
      IX coordinator or other appropriate school designee generally depends on whether the
      individual is a responsible employee.

      The duties and responsibilities of RAs vary among schools, and, therefore, a school should
      consider its own policies and procedures to determine whether its RAs are responsible
      employees who must report incidents of sexual violence to the Title IX coordinator or
      other appropriate school designee.24 When making this determination, a school should
      consider if its RAs have the general authority to take action to redress misconduct or the
      duty to report misconduct to appropriate school officials, as well as whether students
      could reasonably believe that RAs have this authority or duty. A school should also
      consider whether it has determined and clearly informed students that RAs are generally
      available for confidential discussions and do not have the authority or responsibility to
      take action to redress any misconduct or to report any misconduct to the Title IX
      coordinator or other appropriate school officials. A school should pay particular attention
      to its RAs’ obligations to report other student violations of school policy (e.g., drug and
      alcohol violations or physical assault). If an RA is required to report other misconduct that
      violates school policy, then the RA would be considered a responsible employee obligated
      to report incidents of sexual violence that violate school policy.

      If an RA is a responsible employee, the RA should make every effort to ensure that before
      the student reveals information that he or she may wish to keep confidential, the student
      understands the RA’s reporting obligation and the student’s option to request that the
      school maintain confidentiality. It is therefore important that schools widely disseminate
      policies and provide regular training clearly identifying the places where students can seek
      confidential support services so that students are aware of this information. The RA



24
   Postsecondary institutions should be aware that, regardless of whether an RA is a responsible employee under
Title IX, RAs are considered “campus security authorities” under the Clery Act. A school’s responsibilities in regard
to crimes reported to campus security authorities are discussed in the Department’s regulations on the Clery Act at
34 C.F.R. § 668.46.
Page 17 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 150 of 1598




     should also explain to the student (again, before the student reveals information that he
     or she may wish to keep confidential) that, although the RA must report the names of the
     alleged perpetrator (if known), the student who experienced the alleged sexual violence,
     other students involved in the alleged sexual violence, as well as relevant facts, including
     the date, time, and location to the Title IX coordinator or other appropriate school
     designee, the school will protect the student’s confidentiality to the greatest extent
     possible. Prior to providing information about the incident to the Title IX coordinator or
     other appropriate school designee, the RA should consult with the student about how to
     protect his or her safety and the details of what will be shared with the Title IX
     coordinator. The RA should explain to the student that reporting this information to the
     Title IX coordinator or other appropriate school designee does not necessarily mean that a
     formal complaint or investigation under the school’s Title IX grievance procedure must be
     initiated if the student requests confidentiality. As discussed in questions E-1 and E-2, if
     the student requests confidentiality, the Title IX coordinator or other appropriate school
     designee responsible for evaluating requests for confidentiality should make every effort
     to respect this request and should evaluate the request in the context of the school’s
     responsibility to provide a safe and nondiscriminatory environment for all students.

     Regardless of whether a reporting obligation exists, all RAs should inform students of their
     right to file a Title IX complaint with the school and report a crime to campus or local law
     enforcement. If a student discloses sexual violence to an RA who is a responsible
     employee, the school will be deemed to have notice of the sexual violence even if the
     student does not file a Title IX complaint. Additionally, all RAs should provide students
     with information regarding on-campus resources, including victim advocacy, housing
     assistance, academic support, counseling, disability services, health and mental health
     services, and legal assistance. RAs should also be familiar with local rape crisis centers or
     other off-campus resources and provide this information to students.

E. Confidentiality and a School’s Obligation to Respond to Sexual Violence

E-1. How should a school respond to a student’s request that his or her name not be
     disclosed to the alleged perpetrator or that no investigation or disciplinary action be
     pursued to address the alleged sexual violence?

     Answer: Students, or parents of minor students, reporting incidents of sexual violence
     sometimes ask that the students’ names not be disclosed to the alleged perpetrators or
     that no investigation or disciplinary action be pursued to address the alleged sexual
     violence. OCR strongly supports a student’s interest in confidentiality in cases involving
     sexual violence. There are situations in which a school must override a student’s request

Page 18 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 151 of 1598




      for confidentiality in order to meet its Title IX obligations; however, these instances will be
      limited and the information should only be shared with individuals who are responsible
      for handling the school’s response to incidents of sexual violence. Given the sensitive
      nature of reports of sexual violence, a school should ensure that the information is
      maintained in a secure manner. A school should be aware that disregarding requests for
      confidentiality can have a chilling effect and discourage other students from reporting
      sexual violence. In the case of minors, state mandatory reporting laws may require
      disclosure, but can generally be followed without disclosing information to school
      personnel who are not responsible for handling the school’s response to incidents of
      sexual violence.25

      Even if a student does not specifically ask for confidentiality, to the extent possible, a
      school should only disclose information regarding alleged incidents of sexual violence to
      individuals who are responsible for handling the school’s response. To improve trust in
      the process for investigating sexual violence complaints, a school should notify students of
      the information that will be disclosed, to whom it will be disclosed, and why. Regardless
      of whether a student complainant requests confidentiality, a school must take steps to
      protect the complainant as necessary, including taking interim measures before the final
      outcome of an investigation. For additional information on interim measures see
      questions G-1 to G-3.

      For Title IX purposes, if a student requests that his or her name not be revealed to the
      alleged perpetrator or asks that the school not investigate or seek action against the
      alleged perpetrator, the school should inform the student that honoring the request may
      limit its ability to respond fully to the incident, including pursuing disciplinary action
      against the alleged perpetrator. The school should also explain that Title IX includes
      protections against retaliation, and that school officials will not only take steps to prevent
      retaliation but also take strong responsive action if it occurs. This includes retaliatory
      actions taken by the school and school officials. When a school knows or reasonably
      should know of possible retaliation by other students or third parties, including threats,
      intimidation, coercion, or discrimination (including harassment), it must take immediate


25
   The school should be aware of the alleged student perpetrator’s right under the Family Educational Rights and
Privacy Act (“FERPA”) torequest to inspect and review information about the allegations if the information directly
relates to the alleged student perpetrator and the information is maintained by the school as an education record.
In such a case, the school must either redact the complainant’s name and all identifying information before
allowing the alleged perpetrator to inspect and review the sections of the complaint that relate to him or her, or
must inform the alleged perpetrator of the specific information in the complaint that are about the alleged
perpetrator. See 34 C.F.R. § 99.12(a) The school should also make complainants aware of this right and explain
how it might affect the school’s ability to maintain complete confidentiality.
Page 19 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 152 of 1598




     and appropriate steps to investigate or otherwise determine what occurred. Title IX
     requires the school to protect the complainant and ensure his or her safety as necessary.
     See question K-1 regarding retaliation.

     If the student still requests that his or her name not be disclosed to the alleged
     perpetrator or that the school not investigate or seek action against the alleged
     perpetrator, the school will need to determine whether or not it can honor such a request
     while still providing a safe and nondiscriminatory environment for all students, including
     the student who reported the sexual violence. As discussed in question C-3, the Title IX
     coordinator is generally in the best position to evaluate confidentiality requests. Because
     schools vary widely in size and administrative structure, OCR recognizes that a school may
     reasonably determine that an employee other than the Title IX coordinator, such as a
     sexual assault response coordinator, dean, or other school official, is better suited to
     evaluate such requests. Addressing the needs of a student reporting sexual violence while
     determining an appropriate institutional response requires expertise and attention, and a
     school should ensure that it assigns these responsibilities to employees with the capability
     and training to fulfill them. For example, if a school has a sexual assault response
     coordinator, that person should be consulted in evaluating requests for confidentiality.
     The school should identify in its Title IX policies and procedures the employee or
     employees responsible for making such determinations.

     If the school determines that it can respect the student’s request not to disclose his or her
     identity to the alleged perpetrator, it should take all reasonable steps to respond to the
     complaint consistent with the request. Although a student’s request to have his or her
     name withheld may limit the school’s ability to respond fully to an individual allegation of
     sexual violence, other means may be available to address the sexual violence. There are
     steps a school can take to limit the effects of the alleged sexual violence and prevent its
     recurrence without initiating formal action against the alleged perpetrator or revealing
     the identity of the student complainant. Examples include providing increased monitoring,
     supervision, or security at locations or activities where the misconduct occurred;
     providing training and education materials for students and employees; changing and
     publicizing the school’s policies on sexual violence; and conducting climate surveys
     regarding sexual violence. In instances affecting many students, an alleged perpetrator
     can be put on notice of allegations of harassing behavior and be counseled appropriately
     without revealing, even indirectly, the identity of the student complainant. A school must
     also take immediate action as necessary to protect the student while keeping the identity
     of the student confidential. These actions may include providing support services to the
     student and changing living arrangements or course schedules, assignments, or tests.


Page 20 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 153 of 1598




E-2. What factors should a school consider in weighing a student’s request for
     confidentiality?

     Answer: When weighing a student’s request for confidentiality that could preclude a
     meaningful investigation or potential discipline of the alleged perpetrator, a school should
     consider a range of factors.

     These factors include circumstances that suggest there is an increased risk of the alleged
     perpetrator committing additional acts of sexual violence or other violence (e.g., whether
     there have been other sexual violence complaints about the same alleged perpetrator,
     whether the alleged perpetrator has a history of arrests or records from a prior school
     indicating a history of violence, whether the alleged perpetrator threatened further sexual
     violence or other violence against the student or others, and whether the sexual violence
     was committed by multiple perpetrators). These factors also include circumstances that
     suggest there is an increased risk of future acts of sexual violence under similar
     circumstances (e.g., whether the student’s report reveals a pattern of perpetration (e.g.,
     via illicit use of drugs or alcohol) at a given location or by a particular group). Other factors
     that should be considered in assessing a student’s request for confidentiality include
     whether the sexual violence was perpetrated with a weapon; the age of the student
     subjected to the sexual violence; and whether the school possesses other means to obtain
     relevant evidence (e.g., security cameras or personnel, physical evidence).

     A school should take requests for confidentiality seriously, while at the same time
     considering its responsibility to provide a safe and nondiscriminatory environment for all
     students, including the student who reported the sexual violence. For example, if the
     school has credible information that the alleged perpetrator has committed one or more
     prior rapes, the balance of factors would compel the school to investigate the allegation
     of sexual violence, and if appropriate, pursue disciplinary action in a manner that may
     require disclosure of the student’s identity to the alleged perpetrator. If the school
     determines that it must disclose a student’s identity to an alleged perpetrator, it should
     inform the student prior to making this disclosure. In these cases, it is also especially
     important for schools to take whatever interim measures are necessary to protect the
     student and ensure the safety of other students. If a school has a sexual assault response
     coordinator, that person should be consulted in identifying safety risks and interim
     measures that are necessary to protect the student. In the event the student requests
     that the school inform the perpetrator that the student asked the school not to
     investigate or seek discipline, the school should honor this request and inform the alleged
     perpetrator that the school made the decision to go forward. For additional information
     on interim measures see questions G-1 to G-3. Any school officials responsible for

Page 21 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 154 of 1598




      discussing safety and confidentiality with students should be trained on the effects of
      trauma and the appropriate methods to communicate with students subjected to sexual
      violence. See questions J-1 to J-3.

      On the other hand, if, for example, the school has no credible information about prior
      sexual violence committed by the alleged perpetrator and the alleged sexual violence was
      not perpetrated with a weapon or accompanied by threats to repeat the sexual violence
      against the complainant or others or part of a larger pattern at a given location or by a
      particular group, the balance of factors would likely compel the school to respect the
      student’s request for confidentiality. In this case the school should still take all reasonable
      steps to respond to the complaint consistent with the student’s confidentiality request
      and determine whether interim measures are appropriate or necessary. Schools should be
      mindful that traumatic events such as sexual violence can result in delayed
      decisionmaking by a student who has experienced sexual violence. Hence, a student who
      initially requests confidentiality might later request that a full investigation be conducted.

E-3. What are the reporting responsibilities of school employees who provide or support the
     provision of counseling, advocacy, health, mental health, or sexual assault-related
     services to students who have experienced sexual violence?

      Answer: OCR does not require campus mental-health counselors, pastoral counselors,
      social workers, psychologists, health center employees, or any other person with a
      professional license requiring confidentiality, or who is supervised by such a person, to
      report, without the student’s consent, incidents of sexual violence to the school in a way
      that identifies the student. Although these employees may have responsibilities that
      would otherwise make them responsible employees for Title IX purposes, OCR recognizes
      the importance of protecting the counselor-client relationship, which often requires
      confidentiality to ensure that students will seek the help they need.

      Professional counselors and pastoral counselors whose official responsibilities include
      providing mental-health counseling to members of the school community are not
      required by Title IX to report any information regarding an incident of alleged sexual
      violence to the Title IX coordinator or other appropriate school designee.26




26
  The exemption from reporting obligations for pastoral and professional counselors under Title IX is consistent
with the Clery Act. For additional information on reporting obligations under the Clery Act, see Office of
Postsecondary Education, Handbook for Campus Safety and Security Reporting (2011), available at
http://www2.ed.gov/admins/lead/safety/handbook.pdf. Similar to the Clery Act, for Title IX purposes, a pastoral
counselor is a person who is associated with a religious order or denomination, is recognized by that religious
Page 22 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 155 of 1598




      OCR recognizes that some people who provide assistance to students who experience
      sexual violence are not professional or pastoral counselors. They include all individuals
      who work or volunteer in on-campus sexual assault centers, victim advocacy offices,
      women’s centers, or health centers (“non-professional counselors or advocates”),
      including front desk staff and students. OCR wants students to feel free to seek their
      assistance and therefore interprets Title IX to give schools the latitude not to require
      these individuals to report incidents of sexual violence in a way that identifies the student
      without the student’s consent.27 These non-professional counselors or advocates are
      valuable sources of support for students, and OCR strongly encourages schools to
      designate these individuals as confidential sources.

      Pastoral and professional counselors and non-professional counselors or advocates should
      be instructed to inform students of their right to file a Title IX complaint with the school
      and a separate complaint with campus or local law enforcement. In addition to informing
      students about campus resources for counseling, medical, and academic support, these
      persons should also indicate that they are available to assist students in filing such
      complaints. They should also explain that Title IX includes protections against retaliation,
      and that school officials will not only take steps to prevent retaliation but also take strong
      responsive action if it occurs. This includes retaliatory actions taken by the school and
      school officials. When a school knows or reasonably should know of possible retaliation by
      other students or third parties, including threats, intimidation, coercion, or discrimination
      (including harassment), it must take immediate and appropriate steps to investigate or
      otherwise determine what occurred. Title IX requires the school to protect the
      complainant and ensure his or her safety as necessary.

      In order to identify patterns or systemic problems related to sexual violence, a school
      should collect aggregate data about sexual violence incidents from non-professional
      counselors or advocates in their on-campus sexual assault centers, women’s centers, or



order or denomination as someone who provides confidential counseling, and is functioning within the scope of
that recognition as a pastoral counselor. A professional counselor is a person whose official responsibilities include
providing mental health counseling to members of the institution’s community and who is functioning within the
scope of his or her license or certification. This definition applies even to professional counselors who are not
employees of the school, but are under contract to provide counseling at the school. This includes individuals who
are not yet licensed or certified as a counselor, but are acting in that role under the supervision of an individual
who is licensed or certified. An example is a Ph.D. counselor-trainee acting under the supervision of a professional
counselor at the school.
27
   Postsecondary institutions should be aware that an individual who is counseling students, but who does not
meet the Clery Act definition of a pastoral or professional counselor, is not exempt from being a campus security
authority if he or she otherwise has significant responsibility for student and campus activities. See fn. 24.


Page 23 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 156 of 1598




     health centers. Such individuals should report only general information about incidents of
     sexual violence such as the nature, date, time, and general location of the incident and
     should take care to avoid reporting personally identifiable information about a student.
     Non-professional counselors and advocates should consult with students regarding what
     information needs to be withheld to protect their identity.

E-4. Is a school required to investigate information regarding sexual violence incidents
     shared by survivors during public awareness events, such as “Take Back the Night”?

     Answer: No. OCR wants students to feel free to participate in preventive education
     programs and access resources for survivors. Therefore, public awareness events such as
     “Take Back the Night” or other forums at which students disclose experiences with sexual
     violence are not considered notice to the school for the purpose of triggering an
     individual investigation unless the survivor initiates a complaint. The school should
     instead respond to these disclosures by reviewing sexual assault policies, creating
     campus-wide educational programs, and conducting climate surveys to learn more about
     the prevalence of sexual violence at the school. Although Title IX does not require the
     school to investigate particular incidents discussed at such events, the school should
     ensure that survivors are aware of any available resources, including counseling, health,
     and mental health services. To ensure that the entire school community understands their
     Title IX rights related to sexual violence, the school should also provide information at
     these events on Title IX and how to file a Title IX complaint with the school, as well as
     options for reporting an incident of sexual violence to campus or local law enforcement.

F. Investigations and Hearings

Overview

F-1. What elements should a school’s Title IX investigation include?

     Answer: The specific steps in a school’s Title IX investigation will vary depending on the
     nature of the allegation, the age of the student or students involved, the size and
     administrative structure of the school, state or local legal requirements (including
     mandatory reporting requirements for schools working with minors), and what it has
     learned from past experiences.

     For the purposes of this document the term “investigation” refers to the process the
     school uses to resolve sexual violence complaints. This includes the fact-finding
     investigation and any hearing and decision-making process the school uses to determine:
     (1) whether or not the conduct occurred; and, (2) if the conduct occurred, what actions

Page 24 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 157 of 1598




      the school will take to end the sexual violence, eliminate the hostile environment, and
      prevent its recurrence, which may include imposing sanctions on the perpetrator and
      providing remedies for the complainant and broader student population.

      In all cases, a school’s Title IX investigation must be adequate, reliable, impartial, and
      prompt and include the opportunity for both parties to present witnesses and other
      evidence. The investigation may include a hearing to determine whether the conduct
      occurred, but Title IX does not necessarily require a hearing.28 Furthermore, neither Title
      IX nor the DCL specifies who should conduct the investigation. It could be the Title IX
      coordinator, provided there are no conflicts of interest, but it does not have to be. All
      persons involved in conducting a school’s Title IX investigations must have training or
      experience in handling complaints of sexual violence and in the school’s grievance
      procedures. For additional information on training, see question J-3.

      When investigating an incident of alleged sexual violence for Title IX purposes, to the
      extent possible, a school should coordinate with any other ongoing school or criminal
      investigations of the incident and establish appropriate fact-finding roles for each
      investigator. A school should also consider whether information can be shared among the
      investigators so that complainants are not unnecessarily required to give multiple
      statements about a traumatic event. If the investigation includes forensic evidence, it may
      be helpful for a school to consult with local or campus law enforcement or a forensic
      expert to ensure that the evidence is correctly interpreted by school officials. For
      additional information on working with campus or local law enforcement see question
      F-3.

      If a school uses its student disciplinary procedures to meet its Title IX obligation to resolve
      complaints of sexual violence promptly and equitably, it should recognize that imposing
      sanctions against the perpetrator, without additional remedies, likely will not be sufficient
      to eliminate the hostile environment and prevent recurrence as required by Title IX. If a
      school typically processes complaints of sexual violence through its disciplinary process
      and that process, including any investigation and hearing, meets the Title IX requirements
      discussed above and enables the school to end the sexual violence, eliminate the hostile
      environment, and prevent its recurrence, then the school may use that process to satisfy
      its Title IX obligations and does not need to conduct a separate Title IX investigation. As
      discussed in question C-3, the Title IX coordinator should review the disciplinary process



28
  This answer addresses only Title IX’s requirements for investigations. It does not address legal rights or
requirements under the U.S. Constitution, the Clery Act, or other federal, state, or local laws.
Page 25 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 158 of 1598




         to ensure that it: (1) complies with the prompt and equitable requirements of Title IX;
         (2) allows for appropriate interim measures to be taken to protect the complainant during
         the process; and (3) provides for remedies to the complainant and school community
         where appropriate. For more information about interim measures, see questions G-1 to
         G-3, and about remedies, see questions H-1 and H-2.

         The investigation may include, but is not limited to, conducting interviews of the
         complainant, the alleged perpetrator, and any witnesses; reviewing law enforcement
         investigation documents, if applicable; reviewing student and personnel files; and
         gathering and examining other relevant documents or evidence. While a school has
         flexibility in how it structures the investigative process, for Title IX purposes, a school
         must give the complainant any rights that it gives to the alleged perpetrator. A balanced
         and fair process that provides the same opportunities to both parties will lead to sound
         and supportable decisions.29 Specifically:

               Throughout the investigation, the parties must have an equal opportunity to present
                relevant witnesses and other evidence.

               The school must use a preponderance-of-the-evidence (i.e., more likely than not)
                standard in any Title IX proceedings, including any fact-finding and hearings.

               If the school permits one party to have lawyers or other advisors at any stage of the
                proceedings, it must do so equally for both parties. Any school-imposed restrictions
                on the ability of lawyers or other advisors to speak or otherwise participate in the
                proceedings must also apply equally.

               If the school permits one party to submit third-party expert testimony, it must do so
                equally for both parties.

               If the school provides for an appeal, it must do so equally for both parties.

               Both parties must be notified, in writing, of the outcome of both the complaint and
                any appeal (see question H-3).




29
     As explained in question C-5, the parties may have certain due process rights under the U.S. Constitution.
Page 26 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 159 of 1598




Intersection with Criminal Investigations

F-2. What are the key differences between a school’s Title IX investigation into allegations of
     sexual violence and a criminal investigation?

     Answer: A criminal investigation is intended to determine whether an individual violated
     criminal law; and, if at the conclusion of the investigation, the individual is tried and found
     guilty, the individual may be imprisoned or subject to criminal penalties. The U.S.
     Constitution affords criminal defendants who face the risk of incarceration numerous
     protections, including, but not limited to, the right to counsel, the right to a speedy trial,
     the right to a jury trial, the right against self-incrimination, and the right to confrontation.
     In addition, government officials responsible for criminal investigations (including police
     and prosecutors) normally have discretion as to which complaints from the public they
     will investigate.

     By contrast, a Title IX investigation will never result in incarceration of an individual and,
     therefore, the same procedural protections and legal standards are not required. Further,
     while a criminal investigation is initiated at the discretion of law enforcement authorities,
     a Title IX investigation is not discretionary; a school has a duty under Title IX to resolve
     complaints promptly and equitably and to provide a safe and nondiscriminatory
     environment for all students, free from sexual harassment and sexual violence. Because
     the standards for pursuing and completing criminal investigations are different from those
     used for Title IX investigations, the termination of a criminal investigation without an
     arrest or conviction does not affect the school’s Title IX obligations.

     Of course, criminal investigations conducted by local or campus law enforcement may be
     useful for fact gathering if the criminal investigation occurs within the recommended
     timeframe for Title IX investigations; but, even if a criminal investigation is ongoing, a
     school must still conduct its own Title IX investigation.

     A school should notify complainants of the right to file a criminal complaint and should
     not dissuade a complainant from doing so either during or after the school’s internal Title
     IX investigation. Title IX does not require a school to report alleged incidents of sexual
     violence to law enforcement, but a school may have reporting obligations under state,
     local, or other federal laws.




Page 27 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 160 of 1598




F-3. How should a school proceed when campus or local law enforcement agencies are
     conducting a criminal investigation while the school is conducting a parallel Title IX
     investigation?

     Answer: A school should not wait for the conclusion of a criminal investigation or criminal
     proceeding to begin its own Title IX investigation. Although a school may need to delay
     temporarily the fact-finding portion of a Title IX investigation while the police are
     gathering evidence, it is important for a school to understand that during this brief delay
     in the Title IX investigation, it must take interim measures to protect the complainant in
     the educational setting. The school should also continue to update the parties on the
     status of the investigation and inform the parties when the school resumes its Title IX
     investigation. For additional information on interim measures see questions G-1 to G-3.

     If a school delays the fact-finding portion of a Title IX investigation, the school must
     promptly resume and complete its fact-finding for the Title IX investigation once it learns
     that the police department has completed its evidence gathering stage of the criminal
     investigation. The school should not delay its investigation until the ultimate outcome of
     the criminal investigation or the filing of any charges. OCR recommends that a school
     work with its campus police, local law enforcement, and local prosecutor’s office to learn
     when the evidence gathering stage of the criminal investigation is complete. A school may
     also want to enter into a memorandum of understanding (MOU) or other agreement with
     these agencies regarding the protocols and procedures for referring allegations of sexual
     violence, sharing information, and conducting contemporaneous investigations. Any MOU
     or other agreement must allow the school to meet its Title IX obligation to resolve
     complaints promptly and equitably, and must comply with the Family Educational Rights
     and Privacy Act (“FERPA”) and other applicable privacy laws.

     The DCL states that in one instance a prosecutor’s office informed OCR that the police
     department’s evidence gathering stage typically takes three to ten calendar days,
     although the delay in the school’s investigation may be longer in certain instances. OCR
     understands that this example may not be representative and that the law enforcement
     agency’s process often takes more than ten days. OCR recognizes that the length of time
     for evidence gathering by criminal investigators will vary depending on the specific
     circumstances of each case.




Page 28 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 161 of 1598




Off-Campus Conduct

F-4. Is a school required to process complaints of alleged sexual violence that occurred off
     campus?

     Answer: Yes. Under Title IX, a school must process all complaints of sexual violence,
     regardless of where the conduct occurred, to determine whether the conduct occurred in
     the context of an education program or activity or had continuing effects on campus or in
     an off-campus education program or activity.

     A school must determine whether the alleged off-campus sexual violence occurred in the
     context of an education program or activity of the school; if so, the school must treat the
     complaint in the same manner that it treats complaints regarding on-campus conduct. In
     other words, if a school determines that the alleged misconduct took place in the context
     of an education program or activity of the school, the fact that the alleged misconduct
     took place off campus does not relieve the school of its obligation to investigate the
     complaint as it would investigate a complaint of sexual violence that occurred on campus.

     Whether the alleged misconduct occurred in this context may not always be apparent
     from the complaint, so a school may need to gather additional information in order to
     make such a determination. Off-campus education programs and activities are clearly
     covered and include, but are not limited to: activities that take place at houses of
     fraternities or sororities recognized by the school; school-sponsored field trips, including
     athletic team travel; and events for school clubs that occur off campus (e.g., a debate
     team trip to another school or to a weekend competition).

     Even if the misconduct did not occur in the context of an education program or activity, a
     school must consider the effects of the off-campus misconduct when evaluating whether
     there is a hostile environment on campus or in an off-campus education program or
     activity because students often experience the continuing effects of off-campus sexual
     violence while at school or in an off-campus education program or activity. The school
     cannot address the continuing effects of the off-campus sexual violence at school or in an
     off-campus education program or activity unless it processes the complaint and gathers
     appropriate additional information in accordance with its established procedures.

     Once a school is on notice of off-campus sexual violence against a student, it must assess
     whether there are any continuing effects on campus or in an off-campus education
     program or activity that are creating or contributing to a hostile environment and, if so,
     address that hostile environment in the same manner in which it would address a hostile
     environment created by on-campus misconduct. The mere presence on campus or in an

Page 29 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 162 of 1598




      off-campus education program or activity of the alleged perpetrator of off-campus sexual
      violence can have continuing effects that create a hostile environment. A school should
      also take steps to protect a student who alleges off-campus sexual violence from further
      harassment by the alleged perpetrator or his or her friends, and a school may have to take
      steps to protect other students from possible assault by the alleged perpetrator. In other
      words, the school should protect the school community in the same way it would had the
      sexual violence occurred on campus. Even if there are no continuing effects of the off-
      campus sexual violence experienced by the student on campus or in an off-campus
      education program or activity, the school still should handle these incidents as it would
      handle other off-campus incidents of misconduct or violence and consistent with any
      other applicable laws. For example, if a school, under its code of conduct, exercises
      jurisdiction over physical altercations between students that occur off campus outside of
      an education program or activity, it should also exercise jurisdiction over incidents of
      student-on-student sexual violence that occur off campus outside of an education
      program or activity.

Hearings30

F-5. Must a school allow or require the parties to be present during an entire hearing?

      Answer: If a school uses a hearing process to determine responsibility for acts of sexual
      violence, OCR does not require that the school allow a complainant to be present for the
      entire hearing; it is up to each school to make this determination. But if the school allows
      one party to be present for the entirety of a hearing, it must do so equally for both
      parties. At the same time, when requested, a school should make arrangements so that
      the complainant and the alleged perpetrator do not have to be present in the same room
      at the same time. These two objectives may be achieved by using closed circuit television
      or other means. Because a school has a Title IX obligation to investigate possible sexual
      violence, if a hearing is part of the school’s Title IX investigation process, the school must
      not require a complainant to be present at the hearing as a prerequisite to proceed with
      the hearing.




30
  As noted in question F-1, the investigation may include a hearing to determine whether the conduct occurred,
but Title IX does not necessarily require a hearing. Although Title IX does not dictate the membership of a hearing
board, OCR discourages schools from allowing students to serve on hearing boards in cases involving allegations of
sexual violence.
Page 30 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 163 of 1598




F-6. May every witness at the hearing, including the parties, be cross-examined?

     Answer: OCR does not require that a school allow cross-examination of witnesses,
     including the parties, if they testify at the hearing. But if the school allows one party to
     cross-examine witnesses, it must do so equally for both parties.

     OCR strongly discourages a school from allowing the parties to personally question or
     cross-examine each other during a hearing on alleged sexual violence. Allowing an alleged
     perpetrator to question a complainant directly may be traumatic or intimidating, and may
     perpetuate a hostile environment. A school may choose, instead, to allow the parties to
     submit questions to a trained third party (e.g., the hearing panel) to ask the questions on
     their behalf. OCR recommends that the third party screen the questions submitted by the
     parties and only ask those it deems appropriate and relevant to the case.

F-7. May the complainant’s sexual history be introduced at hearings?

     Answer: Questioning about the complainant’s sexual history with anyone other than the
     alleged perpetrator should not be permitted. Further, a school should recognize that the
     mere fact of a current or previous consensual dating or sexual relationship between the
     two parties does not itself imply consent or preclude a finding of sexual violence. The
     school should also ensure that hearings are conducted in a manner that does not inflict
     additional trauma on the complainant.

Timeframes

F-8. What stages of the investigation are included in the 60-day timeframe referenced in the
     DCL as the length for a typical investigation?

     Answer: As noted in the DCL, the 60-calendar day timeframe for investigations is based
     on OCR’s experience in typical cases. The 60-calendar day timeframe refers to the entire
     investigation process, which includes conducting the fact-finding investigation, holding a
     hearing or engaging in another decision-making process to determine whether the alleged
     sexual violence occurred and created a hostile environment, and determining what
     actions the school will take to eliminate the hostile environment and prevent its
     recurrence, including imposing sanctions against the perpetrator and providing remedies
     for the complainant and school community, as appropriate. Although this timeframe does
     not include appeals, a school should be aware that an unduly long appeals process may
     impact whether the school’s response was prompt and equitable as required by Title IX.




Page 31 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 164 of 1598




     OCR does not require a school to complete investigations within 60 days; rather OCR
     evaluates on a case-by-case basis whether the resolution of sexual violence complaints is
     prompt and equitable. Whether OCR considers an investigation to be prompt as required
     by Title IX will vary depending on the complexity of the investigation and the severity and
     extent of the alleged conduct. OCR recognizes that the investigation process may take
     longer if there is a parallel criminal investigation or if it occurs partially during school
     breaks. A school may need to stop an investigation during school breaks or between
     school years, although a school should make every effort to try to conduct an
     investigation during these breaks unless so doing would sacrifice witness availability or
     otherwise compromise the process.

     Because timeframes for investigations vary and a school may need to depart from the
     timeframes designated in its grievance procedures, both parties should be given periodic
     status updates throughout the process.

G. Interim Measures

G-1. Is a school required to take any interim measures before the completion of its
     investigation?

     Answer: Title IX requires a school to take steps to ensure equal access to its education
     programs and activities and protect the complainant as necessary, including taking interim
     measures before the final outcome of an investigation. The school should take these steps
     promptly once it has notice of a sexual violence allegation and should provide the
     complainant with periodic updates on the status of the investigation. The school should
     notify the complainant of his or her options to avoid contact with the alleged perpetrator
     and allow the complainant to change academic and extracurricular activities or his or her
     living, transportation, dining, and working situation as appropriate. The school should also
     ensure that the complainant is aware of his or her Title IX rights and any available
     resources, such as victim advocacy, housing assistance, academic support, counseling,
     disability services, health and mental health services, and legal assistance, and the right to
     report a crime to campus or local law enforcement. If a school does not offer these
     services on campus, it should enter into an MOU with a local victim services provider if
     possible.

     Even when a school has determined that it can respect a complainant’s request for
     confidentiality and therefore may not be able to respond fully to an allegation of sexual
     violence and initiate formal action against an alleged perpetrator, the school must take
     immediate action to protect the complainant while keeping the identity of the
     complainant confidential. These actions may include: providing support services to the
Page 32 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 165 of 1598




     complainant; changing living arrangements or course schedules, assignments, or tests;
     and providing increased monitoring, supervision, or security at locations or activities
     where the misconduct occurred.

G-2. How should a school determine what interim measures to take?

     Answer: The specific interim measures implemented and the process for implementing
     those measures will vary depending on the facts of each case. A school should consider a
     number of factors in determining what interim measures to take, including, for example,
     the specific need expressed by the complainant; the age of the students involved; the
     severity or pervasiveness of the allegations; any continuing effects on the complainant;
     whether the complainant and alleged perpetrator share the same residence hall, dining
     hall, class, transportation, or job location; and whether other judicial measures have been
     taken to protect the complainant (e.g., civil protection orders).

     In general, when taking interim measures, schools should minimize the burden on the
     complainant. For example, if the complainant and alleged perpetrator share the same
     class or residence hall, the school should not, as a matter of course, remove the
     complainant from the class or housing while allowing the alleged perpetrator to remain
     without carefully considering the facts of the case.

G-3. If a school provides all students with access to counseling on a fee basis, does that
     suffice for providing counseling as an interim measure?

     Answer: No. Interim measures are determined by a school on a case-by-case basis. If a
     school determines that it needs to offer counseling to the complainant as part of its Title
     IX obligation to take steps to protect the complainant while the investigation is ongoing, it
     must not require the complainant to pay for this service.




Page 33 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 166 of 1598




H. Remedies and Notice of Outcome31

H-1. What remedies should a school consider in a case of student-on-student sexual
     violence?

      Answer: Effective remedial action may include disciplinary action against the perpetrator,
      providing counseling for the perpetrator, remedies for the complainant and others, as
      well as changes to the school’s overall services or policies. All services needed to remedy
      the hostile environment should be offered to the complainant. These remedies are
      separate from, and in addition to, any interim measure that may have been provided prior
      to the conclusion of the school’s investigation. In any instance in which the complainant
      did not take advantage of a specific service (e.g., counseling) when offered as an interim
      measure, the complainant should still be offered, and is still entitled to, appropriate final
      remedies that may include services the complainant declined as an interim measure. A
      refusal at the interim stage does not mean the refused service or set of services should
      not be offered as a remedy.

      If a school uses its student disciplinary procedures to meet its Title IX obligation to resolve
      complaints of sexual violence promptly and equitably, it should recognize that imposing
      sanctions against the perpetrator, without more, likely will not be sufficient to satisfy its
      Title IX obligation to eliminate the hostile environment, prevent its recurrence, and, as
      appropriate, remedy its effects. Additional remedies for the complainant and the school
      community may be necessary. If the school’s student disciplinary procedure does not
      include a process for determining and implementing these remedies for the complainant
      and school community, the school will need to use another process for this purpose.

      Depending on the specific nature of the problem, remedies for the complainant may
      include, but are not limited to:

            Providing an effective escort to ensure that the complainant can move safely
             between classes and activities;




31
  As explained in question A-5, if a school delays responding to allegations of sexual violence or responds
inappropriately, the school’s own inaction may subject the student to be subjected to a hostile environment. In
this case, in addition to the remedies discussed in this section, the school will also be required to remedy the
effects of the sexual violence that could reasonably have been prevented had the school responded promptly and
appropriately.
Page 34 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 167 of 1598




            Ensuring the complainant and perpetrator do not share classes or extracurricular
             activities;

            Moving the perpetrator or complainant (if the complainant requests to be moved) to
             a different residence hall or, in the case of an elementary or secondary school
             student, to another school within the district;

            Providing comprehensive, holistic victim services including medical, counseling and
             academic support services, such as tutoring;

            Arranging for the complainant to have extra time to complete or re-take a class or
             withdraw from a class without an academic or financial penalty; and

            Reviewing any disciplinary actions taken against the complainant to see if there is a
             causal connection between the sexual violence and the misconduct that may have
             resulted in the complainant being disciplined.32

      Remedies for the broader student population may include, but are not limited to:

            Designating an individual from the school’s counseling center who is specifically
             trained in providing trauma-informed comprehensive services to victims of sexual
             violence to be on call to assist students whenever needed;

            Training or retraining school employees on the school’s responsibilities to address
             allegations of sexual violence and how to conduct Title IX investigations;

            Developing materials on sexual violence, which should be distributed to all students;

            Conducting bystander intervention and sexual violence prevention programs with
             students;

            Issuing policy statements or taking other steps that clearly communicate that the
             school does not tolerate sexual violence and will respond to any incidents and to any
             student who reports such incidents;




32
  For example, if the complainant was disciplined for skipping a class in which the perpetrator was enrolled, the
school should review the incident to determine if the complainant skipped class to avoid contact with the
perpetrator.
Page 35 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 168 of 1598




          Conducting, in conjunction with student leaders, a campus climate check to assess
           the effectiveness of efforts to ensure that the school is free from sexual violence,
           and using that information to inform future proactive steps that the school will take;

          Targeted training for a group of students if, for example, the sexual violence created
           a hostile environment in a residence hall, fraternity or sorority, or on an athletic
           team; and

          Developing a protocol for working with local law enforcement as discussed in
           question F-3.

     When a school is unable to conduct a full investigation into a particular incident (i.e.,
     when it received a general report of sexual violence without any personally identifying
     information), it should consider remedies for the broader student population in response.

H-2. If, after an investigation, a school finds the alleged perpetrator responsible and
     determines that, as part of the remedies for the complainant, it must separate the
     complainant and perpetrator, how should the school accomplish this if both students
     share the same major and there are limited course options?

     Answer: If there are limited sections of required courses offered at a school and both the
     complainant and perpetrator are required to take those classes, the school may need to
     make alternate arrangements in a manner that minimizes the burden on the complainant.
     For example, the school may allow the complainant to take the regular sections of the
     courses while arranging for the perpetrator to take the same courses online or through
     independent study.

H-3. What information must be provided to the complainant in the notice of the outcome?

     Answer: Title IX requires both parties to be notified, in writing, about the outcome of
     both the complaint and any appeal. OCR recommends that a school provide written notice
     of the outcome to the complainant and the alleged perpetrator concurrently.

     For Title IX purposes, a school must inform the complainant as to whether or not it found
     that the alleged conduct occurred, any individual remedies offered or provided to the
     complainant or any sanctions imposed on the perpetrator that directly relate to the
     complainant, and other steps the school has taken to eliminate the hostile environment, if
     the school finds one to exist, and prevent recurrence. The perpetrator should not be
     notified of the individual remedies offered or provided to the complainant.



Page 36 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 169 of 1598




         Sanctions that directly relate to the complainant (but that may also relate to eliminating
         the hostile environment and preventing recurrence) include, but are not limited to,
         requiring that the perpetrator stay away from the complainant until both parties
         graduate, prohibiting the perpetrator from attending school for a period of time, or
         transferring the perpetrator to another residence hall, other classes, or another school.
         Additional steps the school has taken to eliminate the hostile environment may include
         counseling and academic support services for the complainant and other affected
         students. Additional steps the school has taken to prevent recurrence may include sexual
         violence training for faculty and staff, revisions to the school’s policies on sexual violence,
         and campus climate surveys. Further discussion of appropriate remedies is included in
         question H-1.

         In addition to the Title IX requirements described above, the Clery Act requires, and
         FERPA permits, postsecondary institutions to inform the complainant of the institution’s
         final determination and any disciplinary sanctions imposed on the perpetrator in sexual
         violence cases (as opposed to all harassment and misconduct covered by Title IX) not just
         those sanctions that directly relate to the complainant.33

I. Appeals

I-1. What are the requirements for an appeals process?

         Answer: While Title IX does not require that a school provide an appeals process, OCR
         does recommend that the school do so where procedural error or previously unavailable
         relevant evidence could significantly impact the outcome of a case or where a sanction is
         substantially disproportionate to the findings. If a school chooses to provide for an appeal
         of the findings or remedy or both, it must do so equally for both parties. The specific
         design of the appeals process is up to the school, as long as the entire grievance process,
         including any appeals, provides prompt and equitable resolutions of sexual violence
         complaints, and the school takes steps to protect the complainant in the educational
         setting during the process. Any individual or body handling appeals should be trained in
         the dynamics of and trauma associated with sexual violence.

         If a school chooses to offer an appeals process it has flexibility to determine the type of
         review it will apply to appeals, but the type of review the school applies must be the same
         regardless of which party files the appeal.




33
     20 U.S.C. § 1092(f) and 20 U.S.C. § 1232g(b)(6)(A).
Page 37 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 170 of 1598




I-2. Must an appeal be available to a complainant who receives a favorable finding but does
     not believe a sanction that directly relates to him or her was sufficient?

      Answer: The appeals process must be equal for both parties. For example, if a school
      allows a perpetrator to appeal a suspension on the grounds that it is too severe, the
      school must also allow a complainant to appeal a suspension on the grounds that it was
      not severe enough. See question H-3 for more information on what must be provided to
      the complainant in the notice of the outcome.

J. Title IX Training, Education and Prevention34

J-1. What type of training on Title IX and sexual violence should a school provide to its
     employees?

      Answer: A school needs to ensure that responsible employees with the authority to
      address sexual violence know how to respond appropriately to reports of sexual violence,
      that other responsible employees know that they are obligated to report sexual violence
      to appropriate school officials, and that all other employees understand how to respond
      to reports of sexual violence. A school should ensure that professional counselors,
      pastoral counselors, and non-professional counselors or advocates also understand the
      extent to which they may keep a report confidential. A school should provide training to
      all employees likely to witness or receive reports of sexual violence, including teachers,
      professors, school law enforcement unit employees, school administrators, school
      counselors, general counsels, athletic coaches, health personnel, and resident advisors.
      Training for employees should include practical information about how to prevent and
      identify sexual violence, including same-sex sexual violence; the behaviors that may lead
      to and result in sexual violence; the attitudes of bystanders that may allow conduct to
      continue; the potential for revictimization by responders and its effect on students;
      appropriate methods for responding to a student who may have experienced sexual
      violence, including the use of nonjudgmental language; the impact of trauma on victims;
      and, as applicable, the person(s) to whom such misconduct must be reported. The training
      should also explain responsible employees’ reporting obligation, including what should be
      included in a report and any consequences for the failure to report and the procedure for
      responding to students’ requests for confidentiality, as well as provide the contact



34
  As explained earlier, although this document focuses on sexual violence, the legal principles apply to other forms
of sexual harassment. Schools should ensure that any training they provide on Title IX and sexual violence also
covers other forms of sexual harassment. Postsecondary institutions should also be aware of training requirements
imposed under the Clery Act.
Page 38 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 171 of 1598




     information for the school’s Title IX coordinator. A school also should train responsible
     employees to inform students of: the reporting obligations of responsible employees;
     students’ option to request confidentiality and available confidential advocacy,
     counseling, or other support services; and their right to file a Title IX complaint with the
     school and to report a crime to campus or local law enforcement. For additional
     information on the reporting obligations of responsible employees and others see
     questions D-1 to D-5.

     There is no minimum number of hours required for Title IX and sexual violence training at
     every school, but this training should be provided on a regular basis. Each school should
     determine based on its particular circumstances how such training should be conducted,
     who has the relevant expertise required to conduct the training, and who should receive
     the training to ensure that the training adequately prepares employees, particularly
     responsible employees, to fulfill their duties under Title IX. A school should also have
     methods for verifying that the training was effective.

J-2. How should a school train responsible employees to report incidents of possible sexual
     harassment or sexual violence?

     Answer: Title IX requires a school to take prompt and effective steps reasonably
     calculated to end sexual harassment and sexual violence that creates a hostile
     environment (i.e., conduct that is sufficiently serious as to limit or deny a student’s ability
     to participate in or benefit from the school’s educational program and activity). But a
     school should not wait to take steps to protect its students until students have already
     been deprived of educational opportunities.

     OCR therefore recommends that a school train responsible employees to report to the
     Title IX coordinator or other appropriate school official any incidents of sexual harassment
     or sexual violence that may violate the school’s code of conduct or may create or
     contribute to the creation of a hostile environment . The school can then take steps to
     investigate and prevent any harassment or violence from recurring or escalating, as
     appropriate. For example, the school may separate the complainant and alleged
     perpetrator or conduct sexual harassment and sexual violence training for the school’s
     students and employees. Responsible employees should understand that they do not
     need to determine whether the alleged sexual harassment or sexual violence actually
     occurred or that a hostile environment has been created before reporting an incident to
     the school’s Title IX coordinator. Because the Title IX coordinator should have in-depth
     knowledge of Title IX and Title IX complaints at the school, he or she is likely to be in a
     better position than are other employees to evaluate whether an incident of sexual

Page 39 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 172 of 1598




     harassment or sexual violence creates a hostile environment and how the school should
     respond. There may also be situations in which individual incidents of sexual harassment
     do not, by themselves, create a hostile environment; however when considered together,
     those incidents may create a hostile environment.

J-3. What type of training should a school provide to employees who are involved in
     implementing the school’s grievance procedures?

     Answer: All persons involved in implementing a school’s grievance procedures (e.g., Title
     IX coordinators, others who receive complaints, investigators, and adjudicators) must
     have training or experience in handling sexual violence complaints, and in the operation
     of the school’s grievance procedures. The training should include information on working
     with and interviewing persons subjected to sexual violence; information on particular
     types of conduct that would constitute sexual violence, including same-sex sexual
     violence; the proper standard of review for sexual violence complaints (preponderance of
     the evidence); information on consent and the role drugs or alcohol can play in the ability
     to consent; the importance of accountability for individuals found to have committed
     sexual violence; the need for remedial actions for the perpetrator, complainant, and
     school community; how to determine credibility; how to evaluate evidence and weigh it in
     an impartial manner; how to conduct investigations; confidentiality; the effects of trauma,
     including neurobiological change; and cultural awareness training regarding how sexual
     violence may impact students differently depending on their cultural backgrounds.

     In rare circumstances, employees involved in implementing a school’s grievance
     procedures may be able to demonstrate that prior training and experience has provided
     them with competency in the areas covered in the school’s training. For example, the
     combination of effective prior training and experience investigating complaints of sexual
     violence, together with training on the school’s current grievance procedures may be
     sufficient preparation for an employee to resolve Title IX complaints consistent with the
     school’s grievance procedures. In-depth knowledge regarding Title IX and sexual violence
     is particularly helpful. Because laws and school policies and procedures may change, the
     only way to ensure that all employees involved in implementing the school’s grievance
     procedures have the requisite training or experience is for the school to provide regular
     training to all individuals involved in implementing the school’s Title IX grievance
     procedures even if such individuals also have prior relevant experience.




Page 40 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 173 of 1598




J-4. What type of training on sexual violence should a school provide to its students?

     Answer: To ensure that students understand their rights under Title IX, a school should
     provide age-appropriate training to its students regarding Title IX and sexual violence. At
     the elementary and secondary school level, schools should consider whether sexual
     violence training should also be offered to parents, particularly training on the school’s
     process for handling complaints of sexual violence. Training may be provided separately
     or as part of the school’s broader training on sex discrimination and sexual harassment.
     However, sexual violence is a unique topic that should not be assumed to be covered
     adequately in other educational programming or training provided to students. The
     school may want to include this training in its orientation programs for new students;
     training for student athletes and members of student organizations; and back-to-school
     nights. A school should consider educational methods that are most likely to help
     students retain information when designing its training, including repeating the training at
     regular intervals. OCR recommends that, at a minimum, the following topics (as
     appropriate) be covered in this training:

          Title IX and what constitutes sexual violence, including same-sex sexual violence,
           under the school’s policies;
          the school’s definition of consent applicable to sexual conduct, including examples;
          how the school analyzes whether conduct was unwelcome under Title IX;
          how the school analyzes whether unwelcome sexual conduct creates a hostile
           environment;
          reporting options, including formal reporting and confidential disclosure options
           and any timeframes set by the school for reporting;
          the school’s grievance procedures used to process sexual violence complaints;
          disciplinary code provisions relating to sexual violence and the consequences of
           violating those provisions;
          effects of trauma, including neurobiological changes;
          the role alcohol and drugs often play in sexual violence incidents, including the
           deliberate use of alcohol and/or other drugs to perpetrate sexual violence;
          strategies and skills for bystanders to intervene to prevent possible sexual violence;
          how to report sexual violence to campus or local law enforcement and the ability to
           pursue law enforcement proceedings simultaneously with a Title IX grievance; and
          Title IX’s protections against retaliation.

     The training should also encourage students to report incidents of sexual violence. The
     training should explain that students (and their parents or friends) do not need to
     determine whether incidents of sexual violence or other sexual harassment created a
Page 41 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 174 of 1598




     hostile environment before reporting the incident. A school also should be aware that
     persons may be deterred from reporting incidents if, for example, violations of school or
     campus rules regarding alcohol or drugs were involved. As a result, a school should review
     its disciplinary policy to ensure it does not have a chilling effect on students’ reporting of
     sexual violence offenses or participating as witnesses. OCR recommends that a school
     inform students that the school’s primary concern is student safety, and that use of
     alcohol or drugs never makes the survivor at fault for sexual violence.

     It is also important for a school to educate students about the persons on campus to
     whom they can confidentially report incidents of sexual violence. A school’s sexual
     violence education and prevention program should clearly identify the offices or
     individuals with whom students can speak confidentially and the offices or individuals
     who can provide resources such as victim advocacy, housing assistance, academic
     support, counseling, disability services, health and mental health services, and legal
     assistance. It should also identify the school’s responsible employees and explain that if
     students report incidents to responsible employees (except as noted in question E-3)
     these employees are required to report the incident to the Title IX coordinator or other
     appropriate official. This reporting includes the names of the alleged perpetrator and
     student involved in the sexual violence, as well as relevant facts including the date, time,
     and location, although efforts should be made to comply with requests for confidentiality
     from the complainant. For more detailed information regarding reporting and responsible
     employees and confidentiality, see questions D-1 to D-5 and E-1 to E-4.

K. Retaliation

K-1. Does Title IX protect against retaliation?

     Answer: Yes. The Federal civil rights laws, including Title IX, make it unlawful to retaliate
     against an individual for the purpose of interfering with any right or privilege secured by
     these laws. This means that if an individual brings concerns about possible civil rights
     problems to a school’s attention, including publicly opposing sexual violence or filing a
     sexual violence complaint with the school or any State or Federal agency, it is unlawful for
     the school to retaliate against that individual for doing so. It is also unlawful to retaliate
     against an individual because he or she testified, or participated in any manner, in an OCR
     or school’s investigation or proceeding. Therefore, if a student, parent, teacher, coach, or
     other individual complains formally or informally about sexual violence or participates in
     an OCR or school’s investigation or proceedings related to sexual violence, the school is
     prohibited from retaliating (including intimidating, threatening, coercing, or in any way



Page 42 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 175 of 1598




         discriminating against the individual) because of the individual’s complaint or
         participation.

         A school should take steps to prevent retaliation against a student who filed a complaint
         either on his or her own behalf or on behalf of another student, or against those who
         provided information as witnesses.

         Schools should be aware that complaints of sexual violence may be followed by retaliation
         against the complainant or witnesses by the alleged perpetrator or his or her associates.
         When a school knows or reasonably should know of possible retaliation by other students
         or third parties, it must take immediate and appropriate steps to investigate or otherwise
         determine what occurred. Title IX requires the school to protect the complainant and
         witnesses and ensure their safety as necessary. At a minimum, this includes making sure
         that the complainant and his or her parents, if the complainant is in elementary or
         secondary school, and witnesses know how to report retaliation by school officials, other
         students, or third parties by making follow-up inquiries to see if there have been any new
         incidents or acts of retaliation, and by responding promptly and appropriately to address
         continuing or new problems. A school should also tell complainants and witnesses that
         Title IX prohibits retaliation, and that school officials will not only take steps to prevent
         retaliation, but will also take strong responsive action if it occurs.

L. First Amendment

L-1. How should a school handle its obligation to respond to sexual harassment and sexual
     violence while still respecting free-speech rights guaranteed by the Constitution?

         Answer: The DCL on sexual violence did not expressly address First Amendment issues
         because it focuses on unlawful physical sexual violence, which is not speech or expression
         protected by the First Amendment.

         However, OCR’s previous guidance on the First Amendment, including the 2001 Guidance,
         OCR’s July 28, 2003, Dear Colleague Letter on the First Amendment,35 and OCR’s October
         26, 2010, Dear Colleague Letter on harassment and bullying,36 remain fully in effect. OCR
         has made it clear that the laws and regulations it enforces protect students from
         prohibited discrimination and do not restrict the exercise of any expressive activities or
         speech protected under the U.S. Constitution. Therefore, when a school works to prevent



35
     Available at http://www.ed.gov/ocr/firstamend.html.
36
     Available at http://www.ed.gov/ocr/letters/colleague-201010.html.
Page 43 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 176 of 1598




         and redress discrimination, it must respect the free-speech rights of students, faculty, and
         other speakers.

         Title IX protects students from sex discrimination; it does not regulate the content of
         speech. OCR recognizes that the offensiveness of a particular expression as perceived by
         some students, standing alone, is not a legally sufficient basis to establish a hostile
         environment under Title IX. Title IX also does not require, prohibit, or abridge the use of
         particular textbooks or curricular materials.37

M. The Clery Act and the Violence Against Women Reauthorization Act of 2013

M-1. How does the Clery Act affect the Title IX obligations of institutions of higher education
     that participate in the federal student financial aid programs?

         Answer: Institutions of higher education that participate in the federal student financial
         aid programs are subject to the requirements of the Clery Act as well as Title IX. The Clery
         Act requires institutions of higher education to provide current and prospective students
         and employees, the public, and the Department with crime statistics and information
         about campus crime prevention programs and policies. The Clery Act requirements apply
         to many crimes other than those addressed by Title IX. For those areas in which the Clery
         Act and Title IX both apply, the institution must comply with both laws. For additional
         information about the Clery Act and its regulations, please see
         http://www2.ed.gov/admins/lead/safety/campus.html.

M-2. Were a school’s obligations under Title IX and the DCL altered in any way by the
     Violence Against Women Reauthorization Act of 2013, Pub. L. No. 113-4, including
     Section 304 of that Act, which amends the Clery Act?

         Answer: No. The Violence Against Women Reauthorization Act has no effect on a school’s
         obligations under Title IX or the DCL. The Violence Against Women Reauthorization Act
         amended the Violence Against Women Act and the Clery Act, which are separate statutes.
         Nothing in Section 304 or any other part of the Violence Against Women Reauthorization
         Act relieves a school of its obligation to comply with the requirements of Title IX, including
         those set forth in these Questions and Answers, the 2011 DCL, and the 2001 Guidance.
         For additional information about the Department’s negotiated rulemaking related to the
         Violence Against Women Reauthorization Act please see
         http://www2.ed.gov/policy/highered/reg/hearulemaking/2012/vawa.html.



37
     34 C.F.R. § 106.42.
Page 44 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 177 of 1598




N. Further Federal Guidance

N-1. Whom should I contact if I have additional questions about the DCL or OCR’s other Title
     IX guidance?

     Answer: Anyone who has questions regarding this guidance, or Title IX should contact the
     OCR regional office that serves his or her state. Contact information for OCR regional
     offices can be found on OCR’s webpage at
     https://wdcrobcolp01.ed.gov/CFAPPS/OCR/contactus.cfm. If you wish to file a complaint
     of discrimination with OCR, you may use the online complaint form available at
     http://www.ed.gov/ocr/complaintintro.html or send a letter to the OCR enforcement
     office responsible for the state in which the school is located. You may also email general
     questions to OCR at ocr@ed.gov.

N-2. Are there other resources available to assist a school in complying with Title IX and
     preventing and responding to sexual violence?

     Answer: Yes. OCR’s policy guidance on Title IX is available on OCR’s webpage at
     http://www.ed.gov/ocr/publications.html#TitleIX. In addition to the April 4, 2011, Dear
     Colleague Letter, OCR has issued the following resources that further discuss a school’s
     obligation to respond to allegations of sexual harassment and sexual violence:

          Dear Colleague Letter: Harassment and Bullying (October 26, 2010),
           http://www2.ed.gov/about/offices/list/ocr/letters/colleague-201010.pdf

          Sexual Harassment: It’s Not Academic (Revised September 2008),
           http://www2.ed.gov/about/offices/list/ocr/docs/ocrshpam.pdf

          Revised Sexual Harassment Guidance: Harassment of Students by Employees, Other
           Students, or Third Parties (January 19, 2001),
           http://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf




Page 45 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 178 of 1598




     In addition to guidance from OCR, a school may also find resources from the Departments
     of Education and Justice helpful in preventing and responding to sexual violence:

          Department of Education’s Letter to Chief State School Officers on Teen Dating
           Violence Awareness and Prevention (February 28, 2013)
           https://www2.ed.gov/policy/gen/guid/secletter/130228.html

          Department of Education’s National Center on Safe Supportive Learning
           Environments
           http://safesupportivelearning.ed.gov/

          Department of Justice, Office on Violence Against Women
           http://www.ovw.usdoj.gov/




Page 46 – Questions and Answers on Title IX and Sexual Violence

EXHIBIT 9
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 179 of 1598




                  EXHIBIT 10
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 180 of 1598

                           UNITED STATES DEPARTMENT OF EDUCATION
                                           OFFICE FOR CIVIL RIGHTS




                                                  September 2017

                                      Q&A on Campus Sexual Misconduct

Under Title IX of the Education Amendments of 1972 and its implementing regulations, an institution that
receives federal funds must ensure that no student suffers a deprivation of her or his access to educational
opportunities on the basis of sex. The Department of Education intends to engage in rulemaking on the topic of
schools’ Title IX responsibilities concerning complaints of sexual misconduct, including peer-on-peer sexual
harassment and sexual violence. The Department will solicit input from stakeholders and the public during that
rulemaking process. In the interim, these questions and answers—along with the Revised Sexual Harassment
Guidance previously issued by the Office for Civil Rights 1—provide information about how OCR will assess a
school’s compliance with Title IX.

                    SCHOOLS’ RESPONSIBILITY TO ADDRESS SEXUAL MISCONDUCT

Question 1:

What is the nature of a school’s responsibility to address sexual misconduct?

Answer:

Whether or not a student files a complaint of alleged sexual misconduct or otherwise asks the school to take
action, where the school knows or reasonably should know of an incident of sexual misconduct, the school
must take steps to understand what occurred and to respond appropriately. 2 In particular, when sexual
misconduct is so severe, persistent, or pervasive as to deny or limit a student’s ability to participate in or benefit
from the school’s programs or activities, a hostile environment exists and the school must respond. 3




1
  Office for Civil Rights, Revised Sexual Harassment Guidance (66 Fed. Reg. 5512, Jan. 19, 2001), available at
https://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf [hereinafter 2001 Guidance]; see also Office for Civil
Rights, Dear Colleague Letter on Sexual Harassment (Jan. 25, 2006), available at
https://www2.ed.gov/about/offices/list/ocr/letters/sexhar-2006.html.
2
  2001 Guidance at (VII).
3
  Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 631 (1999); 34 C.F.R. § 106.31(a); 2001 Guidance at (V)(A)(1).
Title IX prohibits discrimination on the basis of sex “under any education program or activity” receiving federal
financial assistance, 20 U.S.C. § 1681(a); 34 C.F.R. § 106.1, meaning within the “operations” of a postsecondary
institution or school district, 20 U.S.C. § 1687; 34 C.F.R. § 106.2(h). The Supreme Court has explained that the
statute “confines the scope of prohibited conduct based on the recipient’s degree of control over the harasser and the
environment in which the harassment occurs.” Davis, 526 U.S. at 644. Accordingly, OCR has informed institutions
that “[a] university does not have a duty under Title IX to address an incident of alleged harassment where the
incident occurs off-campus and does not involve a program or activity of the recipient.” Oklahoma State University
Determination Letter at 2, OCR Complaint No. 06-03-2054 (June 10, 2004); see also University of Wisconsin-
Madison Determination Letter, OCR Complaint No. 05-07-2074 (Aug. 6, 2009) (“OCR determined that the alleged
assault did not occur in the context of an educational program or activity operated by the University.”). Schools are
responsible for redressing a hostile environment that occurs on campus even if it relates to off-campus activities.
Under the Clery Act, postsecondary institutions are obliged to collect and report statistics on crimes that occur on
campus, on noncampus properties controlled by the institution or an affiliated student organization and used for
educational purposes, on public property within or immediately adjacent to campus, and in areas within the patrol
jurisdiction of the campus police or the campus security department. 34 C.F.R. § 668.46(a); 34 C.F.R. § 668.46(c).


                                                                                                                     1
EXHIBIT 10
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 181 of 1598



Each recipient must designate at least one employee to act as a Title IX Coordinator to coordinate its
responsibilities in this area. 4 Other employees may be considered “responsible employees” and will help the
student to connect to the Title IX Coordinator. 5

In regulating the conduct of students and faculty to prevent or redress discrimination, schools must formulate,
interpret, and apply their rules in a manner that respects the legal rights of students and faculty, including those
court precedents interpreting the concept of free speech. 6

                                         THE CLERY ACT AND TITLE IX

Question 2:

What is the Clery Act and how does it relate to a school’s obligations under Title IX?

Answer:

Institutions of higher education that participate in the federal student financial aid programs are subject to the
requirements of the Clery Act as well as Title IX. 7 Each year, institutions must disclose campus crime statistics
and information about campus security policies as a condition of participating in the federal student aid
programs. The Violence Against Women Reauthorization Act of 2013 amended the Clery Act to require
institutions to compile statistics for incidents of dating violence, domestic violence, sexual assault, and stalking,
and to include certain policies, procedures, and programs pertaining to these incidents in the annual security
reports. In October 2014, following a negotiated rulemaking process, the Department issued amended
regulations to implement these statutory changes. 8 Accordingly, when addressing allegations of dating
violence, domestic violence, sexual assault, or stalking, institutions are subject to the Clery Act regulations as
well as Title IX.

                                              INTERIM MEASURES

Question 3:

What are interim measures and is a school required to provide such measures?

Answer:

Interim measures are individualized services offered as appropriate to either or both the reporting and
responding parties involved in an alleged incident of sexual misconduct, prior to an investigation or while an
investigation is pending. 9 Interim measures include counseling, extensions of time or other course-related
adjustments, modifications of work or class schedules, campus escort services, restrictions on contact between
the parties, changes in work or housing locations, leaves of absence, increased security and monitoring of
certain areas of campus, and other similar accommodations.




4
  34 C.F.R. § 106.8(a).
5
  2001 Guidance at (V)(C).
6
  Office for Civil Rights, Dear Colleague Letter on the First Amendment (July 28, 2003), available at
https://www2.ed.gov/about/offices/list/ocr/firstamend.html; 2001 Guidance at (XI).
7
  Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act, Pub. L. No. 101-542, 20
U.S.C. § 1092(f).
8
  See 34 C.F.R. § 668.46.
9
  See 2001 Guidance at (VII)(A).


                                                                                                                    2
EXHIBIT 10
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 182 of 1598



It may be appropriate for a school to take interim measures during the investigation of a complaint. 10 In fairly
assessing the need for a party to receive interim measures, a school may not rely on fixed rules or operating
assumptions that favor one party over another, nor may a school make such measures available only to one
party. Interim measures should be individualized and appropriate based on the information gathered by the
Title IX Coordinator, making every effort to avoid depriving any student of her or his education. The measures
needed by each student may change over time, and the Title IX Coordinator should communicate with each
student throughout the investigation to ensure that any interim measures are necessary and effective based on
the students’ evolving needs.

                             GRIEVANCE PROCEDURES AND INVESTIGATIONS

Question 4:

What are the school’s obligations with regard to complaints of sexual misconduct?

Answer:

A school must adopt and publish grievance procedures that provide for a prompt and equitable resolution of
complaints of sex discrimination, including sexual misconduct. 11 OCR has identified a number of elements in
evaluating whether a school’s grievance procedures are prompt and equitable, including whether the school
(i) provides notice of the school’s grievance procedures, including how to file a complaint, to students, parents
of elementary and secondary school students, and employees; (ii) applies the grievance procedures to
complaints filed by students or on their behalf alleging sexual misconduct carried out by employees, other
students, or third parties; (iii) ensures an adequate, reliable, and impartial investigation of complaints, including
the opportunity to present witnesses and other evidence; (iv) designates and follows a reasonably prompt time
frame for major stages of the complaint process; (v) notifies the parties of the outcome of the complaint; and
(vi) provides assurance that the school will take steps to prevent recurrence of sexual misconduct and to
remedy its discriminatory effects, as appropriate. 12

Question 5:

What time frame constitutes a “prompt” investigation?

Answer:

There is no fixed time frame under which a school must complete a Title IX investigation. 13 OCR will evaluate a
school’s good faith effort to conduct a fair, impartial investigation in a timely manner designed to provide all
parties with resolution.

Question 6:

What constitutes an “equitable” investigation?


10
   2001 Guidance at (VII)(A). In cases covered by the Clery Act, a school must provide interim measures upon the
request of a reporting party if such measures are reasonably available. 34 C.F.R. § 668.46(b)(11)(v).
11
   34 C.F.R. § 106.8(b); 2001 Guidance at (V)(D); see also 34 C.F.R. § 668.46(k)(2)(i) (providing that a proceeding
which arises from an allegation of dating violence, domestic violence, sexual assault, or stalking must “[i]nclude a
prompt, fair, and impartial process from the initial investigation to the final result”).
12
   2001 Guidance at (IX); see also 34 C.F.R. § 668.46(k). Postsecondary institutions are required to report publicly
the procedures for institutional disciplinary action in cases of alleged dating violence, domestic violence, sexual
assault, and stalking, 34 C.F.R. § 668.46 (k)(1)(i), and to include a process that allows for the extension of
timeframes for good cause with written notice to the parties of the delay and the reason for the delay, 34 C.F.R.
§ 668.46 (k)(3)(i)(A).
13
   2001 Guidance at (IX); see also 34 C.F.R. § 668.46(k)(3)(i)(A).


                                                                                                                    3
EXHIBIT 10
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 183 of 1598



Answer:

In every investigation conducted under the school’s grievance procedures, the burden is on the school—not on
the parties—to gather sufficient evidence to reach a fair, impartial determination as to whether sexual
misconduct has occurred and, if so, whether a hostile environment has been created that must be redressed. A
person free of actual or reasonably perceived conflicts of interest and biases for or against any party must lead
the investigation on behalf of the school. Schools should ensure that institutional interests do not interfere with
the impartiality of the investigation.

An equitable investigation of a Title IX complaint requires a trained investigator to analyze and document the
available evidence to support reliable decisions, objectively evaluate the credibility of parties and witnesses,
synthesize all available evidence—including both inculpatory and exculpatory evidence—and take into account
the unique and complex circumstances of each case. 14

Any rights or opportunities that a school makes available to one party during the investigation should be made
available to the other party on equal terms. 15 Restricting the ability of either party to discuss the investigation
(e.g., through “gag orders”) is likely to deprive the parties of the ability to obtain and present evidence or
otherwise to defend their interests and therefore is likely inequitable. Training materials or investigative
techniques and approaches that apply sex stereotypes or generalizations may violate Title IX and should be
avoided so that the investigation proceeds objectively and impartially. 16

Once it decides to open an investigation that may lead to disciplinary action against the responding party, a
school should provide written notice to the responding party of the allegations constituting a potential violation
of the school’s sexual misconduct policy, including sufficient details and with sufficient time to prepare a
response before any initial interview. Sufficient details include the identities of the parties involved, the specific
section of the code of conduct allegedly violated, the precise conduct allegedly constituting the potential
violation, and the date and location of the alleged incident. 17 Each party should receive written notice in
advance of any interview or hearing with sufficient time to prepare for meaningful participation. The
investigation should result in a written report summarizing the relevant exculpatory and inculpatory evidence.
The reporting and responding parties and appropriate officials must have timely and equal access to any
information that will be used during informal and formal disciplinary meetings and hearings. 18

                                  INFORMAL RESOLUTIONS OF COMPLAINTS

Question 7:

After a Title IX complaint has been opened for investigation, may a school facilitate an informal resolution of the
complaint?

Answer:

If all parties voluntarily agree to participate in an informal resolution that does not involve a full investigation and
adjudication after receiving a full disclosure of the allegations and their options for formal resolution and if a
school determines that the particular Title IX complaint is appropriate for such a process, the school may
facilitate an informal resolution, including mediation, to assist the parties in reaching a voluntary resolution.




14
   2001 Guidance at (V)(A)(1)-(2); see also 34 C.F.R. § 668.46(k)(2)(ii).
15
   2001 Guidance at (X).
16
   34 C.F.R. § 106.31(a).
17
   2001 Guidance at (VII)(B).
18
   34 C.F.R. § 668.46(k)(3)(i)(B)(3).


                                                                                                                         4
EXHIBIT 10
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 184 of 1598



                                  DECISION-MAKING AS TO RESPONSIBILITY

Question 8:

What procedures should a school follow to adjudicate a finding of responsibility for sexual misconduct?

Answer:

The investigator(s), or separate decision-maker(s), with or without a hearing, must make findings of fact and
conclusions as to whether the facts support a finding of responsibility for violation of the school’s sexual
misconduct policy. If the complaint presented more than a single allegation of misconduct, a decision should be
reached separately as to each allegation of misconduct. The findings of fact and conclusions should be
reached by applying either a preponderance of the evidence standard or a clear and convincing evidence
standard. 19

The decision-maker(s) must offer each party the same meaningful access to any information that will be used
during informal and formal disciplinary meetings and hearings, including the investigation report. 20 The parties
should have the opportunity to respond to the report in writing in advance of the decision of responsibility
and/or at a live hearing to decide responsibility.

Any process made available to one party in the adjudication procedure should be made equally available to the
other party (for example, the right to have an attorney or other advisor present and/or participate in an interview
or hearing; the right to cross-examine parties and witnesses or to submit questions to be asked of parties and
witnesses). 21 When resolving allegations of dating violence, domestic violence, sexual assault, or stalking, a
postsecondary institution must “[p]rovide the accuser and the accused with the same opportunities to have
others present during any institutional disciplinary proceeding, including the opportunity to be accompanied to
any related meeting or proceeding by the advisor of their choice.” 22 In such disciplinary proceedings and any
related meetings, the institution may “[n]ot limit the choice of advisor or presence for either the accuser or the
accused” but “may establish restrictions regarding the extent to which the advisor may participate in the
proceedings.” 23

Schools are cautioned to avoid conflicts of interest and biases in the adjudicatory process and to prevent
institutional interests from interfering with the impartiality of the adjudication. Decision-making techniques or
approaches that apply sex stereotypes or generalizations may violate Title IX and should be avoided so that
the adjudication proceeds objectively and impartially.



19
   The standard of evidence for evaluating a claim of sexual misconduct should be consistent with the standard the
school applies in other student misconduct cases. In a recent decision, a court concluded that a school denied “basic
fairness” to a responding party by, among other things, applying a lower standard of evidence only in cases of
alleged sexual misconduct. Doe v. Brandeis Univ., 177 F. Supp. 3d 561, 607 (D. Mass. 2016) (“[T]he lowering of
the standard appears to have been a deliberate choice by the university to make cases of sexual misconduct easier to
prove—and thus more difficult to defend, both for guilty and innocent students alike. It retained the higher standard
for virtually all other forms of student misconduct. The lower standard may thus be seen, in context, as part of an
effort to tilt the playing field against accused students, which is particularly troublesome in light of the elimination
of other basic rights of the accused.”). When a school applies special procedures in sexual misconduct cases, it
suggests a discriminatory purpose and should be avoided. A postsecondary institution’s annual security report must
describe the standard of evidence that will be used during any institutional disciplinary proceeding arising from an
allegation of dating violence, domestic violence, sexual assault, or stalking. 34 C.F.R. § 668.46(k)(1)(ii).
20
   34 C.F.R. § 668.46(k)(3)(i)(B)(3).
21
   A school has discretion to reserve a right of appeal for the responding party based on its evaluation of due process
concerns, as noted in Question 11.
22
   34 C.F.R. § 668.46(k)(2)(iii).
23
   34 C.F.R. § 668.46(k)(2)(iv).


                                                                                                                       5
EXHIBIT 10
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 185 of 1598



                           DECISION-MAKING AS TO DISCIPLINARY SANCTIONS

Question 9:

What procedures should a school follow to impose a disciplinary sanction against a student found responsible
for a sexual misconduct violation?

Answer:

The decision-maker as to any disciplinary sanction imposed after a finding of responsibility may be the same or
different from the decision-maker who made the finding of responsibility. Disciplinary sanction decisions must
be made for the purpose of deciding how best to enforce the school’s code of student conduct while
considering the impact of separating a student from her or his education. Any disciplinary decision must be
made as a proportionate response to the violation. 24 In its annual security report, a postsecondary institution
must list all of the possible sanctions that the institution may impose following the results of any institutional
disciplinary proceeding for an allegation of dating violence, domestic violence, sexual assault, or stalking. 25

                                     NOTICE OF OUTCOME AND APPEALS

Question 10:

What information should be provided to the parties to notify them of the outcome?

Answer:

OCR recommends that a school provide written notice of the outcome of disciplinary proceedings to the
reporting and responding parties concurrently. The content of the notice may vary depending on the underlying
allegations, the institution, and the age of the students. Under the Clery Act, postsecondary institutions must
provide simultaneous written notification to both parties of the results of the disciplinary proceeding along with
notification of the institution’s procedures to appeal the result if such procedures are available, and any
changes to the result when it becomes final. 26 This notification must include any initial, interim, or final decision
by the institution; any sanctions imposed by the institution; and the rationale for the result and the sanctions. 27
For proceedings not covered by the Clery Act, such as those arising from allegations of harassment, and for all
proceedings in elementary and secondary schools, the school should inform the reporting party whether it
found that the alleged conduct occurred, any individual remedies offered to the reporting party or any sanctions
imposed on the responding party that directly relate to the reporting party, and other steps the school has taken
to eliminate the hostile environment, if the school found one to exist. 28 In an elementary or secondary school,
the notice should be provided to the parents of students under the age of 18 and directly to students who are
18 years of age or older. 29




24
   34 C.F.R. § 106.8(b); 2001 Guidance at (VII)(A).
25
   34 C.F.R. § 668.46(k)(1)(iii).
26
   34 C.F.R. § 668.46(k)(2)(v). The Clery Act applies to proceedings arising from allegations of dating violence,
domestic violence, sexual assault, and stalking.
27
   34 C.F.R. § 668.46(k)(3)(iv).
28
   A sanction that directly relates to the reporting party would include, for example, an order that the responding
party stay away from the reporting party. See 2001 Guidance at vii n.3. This limitation allows the notice of outcome
to comply with the requirements of the Family Educational Rights and Privacy Act. See 20 U.S.C. § 1232g(a)(1)(A);
34 C.F.R. § 99.10; 34 C.F.R. § 99.12(a). FERPA provides an exception to its requirements only for a postsecondary
institution to communicate the results of a disciplinary proceeding to the reporting party in cases of alleged crimes
of violence or specific nonforcible sex offenses. 20 U.S.C. § 1232g(b)(6); 34 C.F.R. § 99.31(a)(13).
29
   20 U.S.C. § 1232g(d).


                                                                                                                    6
EXHIBIT 10
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 186 of 1598



Question 11:

How may a school offer the right to appeal the decision on responsibility and/or any disciplinary decision?

Answer:

If a school chooses to allow appeals from its decisions regarding responsibility and/or disciplinary sanctions,
the school may choose to allow appeal (i) solely by the responding party; or (ii) by both parties, in which case
any appeal procedures must be equally available to both parties. 30

                                    EXISTING RESOLUTION AGREEMENTS

Question 12:

In light of the rescission of OCR’s 2011 Dear Colleague Letter and 2014 Questions & Answers guidance, are
existing resolution agreements between OCR and schools still binding?

Answer:

Yes. Schools enter into voluntary resolution agreements with OCR to address the deficiencies and violations
identified during an OCR investigation based on Title IX and its implementing regulations. Existing resolution
agreements remain binding upon the schools that voluntarily entered into them. Such agreements are fact-
specific and do not bind other schools. If a school has questions about an existing resolution agreement, the
school may contact the appropriate OCR regional office responsible for the monitoring of its agreement.



Note: The Department has determined that this Q&A is a significant guidance document under the Final
Bulletin for Agency Good Guidance Practices of the Office of Management and Budget, 72 Fed. Reg. 3432
(Jan. 25, 2007). This document does not add requirements to applicable law. If you have questions or are
interested in commenting on this document, please contact the Department of Education at ocr@ed.gov or
800-421-3481 (TDD: 800-877-8339).




30
   2001 Guidance at (IX). Under the Clery Act, a postsecondary institution must provide simultaneous notification of
the appellate procedure, if one is available, to both parties. 34 C.F.R. § 668.46(k)(2)(v)(B). OCR has previously
informed schools that it is permissible to allow an appeal only for the responding party because “he/she is the one
who stands to suffer from any penalty imposed and should not be made to be tried twice for the same allegation.”
Skidmore College Determination Letter at 5, OCR Complaint No. 02-95-2136 (Feb. 12, 1996); see also Suffolk
University Law School Determination Letter at 11, OCR Complaint No. 01-05-2074 (Sept. 30, 2008) (“[A]ppeal
rights are not necessarily required by Title IX, whereas an accused student’s appeal rights are a standard component
of University disciplinary processes in order to assure that the student is afforded due process before being removed
from or otherwise disciplined by the University.”); University of Cincinnati Determination Letter at 6, OCR
Complaint No. 15-05-2041 (Apr. 13, 2006) (“[T]here is no requirement under Title IX that a recipient provide a
victim’s right of appeal.”).


                                                                                                                   7
EXHIBIT 10
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 187 of 1598




                  EXHIBIT 11
Race and National Origin Discrimination
                        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 188 of 1598
                                                                 Skip to main content About Us Contact Us FAQs      Language Assistance




                              U.S. Department of Education                                                                         
                                                                                                                                  Search




               Student Loans                      Grants                             Laws                  Data



                                                                                                             How Do I
                                                                                                             Find...
                                                                                                                  Student loans,
                                                                                                                  forgiveness
                                                                                                                  College
             Home                                  About OCR                                                      accreditation
             Programs/Initiatives                  Reading Room                                                   Every Student
             Office Contacts                       Frequently Asked                                               Succeeds Act
                                                   Questions
                                                                                                                  (ESSA)
             Reports & Resources                   Careers/Internships
                                                                                                                  FERPA
             News                                  Blog
                                                                                                                  FAFSA
                                                                                                                  1098, tax forms

        Race and National Origin                                                                                                  More >

        Discrimination                                                                                       Information
        Frequently Asked Questions
                                                                                                             About...
              Frequently Asked Questions >>                                                                       Transforming
                                                                                                                  Teaching
                                                                                                                  Family and
                                                 Overview
                                                                                                                  Community
                                                 Below are Frequently Asked Questions on
                                                                                                                  Engagement
                                                 Race and National Origin Discrimination.
                                                                                                                  Early Learning




                                                                                                                 How to File a Complaint

                                                                                                                 Topics A-Z

              Frequently Asked Questions About Race and National Origin                                          Civil Rights Data
              Discrimination - General                                                                           Collection (CRDC)


              Frequently Asked Questions About Race and National Origin                                          Other Civil Rights

                  EXHIBIT 11
https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/race-origin.html[6/19/2020 5:46:50 PM]
Race and National Origin Discrimination
                        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 189 of 1598
              Discrimination - Racial Harassment                                                  Agencies


              Frequently Asked Questions About Race and National Origin                           Recursos de la Oficina
              Discrimination - English Learner Students                                           Para Derechos Civiles
                                                                                                  en Español

                                                                                                  Resources Available in
           Topic                Discrimination                                                    Other Languages



           Frequently
           Asked            What is Title VI?
           Questions
                            Title VI is a federal law that prohibits any entity that
           About Race and
                            receives federal financial assistance (such as grants or
           National Origin
                            student loans) from discriminating on the basis of race,
           Discrimination -
                            color, or national origin.
           General
                                                          Top

                                What does “race, color, or national origin”
                                mean within the context of Title VI?
                                Discrimination on the basis of race, color, or national
                                origin includes discrimination based on a person’s actual
                                or perceived race, color, national origin, ethnicity, or
                                ancestry. This includes discrimination based on the
                                country, world region, or place where a person or his or
                                her ancestors come from; a person’s limited English
                                proficiency or English learner status; or a person’s actual
                                or perceived shared ancestry or ethnic characteristics,
                                including membership in a religion that may be perceived
                                to exhibit such characteristics (such as Hindu, Jewish,
                                Muslim, and Sikh individuals).

                                                                   Top

                                Are all school districts, colleges, and
                                universities covered by Title VI?
                                Generally yes. All public school districts are covered by
                                Title VI because they receive some federal financial
                                assistance. All public colleges and universities and
                                virtually all private colleges and universities are covered
                                because they receive such assistance by participating in
                                federal student aid programs. There are some private
                                schools that do not receive any federal assistance, and
                                Title VI does not apply to them.

                                                                   Top


                  EXHIBIT 11
https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/race-origin.html[6/19/2020 5:46:50 PM]
Race and National Origin Discrimination
                        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 190 of 1598
                                Are all programs in a school, college, or
                                university covered by Title VI if any part of it
                                receives federal financial assistance?
                                Yes. All programs in a school or college are covered if the
                                school district, college, or university receives federal
                                financial assistance. Title VI covers all the operations of a
                                school or college that receives financial assistance
                                including academics, extracurricular activities, athletics,
                                and other programs. Title VI applies to actions of a school
                                or college regardless of where they occur, including those
                                that take place in the facilities of the school, on a school
                                bus, at a class or training program sponsored by the
                                school at another location, or elsewhere off campus.

                                                                   Top

                                Does Title VI protect only students?
                                No. Title VI protects all persons from discrimination,
                                including parents and guardians, students, and to a limited
                                degree, employees.

                                                                   Top

                                What types of Title VI cases does OCR
                                handle?
                                OCR handles cases of race, color, and national origin
                                discrimination involving a range of issues, such as
                                discriminatory discipline, racial harassment, unequal
                                access to educational resources, and denial of language
                                services or equal educational opportunities to English
                                learners.

                                                                   Top




           Frequently
           Asked            What is racial and national origin
           Questions        harassment?
           About Race and
                            Racial and national origin harassment is unwelcome
           National Origin
                            conduct based on a student’s actual or perceived race or
           Discrimination -
                            national origin. Harassers can be students, school staff, or
           Racial
                            even someone visiting the school, such as a student or
           Harassment
                            employee from another school. Racial and national origin
                            harassment can take many forms, including slurs, taunts,
                            stereotypes, or name-calling, as well as racially-motivated
                            physical threats, attacks, or other hateful conduct.
                            Although none of the laws OCR enforces expressly
                            address religious discrimination, OCR can investigate
                  EXHIBIT 11
https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/race-origin.html[6/19/2020 5:46:50 PM]
Race and National Origin Discrimination
                        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 191 of 1598
                                complaints that students were subjected to ethnic or
                                ancestral slurs; harassed for how they look, dress, or
                                speak in ways linked to ethnicity or ancestry (e.g. skin
                                color, religious attire, language spoken); or stereotyped
                                based on perceived shared ancestral or ethnic
                                characteristics. Hindu, Jewish, Muslim, and Sikh students
                                are examples of individuals who may be harassed for
                                being viewed as part of a group perceived to exhibit both
                                ethnic and religious characteristics.

                                                                   Top

                                What are the responsibilities of school
                                districts, colleges, and universities under
                                Title VI to address racial and national origin
                                harassment?
                                Title VI requires an educational institution to respond to
                                racial or national origin harassment that is sufficiently
                                serious to deny or limit a student’s ability to participate in
                                or benefit from the recipient’s education programs and
                                activities (i.e., creates a hostile environment).

                                When an educational institution knows or reasonably
                                should know of possible racial or national origin
                                harassment, it must take immediate and appropriate steps
                                to investigate or otherwise determine what occurred. If an
                                investigation reveals that the harassment created a hostile
                                environment, the educational institution must take prompt
                                and effective steps reasonably calculated to end the
                                harassment, eliminate the hostile environment, prevent its
                                recurrence, and, as appropriate, remedy its effects.

                                                                   Top

                                How do educational institutions balance
                                their Title VI obligations with individuals’
                                First Amendment rights?
                                OCR has consistently reaffirmed that the Federal civil
                                rights laws it enforces protect students from prohibited
                                discrimination, and are not intended to restrict expressive
                                activities or speech protected under the U.S.
                                Constitution’s First Amendment.

                                The fact that discriminatory harassment involves speech,
                                however, does not relieve the school of its obligation to
                                respond if the speech contributes to a hostile
                                environment. Schools can protect students from such
                                harassment without running afoul of students’ and staff
                                First Amendment rights. For instance, in a situation where
                                the First Amendment prohibits a public university from
                  EXHIBIT 11
https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/race-origin.html[6/19/2020 5:46:50 PM]
Race and National Origin Discrimination
                        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 192 of 1598
                                restricting the right of students to express persistent and
                                pervasive derogatory opinions about a particular ethnic
                                group, the university can instead meet its obligation by,
                                among other steps, communicating a rejection of
                                stereotypical, derogatory opinions and ensuring that
                                competing views are heard. Similarly, educational
                                institutions can establish a campus culture that is
                                welcoming and respectful of the diverse linguistic, cultural,
                                racial, and ethnic backgrounds of all students and institute
                                campus climate checks to assess the effectiveness of the
                                school’s efforts to ensure that it is free from harassment.
                                Schools can also encourage students on all sides of an
                                issue to express disagreement over ideas or beliefs in a
                                respectful manner. Schools should be alert to take more
                                targeted responsive action when speech crosses over into
                                direct threats or actionable speech or conduct.

                                                                   Top

                                How does OCR address racial and national
                                origin harassment against students?
                                OCR investigates and resolves allegations that
                                educational institutions that are recipients of federal funds
                                have failed to protect students from harassment based on
                                race, color or national origin. Where OCR identifies
                                concerns or violations, educational institutions often
                                resolve them with agreements requiring the educational
                                institutions to adopt effective anti-harassment policies and
                                procedures, train staff and students, address the incidents
                                in question, and take other steps to restore a
                                nondiscriminatory environment.

                                In addition to resolving investigations, OCR takes steps to
                                inform schools of their obligation to provide a
                                nondiscriminatory environment. To see relevant policy
                                guidance relating to race-based harassment, please click
                                here.

                                OCR’s field offices also engage in a variety of technical
                                assistance activities in collaboration with state and local
                                education and law enforcement agencies to encourage
                                educational institutions to improve their anti-harassment
                                policies and procedures and to assist students and their
                                parents to work with schools to enhance the schools’ anti-
                                harassment capability.

                                                                   Top




                  EXHIBIT 11
https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/race-origin.html[6/19/2020 5:46:50 PM]
Race and National Origin Discrimination
                        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 193 of 1598
           Frequently
           Asked
           Questions        What does Title VI require school districts to
           About Race and do for English learner students?
           National Origin
                            Under Title VI, school districts must take affirmative steps
           Discrimination -
                            to ensure that English learner (EL) students (also
           English Learner
                            sometimes referred to as English language learners or
           Students
                            Limited English Proficient students) can participate
                            meaningfully and equally in educational programs and
                            services. For example, school districts must:

                                          identify EL students in a timely, valid, and reliable
                                          manner;
                                          offer all EL students an educationally sound
                                          language assistance program; provide qualified
                                          staff and sufficient resources to instruct EL
                                          students;
                                          ensure EL students have equitable access to
                                          school programs, activities, and services;
                                          avoid unnecessary segregation of EL students from
                                          other students;
                                          monitor the progress of EL students in learning
                                          English and doing grade-level classwork; remedy
                                          any academic deficits EL students incur while in a
                                          language assistance program;
                                          move EL students out of language assistance
                                          programs when they are proficient in English and
                                          monitor them to ensure they were not prematurely
                                          exited; and
                                          evaluate the effectiveness of EL programs.

                                More information is available on OCR’s webpage about a
                                school’s civil rights obligations to English Learner students
                                and Limited English Proficient parents.

                                                                   Top

                                Does OCR require school districts to follow a
                                particular educational approach, such as
                                bilingual education?
                                No. OCR does not require or advocate a particular
                                educational approach to the instruction of EL students.
                                School districts have substantial flexibility when
                                developing programs to meet the needs of EL students.

                                                                   Top

                                What if parents do not want their child to
                                have services to address their English needs?

                  EXHIBIT 11
https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/race-origin.html[6/19/2020 5:46:50 PM]
Race and National Origin Discrimination
                         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 194 of 1598
                                 Parents can opt to not have their children enrolled in a
                                 separate EL program. When a parent declines
                                 participation, the school district retains a responsibility to
                                 ensure that the student has an equal opportunity to have
                                 his or her English language and academic needs met.
                                 School districts can meet this obligation in a variety of
                                 ways (e.g. adequate training to classroom teachers on
                                 second language acquisition; monitoring the educational
                                 progress of the student).

                                                                   Top

                                 How long does a school district have to
                                 provide special services to English learner
                                 students?
                                 EL students must be provided with language assistance
                                 and related services until they are proficient enough in
                                 English to participate meaningfully in the regular program.
                                 To determine whether a child is ready to exit, a school
                                 district must use a valid and reliable assessment of a
                                 student’s ability to read, write, speak and comprehend
                                 English.

                                                                   Top




         
                                                                          Last Modified: 01/10/2020




        Student Loans                                     Laws & Guidance                                 About Us
        Repaying Loans                                    Every Student Succeeds Act (ESSA)               Contact Us
        Defaulted Loans                                   FERPA                                           ED Offices
        Loan Forgiveness                                  Civil Rights                                    Jobs
        Loan Servicers                                    New IDEA Website                                Press Releases
                                                                                                          FAQs
        Grants & Programs                                 Data & Research                                 Recursos en español

        Apply for Pell Grants                             Education Statistics                            Budget, Performance

        Grants Forecast                                   Postsecondary Education Data                    Privacy Program

        Apply for a Grant                                 ED Data Express                                 Subscribe to E-Mail Updates

        Eligibility for Grants                            Nation's Report Card
                                                          What Works Clearinghouse




                  EXHIBIT 11
https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/race-origin.html[6/19/2020 5:46:50 PM]
Race and National Origin Discrimination
                        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 195 of 1598
            Notices     FOIA Privacy Policy Accessibility Security Information quality Inspector General Whitehouse.gov USA.gov
                                                          Benefits.gov Regulations.gov




                  EXHIBIT 11
https://www2.ed.gov/about/offices/list/ocr/frontpage/faq/race-origin.html[6/19/2020 5:46:50 PM]
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 196 of 1598




                  EXHIBIT 12
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 197 of 1598




COMMONWEALTH OF                  STATE OF CALIFORNIA                 STATE OF NEW JERSEY
  PENNSYLVANIA                  OFFICE OF THE ATTORNEY              OFFICE OF THE ATTORNEY
OFFICE OF ATTORNEY                     GENERAL                             GENERAL
     GENERAL                        XAVIER BECERRA                     GURBIR S. GREWAL
   JOSH SHAPIRO                   ATTORNEY GENERAL                    ATTORNEY GENERAL
ATTORNEY GENERAL



                                             January 30, 2019


  VIA Federal eRulemaking Portal & Mail
  The Honorable Betsy DeVos
  Secretary
  U.S. Department of Education
  400 Maryland Avenue S.W.
  Washington D.C. 20202

  Re:    Comment on Proposed Rule Regarding Nondiscrimination on the Basis of Sex in
         Education Programs or Activities Receiving Federal Financial Assistance—Docket ID
         ED–2018–OCR–0064 (83 Fed. Reg. 61,462 (Nov. 29, 2018))

  Dear Secretary DeVos:

          On behalf of the Commonwealths of Pennsylvania and Kentucky, the States of New
  Jersey, California, Delaware, Hawaiʻi, Illinois, Iowa, Maine, Maryland, Minnesota, Nevada,
  New Mexico, North Carolina, Oregon, Rhode Island, Vermont, Washington, and the District of
  Columbia, we write to express our strong opposition to the Proposed Rule Regarding
  Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal
  Financial Assistance (the “proposed rule”), published by the Department of Education (the
  “Department”) in the Federal Register on November 29, 2018. This rule seeks to impose
  procedures for the implementation of Title IX of the Education Amendments Act of 1972 (Title
  IX). Unfortunately, many of these proposed procedures would thwart the very purpose of Title
  IX—to provide equal access to educational opportunities. For this reason, we urge you to
  withdraw this rule.




                                                1
  EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 198 of 1598




         Proper enforcement of Title IX is an issue of immense importance to our states, our
resident students and families, our teachers, and our communities. The ability to learn in a safe
environment free from violence and discrimination is critical and something that we as states
prioritize and value.
        Conduct that violates Title IX may also violate criminal laws, and state attorneys general,
along with county and local prosecutors, have the responsibility to investigate and prosecute
these violations when warranted. Many of our states prohibit discrimination based on sex.1 We
have a strong interest in vigorous enforcement of these laws and in ensuring that our own
enforcement efforts are not undermined by a weaker federal regime.
        Title IX applies to public K-12 schools as well as public colleges and universities, so the
states are regulated entities under the proposal. And the states themselves regulate, and in many
cases provide funding for, private educational institutions within their borders, which will be
subject to the proposed rule to the extent they receive federal funds. Most importantly, the states
have a profound interest in protecting the well-being of their students and in ensuring that they
are able to obtain an education free of sexual harassment, violence, and discrimination.
        We represent states in which schools2 have worked to bring their procedures in line with
Title IX’s requirements: to provide students an educational environment free from discrimination
based on sex, including sexual harassment and violence. The proposed rule imposes new
requirements on schools and complainants that would mark a significant departure from that
fundamental purpose of Title IX.
       In this comment letter, we address aspects of the proposed rule that would be
incompatible with Title IX, inappropriate exercises of the Department’s authority, and
unsupported by the facts. Section I of the comment provides relevant factual and legal
background on sexual harassment and violence and its impact on education. Section II addresses
the Department’s proposal for a general rule to govern schools’ obligations to respond to sexual
harassment and violence. Section III addresses the proposed definitions of “complainant,”
“formal complaint,” and “supportive measures.” Section IV details problems with the
Department’s proposed formal grievance procedures. Section V requests clarification regarding
how the proposed rule will interact with other federal, state, and local laws and policies. Section
VI addresses other issues with the proposed rule. Section VII identifies flaws in the


        1
          E.g., Cal. Const., art. I, § 7(a) & (b); Cal. Educ. Code § 220; Cal. Gov’t Code § 11135; Minn.
Stat. § 363A.13; N.J.S.A. 10:5-12; Pa. Const. art. I, § 28.
        2
         For purposes of this letter, “school” is defined consistent with the statute to include “any
education program or activity receiving Federal financial assistance,” which includes but is not limited to
most elementary and secondary schools and institutions of undergraduate and higher graduate education.
20 U.S.C. § 1681, et. seq. We use “school” synonymously with the term “recipient” used by the proposed
rule.



                                                     2
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 199 of 1598




Department’s regulatory impact analysis. And Section VIII speaks to the effective date of any
Title IX rule adopted by the Department.
        Finally, we are concerned that during the notice and comment process the Department of
Education has not proactively released required records under the Administrative Procedure Act
(APA). The APA requires federal agencies to reveal “for public evaluation” the “technical
studies and data upon which the agency relies” in rulemaking, including reports and information
relied on by the agency in reaching its conclusions.3 We understand that studies relied on by the
Department in preparing the Regulatory Impact Analysis4 have not been made available to the
public in contravention of the APA. In addition, tens of thousands of comments already
submitted to Regulations.gov are also not available to the public,5 even though the Notice of
Proposed Rulemaking (NPRM) specifically indicates “all public comments about these proposed
regulations” will be available for inspection “[d]uring and after the comment period” by
accessing Regulations.gov. 83 Fed. Reg. at 61,463. We ask that the Department promptly make
this information public and provide sufficient time for a meaningful response.




        3
         American Radio Relay League, Inc. v. FCC, 524 F.3d 227, 236 (D.C. Cir. 2008) (internal
quotations and citations omitted).
        4
         See, e.g., 83 Fed. Reg. at 61,485 (discussing “examin[ation of] public reports of Title IX reports
and investigations at 55 [institutions of higher education] nationwide”).
        5
         Compare https://www.regulations.gov/document?D=ED-2018-OCR-0064-0001 (stating that
approximately 96,800 comments have been submitted as of 2:00 PM ET on January 30, 2019), with
https://www.regulations.gov/docketBrowser?rpp=25&po=0&dct=PS&D=ED-2018-OCR-
0064&refD=ED-2018-OCR-0064-0001 (allowing the public to access only 8,909 comments as of 2:00
PM ET on January 30, 2019).


                                                     3
EXHIBIT 12
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 200 of 1598




                                                      Table of Contents
I.      Title IX Guarantees Students an Equal Education Free of Sexual Harassment,
        Which is Pervasive and Deeply Harmful to Students......................................................... 7
II.     The Department of Education’s Title IX Standards Are Contrary to Title IX and
        Weaken Students’ Protections Against Sexual Harassment and Violence....................... 12
        A.       The Proposed Rule Would Narrow the Definition of “Sexual Harassment”
                 In Ways that Would Undermine the Objectives of Title IX. ................................ 13
                 1.         The Proposed Definition of “Sexual Harassment” Would
                            Significantly Depart from Previous Title IX Policy. ................................ 13
                 2.         The Proposed Definition of “Sexual Harassment” Would Fail to
                            Account for the Context in Which Sexual Harassment Occurs................ 17
                 3.         The Proposed Definition of “Sexual Harassment” Would Chill
                            Reporting................................................................................................... 18
        B.       The Proposed Rule Would Inappropriately Limit Schools’ Obligation to
                 Respond to Sexual Harassment and Violence by Excusing Failures to
                 Respond to Conduct that Does Not Occur “In an Education Program or
                 Activity.”............................................................................................................... 19
        C.       The “Actual Knowledge” Standard is Too Restrictive. ........................................ 22
                 1.         The Proposed Rule Undermines the Purpose of Title IX and
                            Creates an Improper Incentive to Willfully Ignore Sexual
                            Harassment Because it Requires Schools to Respond Only if They
                            Have “Actual Knowledge” of the Harassment. ........................................ 22
                 2.         Constructive Knowledge and Agency Principles Should Apply to
                            the School’s Notice of Sexual Harassment and Violence......................... 24
        D.       The Proposed Rule Would Adopt a “Deliberative Indifference” Standard
                 That Is Not Appropriate for Administrative Enforcement of Title IX.................. 26
        E.       Safe Harbor Provisions Are Inappropriate and Schools Must Investigate
                 Any Potential Hostile Environment. ..................................................................... 28
III.    The Department Should Adopt Policies for Complaints that Maximize Reporting. ........ 31
        A.       The Department’s Proposed Definition of “Complainant” Is Too
                 Restrictive. ............................................................................................................ 31
        B.       The Definition of “Formal Complaint” Creates a Barrier to Filing for
                 Complainants, Particularly Underage Students, and Does Not Provide for
                 Reasonable Accommodation. ............................................................................... 32
        C.       “Supportive Measures” Should be Responsive to a Complainant’s Needs. ......... 33
IV.     The Proposed Grievance Procedure Fails to Provide a Fair and Equitable Process
        for Resolving Formal Title IX Complaints....................................................................... 34




                                                                  4
EXHIBIT 12
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 201 of 1598




       A.        Credibility Determinations Should Not Be Based Solely on Person’s
                 Status..................................................................................................................... 35
       B.        The Presumption of Non-Responsibility Improperly Tilts the Process in
                 Favor of the Respondent. ...................................................................................... 35
       C.        The Department Should Provide Prompt Timeframes and Should Not
                 Encourage Good Cause Delay for Concurrent Law Enforcement
                 Proceedings. .......................................................................................................... 36
       D.        When Issuing a Notice Upon Receipt of a Formal Complaint, Schools
                 Should be Required to Protect Confidentiality and Preserve the Integrity of
                 the Investigation.................................................................................................... 38
       E.        Schools Should be Allowed to Place Limited, Reasonable Restrictions on
                 Discussions by the Parties..................................................................................... 39
       F.        The Proposed Hearing Procedures Will Chill Reporting, Burden Schools,
                 and Harm Both Complainants and Respondents. ................................................. 39
       G.        Schools Should Not be Required to Provide Parties With Access to All
                 Collected Evidence. .............................................................................................. 42
       H.        The Standard of Proof Should Remain Preponderance of the Evidence. ............. 43
       I.        The Written Determination Must Include Steps to Eliminate Any Hostile
                 Environment.......................................................................................................... 47
       J.        The Department Should Clarify that both Complainants and Respondents
                 Have Equal Access to the Appeal Process............................................................ 47
       K.        Any Informal Resolution Must Empower Complainants and Seek
                 Restorative Justice. ............................................................................................... 47
       L.        The Recordkeeping Retention Period Should Be Extended. ................................ 48
V.     The Department Should Not Adopt a Title IX Rule that Adversely Affects
       Schools’ Ability to Go Beyond Title IX’s Requirements in Addressing Sexual
       Harassment and Violence, Including Their Ability to Comply with Other
       Applicable Laws. .............................................................................................................. 49
       A.        Title IX Cannot, And Does Not, Restrict The Ability of States and Schools
                 To Provide Broader Protections Against Sex Discrimination. ............................. 49
       B.        State Laws Provide Greater Protections for Students In Their States. ................. 52
VI.    Other Areas That Should Be Addressed Before Any Final Rule is Adopted. .................. 56
       A.        Any Final Rule Should Reinstate the Longstanding Prohibition of Policies
                 That “Suggest” Sex Discrimination. ..................................................................... 56
       B.        The Proposal to Eliminate the Requirement that Institutions Invoke the
                 Statute’s Religious Exemption in Writing Raises Concerns of Fair Notice
                 to Students............................................................................................................. 59




                                                                   5
EXHIBIT 12
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 202 of 1598




         C.         Restriction of Remedies to Exclude “Damages” and Lack of Definition
                    Inconsistently Limits Remedial Scheme Which Was Intended to Strike at
                    the Entire Spectrum of Discrimination on the Basis of Sex. ................................ 60
         D.         Any Final Rule Should Include Guidelines for Confidentiality. .......................... 61
         E.         Schools Have Continuing Obligations Following a Finding of
                    Responsibility or Following an Independent Investigation. ................................. 62
         F.         The Proposed Rule Fails to Sufficiently Address the Family Educational
                    Rights and Privacy Act (FERPA). ........................................................................ 63
VII.     The Regulatory Impact Assessment Fails to Accurately Assess the Effect of the
         Proposed Rule. .................................................................................................................. 63
         A.         Ignored Costs. ....................................................................................................... 63
                    1.         Allegations that Do Not Meet the Proposed Stringent
                               Requirements May Still Resurface as Costly Lawsuits. ........................... 64
                    2.         The Department Should Consider the Relationship Between
                               Uninvestigated Allegations and Short- and Long-Term Absences........... 65
                    3.         Costs to Transgender Students.................................................................. 65
         B.         Unreasonably Low Estimate of Percentage of Title IX Complaints Based
                    on Sexual Harassment or Sexual Violence. .......................................................... 66
         C.         The Department Provides Unreasonably Low Cost Estimates for
                    Implementing the Proposed Rule.......................................................................... 66
VIII.    The Department Should Delay the Effective Date of the Rule......................................... 68
IX.      Conclusion ........................................................................................................................ 69




                                                                     6
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 203 of 1598




I.      Title IX Guarantees Students an Equal Education Free of Sexual Harassment6,
        Which is Pervasive and Deeply Harmful to Students.
       Title IX of the Education Amendments Act of 1972 is a civil rights statute that guarantees
students equal access to educational programs and activities free of discrimination based on sex.7
Since at least 1992, this right has been applied to protect students from sexual harassment and
sexual violence that would limit or deny their ability to participate equally in the benefits,
services, and opportunities of federally funded educational programs and activities.8
        Sexual harassment of students occurs far too frequently—at all grade levels and to all
types of students. More than 20 percent of girls aged 14 to 18 have been kissed or touched
without consent.9 In grades 7–12, 56 percent of girls and 40 percent of boys are sexually
harassed every year, with nearly a third of the harassment taking place online.10 In college,
nearly two thirds of both men and women will experience sexual harassment.11 More than 1 in 5
women and nearly 1 in 18 men in college were survivors of sexual assault or sexual misconduct
due to physical force, threats of force, or incapacitation.12 The federal government’s own studies
reaffirm these statistics: the U.S. Department of Justice’s Bureau of Justice Statistics found that,
on average, 20.5 percent of college women had experienced sexual assault since entering
college,13 while the Centers for Disease Control and Prevention found that one in five women

        6
          Sexual violence and sexual assault can both be forms of sexual harassment. The term “sexual
harassment” as used herein includes sexual violence, which courts and the Department have recognized is
a subset of actionable conduct under the term “sexual harassment.” See, e.g., U.S. Dep’t of Educ., Off. for
Civil Rights, Dear Colleague Letter, at 1 (Apr. 4, 2011, withdrawn Sept. 22, 2017) (the “2011 DCL”)
(“Sexual harassment of students, which includes acts of sexual violence, is a form of sex discrimination
prohibited by Title IX.”).
        7
            20 U.S.C. § 1681(a).
        8
            Franklin v. Gwinnett Cty. Pub. Schs., 503 U.S. 60 (1992).
        9
         Nat’l Women’s Law Center, Let Her Learn: Stopping School Pushout for: Girls Who Have
Suffered Harassment and Sexual Violence 1 (Apr. 2017), https://nwlc.org/resources/stopping-school-
pushout-for-girls-who-have-suffered-harassment-and-sexual-violence.
        10
           Catherine Hill & Holly Kearl, Crossing the Line: Sexual Harassment at School, AAUW 11
(2011), https://www.aauw.org/files/2013/02/Crossing-the-Line-Sexual-Harassment-at-School.pdf.
        11
          Catherine Hill & Elena Silva, Drawing the Line: Sexual Harassment on Campus, AAUW 17,
19 (2005), https://history.aauw.org/files/2013/01/DTLFinal.pdf (noting differences in the types of sexual
harassment and reactions to it).
        12
          E.g., David Cantor et al., Report on the AAU Campus Climate Survey on Sexual Assault and
Sexual Misconduct, Association of American Universities 13-14 (Sept. 2015, reissued Oct. 2017),
https://www.aau.edu/sites/default/files/AAU-Files/Key-Issues/Campus-Safety/AAU-Campus-Climate-
Survey-FINAL-10-20-17.pdf.
        13
          See generally, Campus Climate Survey Validation Study, Final Technical Report (Jan. 2016),
Appx. E, https://www.bjs.gov/content/pub/pdf/App_E_Sex-Assault-Rape-Battery.pdf; see also Sofi
Sinozich & Lynn Langton, Rape and Sexual Assault Victimization Among College-Age Females, 1995–



                                                      7
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 204 of 1598




have experienced sexual assault in their lifetimes.14 And harassment is not limited to women:
Men and boys are far more likely to be subjected to sexual assault than to be falsely accused of
it.15 Historically marginalized and underrepresented groups—such as girls who are pregnant or
raising children, LGBTQ students, and students with disabilities—are more likely to experience
sexual harassment than their peers.16
        Despite the frequency of campus sexual harassment and violence, those subjected to it
often refrain from reporting it. In 2016, only 20 percent of rape and sexual assault survivors
reported these crimes to the police.17 Only 12 percent of college survivors18 and two percent of
female survivors ages 14–1819 reported sexual assault to their schools or the police. One national


2013, U.S. DOJ, Office of Justice Programs, Bureau of Justice Statistics (Dec. 2014), https://www.bjs.
gov/content/pub/pdf/rsavcaf9513.pdf.
        14
           Ctrs. for Disease Control & Prevention, National Intimate Partner and Sexual Violence Survey,
https://www.cdc.gov/violenceprevention/pdf/nisvs_report2010-a.pdf; see also Ctrs. for Disease Control &
Prevention, Understanding Sexual Violence Fact Sheet, https://www.cdc.gov/violenceprevention/pdf/sv-
factsheet.pdf (last checked Jan. 21, 2019) (reporting that 1 in 2 women and 1 in 5 men experienced sexual
violence other than rape during their lifetimes, about 1 in 5 women have experienced completed or
attempted rape, 1 in 21 men have been made to penetrate someone else in their lifetime, and 1 in 3 female
rape victims experienced it for the first time between 11-17 years old and 1 in 9 reported that it occurred
before age 10).
        15
          E.g., Tyler Kingkade, Males Are More Likely To Suffer Sexual Assault Than To Be Falsely
Accused Of It, Huffington Post (Oct. 16, 2015), https://www.huffingtonpost.com/2014/12/08/false-rape-
accusations_n_6290380.html.
        16
          Nat’l Women’s Law Center, Let Her Learn: Stopping School Pushout for Girls Who Are
Pregnant or Parenting 12 (2017), https://nwlc.org/resources/stopping-school-pushout-for-girls-who-are-
pregnant-or-parenting (56 percent of girls aged 14 to 18 who are pregnant or raising children are touched
or kissed without consent); Joseph G. Kosciw et al., The 2017 National School Climate Survey: The
Experiences of Lesbian, Gay, Bisexual, Transgender, and Queer Youth in Our Nation’s Schools, GLSEN
26 (2018), https://www.glsen.org/article/2017-national-school-climate-survey-1; AAU Campus Climate
Survey, supra note 12, at 13–14 (nearly 25 percent of transgender or gender non-conforming students are
sexually assaulted in college); Nat’l Women’s Law Center, Let Her Learn: Stopping School Pushout for:
Girls With Disabilities 7 (2017), https://nwlc-ciw49tixgw5lbab.stackpathdns.com/wp-
content/uploads/2017/04/Final_nwlc_Gates_GirlsWithDisabilities.pdf (“[C]hildren with disabilities were
2.9 times more likely than children without disabilities to be sexually abused.”).
         DOJ, Bureau of Justice Stats., Criminal Victimization, 2016: Revised, at 7 (Oct. 2018), https://
        17

www.bjs. gov/content/pub/pdf/cv16.pdf.
        18
            Poll: One in 5 Women Say They Have Been Sexually Assaulted in College, Wash. Post (June
12, 2015), https://www.washingtonpost.com/graphics/local/sexual-assault-poll; see also Drawing the
Line: Sexual Harassment on Campus, supra note 11, at 2 (“[L]ess than 10 percent of these students tell a
college or university employee about their experiences and an even smaller fraction officially report them
to a Title IX officer.”).
        19
          Let Her Learn: Stopping School Pushout for: Girls Who Have Suffered Harassment and Sexual
Violence, supra note 9, at 2.



                                                    8
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 205 of 1598




survey found that of 770 rapes on campus during the 2014–2015 academic year, only 40 were
reported to authorities under the Clery Act guidelines.20 Students often choose not to report for
fear of reprisal, because they believe their abuse was not important enough, or because they think
that no one would do anything to help.21 Reporting is even less likely among students of color,22
undocumented students,23 LGBTQ students,24 and students with disabilities.25
       When not addressed properly, sexual harassment can have a debilitating impact on a
student’s access to education.26 For example, 34 percent of college survivors of sexual assault
drop out of college,27 often because they no longer feel safe on campus.28
       This is why effective Title IX enforcement is crucial: Protecting students from the
devastating effects of sexual harassment is a necessary component of an equal education free

        20
          N.J. Task Force on Campus Sexual Assault, 2017 Report and Recommendations,
https://www.nj.gov/highereducation/documents/pdf/index/sexualassaultaskforcereport2017.pdf.
        21
             RAINN, Campus Sexual Violence: Statistics, https://www.rainn.org/statistics/campus-sexual-
violence.
        22
           Colleen Murphy, Another Challenge on Campus Sexual Assault: Getting Minority Students to
Report It, The Chronicle of Higher Education (June 18, 2015) (discussing underreporting by student of
color), https://www.chronicle.com/article/Another-Challenge-on-Campus/230977; see also Kathryn
Casteel, Julie Wolfe & Mai Nguyen, What We Know About Victims of Sexual Assault in America, Five
Thirty Eight Projects (last checked Jan. 21, 2019), https://projects.fivethirtyeight.com/sexual-assault-
victims (reporting results of the 2017 National Crime Victimization Survey (NCVS), finding that 77
percent of incidents of rape and sexual assault were not reported to the police and that 15 percent of the
incidents of rape and sexual assault in the NCVS were reported by Hispanic respondents and 13 percent
by non-Hispanic black respondent).
        23
           See Jennifer Medina, Too Scared to Report Sexual Abuse. The Fear: Deportation, N.Y. Times
(Apr. 30, 2017), https://www.nytimes.com/2017/04/30/us/immigrants-deportation-sexual-
abuse.html?mcubz=3.
        24
          National Center for Transgender Equality, The Report of the 2015 U.S. Transgender Survey:
Executive Summary 12 (Dec. 2016), https://transequality.org/sites/default/files/docs/usts/USTS-
Executive-Summary-Dec17.pdf.
        25
           Nat’l Women’s Law Center, Let Her Learn: Stopping School Pushout for: Girls with
Disabilities 7 (2017), https://nwlc-ciw49tixgw5lbab.stackpathdns.com/wp-content/uploads/2017/04/
Final_nwlc_Gates_GirlsWithDisabilities.pdf.
        26
          E.g., Audrey Chu, I Dropped Out of College Because I Couldn’t Bear to See My Rapist on
Campus, Vice (Sept. 26, 2017), https://broadly.vice.com/en_us/article/qvjzpd/i-dropped-out-of-college-
because-i-couldnt-bear-to-see-my-rapist-on-campus.
        27
           Cecilia Mengo & Beverly M. Black, Violence Victimization on a College Campus: Impact on
GPA and School Dropout, 18(2) J.C. Student Retention: Res., Theory & Prac. 234, 244 (2015),
https://doi.org/10.1177/1521025115584750.
         E.g., Alexandra Brodsky, How Much Does Sexual Assault Cost College Students Every Year?,
        28

Wash. Post (Nov. 18, 2014), https://www.washingtonpost.com/posteverything/wp/2014/11/18/how-much-
does-sexual-assault-cost-college-students-every-year/.



                                                     9
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 206 of 1598




from discrimination. In enacting Title IX, Congress intended to ensure that all students,
regardless of sex, have equal access to education. Title IX places the obligation on schools—not
students—to provide educational programs and activities free from sex discrimination, sexual
harassment, and sexual violence. A school’s compliance with Title IX is not limited to
responding appropriately to individual reports or formal complaints filed by students. Instead,
schools have an affirmative legal obligation to stop harassment, eliminate hostile educational
environments, prevent recurrence of harassment, and remedy its effects not only on those
subjected to sexual harassment, but on the entire student body.29
        Consistent with the purpose of the law, any Title IX regulation should focus on
maximizing student access to an education free of sexual discrimination, harassment, assault,
stalking, and domestic violence.30 Yet the proposed rule does the opposite. It prioritizes reducing
the number of Title IX investigations a school conducts, flipping Title IX on its head. It narrows
the scope of schools’ responsibility, contrary to decades of established law and practice, and
ignores the reality of how sexual harassment affects a student’s access to education. It will chill
reporting of sexual harassment—which is already severely underreported—by imposing onerous
burdens on students who seek to report sexual harassment and to vindicate their right to an equal
education. It will make the standard for non-compliance so high that only schools who
deliberately and intentionally flout the law will be required to take even the most basic remedial
and preventative action, leaving many students without recourse or help from their school. And it
will allow systemic harassment and toxic campus cultures to flourish by removing schools’ well-
established obligation to seek out and remedy such violations.
        Equally concerning, the proposal blurs the lines between the procedures governing
criminal proceedings and those applicable to non-criminal proceedings under Title IX. As a civil
rights statute, Title IX is focused on ensuring equal access to educational programs and activities,
not denying life and liberty to the guilty. In non-criminal proceedings, both parties are treated
equally, with neither side receiving greater procedural protections than the other and with
procedures designed to find the truth when the parties dispute the facts. But the proposed rule
provides greater protections to respondents, and imposes significant and inappropriate burdens
on complainants. Criminal procedures and protections do not apply in the Title IX context.



        29
           See generally Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 288 (1998) (“In the event
of a violation, [under OCR’s administrative enforcement scheme] a funding recipient may be required to
take ‘such remedial action as [is] deem[ed] necessary to overcome the effects of [the] discrimination.’
§106.3.”); U.S. Dep’t of Educ., Off. for Civil Rights, Revised Sexual Harassment Guidance: Harassment
of Students by School Employees, Other Students, or Third Parties, at 20 (66 Fed. Reg. 5512, Jan. 19
2001) (the “2001 Guidance”).
        30
          The Violence Against Women Act, 42 U.S.C. 12291, recognizes the need to protect against
domestic violence, assault, and stalking. Similarly, it is appropriate for the implementation of Title IX to
recognize that domestic violence, assault, and stalking may impermissibly restrict access to educational
opportunities on the basis of sexual discrimination.


                                                     10
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 207 of 1598




        At the end of the day, Title IX sets the floor—not the ceiling—on what schools must do
to provide non-discriminatory education to all their students. Any Title IX regulation should
encourage schools to uncover and prevent any harassment that negatively affects a student’s
access to education—not incentivize schools towards willful ignorance. And any Title IX
regulations certainly cannot bar state and local governments and schools from responding more
robustly to campus sexual harassment, or interfere with schools’ compliance with other
applicable federal, state, and local laws and policies that require such a response. Schools must
continue to enjoy a right to establish codes of conduct and protections for students that go
beyond what Title IX requires.
         Working with the Department’s Office for Civil Rights (OCR), many schools across the
country have developed Title IX procedures that are fair to all parties, that reflect each school’s
unique circumstances, and that further the statute’s anti-discrimination mandate. In many places,
the proposed rule subverts these carefully refined policies. The Department’s proposal is based
on the misguided belief that schools are facing a torrent of frivolous Title IX complaints, but the
effect will be to reduce the filing of bona fide complaints. The proposed rule introduces new
biases into the process, imposes uniform requirements ill-suited to many schools’ circumstances,
and undermines the goal of a discrimination-free campus. The Department’s proposal would
reverse practices endorsed by both Democratic and Republican administrations;31 contravene
Supreme Court and other legal precedent and requirements, including the mandates of the APA;
ignore the reality of where campus sexual assault occurs; impose onerous burdens on
complainants; and run contrary to Title IX itself and other federal laws. The result will chill
reporting of sexual harassment and prevent schools from effectively addressing its insidious
effects.
        It is vital that the Department’s regulations support schools in fulfilling their Title IX
obligations. As the Department noted in 2001, a “grievance procedure applicable to sexual
harassment complaints cannot be prompt or equitable unless students know it exists, how it
works, and how to file a complaint.”32 But the Department lacks statutory authority to issue
regulations, such as the proposed rule, that would impede enforcement of Title IX and limit
schools’ ability to rid their programs and activities of sex discrimination. Title IX mandates that
no student “be excluded from participation in, denied benefits of, or be subjected to
discrimination under any education program or activity” on the basis of sex.33 And the
Department’s instruction from Congress is to “effectuate” this anti-discrimination mandate.34 By
effectively mandating ceilings to schools’ Title IX investigations and tilting grievance


        31
          E.g., 2001 Guidance; U.S. Dep’t of Educ., Off. for Civil Rights, Dear Colleague Letter (Jan.
25, 2006) (the “2006 DCL”); 2011 DCL.
        32
             E.g., 2001 Guidance at 20.
        33
             20 U.S.C. § 1681(a).
        34
             20 U.S.C. § 1682.


                                                   11
EXHIBIT 12
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 208 of 1598




procedures against complainants, the rule undermines Title IX under the guise of enforcing it.
The Department may not promulgate regulations that limit the effectiveness of the statutory
mandate or hinder schools’ efforts to combat discrimination even more vigorously than the
statute requires.
II.     The Department of Education’s Title IX Standards Are Contrary to Title IX and
        Weaken Students’ Protections Against Sexual Harassment and Violence.
         The Department has proposed a general standard for the sufficiency of a school’s
response to sexual harassment that would mark a significant retreat from decades-long,
bipartisan efforts to combat sexual harassment and its impact on equal access to education.
Proposed § 106.44(a) would provide that “[a] recipient with actual knowledge of sexual
harassment in an education program or activity of the recipient against a person in the United
States must respond in a manner that is not deliberately indifferent.” This proposed standard—as
well as the proposed definitions of “sexual harassment,” “actual knowledge,” “program or
activity,” and “deliberate indifference”—depart from current law and policy without any sound
justification. As a result, the proposed rule does not effectuate the anti-discrimination mandate of
Title IX as it applies to sexual harassment; rather, the rule would undermine it.
        The Department’s stated reason for proposing this rule is that “the administrative
standards governing recipients’ responses to sexual harassment should be generally aligned with
the standards developed by the Supreme Court in cases assessing liability under Title IX for
money damages in private litigation.” 83 Fed. Reg. at 61,466. But the Department’s “alignment”
of the proposed rule with Supreme Court precedent is only partial and arbitrarily selective,
incorrect as a matter of law, and unreasonable as a matter of policy. This proposal is ill-advised
and should be withdrawn.
        The Department does not point to any unfairness in the previous definition of sexual
harassment, the application of constructive knowledge or agency principles, the requirement that
schools address off-campus conduct, or the reasonableness standard—all of which have been in
place for decades (and many of which continue to apply under Title VII35). The Department
reverses course and removes protection for student subject to sexual assault based on an
unreasoned desire to equate Title IX government investigations with private civil actions for
money damages.
        The Supreme Court distinguishes between the Department’s administrative enforcement
of Title IX and its decisions involving monetary damages actions. Unlike private civil money
damages cases, the risk of significant monetary damages resulting from an OCR Title IX
investigation is substantially reduced. This is because “Title IX requires OCR to attempt to


        35
            Title VII of the 1964 Civil Rights Act prohibits employment discrimination based on race,
color, religion, sex and national origin. 42 U.S.C. § 2000e et seq.



                                                   12
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 209 of 1598




secure voluntary compliance” in the first instance.36 In contrast, the Court’s fear in Gebser37 was
allowing private parties “unlimited recovery of damages under Title IX” without actual notice to
the schools.38 In the Department’s administrative enforcement scheme, a school is obligated to
take corrective action, and rarely, if ever, loses its Title IX funding.39 This does not raise the
possibility of large damages awards or significant risk of losing federal funding, which the
Gebser court acknowledged as its “central concern.”40 The Court was concerned that because
Title IX was adopted under the Spending Clause, by simply accepting federal funds schools
would make themselves liable for monetary damages for conduct that they were not only
unaware of, but also that they would have remedied had they been made aware.41 Conversely,
“OCR always provides the school with actual notice and the opportunity to take appropriate
corrective action before issuing a finding of violation.”42 The Department’s application of the
standards for private civil suit damages to Title IX enforcement actions ignores the distinctions
the Supreme Court has drawn between administrative enforcement actions and cases seeking
monetary damages.
        A.        The Proposed Rule Would Narrow the Definition of “Sexual Harassment” In
                  Ways that Would Undermine the Objectives of Title IX.
                  1.      The Proposed Definition of “Sexual Harassment” Would Significantly
                          Depart from Previous Title IX Policy.
        In § 106.44(e)(1), the Department has proposed a narrow definition of “sexual
harassment” that represents a significant departure from its longstanding understanding of the
term. The Department has done so without providing any meaningful justification for the abrupt
change in decades’ worth of consistent policy—which went through a notice and comment
making process—and practice. Proposed § 106.45(b)(3) also requires schools to cease
investigating any complaint of sexual harassment that does not meet the definition.
      In its 1997 Guidance, the Department recognized that sexual harassment results from
conduct that is “sufficiently severe, persistent, or pervasive that it adversely affects a student’s

        36
             2001 Guidance at 15.
        37
             Gebser, 524 U.S. 274.
        38
             Gebser 524 U.S at 286.
        39
             2001 Guidance at 14–15.
        40
          Gebser, 524 U.S at 287. See also Davis Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ.,
526 U.S. 629, 639 (1999); 20 U.S.C. §§ 1682 & 1683 (identifying that among other things, prior to
termination of funds the department shall provide notice of the failure to comply, determine that
compliance cannot be secured by voluntary means, file a written report with the committees of the House
and Senate and wait thirty days, and provide for judicial review of the decision); 2001 Guidance at 14–15.
        41
             Gebser 524 U.S. at 287; See also Davis 526 U.S. at 639; 2001 Guidance at iii–iv.
        42
             20 U.S.C. §§ 1682 & 1683; 2001 Guidance at iv.



                                                     13
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 210 of 1598




education or creates a hostile or abusive educational environment.”43 After the Supreme Court in
Davis44 established a narrower definition of harassment for money damages actions, the
Department in its 2001 guidance reinforced its interpretation that Title IX prohibits conduct of a
sexual nature that is “severe, persistent, or pervasive.”45 It also reinforced the notion that the
question of whether sexual harassment occurred requires a flexible analysis.46 In 2001, the
Department further recognized sexual harassment includes “unwelcome sexual advances” and
“physical conduct of a sexual nature.”47 The Department has repeatedly emphasized in its
guidance that the prohibition on sexual harassment requires schools to investigate “hostile
environment” harassment48 and to “eliminate discrimination based on sex in education programs
and activities.”49 A prudential assessment is used to determine whether conduct is sufficiently
severe or pervasive.50 According to the Department, “the more severe the conduct, the less the
need to show a repetitive series of incidents.”51 Thus, a single severe incident, or for example,
repeated unwelcome sexual comments and solicitations, could create a hostile environment.
        The Department now seeks to abandon its long-standing policy, backed by case law, in
favor of a definition more restrictive than the Title IX statute and more restrictive than what is
set forth in Gebser and Davis, which was created for the very different context of civil actions
involving money damages. In § 106.44(e)(1), it proposes to require that harassment be severe,


        43
           See U.S. Dep’t of Educ., Off. for Civil Rights, Sexual Harassment Guidance: Harassment of
Students by School Employees, Other Students, or Third Parties, 62 Fed. Reg. 12,034 (Mar. 13, 1997)
(the “1997 Guidance”). As the Supreme Court recognized in Cannon v. University of Chicago, Title IX is
patterned after Title VI, except for the substitution of the word “sex.” 441 U.S. 677, 694-95 (1979). The
Department’s 1994 “Racial Incidents and Harassment Against Students at Educational Institutions” is
another example of this consistent policy, as it sets forth the same definition of harassment for Title VI
claims on the basis of race, color, or national origin. 59 Fed. Reg. 11,448, 11,449 (Mar. 10, 1994) (“A
violation of Title VI may also be found if a recipient has created or is responsible for a racially hostile
environment --- i.e., harassing conduct (e.g., physical, verbal, graphic, or written) that is sufficiently
severe, pervasive or persistent so as to interfere with or limit the ability of an individual to participate in
our benefit from the services, activities or privileges provided by a recipient.”).
        44
             526 U.S. 629 (1999).
        45
             2001 Guidance at v.
        46
            2001 Guidance at vi (“We also believe that the factors described in both the 1997 guidance and
the revised guidance to determine whether sexual harassment has occurred provide the necessary
flexibility for taking into consideration the age and maturity of the students involved and the nature of the
school environment.”).
        47
             2001 Guidance at 2.
        48
             2001 Guidance at 5–7.
        49
             2001 Guidance at i.
        50
             2001 Guidance at 6.
        51
             2001 Guidance at 6.



                                                      14
EXHIBIT 12
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 211 of 1598




pervasive, and objectively offensive for administrative enforcement of Title IX claims, thus
adding a requirement that the conduct be objectively offensive and removing the possibility that
a violation could be found on any one of three bases—the severity, the persistence, or the
pervasiveness of the misconduct. In this part, it adopts part of the definition from the Court’s
requirements for sexual harassment in money damages actions. However, the Department also
proposes to require that the harassment “effectively den[y]” the individual access to the school’s
education program or activity. Proposed § 106.44(e)(1)(ii). This is a sea change from the statute,
which states that victims should not “be excluded from” or “denied” the benefits of an
educational program or activity and from the Supreme Court’s definition, which requires the
harassment to “deprive” a victim of access to educational opportunities or benefits to be
actionable.52 By requiring that the harassment “effectively deny” the victim of equal access to
educational programs or activities, the Department deviates significantly from its Title IX
authority.
        In its NPRM, the Department states its belief, without justification, that “responses to
sexual harassment should be generally aligned with the standards developed by the Supreme
Court” in private litigation for damages. 83 Fed. Reg. at 61,466. The Department extols the
virtue of a uniform standard and states that the Court’s decisions are rooted in textual
interpretation of Title IX. Id. However, in doing so, the Department ignores both the uniformity
with which sexual harassment has long been defined and enforced under both Title IX and Title
VII, as well as the Supreme Court’s own acknowledgment that administrative enforcement of
Title IX can be more flexible than the Court’s decisions regarding private money damages.53
        The Department also ignores the prudential considerations that the Supreme Court
identified in developing the standard for a civil suit for damages where Congress has not spoken
on an issue, which are inapplicable in the administrative enforcement context. The Gebser court
identified that while Congress expressly authorized administrative enforcement of Title IX, it did
not expressly authorize either civil actions or the right for individual parties to obtain damages in
court. Rather, the Supreme Court identified these rights by implication.54 The Department cannot

        52
             Davis, 526 U.S. at 650.
        53
          Davis, 526 U.S. at 639 (“Federal Departments or agencies . . . may rely on any . . . means
authorized by law . . . to give effect to the statute’s restrictions.”) (internal quotations omitted); Gebser
524 U.S. at 292 (stating that the Department of Education could administratively require the school to
promulgate a grievance procedure because “[a]gencies generally have authority to promulgate and
enforce requirements that effectuate the statute’s non-discrimination mandate . . . even if those
requirements do not purport to represent a definition of discrimination under the statute.”) (internal
quotations and citations omitted). See supra Section II.
        54
          See Gebser 524 U.S. at 292 (acknowledging the power of the Department to “promulgate and
enforce requirements that effectuate [Title IX’s] nondiscrimination mandate, which are distinct from
circumstances giving rise to a civil action for monetary damages); id. at 289 (discussing the difference
between the “statute’s express system of enforcement to require notice to the recipient and an opportunity
to come into voluntary compliance” and a “judicially implied system of enforcement” that “permits



                                                      15
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 212 of 1598




lawfully improperly restrict the enforcement and application of Title IX based on its
misapplication of Supreme Court precedent.
         Moreover, although Title VII does not provide a perfect analogy to Title IX, in this
instance, it is instructive. Title VII regulations describe workplace harassment as “[u]nwelcome
sexual advances, requests for sexual favors, and other verbal or physical conduct of a sexual
nature.”55 The Supreme Court has reaffirmed the unwelcome component of harassment stating
that “[t]he gravamen of any sexual harassment claim is that the alleged sexual advances were
unwelcome.”56 The Supreme Court has also reaffirmed that to create a hostile environment the
harassment can be either severe or pervasive, such that it either limits or alters the conditions of
employment. In adopting the broader definition of sexual harassment for Title VII, the Court
recognized that Congress had explicitly authorized a civil action in damages. The Court thereby
further reinforced that its decisions in Gebser and Davis are limited to civil actions in damages,
where Congress has not spoken, but do not extend to Federal agency enforcement of the statute,
where Congress’ clear mandate is to affirmatively “‘protect’ individuals from discriminatory
practices carried out by recipients of federal funds.”57
        We are also concerned because Title VII prohibits gender-based harassment that is not
sexual, which the Department has also consistently recognized under Title IX in its policy
guidance and its enforcement practices.58 This interpretation is consistent with the text and
purpose of Title IX and Supreme Court cases interpreting Title VII in the employment context.59
Despite this, the proposed regulations do not specifically address the prohibition against gender-
based harassment. Thus, we recommend that, in issuing the final rule, the Department state
explicitly that “unwelcome conduct on the basis of sex,” in § 106.44(e)(1)(ii), covers all sex-
based conduct.
       Once again, by disregarding Supreme Court precedent and Title VII in its formulation of
the proposed rule, the Department has embraced the notion that students in a school environment

substantial liability without regard to the recipient’s knowledge or its corrective actions upon receiving
notice”).
        55
             29 C.F.R. § 1604.11(a).
        56
             Meritor Savings Bank v. Vinson, 477 U.S. 57, 68 (1986) (internal quotation marks omitted).
        57
             Gebser, 524 U.S. at 287.
        58
           2001 Guidance at v; U.S. Dep’t of Educ., Off. for Civil Rights, Dear Colleague Letter Re: Title
IX Coordinators (Apr. 24, 2015), https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201504-
title-ix-coordinators.pdf (“In addition, a recipient should provide Title IX coordinators with access to
information regarding . . . incidents of sex-based harassment. Granting Title IX coordinators the
appropriate authority will allow them to identify and proactively address issues related to possible sex
discrimination as they arise.”).
        59
          See, e.g., Oncale v. Sundowner Offshore Serv., Inc., 523 U.S. 75, 81–82 (1998); EEOC, Sex-
Based Discrimination, https://www.eeoc.gov/laws/types/sex.cfm (“Harassment does not have to be of a
sexual nature, however, and can include offensive remarks about a person’s sex.”).


                                                     16
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 213 of 1598




should be unprotected from sex-based harassment, even though they would be protected in the
employee-employer context. The Department lacks authority to carve out exclusions to this
landmark civil rights legislation not drafted in statute and inconsistent with courts’ precedent.
               2.      The Proposed Definition of “Sexual Harassment” Would Fail to
                       Account for the Context in Which Sexual Harassment Occurs.
         The Department’s proposed definition of “sexual harassment” is drafted to preclude
schools, in many circumstances, from addressing hostile environment harassment, an important
component of the schools’ educational responsibilities and the Department’s enforcement
responsibilities. The requirement that harassment be severe, pervasive, and objectively offensive
fails to take into account how harassment in a school setting frequently arises in a gradually
escalating manner. Isolated and infrequent harassing behavior can become pervasive over time if
left uncorrected, but the definition in the proposed rule does not require any remedial action until
smaller problems have become larger, more significant ones. Failure to promptly address
potential hostile environments could engender distrust in the institutions’ ability to address
sexual harassment on campus and create situations where the conduct that could have been
prevented has exploded into something much more severe and potentially dangerous. This could
increase liability under other legal theories, where a school could have stopped the conduct from
escalating much sooner. Many schools are concerned that if they are not permitted to address
conduct under Title IX until it becomes sufficiently severe, pervasive, and objectively offensive,
they will fail to proactively avoid potential liability and fail to respond adequately to many
harassing behaviors and will therefore be unsuccessful in establishing a welcome educational
environment, free from gender discrimination.
        Likewise, the severity requirement may exclude, for example, a situation in which the
same group of students repeatedly makes unwelcome sexual comments or derogatory sex-based
comments at multiple women walking by a fraternity house, thereby causing each of those
women to alter their walking path. Even though the conduct is persistent, the school might not
consider the offensive behavior severe enough or pervasive enough to warrant remedial action,
given the one-time nature of the act as experienced by each of the women. But under Title IX, a
school should address sexual harassment affecting multiple students before the harassing
behavior escalates to the point where it is severe, pervasive, and objectively offensive for an
individual student.60
        Finally, the Department acknowledges that employee-on-student harassment includes
instances where the provision of some aid or benefit is made contingent upon an individual’s
participation in unwelcome sexual conduct. However, the proposed rule improperly restricts this
type of misconduct to employee-on-student conduct only. Students may engage in quid pro quo

       60
          2001 Guidance at 13–14 (“In other cases, the pervasiveness of the harassment may be enough
to conclude that the school should have known of the hostile environment––if the harassment is
widespread, openly practiced, or well-known to students and staff.”).


                                                 17
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 214 of 1598




harassment as well. There are circumstances in which, for example, a student conditions
assistance with studying on unwelcome sexual conduct. Likewise, students in positions of
authority, such as teaching assistants or resident advisors, as well as students serving on boards,
student government, clubs, or other activities, may condition the provision of aid or a school
benefit on engaging in unwelcome sexual conduct. Conduct of this type contributes to a hostile
sexual environment for students, and is undoubtedly a type of sexual harassment against which
Title IX should protect.
                  3.       The Proposed Definition of “Sexual Harassment” Would Chill
                           Reporting.
        The rate of student reporting of incidents of sexual harassment in grades K-12 and on
college campuses is already exceedingly low.61 Survivors often fail to report sexual harassment
as a result of trauma (13 percent of female sexual assault survivors attempt suicide62 and 34
percent of college survivors drop out of college),63 lack of confidence in the institution’s
protection and procedures, and lack of knowledge in the processes offered.64
         A heightened requirement for sexual harassment will exacerbate the factors that prevent
students from reporting the harassment they experience. Many students would question whether
institutions will take their experiences seriously. Some will wonder whether their harassment
will be seen as sufficiently severe by the school to warrant a response. And in many cases,
individuals subjected to sexual harassment will not know whether the offensive conduct that they
experienced was pervasive or an isolated event. The complicated definition of sexual harassment
may also confuse students, many of whom already report a lack knowledge about or
understanding of the Title IX grievance processes.65 This restrictive definition turns the purpose
of Title IX—to prevent and combat sexual violence—on its head. It fosters confusion and
distrust among students and will likely chill reporting of sexual harassment, thus restricting


        61
             See supra Section I.
        62
          RAINN, Victims of Sexual Violence Statistics, https://www.rainn.org/statistics/victims-sexual-
violence. By comparison, a national survey estimated that 0.5 percent of adults 18 years or over attempted
suicide nationally. See American Foundation for Suicide Prevention, Suicide Statistics, https://afsp.org/
about-suicide/suicide-statistics/.
        63
          Senate Health, Education, Labor & Pensions Committee, Letter from Senators Murray and
Hassan, Advocates and Survivors of Sexual Assault Urge Secretary DeVos to Withdraw Title IX Rule,
Urge Students and Survivors to Make Their Voices Heard (Nov. 28, 2018), https://www.help.senate.gov/
ranking/newsroom/press/murray-hassan-advocates-and-survivors-of-sexual-assault-urge-secretary-devos-
to-withdraw-title-ix-rule-urge-students-and-survivors-to-make-their-voices-heard.
        64
          Rutgers, The State University of New Jersey, Center on Violence Against Women and
Children, #iSpeak Student Experience, Attitudes and Beliefs about Sexual Violence Results, New
Brunswick, 1, 31 (2015) (hereinafter “Rutgers Survey”), https://socialwork.rutgers.edu/centers/center-
violence-against-women-and-children/research-and-evaluation/campus-climate-project/reports-findings.
        65
             Rutgers Survey, supra note 64, at 31–32.


                                                        18
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 215 of 1598




schools’ knowledge of harassment on campus and hampering their ability to address and prevent
it.
        B.        The Proposed Rule Would Inappropriately Limit Schools’ Obligation to
                  Respond to Sexual Harassment and Violence by Excusing Failures to
                  Respond to Conduct that Does Not Occur “In an Education Program or
                  Activity.”
        Proposed § 106.44(a) requires a response only to “sexual harassment in an education
program or activity.” Proposed § 106.45(b)(3) similarly requires dismissal of Title IX
complaints, even when the conduct alleged would constitute sexual harassment, if the conduct
“did not occur within the recipient’s program or activity.” The proposed regulations thereby
improperly narrow the scope of Title IX and sexual harassment complaints that will be
investigated by focusing on whether the alleged incident(s) occurred in an education program or
activity, rather than focusing on whether the incident(s) gave rise to discrimination in an
educational institution’s program or activity.
        This change in focus directly contradicts the plain language of Title IX. Regardless of
whether an incident giving rise to an alleged Title IX violation itself occurs in an education
program or activity, Title IX protects students who, based on sex, are “excluded from
participation in [or] . . . denied the benefits of . . . any education program or activity receiving
Federal financial assistance.”66
        In keeping with the clear statutory text, both courts and the Justice Department have
concluded a school may violate Tile IX by failing to respond adequately to alleged misconduct
that occurred in a location outside the control of the school if that conduct causes a hostile
environment in the education setting. As the U.S. Justice Department itself has explained: “When
assessing whether off-campus rape creates a hostile environment on campus, courts have
recognized that the pernicious effects of rape by another student are not limited to the event itself
and can permeate the educational environment. This is due to the daily potential of the victim
student encountering her assailant as they both live and learn at the college.” 67
       The Department’s proposed change is also an unjustified departure from preexisting and
continuously repeated Department policy in effect since at least 2001. In 2001, the Department
published guidance after engaging in a notice and comment process, stating that in determining
whether a hostile environment exists, the educational institution must determine whether “the
conduct denies or limits a student’s ability to participate in or benefit from the program based on

        66
             20 U.S.C. § 1681(a).
        67
          Statement of Interest of the United States 12–13, Weckhorst v. Kan. State Univ., No. 16-2255
(D. Kan. filed July 1, 2016), ECF 26 (citations omitted) (collecting cases); see also id. at 11–14;
Statement of Interest of the United States 12–21, Farmer v. Kan. State Univ., No. 16-2256 (D. Kan. filed
July 1, 2016), ECF 32; Doe 12 v. Baylor Univ., 336 F. Supp. 3d 763, 780-81 (W.D. Tex. 2018).



                                                   19
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 216 of 1598




sex.”68 On January 25, 2006, the Department reiterated its support for existing policy by
directing educational institutions to rely on the 2001 Guidance for their obligations regarding
preventing and remedying sexual harassment.69
        In 2011, the Department reiterated that schools have an obligation to assess whether there
is a nexus between alleged off-campus harassment and the denial of access to an education
program or activity. In this regard, the Department stated that “[s]chools may have an obligation
to respond to student-on-student sexual harassment that initially occurred off school grounds,
outside a school’s education program or activity . . . [b]ecause students often experience the
continuing effects of off-campus sexual harassment in the educational setting [and, therefore]
schools should consider the effects of the off-campus conduct when evaluating whether there is a
hostile environment on campus.”70 Then on September 22, 2017—in this current
administration—the Department stated that, “schools are responsible for redressing a hostile
environment that occurs on campus even if it relates to off-campus activities.”71 This
longstanding policy is also consistent with the Supreme Court’s interpretation of Title IX.72 By
confining Title IX’s jurisdiction to only sexual harassment and assault that occurred in the first
instance “within” an education program or activity, § 106.45(b)(3), the proposed regulation
ignores this precedent and is flatly inconsistent with the statutory text.73
        Furthermore, there are a number of situations that underscore the need to evaluate the
effect of conduct that occurs off-campus or outside an education program or activity to be
consistent with Title IX protections. For example, a student forced to perform a sex act by
students from his or her school at an off-campus location should be able to pursue Title IX
remedies to protect her or him from further harassment on campus. Similarly, a student who is
sexually abused by a teacher or professor near campus or off-campus should be protected by
Title IX. In addition, an athlete who was sexually assaulted by a school trainer or doctor at any


        68
             2001 Guidance at 5.
        69
             2006 DCL at 6.
        70
             2011 DCL at 4.
        71
             U.S. Dep’t of Educ., Off. for Civil Rights, Q&A on Campus Sexual Misconduct, 1 n.3 (Sept.
22, 2017).
        72
           See, e.g., Davis, 526 U.S. at 644 (the statute “confines the scope of prohibited conduct based on
the recipient’s degree of control over the harasser and the environment in which the harassment occurs.”);
Gebser, 524 U.S. at 278, 279 (assuming sexual harassment of the student complainant by the teacher
under Title IX, even where sexual contact occurred in her home while giving her a book and “never on
school property” but during school time).
        73
           Requiring a recipient to only respond “to conduct that occurs within its ‘education program or
activity,’” 83 Fed. Reg. at 61,468 (emphasis added), is also directly contradictory to proposed
§ 106.44(a), which requires a response from “[a] recipient with actual knowledge of sexual harassment in
an education program or activity.” Id. (emphasis added).



                                                    20
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 217 of 1598




time should be protected by Title IX. This is so even where the sexual assault occurred off
campus—in the homes of the athletes who used the University’s facilities, as well as other
locations not operated or controlled by the University, such as hotels during events. If the
proposed rule becomes final, school districts and Universities would be required to dismiss
similarly egregious Title IX complaints simply because they occurred off-campus, even if they
result in a hostile educational environment.
        The Department’s focus on the context in which sexual misconduct itself occurs also
contradicts studies showing that off-campus conduct may create a hostile environment on
campus, thus leading a student to be denied the benefits of an educational program or activity.74
Even the studies relied on by the Department to justify the current policy changes, which are
used to highlight the costs of sexual assault, do not distinguish between on- and off-campus
assault.75 Universities themselves acknowledge the effect off-campus activities can have on a
student’s on-campus learning.76 It is arbitrary to assume that only harassment that occurs in an
educational program or activity affects a student’s access to the educational program or activity.
        It is similarly arbitrary to limit Title IX’s protections to activity occurring only in an
educational program or activity when the Clery Act, 20 U.S.C. § 1092 (f), specifically recognizes
that information regarding crimes occurring on “[p]ublic property . . . immediately adjacent to
and accessible from the campus” is relevant to understand the crime statistics for the campus.77
The Department attempts to clarify that “Title IX’s ‘education program or activity’ language
should not be conflated with Clery Act geography [because] these are distinct jurisdictional
schemes,” but this is a distinction without any obvious or appropriate purpose. It does not make
sense to alert potential students to, for example, a rape that may occur outside the specific
confines of an educational program or activity if that same incident would never affect the
student’s access to the educational program or activity.
        In sum, the inquiry as to whether conduct that occurs off-campus or outside a school’s
program and activities creates a hostile environment under an education program or activity on
the basis of sex is fact-specific and requires a school’s careful assessment. The language of the


        74
           See, e.g., Christopher P. Krebs, Ph.D., et al., The Campus Sexual Assault (CSA) Study, National
Institute of Justice 5–19 (Oct. 2007), https://www.ncjrs.gov/pdffiles1/nij/grants/221153.pdf (finding two-
thirds of campus sexual assaults occur off-campus but can still severely impact a student’s access to the
educational program).
        75
          83 Fed. Reg. at 61,485 (citing Cora Peterson et al, Lifetime Economic Burden of Rape Among
U.S. Adults, 52 AM. J. of Preventative Med. 691 (2017)).
        76
            See, e.g., Isa Gonzalez, Title IX Coordinator Discusses How Proposed Education Dept.
Reforms Could Impact UD, Flyer News (Dec. 17, 2018) (quoting University of Dayton’s Title IX
coordinator as explaining “[e]ven [for] students who live in landlord housing or near the campus
footprint, their experience is often as if they are a residential student.”), https://tinyurl. com/ybboqxn2.
        77
             34 C.F.R. § 668.46.



                                                      21
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 218 of 1598




proposed regulation ignores this, in contravention of existing and long-held Department policy,
as well as judicial, OCR, and Justice Department interpretations.
       C.         The “Actual Knowledge” Standard is Too Restrictive.
                  1.     The Proposed Rule Undermines the Purpose of Title IX and Creates
                         an Improper Incentive to Willfully Ignore Sexual Harassment
                         Because it Requires Schools to Respond Only if They Have “Actual
                         Knowledge” of the Harassment.
         Previous Department policy required schools to address all student-on-student sexual
harassment allegations if the school knew or reasonably should have known about them.78 The
Department has also long-imputed notice to a school when “any employee with authority to take
action to redress the harassment, who has the duty to report to appropriate school officials . . . or
an individual who a student could reasonably believe has this authority or responsibility” has
notice of the harassment.79 Finally, the Department has required agency principles (i.e., vicarious
liability) to apply to most instances of employee-on-student harassment.80 As the Department has
previously recognized, including the “good judgment and common sense of teachers and school
administrators” is key to judging compliance with Title IX.81
        Now, absent adequate justification, the Department proposes to eliminate these elements
of notice. Under proposed § 106.44(e)(6), a school lacks actual knowledge unless allegations are
brought to the attention of an employee with the authority to institute corrective measures (or
when a formal complaint is filed with the Title IX Coordinator). Teachers at the K-12 level are
deemed officials with the authority to institute corrective measures, but not at the university
level. Furthermore, the proposed rule eliminates vicarious liability for employee-on-student
sexual harassment, requiring the “actual knowledge” standard in this context as well. In all
contexts, if the respondent is the only one with notice, actual knowledge is not imputed to the
school.
        By defining “actual knowledge” narrowly and ignoring situations in which a school
clearly ought to have known of sexual harassment, the proposed rule virtually abandons Title
IX’s overriding goal of addressing hostile environments, eliminating sexual harassment, and
creating an educational environment free from discrimination on the basis of sex. The actual
knowledge requirement shifts the burden from schools to students. Instead of requiring schools
to address instances of sexual harassment of which they are aware because an employee who a
student would reasonably believe has the authority to report or assist has received notice, the
proposed rule would flip Title IX on its head and require students to report sexual harassment to

       78
            2001 Guidance at 13.
       79
            Id.
       80
            2001 Guidance at 10.
       81
            2001 Guidance at ii.


                                                 22
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 219 of 1598




authority figures whom they are generally hesitant to seek out or of whom they may not be
aware.
         The proposed rule creates an improper incentive structure for schools that discourages
them from uncovering allegations and instead incentivizes them to shield themselves from
learning about wrongdoing. In the very different context of civil suits for damages, the dissent in
Gebser warned specifically about this phenomenon, stating that as long as schools “can insulate
themselves from knowledge about this sort of conduct, they can claim immunity from damages
liability.”82 The ongoing prospect of administrative enforcement of Title IX, even in the absence
of “actual knowledge” of harassment, has deterred schools from ignoring problems. The
Department now proposes to do away with that incentive. Instead, the proposed rule could create
a situation where multiple employees, such as teachers (at the university level), resident advisors,
campus medical personnel, school resource officers, or guidance counselors are fully aware of
allegations of sexual harassment, but absent an explicit obligation to report to an official with
authority to institute corrective measures, the school would not have a responsibility to
investigate or take remedial action.
        It is clear that in crafting the proposed rule, the Department ignored the evidence that
students subjected to sexual harassment hesitate to report to officials with authority to take
corrective action, due to various barriers, including lack of knowledge of reporting procedures,
fear of being disbelieved, or fear of facing negative repercussions and additional harassment.83
Campus climate surveys demonstrate that those subjected to sexual harassment often report to
close acquaintances, and officials may find students reluctant to formally report.84 Only 17
percent of students in one survey reported disclosing sexual harassment incidents to formal
campus resources, while 77 percent disclosed to close friends and 52 percent reported to
roommates.85 However, the Department now requires students to directly report to specific
authorities or file formal complaints. The proposed rule should not disregard such clear evidence
that reporting on campus is complex and requires schools to be more vigilant in addressing
sexual harassment.




       82
            Gebser 524 U.S. at 298.
       83
            Rutgers Survey, supra note 64, at 32.
       84
            Id.
       85
            Rutgers Survey, supra note 64, at 31–32.



                                                       23
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 220 of 1598




                  2.     Constructive Knowledge and Agency Principles Should Apply to the
                         School’s Notice of Sexual Harassment and Violence.
       The Department has not demonstrated any unfairness with the constructive knowledge or
agency principles it has long-implemented, and there is no adequate justification for reversing
course now.86
        The Department has long required that a school should investigate, if a school knew or
reasonably should have known of sexual harassment, whether by employees, students, or third
parties.87 This standard provides the required flexibility for universities since a constructive
knowledge standard considers the school’s size, its available resources, the public nature of the
harassment, and the status of the individuals to whom the harassment was reported. Importantly,
the “should have known” standard does not impute knowledge for isolated instances that a
school, taking reasonable care, would not be aware of. However, a constructive notice standard
prevents schools from willfully ignoring obvious signs of harassment, such as graffiti in public
places,88 systemic abuse of power by a teacher, constant unwelcome cat-calling, or other abusive
behavior of a sex-based nature at known locations. Requiring schools to act on constructive
knowledge ensures investigations into a hostile environment or culture of harassment, which is a
primary purpose of Title IX. Constructive knowledge has been the Department’s long-standing
position in Title IX cases, and the Department has put forward no convincing rationale for
abandoning this eminently sound approach.89
       In the proposed rule, the Department also reverses course on agency principles, upending
years of federal government positions on this important issue and even flouting Supreme Court

        86
           If the Department nevertheless adopts the proposed “actual knowledge” standard, it should
adopt mandatory, prompt reporting requirements for all non-confidential employees, so that Title IX
Coordinators and other officials with authority to institute corrective measures are notified of sexual
harassment more quickly. Mandatory reporters should include those individuals are considered
“responsible employees” under current policy. See 2001 Guidance at 13. At the same time, students
should have people to confide in, while knowing that their discussions will be kept confidential.
Following best practices and prior Department guidance and practice schools should be required to make
public (1) the individuals to whom students can report confidentially with no fear of being required to file
a formal complaint and (2) the individuals who are required to report harassment to officials with
corrective authority. E.g., U.S. Dep’t of Educ., Off. for Civil Rights, Questions and Answers on Title IX
and Sexual Violence, at D-4, E-13, 16, 22 (Apr. 29, 2014, withdrawn Sept. 22, 2017) (the “2014 Q&A”).
Converting Department policy into a proposed rule could help to mitigate (but not resolve) the problems
with the proposed “actual knowledge” standard.
        87
             2001 Guidance at 13–14.
        88
             2001 Guidance at 14
        89
          See 2001 Guidance at 14 (“If a school otherwise knows or reasonably should know of a hostile
environment and fails to take prompt and effective corrective action, a school has violated Title IX even if
the student has failed to use the school’s existing grievance procedure or otherwise inform the school of
the harassment.”)



                                                    24
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 221 of 1598




guidance.90 Agency principles should continue to apply to employee-on-student harassment, just
as they do to supervisor-on-employee harassment. The Department previously explained that
notice to a school is triggered when the employee is or appears to be acting in the context of
carrying out his or her responsibility to students.91 In Gebser, the U.S. Department of Justice
stated that it is appropriate to hold a school responsible in such instances because “the teacher
was aided in accomplishing the harassment by his agency relationship with the recipient or his
apparent authority.”92 In light of this, it is particularly disturbing that the proposed rule exempts
the school from actual knowledge when the only person with actual knowledge is also the
respondent. This requirement would apply to the K-12 context as well. It sets up a scenario in
which a student would have no valid Title IX claim when any school employee, including a
school leader such as a superintendent, principal, or vice principal, repeatedly harasses or
sexually assaults them in class or during school-related activities, unless the misconduct was
known by another responsible school official.93 This proposed rule must be stricken. As
indicated in prior guidance, a school should be required to address conduct by an individual
taking advantage of the position of authority and concomitant access to students afforded to them
by the education institution, regardless of the school’s notice.94
        The 2001 guidance articulated the standards and possible scenarios for applying agency
principles in situations involving employee-on-student harassment.95 The guidance appropriately
recognized that the application of vicarious liability to schools would require a determination
that the employee was acting or appearing to act in the context of the employee’s duties, and it
set out multiple potential factors to consider before imposing liability.96 That careful approach,
based on evidence and experience, should not be reversed without ample justification. Requiring
schools to take action based on constructive knowledge and agency principles also provides an
opportunity to protect schools from later dealing with situations that could have been resolved
with much less damage had the school acted more quickly to alleviate the problems.



         90
              Franklin, 503 U.S. 60 (implying that agency principles may be appropriate in the Title IX
context).
         91
              2001 Guidance at 10.
         92
              Gebser, 524 U.S. 274, No. 96-1866, Statement of Interest of the United States, 9 (filed Jan. 16,
1998).
         93
           See, e.g. Salazar v. South San Antonio Independent Sch. District, 2017 WL 2590551 (5th
Circuit), cert. denied, 138 S. Ct. 369 (holding that district could not be liable under Title IX for principal
of elementary schools repeated sexual molestation of an elementary school student, because the principal
who engaged in the molestation was the only one aware of the conduct).
         94
              2001 Guidance at 10.
         95
              2001 Guidance at 10-12.
         96
              2001 Guidance at 10-11.



                                                       25
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 222 of 1598




        Once again, Title VII is instructive. Under Title VII, the definition of “employer”
includes any “agent of the employer,”97 and courts routinely look to agency principles to
determine employer liability for employee harassment.98 Here, as in other areas of the proposed
regulations, the Department sets up a scenario in which school employees are afforded better
protection from harassment than students, who are far more vulnerable due to their age and
experience. If a school can be held liable for monetary damages for supervisor-on-employee
harassment under Title VII, then surely the Department of Education should require schools to at
least respond to employee-on-student harassment under Title IX. Furthermore, schools arguably
have more responsibility to protect their K-12 students, because they act in loco parentis while
students are in attendance. 99
       The Department has failed to articulate intervening circumstances, facts, or evidence that
would justify a reversal from the application of consistent agency policy and decisions to
employee-on-student harassment. The proposed rule change should not be adopted.
        D.         The Proposed Rule Would Adopt a “Deliberative Indifference” Standard
                   That Is Not Appropriate for Administrative Enforcement of Title IX.
       Since at least 1997, the Department has understood Title IX to require schools to act
reasonably in taking steps to end sexual harassment and prevent its recurrence.100 Specifically,
schools are required to act in a “reasonable, commonsense” manner in addressing sexual
harassment and to take “prompt and effective” steps once they have knowledge of harassment.101
Moreover, the existing regulations, in effect since 1975, have required schools to have
procedures that provide a “prompt and equitable” response to any complaint of sex
discrimination, a requirement that the Department has consistently enforced for decades and
applied to all forms of sex discrimination, including sexual harassment.102
        Under the proposed rule, even a school that responds unreasonably, untimely, and
ineffectively to sexual harassment may avoid repercussions, so long as the school’s response is
not “deliberately indifferent.” Proposed § 106.44(a). And “only” a “response to sexual
harassment” that is “intentionally” and “clearly unreasonable in light of the known
circumstances” will be considered “deliberately indifferent.” Id.


        97
             42 U.S.C. § 2000e(b).
        98
           Vinson at 72 (“[W]e do agree with the EEOC that Congress wanted court to look to agency
principles for guidance in this area.”)
        99
          Veronia School District 47J v. Acton, 515 U.S. 646, 656 (1995) (discussing that the duty is both
“custodial and tutelary”).
        100
              1997 Guidance.
        101
              2001 Guidance at iii, 15
        102
              34 C.F.R. 106.8(b).



                                                   26
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 223 of 1598




        The Department has failed to justify such a policy change. The NPRM does not point to
any instances in which schools were burdened or unfairly penalized as a result of the
reasonableness standard. To the contrary, the proposed rule neglects the purpose of the
Department’s administrative enforcement of Title IX, which is to provide schools with an
opportunity to correct prior actions in response to sexual harassment and address a hostile
environment moving forward (before they incur liability for damages).103 Rarely does
administrative enforcement lead to the dramatic step of withholding Title IX funding; rather, the
Department’s role is to “make schools aware of potential Title IX violations and to seek
voluntary corrective action.”104 Without some basis for demonstrating that the reasonable care
standard was inadequate or overly burdensome for schools, it is inconsistent with the intent of
Title IX to adopt a standard that is less protective of students who experience discrimination.
        Although the Department purports to draw its “deliberately indifferent” standard from
case law, it misses the mark. Courts have concluded that “[r]esponses that are not reasonably
calculated to end harassment are inadequate.”105 And a failure to investigate alleged sexual
harassment can be unreasonable in light of the circumstances, even absent a formal complaint.106
Again, the requirement that schools not act with deliberate indifference in response to
complaints, as adopted by the courts for money damages actions, is immaterial to the
Department’s administrative enforcement of Title IX.107 The Department should intervene to
ensure schools are responding appropriately to sexual harassment allegations well before the
school would be liable for money damages in a civil suit for its failure to act.
         In addition, students should receive protection from sexual harassment at least equal to
the protection afforded employees in the workplace. Under Title VII, employers (including
schools) are liable for acts of sexual harassment in the workplace unless the employer “can show
that it took immediate and appropriate corrective action.”108 Students are generally more
vulnerable to sexual harassment than adult employees, particularly in grades K-12, since they are
both minors and subject to compulsory school attendance requirements.109 Under the proposed


          See North Haven Bd. of Ed. v. Bell, 456 U.S. 512, 521 (1982) (reiterating that the text of Title
        103

IX should be accorded “‘a sweep as broad as its language.’”).
        104
           2001 Guidance at iii–iv (stating that if OCR finds violations of Title IX, it must first “attempt
to secure compliance by voluntary means.”).
        105
           See Zeno v. Pine Plains Cent. Sch. Dist., 702 F.3d 655, 669 (2d Cir. 2012) (holding that a
university did not engage in efforts that were “reasonably calculated to end [the] harassment”).
        106
            E.g., Feminist Majority Found. v. Hurley, 911 F.3d 674, 696 (4th Cir. 2018) (holding a school
administrator responsible for a claim of retaliation under Title IX, and stating that the retaliation spanned
a sufficient period that the University should have taken “reasonable steps to address it”).
        107
              See supra Section II.
        108
              29 C.F.R. §§ 1604.11
        109
              See supra Section I.


                                                     27
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 224 of 1598




rule, an employee who is sexually harassed can sue a school for money damages if the school
fails to take immediate and appropriate corrective action, but the Department of Education
cannot take even non-monetary enforcement action against a school that fails to protect a student
from sexual harassment unless the school’s response failed the much higher “deliberate
indifference” standard. Furthermore, graduate students who teach and other student employees of
a school may fall under a complicated enforcement scheme, depending on whether they are
considered “employees” or “students.” The Department should not create this artificial disparity
in the enforcement of sexual harassment prohibitions, which would indicate to students that the
Government takes student safety less seriously than employee safety. If anything, the
Department should afford students greater protection from sexual harassment due to their
vulnerabilities.
       E.      Safe Harbor Provisions Are Inappropriate and Schools Must Investigate Any
               Potential Hostile Environment.
        The proposed rule provides several safe harbor provisions for schools. Taken together
with the deliberate indifference standard, the safe harbor provisions severely curtail the
Department’s ability to meaningfully enforce Title IX’s anti-discrimination objectives. Curtailing
OCR’s ability to independently review comprehensively how schools handle sexual harassment
complaints is contrary to its mandate to investigate compliance with Title IX. The new rule
would incentivize schools to do the bare minimum in enforcement of Title IX, contrary to the
statutory mandate to provide educational programs and activities that are free from harassment.
        The safe harbor provisions take various forms. The first, proposed § 106.44(b)(1),
provides schools a safe harbor from a finding of deliberate indifference if they carry out
grievance procedures consistent with those outlined in the rule in response to a formal complaint.
83 Fed. Reg. at 61,469. Any failure to fairly and adequately implement those procedures in a
manner that is equitable, timely, or effective is seemingly irrelevant. Such a safe harbor erodes
schools’ responsibility to investigate hostile educational environments. This is of particular
concern in the K-12 context where most complaints are taken verbally and informally by a dean,
vice principal or other administrator who plays multiple roles.
        The other safe harbors are equally untenable. Proposed § 106.44(b)(2) provides a safe
harbor to a school where, upon actual knowledge of multiple complaints against the same
respondent, the Title IX coordinator files a complaint on the complainant’s behalf and the school
follows the proposed grievance procedures. The proposed rule, in § 106.44(b)(3), also provides a
safe harbor from a finding of deliberate indifference if a school that has actual knowledge of
sexual harassment, absent a formal complaint, merely offers the complainant supportive
measures. 83 Fed. Reg. at 61,469. Finally, in proposed § 106.44(b)(5), the Department also
prevents OCR from a finding of deliberate indifference solely because OCR would have come to
a different responsibility conclusion. 83 Fed. Reg. at 61,470.
        Title IX imposes an affirmative obligation on schools to ensure that students are not
subject to discrimination on the basis of sex. As a result, the Department has long recognized that


                                                28
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 225 of 1598




schools have an obligation to take reasonable steps to prevent harassment “whether or not the
student who was harassed makes a complaint or otherwise asks the school to take action.”110
Consistent with this recognition, the 2001 Guidance made it clear that a school’s obligation to
investigate and respond to a report of harassment does not depend on the filing of a formal
complaint: “Once a school has notice of possible sexual harassment of students––whether carried
out by employees, other students, or third parties––it should take immediate and appropriate
steps to investigate or otherwise determine what occurred and take prompt and effective steps
reasonably calculated to end any harassment, eliminate a hostile environment if one has been
created, and prevent harassment from occurring again.”111 Federal courts have reaffirmed
schools’ affirmative obligation to protect their students from harassment.112
        The proposed rule fails to recognize the obligation of schools to address harassment in
the absence of a formal complaint (unless, of course, a complainant receives written notice of the
available resolution options and, voluntarily and without coercion, decides not to pursue the
complaint). By implication, therefore, it suggests that a school’s Title IX responsibilities are
triggered only when a student begins the formal complaint process. This, of course, is false:
nothing in the language of Title IX supports such a narrow view of a school’s obligations. To the
contrary, Title IX prohibits discrimination on the basis of sex in education programs receiving
federal funds, period. So at a minimum, a school that is put on notice of evidence of harassment,
through whatever means, has an obligation to investigate and, if it determines that harassment is
occurring, take steps to address it and provide notice of the outcome of its process. Any rule
purporting to implement Title IX must make this fact clear: once a school has actual knowledge
of harassment, it must investigate—even if the student has not reported it to the school.
        Any final rule must also make clear that schools are obligated to investigate and address
systemic problems of which they are made aware. The Department has regrettably stepped away
from its own obligation to identify systemic violations of Title IX.113 It should not compound this
error by limiting the obligations of schools to investigate such violations. Incidents of harassment
rarely occur in a vacuum: too often, they are fueled by the presence of a toxic culture or hostile
environment that enables such abuses. Title IX’s prohibition on discrimination on the basis of

        110
              2001 Guidance at 15.
        111
              Id.
        112
            Feminist Majority Found., 911 F.3d at 692 (“We are satisfied that the University was obliged
to investigate and seek to identify those students who posted the threats and to report the threats to
appropriate law enforcement agencies.”); see also Abbott v. Pastides, 900 F.3d 160, 173 (4th Cir. 2018)
(observing that “universities have obligations not only to protect their students’ free expression, but also
to protect their students”).
        113
           E.g., Adam Harris, Memo Outlines Education Dept. Plans to Scale Back Civil-Rights Efforts,
The Chronicle of Higher Education (June 15, 2017), https://www.chronicle.com/blogs/ticker/memo-
outlines-education-dept-plans-to-scale-back-civil-rights-efforts/118937.




                                                     29
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 226 of 1598




sex thus requires schools that are made aware of systemic discrimination to respond, and to do so
in a manner commensurate to the scope of the problem. By failing to affirmatively state that
schools have such an obligation, the proposed rule rewrites Title IX in a way that is inconsistent
with its plain language and clear purpose.
        In the same vein, creating a safe harbor for merely providing supportive measures to a
student subjected to sexual harassment (or a parent complainant) who was not informed of or
was otherwise unaware of the procedural step of filing a formal written and signed complaint is
particularly unjust. Under the proposed rule, a school with knowledge of sexual assault against a
student cannot be found to have responded inadequately as long as it offered the survivor a
change of class schedule or some other similarly meager support. Deeming a school to have fully
satisfied its Title IX obligations by providing only supportive measures to individuals subjected
to sexual harassment who do not file formal complaints is likely to chill reporting and reduce
investigations into a hostile educational environment, as individuals subjected to sexual
harassment will find the process inadequate and will likely lose trust in the institution’s
processes.
        Additionally, any provision on supportive measures must ban schools from pressuring
students subjected to sexual harassment into accepting supportive measures in lieu of an
investigation or grievance mechanism. The Department should prohibit even subtle incentives to
accept supportive measures over formal adjudications. Any indication of students being steered
or pressured into accepting only supportive measures or being discouraged from pursuing other
options (such as local law enforcement) should be thoroughly investigated by OCR and
remediated by the school.
        Finally, the safe harbors remove OCR’s discretion in Title IX enforcement. OCR’s
independent weighing of the evidence surely is a relevant factor in determining whether a school
has been or is being deliberately indifferent (or unreasonable). Suppose, for example, OCR finds
that, despite adopting the proper procedures for addressing formal complaints, the school’s
decision-makers always find in favor of complainants, or always find in favor of respondents.
Absolute safe harbors remove OCR’s ability to determine a school’s liability if there is a pattern
or practice of shielding respondents or favoring complainants. The Assistant Secretary, after a
thorough investigation, should have the discretion to decide whether a school’s determination of
responsibility was discriminatory, or whether a school’s overall climate is a discriminatory one.
        The Department should remove the safe harbor provisions from the proposed rule.114




        114
           While we strongly oppose the existence of any safe harbor in any final rule, if the Department
nevertheless continues to include them, we strongly recommend any safe harbor incentivize schools to
provide additional protections.



                                                   30
EXHIBIT 12
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 227 of 1598




III.    The Department Should Adopt Policies for Complaints that Maximize Reporting.
        A.         The Department’s Proposed Definition of “Complainant” Is Too Restrictive.
        Proposed § 106.44(e)(2) defines “complainant” as “an individual who has reported being
the victim of conduct that could constitute sexual harassment, or on whose behalf the Title IX
Coordinator has filed a formal complaint.”115 This definition raises many problems.
        Importantly, the proposed definition of “complainant,” in conjunction with the proposed
definition of “formal complaint” (which must be “a document signed by a complainant or by the
Title IX Coordinator”), effectively preclude third parties from filing formal complaints of sexual
harassment, which triggers the recipient’s obligation under the proposed rule to initiate an
investigation or proceedings to address the allegations.116 This is a departure from prior
guidance, which recognized that a school must investigate and take appropriate remedial action
“regardless of whether the student [subjected to sexual harassment], student’s parent, or a third
party files a formal complaint.”117
        The proposed shift in policy regarding who may file a formal complaint of sexual
harassment ignores the realities of how sexual harassment is reported on campus. Only a small
percentage of campus sexual violence is formally reported, for reasons previously articulated.118
And instances of sexual harassment are often communicated to close confidants, who may report
such incidences to appropriate officials. In K-12 schools, instances of sexual harassment or
violence are often reported by a parent or guardian on behalf of a student or another student or
employee witness to the sexual harassment. By eliminating the requirement that schools initiate
investigations in response to information reported by third parties, the Department’s proposal
will result in more harassment going unacknowledged and unaddressed. The proposed definition


        115
           “For purposes of this definition, the person to whom the individual has reported must be the
Title IX Coordinator or another person to whom notice of sexual harassment results in the recipient’s
actual knowledge under [the proposed rule].” These comments address this part of the definition of
“complainant” in their discussion of the “actual knowledge” standard.
        116
            In some States, a parent or guardian could file a formal complaint on behalf of a minor child,
but on this issue, the Department’s proposed rule would defer to state law and local educational practice.
See 83 Fed. Reg. at 61,482.
        117
            2014 Q&A at D-2, 15–16. Existing Department guidance also recognizes that, in some
instances, the survivor may not want the school to proceed with an investigation and appropriately
established several factors for a school to weigh in balancing whether to move forward over a survivor’s
objections. The factors to weigh include the survivor’s wishes along with the school’s duty to provide a
safe and nondiscriminatory environment for all students, the seriousness of the alleged harassment, the
age of the student harassed, whether there have been other reports of harassment against the alleged
harasser, and the rights of the accused individual to receive information about the accuser and the
allegations, where a formal proceeding with sanctions may result. 2001 Guidance at 17-18.
        118
              See supra Section I & Section II.C.



                                                    31
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 228 of 1598




should be modified to clarify that a third party, such as a witness, parent, guardian, or school
employee, may file a formal complaint.119
        More broadly, the proposed rule will yield results that cannot be squared with schools’
obligations under Title IX and the case law applying it. Schools have a legal obligation to take
reasonable steps to prevent and eliminate sexual harassment, including hostile environment
harassment.120 Yet the proposed rule places the burden on individuals subjected to sexual
harassment to report harassment in a particular manner. In addition, a hostile environment “can
occur even if the harassment is not targeted specifically at the individual complainant. For
example, if a student, group of students, or a teacher regularly directs sexual comments toward a
particular student, a hostile environment may be created not only for the targeted student, but
also for others who witness the conduct.”121 Similarly, a school’s repeated failure to respond
appropriately to allegations of sexual assault may contribute to a hostile environment for students
who have not themselves been the subject of an assault. It is not clear from the Department’s
proposal whether students who have witnessed but who have not been “targeted” by harassment
may qualify as individuals who may file a formal complaint. Consistent with existing policy, the
Department should clarify that these individuals may file formal complaints.
        B.         The Definition of “Formal Complaint” Creates a Barrier to Filing for
                   Complainants, Particularly Underage Students, and Does Not Provide for
                   Reasonable Accommodation.
         Proposed § 106.44(e)(5) defines the “formal complaint,” which must be filed to trigger
most of the protections set forth in the remainder of the regulation, as “a document signed by a
complainant or by the Title IX Coordinator alleging sexual harassment . . . and requesting
initiation of the recipient’s grievance procedure.” Id. This requirement is inconsistent with the
objective of the statute because it creates an unnecessary barrier to obtaining the protections
against discrimination promised unequivocally by Title IX’s text. It is also a departure from the
existing regulations, which require a recipient to establish procedures for addressing “any action
which would be prohibited by” the regulation.122 As applied, a recipient could dismiss a
meritorious complaint of which it has notice or fail to take action solely for immaterial technical
reasons, such as the complaint not being signed or failing to include specific language
“requesting initiation” of the grievance procedures.


        119
           We recognize that schools reasonably may respond differently to complaints filed by those
subjected to sexual harassment and complaints filed by third parties, but the appropriateness of a school’s
response should be fact-specific. See 2001 Guidance at 18 (identifying “factors” that “will affect the
school’s response” when “information about harassment is received from a third party (such as from a
witness to an incident or an anonymous letter or telephone call)”).
        120
              E.g., 2001 Guidance at 5–14.
        121
              2001 Guidance at 6 & n. 43 (collecting cases).
        122
              34 C.F.R. § 106.8(b) (emphasis added).


                                                       32
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 229 of 1598




        Furthermore, the proposed regulation ignores the reality in elementary and secondary
schools throughout the nation that complaints of sexual harassment are most often brought to the
attention of administrators verbally by children, many of whom will be unaware of the proposed
regulation’s prescriptions. As such, the proposed regulation will too often result in K-12 students
being deprived of their rights under Title IX based on the mere technicality of not filling out and
signing a written document. In this regard, we note that the Department has included no cost
estimate for training students (or their parents and guardians) on the new sweeping changes in
the regulations. They will nonetheless be responsible for meeting these procedural requirements
to obtain any relief.
         In addition, the proposed rule runs afoul of other federal civil rights laws because it fails
to specify that reasonable accommodations in the grievance process shall be provided for
individuals whose disabilities may inhibit their ability to read, write, and sign a complaint.123
Moreover, for a complainant who is under 18, as many in the schools affected by this regulation
are, the proposed regulations do not address how schools will implement this requirement if a
parent later disagrees with a child complainant’s decision to file or is not consulted prior to
filing. The change also creates unnecessary administrative costs, paperwork, and delay because
schools must create or receive a signed document before executing their clear responsibilities
under the law to investigate and, as necessary, stop the harassment, prevent its recurrence, and
remedy its effects.
        C.      “Supportive Measures” Should be Responsive to a Complainant’s Needs.
        Under prior guidance, the Department acknowledged that Title IX may require a school
to take “interim measures” to protect a complainant and other students before the conclusion of
an investigation.124 In § 106.44(e)(4), the proposed rule would introduce the new term
“supportive measures” and would provide that implementing supportive measures may itself be
an adequate response in some cases of sexual harassment.
        The proposed rule provides a safe harbor to a school that “offers and implements
supportive measures designed to effectively restore or preserve the complainant’s access to the
recipient’s education program or activity,” without regard to whether the supportive measures
are actually (or even reasonably) effective in accomplishing that objective. Further, for
supportive measures to be effective, a school must acknowledge the crucial role of the
complainant and, as needed, the respondent in crafting such measures and work with the parties
to design appropriate measures after assessing what is needed to stop the harassment, prevent its
recurrence, and address its effects. The Department should clarify that although schools should
not be required to provide every measure the student requests, they should give due

        123
            See generally Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. § 794; Americans with
Disabilities Act of 1990 as amended, 42 U.S.C. § 12131, et. seq.
        124
            2001 Guidance at 16, 18 (“It may be appropriate for a school to take interim measures during
the investigation of a complaint.”)


                                                   33
EXHIBIT 12
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 230 of 1598




consideration to what the student who was harassed deems appropriate supportive measures in
light of the circumstances, so that access to programs and activities can be assured.
        The proposed rule would provide that supportive measures offered to a complainant or
respondent should be designed to avoid “unreasonably burdening the other party.” 83 Fed. Reg.
at 61,496. By comparison, Department policy issued between 2001 and 2014 consistently
emphasized that, in adopting interim measures, schools should minimize the burden on the
student who was harassed. For example, the 2001 Guidance stated that such measures should “be
designed to minimize, as much as possible, the burden on the student who was harassed.”125 The
2014 Guidance stated that schools should minimize the burden on the complainant. For example,
if the complainant and alleged perpetrator share the same class or residence hall, the school
should not, as a matter of course, remove the complainant from the class or housing while
allowing the alleged perpetrator to remain without carefully considering the facts of the case.”126
        We agree that schools should endeavor to avoid “unreasonably burdening” alleged
perpetrators, but we believe this principle requires elaboration. The Department should clarify
that, consistent with prior policy, there should be a presumption against imposing unnecessary
burdens on the complaining student when devising supportive measures. By crafting appropriate
and individualized measures, this can be done even while protecting the due process rights of the
respondent during the pendency of the investigation.
        And the Department should likewise make clear that schools retain their local flexibility
to deal immediately with potentially predatory or violent situations, even in ways that
significantly burden one or more students, and even before a formal complaint has been filed or
there has been an adjudication of responsibility, when necessary to meet their responsibilities for
student safety and well-being. In such situations, to ensure the safety and well-being of its
students, a school may need to impose a temporary and immediate suspension on a student,
subject to the right for that student to have a prompt hearing with a right to return to the
educational environment.
IV.    The Proposed Grievance Procedure Fails to Provide a Fair and Equitable Process
       for Resolving Formal Title IX Complaints.
        In 2001, the Department recognized that “[s]trong policies and effective grievance
procedures are essential to let students and employees know that sexual harassment will not be
tolerated and to ensure that they know how to report it.”127 This is why the Department has
consistently required school grievance procedures to provide for “prompt and equitable
resolution of sex discrimination complaints.”128 In many places, the proposed rule fails to meet

       125
             2001 Guidance at 16.
       126
             2014 Q&A at G-2, 33.
       127
             2001 Guidance at iii.
       128
             2001 Guidance at 14.


                                                34
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 231 of 1598




this standard: it improperly tilts the proceedings in favor of the respondent, it prevents schools
from imposing reasonable controls that protect confidentiality and ensure fair proceedings, and it
burdens schools and students alike with untenable hearing requirements. In other places, the
proposed rule requires clarification to ensure a truly equitable process. As such, the proposed
grievance procedures must be substantially revised in order to comply with Title IX.
       A.      Credibility Determinations Should Not Be Based Solely on Person’s Status.
       To ensure that all evidence is evaluated objectively, the proposed rule states that
“credibility determinations may not be based on a person’s status as a complainant, respondent,
or witness.” Proposed § 106.45(b)(1)(ii). We agree that all evidence must be considered fairly
and objectively by recipient schools. But fact-finders should not be categorically prohibited from
considering any factor—including the person’s status and motivations for offering their
testimony—when determining credibility. As the EEOC has recognized in the employment
context, no single factor is determinative of credibility.129 Instead, the final rule should state that
“credibility determinations may not be based solely on a person’s status as a complainant,
respondent, or witness.”
       B.      The Presumption of Non-Responsibility Improperly Tilts the Process in
               Favor of the Respondent.
       The proposed rule states that there is a “presumption” that the respondent is “not
responsible” for the alleged sexual harassment. §§ 106.45(b)(1)(iv) & (b)(2)(i)(B). The
presumption appears aimed at protecting respondents in a manner akin to the presumption of
innocence in criminal cases. But the grievance procedures are non-criminal in nature, so a
criminal presumption by another name is not appropriate. Relatedly, but more fundamentally, the
presumption contradicts the regulation’s stated goal of promoting impartiality by inherently
favoring the respondent’s denial over the complainant’s allegation. Instead the allegation and the
denial must be treated neutrally, as competing assertions of fact whose truth can only be
determined after an investigation. The problem would be even starker if any final regulation
were to retain recipients’ ability to choose a “clear and convincing” evidence standard (which we
contend is not appropriate). The presumption of non-responsibility and the “clear and
convincing” standard of evidence likely would, in practice, compound one another and raise an
exceedingly high bar to any finding of responsibility for sexual harassment.
       Accordingly, there should be no presumption regarding the respondent’s responsibility.




       129
          EEOC, Enforcement Guidance on Vicarious Employer Liability for Unlawful Harassment by
Supervisors (June 18, 1999), https://www.eeoc.gov/policy/docs/harassment.html.



                                                  35
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 232 of 1598




        C.         The Department Should Provide Prompt Timeframes and Should Not
                   Encourage Good Cause Delay for Concurrent Law Enforcement
                   Proceedings.
        Since 1980, the regulations have required that schools provide a “prompt” resolution to
any allegation of discrimination prohibited by this part.130 Department policy interpreting the
regulations has also required grievance procedures for resolving allegations of sexual harassment
to be completed “promptly.”131 Proposed § 106.45(b)(1)(v) would require schools to establish
“reasonably prompt timeframes for conclusion of the grievance process.” According to the
preamble, the Department has selected the language “reasonably prompt” to track “the language
in the Clery Act regulations at 34 C.F.R. § 668.46(k)(3)(i)(A).” 83 Fed. Reg. at 61,473. We are
concerned that schools will likely construe “reasonably prompt” as imposing a more relaxed
timeliness obligation than “promptly.” Other than a desire to provide consistency with the Clery
Act, the Department does not provide an adequate justification for a change that may result in
further delays in completion of the resolution process for both parties to a sexual harassment
investigation, each of whom have a significant interest in a prompt resolution. The Department
should strike “reasonably,” so that change in wording does not constitute a departure from its
long-established guidance without adequate justification.
         In addition, we urge the Department to reaffirm, in issuing any final rule, the goal of
completing investigations of formal complaints in a 60-day timeframe,132 subject to the
institutions’ need for flexibility for practical concerns and to protect due process rights. Timely
resolution of grievance procedures is vital for complainants who may be re-victimized as the
process drags on without resolution or relief. As the Department has recognized, “OCR
experience” had shown that “a typical investigation takes approximately 60 calendar days
following receipt of the complaint,” although “the complexity of the investigation and the
severity and extent of the harassment” can necessitate a longer process.133 In the proposed rule,
the Department notes that “[s]ome recipients felt pressure in light of prior Department guidance
to resolve the grievance process within 60 days.” But nowhere does the Department claim that
OCR’s experience has changed. Rather than abandon this timeline, the Department should
provide schools with guidelines for timeliness that continue to recognize that grievance
procedures can vary in length based on the complexity of the investigation, the severity of the
harassment, and factors outside of the schools’ control, such as the unavailability of witnesses.134


        130
              See current 34 C.F.R. § 106.8(b), proposed § 106(c).
        131
              E.g., 2001 Guidance at 19; 2011 DCL at 8.
        132
           Of course, other stages such as appeals will have a separate prompt timeframe, as OCR has
consistently recognized.
        133
              2011 DCL at 12; see also 2014 Q&A at 31.
        134
           E.g., state administrative procedures that require multiple stages but are still completed within
a prompt timeframe.


                                                      36
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 233 of 1598




Such a definition will also provide clear notice to schools of the Department’s expectations for a
prompt resolution.
        Finally, the Department provides in proposed § 106.45(b)(1)(v) that schools many
temporarily delay the process for good cause, which can include “concurrent law enforcement
activity.” For several reasons, any final rule should be clear that concurrent law enforcement
activity, without more, is not good cause to delay Title IX proceedings. First, “because legal
standards for criminal investigations are different, police investigations or reports may not be
determinative of whether harassment occurred under Title IX and do not relieve the school of its
duty to respond promptly and effectively.”135 Conduct may restrict a student’s access to
education even though it does not rise to the level of a criminal violation. Second, as we discuss
more fully elsewhere, schools generally have an independent obligation under Title IX to
investigate and resolve complaints of sexual harassment—regardless of any parallel criminal
investigation.
        Generally, school and law enforcement officials should de-conflict their investigations to
avoid prejudicing each other’s investigation. Although concurrent law enforcement activity
should not be considered sufficient grounds for delaying Title IX proceedings, some limited
circumstances would support good cause for a temporary delay. For example, a school may find
good cause to delay a portion of a Title IX investigation at the request of a prosecutor to protect
the integrity of a criminal investigation, or “a school may need to delay temporarily the fact-
finding portion of a Title IX investigation while the police are gathering evidence.”136 But “once
notified that the police department has completed its gathering of evidence (not the ultimate
outcome of the investigation or the filing of any charges), the school must promptly resume and
complete its fact-finding for the Title IX investigation.”137 And schools should not refrain from
providing supportive measures in the interim.
         Therefore, if the Department finalizes its proposal, § 106.45(b)(1)(v) should be revised to
reflect that “concurrent law enforcement activity” may be grounds for delaying Title IX
proceedings only when there is good cause beyond the mere existence of concurrent law
enforcement activity. That said, any final rule should also clarify that schools must tell
complainants of their right to file a concurrent criminal complaint and not dissuade them from
doing so.


        135
           2001 Guidance at 21 & n.110 (citing Academy School Dist. No 20, OCR Case No. 08-93-1023
(school’s response determined to be insufficient in a case in which it stopped its investigation after
complaint filed with police); Mills Public School Dist., OCR Case No. 01-93-1123 (not sufficient for
school to wait until end of police investigation)).
        136
              2011 DCL at 10 & n.25.
        137
           Id. (noting that in “one recent OCR sexual violence case, the prosecutor’s office informed
OCR that the police department’s evidence gathering stage typically takes three to ten calendar days,
although the delay in the school’s investigation may be longer in certain instances”).


                                                   37
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 234 of 1598




        D.        When Issuing a Notice Upon Receipt of a Formal Complaint, Schools Should
                  be Required to Protect Confidentiality and Preserve the Integrity of the
                  Investigation.
        In § 106.45(b)(2)(i)(B), the proposed rule defines the notice a school must provide upon
receipt of a formal complaint. We agree that due process requires that a respondent have access
to information about the complained-of conduct in order to have a meaningful opportunity to
prepare an effective response. But by requiring schools in all circumstances to send written
notices that identify the complainant and detail the allegations, the proposed rule fails to address
the potential confidentiality concerns of both the complainant and the respondent. For example, a
written notice sent to the parties that names the complainant and details the allegations could be
leaked or forwarded to unrelated third parties. This could damage the respondent’s reputation,138
invite retaliation against the complainant, threaten both parties’ access to education, and,
depending on the information disclosed regarding the complainant’s medical information related
to sexual violence, violate state and federal health care privacy laws.139
        We are also concerned by the proposal’s mandate that the required notice be provided
“[u]pon receipt of a formal complaint,” proposed § 106.45(b)(2)(i)(B), and then supplemented on
an “ongoing” basis, “[i]f, in the course of an investigation, the recipient decides to investigate
allegations not included in the notice provided pursuant to paragraph (b)(2)(i)(B).”
§ 106.45(b)(2)(ii). As long as the respondent receives the necessary information early enough to
have a meaningful opportunity to prepare a response, schools should retain some discretion as to
when they provide a respondent information about allegations being investigated. For example, a
school may wish to conduct a preliminary investigation to determine whether the new allegations
are credible or whether alleged systemic conduct is occurring. Schools may also need to delay
notice to avoid prejudicing the investigation.
        To avoid these problems, any final rule should instead advise schools to provide the
respondent with prompt written notice of the filing of a formal Title IX complaint, including the
specific allegations against her or him, the applicable grievance procedures and conduct code
sections, a prompt timeframe for providing access to relevant information about the allegations,
and an opportunity to respond. This would allow schools to continue to protect both parties by,
for example, sending respondents only an initial written notice about the existence of a complaint
and specific allegations, and then providing him or her with relevant information in person,
including additional details about the alleged conduct and the identity of the complainant. Any
final rule should also allow schools to protect respondents and complaints in other ways, such as
by barring them from disclosing personally identifiable information except as necessary to
prepare a response.

        138
            E.g., 2001 Guidance at 18 (“Publicized accusations of sexual harassment, if ultimately found
to be false, may nevertheless irreparably damage the reputation of the accused.”).
        139
              E.g., 2001 Guidance at 17–18.


                                                   38
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 235 of 1598




         Any final rule should also allow schools to withhold the identity of the complainant in
certain circumstances. We agree that in many circumstances, the respondent must be informed of
the complainant’s identity to prepare an adequate response. But there are circumstances in which
a school may not need to identify a complainant who has requested confidentiality, such as when
the complaint involves harassment in a public setting (e.g., a teacher saying something to a
whole class or systemic problems at a fraternity). In addition, when a school moves forward with
a complaint on behalf of a student who has requested confidentiality, the school can still provide
prospective relief, such as sexual harassment training and guidance that can meets it obligations
to prevent harassment and address its effects. Students who have declined to pursue a formal
investigation should not be identified against their will if appropriate corrective measures can
still be pursued.
        Finally, any final rule should require any notice to include a warning that retaliation
against the complainant, including by making statements or spreading rumors intended to
intimidate or dissuade him/her from filing or pursuing a Title IX complaint, constitutes an
independent Title IX violation.
       E.      Schools Should be Allowed to Place Limited, Reasonable Restrictions on
               Discussions by the Parties.
         In § 106.45(b)(3)(iii), the proposed rule bars schools from restricting the parties from
discussing the allegations under investigation. We agree that parties cannot be barred from
disclosing information needed to prepare a response or prepare for an interview or hearing. But
there are several circumstances in which a school may need to place reasonable limitations on
the ability of both parties to discuss the allegations. For example, a school may be able to respect
a complainant’s request for confidentiality by requiring the respondent to not disclose the
complainant’s identity unless necessary to prepare his or her response. In addition, schools
should be allowed to limit (in the short term) discussions to preserve the integrity of the
investigation, such as limiting conversations between parties and witnesses to prevent witness
tampering. Finally, effective interim supportive measures should continue to include a school’s
ability to restrict the respondent from contacting the complainant or otherwise harassing or
retaliating against him or her during the pendency of the investigation. Therefore, any final rule
should state that the school must not restrict the ability of either party to discuss the allegations
under investigation as necessary to prepare a response or prepare for an interview or hearing.
       F.      The Proposed Hearing Procedures Will Chill Reporting, Burden Schools,
               and Harm Both Complainants and Respondents.
        Proposed § 106.45(b)(3)(vi) allows K-12 institutions to conduct live hearings at their
discretion. Live hearings place a sharp spotlight on both parties. K-12 students—particularly
those in elementary and middle school—will typically lack the maturity necessary to participate.
They also have greater vulnerability to potential traumatization or re-traumatization. In addition,
allowing live hearings raises serious privacy concerns for children, particularly with respect to



                                                 39
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 236 of 1598




student witnesses. The final rule should not allow live hearings in the K-12 context unless
otherwise required by state law.
        If live hearings do take place in K-12 schools, the final rule should include minimum
protections for student parties and witnesses who testify, and require schools to protect the
confidentiality of the participants and the process. Given the privacy considerations for underage
minors and potential for re-traumatization, the complaining and responding student should never
be required to testify in the same room or to face each other in any cross-examination. The
regulation should also provide exceptions for student testimony and participation where the
student’s maturity level would make in-person participation inappropriate.
        In § 106.45(b)(3)(vii), the proposed rule requires all institutions of higher education to
conduct live hearings at which each party’s advisor must be allowed to conduct cross-
examination of the other party. As we discuss below, any final rule should not mandate live
hearings, return advisors to a supporting role only, and only allow party questioning via neutral
third parties.
         First, although some states require them, live hearings can pose problems. Schools may
have a legitimate interest in avoiding circumstances that may subject the complainant to further
harassment. Particularly in cases of sexual violence, requiring the complainant to face the
respondent risks re-traumatizing a survivor. In addition, live hearings can be burdensome on
institutions. They are typically overseen by faculty members or school staff who, no matter how
dedicated they are to a fair process, are not professional mediators or judges. Months or even
years can pass between hearings, which can undermine the efficacy of training, while the
presence of attorneys for either party risks intimidating the panel and overtaking the proceedings.
And finding a time when the panel members, the parties, and all witnesses are available can
delay proceedings. To avoid these problems, some schools instead have the fact-finder or
investigator conduct hearings with, or take sequential evidence from, all parties and witnesses,
with the parties able to submit questions in advance. This allows for the solicitation of live
testimony and enables the fact-finder to personally evaluate the speaker’s credibility.140
       Therefore, the final rule should permit investigations via methods other than live
hearings, subject to constitutional due process protections.
         Second, requiring cross-examination by a party’s advisor during a live hearing will create
serious problems to both the school and the parties. The opportunity for the parties to pose
questions is an important element of fact-finding. Indeed, the ability to pose questions of
witnesses and the other party protects both respondents and complainants. But the Department’s
shift to cross-examination by advisors has created even greater problems—problems that will

        140
           E.g., Doe v. Univ. of S. California, 241 Cal. Rptr. 3d 146, 163 (Cal. Ct. App. 2018) (holding
that “[w]here a university’s determination turns on witness credibility, the adjudicator must have an
opportunity to assess personally the credibility of critical witnesses,” but not finding due process violation
in the university’s decision to not hold a live hearing).


                                                     40
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 237 of 1598




inhibit the Department’s stated goals of discovering the truth and reducing the burden on
schools. 83 Fed. Reg. at 61,476.
         Advisor-led cross-examination will be untenable. Some parties may choose to bring in
attorney advisors. This risks disparate treatment if, for example, the complainant has an attorney
advisor and the respondent has an institution-provided faculty member advisor. In cases in which
the school is required to provide the advisor, schools are concerned that they could later be
challenged for failing to provide an adequate advisor. Attorney-advisor cross-examination also
risks intimidating the non-lawyer faculty or staff member(s) who typically oversee Title IX
hearings. To ensure that the fact-finder can run a fair and effective hearing, schools may feel the
need to hire attorneys to serve as dedicated Title IX fact-finders, which would impose an even
greater expense and burden on institutions. In addition, cross-examination by an advisor of the
party’s choice—which could be an attorney, a family member, or a fellow student—risks
harassing the respondent, retraumatizing the complainant, and further deterring survivors from
filing formal complaints.141
        To avoid these problems, any final rule should permit the practice already widely used in
schools that hold live hearings. Each party should be allowed to bring to a hearing or interview
an advisor of his or her choice who serves only a supportive function. The complainant and
respondent should be allowed to pose questions through a neutral third party, such as the fact-
finder overseeing the hearing. This would balance the need for each party to ask questions of the
other party, the need for the fact-finder to evaluate how the parties respond to live questions, and
the need to protect all parties from trauma, intimidation, and further harassment. The Department
must also ensure that adjudicators are sufficiently empowered to control the proceedings and
place some reasonable limitations on the questioning of the parties and witnesses. By making
relevance the only ground for excluding questions, 83 Fed. Reg. at 61,476, the Department’s
proposal would result in protracted and unwieldy hearings that would impose additional costs on
schools and parties (costs not reflected in the Department’s regulatory impact analysis). Such
hearings may not ultimately protect respondents and complainants from abusive or harassing
questioning or, most importantly, facilitate the discovery of truth.




       141
           See, e.g., Tom Lininger, Bearing the Cross, 74 Fordham L. Rev. 1353, 1357 (2005) (“As a
general matter, victims willingness to report crimes varies inversely with their fear of embarrassment
during cross-examination.”); Anoosha Rouhanian, A Call for Change: The Detrimental Impacts of
Crawford v. Washington on Domestic Violence and Rape Prosecutions, 37 B.C.J.L. & Soc. Just. 1, 35
(2017); William J. Migler, An Accused Student’s Right to Cross-Examination in University Sexual Assault
Adjudicatory Proceedings, 20 Chap. L. Rev. 357, 370 (2017); H. Hunter Bruton, Cross-Examination,
College Sexual-Assault Adjudications, and the Opportunity for Tuning Up the “Greatest Legal Engine
Ever Invented”, 27 Cornell J.L. & Pub. Pol’y 145, 176 (2017).



                                                  41
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 238 of 1598




       G.         Schools Should Not be Required to Provide Parties With Access to All
                  Collected Evidence.
        In § 106.45(b)(3)(viii), the proposed rule details how institutions must prepare
investigative reports and provide the parties with access to evidence. These provisions raise
several serious concerns.142
       First, no platform exists that is wholly immune from “downloading or copying the
evidence.” Among many other vulnerabilities, the relevant evidence could easily be
photographed using a smartphone camera. The final rule should not require schools to provide
such sensitive information in a way that exposes both the respondent and the complainant.
         Second, providing all parties access to “any evidence obtained as part of the investigation
that is directly related to the allegations raised in a formal complaint, including the evidence
upon which the recipient does not intend to rely in reaching a determination regarding
responsibility” is overbroad. Schools should not be required to provide the parties with access to
evidence that is privileged and confidential, such as “communications between the complainant
and a counselor or information regarding the complainant’s sexual history.”143 Schools also
cannot provide parties with access to evidence that it itself cannot use, such as an illegal voice
recording in a state such as Pennsylvania that requires two-party consent.144 Nor should a school
provide either party with evidence that was collected as part of the investigation but which is
irrelevant.
        Nor can schools be required to provide access to information where doing so is barred by
the Family Educational Rights and Privacy Act (FERPA). The Department mischaracterizes the
law when it asserted in the preamble that this provision “is consistent” FERPA, “under which a
student has a right to inspect and review records that directly relate to that student.” 83 Fed. Reg.
at 61,475. FERPA does not allow one student to review information about other students. 34
C.F.R. § 99.12(a). And not every piece of evidence obtained as part of an investigation is
necessarily “directly related to” each student who is a party to an investigation for the purposes
of FERPA.145 For example, a complainant’s full medical history, even if obtained as part of an
investigation to ascertain the extent of alleged physical injuries, is both irrelevant to the specific


       142
            See, e.g., Richard Reed, Feds concerned about loophole that may have enabled UO to get
alleged rape victim’s records, The Oregonian (June 13, 2015), https://www.oregonlive.com/education/
index.ssf/2015/06/feds_voice_concern_about_looph.html (discussing disclosure of student’s confidential
counseling records regarding an alleged rape on campus and the impact on the survivor and other legal
liability).
       143
             2011 DCL at 11 n.29.
       144
           Digital Media Law Project, Recording Phone Calls and Conversations, http://www.dmlp.org/
legal-guide/recording-phone-calls-and-conversations (last checked Jan. 18, 2019).
       145
             20 U.S.C. § 1232g(a)(4)(A)(i).



                                                  42
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 239 of 1598




allegation at issue and not at all “directly related” to the respondent. Likewise, “if a school
introduces an alleged perpetrator’s prior disciplinary records to support a tougher disciplinary
penalty, the complainant would not be allowed access to those records.”146
       Therefore, any final rule should permit schools to place reasonable limitations on a
respondent’s access to information.
       H.        The Standard of Proof Should Remain Preponderance of the Evidence.
       Proposed regulation § 106.45(b)(4)(i) requires the recipient to:
       [A]pply either the preponderance of the evidence standard or the clear and
       convincing evidence standard, although the recipient may employ the
       preponderance of the evidence standard only if the recipient uses that standard for
       conduct code violations that do not involve sexual harassment but carry the same
       maximum disciplinary sanction. The recipient must also apply the same standard
       of evidence for complaints against students as it does for complaints against
       employees, including faculty.
        Although the proposed regulation expressly provides an “option” regarding the standard
that may be used, requiring that the preponderance of the evidence standard only be used if it is
also used in other specific contexts could effectively eliminate the preponderance of the evidence
standard in Title IX proceedings. This proposal is presented under a veneer of treating
complaints equitably, but would, in fact, often create an inequitable situation at odds with Title
IX’s text and intent, exceed the Department’s authority under Title IX, and be strikingly unfair to
those subjected to sexual harassment and sexual violence.
        First, the idea that a heightened standard of proof should apply to claims of sexual
harassment and violence in school disciplinary processes misapprehends these proceedings’
fundamental purpose. While of great consequence to all parties involved, these are not criminal
proceedings. In criminal proceedings, a heightened standard of proof is constitutionally
mandated and appropriate given the retributive nature of criminal sanctions, as well as the
potential of loss of life or liberty. In contrast, student disciplinary proceedings must be viewed in
light of the institutions’ educational missions. As stated in a publication by the Association for
Student Conduct Administration, “[t]he goal is to protect the academic environment.”147 That
goal is undermined by a standard that “says to the victim/survivor, ‘Your word is not worth as




       146
             2011 DCL at 11.
       147
          Chris Loschiavo & Jennifer Waller, PhD, Preponderance of the Evidence Standard: Use in
Higher Education Campus Conduct Processes, 1, 3, Association for Student Conduct Administration,
https://www.theasca.org/files/The%20Preponderance%20of%20Evidence%20Standard.pdf.



                                                 43
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 240 of 1598




much to the institution as the word of accused’ or, even worse, that the institution prefers that the
accused student remain a member of the campus community over the complainant.”148
        Second, the “preponderance of the evidence” standard in this context is widespread and
has been in use for decades. In fact, the Department has required schools to employ this standard
since at least 1995, under both Democratic and Republican administrations.149 Further,
contemporaneous surveys showed that the majority of colleges and universities employed this
standard even before the Department’s 2011 guidance.150 Tellingly, multiple rounds of
comments on Title IX guidance in the past 20 years yielded no complaints about, or even
mention of, the preponderance of evidence standard.151
        While the proposed rule pushes back on the analogy to civil litigation as one of its
rationales for employing the clear and convincing standard, 83 Fed. Reg. at 61,477, the
Department cannot dispute that the preponderance of the evidence standard is typical in civil
lawsuits, including ones in which civil rights violations—such as Title IX and Title VII—are
alleged.152 The 2001 Guidance noted that “[w]hile Gebser and Davis made clear that Title VII
agency principles do not apply in determining liability for money damages under Title IX, the
Davis Court also indicated, through its specific references to Title VII caselaw, that Title VII
remains relevant in determining what constitutes hostile environment sexual harassment under
Title IX.”153 The Department’s proposed rule turns Title IX on its head, making it harder for a
victim of sex discrimination to obtain relief than a respondent. In this regard, a respondent will
now be able to sue a school for a “due process” violation of Title IX and only have to prove the

        148
              Id. at 4.
          Katherine K. Baker, et al., Title IX & the Preponderance of the Evidence: A White Paper,
        149

Feminist Law Professors 1, 10 (Aug. 7, 2016), http://www.feministlawprofessors.com/wp-content/
uploads/2017/07/Title-IX-Preponderance-White-Paper-signed-7.18.17-2.pdf (citing Letter from Gary D.
Jackson, Reg’l Civil Rights Dir., Off. for Civil Rights, U.S. Dep’t of Educ., to Jane Jervis, President, The
Evergreen St. Coll. (Apr. 4, 1995) (Clinton Administration); Letter from Howard Kallem, Chief Att’y,
D.C. Enforcement Off., Off. for Civil Rights, U.S. Dep’t of Educ., to Jane Genster, Vice President and
General Counsel, Georgetown Univ. (Oct. 16, 2003) (George W. Bush Administration)).
        150
           Id. at 7 (citing two studies showing that shortly before 2011 DCL, (1) 80 percent of schools
with a standard of evidence used the preponderance standard and (2) 61 percent of college and university
administrators surveyed used the preponderance standard).
        151
              Id. at 9–10.
        152
           See, e.g., Desert Palace, Inc. v. Costa, 539 U.S. 90, 99 (2003) (noting that under the
“conventional rule of civil litigation,” the preponderance of the evidence standard generally applies in
cases under Title VII); Price Waterhouse v. Hopkins, 490 U.S. 228, 252–55 (1989) (approving
preponderance standard in Title VII sex discrimination case) (plurality opinion); id. at 260 (White, J.,
concurring in the judgment); id. at 261 (O’Connor, J., concurring in the judgment).
          2001 Guidance at vi; see also Jennings v. Univ. of N.C., 482 F.3d 686, 695 (4th Cir. 2007)
        153

(“We look to case law interpreting Title VII of the Civil Rights Act of 1964 for guidance in evaluating a
claim brought under Title IX.”).



                                                     44
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 241 of 1598




case by a preponderance of the evidence, whereas the complainant would have to prove sexual
harassment in the first instance by the higher clear and convincing standard.
        Further, as acknowledged in the NPRM, the Department’s own OCR uses a
preponderance of the evidence standard. 83 Fed. Reg. at 61,477. OCR’s Case Processing Manual
requires that a noncompliance determination be supported by the preponderance of the evidence
when resolving allegations of discrimination under all the statutes enforced by OCR, including
Title IX.154
        The “preponderance of the evidence” standard is the only standard of proof that can
provide for an “equitable resolution” of student harassment complaints,155 as required under Title
IX.156 Absent a statutory instruction to the contrary, the Department has no authority to depart
from the usual allocation of risk between parties to grievance proceedings. In discussing
appellate rights, the Department recognizes that each party in grievance proceedings is equally
deserving of an accurate outcome. 83 Fed. Reg. at 61,478–79. This recognition makes the
Department’s proposal to use a standard other than preponderance of the evidence—which
privileges one party’s interests over others’ and the search for truth—all the more inexplicable.
        To be sure, this proposed regulation applies by its terms to complaints against employees
as well, and some colleges and universities have policies for faculty under which a higher
standard of proof is used. But schools have a qualitatively different relationship with their
employees than their students. In the modern university context, courts “have increasingly
recognized a college’s duty to provide a safe learning environment both on and off campus.”157
This most obviously manifests itself in the student housing context, where students are almost
entirely dependent on the university for security, and have little to no power to enhance their
security themselves.158 The proposed regulation’s requirement that schools can only use a
preponderance of the evidence standard for student complaints if they use that same standard for

        154
             U.S. Dep’t of Educ., Case Processing Manual, Art. III, § 303, https://www2. ed.gov/about
/offices/list/ocr/docs/ocrcpm.pdf. Notably, this Manual was updated under this Administration (in
November 2018) and retained the preponderance of the evidence standard.
        155
           Herman & Maclean v. Huddleston, 459 U.S. 375, 390 (1983) (“A preponderance-of-the-
evidence standard allows both parties to ‘share the risk of error in roughly equal fashion.’ Any other
standard expresses a preference for one side’s interests.”) (internal quotation marks omitted). See also
Steadman v. SEC, 450 U.S. 91, 96 (1981) (same).
        156
              See 34 C.F.R. §106.8(c) (construing Title IX to require equitable resolution of grievances).
        157
            Kristen Peters, Protecting the Millennial College Student, 16 S. Cal. Rev. L. & Soc. Just. 431,
448 (2007); see also Duarte v. State, 88 Cal. App. 3d 473 (Cal. 1979) (noting that students “in many
substantial respects surrender[]the control of [their] person[s], control of [their] own security to the
university”); Mullins v. Pine Manor Coll., 449 N.E.2d 331, 335–36 (Mass. 1983) (holding that “[p]arents,
students, and the general community . . . have a reasonable expectation, fostered in part by colleges
themselves, that reasonable care will be exercised to protect resident students from foreseeable harm.”).
        158
              See Mullins, 449 N.E.2d at 335.



                                                       45
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 242 of 1598




complaints against employees ignores the fundamental fact that schools are obliged to protect
their students in different ways than their employees, which is especially true for students who
are minors.159
        The proposed rule prohibits schools from having a different standard of proof for
allegations of sexual harassment than it does for other infractions that carry the same potential
sanctions. The reasons provided for this change further highlight the inherent one-sidedness
underlying the proposal to alter the standard of proof. Here, the Department only discusses the
“heightened stigma often associated with a complaint regarding sexual harassment,” 83 Fed.
Reg. 61,477, but fails to recognize the trauma associated with being subjected to sexual
harassment or violence, and how this could be exacerbated by applying an evidentiary standard
of proof favoring the accused over the individual subjected to sexual harassment or violence.
        The proposed rule will have the effect of deterring complainants from filing
administrative school complaints and instead encourage additional costly civil litigation, an
additional cost impact for which the Department fails to account. Assuming that the
Department’s proposed regulations are adopted, a complainant filing a civil lawsuit under Title
IX would now be required to meet the same extremely high burdens—e.g., standards for
deliberate indifference, actual knowledge, and sexual harassment—in school as in court. But the
court case would be adjudicated under the preponderance of the evidence standard, a lower
burden of proof than would be available in many school grievance proceedings under the
proposed rule. In addition, the complainant would be able to obtain damages in court, something
that the Department’s proposed rule explicitly prohibits in the administrative context.
       The problem is that civil adjudication is only an alternative for students with means to
pursue it. Students without the financial means would be uniformly disadvantaged in pursuing
sexual harassment complaints. Additionally, where school proceedings are perceived unfair or
unduly burdensome, some students may choose to pursue criminal actions, which can be re-
traumatizing for a person subjected to sexual harassment and more stigmatizing for the accused.
        Finally, the proposed rule may also prove unworkable for many institutions that will be
unable to meet two masters. To meet the second requirement of consistency between faculty and
student complaints, colleges and universities will most frequently be required to adopt the higher
standard of proof, clear and convincing, since tenured faculty often are entitled by law and
contract to an application of the higher standard. But to meet the first requirement of consistency
between conduct code violations with similar maximum penalties, many colleges and
universities that handle all conduct code violations using a preponderance of the evidence
standard would be required to adopt the higher standard of proof. The Department’s rule will
thus likely require colleges and university to enact far reaching changes to conduct violation
policies and practices that extend well beyond the scope of the Department’s authority to
regulate under Title IX, inappropriately reaching conduct that has nothing to do with

       159
             See supra note 99.


                                                46
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 243 of 1598




discrimination on the basis of sex—for example, cheating and simple battery. Further, the
Department provides no explanation for why these proceedings—faculty disciplinary standards
and code of conduct complaints—are more appropriate analogues to Title IX’s disciplinary
proceedings than Title VII or sexual harassment civil proceedings in court.
       I.        The Written Determination Must Include Steps to Eliminate Any Hostile
                 Environment.
       Proposed § 106.45(b)(4)(ii) provides a summary of what the final written determination
must include. Any final rule should confirm that the written determination must also include
assurances that the school will take steps to prevent recurrence of harassment, correct its
discriminatory effects, and prevent any retaliation against the complainant.160 As we have
discussed, the effects of harassment can go beyond the complainant and the respondent. The
Department has long recognized that Title IX requires schools to “eliminate any hostile
environment that has been created,” which may require implementing corrective measures
throughout the education community.161
       J.        The Department Should Clarify that both Complainants and Respondents
                 Have Equal Access to the Appeal Process.
        As currently written, § 106.45(b)(5) states that “[i]n cases where there has been a finding
of responsibility, although a complainant may appeal on the ground that the remedies are not
designed to restore or preserve the complainant’s access to the recipient’s education program or
activity, a complainant is not entitled to a particular sanction against the respondent.” This could
be read to suggest that a complainant can only appeal the remedies provided and not the
substantive findings. To avoid a rule that could be read to favor one party over another, any final
rule should clarify that both complainant and respondent should be given equal grounds for
appeal. In addition, the final rule should clarify that even if a complainant is not entitled to a
particular sanction, complainant can still appeal and seek a different sanction than the one
imposed.
       K.        Any Informal Resolution Must Empower Complainants and Seek
                 Restorative Justice.
        In § 106.45(b)(6), the Department proposes to allow informal resolution of any sexual
harassment complaint. The use of informal resolution has been shown to have powerful remedial
benefits in the criminal justice system.162 But any use of informal resolution under Title IX must
be voluntary and only initiated after the parties have full notice of their options, including the
right to proceed with a formal resolution process. In addition, informal resolution should allow

       160
             2001 Guidance at 17.
       161
             2001 Guidance at 16.
       162
          E.g., Common Justice, Common Justice Model, https://www.commonjustice.org/common
_justice_model (last checked Jan. 29, 2019).


                                                 47
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 244 of 1598




for an option to access voluntary restorative justice. And schools should have the option not to
offer informal resolution in cases of sexual violence or assault, which may raise more difficult
issues that some schools may not have the resources to adequately address.
        To that end, any final rule that allows schools to offer an informal resolution process
must require them to provide complainants and respondents with written notice of the options for
informal resolution at the outset, but not pressure students to pursue an informal resolution.
Confirmation that the parties received written notice of the availability of informal resolution
should be maintained by the school. Any final rule should also state that any informal resolution
process must involve a trained staff member. With voluntary written consent of both parties, a
face-to-face meeting may be part of an informal process, but at no point should a complainant be
required to resolve the problem alone with the respondent.163 Both parties must receive written
notice of the outcome of the informal resolution process, including any remedies and sanctions.
Finally, both parties must be informed of the right to discontinue the informal process at any
time and file a formal complaint.164
        L.        The Recordkeeping Retention Period Should Be Extended.
        Sections 106.45(b)(7)(i)–(ii) of the proposed rule set forth a requirement that all
recipients “create, make available to the complainant and respondent, and maintain for a period
of three years records of” any sexual harassment investigation, the results of that investigation,
any appeal from that investigation, and all training materials relating to sexual harassment. The
explicit requirement to retain such records is a positive step that will help improve consistency in
investigations and allow the Department to assess compliance with Title IX.
       But the Clery Act requirement to report all crimes that occurred within the last three
years has little to do, as a matter of policy or law, with how long recipients should retain records
of sexual harassment and sexual assault after they have been reported. It does not follow that the
period of retention for such records should be tied to the Clery Act’s limitation period for
reporting specific campus crimes.165
       In fact, when interpreting the Clery Act’s requirement to “Retain Records,” the
Department has explicitly held that all three years of records relied upon for annual reporting
must be kept for another three years after the publication of that year-end report—or “in effect,


        163
              2001 Guidance at 21.
        164
           Id. In some cases, informal resolution may also require the existence of a safety guardrail to
ensure that the school has made a sufficient inquiry to determine the scope of likely harm to the
complainant and others in the school community and the extent of the injuries to fashion appropriate
redress.
          See The Jeanne Clery Disclosure of Campus Security Policy and Campus Crime Statistics Act
        165

(“Clery Act”), 20 U.S.C. § 1092(f); 34 C.F.R. 668.46(c)(1) (requiring schools to annually report all
crimes which occurred in the prior three calendar years by the end of the following year).



                                                    48
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 245 of 1598




seven years.”166 The proposed regulation asserts that it “tracks the language in the Clery Act,”
thereby implying that this proposed change is consistent with current law. 83 Fed. Reg. at
61,471, 61,473, 61,475, 61,476, 61,478. However, as demonstrated above, the proposed three-
year retention requirement is inconsistent with the Clery Act’s seven-year retention
requirements. The retention period in the proposed regulations therefore should be, at minimum,
seven years.
        In addition, as a practical matter, a three-year recordkeeping requirement could
undermine criminal prosecutions related to the incidents at issue. For example, several states
have no statute of limitations for rape or certain other serious sexual offenses.167 In other states,
the statutes of limitations for sexual offenses far exceed the three-year recordkeeping
requirement.168 And sexual offenses against minors are often subject to significantly lengthened
statutes of limitations.169
        The proposed regulations therefore would permit recipients to discard vital records that
could help the criminal prosecution of sexual assault and rape well before the statute of
limitations for such crimes has run, thereby potentially letting the perpetrators of these serious
crimes go free. Given that so many related crimes have statutes of limitations substantially
longer than the three-year requirement in the proposed regulations, the retention policy is
inadequate, and should be extended in any final rule.
V.      The Department Should Not Adopt a Title IX Rule that Adversely Affects Schools’
        Ability to Go Beyond Title IX’s Requirements in Addressing Sexual Harassment
        and Violence, Including Their Ability to Comply with Other Applicable Laws.
        A.         Title IX Cannot, And Does Not, Restrict The Ability of States and Schools To
                   Provide Broader Protections Against Sex Discrimination.
       The proposed rule’s new general standard and definitions of terms, as discussed above,170
would narrow schools’ obligations to respond to sexual harassment and assaults and decrease the


        166
            U.S. Dep’t of Educ., The Handbook for Campus Safety and Security Reporting 9–11 (2016
Ed.); see also id. at 6–11 (“As with all other Clery Act-related documentation, your institution is required
to keep emergency test documentation for seven years.”).
        167
              See, e.g., Cal. Penal Code §§ 261, 799; N.J.S.A. 2C:1-6a(1).
          Any “major sexual offense” committed in the state of Pennsylvania can be prosecuted within
        168

twelve years of its occurrence. 42 Pa.C.S.A. § 5552(b)(1).
        169
           In California, for example, assaults against minors can be prosecuted at any point up until the
victim’s 40th birthday. Cal. Penal Code § 801.1(a)(2). In Pennsylvania, assaults against minors can be
prosecuted until the victim’s 50th birthday. 42 Pa.C.S.A. § 5552(c)(3). In New Jersey, “criminal sexual
contact” involving minor victims may be prosecuted up to five years after the victim turns 18. N.J.S.A.
2C:1-6b(4).
        170
              See supra Section II.



                                                      49
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 246 of 1598




protections afforded to those subjected to sexual harassment and assault. In addition, this newly-
narrowed definition of sexual harassment could potentially have negative consequences in other
contexts. Section 106.45(b)(3) of the proposed regulation holds that whenever “the conduct
alleged by the complainant would not constitute sexual harassment as defined in section
106.44(e) . . . , the recipient must dismiss the formal complaint with regard to that conduct.”
(emphasis added). One reading of this requirement would dictate that no recipient could attempt
to address sexual harassment or assault if the basis of those claims did not fit within the newly-
narrowed federal definition provided in the proposed regulations, even where the recipient’s own
policy or state law would nevertheless prohibit the actions alleged by the complainant. We
believe that the proposed rule at § 106.45(b)(3), if finalized, must be revised to state, consistent
with other parts of the proposed regulation,171 that Title IX cannot, and does not, restrict the
ability of states and schools to provide broader protections against sex discrimination. Further,
we believe that the Department should ensure that schools can continue to enforce additional
civil rights protections.
         Even if the proposed rule allows broader protections against sex discrimination,
mandating that schools dismiss Title IX complaints that fall outside of the regulations’ scope will
still burden schools by requiring them to create two separate procedures: one for Title IX sexual
harassment and one for conduct that may constitute sexual harassment under other applicable
law or policies but not under the Department’s interpretation of Title IX. 83 Fed. Reg. at 61,475
(noting that “a recipient remains free to respond to conduct that does not meet the Title IX
definition of sexual harassment”). Yet the Department has long held that Title IX does not
require a school “to provide separate grievance procedures for sexual harassment complaints.”172
Indeed, many schools prohibit sexual harassment in the school’s code of student conduct.173

        171
            Other sections of the proposed regulation accurately reflect that Title IX does not preempt the
field of sex discrimination. See, e.g., 83 Fed. Reg. at 61,475 (“a recipient remains free to respond to
conduct that does not meet the Title IX definition of sexual harassment”); (responses could include
“responding with supportive measures for the affected student or investigating the allegations through the
recipient’s student conduct code” and that “such decisions are left to the recipient’s discretion in
situations that do not involve conduct falling under Title IX’s purview”).
        172
              2001 Guidance at 19.
        173
            E.g., Uni. of Pittsburgh, Title IX—Policies and Procedures, https://www.titleix.pitt.edu
/policies-procedures (Jan. 17, 2019); San Francisco Unified School District (SFUSD), Administrative
Regulation 5145.3 (Aug. 8, 2016), http://www.sfusd.edu/en/assets/sfusd-staff/Equity/Nondiscrimination,
%20Harassment%20-%20AR%205145.3%20-%20English%20(8.8.16).pdf (defining harassment on the
basis of sex as “[a]cts of verbal, nonverbal, or physical aggression, intimidation, or hostility that are based
on sex, gender identity, or gender expression, regardless of whether they are sexual in nature, where the
act has the purpose or effect of having a negative impact on the student’s academic performance or of
creating an intimidating, hostile, or offensive educational environment ….”); Rutgers, the State University
of New Jersey, Policy Prohibiting Discrimination and Harassment, Section 60.1.12 (rev. Jul. 5, 2016),
http://catalogs.rutgers.edu/generated/ejbppp_current/pg67.html (including indirect harassment and hostile
environment created by generalized harassing behaviors); The George Washington Univ., The Sexual and



                                                      50
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 247 of 1598




Moreover, it’s unclear what a school would do differently when considering a non-Title IX
sexual harassment complaint, given that the Department purports to believe that its grievance
proposals constitute the floor of fair and equitable proceedings.
         If the Department were, however, to impose regulations that inhibit state laws or recipient
codes of conduct that are more protective of those subjected to sexual harassment for behavior
that falls outside of the Department’s narrowed definition of sexual harassment under Title IX,
those regulations would be inconsistent with civil rights law and Title IX generally. In creating
the Department of Education, Congress explicitly announced its intention “to protect the rights of
State and local governments and public and private educational institutions in the areas of
educational policies and administration of programs,” and specifically not to “to increase the
authority of the Federal Government over education or diminish the responsibility for education
which is reserved to the States and the local school systems and other instrumentalities of the



Gender-Based Harassment and Interpersonal Violence Policy (July 1, 2018), https://my.gwu.edu/files/
policies/SexualHarassmentFINAL.pdf (defining gender-based harassment to include “harassment based
on gender, sexual orientation, gender identity or gender expression, which may include acts of aggression,
intimidation or hostility, whether verbal or non-verbal, graphic, physical or otherwise ….”); Georgetown
Univ., Code of Student Conduct 2018-2019, Section 33, https://studentconduct.georgetown.edu/code-of-
student-conduct (defining sexual harassment “as any unwelcome conduct of a sexual nature, including
sexual advances, request for sexual favors, or other verbal or physical conduct of a sexual or gender-based
nature when: [1] Submission to such conduct is made explicitly or implicitly a term or condition of an
individual’s employment or academic relationship; or [2] Submission to or rejection of such conduct is
used as a basis for making an employment or academic decision affecting an individual; or [3] Such
conduct has the purpose or effect of interfering with an individual’s work or academic performance,
denying or limiting an individual’s ability to participate in or benefit from the University’s education
programs, or creating an intimidating, hostile, or offensive environment for work or academic pursuit”);
Howard Univ., Code of Student Conduct (Apr. 18, 2015), Section VI.23, http://www.howard.edu/
secretary/documents/StudentCodeofConductApprovedApril182015.pdf (same); D.C. Code § 38-
1802.04(C)(1A)(5) (“title IX of the Education Amendments of 1972 (20 U.S.C. 1681 et seq.) … shall
apply to a public charter school”); District of Columbia Public Charter School Board, Resources for
Transgender and Gender-Nonconforming Students (last checked Jan. 24, 2019), https://www.dcpcsb.org/
resources-transgender-and-gender-nonconforming-students (“Title IX protects all students, including
transgender and gender-nonconforming students, from sex discrimination. Title IX encompasses
discrimination based on a student’s nonconformity with sex stereotypes and gender identity, including a
student’s transgender status”); Office of the State Superintendent of Education, Civil Rights and Gender
Equity Methods of Administration (MOA) Coordination, https://osse.dc.gov/service/civil-rights-and-
gender-equity-methods-administration-moa-coordination (“Under federal law, all students in the District
are protected against discriminatory actions based upon a student’s sex, race, ethnic origin or disability.
[Career and Technical Education] [(]CTE[)] students and families should expect the following: … Your
school and school district must post the federal laws that explicitly note your rights that protect you
against any type of discrimination that would prevent deter you from equal access to enrolling and
completing CTE courses; … [ and] Your school and school district must draft grievance policies, let you
know how to file a grievance, and who the contact person is ….”); Wash. Admin. Code § 478-121-155
(2017) (prohibiting, in the Student Conduct Code for the University of Washington, sexual harassment).



                                                    51
EXHIBIT 12
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 248 of 1598




States.174 Moreover, federal laws that are designed to protect citizens are presumed to allow for
the enactment of state and local legislation that is more protective, barring explicit congressional
intent to the contrary.175 For example, Title VII, which prohibits discrimination in employment in
certain contexts, does not bar states from prohibiting discrimination in employment in other
contexts that are not covered by Title VII.
        Nothing within Title IX’s text or history suggests Congress intended the unusual result of
impeding state and local efforts to protect those subjected to sexual harassment more broadly
than Title IX or preventing schools from proactively avoiding Title IX liability (or for that
matter, impeding their efforts to comply with other federal laws that may apply, such as Title
VII).
        B.        State Laws Provide Greater Protections for Students In Their States.
        As might be expected, states already have enacted laws that provide greater protections
than those required by Title IX.
        For example, California defines sexual harassment as “unwelcome sexual advances,
requests for sexual favors, and other verbal, visual, or physical conduct of a sexual nature, made
by someone from or in the work or educational setting,” so long as the conduct would have “the
purpose or effect of having a negative impact upon the individual’s work or academic
performance, or of creating an intimidating, hostile, or offensive work or educational
environment.”176 This definition goes beyond the definition in the proposed regulation, which
would require that the objectionable conduct “effectively den[y]” the complainant of equal
access to the educational program or activity. 83 Fed. Reg. at 61,496. California also provides
clear protection against discrimination for sex-based and gender-based harassment, including
harassment on the basis of gender identity and sexual orientation. Sexual harassment can be
proved based on a showing of severity or pervasiveness, which, as discussed provides additional
protections not in the proposed rule.




        174
              20 U.S.C. § 3403(a).
        175
            See Ferebee v. Chevron Chem. Co., 736 F.2d 1529, 1543 (D.C. Cir. 1984) (“[F]ederal
legislation has traditionally occupied a limited role as the floor of safe conduct; before transforming such
legislation into a ceiling on the ability of states to protect their citizens, and thereby radically adjusting the
historic federal-state balance, . . . courts should wait for a clear statement of congressional intent.”); Home
Builders Ass’n of Greater Chicago v. U.S. Army Corps of Engineers, 335 F.3d 607, 617 (7th Cir. 2003)
(“[M]any federal regulatory laws, establish a floor, but not a ceiling, on state and local regulation.”).
        176
            Cal. Ed. Code § 212.5(c); see also Cal. Educ. Code 48900.2 (sexual harassment must “be
sufficiently severe or pervasive to have a negative impact upon the individual’s academic performance or
to create an intimidating, hostile, or offensive environment”).



                                                       52
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 249 of 1598




        Another example is the state of Oregon, which has a number of laws that protect the civil
rights of students.177 By statute and regulation, Oregon prohibits discrimination on the basis of
sex,178 and also prohibits sexual harassment of students by staff and other students.179 Higher




        177
           The Oregon Attorney General represents both the Oregon Department of Education and the
Higher Education Coordinating Commission, which have roles in addressing discrimination in Oregon’s
colleges and universities.
        178
             Oregon Revised Statute (ORS) 659.850(1) prohibits discrimination defined as: “… any act that
unreasonably differentiates treatment, intended or unintended, or any act that is fair in form but
discriminatory in operation, either of which is based on race, color, religion, sex, sexual orientation,
national origin, marital status, age or disability. “Discrimination” does not include enforcement of an
otherwise valid dress code or policy, as long as the code or policy provides, on a case-by-case basis, for
reasonable accommodation of an individual based on the health and safety needs of the individual.” It
further provides in (2) that: “A person may not be subjected to discrimination in any public elementary,
secondary or community college education program or service, school or interschool activity or in any
higher education program or service, school or interschool activity where the program, service, school or
activity is financed in whole or in part by moneys appropriated by the Legislative Assembly.”
        179
           Oregon Administrative Rule (OAR), Chapters 589-021; ORS 342.704. The latter provides in
relevant part:
        (1)      (b) Sexual harassment of students includes:
        (A) A demand for sexual favors in exchange for benefits; and
         (B) Unwelcome conduct of a sexual nature that has the purpose or effect of unreasonably
interfering with a student’s educational performance or that creates an intimidating, offensive or hostile
educational environment; …
        (c) All complaints about behavior that may violate the policy shall be investigated;
        (d) The initiation of a complaint in good faith about behavior that may violate the policy shall not
adversely affect the educational assignments or study environment of the student; and
        (e) The student who initiated the complaint and the student’s parents shall be notified when the
investigation is concluded.
         (2) The State Board of Education shall adopt by rule minimum requirements for school district
policies on sexual harassment of staff by students and other staff including, but not limited to,
requirements that:
        (a) All staff and students are subject to the policies;
        (b) Sexual harassment of staff includes:
        (A) A demand for sexual favors in exchange for benefits; and
         (B) Unwelcome conduct of a sexual nature that has the purpose or effect of unreasonably
interfering with a staff person’s ability to perform the job or that creates an intimidating, offensive or
hostile work environment;
        (c) All complaints about behavior that may violate the policy shall be investigated;



                                                      53
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 250 of 1598




Education Coordinating Commission (HECC) regulations, which apply to both private career
schools and post-secondary universities, prohibit schools from “otherwise limiting any student in
their enjoyment of a right, privilege or opportunity,” which likely includes harassment claims.180
Aggrieved students can file a complaint with HECC, which then reviews the complaint and
determines whether it is valid.181 Once HECC issues its order, such order would be subject to a
contested case hearing through the Oregon Office of Administrative Hearings.182
       All universities in Oregon are also required to have a written sexual assault protocol,183
but many of the proposed rule’s provisions would create inconsistencies. The protocol applies to


        (d) The initiation of a complaint in good faith about behavior that may violate the policy shall not
adversely affect any terms or conditions of employment or work environment of the staff
complainant; and
       (e) The staff member who initiated the complaint shall be notified when the investigation is
concluded.
        180
              OAR 715-011-0050(8).
        181
              OAR 715-011-0075
        182
              OAR 715-011-0085.
        183
              ORS 350.255 provides:
         (1) Each public university listed in ORS 352.002 (Public universities), community college and
Oregon-based private university or college shall adopt a written protocol to ensure that victims of sexual
assault receive necessary services and assistance in situations where:
        (a) The alleged victim of the sexual assault is a student at the university or college and the alleged
sexual assault occurred on the grounds or at the facilities of the university or college; or
        (b) The alleged perpetrator of the sexual assault is a student at the university or college, or a
member of the faculty or staff of the university or college, regardless of where the alleged sexual assault
occurred.
       (2) A written protocol adopted under subsection (1) of this section must ensure that each victim
who reports a sexual assault is provided with a written notification setting forth:
        (a) The victim’s rights;
        (b) Information about what legal options are available to the victim, including but not limited to:
        (A) The various civil and criminal options the victim may pursue following an assault; and
        (B) Any campus-based disciplinary processes the victim may pursue;
        (c) Information about campus-based services available to the victim;
         (d) Information about the victim’s privacy rights, including but not limited to information about
the limitations of privacy that exist if the victim visits a campus health or counseling center; and
        (e) Information about and contact information for state and community-based services and
resources that are available to victims of sexual assault.
        (3) A written notification provided under subsection (2) of this section must:



                                                     54
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 251 of 1598




situations in which the alleged victim is a student and the assault occurred on the grounds or at
the facilities of the university or if the alleged perpetrator is a student or member of faculty of the
university, regardless of the location. As such, under Oregon law, universities have the ability to
regulate activities of students that occur off-campus.184 Under Oregon law, the complainant may
provide notice to the university generally in order to trigger a review required by state standards;
the complainant need not inform an official with authority to take corrective action as required
under the proposed rule. Under Oregon law, public universities, including community colleges,
and Oregon-based private universities and colleges, regardless of religious affiliation, are
required to follow the sexual harassment and assault protocol.185 Accordingly, in Oregon, the
Department’s proposed rule will drastically narrow the scope of Title IX investigations by
imposing bottlenecks on almost every phase of the process, including the physical locations
subject to the law, the level of formality of the notice required to initiate a grievance process, the
applicable definition of “harassment,” and the standard by which culpability must be determined.
As a result, the proposed rule conflicts with Oregon’s multiple discrimination statutes.
         Another example is the state of Washington, which provides broad civil rights protections
to individuals subjected to harassment and violence on the basis of sex and sexual orientation
through its Law Against Discrimination (WLAD).186 Because the Department’s proposed Title
IX regulation does not mention sexual orientation, Washington’s law arguably provides greater
civil rights protections. Further, because the purpose of the law is to deter and to eradicate
discrimination in Washington, it requires liberal construction, and “nothing contained in the law
shall ‘be construed to deny the right to any person to institute any action or pursue any civil or
criminal remedy based upon an alleged violation of his or her civil rights[.]’”187
        Similarly, the state of Nevada, like California, defines sexual harassment more broadly
than the proposed rule contemplates. Nevada’s sexual harassment codes and guidelines are

        (a) Be written in plain language that is easy to understand;
        (b) Use print that is of a color, size and font that allow the notification to be easily read; and
        (c) Be made available to students:
        (A) When a sexual assault is reported;
        (B) During student orientation; and
        (C) On the Internet website of the university or college.
        184
              ORS 350.255.
        185
              Id.
        186
            Wash. Rev. Code § 49.60; Wash. Rev. Code § 49.60.030(1) (“The right to be free from
discrimination because of … sex, … sexual orientation, is recognized as and declared to be a civil
right.”); see also Const. art. XXXI, §§ 1–2 (amend. 61) (equality of right shall not be denied or abridged
on account of sex).
        187
              Marquis v. City of Spokane, 922 P.2d 43, 49 (Wash. 1996).



                                                      55
EXHIBIT 12
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 252 of 1598




designed to permit State agencies and organizations to be proactive and discipline or remove an
employee before his/her actions subject the State to liability.188 Further, Nevada’s Clark County
School District, like California, includes a broader definition of sexual harassment than the
proposed regulation, identifying prohibited conduct as “sufficiently severe, persistent, or
pervasive to limit a student’s ability to participate in or benefit from an educational program or to
create an intimidating, hostile, or offensive educational or work environment.”189
        Likewise, the University of Nevada, in Las Vegas and Reno, defines sexual harassment
more broadly than the proposed rule, explaining sexual harassment incudes “sexual advancements,
requests for sexual favors, and other visual, verbal or physical conduct of a sexual or gender bias
nature” in situations including when “[t]he conduct has the purpose or effect of substantially
interfering with an individual’s academic or work performance, or of creating an intimidating,
hostile or offensive environment in which to work or learn.”190
       The proposed rule’s conflict with a number of current proactive laws and policies that deal
with sexual harassment in many of our states, together with the decreased protections the proposed
rule would afford to victims of sexual harassment, is yet another reason we oppose the proposed
rule.
VI.     Other Areas That Should Be Addressed Before Any Final Rule is Adopted.
        A.        Any Final Rule Should Reinstate the Longstanding Prohibition of Policies
                  That “Suggest” Sex Discrimination.
         Section 106.8(b)(2)(ii) of the proposed regulation unnecessarily, and without adequate
justification, narrows the types of discriminatory publications that a recipient is prohibited from
using and distributing to its applicants, students, and employees. The current regulation states
that a recipient cannot “use or distribute a publication . . . which suggests, by text or illustration,
that such recipient treats applicants, students, or employees differently on the basis of sex.”191
For many years, this section has addressed the use and distribution of materials by recipient

        188
              E.g., Nevada Admin. Code 284.0995.
        189
            Clark County School District Regulation, Discipline: Harassment, https://ccsd.net/district/
policies-regulations/pdf/5141.2_R.pdf; see also Washoe County School District’s policy, https://www.
washoeschools.net/site/default.aspx?PageType=3&ModuleInstanceID=1853&ViewID=7b97f7ed-8e5e-
4120-848f-a8b4987d588f&RenderLoc=0&FlexDataID=6800&PageID=1189 (“Sexual Harassment is a
form of sexual discrimination that involves unwelcome sexual advances, requests for sexual favors, and
other verbal or physical conduct of a sexual nature when submission to or rejection of this conduct
explicitly or implicitly affects an individual’s employment, unreasonably interferes with an individual’s
work performance or creates an intimidating, hostile or offensive educational or work environment. The
term sexual harassment includes sexual violence under Title IX of the Educational Amendments.”).
        190
           See University of Nevada, Las Vegas, Policy Against Sexual Harassment, § 4(c), https://www.
unlv.edu/hr/policies/harassment#7 (last checked Jan. 28, 2019).
        191
              34 C.F.R. 106.9(b)(2) (emphasis added).



                                                    56
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 253 of 1598




educational institutions that promote and perpetuate sex stereotypes through images or pictures,
thereby discouraging applicants of one sex or another from applying or participating in a career
path or type of class or program. The proposed change limits the prohibition to only publications
that explicitly “state” a school’s policy of engaging in different treatment on the basis of sex.
This change is fundamentally inconsistent with Title IX’s goals, for at least two reasons.
         First, the proposed change is contrary to clearly established Supreme Court precedent that
explicitly recognizes the right to be protected from discrimination and harassment based on sex,
including sex stereotyping.192 The Department has provided no statistical or other evidence to
show that the rationale for this important provision has changed, or that sex-stereotyping no
longer needs to be remedied in our educational institutions.193 Nor has it provided any
justification for retreating from clearly-established Supreme Court law on this issue.




        192
             See Price Waterhouse, 490 U.S. at 251 (“As for the legal relevance of sex stereotyping, we are
beyond the day when an employer could evaluate employees by assuming or insisting that they matched
the stereotype of their group . . .”); Oncale., 523 U.S. at 80 (recognizing that harassment on the basis of
sex can include harassment of a female in “sex-specific and derogatory terms” motivated by “general
hostility to the presence of women”); see also 2001 Guidance at 3 (recognizing that “gender-based
harassment, which may include acts of verbal . . . hostility based on sex or sex-stereotyping . . . is also a
form of sex discrimination to which a school must respond, if it rises to a level that denies or limits a
student’s ability to participate in or benefit from the educational program.”).
        193
            The published policies and other distributed materials of a school can be particularly
susceptible to “suggestions” of sex stereotyping, even where they do not “state” discriminatory rules. A
prospective student is often introduced to an educational institution and its course offerings through the
visual images in its publications issued by mail or posted on its website. Both male and female students
continue to be subjected to sex stereotyping in the forms of visual images, statements, and conduct that
discourages them from engaging in, limits, or denies their access to vocational and education career paths
based on sex. This includes male students discouraged from engaging in dance or theater because these
occupations are not sufficiently “masculine,” and female students discouraged from participating in
science or engineering based on stereotypical conceptions of a woman’s ability to do math and science.
See, e.g., Rachael Pells, Sexism in schools: 57% of teachers admit to stereotyping girls and boys,
Independent (Feb. 8, 2017), https://www.independent.co.uk/news/education/education-news/sexism-
schools-poll-teachers-stereotypes-boys-girls-stem-subjects-sciences-maths-tech-a7567896.html (also
noting that female employees in the US account for less than a quarter of STEM workers, despite making
up almost half the overall workforce); Daniel Reynolds, You Throw Like a Girl: Gender Stereotypes Ruin
Sports for Young Women, Healthline (July 2, 2018) (girls receive less encouragement from teachers and
family members to be physically active and participate in sports; as a result, girls ages 8 to 12 are 19
percent less active, according to 2016 study), https://www.healthline.com/health-news/gender-
stereotypes-ruin-sports-for-young-women#1; Claire Cain Miller, Many Ways to Be a Girl, but One Way
to Be a Boy: The New Gender Rules, N.Y. Times (Sept. 14, 2018) (three quarters of girls 14 to 19 said
they felt judged as a sexual object or unsafe as a girl, and three-quarters of boys said strength and
toughness were the male character traits most valued by society), https://www.nytimes.com/2018/09/14
/upshot/gender-stereotypes-survey-girls-boys.html; Suzanne Vranica, Stereotypes of Women Persist in
Ads, Wall St. J. (Oct. 17, 2003).



                                                     57
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 254 of 1598




        Second, the proposed change is fundamentally inconsistent with the plain language of
§ 1681(a), which states that no person shall be “excluded from participation in [or] be denied the
benefits of . . . any education program or activity receiving Federal financial assistance.”194 As
the Supreme Court has recognized, Title IX protects students “not only . . . from discrimination,
but also . . . from being ‘excluded from participation in’ or ‘denied the benefits of’ any
‘education program or activity receiving federal financial assistance’.”195 Therefore, a school can
violate Title IX where a student is denied access to educational benefits and opportunities on the
basis of gender, even in the absence of a facially discriminatory policy.196
        The proposed change is inconsistent with and unsupported by the plain language of Title
IX because it only prohibits explicit intentional discrimination while allowing implicit
discrimination, which can nevertheless deny students a fair and equal education. Courts have
consistently recognized and upheld Title IX regulations that prohibit policies found to have a
discriminatory effect on one sex.197 Indeed, this proposed change itself constitutes a
discriminatory policy in violation of Title IX.
       Moreover, prohibiting policies that “suggest” discrimination is not unique to the Title IX
context; the Fair Housing Act and its implementing regulations have similarly been interpreted to
prohibit publications advertising housing that “suggests” that a particular race would be
disadvantaged.198
        Finally, the proposed regulation’s stated justification—that it would “remove subjective
determination” from evaluating violations and make the requirement “more clear”—cannot
excuse a result that harms the intended beneficiaries of Title IX—those subjected to
discrimination on the basis of sex. 83 Fed. Reg. at 61,482. The justification also rings hollow,
since, for more than thirty years, courts and administrators of Title IX have applied this
regulation and others to address sex-stereotyping without apparent difficulty. The Department


        194
              20 U.S.C. § 1681(a).
        195
            Davis, 526 U.S. at 650; see also Vinson, 477 U.S. at 64 (stating in the employment context that
Title VII’s arguably narrower discriminatory prohibitions “evince[] a congressional intent to strike at the
entire spectrum of disparate treatment of men and women”).
        196
           See Davis, 526 U.S. at 650 (“The statute makes clear that . . . students must not be denied
access to educational benefits and opportunities on the basis of gender.”).
        197
           See Mabry v. State Bd. of Cmty. Colleges & Occupational Educ., 813 F.2d 311, 317 n.6 (10th
Cir. 1987) (compiling “regulations implementing Title IX [that] prohibit some facially neutral policies.”);
Sharif by Salahuddin v. New York State Educ. Dep’t, 709 F. Supp. 345, 361 (S.D.N.Y. 1989) (“Several
Title IX regulations specifically prohibit facially neutral policies. . . . with a discriminatory effect on one
sex.”).
        198
            See, e.g., Corey v. Sec’y, U.S. Dep’t of Hous. & Urban Dev. ex rel. Walker, 719 F.3d 322, 326
(4th Cir. 2013) (interpreting Fair Housing Act, 42 U.S.C. 3604(c) (prohibiting any publication which
“indicates” discrimination); Ragin v. New York Times Co., 923 F.2d 995, 999 (2d Cir. 1991) (same).



                                                      58
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 255 of 1598




provides no support, empirical or otherwise, for its position that schools or courts have been
hampered by a lack of clarity in this rule.
        In sum, the stated basis for such a dramatic change is unsupported and inconsistent with
Title IX’s plain statutory language and objectives, established case law, and congressional intent.
       B.         The Proposal to Eliminate the Requirement that Institutions Invoke the
                  Statute’s Religious Exemption in Writing Raises Concerns of Fair Notice to
                  Students.
       The Department proposes to amend § 106.12 to eliminate the current requirement that an
educational institution “shall” advise OCR “in writing” if it wishes to invoke Title IX’s statutory
exemption for educational institutions controlled by religious organizations to the extent
application of Title IX “would not be consistent with the religious tenets of such
organization.”199 The proposed amendment is unnecessary and raises a concern that students at
some institutions will not know their rights under Title IX until it is too late.
        The proposed amendment is unwarranted because schools’ burden in notifying the
Department regarding religious exemptions is minimal. The Department characterizes the current
rule as “confusing,” 83 Fed. Reg. at 61,482, but identifies no basis for confusion. And schools
have successfully asserted religious exemption in letters to the Department hundreds of times
over the past several decades.
        In addition, we are concerned that the proposed amendment will lead to more students
unknowingly enrolling in schools that believe themselves to be exempted from Title IX but do
not claim the exemption publically, only to learn of their school’s position after they seek to
assert their Title IX rights. Students should know before they matriculate whether (and to what
extent) their school intends to comply with Title IX, and they should be able to assume that they
will enjoy Title IX’s full protections unless the school has informed them otherwise. No student
should learn, only after becoming a victim of discrimination, that their school considered itself
exempt from the relevant requirements of Title IX. Even worse, under the proposal, a school
seemingly could wait to assert its exemption from Title IX until after it initiates grievance
procedures and a complainant undergoes cross-examination and has personal information shared
with the respondent and others.
        If the Department eliminates the current rule’s letter requirement, the Department should
require schools to disclose their Title IX exemption status to current and prospective students in
writing and bar schools from claiming an exemption after the fact if they have affirmatively
represented that they comply with Title IX.




       199
             20 U.S.C. § 1681(a)(3).


                                                59
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 256 of 1598




        C.         Restriction of Remedies to Exclude “Damages” and Lack of Definition
                   Inconsistently Limits Remedial Scheme Which Was Intended to Strike at the
                   Entire Spectrum of Discrimination on the Basis of Sex.
         Even in circumstances where an egregious violation of Title IX might warrant relief to an
individual subjected to sexual violence and assault, proposed § 106.3(a) removes the ability of
the Department to assess “damages,” a remedy long available under common law. 83 Fed. Reg.
at 61,495. In addition, the proposed regulation fails to define “damages,” potentially leaving it
open to an overly broad interpretation with a great impact on the intended beneficiaries of the
statute, those subjected to sex discrimination. Therefore, the scope and impact of the change
proposed by the Department on intended beneficiaries of the statute, and on the Department’s
ability to address and remedy noncompliance has not been adequately explained.
         Specifically, the proposed change is contrary to the plain language of the statute, which
authorizes the use of “any other means authorized by law.”200 The change inconsistently limits
the Department’s authority to provide remedies for noncompliance to only those means
authorized in equity. The statutory enforcement language in Title IX mirrors language from the
Civil Rights Act of 1964. But there, the drafters identified precisely where remedies would be
limited.201 Congress did not provide such a limit here. Yet the Department would impose one for
the first time, more than 45 years after the passage of Title IX. This undermines Title IX’s
purpose and improperly usurps Congress’s role.
         Furthermore, OCR’s public resolution agreements reflect that where noncompliance is
found, the Department has historically provided compensatory or remedial services (e.g.,
counseling, tutoring, and academic support) to overcome or remedy the effects of harassment on
the student, including, as warranted, funding for tuition where a student withdraws from the
institution because a recipient has created, encouraged or permitted a hostile environment on the
basis of sex.202 Without a definition of damages, we are concerned that the proposed change may

        200
              20 U.S.C. § 1682.
        201
              42 U.S.C. 2000a-3 (limiting relief to “preventative relief” only).
        202
            Southern Methodist University, OCR Complaint Nos. 06-11-2126; 06-13-2081; 06-13-2088,
https://www2.ed.gov/documents/press-releases/southern-methodist-university-agreement.pdf (in sexual
harassment/sexual violence matter, requiring University to reimburse complainant for all university-
related expenses (tuition/fees, housing/food, and books) incurred for the fall semester minus any
scholarship and grant assistance received, and all counseling expenses incurred over a two-year period);
Tufts University, OCR Complaint No. 01-10-2089, https://www2.ed.gov/about/offices/list/ocr/docs/
investigations/01102089-b.html (in sexual harassment/sexual violence matter, voluntary resolution
agreement includes reimbursement to the student complainant for educational and other reasonable
expenses, incurred during a year time period, and a complaint review which, as appropriate, would
provide remedies, such as referrals to counseling); Princeton University, OCR Complaint No. 02-11-
2025, https://www2.ed.gov/about/offices/list/ocr/docs/investigations/02112025.html (in sexual
harassment/sexual violence matter, voluntary resolution agreement includes reimbursement for
appropriate University-related expenses, as well as expenses for counseling, that Students 1-3 incurred



                                                       60
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 257 of 1598




be used to impermissibly limit the authority granted by Congress to the Department to utilize
“any other means authorized by law,” thereby resulting in remedies and regulations that are
inconsistent with the statute and its objectives, which include providing “individual citizens
effective protection against [discriminatory] practices” and “overcom[ing] the effects” of such
discrimination.203
        D.         Any Final Rule Should Include Guidelines for Confidentiality.
        Issues relating to the confidentiality of information are critical to any discussion of how
to effectively investigate and remedy sexual harassment and assault. As a result, any rule
implementing Title IX should separately address schools’ obligations with respect to requests by
complainants to keep information confidential.204 A school must, for instance, take all reasonable
steps to honor a request from a complainant to keep his or her identity confidential. They should,
however, notify the complainant that maintaining confidentiality may limit the schools’ ability to
effectively investigate and respond to allegations of harassment and that, depending on the nature
of the complaint, certain information—including the identity of the complainant—must be
disclosed if the student wishes to file a Title IX complaint. The school should inform the student
of the actions it will take regardless of whether the student wishes to go forward with a formal
complaint, including that it will take reasonable steps to prevent retaliation.
        Furthermore, any final rule should make clear that a request by a student to maintain
confidentiality does not free the school of its obligation to investigate and respond to the
allegation. Rather, the school must still “investigat[e] the complaint to the extent possible,”205
and it must also take reasonable actions to prevent recurrences of the conduct alleged by the
complainant.
        As discussed in Section IV.D, it may be possible to conduct a full investigation without
revealing the name of the complainant. In other matters, a complete investigation may not be
possible, but the school can nonetheless take certain actions, including seeking to identify
whether there have been other complaints regarding the same individual and implementing
measures that reiterate and reinforce Title IX prohibitions and provide remedies for the
complainant that do not impact the due process rights of the respondent. And under all


from the date each first reported alleged sexual assault/violence to the date of the resolution); City
University of New York, Hunter College, OCR Complaint No. 02-13-2052, https://www2.ed.gov/about/
offices/list/ocr/docs/investigations/02132052.html (in sexual harassment/sexual violence matter,
voluntary resolution agreement includes assessing whether complainant in case 1-3 and 5-7 and 9-12
suffered effects as a consequence of College not offering counseling or other interim measures or from
any hostile environment created and take steps to address these effects).
        203
              20 U.S.C. § 1682; Gebser, 524 U.S. at 286, 288.
        204
              See 2001 Guidance at 17–18.
        205
              2001 Guidance at 18.



                                                     61
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 258 of 1598




circumstances, a school should consider whether other corrective action short of disciplining the
accused individual may be appropriate.206
       Finally, any final rule should make clear that, independent of specific requests by
individuals to maintain confidentiality, schools have an affirmative obligation to preserve the
confidentiality of all documents and evidence utilized in investigations of Title IX complaints.
       E.         Schools Have Continuing Obligations Following a Finding of Responsibility
                  or Following an Independent Investigation.
       The proposed regulations fail to explain the obligations Title IX imposes on schools
following a finding of responsibility. Rather, the proposed regulations seem to imply that a
school’s duties upon such a determination extend no further than disciplining the students
determined to be responsible, and then only if the determination was made through a formal
proceeding. E.g., Proposed § 106.45(b)(4). But schools’ obligations go much further.
        First, as discussed in Section II.E, a school has an independent obligation to protect its
students by preventing and remedying harassment, even in the absence of a formal report. A
school must take steps to end the harassment, if it is ongoing, and to prevent future harassment
by the same individual. If the conduct was enabled by or reflects a toxic culture or other systemic
problems, the school must address such systemic issues.
        Furthermore, schools must address the effects of the harassment, which may include
appropriate remedial actions for the complainant or the broader community.207 It is for this
reason that the safe harbor provisions addressed above208 are inconsistent with Title IX to the
extent that they erode schools’ continued responsibilities to their students.
        Critically, any regulations should also specify that a school’s obligation to respond
following a determination of harassment is not time-limited, and that the school must take steps
to ensure that its remedial efforts are successful and to identify whether further efforts are
necessary. The full extent of this obligation will depend in part on the nature and severity of the
conduct at issue, but in all circumstances the school should understand that it maintains an
obligation to take reasonable steps to address the ongoing impact of a violation of Title IX.




       206
            See 2001 Guidance at 18 (“Examples include conducting sexual harassment training for the
school site or academic department where the problem occurred, taking a student survey concerning any
problems with harassment, or implementing other systemic measures at the site or department where the
alleged harassment has occurred.”).
       207
             See, e.g., Gebser, 524 U.S. at 288–89; Feminist Majority Found., 911 F.3d at 696.
       208
             See supra Section II.E.



                                                     62
EXHIBIT 12
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 259 of 1598




        F.         The Proposed Rule Fails to Sufficiently Address the Family Educational
                   Rights and Privacy Act (FERPA).
        As noted in Part IV.G, the proposed regulations do not adequately address the Family
Educational Rights and Privacy Act (FERPA).209 For example, FERPA generally forbids
disclosure of information from a student’s “education record” without consent of the student (or
the student’s parent).210 The regulations need to address whether proposed regulation
§ 106.45(b)(3)(v)’s requirements that recipients provide each “party whose participation is
invited or expected [at a hearing] written notice of the date, time, location, participants, purpose
of all hearings, investigative interviews, or other meetings with a party” can include information
about the sanction that will be implemented. Additionally, the proposed regulations and their
accompanying justification focus only on the rights of respondents to have access to their
educational records. See, e.g., 83 Fed. Reg. at 61,475 (citing a student’s “right to inspect and
review records that directly relate to that student” pursuant to FERPA); 83 Fed. Reg. at 61,476
(“[t]he scope of the parties’ right to inspect and review evidence collected by the recipient is
consistent with students’ privacy rights under FERPA, under which a student has a right to
inspect and review records that directly relate to that student.”). Equally important, however, and
completely unaddressed by the proposed regulations, is the right of the complainant to have their
educational records kept private.211 The interplay of these competing rights should be addressed
in any final regulations, particularly in light of Title IX’s mandate that grievance procedures be
equitable.212
VII.    The Regulatory Impact Assessment Fails to Accurately Assess the Effect of the
        Proposed Rule.
        The Department asserts the proposed regulations were issued “only on a reasoned
determination that their benefits justify their costs,” 83 Fed. Reg. at 61,484. However, even a
cursory review of the Department’s costs analysis reveals its inadequacy. The Department
acknowledges that it “cannot estimate the likely effects of these proposed regulations with
absolute precision.” 83 Fed. Reg. at 61,484. While we agree it is difficult to precisely estimate
the costs of the proposed regulations, a minimal review of the Department’s analysis shows the
costs of the proposed regulations are much higher than it estimates.
        A.         Ignored Costs.
       The Department states the economic analysis explicitly excludes economic consequences
of sexual assault incidents themselves, stating that it is “only intended to capture the economic

        209
              20 U.S.C. § 1232g.
        210
              20 U.S.C. § 1232g (b)(1).
        211
              20 U.S.C. § 1232g (b)(1).
        212
           See 34 C.F.R. § 106.8(c) (requiring grievance procedures adopted pursuant to Title IX provide
for “equitable resolution” of student complaints).


                                                  63
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 260 of 1598




impacts of this proposed regulatory action.” 83 Fed. Reg. at 61,485. The Department’s statement
is self-contradictory. The proposed regulatory action is exclusively aimed at changing the laws
and regulations governing sexual assault and harassment, which have concrete and obvious
economic costs. The analysis cannot possibly capture the economic impacts of the proposed
regulatory action if it excludes from any analysis the actual economic costs incurred by students
subjected to sexual harassment and violence—the very students the regulations govern. To
provide a cost estimate that even marginally reflects the realities of the regulation, the costs of
sexual assault and harassment must be considered. For example, the cost of rape in the United
States has been estimated to be $122,461 per survivor, or $3.1 trillion over all survivor’s
lifetimes, and these costs are borne by survivors, society, and the government.213 In addition to
considering the costs of sexual assault and harassment, the Department should consider the
economic impact on students who will lose access to their education as a result of being denied
justice under these proposed regulations.
       However, even setting aside the rippling costs of students subjected to sexual harassment
whose sexual assaults would be excluded from Title IX’s purview, there are additional costs that
the proposed regulation ignored.
                1.      Allegations that Do Not Meet the Proposed Stringent Requirements
                        May Still Resurface as Costly Lawsuits.
        While the Department finds savings in narrowing Title IX’s scope, it ignores the costs
stemming from the exclusion of allegations that would no longer fall within that scope. The
Department anticipates a decreased number of investigations under the drastically scaled-down
requirements in covered conduct/location, as well as the reduction in “responsible employees” to
whom conduct may be reported. However, in order to seek justice for themselves, students will
be forced file their allegations in court or with law enforcement. It is unreasonable to assume that
the proposed changes will simply make these allegations disappear, especially amidst nationwide
trends of increasing filings of sexual harassment and assault claims.214
       The Department has the ability to assess, based on a review of prior and existing cases,
how many will not be addressed or resolved under the proposed regulations. But it failed to
undertake this task or provide the public with accurate and adequate information about the


        213
            Peterson et al., Lifetime Economic Burden of Rape Among US Adults, 52 Am. J. of
Preventative Med. 691 (2017). These costs were not unknown to the Department, as the Department cited
this study in their analysis. 83 Fed. Reg. at 61,485 n.16. The Department nevertheless disregarded these
costs by assuming they would be unaffected by the proposed regulations. Id. at 61,485.
        214
           See Jamie D. Halper, In Wake of #MeToo, Harvard Title IX Office Saw 56 Percent Increase in
Disclosures in 2018, Per Annual Report, The Harvard Crimson (Dec. 14, 2018), https://www.thecrimson.
com/article/2018/12/14/2018-title-ix-report; U.S. Equal Employment Opportunity Commission, EEOC
Releases Preliminary FY 2018 Sexual Harassment Data, (Oct. 4, 2018), https://www.eeoc.gov/eeoc/
newsroom/release/10-4-18.cfm (stating “charges filed with the EEOC alleging sexual harassment
increased by more than 12 percent from fiscal year 2017”).


                                                  64
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 261 of 1598




impact. Nevertheless, it is reasonable to anticipate that because the Department has narrowed its
jurisdiction, the nation will see both an increase in Title IX complaints in civil and criminal
courts, as well as an increase in costly lawsuits alleging non-Title IX causes of action.
                2.       The Department Should Consider the Relationship Between
                         Uninvestigated Allegations and Short- and Long-Term Absences.
        Complainants whose Title IX allegations are not investigated may also have increased
absences, which would decrease receipt of tuition and attendance-related funding by institutions
of higher education (IHEs) and local educational agencies (LEAs). The Department did not
include lost tuition costs for complainants who drop out or take a leave of absence from colleges
or universities, or any decrease in attendance-related funding for LEAs, despite such absences
being clearly contemplated as possible supportive measures for sexual misconduct
complainants.215 According to the Campus Climate Survey Validation Study, over 8 percent of
rape victims and 1.6 percent of sexual battery victims dropped classes and changed their
schedule, and over 21 percent of rape victims and 5.9 percent of sexual battery victims
considered taking time off school, transferring, or dropping out.216 These absences may have
direct and indirect costs, which warrant the Department’s consideration.217
                3.       Costs to Transgender Students.
        Finally, the Department fails to even the mention the term “transgender” in the proposed
regulations.218 This overt exclusion may make transgender students less likely to report on-
campus sexual harassment or sexual assault to the designated “coordinator.” According to a
recent survey of transgender people, 17 percent of K-12 students and 16 percent of college or




        215
           Sample Language for Interim and Supportive Measures to Protect Students Following an
Allegation of Sexual Misconduct, White House Task Force to Protect Students from Sexual Assault 1, 6
(Sept. 2014), https://www.justice.gov/archives/ovw/page/file/910296/download.
        216
            Krebs et al, Campus Climate Survey Validation Study Final Technical Report, Bureau of
Justice Statistics Research and Development Series 1, 114 (Jan. 2016), https://www.bjs.gov/content/
pub/pdf/ccsvsftr.pdf.
        217
           U.S. Dep’t of Educ., et al., Dear Colleague Letter Regarding Chronic Absenteeism at 1 (Oct.
7, 2015), https://www2.ed.gov/policy/elsec/guid/secletter/151007.html (“A growing and compelling body
of research demonstrates that chronic absence from school . . . is a primary cause of low academic
achievement and a powerful predictor of which students will eventually drop out of school.”).
        218
            The Department withdrew its May 13, 2016 Dear Colleague Letter on Transgender Students
less than a year after its joint issuance with the U.S. Department of Justice’s Civil Rights Division (U.S.
Dep’t of Educ., Office for Civil Rights, & U.S. DOJ, Civil Rights Division, Dear Colleague Letter, 1
(Feb. 22, 2017)).



                                                     65
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 262 of 1598




vocational school students who were out or perceived as transgender reported leaving school
because of mistreatment.219
        B.      Unreasonably Low Estimate of Percentage of Title IX Complaints Based on
                Sexual Harassment or Sexual Violence.
       The Department’s assumption that sexual harassment and sexual assault make up only 50
percent of Title IX complaints (83 Fed. Reg. at 61,488) is unreasonably low, relies on an unclear
baseline, and ignores the nationwide uptick in sexual harassment complaints discussed above. As
we have explained, sexual harassment is pervasive.
       In addition to the low initial baseline, studies show there is an upward trend of sexual
harassment-related Title IX complaints.220 The Department’s own OCR reported that there was a
277 percent increase and an 831 percent increase in its receipt of sexual violence complaints at
the K-12 and postsecondary levels, respectively, since Fiscal Year 2011.221 This upward trend
means, at a minimum, that averaging prior years’ complaints is not a fair extrapolation of sexual
harassment-related Title IX claims.
        C.      The Department Provides Unreasonably Low Cost Estimates for
                Implementing the Proposed Rule.
        The Department significantly underestimates the amount of time that will be required by
Title IX coordinators to review any final rule and to revise local grievance procedures
accordingly. The Department estimates that for LEAs, the Title IX Coordinator and a lawyer will
spend 4 hours and 8 hours, respectively, reviewing any final regulations. 83 Fed. Reg. at 61,486.
For IHEs, the Department estimates review would take 8 and 16 hours, respectively. 83 Fed.
Reg. at 61,487. Given the dramatic nature of the changes contained in the proposed regulations,
and the extensive and nuanced changes that will be required of recipients’ own policies, it is
unreasonable to assume that Title IX coordinators will require only a day or less to review, and
that educational institutions’ attorneys will only take two days or less to review. Further, the
Department severely underestimates the time that will be required to revise grievance procedures
to comply with any new regulations. The Department assumes that for LEAs, Title IX
Coordinators will spend 4 hours and lawyers will spend 16 hours on revising grievance
procedures. 83 Fed. Reg. at 61,486. The Department estimates these times will be doubled for
IHEs. Id. This includes no time for stakeholder input on grievance procedure revisions and


          S.E. James, et al, The Report of the 2015 U.S. Transgender Survey, National Center for
        219

Transgender Equality 1, 11 & 136 (Dec. 2016), http://www.transequality.org/sites/default/files/
docs/USTS-Full-Report-FINAL.PDF.
          Celene Reynolds, The Mobilization of Title IX across U.S. Colleges and Universities, 1994-
        220

2014, 00 Social Problems 1 (Mar. 2018), https://doi.org/ 10.1093/socpro/spy005.
        221
            U.S. Dep’t of Educ., Off. for Civil Rights, Securing Equal Educational Opportunity: Report to
the President and Secretary of Education (Dec. 2016), https://www2.ed.gov/about/reports/annual/
ocr/report-to-president-and-secretary-of-education-2016.pdf.


                                                   66
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 263 of 1598




underestimates the amount of time required to revise procedures. Finally, the Department
anticipates it will only take a single hour for Title IX coordinators to create or modify a “safe
harbor” form for complainants who report sexual harassment but who do not want to file a
formal complaint. 83 Fed. Reg. at 61,494. It is unreasonable to assume that a significant
document intended to serve as a “safe harbor” would be created in only one (1) hour by a Title
IX Coordinator, and that an attorney would not even review it. These cost estimates are arbitrary
and unreasonably low.
         The Department also assumes the Title IX Coordinator, investigator, and a decision
maker will each spend 16 hours in training. 83 Fed. Reg. at 62,486. It is concerning that the
Department would contemplate only that a single investigator and a single decision-maker would
or should attend the training. 83 Fed. Reg. at 61,486. Especially since the Department is
anticipating limiting the number of people who can accept formal complaints, it will be essential
to provide training to all staff who interact with students regarding how to counsel students on
the appropriate channels for instigating formal complaints. It will also be essential to provide
training for students, parents and guardian on how to properly file complaints, so that they do not
lose their rights due to an inconsequential procedural mistake. Further, the Department does not
accurately represent the costs for training hearing officers and panels during live hearings, where
they will need to be versed in evidentiary procedure and taking examination and cross-
examination. In addition, the Department “do[es] not calculate additional costs in future years as
[it] assume[s] that recipients will resume training of staff one[sic] their prior schedule after Year
1.” 83 Fed. Reg. at 61,487. This limitation to one year of training costs and to training only
individuals who can receive formal complaints underscores the Department’s inappropriate focus
away from the protection of students who are meant to be protected by Title IX.
        There are also several ways in which the Department inappropriately underestimates the
costs of investigations. First, the Department estimates “a reduction in the average number of
investigations per IHE per year of 0.75.” 83 Fed. Reg. at 61,487. It is unreasonable to assume
this reduction, given that reports are, as described above, increasing, and the proposed
regulations create significant additional avenues for complaints filed by respondents. Second,
while the Department assumes an approximate reduction of 0.18 of the number of IHE
investigations by disregarding off-campus sexual harassment (83 Fed. Reg. at 61,487), the
Department fails to allocate time for the investigation that would need to occur for the
jurisdictional analysis to establish where the incident occurs.
        In addition to underestimating the time it will take for a recipient to investigate Title IX
complaints, the Department underestimates the cost for the parties’ representation in the
investigative process. For responses to a formal complaint at the LEA level, the Department
assumed that both parties would obtain legal counsel who would work for one hour and, in the
alternative, estimated an average cost non-attorney advisor cost would be two attorney hours. 83
Fed. Reg. at 61,487. The calculated cost the Department associated with the representation is
flawed in two respect. First, the Department assumes a rate of $90.71 per hour. 83 Fed. Reg. at



                                                 67
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 264 of 1598




61,486. The Department provides no basis for this assumed rate for an attorney, which is
significantly lower than the average hourly rate of attorneys.222 Second, it is unreasonable to
assume adequate representation could occur with representation by an attorney for only one hour
(or two hours for a non-attorney) for a hearing, particularly one involving a complex
investigation of a sexual assault.
         Finally, the Department fails to appropriately estimate the costs of the live hearings
required under the proposed regulations. The Department will require live hearings at IHEs, but
fails to consider many of the increased costs this requirement will entail. For example, the
Department does not estimate any costs for transcription and translation services that may be
needed. Further, the Department estimates that in 60 percent of IHEs, the Title IX Coordinator
also serves as the decision-maker. 83 Fed. Reg. at 61,488. Only allowing costs for an additional
adjudicator in 40 percent of hearings is arbitrary and in direct contradiction to proposed
regulation § 106.45(b)(4) which precludes the decision-maker from being the same person as the
Title IX Coordinator of the investigation.
VIII. The Department Should Delay the Effective Date of the Rule.
        If the Department adopts a final rule along the lines of its proposal, it should give schools
adequate time to respond before the rule takes effect. We believe that an effective date no earlier
than three years from the date of the final rule would be appropriate.
         A compliance window of three years or more is warranted because the proposed rule
represents a stark departure from the substantive and procedural standards that educational
institutions have been applying for years. Schools will need time to overhaul their procedures,
hire new staff, train employees, and disseminate information to students. Smaller schools in
particular will require an extended period to come into compliance. For reasons discussed above,
the Department’s new rule will cause confusion among students, staff, and other stakeholders
however quickly they are implemented, but the confusion will only be compounded if the
Department does not allow schools enough time to respond appropriately.
       Adopting an earlier effective date would be inconsistent with the Department’s recent
approach to other regulations that would apply to fewer schools than the proposed Title IX rule,
and that would not require such significant programmatic changes. For instance, the Department
has seen fit to allow schools until July 2019 to comply with provisions of its 2014 Gainful

        222
            See, e.g., Jay Reeves, Top 10 Hourly Rates by City, Lawyers Mutual Byte of Prevention Blog,
(Apr. 6, 2018), https://www.lawyersmutualnc.com/blog/top-10-lawyer-hourly-rates-by-city (listing
lawyer rates by practice area ranging from $86/hour to $340/hour); Hugh A. Simons, Read This Before
You Set Your 2018 Billing Rates, Law Journal Newsletters (Nov. 2017), http://www.lawjournalnews
letters.com/2017/11/01/read-this-before-you-set-your-2018-billing-rates/ (indicating first year associates
cost their employers approximately $111/hour). Further, it is unreasonable to assume adequate
representation could occur with representation by an attorney for only one hour (or two hours for a non-
attorney).



                                                    68
EXHIBIT 12
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 265 of 1598




Employment rule223 and its 2016 Borrower Defense rule,224 and delayed the effective date of the
2016 Program Integrity and Improvement rule until July 2020.225 Setting aside the
reasonableness of the Department’s decisions with respect to these other regulations, it would
only be appropriate for the Department to adopt a similar compliance period for Title IX rule that
would have more far-reaching consequences for many more schools.
IX.    Conclusion
        Proper enforcement of Title IX has an immense impact on our states, our colleges and
universities, our K-12 schools, and most importantly, our students. Title IX requires schools to
provide an education that is free from sexual harassment, violence, and discrimination. Our
educational institutions, relying on prior guidance from the Department, have spent many years
developing procedures and policies to address these issues, and they have made great strides in
fostering more open and inclusive educational environments. The proposed rule, however, is a
step backward, rather than a step forward, in achieving Title IX’s goals. It would inject confusion
and bias into the Title IX adjudicatory process. Survivors of sexual harassment and violence
would face significant reporting obstacles under the new rule, further undermining the already
too low sexual violence and harassment reporting rates. The proposed rule is not consistent with
Title IX as written and fails to further its goals. It should be withdrawn.
       Respectfully submitted,




JOSH SHAPIRO                                              GURBIR S. GREWAL
Attorney General                                          Attorney General
Commonwealth of Pennsylvania                              State of New Jersey




XAVIER BECERRA                                            KATHLEEN JENNINGS
Attorney General                                          Attorney General
State of California                                       State of Delaware




       223
             See 83 Fed. Reg. 28,177 (June 18, 2018).
       224
             See 83 Fed. Reg. 6,458 (Feb. 14, 2018); 83 Fed. Reg. 34,047 (July 19, 2018).
       225
             83 Fed. Reg. 31,296 (July 3, 2018).


                                                    69
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 266 of 1598




KARL A. RACINE                             AARON M. FREY
Attorney General                           Attorney General
District of Columbia                       State of Maine




CLARE E. CONNORS                           BRIAN FROSH
Attorney General                           Attorney General
State of Hawaiʻi                           State of Maryland




KWAME RAOUL                                KEITH ELLISON
Attorney General                           Attorney General
State of Illinois                          State of Minnesota




TOM MILLER                                 AARON D. FORD
Attorney General                           Attorney General
State of Iowa                              State of Nevada




ANDY BESHEAR                               HECTOR BALDERAS
Attorney General                           Attorney General
Commonwealth of Kentucky                   State of New Mexico




                                      70
EXHIBIT 12
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 267 of 1598




JOSH STEIN
Attorney General
State of North Carolina




ELLEN ROSENBLUM
Attorney General
State of Oregon




PETER F. NERONHA
Attorney General
State of Rhode Island




T.J. DONOVAN
Attorney General
State of Vermont




BOB FERGUSON
Attorney General
State of Washington




                                      71
EXHIBIT 12
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 268 of 1598




                  EXHIBIT 13
             Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 269 of 1598




                                      221 College Street NE
                                      Olympia, WA 98516
                                      wssda.org or 360-493-9231




January 30, 2019


Title IX Regulations – WSSDA Public Comment

Introduction
The Washington State School Directors’ Association (WSSDA) is a state agency authorized by statute to coordinate
a program of policymaking and school district management in support of school boards.1 WSSDA’s membership is
comprised of all 1,477 elected school board directors across Washington state and its major functions include
providing model policies, legal guidance, advocacy, and leadership development for school board directors.

WSSDA’s model policies, which are pertinent to these comments, include Model Policy 3205 – Sexual Harassment
of Students Prohibited; Model Policy 3207 – Prohibition of Harassment, Intimidation, and Bullying; Model Policy
3210 – Nondiscrimination; and Model Policy 4241 Classroom Management, Discipline, and Corrective Action. State
laws prescribed the development of these model polices with key stakeholders, such as the Office of
Superintendent of Public Instruction (OSPI). State laws also require school boards to adopt policies for most of
these same matters that, at a minimum, incorporate the provisions in WSSDA’s model policies.2

As the state agency tasked with providing model policies and legal guidance to K-12 public schools, WSSDA has
significant concerns about the Department’s proposed Title IX draft rules as applied in the K-12 public school
context.

Comments by section
§ 106.6 – Effect of other requirements and preservation of rights
The proposed regulations need to clarify the scope of the federal regulations and specify that they do not
supersede state nondiscrimination or civil rights laws and do not prevent a state from exercising its own authority.

Washington state has adopted regulations and guidelines governing a school district’s responsibilities to respond
to sexual harassment. These state regulations include discrete anti-discrimination and discipline due process
regulatory structures. Without further clarification, the proposed rules would cause confusion about which
procedure to follow in order to be in compliance. Therefore, WSSDA requests that the regulations make clear that
the federal rules do not preclude a determination that a recipient’s actions constitute discrimination under state
civil rights laws.




1
    Revised Code of Washington (RCW) 28A.345.010
2
    RCW 28A.640.020(2)(b); RCW 28A.300.285(1); RCW 28A.642.020




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                   1
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 270 of 1598




§ 106.8 – Designation of coordinator, dissemination of policy, and adoption of grievance procedure

         (2)(c) Adoption of grievance procedure

               The proposed regulations should not require school districts to adopt and publish a grievance
               procedure that specifically aligns to the proposed federal grievance procedure. Instead, the
               regulations should recognize that when states have acted on their own authority to require districts
               to adopt grievance procedures related to nondiscrimination, sexual harassment, harassment, and
               student discipline due process, districts should adopt and publish grievance procedures that align
               with their state’s requirements.

               As noted above, Washington school districts have their own existing requirements to adopt and
               publish grievance procedures related to nondiscrimination, sexual harassment, harassment, and
               student discipline due process. If left unchanged, the proposed provision for adoption of the federal
               grievance procedure will create uncertainty in the K-12 environment and impose unnecessary
               burden school districts.

         (2)(d) Application
               The proposed regulations should not limit the application of Title IX to events that occur in the
               geographic United States.

               For many school districts in Washington, field trips across the U.S. – Canada border are common.
               Field trips to other destinations outside the United States, although less common, still happen
               regularly. School districts might wonder if the federal regulations required dismissal of formal
               complaints about cross-border sexual violence, without first evaluating whether the alleged incident
               had continuing effects back in the United States. Constricting the application of Title IX to events
               occurring in the United States does not serve K-12 students, their families, or the intent of Title IX.

§ 106.44– Recipient’s response to sexual harassment

         (a)–(b)(4) Deliberate Indifference
              The proposed regulations should not dictate the deliberate indifference standard for responding to
              conduct that is not a formal compliant (see comments below). Many states, including Washington,
              have existing anti-discrimination and harassment laws and regulations that govern the specific
              procedures that K–12 schools must follow in response to formal complaints of sexual harassment.
              The deliberate indifference standard is different from the standard in these state laws and
              regulations.

               Many states also have separate laws and regulations that outline the due process protections for
               students who are disciplined for violations of a school district’s code of conduct. With the proposed
               regulations, it is unclear how or when the Title IX response standard governs in the context of other
               existing nondiscrimination and student discipline laws.

               The proposed standards for Title IX are vastly different from existing standards that apply, and it’s not
               clear how the proposed Title IX standards apply in the context of existing standards—or how existing
               standards would apply in the context of the proposed Title IX standards. It might be impossible for




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                       2
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 271 of 1598




               WSSDA to provide districts with model policies and procedures to carry out their obligations in
               response to allegations of sexual harassment.

         (b)(5) The Assistant Secretary will not deem […] deliberate indifference […] merely because […].
              The proposed regulations lack accountability for school districts. The proposed regulations state that
              the Department will not question a school district’s determination of whether sexual harassment
              occurred.

               Deferring to a school district’s determination is not always appropriate. Accountability is necessary to
               make progress toward Title IX’s purposes. Additionally, impotent regulation will likely result in more
               private litigation with significant risks for school districts.

         (c) Emergency Removal
              The proposed regulations should not preempt state emergency removal laws.

               The proposed regulations appear to establish specific due process requirements for a student’s
               emergency removal based on allegations of sexual harassment. The proposed regulations would
               create a higher level of due process for emergency removals in situations of alleged sexual
               harassment than for any other behavioral violation as established by Washington state’s student
               discipline rules. The emergency removal provisions in Washington’s discipline rules were the result of
               significant input from multiple stakeholders into the rulemaking process of our state education
               agency, the Office of Superintendent of Public Instruction (OSPI). If left unrevised, the proposed
               regulation would constitute an unprecedented federal preemption of Washington’s state and local
               student discipline rules. It will be difficult and costly to provide districts with model policies that
               address the different due process procedures and school districts will struggle to comply.

               The proposed regulation also requires a school district to undertake an individualized safety and risk
               analysis before emergency removing a respondent. However, the proposed regulation does not
               clarify whether a school district is required only to make an individualized determination based on
               the respondent, or if the school district is required to complete a formal threat assessment before
               administering an emergency removal.

§ 106.44(e) – Definitions

         (1) Sexual Harassment
             The proposed definition of sexual harassment is too narrow for its regulatory purpose. As written, the
             definition conflates the tougher private litigation standard from tort liability, which provides the
             remedy of monetary damages with the less stringent administrative standard, which provides the
             remedy of addressing and ending the discrimination through corrective action without monetary
             damages.

             Washington's courts have clarified that the compliance standard for administrative enforcement
             fittingly differs from that of tort liability. Accordingly, WSSDA’s Model Policy 3205 – Sexual
             Harassment of Students Prohibited, uses the administrative definition of sexual harassment found in
             the 2011 Dear Colleague Letter from Office of Civil Rights (OCR). This definition encourages students
             to report sexual harassment early, before such conduct becomes severe or pervasive, so that districts
             can take steps to prevent the harassment from creating a hostile environment.




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                        3
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 272 of 1598




             It might seem that districts would benefit from using the tougher tort liability standard when
             considering whether to respond to district-level complaints of sexual harassment because districts
             could more often dismiss the complaint as not rising to a sufficiently severe level. However, it is likely
             that districts will experience increased private litigation under tort law, through which monetary
             remedies are available, and more often lose such lawsuits because their district policies encouraged
             dismissal instead of taking the prompt or preemptive corrective action that would have allowed the
             district to prevail in a private lawsuit.

         (2) Complainant
             The proposed definition of complainant should not exclude third parties from being the complainant.

             In the K-12 context, it is not reasonable to expect or require children to advocate for themselves. In
             Washington, some of the most serious peer-on-peer sexual violence cases have involved children
             younger than eight or nine years old. Many cases have involved children with disabilities. In all cases,
             parents or third-party advocates were complainants acting on a child’s behalf. Excluding parents and
             third parties from the definition of complainant severely and unfairly limits children’s access to a
             school district’s grievance procedure.

         (5) Formal complaint
             The proposed regulations distinguish a formal complaint from any other circumstance that does not
             meet the requirements of a formal complaint. Particularly given the proposed limitations on who can
             be a complainant, the proposed definition of formal complaint should not require a written and signed
             allegation. Additionally, the proposed definition of formal complaint should not specify that the
             conduct occurred within the district’s education program or activity.

             In the K-12 public school context, it is fundamentally flawed and unfair to place a procedural hurdle on
             children that in order to request that the district initiate its grievance procedures the child must put
             allegations in writing and then sign the document. It is commonplace for a credible report to lack the
             component of an explicit sexual harassment allegation. Younger children are just learning to write,
             even a basic sentence, and cannot be required to provide a written allegation.

             Additionally, the proposed definition inappropriately confines the conduct that can constitute sexual
             harassment to that which occurs within the district’s education program or activity. School districts
             already struggle to understand their obligation to respond to allegations of sexual harassment
             occurring in a location other than school, such as harassment that occurred on overnight trips or on
             the internet through cyberbullying, but continuing to affect students at school. By adding this
             requirement, the proposed regulations confuse the issue further.

         (6) Actual knowledge
             The proposed definition should not restrict the category of employees who may have actual
             knowledge of sexual harassment to the Title IX coordinator, a school district official who has authority
             to institute corrective measures on behalf of the school district, or a teacher when in the context of
             student-on-student in elementary and secondary school. The proposed regulations should also
             remove the language indicating that actual knowledge does not include the circumstance of the
             recipient also being the respondent.




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                          4
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 273 of 1598




             The 2001 Guidance established that most school or school district employees who interacted with
             children and families were “responsible employees” whose notice of harassment would trigger a
             school district’s obligation to respond. The guidance stated, “[E]ven if a responsible employee does
             not have the authority to address the discrimination and take corrective action, he or she does have
             the obligation to report it to appropriate school officials.” This standard makes sense in K-12 school
             systems. Children are more likely to report incidents to a trusted adult in their school, including school
             counselors, principals, paraeducators, coaches, and school bus drivers. Families are more likely to
             report to their child’s school principal, as parents see principals as having authority and a duty to
             respond allegations of harassment. Under the proposed regulations, it appears a school district would
             not be obligated to respond to these reports under Title IX. This considerable narrowing of the
             categories of employees who may have actual knowledge of harassment has great potential to harm
             children.

             This proposed definition of actual knowledge also appears to relieve a school district from
             responsibility to respond to harassment when the school personnel member who has notice of the
             harassment is also responsible for the harassment.

             This proposed definition significantly limits when a school district is obligated to respond to sexual
             harassment. Several district employees could know about harassment, or even be engaging in
             harassment, and the district would have no duty to stop the harassment under these regulations until
             an employee who falls into the narrow category of employees identified in the proposed definition
             receives notice.

             The proposed definition greatly diminishes a regulatory tool that has created norms and practices in
             classrooms and across Washington’s K-12 system to address and end the sexual harassment of
             children in a timewise manner. Absent that tool, the risk of prolonged harm increases, as does the risk
             of litigation, relying on state tort law for remedies.




§ 106.45 – Grievance procedures for formal complaints of sexual harassment


         (a) Discrimination on the basis of sex
             The proposed regulations appear to provide that when a respondent is not afforded grievance
             procedures in § 106.45, the school district has engaged in sex discrimination under Title IX. Although
             more guidance from the Department is needed, this appears to mean that the procedural due process
             rights in these proposed regulations apply in every case arising in the K-12 context in which a student
             makes a formal complaint alleging that he or she has been sexually harassed. As noted above, this
             would constitute an unprecedented and extraordinary federal preemption of state and local student
             discipline procedures for a discrete category of student behavior.

         (b) (i) Treat complainants and respondents equitably
              The proposed regulation should require interim or supportive measures to protect a complainant
              during the investigation. Instead, it appears to say that a school district is not obligated to provide
              remedies to a complainant until it has made a finding of responsibility for sexual harassment against




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                        5
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 274 of 1598




             the respondent. Revised regulations will help districts avoid perpetuating discrimination by their
             inaction during an investigation.

             Additionally, the proposed regulations do not provide standards for how to design remedies and
             corrective action to restore or preserve a student’s access to the recipient’s education program or
             activity. As part of the clarification, the regulations should state that districts should design remedies
             to minimize the burden on the student who was harassed as much as possible.

             The proposed regulations state that a school district must provide due process protections for
             respondents before imposing any disciplinary sanctions. The rules should clarify that a school district
             may implement interim measures to keep students safe and to stop ongoing harassment while an
             investigation is ongoing. The rules should further clarify that interim measures that effect the
             respondent, such as separating the parties or implementing a temporary safety plan, would not be
             considered disciplinary sanctions.

         (b)(iii) Conflicts of interest
              The proposed regulation is unclear about the actual standard for avoiding conflict of interest and it
              would benefit from additional clarification. For example, the issue of conflict of interest is common
              when a school district hires their legal counsel, insurance carrier, or risk pool to complete an
              investigation or respond to a formal complaint.

         (b)(iv) Presumption respondent is not responsible
              The proposed rule should clarify that the presumption that the respondent is not responsible does
              mean that the district should decline to provide interim measures during the investigation process.
              The proposed rules should further clarify that the presumption does not diminish districts’
              responsibilities to keep students safe and supported before an investigation is completed and any
              remedies are put in place.

         (b)(v) Reasonably prompt timeframes
             The proposed regulations allow for the temporary delay of the grievance process for good cause, such
             as concurrent law enforcement activity. Although some delay may be appropriate when law
             enforcement is also investigating, the proposed regulations should clarify that school districts need to
             take appropriate affirmative steps to protect students from harassment regardless of law
             enforcement activity.

         (b)(2), (b)(3) Notice and Ongoing Notice
             The proposed regulations establish specific notice and ongoing notice requirements that do not
             address the possible need to protect the complainant from ongoing sexual harassment or retaliation.
             Additionally, the proposed regulations do not address requirements under FERPA to protect student
             information. Without conducting a preliminary investigation to determine the potential risk of
             releasing information about the complainant, or putting interim measures in place to protect the
             complainant, a school district may expose the complainant or others involved in the complaint to risk
             of harm.

         (3) Investigations of a formal complaint
              The proposed regulations should not require districts to dismiss complaints that do not constitute
              sexual harassment as defined in the regulations.




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                          6
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 275 of 1598




             Harassment complaints in K-12 often involve a multitude of concerns, including discrimination or
             harassment based on other protected classes, retaliation, privacy, personnel actions, and procedural
             questions. As written, the proposed regulations require districts to dismiss these other complaints
             that are not strictly sexual harassment and are silent as to what a district’s responsibility is to those
             other concerns. If a district dismisses the concerns altogether, they would likely violate several state
             and federal laws. If the district dismisses the concerns from the Title IX investigation, and pursues
             them in a concurrent process, the process will likely be chaotic for both the district and complainant.

             Currently, a school district may need to respond to allegations of off-campus or out-of-school sexual
             harassment by evaluating whether the student is now experiencing, while in school, continued effects
             of that incident—that is, a hostile environment. Social media is ubiquitous in the K-12 setting as is the
             risk of cyberbullying. However, the proposed regulations do not address whether districts have an
             obligation to investigate the possibility of an in-school hostile environment resulting as a continuing
             effect of out-of-school harassment. Instead, the proposed regulations appear to confine its
             investigation to conduct occurring within the district’s education program or activity.

         (3)(ii) Presenting witnesses
             As written, the proposed regulations create a special type of discipline hearing for two specific kinds
             of behavioral violations: sexual harassment and sexual assault. In Washington’s existing K-12 student
             discipline frameworks, which include student due process rules and school policies, student
             disciplinary hearings are not designed to be adversarial proceedings between two parties. Requiring
             adversarial hearings between students in the K-12 sector would constitute a radical change to the way
             schools provide due process to students and manage behavior expectations in schools. In addition to
             the issues connected to singling out sexual behavior for different treatment, public schools are not
             staffed, trained, or prepared for this fundamental re-working of student discipline procedures.

         (3)(iii) Discussing allegations
              The proposed regulations should be revised to provide protections for complainants and others who
              participate in an investigation regarding retaliation. Without this clarification, school districts may fail
              to protect students from ongoing harassment and retaliation.

         (3)(iv) Advisor
              The proposed regulations appear to limit who may accompany a child to meetings and proceedings
              related to their sexual harassment complaint. In the K-12 context, this is challenging because a child
              may be limited to only one parent at a meeting. Further, if a parent accompanies his or her child, the
              district might prevent that parent from also having an advocate or legal counsel in the meetings or
              proceedings.

             The regulations should clarify that states should be able to identify and provide for when parents of
             minor children need to be involved. The proposed regulations are silent regarding whether a parent of
             a minor child has the right to participate in a hearing, a right to notice, or no rights at all.

             The regulations should clarify what activities are “grievance proceedings.” It would likely be
             challenging to allow a complainant and respondent to be present together in meetings and
             proceedings. Moreover, it may be inappropriate for parties to be present at some proceedings where
             their presence may compromise the investigation or student privacy, such as witness interviews and
             disciplinary hearings.




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                             7
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 276 of 1598




         (3)(v) Notice to parties
             This proposed requirement would create additional layers of procedure and could extend the period
             of investigations. It is not clear why this is necessary in the context of K-12 schools.

         (3)(vi) Hearing
              The proposed regulation appears to allow alleged perpetrators more rights to question an alleged
              victim’s previous sexual behavior than state law allows in criminal proceedings. See Revised Code of
              Washington (RCW) 9A.44.020. What’s more, the limits on questioning proposed here are not as clear
              as federal rape shield rules, which are designed to protect victims against invasions of privacy,
              potential embarrassment, and stereotyping. See Fed. Rules of Evidence 412. This will be difficult to
              enforce, will require a significant amount of training for investigators, and will very likely expose
              complainants to further harassment.

             Additionally, the proposal would appear to permit minors to be questioned about consent and
             previous sexual behavior, even if the offense is statutorily impossible for a minor to consent to, such
             as rape or other sexual contact by an adult. The proposed regulations should include a blanket
             exception to the issue of addressing sexual conduct of a minor child. Most K-12 cases involve children
             who are not legally competent to provide consent.

             The procedural requirement to require parties the opportunity to question each other is not
             appropriate in the K-12 context. Children involved in sexual harassment investigations should not be
             allowed to question each other about the allegations or behavior. This will likely become a fight
             between the parents of the complainant and the parents of the respondent, and could be
             traumatizing to both children. It is often the case that young children who engage in behaviors that
             constitute sexual harassment and sexual assault are also victims of abuse themselves. It would be
             inappropriate to subject children to adversarial, criminal trial-like grievance procedure.

             This proposed procedure is contrary to existing K-12 discrimination, harassment, and disciplinary
             proceedings. The cost of training to ensure school districts are compliant with Title IX and other state
             and federal laws will be extraordinary.

             In addition, this proposed requirement will lengthen investigations, which is contrary to the
             requirement that investigation timeframes be prompt. Under state law, school districts are required
             to complete an investigation and respond to the complainant in writing within 30 calendar days of
             receiving a formal complaint. This timeframe is intended to provide adequate amount of time not only
             for determining what happened, but also in determining whether any systemic hostile environment or
             issues of discrimination are present that need to be addressed.

         (3)(viii) Inspecting and reviewing evidence
              The proposed procedural requirement is overly burdensome for K-12 school districts. Most school
              districts will not have access to potentially costly digital applications that restrict parties from
              downloading or copying records. It is challenging for school districts to protect student information
              under FERPA while also providing access to evidence in a timely manner. Further, this proposed
              requirement will lengthen investigations, which is contrary to the requirement that investigation
              timeframes be prompt.




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                        8
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 277 of 1598




             The proposed regulation is also contrary to how K-12 school districts investigate allegations of student
             misconduct. It is not always appropriate to share evidence with related parties. This issue is best left
             to the expertise of local school officials. Washington’s statewide student discipline rules require school
             districts to allow for inspection of records at the discipline appeal process.

             The proposed regulation would be a dramatic change to the way K-12 school districts investigate
             incidents of harassment, bullying, and other related behavioral violations.

         (3)(ix) Investigative Report
              The proposed regulation appears to require a school district to allow parties at least 10 days to review
              and respond to a draft investigative report. This is unnecessary in the K-12 context. Under existing
              grievance frameworks, parties may identify concerns for further review or challenge determinations
              during an appeal. Further, this proposed requirement will lengthen investigations, which is contrary to
              the requirement that investigation timeframes be prompt.

         (4)(i) Decision makers and standard of evidence
              This proposed regulation is problematic in the K-12 context because most of the 295 school districts in
              Washington are small, with one administrator acting as Title IX coordinator and decision maker
              regarding complaints of sexual harassment and other forms of discrimination. This official is typically
              the school district superintendent. In contrast, decisions regarding responsibility for behavioral
              violations and disciplinary actions are typically left to school principals who are directly accountable
              for students.

             This will be costly for small school districts to train additional staff and contract with third-party
             investigators.

             In Washington, school districts are currently required to conduct investigations and decisions related
             to sexual harassment and discrimination at the district level because they quite often involve systemic
             issues that require a district-wide response. Decisions should not be made at the building level, as
             they are for discipline issues.

             It is problematic to require a recipient to apply the same standard of evidence for complaints against
             students as it does for complaints against employees because standards of proof for employment
             investigations are usually locally bargained in Washington. This would give teachers the ability to set
             district-wide standards of review for all complaints. That decision should be made by the state or
             locally elected school board members.

             Washington requires school districts to use the preponderance of evidence standard for
             determinations of sexual harassment. Different standards may be appropriate for determining the
             culpability of a respondent. However, Title IX is a nondiscrimination law and the rules should
             effectuate Title IX’s nondiscrimination mandate, rather than focus on individual disciplinary
             proceedings. Given this, the preponderance of evidence is the appropriate standard for determining a
             school district’s responsibility to address sexual harassment and resulting hostile environments.

             In addition, it is confusing and administratively challenging to allow school districts to use a different
             standard for a narrow category of complaints and behavioral violations regarding sexual harassment
             when the preponderance of evidence standard will still apply to all other types of discrimination




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                          9
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 278 of 1598




             complaints. Training school districts on multiple evidentiary standards will be daunting, and districts
             will struggle to meet compliance.

         (4)(ii) Written decision
              The proposed regulations related to the written decision further conflate a sexual harassment
              investigation with a disciplinary proceeding for behavioral violations. The proposed regulations for a
              written decision are not appropriate for issues involving minor children in the K-12 context.

              In the K-12 context, a sexual harassment investigation is designed to determine whether a student
             experienced sexual harassment and if so, what remedies are necessary to stop the harassment,
             eliminate a hostile environment, prevent the harassment from reoccurring, and address any effects of
             the hostile environment. Determinations of an individual student’s culpability should be handled
             under a school district’s code of conduct and state student discipline due process laws.

             In addition, sharing information between parties about remedies and disciplinary actions in a written
             decision will lead to FERPA violations.

             The proposed requirement that an appeal by either party “stays” the determination is also
             problematic. This practice is not accepted in other K-12 proceedings. A judge, for example, would
             almost never stay a school’s suspension or expulsion order pending an appeal. If a school district,
             determines after a thorough investigation that sexual harassment occurred, school officials need to
             implement remedies as soon as possible (in addition to continuing any interim measures already in
             place).

         (5) Appeals
              The proposed regulations regarding appeals is not function for the K-12 context because in existing K-
              12 processes, appeals of sexual harassment determinations and appeals of discipline (that is, appeals
              related to a student’s culpability or the appropriateness of a disciplinary sanction against a student)
              are governed by separate laws, regulations, and board policies and procedures. In Washington, a
              complainant’s appeal regarding a sexual harassment determination would go to the school district’s
              school board, while a respondent’s appeal regarding a discipline sanction would go to the school
              district’s superintendent (who is typically the decision maker in sexual harassment complaints).
              Combining these processes into one appeal is not workable.

             This process perpetuates an adversarial, quasi-judicial dispute process between students regarding
             discrete allegations of student misconduct. The regulations are silent on how complainants can appeal
             school district actions that perpetuate sex discrimination or fail to eliminate a hostile environment.
             The proposed regulations should aim to hold the school district accountable for their response to
             sexual harassment. Yet they do not appear to create space for that type of complaint or appeal.

         (6) Informal resolutions
              The proposed informal resolution paragraph is concerning because there are limited situations where
              informal resolution of sexual harassment and sexual assault allegations between parties, especially
              between children, would be appropriate. It is improper for a child who complains of harassment to be
              required to work out the problem directly with the alleged perpetrator. Moreover, in cases involving
              allegations of sexual assault, informal resolution or mediation is not appropriate in any case. There is




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                       10
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 279 of 1598




             no compelling reason under Title IX to permit a school district to attempt to get a third grade victim of
             sexual assault to consent to mediation.

             This is also problematic in the K-12 context because children should not be asked to provide voluntary
             written consent to waive their civil rights. School districts should not be permitted to seek a waiver for
             ensuring children are safe and protected from harassment. If informal resolution is appropriate,
             complainants must be notified of the right to end the informal process at any time and begin the
             formal complaint process.

             The proposed regulation also creates a potential conflict of interest by giving a school district the
             option to seek waivers from children and then stop investigations. By waiving their responsibility to
             complete an investigation and put remedies in place, a school district cannot ensure an alleged
             perpetrator does not harm other students. To be free of sex discrimination, school districts must
             instead build systems to ensure students affected by sexual harassment are heard, protected, and
             given uninterrupted access to their education.

             The regulations should clarify when informal resolutions are not appropriate and further clarify a
             school district’s responsibility to ensure that sexual harassment stops and does not recur.

         (7) Recordkeeping
              The proposed paragraph regarding recordkeeping is problematic because record retention schedules
              are set at the state-level. In Washington, districts must retain records related to discrimination
              complaints for six years. Setting a different standard in federal regulation will be confusing to states
              and will require extensive training.


Primary concerns identified in WSSDA’s public comment
    •    The proposed regulations do not make sense in the K–12 school district context.
    •    The proposed regulations provide much less guidance than previously provided to school districts
         regarding how to stop or fix alleged sexual harassment. Instead, the proposal focuses almost entirely on a
         prescriptive grievance procedure—a procedure that creates a new problem by conflating sexual
         harassment investigations with discipline proceedings.
    •    The proposed regulations set completely different standards and procedures for responding to one
         category of discriminatory behavior. These standards and procedures also conflict with existing
         Washington state and federal nondiscrimination regulations and guidance, and Washington’s student
         discipline due process regulations. Providing model policies to guide school districts on how the proposed
         Title IX standards and procedures apply in the context of these multiple, existing processes will be
         challenging and expensive. School districts will struggle to comply with these new requirements
         simultaneously and ensure schools are free from sexual harassment.
    •    The proposed regulations do not require or encourage school districts to implement interim measures to
         keep students safe and stop ongoing harassment during an investigation. A school district’s inaction during
         an investigation could create or perpetuate a hostile environment. Ensuring that interim measures are put
         in place is a critical first step to eliminating sexual harassment in schools.
    •    The proposed regulations on informal resolutions (such as mediation) will not work because children
         should not be asked to waive their rights and mediation is almost never appropriate for most types of
         sexual harassment.




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                     11
            Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 280 of 1598




    •    It is critical for school districts to respond promptly and consistently to potential discrimination, including
         discrimination resulting from sexual harassment. In addition to ensuring safe and equitable access to
         schools for all students regardless of sex, this avoids a system that forces discrimination complaints out of
         schools into courts. Narrowing school districts’ responsibility to respond to sexual harassment by adopting
         narrow definitions of “sexual harassment,” of what a “formal complaint” looks like, and of who can make
         a complaint will have the opposite effect, increasing the likelihood that families will feel that they need to
         go to court for relief.




WSSDAEXHIBIT
      Comment13
                on Proposed Title IX Regulations                                                                     12
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 281 of 1598




                  EXHIBIT 14
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 282 of 1598




EXHIBIT 14
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 283 of 1598




EXHIBIT 14
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 284 of 1598




EXHIBIT 14
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 285 of 1598




EXHIBIT 14
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 286 of 1598




                  EXHIBIT 15
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 287 of 1598




3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
215.981.4000
Fax 215.981.4750
                                                                                                                  Michael E. Baughman
                                                                                                              direct dial: 215 981 4964
                                                                                                               direct fax: 215 827 5907
                                                                                                          baughmanm@pepperlaw.com



                                                                   January 30, 2019



Via Hand Delivery and Federal eRulemaking Portal

The Honorable Betsy DeVos
Secretary of Education
C/O Brittany Bull
United States Department of Education
U.S. Department of Education
400 Maryland Ave. SW, Room 6E310
Washington, DC 20202

                        Re:       Comments on Proposed Title IX Regulations

Dear Secretary DeVos:

                Our Firm writes to comment on the Department of Education’s (the
“Department”) Notice of Proposed Rulemaking under Title IX of the Education Amendments of
1972 (the “Proposed Regulations”), on behalf of twenty-four private, liberal arts colleges and
universities located throughout the United States: Antioch University, Barnard College, Bryn
Mawr College, Bowdoin College, Carleton College, Colby College, Connecticut College,
Dickinson College, Franklin & Marshall College, Gettysburg College, Hamilton College,
Haverford College, Hobart and William Smith Colleges, Macalester College, Middlebury
College, Mount Holyoke College, Muhlenberg College, Rhode Island School of Design,
Skidmore College, Swarthmore College, Trinity College, Wellesley College, Wesleyan
University, and Williams College (collectively the “Institutions”). We appreciate the effort that
the Department has made to consider a wide range of issues relating to the challenging area of
sexual harassment and assault. We further appreciate that the Department is striving to provide
“clarity, permanence, and prudence [through] regulation properly informed by public
participation in the full rulemaking process” (Preamble, p. 61,464) and trust that comments of
the regulated community – schools, colleges and universities – will be carefully considered.
Several aspects of the Proposed Regulations, such as the flexibility to use informal resolution


         Philadelphia                  Boston           Washington, D.C.           Los Angeles        New York           Pittsburgh

        Detroit               Berwyn            Harrisburg         Orange County          Princeton     Silicon Valley   Wilmington
EXHIBIT 15
                                                               www.pepperlaw.com
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 288 of 1598




The Honorable Betsy DeVos
Page 2
January 30, 2019


processes in certain cases, are well-thought out and will be very beneficial to the higher
education community. Other aspects of the Proposed Regulations, however, merit re-
consideration and/or further work to ensure that they advance Title IX’s goal of educational
environments free from discrimination and harassment – a goal our clients share.

                 For many years, the Institutions have worked tirelessly to address the complex
problem of sexual assault and sexual harassment among members of their communities. They
have made significant investments of time and resources to develop policies tailored to their
campus communities, hire appropriate staff, and ensure that appropriate support resources are
available to students. Their responses to incidents of sexual harassment are of the utmost
importance to their communities – students, faculty, alumni, and administrators demand that they
get this issue right. With or without federal law, the Institutions will continue to make
addressing sexual harassment in a careful, thorough, and fair way among the highest of their
priorities.

                 While the statistics vary, there can be no reasonable debate that sexual assault is a
far too prevalent problem throughout our country, including on our campuses. Each of the
Institutions has developed policies, procedures, trainings, and programs to combat sexual
violence, and consistently monitor the effectiveness of those policies and procedures. The core
of the Institutions’ work focuses on providing appropriate support to victims of sexual
harassment and violence, and ensuring accountability for individuals who violate their policies.
Each of the Institutions is also deeply committed to treating every member of our communities
with respect, care, and fairness.

                Although each of the Institutions has as a defining goal that their policies and
procedures both address the effects of sexual violence while ensuring fundamental fairness to all
participants, they have developed differing policies to achieve these goals. The model chosen by
each Institution is based on careful consideration of many factors, including what has worked for
them in years of experience, what best fits their individual school’s mission, culture and values,
what is most sensible given the size and the unique organization of their administrations and
programs, and what kinds of sexual harassment cases they each most commonly face, which can
differ significantly in nature, scope, and quantity and in ways that may warrant significantly
differing approaches. Simply because their policies may be different does not, however, mean
that they do not achieve the same goals of consistent, evidence-based results through a careful,
thorough and fair process. Colleges and universities employ experienced and dedicated
professionals who are on the front lines of addressing sexual harassment and violence every day.
These professionals are better positioned than the Department to determine what will and will
not be effective in adjudicating these complex cases.




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 289 of 1598




The Honorable Betsy DeVos
Page 3
January 30, 2019


                Our primary concern with the Proposed Regulations is that the Department seeks
to remove the autonomy of private, independent schools like the Institutions, by seeking to
impose a uniform, “one-size-fits-all” set of procedures for handling all allegations of sexual
violence and sexual harassment, for every school in the United States, regardless of the school’s
size, history, geography, mission, values, or culture. The Department can and should address
situations where recipients of federal funds intentionally discriminate on the basis of sex. But it
is ill-equipped to regulate the many details of student disciplinary proceedings. Rather than
setting forth broad principles, the regulations seek to micro-manage how schools will handle
every aspect of an investigation of sexual harassment, ranging from mandating adversarial cross-
examination at a live hearing to dictating when a school must file or dismiss a complaint of
sexual harassment. The Institutions, like every school in the country, will be required to re-write
their policies and procedures to follow the Department’s directives, even if their current policies
have been developed with community input, have worked well, and have achieved reliable
results.

                Respectfully, we question whether the minute details of internal student
disciplinary matters are appropriately regulated by the federal Department of Education with a
single, one-size-fits-all set of mandatory procedures. Moreover, from a purely legal perspective,
we question whether the Department has the authority to do so. Title IX forbids colleges and
universities who receive federal funds from engaging in intentional gender discrimination, but it
does not purport to dictate how their disciplinary proceedings should be handled. Indeed, the
Proposed Regulations are contrary to the very Supreme Court cases that the Department claims
to be applying. We also submit that a number of the specific details of the Proposed Regulations
are unnecessary, will have unforeseen consequences, and will cause considerable harm.

               We urge the Department to reconsider the Proposed Regulations.

I.     As a Threshold Matter, The Department Has Not Established It Has Authority to
       Dictate How Schools Handle Their Internal Disciplinary Proceedings

                Proposed § 106.45 purports to set out details as to how every college and
university in the Nation must handle claims of sexual harassment. It requires that separate
individuals investigate the facts from those who decide responsibility. It dictates the precise
wording of certain elements of notices to parties. It sets exact deadlines. It requires a live
hearing. It requires that schools allow direct cross-examination by an advisor, and that schools
provide an advisor to conduct cross-examination if a party does not have one of their own. It
sets forth specific evidence that can and cannot be considered. It dictates that a school must
dismiss a complaint depending on the geography where the misconduct occurred. The list goes
on and on for almost ten pages.




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 290 of 1598




The Honorable Betsy DeVos
Page 4
January 30, 2019


                The Department appears to find its authority to do all of this from the following
proposition contained in § 106.45(a): “A recipient’s treatment of a complainant in response to a
formal complaint of sexual harassment may constitute discrimination on the basis of sex under
Title IX. A recipient’s treatment of the respondent may also constitute discrimination on the
basis of sex under Title IX.” Of course, any action by a recipient of federal funds “may”
constitute discrimination on the basis of sex, but only if an adverse action is taken because of
someone’s gender. See, e.g., Wolfe v. Fayetteville, Ark. Sch. Dist., 648 F.3d 860, 865 (8th Cir.
2011) (“Title IX imposes liability on a school district for discrimination only if the
discrimination is ‘on the basis of sex.’ We glean from this language of the statute a requirement
of underlying intent, and therefore motivation, on the part of the actor to discriminate because of
one’s sex or gender.”); Hyman v. Cornell Univ., 834 F. Supp. 2d 77, 82 (N.D.N.Y. 2011)
(dismissing Title IX claim where “Plaintiff alleged that [the university] ignored her [complaint],
but she did not, as the law requires, allege facts to indicate that [the university] ignored her
because she is a woman.”) (emphasis in original), aff’d, 485 F. App’x 465 (2d Cir. 2012).

               If the mere possibility that a recipient of federal funds “may” act with
discriminatory intent were enough to regulate, then the Department could literally regulate every
aspect of a school’s programs, on the theory that some action by the school “may” be
discriminatory in some circumstances. A professor “may” give a student a poor grade because
she is a woman. A club “may” exclude a student because he is a man. An administrator “may”
fire a subordinate because of his sexual identity. The mere possibility of discrimination does not
justify the Department’s imposition of a complex regulatory scheme on a recipient of federal
funds.

                The question, instead, is whether the Department has reasonably interpreted Title
IX to require schools to engage in the exhaustive processes set out by the Department in the
Proposed Regulations. It has not. Title IX does not speak in any way on the issue of how a
school must handle an internal complaint to address sexual harassment. In fact, case law
involving claims brought by both complainants and respondents makes very clear that Title IX
does not require schools to do the things the Department is now proposing. First, the
Department’s assertion that a school’s failure to follow the detailed procedures it commands
constitutes “deliberate indifference” under Title IX is contrary to the very two Supreme Court
cases on which the Department claims to rely. Second, it is well-settled that schools do not
violate Title IX by failing to provide the types of “due process” protections the Department
wants to require. Instead, a school violates Title IX only if a flawed process is specifically
undertaken because of a student’s gender.

              There is, in sum, no legal basis under Title IX for requiring schools to do what the
Department is now considering requiring them to do.




EXHIBIT 15
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 291 of 1598




The Honorable Betsy DeVos
Page 5
January 30, 2019


         A.       The Supreme Court Has Held That Failure to Follow a Particular Disciplinary
                  Process is Not a Violation of Title IX and That Schools Should Retain
                  Flexibility In Responding to Allegations of Sexual Harassment

                In the commentary to the Proposed Regulations, the Department suggests that the
Proposed Regulations are meant to follow the Supreme Court’s foundational law in this area,
namely Gebser v. Lago Vista Ind. Sch. Dist., 524 U.S. 274 (1998) and Davis v. Monroe Cty. Bd.
of Educ., 526 U.S. 629 (1999). 1 See Nondiscrimination on the Basis of Sex in Education
Programs or Activities Receiving Federal Financial Assistance, 83 Fed. Reg. 61,462, 61,468
(Nov. 29, 2018) (to be codified at 34 C.F.R. pt. 106) (noting that “we are persuaded by the policy
rationales relied on by [Gebser and Davis] and believe it’s the best policy approach.”). Section
106.44 of the Proposed Regulations states that the Department will not take action against a
school unless it has actual knowledge of sexual harassment or violence and then responds with
“deliberate indifference” – apparently a reference to the liability standards set out in Gebser and
Davis. Section 106.44(b) then states that a school “must follow procedures consistent with
section 106.45 in response to a formal complaint” and that, if it does so, “the recipient’s response
to the formal complaint is not deliberately indifferent and does not otherwise constitute
discrimination under Title IX.” (emphasis added). In other words, the Proposed Regulations are
premised on the notion that a school’s failure to follow the detailed procedures it has proscribed
– such as missing a deadline by one day or failing to use the exact wording prescribed by the
regulations – constitutes deliberate indifference, and is therefore a violation of Title IX.

                While the Institutions agree that Davis and Gebser properly set out their
obligations, the Department’s Proposed Regulations fundamentally misunderstand Gebser and
Davis. “Deliberate indifference” is not a measure of the quality (or quantity) of a school’s
procedures for processing complaints of past acts of sexual harassment. It is an official decision
by a recipient of federal funds not to address known, ongoing harassment, that subsequently
subjects a student to additional harassment. Davis involved claims that a fifth grader had
repeatedly harassed another student over a period of many months, the parents reported the
conduct to the school, but the school did almost nothing about it. Id. at 633-35. The harassment
thus continued unabated. Id. The Supreme Court held that a school does not violate Title IX
simply because harassment occurs in its programs, but only where (1) “the funding recipient acts
with deliberate indifference to known acts of harassment in its programs or activities,” id. at 633;
(2) the school’s deliberate indifference “subjects” the student to sexual harassment, id. at 645;

         1
           Section 106.45(a) states that “A recipient’s treatment of a complainant in response to a formal complaint
of sexual harassment may constitute discrimination on the basis of sex under title IX.” It is the Gebser and Davis
line of cases that set out when, in practice, that is the case.




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 292 of 1598




The Honorable Betsy DeVos
Page 6
January 30, 2019


and (3) the harassment caused by the school’s deliberate indifference is “so severe, pervasive,
and objectively offensive that it effectively bars the victim’s access to an educational opportunity
or benefit” provided by the school. Id. at 633. In other words, deliberate indifference is not a
measure of the process a school has in place to address past incidents of sexual harassment, but is
instead an “an official decision by the recipient not to remedy” known, ongoing harassment, such
that the school’s own actions “subject” the student to harassment by allowing it to continue.
Gebser, 524 U.S. at 290 (internal quotation marks and citation omitted); see Doe v. University of
Kentucky, 2019 U.S. Dist. LEXIS 8897 at*33-*34 (E.D. Ky. Jan. 18, 2019) (“Whether the
University failed to discipline is not the question before this Court. Instead, in this lawsuit,
[Plaintiff] must turn her focus to whether the University acted ‘clearly unreasonably’ in
attempting to prevent any harassment. This aspect of Doe’s Complaint takes issue with the
University's administrative process rather than its alleged indifference to Plaintiff’s harassment.
The Court agrees that, on the facts before it, complaining about the process rather than the
response to the alleged harassment itself is simply not actionable by Plaintiff under Title IX.”
(emphasis in original)).

                Rather than requiring a specific, uniform response to sexual harassment in
educational programs, Davis makes crystal clear that Title IX does not require schools to engage
in any particular action aimed at bringing harassment to a stop, including a disciplinary response:
“We stress that our conclusion here – that recipients may be liable for their deliberate
indifference to known acts of peer sexual harassment – does not mean . . . that administrators
must engage in particular disciplinary action.” Davis, 526 U.S. at 648 (emphasis added). It
emphasized that “courts should refrain from second guessing the disciplinary decisions made by
school administrators” and that “[s]chool administrators will continue to enjoy the flexibility
they require” in responding to student misconduct. Id. Title IX does not require schools to
“remedy” peer harassment through particular methods, nor does it require schools to provide any
particular process or remedy that a student may want. Vance v. Spencer County Pub. Sch. Dist.,
231 F.3d 253, 260 (6th Cir. 2000) (“[v]ictims do not have a right to particular remedial
demands” under Title IX). “On the contrary, [schools] must merely respond to known peer
harassment in a manner that is not clearly unreasonable.” Davis, 526 U.S. at 649.

                Thus, under Davis, schools must address a situation, but are not required to
engage in disciplinary action specifically. See, e.g., Rost v. Steamboat Springs RE-2 Sch. Dist.,
511 F.3d 1114, 1123 (10th Cir. 2008) (“Many factors in the record counseled caution in
determining whether discipline was appropriate in this case, and the district’s judgment call not
to pursue discipline was not clearly unreasonable and deliberately indifferent.”). Nor are schools
required to follow any particular procedures in responding to sexual harassment. Indeed, courts
routinely hold that deliberate indifference is not shown simply by pointing out that a school
deviated from its own policy. Sanches v. Carrollton-Farmers Branch Indep. Sch. Dist., 647 F.3d




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 293 of 1598




The Honorable Betsy DeVos
Page 7
January 30, 2019


156, 169 (5th Cir. 2011) (“A district’s ‘failure to comply with [its] regulations . . . does not
establish the requisite . . . deliberate indifference.’” (alteration in original; quoting Gebser, 524
U.S. at 291-92)); Facchetti v. Bridgewater Coll., 175 F. Supp. 3d 627, 638 (W.D. Va. 2016)
(“[A] Title IX defendant’s failure to comply with its own policy does not prove deliberate
indifference, under clear Supreme Court precedent.”); Doe v. Bd. of Educ. of Prince George’s
County, 982 F. Supp. 2d 641, 657 (D. Md. 2013) (“[T]he Supreme Court has held that the failure
to follow sexual harassment grievance procedures does not prove deliberate indifference under
Title IX.”). In fact, in Gebser itself, the Supreme Court held that a school’s failure to have in
place any grievance procedures at all was not deliberate indifference or actionable discrimination
under Title IX. Gebser, 524 U.S. at 291 (holding that a school’s failure to adopt grievance
procedures for resolving sexual harassment claims does not, by itself, constitute discrimination
under Title IX).

                 Years of case law interpreting Title IX makes clear that schools should have
flexibility and discretion in responding to sexual harassment. If the absence of a grievance
procedure is not deliberate indifference, then it cannot be deliberate indifference – and thus a
violation of Title IX – to use a process without cross-examination, to use one standard or proof
over another, or to use a single investigator model or some other model of adjudication. Courts
have, in fact, regularly found that a school’s use of one procedure over another in a disciplinary
proceeding does not constitute deliberate indifference, nor are particular shortcomings in an
investigation or hearing actionable under Title IX. See, e.g., Oden v. Northern Marianas Coll.,
440 F.3d 1085, 1089 (9th Cir. 2006) (holding that college’s nine-month delay in proceedings was
not deliberately indifferent, even if it may have been negligent and in violation of school’s own
policy); Karasek v. Regents of the Univ. of Cal., No. 15-cv-03717-WHO, 2016 U.S. Dist. LEXIS
98949, at *45-46 (N.D. Cal. July 28, 2016) (finding allegations that the university failed to
update plaintiff during its investigation and disciplinary process were, at most, “nonactionable
negligence, laziness, or carelessness,” and not deliberate indifference); Preusser v. Taconic Hills
Cent. Sch. Dist., No. 1:10-CV-1347 (MAD/CFH), 2013 U.S. Dist. LEXIS 7057 (N.D.N.Y. Jan.
17, 2013) (“Upon receipt of a Title IX grievance, a school district is not required to proceed in a
particular manner, even if there are policies in place that would appear to require the initiation of
a formal investigation.”).

                 Thus, in the context of sexual harassment involving members of a school’s
community, a school violates Title IX only if it has knowledge of sexual harassment and fails to
take some measures reasonably calculated to stop it. See K.C. v. Cty. Schs., 306 F. Supp. 3d 970,
982 (W.D. Ky. 2018) (“in nearly every case discussing deliberate indifference regarding a
school’s response to reports of harassment, abuse, or discrimination, the Sixth Circuit’s focus has
been on whether the school could have or should have done [things] differently in order to bring
the . . . harassment to a stop.” (emphasis and alterations in original)). The Supreme Court has




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 294 of 1598




The Honorable Betsy DeVos
Page 8
January 30, 2019


flatly rejected the notion that schools must follow a particular set of guidelines in processing
sexual harassment complaints about past behavior. Rather than following Gebser and Davis, the
Proposed Regulations turn those decisions on their heads.

       B.      Title IX Does Not Require That Schools Provide “Due Process” to Students in
               Disciplinary Proceedings Involving Sexual Harassment, and “Due Process” is
               Inapposite for Private Institutions

                 Each of the Institutions is dedicated to providing fundamental fairness to each
complainant and respondent in every case, consistent with their local state law, as well as
providing a non-discriminatory process for adjudicating complaints of sexual harassment.
Notions of fundamental fairness, however, are quite different from “due process,” a set of
specific, procedural protections used in criminal law and other settings involving deprivation of
rights guaranteed by the state. Private institutions, including the signatories of this letter, are not
arms of the state. See State v. Schmid, 423 A.2d 615, 620 (1980) (“A private college or
university, however, stands upon a different footing in relationship to the state. Such an
institution is not the creature or instrument of state government.”); M.B. v. McGee, Civil Action
No. 3:16cv334, 2017 U.S. Dist. LEXIS 44796, at *27 n.20 (E.D. Va. Mar. 24, 2017); Bleiler v.
College of the Holy Cross, Civ. A. No. 11-11541-DJC, 2013 U.S. Dist. LEXIS 127775, at *13
(D. Mass. Aug. 28, 2013); Kelley v. Univ. of Richmond, Civil Action No. 3:06CV203-JRS, 2006
U.S. Dist. LEXIS 35925, at *6-7 (E.D. Va. June 2, 2006). There is simply no authority to
transform private institutions into state actors under a statute that is designed to prevent
intentional gender discrimination.

                 There is no obligation under Title IX to employ any particular form of
disciplinary proceedings, nor does Title IX require cross-examination, live hearings, or any of
the other procedures the Department intends to require. This is, of course, consistent with
decades of case law observing that courts should not re-try a college’s internal disciplinary
matters, and generally establishing the appropriate standard as one of fundamental fairness. See,
e.g., Napolitano v. Princeton Univ. Trustees, 453 A.2d 263, 275 (1982) (“We agree with the trial
judge that he should not have become a super-trier under due process considerations.”); Clayton
v. Trustees of Princeton Univ., 608 F. Supp. 413, 415 (D.N.J. 1985) (“My conclusion in this case
is that Princeton has accorded Mr. Clayton fundamental fairness in convicting him of cheating,
and that is all that the law requires.”); Fellheimer v. Middlebury College, 869 F. Supp. 238, 244
(D. Vt. 1994) (“Thus it is clear that Constitutional due process standards should not be used to
judge the College's compliance with its [policies].”)

                Moreover, concepts of “due process” are distinct from Title IX’s prohibition
against intentional discrimination on the basis of sex. In fact, it is well settled, in case law




EXHIBIT 15
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 295 of 1598




The Honorable Betsy DeVos
Page 9
January 30, 2019


involving claims brought by respondents, 2 that Title IX does not require schools to provide a set
of procedures that conform with notions of “due process.” While a school can violate Title IX if
a flawed process or procedure has led to an erroneous outcome, that is so only if the erroneous
outcome was motivated by the student’s sex. Courts have held that their role under Title IX is
“neither to advocate for best practices or policies nor to retry disciplinary proceedings.” Yu v.
Vassar College, 97 F. Supp. 3d 448, 461 (S.D.N.Y. 2015). Rather, the sole question under Title
IX is whether, when a school disciplines a student “for sexually assaulting a fellow student, it
discriminated against him based on his gender in violation of Title IX.” Id.; see also Doe v.
Colgate Univ. Bd. Of Trustees, — Fed. App’x —, 2019 U.S. App. LEXIS 1258, at *13 (2d Cir.
Jan. 15, 2019) (“Assuming that his insistence that the sexual encounters were consensual was
sufficient to raise a disputed issue of material fact on the question of misconduct, to resist
summary judgment John Doe must demonstrate a genuine dispute of material fact as to whether
Colgate’s actions were motivated by gender bias.”). Thus, “[m]ere allegations a flawed
proceeding ‘led to an adverse and erroneous outcome combined with a conclusory allegation of
gender discrimination’ does not satisfy an erroneous outcome claim.” Saravanan v. Drexel
Univ., Civ. A. No. 17-3409, 2017 U.S. Dist. LEXIS 166940, at *9 (E.D. Pa. Oct. 10, 2017)
(quoting Yusuf v. Vassar College, 35 F.3d 709, 715 (2d Cir. 1994)). There must instead be a
causal connection between the flawed process and a student’s gender, such that the school can be
said to have engaged in the action because of the student’s gender. See Colgate, 2019 U.S. App.
LEXIS 1258 at *13; Doe v. Miami Univ., 882 F.3d 579, 593 (6th Cir. 2018).

                 Thus, failure to have in place certain policies, like cross-examination, live
hearings, or the right to counsel, does not violate Title IX, absent a showing that the school’s
disciplinary actions were motivated by the student’s gender. See, e.g., Gebser, 524 U.S. at 291
(school’s failure to adopt grievance procedures for resolving sexual harassment claims does not
itself constitute discrimination under Title IX); Yusuf, 35 F.3d at 715 (“[A]llegations of a
procedurally or otherwise flawed proceeding that has led to adverse and erroneous outcome
combined with a conclusory allegation of gender discrimination is not sufficient to survive a
motion to dismiss.”); Doe v. Trs. of the Univ. of Pa., 270 F. Supp. 3d 799, 822-23 (E.D. Pa.
2017) (same); Yu, 97 F. Supp. 3d at 462-71 (rejecting arguments that various alleged procedural
flaws in process, including refusal to allow live cross-examination violated Title IX, where there
were no allegations that the actions were motivated by gender bias). 3


         2
          As to Section 106.45(a)’s statement that “A recipient’s treatment of the respondent may also constitute
discrimination on the basis of sex under Title IX,” this line of cases explains when that is so.
         3
           In fact, even where a process is written in a way that favors the accuser, rather than the accused, courts
routinely dismiss Title IX claims because victims of sexual assault can be of any gender, and a “victim-centered
approach does not raise an inference of gender bias.” Rossley v. Drake Univ., No. 4:16-cv-00623-RGE, 2018 U.S.




EXHIBIT 15
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 296 of 1598




The Honorable Betsy DeVos
Page 10
January 30, 2019


                In the commentary to the Proposed Regulations, the Department relies heavily on
Doe v. Baum, 903 F.3d 575 (6th Cir. 2018), for the proposition that cross-examination and live
hearings should be required in Title IX cases. Baum, however, involved a public university and
that portion of the decision rested entirely on the Due Process Clause to the United States
Constitution. Id. at 581. In discussing the Title IX claim, the court found that the lack of cross-
examination might show an erroneous outcome, but went on to hold that the plaintiff must also
show that the University’s actions were motivated by gender bias to prove a Title IX claim – due
process is not an element of a Title IX claim. Id. at 586-87. 4

                                                        ***

                 The Department misinterprets Title IX. Title IX does not require schools to
engage in all the detailed processes set out in the Proposed Regulations and/or to require private
institutions to follow novel concepts of “due process” in internal, private student discipline
proceedings. Schools may not discriminate against members of their communities “on the basis
of sex.” But it is not sex discrimination to decide that cross-examination by attorneys is an
unreasonable way to resolve internal student discipline issues. Because the Department lacks the
authority to do what it is proposing, it should reconsider the Proposed Regulations.

II.      As a Matter of Policy, Schools Should Have Flexibility to Decide What Model of
         Adjudication Works Best at Their Own Institutions

                Setting aside the question of appropriate authority to require extraordinarily
burdensome and costly processes at every institution of higher education in the country,
experience and legal precedent indicate that institutions need flexibility to determine their own
internal procedures in accordance with their missions, cultures, administrative structures, and
other factors that vary from campus to campus. The Institutions – and presumably schools
throughout the Nation – will continue their hard work to create processes that work best for both

Dist. LEXIS 184836, at *58 (D. Iowa Oct. 12, 2018); Doe v. Coll. of Wooster, 243 F. Supp. 3d 875, 886 (N.D. Ohio
2017) (“[d]emonstrating that a university official is biased in favor of the alleged victims of sexual assault claims,
and against alleged perpetrators, is not equivalent of demonstrating bias against male students” (internal quotation
marks omitted)); Sahm v. Miami Univ., 110 F. Supp. 3d 774, 778 (S.D. Oh. 2015) (same); King v. Depauw Univ.,
No. 2:14-cv-70, 2014 U.S. Dist. LEXIS 117075, 2014 WL 4197507, at *10 (S.D. Ind. Aug. 22, 2014) (same); Haley
v. Virgnia Commonwealth Univ., 948 F. Supp. 573, 579 (E.D. Va. 1996) (stating that “a bias against people accused
of sexual harassment and in favor of victims . . . indicate[s] nothing about gender discrimination”).
         4
          Baum is also a single decision from the Sixth Circuit, and it is far from clear whether it would be followed
by other courts. See, e.g., Doe v. Princeton Univ., 2019 U.S. Dist. LEXIS 4449 at *21 (D.N.J. Jan. 9, 2019)
(questioning whether Third Circuit would follow Baum).




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 297 of 1598




The Honorable Betsy DeVos
Page 11
January 30, 2019


complainants and respondents in sexual harassment matters. Our communities demand it. We
face the risk of lawsuits if we don’t get cases right. And it is simply the right thing to do by our
students.

                But one size does not fit all. Methods that might work well at one institution
might not work well at another. A live hearing might make sense at a large public institution
which has administrators with experience in conducting such hearings. By contrast, a smaller,
rural school might find that, with fewer resources and employees, some other model, such as a
single investigator model, utilizing an outside professional with relevant experience, is the best
fit for them. Moreover, the Proposed Regulations’ inflexible approach and rigid rules will limit
the Institutions’ ability to adjust their policies based on experience in years to come.

                By dictating the precise procedures that every school in the country must follow
in investigating and adjudicating Title IX cases, the Department would deprive schools of the
flexibility they need to adopt policies and procedures that fit best for their institution. Under
Title IX and in other contexts, including disciplinary matters and academics, courts have long
recognized that colleges and universities – particularly private ones – are each unique, and their
internal decisions should be subject to considerable deference. See, e.g., Regents of Univ. of
Mich. v. Ewing, 474 U.S. 214, 225 (1985) (“When judges are asked to review the substance of a
genuinely academic decision, . . . they should show great respect for the faculty’s professional
judgment.”); Rost, 511 F.3d at 1123 (“[W]e are discouraged from second-guessing school
disciplinary decisions.”); Doe v. Hamilton Cty. Bd. of Educ., 329 F. Supp. 3d 543, 570 (E.D.
Tenn. 2018) (Title IX “is not an open invitation for courts, which are often unacquainted with the
realities of and constraints on school discipline, to second-guess school actions with the benefit
of hindsight” (internal quotation marks and brackets omitted)); Swartley v. Hoffner, 734 A.2d
915, 921 (Pa. Sup. Ct. 1999) (“[I]t is not the place of this Court to second-guess academic
decisions and judgments made in colleges and universities.”); Boehm v. Univ. of Penn. Sch. of
Vet. Med., 573 A.2d 575, 579 (Pa. Super. Ct. 1990) (“[C]ourts are more reluctant to interfere in
the disciplinary proceedings of a private college than those of a public college” because “[a]
majority of courts have characterized the relationship between a private college and its students
as contractual in nature. Therefore, students who are being disciplined are entitled only to those
procedural safeguards which the school specifically provides.”). Institutions that handle these
cases every day are simply better positioned than the federal government to decide what works
best for them.




EXHIBIT 15
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 298 of 1598




The Honorable Betsy DeVos
Page 12
January 30, 2019


III.    Specific Concerns with the Procedures in the Proposed Regulations

                 Putting aside our overall concerns with the Department’s efforts to dictate the
specifics of schools’ internal disciplinary processes, many of the more than 50 specific
requirements are problematic. These ambiguities and practical challenges are further evidence
that it is not wise for the Department to dictate elaborate regulations as to the details of student
disciplinary proceedings, since the only “fix” for problems discovered in implementation will be
a lengthy regulatory process. We highlight below some of our specific concerns.

        A.     Mandating that Schools Have Live Hearings with Cross-Examination Will
               Likely Increase Complexity, Costs, and Delays, and May Deter Reporting

                While cross-examination may be an important element in court proceedings,
colleges and universities are not courts, nor should they be. They are educational institutions
whose primary functions include educating their students and providing a safe and welcoming
environment for their communities. Those found responsible for sexual harassment will not be
sent to jail. The maximum penalty an institution can utilize is to require a student to leave.
Thus, a school disciplinary proceeding is an internal, administrative proceeding that decides only
whether the school’s policies have been violated.

                Administrative proceedings can – and, on a daily basis in a variety of contexts, do
– reach reliable results without adversarial cross-examination. In fact, even with respect to
public schools who are subject to the Due Process Clause, as of today, only the United States
Court of Appeals for the Sixth Circuit has held that cross-examination is required under
principles of due process. Other Courts of Appeals have held that cross-examination at a student
disciplinary proceeding in state schools is not an essential element of due process. See, e.g.,
Gorman v. University of Rhode Island, 837 F.2d 7, 16 (1st Cir. 1988) (“As for the right to cross-
examination, suffice it to state that the right to unlimited cross-examination has not been deemed
an essential requirement of due process in school disciplinary cases.” (citing Winnick v.
Manning, 460 F.2d 545, 549 (2d Cir. 1972); Dixon v. Alabama State Bd. of Educ., 294 F.2d 150,
159 (5th Cir. 1961)). We are aware of no authority for the proposition that the right to cross-
examine witnesses is required at a private institution. See Doe v. Belmont Univ., 334 F. Supp. 3d
877, 894 (M.D. Tenn. Sept. 27, 2018) (noting that Baum did not apply to a private school, and
instead the procedures due were those set out in the agreement between the school and the
student).

                We are likewise unaware of another context where the federal government has
dictated that a private entity is prohibited from making a decision as to whether its internal
policies have been violated unless it provides a live hearing with cross-examination. For




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 299 of 1598




The Honorable Betsy DeVos
Page 13
January 30, 2019


example, Title VII also prohibits discrimination on the basis of sex (as well as other
characteristics). While the stakes are high when continued employment is at issue, any employer
is free to fire an employee for sexual harassment based on whatever administrative process it
deems appropriate for adjudicating such claims.

               In other contexts, both public and private, auditors, investigators, and regulators
regularly conduct investigations that form the basis for a decision, without adversarial cross-
examination. For example, when the Department of Education’s Office for Civil Rights
conducts an investigation into violations of Title IX, schools have no right to question witnesses
(or even to know who they are). Presumably, the Department nevertheless believes the
procedures set out in its Case Processing Manual are both fair and producing reliable results.

                 That numerous private (and even public) entities have for decades conducted
internal administrative proceedings without live hearings or cross-examination belies the notion
that they are essential to obtaining reliable results. To the contrary, fair and reliable outcomes
can be achieved through any number of methods of investigation and adjudication. In non-panel
models, where the investigator gathers the evidence and the investigator or an independent
adjudicator makes a decision, well-trained investigators and adjudicators will test the assertions
of all parties, including asking questions that probe the veracity of each party’s account.
Similarly, for schools that use a hearing model, a well-trained panel or adjudicator will ask the
same type of probing questions that a single investigator would. Many of the Institutions have
procedures in place that allow the parties to submit questions challenging facts and credibility
through means other than live, adversarial cross-examination.

               There are numerous practical problems with requiring live cross-examination by
an advisor, which are left unresolved by the Department, leaving colleges and universities to
wade into unknown territory. For example:

                   •   The Proposed Regulations would require schools to allow attorneys to
                       conduct cross-examination on behalf of parties. This will most certainly
                       turn classrooms into courtrooms, increasing the length of proceedings and
                       the complexity of managing such hearings. And, particularly at smaller
                       schools like the Institutions, it may be unreasonable to expect college
                       faculty and administrators to act as judges, controlling the conduct of
                       professional advocates. Adversarial cross-examination will require the
                       adjudicator to make real-time evidentiary decisions, including application
                       of Proposed Section 106.45(b)(3)(vii)’s prohibitions on prior sexual
                       history. The lack of clear rules as to the scope of cross-examination also
                       means that lawyers might use lengthy, repetitive and aggressive cross-




EXHIBIT 15
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 300 of 1598




The Honorable Betsy DeVos
Page 14
January 30, 2019


                    examination to harass witnesses and encourage them to withdraw their
                    claims. Schools may be forced to hire judges or lawyers to oversee such
                    proceedings.

                •   Section 106.45(b)(3)(vii) states that “[i]f a party does not have an advisor
                    present at the hearing, the recipient must provide the party an advisor
                    aligned with that party for to [sic] conduct cross-examination.” What does
                    it mean to provide an advisor “aligned” with that party? Further, it is
                    unreasonable to require schools to provide a faculty member or
                    administrator to conduct cross-examination, like an attorney, at a live
                    hearing with an attorney on the other side. The Institutions’ staff and
                    faculty have different professional experiences and few are legally trained.
                    Moreover, much as a lawyer would be required to do before a trial, these
                    educators would be required to extensively study the entire record to
                    prepare for cross-examination. Schools may find these positions nearly
                    impossible to fill on a volunteer basis and may need to incur new costs.
                    Moreover, last-minute requests for advisors will undoubtedly cause delays
                    and re-scheduling.

                •   Section 106.45(b)(3)(vii) states that “If a party or witness does not submit
                    to cross-examination at the hearing, the decision-maker must not rely on
                    any statement of the party or witness in reaching a determination
                    regarding responsibility.” (Emphasis added). This creates a rule even
                    more stringent than the Federal Rules of Evidence, which at least have
                    numerous hearsay exceptions. Again, we are aware of no other regulation
                    forbidding a private entity from giving weight to a written statement in an
                    internal proceeding determining whether internal policies were violated.
                    The proposed rule would require that every single witness – no matter how
                    minor the factual point, whether contested or uncontested – must appear at
                    hearings, making them exponentially longer and more complicated. Must
                    they appear in person? For an unlimited period of time? Also, what is a
                    “statement” of the party? Does the rule mean that written evidence, such
                    as text messages, may not be considered without the witnesses’
                    appearance? What if the Respondent confesses in a text message but
                    decides not to appear? What if a witness with exculpatory evidence
                    moves across the country, dies, or otherwise becomes unavailable? Such a
                    binary, restrictive rule will not work well in practice. It is a prime
                    example of why schools should have flexibility to determine what works




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 301 of 1598




The Honorable Betsy DeVos
Page 15
January 30, 2019


                       and does not work based on their years of handling such cases, rather than
                       having rules dictated to them by the Department of Education.

                 Finally, and perhaps most importantly, adversarial cross-examination will
unnecessarily increase the anxiety of both parties going through the process. For complainants
in particular, this may lead them to simply not come forward or utilize the school’s process, no
matter how meritorious their claims may be. As a result, our campuses will be less safe. Such a
result is fundamentally inconsistent with the goal of Title IX and the Institutions’ goals, which is
to have educational programs and activities that are free from sexual harassment, in all of its
forms.

       B.      The Proposed Regulations Should Not Cover Employees

                As explained above, while Title VII also prohibits discrimination on the basis of
sex, it does not require the type of detailed disciplinary proceedings set out in the Proposed
Regulations. While a private employer could presumably fire an employee for sexual
harassment after conducting an internal investigation, a college or university receiving federal
funds would be required to first give the employee a live hearing with cross-examination. This
makes no sense whatsoever. Why should private employees in every industry but higher
education be subject to the general rules governing at-will employees, while employees at private
colleges and universities are suddenly vested with certain “due process” rights? Such a result
also makes no allowances for collective bargaining agreements, state law variances, and other
complexities within the legal context for employment. Indeed, the Proposed Regulations create
the risk of conflicts with employers’ obligations under Title VII and state law. The problem is
particularly acute with respect to students who are also employees, creating yet another layer of
intersecting laws and guidance. Schools would likely need to re-write all of their employment
policies which, particularly with respect to faculty policies, could be extremely time consuming
and challenging.

       C.      The Proposed Regulations Should Not Require Schools to Dismiss Complaints
               Involving Conduct that Occurs Outside of its Programs or Activities or Falls
               Outside of the Department’s Precise, Limited Definition of “Sexual
               Harassment”

                Section 106.45(b)(3) states that if the conduct alleged in a formal complaint
“would not constitute sexual harassment as defined” by the Proposed Regulations or “did not
occur within the recipient’s program or activity, the recipient must dismiss the formal complaint
with regard to that conduct.” (Emphasis added.) At a minimum, the word “must” should be
changed to “may.” Requiring a school to dismiss a complaint involving a sexual assault that




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 302 of 1598




The Honorable Betsy DeVos
Page 16
January 30, 2019


occurs between two students, because it happened across the street from campus rather than on
campus, is problematic in several respects.

                 First, there are definitional problems. The definition of “sexual harassment”
includes an evaluation of whether the conduct is “so severe, pervasive, and objectively offensive
that it effectively denies a person equal access to the recipient’s educational program or activity.”
As the whole purpose of having an investigation is to decide this issue, it makes little sense to
require schools to dismiss claims at the outset on this basis. Nor is there clear guidance as to
what it means for conduct to occur within an institution’s “programs or activities.” Indeed, the
question has spawned considerable litigation. See, e.g., Feminist Majority Foundation v. Hurley,
2018 U.S. App. LEXIS 35556 (4th Cir. Dec. 19, 2018) (competing majority and dissenting
opinions over whether statements on anonymous social media platform were made in the
school’s programs or activities). How are schools to define this issue in their policies if the
courts cannot? The lack of clear definitions will invite litigation against schools, with allegations
that the school did not dismiss a complaint based on one party’s interpretation of these
definitions.

                 Second, while the Department seems in the Preamble to intend to permit schools
to handle off-campus conduct or other forms of sexual harassment that do not meet the
Department’s definitions under a separate code of conduct, the proposed regulatory language
uses the mandatory phrasing that schools “must dismiss” such reports. Assuming that in all
cases it is perfectly clear where, when, and how the events occurred is counter to the experience
at many of the Institutions that these issues are often contested and must be determined by the
investigation and adjudication itself. Conceptually, there is no principled reason why a school
should not be permitted to handle these issues under the same set of procedures under which it
handles Title IX matters. Requiring yet another set of policies and procedures for handling
sexual assault complaints depending on their geography will be confusing to our communities,
and is an unnecessary additional administrative burden.

                Relatedly, the definition would arguably prevent schools from adjudicating claims
where the victim is not a student (even if the perpetrator is), since non-students generally do not
participate in the school’s educational programs. This creates the risk of incentivizing assailants
to target students who are not members of their own school’s community, which is of particular
concern to single-sex schools whose students might be the target of such activity. Schools
should have the flexibility to take disciplinary action against their students where their conduct –
even if occurring off-campus or involving a victim who is not a student or employee – presents
an ongoing risk to members of its community or is inconsistent with the school’s mission and
values. At many of the Institutions, it is common practice for our students to socialize on other
local campuses. This mandate increases the risk to their students, who are already more




EXHIBIT 15
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 303 of 1598




The Honorable Betsy DeVos
Page 17
January 30, 2019


vulnerable by virtue of being in unfamiliar places. They will be far more appealing as targets for
violence if a perpetrator’s institution would be prevented from pursuing Title IX disciplinary
action for such conduct. It also potentially creates an unprincipled set of distinctions where a
student could be held responsible for a fight in a bar that occurs off-campus, but the school might
not be permitted to hold a student responsible for a sexual assault that occurs off-campus.

        D.       The Proposed Regulations Should Not Require Schools to Bring a Formal
                 Complaint Based Solely on Two Reports of Misconduct

                Section 106.44(b)(2) of the Proposed Regulations states that “When a recipient
has actual knowledge regarding reports by multiple complainants of conduct by the same
respondent that could constitute sexual harassment, the Title IX Coordinator must file a formal
complaint.” (Emphasis added). While it may well be appropriate for a school to act on its own
if it has more than one report involving a respondent, the Proposed Regulations improperly
remove the school’s discretion to evaluate each case on its merits. There may be circumstances
where a complainant reports sexual harassment, but is adamant that no action be taken.
Traditionally, schools have weighed that request against the broader interest in campus safety,
and sought to honor the complainant’s request where they can. (Indeed, New York Law requires
colleges and universities to do this. See N.Y. Educ. Law § 129-B). 5 Two reports against one
individual might raise a broader safety issue. But they might not, particularly where one or more
of the prior reports does not relate to sexual assault, or where the individual accused is no longer
a student.

                This Proposed Rule is also in tension with the requirement in § 106.45(c)(3)(vii)
that schools disregard statements provided by witnesses or parties at a hearing who do not submit
to cross-examination. If the alleged victims are unwilling to participate in the process, and be
subject to cross-examination, then the adjudicator is not permitted to hear the complainant’s
account. How could the complaint then result in any findings? If any formal complaint filed by
the school is doomed to failure from the start, why should it be required at all?

                Schools should have the flexibility to weigh the facts and circumstances of each
case to determine whether independent action by the institution – perhaps against the wishes of
complainants – is required. The Proposed Regulations fail to appreciate that each of these
situations turns on its own facts, is nuanced, and should not be governed by a single set of
inflexible rules for every institution in the United States.

        5
           It does not appear that the Department has carefully considered how its Proposed Regulations may
conflict with state laws, which will create even more uncertainty and confusion.




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 304 of 1598




The Honorable Betsy DeVos
Page 18
January 30, 2019


       E.      The Proposed Regulations Should Not Inflexibly Require Schools to Disclose
               All Evidence Obtained During the Course of the Investigation

                 Section 106.45(c)(viii) would require schools to allow both parties to review all
evidence “that is directly related to the allegations raised in a formal complaint, including
evidence upon which the recipient does not intend to rely in reaching a determination regarding
responsibility.” Investigators sometimes receive highly confidential information during the
course of an investigation, ranging from medical records, to family information, to mental health
counseling notes. They may also receive highly sensitive documents, including photographs or
videos that should not be shared in a way that could lead to misuse. Schools should have
flexibility to redact or withhold such information, at least where it is not sufficiently relevant that
it will be considered by the adjudicator.

                Again, the Department is proposing a rule of disclosure that is even broader than
what would happen in a court proceeding. Under the Federal Rules of Civil Procedure, for
example, parties are entitled to discovery only of information “relevant to any party’s claims.”
Fed. R. Civ. P. 26(b)(1). And, courts have discretion (as well as enforcement authority) to order
that certain highly confidential, personal or otherwise sensitive information not be disclosed or
be disclosed only subject to certain terms or conditions. Fed. R. Civ. P. 26(c) (allowing court to
limit the scope of discovery to protect a party “from annoyance, embarrassment, oppression, or
undue burden or expense”). Under the Department’s Proposed Regulations, schools will
apparently have no discretion whatsoever to protect parties from the disclosure of information
that will not even be seen by the adjudicator in the case. This makes no sense.

                 This provision, along with the provision requiring schools to bring a formal
complaint upon two reports of misconduct, may discourage complainants who seek assistance,
rather than disciplinary action, from coming forward, stymying Title IX’s purpose of ensuring
educational environments free of discrimination. Particularly at smaller schools like the
Institutions, students can feel social pressure not to report misconduct. If students know that
their wish to maintain confidentiality will be overridden if another complainant reports
misconduct involving the same respondent, or if they know that private, potentially embarrassing
information, including medical or mental-health records, will be disclosed, they may be much
less likely to seek the assistance and resources from the school to address the effects of the
incident.




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 305 of 1598




The Honorable Betsy DeVos
Page 19
January 30, 2019


       F.      The Proposed Regulations Should Allow Institutions Flexibility to Choose the
               Appropriate Burden of Proof for Their Disciplinary Proceedings

                Section 106.45(b)(4)(i) of the Proposed Regulations states that schools can use
either the preponderance of evidence standard or the clear and convincing evidence standard, but
contains important limitations. Specifically a school may use the preponderance of evidence
standard only if (1) it also uses that standard in all other disciplinary matters that have the same
potential maximum penalty; and (2) it uses the same standard for both employees (including
faculty) and students.

                Schools should have the flexibility to make their own decisions on the appropriate
burden of proof to use in their internal disciplinary proceedings. The Proposed Regulations
would indirectly regulate the standard of proof schools use in other disciplinary proceedings.
This result does not make sense in practice, nor is it legally appropriate. For example, a school
may have an automatic penalty of expulsion for certain academic misconduct. In such cases, it
may make sense to have a clear and convincing evidence standard for academic misconduct
where the penalty is automatic, but a different standard where the sanction can vary based on the
nature of the conduct. It is both impractical and unwise to dictate that the same standard must be
used for employees, faculty, and students. Employees might be subject to collective bargaining
agreements that require a certain level of proof. Tenured faculty are typically subject to
requirements and protections that have been negotiated over time, through shared governance
processes, and are embodied in faculty codes or handbooks.

       G.      The Proposed Regulations Should Allow Schools to Place Reasonable
               Restrictions on Disclosure of Information During Investigations

                 Section 106.45(b)(3)(iii) of the Proposed Regulations states that a school must
“not restrict the ability of either party to discuss the allegations under investigation or to gather
and present relevant evidence.” The Department should not restrict schools from placing
reasonable restrictions on disclosure of information during investigations. During the course of
the investigation, having details of the information under investigation published to social media,
in student newspapers, or other platforms, risks the fairness and integrity of the investigations.
Moreover, many Institutions already wrestle with multiple complaints from participants in the
process about defamation, misrepresentation and retaliation. This is especially so on small
campuses, where students tend to know each other and information spreads far faster than the
institutional investigation will proceed, especially under the Proposed Regulations. Further, the
Proposed Regulations appropriately put the burden on the school to conduct investigations and
prove responsibility; it is therefore unclear why the regulations give the parties unfettered rights
to “gather” relevant evidence, rather than encouraging them to share it with the institution.




EXHIBIT 15
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 306 of 1598




The Honorable Betsy DeVos
Page 20
January 30, 2019


       H.      The Proposed Regulations Should Not Put Immovable Timelines on Review of
               Evidence and the Investigation Report

         Section 106.45(b)(3)(viii) & (ix) would require schools to give each party “at least ten
days” to submit a response to evidence used in the investigation and then “at least ten days” to
review the investigative report before a hearing. While parties should be given time to review
the evidence and report, the Department should not mandate the time periods because, again, one
uniform rule does not fit all circumstances schools face in practice. There may well be reasons
to expedite proceedings in certain circumstances. For example, incidents that are reported that
include significant violence or other contributing factors to deem a student “a risk to the campus
community” may result in interim measures being put in place. This may be separation from
another student with a shared class or it may be an interim suspension which separates a student
from the institution for the duration of the conduct process. These interim measures can have
significant impacts on the parties, particularly a Respondent who is separated from the
institution. Schools should have the flexibility to expedite proceedings in a way that allows both
thoroughness and fairness. As with other aspects of the Proposed Regulations, here the
Department is suggesting a rule more rigid than in court proceedings, where courts routinely can
and do expedite hearings where time is of the essence.

       I.      Other Issues

                We note several other issues the Department should consider if it declines to
revisit and refine the Proposed Regulations:

                First, the Proposed Regulations should make clear that a school’s compliance with
the regulations does not violate the Federal Educational Rights and Privacy Act (“FERPA”).
Proposed §106.6(e), which states: “The obligation to comply with this part is not obviated or
alleviated by the FERPA statute or regulations,” does not clearly do this. The Clery Act
Regulations, at 34 C.F.R. § 668.46(l) do, and these regulations should be just as clear.

                 Second, the Proposed Regulations should make clear that they do not create any
civil liability. As explained above, the Proposed Regulations appear to be based on a
fundamental misunderstanding of Title IX and are inconsistent with well-settled case law. If the
Department chooses to regulate in a way inconsistent with the case law, it should make clear that
it is not intending to create a standard for civil liability.

               Third, the Proposed Regulation will require schools to completely re-write their
policies and procedures and set up new systems for adjudicating Title IX cases. It will also
require them to re-train all of those responsible for implementing Title IX on these new policies




EXHIBIT 15
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 307 of 1598




The Honorable Betsy DeVos
Page 21
January 30, 2019


and procedures. This will take time. The regulations should have a lengthy implementation
period – at least eight months – and an effective date of July 1, at the beginning of the academic
year, to allow schools to develop new policies and procedures, conduct training, and education
their communities about the changes.

IV.    Conclusion

               We appreciate the opportunity to comment on the Proposed Regulations. The
Department revoked its prior guidance in this area because it had “imposed these regulatory
burdens without affording notice and the opportunity for public comment.”
https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf. We hope that
the Department will carefully consider our comments about the regulatory burden it is now
imposing, which in many ways is even more onerous than the prior, revoked guidance. If a
lesson was learned from the prior guidance, that lesson should have been that the federal
government is not well-suited to dictating the detailed steps and procedures for all schools to
handle complex, nuanced, internal disciplinary proceedings. We hope that the Department will
learn from experience, and reconsider the wisdom of the regulations it is proposing.

               The Institutions stand willing to assist the Department in any way we can.



                                              Respectfully,




                                              Michael E. Baughman


MEB




EXHIBIT 15
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 308 of 1598




                  EXHIBIT 16
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 309 of 1598




                                                                                ELOY ORTIZ OAKLEY
                                                                                      Chancellor
                                                                                  Executive Office




     Docket ID: ED-2018-OCR-0064

     Submitted via www.regulations.gov

     Kenneth L. Marcus
     Assistant Secretary for Civil Rights
     Department of Education
     400 Maryland Avenue SW
     Washington, DC 20202

             RE:      Title IX of the Education Amendments of 1972 (34 CFR § 106)

     Dear Mr. Marcus:

     This letter responds to the Department of Education’s Notice of Proposed Rulemaking
     (“NPRM”) for rules that would govern the obligations of educational institutions
     receiving federal funds (“recipients”) to respond to sexual harassment allegations. The
     NPRM was published in the Federal Register on November 29, 2018.

     I am the Chancellor of the California Community Colleges, responsible for giving effect
     to the policies of the California Community Colleges Board of Governors (“Board”). The
     Board regulates 73 community college districts and 115 colleges that serve more than
     2.1 million students annually. It is the largest and most diverse post-secondary
     educational institution in the United States. We serve Californians and international
     students in every region throughout the state. The Chancellor’s Office also serves as an
     appellate body for hundreds of discrimination complaints arising at the college level.
     This letter is joined by the Los Angeles Community College District, Los Rios Community
     College District, San Francisco Community College District, El Camino Community
     College District, and Peralta Community College District.

     The proposed rules are deeply concerning. Taken together, they fundamentally alter
     the threshold for investigating sexual harassment on our campuses to an unreasonable
     standard, create unnecessary barriers for already traumatized victims, and transform a
     respondent’s presumption of innocence from a shield to a spear. Taken together, they
     will have a significant chilling effect on sexual harassment victims’ ability and willingness
     to bring forward allegations of sexual harassment. This will make our campuses less
     safe. The proposed rules will also impose significant financial and logistical burdens on
     our campuses. The many California community colleges that already have resource


                                                   1


EXHIBIT 16
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 310 of 1598




                                                                              ELOY ORTIZ OAKLEY
                                                                                    Chancellor
                                                                                Executive Office




     challenges or are located far from cities where expertise is available to implement the
     proposed rules fully will be disproportionately affected. At the core of these proposed
     rules is the department’s decision to apply selectively the standards developed by
     courts for the imposition of liability under Title IX to an administrative process that
     should be focused on creating safe campus environments for students. This approach is
     unwise, and will undermine the effectiveness of Title IX.

     To summarize the proposed rules, a recipient college must respond to allegations of
     sexual harassment only if the conduct rises to the level of quid pro quo harassment,
     “serious and pervasive” harassment, or constitutes a crime, and the recipient has
     “actual knowledge” of the harassment from a victim’s report to either the Title IX
     Coordinator, or to another official “with authority to institute corrective measures.” To
     avoid a violation of Title IX, a recipient is required merely to respond to allegations of
     sexual harassment in a manner that is not “deliberately indifferent.” “Known reports”
     of sexual harassment must be addressed, but only with non-punitive, non-disciplinary
     “supportive measures.” A recipient’s duty to investigate sexual harassment allegations
     may be triggered under two circumstances: (1) a victim filing a formal written complaint
     with the recipient’s EEO Officer, or an official “with authority to institute corrective
     measures;” or (2) where the recipient “has actual knowledge of reports by multiple
     complainants of conduct by the same respondent that could constitute sexual
     harassment.” When the formal grievance process is triggered, the proposed rules
     require an investigation, the exchange of evidence, a live hearing with cross-
     examination, and a written adjudication. Complainants and respondents must be
     treated “equally” in the formal process, and recipients must provide supportive
     measures to both, including an “aligned” advisor to conduct cross-examinations during
     the live hearing. According to the NPRM, a recipient’s failure to treat complainants and
     respondents “equally” could constitute sex discrimination. Under the proposed rules, it
     is likely that determinations that sexual harassment occurred will require “clear and
     convincing evidence,” a standard significantly higher than the more appropriate
     “preponderance of the evidence” standard.

     Our concerns encompass each of the elements of the proposed rules described above,
     and are explained in more detail below.

     34 CFR § 106.30 – The definition of “sexual harassment” is too narrow.

     The proposed rules would allow recipients to ignore sex-based misconduct that could
     have significant impacts on student safety. They would define sexual harassment to


                                                 2


EXHIBIT 16
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 311 of 1598




                                                                              ELOY ORTIZ OAKLEY
                                                                                    Chancellor
                                                                                Executive Office




     include: (1) quid pro quo harassment that conditions educational benefits on
     participation in sexual activity; (2) unwelcome conduct of a sexual nature that is so
     severe, pervasive, and objectively offensive that it denies equal access to education; and
     (3) sexual assault. The regulations do not purport to address conduct below these
     thresholds because “Title IX does not prohibit sex-based misconduct that does not rise
     to that level of scrutiny.” 83 Fed. Reg. 61466.

     The practical effect of this regulation is that state and local governments will impose
     separate processes to address sexual harassment that falls below the Title IX threshold
     identified in the proposed rules. This will be inefficient for colleges and confusing for
     complainants and respondents. Those responsible for implementing sexual harassment
     policies will often find it difficult or impossible to determine whether sexual misconduct
     conduct falls above or below the Title IX threshold.

     34 CFR § 106.44(a) – The “actual knowledge” requirement is too narrow.

     The proposed regulations impose a duty to “respond” to allegations of sexual
     harassment only when a recipient has “actual” knowledge of sexual harassment. This
     approach is flawed.

     First, the proposed rules do away with imputed knowledge and constructive knowledge
     that are common to this area of the law, and which motivate campus officials to be
     vigilant about sexual harassment. The actual knowledge requirement undermines this.

     The definition of ‘‘actual knowledge’’ is also unduly restrictive. Actual knowledge of
     sexual harassment allegations only occurs with notice “to a recipient’s Title IX
     Coordinator or any official of the recipient who has authority to institute corrective
     measures on behalf of the recipient.” A complainant should be able to report sexual
     harassment to a broad class of officials, who would have a duty to take action. As the
     NPRM acknowledges, who constitutes an official with “authority to institute corrective
     measures” is undefined, and will be subject to a fact-intensive inquiry regarding the
     responsibilities of individual school officials that student complainants would have no
     knowledge of. 83 Fed. Reg. 61467. The identity of the officials to whom victims may
     report sexual harassment and expect a response should be certain, and should
     encompass a broader array of individuals than the proposed rules contemplate.

     The consequences of the actual knowledge requirement are predictable. A department
     within a recipient college could have serious, pervasive sexual harassment known to


                                                 3


EXHIBIT 16
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 312 of 1598




                                                                               ELOY ORTIZ OAKLEY
                                                                                     Chancellor
                                                                                 Executive Office




     members of a department, including a department’s leadership. Under the proposed
     rule, the recipient would not have actual knowledge, and would have no duty to
     respond. And actual knowledge would not be established by a third-party report of
     sexual harassment.

     Recipients should be required to act when a broader range of school officials receive
     credible allegations of sexual harassment, regardless of their source. This change is
     necessary to protect students and faculty members adequately from discriminatory
     conduct that inhibits their ability to benefit from college educational programs.

     34 CFR § 106.44(a) – The “deliberate indifference” standard is too weak.

     The proposed rules would fail to incentivize recipients to take strong action to ensure
     campuses and students are free from sexual harassment. When a recipient has “actual
     knowledge” of sexual harassment (not merely actual knowledge of an allegation), the
     proposed rules only require that it must avoid “deliberate indifference” to the report.
     “Deliberate indifference” is described as a response that would be “clearly unreasonable
     in light of all the known circumstances.” 83 Fed. Reg. 61468.

     The federal government should encourage recipients to strive for more effective
     responses through stronger rules, not ones that are so elastic they implicitly sanction
     “looking the other way.” The department’s rationale for departing from the current
     “reasonableness” standard is that the “deliberate indifference” standard is more
     deferential to local campus disciplinary processes. That rationale does not justify giving
     license to a host of unreasonable responses that fail adequately to protect campuses
     and complainants and yet may not rise to the level of “deliberate indifference.”

     34 CFR §§ 106.30, 106.45(b)(1)(i), and 34 CFR § 106.45(b)(1)(ix) – The “supportive
     measures” requirements are unnecessary and expensive.

     We support in principle the presumption of innocence for respondents as proposed by
     34 CFR § 106.45(b)(1)(iv). However, the department goes beyond this presumption of
     innocence to establish a concept of “equal treatment” that requires a host of non-
     disciplinary, non-punitive “supportive measures” to be provided to complainants and
     respondents alike that will impose expenses upon California community colleges that
     are not justified. In addition, and perhaps more insidious, the extent to which the rules
     would require recipients to provide services to accused harassers is unprecedented,
     belies the department’s expressed view that claims of sexual harassment should be


                                                 4


EXHIBIT 16
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 313 of 1598




                                                                                        ELOY ORTIZ OAKLEY
                                                                                              Chancellor
                                                                                          Executive Office




     taken seriously, and suggests instead that the department views claims of sexual
     harassment as unreliable.1

     The proposed rules also limit a recipient’s duty to provide supportive measures to
     complainants who have reported sexual harassment to the Title IX Coordinator, or to
     another official with authority to institute corrective measures. A report to another
     college official will not require supportive measures, or any other response.

     The department’s effort to “level the playing field” between complainants and
     respondents by requiring equality in the provision of supportive services is blind to the
     fiscal realities of California community colleges, and the need to prioritize the allocation
     of scarce resources to the victims of sexual harassment. There may be circumstances
     where the provision of supportive services to respondents is “appropriate,” but the
     proposed rules create a requirement that is not warranted by our collective experience.

     34 CFR § 106.45 – The grievance procedure triggers are insufficient.

     A recipient’s duty to invoke the grievance process (which includes an investigation) is
     triggered under only two circumstances: (1) a victim of sexual harassment files a formal
     written complaint with the recipient’s EEO Officer, or an official “with authority to
     institute corrective measures;” or (2) the recipient “has actual knowledge of reports by
     multiple complainants of conduct by the same respondent that could constitute sexual
     harassment.” Under the second circumstance, the EEO Officer is authorized to invoke
     the grievance process if a complaint has not been filed.

     These grievance process triggers are infused with the deficiencies discussed above
     related to the narrow actual knowledge requirement, the heightened definition of
     sexual harassment, and the uncertain identity of the official with corrective measure
     authority. Taken as a whole, we can expect that under this approach, significant


     1
       The Proposed rules define “supportive measures” as “non-disciplinary, non-punitive
     individualized services offered as appropriate, . . . without . . . charge, to the complainant or the
     respondent.” Supportive measures the proposed rules would require complainants and
     respondents to have equal access to may include “counseling, extensions of deadlines or
     other course-related adjustments, modifications of work or class schedules, campus escort
     services, mutual restrictions on contact between the parties, changes in work or housing
     locations, leaves of absence, increased security and monitoring of certain areas of the
     campus, and other similar measures.” 83 Fed. Reg. 61470.

                                                       5


EXHIBIT 16
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 314 of 1598




                                                                              ELOY ORTIZ OAKLEY
                                                                                    Chancellor
                                                                                Executive Office




     instances of sexual misconduct that adversely affect campus life will be unreported and
     uninvestigated.

     34 CFR §§ 106.44, 106.45(b)(3)(vii) – The grievance process unduly expensive and will
     chill reporting of sexual harassment.

     The proposed rules establish a grievance process that will be unduly expensive, and
     more importantly will have a chilling effect on the reporting of sexual harassment.

     The proposed rules require that once a complaint gives the recipient actual knowledge
     of sexual harassment, the grievance process must be followed, through a gauntlet of
     due process protections for the respondent, to a full adjudication. There may be
     circumstances where an “off-ramp” would be appropriate. It is not clear that the
     proposed rules provide one.

     Live hearing and cross-examination

     The proposed rules require that at least ten days before the hearing, the parties must
     exchange their evidence. Then the recipient must provide a live hearing with cross-
     examination of witnesses. A decision maker may not consider the testimony of a party
     or witness who refuses to be cross-examined.

     The proposed rules establish a special process for cross-examination. First, the cross-
     examination must be conducted by an advisor who is “aligned” with the person on
     whose behalf the cross-examination is being conducted. Second, the cross-examination
     of the complainant and the respondent are to be in separate rooms while allowing the
     other party to view the cross-examination through an audio-video linkage. The cross-
     examination process will lead to unfair proceedings, chill reporting of sexual
     harassment, and is unwarranted according to the department’s own rationale for the
     proposed rules.

     The cross-examination requirement is not compatible with the stated purpose of the
     proposed rules, which are tailored in many ways to address the potential liability of
     recipients. Relying on Cannon v. Univ. of Chicago, 414 U.S. 677, 704 (1979), the
     department explains that Title IX is “designed primarily to prevent recipients of federal
     financial assistance from using the funds in a discriminatory manner.” 83 Fed. Reg.
     61466. This approach underlies many provisions including the “actual knowledge”
     requirement, and the limited definition of “sexual harassment.” The cross-examination


                                                 6


EXHIBIT 16
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 315 of 1598




                                                                                ELOY ORTIZ OAKLEY
                                                                                      Chancellor
                                                                                  Executive Office




     requirement, however, abandons this rationale. The confrontation inherent in cross-
     examination is designed to protect parties facing liability—it will not reliably serve the
     interests of a recipient in avoiding discrimination. A better approach for scrutinizing the
     parties’ testimony, and one more in line with the department’s stated concern for
     protecting against discrimination by recipients, would be to have an objective, trauma-
     informed decision-maker conduct any needed questioning.

     Under this proposed rule, complainants will be required to submit to a trial in order to
     advance their right to a safe educational environment. While there may be rare
     instances where this level of process is necessary to separate fact from fiction, it should
     not be required in every case. This approach tips the balance too far in the direction of
     intimidating complainants, and will decrease the reporting of sexual misconduct.

     Advisors

     The proposed rules also require recipients to provide either party an advisor if the party
     does not have an advisor. This rule is problematic for at least two reasons.

     First, it is not clear what level of training an advisor is expected to have. Under the
     proposed rules, the advisor role may be filled by an attorney retained by the
     complainant or the respondent. In many cases one party will be able to afford to retain
     a skilled attorney to conduct the cross-examination, while the other will need to rely
     upon a less well-trained advisor provided by the recipient. This disparity belies the
     department’s stated objective of ensuring an equitable process.

     In addition, the dual advisor requirement presents a significant financial and logistical
     burden for California community colleges that will likely not have sufficient, trained staff
     available to fulfill this obligation and so will be required to contract the service at
     significant expense. Requiring community colleges to hire advisors, in addition to a
     separate coordinator, investigator, and decision-maker, will create a financial burden
     that is unsustainable in our system.

     Cross-examination technology

     The proposed rules require that recipients provide separate rooms with technology to
     enable parties to simultaneously see and hear answers and questions. This rule would
     create an undue financial burden for our colleges due to the lack of space and facilities



                                                  7


EXHIBIT 16
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 316 of 1598




                                                                             ELOY ORTIZ OAKLEY
                                                                                   Chancellor
                                                                               Executive Office




     to comply with this requirement. Further, purchasing the technology to enable cross-
     examination in different rooms would represent another unnecessary expense.

     34 CFR § 106.44(a) and (b)(4) – The jurisdictional limitation will have adverse
     consequences within the United States

     California Community Colleges offer programs abroad in Europe, Asia, and other
     countries through California Colleges for International Education, a consortium of
     California community colleges. (See ccieworld.org/index.html, last visited Jan. 18,
     2019.) However, the proposed rules do not require recipients to respond when they
     have actual knowledge of sexual harassment allegations that arise outside the United
     States—regardless of the nexus those allegations have to recipient educational
     programs. Setting aside why the department would decline to exercise jurisdiction in
     this way, this rule will also have domestic consequences. Upon returning, victims may
     encounter perpetrators on campus, and be denied even supportive measures. A
     complaint could be dismissed merely because of where the sexual harassment occurred,
     and the student would have no remedy.

     This rule is inadequately protective of students studying abroad.

     34 CFR § 106.44(e)(5) – The requirement of a signed complaint is an unnecessarily
     bureaucratic obstacle.

     The proposed rules impose strict requirements on the content of sexual harassment
     complaints that are unnecessary, unduly burdensome, and will chill the reporting of
     claims. All formal complaints must be signed and filed with the Title IX Coordinator.
     The signature requirement is anachronistic and unnecessary in the age of email.

     In addition, the complaint must enumerate every allegation, and may not rely upon
     other documents like a police report or a previous verbal report. This requirement is
     incompatible with the California community colleges long-held view that sexual
     harassment victims need not file multiple reports of the same incident to trigger the
     procedures required by federal and state law. One incident report, whether with law
     enforcement or a responsible party on campus, will provide sufficient notice to all
     concerned parties.

     The final rule should eliminate these unnecessarily bureaucratic requirements.



                                                 8


EXHIBIT 16
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 317 of 1598




                                                                                 ELOY ORTIZ OAKLEY
                                                                                       Chancellor
                                                                                   Executive Office




     34 CFR § 106.45(b)(1)(iii) – The dual-investigator requirement is expensive an
     unnecessary.

     The department claims that the proposed rules will decrease costs for recipients across
     the country. While it may be true that overall costs of compliance will decline due to
     the chilling effect the regulations will have on reporting incidents, it is clear that the
     costs of individual sexual harassment cases will significantly increase, without any
     expectation of improved results. This approach to cost containment strikes the wrong
     balance of public interests.

     The proposed rules would eliminate the single-investigator model, creating financial and
     logistical concerns, especially for colleges in rural areas where the availability of
     expertise is limited. The proposed rules would require community colleges to hire and
     train a Title IX Coordinator, two investigators, a “decision-maker,” and advisors for both
     parties when they are unable to afford one. (34 CFR § 106.45(b)(3)(vii).) Recipients will
     need to be prepared to deploy five separate people to address every sexual harassment
     complaint. Community colleges often have individuals serving multiple functions in a
     Title IX matter due to their staffing constraints and limited resources.

     The proposed rules should be amended to eliminate the need for f multiple
     investigators, and the requirement to provide support persons for respondents. These
     changes would ease the financial burden of compliance.

     34 CFR § 106.45(b)(4)(i) – The “clear and convincing evidence” standard is
     inappropriate.

     This proposed rules appear to allow colleges to apply either the “preponderance of the
     evidence” standard that applies in most civil litigation, or the significantly higher “clear
     and convincing evidence” standard that typically applies in cases challenging
     administrative decisions, when determining whether a sexual harassment complaint is
     substantiated.

     The effect of the “clear and convincing” evidence standard, particularly in combination
     with the other obstacles these proposed rules present to complainants, will be to
     impose a substantial additional burden on sex harassment victims, likely discouraging all
     but the most determined victims from proceeding with meritorious complaints. The
     department’s approach should be much more protective of students and campus safety.



                                                   9


EXHIBIT 16
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 318 of 1598




                                                                              ELOY ORTIZ OAKLEY
                                                                                    Chancellor
                                                                                Executive Office




     34 CFR § 106.45(b)(5) – The appeals provisions are unequitable.

     The proposed rules give colleges the discretion to allow both parties to appeal a
     determination following completion of the hearing process. However, the proposed
     rules prohibit complainants from appealing the adequacy of the sanction or discipline
     imposed (or not imposed) upon the respondent. No conditions are imposed upon a
     respondent’s appeal. This approach is not equitable, and undermines the purposes of
     Title IX, which was intended to restore victims’ ability to enjoy and access educational
     benefits or activities, free from sex discrimination or harassment. However, if a
     respondent’s discipline does not fully restore a complainant’s access to education, the
     complainant should be able to appeal.

     Thank you for the opportunity to submit comments on the NPRM.




     Eloy Ortiz Oakley
     Chancellor of the California Community Colleges




                                                 10


EXHIBIT 16
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 319 of 1598




                  EXHIBIT 17
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 320 of 1598




 !J~r~~!~y
  Berkeley Unified School District

  January 24. 20 J 9

  Submitted via U.S. Mail and www.reguiations.com

  dl illw1:- oui i c/v ::ic:cnaary 01:l~.Y De Vos                  Kennetn fviarcus
  U.S. Department of Education                                     U.S. Department of Education
  400 Maryland Avenue, SW, 6E310                                   400 Maryland Avenue, SW
  Washingtoil. DC 20202                                            Washington, DC 20202


  Re: Docket No. ED-20 J 8-0CR-0064. R!N l 870-AA l 4, No ndi scriminatio n on the Basi., of Sex in
  Education Programs or Acti vities Receiving Federal Finam:ial Assistance


  Dear l\k Bull. Assistant Secretary Marcus and Secretary DeVos,

         The U.S. Depaitment of Education (DOE)'s proposed changes to Title IX policy will
 significantly affrct how schools. including K-12 public schools, handle cases of discrimination
 based on sex. including sexual harassment and sexual vioience.

         The Berkeley Unified School District (BUSD) is deeply committed to preventing and
 addressing sex-based discrimination, including all forms of sexual misconduct. We are an urban
 school district comprised of approximate ly l 0,000 students with great diversity in terms of race,
 religion, ethnicity, and socio-economic status. No matter what the outcome of this rulemaking
 process, we will continue to emphasize best practices and ensure that our policies and resolution
 processes are open, equitable, and protect the rights of all involved parties.

         P~rt!y in ;·~spon:;~ to effective advocacy on the pa1t of our students, BUSD has made a
 concerted effort in the past few years both to prevent sexual harassment and to respond to it
 appropriately when it occurs. We have hired a Title IX Coordinator, revamped our District
 complaint processes, implemented professional development for our employees, and invested in
 preventive training programs for staff and students. We have also invested in restorative justice
 staff and programming in our secondary schools, in an effort to focus on redressing the harms
 caused by, among other things, un welcome sexual conduct. 'Ne have long rejected the notion
 that respect fo r victims of sexual misconduct is inconsistent with a commitment to providing due
 process for students accused of doing harm, and we are proud of our efforts to uphold both
 values in our policies and practices. Despite the advances we have made in these areas, BUSD is
 aware that we have more work to do to ensure that all students feel safe and supported in our
 schools.

        In light of our commitment to addressing this issue, and our community's deep
 involvement in it, we object to the time frame under which comments on this process are to be




EXHIBIT 17
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 321 of 1598




  ~~r~~!~y
  Berkeley Unified School District
  accepted by the DOE. The majority of the public comment period coincides with a time when
  students, families and educators are preoccupied with winter break and final exams. In
  December, our Superintendent wrote to Secretary De Vos, urging her to extend the timeline for
  public comment. To date, the deadline has not been extended.

         BUSD is nevertheless submitting the following comments on the proposed rules. Our
  comments below are directed at the aspects of the proposed rules that most directly affect K-12
  school districts.

           We wish to emphasize that, while the proposed changes have received more attention in
  the higher education context, they will apply with equal effect in K-12 districts. The children we
  serve are different in many ways from the college students who will be affected by these
  revisions . The vast majority of our students have not reached the age of majority, and we now
  know that their brains are still developing in significant ways. College students - young adults
  but adults nonetheless - may be able to navigate bureaucratic systems, but many children cannot.
  We urge the DOE to keep that distinction in mind as you consider our comments. Our overriding
  priority is to keep students safe and in school, where they can learn and thrive. We fear that
  some of the proposed revisions will frustrate that mission, because they may make it more
  difficult for K-12 districts to foster safe and supportive learning environments.

          The comments below do not necessarily comprise the entirety of the comments or
  concerns that members of our Board of Education or District staff have regarding the proposed
  rules. We expect that individual members of our community will also submit comments on the
  proposed rules.

         These comments were adopted and approved by the Berkeley Unified School District
  Board of Education unanimously on January 23 , 2019.

      I. Addressing Harassment That Occurs Off-Campus or Online

          Rule summary(§§ 106.30, 106.45(b)(3)): Schools "must dismiss·' a formal complaint if
  the alleged conduct '"did not occur within the [school's] program or activity."

          Currently, Title IX requires schools to provide student survivors reasonable
  accommodations needed to stay in school and have equal access to educational opportunities,
  regardless of their decision to undergo a school investigation or the status of that investigation.
  This is true regardless of whether the incident occurred on-campus or during a school-related
  activity. Accornmodations can include medical services, counseling, safety plans, and/or
  academic support services, such as tutoring.

         The proposed rules would only require that schools be held responsible for investigating
  incidents reported to have taken place ;.within its education program or acti vity," which may




EXHIBIT 17
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 322 of 1598




 ;g~r~~!~y
  Berkeley Unified School District
  restrict a response to complaints of off-campus incidents, such as those that occur at off-campus
  student parties. It may also create confusion about whether schools are required to respond to
  social media/online harassment. such as the sharing of explicit photos or demeaning or racist
  messages. For example. if a middle school student is being sexually harassed by her classmates
  on lnstagram o r ~;napchat.. <h is cnidd I im ;, 1 h(" sc hool's nblig:1tic•n k• invest1;;aif the complaint.

          Under California Education Code, school districts are limited in their ability to discipline
  students for conduct that occurs off-campus and is unconnected to a school activity. Ca. Ed
  Code. section 48900(s). But we believe that it is critical that school districts maintain the tools to
  address all instances of harassment that affect students in school, even if the district's
  disciplinary options are limited by other laws.

         Sexual harassment that happens off campus and outside of school activity is no less
  traumatic than similar harassment that happens on campus. The impact on the student's
  education can be the same or worse. especially if the student survivor is forced to see their
  harasser reguiarly at school.

           The proposed regulmions should C(lntinue to recognize that. even if not all disciplinary
  o ptions arc ~na ilablc. schoois are n.:sponsible fix addressing sexual harassment that occurs
  outs ide 1)f c, school program o r acti\ ity. w avuid additiona l incidents. ac ts o f retaliation. and to
  maintain salt: and equitabk karning cnvit\)nments.

  2.      Definition of Harassment

          Rule summary ('i"§ 106.30, 106 ..J5(b)(3)): Schools "must dismiss" a fonnal complaint if it
  alleges conduct that is not (i) an employee requesting sexual favors in return for good grades or
  other educational be11efit<;: ( ii) "unwe!como: conduct on the basis of sex that is so severe.
  pervasive. and o'.Jjcct ivdy c, ffensive t11at it effectively denies a person equai access to the
  [school'sJ education program or activity''; or (iii) "sexual assault."

          The Supreme Court and current Title IX guidance define ·'sexual harassment" as
  ''unwelcome conduct of a sexual nature," requiring a response by the school before it effectively
  forces a student out of class or school. Narrowing the definition may require that schools only
  respond to repeated conduct, or a well-established pattern of conduct. This definition fails to
  take into account the age and developmental level and capacities of K-12 students, who are
  unlikely to report a second instance of sexual harassment. pa11icularly if their first report was
  ignored because the reported behavior had not yet risen to the "severe and pervasive" standard.

          The proposed reguh~tion :-lh;uld maintain the current defini tio n of .. sexual harassment" to
  prevent the dismissal of students· traumatic experiences and to ensure that it does not make it
  harder for repo1iing parties to prove their victimizat ion.




EXHIBIT 17
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 323 of 1598




 !J~r~£!~y
  Berkeley Unified School District
          3.       Notice

  ___ Rufe summary(§§ 106.44(a). 106.30): Schools would not be required to address sexual
  harassment unless there was "actual knowledge'' of the harassment by (i) a Title IX coordinator;
  (ii) n K-12 te-1 ch" r (hut 0 nly for stude1 t-0 n-:::!ud,;.'.:1t h2.rnss!nent, !:.OL ernp k:; te-on -::,tudent
  harassment); or (iii) an official who has "the authority to institute corrective measures."

          It is already the case that many sexual harassment and sexual assault victims do not
  report because they do not know how or to whom to report. The proposed rule sets a higher bar
  than under the existing rules, under which a District is required to intervene if they "reasonably"
  should have known about a violation. Under the proposed rule, schools will be faulted only if
  they are "deliberately indifferent'' to known sexual harassment.

         With the proposed changes, districts would also be given authority to be turn away from
 incidents that are reported to responsible adults working with youth. This is because the
 proposed rules also change who a student can report their sexual assault to. and what that
 person's ability to pursue action would look like. A survivor will likely talk to someone they
 trust and believe will support them.

          Right no w. if a student goes to their playground supervisor or coach, that employee is
 responsible for repo rting it to the school and/or Title IX Coordinator. The proposed rul es.
 ho we ver. req uire that aliegations are rep011ed only to officials \'\·ho have the author ity to take
 ·'correc tive a<.:t io n,.. sw:: h as th e school's or di stri ct's T itle !X Coordin ato r. o r fo r students in
 g rades K-12 . It) a teacher. Requiring students to speak to someone they may not have met or feel
 comfortable with means that many cases will likely go unreported.

          The proposed regulations should adopt the same '·responsible adult'' standard for
  responsibility of any K- ! 2 district em:J!oyee to rel ay a report in cast::s of disclo sed or observed
  sexual harassm ent of a student to a designated a uthority, consistent with their obligation to report
  disclosed or observed abu se or neglect of a student to the local child protective serv ices agency .

          Thank you for the opportunity to submit comments on the NPRM .

 Sincerely.

 ~L~
  Donald Evans, Ed. D. Superintendent
  On behalf of the Berkeley Unified School District Board of Education




EXHIBIT 17
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 324 of 1598




                  EXHIBIT 18
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 325 of 1598
                                                                                  Dr. Vincent Matthews
                                                                                  Superintendent of Schools
              San Francisco Unified School District                               Danielle M. Houck
                                                                                  General Counsel
              555 Franklin Street, 3rd Floor, San Francisco, CA 94102             daniellehouck(a,sfusd.edu
              Telephone (415) 241-6054 Fax (415) 241-6371
SIFIUSD
                                                                                  Keasara Williams
                                                                                  Director of Equity and
                                                                                  Title IX Coordinator
                                                                                  williamsk3asfitsd.edu




                                          January 30, 2019


 Brittnay Ball
 U.S. Department of Education
 400 Maryland Avenue SW, Room 6E310
 Washington, DR 2020


        RE: Docket No. ED-2018-0CR-0064, Comments in Response to Proposed Rulemaking:
        Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving
        Federal Financial Assistance.



 Dear Ms. Ball,

 As the Superintendent of San Francisco Unified School District, as well as the designees
 responsible for ensuring compliance with Title IX of the Education Amendrnents of 1972 (Title
 IX), on behalf of the students we serve, we strongly oppose the Department of Education's
 Proposed Rulemaking to amend the current Title IX regulations. If the Department of Education
 adopts the proposed rule, it will be harmful to all of our students, which will in tum have a major
 impact on the overall school clirnate and potential safety of our students.

 SFUSD serves more than 60,000 students and is the sixth largest school District in California.
 We have over 130 school sites and employ approximately 10,000 employees. While the
 Department of Education oversees the K-12 setting, its proposed arnended regulations do not
 appear to take into account the unique challenges and specifics of the K-12 schools, as the
 amendments seem tailored to higher education. The proposed regulations only point out these
 differences in a few occasions and, as proposed, are not feasible for K-12 schools. By not
 distinguishing between K-12 and higher education throughout many of the proposed regulations,
 the regulations are open for interpretation by schools, as well as students and families.

 As set forth below, SFUSD opposes the Department of Education's proposed regulation. We
 focused our public comments on the areas we see as most problematic for our students.


                                                  1


 EXHIBIT 18
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 326 of 1598
Ms. Brittnay Ball
Re: Proposed Title IX Regulations
January 30, 2019


Proposed Regulation 106.44(A): Definition of Sexual Harassment

Sexual harassment is currently defined as "unwantee or "unwelcome conduct "of a sexual
nature." The Department of Education's decision to narrow the definition of sexual harassment
to "severe, pervasive, and objectively offensive," will create additional harm and potential long
term impact for students in the K-12 setting. When incidents happen at the K-12 setting, they are
always alarming due to the age of the students involved. Parents expect that regardless of how
"severe a situation is, their child has experienced some distress, trauma, or impact, and that the
school will address it. In addition, if less severe incidents are not addressed because they do not
rise to the level "severe as defined by the proposed, it is SFUSD's experience that the situation
will increase in severity and the conduct will also likely be repeated and become "pervasive."

In addition, allowing principals and teachers to decide what they think is "objectively offensive"
is problematic. School site staff are unlikely to understand this legal term and many therefore fail
to investigate reports.

Further, school sites are responsible for teaching and educating students about healthy
relationships and appropriate boundaries/behaviors. Requiring the staff to wait until an incident
becomes "severe and "pervasive interferes with our obligation to proactively educate students.
This impact will also undoubtedly lead to students feeling unsafe because the school is unable to
act. In the same regard, the students who are engaging in the inappropriate conduct will not
understand the severity or the impact of their actions if the school is unable to respond due to
these limiting definitions. The proposed regulations arguably requires us to wait to address the
misconduct until after students have been effectively denied equal access. For minor students this
will lead to a potentially permanent impact on their educational experience, which could include
students missing class to avoid the accused student or cutting (overall declining attendance), self-
harm, or further assault and/or retaliation.

As educators, it is the school's duty to keep students safe from harassment that occurs on
campus. SFUSD currently must take affirmative steps to stop the harassment and make sure
students feel safe and supported at school, regardless of the severity, as soon as schools learn of
the conduct.

Under the proposed definition, the student who has been the target of discrimination or
harassment would potentially have withdrawn from school and their ability to access their
education would have already been jeopardized. Because SFUSD provides compulsory
education to students, it must take steps to stop the harassment, as required by California state
law. It should also be noted that the proposed definitions within the regulations make the
definition of "sexual harassmenr more narrow than California Law (in addition to other
analogous Federal nondiscrimination laws (ie, Title VI, ADA, 504).




                                                 2


EXHIBIT 18
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 327 of 1598
Ms. Brittnay Ball
Re: Proposed Title IX Regulations
January 30, 2019


Proposed Regulation 106.44(A): Off Campus Conduct "Within Its Education Program or
Activity"

The regulation also states that Title IX will only apply to off campus conduct "within its
educational program or activity." First, this is contrary to California Law. California Education
Code extends District to incidents that occur "while going to or coming from school." (California
Education Code Section 48900(s)(2)). Second, anyone who works in the K-12 setting knows that
what happens outside of school does not stay outside of school. Specifically, the use of social
media and other electronic apps have made it very hard for schools to keep "off campus conduct"
from affecting students learning environment at schools. When off-campus conduct spills into
our K-12 schools, we must take steps to address it. This is also required by California Law.

As such, the proposed regulations should reflect the reality that off-campus conduct will likely
have a negative impact on the educational environment in most cases and SFUSD believes that
the Department of Education should craft language that necessitates a response for those
incidents as well. Specifically, by not addressing social media reports immediately, these
incidents have the potential to become even more serious and have an even greater impact on the
students.

Finally, this proposed regulation is inconsistent with California's mandatory reporting
requirements with respect to reporting child abuse and notifying the authorities about child
pornography. If a K-12 staff member knows that another student is cyber harassing someone
and/or sharing naked pictures/videos of a minor student off or on campus, the staff member must
report this to California's Child Protective Services and/or the local police as suspected child
abuse. Under the proposed regulations, however, school site staff are placed in an untenable
position of having knowledge of potential abuse but no jurisdiction or authority to address the
harm.

Proposed § 106.44(B): Title IX Coordinator's Role

The proposed regulations state that the Title IX Coordinator is "required to coordinate the
effective implementation of supportive measures." The regulation also proposes the language
that the "Title IX Coordinator must serve as the point of contact for the affected students to
ensure that the supportive measures are effectively implemented." SFUSD agrees it is crucial for
interventions and supports during and after each incident. However, at a District the size of
SFUSD (and with even larger districts), site administrators are responsible for coordinating
student interventions and supports with the appropriate staff members (including principals,
deans, social workers, counselors, etc.).

While the SFUSD's District Title IX Coordinator provides advice and support when incidents
are reported, the District Title IX Coordinator relies on designated people at each school site to
help implement the recommended actions. With over 60,000 students and various complaints
throughout the year, the District Title IX Coordinator cannot reasonably coordinate every
situation requiring interventions or supports. In the K-12 setting, the proposed regulations should
reference that the District Title IX Coordinator can designate that responsibility to appropriate
trained school site staff who can carry out those supports.

                                                 3

EXHIBIT 18
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 328 of 1598
Ms. Brittnay Ball
Re: Proposed Title IX Regulations
January 30, 2019


Proposed Regulation 106.45: Designation of Three Roles

The proposed rules state that District's must designate three separate people for each of the
following roles: 1) the Title IX Coordinator, 2) the investigator, and 3) the decision-maker. In the
K-12 setting, it is possible that a school only has one administrator and/or one person who has
been specifically trained as a Title IX specialist. Requiring schools to have a different
investigator and decision maker, would require some schools to have someone not trained or
familiar with Title IX investigations act as either the investigator or the decision maker. This
"investigator-only" is not feasible in the K-12 setting.

SFUSD spends considerable time training and working with administrators and other school site
staff on how to identify harassment and, investigate and resolve Title IX Complaints. K12
administrators are also responsible for administering student disciple. Deferring one of those
responsibilities to someone else who is not trained, and not experienced in either investigations
or discipline, would lead to confusing and inequitable results.

Further, in most K12 Districts, it is impracticable to require the Title IX Coordinator to provide
direct advice and counseling to every single school site when any and all cases are reported. As
such, like most K-12 Districts, SFUSD has designated Title IX "Site Officers" who have been
provided specialized training so they can more effectively respond. Site Officers are often the
site administrators/principals. They have the knowledge to understand how to comply with Title
IX, but are also tasked with investigating the site level cases. In most schools, in would be
impossible to designate the three roles to three different people as required by the proposed
regulation.

Proposed Regulation 106.45(B)(1): Presumption of No-Wrongdoing

SFUSD is in full agreement that all parties to a Title IX Complaint, or in any other complaint and
investigation, should be treated fairly. SFUSD disagrees with the proposed changes which will
now include a "presumption that the respondent is not responsible for the alleged conduct." Title
IX Investigators must remain objective and neutral in an investigation. In contrast, the proposed
"presumption" of no-wrongdoing, essentially requires and investigator to begin the investigation
by promising the reporting party is not truthful. While the proposed changes state that the
"requirement is added to ensure impartiality by the recipient until a determination is made," it
actually does the opposite.

Investigators should be completely impartial and should review all the facts as presented to them.
Based on the evidence they should then make a determination. Requiring the instigator to
presume the accused student is not responsible for the alleged conduct, confuses the burden of
proof and invites investigators to use the impermeability high standard of "beyond a reasonable
doubt." Title IX investigations in the K-12 setting are not criminal investigations. Investigators
should not presume either party is more truthful than the other, but must instead approach
investigation in a fair and impartial manner.




                                                 4

EXHIBIT 18
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 329 of 1598
Ms. Brittnay Ball
Re: Proposed Title IX Regulations
January 30, 2019




Proposed Regulation 106.45(B)(2): Notice of Allegations

The proposed regulations state that "recipient must provide written notice to the parties of the
recipient's grievance procedures and of the allegations," including:

   • "identities of the parties involved in the incident, if known;
   • the specific section of the recipient's code of conduct allegedly violated;
   • the conduct allegedly constituting sexual harassment under this part and under the
     recipient's code of conduct;
   • and the date and location of the alleged incident, if known;
   • provide sufficient time to prepare a response before any initial interview;
   • include a statement that the respondent is presumed not responsible for the alleged
     conduct and that a determination regarding responsibility is made at the conclusion of the
     grievance process; and
   • inform the parties that they may request to inspect and review evidence under
     § 106.45(b)(3)(viii)."

SFUSD agrees that the accused student must be afforded due process, including notice of the
allegations and an opportunity to respond. However, is it neither necessary or reasonable for a K-
12 school site administrator to send this level of detail in a written notice for all sexual
harassment cases. Requirements to allow "parties" to "inspect and review evidence and disclose
the identity of all parties is also extremely worrisome and may well violate FERPA and other
state privacy laws.

Finally, K-12 public institutions do not have "codes of conduct." Instead, they have policies
approved by the Board of Education pursuant to California Education Code. This entire section,
and the wording of these requirements, do not fit the K-12 setting and cannot be carried out by
school site administrators when responding to sexual harasement complaints.

Proposed Regulation 106.45(8)(3): Investigations of a Formal Complaint

The proposed changes state that "because most parties and many witnesses are minors in the
elementary and secondary school context, sensitivities associated with age and developmental
ability may outweigh the benefits of cross-examination at a live hearing." SFUSD strongly
agrees with this statement. Cross-examination of a minor by an opposing party during a live
hearing, or during a school site investigation, is extremely problematic and can cause serious
trauma to the minor. If no hearing is held, the proposed guidance states that for elementary and
secondary schools, the "decision-maker must afford each party the opportunity to submit written
questions, provide each party with the answers, and allow for additional, limited follow-up
questions from each party."

Both District Title IX Coordinator and Site Coordinators in SFUSD are trained on investigating
sexual harassment claims, including weighing evidence and making determinations. At the
school site level, investigations must move quickly due to the sensitive nature of the allegations
                                                 5

EXHIBIT 18
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 330 of 1598
Ms. Brittnay Ball
Re: Proposed Title IX Regulations
January 30, 2019


and the age of the enrolled in K-12 schools. Often, the investigator is able to corroborate the
allegations through written statements, video footage or other evidence. Requiring an
administrator to allow for "each party the opportunity to submit written questions" in all cases is
therefore unnecessary and will very likely cause unreasonable delay.

Finally, the proposed regulations are duplicative of state law in that the California Education
Code sets fourth an extensive and detailed process for students.

Conclusion

SFUSD is at the forefront of K-12 Title IX Compliance in California. We have been and remain
committed to creating clear policies and procedures for all students so they are aware of the
process and their rights. SFUSD has also worked very hard to create clear systems and guidance
for our school site staff to ensure that schools are effectively responding to complaints in a
manner that is focused on the students needs and success. With the goal of keeping all students
safe and creating an equitable educational environment for all students to thrive in the twenty-
first century, SFUSD's Title IX policies and procedures have been strengthened and
implemented consistent with the current regulations and previous Department of Education
guidance. These proposed regulations will negatively impact SFUSD students and all K-12
students by directly limiting when and how schools handle sexual harassment complaints. This
will have a lasting impact on students, including SFUSD's most vulnerable students, whom
SFUSD fights so hard to protect.

Based on all of the reasons above, SFUSD strongly opposes the proposed regulations and request
that they be withdrawn in their entirety.

Sincerely,




Dr. Vincent Matthews
Superintendent




Danielle Houck
Chief General Counsel




Keasara Williams
District Title IX Coordinator
                                                 6

EXHIBIT 18
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 331 of 1598




                  EXHIBIT 19
               Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 332 of 1598
MEMBERS OF THE BOARD                                                   LOS ANGELES UNIFIED SCHOOL DISTRICT
                                                                       ADMINISTRATIVE OFFICES
MONICA GARCÍA, PRESIDENT                                               333 South Beaudry Avenue, 24th Floor
KELLY GONEZ                                                            1.m Angeles. California 90017
DR. GEORGE J. MCKENNA III                                              Telephone: (213) 241-7000 I Fax: (213) 241-8442
NICK MELVOIN
SCOTT M. SCHMERELSON                                                   AUSTIN BEUTNER
DR. RICHARD A. VLADOVIC                                                Superintendent




    January 8, 2019

    Subrnitted via www.regulations.pv

    Brittany Bull
    U.S. Department of Education
    400 Maryland Avenue SW, Room 6E310
    Washington, DC 20202

    Re: Docket No. ED-2018-0CR-0064, Comments in Response to Proposed Rulemaking:
    Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial
    Assistance

    Dear Ms. Bull:

    As the Superintendent of the Los Angeles Unified School District and on behalf of the students we serve,
    we strongly oppose the Department of Education's Notice of Proposed Rulemaking to amend regulations
    implementing Title IX of the Education Amendments of 1972 (Title IX). If finalized, the proposed rule
    will be detrimental to the wellbeing of our students, which in turn will have a major impact on school
    climate, student safety, achievement and learning.

    L.A. Unified is the second largest school district in the nation, enrolling approxirnately 600,000 students
    in kindergarten through 12th grade at over 1,300 schools and centers, and authorizing 225 independent
    public charter schools. L.A. Unified has set the standard in the State and nationally for its proactive and
    comprehensive policies and procedures in place to protect students from sex discrimination and
    harassment under Title IX.

    The Department of Education (DOE) is proposing to rewrite the federal Title IX guidance regarding the
    way K-12 schools handle allegations of sexual harassment and assault. For the reasons explained below,
    these proposed rules will result in fewer protections for victims, while also imposing a multitude of new
    policy and procedural burdens on schools. Below are our more specific public comments organized
    sequentially by proposed regulation.

    Proposed Reetdation 4106.3
    Available Remedies
    Although this proposed regulation states that DOE will not assess damages against a recipient school
    district, the proposed narrowing of the definition of sexual harassment would limit valid complaints to
    those for which a court would find monetary damages against a school district. It is unclear why the
    liability standard for monetary damages is being proposed for the definition under regulations governing
    administrative complaint procedures when that remedy is expressly excluded from the same proposed
    regulations. If monetary damages are not a remedy under these regulations, setting the same standard
    seems inconsistent and is likely to lead to confusion in the administrative context.

                                                         1
         EXHIBIT 19
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 333 of 1598
Proposed Regulation 4106.6
Effect of Other Requirements and Preservation of Rights
Although this language appears to address constitutional issues with the proposed regulations, the
proposed regulations themselves do not comport with the Equal Protection Clause with regard to
nondiscrimination. In addition, since Title IX is not a criminal statute, it is unclear why the proposed
regulations include a reference to the Fifth Amendment. The proposed regulation also mentions the
Family Educational Rights and Privacy Act (FERPA") but does not clarify what school districts are to
do when there is a conflict between the proposed regulations and FERPA provisions. The proposed
regulations should clearly state that FERPA, the more specific provision, controls where education record
information is involved. Prior Title IX guidance fully addressed this issue; the proposed regulations
exacerbate the potential conflicts. In addition, the reference to Title VII appears to be misplaced because
those provisions for employees are covered in a separate body of law.

Proposed Regulation §106.8
Designation of Coordinator, Dissemination of Policy, and Adoption of Grievance Procedures
The proposed regulation states each recipient must designate at least one employee as a Title IX
coordinator. There is no further clarification in this part about how the Title IX coordinator must function
under the grievance procedures with a separate investigator and decision maker (see below comments
regarding the proposed grievance procedure for a fuller discussion of the incompatible roles and
responsibilities). The proposed regulation states that the policy and grievance procedures only apply to
discrimination "against a person in the United States," which is overly restrictive. The proposed
regulations do not contemplate complaints involving students at a school-sponsored activity that occurs
in another country.

Proposed Regulation §106.12
Private religious exemption
The proposed regulation not only relaxes the requirements of a private religious organization to claim an
exemption, it also allows for the exemption claim to occur after a complaint and investigation. The
proposed regulation does not address how this after-the-fact exemption would comply with notice,
investigation, and response requirements articulated in other proposed regulations. Additionally, the
proposed regulations do not address what a private religious organization's obligations may be if a student
of that organization engages in misconduct involving another student at a non-exempt organization (e.g.,
at a school dance). The proposed regulations fail to address whether the exempt organization would have
an obligation to cooperate with an investigation conducted by the other school.

Proposed Regulation 4106.44
Recipient's Response to Sexual Harassment
By aligning the definition of sexual harassment with court decisions determining monetary damages, the
proposed regulation narrows the definition of sexual harassment in the K-12 administrative context. It
creates a higher bar in that misconduct of a sexual nature will only be considered "sexual harassmenr if
it rises to the above definition. Under the proposed regulations, the student who may be still engaged in
some school activities despite being subjected to unwelcome conduct of a sexual nature would be ignored
because that level of exposure to sexual misconduct is not "harassmenr and does not obligate anyone to
investigate and follow up. In K-12, it is too late to formally address misconduct after students have been
effectively denied equal access (e.g., student is failing, late to or ditching classes, declining attendance,
dropping out of school, hospitalized, suicidal, physically assaulted). K-12 education is compulsory and
students have a fundamental right to an education, thus K-12 students do not have the choice to attend
school or not despite the misconduct or climate issues, whether minor or severe. The onus should not be
on a child target of misconduct to remove him/herself from his/her fundamental right to an education in
order to be taken seriously. The new definition of sexual harassment suggests otherwise. K-12 educators
must ensure student safety before students can be educated. Educators act in loco parentis and thus are
                                                      2
     EXHIBIT 19
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 334 of 1598
obligated to take more affirmative protective measures with children/students rather than waiting for a
student to disengage from school. The goal of nondiscrimination laws should be to guard against the
misconduct escalating to the point that a child's access to education is in jeopardy and thus, the proposed
regulation should allow school districts to use this prerogative in proactively implementing grievance
procedures, consistent with State law requirements.

In addition, the proposed regulation and definition includes more narrowly tailored language for
harassment compared to analogous federal nondiscrimination laws (i.e., Title VI, ADA, 504). Therefore,
this proposed regulation creates a standard where equal protection under the law is not equal depending
on what protected category the misconduct is based on. No other protected characteristics in federal laws
and regulations have this type of narrow definition. To ensure equal protection for all students, the
definition of sexual harassment should remain the same as it has for decades, which is consistent with
other federal nondiscrimination laws and regulations as well as State laws.

Sexual harassment as currently defined (unwelcome conduct of a sexual nature) is already historically
underreported because survivors are often embarrassed, fear blame and are concerned about not being
believed. In a report by the American Association of University Women (AAUW), it was shown that
among students in grades 7-12 who were sexually harassed, only about 9 percent reported the incident to
a teacher, guidance counselor, or other adult at school.1 The proposed definition with the more narrowly
tailored language expressly allows lesser offenses along the continuum to be disregarded, further
compromising reporting efforts. The United States has not eradicated harassment of a sexual nature using
the current definition, which begets the question why the definition is being narrowed in the K-12 setting
where the safety and well-being of students are paramount.

Research has shown that lesser forms of misconduct left unchecked lead to escalation of the behavior and
ultimately disengages and disempowers targets. In a study published by the Centers for Disease Control
and Prevention, it was found that "bullying behavior and homophobic teasing, if not resolved or redirected,
may escalate in nature. This escalation may increase the potential for sexually harassing behavior."2 If
the proposed regulations were final, K-12 educational settings would not be obligated to intervene at
earlier stages of misconduct thus empowering the accused parties to engage in more egregious behavior
leading to proven larger societal issues, such as physical abuse, drug abuse, and even criminal behavior.
The proposed regulation should recognize that this behavior occurs along a continuum. In the K-12
educational setting, where social emotional learning is part of the development of a positive school
climate, there should be more flexibility to resolve these issues locally at earlier stages to proactively
ensure student and campus safety. That flexibility exists for school districts addressing any other
nondiscrimination complaint under federal laws and regulations.

Section 106.44e5
In addition to narrowing the definition of sexual harassment, the proposed regulation also narrows the
definition of what constitutes a formal complaint to only those that are in writing, signed by the
complainant, and that specifically request initiation of the recipient's grievance procedure. Additionally,
the Title IX Coordinator must file a formal complaint if actual knowledge of multiple complaints of sexual
harassment by the same respondent would constitute sexual harassment (using the proposed definition).
In the K-12 context, students niay not be equipped to file a formal complaint, which would lead to
underreporting and potentially escalating misconduct prior to school officials having knowledge or


  Hill, C. & Kearl, H. (2013). Crossing the Line: Sexual Harassment at School. Retrieved from AAUW Website:
https://www.aauw.org/files/2013/02/Crossing-the-Line-Sexual-Harassrnent-at-School.pdf
2
  Centers for Disease Control and Prevention, The Bully-Sexual Violence Pathway in Early Adolescence, Retrieved from
CDC Website: https://www.cdc.gov/violenceprevention/pdHasap_bullyingsv-a.pdf


                                                            3
     EXHIBIT 19
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 335 of 1598
addressing the issues. Further, it would not be appropriate to expect students of various ages and cognitive
or developmental levels to be expected to file a formal complaint before the K-12 setting takes appropriate
precautions or investigates. Therefore, the proposed regulation should allow for broader means of filing
a formal complaint.

Section106.44e6
Pursuant to the proposed regulations, "actual knowledge of a complaint is only present when the formal
complaint as indicated above is brought/reported to the attention of the Title IX Coordinator, an official
with authority to institute corrective measures, or a teacher in the K-12 context. This proposed definition
would drastically limit who is expected to provide due diligence or who a student should come to when
seeking support, again limiting the ability of complainants to complain unless it is the procedurally "right"
way. In the K-12 context, there are other significant stakeholders (e.g., counselors, nurses, psychologists)
who are actively engaged with supporting students who can and should follow up with the complaint.
Thus, the proposed "actual knowledge standard limits the ability for a formal complaint to be made or
for an entity/recipient to be responsible for due diligence. Further, young children in particular can and
should be able to report to any school-related adult to obtain support with a complaint which realistically
will not be in writing or signed and will most likely not include specific language that they are invoking
the grievance procedure. The DOE argues this rule provides clarity and a uniform standard; what is clear
is that the proposed regulations would reduce the recipient's overall obligation to respond to sexual
harassment leaving the responsibility with select individuals and the burden on the complainant to bring
it to the "righe people. This does not take into account the ability of a K-12 student (in the majority of
cases, a minor) to self-report. This also does not take into account the increased level of secondary
students participating in dual enrollment programs in the college setting and implications for how to
address sexual harassment complaints in that context. The proposed regulation should allow for broader
means of filing a formal complaint, similar to what State laws already provide.

Further, the proposed regulation allows that a formal complaint investigation does not need to proceed if
the alleged conduct does not rise to the level of the proposed narrower definition of sexual harassment.
This is counter-intuitive. The proposed regulation is silent as to how schools can determine whether the
student's educational access was denied without an investigation, in particular when the allegations are
being asserted by a child or friend of a child. The proposed regulation should provide some parameters,
aligned with Title IX and other federal nondiscrimination laws and regulations applicable in the K-12
setting, for addressing these matters that fall within the definition of sexual harassment not linked to
litigation/monetary damages.

Off Campus Misconduct with a Nexus to Campus Not Being Addressed
The proposed regulation states that unless behavior occurs on campus or in school-related activities,
schools are not accountable. However, in the K-12 setting, social media posts off-campus and use of
related "apps" can easily result in a disruption on a K-12 campus and thus be a necessary responsibility
of the district to address (e.g., students sharing nude pictures taken of another student). California law
recognizes this and allows for addressing some behavior that is off campus and cyber-related when there
is a nexus to the school. The proposed regulation contradicts efforts under California law. Thus, the
proposed regulation should consider implications of off-campus behavior to the campus, make allowances
for that scenario, and defer to State law. As First Lady Melania Trump noted in a May 2018 Rose Garden
speech as reported by NPR, "As we all know, social media can both positively and negatively affect our
children, but too often it is used in negative ways." The Federal Commission on School Safety heard
testimony supporting that "34 percent of high schoolers in America are cyberbullied, and 80 percent of
students who are cyberbullied are also bullied at school" and that various detrimental impacts occur as a
result.

By not addressing off-campus behavior with a nexus to on-campus behavior, this proposed regulation
leaves less serious misconduct unaddressed or left to occur multiple times and/or become more severe,
                                                     4
     EXHIBIT 19
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 336 of 1598
especially if a higher evidentiary standard is also adopted. Overall, it impedes K-12 students ability to
obtain redress for misconduct that is not explicitly related to school activities. Children are not adults and
should not be subjected to sexually-related misconduct without prevention and intervention when off-
campus behavior then carries over to on-campus behavior.

Proposed Regulation Conflicts with Mandated Reporting Requirements
The proposed regulation conflicts with K-12 employees' obligation to report suspected child abuse, which
sexual misconduct can be an indication of, and does not align with K-12 employees' suspected child abuse
mandated reporting responsibilities. For example, an employee could be obligated to report the behavior
to child protective services as suspected child abuse and yet have no obligation to take further steps
regarding the misconduct as a formal complaint for investigation administratively under this rule. The
proposed regulation should take into account that State law may have different, more protective
requirements that conflict with the proposed regulation.

Overly Prescribed and Duplicative Proposed Notification Requirements
The proposed regulation allows school districts to take into account a complainant's wishes whether to
formally investigate and still address restoration of their access to educational programs. The school
district is then required to give written notice to the complainant of rights to pursue a complaint or to file
one later should they desire. Under Title IX and California law, school districts are already required to
notify parties of their rights annually, including procedures for filing complaints. This proposed rule is
one of a series of new forms of notice and is an additional administrative and duplicative measure. Further,
California law also provides additional Title IX related notice requirements. K-12 districts should not
have to provide multiple notices regarding the same law; this is confusing and unnecessary.

Overly Prescriptive Application of Interim Measures
The proposed regulation requires that when providing remedies and an accuser is seeking relief from
contact with the alleged abuser, the relief cannot "burdee the accused. While due process is important,
in the K-12 setting, there are times where the remedy cannot be of equal impact for both parties who are
children. For example, site administrators by State law have discretion to move K-12 students in and out
of classes and in some cases may absolutely have to move a student out of a class away from another
student as an interim safety measure. One party will be "burdenee and the regulations suggest such a
burden could be a violation of Title IX. This hampers a school administrator's ability to make an educated
decision regarding a remedy based on their training and experience. K-12 settings should have more
flexibility in separating students in compulsory education without invoking a violation.

Inconsistent and Overly Prescriptive Requirements Proposed for Title IX Coordinator
Under the proposed regulation, the Title IX Coordinator is required to coordinate the effective
implementation of supportive measures; in the K-12 context supportive measures can be provided and
coordinated by a multitude of other designated staff (e.g., counselors, deans, assistant principals) and are
needed to be in some cases. While it is important for the Title IX Coordinator to assist a school if not
already acting as an administrator in the implementation of Title IX processes at a site, this assistance is
not required and may conflict with job descriptions for the designated Title IX Coordinator at a K-12 site
to also coordinate effective implementation of supportive measures. The Title IX Coordinators at a K-12
school site are not solely working in this capacity, but have other duties (e.g., teacher, assistant principal,
counselor) with specific job descriptions. In some positions, it would be part of their job description to
coordinate such services such as those of a counselor, while in others it would not such as those of a
teacher who can also be designated by the site to be a Title IX Coordinator. Because of the size of a public
school district (e.g., multiple sites with thousands of students, in addition to associated employees) it is
not possible to have one individual act as Title IX Coordinator. School districts are not funded to have one
individual solely responsible for this duty at each site, but instead necessitates that Title IX responsibilities
be shared at every site/level of the K-12 institution. In addition, K-12 districts need more flexibility in

                                                        5
     EXHIBIT 19
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 337 of 1598
determining as to who carries out responsibilities, such as taking into account student choice and comfort
level for check-ins and monitoring, than this proposed regulation allows.

Undermining Student Safety with Proposed Interim Measures Process
Safety is paramount. Remedies that involve immediate safety regardless of findings should be
implemented and should not be contingent upon a lengthy investigation or appeal processes similar to
court proceedings. It is to the benefit of all the parties to minimize further recurrence of allegations or
suggestions of allegations immediately. Educators are in the best position to determine student needs at
the local level, which is echoed in the Federal Commission on School Safety's recent report. An external
agency of non-educators should not dictate when is best to hnplement remedies. While Section 106.44e4
suggests remedies may be implemented immediately, the proposed regulations also seem to suggest
certain remedies should not be decided upon until the investigation is completed and by a party not directly
involved with the primary sources, and therefore less able to determine credibility and/or be familiar with
the documentary evidence. As noted in the recently issued Federal Commission on School Safety Report
(Dec. 2018, at p. 68), "We see victims of bullying and harassment tend to miss more days of school and
are more likely to leave the district when the perpetrators are not removed from school."

Proposed Reodation §106.45
Grievance Procedures for Formal Complaints of Sexual Harassment
Investigations are often initiated by less specific allegations, therefore specific codes of conduct must be
determined as the initial investigation progresses and cannot always be stated upfront with certainty. It is
possible under this proposed regulation that an investigator could have to provide multiple written notices
in addition to those outlined in other proposed regulations throughout each investigation based on this
new requirement.

The proposed regulation requires further notice to parties of grievance procedures upon receipt of
complaints. However, Title IX and State law already require annual proactive notice to parties of
grievance procedures. It is counterintuitive to explain grievance procedures after a formal complaint
requesting initiation of grievance procedures is received when the point of providing proactive notice is
to ensure parties know their rights in advance. This change to the regulations is reactive instead of
proactive requires additional administrative paperwork and is duplicative.

The proposed regulations add parties to the general Title IX notice, such as professional organizations,
which do not have much bearing on K-12 institutions. Members of professional organizations with
obligations under the proposed regulations will already receive their notice as an employee. The proposed
regulations do not clarify how to select appropriate professional organizations, nor whether the
organization has a right of action/standing that warrants the need to provide the organization with separate
notice. The proposed regulations do not clarify whether general notice on the internet serves as notice to
all members of the community, which would include interested organizations.

California law already prescribes uniform grievance procedures in the K-12 setting. The proposed
regulations create an overly prescriptive grievance system in a one-size fits all manner that would create
a dual system. In this way, the proposed regulations are inconsistent with all other federal
nondiscrimination laws and regulations as well as existing State mandated grievance systems where Title
IX is implicated. The proposed regulation should allow for the existing State grievance procedures for
addressing discrimination and harassment to continue as the established grievance system in the K-12
setting.

Cross-examinations by representatives/attorneys of alleged assailants would unnecessarily delay the
investigation and can be a never-ending series of responses and counter-responses. The proposed
regulation allows the parties to dictate what follow-up questions should be asked of the parties in the

                                                     6
     EXHIBIT 19
          Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 338 of 1598
investigation, to submit those questions, and to expect responses in certain timelines. This is not
developmentally appropriate in the K-12 setting when working with issues between children versus adults.

Concerns with Proposed Exchange of Information and Privacy/Confidentiality Violations
The proposed regulation is inappropriate in the K-12 setting as investigative findings involve information
and statements involving children at various developmental levels, due to age and disability. For example,
the due process protections articulated in the proposed regulations could have five year olds (or their
representatives/attorneys) facing off against other five year olds as to the veracity of the allegations and
evidence with responses and counter-responses being exchanged. This is not necessary because: (1) it
does not take into consideration best practices in interviewing and obtaining statements in a
developmentally appropriate manner from children or students with disabilities who are the primary
sources; (2) it creates an air of intimidation and potential further victimization/trauma for the complainant
or reporter and for possible witnesses; (3) the proposed regulation allows confidential student information
to be shared across countless numbers of individuals; (4) an appeal process can address concerns regarding
the investigation without sharing FERPA protected information and overprescribing the investigation
process; and, (5) formal discipline proceedings involving possible exclusion of a student as guided by
State law in the K-12 setting already include significant due process for the accused. The proposed
regulations appear to equate sexual harassment with formal discipline; this is not the case in the K-12
system, where state law may require interventions prior to exclusionary discipline, depending on severity.

The proposed regulation allows for the parties, in preparation for responding to the investigation, to
discuss K-12 student information with others such as the name of the students involved and that they are
alleging sexual misconduct. The trauma, increased risk of retaliation, and FERPA violations from these
disclosures required by the proposed regulations are potentially exponential. The proposed regulation is
unrealistic, unwieldy, and time consuming, as they expressly require a minimum of three individuals to
coordinate efforts under the new grievance procedures as outlined below.

Increased Proposed Administrative Burden
The proposed regulations are overly prescriptive, creating more administrative burdens on the
investigative process without a clear rationale. As an example, as written the proposed regulations would
require the following notifications:
                (1) Provide notice to all parties on the web, in handbooks, etc., including unions and
                professional organizations;
                (2) Provide another notice to all parties after a "formal complaint" is received;
                (3) Provide a notice of rights again if the parties agree to mediate;
                (4) Provide a separate form of notice if the parties agree to informal resolution;
                (5) Ensure sharing all evidence with specific student identifying information electronically
                in a manner that cannot be copied or downloaded by all parties, though parties are free to
                communicate to anyone in relation to the matter in order to corroborate or refute;
                (6) Ensure questions from all parties are submitted to all/relevant parties/representatives;
                (7) Obtain responses from all parties in 10 days and submit the responses to all
                parties/representatives;
                (8) Provide notice of findings to all parties simultaneously.

These prescribed steps create dichotomies in the role of the Title IX Coordinator versus investigator,
versus decision-maker, and dictates that all evidence, whether relevant or not, must be shared with all
parties before inception of the first interview and conclusion of the investigation. Additionally, there is a
contradiction in that all evidence is to be frontloaded to the involved parties and yet interviews are part of
the actual evidence gathering. If a complaint had all the evidence up front there would be no need for an
investigation in the first place. This creates less flexibility and becomes more paper- and process-intensive
in the K-12 setting, rather than considering safety and educational needs.

                                                      7
     EXHIBIT 19
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 339 of 1598
The role of the Title IX Coordinator is, at best, inconsistent in the proposed regulations. As written, the
Title IX Coordinator receives a complaint or initiates a complaint if multiple incidents of harassment by
same respondent are known but does not investigate or make decisions. However, the Title IX
Coordinator must coordinate effective implementation of supportive services in the interim that are equal
in impact to all parties. The Title IX Coordinator does not decide on effective supportive measures until
an investigation is concluded—another decision-maker does this.

Unworkable Proposed Requirement for Information Sharing in an Electronic Format
The proposed regulation dictates that evidence be shared in an electronic format that cannot be duplicated
or shared, which means locating and purchasing such forms of technology regardless of what current
systems institutions are already using, which creates an unfunded and likely unachievable administrative
mandate. The proposed regulation, as drafted, does not address the fact that electronic forms of
communication can easily be captured by taking screenshots using another electronic device such as the
ubiquitous cell phone. It also does not account for the fact that a high poverty district cannot assume that
its K-12 students and families have sufficient technological means to receive information electronically
with sufficient internet access nor would it be developmentally appropriate to conduct such activities with
a child. In the case of children, there is the potential for multiple caregivers per child to be involved with
their respective children, exponentially multiplying the potential unauthorized redisclosures.

States and school districts already have investigation procedures in place and thus, the proposed
regulations create a system that is overly prescriptive and creates a dual system. There is no need to align
administrative enforcement in the K-12 setting with civil litigation and court proceedings as they have
different purposes and outcomes. When school districts are regularly attempting to reduce the impact of
investigations and disciplinary procedures that create a school to prison pipeline, the proposed regulations
take an administrative investigation and exacerbate this effort by equating it to legal proceedings with no
rationale to support such a drastic change.

Contradictory Proposed Standards of Proof
There are contradictory references to standards of proof, asserting the recipient has flexibility in choosing
the standard between preponderance of the evidence (current standard) and clear and convincing evidence
(not a standard used by all States in student discipline). However, in addition to offering school districts
the above choice, the proposed regulations also incompatibly require the standards of proof for an
administrative complaint regarding sex discrimination to align with (1) student disciplinary procedures
involving conduct that could result in similar discipline and (2) grievance procedures involving employees
(who have union contracts in addition to institutional grievance procedures and statutory rights for which
the standard of proof differs from students). The standards are different in the contexts indicated above
and make no sense in K-12 institutions nor should they be collapsed as though they are one and as though
they have the same implications. In K-12 education, the first responsibility is to teach appropriate
behavior. Administrative investigations allow for that outcome. Any exclusion of a student from
compulsory K-12 education already involves significant due process under State laws, which is not
accounted for or acknowledged in the proposed regulations. The proposed regulations provide no
flexibility or deference for existing grievance procedures; they are overly directive and a landmine for
compliance violations.

Administrative investigations in the K-12 setting are intended to be pre-litigation measures to resolve
matters at more local levels for safe, expeditious and less costly resolution. It is not intended to replicate
processes involved in litigation such as discovery and cross-examination whether a hearing is conducted
or not.

Inconsistent Proposed Recordkeeping Requirement
The proposed regulation would require records be maintained for three years, yet the timeline for filing
discrimination complaints with the DOE Office for Civil Rights is six months from when the violation
                                                      8
     EXHIBIT 19
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 340 of 1598
occurred or the complaining party knew of the violation. Further, State laws have prescribed retention of
records timelines that differ. The proposed regulations offer no rationale for establishing this timeframe.

Overly Prescriptive Designation of Three Roles
The proposed regulation requires a separate Title IX Coordinator, investigator and decision-maker. In K-
12 setting, it is possible that a school only has one administrator. Having an investigator-only model, does
not take into consideration that the school administrator may be the Title IX designee at the site, be the
investigator, be the point person that also has to refer (in some cases by State law) students for particular
forms of discipline. In a large institution, a separate Title IX Coordinator cannot physically provide direct
services to every site. Further, if an accused is an employee, the site administrator with line authority is
in the best position to investigate due to confidentiality with personnel issues and may also be the decision-
maker. Ultimately, the site administrator has final responsibility for compliance at a site in the K-12
setting. The site administrator should not be precluded from being the Title IX Coordinator for that site,
a knowledgeable investigator familiar with school district policy and the school community, and a
decision-maker, which are all typical functions described in a site administrator's job description. Under
the proposed regulations, a separate decision-maker that is not involved in any of the underlying primary
investigation makes decisions about how to proceed with the investigative findings. Under State laws,
site administrators are obligated to address, investigate and intervene regarding complaints of
discrimination, including following established disciplinary procedures, if applicable. Discipline that
involves exclusion (such as expulsion) already has specific requirements for standards of evidence and
due process under State law. This would create a conflicting process that would not be the same as that
for other disciplinary proceedings, further exacerbating unequal treatment.

Conclusion
The proposed regulations establish quasi-litigation processes at odds with administrative complaint
procedures in all other nondiscrimination contexts for K-12 students. The overly prescriptive designations
and procedures will lead to school officials focusing on "avoiding legal jeopardy rather than achieving
school safety," to quote the recent Final Report of the Federal Commission on School Safety (Dec. 2018,
at 69). The same report noted, that overly prescriptive federal guidance can "undercut the ability of local
officials to address the impact of disciplinary matters on school safety." Therefore, we respectfully request
that local solutions and existing state procedures remain in place.

L.A. Unified's mission is to ensure academic achievement so that each and every student graduates college
and career ready. However, in order for students to thrive and ultimately graduate, they must feel safe,
cared for, connected and respected. The proposed rule will impair L.A. Unified's goal by not only
impacting how sexual harassment complaints are handled, but it will also have far-reaching consequences
on student safety, school climate, and achievement. If the proposed regulations are adopted, K-12 schools
will likely see a reduction in the reporting of sexual harassment, unwieldy compliance obligations for
multiple student misconduct issues, and ultimately a climate which would allow lesser level misconduct
of this nature to fester unchecked. Because of these reasons, we strongly oppose the proposed regulations
and request that they be withdrawn in its entirety.




Austin Beutner
Superintendent




     EXHIBIT 19
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 341 of 1598




                  EXHIBIT 20
               Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 342 of 1598




        January 28, 2019

        The Honorable Betsy DeVos
        Secretary
                                                                                                                     SEATTLE
        Kenneth Marcus                                                                                               PUBLIC
        Assistant Secretary for Civil Rights                                                                         SCHOOLS
        U.S. Department of Education
        400 Maryland Avenue, S.W.
        Washington, D.C. 20202

        Dear Secretary DeVos and Assistant Secretary Marcus,

        As Superintendent of Seattle Public Schools (SPS), I am writing to you on behalf of the members
        of our community to detail concerns that have been raised within SPS regarding the U.S.
        Department of Education's (Department) proposed changes to 34 C.F.R. Part 106, the regulation
        implementing Title IX of the Education Amendments of 1972 (Title IX). SPS is the largest
        school district in Washington state, currently serving over 52,000 public school students at 103
        schools. SPS has a deep commitment to every student's journey — to ensure that each student will
        graduate ready for college, career, and life.

        Although the proposed changes purport to "provide appropriate standards for how recipients
        must respond to incidents of sexual harassment," the majority of changes were not written with a
        clear understanding of their application in a Pre-Kindergarten to 12th grade (PreK -12) public
        school environment such as SPS. Among other things, the proposed changes do not appear to be
        trauma-informed, do not take into consideration developmental norms or markers thereby not
        being age-appropriate, and do not consider the obligations that arise in a PreK-12 setting based
        on other federal regulations (i.e. Section 504 of the Rehabilitation Act of 1983; the Individuals
        with Disabilities Education Act) when addressing incidents impacting students with disabilities.

        It is apparent that the proposed changes were written with an emphasis on detailing a formal
        adjudicative process to determine accountability and responsibility for behavior in a college or
        university setting. In that regard, since Title IX also applies in a PreK-12 educational context, the
        proposed regulations need to recognize that our core work as educators in this setting is to
        support students and student learning. To that end, we fully embrace our responsibility to provide
        safe and civil school environments free from discrimination, including discrimination on the
        basis of sex.

       However, our objective when addressing alleged student misconduct likely has significant
       differences than post-secondary settings. We focus our efforts to find educationally and
       behaviorally sound methods and interventions to appropriately modify student behavior, not to
       develop and enforce quasi-judicial processes. As a result, any proposed revision to the Title IX
       regulation that seeks to provide appropriate standards on how to respond to incidents and formal
       complaints of sexual harassment must reflect educationally-based responses to these types of



   OFFICE OF THE   John Stanford Center for Educational Excellence     2445 3rd Avenue South 98134     www.seattleschools.org
SUPERINTENDENT     Mailing Address: MS 32-150 PO Box 34165           Seattle, WA 98124.1165   Tel: 206.252.0167
          EXHIBIT 20
          Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 343 of 1598




reports in a PreK-12 setting, even including those instances when an individual files a formal
complaint.

While more specific detail is provided in the attached document regarding potential impact of the
proposed changes within a PreK-12 setting, some clear examples that the proposed changes
clearly failed to consider a PreK-12 educational setting are as follows:

      •   According to the proposed regulations, a parent/guardian has no standing to submit a
          complaint on behalf their aggrieved child. See proposed section I 06.44(e)(2).
          Specifically, the proposed regulation defines a complainant only as an individual who is
          the victim of conduct that could constitute sexual harassment or the recipient's Title IX
          Coordinator.

      •   Proposed section 106.45(b)(3)(viii), which requires the organization provide both parties
          equal opportunity to inspect and review any evidence obtained as a part of the
          investigation, does not consider the potential FERPA violations inherent in school district
          staff disclosing the educational records, such as disciplinary records, Section 504 Plans,
          or Individualized Education Plans, of one party to the other party. I confirmed with our
          district staff who conduct these types of investigations that a student's educational record
          does constitute evidentiary material relevant to an investigation.

     •    While the proposed section 106.45(b)(v) does not require a live hearing in a PreK-I2
          setting, the requirement in 106.45(b)(vi) that the decision-maker, who must be different
          from the Title IX Coordinator, ask each party and any witnesses any relevant questions
          and follow-up questions - and this action occurs subsequent to allowing the parties to
          provide responses to the investigative report does not consider the amount of time this
          process takes. This is more reflective of an adversarial adjudicative process. Our school
          district places an emphasis on restorative practices that are shown to be both more
          effective at addressing student misconduct in the PreK-12 educational setting; and, most
          importantly, restorative practices are less likely to involve implicit biases in their
          implementation.

Consequently, on behalf of Seattle Public Schools, I request that the Department carefully
consider input from public school districts and revisit its proposed changes to the Title IX
regulation for the reasons stated above and in the attached document. Any changes to the Title
IX regulation must fully consider its application to a PreK-12 public school environment, not just
to the post-secondary educational context. The Department's failure to fully consider the impact
to school districts like ours across the country lends itself to more confusion, not less.

     cerely,

    .S24AAtz..S
Denise Juneau
Superintendent
Seattle Public Schools




2
    EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 344 of 1598




  In the enclosed document, Seattle Public Schools has highlighted in yellow the

  specific provisions in the proposed regulation where we have comments or questions.

  Our comment or question is then written below the yellow highlighted portion and is

  highlighted in blue.

  ~ Superintendent Denise Juneau

  Seattle Public Schools




                                            1
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 345 of 1598



  For the reasons discussed in the preamble, the Secretary proposes to amend part 106 of

  title 34 of the Code of Federal Regulations as follows:

  PART 106—NONDISCRIMINATION ON THE BASIS OF SEX IN EDUCATION

  PROGRAMS OR ACTIVITIES RECEIVING FEDERAL FINANCIAL ASSISTANCE

         1. The authority citation for part 106 continues to read as follows:

         Authority: 20 U.S.C. 1681 et seq., unless otherwise noted.

         2. Section 106.3 is amended by revising the title and paragraph (a) to read as

  follows:

  § 106.3 Available remedies

         (a) Remedial action. If the Assistant Secretary finds that a recipient has violated

  this part, such recipient shall take such remedial action as the Assistant Secretary deems

  necessary to remedy the violation, which shall not include assessment of damages against

  the recipient. Nothing herein prohibits the Assistant Secretary from deeming necessary

  equitable relief to remedy a violation of this part.

  *****

         3. Section 106.6 is amended by revising the title and adding paragraphs (d), (e)

  and (f) to read as follows:

  § 106.6 Effect of other requirements and preservation of rights.

  *****

         (d) Constitutional protections. Nothing in this part requires a recipient to:

         (1) Restrict any rights that would otherwise be protected from government action

  by the First Amendment of the U.S. Constitution;




                                               2
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 346 of 1598




         (2) Deprive a person of any rights that would otherwise be protected from

  government action under the Due Process Clauses of the Fifth and Fourteenth

  Amendments of the U.S. Constitution; or

         (3) Restrict any other rights guaranteed against government action by the U.S.

  Constitution.

         (e) Effect of Section 444 of General Education Provisions Act (GEPA)/Family

  Educational Rights and Privacy Act (FERPA), 20 U.S.C. 1232g and 34 CFR Part 99.

  The obligation to comply with this part is not obviated or alleviated by the FERPA statute

  or regulations.

         (f) Title VII of the Civil Rights Act of 1964. Nothing in this part shall be read in

  derogation of an employee’s rights under title VII of the Civil Rights Act of 1964, 42

  U.S.C. 2000e et seq. or any regulations promulgated thereunder.

  *****

         4. Section 106.8 is revised to read as follows:

  § 106.8 Designation of coordinator, dissemination of policy, and adoption of

  grievance procedures.

         (a) Designation of coordinator. Each recipient must designate at least one

  employee to coordinate its efforts to comply with its responsibilities under this part. The

  recipient must notify all its students and employees of the name or title, office address,

  electronic mail address, and telephone number of the employee or employees designated

  pursuant to this paragraph.

         (b) Dissemination of policy.




                                              3
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 347 of 1598




         (1) Notification of policy. Each recipient must notify applicants for admission and

  employment, students, employees, and all unions or professional organizations holding

  collective bargaining or professional agreements with the recipient that it does not

  discriminate on the basis of sex in the education program or activity that it operates, and

  that it is required by title IX and this part not to discriminate in such a manner. Such

  notification must state that the requirement not to discriminate in the education program

  or activity extends to employment and admission (unless Subpart C does not apply to the

  recipient) and that inquiries about the application of title IX and this part to such recipient

  may be referred to the employee designated pursuant to section 106.8(a), to the Assistant

  Secretary, or both.

         (2) Publications.

         (i) Each recipient must prominently display a statement of the policy described in

  paragraph (b)(1) of this section on its website, if any, and in each handbook or catalog

  that it makes available to persons entitled to a notification under paragraph (b)(1) of this

  section.

         (ii) A recipient must not use or distribute a publication stating that the recipient

  treats applicants, students, or employees differently on the basis of sex except as such

  treatment is permitted by this part.

         (c) Adoption of grievance procedures. A recipient must adopt and publish

  grievance procedures that provide for the prompt and equitable resolution of student and

  employee complaints alleging any action that would be prohibited by this part and of

  formal complaints as defined in section 106.44(e)(5). A recipient must provide notice of




                                               4
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 348 of 1598




  the recipient’s grievance procedures, including how to report sex discrimination and how

  to file or respond to a complaint of sex discrimination, to students and employees.

            (d) Application. The requirements that a recipient adopt a policy and grievance

  procedures as described in this section apply only to exclusion from participation, denial

  of benefits, or discrimination on the basis of sex occurring against a person in the United

  States.

  *****

            5. Section 106.9 is removed and reserved.

            6. Section 106.12 is amended by revising paragraph (b) to read as follows:

   *****

            (b) Assurance of exemption. An educational institution that seeks assurance of the

  exemption set forth in paragraph (a) of this section may do so by submitting in writing to

  the Assistant Secretary a statement by the highest ranking official of the institution,

  identifying the provisions of this part that conflict with a specific tenet of the religious

  organization. An institution is not required to seek assurance from the Assistant Secretary

  in order to assert such an exemption. In the event the Department notifies an institution

  that it is under investigation for noncompliance with this part and the institution wishes to

  assert an exemption set forth in paragraph (a) of this section, the institution may at that

  time raise its exemption by submitting in writing to the Assistant Secretary a statement by

  the highest ranking official of the institution, identifying the provisions of this part which

  conflict with a specific tenet of the religious organization, whether or not the institution

  had previously sought assurance of the exemption from the Assistant Secretary.

  *****



                                                5
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 349 of 1598




         7. Subpart D—Discrimination on the Basis of Sex in Education Program or

  Activities Prohibited is amended by adding sections 106.44 and 106.45 to read as

  follows:

  § 106.44 Recipient’s response to sexual harassment.

         (a) General. A recipient with actual knowledge of sexual harassment in an

  education program or activity of the recipient against a person in the United States must

  respond in a manner that is not deliberately indifferent. A recipient is deliberately

  indifferent only if its response to sexual harassment is clearly unreasonable in light of the

  known circumstances. – Seattle Public Schools comment/question: The use of the

  “deliberate indifference” standard lacks any clarity, thereby producing a vague and

  unworkable standard as compared against the now rescinded OCR guidance, which

  stated, in essence, that the obligation of a recipient was to stop any harassing

  behavior, prevent recurrence of harassing behavior, and remedy any effects of

  harassing behavior experienced by a complainant or aggrieved student.

         (b) Specific circumstances.

         (1) A recipient must follow procedures consistent with section 106.45 in response

  to a formal complaint. If the recipient follows procedures (including implementing any

  appropriate remedy as required) consistent with section 106.45 in response to a formal

  complaint, the recipient’s response to the formal complaint is not deliberately indifferent

  and does not otherwise constitute discrimination under title IX. Seattle Public Schools

  comment/question - What standard of assessing whether a recipient’s response was

  not deliberately indifferent if an aggrieved party chooses not to use the formal

  complaint process? There should be a way of providing a minimum standard to

  responding to any report of alleged sexually harassing behavior irrespective of

                                              6
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 350 of 1598



  whether a party uses a formal or informal complaint process. Again, previous

  guidance from OCR offered a standard by which a recipient could develop effective

  responses to reports of alleged sexual harassment.

         (2) When a recipient has actual knowledge regarding reports by multiple

  complainants of conduct by the same respondent that could constitute sexual harassment,

  the Title IX Coordinator must file a formal complaint. If the Title IX Coordinator files a

  formal complaint in response to the reports, and the recipient follows procedures

  (including implementing any appropriate remedy as required) consistent with section

  106.45 in response to the formal complaint, the recipient’s response to the reports is not

  deliberately indifferent.

         (3) For institutions of higher education, a recipient is not deliberately indifferent

  when in the absence of a formal complaint the recipient offers and implements supportive

  measures designed to effectively restore or preserve the complainant’s access to the

  recipient’s education program or activity. Seattle Public Schools comment/question –

  Are public PreK-12 educational institutions not being offered same standard by

  which to respond to informal complaints? At the time supportive measures are offered,

  the recipient must in writing inform the complainant of the right to file a formal

  complaint at that time or a later date, consistent with other provisions of this part.

         (4) If paragraphs (b)(1) through (b)(3) of this section are not implicated, a

  recipient with actual knowledge of sexual harassment in an education program or activity

  of the recipient against a person in the United States must, consistent with paragraph (a)

  of this section, respond in a manner that is not deliberately indifferent. A recipient is

  deliberately indifferent only if its response to sexual harassment is clearly unreasonable

  in light of the known circumstances.

                                               7
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 351 of 1598



          (5) The Assistant Secretary will not deem a recipient’s determination regarding

  responsibility to be evidence of deliberate indifference by the recipient merely because

  the Assistant Secretary would have reached a different determination based on an

  independent weighing of the evidence.

          (c) Emergency removal. Nothing in this section precludes a recipient

  from removing a respondent from the recipient’s education program or activity

  on an emergency basis, provided that the recipient undertakes an

  individualized safety and risk analysis, determines that an immediate threat to

  the health or safety of students or employees justifies removal, and provides

  the respondent with notice and an opportunity to challenge the decision

  immediately following the removal. This provision shall not be construed to

  modify any rights under the Individuals with Disabilities Education Act,

  Section 504 of the Rehabilitation Act of 1973, or title II of the Americans with

  Disabilities Act.

          (d) Administrative leave. Nothing in this section precludes a recipient from

  placing a non-student employee respondent on administrative leave during the pendency

  of an investigation.

          (e) Definitions. As used in this part:

          (1) Sexual harassment means:

          (i) An employee of the recipient conditioning the provision of an aid, benefit, or

  service of the recipient on an individual’s participation in unwelcome sexual conduct;

          (ii) Unwelcome conduct on the basis of sex that is so severe, pervasive, and

  objectively offensive that it effectively denies a person equal access to the recipient’s

  education program or activity; or


                                                   8
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 352 of 1598



         (iii) Sexual assault, as defined in 34 CFR 668.46(a). Seattle Public Schools
               comment – referring to 34 CFR 668.46(a) evidences the Department’s
               emphasis on the proposed revision of the regulation to post-secondary
               institutions because this provision references the Clery Act, which does
               not apply to recipients that are PreK-12 educational settings.

         (2) Complainant means an individual who has reported being the victim of

  conduct that could constitute sexual harassment, or on whose behalf the Title IX

  Coordinator has filed a formal complaint. Seattle Public Schools comment/question –

  This definition does not give parents/guardians standing to file a formal complaint

  on behalf of their minor child, as most students in PreK-12 educational setting are

  under the age of eighteen. Again, this evidences the proposed changes were made

  with an emphasis on post-secondary recipients and not elementary/secondary

  recipients. For purposes of this subsection, the person to whom the individual has

  reported must be the Title IX Coordinator or another person to whom notice of sexual

  harassment results in the recipient’s actual knowledge under section 106.44(e)(6).

         (3) Respondent means an individual who has been reported to be the perpetrator

  of conduct that could constitute sexual harassment.

         (4) Supportive measures means non-disciplinary, non-punitive individualized

  services offered as appropriate, as reasonably available, and without fee or charge to the

  complainant or the respondent before or after the filing of a formal complaint or where no

  formal complaint has been filed. Such measures are designed to restore or preserve access

  to the recipient’s education program or activity, without unreasonably burdening the

  other party; protect the safety of all parties and the recipient’s educational environment;

  and deter sexual harassment. Supportive measures may include counseling, extensions of

  deadlines or other course-related adjustments, modifications of work or class schedules,

  campus escort services, mutual restrictions on contact between the parties, changes in

                                              9
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 353 of 1598



  work or housing locations, leaves of absence, increased security and monitoring of

  certain areas of the campus, and other similar measures. The recipient must maintain as

  confidential any supportive measures provided to the complainant or respondent, to the

  extent that maintaining such confidentiality would not impair the ability of the institution

  to provide the supportive measures. The Title IX Coordinator is responsible for

  coordinating the effective implementation of supportive measures.

         (5) Formal complaint means a document signed by a complainant or by the Title

  IX Coordinator alleging sexual harassment against a respondent about conduct within its

  education program or activity and requesting initiation of the recipient’s grievance

  procedures consistent with section 106.45. Seattle Public Schools comment/question –

  See statement above regarding the provision defining complainant: students who

  are minor children may not have the capability to complete or sign a legal

  document. By this provision, they are seemingly not given the opportunity to

  submit a formal complaint unless they have the legal capacity to pursue formal

  processes. It seems unfair to minor students that their only option would be having

  the Title IX Coordinator file a complaint on their behalf.

         (6) Actual knowledge means notice of sexual harassment or allegations of sexual

  harassment to a recipient’s Title IX Coordinator or any official of the recipient who has

  authority to institute corrective measures on behalf of the recipient, or to a teacher in the

  elementary and secondary context with regard to student-on-student harassment. Seattle

  Public Schools comment/question – By limiting the type of staff member who can

  be a responsible employee with actual knowledge in the elementary and secondary

  context again speaks to a lack of understanding of the other types of staff members

  – not just teachers – who come into contact with students on a regular basis. For

                                               10
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 354 of 1598



  example, school counselors, school psychologists, school nurses, to name a few, are

  also certificated staff members who by law have an obligation to report to law

  enforcement or child protective services allegations of abuse, including sexual

  violence, toward students. This provision does not recognize their professional

  obligation to ensure the safety and well-being of students in PreK-12 educational

  context. Imputation of knowledge based solely on respondeat superior or constructive

  notice is insufficient to constitute actual knowledge. This standard is not met when the

  only official of the recipient with actual knowledge is also the respondent. Seattle

  Public Schools question/comment – We hold our staff members to high

  expectations in their behavior toward students, parents, and other staff members.

  In that regard, our district should rightfully be held accountable for any staff

  member who engages in alleged misconduct, including sexual harassment, toward

  another individual within our environment. The notice to act appropriately,

  including the obligation to not act in a discriminatory or harassing manner, is

  conveyed to all staff members during their onboarding. To relieve a recipient of an

  obligation to ensure its staff members act with the highest degree of

  professionalism – and in fact, giving a staff member the ability to perpetrate

  sexual harassment by allowing them to hide the information – does not serve the

  purpose of ensuring a safe, civil educational or work environment free from

  prohibited discrimination or harassment. The Department should, thereby, also

  take a stand to have recipients hold their staff members to high expectations, not

  be the entity to lower expectations regarding professional conduct by a recipient’s

  staff. The mere ability or obligation to report sexual harassment does not qualify an

  employee, even if that employee is an official, as one who has authority to institute


                                              11
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 355 of 1598



  corrective measures on behalf of the recipient.

  § 106.45 Grievance procedures for formal complaints of sexual harassment.

         (a) Discrimination on the basis of sex. A recipient’s treatment of a complainant in

  response to a formal complaint of sexual harassment may constitute discrimination on the

  basis of sex under title IX. A recipient’s treatment of the respondent may also constitute

  discrimination on the basis of sex under title IX.

         (b) Grievance procedures. For the purpose of addressing formal complaints of

  sexual harassment, grievance procedures must comply with the requirements of this

  section.

         (1) Basic requirements for grievance procedures. Grievance procedures must—

         (i) Treat complainants and respondents equitably. An equitable resolution for a

  complainant must include remedies where a finding of responsibility for sexual

  harassment has been made against the respondent; such remedies must be designed to

  restore or preserve access to the recipient’s education program or activity. An equitable

  resolution for a respondent must include due process protections before any disciplinary

  sanctions are imposed;

         (ii) Require an objective evaluation of all relevant evidence – including both

  inculpatory and exculpatory evidence – and provide that credibility determinations may

  not be based on a person’s status as a complainant, respondent, or witness;

         (iii) Require that any individual designated by a recipient as a coordinator,

  investigator, or decision-maker not have a conflict of interest or bias for or against

  complainants or respondents generally or an individual complainant or respondent. A

  recipient must ensure that coordinators, investigators, and decision-makers receive

  training on both the definition of sexual harassment and how to conduct an investigation

                                               12
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 356 of 1598



  and grievance process, including hearings, if applicable, that protect the safety of

  students, ensure due process protections for all parties, and promote accountability. Any

  materials used to train coordinators, investigators, or decision-makers may not rely on sex

  stereotypes and must promote impartial investigations and adjudications of sexual

  harassment;

         (iv) Include a presumption that the respondent is not responsible for the alleged

  conduct until a determination regarding responsibility is made at the conclusion of the

  grievance process;

         (v) Include reasonably prompt timeframes for conclusion of the grievance

  process, including reasonably prompt timeframes for filing and resolving appeals if the

  recipient offers an appeal, and a process that allows for the temporary delay of the

  grievance process or the limited extension of timeframes for good cause with written

  notice to the complainant and the respondent of the delay or extension and the reasons for

  the action. Good cause may include considerations such as the absence of the parties or

  witnesses, concurrent law enforcement activity, or the need for language assistance or

  accommodation of disabilities;

         (vi) Describe the range of possible sanctions and remedies that the recipient may

  implement following any determination of responsibility;

         (vii) Describe the standard of evidence to be used to determine responsibility;

         (viii) Include the procedures and permissible bases for the complainant and

  respondent to appeal if the recipient offers an appeal; and

         (ix) Describe the range of supportive measures available to complainants and

  respondents.

         (2) Notice of allegations.

                                              13
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 357 of 1598



          (i) Notice upon receipt of formal complaint. Upon receipt of a formal complaint, a

  recipient must provide the following written notice to the parties who are known:

          (A) Notice of the recipient’s grievance procedures.

          (B) Notice of the allegations constituting a potential violation of the recipient’s

  code of conduct, including sufficient details known at the time and with sufficient time to

  prepare a response before any initial interview. Sufficient details include the identities of

  the parties involved in the incident, if known, the specific section of the recipient’s code

  of conduct allegedly violated, the conduct allegedly constituting sexual harassment under

  this part and under the recipient’s policy, and the date and location of the alleged

  incident, if known. The written notice must include a statement that the respondent is

  presumed not responsible for the alleged conduct and that a determination regarding

  responsibility is made at the conclusion of the grievance process. The written notice must

  also inform the parties that they may request to inspect and review evidence under

  paragraph (b)(3)(viii) of this section and inform the parties of any provision in the

  recipient’s code of conduct that prohibits knowingly making false statements or

  knowingly submitting false information during the grievance process.

         (ii) Ongoing notice requirement. If, in the course of an investigation, the recipient

  decides to investigate allegations not included in the notice provided pursuant to

  paragraph (b)(2)(i)(B) of this section, the recipient must provide notice of the additional

  allegations to the parties, if known.

         (3) Investigations of a formal complaint. The recipient must investigate the

  allegations in a formal complaint. If the conduct alleged by the complainant would not

  constitute sexual harassment as defined in section 106.44(e) even if proved or did not

  occur within the recipient’s program or activity, the recipient must dismiss the formal

                                               14
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 358 of 1598



  complaint with regard to that conduct. When investigating a formal complaint, a recipient

  must—

             (i) Ensure that the burden of proof and the burden of gathering evidence sufficient

  to reach a determination regarding responsibility rest on the recipient and not on the

  parties;

             (ii) Provide equal opportunity for the parties to present witnesses and other

  inculpatory and exculpatory evidence;

             (iii) Not restrict the ability of either party to discuss the allegations under

  investigation or to gather and present relevant evidence;

             (iv) Provide the parties with the same opportunities to have others present during

  any grievance proceeding, including the opportunity to be accompanied to any related

  meeting or proceeding by the advisor of their choice, and not limit the choice of advisor

  or presence for either the complainant or respondent in any meeting or grievance

  proceeding; however, the recipient may establish restrictions regarding the extent to

  which the advisor may participate in the proceedings, as long as the restrictions apply

  equally to both parties;

             (v) Provide to the party whose participation is invited or expected written notice

  of the date, time, location, participants, and purpose of all hearings, investigative

  interviews, or other meetings with a party, with sufficient time for the party to prepare to

  participate;

             (vi) For recipients that are elementary and secondary schools, the recipient’s

  grievance procedure may require a live hearing. With or without a hearing, the decision-

  maker must, after the recipient has incorporated the parties’ responses to the investigative

  report under paragraph (b)(3)(ix) of this section, ask each party and any witnesses any

                                                   15
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 359 of 1598



  relevant questions and follow-up questions, including those challenging credibility, that a

  party wants asked of any party or witnesses. If no hearing is held, the decision-maker

  must afford each party the opportunity to submit written questions, provide each party

  with the answers, and allow for additional, limited follow-up questions from each party.

  With or without a hearing, all such questioning must exclude evidence of the

  complainant’s sexual behavior or predisposition, unless such evidence about the

  complainant’s sexual behavior is offered to prove that someone other than the respondent

  committed the conduct alleged by the complainant, or if the evidence concerns specific

  incidents of the complainant’s sexual behavior with respect to the respondent and is

  offered to prove consent. The decision-maker must explain to the party proposing the

  questions any decision to exclude questions as not relevant; Seattle Public Schools

  question/comment – The use of an adversarial process in all aspects of responding to

  a formal complaint does not take into consideration the context of the PreK-12

  educational setting. The amount of time this process would take limits the ability of

  PreK-12 educators to align corrective measures to student behavior. That is, in

  order to effectuate a positive change in student behavior, the student must

  understand the relationship between the misconduct and the corrective action. If

  too much time passes, there is less chance effective change of student behavior can

  occur. The adjudicative process that is being required even though this provision is

  being asserted as applying to elementary and secondary school setting, is more

  appropriate in post-secondary settings where the parties have higher and more

  nuanced cognitive functioning, and where timely action to align student conduct

  with corrective action is not generally expected (as is the case when dealing with

  young children).


                                             16
EXHIBIT 20
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 360 of 1598



           (vii) For institutions of higher education, the recipient’s grievance procedure must

   provide for a live hearing. At the hearing, the decision-maker must permit each party to

   ask the other party and any witnesses all relevant questions and follow-up questions, including

   those challenging credibility. Such cross-examination at a hearing must be conducted by the

   party’s advisor of choice, notwithstanding the discretion of the recipient under subsection

   106.45(b)(3)(iv) to otherwise restrict the extent to which advisors may participate in the

   proceedings. If a party does not have an advisor present at the hearing, the recipient must provide

   that party an advisor aligned with that party for to conduct cross-examination. All cross-

   examination must exclude evidence of the complainant’s sexual behavior or predisposition,

   unless such evidence about the complainant’s sexual behavior is offered to prove that someone

   other than the respondent committed the conduct alleged by the complainant, or if the evidence

   concerns specific incidents of the complainant’s sexual behavior with respect to the respondent

   and is offered to prove consent. At the request of either party, the recipient must provide for

   cross-examination to occur with the parties located in separate rooms with technology enabling

   the decision- maker and parties to simultaneously see and hear the party answering questions. The

   decision-maker must explain to the party’s advisor asking cross-examination questions any

   decision to exclude questions as not relevant. If a party or witness does not submit to cross-

   examination at the hearing, the decision-maker must not rely on any statement of that party or

   witness in reaching a determination regarding responsibility;

           (viii) Provide both parties an equal opportunity to inspect and review any

   evidence obtained as part of the investigation that is directly related to the allegations

   raised in a formal complaint, including the evidence upon which the recipient does not

   intend to rely in reaching a determination regarding responsibility, so that each party can

   meaningfully respond to the evidence prior to conclusion of the investigation. Seattle

   Public Schools comment/question – In revision 106.6(e) above, the proposed

  regulation states that FERPA prohibitions against disclosing students’ educational
                                         17
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 361 of 1598



  records does not obviate or alleviate a recipients obligations to respond in

  accordance with the Title IX regulation. 106.45(viii) requires as a part of formal

  complaint investigation the disclosure of evidentiary material to parties to give

  them an ability to meaningfully respond. In a PreK-12 educational context,

  evidentiary material gathered as a part of investigation oftentimes includes a

  student’s disciplinary and educational record (i.e. Section 504 Plan, Individual

  Education Plan developed pursuant to IDEA), as determinations whether

  manifestations of a student’s disability played a role in the behavior being exhibited

  are a part of deciding responsibility. This provision requires an elementary and

  secondary school to release this private information to a non-parent. While the

  proposed revision is asserting that FERPA would not apply, other federal

  provisions (e.g. IDEA) and state privacy protections (e.g. Washington state

  constitutional protections regarding privacy) would likely apply. Prior to completion

  of the investigative report, the recipient must send to each party and the party’s advisor, if any,

  the evidence subject to inspection and review in an electronic format, such as a file sharing

  platform, that restricts the parties and advisors from downloading or copying the evidence, and

  the parties shall have at least ten days to submit a written response, which the investigator will

  consider prior to completion of the investigative report. The recipient must make all such

  evidence subject herein to the parties’ inspection and review available at any hearing to give each

  party equal opportunity to refer to such evidence during the hearing, including for purposes of

  cross- examination; and

           (ix) Create an investigative report that fairly summarizes relevant evidence and,

  at least ten days prior to a hearing (if a hearing is required under section 106.45) or other

  time of determination regarding responsibility, provide a copy of the report to the parties

  for their review and written response. Seattle Public Schools comment/question – The

                                                   18
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 362 of 1598



  allowance of the parties to review and provide responses to an investigative report

  serves to extend the timeframe to complete an investigation and impairs a PreK-12

  recipient’s ability to effectuate meaningful changes to student behavior, if found to

  be misconduct. Moreover, for those school districts that have a limited number of

  schools, parties may sometimes have to remain in the same school building. This

  “battle of responses” as a part of the adjudicative process fosters more hostility, not

  less, between the parties, where there is a high likelihood that they will remain

  within the same public school district. The Department needs to be more thoughtful

  regarding the impact of an adversarial process within the PreK-12 educational

  context and look to provide and detail restorative justice options that align with

  best practices for effectively responding to sexual assault or sexual violence.

         (4) Determination regarding responsibility.

         (i) The decision-maker(s), who cannot be the same person(s) as the Title IX

  Coordinator or the investigator(s), must issue a written determination regarding

  responsibility. To reach this determination, the recipient must apply either the

  preponderance of the evidence standard or the clear and convincing evidence standard,

  although the recipient may employ the preponderance of the evidence standard only if the

  recipient uses that standard for conduct code violations that do not involve sexual

  harassment but carry the same maximum disciplinary sanction. The recipient must also

  apply the same standard of evidence for complaints against students as it does for

  complaints against employees, including faculty.

         (ii) The written determination must include—

         (A) Identification of the section(s) of the recipient’s code of conduct alleged to

  have been violated;

                                              19
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 363 of 1598



          (B) A description of the procedural steps taken from the receipt of the complaint

  through the determination, including any notifications to the parties, interviews with

  parties and witnesses, site visits, methods used to gather other evidence, and hearings

  held;

          (C) Findings of fact supporting the determination;

          (D) Conclusions regarding the application of the recipient’s policy to the facts;

          (E) A statement of, and rationale for, the result as to each allegation, including a

  determination regarding responsibility, any sanctions the recipient imposes on the

  respondent, and any remedies provided by the recipient to the complainant designed to

  restore or preserve access to the recipient’s education program or activity; Seattle

  Public Schools comment/question – Disclosure of sanctions imposed against a

  respondent may be violative of student privacy protections within federal and

  state provisions or privacy protections of respondent staff members afforded by

  federal and state employment laws.

          (F) The recipient’s procedures and permissible bases for the complainant and

  respondent to appeal, if the recipient offers an appeal.

          (iii) The recipient must provide the written determination to the parties

  simultaneously. If the recipient does not offer an appeal, the determination regarding

  responsibility becomes final on the date that the recipient provides the parties with the

  written determination. If the recipient offers an appeal, the determination regarding

  responsibility becomes final at either the conclusion of the appeal process, if an appeal is

  filed, or, if an appeal is not filed, the date on which an appeal would no longer be

  considered timely;

          (5) Appeals. A recipient may choose to offer an appeal. If a recipient offers an

                                               20
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 364 of 1598



   appeal, it must allow both parties to appeal. In cases where there has been a finding of

   responsibility, although a complainant may appeal on the ground that the remedies are not

   designed to restore or preserve the complainant’s access to the recipient’s education program or

   activity, a complainant is not entitled to a particular sanction against the respondent. As to all

   appeals, the recipient must: (i) notify the other party in writing when an appeal is filed and

   implement appeal procedures equally for both parties; (ii) ensure that the appeal decision-maker

   is not the same person as any investigator(s) or decision- maker(s) that reached the determination

   of responsibility; (iii) ensure that the appeal decision-maker complies with the standards set forth

   in section 106.45(b)(1)(iii); (iv) give both parties a reasonable, equal opportunity to submit a

   written statement in support of, or challenging, the outcome; (v) issue a written decision

   describing the result of the appeal and the rationale for the result; and (vi) provide the written

   decision simultaneously to both parties.

          (6) Informal resolution. At any time prior to reaching a determination regarding

  responsibility the recipient may facilitate an informal resolution process, such as

  mediation, that does not involve a full investigation and adjudication, provided that the

  recipient--

          (i) Provides to the parties a written notice disclosing--

          (A) The allegations;

          (B) The requirements of the informal resolution process including the

  circumstances under which it precludes the parties from resuming a formal

  complaint arising from the same allegations, if any; and any consequences resulting

  from participating in the informal resolution process, including the records that will

  be maintained or could be shared; and

          (ii) Obtains the parties’ voluntary, written consent to the informal resolution

  process.

                                                   21
EXHIBIT 20
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 365 of 1598



         (7) Recordkeeping.

         (i) A recipient must create, make available to the complainant and respondent, and

  maintain for a period of three years records of--

         (A) Each sexual harassment investigation including any determination regarding

  responsibility, any disciplinary sanctions imposed on the respondent, and any remedies

  provided to the complainant designed to restore or preserve access to the recipient’s

  education program or activity;

         (B) Any appeal and the result therefrom;

         (C) Informal resolution, if any; and

         (D) All materials used to train coordinators, investigators, and decision-makers

  with regard to sexual harassment.

         (ii) A recipient must create and maintain for a period of three years records of any

  actions, including any supportive measures, taken in response to a report or formal

  complaint of sexual harassment. In each instance, the recipient must document the basis

  for its conclusion that its response was not clearly unreasonable, and document that it has

  taken measures designed to restore or preserve access to the recipient’s educational

  program or activity. The documentation of certain bases or measures does not limit the

  recipient in the future from providing additional explanations or detailing additional

  measures taken.




                                                22
EXHIBIT 20
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 366 of 1598




                  EXHIBIT 21
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 367 of 1598




[Docket ID ED-2018-OCR-0064]

January 22, 2018

The Honorable Betsy DeVos
Secretary
U.S. Department of Education
400 Maryland Avenue, S.W.
Washington, DC 20202

Dear Secretary DeVos:

On behalf of AASA, The School Superintendents Association, representing more than 13,000 public
school superintendents across the nation, I write to offer comments on the proposed amendments to
regulations implementing Title IX of the Education Amendments of 1972. We generally applaud the
Department’s desire to simplify and streamline federal regulations on districts, but believe several
elements of these proposed Title IX regulations will have the opposite impact: provide less flexibility to
districts in handling potential Title IX violations, add new and unaccounted for costs in changing current
policies and procedures, and open districts up to increased litigation costs. Our greatest concern is that
the proposed Title IX regulations will undermine our efforts to ensure each and every child in our school
has a safe and healthy learning environment. It is for these reasons that we oppose any regulatory
changes that would compromise the integrity of the 2001 Title IX guidance, which has been of invaluable
assistance to school leaders across the country

For the better part of two decades, the Department has used one consistent standard to determine if a
school district violated Title IX by failing to adequately address sexual harassment and assault. The
Department’s 2001 Guidance, which went through public notice-and-comment and has been enforced
in both Democratic and Republican administrations,1 defines sexual harassment as “unwelcome conduct
of a sexual nature.”2 The 2001 Guidance requires schools to address student-on-student harassment if
any employee “knew, or in the exercise of reasonable care should have known” about the harassment.
In the context of employee-on-student harassment, the Guidance requires schools to address


1
  These standards have been reaffirmed time and time again, in 2006 by the Bush Administration, in 2010, 2011, and 2014 in
guidance documents issued by the Obama Administration, and even in the 2017 guidance document issued by the current
Administration. U.S. Dep’t of Educ. Office for Civil Rights, Dear Colleague Letter: Sexual Harassment (Jan. 25, 2006)
[hereinafter 2006 Guidance], available at https://www2.ed.gov/about/offices/list/ocr/letters/sexhar-2006.html; U.S. Dep’t of
Educ. Office for Civil Rights, Dear Colleague Letter: Harassment and Bullying (Oct. 26, 2010) [hereinafter 2010 Guidance],
available at https://ww2ed.gov/about/offices/ list/ocr/letters/colleague-201104.pdf; U.S. Dep’t of Educ. Office of Civil Rights,
Dear Colleague Letter: Sexual Violence at 4, 6, 9, &16 (Apr. 4, 2011) [hereinafter 2011 Guidance], available at
https://ww2ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf; U.S. Dep’t of Educ. Office for Civil Rights, Questions and
Answers on Title IX and Sexual Violence 1-2 (Apr. 29, 2014) [hereinafter 2014 Guidance], available at
https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf; U.S. Dep’t of Educ. Office for Civil Rights, Questions
and Answers on Campus Sexual Misconduct (Sept. 2017) [hereinafter 2017 Guidance], available at
https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf.
2
  U.S. Department of Educ., Office for Civil Rights, Revised Sexual Harassment Guidance: Harassment of Students by School
Employees, Other Students, or Third Parties (2001) [hereinafter 2001 Guidance], available at
https://www2.ed.gov/about/offices/list/ocr/docs/shguide.html.




EXHIBIT 21
          Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 368 of 1598
[Type here]


harassment “whether the [school] has ‘notice’ of the harassment.”3 Under the 2001 Guidance, schools
that do not “take immediate and effective corrective action” would violate Title IX. These standards
have appropriately guided OCR’s enforcement activities, effectuating Title IX’s nondiscrimination
mandate by requiring schools to quickly and effectively respond to serious instances of harassment and
fulfilling OCR’s purpose of ensuring equal access to education and enforcing students’ civil rights.

We believe your proposed regulations will have the unintended impact of altering the policies and
practices from the 2001 Guidance that district personnel have implemented for almost two decades,
guidance they rely on and that has proven a critical asset in addressing these issues of harassment.
There is a real cost in terms of training and professional development to changing practices and policies
that are so embedded into the fabric of the school district that we believe are functional and working.
We worry that at a time when district finances are stretched, these regulations, if implemented as
proposed, present yet another unfunded mandate from Washington. While some regulatory changes
certainly have merit, we believe these proposed regulations on Title IX do not have merit. Further, we
believe these proposed rules have the potential to increase the likelihood of litigation in districts, which
is something AASA has long sought for ways to reduce. Because the proposed rules greatly restrict when
and how districts can investigate and under what circumstances students can report, we are deeply
worried that students may be less likely to view the Office of Civil Rights (OCR) as the main avenue for
addressing and resolving their Title IX complaints against schools. Currently, Title IX’s application to
sexual harassment is more broadly interpreted for OCR enforcement than for civil litigation, and
because of that, and the broader remedies that OCR can offer (which also would become more limited
under the proposed rules if finalized), students have been able to find OCR’s response to their Title IX
complaints against educational investigations sufficient. If OCR no longer offers the same remedies and
has more stringent standards for enforcing Title IX, then presumably students will find civil litigation to
be the better avenue for addressing their grievances against schools, which could lead to a significant
and much costlier redirection of district resources towards addressing Title IX complaints and violations
in court.

Below, we have listed our concerns with the proposed regulation in order of greatest to least
importance.

1. § 106.44(a), 106.30

AASA believes that when a child reports they have been sexually assaulted or harassed to any school
personnel then the district has an obligation to investigate, and that allowing schools to ignore reports
made to the majority of school employees under the proposed rules would be an unconscionable attack
on the safety of students and our obligations to ensure their safety in school. Limiting the responsibility
of the district to investigate only incidents that children report to teachers or an official with the
authority to institute corrective action could lead to the child’s report going unaddressed and the child
being harmed again. We know young children can form bonds with a host of school personnel whether
it be a cafeteria worker, coach, bus driver, janitor or paraprofessional and we would never want to
assume that these individuals should not be obligated to report any potential Title IX violations. We are
opposed to any scenario in which the district could somehow disregard the information a child presents
to those without the authority to institute corrective action simply because of their technical status
within the regulation. It also underestimates the care we entrust all our employees to put towards
students’ safety. These individuals are valued members of the school community and there are

3
    Id.




EXHIBIT 21
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 369 of 1598
[Type here]


countless examples of how their knowledge about a child’s home-life, experience in school or personal
needs has been critically important to ensuring the child is safe in and out of school and receives an
appropriate education.

The Department has long required schools to address student-on-student sexual harassment if almost
any school employee4 either knows about it or should reasonably have known about it.5 This standard
takes into account the reality that many students disclose sexual abuse to employees who do not have
the authority to institute corrective measures, both because students seeking help turn to the adults
they trust the most and because students are not informed about which employees have authority to
address the harassment. The 2001 Guidance also requires schools to address all employee-on-student
sexual harassment, “whether or not the [school] has ‘notice’ of the harassment.”6 The 2001 Guidance
recognized the particular harms of students being preyed on by adults and students’ vulnerability to
pressure from adults to remain silent and accordingly acknowledged schools’ heightened responsibilities
to address harassment by their employees. As leaders of our school districts, it is of utmost importance
to us that if a student is sexually abused by an employee, that our schools do everything they can to stop
the abuse and ensure that the student is able to learn in a safe educational environment.

Further, we have concerns with how this regulation would interact with state mandatory reporter laws
that require that all school personnel to bring concerns to the district if they suspect rape or sexual
abuse of any kind. If a cafeteria worker reports to a principal that a student confided that she has been
sexually abused by a teacher at the school would the district really have no responsibility to address the
harassment within the context of Title IX, but have a simultaneous obligation to report this information
to Children and Family Services divisions? At the very least, the conflicting requirements will create
confusion to schools and employees regarding their responsibilities to report sexual harassment,
including sexual assault, of which they are on notice. Consequently, this would likely open up schools in
our districts to litigation and require us to expend resources to train our employees on how they must
concurrently comply with the Title IX rules and with state laws that seem to have conflicting
requirements.

Finally, we are concerned that the district would have no obligation to investigate or implement
corrective action if a child reports harassment or abuse by a teacher. This, again, really makes no sense
and does not consider the reality that students will report to who they trust the most, and that these
individuals are often not district-level Title IX Coordinators or officials with authority to institute
corrective measures. This also runs counter to some state laws that prohibit sex between a school
employee and a student.

There is no good reason why a school district would not choose to investigate a Title IX claim just
because the claim was shared with someone other than a teacher or official who can institute corrective
measures. We strongly oppose this proposed change to the Title IX rules.

2. § 106.30



4
  This duty applies to “any employee who has the authority to take action to redress the harassment, who has the duty to report to
appropriate school officials sexual harassment or any other misconduct by students or employees, or an individual who a student
could reasonably believe has this authority or responsibility.” 2001 Guidance, supra note 2 at 13.
5
  Id at 14.
6
  Id. at 10.




EXHIBIT 21
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 370 of 1598
[Type here]


The proposed regulations also change the definition of sexual harassment to define it as “unwelcome
conduct on the basis of sex that is so severe, pervasive, and objectively offensive that it effectively
denies a person equal access to the [school’s] education program or activity”7 and mandates dismissal of
complaints of harassment that do not meet this standard. AASA believes that all students have a right to
a safe and healthy learning environment and activities and that the new, elevated standard could put
less pressure on district personnel to address harassment when it first appears and is most easy to
address. The current standard that school administrators rely upon from the 2001 guidance defines
sexual harassment as unwelcome conduct of a sexual nature8 which appropriately charges schools with
responding to harassment before it escalates to a point that students suffer severe harm. Under the
Department’s proposed, narrower definition of harassment, students would be forced to endure
repeated and escalating levels of abuse, from a student or teacher, before their schools would be
required to investigate and stop the harassment. This proposed standard inappropriately imports a
standard used in lawsuits for money damages into the standard used for administrative enforcement of
Title IX, and would move districts in the opposite direction of what we believe the federal government
should be encouraging school personnel to do today.

3. § 106.45(b)(3)(vi)-(vii))

School leaders strongly object to allowing K12 students to be subject to a live hearing. While we
understand that schools can continue to ask students to submit and answer written questions or have a
neutral school official ask questions orally, we oppose the possibility of a new layer to the investigative
process that would subject students to a cross-examination by a parent, lawyer, or another student
(including, possibly, friends of the student who perpetrated the offense). It is totally unclear under what
context the district would have to grant the opportunity to have a live hearing, who would preside over
the live hearing, what responsibility the district would have to mitigate any re-traumatization of
students during the live hearing, what district personnel would have to attend the live hearing, whether
the district would have to hold the live hearing on school grounds, and most importantly why it is
appropriate to force a minor to participate in this type of activity. The live cross examination
requirement would also lead to sharp inequities if one party can afford an attorney and the other
cannot. If anything, the addition of a live hearing places a new burden to districts as personnel will need
to be trained in how to facilitate and monitor a live hearing and ensure appropriate participation by all
parties involved in a live hearing and how to view the evidence that arises during a live hearing.
Furthermore, what is the obligation of district personnel if a student or school employee does not show
up to the live hearing? Is the investigation terminated? We urge you to remove this investigatory option
from districts’ purview.

4. (§ 106.45(b)(4)(i))

AASA is concerned by the requirement that districts adopt a separate definition that that which applies
under Title VII to employees-- and, perversely, imposes a more stringent definition for students, which
would make it harder for students than adults in non-education workplaces to get help when they are
sexually harassed. Under Title VII districts are potentially liable for harassment of an employee if the
harassment is “sufficiently severe or pervasive to alter the conditions of the victim’s employment.” If the
employee is harassed by a supervisor, the school is automatically liable if the harassment resulted in a
tangible employment action such as firing or demotion, and otherwise unless the school can prove that

7
    Proposed rule § 106.30.
8
    2001 Guidance, supra note 2.




EXHIBIT 21
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 371 of 1598
[Type here]


the employee unreasonably failed to take advantage of opportunities offered by the school to address
harassment. 9 However, under the proposed rules, a school would only be liable for harassment against
a student if it is (1) deliberately indifferent to (2) sexual harassment that is so severe, pervasive, and
objectively offensive that it denied the student access to the school’s program or activity; (3) the
harassment occurred within the school’s program or activity; and (4) a school employee with “the
authority to institute corrective measures” had “actual knowledge” of the harassment. In other words,
under the proposed rules, schools would be held to a far lesser standard in addressing the harassment
of students—including minors—under its care than addressing harassment of adult employees.

The drastic differences between Title VII and the proposed rules would mean that schools would be
prohibited from taking the same steps to protect children in schools from harassment and
discrimination that they are required to take to protect adults in the same setting. AASA does not
believe that there should be a more demanding standard for taking action to address sexual harassment
experienced by children than adults in the workplace. We also think these two opposing standards will
be confusing to school personnel who need to understand what they can and should report and address
in both contexts. In addition, the conflict between the proposed Title IX rules (which apply to the
harassment of employees) and Title VII will create confusion and expose school districts to potential
liability, given that in many cases it will be impossible to comply with both these rules and Title VII in
addressing sexual harassment of employees.

5. § 106.30, 106.45(b)(3)

As an organization that strongly advocates for increased local control and flexibility we are shocked by
the change in the proposed regulation that would take away the ability of districts to initiate an
investigation because the sexual misconduct occurred online or off-campus. It is common practice for
district administrators to discipline students for off-campus conduct whether it’s the use of drugs or
alcohol at a house party, cyberbullying, hazing, physical assault, etc. What may start in school often spills
over into student life at home, in the community, and online. Conversely, something originating on a
weeknight or on a weekend—in person or online—will often spillover into the school day and school
environment. While monitoring and taking steps to address these activities can be burdensome district
policies have been built around doing so. The way we read this regulation, if a student is sexually
assaulted over the weekend at a friend’s house—instead of, for example, physically assaulted at that
same home—the school cannot investigate the assault simply because it is sexual in nature. This would
unduly tie the hands of school leaders who believe every child deserves a safe and healthy learning
environment. Superintendents understand that student relationships continue outside the school and
need the flexibility to continue to address harassment that happens outside of school grounds. Why
limit how districts can respond to sexual harassment that occurs outside of an education program or
activity, when our districts are already responding to other forms of misconduct that occur outside an
education program or activity when it impacts a student’s ability to feel safe and learn? What these
proposed rules would do is make schools vulnerable to litigation by students rightfully claiming that they
are being treated differently based on sex because schools would be forbidden to investigate sexual
harassment, but not other forms of harassment that are not sexual. These rules will tie our hands not
only in how we protect our students, but in how we mitigate any potential litigation.




9
 Meritor, 477 US at 476, 477 (citing Burlington Industries, Inc. v. Ellerth, 118 S. Ct. 2257, 2270 (1998); Faragher v. City of
Boca Raton, 118 S. Ct. 2275, 2293 (1998)).




EXHIBIT 21
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 372 of 1598
[Type here]


The Department notes that if conduct occurs off campus the district may still process the complaint
under a different conduct code, but not Title IX. This alternative to its required dismissals for Title IX
investigations is confusing and impractical. The proposed regulations offer no guidance or safe harbor
for schools to offer parallel sexual harassment proceedings that do not comply with the detailed and
burdensome procedural requirements set out in the proposed rule. Districts that did so would be forced
to contend with respondents’ complaints that the school had failed to comply with the requirements set
out in the proposed regulation and thus violated respondents’ rights.

6. § 106.45(b)(6)

AASA is also opposed to adding a new, specific administrative option such as mediation for resolving
Title IX allegations and investigations. Given the age of our students and need to frequently engage with
parents, district administrators already have many informal measures they can and do deploy to ensure
the parties understand what an investigation means and what consequences can occur if an
investigation takes place that is legitimate or unfounded. None of these informal options currently
preclude a student from pursuing a formal investigation. We do not need any more tools at our disposal,
particularly those that would potentially be subject to additional federal guidance or legal guidelines
when the current options we use are adequate.

In conclusion, AASA asks that you do not move forward with this regulation as it will have a harmful
impact on the ability to fairly and appropriately address Title IX allegations and investigations in the K-12
context. If you have any additional questions, please reach out to AASA’s Advocacy Director, Sasha
Pudelski, at spudelski@aasa.org.

Sincerely,




Sasha Pudelski
Advocacy Director
AASA, The School Superintendents Association




EXHIBIT 21
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 373 of 1598




                  EXHIBIT 22
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 374 of 1598




            1201 16th St., N.W. | Washington, DC 20036 | Phone: (202) 833-4000   Lily Eskelsen García
                                                                                 President

                                                                                 Rebecca S. Pringle
                                                                                 Vice President

                                                                                 Princess R. Moss
                                                                                 Secretary‐Treasurer

                                                                                 John C. Stocks
                                                                                 Executive Director



January 30, 2019


Sent via Electronic Submission at https://www.regulations.gov

Brittany Bull
U.S. Department of Education
400 Maryland Avenue S.W.
Room 6E310
Washington, DC 20202


RE     Docket No. ED-2018-OCR-0064-0001 Nondiscrimination on the Basis of Sex in
       Education Programs or Activities Receiving Federal Financial Assistance (RIN
       1870-AA14)
Dear Ms. Bull:
        The National Education Association (“NEA”) appreciates the opportunity to comment on
the notice by the U.S. Department of Education (“ED”) of their proposed amendments to
regulations relating to Title IX of the Education Amendments of 1972 (“Title IX”) (the
“proposed rule”). The proposed rule would erode the school climate for all students, particularly
in K-12 schools, where educators play a key role in fostering equality, respect, and healthy
relationships among students during important phases of their social and emotional development.
Rather than building on the progress that has been made toward achieving safe and inclusive
schools for all students, the proposed rule obligates schools to shield harassing behaviors and
discourages students from coming forward about harassment.
        NEA knows that all students are vulnerable to sexual harassment and violence, that far
too few instances are reported, and that problematic behaviors and attitudes can be remedied
with effective and age-appropriate interventions. Far from extending more fairness into Title IX
processes, the proposed rule would drastically scale back schools’ ability to address sexual
harassment while also introducing inflexible procedural requirements for investigating
complaints, many of which are blatantly inappropriate for young students in K-12 schools.
Among the more glaring reversals of policy in the proposed rule are:


                                                  Page 1 of 12
EXHIBIT 22
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 375 of 1598




                A sharply narrowed definition of sexual harassment, which would require schools
                 to ignore harassment until it becomes repeated and severe;1
                Limitations on institutional responsibility, including a higher notice standard for
                 triggering liability and the exclusion of off-site conduct;2
                Weakened standards governing institutional responses to reported harassment,
                 including a safe harbor for schools that merely adhere to certain procedural
                 requirements and insulation from liability for all responses to sexual harassment
                 that are not “deliberately indifferent”;3
                Arduous requirements for grievance procedures, including live hearings and
                 cross-party questioning by attorney advisors that pit students against each other in
                 adversarial proceedings;4 and
                Allowing religious schools to claim a right to violate Title IX, even if the school
                 never previously requested a religious exemption from ED.5
        This sharp reversal of course will erode the progress that has been made toward ensuring
equal access to education and encouraging schools to adopt policies that help students cultivate
healthy, respectful relationships with all of their peers. As discussed in detail below, many of the
changes contemplated by the proposed rule are incompatible with Title IX’s premise of ensuring
a non-discriminatory educational environment and equitable grievance procedures for addressing
all forms of sex discrimination, including sexual harassment and sexual assault.
        Because K-12 schools are often the first place where young people experience and report
gender-based violence or sexual harassment, NEA’s more than three million members—who
include teachers, counselors, and education support professionals—know that they have a key
role to play in preventing and addressing sexual harassment among our youngest students. NEA
and its members believe that effective anti-harassment policies and early intervention are
imperative to protecting child safety, ensuring full and equal access to education, and building
the foundation for healthy relationships and gender attitudes in the future.
         In the higher education context, NEA represents both faculty and staff at colleges and
universities around the country, as well as students studying to be teachers, some of whom are
also employed on their campuses. While this comment letter focuses primarily on K-12 schools,
the proposed rule poses some of the same fundamental problems within post-secondary
institutions, and has particular implications for adult students, as noted in the discussion below.




1
  Proposed §§ 106.30 & 106.45(b)(3).
2
  Proposed §§ 106.30, 106.44(a), & 106.45(b)(3).
3
  Proposed §§ 106.44(a) & 106.44(b)(1)-(4).
4
  Proposed § 106.45(b)(3)(vi)-(vii).
5
  Proposed § 106.12(b).


                                                   Page 2 of 12
EXHIBIT 22
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 376 of 1598




The Proposed Rule Would Lead to More Sexual Harassment and Violence in Schools and
Harm Educational Outcomes.
         If implemented, the proposed rule will negatively impact learning and health due to both
its substance and the overall chilling effect it will have on reporting and prevention of sexual
harassment and violence, as well as on the grievance process. Under the proposed rule, our
elementary, middle, and high schools will be less safe for all students, and educational outcomes
will suffer. This will impact the entire trajectory of students’ educational lives, beginning at a
critical young age when they are first forming ideas and attitudes about appropriate behaviors
and healthy relationships, up through their experiences as young adults on college campuses.
         Although it does not receive as much attention as the prevalence of sexual assaults on
college campuses, sexual harassment among K-12 children is a serious and widespread problem
that adversely affects students’ emotional and educational development. One in four girls and
one in six boys will be sexually abused before they turn 18 years old.6 And girls are far more
likely than boys to be sexually harassed in school, with a recent study finding that more than half
of all girls (56 percent) in grades 7-12 experience sexual harassment.7 Any form of sexual
harassment is likely to have a profound impact on students’ ability to participate in and benefit
from their education—the physical and psychological harms caused by sexual harassment lead to
worse academic, disciplinary, and retention outcomes in schools. And when not effectively
addressed, sexual harassment creates a toxic school environment for all students.
        ED’s Office of Civil Rights (“OCR”) has long recognized that sexual harassment can
“interfere with a student’s academic performance and emotional and physical well-being” and
that “[p]reventing and remedying sexual harassment in schools is essential to ensuring a safe
environment in which students can learn.”8 Research likewise shows that targets of sexual
harassment experience anxiety, distress, confusion, loss of self-esteem, and depression.9 K-12
students who experience sexual harassment are likely to react by talking less in class, not
wanting to go to school, and finding it hard to pay attention in school.10 And by the time they
reach college, sexually victimized students are more likely to drop classes, change residences,



6
  Finkelhor, D., Hotaling, G., Lewis, I.A., Smith, C. Sexual abuse in a national survey of adult men and women:
Prevalence, characteristics, and risk factors. (1990) Child Abuse and Neglect, 14 (1), pp. 19-28.
7
  Catherine Hill & Holly Kearl, Crossing the Line: Sexual Harassment at School, AAUW, 11 (2011) [hereinafter
Crossing the Line], available at https://www.aauw.org/research/crossing-the-line. Other reports indicate that 7 in 10
girls experience harassment before they leave high school. See, e.g., Alyson Klein and Evie Blad, DeVos Rewrites
Title IX Guidance on Sexual Assault and Harassment, EDUCATION WEEK, Nov. 27, 2018, available at
https://www.edweek.org/ew/articles/2018/11/28/devos-rewrites-title-ix-guidance-on-sexual.html.
8
  U.S. Dep’t of Educ., Office for Civil Rights, Revised Sexual Harassment Guidance: Harassment of Students by
School Employees, Other Students, or Third Parties (2001) [hereinafter 2001 Guidance], available at
https://www2.ed.gov/about/offices/list/ocr/docs/shguide.html.
9
  See e.g., Greetje Timmerman, Adolescents' Psychological Health and Experiences with Unwanted Sexual Behavior
at School, 39 Adolescence 156, 817-25 (2004).
10
   AMERICAN ASSOCIATION OF UNIVERSITY WOMEN, HOSTILE HALLWAYS: BULLYING, TEASING AND SEXUAL HAR-
ASSMENT IN SCHOOL (2001) [hereinafter Hostile Hallways].




                                                   Page 3 of 12
EXHIBIT 22
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 377 of 1598




and have lower GPAs, creating long-term adverse consequences for professional success and
earning potential.11
        Girls are sexually harassed at higher rates than boys, and girls who suffer these forms of
trauma are more likely to have serious behavioral, emotional, and health problems.12 Additional
barriers to success in school often follow because the victims feel powerless and unable to
control their life and its trajectory.13 These negative outcomes are exacerbated when sexual
harassment goes unaddressed, leaving victimized students feeling vulnerable and afraid. Feeling
unsafe at school has been correlated with declining academic performance, skipping school, and
dropping out.14 A recent survey found that nearly one-third (32 percent) of students who
experienced harassment reported not wanting to go to school as a result of the harassment, and
girls were more likely than boys to report harassment affecting them in this way.15
        Despite the profound negative consequences of harassment and sexual violence, very few
instances are actually reported. A recent study found that only 9 percent of students who had
experienced sexual harassment at school reported the incident to a teacher, guidance counselor,
or other adult at school.16 This problem persists into post-secondary education, where an
estimated 80 percent of campus sexual assaults and rapes go unreported.17
       Students do not report their sexual harassment for a variety of reasons, which may
include fear of retaliation or revictimization, fear that they will not be believed, or feelings of
shame or embarrassment.18 Some students—especially students of color, undocumented




11
   Victoria L. Banyard et al., Academic Correlates of Unwanted Sexual Contact, Intercourse, Stalking, and Intimate
Partner Violence: An Understudied but Important Consequence for College Students, J. of Interpersonal Violence,
1-18 (June 21, 2017), available at http://journals.sagepub.com/doi/10.1177/0886260517715022.
12
   Yael Dvir et al., Childhood Maltreatment, Emotional Dysregulation, and Psychiatric Commodities, Harvard
Review Psychiatry 22, 149-161 (2014), available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4091823/;
Stephanie Dallam, The Long-Term Medical Consequences of Childhood Trauma, in THE COST OF CHILD
MALTREATMENT: WHO PAYS? WE ALL DO., 1-14 (K. Franey, R. Geffner, & R. Falconer eds., 2001), available at
https://www.leadershipcouncil.org/1/res/dallam/4.html.
13
   David Finkelhor & Angela Browne, The Traumatic Impact of Child Sexual Abuse: A Conceptualization, Am. J. of
Orthopsychiatry 55, 1-7 (1985), available at http://www.csom.org/train/victim/resources/the%20traumatic%20im-
pact%20of%20child%20sexual%20abuse.pdf.
14
   See, e.g., Hostile Hallways, supra note 10 at 4.
15
   Crossing the Line, supra note 7 at 3.
16
   Crossing the Line, supra note 7 at 2. A different study found that only 2 percent of girls ages 14 to 18 report sex-
ual assault to their schools or the police. National Women’s Law Center, Let Her Learn: Stopping School Pushout
for: Girls Who Have Suffered Harassment and Sexual Violence 2 (Apr. 2017) [hereinafter Let Her Learn: Sexual
Harassment and Violence], available at https://nwlc.org/resources/stopping-school-pushout-for-girls-who-have-suf-
fered-harassment-and-sexual-violence.
17
   U.S. DEP’T OF JUSTICE, OFFICE OF JUSTICE PROGRAMS, BUREAU OF JUSTICE STATISTICS, RAPE AND SEXUAL VIC-
TIMIZATION AMONG COLLEGE-AGED FEMALES, 1995-2013 (2014), available at https://www.bjs.gov/con-
tent/pub/pdf/rsavcaf9513.pdf.
18
   See, e.g., RAINN, Campus Sexual Violence: Statistics, https://www.rainn.org/statistics/campus-sexual-violence.



                                                    Page 4 of 12
EXHIBIT 22
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 378 of 1598




students,19 LGBT students,20 and students with disabilities—face even higher barriers to
reporting sexual harassment and violence than their peers, especially in terms of reporting to
police.21 For example, these students may face an increased risk of being subjected to police
violence or deportation, or fear contributing to the criminalization of boys of color. For these
students, Title IX protections in schools may be their only avenue for relief.
        Rather than seeking to address the causes of underreporting, the proposed rule would
discourage even more young students from coming forward by sending the message that adults
and schools do not believe victims of harassment. Among other things, the proposed rule
imposes a presumption in all Title IX investigations that no harassment actually occurred,22 and
forces schools to respond to complaints of sexual harassment by first issuing written notice of
any code of conduct that prohibits knowingly making false statements.23 A child who actually
summons the courage to report harassment will thus immediately be told that the school assumes
it did not happen and that she or he will be in trouble if she or he is not telling the truth. This
message is emotionally and psychologically damaging to students, especially when continually
reinforced throughout their educational experience into college.
       Many other provisions in the proposed rule, described in more detail below, not only roll
back prior ED policies and guidance that sought to encourage reporting,24 but would impose
arduous procedural requirements that would insulate students accused of sexual misconduct and
make it harder for those who experience sexual misconduct to seek remediation. The proposed
rule would reverse decades of policy and turn Title IX inquiries into formal adversarial
proceedings.
        A one-size-fits-all adversarial process is particularly inappropriate for K-12 schools.
Classrooms are not courtrooms. Incidents of sexual harassment and violence impact far more
students than the victim and the perpetrator. In drafting the proposed rule, ED loses sight of the
fact that Title IX is not just about adjudicating sexual assault claims on college campuses; rather,
Title IX’s mandate of equal access to education regardless of sex is fulfilled by giving schools
the tools they need to prevent sexual harassment in all its forms and to meaningfully and
holistically address it when it occurs. This is especially true in the K-12 context, where educators

19
   See Jennifer Medina, Too Scared to Report Sexual Abuse. The Fear: Deportation, NY TIMES (April 30, 2017),
available at https://www.nytimes.com/2017/04/30/us/immigrants-deportation-sexual-abuse.html?mcubz=3.
20
   Nat’l Ctr. for Transgender Equality, The Report of the 2015 U.S. Transgender Survey: Executive Summary 12
(Dec. 2016) [hereinafter 2015 U.S. Transgender Survey], available at https://transequality.org/sites/de-
fault/files/docs/usts/USTS-Executive-Summary-Dec17.pdf.
21
   Studies also show that these students experience sexual harassment at higher rates than their other peers. See, e.g.,
Let Her Learn: Sexual Harassment and Violence, supra note 16 at 2-3.
22
   Proposed § 106.45(b)(1)(iv).
23
   Proposed § 106.45(b)(2)(i)(B).
24
   See U.S. Dep’t of Educ., Office for Civil Rights, Dear Colleague Letter: Harassment and Bullying (Oct. 26, 2010)
[hereinafter 2010 Guidance], available at https://ww2ed.gov/about/offices/ list/ocr/letters/colleague-201104.pdf;
U.S. Dep’t of Educ., Office of Civil Rights, Dear Colleague Letter: Sexual Violence at 4, 6, 9, &16 (Apr. 4, 2011)
[hereinafter 2011 Guidance], available at https://ww2ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf;
U.S. Dep’t of Educ., Office for Civil Rights, Questions and Answers on Title IX and Sexual Violence 1-2 (Apr. 29,
2014) [hereinafter 2014 Guidance], available at https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-
ix.pdf.


                                                    Page 5 of 12
EXHIBIT 22
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 379 of 1598




have a greater responsibility to develop students’ social attitudes and values and to ensure that
our youngest students are safe and able to stay in school.
The Proposed Rule Would Diminish Schools’ Obligations to Prevent and Address Sexual
Harassment and Violence.
         The proposed rule drastically narrows the scope of Title IX protections by restricting
when and how districts can investigate and under what circumstances students can report sexual
harassment. The overwhelming effect of the new rule is to limit schools’ obligations to students
who file complaints of sexual harassment and violence under Title IX. Under the new policy,
schools will likely investigate far fewer complaints, and ED will hold fewer schools accountable
for failing to ensure that they are free of sexual harassment and assault. This is particularly
troubling in the context of K-12 schools, where appropriate oversight from ED could have the
greatest impact in encouraging schools to address the root causes of and remediate the potential
long-lasting effects of sexual violence.
        This marked reduction in school responsibility results from ED importing into its
proposed rule the narrow standards that apply in private litigation for money damages under Title
IX and applying them in the administrative enforcement context.25 But private suits for
individual monetary damages serve a fundamentally different purpose than Title IX’s
administrative enforcement process. Where private civil suits primarily serve to provide
compensation to a victim of sexual harassment, often long after the harassment occurred,
administrative enforcement focuses on securing immediate corrective action for not only the
individual student victim but for other students who have potentially been impacted by the
incident. For that reason, OCR’s enforcement practice is proactive and seeks to make schools
aware of potential Title IX violations and encourage voluntary corrective action by the school
before OCR pursues termination of federal funding or other enforcement mechanisms.
Intervention by OCR is not in itself punitive; it is an opportunity for the federal government to
proactively ensure that schools are using best practices to prevent and address sexual harassment
in order to meet their obligations for receiving federal funds. But the proposed rule thwarts the
preventative and remedial actions that promote positive school climates and protect students
from sexual harassment by restricting the instances in which schools are permitted to respond to
reported incidents and weakening the standards that apply to those institutional responses.

25
   In fact, the definition of “sexual harassment” under the proposed rule is even more restrictive than the test for a
valid Title IX claim in civil litigation in some federal circuits. See, e.g., Feminist Majority Foundation v. Hurley,
911 F.3d 674 (4th Cir. 2018) (Plaintiff must show that harassment was “sufficiently severe or pervasive to create a
hostile (or abusive) environment in an educational program or activity”) (emphasis added) (citing Jennings v. Univ.
of N.C., 482 F.3d 686, 695 (4th Cir. 2007) (en banc)). In contrast, cases applying a standard that mirrors the
proposed rule highlight the egregious results of this break with prior administrative policy. See, e.g., Hawkins v.
Sarasota Cty. Sch. Bd., 322 F.3d 1279 (11th Cir. 2003) (holding that second-grade child plaintiffs could not recover
damages from their school board for failure to address conduct by a fellow student over a period of months that
included, among other things, forcibly rubbing his body against one, forcibly grabbing their chests, and demands for
oral sex because it did not have “the systemic effect of denying the girls equal access to education”); Ross v. Mercer
Univ., 506 F. Supp. 2d 1325 (M.D. Ga. 2007) (holding that rape would not meet the standard because a single rape
is not “pervasive”).



                                                    Page 6 of 12
EXHIBIT 22
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 380 of 1598




        First, schools would only be permitted to investigate the most extreme complaints of
sexual harassment and violence due to a dramatically limited definition of what constitutes
“sexual harassment” triggering a Title IX investigation. Schools would only need to investigate
reports of “unwelcome conduct on the basis of sex that is so severe, pervasive, and objectively
offensive that it effectively denies a person equal access” to education.26 This is a far more
limited definition of sexual harassment than “unwelcome conduct of a sexual nature,” which was
previously used by OCR in the Title IX context.27 Indeed, the proposed rule’s definition of
“sexual harassment” is even more limited than the standard applied in cases of workplace
harassment of adults, which asks only whether “unwelcome . . . verbal or physical conduct of a
sexual nature . . . unreasonably interfere[ed] with an individual’s work performance or creat[ed]
an intimidating, hostile, or offensive working environment.”28 In other words, in order to obtain
proactive relief under Title IX from OCR, a K-12 student would have to endure more extreme
levels of harassment in school than an adult woman in her office would have to endure in order
to have a viable Title VII claim.
        Not only will the proposed rule subject students to more severe and repeated forms of
harassment before schools are required to intervene, it will also introduce inconsistent and
unworkable standards for effectively addressing harassment of vulnerable groups protected by
other federal nondiscrimination laws. As educators know, sexual harassment and violence
operate on an intersectional basis and disproportionately impact LGBTQ students, students with
disabilities, and girls of color.29 Under the proposed rule, sexual harassment that, for example,
draws on racial stereotypes could lead to different outcomes depending on whether it is
categorized as race discrimination, which is actionable when it is “sufficiently serious” so as to
“limit” a student’s ability to participate in or benefit from his or her education—a broader
standard—or, alternatively, as “sexual harassment” as narrowly defined in the proposed rule.
        Second, schools “must dismiss” a formal complaint if the alleged conduct “did not occur
within the [school’s] program or activity.”30 This runs counter to a longstanding mandate under
prior Title IX guidance to eliminate any harassment that creates a “hostile environment” at
school, regardless of where it took place, and federal court decisions applying that same rule.31
Many of the ways in which students are commonly harassed by peers would be outside of the
protections of Title IX under the proposed rule. Students would no longer be protected from
harassing behaviors such as using cell phones or social media sites to call students sexually-
charged epithets, spread sexual rumors, rate students on sexual activity or performance,

26
   Proposed §§ 106.30 & 106.45(b)(3).
27
   2001 Guidance.
28
   29 C.F.R. § 1604.11(a); see also, e.g., Pa. State Police v. Suders, 542 U.S. 129, 133 (2004) (to be actionable under
Title VII, plaintiffs must show “harassing behavior ‘sufficiently severe or pervasive to alter the conditions of [their]
employment’” (emphasis added)) (quoting Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986)).
29
   See, e.g., Let Her Learn: Sexual Harassment and Violence, supra note 16 at 2-3; Human Rights Campaign, Grow-
ing Up LGBT in America (2012) at 16, available at http://hrc-assets.s3-website-us-east-1.amazonaws.com//files/as-
sets/resources/Growing-Up-LGBT-in-America_Report.pdf; Gay, Lesbian, and Straight Educ. Network, The 2013
National School Climate Survey (2014) at xvi, available at http://www.glsen.org/sites/default/files/2013%20Na-
tional%20School%20Climate%20Survey%20Full%20Report_0.
30
   Proposed §§ 106.30, 106.45(b)(3).
31
   See, e.g., Feminist Majority, 911 F.3d at 687-89.


                                                    Page 7 of 12
EXHIBIT 22
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 381 of 1598




disseminate explicit photographs or videos of a student, or circulate, show, or create emails or
websites of a sexual nature. And Title IX coordinators and other school officials charged with
addressing sexual harassment could be helpless to address this conduct even when it interferes
with the classroom environment or keeps the harassed students from coming to school.
       For postsecondary institutions, removing responsibility for incidents that occur outside of
formal programs or on off-campus property egregiously misunderstands the nature of a college
or university environment. Many of the educational and social benefits of a residential college
experience occur in the larger aspect of the campus community—including affiliated student
groups and organizations, off-campus learning and work experiences, fraternities and sororities,
and other places that students gather to study, learn, and socialize—and therefore must be
included in the scope of institutional responsibility.
         Third, schools would not be responsible for investigating any instances of sexual
harassment unless a very specific category of school “officials” know about the harassment.
Under the proposed rule, schools would not be required to address sexual harassment unless
there was “actual knowledge” of the harassment by (i) a Title IX coordinator;32 (ii) a K-12
teacher (but only for student-on-student harassment, not employee-on-student harassment); or
(iii) an “official” who has “the authority to institute corrective measures.”33 For example, if a
K-12 student told an adult school employee they trust—such as a playground supervisor,
guidance counselor, or athletics coach—that they had been sexually harassed or assaulted by
another student, or if they told a teacher that they had been sexually abused by another school
employee, their school would have no obligation under Title IX to help them. This is a sharp
break with prior guidance, which required schools to take proactive steps to prevent and address
harassment that employees knew or reasonably should have known about.
       Fourth, schools may be compelled to adopt a more demanding standard of proof in
evaluating claims of sexual harassment. A standard of proof reflects a judgment about how to
balance competing interests. Preponderance of the evidence, which was applicable under the
2011 Guidance,34 is the only standard of proof that treats both sides equally, and is consistent

32
   Limiting schools’ obligations to investigate sexual harassment to cases of actual knowledge by a Title IX
coordinator is especially problematic in the K-12 context where some schools do not even have a dedicated Title IX
coordinator onsite. In some cases, one Title IX coordinator may serve an entire school district and, in others, there is
no designated Title IX coordinator at all. See, e.g., Sue Klein, Reinvigorating the Role of the Title IX Coordinator: A
Requirement and Resource at page v, FEMINIST MAJORITY, available at
http://www.feminist.org/education/pdfs/Full-Title-IX-Coordinators-9-16.pdf.
33
   Proposed §§ 106.30 & 106.45(b)(3).
34
   The Department has required schools to use the preponderance standard in Title IX investigations since as early as
1995 and throughout both Republican and Democratic administrations. For example, its April 1995 letter to
Evergreen State College concluded that its use of the clear and convincing standard “adhere[d] to a heavier burden
of proof than that which is required under Title IX” and that the College was “not in compliance with Title IX.” U.S.
Dep’t of Educ., Office for Civil Rights, Letter from Gary Jackson, Regional Civil Rights Director, Region X, to Jane
Jervis, President, The Evergreen State College (Apr. 4, 1995), at 8, available at
http://www2.ed.gov/policy/gen/leg/foia/misc-docs/ed_ehd_1995.pdf. Similarly, the Department’s October 2003
letter to Georgetown University reiterated that “in order for a recipient’s sexual harassment grievance procedures to
be consistent with Title IX standards, the recipient must … us[e] a preponderance of the evidence standard.” U.S.



                                                    Page 8 of 12
EXHIBIT 22
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 382 of 1598




with Title IX’s requirement that grievance procedures be “equitable.” The 50/50 preponderance
standard recognizes the high costs of a false conclusion to either the harassed student or the
harasser by avoiding any presumption that the conduct did or did not occur. But under the
proposed rule, schools would be required to use the clear and convincing standard in student
sexual harassment investigations if the clear and convincing standard is used in complaints
against employees or in other student violations of its code of conduct that carry the same
potential penalties as a finding of sexual harassment.35
        Finally, schools would only be required to respond to known sexual harassment in a
manner that is not “deliberately indifferent.”36 The proposed rule creates a “safe harbor” whereby
schools that simply adhere to the new prescribed procedural requirements (regardless of the
ultimate finding) are by definition not deliberately indifferent.37 Further, any response to the
harassment that is not “clearly unreasonable” will shield a school from liability.38 Workplace
harassment laws hold employers to a higher standard in addressing sexual harassment than ED’s
proposed rule would apply to K-12 schools.39 In this respect, the proposed rules would again
provide young students with less protection from harassment in schools than adults receive in
their workplaces. Adding to the confusion and absurdity, in the higher education context, many
students are employed by their colleges and universities. These student-employees may be
subject to differing levels of protection depending on whether they are classified as students or as
employees.
        Together, these provisions of the proposed rule would increase trauma for survivors and
create a toxic school climate by insulating harassment and violence.
The Proposed Rule Would Erode the School Climate for all Students.
       As a representative of education professionals committed to great public schools for all
students, NEA is particularly concerned about the ways in which the proposed rule will impede
progress toward healthy and inclusive school environments, beginning with our youngest



Dep’t of Educ., Office for Civil Rights, Letter from Howard Kallem, Chief Attorney, D.C. Enforcement Office, to
Jane E. Genster, Vice President and General Counsel, Georgetown University (Oct. 16, 2003), at 1, available at
http://www.ncherm.org/documents/202-GeorgetownUniversity--110302017Genster.pdf.
35
   Proposed § 106.45(b)(4)(i). Although the proposed rule purports to give schools a choice between these standards,
by tying the standard for student harassment to the standard applied to harassment by employees and/or other
student code violations, ED is effectively requiring a standard of proof that gives preference to accused harassers.
Where school employees have contracts that require use of the clear and convincing standard in all employee
misconduct investigations, schools would be required to adopt the same standard for student sexual harassment
investigations, even if the school uses the preponderance standard for all other types of student misconduct. And
regardless of the standard applied in employee misconduct investigations, if the school uses a clear and convincing
standard for any investigations of other serious student conduct violations, it would likewise be required to apply
this higher standard to sexual harassment investigations.
36
   Proposed § 106.44.
37
   Proposed §§ 106.44(a) & 106.44(b)(1)-(4).
38
   Proposed § 106.44.
39
   29 C.F.R. § 1604.11(a).



                                                   Page 9 of 12
EXHIBIT 22
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 383 of 1598




students.40 Elementary, middle and high schools are places to foster equality, respect, and
healthy relationships among students during important phases of their social and emotional
development. Educators have a key role to play in teaching students about consent, personal
boundaries, and healthy relationships.41 Robust anti-harassment trainings and policies are
essential to correcting harassing behaviors and creating positive school climates for all students,
both girls and boys. As ED itself stated when it rescinded the 2011 and 2014 Guidance, “[i]n the
forty-five years since the passage of Title IX, we have seen remarkable progress toward an
educational environment free of sex discrimination.”42 Now, breaking sharply from its prior
policies, ED wants to roll back the progress it has made towards achieving safe and inclusive
schools for all students.
        The proposed rule would create perverse incentives for schools to shield destructive,
abusive behaviors and erode positive school climates. It would encourage schools to avoid Title
IX liability by adopting practices that make reporting sexual harassment and violence
unnecessarily burdensome, complex, or traumatic in order to deter students from coming
forward. It would incentivize schools to discourage student access to trusted adults in order to
limit the cases in which employees deemed responsible are aware of the harassment and required
to take corrective measures. And schools would have reason to bypass proven best practices and
create an environment that intimidates and marginalizes victims and survivors. Alleviating
schools from their responsibility to proactively prevent and redress harassment is detrimental to
all students.
        Together, these provisions would send the message that sexual harassment will be
tolerated—even actively defended—in our K-12 schools. Insulating perpetrators and
withdrawing protections and support from victims is harmful to both the harasser and harassed
student. Harassment among young students presents an opportunity to correct problematic
behaviors early on, educate students about equality and respect, and foster healthier attitudes
around sex and gender for the future. This can only be achieved when schools are rewarded, not
deterred, from adopting robust training practices and policies that allow them to prevent, root
out, and head-on address ongoing harassment.
        And limiting K-12 schools’ obligations to address incidents of sexual harassment fails to
acknowledge that harassers may themselves be victims of abuse. Depending on the age of the
child and other factors, harassing behavior or other sexual misconduct may be an indicator that
the perpetrator himself or herself is actually a possible victim of other sexual or physical abuse.
Educators are uniquely positioned to interrupt the perpetuation of harassment and abuse during

40
   Inclusion is a critical component of a healthy school climate. See, e.g., Grutter v. Bollinger, 539 U.S. 306, 330
(2003) (“[C]lassroom discussion is livelier, more spirited, and simply more enlightening and interesting when the
students have the greatest possible variety of backgrounds.”).
41
   The Every Student Succeeds Act explicitly recognizes the need for programs and activities that “improve
instructional practices for developing relationship-building skills, such as effective communication, and improve
safety through the recognition and prevention of coercion, violence, or abuse, including teen and dating violence,
stalking, domestic abuse, and sexual violence and harassment.” 20 U.S.C. § 7118 (5)(C)(iv) (2015).
42
   U.S. Dep’t of Educ. Office for Civil Rights, Dear Colleague Letter (Sept. 22, 2017) [hereinafter 2017 Colleague
Letter], available at https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf



                                                   Page 10 of 12
EXHIBIT 22
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 384 of 1598




these developmentally critical years if they are supported by effective policies that address social
inequality, consent, physical boundaries, inappropriate behavior, and other important health
concepts.43
        Contrary to ED’s claim that the new rule is necessitated by a current lack of due process
and flexibility in investigating sexual harassment complaints, nothing about the earlier,
now-rescinded 2011 and 2014 Guidance limited the use of age-appropriate restorative or
alternative justice practices once sexual harassment had been elevated to the complaint and
grievance stage.44 The prior guidelines simply acknowledged that in order to address sexual
harassment in any meaningful way and to prevent future harassment, schools must first be held
accountable for fulfilling their obligations under Title IX, including taking proactive steps to
learn about ongoing harassment. Far from allowing for greater flexibility, the proposed rule’s
rigid, adversarial requirements for investigating complaints, such as limiting grievance
procedures to formal complaints,45 the inclusion of attorney advisors,46 and cross-party
questioning,47 will make it harder, not easier, to creatively and holistically correct harassing
behavior and educate K-12 students about sex discrimination.
        Finally, the proposed rule would permit religious schools to opt out of Title IX
compliance without notice or warning to ED or to current or prospective students, which will
make schools less inclusive and deny students and parents the information necessary to make
choices about whether to expose themselves to potentially harmful, discriminatory school
environments. Current policy allows religious institutions to claim religious exemptions from
compliance with Title IX by notifying ED in writing and identifying the conflict between their
religious tenets and specific Title IX provisions.48 The proposed rule removes that requirement,49
which would allow schools to conceal their intent to discriminate, exposing students to harm,
especially LGBTQ students, pregnant or parenting students (including those who are unmarried),
and students who access or attempt to access birth control or abortion services.
Conclusion
        NEA believes that all children deserve the best chance to learn and succeed. Effective
anti-harassment policies that create safe and supportive school environments are necessary to
achieving that mandate. ED wants to tie the hands of educators when it comes to preventing and
remedying harassing behaviors, which will make schools less safe, harm educational outcomes,




43
   See, e.g., School Safety Omnibus Amendment Act of 2018 (22-951) (report of the Committee on Education for
the Council of the District of Columbia), citing Beth Jacobson, Three Ways Schools Can Help Prevent Sexual
Assault, America’s Promise, April 26, 2018.
44
   See, e.g., OAKLAND UNIFIED SCH. DIST. Board Policy 5145.7 Sexual Harassment (revised June 14, 2017),
available at https://www.ousd.org/Page/15492.
45
   Proposed §§ 106.44(b) & 106.45.
46
   Proposed § 106.45(b)(3).
47
   Proposed § 106.45(b)(3)(vii).
48
   34 C.F.R. § 106.12.
49
   Proposed § 106.12.


                                                Page 11 of 12
EXHIBIT 22
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 385 of 1598




and erode school climates for all students. The proposed rule is inconsistent with, and
undermines the purposes of, Title IX, and must be withdrawn.


                                      Sincerely,

                                      /s/
                                      Alice O’Brien
                                      General Counsel
                                      National Education Association

                                      /s/
                                      Keira McNett
                                      Staff Counsel
                                      National Education Association

                                      /s/
                                      Gypsy Moore
                                      Civil Rights Law Fellow
                                      National Education Association

                                      /s/
                                      Donna Harris-Aikens
                                      Education Policy & Practice Director
                                      National Education Association




                                           Page 12 of 12
EXHIBIT 22
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 386 of 1598




                  EXHIBIT 23
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 387 of 1598




Submitted via www.regulations.gov

Kenneth L. Marcus                                                                                  January 30, 2019
Assistant Secretary for Civil Rights
Department of Education
400 Maryland Avenue SW
Washington DC, 20202

RE: Public Comment in Response to the Notice of Proposed Regulation ED-2018-OCR-
0064, Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving
Federal Financial Assistance

Dear Mr. Marcus,

The Center for American Progress (the “Center”) is a non-partisan think tank committed to
improving the lives of all Americans through bold, progressive ideas as well as strong leadership
and concerted action. This includes a commitment to ensuring that all individuals have access to
quality education, free from sexual harassment and violence. We are writing to express our
strong opposition to the Department of Education’s (the “Department”) Notice of Proposed
Rulemaking (“Proposed Rules”) to amend rules implementing Title IX of the Education
Amendment Act of 1972 (“Title IX”) as published in the Federal Register on November 29,
2018. The Proposed Rules ignore the devastating impact of sexual harassment in schools. Instead
of effectuating Title IX’s purpose of keeping students safe from sex discrimination – including
sexual abuse and other forms of sexual harassment – the Department is attempting to undermine
Title IX protections by making it harder for students to report abuse, allowing schools to ignore
reports when they are made, and unfairly tilting the investigative process in favor of respondents.
It is doing this while failing to engage in a robust and accurate cost-benefit analysis, in violation
of the Administrative Procedure Act. For these reasons, the Center calls on the Department to
withdraw the Proposed Rules in their entirety.

I.       The Proposed Rules fail to respond to the realities of sexual harassment in schools.

There are far too many students who experience sexual harassment in educational environments.
In grades 7 through 12, 56 percent of girls and 40 percent of boys are sexually harassed in any
given school year.1 During college, 62 percent of women and 61 percent of men experience
sexual harassment.2 Men and boys are far more likely to be victims of sexual assault than to be

1
  Catherine Hill & Holly Kearl, Crossing the Line: Sexual Harassment at School, AAUW (2011) [hereinafter Crossing the Line],
available at https://www.aauw.org/research/crossing-the-line.
2
  Catherine Hill & Elena Silva, Drawing the Line: Sexual Harassment on Campus, AAUW 17, 19 (2005) [hereinafter Drawing
the Line], available at https://history.aauw.org/aauw-research/2006-drawing-the-line (noting differences in the types of sexual
harassment and reactions to it).


                                                                                                                              1

EXHIBIT 23
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 388 of 1598




falsely accused of it.3 This is all compounded by the fact that survivors generally underreport
instances of sexual harassment and assault. Already, only 12 percent of college survivors4 and 2
percent of girls ages 14 through 185 report sexual assault to their schools or the police. Students
often choose not to report for fear of reprisal, because they believe their abuse was not important
enough or because they think no one will do anything to help.6 Some students – especially
students of color, undocumented students,7 LGBTQ students,8 and students with disabilities – are
less likely than their peers to report sexual assault to the police due to an increased risk of being
subjected to police violence and/or deportation. Survivors of color may not want to report to the
police and add to the criminalization of men and boys of color. For these students, schools are
often the only avenue for relief but when schools fail to provide effective responses, the impact
can be devastating.9 Too many survivors end up dropping out of school because they do not feel
safe on campus; some are even expelled for lower grades in the wake of their trauma.10

II.      The Proposed Rules would violate the Administrative Procedure Act.

Although agencies have general authority to engage in rulemaking, that authority is not without
limits. Under the Administrative Procedure Act (APA), “agency action, findings, and
conclusions found to be… arbitrary, capricious, an abuse of discretion, or otherwise not in
accordance with law,” “contrary to a constitutional right,” or “in excess of statutory jurisdiction,
authority, or limitations” shall be held unlawful and set aside.11 An agency must provide
“adequate reasons” for its rulemaking, in part by “examin[ing] the relevant data and
articulat[ing] a satisfactory explanation for its action including a rational connection between the
fact found and the choice made.”12

The Department fails to provide “adequate reasons” or “examine relevant data” to support its
proposed regulations. It predicates its cost calculations on limited data sets – like the Civil Rights
Data Collection (CRDC) and the Jeanne Clery Disclosure of Campus Security Policy and
Campus Crime Statistics Act (Clery Act) data sets – that have significant quality issues,
explicitly acknowledges data constraints in developing its cost baseline, and provides an
incomplete and unconvincing outline of the costs and benefits resulting from the implementation

3
  E.g., Tyler Kingkade, Males Are More Likely To Suffer Sexual Assault Than To Be Falsely Accused Of It, HUFFINGTON POST
(Dec. 8, 2014) [last updated Oct. 16, 2015], https://www.huffingtonpost.com/2014/12/08/false-rape-
accusations_n_6290380.html.
4
  Poll: One in 5 women say they have been sexually assaulted in college, WASHINGTON POST (June 12, 2015),
https://www.washingtonpost.com/graphics/local/sexual-assault-poll.
5
  Let Her Learn: Sexual Harassment and Violence, supra note Error! Bookmark not defined. at 1.
6
  RAINN, Campus Sexual Violence: Statistics, https://www.rainn.org/statistics/campus-sexual-violence.
7
  See Jennifer Medina, Too Scared to Report Sexual Abuse. The Fear: Deportation, NY TIMES (April 30, 2017),
https://www.nytimes.com/2017/04/30/us/immigrants-deportation-sexual-abuse.html?mcubz=3.
8
  National Center for Transgender Equality, The Report of the 2015 U.S. Transgender Survey: Executive Summary 12 (Dec.
2016) [hereinafter 2015 U.S. Transgender Survey], available at https://transequality.org/sites/default/files/docs/usts/USTS-
Executive-Summary-Dec17.pdf.
9
  E.g., Audrey Chu, I Dropped Out of College Because I Couldn’t Bear to See My Rapist on Campus, VICE (Sept. 26, 2017),
https://broadly.vice.com/en_us/article/qvjzpd/i-dropped-out-of-college-because-i-couldnt-bear-to-see-my-rapist-on-campus.
10
   E.g., Alexandra Brodsky, How much does sexual assault cost college students every year?, WASHINGTON POST (Nov. 18,
2014), https://www.washingtonpost.com/posteverything/wp/2014/11/18/how-much-does-sexual-assault-cost-students-every-year.
11
   5 U.S.C. § 706(2)(A), (B), (C).
12
   Encino Motorcars, LLC v. Navarro, 136 S.Ct. 2117, 2125 (June 20, 2016) (citing Motor Vehicle Mfrs. Assn. of United States,
Inc. v. State Farm Mut. Automobile Ins. Co., 463 U.S. 29, 103 (1983)).


                                                                                                                           2

EXHIBIT 23
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 389 of 1598




of the Proposed Rules. These facts indicate that the Department has failed to provide the
necessary “rational connection” between the underlying facts and its decision to engage in its
proposed rulemaking. The Department also significantly underestimated the full scope of costs –
direct and indirect – that would accrue under this rule, stating that “the proposed regulations…do
not impose total costs greater than zero”,13 despite severely underestimating or not considering
other relevant and significant costs. For those reasons, the rules are arbitrary and capricious in
nature and would violate the APA.

III.     The Proposed Rules fail to account for or appropriately estimate associated costs
         and benefits.

The Department failed to perform a comprehensive and transparent analysis of the regulatory
impact of the costs associated with the Proposed Rules. In addition to asserting cost-savings
related to a reduced number of investigations, for which the Department has not provided
sufficient underlying documentation, the rules also appear to either underestimate or otherwise
not consider other important costs. Until the Department submits cost estimates that are not
based on unclear assumptions and flawed data sets, and until the Department can provide the
public with these important data, studies, and analyses, it is unable to arrive at a permissibly
accurate rule cost and is therefore engaged in arbitrary and capricious rulemaking.

         a. The cost-savings estimated by the Department are based on unclear assumptions
            and flawed data sets.

The Department posits that, on balance, the rule would result in cost-savings in the range of
$286.4 million to $367.7 million over ten years. The bulk of these costs-savings arise from an
anticipated reduction in the number of investigations. At the Local Education Agency (LEA)
level, the Department explains that “a reduction in the average number of investigations of 1.62
per LEA per year…would result in a cost savings of $57,136,120 per year”14 while, at the
Institute of Higher Education (IHE) level, “an average reduction of [0.93] investigations per year
per IHE …[would] result in a net cost savings of $41,440,300 per year”.15 While the Department
explains that the reason for this reduction is primarily due to “the requirement to investigate only
in the event of formal complaints”16 – an implicit acknowledgement that the Proposed Rules’
provisions will stifle the filing of complaints by survivors, in direct opposition to the
requirements and spirit of the statute – the rationale used to explain this cost-saving is anything
but clear.

The Department states that it used “Clery Act data to impute the likely effect of these proposed
regulations on various institutions”, noting a difference in investigation rates at larger (more than
10,000 students) versus smaller four-year institutions and stating that its rules would result in a
50 percent reduction in that rate difference. The basis on which the Department assumed a 50
percent reduction is unclear. This reduction would supposedly lead to a decrease of 0.75 IHE
investigations per year. The Department also assumes, based on Clery Act reports, that the

13
   83 Fed. Reg. at 61484.
14
   83 Fed. Reg. at 61488.
15
   Ibid.
16
   83 Fed. Reg. at 61487.

                                                                                                    3

EXHIBIT 23
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 390 of 1598




number of investigations would drop by a further 0.18 investigations when discounting off-
campus sexual harassment investigations, which the Department lauds as a cost-saving despite
the fact that assaults that occur within a recipient’s educational program or activity, regardless of
location, must still be afforded similar protections under Title IX.

More importantly, however, is the fact that the Department predicates such calculations on data
sets provided by the Clery Act. While Clery Act data is an important resource, any user must
seriously consider the limitations of its data sources. The American Association of University
Women (AAUW) has investigated underreporting related to the Clery Act and concluded that
reported campus safety and crime statistics reflect the fact that “some schools have built the
necessary systems to … disclose accurate statistics – and others have not.”17 Other studies of
Clery Act data and educational institutions have identified similar concerns about
underreporting, overreporting, and misreporting of data around sexual assault.18

On the LEA level, the Department is even less clear about its calculations, simply stating that it
“assumes that only 50% of the incidents reported in the CRDC would result in a formal
complaint, for a reduction in the number of investigations of 1.62 per year”. Again, the basis of
the Department’s assumption regarding formal complaints is not provided. While the CRDC
provides another important source of data for the public, it is also limited by the quality of data it
imports. Unfortunately, problems have been reported regarding the accuracy of some of the data
that school districts have provided to the Department through the CRDC.19 This is particularly
true around the sexual harassment reports, on which the Proposed Rules so heavily rely. The
AAUW has analyzed the CRDC sexual harassment data and determined that many school


17
   See, e.g., American Association of University Women, 89 Percent of Colleges Reported Zero Incidents of Rape in 2015 (May
10, 2017), https://www.aauw.org/article/clery-act-data-analysis-2017/; American Association of University Women, 91 Percent
of Colleges Reported Zero Incidents of Rape in 2014 (Nov. 23, 2015), https://www.aauw.org/article/clery-act-data-analysis/.
18
   See, e.g., California State Auditor, Clery Act Requirements and Crime Reporting: Compliance Continues to Challenge
California’s Colleges and Universities, Report 2017-032 (May 2018); National Academies of Sciences, Engineering, and
Medicine, Innovations in Federal Statistics: Combining Data Sources While Protecting Privacy 44 (2017) (“the data on sexual
violence reported by many institutions in response to the [Clery] act’s requirements is of questionable quality”); Corey Rayburn
Yung, Concealing Campus Sexual Assault: An Empirical Examination, 21 Psychology, Public Policy, and Law 1 (Feb. 2015)
(“[T]he ordinary practice of universities is to undercount incidents of [on-campus] sexual assault. Only during periods in which
schools are audited [by the Department of Education for Clery Act compliance] do they appear to offer a more complete picture
of sexual assault levels on campus. Further, the data indicate that the [Department audit] has no long-term effect on the reported
levels of sexual assault, as those crime rates returned to previous level after an audit was completed.”); James Guffey, Crime on
Campus: Can Clery Act Data from Universities and Colleges be Trusted?, 9 ASBBS eJournal 51 (Summer 2013) (“under-
reporting of burglary and rape among Clery Act required universities is significant”); Kristen Lombardi & Kristin Jones, Center
for Public Integrity, Campus Sexual Assault Statistics Don’t Add Up: Troubling Discrepancies in Clery Act Numbers (Dec. 2,
2009) (“But there’s little doubt that the differing interpretations of the law are sowing confusion — with one school submitting
sexual assault statistics beyond what’s required and another the bare minimum. Ultimately, these loopholes, coupled with the
law’s limitations, can render Clery data almost meaningless.”), https://publicintegrity.org/education/sexual-assault-on-
campus/campus-sexual-assault-statistics-dont-add-up/; Heather M. Karjane, et al., Campus Sexual Assault: How America’s
Institutions of Higher Education Respond viii (Oct. 2002) (“Only 36.5 percent of schools reported crime statistics in a manner
that was fully consistent with the Clery Act.”).
19
   See, e.g., Evie Blad, How Bad Data from One District Skewed National Rankings on Chronic Absenteeism, Education Week
(Jan. 9, 2019) http://blogs.edweek.org/edweek/rulesforengagement/2019/01/chronic_absenteeism.html; Anya Kamenetz, The
School Shootings that Weren’t, National Public Radio (Aug. 27. 2018),
https://www.npr.org/sections/ed/2018/08/27/640323347/the-school-shootings-that-werent; Andrew Ujifusa & Alex Harwin,
There Are Wild Swings in School Desegregation Data. The Feds Can’t Explain Why, Education Week (May 2, 2018),
https://www.edweek.org/ew/articles/2018/05/02/there-are-wild-swings-in-school-desegregation.html.


                                                                                                                                     4

EXHIBIT 23
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 391 of 1598




districts were simply reporting no incidents, rather than collecting and reporting the true numbers
of cases of sexual harassment that were reported or resulted in discipline.20

To rely on such data sets to enact sweeping changes to Title IX law means that the projected
costs are not being conducted in a rigorous or high-quality manner and are likely to be inaccurate
and underestimated. A select task force on the study of harassment in the workplace – a
bipartisan body of the Equal Employment Opportunity Commission – issued a report in 2016
that explicitly acknowledged the dearth of data as it related to workplace harassment and did not
accept data at face value, instead acknowledging that not all claims will be represented in
available data sets given rampant underreporting and systemic data collection challenges. The
Department must seek to adopt the same attitude and standard when developing cost estimates
based on limited and flawed data sets. The Department should fully acknowledge the limitations
of its data sources and methodologies and consider utilizing complementary data sets that at least
attempt to fill the gaps. However, as it stands, the lack of transparency surrounding the
Department’s cost calculations and assumptions, as well as the poor data quality that formed the
basis of its cost estimates, leads the Center to request that the Department halt its rulemaking
while it revisits its cost calculations, reviews the accuracy of the Clery Act and CRDC data on
which its calculations rely, and make its underlying calculations available to the public.

         b. The Department does not account for the impact its Proposed Rules would have
            on the underlying rate of sexual harassment and the resulting impact on its cost-
            benefit analysis.

The Department states that “[it] does not believe it is reasonable to assume that these proposed
regulations will have a quantifiable effect on the underlying rate of sexual harassment occurring
in the education programs or activities of recipients.”21 However, the Department does not
explain the basis for its non-belief. It does, however, acknowledge that sexual harassment can be
deterred.22 In creating significant disincentives for people to file complaints and thus reducing
already-low rates of reporting of sexual misconduct, the risk of such misconduct being detected
and punished will be minimized, which in turn will reduce the system’s general deterrent effect.
The Department has not accounted for the impact of weakened deterrence and reduced individual
enforcement on rates of sexual assault and cost estimates, and must revisit its cost-benefit
20
   See, e.g., American Association of University Women, Three-Fourths of Schools Report Zero Incidents of Sexual Harassment
in Grades 7-12 (Oct. 24, 2017), https://www.aauw.org/article/schools-report-zero-incidents-of-sexual-harassment/; Lisa Maatz,
American Association of University Women, Why Are So Many Schools Not Reporting Sexual Harassment and Bullying
Allegations?, Huffington Post (October 24, 2016), https://www.huffingtonpost.com/lisa-maatz/why-are-so-many-schools-
n_b_12626620.html; American Association of University Women, Two-Thirds of Public Schools Reported Zero Incidents of
Sexual Harassment in 2013–14 (July 12, 2016), https://www.aauw.org/article/schools-report-zero-sexual-harassment/;
21
   83 Fed. Reg. at 61485.
22
   Ronet Bachman et al., The Rationality of Sexual Offending: Testing a Deterrence/Rational Choice Conception of Sexual
Assault, 26 Law & Society Rev. 343, 357 (1992) (“The more certain respondents were that the scenario male would be dismissed
from school or arrested, the less likely they were to report that they would commit sexual assault under the same set of
hypothetical conditions.”); Camille Nelson et al., Organizational Responses for Preventing and Stopping Sexual Harassment:
Effective Deterrents of Continued Endurance, 56 Sex Roles 811, 812 (2007) (“the perception that remedial actions will be taken
to punish perpetrators and enforce anti-harassment policies often results in significant decreases in sexual harassment
frequency”); Inez Dekker & Jullian Barling, Personal and Organizational Predictors of Workplace Sexual Harassment of Women
by Men, 3 J. of Occupational Health Psychology 7 (1998) (sexual harassment is “more likely” in an employment setting “if male
employees perceive their employer as unwilling to deal seriously with sexual harassment complaints and punish those found
guilty of sexual harassment”);


                                                                                                                            5

EXHIBIT 23
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 392 of 1598




analysis in order to better capture the costs that will arise out of the increased number of
underlying incidents.

         c. The Department underestimates and omits important social and economic costs
            that would fundamentally change its cost-benefit analysis.

Another troubling aspect of the rules’ cost estimate is the costs that were not considered or
dismissed as too difficult to calculate. One such set of costs are those related to supportive
measures. The rules encourage recipients to direct survivors towards services that fall under
supportive measures: “…[W]e propose adding paragraph (b)(3), which states that, for institutions
of higher education, in the absence of a formal complaint, a recipient is not deliberately
indifferent when it implements supportive measures designed to effectively restore or preserve
access to the recipient’s education program or activity”.23 In recognizing that the process of
filing a formal complaint, as outlined in the Proposed Rules, will inevitably lead to fewer
survivors reporting their harassment and initiating Title IX investigations, the Department seems
to provide recipients with a supposedly palatable alternative that would provide students with
other services to deal with their assault. Suggested services include “counseling, extensions of
deadlines or other course-related adjustments, modifications of work or class schedules, campus
escort services, mutual restrictions on contact between the parties, changes in work or housing
locations, leaves of absence, increased security and monitoring of certain areas of the campus,
and other similar measures”.24 However, the Department refuses to provide an estimated cost
range for the provision of these services, stating that “[d]ue to the lack of adequate information
about such fee structures and the highly personalized nature of supportive measures provided to
complainants and respondents, we cannot at this time provide such estimates with any
precision.”25

By dismissing any cost estimation related to supportive measures, the Department essentially
zeroes out this cost category. In encouraging recipients to provide supportive measures in the
absence of formal complaints, however, it is reasonable to assume that such services, and the
cost of such services, will increase. For example, increasing campus escort services and other
security services will require additional staff hires and working hours. Even the rules’
assumption that counseling services are already largely offered for free to students is not accurate
– many students are still responsible for co-pays for mental health services26 and not all students
receive insurance (as of 2016, 8.7 percent of all students, or 1.7 million, remained uninsured).27

Another unconsidered cost relates to transfers and additional schooling. Exposure to a hostile
environment can have extremely high costs for individual students, especially when avoiding
these environments is preferable to confrontation in a dispute setting or to remaining in the
environment in which the harassment occurred. Students may choose to transfer out of a hostile

23
   83 Fed. Reg. at 61469 (§ 106.44(b)).
24
   Ibid.
25
   83 Fed. Reg. at 61487.
26
   See, e.g., Teachers College Columbia University, What’s New in the Columbia Health Insurance Plan,
https://www.tc.columbia.edu/insurance-immunization-records/health-insurance/whats-new-in-the-columbia-health-insurance-
plan/.
27
   Jeremy Bauer-Wolf, After the ACA, Fewer Uninsured Students, Inside Higher Ed (Mar. 30, 2018)
https://www.insidehighered.com/news/2018/03/30/obamacare-has-led-fewer-uninsured-students-study-finds.

                                                                                                                          6

EXHIBIT 23
          Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 393 of 1598




environment by opting to pursue their education at a different institution. However, there are
many costs associated with this strategy. The bulk of the upfront costs relate to credits that
become ‘stranded assets’, when the investment that students, families, and public institutions
make to help students acquire skills is lost. The result is that these students will need additional
credits in order to receive a degree – if they receive one at all – and will spend more time out of
the labor market. In 2014, the Department itself found that the average transfer student loses 27
earned credits after transferring.28 The Government Accountability Office also found that
transfer students spend an extra 0.25 years in school before graduating.29

According to a 2017 analysis from Complete College America, each additional year of schooling
costs roughly $51,000 for students at two-year colleges and $68,000 for students at four-year
colleges – and in both cases, the majority of those costs come from foregone earnings. Indirect
costs are even higher, as stranded assets also reduce the probability of degree attainment for
transfer students and increase the probability of a skill mismatch in later careers.

IV.        The Proposed Rules would undermine Title IX protections in other significant ways.

In addition to the severe flaws in the Proposed Rules’ cost estimations, there are other key
aspects of the rules that would cause irreparable harm to survivors of sexual harassment and
undermine Title IX protections. These harms are explored in greater depth by partner
organizations in their submitted public comments but we have included them here given their
importance. It is also important to note that many of the points provided below would themselves
– outside of the scope of the regulatory impact analysis – make propagation of these rules illegal,
as they run contrary to the directives and requirements contained in Title IX statute.

      •    The proposed definition of harassment improperly prevents schools from providing a safe
           learning environment.
      •    The proposed notice requirement undermines Title IX’s discrimination protections by
           making it harder to report sexual harassment and assault.
      •    The Proposed Rules’ notice and deliberate indifference standards and definition of sexual
           harassment create inconsistent rules for students versus employees.
      •    The Department’s proposed “deliberate indifference” standard would allow schools to do
           virtually nothing in response to complaints of sexual harassment and assault.
      •    The Proposed Rules would require schools to ignore harassment that occurs outside of a
           school activity, even when it creates a hostile educational environment.
      •    The Proposed Rule’s requirement that a respondent be presumed not responsible for
           harassment is inequitable and inappropriate in school proceedings.
      •    The Proposed Rules would improperly require survivors and witnesses in college and
           graduate school to submit to live cross-examination by their named harasser’s advisor of
           choice, causing further trauma.


28
   National Center for Education Statistics, Transferability of Postsecondary Credit Following Student Transfer or Coenrollment:
Statistical Analysis Report, https://nces.ed.gov/pubs2014/2014163.pdf.
29
   Government Accountability Office, Transfer Students: Postsecondary Institutions Could Promote More Consistent
Consideration of Coursework by Not Basing Determinations on Accreditation, https://www.gao.gov/new.items/d0622.pdf

                                                                                                                              7

EXHIBIT 23
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 394 of 1598




     •    The Proposed Rules would allow schools to pressure survivors into traumatizing
          mediation procedures with their assailants.
     •    The Proposed Rules would force many schools to use a more demanding standard of
          proof to investigate sexual harassment than they would use to investigate other types of
          student misconduct.
     •    The Proposed Rules fail to impose clear timeframes for investigations and allow
          impermissible delays.
     •    The Proposed Rules are inconsistent with the Clery Act.
     •    The Proposed Rules would allow schools to claim religious exemptions for violating Title
          IX with no warning to students or prior notification to the Department.

V.        Conclusion

Instead of effectuating Title IX’s prohibition on sex discrimination in schools, the Department’s
Proposed Rules serve only to protect schools from liability when they fail to address complaints
of sexual harassment and assault and tilt the investigative process in favor of respondents at the
expense of survivors. The Department also fails to properly calculate accurate cost estimates
related to the implementation and enforcement of its Proposed Rules, among other key
considerations. The rules are arbitrary and capricious in nature and are in violation of the APA.
The Center calls on the Department to immediately withdraw the Proposed Rules and instead
focus its energies on vigorously enforcing the Title IX requirements that the Department has
relied on for decades, to ensure that schools can promptly and effectively respond to sexual
harassment and assault.




Sincerely,




Jamila Taylor
Senior Fellow, Women’s Initiative
Center for American Progress




                                                                                                     8

EXHIBIT 23
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 395 of 1598




                  EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 396 of 1598




Submitted via www.regulations.gov

January 30, 2019

Kenneth L. Marcus
Assistant Secretary for Civil Rights
Department of Education
400 Maryland Avenue SW
Washington, DC 20202

Re: ED Docket No. ED-2018-OCR-0064, RIN 1870-AA14, Nondiscrimination on the Basis of
Sex in Education Programs or Activities Receiving Federal Financial Assistance

Dear Mr. Marcus:

I am a Professor of Psychiatry at Harvard Medical School and the author of a book, Trauma and
Recovery,1 which is considered a fundamental text for understanding psychological trauma. I am
a founder of the Victims of Violence Program in the Department of Psychiatry at Cambridge
Health Alliance, a teaching hospital of Harvard Medical School, where for over 30 years I have
trained post-graduate students in the mental health disciplines how to promote healing in
traumatized people.

On behalf of the 902 undersigned mental health professionals and trauma specialists, I am
submitting this joint comment letter in response to the Department of Education’s Notice of
Proposed Rulemaking (“NPRM” or “proposed rules”) to express our strong opposition to the
Department’s proposal to amend rules implementing Title IX of the Education Amendment Act
of 1972 (Title IX) as published in the Federal Register on November 29, 2018.

Based on our experience in treating survivors of sexual assault and harassment, it is our opinion
that many of the new proposed rules will cause increased harm to students who report sexual
harassment, including sexual assault, to their schools, and will discourage students who have
been victimized from coming forward. The net effect of the new proposed rules will be to
reinforce the shaming and silencing of victims, which has long prevailed in our society, and to
worsen the problem of sex discrimination in education.

Incidents of sexual assault and harassment are extremely common. National epidemiological
studies conducted by the Department of Justice2 and the CDC3 have repeatedly documented the
fact that roughly 20-25% of women have been sexually assaulted, most commonly by men they
know. Young women ages 18-25, that is, women of college age, are at the highest risk.4


1 JL Herman: Trauma and Recovery: The Aftermath of Violence—From Domestic Abuse to Political Terror. New
York: Basic Books, 1992, 1997, 2015.
2 P. Tjaden & N. Thoennes: Prevalence, Incidence, and Consequences of Violence Against Women: Findings from

the National Violence Against Women Survey. Washington, DC: US Department of Justice, 1998.
3 MJ Breiding, SG Smith, KCBasile et al: “Prevalence and Characteristics of Sexual Violence, Stalking, and

Intimate Partner Violence Victimization---National Intimate Partner and Sexual Violence Survey—United States
2011.” Center for Disease Control and Prevention: Morbidity and Mortality Weekly Report, September 5, 2014.
4 S Sinozich & L Langton, Special Report: Rape and Sexual Assault Victimization among College-Age Females,

1995-2013. Washington DC: US Department of Justice, 2014
                                                                                                               1

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 397 of 1598




Although under Title IX, schools are required to respond to acts of sexual violence that impact
students’ access to education, in practice, many schools utterly fail to protect victims or hold
perpetrators accountable. Many victims who dare to complain still encounter dismissive,
shaming, or frankly punitive attitudes from authority figures. Many perpetrators can still
reasonably expect tolerance, if not frank encouragement, for their behavior from authority
figures and from their peers. Understanding this reality, victims of sexual assault and harassment
are generally reluctant to come forward. In a recent study of rape on college campuses, only 8%
of sexual assaults were reported to police.5

Acts of sexual assault and harassment are assertions of raw power, intended to demonstrate total
dominance over victims and to remind them to know their place. These acts degrade victims in
the eyes of others so that they will be publicly stigmatized and scorned should they dare to
complain. People who have been subjected to these assaults experience terror, helplessness and
profound humiliation. Sexual assaults, because of their gratuitous cruelty, are among the most
harmful of traumatic experiences.6

The response of the survivor’s community--family, peers, and especially authority figures-- is of
immense importance in determining the course of recovery. Survivors who are met with
compassion and support usually recover well; such support repairs the survivor’s trust in other
people.7 On the other hand, survivors who are met with indifference or blame from authority
figures will predictably suffer increased symptoms of post-traumatic stress and depression, as
they will feel abandoned and betrayed by their community.8

Authority figures in schools are therefore in a position of great social responsibility. Given the
prevalence of sexual assault and harassment and the vulnerability of teenage and college age
women, it is incumbent on school authorities to develop pro-active measures of intervention
based on an understanding of the social realities of sexual assault and the psychology of people
who have been traumatized. These proposed rules seem to disregard both the seriousness of the
problem of sexual harassment and assault, and the profound harm to victims that results.

In particular, the following rules would exacerbate psychological harms to victims:

Rule 106.30: This proposed rule unfairly limits the supportive measures that schools could offer
in order to help survivors in the aftermath of trauma. Following sexual assault and harassment,
survivors often suffer from intrusive, overwhelming flashback memories of the event, as well as
nightmares, insomnia, and pervasive feelings of terror. Any reminder of the event, such as
encountering the perpetrator in a dormitory or classroom, provokes these symptoms, which
interfere with the student’s ability to concentrate on her studies and participate in campus life.




5 MP Koss: “Hidden Rape: Sexual Aggression and Victimization in a National Sample of Students of Higher
Education.” In Rape and Sexual Assault. Vol 2. Ed. AW Burgess. New York: Garland, 1987, 3-26.
6 RC Kessler, A Sonnega, E Bromet et al: “Posttraumatic Stress Disorder in the National Comorbidity Survey.”

Archives of General Psychiatry 1995; 52:1048-1060.
7 AW Burgess & LL Holmstrom, “Adaptive Strategies and Recovery from Rape.” American Journal of Psychiatry

1979; 136:1278-1282.
8 CP Smith & JJ Freyd: “Institutional Betrayal.” American Psychologist 2014; 69: 575-587.


                                                                                                               2

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 398 of 1598




It is incumbent on the school to take active measures to protect the survivor, including measures
that may inconvenience the accused perpetrator. It is neither unreasonable nor excessively harsh
to ask the accused to make some accommodations to stay away from the survivor, such as
changing classes or transferring to a new dormitory. However, there is no justification for a
“mutual” no-contact order, which presumes that both parties are equally in need of protection
from one another.

Rule 106.45(b)(1)(iv): This rule requires schools to presume at the outset that the accused
perpetrator is not responsible. This means in effect the school is required to presume that the
complaining victim is lying, reinforcing sexist rape myths, and prejudging the institutional
response in favor of the accused perpetrator. In reality, false complaints of sexual assault are
exceedingly rare, while false denials and claims of innocence are commonplace.

The presumption of innocence is appropriate in criminal proceedings, where the liberty of the
accused is at stake, in order to protect the accused individual against the overweening power of
the state. It is not appropriate in matters of educational discipline, where what is at stake is the
privilege of the accused to be part of an educational community. It is certainly not appropriate
as applied to gender-based violence, where perpetrators currently enjoy what amounts to
impunity.9 This rule would continue to foster impunity for perpetrators. By implementing rules
that give undue advantage to perpetrators, schools would humiliate and re-traumatize survivors
of sexual assault and harassment and perpetuate sex discrimination.

Rule 106.45(b)(3)(vi-vii): This rule requires students who file formal Title IX complaints to
submit to cross-examination in a “live hearing” by the accused student’s “advisor of choice.”
For survivors of sexual assault and harassment, this means being subjected to hostile attacks on
their credibility and public shaming at a time, following a traumatic event, when they may feel
most vulnerable. It also means being forced to relive their traumatic experiences in excruciating
detail, a situation almost guaranteed to aggravate their symptoms of post-traumatic stress. For
these reasons, a requirement for live cross-examination is likely to cause serious to harm victims
who complain and to deter even more victims from coming forward.

Rule 106.45(b)(6): This rule would allow schools to use an “informal resolution process,” such
as mediation, for resolving complaints. Survivors of campus sexual assault and harassment,
faced with the prospect of an extremely hostile and re-traumatizing process for investigation of
formal complaints, are at high risk of being pressured to consent to mediation as a less
forbidding option. Mediation, however, is never appropriate in situations of sexual violence
and harassment, because it is a method of resolving disputes based on the presumption that both
parties are equally responsible for the problem. To apply mediation to complaints of gender-
based violence and harassment is to perpetuate sexist prejudices that blame the victim. This
option can only result in further humiliation of the victim.

In sum, these proposed rules will perpetuate sex discrimination in schools, by preventing schools
from taking reasonable measures to protect and care for survivors of sexual assault, and by
adding to the burden of trauma for survivors who have the courage to come forward. Rather
than implementing these proposed rules, the Department of Education should redirect its


9K Daly & B Bonhours: “Rape and Attrition in the Legal Process: A Comparative Analysis of Five Countries.”
Crime and Justice 2010; 39: 485-565.
                                                                                                             3

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 399 of 1598




attention to enforcement of existing Title IX requirements that schools respond with care and
diligence to the problems of campus sexual assault and harassment.

Thank you for the opportunity to submit comments on the NPRM.

Sincerely,

Judith L. Herman, M.D.
Professor of Psychiatry (Part Time)
Harvard Medical School

Joined by,

Abbe Blum, Ph.D., Saybrook University
Abby Adis
Abby Seixas, LMHC
Abigail Love, M.D. MPH, Cambridge Health Alliance
Adam MacDonald, LMSW
Adam Maughan, B.S., University of Tennessee
Adele D’Ari, Ed.D., Washington Falls Psychotherapy
Adina Kleiman, Ph.D., Private Practice
Adriana Reyes
Ainhoa Indurain, LPC, Chicago Children's Advocacy Center
Alan Groveman, Ph.D., Chester Psychological Services, LLC
Albert Everling, M.A.
Alessandro Piselli, Ph.D., Boston College
Alex Pirie, Immigrant Service Providers Group/Health
Alexander Colts, MSW, M.P.H., Cambridge Health Alliance
Alexandra Altman, LICSW
Alexandra Dimant, LCSW
Alexandra R. Kaufman, Psy.D.
Alexandra Zelin, Ph.D.
Alexis D. Brooks, M.D.
Alexis Truslow, LMHC
Alicia M. Flanagan, MSW, LICSW
Alisa Garner, MA
Alisa Greco, LMHC
Alisa Young, M.A., LPC
Alison Curdt, Psy.D.
Alison Segal, Ph.D., Healthy Behaviors of Westchester
Allison Miller, Ph.D.
Allison Shapre, LCMHC, AMHCA
Alysha Warren, MA
Alyson Morse Katzman, Safe Havens Interfaith Partnership Against Domestic Violence
Alyssa Iannuccilli, LMHC
Alyssa LoGrasso, MSW Student
Amanda Cutler, LCSW, M.A.
Amy Blake, LCSW
Amy H. Eden, LICSW
Amy Itzkovitz, LICSW
Amy K. Friedman, Ph.D.
Amy K. Keisling, ACSW, LCSW, BCD
                                                                                                4

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 400 of 1598



Amy Leach, LCSW, NASW
Amy McCollom, MSW
Amy Present, LMHC
Andrea Carusona, LMHC
Andrea Cole, Ph.D.
Andrea Corn, Psy.D.
Andrea Gordon, M.D., Cambridge Health Alliance
Andrea L. Bross, Ph.D., South Shore Counseling & Psychological Services
Andrea Singer, M.A., The New School for Social Research
Andrea Werner Insoft
Angela Radan, Ph.D., Cambridge Health Alliance
Angie Rush, LCSW
Anita P. Sharma, Political Asylum Immigration Representation (PAIR) Project
Ann Dercole
Ann Marie Madigan, M.D.
Anna Campion, Ph.D.
Anna Kharaz, LMHC
Anna Rabkina, M.D., Cambridge Health Alliance
Anna Stothart, Psy.D, LMHC
Annabel Gill, LCSW, Cambridge Health Alliance
Anne Hernandez, Boston Public Schools
Anne Huhman, MSW
Anne P. DePrince, Ph.D., University of Denver
Anne R. Tavel, Ph.D., Private Practice
Anner Eliot, Ph.D.
Annie Drehkoff, M.S., CCLS, Chicago Children's Advocacy Center
Annie Kawalski, LCSW
Archana Varma, M.D.
Arielle Scoglio, M.P.H., Veterans Health Administration
Ashley Wilkins, LSW, Chicago Children's Advocacy Center
Asli Baykal, Ph.D., LCSW
Associate Professor Carolyn Quadrio, School of Psychiatry, University of New South Wales, Sydney,
Australia
Audrey A. Wagner, Ph.D.
Aviva Bock, CCMHC, LMHC
Barbara D'Arthenay, LICSW
Barbara Finn, Ph.D., ABPP, FAGPA, Stanford Dept. of Psychiatry
Barbara Hamm, Psy.D., Harvard Medical School
Barbara J. Saltzstein, MSW, LICSW, Private Practice
Barbara Shapiro, M.D., Psychoanalytic Center of Philadelphia; University of Pennsylvania School of
Medicine
Barbara Suter, Ph.D., NYU Postdoctoral Program in Psychoanalysis and Psychotherapy
Barbara Turk, Psy.D.
Barbara W. Burkart, LMHC, Private Practitioner
Bernard Epstein, LCSW
Bernasha Anderson, Ph.D., American University
Beth Carlson, Ph.D., L.P., Augsburg University
Beth Davenport, LICSW
Beth E. Molnar, Sc.D., Northeastern University
Beth Levine, LCSW-C
Beth Marx, LCSW, Boston Medical Center
Beth Rontal, LICSW
Beth Sperber Richie, Ph.D., Trauma Psychologist
                                                                                                     5

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 401 of 1598



Beth Wilson, Ph.D., Psychological Health Roanoke
Bonnie Barnard-Lopez, LCSW-C
Bonnie L. Calabrese, Berkeley Unified School District
Bradley Bryk, M.A.
Breanne Wilhite, Harvard T.H. Chan School of Public Health
Brenda A. Austin, Ph.D., National Academy of Neuropsychology
Brenda Bemporad, Ph.D.
Brenda Solomon, M.D., Chicago Institute for Psychoanalysis
Brenda Steinberg, Ph.D.
Brian J. Pare, Riverside Community Care, Dedham, MA
Brian Walsh, RN, CHA Everett Hospital
Brianna Delker, Ph.D.
Brittny Maravelias
Bruce McCarter, M.A., Psy.D., Private Practice
C. Paula Krentzel, Ph.D.
Caitlin Clevenger, M.S., University of Tennessee
Caleb Englander, LICSW
Camilla Pearson, MSW, LGSW
Candice S. Miller, LCSW/Psychoanalist, Private Practice
Candida Spano Cucharo, MSW, MBA, New York State Association for Infant Mental Health, Inc.
Cara Crisson, Psy.D.
Cara McClain, M.A., University of Tennessee
Carly Parnitzke Smith, Ph.D., Penn State College of Medicine
Carol A. Lambert, MSW
Carol Hendler, LCSW-C, MSW
Carol Johnson
Carol Kemelgor, LCSW
Carol Presant, LMSW
Carol S. Goldbaum, Ph.D., Juniper Center
Caroline B. Goldberg, LCSW, AAPCSW, IARPP, NJSCSW
Caroline Krehbiel, Ph.D., NCSP
Carolyn Gerard, LMFT, Private Practice
Carolyn J. Smith, Ph.D., Eastern Shore Associates
Carrie Ruggieri, LMHC, BCETS, AEDP Institute
Caryl Beth Thomas, M.A., LMHC, ACMT, Massachusetts Department of Mental Health, American
Music Therapy Association
Caryl Morris, Ph.D., LICSW
Catherine Balletto, LICSW
Catherine Bohn, Psy.D.
Catherine Haines, OTR/L, Cambridge Health Alliance
Catherine Hondorp, D.C., S.E.P.
Celine Stillman, LCSW, NYSSCSW
Chana Kahn, LCSW
Chantal Pico, LCPC
Charlotte Strauss Swanson, University of Tennesee-Knoxville
Chelsea A., Emerson Hospital Behavioral Health
Chelsea Davies, LCSW, Center for Violence Prevention and Recovery at Beth Israel Deaconess Medical
Center
Cherylynne Berger, MSW, LCSW, Private Practice in Psychotherapy
Christa M. Marshall, Psy.D.
Christi M. Collins, Psy.D
Christie M. Platt, Ph.D., Private Practice
Christina Lee, M.D., Cambridge Health Alliance
                                                                                                     6

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 402 of 1598



Christine M. Jackson, MSW
Christine Routhier, MT-BC, LMHC, Sound Living Therapy Services
Cindi Flores, MSW Candidate, EBNHC, LCHC, Salem State University
Cindy Chandler-Guy, LICSW
Cindy Crabb, M.Ed., LPC, ACA
Cindy Su
Claire Carswell, M.D., Harvard Medical School
Claire Olivier, PMHNP, CNS-BC, Olivier Group Wellness Center
Clare R. Brown, LPC
Colette Linnihan, LCSW
Colleen J. O’Brien, Psy.D., Cambridge Health Alliance
Connie Evert, Ph.D., Psychologist
Corinne Masur, Psy.D.
Cristy Novotney, MSW
Cynthia Baum-Baicker, Ph.D., Scattergood Foundation for Behavioral Health
Cynthia Berman, Psy.D.
Cynthia Kennedy, LICSW, Center for Violence Prevention and Recovery at Beth Israel Deaconess
Medical Center
Cynthia N. Mendelson, Ph.D.
Cynthia S. Tavilla, Psy.D.
Cynthia Simpson, LICSW
Cynthia Worth, Ed.D.
D. Cameron
Dale Gody, Ph.D., ABPP, Chicago Psychoanalytic Institute
Dalphine E. Meadows, LMSW
Dana Charatan, Psy.D., Private Practice
Dana L. Sinopoli, Psy.D., Private Practice
Daniel Campbell, Greater Washington Society for Clinical Social Work
Danielle Catrillo, M.P.H., Dornsife School of Public Health
Danielle M. Caggiano, LICSW, Private Practice
David Celiberti, Ph.D.
David Ray, LCSW
David Shirley, M.S., Psychology Doctoral Candidate , University of Utah
David Zelaya, M.Ed., Cambridge Hospital
Deanna N. Cor, Ph.D., LPC, NCC
Deanna Seather-Brady, LICSW
Deborah C. Rosenkrantz, LICSW
Deborah Estrada, MSW, Chicago Children Advocacy Center
Deborah Fishman, MSN, PMHCNS-BC
Deborah H. Dawes, Ph.D., Center for Psychology
Deborah Hellerstein, Ph.D.
Deborah K. Saunders, LCSW
Deborah L. Block, Ph.D.
Deborah Lynne Korn, Psy.D.
Deborah Moran, M.D.
Deborah Sarson, Cambridge Health Alliance
Deborah Weisinger, Psy.D.
Deborah Wolozin, Ph.D.
Debra Abrams, LICSW
Debra F Schiffman, LCSW-C
Dee Mosbacher, M.D., Ph.D.
Deirdre Modesti, Ph.D.
Denise E. Elliott, Psy.D.
                                                                                               7

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 403 of 1598



Denise Krouse, MC, LMHC, MDFT
Denise Lensky, Ph.D., Private Practice
Deslonde Parkinson, LMHC
Diane Girdwoyn Caspe, M.S., LCSW
Diane W. Johnson, LCMHC, Psychotherapist, LCMHC
Dianne Turenne, LCMHC
Dina del Amo, Psy.D.
Diya Kallivayalil, Ph.D.
Donald R. Watson II, M.A. MFT, Community Counseling Centers of Chicago
Donna Hawx, Ph.D., Association for Women in Psychology
Donna M. Van Kirk, Ed.D., Psychologist, Psychologists of Northwest Arkansas
Donna Newman-Bluestein, BC-DMT, LMHC
Dorothy Kresz, MBA, LCSW, WCSPP
Dr. Evelyn Goodman
Dr. Jessica Tartaro
Dr. Joyce Maguire Pavao , Pavao Consulting and Coaching
Dr. Lisa Roth
Dr. Nuri A. Hammett
Dr. Patricia L. Papernow, Psychologist
Dr. Ruth M. Lull, APA, MPA
Dr. Susan Kavaler-Adler, Executive Director of the Object Relations Institute
Dwight Dugan, LCSW
Ed Semansky, J.D., M.A.
Eden Brenner
Edward Yeats, Ph.D.
Eileen Chodos
Eileen M. Dunn, PsyD, Washington Baltimore Center for Psychoanalysis, Private Practice
Eileen M. Russell, Ph.D, AEDP Institute
Elaine Rodino, Ph.D., Private Practice
Eleanor B. Krolian, LCSW, Private Practice
Eleanor Roffman, Ed.D., Lesley University
Eleanor Vohryzek, LMFT
Eline Potoski, LCSW, Arbor Counseling LLC
Eliot Gelwan, M.D., Emerson Behavioral Health
Elisa Elkin-Cleary, LICSW
Elisabeth Ellis Waingrow, MSW, LICSW, NASW
Elisheva Dan, Ph.D., Mass. Institute for Psychoanalysis
Elissa Levine, LCSW-C, LICSW
Elissa Q. White
Elizabeth Buckley, LICSW
Elizabeth Camlin, LCSWC
Elizabeth Cohen, Ph.D.
Elizabeth Cohn Stuntz, LCSW
Elizabeth de Bethune
Elizabeth G. Brenner, LICSW, Therapy Training Boston
Elizabeth Glaeser
Elizabeth Grace Burkhart, LICSW , Private Practice
Elizabeth L. Bennett, Ed.D., Private Practice
Elizabeth L. Vitale, MSN, Psy.D., Psychotherapy Partners, LLC
Elizabeth M. Stern, LICSW, Private Practice
Elizabeth Malaret
Elizabeth Mooers, LICSW
Elizabeth Parsons, Psy.D., Dept. of Psychiatry, Harvard Medical School
                                                                                         8

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 404 of 1598



Elizabeth Philbert, RN, Cambridge Health Alliance
Elizabeth Rider, M.Ed., Vanderbilt University
Elizabeth Robinette Wade
Elizabeth Southwell, BA
Elizabeth Stahler, LICSW, College Counseling
Elizabeth Zoob, LICSW, Women’s Mental Health Collective
Ella Pecsok. Ph.D.
Ellen Goldsmith, LICSW
Ellen Nasper, Ph.D., Yale University School of Medicine
Ellen Rome, LICSW
Ellen Somberg, Psy.D.
Ellen V. Garbuny, LSW
Elliot Spengler, M.A., University of Tennessee, Knoxville
Emily Aber, LCSW
Emily K. Fitton, LCSW
Emily Schatzow, M.Ed.
Emma Chaitin
Erica S. Nazzaro, LICSW
Erika L. Francis-Raniere, Ph.D.
Erin Hetzel, LICSW
Erin Ramsey, LCSW, Center for Violence Prevention and Recovery at Beth Israel Deaconess Medical
Center
Estelle B. Freedman, Stanford University
Estelle Disch, Ph.D., Boston Associates to Stop Treatment Abuse and University of Massachusettts
Boston
Esther Rothblum, Ph.D., San Diego State University
Eugenia Monroy-Advis LCSW
Evan Imber-Black, Ph.D., American Family Therapy Academy
Eve K. Lesses, LICSW
Eve N. Bogdanove, MSW, LICSW
Evelyn Gladu, LMHC
Faye Fiore, LMFT
Federica Latta, Ph.D.
Fernando Gonzalez III, Chicago Children's Advocacy Center
Frances Rekrut, Ph.D.
Francine G. Rosenfeld, MSW
Francine Ronis, LPC
Gabel Viera, LCSW
Gabrielle Cavallacci, LICSW
Gail B. Shulman, LMHC, Somerville/Cambridge Outpatient Clinic(Riverside Community Care)
Gail Charpentier, LMHC, Gail Charpentier, LMHC, Psychotherapy
Gail Fries, MSW, LICSW
Geraldine M. Gamble, RN, MSN, Veterans Administration, Retired
Ghislaine Boulanger, Ph.D.
Gianine D. Rosenblum, Ph.D.
Gilberto Gamba, Cambridge Health Alliance
Ginger Ryan, LICSW
Ginna Donovan, Ph.D., Women's Mental Health Collective
Gladys Valdez, Ph.D.
Gloria Acosta, LICSW, Cambridge Health Alliance
Goldie Eder, LICSW, BCD, Harvard Medical School and Smith College School for Social Work
Grace Chem, Ph.D., LMFT
Greta Jankauskaite, M.A.
                                                                                                   9

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 405 of 1598



Greta Spoering, LICSW, Emerson College, Healing & Advocacy Collective
Gretchen Kurdziel Adams, M.A., Cambridge Health Alliance
Gretchen Pauley, LICSW
Hannah Miller, LICSW, Cambridge Health Alliance
Harlene Goldschmidt, Ph.D.
Helen Youngju Kim, M.A., UC Berkeley Counseling & Psychological Services
Helene Lieb, Ed.D. , American Psychological Association
Hemda Arad, Ph.D, IARPP Member
Hilary Sherry, The Menninger Clinic
Hillary Halpern, M.S., N.C. State University Counseling Center
Holly Aldrich, LICSW
Holly Clause, LCMHC, Private Practice
Holly Friedman Housman, Cambridge Health Alliance
Hope Williams, LCSW, American Indian Health Service of Chicago
Howard H. Covitz, Ph.D., ABPP , Private Practice
Ina Harizanova, Psy. D.
Inge S. Hoffmann, Department of Psychiatry, Cambridge Hospital, Harvard University Medical School
Ingrid Avison, MSW Candidate, The Center for Hope and Healing and Salem State University
Irna Gadd, LCSW
Isabel Peixoto, LCSW
Isabelle Lorans, LCSW, SEP
J. Patricia Thatcher, MSW, LICSW, The LifeWorks Center, Cambridge, Ma
J. Wesley Boyd, M.D., Ph.D., Cambridge Health Alliance/Harvard Medical School Center for Bioethics
Jack D. Haden, LCSW
Jack Nowicki, LCSW, Jack Nowicki's Collaborative Counseling, Consulting, & Training
Jacob A. Palm, Ph.D.
Jacquelin Alden Baker Ellery, Mental Health Therapist in Private Practice
Jacqueline Botwinick, LCSW
Jaime Francisco Matorras, LMHC
Jaine Darwin, Psy.D., ABPP, Harvard Medical School
Jaleesa Pirtle , Chicago Children's Advocacy Center
James A. Chu, Harvard Medical School
James Stewart Lang, M.D., Cambridge Health Alliance
Jamie Steele, LMFT
Jane M Brodwyn, Psy.D.
Jane MacDonald, Ph.D.
Jane Tucker, Ph.D., New York University Postdoctoral Program in Psychotherapy and Psychoanalysis
Jane W. Bloomgarden, Ph.D., WCSPP
Janet Russo, LICSW, LADC-I
Janet S. Mazziotti, LICSW
Janette Dingee
Janice Furlong, MSW, LICSW, Boston University School of Social Work
Janice Muhr, Ph.D., Psychotherapy Action Network
Janice Waters, M.S., LCPC, Chicago Children's Advocacy Center
Javier Andres Vargas
Jayme A. Shorin, LICSW, Victims of Violence Program, Cambridge Health Alliance
Jean Esther Williams, MSW
Jean Walbridge, ACSW, LCSW
Jeanie Barnard, LCSW
Jeanne Marecek, Ph.D.
Jeff Ruser, M.A.
Jen Johnson, CNM
Jenna Caggiano, LMHC, R-DMT
                                                                                                 10

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 406 of 1598



Jenna Gilmore, M.A., University of Tennessee
Jennifer Bakalar, Ph.D.
Jennifer Brady, University of Maryland, College Park
Jennifer Clemons, LCSW, LCAS
Jennifer Heneberry, LICSW
Jennifer Hoult, J.D.
Jennifer J. Freyd, Ph.D., Professor of Psychology, U. of Oregon
Jennifer M. Gomez, Ph.D., Wayne State University
Jennifer Markell, LICSW, Private Practice
Jennifer O'Keeffe, Ph.D.
Jennifer Tattersall, LCSW
Jenny Abrams, M.D.
Jenny Berz, Ph.D.
Jenny Otero, The Center for Hope and Healing, Inc.
Jerald Kay, M.D.
Jessica Gold, M.D., M.S., Washington University in St Louis
Jessica Hammann
Jessica Lutkenhouse, Psy.D.
Jessica Roberto
Jessica Salgado, MSW
Jessica Slatus, LCSW
Jessie Weisstein, LCSW
Jill Cermele, Drew University
Jill Gentile, Ph.D., NYU Postdoctoral Program in Psychotherapy and Psychoanalysis
Jill Jackson, LICSW, Private Practice
Jill Pedrick, LISCW, Pedrick Counseling, and Spaulding Rehab Hospital
Jill Salberg, Ph.D., ABPP, NYU Postdoctoral Program in Psychotherapy and Psychoanalysis
Jo Ellen Boskind, LICSW, Private Practice
Jo Oppenheimer, Psychologist, American Psychologist Association
Jo-Anne Bachorowski, Ph.D., Vanderbilt University
Jo-Anne Ochalla, LICSW, Center for Violence Prevention and Recovery
Joan Copperman, Ph.D.
Joan Fiorello, Ph.D.
Joan M. Cook, Ph.D., Yale University
Joan O'Connell, LICSW
Joan Saperstan
Joan Wolkin, Ph.D.
Joanne Simiola
Jody Porter, LCSW, Westchester Chapter, NYSSCSW
John C. House, Ph.D.
John Drollinger
John Heil, Doct. Arts, Psychology, Psychological Health Roanoke
Jon Reeves, Ph.D., Boston University
Jordan Thibodeaux, Ph.D., Arkansas Tech University
Joseph Berlin, LCSW, Cambridge Health Alliance
Josephine A. Bottone, LICSW
Joset Navach Munro, LICSW, BCD, NESTTD, NASW, ISTSS
Josue Fernandez, M.D., Cambridge Health Alliance
Joyce Heyman, LPC
Joyce Slochower, Ph.D., NYU Post Doctoral Program
Judith A. Tribbett, M.A.
Judith Beavan, MSW
Judith C. Powell, Ph.D.
                                                                                          11

EXHIBIT 24
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 407 of 1598



Judith C. Simon, MSW., Ph.D.
Judith D. Ferlise, M.A., LPC, Private Practice
Judith Flaxman, Ph.D., Director of Psychological Services, Center for Multimodal Treatment
Judith Goodman, LICSW, AEDP
Judith Jordan, American Psychological Association
Judith Silvan, LICSW, LCSW, Certified AEDP Therapist & Supervisor
Judy Hu, LMHC
Julia Blencowe, MSW
Julia Broussard, MSW, LCSW
Julia Martinez, CSW, Latino Behavioral Health Services
Julia Matson, LCSW, Chicago Children's Advocacy Center
Julia Rothenberg
Julia Strehlow, MSW, LCSW, Chicago Children's Advocacy Center
Julian C. Ernst, LCSW, Cambridge Health Alliance
Julianne Bloch
Julianne Gaut, LCSW
Julie Goschalk, LICSW
Julie Harmon, Ph.D.
Julie Heim Jackson, Ph.D., Private Practice
Julie Leavitt, D.Min., Lesley University
June Siegel, MSW, LCSW, Private Practice
Kara Swedlow, Ph.D., Psychoanalytic Institute of Northern California
Karen Adler, M.D.
Karen Pando-Mars
Karen Pierce, M.D.
Karen Rosica, Psy.D., Faculty University of Colorado Health Sciences
Karen Tompkins
Karen W. Saakvitne, Ph.D., Smith School for Social Work
Karen Zilberstein, LICSW
Karol Maybury, Ph.D., University of Maine, Farmington
Kate Glazer, LCSW, Institute for Psychoanalytic Research and Training
Kate Halliday, LCSW
Kate Lingren, LSW, Boston College School of Social Work, Private Practice
Kate Scherzo, Ph.D.
Kate Shirley, M.A.
Kate Washton, LCSW, Westchester Center for the Study of Psychoanalysis and Psychotherpay
Kate Zona, Ph.D., Cambridge Health Alliance
Kate Zuby, M.S., UC Berkeley Counseling & Psychological Services
Katharine Esty, Ph.D., LICSW
Kathe Miller, M.D., Harvard Medical School
Katherine A. Lenger, M.A.
Katherine Campbell, LCSW
Katherine Jones, Ph.D.
Katherine Shrager, Psy.D.
Kathleen Bedford
Kathleen DeZenzo, LICSW
Kathleen J. Coutu, MSW, LICSW
Kathleen O’Donnell, Ph.D., Hines Veterans Hospital
Kathleen U. Evans, MSN, APRN,PMH/CNS/BC, Johns Hopkins Bayview Medical Center, Community
Psychiatry
Kathryn Ackerman, M.D., M.P.H., Boston Children's Hospital, Harvard Medical School
Kathryn Becker-Blease, Oregon State University
Kathryn Gambach, LCSW
                                                                                         12

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 408 of 1598



Kathryn White, Ph.D.
Kathy Calderon, LCPC, C4
Katie Gentile, John Jay College of Criminal Justice
Katy Cording, Psy.D.
Katy Dirks, M.Ed.
Katy Irving, LCSW, Chicago Children's Advocacy Center
Katya Zinn, It's On Us Lesley
Kayla DeCant, M.Ed
Kayla Weiner, Ph.D.
Kelliann Burke
Kelly Champion, Cadeus Behavioral Health
Kelly Hurst, Ph.D.
Kelly Perry
Kelly Wells, LCSW-C
Kendahl M. Shortway, Psy.D. , Kean University
Kenneth Feiner
Kerry A. Sheehan
Kerry Rollins, MSW
Kevin Krumvieda, Ph.D.
Kevin M. Fry, M.A., The University of Tennessee, Knoxville
Kevin Montgomery, Graduate Student
Kijai Corbett, MSW, Cambridge Health Alliance
Kim Fightmaster, MSCP
Kim Neal J.D., MSW
Kim Novak, LCSW
Kimberly Kilfoyle, M.D., Cambridge Health Alliance
Kimberly M. Mcclung, RN, Cambridge Health Alliance
Kimberly Welch, LMHC
Kirsten Carraway, Ph.D.
Kirsten Meisinger, M.D., MHCDS, Cambridge Health Alliance
Kristin B. Powell, Ph.D., New Peaks Neuropsychology
Kristin Hoffner, Arizona State University
Kristina L. Vadas, MSW, LCSW
Kristine Panik, M.D., University of California, Berkeley
Kristy M. Keefe, Psy.D. , Western Illinois University
Kurt M. Hanus, M.A.Ed., LCPC
Kylie O'Rourke, Pathways for Change
Lara Jirmanus, M.D., MPH, Cambridge Health Alliance and Harvard FXB Center for Health and Human
Rights
Latifat Cabirou, M.S.
Laura Cotton, LICSW, Cambridge Health Alliance
Laura L. Adery, M.A., Vanderbilt University
Laura Matlack, Psy.D.
Laura S. Brown, Ph.D.
Laure Kowalski
Laurel Xu, Cambridge Health Alliance
Lauren Baker
Lauren Fougere
Lauren Hamrick, M.A.
Lauren Millerd, LCSW
Lawrence D. Blum, M.D., Clinical Faculty, University of Pennsylvania
Lawrence G. Rosenberg, Ph.D., Cambridge Health Alliance/ Harvard Medical School
Leda Adams, LMHC
                                                                                             13

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 409 of 1598



Leena Kulkarni, HSPH
Leigh Howard, LCSW
Lénie Torregrossa, M.S., Vanderbilt University
Leslie Baker, LICSW
Leticia St. Remy, Parenting Journey
Leticia Y. Flores, Ph.D., University of Tennessee
Lillian Fox MSW, LICSW, National Association of Social Workers-Mass. Chapter
Lin Reicher, Ed.D. , Clinical Psychologist, Private Practice
Linda A Standley, LMHC
Linda Dolph, ATR, LMHC
Linda Hershman, LMFT, Couples and Family Wellness Center
Linda L. Michaels, Psy.D., MBA, Psychotherapy Action Network
Linda M. Hill, M.S., LMCSW
Linda M. Ludwig, Ph.D.
Linda McEwen, M.A.
Linda Monahon, Ph.D.
Linda Rakoff, LICSW
Linda Story Stephenson, LICSW, Fenway Health
Linda Ware, LICSW
Lindsey Sanborn, Harvard Graduate School of Education
Linwood Small, Ph.D., Columbia College of South Carolina
Lior Givon, Cambridge Health Alliance
Lisa Alber, LICSW
Lisa Barondes, MSW
Lisa Elswit, MSSW, LCSW
Lisa Etzel, M.A.
Lisa Fusaro, Psy.D.
Lisa Makstein, LCSW-C, LICSW
Lisa Martin, LCSW-R, CASAC
Lisa Najavits, Ph.D.
Lisa Ness, Psy.D.
Lisa Sussman, Ph.D.
Liz Mongillo-Herman, Ph.D., Women's Center for Psychotherapy
Lizabeth Roemer, Ph.D.
Lizbeth K. Garcia-Bravo, Ph.D.
Lizzette I Potthoff, LCSW, LCAS
Lori Allen, Ph.D., Oregon Mind Body Institute
Lori Miller-Freitas, LICSW, NASW
Lori Reineke, Ph.D.
Lotte Smith-Hansen, Ph.D., Clinical Psychologist
Louise D Bickman, Ph.D., ABPP
Louise Newman, M.D., University of Melbourne
Luanne Grossman, Psy.D., Massachusetts Institute for Psychoanalysis
Luisa Ehrich, LCSW
Lynn Crook, M.Ed., Investigative journalist
Lynn Groff Loomis, M.Ed., LPC
Lynn Passy, Ph.D., NYU Postdoctoral Program in Psychoanalysis and Psychotherapy
Lynne C. Bishop, LMHC
Lynne Layton, Ph.D., Harvard Medical School
Lynne M. Gaby, M.D., George Washington University School of Medicine, Department of Psychiatry
Magali Flores, Harvard T.H. Chan School of Public Health
Maggie Jarmolowski, LICSW
Mala Chin
                                                                                                 14

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 410 of 1598



Mana Kheang, The Center for Hope and Healing
Marcia Taylor, M.S.Ed., MSW
Margaret Barris, LCSW-C, Barris Counseling
Margaret M. Spier, Ph.D.
Marge Coffey, MSW
Margit Winckler, Ph.D.
Marguerite Hamel-Nardozzi, LICSW
Maria Minkova
Mariam Rahmani
Marianne K. Fougere
Marie Weinstein. Ph.D.
Marilyn Hajer, LICSW
Marilyn Krantz LCSWR, NYS Society of Clinical Social Workers
Marilyn Marks, LICSW
Marilyn Unger-Riepe, LICSW
Marion B. Houghton, Ed.S., LMFT, Center for Psychotherapy and Psychoanalysis of NJ
Marisa L. Whitley, M.A., Department of Psychology, University of Tennessee
Maritza Cristina Pachano , Parenting Journey
Marjorie A Bosk, Ph.D., Clinical Child Osychologist
Marjorie Perkins, M.A.
Mark D. Norton, LICSW
Mark Finn, Ph.D.
Marla Somova, Ph.D.
Marla Zipin, Ph. D.
Marla Zucker, Ph.D., Boston University
Marlena E. Rupp, Psy.D.
Marlene Heald, ACSW, LCSW
Marriah C. Kalil, M.S., LMFT
Marsha Frankel, LICSW
Marsha Heiman, Ph.D.
Marsha Morris, Ph.D.
Marshall S. Harth, Ph. D. , Ramapo College of New Jersey
Marta Bobinski, The Center for Hope and Healing Inc.
Martha Mendes, CSW, CASUDC
Martha Temple, Psy.D., Division 39 of the APA
Martin H. Williams, Ph.D., Williams Forensic Mental Health Services
Martita Lopez, Ph.D., Licensed Clinical Psychologist PLLC
Mary A. Waterstreet, Ph.D.
Mary Ann C. Holtz, LMHC
Mary C. Burke, Ph.D., Carlow University
Mary Calabrese
Mary Eldridge, MSW, CAPSW, CA
Mary Mahoney-Smith, Cambridge Health Alliance
Mary R. Harvey, Ph.D., Violence Transformed, Public Health Advocacy Institute at Northeastern
University School of Law, Victims of Violence Program, The Cambridge Health Alliance, Department of
Psychiatry, Harvard Medical School
Mary Valmas, Ph.D., Department of Psychiatry, Harvard Medical School
Maryann Parrott, LCMHC, LMFT, CAS, MP Counseling • Psychotherapy
Maryrose C. Coiner, Ph.D.
Matt Cerne, LMHC, LRC, M.Ed., MBA, Emerson Hospital
Maureen Clancy
Maureen J. Hudak, Psy.D., APA, NJPA, ISSTD
Maureen T. Kaye, MFT
                                                                                                 15

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 411 of 1598



Maxine Weinreb, Ed.D.
Maxwell Beshers, LCSW
Mayra Castillo, MJ, Chicago Children's Advocacy Center
Meagan J. Brem, M.A., University of Tennessee-Knoxville
Meaghan Creedon, Psy.D.
Meg Connor, MA, LMHC, Lesley University Division of Counseling and Psychology
Meg Sullivan, LCSW, National Association of Social Workers
Megan Baumgardner, M.Ed., The University of Tennessee
Megan Panici, LSW
Megan Schmidt, M.A. , University of Tennessee
Meghan B. Mitchell, Ph.D.
Melanie J. Brunt, Cambridge Health Alliance
Melanie M. Lantz, Ph.D.
Melinda Kulish, Ph.D., Cambridge Hospital, Harvard Medical School
Melissa Coco, LICSW
Melissa Cordero, Psy.D., UCSB
Melissa Doyle, LICSW, Center for Violence Prevention and Recovery
Melissa Goldbach
Melissa Sepe Chepuru, LMSW, NYSSCSW
Melysa Friedman, LICSW
Merri Lea Shaw, LICSW, Private Practice
Michael C. Singer, Ph.D., Derner Institute for Advanced Psychological Studies, Adelphi University, New
York
Michael I. Loewy, Ph.D., California School of Professional Psychology
Michael Slevin, LCSW-c
Michael Strupp-Levitsky, MAT, M.A., Long Island University Brooklyn
Michael Thackrey, M.D.
Michaela Mendelsohn, Ph.D.
Michele R. Klau, RNCS, Cambridge Health Alliance
Michele R. Renchner, Ph.D.
Michelle Marchese, MSW, LICSW
Michelle Mattero, Chicago Children's Advocacy Center
Michelle Montero, Psy.D. , APA, AASP
Michelle Palmer, LICSW, Wendt Center for Loss and Healing
Michelle R. Johnson, M.D., Cambridge Health Alliance
Michelle Roover, LICSW
Miguel Andres Quinones, Center for Hope and Healing
Mike Lew, M.Ed., The Next Step Counseling & Training
Mikki Broughton, LMFT
Mimi Licht, LICSW
Miriam C. Tepper, M.D.
Molly Holmes, BSN, RNC-OB
Molly M. Eggleston, MPH, CPH, MCHES
Molly McDonald, Ph.D., University of California, Santa Barbara
Monica Ballarano, BS
Monica Bies, CU Center on Domestic Violence
Monica Blum, Ph.D.
Monica Carsky, Ph.D., Joan and Sanford Weill Medical College of Cornell University
Monique Bowen, Ph.D., Antioch University
Nalini Kuruppu
Nancy B. Austin, Psy.D.
Nancy Bottger, Connecticut Society for Psychoanalytic Psychology

                                                                                                    16

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 412 of 1598



Nancy Burke, Ph.D., Psychotherapy Action Network/Chicago Center for Psychoanalysis/Northwestern
University Feinberg School of Medicine
Nancy H. Sheridan, LICSW
Nancy Lawrenz, Psy.D., APA, APsA, Chicago Institute for Psychoanalysis
Nancy Maguire, Psy.D.
Nancy McWilliams, Ph.D., Rutgers University
Nancy Rihan-Porter, MBBS, Cambridge Public Health Department
Nancy W. Thomas, LPC
Nanette Gartrell, M.D.
Nani Swaminathan
Naomi Azar, Ph.D., Private Practice
Natalie Blocher, Univeristy of Tennessee-Knoxville. Clinical Doctoral Student
Neftali Martinez
Neha Mistry, M.A.
Nelida Arancibia, LCSW
Nick Packard, LCSW
Nicolae Dumitrascu, Ph.D., Boston University
Nicole M. Modes, M.Ed., Family and Community Resources, INC.
Nicole O'Connor, M.D., Cambridge Health Alliance
Nicolina Fedele, Ph.D., Jean Baker Miller Institute
Nina Allred
Nina Friedman, LICSW
Nina McGlinchey
Odelya Gertel Kraybill, Ph.D., Expressive Trauma Integration
Olga Madrid, Sexual Assault - Bilingual Counselor
Orli Avi-Yonah, Ph.D.
Paige A. Lee, Ph.D., UC Berkeley
Pam McConnell, LICSW
Pamela Brigham MSW, LICSW, Private Practice
Pamela Geib, Ed.D., APA
Patricia A. Geller, Ed.D.
Patricia Axsom O'Brien, M.Div, LICSW
Patricia Demont, Ph.D.
Patricia Powell Hundley, M.A., L.P.A., Clinical Psychologist, Fairview Psychological Services, P. A.
Pattie Heyman, LICSW
Patty Collinge, LMHC
Paul Kaiser, LCSW, Nationally Certified Psychoanalyst
Paul Scoglio
Paula A. Schmidt, LICSW
Paula Flamm, LCSW, UC Berkeley
Paula G. Llaneza, LMHC
Paula Shulman, LMFT
Peggy Bice, LCSW
Peggy J. Burke, Ph.D., Americican Psychological Association
Penelope Asay, Ph.D., ABPP
Persephone Crittenden, M.S., M.A., Cambridge Health Alliance
Peter Pruyn, LMHC, Private Practice
Peter Sahagian, LPN , Cambridge Health Alliance
Peter V. Kelsey, National Association of Social Workers
Peter Zook, MSW, LCSW, PSPP
Phil Marokus
Philip Cushman, Ph.D.
Phillip M. Brown, LICSW, Cambridge Health Alliance and Harvard Medical School
                                                                                                       17

EXHIBIT 24
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 413 of 1598



Phyllis L. Sloate Ph.D., FIPA, BCPsa
Priscilla House, LCSW
Prium Deshmukh, M.D., Cambridge Health Alliance
Professor Nicola Gavey, University of Auckland
Rachel B. Singer, LCSW-C, The Mindful Heart LLC
Rachel Carretta, M.A., University of Tennessee
Rachel Dash, MSW, LICSW
Rachel Hathaway, M.D., Harvard Medical School, Cambridge Health Alliance
Rachel Isaacson, M.P.H.
Rachel Maskin, University of Tennessee, Knoxville
Rachel Vogel, M.D., Cambridge Health Alliamce
Rachel Woehr, Chicago Children's Advocacy Center
Rachel Z Ritvo M.D.
Ramie Lipeles, LICSW, Private Practice
Rana Gordon, Ph.D.
Randi Taylor, Ph.D.
Raquel Carrera, LCPC, NCC
Rashika J. Rentie, Ph.D.
Raul Martinez, Ph.D.
Rebecca E. Rosenblum, Private Practice, Boston Area Trauma Recovery Network (TRN)
Rebecca Goldberg, LCSW
Rebecca L. Schacht, Ph.D., University of Maryland, Baltimore County
Rebecca Rogers, M.D., Cambridge Health Alliance
Rebekah Rollston, M.D., M.P.H., Cambridge Health Alliance
Renana Yanai-Anter, LICSW
Renee Cammarata Hamilton, MSW, MPA, Cambridge Health Alliance, Department of Community
Health Improvement
Renee Mikorski, M.S., Psychologist
Rev. Jennifer L. Paty, Amy Blake LCSW, Imago Maine and C4 Couples
Rev. Jory Agate, M.Div., LMHC
Revital Silver
Rhiannon Reaves, LCPC, Chicago Children's Advocacy Center
Richa Gawande, Ph.D., Center for Mindfulness and Compassion, Cambridge Health Alliance
Richard B. Pazol, Psy.D.
Richard J. Ross, M.D., Ph.D., Professor of Psychiatry at the Perelman School of Medicine
Richard M. Waugaman, M.D., Georgetown University School of Medicine
Richard Maisel, Ph.D.
Rina Bernardez, MSW, Cambridge Health Alliance
Rob Drinkwater, Ph.D., CHA, Harvard Medical School
Robert B. Staples, Psy.D.
Robert E. Smith, LPN. MM
Robert Fox, Job Stress Solutions
Robert P. Marlin, M.D., Ph.D., M.P.H., Harvard Medical School, Cambridge Health Alliance
Robert R Gerlits, MSW
Roberta Rachel Omin, LCSW
Robin C. Hollister, Psy.D., Private Practice
Robin G. Freedman, M.A., LPC, R.G. Freedman Counseling Serviceslease Select
Robin Tracy, CMHC
Robyn Katz Adelman, M.A. LMHC
Rochelle Sokoll, MSW, LICSW
Rommell Washington, LCSW, Crime Victims Treatment Center-NYC
Ronald Molin, Ph.D. Licensed Psychologist
Rosa Maria Rigol, Ph.D.
                                                                                           18

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 414 of 1598



Rosalie Lipfert, Smith College
Rose Milano, LCSW, American Indian Health Service of Chicago
Rosie McMahan, M. Ed., ACS, Optimistic Options
Ruth Fallenbaum, Ph.D.
Sabrina Herman, LICSW
Sacha Emerson, LICSW
Sam Lipschultz, LCSW, Cambridge Health Alliance
Samantha Sanderson Brown, Psy.D.
Samuel B. Rogers, Ph.D., Psychological Health - Roanoke
Sandra Dixon, Psy.D.
Sandra Dorros, LICSW
Sandra Katz, LICSW
Sandra M. DeJong, M.D.
Sandra Miller, RN, LCSW, LMFT
Sandra Shapiro, Ph.D., National Institute for the Psychotherapies, NYC., Retired
Sara Banks Freilich, Ph.D.
Sarah Canale, M.D., Cambridge Health Alliance
Sarah Nunez, LCSW, M.S.
Sarah Piontkowski, Ph.D.
Sarah R. Lowe, Ph.D.
Sarah Roos, M.A., Chicago Children's Advocacy Center
Sarah Swettberg, M.Ed, FNP-BC
Sariya Idriss, MSW, Cambridge Health Alliance and Boston University
Scott M. Banford, LCSW
Scott Pytluk, Ph.D., ABPP
Sean Daughtry
Sean J. McGlew, Psy.D., L.P., Cambridge Health Alliance
Seana Scopa, RN, Cambridge Health Alliance
Sebastian Mitchell Barr, Ph.D., Cambridge Health Alliance, Harvard Medical School
Seth Grossman, Psy.D.
Shana Perrucci, Ph.D.
Shannon R. Gamble, LMHC
Shari Yacouby
Sharon C. Broder
Sharon C. Wilsnack, Ph.D., University of North Dakota School of Medicine & Health Sciences
Sharon Chirban, Ph.D., Harvard Medical School, Boston Children’s Hospital
Sharon Risch, Ph.D.
Sharon Schwartz, LICSW, EMDRIA Certified Consultant
Sharon Smith
Sheetal Patel, Ph.D.
Sheila DeMelle, LICSW, Private Practice
Shelby Ortega, Ph.D.
Shelley Hartz, MSN, CS
Shelley Rattet, Ph.D., Brookline Community Mental Health Center
Sheri Gold, LCSW
Sheryl Knopf, LICSW
Shin Shin Tang, Ph.D. , Oregon Mind Body Institute
Shirley Tung, LCSW
Sidney Miller, LCSW, Ph.D.
Skye Haberman
Smita Chirayath, RN
Sohee Park, Ph.D., Vanderbilt University
Soledad Vera, Ph.D.
                                                                                             19

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 415 of 1598



Sondra Malling, LCPC, BC-DMT, Mt. Sinai Hospital
Sonja Linn, Ph.D.
Sophie Glikson Cahen
Stefanie Krantz, J.D., CHC
Stephani Morgan, LMSW
Stephanie Baird, EMDR Trauma Psychotherapist
Stephanie Cazeau, The Center for Hope and Healing
Stephanie Kors, M.A. , University of Tennessee
Stephanie Lechich, M.A, APA
Stephanie M. Slye, Psy.D.
Stephanie Randazzo, PMHNP-BC
Stephen Frantz, PA-C , Cambridge Health Alliance
Stephen Kerzner, M.D.
Stephen Portuges, Ph.D., Journal of the American Psychoanaltic Association
Stephen Slaten, Ph.D.
Stephen Soldz, Ph.D., Boston Graduate School of Psychoanalysis
Stephen W. Dolat, Cambridge Health Alliance
Steve Lindberg, Cosmo Specialty Fibers
Steve Milan, LCSW
Steven D. Hollon, Ph.D., Vanderbilt University
Sue Grand, Ph.D. , NYU
Sue Schmitz, LMHC, ATR , Lahey Health Behavioral Services
Sue Snyder Pederson, LCSW SEP
Sue Soler, LCSW-C
Sujatha Subramanian, Ph.D., IPTAR
Summer Jackson, LCSW, UC Berkeley
Susan Aeschbach, LICSW, National Association of Social Workers
Susan Blank, LPC, NCC
Susan Broner, LICSW
Susan Deane-Miller
Susan E Sprung, MSW, LICSW
Susan H Gere, Lesley University
Susan Hale Zeichner, Psy.D.
Susan Jocelyn, Ph.D.
Susan L. Perry, LICSW
Susan Morrissey MSN RN, Cambridge Health Alliance
Susan O’Doherty, Ph.D.
Susan Perkins, Ph.D.
Susan Pollock, LADC II
Susan Ryan, Psy.D.
Susan Schwartz, Psy.D.
Susan White
Suzan Wolpow, LMHC, LRC
Suzanne Burger, Psy.D.
Suzanne Eagan Beverly, LMHC, BC-DMT, Psychotherapist
Suzanne McKenna, Ph.D.
Suzanne S. Borstein, Ph.D.
Sydney Thorn, LICSW
T.Furness-Ullrich, Psy.D.
T.G. Dodson
Talya Rabina, Psy.D.
Tamar Naor, LMHC, Private Practice
Tamara Pincus, LICSW, Tamara Pincus & Associates
                                                                             20

EXHIBIT 24
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 416 of 1598



Taylor MacLean, M.A., Kean University
Tegan Barson, Psy.D.
Teresa Hsu-Walklet, Ph.D.
Thamara Subramanian, M.P.H.
The Rev. Anna Broadbent, LPC , St. James Episcopal Cathedral
Theodora Pintzuk, LCSW
Theodore Bradford, LICSW, Private Practice
Theresa Mitton, LICSW, ISSTD
Tiffany Leonard, Psy.D.
Tori Martinez, BSW, University of Texas at Austin
Tracy A. Knight, Ph.D.
Trudy Bond, Ed.D.
Tybe Diamond MSW,, Washington School of Psychiatry faculty
Umi Chong, Psy.D.
Valerie Rosenfeld, LCSW-R
Vanpat Pensuwan, M.D.
Venus Masselam
Veronica Akins
Vincent J. Gennaco, LP,HSPP
Vivian Linder, LCSW
Wanda S Needleman M.D., Therapy Exploitation Link Line
Wendy Forman, Ph.D.
Wendy S. Epstein, Ph.D.
William Goeren, LCSW
William Payne, Ph.D.
Yehudit Sidikman, ESD Global Inc.
Young
Yvonne Allie, MPS, LCAT, IEA, NYIPT
Yvonne Jenkins, Ph.D.
Zoë B. Whaley, MSW, CAPSW




                                                                            21

EXHIBIT 24
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 417 of 1598




                  EXHIBIT 25
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 418 of 1598




  January 30, 2019

  Brittany Bull
  U.S. Department of Education
  400 Maryland Avenue SW
  Washington D.C., 20202

  The American Psychological Association (APA) appreciates the opportunity to respond to
  the Request for Information (RFI) published in the Federal Register on November 29, 2018
  (Docket Number ED-2018-OCR-0064) related to regulations implementing Title IX of the
  Education Amendments of 1972.

  APA is the leading scientific and professional organization representing psychology in the
  United States, with more than 115,700 researchers, educators, clinicians, consultants, and
  students as its members. APA’s mission is to advance the creation, communication and
  application of psychological knowledge to benefit society and improve people's lives. We
  are writing to express concerns about certain aspects of the rule that may impact victims’
  willingness and ability to report sexual harassment and assault, in turn impacting equal
  access to educational programs and activities. Psychologists are uniquely qualified to
  address sexual assault as both researchers and practitioners. Our response to these draft
  regulations is based on APA policy and grounded in psychological research.

  Sexual misconduct has a significant negative impact on learning and achievement and
  compromises students’ ability to complete college and contribute to society as expected.
  Sexual assault experiences before entering or during their secondary education years
  threaten to hamper or derail student development and success beyond higher education.
  An effective Title IX is critical in supporting student wellness and academic achievement.

  Campus sexual misconduct, including sexual assault, is much more common than many
  people imagine. Estimates of sexual assaults of college women have been remarkably
  consistent over timei, despite efforts to address the problem. Surveys regularly show that
  approximately 15 to 20 percent of college women report experiencing rape or attempted
  rape during their college career, and that over 50 percent report experiencing some form of
  unwanted sexual contact. Although many studies do not have diverse samples, higher rates
  of victimization are found among women who are members of sexual and ethnic
  minoritiesii. Racial and ethnic minority women report high levels of assault and
  harassment iii with Native American and Alaskan Indian women at the highest risk. Men too
  can be victims of sexual assault, most often by other men, and at lower rates than women iv.
  Transgender and gender non-conforming college students appear to be at significantly
  higher risk for sexual assault and harassment compared to their heterosexual counterpartsv.
  In addition, despite students with disabilities reporting higher rates of sexual violence
  victimization compared to students without disabilities vi, federally-funded research and
  programs practically render their experiences invisiblevii.




EXHIBIT 25
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 419 of 1598




  Title IX implementation should be guided by research on campus sexual assault to ensure
  the program works as it is intended: to create a climate on campus where all students have
  an opportunity to learn and succeed. We respectfully request that the Department carefully
  consider the impact of the proposed changes, particularly changes that could lead to under
  reporting of sexual misconduct, re-victimization or traumatization of the parties involved.

  APA urges the Department to maintain a broad definition of sexual harassment.

  Of all crimes, sexual assault is one of the most underreported. According to the Department
  of Justice, only 23 percent of sexual assaults were reported to police in 2016 and 40 percent
  in 2017viii. The false reporting rate for sexual assault is about 2 to 3 percent ix, which is no
  different than false reporting rates for other crimes. Furthermore, these statistics do not
  include other forms of sexual harassment, which are more common and less likely to be
  reported to authorities. Sexual victimization is caused by a wide array of sexual
  misconduct, including sexual contact with another person who could not consent or did not
  want the contact and can result in decreased academic well-being such as lowered academic
  efficacy and higher levels of stress xxi. A reported 34 percent of college students who
  experience sexual assault drop out of college xii. Rape and other forms of sexual assault also
  negatively impact on victims’ mental and physical health. Four out of five rape victims
  subsequently suffer from chronic physical or psychological conditions xiii.

  In keeping with the intent of the Clery Act, which is to foster transparency on campus crime
  reporting, APA urges the Department to maintain a broad definition of sexual harassment.
  The proposed regulation narrows the definition of sexual harassment under Title IX from
  “unwelcome conduct of a sexual nature” under the Department of Education’s 2011
  guidance to a three-part definition that includes the conditioning of a benefit or service on
  participation in unwelcome sexual conduct; sexual assault as defined under the Clery Act;
  and unwelcome conduct on the basis of sex that is so “severe, pervasive, and objectively
  offensive that it effectively denies a person equal access” to educational programs or
  activities.

  Research maintains that students are unlikely to report harassment when their experience
  does not match common beliefs about what rape is, particularly when the incident involves
  someone they know and/or alcohol xiv, although the physical and mental health
  consequences of the experience still occur. Further, experiences that are deemed as less
  “severe” forms of victimization can also lead to negative outcomes and increase a victim’s
  risk of further victimization. In addition to limiting the definition of harassment to the most
  extreme cases, it raises concerns that victims, who are often uncertain as to whether their
  experiences qualify as sexual assault, will be further discouraged from considering
  unwanted sexual conduct as reportable. Thus, narrowing the definition of incidents that
  invoke formal responsibilities under Title IX will impact the way students perceive their
  experience and impact their decision to report.




EXHIBIT 25
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 420 of 1598




  APA encourages the Department not to limit the geographic scope of reporting.

  We are also concerned that the limited geographic scope of the proposed regulation could
  also lead to under reporting. As currently written, the proposed regulation excludes
  incidents that happen outside of an educational program and eliminate protections for
  students studying abroad. Campus climate surveys show that the clear majority of sexual
  misconduct occurs off-campus. Past guidance has indicated that sexual harassment that
  initially occurred off-campus and outside of an institution’s education program or activity
  would be reportable if there were continuing effects of that incident that created a hostile
  environment for the victim on campus. This is particularly impactful for community
  colleges and commuter colleges, where most student activities take place off-campus and
  outside of campus housing.

  Additionally, the proposed regulation does not address how online sexual harassment
  might be handled. Over a third of girls and one-fourth of boys in grades 7-12 have
  experienced online harassment and the data clearly demonstrate impact on the victims’
  academic progress: 18 percent did not wish to go to school; 13 percent found it hard to
  study; 17 percent had trouble sleeping, and 8 percent stayed home from school xv.

  APA advises the Department to maintain flexibility in the reporting process.

  We strongly encourage the Department to consider whether the proposed changes will
  impact the willingness and ability of victims to report sexual assault. Psychological
  research shows that regaining a sense of control is essential to survivors’ recovery xvi.
  Victims of sexual misconduct need to be believed, validated, and supported to enhance
  disclosure, adaptive coping, and control. The goals of the criminal justice, medical, and
  university disciplinary systems are different than what victims need, and victims fear that
  the investigation process will be confusing, traumatizing, and futile. Thus, the process of
  disclosure presents a barrier to victims of sexual assault. Approximately 59 percent of
  victims who disclose talk to their family or friends and wait to disclose their experience xvii.

  Under the proposed regulation, the institution is only obligated to respond when the Title IX
  coordinator or another employee who has the authority to take corrective action on behalf
  of the institution receives actual notice. The proposed regulation limits the people to whom
  a victim can report that will trigger a Title IX investigation. This narrowing of potential
  reporters could discourage victims from disclosing their experiences. Under past
  regulations and guidance, this obligation was triggered when a college knew or should have
  known about the possible harassment.

  APA strongly encourages the Department to maintain flexibility in resolving
  complaints.




EXHIBIT 25
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 421 of 1598




  The Department should aim for a process that builds trust between students and their
  institutions and that allows victims the greatest flexibility of options for resolution. As
  written, the proposed regulations propose a formal hearing or mediation process that
  mimic legal proceedings and are thus adversarial in nature. Specifically, the requirement to
  allow live cross-examination has the potential to re-traumatize victims and ultimately cause
  them to disengage with the systems that should be supporting them xviii. Being forced to
  engage with proceedings that mimic a legal environment can retraumatize victims and
  ultimately lead to disengagement due to lack of choice. Institutions may also delay
  resolution of complaints while a law enforcement investigation is pending. This policy
  could force students to wait months or even longer for a resolution to their complaints;
  meanwhile they are suffering serious harm, including reduced learning and achievement xix.
  We suggest widening the scope of incidents that could be considered for formal complaints
  while also allowing greater flexibility for institutional responses, as opposed to forcing
  victims and the accused into an oppositional, legalistic procedure. APA supports expanding
  victims’ options for institutional response so that they have non-adversarial choices for
  resolution.

  In addition, the proposed regulations state that an advisor will be afforded to all parties
  involved but it is not specified if this advisor will be an attorney. Without guaranteeing all
  students receive the same quality of legal representation, a dynamic is created where those
  with power and privilege may have an unequal advantage in hearing proceedings. In other
  words, students with limited access to financial resources will be at a significant
  disadvantage.

  APA urges the Department to provide a framework for student support and recovery.

  For reports that are not formal complaints, the institution may still respond, and the
  regulations put forth “supportive measures” that the institution may wish to offer the
  complainant. These services, similar in concept to “interim measures” under previous
  guidance, must be non-disciplinary and at no cost to the students. The measures described
  in the regulation include counseling, mutual restrictions on contact between the parties,
  leaves of absence, increased security, and other measures. The preamble to the regulation
  cites these measures as a means of avoiding a more protracted and potentially charged
  proceeding. We suggest that these measures include medical and psychological services for
  victims to support recovery and required rehabilitation options for students who have been
  found responsible for sexual misconduct but remain on campus.

  Currently there is no formalization of sanctions, no requirement to use any qualified
  treatment personnel, and no standard method for rehabilitation. If concern for victim
  safety is not central to the proposed options, general campus safety is challenged and the
  perception that “nothing happens” will persist. Victims should be assured a well-publicized
  pathway to medical and psychological services that support recovery, and which are
  confidential and within which they can hear about their options. Institutions should




EXHIBIT 25
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 422 of 1598




  explicitly address the supportive measures that will be offered to victims. We also suggest
  that schools be required to specify the steps they take to rehabilitate those accused who are
  found responsible but retained on campus xx. There is a robust and growing body of
  scientific literature on community engagement and restorative approaches to addressing
  sexual harassment from which these approaches can be drawn xxi.

  APA proposes increased collaboration and transparency.

  Reporting sexual harassment accurately and addressing it safely is not a trivial matter.
  Scientific knowledge and a transparent scientific process should guide this work if it is to
  have integrity and accuracy. In addition to the recommendations suggested above, we
  recommend periodic comprehensive assessments of campus climate at no cost to
  institutions using methods that meet the needs of campus administrators, students, and
  educational communities. These assessments should balance the need for scientific
  standardization with flexibility for individual institutions and provide an accurate
  assessment of the effectiveness of different approaches to sexual harassment.

  In closing, psychology has much to contribute to addressing campus sexual assault. It is our
  goal to assist in steering the national dialogue from a crisis-oriented one to one that ensures
  empowerment, safety and accountability, while focusing on evidence-based solutions.
  While this goal goes beyond the scope of this request for comment, it is with that intent that
  APA engages in this dialogue. If we may provide any further input, please contact Amalia
  Corby (acorby-edwards@apa.org or 202-336-6068) or Jennifer Smulson
  (jsmulson@apa.org or 202-336-5945).




EXHIBIT 25
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 423 of 1598




  i
     Koss, M. P., Gidycz, C. A., & Wisniewski, N. (1987). The scope of rape: incidence and prevalence of
  sexual aggression and victimization in a national sample of higher education students. Journal of
  Consulting and Clinical Psychology, 55(2), 162–170. https://doi.org/10.1037/0022-006X.55.2.162.
  Fisher, B.S., Sloan, J.J., Cullen, F.T., & Lu, C. (1998). Crime in the ivory tower: The level and sources of
  student victimization. Criminology, 36, 671-699. Kilpatrick, D. G., Resnick, H. S., Ruggiero, K. J.,
  Conoscenti, L. M., & McCauley, J. (2007). Drug-facilitated, incapacitated, and forcible rape: A national
  study. Final Report. NCJRS Document # 219181. U.S. Department of Justice.
  ii Abbey, A. D., Jacques-Tiura, A. J., & Parkhill, M. R. (2010). Sexual assault among diverse populations

  of women: Common ground, distinctive features, and unanswered questions. In H. Landrine & N. F.
  Russo (Eds.), Handbook of diversity in feminist psychology (pp. 391–425). New York: Springer
  Publishing Co.
  iii Breiding, M. Prevalence and Characteristics of Sexual Violence, Stalking, and Intimate Partner

  Violence Victimization—National Intimate Partner and Sexual Violence Survey, United States, 2011.
  MMWR Surveill Summ. 2014 Sep 5; 63(8): 1–18.
  iv Walters, M.L., Chen J., & Breiding, M.J. (2013). The National Intimate Partner and Sexual Violence

  Survey (NISVS): 2010 Findings on Victimization by Sexual Orientation. Atlanta, GA: National
  v Kosciw, J. G., Greytak, E. A., Zongrone, A. D., Clark, C. M., & Truong, N. L. (2018). The 2017 National

  School Climate Survey: The experiences of lesbian, gay, bisexual, transgender, and queer youth in our
  nation’s schools. New York: GLSEN. S., R. W., & Rankin, S. R. (2017). College Sexual Assault and
  Campus Climate for Sexual- and Gender-Minority Undergraduate Students. Journal of Interpersonal
  Violence. https://doi.org/10.1177/0886260517696870
  vi Cantor, D. et al. Report on the AAU Campus Climate Survey on Sexual Assault and Sexual

  Misconduct (2015).
  https://www.aau.edu/sites/default/files/%40%20Files/Climate%20Survey/AAU_Campus_Climate_
  Survey_12_14_15.pdf
  vii National Council on Disability. Has the Promise Been Kept? Federal Enforcement of Disability

  Rights Laws (2018). https://ncd.gov/progressreport-publications/2018/has-promise-been-kept
  viii Department of Justice, Office of Justice Programs, Bureau of Justice Statistics, National Crime

  Victimization Survey, 2010-2016 (2017)
  ix Lisak, D., Gardinier, L., Nicksa, S. C., & Cote, A. M. (2010). False allegations of sexual assault: An

  analysis of ten years of reported cases. Violence Against Women, 16(12), 1318–1334. https://doi-
  org.proxy.lib.umich.edu/10.1177/1077801210387747
  x Banyard, V. L., Demers, J. M., Cohn, E. S., Edwards, K. M., Moynihan, M. M., Walsh, W. A., & Ward, S. K.

  (2017). Academic correlates of unwanted sexual contact, intercourse, stalking, and intimate partner
  violence: An understudied but Important consequence for college students. Journal of Interpersonal
  Violence, 088626051771502. https://doi.org/10.1177/0886260517715022
  xi Baker, M. R., Frazier, P. A., Greer, C., Paulsen, J. A., Howard, K., Meredith, L. N., … Shallcross, S. L.

  (2016). Sexual victimization history predicts academic performance in college women. Journal of
  Counseling Psychology, 63(6), 685–692. https://doi.org/10.1037/cou0000146
  xii Mengo, C.; Black, B. Violence Victimization on a College Campus: Impact on GPA and School

  Dropout. Journal of College Student Retention: Research, Theory & Practice 0(0) 1-15 (2015)




EXHIBIT 25
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 424 of 1598




    Kosciw, J. G., Greytak, E. A., Zongrone, A. D., Clark, C. M., & Truong, N. L. (2018). The 2017 National
  xiii

  School Climate Survey: The experiences of lesbian, gay, bisexual, transgender, and queer youth in our
  nation’s schools. New York: GLSEN.

  xv American Association of University Women. Crossing the line: Sexual harassment at school. (2011)
  https://www.aauw.org/files/2013/02/crossing-the-line-sexual-harassment-at-school-executive-
  summary.pdf
  xvi Ranjbar, V., & Speer, S. A. (2013). Revictimization and recovery from sexual assault: Implications

  for health professionals. Violence and Victims, 28(2), 274–287. https://doi-
  org.proxy.lib.umich.edu/10.1891/0886-6708.11-00144

  xviiiCampbell, R., Greeson, M.R., Bybee, D., & Fehler-Cabral, G. (2012). Adolescent sexual assault
  victims and the legal system:
  Building community relationships to increase prosecution rates. American Journal of Community
  Psychology, 50, 141-154. Campbell, R., Greeson, M.R., Fehler-Cabral, G., & Kennedy, A. (2015).
  Pathways to help: Adolescent sexual assault victims’ disclosure and help-seeking experiences.
  Psychology of Women Quarterly, 21(7), 824-847. Patterson, D., & Campbell, R. (2010). Why rape
  survivors participate in the criminal justice system. Journal of Community Psychology, 38, 191-205.
  xix Jordan, C. E., Combs, J. L., & Smith, G. T. (2014). An Exploration of Sexual Victimization and

  Academic Performance Among College Women. Trauma, Violence, & Abuse, 15(3), 191–
  200. https://doi.org/10.1177/1524838014520637
  xx Lamade, R.V., Lopez, E.C., Koss, M.P., Prentky, R.A., & Brereton, A. (2017). Developing and

  implementing a treatment intervention for college students found responsible for sexual misconduct.
  Submitted to the Journal of Aggression, Conflict, and Peace Research.
  https://doi.org/10.1108/JACPR-06-2017-0301
  xxi Nowell, B., & Foster-Fishman, P. (2011). Examining multi-sector community collaboratives as

  vehicles for building organizational capacity. American Journal of Community Psychology, 48, 193-
  207. doi:10.1007/s104664-010-9364-3. Koss, M. P., White, J. W., & Lopez, E. C. (2017). Victim voice in
  re-envisioning responses to sexual and physical violence nationally and internationally. American
  Psychologist, 72, 1019-1030. doi:10.1037/amp0000233. Koss, M.P., Wilgus, J., & Williamsen, K.M.
  (2014). Campus sexual misconduct: Restorative justice approaches to enhance compliance with
  Title IX guidance. Trauma, Violence, & Abuse, 15, 242 - 258. doi: 10.1177/1524838014521500.




EXHIBIT 25
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 425 of 1598




                  EXHIBIT 26
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 426 of 1598




  To Whom It May Concern:

  As graduate student advocates, we are acutely aware of the difficulties that graduate
  students overcome to achieve success in higher education. The SAGE coalition is
  deeply concerned by the changes to Title IX proposed by Secretary DeVos. A large
  body of work has shown that sexual misconduct continues to be a crisis on
  campuses nationwide.1 A staggering 21-38% of college students will experience
  faculty/staff-perpetrated sexual harassment and 39-64.5% experience student-
  perpetrated sexual harassment during their time at their university.2,3 Graduate
  students are a uniquely vulnerable population and protections currently provided
  under Title IX are vital for access to education and success in their programs.2 Title
  IX addresses sexual harassment, sexual violence, sexual misconduct, and gender-
  based discrimination; SAGE firmly believes that Secretary DeVos’s proposed rules
  will deleteriously impact the success and safety of graduate students, ultimately
  denying graduate students access to educational benefits and opportunities.3
  Several of the proposed changes weaken or abolish these protections and, should
  they be implemented, will create an unsafe environment for students and restrict
  access to educational programs.

  Here, we provide evidence that the proposed changes will negatively impact victims
  and enable the university to avoid involvement, deny responsibility, and impede
  survivors’ access to education based on sex discrimination (including sexual
  harassment). We believe that these proposed changes to Title IX will undermine the


  1 Some studies show more than one in every three women as being sexual assault survivors, with
  graduate students victimized at frighteningly high rates, see DeKeseredy, W. S., Hall-Sanchez, A., &
  Nolan, J. (2018). College campus sexual assault: The contribution of peers’ proabuse informational
  support and attachments to abusive peers. Violence against women, 24 (8), 922-935.
  2 38% of women and 23% of men in graduate or professional school have been victimized by sexual
  harassment from members of their institution’s faculty or staff. Rosenthal, M. N., Smidt, A. M., &
  Freyd, J. J. (2016). Still Second Class: Sexual Harassment of Graduate Students. Psychology of Women
  Quarterly, 40(3), 364–377. https://doi.org/10.1177/0361684316644838
  34.1% of students who have experienced sexual assault dropout of college, higher than the overall
  dropout rate for college students. (“Violence Victimization on a College Campus,” Mengo & Black,
  2015).
  3 Data shows that there is a higher risk for assault while attending institutions of higher education,
  see Bachar, K., & Koss, M. (2001). From prevalence to prevention. Sourcebook on violence against
  women, 117-142.



EXHIBIT 26
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 427 of 1598




  spirit of Title IX and allow sexual harassment to be further institutionalized and
  increase traumatization of victims from these abuses.

  The proposed rules would require schools to ignore Title IX complaints if the
  harassment took place off-campus. Most graduate students live off campus, and
  are often required to participate in activities that take place off campus but directly
  impact our educational pursuits (e.g., fieldwork, internships, off-campus service).
  Implementing this rule would remove vital protections for graduate students from
  discrimination on the basis of sex (including sexual harassment). Furthermore, the
  vast majority of sexual assaults take place in survivors’ homes4. It is critical that
  Title IX investigations are empowered to address all complaints, and universities
  are compelled to respond to sexual harassment complaints of students both on and
  off-campus.

  The proposed rules that narrow the definition of sexual harassment and
  require schools to ignore harassment unless it is “severe and pervasive” and
  “objectively offensive”. This definition is inadequate to describe sexual
  harassment, and creates a different standard for these types of complaints. It is
  inappropriate to define such actions in institutions of higher education or any
  scenario other than between minors and peer-inflicted, as described by the Supreme
  Court in Davis v. Monroe, (1999). SAGE believes that the language proposed by
  Secretary DeVos erroneously broadens the Supreme Court's definition that was
  described in Davis v. Monroe (1999), which explicitly described sexual harassment
  between peers, (student-on-student harassment) and between minors (5th grade
  students). This definition should not be applied to sexual harassment other than in
  scenarios that are reflective of the circumstances the Court described. This
  definition does not protect students from harassment perpetrated by faculty, staff,
  student teaching assistants, who are both faculty and student at the same time.
  Graduate students are both employees and mentors, while also being students. This
  definition should not be applied to institutions of higher education, unless the
  relationships between graduate students, undergraduates, mentors, and employees
  will be explicitly described and guidance given on cases of harassment for each
  relationship. This includes what definition should apply when someone holds
  multiple roles, as a large number of graduate students do. When delivering the
  opinion of the court in Davis v. Monroe, Justice O’Connor wrote:

        “Whether gender-oriented conduct is harassment depends on a
        constellation of surrounding circumstances, expectations, and
        relationships Oncale v. Sundowner Offshore Services, Inc., 523 U.S. 75, 82,
        including, but not limited to, the harasser’s and victim’s ages and the
        number of persons involved. Courts must also bear in mind that

  4 Perpetrators of Sexual Violence: Statistics,” RAINN, at
  https://www.rainn.org/statistics/perpetrators-sexual-violence.
  Data shows that 87% of college students live off-campus Hill, C. & Kearl, H. (2011). “Crossing the
  line”: Sexual harassment at school. AAUW.



EXHIBIT 26
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 428 of 1598




       schoolchildren may regularly interact in ways that would be
       unacceptable among adults. Moreover, that the discrimination must
       occur “under any education program or activity” suggests that the
       behavior must be serious enough to have the systemic effect of denying
       the victim equal access to an education program or activity.”

  SAGE asserts that using a definition of sexual harassment that defines behavior of
  school-aged children and directs the courts to “…bear in mind that schoolchildren
  may regularly interact in ways that would be unacceptable among adults,” is not
  appropriately applied to peer harassment that takes place between adults in
  institutions of higher learning.

  Narrowing the definition of sexual harassment will make survivors less likely
  to come forward, exacerbating the well-documented crisis of underreporting.
  Only 5-20% of student victims report sexual assault. Common reasons for not
  reporting include thinking nothing will be done about it, or feeling “embarrassed,
  ashamed”.7,8,9 The proposal recognizes “…sexual harassment continues to present
  serious problems across the nation’s campuses,” yet further narrowing of this
  definition and underplaying the travesty of sexual harassment risks making victims
  less likely to report, increasing the likelihood of further and possibly escalated levels
  of harassment through emboldening perpetrators. Implementing this change will
  effectively deny a person equal access to the recipients education program and
  make campus more dangerous for graduate students.

  Over 30 years ago, the Supreme Court of the United States recognized sexual
  harassment as a form of discrimination in Meritor Savings Bank v. Vinson (1986). In
  that ruling, the Supreme Court favorably cites the Equal Employment Opportunity
  Commission (EEOC) policy and guidelines on sexual harassment. The EEOC states,
  “unwelcome sexual advances, requests for sexual favors, and other verbal or
  physical conduct of sexual nature constitutes sexual harassment when the conduct
  explicitly or implicitly affects an individuals employment, unreasonably interferes
  with an individual's work performance or creates an intimidating or hostile, or
  offensive work environment.” Moreover, in 2014, The White House Task Force to
  Protect Students from Sexual Assault defines sexual harassment as “unwelcome
  conduct of a sexual nature, including unwelcome sexual advances, requests
  for sexual favors, and other verbal, nonverbal or physical conduct of sexual
  nature.” We believe this definition should be added to the proposed definition
  of sexual harassment. SAGE calls on the Department of Education to protect
  graduate students from retaliation and facilitate reporting by accurately defining
  sexual harassment as described by the White House Task Force to Protect Students.

  The proposal further deters survivors from coming forward to report by
  forcing institutions of higher learning to “conduct live hearings“ and force
  survivors to submit to cross-examination. This cross-examination can be
  performed by whomever the perpetrator chooses. This could be a lawyer, parent, or
  roommate. This creates an adversarial model, yet fails to provide protections that



EXHIBIT 26
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 429 of 1598




  are necessary when such models are implemented in a courtroom.5 There are no
  protections built into the system to ensure the cross-examiner has knowledge or
  training, nor is there a clause to ensure both parties have equal access to competent
  and equivalent representation. This institutionalizes re-traumatization of victims
  and skews the outcome due to implicit bias.6 These biases are systematically
  exploited by representation strategies that have been proven ineffective repeatedly
  in adversarial courts of law.10, 11 Needless to say, our universities are not a court of
  law and should be focused on creating a safe environment, free of discrimination.
  Title IX should not impose an adversarial model where power dynamics,
  unregulated/inequitable access to resources, and bias determine the outcome of an
  investigation.

  The combination of the proposed change 1) to assume no harassment has
  taken place and 2) allowing schools to delay investigations for good cause will
  endanger students. The proposed changes that state Title IX procedures must
  include “…a presumption that the respondent is not responsible for the alleged
  conduct until a determination regarding responsibility is made at the conclusion of
  the grievance process,” may result in survivors having to endure further sexual
  harassment and trauma and delay preventative or intervening measures. By
  disallowing universities to apply prompt measures, which ensure access to a
  discrimination-free education, while investigations are ongoing compromises the
  very safety of students. Combining this with the proposed rule allowing schools to
  create “temporary delays” or “limited extensions” for “good cause” will force
  students to endure harassment and abuse while investigations are delayed. SAGE
  believes this is in direct conflict with the purpose of Title IX intended by Congress.
  We suggest that specific protective measures are described that do not unfairly
  place victims in proximity to their abusers while investigations are ongoing.

  While delivering the opinion of the Supreme Court ruling on Meritor Savings Bank v.
  Vinson (1986), Justice Rehnquist wrote: “The gravamen of any sexual harassment
  claim is that the alleged sexual advances were unwelcome." 29 CFR 1604.11(a)
  (1985) Yet, the proposed rule changes do not emphasize the key issue of conduct
  that are unwelcome, but rather they focus on conduct that has already become so
  “Severe, pervasive, and objectively offensive” that it most certainly has already
  destroyed the survivor’s educational opportunities. We are perplexed that the
  Department of Education would chose to frame their guidelines in a reactionary
  rather than preventive manner. Title IX provides a protection from sex-based
  discrimination, including sexual harassment, and the Department of Education

  5 Additionally, data shows that these processes are excessively traumatic for victims and despite
  policy changes, and lengthier cross-examinations, courtroom cross-examination policies for sexual
  assault cases have changed little since the 1950s. Zydervelt, S., et al., Lawyers’ Strategies for Cross-
  examining Rape Complainants: Have We Moved Beyond the 1950s? The British Journal of Criminology,
  2017. 57(3): p. 551-569.
  6 “...if one set out intentionally to design a system for provoking symptoms of traumatic stress it
  would look very much like a court of law”.Herman, J. L. (2005). Justice From the Victim’s
  Perspective. Violence Against Women, 11(5), 571–602. https://doi.org/10.1177/1077801205274450



EXHIBIT 26
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 430 of 1598




  should strive for the prevention of sexual harassment. In the case where these
  protections fail, the remedy should be focused on creating systems to keep sexual
  harassment from happening to other students, and not focus on mitigating liability
  of the institution.


        Student Advocates for Graduate Education (SAGE) is a coalition of Graduate
       Student Organizations from leading U.S. public research universities who are
    committed to improving the quality of graduate student life at their own campuses,
  and promoting access, quality, and opportunity for graduate and professional students
   at the federal level. This statement has the support of graduate student leaders from:

                                   The Ohio State University

                                      Rutgers University

                                     Texas A&M University

                                     University of Arizona

                               University of California-Berkeley

                                 University of California-Davis

                                 University of California-Irvine

                               University of California-San Diego

                                    University of Maryland

                                    University of Michigan

                            University of North Carolina-Chapel Hill

                                    University of Pittsburgh

                                   University of Texas-Austin

                                   University of Washington




EXHIBIT 26
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 431 of 1598




                  EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 432 of 1598




                                                                                                         January 30, 2019

Kenneth L. Marcus
Assistant Secretary for Civil Rights
Department of Education
400 Maryland Avenue SW
Washington, DC 20202

Submitted via www.regulations.gov

        Re: ED Docket No. ED-2018-OCR-0064, RIN 1870-AA14, Nondiscrimination on the Basis
of Sex in Education Programs or Activities Receiving Federal Financial Assistance.

         Dear Mr. Marcus:

        We are writing on behalf of the National Women’s Law Center in response to the Department of
Education’s (the Department) Notice of Proposed Rulemaking (“NPRM” or “proposed rules”) to express
our strong opposition to the Department’s proposal to amend rules implementing Title IX of the
Education Amendment Act of 1972 (Title IX) as published in the Federal Register on November 29,
2018.

         The National Women’s Law Center (“the Center”) is a nonprofit organization that has worked
since 1972 to combat sex discrimination and expand opportunities for women and girls in every facet of
their lives, including education. Founded the same year as Title IX of the Education Amendments of 1972
was enacted, the Center has participated in all major Title IX cases before the Supreme Court as counsel1
or amici. The Center is committed to eradicating all forms of sex discrimination in school, specifically
including discrimination against pregnant and parenting students, LGBTQ students, and students who are
vulnerable to multiple forms of discrimination, such as girls of color and girls with disabilities. This work
includes a deep commitment to eradicating sexual harassment (including sexual violence) as a barrier to
educational success. We equip students with the tools to advocate for their own Title IX rights at school,
assist policymakers in enforcing Title IX and strengthening protections against sexual harassment and
other forms of sex discrimination, and litigate on behalf of students whose schools fail to adequately
address their reports of sexual harassment in violation of Title IX.

         As attorneys representing those who have been harmed by sexual violence and other forms of
sexual harassment, we know that too often when students seek help from their schools to address the
harassment, they are retaliated against or pushed out of school altogether. For example, one of our current
plaintiffs, Jane Doe, was fourteen years old when she was repeatedly subjected to sexual harassment,
including three sexual assaults in schools bathrooms by multiple older male peers.2 When Jane and her
friends reported the assaults and other harassment to the school, instead of investigating the incidents, a
school resource officer coerced her into revising her previous written statement to say she was a “willing
participant” in her own assaults.3 The school then suspended Jane for so-called “sexual misconduct” and
offered no counseling, tutoring, or other accommodations to address the impacts of the harassment and
help her again feel safe at school.4 Terrified of returning to school, Jane, who was previously a

1 E.g., Jackson v. Birmingham Bd. of Educ., 544 U.S. 167 (2005); Davis v. Monroe Cnty Bd. of Educ., 526 U.S. 629 (1999).
2 Compl. at ¶ 1, Doe v. Sch. Bd. of Miami-Dade Cnty., No. 1:19-cv-20204 (S.D. Fla. Jan. 15, 2019).
3 Id. at ¶¶ 2, 49-51.
4 Id. at ¶¶ 2-3.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 433 of 1598



conscientious and ambitious student, was absent for more than three months and now has a full academic
quarter of failing grades on her high school transcript.5 She was forced to transfer to another school when
it became clear that no meaningful steps would be taken to protect her.

         DarbiAnne Goodwin, another current client of the Center’s, was a high school sophomore when
she was sexually assaulted by a male classmate over winter break.6 When they returned to school, he and
his friends spread sexual rumors about her, subjected her to sexual slurs, and threatened to physically
attack her.7 However, her school refused to conduct an adequate investigation or otherwise take steps to
provide a safe educational environment for her.8 As a result, Darbi developed post-traumatic stress
disorder (PTSD) and was effectively pushed out of school not once, but twice—once into homebound
instruction, and a second time into cyber school, an inferior alternative school where she was forced to
withdraw from two of her courses and retake a third course she had already completed the previous year.9
Once an A-student who had been active in extracurricular activities, Darbi suffered a sharp decline in her
grade point average and had to leave the student council and turned down a nomination to be its
president.10

        Jane and Darbi’s experiences are just two examples of how a school’s failure to address sexual
harassment can result in a very real loss of educational opportunities for survivors. Rather than working to
ensure that fewer students face such experiences and that schools take more effective steps to address
sexual harassment, the Department’s proposed rules would make it more likely that those who experience
sexual assault and other forms of harassment confront the same types of inadequate school responses as
Jane and Darbi. In a reversal of longstanding Department policy, schools would be encouraged—and in
many cases, required—to do less to address sexual harassment. There is simply no valid justification for
the Department’s proposal.

         The Department proposes to remove significant protections for students and employees who
experience sexual assaults and other forms of sexual harassment, apparently motivated by unlawful sex
stereotypes that women and girls are likely to lie about sexual assault and other forms of harassment and
by the perception that sexual harassment has a relatively trivial impact on those who experience it. Just
weeks before rescinding two important Title IX guidances on sexual violence and issuing “interim
guidance” in advance of these proposed rules, Secretary DeVos diminished the full range of sexual
harassment that deprives students of equal access to educational opportunities, claiming, “if everything is
harassment, then nothing is.”11 Former Acting Assistant Secretary Candice Jackson reinforced the myth of
false accusations, claiming that “90 percent” of her office’s Title IX investigations were the result of
“drunk[en]” sexual encounters and regret.12 Neomi Rao, the Administrator of the Office of Information
and Regulatory Affairs, presaged Ms. Jackson’s rhetoric about false accusations stemming from regret,
when she claimed that “casual sex for women often leads to regret” and causes them to “run from their



5 Id. at ¶ 3.
6
  Goodwin v. Pennridge Sch. Distr., 309 F. Supp. 3d 367, 371 (E.D. Pa. 2018); see also Pl.’s Mot. for Summ. J. at 1, Goodwin v.
Pennridge Sch. Dist., No. 17-cv-3570-TR (E.D. Pa. Jan. 14, 2019).
7 Goodwin, 309 F. Supp. 3d at 372; Pl.’s Mot. for Summ. J. at 1, Goodwin, No. 17-cv-3570-TR.
8 Goodwin, 309 F. Supp. 3d at 372; Pl.’s Mot. for Summ. J. at 1, Goodwin, No. 17-cv-3570-TR.
9 Goodwin, 309 F. Supp. 3d at 372, 374; Pl.’s Mot. for Summ. J. at 1, Goodwin, No. 17-cv-3570-TR.
10 Goodwin, 309 F. Supp. 3d at 373; Pl.’s Mot. for Summ. J. at 5, 9, Goodwin, No. 17-cv-3570-TR.
11 Dep’t of Educ., Secretary DeVos Prepared Remarks on Title IX Enforcement (Sept. 7, 2017) [hereinafter DeVos Prepared

Remarks], available at https://www.ed.gov/news/speeches/secretary-devos-prepared-remarks-title-ix-enforcement.
12 Erica L. Green & Sheryl Gay Stolberg, Campus Rape Policies Get a New Look as the Accused Get DeVos’s Ear, N.Y. TIMES

(July 12, 2017), https://www.nytimes.com/2017/07/12/us/politics/campus-rape-betsy-devos-title-iv-education-trump-candice-
jackson.html.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 434 of 1598



choices,” leading to assault allegations.13 And President Trump himself has repeatedly publicly dismissed
and disputed allegations of sex-based harassment and violence made by women.14 Tellingly, these
officials have not expressed the same skepticism of the denials made by men and boys accused of sexual
harassment, including sexual assault.

        The harm of the Department’s proposal to both students and schools cannot be overstated. The
proposed rules would make schools more dangerous for all students, with especial risk to students
experiencing sexual harassment who are students of color, pregnant and parenting students, LGBTQ
students, and/or students with disabilities, as they are more likely to experience sexual harassment and
more likely to be ignored, punished, and pushed out of school entirely. Simultaneously, schools would be
forced to adopt inflexible, costly, and ineffective procedures that would expose them to more litigation
and that create less inclusive and equitable communities.15

        The proposed rules ignore the devastating impact of sexual violence and other forms of sexual
harassment in schools. Instead of effectuating Title IX’s purpose of protecting students and school
employees from sexual abuse and other forms of sexual harassment⎯that is, from unlawful sex
discrimination⎯they make it harder for individuals to report abuse, allow (and sometimes require)
schools to ignore reports when they are made, and unfairly tilt the investigation process in favor of
respondents, to the direct detriment of survivors. For the reasons discussed at length in this comment, the
Center unequivocally opposes the Department’s proposed rule and calls for its immediate withdrawal.




13 Neomi Rao, “The Feminist Dilemma”, YALE FREE PRESS (Apr. 1993), https://afj.org/wp-content/uploads/2019/01/02-The-
Feminist-Dilemma.pdf.
14 When White House officials Rob Porter and David Sorensen resigned amidst reports that they had committed gender-based

violence, the president tweeted: “Peoples [sic] lives are being shattered and destroyed by a mere allegation. … There is no
recovery for someone falsely accused—life and career are gone. Is there no such thing any longer as Due Process?” Donald
Trump (@realDonaldTrump), TWITTER (Feb. 10, 2018, 7:33 AM),
https://twitter.com/realDonaldTrump/status/962348831789797381. See also Jacey Fortin, Trump’s History of Defending Men
Accused of Hurting Women, N.Y. TIMES (Feb. 11, 2018), https://www.nytimes.com/2018/02/11/us/trump-sexual-misconduct.html
(about harassment claims against former Fox News host, Bill O’Reilly, Trump said: “I don’t think Bill did anything wrong,”
adding, “I think he’s a person I know well. He is a good person,” and about sexual harassment claims against former chairman of
Fox News, Roger Ailes, Trump said he “felt very badly” for him and that “I can tell you that some of the women that are
complaining, I know how much he’s helped them.”); Lisa Bonos, Trump asks why Christine Blasey Ford didn’t report her
allegations sooner. Survivors answer with #WhyIDidntReport, WASH. POST (Sept. 21, 2018),
https://www.washingtonpost.com/news/soloish/wp/2018/09/21/trump-asks-why-christine-blasey-ford-didnt-report-her-allegation-
sooner-survivors-answer-with-whyididntreport/?utm_term=.3ca0d0017c36 (about sexual assault claims against Justice Brett
Kavanaugh, Trump doubted Dr. Ford’s account, stating “if the attack on Dr. Ford was as bad as she says, charges would have
been immediately filed with local Law Enforcement Authorities”); Allie Malloy, et al., Trump Mocks Christine Blasey Ford’s
Testimony, Tells People to ‘Think of Your Son’, CNN (Oct. 3, 2018), https://www.cnn.com/2018/10/02/politics/trump-mocks-
christine-blasey-ford-kavanaugh-supreme-court/index.html (reporting on Trump mocking Dr. Ford’s testimony before the Senate
Judiciary Committee);
15 See Letter from Ass’n of Am. Univs. (AAU) to Brittany Bull at 4 (Jan. 24, 2019) [hereinafter AAU Letter],

https://www.aau.edu/sites/default/files/AAU-Files/Key-Issues/Higher-Education-Regulation/AAU-Title-IX-Comments-1-24-
19.pdf (discussing “higher costs associated with the regulation’s prescribed quasi-court models”); Letter from Ass’n of Indep.
Colls. and Univs. (AICUM) to Sec’y Elisabeth DeVos at 2 (Jan.23, 2019) [hereinafter AICUM Letter], http://aicum.org/wp-
content/uploads/2019/01/AICUM-public-comments-on-Notice-of-Proposed-Rulemaking-%E2%80%9CNPRM%E2%80%9D-
amending-regulations-implementing-Title-IX-of-the-Education-Amendments-of-1972-Title-IX%E2%80%9D-Docket-ID-ED-
2018-OCR-0064.pdf (“[s]uch financial costs and administrative burdens may be overwhelming”); Letter from The School
Superintendents Ass’n (AASA) to Sec’y Elisabeth DeVos at 1, 2, 3 (Jan. 22, 2019) [hereinafter AASA Letter],
http://aasa.org/uploadedFiles/AASA_Blog(1)/AASA Title IX Comments Final.pdf (discussing “new and unaccounted for costs in
changing current policies and procedures, … increased litigation costs,” “a real cost in terms of training and professional
development to changing practices and policies,” and “much costlier redirection of district resources towards addressing Title IX
complaints and violations in court”).




EXHIBIT 27
          Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 435 of 1598



         Part I illustrates the prevalence, underreporting, and pernicious effects of sexual harassment and
assault on students’ equal access to educational opportunities. Part II describes how the proposed rules
would permit or require schools to ignore reports of sexual harassment and assault. Part III details how
the students would be denied necessary supportive measures and remedies under the Department’s
proposal. Part IV details how the proposed grievance procedures would permit or require schools to
unlawfully favor respondents over complainants and retraumatize survivors and other harassment victims.
Part V describes how the proposed rules would weaken the ability of the Department to remedy sex
discrimination and broaden the ability of schools to engage in sex discrimination. Part VI explains that the
proposed rules exceed the Department’s authority to effectuate Title IX’s nondiscrimination mandate.
Parts VII-IX describe how the proposed rules would conflict with Title VII, the Clery Act, and many state
laws. Part X explains how the Department’s actions in conducting its cost-benefit analysis violated the
Administrative Procedure Act, the Information Quality Act, Executive Orders 13563 and 12866. Part XI
details how the Department failed to follow other procedural requirements in violation of numerous laws,
including Title IV, the Regulatory Flexibility Act, and Executive Orders 12250, 13132, 13175, and
13272. Part XII responds to the Department’s Directed Questions by explaining how various provisions
of its proposal are unworkable and fail to take into account the unique circumstances of various parties
and/or schools.

     I.    Sexual harassment, including sexual assault, is a pervasive problem in school but is
           chronically underreported and has severe consequences for a student’s education.

               Sexual harassment, including sexual assault, is pervasive in schools across the country.

         Students experience high rates of sexual harassment. In grades 7-12, 56 percent of girls and 40
percent of boys are sexually harassed in any given school year.16 More than one in five girls ages 14 to 18
are kissed or touched without their consent.17 During college, 62 percent of women and 61 percent of men
experience sexual harassment,18 and more than one in five women and nearly one in 18 men are sexually
assaulted.19 Historically marginalized and underrepresented groups are more likely to experience sexual
harassment than their peers. Native, Black, and Latina girls are more likely than white girls to be forced to
have sex when they do not want to do so.20 Fifty-six percent of girls ages 14-18 who are pregnant or
parenting are kissed or touched without their consent.21 More than half of LGBTQ students ages 13 to 21
are sexually harassed at school.22 Nearly one in four transgender and gender-nonconforming students are




16 Am. Ass’n of Univ. Women (AAUW), Crossing the Line: Sexual Harassment at School 2 (2011) [hereinafter Crossing the
Line], https://www.aauw.org/files/2013/02/Crossing-the-Line-Sexual-Harassment-at-School.pdf.
17 Nat’l Women’s Law Ctr., Let Her Learn: Stopping School Pushout for: Girls Who Have Suffered Harassment and Sexual

Violence 1 (Apr. 2017) [hereinafter Let Her Learn: Sexual Harassment and Violence], available at
https://nwlc.org/resources/stopping-school-pushout-for-girls-who-have-suffered-harassment-and-sexual-violence/.
18 AAUW, Drawing the Line: Sexual Harassment on Campus17, 19 (2005) [hereinafter Drawing the Line],

https://history.aauw.org/files/2013/01/DTLFinal.pdf (noting differences in the types of sexual harassment and reactions to it).
19 E.g., AAU, Report on the AAU Campus Climate Survey on Sexual Assault and Sexual Misconduct, 13-14 (Sept. 2015)

[hereinafter AAU Campus Climate Survey],
https://www.aau.edu/sites/default/files/%40%20Files/Climate%20Survey/AAU_Campus_Climate_Survey_12_14_15.pdf.
20 Let Her Learn: Sexual Harassment and Violence, supra note 17, at 3.
21 Nat’l Women’s Law Ctr., Let Her Learn: Stopping School Pushout for Girls Who Are Pregnant or Parenting 12 (2017)

[hereinafter Let Her Learn: Pregnant or Parenting Students], available at https://nwlc.org/resources/stopping-school-pushout-
for-girls-who-are-pregnant-or-parenting/.
22 GLSEN, The 2017 National School Climate Survey: The Experiences of Lesbian, Gay, Bisexual, Transgender, and Queer

Youth in Our Nation’s Schools 26 (2018) [hereinafter 2017 National School Climate Survey], available at
https://www.glsen.org/article/2017-national-school-climate-survey-1.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 436 of 1598



sexually assaulted during college.23 Students with disabilities are 2.9 times more likely than their peers to
be sexually assaulted.24

        Sexual harassment and assault occurs both on-campus and in off-campus spaces closely
associated with school. Nearly nine in ten college students live off campus.25 Forty-one percent of college
sexual assaults involve off-campus parties.26 Many fraternity and sorority houses are located off campus.
Students are far more likely to experience sexual assault if they are in a sorority (nearly one and a half
times more likely) or fraternity (nearly three times more likely).27 When schools fail to provide effective
responses, the impact of sexual harassment and assault can be devastating.28 Too many individuals who
experience sexual assault or other forms of sexual harassment end up dropping out of school because they
do not feel safe on campus; some are even expelled for lower grades in the wake of their trauma.29 For
example, 34 percent of college student survivors of sexual assault drop out of college.30

              Sexual harassment, including sexual assault, is consistently and vastly underreported.

        Reporting sexual harassment can be hard for most victims, and the proposed rules would further
discourage students from coming forward to ask their schools for help. Already, only 12 percent of
college survivors who experience sexual assault,31 and only 7.7 percent of college students who
experience sexual harassment, report to their schools or the police.32 Only 2 percent of girls ages 14 to
1833 report sexual assault or harassment. Students often choose not to report for fear of reprisal, because
they believe their abuse was not important enough,34 because they are “embarrassed, ashamed or that it
would be too emotionally difficult,”35 because they think the no one would do anything to help,36 and
because they fear that reporting would make the situation even worse.37 Common rape myths, such as
those perpetuated in statements made by officials in this Administration, that a victim could have
prevented their assault if they had only acted differently, wore something else, or did not consume
alcohol, only exacerbate underreporting.




23 AAU Campus Climate Survey, supra note 19 at 13-14.
24 Nat’l Women’s Law Ctr., Let Her Learn: Stopping School Pushout for: Girls With Disabilities 7 (2017) [hereinafter Let Her
Learn: Girls with Disabilities], available at https://nwlc.org/resources/stopping-school-pushout-for-girls-with-disabilities.
25 Rochelle Sharpe, How Much Does Living Off-Campus Cost? Who Knows?, N.Y. TIMES (Aug. 5, 2016),

https://www.nytimes.com/2016/08/07/education/edlife/how-much-does-living-off-campus-cost-who-knows.html (87 percent).
26 United Educators, Facts From United Educators' Report - Confronting Campus Sexual Assault: An Examination of Higher

Education Claims (2015), https://www.ue.org/sexual_assault_claims_study.
27 Jennifer J. Freyd, The UO Sexual Violence and Institutional Betrayal Surveys: 2014, 2015, and 2015-2016 (Oct. 16, 2014),

available at https://www.uwire.com/2014/10/16/sexual-assault-more-prevalent-in-fraternities-and-sororities-study-finds (finding
that 48.1 percent of females and 23.6 percent of males in Fraternity and Sorority Life (FSL) have experienced non-consensual
sexual contact, compared with 33.1 percent of females and 7.9 percent of males not in FSL).
28 E.g., Audrey Chu, I Dropped Out of College Because I Couldn’t Bear to See My Rapist on Campus, VICE (Sept. 26, 2017),

https://broadly.vice.com/en_us/article/qvjzpd/i-dropped-out-of-college-because-i-couldnt-bear-to-see-my-rapist-on-campus.
29 E.g., Alexandra Brodsky, How much does sexual assault cost college students every year?, WASH. POST (Nov. 18, 2014),

https://www.washingtonpost.com/posteverything/wp/2014/11/18/how-much-does-sexual-assault-cost-students-every-year.
30 Cecilia Mengo & Beverly M. Black, Violence Victimization on a College Campus: Impact on GPA and School Dropout, 18(2)

J.C. STUDENT RETENTION: RES., THEORY & PRAC. 234, 244 (2015), available at https://doi.org/10.1177/1521025115584750.
31 Poll: One in 5 women say they have been sexually assaulted in college, WASH. POST (June 12, 2015) [hereinafter Washington

Post Poll], https://www.washingtonpost.com/graphics/local/sexual-assault-poll.
32 AAU Campus Climate Survey, supra note 19 at 35.
33 Let Her Learn: Sexual Harassment and Violence, supra note 17 at 2.
34 AAU Campus Climate Survey, supra note 19 at 36.
35 Id.
36 RAINN, Campus Sexual Violence: Statistics, https://www.rainn.org/statistics/campus-sexual-violence.
37 2017 National School Climate Survey, supra note 22, at 27.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 437 of 1598



        Survivors of sexual assault may also be unlikely to make a report to law enforcement because, in
many instances, criminal reporting often does not serve survivors’ best interests. Police officers are
concerned with investigating crimes and catching perpetrators; they are not in the business of providing
supportive measures to survivors and making sure that they feel safe at school. And some students—
especially students of color, undocumented students,38 LGBTQ students,39 and students with disabilities—
can be expected to be even less likely than their peers to report sexual assault to the police due to
increased risk of being subjected to police violence and/or deportation. Survivors of color also may not
want to report to the police if their assailant is non-white, in order to avoid exacerbating the
overcriminalization of men and boys of color.

              Students who do report sexual harassment are often ignored or even punished by their
              schools.

         Unfortunately, students who reasonably choose not to turn to the police often face hostility from
their schools when they try to report. Reliance on common rape myths that blame individuals for the
assault and other harassment they experience40 can lead schools to minimize and discount sexual
harassment reports. An inaccurate perception that false accusations of sexual assault are common41—
despite the fact that men and boys are far more likely to be victims of sexual assault than to be falsely
accused of it42—can also lead schools to dismiss reports of assault and assume that complainants are
being less than truthful. Indeed, many students who report sexual assault and other forms of sexual
harassment to their school face discipline as the result of speaking up, for engaging in so-called
“consensual” sexual activity43 or premarital sex,44 for defending themselves against their harassers,45 or
for merely talking about their assault with other students in violation of a “gag order” or nondisclosure
agreement imposed by their school.46 The Center regularly receives requests for legal assistance from
student survivors across the country who have been disciplined by their schools after reporting sexual
assault.47

38 See Jennifer Medina, Too Scared to Report Sexual Abuse. The Fear: Deportation, N.Y. TIMES (April 30, 2017),
https://www.nytimes.com/2017/04/30/us/immigrants-deportation-sexual-abuse.html?mcubz=3.
39 National Center for Transgender Equality, The Report of the 2015 U.S. Transgender Survey: Executive Summary 12 (Dec.

2016) [hereinafter 2015 U.S. Transgender Survey], https://transequality.org/sites/default/files/docs/usts/USTS-Executive-
Summary-Dec17.pdf.
40 See e.g., Bethonie Butler, Survivors of sexual assault confront victim blaming on Twitter, WASH. POST (Mar. 13, 2014),

https://www.washingtonpost.com/blogs/she-the-people/wp/2014/03/13/survivors-of-sexual-assault-confront-victim-blaming-on-
twitter.
41 David Lisak et al., False Allegations of Sexual Assault: An Analysis of Ten Years of Reported Cases, 16(12) VIOLENCE

AGAINST WOMEN 1318–1334 (2010), available at https://doi.org/10.1177/1077801210387747.
42 E.g., Tyler Kingkade, Males Are More Likely To Suffer Sexual Assault Than To Be Falsely Accused Of It, HUFFINGTON POST

(Dec. 8, 2014) [last updated Oct. 16, 2015], https://www.huffingtonpost.com/2014/12/08/false-rape-
accusations_n_6290380.html.
43 See, e.g., Brian Entin, Miami Gardens 9th-grader says she was raped by 3 boys in school bathroom, WSVN-TV (Feb. 8,

2018), https://wsvn.com/news/local/miami-gardens-9th-grader-says-she-was-raped-by-3-boys-in-school-bathroom; Nora Caplan-
Bricker, “My School Punished Me”, SLATE (Sept. 19, 2016), https://slate.com/human-interest/2016/09/title-ix-sexual-assault-
allegations-in-k-12-schools.html; Aviva Stahl, 'This Is an Epidemic': How NYC Public Schools Punish Girls for Being Raped,
VICE (June 8, 2016), https://broadly.vice.com/en_us/article/59mz3x/this-is-an-epidemic-how-nyc-public-schools-punish-girls-
for-being-raped.
44 Sarah Brown, BYU Is Under Fire, Again, for Punishing Sex-Assault Victims, CHRONICLE OF HIGHER EDUC. (Aug. 6, 2018),

https://www.chronicle.com/article/BYU-Is-Under-Fire-Again-for/244164.
45 NAACP Legal Defense and Educ. Fund, Inc. & Nat’l Women’s Law Ctr., Unlocking Opportunity for African American Girls:

A Call to Action for Educational Equity 25 (2014) [hereinafter Unlocking Opportunity], https://nwlc.org/wp-
content/uploads/2015/08/unlocking_opportunity_for_african_american_girls_report.pdf.
46 See, e.g., Tyler Kingkade, When Colleges Threaten To Punish Students Who Report Sexual Violence, HUFFINGTON POST (Sept.

9, 2015), https://www.huffingtonpost.com/entry/sexual-assault-victims-punishment_us_55ada33de4b0caf721b3b61c.
47 As of this writing, NWLC is litigating on behalf of three student survivors who were punished or otherwise unfairly pushed out

of their high schools when they reported sexual harassment, including sexual assault. Nat’l Women’s Law Ctr., Miami School




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 438 of 1598




         Women and girls of color already face discriminatory discipline due to race and sex stereotypes.48
Schools are also more likely to ignore, blame, and punish Black and Brown women and girls who report
sexual harassment due to harmful race and sex stereotypes that label them as “promiscuous,”49 and less
deserving of protection and care.50 For example, Black women and girls are commonly stereotyped as
“Jezebels,” Latina women and girls as “hot-blooded,” Asian American and Pacific Islander women and
girls as “submissive, and naturally erotic,” and Native women and girls as “sexually violable” due to the
legacy of colonization.51

         With respect to Black girls specifically, studies show that adults view Black girls as more adult-
like and less innocent than their white peers, a phenomenon referred to as “adultification,” and that Black
girls are stereotyped as “hypersexualized”; as a result, schools are likely to treat their reports of sexual
harassment with less seriousness, and more likely to place blame on Black girls for their victimization.52
Indeed, Black women and girls are especially likely to be punished by schools for their behaviors. For
example, The Department’s 2013-14 Civil Rights Data Collection (CRDC) shows that Black girls are five
times more likely than white girls to be suspended in elementary and secondary school, and that while
Black girls represented 20 percent of all preschool enrolled students, they were 54 percent of preschool
students who were suspended.53 Schools are also more likely to punish Black women and girls by labeling
them as the aggressor when they defend themselves against their harassers or when they respond in age-
appropriate ways to traumatic experience because of stereotypes that they are “angry” and “aggressive.”54

        Schools may rely on many other stereotypes to ignore, blame, and/or punish students who report
sexual harassment. For example, students who are pregnant or parenting are more likely to be blamed for
sexual harassment than their peers, due in part to the stereotype that they are more “promiscuous” because
they have engaged in sexual intercourse in the past. Similarly, LGBTQ students are less likely to be
believed and more likely to be blamed due to stereotypes that they are more “promiscuous,”
“hypersexual,” “deviant,” or bring the “attention” upon themselves.55 Students with disabilities, too, are


Board Pushed Survivor of Multiple Sexual Assaults Out of School, Says NWLC (Jan. 15, 2019), https://nwlc.org/press-
releases/miami-school-board-pushed-survivor-of-multiple-sexual-assaults-out-of-school-says-nwlc; Nat’l Women’s Law Ctr.,
Pennridge School District Consistently Pushes Survivors of Sex-Based Harassment Out of School, Says NWLC (Aug. 9, 2017),
https://nwlc.org/press-releases/pennridge-school-district-consistently-pushes-survivors-of-sex-based-harassment-out-of-school-
says-nwlc; Nat’l Women’s Law Ctr., NWLC Files Lawsuit against PA School District for Failing to Address Sexual Assault of
High School Student (May 31, 2017), https://nwlc.org/press-releases/nwlc-files-lawsuit-against-pa-school-district-for-failing-to-
address-sexual-assault-of-high-school-student.
48 Nat’l Women’s Law Ctr., Let Her Learn: A Toolkit To Stop School Pushout for Girls of Color 1 (2016) [hereinafter Let Her

Learn: Girls of Color], available at https://nwlc.org/resources/let-her-learn-a-toolkit-to-stop-school-push-out-for-girls-of-color.
49 E.g., Nancy Chi Cantalupo, And Even More of Us Are Brave: Intersectionality & Sexual Harassment of Women Students of

Color, 42 HARVARD J.L. & GENDER 16, 24-29 (forthcoming), available at https://ssrn.com/abstract=3168909.
50 Georgetown Law Center on Poverty and Inequality, Girlhood Interrupted: The Erasure of Black Girls’ Childhood, 1 (2018)

[hereinafter Girlhood Interrupted], https://www.law.georgetown.edu/poverty-inequality-center/wp-
content/uploads/sites/14/2017/08/girlhood-interrupted.pdf.
51 Cantalupo, supra note 49, at 24-25.
52
   Girlhood Interrupted, supra note 50, at 2-6.
53 U.S. Dep’t of Education, Office for Civil Rights, A First Look: Key Data Highlights on Equity and Opportunity Gaps in Our

Nation’s Public Schools, at 3 (June 7, 2016; last updated Oct. 28, 2016), https://www2.ed.gov/about/offices/list/ocr/docs/2013-
14-first-look.pdf.
54 Unlocking Opportunity, supra note 45, at 5, 18, 20, 25. See also Sonja C. Tonnesen, Commentary: "Hit It and Quit It":

Responses to Black Girls’ Victimization in School, 28 BERKELEY J. GENDER, L. & JUST. 1 (2013),
http://scholarship.law.berkeley.edu/cgi/viewcontent.cgi?article=1312&context=bglj.
55 See, e.g., Gillian R. Chadwick, Reorienting the Rules of Evidence, 39 CARDOZO L. REV. 2115, 2118 (2018),

http://cardozolawreview.com/heterosexism-rules-evidence; Laura Dorwart, The Hidden #MeToo Epidemic: Sexual Assault
Against Bisexual Women, MEDIUM (Dec. 3, 2017), https://medium.com/@lauramdorwart/the-hidden-metoo-epidemic-sexual-
assault-against-bisexual-women-95fe76c3330a.




EXHIBIT 27
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 439 of 1598



less likely to be believed because of stereotypes about people with disabilities being less credible56 and
because they may have greater difficulty describing or communicating about the harassment they
experienced, particularly if they have a cognitive or developmental disability.57

         The changes to Title IX enforcement that the NPRM proposes must be considered against the
backdrop of underreporting and a pervasive culture in which those who do report sexual harassment,
including sexual assault, are likely to be blamed and disbelieved. Unfortunately, and as explained in great
detail throughout this comment, rather than seeking to remedy that culture, the NPRM reinforces false
and harmful stereotypes about those who experience sexual harassment and proposes rules that would
further discourage reporting and make it harder for schools to adequately respond to complaints.

     II.    The proposed rules would hobble Title IX enforcement, discourage reporting of sexual
            harassment, and prioritize protecting schools over protecting survivors and other
            harassment victims.

         For the better part of two decades, the Department has used one consistent standard to determine
if a school violated Title IX by failing to adequately address sexual assault or other forms of sexual
harassment. The Department’s 2001 Guidance, which went through public notice-and-comment and has
been enforced in both Democratic and Republican administrations,58 defines sexual harassment as
“unwelcome conduct of a sexual nature.”59 The 2001 Guidance requires schools to address student-on-
student harassment if any employee “knew, or in the exercise of reasonable care should have known”
about the harassment. In the context of employee-on-student harassment, the 2001 Guidance requires
schools to address harassment “whether or not the [school] has ‘notice’ of the harassment.”60 Under the
2001 Guidance, the Department would consider schools that failed to “take immediate and effective
corrective action” to be in violation of Title IX.61 These standards have appropriately guided the
Department’s Office of Civil Rights’ (OCR) enforcement activities for almost twenty years, effectuating
Title IX’s nondiscrimination mandate by requiring schools to quickly and effectively respond to serious
instances of harassment and fulfilling OCR’s purpose of ensuring equal access to educational
opportunities and enforcing students’ civil rights.



56 The Arc, People with Intellectual Disabilities and Sexual Violence 2 (Mar. 2011), available at
https://www.thearc.org/document.doc?id=3657
57 E.g., Nat’l Inst. of Justice, Examining Criminal Justice Responses to and Help-Seeking Patterns of Sexual Violence Survivors

with Disabilities 11, 14-15 (2016), available at https://www.nij.gov/topics/crime/rape-sexual-violence/Pages/challenges-facing-
sexual-assault-survivors-with-disabilities.aspx.
58 These standards have been reaffirmed time and time again, in 2006 by the Bush Administration, in 2010, 2011, and 2014 in

guidance documents issued by the Obama Administration, and even in the 2017 guidance document issued by the current
Administration. U.S. Dep’t of Educ. Office for Civil Rights, Dear Colleague Letter: Sexual Harassment (Jan. 25, 2006)
[hereinafter 2006 Guidance], https://www2.ed.gov/about/offices/list/ocr/letters/sexhar-2006.html; U.S. Dep’t of Educ. Office for
Civil Rights, Dear Colleague Letter: Harassment and Bullying (Oct. 26, 2010) [hereinafter 2010 Guidance],
https://ww2ed.gov/about/offices/ list/ocr/letters/colleague-201104.pdf; U.S. Dep’t of Educ. Office of Civil Rights, Dear
Colleague Letter: Sexual Violence at 4, 6, 9, &16 (Apr. 4, 2011) [hereinafter 2011 Guidance],
https://ww2ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf; U.S. Dep’t of Educ. Office for Civil Rights, Questions and
Answers on Title IX and Sexual Violence 1-2 (Apr. 29, 2014) [hereinafter 2014 Guidance],
https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf; U.S. Dep’t of Educ. Office for Civil Rights, Questions
and Answers on Campus Sexual Misconduct (Sept. 2017) [hereinafter 2017 Guidance],
https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf.
59 U.S. Dep’t of Educ., Office for Civil Rights, Revised Sexual Harassment Guidance: Harassment of Students by School

Employees, Other Students, or Third Parties (2001) [hereinafter 2001 Guidance],
https://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf.
60 Id.
61 Id.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 440 of 1598



         This standard appropriately differs from the higher bar erected by the Supreme Court in the
particular and narrow context of a Title IX sexual harassment lawsuit seeking monetary damages from a
school. To recover monetary damages, a plaintiff must show that the school was deliberately indifferent
to known sexual harassment that was severe and pervasive and deprived a student of equal access to
educational opportunities and benefits.62 But in establishing that standard, the Court recognized that it was
specific to private suits seeking monetary damages, not to administrative enforcement. It explicitly noted
that the standard it announced did not affect agency action: the Department was still permitted to
administratively enforce rules addressing a broader range of conduct to fulfill Congress’s direction to
effectuate Title IX’s nondiscrimination mandate.63 It drew a distinction between “defin[ing] the scope of
behavior that Title IX proscribes” and identifying the narrower circumstances in which a school’s failure
to respond to harassment supports a claim for monetary damages.64 And it recognized that the liability
standard for money damages does not limit the agency’s authority to “promulgate and enforce
requirements that effectuate [a] statute’s nondiscrimination mandate.”65 The 2001 Guidance likewise
addressed the difference between suits for money damages and Department enforcement, concluding that
it was inappropriate for the Department to limit its enforcement activities to the narrower damages
standard and that the Department would continue to enforce the broad protections provided under Title
IX. Indeed, in the current proposed regulations, the Department acknowledges that it is “not required to
adopt the liability standards applied by the Supreme Court in private suits for money damages.”66 Yet,
despite knowing that adopting such a standard creates higher burdens for students who are sexually
harassed to get help from their schools, the Department nevertheless insists on importing those standards
without adequate justification.

         Indeed, under proposed § 106.30, the Department seeks to import into the agency’s enforcement
effort a standard that is more stringent than the Supreme Court’s standard for monetary damages in Title
IX harassment cases. The Court defined sexual harassment as conduct that “effectively denie[s] [a person]
equal access to an institution’s resources and opportunities” or its “opportunities and benefits.”67 The
Department proposes a standard requiring a showing that the harassment denies a student of access to a
school’s “program or activity”68⎯a significantly more burdensome threshold than effective denial of
equal access to a school’s resources, opportunities, or benefits, which requires a student to have to be far
more harmed in their education before a school must intervene.

        In seeking to impose this liability standard to cabin the Department’s enforcement of Title IX, the
Department ignores key distinctions that the Supreme Court has specifically recognized between the
practical realities of agency enforcement and court action. For instance, under the proposed rules a school
would not be required to respond to reports of sexual harassment unless a school official “with the
authority to institute corrective measures” had “actual knowledge” of the harassing conduct. This notice
standard is drawn from the Court’s opinion in Gebser v. Lago Vista Independent School District.69 But in

62 Gebser v. Lago Vista Independent School Dist., 524 U.S. 274, 290 (1998) (detailing standard for employee-on-student
harassment); Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 650 (1999) (detailing standard for student-on-student harassment).
63 Gebser, 524 U.S. at 291-92 (citing 20 U.S.C. § 1682).
64
   Davis, 526 U.S. at 639.
65 Gebser, 524 U.S. at 292 (citing 20 U.S.C. § 1682).
66 83 Fed. Reg. at 61468, 61469.
67 Davis, 526 U.S. at 631.
68 Proposed § 106.30.
69 See Gebser, 524 U.S. at 290. The Department further misstates the law by claiming that the proposed rules adopt the

“Gebser/Davis standard” of notice. See 83 Fed. Reg. at 61467. The Court in Davis did not require a plaintiff alleging student-on-
student harassment to prove actual knowledge by an appropriate person with the “authority to institute corrective measures.” See
e.g., Brian Bardwell, No One Is an Inappropriate Person: The Mistaken Application of Gebser’s “Appropriate Person” Test to
Title IX Peer-Harassment Cases, 68 Case W. Res. L. Rev. 1343, 1347-48. Moreover, nine circuit courts do not require plaintiffs
to prove actual knowledge by an “appropriate person” in any of their peer-harassment cases that cite Davis. See, e.g., L. L. v.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 441 of 1598



Gebser, the Court reasoned that this actual notice standard is appropriate for suits seeking monetary relief
by analogy to the Department’s enforcement mechanism for withdrawing federal funding. The Court
observed that before a school could be deprived of federal funding for a Title IX violation, it must receive
notice of that violation, because the Department’s enforcement mechanism requires that OCR provide
notice to a school by advising the school about its failure to comply with Title IX requirements and giving
it an opportunity to come into voluntary compliance before initiating enforcement proceedings.70 Thus,
Gebser recognizes (and nowhere questions) OCR’s authority to initiate Title IX enforcement proceedings
whether or not school officials had prior notice of the violation; it is OCR that puts the official with
authority to institute corrective measures on notice of sexual harassment, if such an official did not have
notice before the complaint was filed. Gebser’s notice requirement in money damages lawsuits was
explicitly designed to mirror the effect of this pre-enforcement notice by OCR, which is already built into
the Department’s administrative enforcement mechanisms. Importing the Gebser notice requirement into
this administrative enforcement mechanism serves no purpose other than sheltering schools from Title IX
enforcement proceedings. While the Department asserts that it is “mindful of the difference”71 between
private litigation for damages and agency enforcement, the proposed rules ignore these differences.

          The Department also ignores important distinctions between suits seeking different remedies.
Although proof of a school’s deliberate indifference is required in Title IX suits for money damages,
lawsuits for equitable relief do not require a showing of deliberate indifference.72 It has been the position
of the United States for 20 years, since its amicus brief in Davis, that the standards currently enforced by
the Department are the same as those applied in lawsuits for equitable relief.73 Given that the Gebser
standard does not apply in lawsuits seeking only equitable relief, it is especially perverse to apply that
standard to agency enforcement efforts to secure such relief. The Department’s proposal to apply the
liability standard for money damages in the administrative context is arbitrary and capricious, as it
threatens to create significant asymmetries between equitable remedies pursued through administrative
means and the courts.

          As set out in further detail below, the notice requirement, definition of harassment, and deliberate
indifference standard set out by the Supreme Court for the unique circumstances of determining schools’
monetary liability have no place in the far different context of administrative enforcement, with its
iterative process and focus on voluntary corrective action by schools. By choosing to import those
liability standards, the Department threatens devastating effects on students.




Evesham Twp. Bd. of Educ., 710 F App’x 545 (3d Cir. 2017); Yan Yan v. Penn State Univ., 529 F. App’x 167 (3d Cir. 2013);
Whitfield v. Notre Dame Middle Sch., 412 F. App’x 517 (3d Cir. 2011); DeJohn v. Temple Univ., 537 F.3d 301 (3d Cir. 2008);
Doe v. Bellefonte Area Sch. Dist., 106 F. App’x 798 (3d Cir. 2004); Saxe v. State Coll. Area Sch. Dist., 240 F.3d 200 (3d Cir.
2001); Dawn L. v. Greater Johnstown Sch. Dist., 614 F. Supp. 2d 555, 568 (W.D. Pa. 2008) (explaining that Davis “prohibit[s]
student on student sexual discrimination when ‘the harasser is under the school’s disciplinary authority’”).
70
   Gebser, 524 U.S. at 288-89.
71 83 Fed. Reg. at 61480.
72 See Cannon v. Univ. of Chicago, 441 U.S. 677 (1979). See also Frederick v. Simpson College, 160 F. Supp. 2d 1033, 1035-36

(S.D. Iowa 2001) (deciding that the heightened Gebser standard for claims seeking monetary damages does not apply to claims
requesting equitable relief).
73 See, e.g., Brief for the United States as Amici Curiae Supporting Petitioner, Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629

(1999) (No. 97-843), https://www.justice.gov/osg/brief/davis-v-monroe-county-bd-educ-amicus-merits (explaining “requirement
of actual knowledge and deliberate indifference responds to concerns about subjecting a fund recipient to potential liability for
money damages” but “petitioner may establish a violation of Title IX and entitlement to equitable relief if she can show
[petitioner] was subjected to a hostile environment in the school’s programs or activities, respondent’s officials knew or should
have known of the harassment, and they failed to take prompt, appropriate corrective action”) (emphasis added).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 442 of 1598



               The proposed rules’ definition of sexual harassment and standards for when schools are
               responsible for addressing harassment create inconsistent rules for students versus
               employees.

         Under Title VII, the federal law that addresses workplace harassment, a school is potentially
liable for harassment of an employee if the harassment is “sufficiently severe or pervasive to alter the
conditions of the victim’s employment.”74 If the employee is harassed by a coworker or other third party,
the school is liable if (1) it “knew or should have known of the misconduct” and (2) failed to take
immediate and appropriate corrective action.75 If the employee is harassed by a supervisor, the school is
automatically liable if the harassment resulted in a tangible employment action such as firing or demotion,
and otherwise unless the school can prove that the employee unreasonably failed to take advantage of
opportunities offered by the school to address harassment.76 Schools are liable for harassment of
employees under Title VII if the harassment occurs in a work-related context outside of the regular place
of work77 or outside of work but results in an impact on the work environment.78 However, under the
proposed Title IX rules, a school would only be held responsible for harassment against a student if it is
(1) deliberately indifferent to (2) sexual harassment that is so severe, pervasive, and objectively offensive
that it denied the student equal access to the school’s program or activity; (3) the harassment occurred
within the school’s program or activity; and (4) a school employee with “the authority to institute
corrective measures” had “actual knowledge” of the harassment. In other words, under the proposed rules,
schools would be held to a far lesser standard in addressing the harassment of students—including the
sexual harassment and abuse of children under its care—than in addressing harassment of adult
employees.

         Moreover, in contrast to the Title VII approach, which recognizes employer responsibility for
harassment enabled by supervisory authority, and in contrast to the 2001 Guidance, the proposed rule
does not recognize any higher obligation by schools to address harassment of students by school
employees who are exercising authority over students. The 2001 Guidance imposed liability when an
employee “is acting (or . . . reasonably appears to be acting) in the context of carrying out these
responsibilities over students” and engages in sexual harassment, without regard to whether school
officials had notice of this behavior.79 By jettisoning this standard, the Department would free schools

74 Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993) (emphasis added).
75 Meritor Savings Bank v. Vinson, 477 US 57, 63 (1986) (internal quotations and brackets omitted); Equal Employment
Opportunity Commission, Enforcement Guidance: Vicarious Employer Liability for Unlawful Harassment by Supervisors (June
18, 1999) [hereinafter EEOC Guidance] (An employer is automatically liable for harassment by “a supervisor with immediate (or
successively higher) authority over the employee.”), https://www.eeoc.gov/policy/docs/harassment.html.
76 Meritor, 477 US at 63.
77 Nichols v. Tri-Nat’l Logistics, Inc., 809 F.3d 981, 985-86 (8th Cir. 2016) (holding that district court erred in analyzing hostile

work environment claim by plaintiff, a truck driver, by excluding alleged sexual harassment of plaintiff by her driving partner
during mandatory rest period); Lapka v. Chertoff, 517 F.3d 974, 983 (7th Cir. 2008) (concluding that Title VII covered sexual
harassment during course of employer-mandated training, where training facility was controlled by a third party); Little v.
Windermere Relocation, Inc., 301 F.3d 958, 967 (9th Cir. 2002) (concluding that potential client’s rape of female manager at
business meeting outside her workplace was sufficient to establish hostile work environment since having out-of-office meetings
with potential clients was job requirement); Ferris v. Delta Air Lines, Inc., 277 F.3d 128, 135 (2d Cir. 2001) (concluding that
“work environment” included short layover for flight attendants in foreign country where employer provided block of hotel
rooms and ground transportation).
78 Lapka, 517 F.3d at 983 (explaining that, to be actionable, harassment need only have consequences in the workplace); Crowley

v. L.L. Bean, Inc., 303 F.3d 387, 409-10 (1st Cir. 2002) (stating that harasser’s intimidating conduct outside workplace helped
show why complainant feared him and why his presence around her at work created a hostile work environment); Duggins v.
Steak ‘N Shake, Inc., 3 F. App’x 302, 311 (6th Cir. 2001) (stating that employee may reasonably perceive her work environment
as hostile if forced to work for someone who harassed her outside the workplace).
79 2001 Guidance, supra note 59. (“if an employee who is acting (or who reasonably appears to be acting) in the context of

carrying out these responsibilities over students engages in sexual harassment – generally this means harassment that is carried
out during an employee’s performance of his or her responsibilities in relation to students, including teaching, counseling,




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 443 of 1598



from liability in many instances even when their employees use the authority they exercise as school
employees to harass students. Under the proposed rules, for example, schools would bear no
responsibility for the harms inflicted by serial abusers like Larry Nassar, George Tyndall, and Richard
Strauss, who assaulted hundreds of students in their roles as school doctors, leaving survivors too
embarrassed or afraid to report.

        The drastic differences between Title VII and the proposed rules would mean that in many
instances schools are prohibited from taking the same steps to protect children in schools that they are
required to take to protect adults in the workplace, as set out further below.80 And when they are not
affirmatively prohibited from taking action, the proposed rules still create a more demanding standard for
children in schools than for adults in the workplace to get help in ending sexual harassment.

               The proposed definition of harassment improperly prevents schools from providing a
               safe learning environment.

         Proposed §§ 106.30 and 106.45(b)(3) define sexual harassment as (1) “[a]n employee of the
recipient conditioning the provision of an aid, benefit, or service of the recipient on an individual’s
participation in unwelcome sexual conduct”; (2) “[u]nwelcome conduct on the basis of sex that is so
severe, pervasive, and objectively offensive that it effectively denies a person equal access to the
[school’s] education program or activity”; or (3) “[s]exual assault, as defined in 34 CFR 668.46(a).” The
proposed rules mandate dismissal of all complaints of harassment that do not meet this standard. Thus, if
a complaint did not allege quid pro quo harassment or sexual assault, a school would be required to
dismiss a student’s Title IX complaint if the harassment has not yet advanced to a point that it is actively
harming a student’s education. A school would be required to dismiss such a complaint even if it involved
harassment of a minor student by a teacher or other school employee. A school would be required to
dismiss such a complaint even if the school would typically take action to address behavior that was not
based on sex but was similarly harassing, disruptive, or intimidating. The Department’s proposed
definition is out of line with Title IX purposes and precedent, discourages reporting, unjustifiably creates
a higher standard for sexual harassment than other types of harassment and misconduct, and excludes
many forms of sexual harassment that interfere with equal access to educational opportunities.

         The Department does not provide a persuasive justification to change the definition of sexual
harassment from that in the 2001 Guidance, which defines sexual harassment as “unwelcome conduct of a
sexual nature.”81 The current definition rightly charges schools with responding to harassment before it
escalates to a point that students suffer severe harm. But under the Department’s proposed, narrower
definition of harassment, students would be forced to endure repeated and escalating levels of abuse, from
a student or teacher, before their schools would be permitted to take steps to investigate and stop the
harassment. As the School Superintendents Association (AASA) states, the proposed definition would
“move [schools] in the opposite direction of what … the federal government should be encouraging
school personnel to do today.”82 Similarly, the National Association of Secondary School Principals
(NASSP) opposes the proposed definition because it “completely ignores the fact that students excel at a




supervising, advising, and transporting students – and the harassment denies or limits a student’s ability to participate in or
benefit from a school program on the basis of sex, the recipient is responsible for the discriminatory conduct”).
80 Of course, as set out in greater detail in Part VII. below, school employees are also protected by Title IX from sex

discrimination in the workplace, but the proposed rules fail to grapple with how schools are to navigate the conflicting
requirements of Title VII and the proposed rules in addressing workplace sexual harassment.
81 Id.
82 AASA Letter, supra note 15, at 3-4.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 444 of 1598



higher level when there are fewer distractions or outside influences that negatively impact their learning,
such as bullying or harassment”83

         Schools are already escaping liability for money damages in the courts under this demanding
standard even when they fail to address harassment that harms students. For example, in one particularly
troubling case from the 11th Circuit, three second-grade girls reported that a male classmate was
repeatedly touching their chests, rubbing his body against them, chasing them, and using highly explicit
and graphic language about the sex acts he wanted to subject them to (e.g., “suck [their] breasts till the
milk came out” and have them “suck the juice from his penis”).84 Although two of the girls were so upset
that they faked being sick four or five times to avoid going to school, the court found that the school was
not liable for money damages because there was “no concrete, negative effect on either the ability to
receive an education or the enjoyment of equal access to educational programs or opportunities.”85 The
proposed rules would not only ensure that schools also escape administrative enforcement in such cases,
but would also actually prohibit schools from being more responsive to harassment complaints to ensure
students are able to learn in a safe educational environment. In other words, under the proposed rules, the
school would not only not face consequences for failing to respond to the girls in a case like the 11th
Circuit’s, it would also be required to ignore them. This would particularly harm elementary and
secondary school students, who are often forced to be in close proximity to their harassers because they
are legally required to attend school and have less autonomy than students in higher education to make
decisions about where they go and what they do at school.

         In addition, the proposed rules are inconsistent with the Supreme Court’s liability standard for
money damages, which holds schools liable for sexual harassment that, inter alia, “effectively denie[s] [a
person] equal access to an institution’s resources and opportunities” or its “opportunities or benefits.”86
Setting aside for a moment the fact that agency enforcement standards need not—and should not—be as
demanding as litigation standards for money damages, the proposed rule is nonetheless still more
burdensome than the Supreme Court’s standard because denial of equal access to a school’s “program” or
“activity” is a more burdensome threshold than denial of equal access to a school’s “resources,”
“opportunities,” and “benefits.”

         The Department’s proposed definition is also vague and complicated. Administrators, employees,
and students would struggle to understand which complaints meet the standard. These difficulties would
be significantly compounded for elementary and secondary school students and students with
developmental disabilities. Students confronted with this lengthy, complicated definition of sexual
harassment would have a hard time understanding whether the harassment they endured meets the
Department’s narrow standard. How would these students know what allegations and information to put
in their formal complaint in order to avoid mandatory dismissal? A student may believe that she suffered
harassment that was both severe and pervasive, but does she know whether it was also “objectively
offensive” and whether it “effectively denied” her of “equal access” to a “program or activity?” This
definition was created with the legal process in mind, contemplating trained lawyers and judges carefully
weighing whether conduct meets each element of the standard. It was not intended to be applied as a
threshold for determining whether any action can be taken in response to the requests made by students—
many of them minors—in their own words for help from the school officials they trust. Students are not
equipped to understand the complexities of this definition, nor should they be asked to carefully measure

83 Letter from Nat’l Ass’n of Secondary School Principals (NASSP) to Ass’t Sec’y Kenneth L. Marcus at 2 (Jan. 18, 2019)
[hereinafter NASSP Letter], https://www.nassp.org/wordpress/wp-content/uploads/2019/01/NASSP_Title_IX_Comments_-
_1.17.19_V2.pdf..
84 Hawkins v. Sarasota Cty. Sch. Bd., 322 F.3d 1279, 1289 (11th Cir. 2003).
85 Id.
86 Davis, 526 U.S. at 631 (emphasis added).




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 445 of 1598



and parse their complaints when all they are asking for is their school to stop their sexual harassment and
ensure that they can learn in a safe environment.

         The Department’s proposed definition would discourage students from reporting sexual
harassment. Already, the most commonly cited reason for students not reporting sexual harassment is the
fear that it is “insufficiently severe” to yield a response.87 Moreover, if a student is turned away by her
school after reporting sexual harassment because it does not meet the proposed narrow definition of
sexual harassment, the student is even more unlikely to report a second time when the harassment
escalates. Similarly, if a student knows of a friend or classmate who was turned away after reporting
sexual harassment, the student is unlikely to make even a first report. By the time a student reports sexual
harassment that the school can or must respond to, it may already be too late: because of the impact of the
harassment, the student might already be ineligible for an important AP course, disqualified from
applying to a dream college, or derailed from graduating altogether.

        In addition, the proposed definition excludes many forms of sexual harassment, including some
that schools are required to report under the Clery Act’s requirements. Under the proposed rules, schools
would be required to dismiss some complaints of stalking, dating violence, and domestic violence, while
also being required to report those complaints to the Department under Clery.88 These inconsistent
requirements would cause confusion among school administrators struggling to make sense of their
obligations under federal law and demonstrate the perverse nature of sharply limiting schools’ ability to
respond to harassment complaints.

         Finally, the Department’s harassment definition and mandatory dismissal requirement would
create inconsistent rules for sexual harassment as compared to other misconduct. Harassment based on
race or disability, for example, would continue to be governed by the more inclusive “severe or
pervasive” standard for creating a hostile educational environment.89 And schools could address
harassment that was not sexual in nature even if that harassment was not “severe and pervasive” while, at
the same time, being required to dismiss complaints of similar conduct if it is deemed sexual. This would
create inconsistent and confusing rules for schools in addressing different forms of harassment. It would
send a message that sexual harassment is less deserving of response than other types of harassment and
that victims of sexual harassment are inherently less deserving of assistance than victims of other forms of
harassment. It would also force students who experience multiple and intersecting forms of harassment to
slice and dice their requests for help from their schools in order to maximize the possibility that the school
might respond, carefully excluding reference to sexual taunts and only reporting racial slurs by a harasser,
for example.90 Further, it would also make schools vulnerable to litigation by students who rightfully
claim that being subjected to more burdensome requirements in order to get help for sexual harassment
than their peers who experience other forms of student misconduct, is discrimination based on their sex,
in direct violation of Title IX. In other words, schools would be hard-pressed to figure out how to comply
with Title IX when they are instructed to follow a new set of rules that demands responses that violate
Title IX.


87 Kathryn J. Holland & Lilia M. Cortina, “It Happens to Girls All the Time”: Examining Sexual Assault Survivors’ Reasons for
Not Using Campus Supports”, 59 AM. J. COMMUNITY PSYCHOL. 50, 61 (2017), available at https://doi.org/10.1002/ajcp.12126.
88 See 20 U.S.C. § 1092(f)(6)(iii); 20 U.S.C § 1092(f)(6)(iv)); 34 C.F.R. § 668.46(a)).
89 See e.g., National R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116 (2002) (applying “severe or pervasive” standard to

racial discrimination hostile work environment claim).
90 See Joanna L. Grossman & Deborah L. Brake, A Sharp Backward Turn: Department of Education Proposes to Protect

Schools, Not Students, in Cases of Sexual Violence, VERDICT (Nov. 29, 2018), available at
https://verdict.justia.com/2018/11/29/a-sharp-backward-turn-department-of-education-proposes-to-protect-schools-not-students-
in-cases-of-sexual-violence.




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 446 of 1598



         The Department’s repeated attempts to justify its proposed definition by citing “academic
freedom and free speech”91 are unpersuasive. Harassment is not protected speech when it creates a
“hostile environment”92 that limits a student’s ability to participate in or benefit from a school program or
activity.93 The Supreme Court made clear nearly a half century ago in Tinker v. Des Moines that school
officials can regulate student speech if they reasonably forecast “substantial disruption of or material
interference with school activities” or if the speech involves “invasion of the rights of others.”94 There is
no conflict between Title IX’s regulation of sexually harassing speech in schools and the First
Amendment.

               The proposed notice requirement undermines Title IX’s discrimination protections by
               making it harder to report sexual harassment, including sexual assault.

         Under proposed §§ 106.44(a) and 106.30, schools would only be responsible for addressing
sexual harassment when one of a small subset of school employees actually knew about the harassment.
Schools would not be required to address sexual harassment unless there was “actual knowledge” of the
harassment by (i) a Title IX coordinator, (ii) an elementary or secondary school teacher (but only for
student-on-student harassment, not employee-on-student harassment); or (iii) an official who has “the
authority to institute corrective measures.”95 This is a dramatic change, as the Department has long
required schools to address student-on-student sexual harassment if almost any school employee96 either
knows about it or should reasonably have known about it.97 This standard takes into account the reality
that many students disclose sexual abuse to employees who do not have the authority to institute
corrective measures, both because students seeking help turn to whatever adult they trust the most,
regardless of that adult’s official role, and because students are likely not informed about which
employees have authority to address the harassment. The 2001 Guidance also requires schools to address
all employee-on-student sexual harassment, “whether or not the [school] has ‘notice’ of the
harassment.”98 The 2001 Guidance recognized the particular harms of students being preyed on by adults
in positions of authority, and students’ vulnerability to pressure from adults to remain silent, and
accordingly acknowledged schools’ heightened responsibilities to address harassment by their employees.

         In contrast, under the proposed rules, schools would not be required to address any sexual
harassment unless one of a small subset of school employees had “actual knowledge” of it. The proposed
rule also unjustifiably limits the set of school employees who are able to receive actual notice that triggers
the school’s Title IX duties. For example, if a college or graduate student told their professor, residential
advisor, or teaching assistant that they had been raped by another student or by a professor or other
university employee, the university would have no obligation to help them. If an elementary or secondary
school student told a non-teacher school employee they trust—such as a guidance counselor, teacher aide,
playground supervisor, athletics coach, bus driver, cafeteria worker, or school resource officer—that they


91 83 Fed. Reg. at 61464, 61484. See also proposed § 106.6(d)(1), which states that nothing in Title IX requires a school to
“[r]estrict any rights that would otherwise be protected from government action by the First Amendment of the U.S.
Constitution.”
92 See Grossman & Brake, supra note 90 (“There is no legitimate First Amendment or academic freedom protection afforded to

unwelcome sexual conduct that creates a hostile educational environment.”).
93 2001 Guidance, supra note 59.
94 393 U.S. 503, 513, 514 (1969).
95 Proposed § 106.30.
96 This duty applies to “any employee who has the authority to take action to redress the harassment, who has the duty to report to

appropriate school officials sexual harassment or any other misconduct by students or employees, or an individual who a student
could reasonably believe has this authority or responsibility.” 2001 Guidance, supra note 59 at 13.
97 Id at 14.
98 Id. at 10.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 447 of 1598



had been sexually assaulted by another student, the school would have no obligation to help the student.99
And if an elementary or secondary school student told a teacher that she had been sexually assaulted by
another teacher or other school employee, the school would again have no obligation to help her.100

         Perversely, the proposed rules thus provide a more limited duty for elementary and secondary
schools to respond to a student’s allegations of sexual harassment by a school employee than by a student,
an outcome that is especially concerning given that one in three employee-respondents in elementary and
secondary schools sexually abuse multiple student victims.101 The proposed rules are also particularly
unworkable for elementary and secondary school students who are very young, students with physical or
intellectual disabilities, and English Language Learners, who not only may struggle with describing their
harassment, but who may have closer relationships with their teacher aides, members of their Section 504
team or Individualized Education Program (IEP) team, school psychologists, and other school employees
who are not their teachers or the Title IX coordinator.

          Because the proposed rules do not define who employees with “authority to institute corrective
measures” are, many students at all levels of education who want to be sure they will receive help from
their schools would need to report harassment directly to their Title IX coordinator—even though school
district and university Title IX coordinators are usually central office administrators who do not work in
students’ school buildings and are usually strangers to the student body.

          Sexual assault is very difficult to talk about. Proposed §§ 106.44(a) and 106.30 would mean even
when students find the courage to talk to the adult school employees they trust, schools would frequently
have no obligation to respond. For example, if the proposed rules had been in place, colleges like
Michigan State and Penn State would have had no responsibility to stop Larry Nassar and Jerry
Sandusky—even though their victims reported their experiences to at least 14 school employees over a
20-year period—including athletic trainers, coaches, counselors, and therapists102—because those
employees are not considered to be school officials who have the “authority to institute corrective
measures.” These proposed provisions would absolve some of the worst Title IX offenders of legal
liability. It is therefore unsurprising that the AASA objects to these proposed rules as “an unconscionable
attack” on student safety,103 and that NASSP fears they will “lead to even more nonreporting from
victims, which could lead to prolonged harassment and suffering.”104

        The Department incorrectly relies on two Circuit cases that mis-cite Gebser in order to support its
position in proposed § 106.30 that “the mere ability or obligation to report sexual harassment does not
qualify an employee … as one who has authority to institute corrective measures” on behalf of the
school.105 One of the cases, Plamp v. Mitchell, cites a passage from Gebser that merely explains why it is
necessary for the Department to provide notice to an official with “authority to institute corrective
measures” before the Department can initiate an “administrative enforcement proceeding”; the quoted
Gebser passage says nothing about what type of notice is required before a school can initiate an



99 See proposed § 106.30 (83 Fed. Reg. at 61496) (for elementary and secondary schools, limiting notice to “a teacher in the
elementary and secondary context with regard to student-on-student harassment).
100 See id.
101 Magnolia Consulting, Characteristics of School Employee Sexual Misconduct: What We Know from a 2014 Sample (Feb.

2018), https://magnoliaconsulting.org/news/2018/02/characteristics-school-employee-sexual-misconduct.
102 Julie Mack & Emily Lawler, MSU doctor's alleged victims talked for 20 years. Was anyone listening?, MLIVE (Feb. 8, 2017),

https://www.mlive.com/news/index.ssf/page/msu_doctor_alleged_sexual_assault.html.
103 AASA Letter, supra note 15, at 2-3.
104 NASSP Letter, supra note 83, at 1.
105 83 Fed. Reg. at 61497.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 448 of 1598



investigation into a sexual harassment complaint.106 The second case, Santiago v. Puerto Rico, in turn
relies on Plamp.107 Neither case’s incorrect citation of Gebser supports the Department’s effort to restrict
schools’ obligation to respond to reports of sexual harassment.

              The proposed rules would require schools to dismiss reports of harassment that occurs
              outside of a school activity, even when it creates a hostile educational environment.

        Proposed §§ 106.30 and 106.45(b)(3) would require schools to dismiss all complaints of off-
campus or online sexual harassment that happen outside of a school-sponsored program—even if the
student is forced to see their harasser at school every day and the harassment directly impacts their
education as a result. To understand why Title IX requires schools to respond to out-of-school
harassment, one only need look at the Department’s own recent decision to cut off partial funding to the
Chicago Public Schools for failing to address two reports of out-of-school sexual assault, which the
Department described as “serious and pervasive violations under Title IX.”108 In one case, a tenth-grade
student was forced to perform oral sex in an abandoned building by a group of 13 boys, eight of whom
she recognized from school. In the other case, another tenth-grade student was given alcohol and sexually
abused by a teacher in his car. If the proposed rules become final, school districts would be required to
dismiss complaints of similarly egregious behavior simply because they occurred off-campus outside a
school program, even if they result in a hostile educational environment.

        The proposed rules conflict with Title IX’s statutory language, which does not depend on where
the underlying conduct occurred but instead prohibits discrimination that “exclude[s a person] from
participation in, . . . denie[s a person] the benefits of, or . . . subject[s a person] to discrimination under
any education program or activity . . . .”109 For almost two decades, the Department’s guidance documents
have agreed that schools are responsible for addressing sexual harassment if it is “sufficiently serious to
deny or limit a student’s ability to participate in or benefit from the education program,” 110 regardless of
where it occurs.111 No student who experiences out-of-school harassment should be forced to wait until
they are sexually harassed again on school grounds or during a school activity in order to receive help
from their school. Nor has the Supreme Court ever suggested that a school must ignore harassment that
occurs off school grounds under Title IX. In Gebser, for example, the harassment at issue included
multiple instances in which a teacher had sexual intercourse with a middle school student, though “never
on school property.”112 In considering whether the school had actual notice of the “sexual relationship”


106 Id. (quoting Plamp v. Mitchell Sch. Dist. No. 17-2, 565 F.3d 450, 459 (8th Cir. 2009) (quoting Gebser, 524 U.S. at 289
(“Presumably, a central purpose of requiring notice of the violation ‘to the appropriate person’ and an opportunity for voluntary
compliance before administrative enforcement proceedings can commence is to avoid diverting education funding from
beneficial uses where a recipient was unaware of discrimination in its programs and is willing to institute prompt corrective
measures.”) (emphasis added))).
107 Id. (quoting Santiago v. Puerto Rico, 655 F.3d 61, 75 (1st Cir. 2011) (citing Plamp, 565 F.3d at 458)).
108 See David Jackson et al., Federal officials withhold grant money from Chicago Public Schools, citing failure to protect

students from sexual abuse, CHICAGO TRIBUNE (Sept. 28, 2018), https://www.chicagotribune.com/news/local/breaking/ct-met-
cps-civil-rights-20180925-story.html.
109 20 U.S.C. § 1681(a).
110 2001 Guidance, supra note 59.
111 2017 Guidance, supra note 58 at 1 n.3 (“Schools are responsible for redressing a hostile environment that occurs on campus

even if it relates to off-campus activities”); 2014 Guidance, supra note 58 (“a school must process all complaints of sexual
violence, regardless of where the conduct occurred”); 2011 Guidance, supra note 58 (“Schools may have an obligation to respond
to student-on-student sexual harassment that initially occurred off school grounds, outside a school’s education program or
activity”); 2010 Guidance, supra note 58 at 2 (finding Title IX violation where “conduct is sufficiently severe, pervasive, or
persistent so as to interfere with or limit a student’s ability to participate in or benefit from the services, activities, or
opportunities offered by a school,” regardless of location of harassment).
112 Gebser, 524 U.S. at 278.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 449 of 1598



sufficient to subject it to liability for money damages,113 the Court never suggested that the fact that the
sexual encounters occurred outside of school somehow rendered them irrelevant under Title IX. If off-
campus harassment, including assault, lies beyond the reach of Title IX, Gebser would be a case in which
the question of the school’s actual notice of harassment made no legal difference and thus a very strange
vehicle for the Court to establish the rule of actual notice as a prerequisite to money damages.

          Nevertheless, under the proposed rules, if an elementary or secondary school student is being
sexually harassed by her classmates on Instagram or Snapchat outside of school, or on the way to/from
school in a private carpool, her school would be forbidden from investigating the complaint or ending the
harassment—even if as a result of the harassment she has become too afraid to attend class and face her
harassers. Similarly, if a middle school student is raped at a classmate’s house, the school would not be
allowed to take action to remedy the impact of the assault—even if seeing the rapist every day in their
classes, hallways, or cafeteria leaves her unable to function in school. Even if a parent reports that a
school employee is sending their child sexually explicit messages via text or social media, or, as in
Gebser, that a teacher has initiated a sexual relationship with their child outside of school, the school
would still be required to dismiss those complaints—an especially concerning result given that mobile
devices are the most common method of communications between school employees, including child
sexual abusers, and students.114 Not only do the proposed rules prohibit elementary and secondary schools
from responding appropriately and adequately to these harrowing examples of sexual harassment, they
fail to take into account the unique circumstances of elementary and secondary school students with
disabilities, who are often segregated from their peers and even removed to off-site educational and day
services, where they are isolated and more vulnerable to child sexual abuse.115

         Similar harm would accrue to students at institutions of higher education. According to a 2014
U.S. Department of Justice report, 95 percent of sexual assaults of female students ages 18-24 occur
outside of school.116 In a leaked version of the proposed rules, the Department itself cited a study finding
that 41 percent of college sexual assaults occur off campus.117 But under the proposed rules, if a college
or graduate student is sexually assaulted by a classmate in off-campus housing, their university would be
required to dismiss their complaint—even though almost nine in ten college students live off campus.118 If
a student is assaulted off-campus by a professor, his college would be required to ignore his complaints—
even if he would be required to continue attending the professor’s class. Although the preamble briefly
mentions one case where a Kansas State college fraternity was considered an “education program or
activity” for the purposes of Title IX, the Department fails to explain conclusively whether all fraternities
and sororities are covered by Title IX.119 Many schools may therefore interpret the proposed rules to
prevent them from addressing any sexual harassment that occurs in fraternities, sororities, and other social
clubs not recognized by the school (e.g., the Harvard final clubs120)—a particularly troubling outcome
given that students are more likely to be sexually assaulted if they belong to a fraternity or sorority.121

113 Id. at 291.
114 Magnolia Consulting, supra note 101.
115 Nat’l Council on Disability, The Segregation of Students with Disabilities 18-19 (Feb. 2018),

https://ncd.gov/sites/default/files/NCD_Segregation-SWD_508.pdf.
116 U.S. Dep’t of Justice, Bureau of Justice Statistics, Rape and Sexual Assault Victimization Among College-Age Females, 1995–

2013 at 6 (Dec. 2014), https://www.bjs.gov/content/pub/pdf/rsavcaf9513.pdf.
117 Letter from Anne C. Agnew to Paula Stannard et al., HHS Review: Department of Education Regulation – Noon September

10, U.S. DEP’T OF HEALTH & HUMAN SERVS. 79 n.21 (Sept. 5, 2018), https://atixa.org/wordpress/wp-
content/uploads/2018/09/Draft-OCR-regulations-September-2018.pdf.
118 Sharpe, How Much Does Living Off-Campus Cost?, supra note 25.
119 83 Fed. Reg. at 61468.
120 E.g., Harvard University, Unrecognized Single-Gender Social Organizations, (Dec. 5, 2017),

https://www.harvard.edu/president/news/2017/unrecognized-single-gender-social-organizations.
121 Freyd, supra note 27.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 450 of 1598



Although the proposed rules’ preamble explains that an incident is considered to have occurred “within” a
school program or activity if the school “owned the premises; exercised oversight, supervision, or
discipline; or funded, sponsored, promoted, or endorsed the event or circumstance,” the Department fails
to include this explanation in the language of the proposed rules themselves, making it even more difficult
for students and schools to understand their rights and obligations under this already-confusing multi-
factor test.122

         The proposed rules would also pose particular risks to students at community colleges and
vocational schools. Approximately 5.8 million students attend community college (out of 17.0 million
total undergraduate students),123 and 16 million students attend vocational school.124 But because none of
these students live on campus, harassment they experience by faculty or other students is especially likely
to occur outside of school, and therefore outside of the protection of the proposed Title IX rules.

         Finally, proposed § 106.8(d) would create a unique harm to the 10 percent of U.S. undergraduate
students who participate in study abroad programs. If any of these students report experiencing sexual
harassment during their time abroad, including within their study abroad program, their schools would be
required to dismiss their complaints—even if they are forced to see their harasser in the study abroad
program every day, and even if they continue to be put into close contact with their harasser when they
return to their home campus.

         Representatives of school leaders like the AASA125 and NASSP126 oppose mandatory dismissal of
complaints alleging out-of-school harassment. They recognize that out-of-school conduct “often spill[s]
over into the school day and school environment” and this is why it is already “common practice” for
school districts across the country to “discipline students for off-campus conduct[,] whether it’s the use of
drugs or alcohol at a house party, cyberbullying, hazing, physical assault, etc.”127 By forcing schools to
dismiss complaints of out-of-school sexual harassment, the proposed rules would “unduly tie the hands of
school leaders who believe every child deserves a safe and healthy learning environment.”128 It would
also require schools to single out complaints of sexual harassment by treating them differently from other
types of student misconduct that occur off-campus, perpetuating the pernicious notion that sexual
harassment is somehow less significant than other types of misconduct and making schools vulnerable to
litigation by students claiming unfairness or discrimination in their school’s policies treating harassment
based on sex differently from other forms of misconduct.

               The Department’s suggestion that schools conduct parallel “non-Title IX” proceedings
               for complaints that would be mandatorily dismissed under the proposed rules is
               confusing, impractical, and unlikely to be followed.

         The Department notes that if conduct does not meet the proposed rule’s definition of harassment
or occurs outside of school, schools could still process the complaint under a different conduct code, but
not Title IX. This “solution” to its required dismissals for Title IX investigations is confusing and
impractical. Students and school employees do not make complaints “under Title IX”: they make

122 83 Fed. Reg. at 61468.
123 Statista, Community colleges in the United States - Statistics & Facts, https://www.statista.com/topics/3468/community-
colleges-in-the-united-states; National Center for Education Statistics, Fast Facts,
https://nces.ed.gov/fastfacts/display.asp?id=372 (about 17.0 million students enrolled in undergraduate programs in fall 2018).
124 David A. Tomar, Trade Schools on the Rise, THE BEST SCHOOLS (last visited Jan. 20, 2019),

https://thebestschools.org/magazine/trade-schools-rise-ashes-college-degree (an estimated 16 million students were enrolled in
vocational schools in 2014).
125 AASA Letter, supra note 15, at 5-6.
126 NASSP Letter, supra note 83, at 1.
127 AASA Letter, supra note 15, at 5-6.
128 Id. at 5.




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 451 of 1598



complaints of sexual harassment. Schools faced with determining when to have a non-Title IX proceeding
to address sexual harassment allegations that do not meet the proposed rules’ standard, as opposed to one
“under Title IX,” have little guidance on how to proceed. Would any such alternative proceeding have to
exclude any reference to, or consideration of, the sexual nature of the harassment or assault complained
of? Would the initial complaint carefully avoid making any reference to the sexual nature of the
harassment or assault in order to have access to such non-Title IX proceedings? The proposed regulations
offer no guidance or safe harbor for schools to offer parallel sexual harassment proceedings that do not
comply with the detailed and burdensome procedural requirements set out in the proposed rule. Schools
with such parallel proceedings would no doubt be forced to contend with respondents’ complaints that the
school had failed to comply with the requirements set out in the proposed rules and thus violated
respondents’ rights as therein described. Schools are therefore likely to err on the side of taking no action
at all on complaints that must be dismissed under the proposed rules.

               The proposed “deliberate indifference” standard would allow schools to do virtually
               nothing in response to complaints of sexual assault and other forms of sexual
               harassment.

        The “deliberate indifference” standard adopted by the proposed rules is a much more lax standard
for measuring schools’ response to sexual harassment than that set out by the current guidance, which
requires schools to act “reasonably” and “take immediate and effective corrective action” to resolve
harassment complaints.129 Under the proposed rules, by contrast, schools would simply have to not be
deliberately indifferent; in other words, their response to harassment would be deemed to comply with
Title IX as long as it was not clearly unreasonable. The deliberate indifference standard would exacerbate
the problem that survivors and other harassment victims who are met with “indifference” or “blame” from
authority figures suffer increased symptoms of post-traumatic stress and depression in addition to the
trauma of the underlying assault.130

          The Department’s proposed “safe harbors” within this deliberate indifference standard weaken it
still further, allowing schools to avoid liability even if they unreasonably handled a Title IX complaint.
As long as a school follows the requirements set out in proposed § 106.45, the school’s response to
harassment complaints could not be challenged, effectively insulating them from any review as long as
they check various procedural boxes.131 NASSP opposes this standard precisely because it would allow
schools to “treat survivors poorly as long as the school follows various procedures in place, regardless of
how those procedures harm or fail to help survivors.”132 And by codifying the rule that the Department
would not find a school deliberately indifferent based on a school’s erroneous determination regarding
responsibility, the Department further provides a safe harbor for schools that erroneously determine that
sexual harassment did not occur, but does not provide a corresponding rule protecting schools from
liability if they erroneously decide that sexual harassment did occur.133 This means it would always be
safer for a school to make a finding of non-responsibility for sexual harassment. Indeed, such a rubber
stamp finding would be completely permissible under the proposed rules as long as the school went
through the motions of the required process.


129 2001 Guidance, supra note 59.
130 Letter from 903 Mental Health Professionals and Trauma Specialists to Ass’t Sec’y Kenneth L. Marcus at 3 (Jan. 30, 2019)
[hereinafter Mental Health Professionals Letter], https://nwlc.org/wp-content/uploads/2019/01/Title-IX-Comment-from-Mental-
Health-Professionals.pdf.
131 See proposed § 106.44(b)(2) (“If the Title IX Coordinator files a formal complaint in response to the reports, and the recipient

follows procedures (including implementing any appropriate remedy as required) consistent with proposed § 106.45 in response
to the formal complaint, the recipient’s response to the reports is not deliberately indifferent.”).
132 NASSP Letter, supra note 83, at 2.
133 See proposed § 106.44(b)(5), 83 Fed. Reg. at 61471 (explaining that proposed § 106.44(b)(5) is meant to clarify that OCR will

not “conduct a de novo review of the recipient’s investigation and determination of responsibility for a particular respondent”).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 452 of 1598



         The practical effects of this proposed rule would shield schools from any accountability under
Title IX, even if a school mishandles a complaint, fails to provide effective supports for survivors and
other harassment victims, and wrongly determines against the weight of the evidence that no sexual
assault or harassment occurred.




III.      The proposed rules impermissibly limit the supportive measures and remedies available to
          sexual harassment complainants.

               The proposed rules do not contemplate restoring or preserving “equal” access to
               “educational opportunities”—only “access” to the “education program.”

         The proposed rules refer repeatedly to supportive measures (§§ 106.30, 106.44(b)(3), and
106.45(b)(7)(ii)) and remedies (§§ 106.45(b)(1)(i), 106.45(b)(4)(ii)(E), 106.45(b)(5), 106.45(b)(7)(i)(A),
and 106.45(b)(7)(ii)) that are “designed to restore or preserve access to the recipient’s education program
or activity.”134 This proposed language on supportive measures and remedies is problematic for a number
of reasons. First, it is inconsistent with the Department’s own proposed definition of sexual harassment,
which covers conduct that “effectively denies a person equal access to the recipient’s education program
or activity.” Under the Department’s inconsistent proposal, even if a student or employee reports sexual
harassment that satisfies the narrow definition in proposed § 106.30, their school would only be required
to give them supportive measures or remedies that restore or preserve some “access,” not “equal access.”

        Second, the proposed rules are inconsistent with the Supreme Court’s liability standard for money
damages in two ways (again, setting aside the fact that agency enforcement standards need not and should
not be as demanding as litigation standards for money damages). First, restoration of “access” is an
incomplete remedy for the harm and violation of Title IX created by denial of “equal access.” Second, as
mentioned above in Part II.B, restoration of access to a school’s “program” or “activity” is not equivalent
to the more demanding requirement of restoration of equal access to a school’s “resources,”
“opportunities,” and “benefits.” The remedies required by the rule thus fail to correct the violation of Title
IX that occurs when harassment “effectively denie[s] [a person] equal access to an institution’s resources
and opportunities” or its “opportunities or benefits.”135

        These inconsistencies would have significant implications on the ability of complainants to enjoy
equal, nondiscriminatory access to educational opportunities. For example, under the proposed rules a
high school addressing sexual assault could simply enroll a student survivor in an alternative program,
such as a cyber or evening school, thereby restoring “access” to the school district’s “education program”
without ensuring the student’s ability to attend her brick-and-mortar day school (the educational
“opportunity”) on “equal” terms with her classmates who have not suffered sexual harassment. “Restoring
or preserving access” to a program is a minimal standard and an insufficient metric for determining what
supportive measures and remedies are necessary or appropriate.

               Complainants would not be entitled to the full range of “supportive measures”
               necessary to ensure equal access to educational opportunities.

       Under proposed § 106.30, even if a student suffered harassment that occurred on campus and
made a complaint that properly alleged it was “severe, pervasive, and objectively offensive,” the school
134 Proposed § 106.45(b)(7)(ii) (recordkeeping of actions, including supportive measures, as a result of reports or formal
complaints).
135 Davis, 526 U.S. at 631 (emphasis added).




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 453 of 1598



would still be able to deny the student the “supportive measures” they need to stay in school. In particular,
the proposed rules allow schools to deny a student’s request for effective “supportive measures” on the
grounds that the requested measures are “disciplinary,” “punitive,” or “unreasonably burden[] the other
party.” For example, a school might feel constrained from transferring a respondent to another class or
dorm because it may “unreasonably burden” him, thereby forcing a harassment victim to change all of her
own classes and housing assignments in order to avoid her harasser. In addition, schools may interpret
this proposed rule to prohibit issuing a one-way no-contact order against an assailant and require a
survivor to agree to a mutual no-contact order, which implies that the survivor is at least partially
responsible for her own assault. However, such a rule would be contrary to decades of expert consensus
that mutual no-contact orders are harmful to victims, because abusers often manipulate their victims into
violating the mutual order,136 and would allow perpetrators to turn what was intended to be a protective
measure for the student survivor into a punitive measure against the survivor. The proposed rule would
also be a departure from longstanding practice under the 2001 Guidance, which instructed schools to
“direct[] the harasser to have no further contact with the harassed student” but not vice-versa.137 And
groups such as the Association for Student Conduct Administration (ASCA) agree that “[e]ffective
interim measures, including … actions restricting the accused, should be offered and used while cases are
being resolved, as well as without a formal complaint.”138

          The proposed rule also fails to contemplate any restorative supportive measures that are often
necessary to ensure a complainant’s equal access to educational opportunities. Despite including a long
list of examples of supportive measures in the preamble and in the language of proposed § 106.30, the
Department makes no mention of restorative measures, such as the ability to retake a class, to remove a
“Withdrawal” or failing grade from the harassment victim’s transcript, or to obtain reimbursement of lost
tuition after being forced to withdraw and retake a course as a result of sexual harassment.

              The proposed rules would steer students in higher education toward ineffective
              supportive measures and would bar some elementary and secondary school students
              from receiving any supportive measures at all.

          Proposed §106.30 would require a “formal complaint” signed by a complainant or a Title IX
coordinator, requesting initiation of the grievance procedures, in order for the student to receive help.139 If
a formal complaint is not submitted, institutions of higher education would be able to avoid Title IX
liability under the safe harbor in § 106.44(b)(3) by simply providing “supportive measures.” This safe
harbor may incentivize institutions of higher education to steer students away from filing a “formal
complaint” and toward accepting “supportive measures” instead. However, because “supportive
measures” are defined very narrowly in proposed § 106.30 (as detailed in Parts III.A-III.B), the
interaction of proposed §§ 106.30 and 106.44(b)(3) may result in many students receiving ineffective
“supportive measures.”

         The proposed definition of “formal complaint” would also harm elementary and secondary school
students in particular. Children in elementary and secondary schools are likely not equipped to draft a
written, signed, formal complaint that alleges the very specific and narrow definition of harassment under
the proposed rules. Unlike college and graduate students, who are guaranteed at least some supportive
measures in the absence of a formal complaint under the safe harbor in proposed § 106.44(b)(3),

136 E.g., Joan Zorza, What Is Wrong with Mutual Orders of Protection? 4(5) DOMESTIC VIOLENCE REP. 67 (1999), available at
https://www.civicresearchinstitute.com/online/article.php?pid=18&iid=1005.
137 2001 Guidance, supra note 59, at 16.
138 Ass’n for Student Conduct Admin., ASCA 2014 White Paper: Student Conduct Administration & Title IX: Gold Standard

Practices for Resolution of Allegations of Sexual Misconduct on College Campuses 2 (2014) [hereinafter ASCA 2014 White
Paper], https://www.theasca.org/Files/Publications/ASCA%202014%20White%20Paper.pdf.
139 The Department does not justify its requirement that a formal complaint be signed.




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 454 of 1598



elementary and secondary school students would not be guaranteed any supportive measures if they do
not sign a formal complaint, and accordingly, may not get any help at all because of their inability to
sufficiently describe the harassment allegations in their written complaint.

 IV.      The grievance procedures required by the proposed rules would impermissibly tilt the
          process in favor of respondents, retraumatize complainants, and conflict with Title IX’s
          nondiscrimination mandate.

        Current Title IX regulations require schools to “adopt and publish grievance procedures that
provide for a prompt and equitable resolution of student and employee complaints” of sexual
misconduct.140 The proposed rule at § 106.8(c) purports to require “equitable” processes as well.
However, the proposed rules are also riddled with language that would require schools to conduct their
grievance procedures in a fundamentally inequitable way that favors respondents.

         The Department repeatedly cites the purported need to increase protections of respondents’ “due
process rights” to justify weakening Title IX protections for complainants, such as proposing
§ 106.6(d)(2), which specifies that nothing in the rules would require a school to deprive a person of their
due process rights. But the current Title IX regulations already provide more rigorous due process
protections than are required under the Constitution. The Supreme Court has held that students facing
short-term suspensions from public schools141 require only “some kind of” “oral or written notice” and
“some kind of hearing.”142 The Court has explicitly said that a 10-day suspension does not require “the
opportunity to secure counsel, to confront and cross-examine witnesses supporting the charge, or to call
his own witnesses to verify his version of the incident.”143 Furthermore, the Department’s 2001 Guidance
already instructs schools to protect the “due process rights of the accused.”144 Adding proposed
§ 106.6(d)(2) provides no new or necessary protections and inappropriately pits Title IX’s civil rights
mandate against the Constitution when no such conflict exists. 145 As Liberty University notes:

          “Institutions need not create and operate trial court systems in order to prevent sex
          discrimination from blocking student access to federally supported higher education
          programs. A smaller and less prescriptive approach is all that is required—one that
          recognizes that there is a criminal justice system with all its due process for those who seek
          to access an adversarial system for their day in court.” 146

         Further, there is no evidence to support the Department’s claim that schools have somehow
abandoned due process in order to comply with current Title IX rules and guidances. While it may be true
that students disciplined for sexual assault have been litigating more frequently since the 2011 Guidance
and 2014 Guidance were issued, the simpler explanation for any such uptick in legal claims is that these
guidances improved schools’ policies and procedures, made it easier for survivors to report sexual assault,
and therefore made warranted disciplinary outcomes for respondents more likely. Respondents today are

140 34 C.F.R. § 106.8(b).
141
    Constitutional due process requirements do not apply to private institutions.
142 Goss v. Lopez, 419 U.S. 565, 566, 579 (1975).
143 Id. at 583. See also Gomes v. Univ. of Maine Sys., 365 F. Supp. 2d 6, 23 (D. Me. 2005); B.S. v. Bd. of Sch. Trs., 255 F. Supp.

2d 891, 899 (N.D. Ind. 2003); Coplin v. Conejo Valley Unified Sch. Dist., 903 F. Supp. 1377, 1383 (C.D. Cal. 1995); Fellheimer
v. Middlebury Coll., 869 F. Supp. 238, 247 (D. Vt. 1994).
144 2001 Guidance, supra note 59 at 22.
145 The odd phrasing of the proposed rules also suggests that the Department may be seeking to extend Due Process Clause

obligations to private entities covered by Title IX, but of course any such imposition of Constitutional obligations on private
actors is well beyond the Department’s power.
146 Letter from Liberty University to Sec’y Elisabeth DeVos at 2 (Jan. 24, 2019) [hereinafter Liberty University Letter],

http://www.liberty.edu/media/1617/2019/jan/Title-IX-Public-Comments.pdf.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 455 of 1598



likely “just as litigious as they were prior to the [2011 Guidance],” but “there are simply more of them
today. This is not because of problems that the [2011 and 2014 Guidances] caused; rather, it is because of
the problems [they] corrected.”147

          We note that some have welcomed the proposed rule changes by erroneously claiming that the
proposed rules would protect Black men and boys from being unfairly disciplined for false allegations;
these arguments have effectively erased the experiences of Black women and girls, who are not only more
likely than white women and girls to be sexual harassed,148 but are also often ignored, blamed,149
pressured to stay silent,150 suspended by their schools,151 and/or pushed into the criminal justice system152
(i.e., the “sexual abuse-to-prison pipeline”).153 There is no data to substantiate the claim that Black men
and boys are disproportionately disciplined by schools for sexual misconduct; in fact, the Department’s
own elementary and secondary school data shows that 0.3 percent of Black boys and 0.2 percent of white
boys are disciplined for sexual harassment, a minor difference compared to the wide disparity between
the proportion of Black boys (18 percent) and white boys (6 percent) who are disciplined for any type of
student misconduct.154 While we continue to strongly advocate against discriminatory discipline practices
and policies in schools, we note that any claim that these proposed rules are motivated by such concern is
sharply undercut by the fact this administration rescinded—without adequate justification—the
Department’s 2014 Guidance addressing unfair discipline of students of color in December 2018,155
during the public comment period for the proposed Title IX rules.

         Finally, there is no evidence that Title IX has been in any way “weaponized” against respondents.
A 2018 report studying more than 1,000 reports of sexual misconduct in institutions of higher education
found that “[f]ew incidents reported to Title IX Coordinators resulted in a formal Title IX complaint, and
fewer still resulted in a finding of responsibility or suspension/expulsion of the responsible student.”156
Despite the Department’s unsubstantiated concern for respondents, the study found that “[t]he primary
outcome of reports were victim services, not perpetrator punishments.”157 Moreover, any argument that
focuses on the false narrative that respondents’ due process rights have been increasingly violated over
the years because of current and rescinded OCR guidance completely ignores complainants who are still
treated unfairly in violation of Title IX and are often pushed out of schools from inadequate and unfair
responses to their reports.



147 Erin E. Buzuvis, Title IX and Procedural Fairness: Why Disciplined-Student Litigation Does Not Undermine the Role of Title
IX in Campus Sexual Assault, 78 MONTANA L. REV. 71, 72 (2017),
https://scholarship.law.umt.edu/cgi/viewcontent.cgi?article=2416&context=mlr.
148 Unlocking Opportunity, supra note 45, at 24-25.
149 E.g., Cantalupo, supra note 49, at 1, 16, 24, 29.
150 Lauren Rosenblatt, Why it's harder for African American women to report campus sexual assaults, even at mostly black

schools, LOS ANGELES TIMES (Aug. 28, 2017), https://www.latimes.com/politics/la-na-pol-black-women-sexual-assault-
20170828-story.html.
151 See supra notes 43-46 and accompanying text.
152 Nia Evans, Too Many Black Survivors Get Jail Time, Not Justice, NAT’L WOMEN’S LAW CTR. (Dec. 14, 2018),

https://nwlc.org/blog/too-many-black-survivors-get-jail-time-not-justice.
153 Human Rights Project for Girls, Georgetown Law Ctr. on Poverty and Inequality, and Ms. Found. for Women, The Sexual

Abuse to Prison Pipeline: The Girls’ Story (2015), https://rights4girls.org/wp-content/uploads/r4g/2015/02/2015_COP_sexual-
abuse_layout_web-1.pdf.
154 U.S. Gov’t Accountability Office, K-12 Education: Discipline Disparities for Black Students, Boys, and Students with

Disabilities (Mar. 2018), https://www.gao.gov/assets/700/690828.pdf.
155 Dep’t of Justice & Dep’t of Educ., Dear Colleague Letter (Dec 21, 2018),

https://www2.ed.gov/about/offices/list/ocr/letters/colleague-201812.pdf.
156 Tara N. Richards, No Evidence of “Weaponized Title IX” Here: An Empirical Assessment of Sexual Misconduct Reporting,

Case Processing, and Outcomes, L. & HUMAN BEHAVIOR (2018), available at http://dx.doi.org/10.1037/lhb0000316.
157 Id.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 456 of 1598



               The proposed rule’s requirement that a respondent be presumed not responsible for
               harassment is inequitable and inappropriate in school proceedings.

         Under proposed § 106.45(b)(1)(iv), schools would be required to presume that the reported
harassment did not occur, which would ensure partiality to the respondent. This presumption would also
exacerbate the rape myth upon which many of the proposed rules are based—namely, the myth that
women and girls often lie about sexual assault.158 The presumption of innocence is a criminal law
principle, inappropriately imported into this context.159 Criminal defendants are presumed innocent until
proven guilty because their very liberty is at stake: criminal defendants go to prison if they are found
guilty. There is no such principle in civil proceedings generally or civil rights proceedings specifically,
and Title IX is a civil rights law that ensures that sexual harassment is never the end to anyone’s
education. As NASSP notes, this proposed rule would result in schools being “required[ ]to deny
harassment victims of due process.”160

         The proposed non-responsibility presumption is inconsistent with the Department’s own
explanation of why it is proposed. The Department explains that the requirement “is added to ensure
impartiality by the recipient until a determination is made,” but requiring a presumption against the
complainant’s account that harassment occurred is anything but impartial. In fact, the presumption
ensures partiality to the named harasser, particularly because officials in this Administration have spread
false narratives about survivors and other harassment victims being untruthful and about the “pendulum
swinging too far” in school grievance proceedings against named harassers. This undoubtedly will
influence schools to conclude this proposed rule means that a higher burden should be placed on
complainants. The presumption of non-responsibility may also discourage schools from providing crucial
supportive measures to complainants, in order to avoid being perceived as punishing respondents.161

        Proposed § 106.45(b)(1)(iv) would only encourage schools to ignore or punish historically
marginalized groups that report sexual harassment for “lying” about it.162 As explained above in Part I.C.,
schools may be more likely to ignore or punish harassment victims who are women and girls of color,163
pregnant and parenting students,164 LGBTQ students,165 and students with disabilities because of harmful
stereotypes that label them as less credible and in need of protection by their schools.

         This presumption conflicts with the current Title IX rules166 and other proposed rules,167 which
require that schools provide “equitable” resolution of complaints. A presumption in favor of one party

158 Indeed, the data shows that men and boys are far more likely to be victims of sexual assault than to be falsely accused of it.
See, e.g., Kingkade, supra note 42.
159 See also the Department’s reference to “inculpatory and exculpatory evidence” (proposed § 106.45(b)(1)(ii)), the

Department’s assertion that “guilt [should] not [be] predetermined” (83 Fed. Reg. at 61464), and Secretary DeVos’s discussion of
the “presumption of innocence” (Elisabeth DeVos, Betsy DeVos: It’s time we balance the scales of justice in our schools, WASH.
POST (Nov. 20, 2018), https://www.washingtonpost.com/opinions/betsey-devos-its-time-we-balance-the-scales-of-justice-in-our-
schools/2018/11/20/8dc59348-ecd6-11e8-9236-bb94154151d2_story.html.
160 NASSP Letter, supra note 83, at 2.
161
    See Michael C. Dorf, What Does a Presumption of Non-Responsibility Mean in a Civil Context, DORF ON LAW (Nov. 28,
2018), https://dorfonlaw.org/2018/11/what-does-presumption-of-non.html.
162 See, e.g., Kingkade, supra note 46.
163 E.g., Cantalupo, supra note 49 at 1, 16, 24, 29; Let Her Learn: Girls of Color, supra note 48 at 1.
164 Chambers & Erausquin, The Promise of Intersectional Stigma to Understand the Complexities of Adolescent Pregnancy and

Motherhood, JOURNAL OF CHILD ADOLESCENT BEHAVIOR (2015), https://www.omicsonline.org/open-access/the-promise-of-
intersectional-stigma-to-understand-the-complexities-ofadolescent-pregnancy-and-motherhood-2375-4494-1000249.pdf.
165 See e.g., David Pinsof, et al., The Effect of the Promiscuity Stereotype on Opposition to Gay Rights (2017), available at

https://doi.org/10.1371/journal.pone.0178534.
166 34 C.F.R. § 106.8(b).
167 Proposed §§ 106.8(c) and 106.45(b).




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 457 of 1598



against the other is not equitable. This proposed presumption is also in significant tension with proposed
§ 106.45(b)(1)(ii), which states that “credibility determinations may not be based on a person’s status as a
complainant” or “respondent.”

               The proposed rules would require live cross-examination by the other party’s advisor of
               choice in higher education and would permit it in elementary and secondary schools.

         Proposed § 106.45(b)(3)(vii) requires colleges and graduate schools to conduct a “live hearing,”
and requires parties and witnesses to submit to cross-examination by the other party’s “advisor of
choice”⎯ often an attorney who is prepared to grill a survivor about the traumatic details of an assault, or
possibly an angry parent or a close friend of the respondent, or a teacher, coach, or other adult in a
position of authority over the complainant or witness. Proposed § 106.45(b)(3)(vi) would allow
elementary and secondary schools to use this process, even when children, who are likely to be easily
intimidated under hostile questioning by an adult, are complainants and witnesses.168 The adversarial and
contentious nature of cross-examination would further traumatize those who seek help through Title IX to
address assault and other forms of harassment—especially where the named harasser is a professor, dean,
teacher, or other school employee. Being asked detailed, personal, and humiliating questions often rooted
in gender stereotypes and rape myths that tend to blame victims for the assault they experienced169 would
understandably discourage many students—parties and witnesses—from participating in a Title IX
grievance process, chilling those who have experienced or witnessed harassment from coming forward.170
The requirement that schools must provide each party “an advisor aligned with that party to conduct
cross-examination” would not account for the existence of multiple complainants and/or multiple
respondents, who may not have mutually aligned interests and whose interests may not be served by a
single advisor conducting cross-examination on their collective behalf. Nor would the proposed rules
entitle the individual who experienced harassment to the procedural protections that witnesses have
during cross-examination in the criminal court proceedings that apparently inspired this requirement.
Schools would not be required to apply general rules of evidence or trial procedure;171 would not be
required to make an attorney representing the interest of the complainant available to object to improper
questions; and would not be required to make a judge available to rule on objections. The live cross-
examination requirement would also lead to sharp inequities, due especially to the “huge asymmetry” that
would arise when respondents are able to afford attorneys and complainants cannot.172 According to the
president of Association of Title IX Administrators (ATIXA), the live cross-examination provision

168 See, e.g., Gail S. Goodman et al, Testifying in Criminal Court: Emotional Effects on Child Sexual Assault Victims,
MONOGRAPHS OF THE SOCIETY FOR RESEARCH IN CHILD DEVELOPMENT, Serial no. 229, Vol. 57, No. 5, at p.85 (1992).
169 Zydervelt, S., Zajac, R., Kaladelfos, A. and Westera, N., Lawyers’ Strategies for Cross-Examining Rape Complainants: Have

we Moved Beyond the 1950s?, BRITISH JOURNAL OF CRIMINOLOGY, 57(3), 551-569 (2016).
170 See, e.g., Eliza A. Lehner, Rape Process Templates: A Hidden Cause of the Underreporting of Rape, 29 YALE J. OF LAW &

FEMINISM 207 (2018) (“rape victims avoid or halt the investigatory process” due to fear of “brutal cross-examination”); Michelle
J. Anderson, Women Do Not Report the Violence They Suffer: Violence Against Women and the State Action Doctrine, 46 VILL.
L. REV. 907, 932 936-37 (2001) (decision not to report (or to drop complaints) is influenced by repeated questioning and fear of
cross-examination); As one defense attorney recently acknowledged, “Especially when the defense is fabrication or consent⎯as
it often is in adult rape cases⎯you have to go at the witness. There is no way around this fact. Effective cross-examination means
exploiting every uncertainty, inconsistency, and implausibility. More, it means attacking the witness’s very character.” Abbe
Smith, Representing Rapists: The Cruelty of Cross-Examination and Other Challenges for a Feminist Criminal Defense Lawyer,
53 AM. CRIM. L. REV. 255, 290 (2016).
171 The proposed rules impose only mild restrictions on what it considers “relevant” evidence. See proposed § 106.45(b)(3)(vi)

(excluding evidence “of the complainant’s sexual behavior or predisposition, unless such evidence about the complainant’s
sexual behavior is offered to prove that someone other than the respondent committed the conduct alleged” or to prove consent).
The problems inherent in the evidence restrictions the Department chooses to adopt (and those it chooses not to) are discussed in
Part IV.E.
172 Andrew Kreighbaum, New Uncertainty on Title IX, INSIDE HIGHER EDUCATION (Nov. 20, 2018),

https://www.insidehighered.com/news/2018/11/20/title-ix-rules-cross-examination-would-make-colleges-act-courts-lawyers-say.




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 458 of 1598



alone—“even with accommodations like questioning from a separate room—would lead to a 50 percent
drop in the reporting of misconduct.”173

         The Department assumes that cross-examination will improve the reliability of a decision-
maker’s determinations of responsibility and allow them to discern “truth.”174 But the reality is much
more complicated, particularly in schools, where procedural protections against abusive, misleading,
confusing, irrelevant, or inappropriate tactics are largely unavailable. Empirical studies show that adults
give significantly more inaccurate responses to questions that involve the features typical of cross-
examination, like relying on leading questions, compound or complex questions, rapid-fire questions,
closed (i.e., yes or no) questions, questions that jump around from topic to topic, questions with double
negatives, and questions containing complex syntax or complex vocabulary.175 While these common
types of questions are likely to confuse adults and result in inaccurate or misleading answers, these
problems are compounded and magnified when such questions are targeted at children or youth.176
Indeed, there is a large, consistent, and growing body of research that shows that children subject to cross-
examination-style questioning are more likely to repudiate accurate statements and to reaffirm inaccurate
ones.177 And matters unrelated to whether the witness is telling the truth significantly influence the effects
of cross-examination on a witness’ testimony. For example, children with low levels of self-esteem, self-
confidence, and assertiveness⎯all of which are characteristcs of children who have experienced sexual
misconduct⎯are less likely to provide accurate statements during cross-examination.178




173 Id.
174 83 Fed. Reg. at 61476. The Department offers no evidence to support its assumption; it merely cites a case which relies on
John Wigmore’s evidence treatise. See id. (citing California v. Green, 399 U.S. 149, 158 (1970) (quoting John H. Wigmore, 5
Evidence sec. 1367, at 29 (3d ed., Little, Brown & Co. 1940))).
175 Emily Henderson, Bigger Fish to Fry: Should the Reform of Cross-Examination Be Expanded Beyond Vulnerable Witnesses,

19(2) INTERNATIONAL J. OF EVIDENCE AND PROOF 83, 84-85 (2015) (collecting studies of adults).
176 Saskia Righarts, Sarah O’Neill & Rachel Zajac, Addressing the Negative Effect of Cross-Examination Questioning on

Children’s Accuracy: Can We Intervene?, 37 (5) LAW AND HUMAN BEHAVIOR 354, 354 (2013) (“Cross-examination directly
contravenes almost every princple that has been established for eliciting accurate evidence from children.”).
177 Rhiannon Fogliati & Kay Bussey, The Effects of Cross-Examination on Children's Coached Reports. 21 PSYCH., PUBLIC

POLICY, & LAW 10 (2015) (cross-examination led children to recant their initial true allegations of witnessing transgressive
behavior and significantly reduced children’s testimonial accuracy for neutral events); Saskia Righarts et al., Young Children’s
Responses to Cross-Examination Style Questioning: The Effects of Delay and Subsequent Questioning, 21(3) PSYCH., CRIME &
LAW 274 (2015) (cross-examination resulted in a “robust negative effect on children’s accuracy”; only 7% of children’s answers
improved in accuracy); Fiona Jack and Rachel Zajac, The Effect of Age and Reminders on Witnesses' Responses to Cross-
Examination-Style Questioning, 3 J. OF APPLIED RESEARCH IN MEMORY AND COGNITION 1 (2014) (“adolescents’ accuracy was
also significantly affected” by cross-examination-style questioning); Rhiannon Fogliati & Kay Bussey, The Effects of Cross-
Examination on Children's Reports of Neutral and Transgressive Events, 19 LEGAL & CRIM. PSYCHOL. 296 (2014) (cross-
examination led children to provide significantly less accurate reports for neutral events and actually reduced the number of older
children who provided truthful disclosures for transgressive events); Joyce Plotnikoff & Richard Woolfson, ‘Kicking and
Screaming’: The Slow Road to Best Evidence, in Children and Cross-Examination: Time to Change the Rules? 21, at 27 (John
Spencer & Michael Lamb eds. 2012) (a hostile accusation that a child is lying “can cause a child to give inaccurate answers or to
agree with the suggestion that they are lying simply to bring questioning to an end”); Rachel Zajac & Harlene Hayne, The
Negative Effect of Cross-Examination Style Questioning on Children’s Accuracy: Older Children are Not Immune, 20 APPLIED
COGNITIVE PSYCHOLOGY 3 (2006) (43% of older children changed their originally correct answers to incorrect ones under cross-
examination); Rachel Zajac et al., Asked and Answered: Questioning Children in the Courtroom, 10 PSYCHIATRY, PSYCHOLOGY
AND LAW 199 (2003); Rachel Zajac & Harlene Hayne, I Don't Think That's What Really Happened: The Effect of Cross-
Examination on the Accuracy of Children's Reports, 9(3) J. OF EXPERIMENTAL PSYCH.: APPLIED 187 (2003) (“Cross-examination
did not increase the accuracy of children who made errors in their original reports. Furthermore, cross-examination actually
decreased the accuracy of children whose original reports were highly accurate.”).
178 Rachel Zajac et al., Disorder in the Courtroom: Child Witnesses Under Cross-Examination, 32 DEVELOPMENTAL REV. 181,

187 (2012).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 459 of 1598



        The proposed rule’s flat prohibition on reliance on testimony that is not subject to cross-
examination179 would force survivors to a “Hobson’s choice” between being revictimized by their
assailant’s advisor or having their testimony completely disregarded, and would prohibit schools from
simply “factoring in the victim’s level of participation in [its] assessment of witness credibility.”180 It
would also make no allowance for the unavailability of a witness and would not allow any reliance at all
on previous statements, regardless of whether those statements have other indicia of reliability, such as
being made under oath or against a party’s own interest. This would require schools to disregard relevant
evidence in a variety of situations in a manner that could pose harms to both parties and would hinder the
school’s ability to ensure that their findings concerning responsibility are not erroneous.

         Neither the Constitution nor any other federal law requires live cross-examination in public
school conduct proceedings. The Supreme Court has not required any form of cross-examination (live or
indirect) in disciplinary proceedings in public schools under the Due Process clause. Instead, the Court
has explicitly said that a 10-day suspension does not require “the opportunity … to confront and cross-
examine witnesses.”181 The vast majority of courts that have reached the issue have agreed that live cross-
examination is not required in public school disciplinary proceedings, as long as there is a meaningful
opportunity to have questions posed by a hearing examiner.182 The Department itself admits that written
questions submitted by students or oral questions asked by a neutral school official are fair, effective, and
wholly lawful ways to discern the truth in elementary and secondary schools,183 and proposes retaining
that method for elementary and secondary school proceedings. It has not explained why the processes that
it considers effective for addressing harassment in proceedings involving 17- or 18-year-old students in
high school would be inequitable or ineffective for 17- or 18-year-old students in college. Nor does it
explain why it seeks to require live hearings and cross-examination of students in schools when such a
process is rarely, if ever, required of employees in workplace sexual harassment investigations.

        The proposed rules also ignore the reality that many survivors of sexual assault develop anxiety,
depression, PTSD, or other mental illnesses as a result of their assault. Survivors with PTSD, as well as
survivors with other disabilities, have the right to request accommodations under Section 504184 and the
Americans with Disabilities Act (ADA),185 and elementary and secondary students have accommodation
rights under the Individuals with Disabilities in Education Act (IDEA).186 These disability
accommodations include the right to answer questions in writing or through a neutral school employee
instead of being subjected to live cross-examination by their assailant’s advisor. By denying institutions


179 See proposed § 106.45(b)(3)(vii) (“If a party or witness does not submit to cross-examination at the hearing, the decision-
maker must not rely on any statement of that party or witness in reaching a determination regarding responsibility.”).
180 Liberty University Letter, supra note 146, at 5.
181 Goss, 419 U.S. at 583. See also Coplin, 903 F. Supp. at 1383; Fellheimer, 869 F. Supp. at 247.
182 The Department cites to one case, Doe v. Baum, 903 F.3d 575, 581 (6th Cir. 2018) to support its proposed cross-examination

requirement. However, Baum is anomalous. See e.g., Dixon, 294 F.2d at 158, cert. denied 368 U.S. 930 (1961) (expulsion does
not require a full-dress judicial hearing, with the right to cross-examine witnesses.”); Osteen v. Henley, 13 F.3d 221, 225 (7th Cir.
1993) (holding no due process violation in expulsion of college student without providing him right to cross-examination);
Winnick v. Manning, 460 F.2d 545, 549 (2d Cir. 1972) (“The right to cross-examine witnesses generally has not been considered
an essential requirement of due process in school disciplinary proceedings.); Gorman v. Univ. of Rhode Island, 837 F.2d 7, 16
(1st Cir. 1988) (a public institution need not conduct a hearing which involves the right to confront or cross-examine witnesses).
See also A Sharp Backward Turn, supra note 92 (Baum “is anomalous.”).
183 83 Fed. Reg. at 61476.
184 29 U.S.C. § 794; 34 C.F.R. pt. 104.
185 42 U.S.C. § § 12131-12134; 28 C.F.R. pt. 35.
186 20 U.S.C. §§ 1400-1419; 34 C.F.R. pt. 300. See also U.S. Dep’t of Educ., Office for Civil Rights, Frequently Asked Questions

on Effective Communication for Students with Hearing, Vision, or Speech Disabilities in Public Elementary and Secondary
Schools (2014) [hereinafter Disability Guidance], https://www2.ed.gov/about/offices/list/ocr/docs/dcl-faqs-effective-
communication-201411.pdf.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 460 of 1598



of higher education the ability to provide these accommodations to their students, proposed §
106.45(b)(3)(vii) would force these schools to violate Section 504 and the ADA.

         Ironically, mandated live cross-examination also fails to meet the Department’s own stated goal
of flexibility. Indeed, it is in sharp conflict with that stated goal. Throughout the preamble, the
Department repeatedly criticizes the 2011 and 2014 Guidances for lacking “flexibility” and requiring a
“one-size-fits all” approach,” and repeatedly claims that the proposed rules allow for such “flexibility.”187
Yet requiring all institutions of higher education to facilitate live, trial-like hearings with cross-
examination to address any allegation of sexual harassment, whether employee-on-student, employee-on-
employee, student-on-employee, student-on-student, other third party-on-student, or other third party-on-
employee, and regardless of the type of behavior alleged, is the very definition of inflexibility. While this
proposed requirement “is problematic for all institutions, regardless of size and resources available,”188 it
would fall particularly heavily on community colleges, vocational schools, online schools, and other
educational institutions that lack the resources of a traditional four-year college or university. The
difficulty and burden imposed by this mandate will also likely ensure that proceedings to address sexual
harassment allegations are consistently delayed, harming all who seek prompt resolution of such matters
and especially harming those who are depending on final determinations to address and remedy
harassment.

         Most fundamentally, in requiring institutions of higher education to conduct live, quasi-criminal
trials with live cross-examination to address allegations of sexual harassment, when no such requirement
exists for addressing any other form of student or employee misconduct at schools, the proposed rules
communicate the message that those alleging sexual assault or other forms of sexual harassment are
uniquely unreliable and untrustworthy. Implicit in requiring cross-examination for complaints of sexual
harassment, but not for complaints of other types of student misconduct, is an extremely harmful,
persistent, deep-rooted, and misogynistic skepticism of sexual assault and other harassment complaints.
Sexual assault and sexual harassment are already dramatically underreported. This underreporting, which
significantly harms schools’ ability to create safe and inclusive learning environments, will only be
exacerbated if any such reporting forces complainants into traumatic, burdensome, and unnecessary
procedures built around the presumption that their allegations are false. This selective requirement of
cross-examination harms complainants and educational institutions and is contrary to the letter and
purpose of Title IX.

         Unsurprisingly, superintendents, Title IX experts, student conduct experts, institutions of higher
education, and mental health experts overwhelmingly oppose these proposed rules on live cross-
examination. The AASA “strongly object[s]” to allowing elementary and secondary schools to submit
their students to live cross-examination.189 ATIXA also opposes live, adversarial cross-examination,
instead recommending that investigators “solicit questions from the parties, and pose those questions the
investigators deem appropriate in the investigation interviews.”190 ASCA agrees that schools should
“limit[] advisors’ participation in student conduct proceedings.”191 The American Bar Association
recommends that schools provide “the opportunity for both parties to ask questions through the hearing



187 83 Fed. Reg. at 61466, 61468, 61469, 61470, 61472, 61474 n.6, 61477.
188 E.g., Liberty University Letter, supra note 146, at 4.
189 AASA Letter, supra note 15, at 4.
190 ATIXA, ATIXA Position Statement on Cross-Examining: The Urge to Transform College Conduct Proceedings into

Courtrooms 1 (Oct. 5, 2018), available at https://atixa.org/wordpress/wp-content/uploads/2018/10/ATIXA-Position-
Statement_Cross-Examination-final.pdf.
191ASCA 2014 White Paper, supra note 138 at 2 (2014).




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 461 of 1598



chair.”192 The Association of Independent Colleges and Universities in Massachusetts (AICUM),
representing 55 accredited, nonprofit institutions of higher education, oppose the cross-examination
requirement because it would “deter complainants from coming forward, making it more difficult for
institutions to meet Title IX’s very purpose⎯preventing discrimination and harassment, stopping it when
it does occur, and remedying its effects.”193 The Association of American Universities (AAU),
representing 60 leading public and private universities, oppose the requirement because it can be
“traumatizing and humiliating” and “undermines other educational goals like teaching acceptance of
responsibility.”194 And over 900 mental health experts who specialize in trauma state that subjecting a
survivor of sexual assault to cross-examination in the school’s investigation would “almost guarantee[] to
aggravate their symptoms of post-traumatic stress,” and “is likely to cause serious to harm victims who
complain and to deter even more victims from coming forward.”195

              The proposed rules would allow schools to pressure survivors of sexual assault, and
              students victimized by school employees, into traumatizing and inequitable mediation
              procedures with their assailants.

        Proposed § 106.45(b)(6) would allow schools to use “any informal resolution process, such as
mediation” to resolve a complaint of sexual harassment, including sexual assault, as long as the school
obtains the students’ “voluntary, written consent.” Mediation is a strategy often used in schools to resolve
peer conflict, where both sides must take responsibility for their actions and come to a compromise.
However, mediation is never appropriate for resolving sexual assault, even on a voluntary basis, because
of the power differential between assailants and victims, the potential for re-traumatization, and the
implication that survivors somehow share “partial” responsibility for their own assault.

         Mediation can also be especially harmful in cases of employee-on-student harassment, where
again a significant power differential means a teacher or faculty respondent can essentially coerce a
student victim into “consenting” to mediation and to a harmful mediation outcome. The potential for harm
is also greater in cases of adult-on-child sexual abuse, where both the adult abuser and adult mediator can
coerce or manipulate the minor victim into “consenting” to mediation and any mediation outcomes. The
dangers of mediation are also exacerbated at schools where mediators are untrained in trauma and sexual
assault and at some religious schools, where mediators may be especially like to rely on harmful rape
myths, such as “good girls forgive,” that retraumatize survivors.196 Minor students may be especially
likely to feel they have no choice other than to consent to mediation if adult school officials are
encouraging them to participate in the process and are especially vulnerable to being pressured into
whatever resolution is favored by the adult mediator, whether or not they believe such a resolution to be
adequate or responsive to their needs. Furthermore, students with developmental disabilities—both
complainants and respondents—are vulnerable to being pressured or manipulated into participating in
mediation and agreeing to harmful mediation outcomes, including outcomes that unfairly remove a
complainant or respondent with a disability from their current school and instead push them into an
alternative school.

       In contrast to the proposed rule, the Department recognized in its 2001 Guidance that students
must always have “the right to end [an] informal process at any time and begin the formal stage of the

192 Am. Bar Ass’n, ABA Criminal Justice Section Task Force On College Due Process Rights and Victim Protections:
Recommendations for Colleges and Universities in Resolving Allegations of Campus Sexual Misconduct 8-10 (June 2017).
193 AICUM Letter, supra note 15.
194 AAU Letter, supra note 15.
195 Mental Health Professionals Letter, supra note 130.
196 E.g., Grace Watkins, Sexual Assault Survivor to Betsy DeVos: Mediation Is Not a Viable Resolution, TIME (Oct. 2, 2017),

http://time.com/4957837/campus-sexual-assault-mediation.




EXHIBIT 27
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 462 of 1598



complaint process.”197 This right to end mediation or other informal processes at any time is a critical
safeguard to ensure that participation in such processes remains fully voluntary and that those
participating in such processes are not inappropriately pressured or coerced into inappropriate resolutions.
In contrast, proposed § 106.45(b)(6) would allow schools to “preclude[] the parties from resuming a
formal complaint” after starting an informal process—even if a survivor changes her mind and realizes
that mediation is too traumatizing to continue, or even if someone participating in the process realizes she
is being inappropriately pressured to accept a particular resolution. Such a rule would empower schools to
lock students into the continuation of informal processes even if those processes reveal themselves to be
ineffective or harmful, effectively denying students the ability to withdraw their consent to these
processes. For those who have experienced sexual assault or other forms of harassment, this coercion
would compound the harm of the underlying violation.

         For all of these reasons, the Department recognized in its 2001 Guidance that even “voluntary”
consent to mediation is never appropriate to resolve cases of sexual assault. Experts also agree that
mediation is inappropriate for resolving sexual violence. For example, the National Association of
Student Personnel Administrators (NASPA), representing student affairs administrators in higher
education, stated in 2018 that it was concerned about students being “pressured into informal resolution
against their will.”198 Likewise, both the AASA199 and NASSP200 oppose the use of mediation in a manner
that would preclude a party from pursuing formal procedures in school Title IX proceedings. Mental
health experts also oppose mediation for sexual assault because it would “perpetuate sexist prejudices that
blame the victim” and “can only result in further humiliation of the victim.”201

              The proposed rules would allow and in some instances force schools to use a more
              demanding standard of proof to investigate sexual harassment than they use to
              investigate other types of misconduct.

        The Department’s longstanding interpretation of Title IX requires that schools use a
“preponderance of the evidence” standard⎯which means “more likely than not”⎯to decide whether
sexual harassment occurred.202 Proposed § 106.45(b)(4)(i) departs from that practice, and establishes a
system where schools could elect to use the more demanding “clear and convincing evidence” standard in
sexual harassment matters, while allowing all other student or employee misconduct investigations to be
governed by the preponderance of the evidence standard, even if they carry the same maximum



1971972001 Guidance, supra note 59, at 21.
198 Nat’l Ass’n of Student Personnel Administrators (NASPA), NASPA Priorities for Title IX: Sexual Violence Prevention &
Response 1-2 [hereinafter NASPA Title IX Priorities], available at
https://www.naspa.org/images/uploads/main/NASPA_Priorities_re_Title_IX_Sexual_Assault_FINAL.pdf.
199 AASA Letter, supra note 15 at 6.
200 NASSP Letter, supra note 83, at 2.
201 Mental Health Professionals Letter, supra note 130 at 3.
202
    The Department has required schools to use the preponderance standard in Title IX investigations since as early as 1995 and
throughout both Republican and Democratic administrations. For example, its April 1995 letter to Evergreen State College
concluded that its use of the clear and convincing standard “adhere[d] to a heavier burden of proof than that which is required
under Title IX” and that the College was “not in compliance with Title IX.” U.S. Dep’t of Educ., Office for Civil Rights, Letter
from Gary Jackson, Regional Civil Rights Director, Region X, to Jane Jervis, President, The Evergreen State College (Apr. 4,
1995), at 8, http://www2.ed.gov/policy/gen/leg/foia/misc-docs/ed_ehd_1995.pdf. Similarly, the Department’s October 2003 letter
to Georgetown University reiterated that “in order for a recipient’s sexual harassment grievance procedures to be consistent with
Title IX standards, the recipient must … us[e] a preponderance of the evidence standard.” U.S. Dep’t of Educ., Office for Civil
Rights, Letter from Howard Kallem, Chief Attorney, D.C. Enforcement Office, to Jane E. Genster, Vice President and General
Counsel, Georgetown University (Oct. 16, 2003), at 1, http://www.ncherm.org/documents/202-GeorgetownUniversity--
110302017Genster.pdf.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 463 of 1598



penalties.203 Indeed in some instances, the proposed rules would require that schools utilize the “clear and
convincing evidence” standard.204

         The Department’s decision to allow schools to impose a more burdensome standard in sexual
harassment matters than in any other investigations of student or employee misconduct appears to rely on
the stereotype and false assumption that those who report sexual assault and other forms of sexual
harassment (mostly women) are more likely to lie than those who report physical assault, plagiarism, or
the wide range of other school disciplinary violations and employee misconduct. When this unwarranted
skepticism of sexual assault and other harassment allegations, grounded in gender stereotypes, infect
sexual misconduct proceedings, even the preponderance standard “could end up operating as a clear-and-
convincing or even a beyond-a-reasonable-doubt standard in practice.”205 Previous Department guidance
recognized that, given these pervasive stereotypes, the preponderance standard was required to ensure that
the playing field, at least on paper, was as even as possible. The Department now ignores the reality of
these harmful stereotypes by imposing a standard of evidence that encourages, rather than dispels, the
stereotype that women and girls lie about sexual assault and other harassment, a result that is contrary to
Title IX.

              The preponderance standard is the only appropriate standard for Title IX proceedings.

          The preponderance standard is used by courts in all civil rights cases⎯including Title IX cases
brought by respondents claiming their schools wrongly disciplined them for committing sexual assault.206
It is also used for nearly all civil cases, including where the conduct at issue could also be the basis for a
criminal prosecution.207 The preponderance standard is also used for people facing more severe
deprivations than suspension, expulsion or other school discipline, or termination of employment or other
workplace discipline, including in proceedings to determine paternity,208 competency to stand trial,209
enhancement of prison sentences,210 and civil commitment of defendants acquitted by the insanity
defense.211 The Supreme Court has only required something higher than the preponderance standard in a
narrow handful of civil cases “to protect particularly important individual interests,”212 where
consequences far more severe than suspension, expulsion, or firing are threatened, such as termination of




203 Proposed § 106.45(b)(4)(i) would permit schools to use the preponderance standard only if it uses that standard for all other
student misconduct cases that carry the same maximum sanction and for all cases against employees. This is a one-way ratchet: a
school would be permitted to use the higher clear and convincing evidence standard in sexual assault cases, while using a lower
standard in all other cases.
204 Proposed § 106.45(b)(4)(i) (explaining that the clear and convincing evidence standard must be used if schools use that

standard for complaints against employees, and whenever a school uses clear and convincing evidence for any other case of
student misconduct).
205 Michael C. Dorf, Further Questions About the Scope of the Dep’t of Education’s Authority Under Title IX, DORF ON LAW

(Dec. 3, 2018), https://dorfonlaw.org/2018/12/further-questions-about-scope-of-dept.html#more.
206 Katharine Baker et al., Title IX & the Preponderance of the Evidence: A White Paper (July 18, 2017),

http://www.feministlawprofessors.com/wp-content/uploads/2017/07/Title-IX-Preponderance-White-Paper-signed-7.18.17-2.pdf
(signed by 90 law professors).
207 To take one famous example, O.J. Simpson was found responsible for wrongful death in civil court under the preponderance

standard after he was found not guilty for murder in criminal court under the beyond-a-reasonable-doubt standard. See B.
Drummond Ayres, Jr., Jury Decides Simpson Must Pay $25 Million in Punitive Award, N.Y. TIMES (Feb. 11, 1997),
https://www.nytimes.com/1997/02/11/us/jury-decides-simpson-must-pay-25-million-in-punitive-award.html.
208 Rivera v. Minnich, 483 U.S. 574, 581 (1987).
209 Cooper v. Oklahoma, 517 U.S. 348, 368 (1996).
210 McMillan v. Pennsylvania, 477 U.S. 79, 91-92 (1986).
211 Jones v. United States, 463 U.S. 354, 368 (1983).
212 Addington v. Texas, 441 U.S. 418, 424 (1979) (civil commitment).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 464 of 1598



parental rights,213 civil commitment for mental illness,214 deportation,215 denaturalization,216 and juvenile
delinquency with the “possibility of institutional confinement.”217 In all of these cases, incarceration or a
permanent loss of a profound liberty interest was a possible outcome—unlike in school sexual harassment
proceedings. Moreover, in all of these cases, the government and its vast power and resources was in
conflict with an individual—in contrast to school harassment investigations involving two students with
roughly equal resources and equal stakes in their education, two employees who are also similarly
situated, or a student and employee, where any power imbalance would tend to favor the employee
respondent rather than the student complainant.218 Preponderance is the only standard of proof that treats
both sides equally and is consistent with Title IX’s requirement that grievance procedures be
“equitable.”219

        For this reason, Title IX experts and school leaders alike support the preponderance standard,
which is used to address harassment complaints at over 80 percent of colleges.220 The National Center for
Higher Education Risk Management (NCHERM) Group, whose white paper Due Process and the Sex
Police was cited by the Department,221 has promulgated materials that require schools to use the
preponderance standard, because “[w]e believe higher education can acquit fairness without higher
standards of proof.” 222 The white paper by four Harvard professors that is cited by the Department223
recognizes that schools should use the preponderance standard if “other requirements for equal fairness
are met.”224 ATIXA takes the position that


213 Santosky v. Kramer, 455 U.S. 745, 758 (1982).
214 Addington, 441 U.S. at 432.
215 Woodby v. INS, 385 U.S. 276, 286 (1966).
216 Chaunt v. United States, 364 U.S. 350, 353 (1960); Schneiderman v. United States, 320 U.S. 118, 125 (1943).
217 In re Winship, 397 U.S. 358, 367-68 (1970).
218 Despite overwhelming Supreme Court and other case law in support of the preponderance standard, the Department cites just

two state court cases and one federal court district court case to argue for the clear and convincing standard. 83 Fed. Reg. at
61477. The Department claims that expulsion is similar to loss of a professional license and that held that the clear and
convincing standard is required in cases where a person may lose their professional license Id. However, even assuming
expulsion is analogous to loss of a professional license, which is certainly debatable as it is usually far easier to enroll in a new
school than to enter a new profession, this is a weak argument, as there are numerous state and federal cases that have held that
the preponderance standard is the correct standard to apply when a person is at risk of losing their professional license. See, e.g.,
In re Barach, 540 F.3d 82, 85 (1st Cir. 2008); Granek v. Texas State Bd. of Med. Examiners, 172 S.W. 3d 761, 777 (Tex. Ct.
App. 2005). As an example, the Department cites to Nguyen v. Washington State Dep’t of Health, 144 Wash.2d 516 (Wash.
2001), cert. denied 535 U.S. 904 (2002) for the contention that courts “often” employ a clear and convincing evidence standard to
civil administrative proceedings. In that case, the court required clear and convincing evidence in a case where a physician’s
license was revoked after allegations of sexual misconduct. But that case is an anomaly; a study commissioned by the U.S.
Department of Health and Human Services found that two-thirds of the states use the preponderance of the evidence standard in
physician misconduct cases. See Randall R. Bovbjerg et al., State Discipline of Physicians 14-15 (2006),
https://aspe.hhs.gov/sites/default/files/pdf/74616/stdiscp.pdf. See also Kidder, William, (En)forcing a Foolish Consistency?: A
Critique and Comparative Analysis of the Trump Administration’s Proposed Standard of Evidence Regulation for Campus Title
IX Proceedings (January 27, 2019), available at http://ssrn.com/abstract=3323982 (providing an in depth comparative analysis of
the many instances in which the preponderance standard is used instead of the clear and convincing evidence standard).
219 The Department’s bizarre claim that the preponderance standard is the “lowest possible standard of evidence” (83 Fed. Reg. at

61464) is simply wrong as a matter of law. Courts routinely apply lower standard of proof in traffic stops (“reasonable
suspicion”) and conducting searches (“probable cause”). Terry v. Ohio, 392 U.S. 1 (1968) (traffic stops); U.S. Const. amend. IV
(searches).
220 Heather M. Karjane, et al., Campus Sexual Assault: How America’s Institutions of Higher Education Respond 120 (Oct.

2002), https://www.ncjrs.gov/pdffiles1/nij/grants/196676.pdf.
221 83 Fed. Reg. at 61464 n.2.
222 The NCHERM Group, Due Process and the Sex Police 2, 17-18 (Apr. 2017), available at https://www.ncherm.org/wp-

content/uploads/2017/04/TNG-Whitepaper-Final-Electronic-Version.pdf.
223 83 Fed. Reg. at 61464 n.2.
224 Elizabeth Bartholet, Nancy Gertner, Janet Halley & Jeannie Suk Gersen, Fairness For All Students Under Title IX 5 (Aug. 21,

2017), https://dash.harvard.edu/bitstream/handle/1/33789434/Fairness%20for%20All%20Students.pdf.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 465 of 1598



         any standard higher than preponderance advantages those accused of sexual violence
         (mostly men) over those alleging sexual violence (mostly women). It makes it harder for
         women to prove they have been harmed by men. The whole point of Title IX is to create a
         level playing field for men and women in education, and the preponderance standard does
         exactly that. No other evidentiary standard is equitable.225

ASCA agrees that schools should “[u]se the preponderance of evidence (more likely than not) standard to
resolve all allegations of sexual misconduct”226 because “it is the only standard that reflects the integrity
of equitable student conduct processes which treat all students with respect and fundamental fairness.”227
Indeed, even the Department admits it is “reasonable” for a school to use the preponderance standard.228

              The Department’s proposed rules are inconsistent with other civil rights laws and impose
              double standards for sexual harassment versus other student and employee misconduct.
         By permitting and sometimes mandating the clear and convincing evidence standard in sexual
harassment proceedings, the Department treats sexual harassment differently from other types of school
disciplinary violations and employee misconduct, uniquely targeting and disfavoring sexual harassment
complainants. First, the Department argues that Title IX harassment investigations are different from civil
cases, and therefore may appropriately require a more burdensome standard of proof, because many Title
IX harassment investigations do not use full courtroom procedures, such as active participation by
lawyers, rules of evidence, and full discovery.229 However, the Department does not exhibit this concern
for the lack of full-blown judicial proceedings to address other types of student or employee misconduct,
including other examples of student or employee misconduct implicating the civil rights laws enforced by
the Department. Schools have not as a general rule imposed higher evidentiary standards in other
misconduct matters, nor have employers more generally in employee misconduct matters, to make up for
the fact that the proceedings to address such misconduct fall short of full-blown judicial trials, and the
Department does not explain why such a standard is appropriate in this context alone.

        Second, although the proposed rules would require schools to use the “clear and convincing”
standard for sexual harassment investigations if they use it for any other student or employee misconduct
investigations with the same maximum sanction,230 and would require that it be used in student
harassment investigations if it is used in any employee harassment investigations, the proposed rules
would not prohibit schools from using the clear and convincing standard in sexual harassment
proceedings even if they use a lower proof standard for all other student conduct violations.231 School
leaders agree that requiring different standards for sexual misconduct as opposed to other misconduct is
inequitable. NASSP notes that by requiring schools to “use an inappropriate and more demanding
standard of proof to investigate sexual harassment than to investigate other types of student misconduct,”
the proposed rule would “deny harassment victims . . . due process.”232 NASPA recommends the
preponderance standard:


225
    ATIXA, ATIXA Position Statement: Why Colleges Are in the Business of Addressing Sexual Violence 4 (Feb. 17, 2017),
available at https://atixa.org/wordpress/wp-content/uploads/2017/02/2017February-Final-ATIXA-Position-Statement-on-
Colleges-Addressing-Sexual-Violence.pdf.
226 ASCA 2014 White Paper, supra note 138.
227 ACSA, The Preponderance of Evidence Standard: Use In Higher Education Campus Conduct Processes,

https://www.theasca.org/files/The%20Preponderance%20of%20Evidence%20Standard.pdf.
228 83 Fed. Reg. at 61477.
229 Id.
230 Proposed § 106.45(b)(4)(i).
231 See Grossman & Brake, supra note 90 (“It is a one-way ratchet.”).
232 NASSP Letter, supra note 83, at 2.




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 466 of 1598



          Allowing campuses to single out sexual assault incidents as requiring a higher burden of
          proof than other campus adjudication processes make it – by definition – harder for one
          party in a complaint than the other to reach the standard of proof. Rather than leveling the
          field for survivors and respondents, setting a standard higher than preponderance of the
          evidence tilts proceedings to unfairly benefit respondents.233

By allowing and in some contexts requiring schools to impose higher evidentiary standards in sexual
harassment proceedings than in comparable misconduct proceedings, the Department would allow
disparate treatment targeting those who have experienced sexual harassment, in violation of Title IX and
other laws against sex discrimination.

          Further, many school employees have contracts that require using a more demanding standard of
evidence than the preponderance standard for employee misconduct investigations.234 The proposed rules
would force those schools to either (1) impose the same standard of proof for all cases of misconduct that
carry the same maximum sanction as Title IX proceedings (and thereby eliminating any flexibility schools
have to define how they handle misconduct of a nonsexual nature, completely exceeding the
Department’s authority),235 or (2) maintain the clear and convincing evidence standard for only employee
misconduct and student sexual misconduct proceedings. The latter choice would leave schools vulnerable
to liability for sex discrimination, as schools cannot defend specifically disfavoring sexual harassment
investigations, which is a form of sex discrimination, by pointing to collective bargaining agreements or
other contractual agreements for employees that require a higher standard.236

               The proposed rules impose double standards for complainants versus respondents.
         By allowing schools to use a “clear and convincing evidence” standard, the proposed rule would
permit schools to tilt investigations in favor of respondents and against complainants. The Department
argues that sexual harassment investigations may require a more demanding standard because of the
“heightened stigma” and the “significant, permanent, and far-reaching” consequences for respondents if
they are found responsible for sexual harassment.237 But the Department ignores the reality that Title IX
complainants face “heightened stigma” for reporting sexual harassment as compared to other types of
student or employee misconduct, and that complainants suffer “significant, permanent, and far-reaching”
consequences to their education or their career if the school fails to meaningfully address the
harassment.238 In the context of peer sexual harassment, both the complainant and the respondent have an
equal interest in obtaining an education. In matters involving the sexual harassment of a student by a
school employee, the complainant’s educational interest is at least as strong as the respondent’s
employment interest. And in matters involving sexual harassment between employees, both the
complainant and the respondent have interests in ensuring that they can continue in their jobs. Catering
only to the impacts on respondents in designing a grievance process to address sexual harassment is
inequitable.
233 NASPA Title IX Priorities, supra note 198 at 1-2.
234 See Grossman & Brake, supra note 90 (clear and convincing evidence is “the standard the [American Association of
University Professors] has urged on colleges and universities for faculty discipline and which some unionized institutions have
incorporated in collective bargaining agreements with institutions”).
235 Although the Department claims that it wants to give schools “flexibility” in choosing their standard of proof,235 Proposed

§ 106.45(b)(4)(i) would effectively force schools to use “clear and convincing evidence” for student sexual harassment
investigations if “clear and convincing evidence” is used by that school in employee sexual harassment investigations. Given that
most schools already use the preponderance standard in student Title IX proceedings, many of them would be forced to change
their procedures—hardly the “flexibility” that the Department claims it wishes to provide.
236 See 34 C.F.R. § 106.51 (“A recipient shall not enter into a contractual or other relationship which directly or indirectly has the

effect of subjecting employees or students to discrimination….).
237 83 Fed. Reg. at 61477.
238 For example, 34 percent of college students who are sexually assaulted drop out of school. Mengo & Black, supra note 30, at

234, 244.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 467 of 1598



              The shift in treatment of the standard for sexual misconduct matters appears to stem from the
              Department’s belief that individuals alleging sexual misconduct are not credible.
         All in all, the Department’s justifications for allowing and in some instances imposing the clear
and convincing evidence standard are without merit. Although claiming otherwise, the Department is not
proposing this change to give schools flexibility, because in many instances schools would be forced to
apply the clear and convincing evidence standard regardless of their judgment as to the appropriateness of
the standard. The Department is not proposing this change because it is recommended by the experts who
engage with and work at schools, as most experts oppose use of the clear and convincing evidence
standard. Nor is the Department proposing this change in order to ensure equity for all parties, as the
proposed rules would actually make Title IX proceedings more inequitable, violating Title IX’s mandate
for equitable grievance procedures. And finally, the Department is not proposing this change because it is
consistent with most legal actions that involve civil rights complaints or wherein similar losses are at
stake, as those civil actions uniformly use the preponderance of the evidence standard. Thus, in an
arbitrary and capricious fashion, the Department proposes this rule that effectively mandates an
inappropriate standard of proof, impacting thousands of students and employees at schools, without any
adequate justification, apparently based on nothing more than the harmful myth that those alleging sexual
assault and other forms of sexual harassment are inherently less credible than those alleging other forms
of misconduct.

              The proposed rules would allow schools to consider irrelevant or prejudicial evidence,
              including irrelevant or prejudicial sexual history evidence, in sexual harassment
              investigations.

           Despite adding numerous procedural requirements to the proposed rules, the Department fails to
include a rule that evidence must be excluded in a sexual harassment investigation if it is irrelevant,239 or
if it is relevant but its probative value is substantially outweighed by a danger of unfair prejudice,
confusing the issues, misleading the factfinder, undue delay, wasting time, and/or needlessly presenting
cumulative evidence.240

        One particularly troubling consequence of this omission is that the proposed rules at
§§ 106.45(b)(3)(vi)-(vii) improperly allow schools to consider any evidence related to the sexual history
between the parties if it is “offered to prove consent”—even if such evidence relies on victim-blaming
and “slut-shaming” myths that cause unfair prejudice to the complainant, mislead the investigator(s) or
decisionmaker(s), or render the evidence entirely irrelevant to the investigation. In contrast, the 2014
Guidance instructed schools to “recognize that the mere fact of a current or previous consensual dating or
sexual relationship between the two parties does not itself imply consent or preclude a finding of sexual
violence.”241 The proposed rules not only provide no such instruction, but by explicitly allowing
consideration of a previous sexual relationship in these circumstances, it invites schools to improperly
conclude that such sexual history demonstrates consent.

        The Department cites Federal Rule of Evidence 412 to support its proposed rules without
mentioning that Rule 412 contains different restrictions on the admissibility of sexual history evidence in
criminal versus civil proceedings.242 In criminal cases, such evidence may be offered by the defendant
without restriction.243 But in civil cases, sexual history evidence is admissible to prove consent only if “its

239 See Fed. R. Evid. 401, 402.
240 See Fed. R. Evid. 403.
241 2014 Guidance, supra note 58, at 31.
242 83 Fed. Reg. at 61476.
243 Fed. R. Evid. 412(b)(1)(B).




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 468 of 1598



probative value substantially outweighs the danger of harm to any victim and of unfair prejudice to any
party.”244 The Department fails to explain why it seeks to import the criminal rule rather than its civil
counterpart to school sexual harassment proceedings, which, to the extent they are properly analogized to
trials in a court of law at all (a dubious proposition), are self-evidently civil rather than criminal in nature.

               The proposed rules fail to impose clear timeframes for investigations and allow
              impermissible delays.

         Proposed § 106.45(b)(1)(v) would require schools to have “reasonably prompt timeframes,” but
does not define what constitutes “reasonably prompt.” This provision would also allow schools to create a
“temporary delay” or “limited extension” of timeframes for “good cause,” where “good cause” may be
“concurrent law enforcement activity” or the “need for language assistance or accommodation of
disabilities.” In practice, these delays, particularly in combination with the delays likely to be created by
the rules’ burdensome requirements of live trial-like proceedings in all harassment investigations, are
likely to result in violations of Title IX’s promptness requirement under current § 106.8(b) and proposed
§ 106.8(c). In contrast, the 2011 and 2014 Guidances recommended that schools finish investigations
within 60 days,245 and the 2001 Guidance continues to prohibit schools from delaying a Title IX
investigation merely because of a concurrent law enforcement investigation.246 All of these guidances
recognized that while criminal investigations seek to punish an abuser for misconduct, Title IX
investigations are intended to preserve or restore complainants’ equal access to any educational
opportunities that have become inaccessible as a result of harassment.

        Many schools may wrongly interpret proposed § 106.45(b)(1)(v) to allow them to delay Title IX
investigations indefinitely if there is any concurrent law enforcement activity. This is especially
concerning for students in elementary and secondary schools, as well as adult students with
developmental disabilities, whose reports of sexual abuse may automatically trigger a law enforcement
investigation under state mandatory reporting laws. As a result, these students would have no way to
secure a timely school investigation and resolution, as the mere act of reporting could trigger an automatic
delay.

          Schools may also wrongly interpret proposed § 106.45(b)(1)(v) to allow for effectively unlimited
delays if any party or witness requires a disability accommodation. As discussed in Part IV.B, individuals
who develop anxiety, depression, PTSD, or other mental disabilities as a result of sexual harassment or
assault, as well as students with preexisting disabilities, are entitled to reasonable disability
accommodations under Section 504, the ADA, and the IDEA.247 However, many schools require
documentation in order for a student to receive disability accommodations, and documentation for certain
diagnoses, such as PTSD, are often unavailable for a period of time due to persistence-based diagnostic
criteria.248 Schools may believe that the proposed rules would allow them to indefinitely delay harassment
or assault proceedings while they wait for diagnoses that necessarily take time to make, rather than
moving forward in promptly accommodating an individual’s emergent needs. In addition, because
institutions of higher education are not required to accept an incoming student’s documentation of their
disability from their IEP in secondary school, complainants and respondents with disabilities in higher
education may encounter delays in simply obtaining new documentation of their disability. Survivors
with disabilities already face many barriers to obtaining relief, including long distances between their

244 Fed. R. Evid. 412(b)(2).
245 2014 Guidance, supra note 58, at 31; 2011 Guidance, supra note 58, at 12.
246 2001 Guidance, supra note 59, at 21. See also 2014 Guidance, supra note 58, at 27-28; 2011 Guidance, supra note 58, at 10.
247 See supra notes 184-186 and accompanying text.
248 Taylor S. Parker, The Less Told Story: The Intersection of Title IX and Disability at 14-16, at https://www.stetson.

edu/law/academics/highered/home/media/Title%20IX%20and%20Disability%20Taylor%20S%20Parker.pdf.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 469 of 1598



school’s Title IX and disability offices,249 inaccessible sexual assault training programs and materials,
inaccessible sexual assault services, and service providers who lack disability training.250 They should not
be forced to endure additional delays in obtaining the accommodations they need to meaningfully
participate in their Title IX investigations. Likewise, the proposed rules should not allow schools to delay
Title IX proceedings based on the school’s failure to provide disability accommodations promptly in
violation of existing disability civil rights laws. Rather, the need for prompt proceedings to address
harassment allegations is an additional reason that schools must promptly provide the disability
accommodations to which an individual is entitled.

         For the same reasons, schools should not be allowed to rely on proposed § 106.45(b)(1)(v) to
impose unreasonable delays if any party or witness requires language assistance. Students and guardians
are already entitled to language assistance under Title VI.251 A school’s failure to provide language
assistance in a timely manner in violation of Title VI should not be a valid basis for delaying a Title IX
investigation. Rather, the need for a timely sexual harassment investigation should require a school to
promptly provide any necessary language assistance.

         School leaders and experts alike agree that proposed § 106.45(b)(1)(v) would cause unacceptable
delays in investigations. NASSP opposes this standard because it would allow schools to “deny
harassment victims . . . due process … if there is also an ongoing criminal investigation.252 ATIXA agrees
that a school that “delay[s] or suspend[s] its investigation” at the request of a prosecutor creates a safety
risk to a survivor of sexual assault and to “other students, as well.”253

               The proposed rules may require schools to provide respondents appeal rights that they
               deny complainants.

          Although Secretary DeVos has claimed that the proposed rules make “[a]ppeal rights equally
available to both parties,”254 they may not in fact provide equal grounds for appeal to both parties. In
proposed §§ 106.45(b)(1)(i), 106.45(b)(1)(vi), 106.45(b)(4)(ii)(E), 106.45(b)(5), and 106.45(b)(7)(i)(A),
the Department’s repeatedly draws a distinction between “remedies” and “sanctions,” implying that
sanctions are not a category of remedies. Proposed § 106.45(b)(5) also explicitly affirms the right of
complainants to appeal their remedies while stating that “a complainant is not entitled to a particular
sanction.” As a result, schools are likely to conclude that the proposed rules would bar complainants from
appealing a school’s resolution of a harassment complaint based on inadequate sanctions imposed on a
respondent, while allowing respondents to appeal their sanctions. Allowing only the respondent the right
to appeal a sanction decision would be both unfair and a violation of the requirement of “equitable”
procedures, because complainants are also affected by sanction decisions. For example, in instances of
sexual assault, if their assailant is still allowed to live in the same dorm as the survivor, or to teach a class
that is required for the survivor’s major, the survivor may experience further trauma from repeated
encounters with their assailant and be exposed to the risk of further harassment or assault.


249
    Id. at 2.
250 National Council on Disability, Not on the Radar: Sexual Assault of College Students with Disabilities 33-58 (Jan. 30, 2018),
available at https://ncd.gov/publications/2018/not-radar-sexual-assault-college-students-disabilities.
251 42 U.S.C. § 2000d to d-7; U.S. Dep’t of Educ., Office for Civil Rights, Dear Colleague Letter: English Learner Students and

Limited English Proficient Parents 37-38 (2015) [hereinafter Language Guidance],
https://www2.ed.gov/about/offices/list/ocr/letters/ colleague-el-201501.pdf.
252 NASSP Letter, supra note 104, at 2.
253 ATIXA, ATIXA Position Statement on the Proposed Legislation Entitled: Promoting Real Opportunity, Success, And

Prosperity Through Education Reform (PROSPER) Act (Higher Education Act Reauthorization) (Jan. 18, 2018),
https://atixa.org/wordpress/wp-content/uploads/2015/03/ATIXA-POSITION-STATEMENT-ON-PROSPER-ACT-Final.pdf.
254 DeVos, supra note 159.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 470 of 1598



          Experts and school leaders alike support equal appeal rights. The American Bar Association
recommends that the grounds for appeal include “a sanction disproportionate to the findings in the case
(that is, too lenient or too severe).”255 ATIXA announced in October 2018 that it supports equal rights to
appeal for both parties, “[d]espite indications that OCR will propose regulations that permit inequitable
appeals.”256 Even the white paper by four Harvard professors that is cited by the Department257 recognizes
that schools should allow “[e]ach party (respondent and complainant) [to] request an impartial appeal.”258
NASSP notes that by requiring schools to give unequal appeal rights with respect to sanctions, the
proposed rule would “deny harassment victims . . . due process.”259

         Additionally, the Department mischaracterizes court precedent to support its position that
complainants should not be permitted to appeal a respondent’s sanction.260 While the Department asserts
that Davis261 and Stiles ex rel. D.S. v. Grainger County, Tennessee262 support its proposed rule preventing
complainants from appealing particular sanctions, those cases merely explain that that “courts should
refrain from second-guessing the disciplinary decisions made by school administrators.”263These cases do
not prohibit students, whether complainants or respondents, from appealing their school’s disciplinary
decisions through their school’s Title IX grievance process. Similarly, the third case cited by the
Department, Sanches, merely explains that “[s]chools are not required to … accede to a [complainant’s]
remedial demands”264—it does not prohibit complainants from appealing a school’s determination as to
what remedies or sanctions are appropriate.

               The proposed rules would allow and would in some instances require schools to violate
               individuals’ privacy rights.

         The proposed rules at § 106.45(b)(3)(viii) and 106.45(b)(4)(ii)(E)) would allow or even require
schools to violate students’ privacy rights, making both complainants and respondents vulnerable to
retaliation. Proposed § 106.45(b)(3)(viii) would require schools to allow both parties to inspect and
review any evidence “directly related to the allegations” obtained as part of the investigation, even
evidence upon which the school “does not intend to rely in reaching a determination regarding
responsibility.” First, this proposed rule is confusing, as it suggests that schools may ignore relevant
evidence without placing any limitations on their discretion to do so. Moreover, by allowing unfettered
access to irrelevant or prejudicial evidence that the school does not intend to rely upon in making its
decision, including sexual history evidence, this provision would open the door to retaliation against
complainants, respondents, and witnesses.

         Proposed § 106.45(b)(4)(ii)(E)) would require schools to disclose to both parties “any sanctions”
on the respondent and “any remedies” for the complainant, even in cases where such a disclosure would
violate the Family Educational Rights and Privacy Act (FERPA).265 This proposed rule would depart from
twenty-two years of Department guidance, which recognized that while complainants could be informed

255 Am. Bar Ass’n, supra note 192, at 5.
256 ATIXA, ATIXA Position Statement on Equitable Appeals Best Practices 1 (Oct. 5, 2018), available at
https://atixa.org/wordpress/wp-content/uploads/2018/10/2018-ATIXA-Position-Statement-Appeals.pdf.
257 83 Fed. Reg. at 61464 n.2.
258 Bartholet, et al., supra note 224.
259 NASSP Letter, supra note 83, at 2.
260 83 Fed. Reg. at 61479.
261 526 U.S. at 648.
262 819 F.3d 834, 848 (6th Cir. 2016).
263 Davis, 526 U.S. at 648; Stiles ex rel. D.S. v. Grainger Co., Tenn., 819 F.3d 834, 848 (6th Cir. 2016).
264 Sances v. Carrollton-Farmers Branch Indep. Sch. Dist., 647 F.3d 156, 167-68 (5th Cir. 2011) (emphasis added).
265 20 U.S.C. § 1232g(b)(1) (generally forbidding disclosure from a student’s “education record,” which includes written

information about the complaint, investigation, and outcome of a disciplinary proceeding, without consent of the student).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 471 of 1598



of the sanctions imposed on a respondent if (1) the sanction “directly relates” to the complainant or (2) the
harassment involves sexual assault, stalking, dating violence, domestic violence, or other violent crime at
a postsecondary institution,266 that respondents should not be informed of any remedies for complainants
at all.267 Schools should not be forced to choose between violating their obligations under Title IX or
violating students’ privacy rights under FERPA.

               The proposed rules would allow schools to destroy records relevant to a student or
               employee’s Title IX lawsuit or administrative complaint and would allow repeat
               employee offenders to escape accountability.

         Proposed § 106.45(b)(7) would require schools to keep records of sexual harassment proceedings
for only three years, which would limit complainants’ ability to succeed in a Title IX lawsuit or OCR
complaint. First, because the Title IX statute does not contain a statute of limitation, courts generally
apply the statute of limitation of the “most analogous” state statute,268 such as a state’s civil rights statute
or personal injury statute,269 the latter of which varies from one to six years depending on the state.270 As a
result, proposed § 106.45(b)(7) would allow schools in many states to destroy relevant records before a
student or employee has an opportunity to file a complaint or complete discovery in a Title IX lawsuit.
Second, given that OCR complaints involving campus sexual assault have, in recent years, taken an
average of more than four years to resolve,271 proposed § 106.45(b)(7) could potentially allow the
majority of schools undergoing an OCR investigation to destroy relevant records and thus escape liability.

         The proposed rule would also make students vulnerable to school employees who are repeat
offenders. Unlike students, school employees have the ability to harass numerous victims (students and
fellow employees) during many years or decades at a school. But the proposed rule would permit schools
to destroy records involving employee-respondents after three years, allowing repeat employee offenders
to escape accountability despite multiple complaints, investigations, or findings against them.

               The proposed rules fail to include a prohibition on retaliation against parties and
               witnesses.

        Current Title IX rules prohibit retaliation through incorporation of Title VI rules.272 But given the
extensive and detailed explication of procedures and procedural rights in the proposed rules, it is not clear
why the Department declined to include an explicit prohibition of retaliation against individuals for
making a sexual harassment complaint or participating in a sexual harassment investigation. Proposed §§
106.45(b)(1) (required grievance procedures) and 106.45(b)(2) (notice to parties) do not include
prohibition of retaliation against parties and witnesses or any notice of the right to be free from retaliation.
The Department’s failure to include clear prohibitions against retaliation is confusing and unjustifiable.




266 2017 Guidance, supra note 58 at 6; 2014 Guidance, supra note 58 at 36-37; 2011 Guidance, supra note 58, at 13-14; 2001
Guidance, supra note 59, at vii; 1997 Guidance, 62 Fed. Reg. at 12034, 12038, 12051. See also 20 U.S.C. 1232g(b)(6)(C)(i).
267 2014 Guidance, supra note 58, at 36.
268 Nat’l Women’s Law Ctr., Breaking Down Barriers at 91 n.354 (2015), https://nwlc.org/wp-

content/uploads/2015/08/BDB07_Ch6.pdf.
269 Id. at 92 n.355-57.
270 Parker Waichman LLP, Statutes of Limitations – A Legal Guide, http://www.statutes-of-

limitations.com/search?statutes_next_page=1&state_id=Choose%20Jurisdiction&case_type_id=-
7&year_limit=Year%20Limit&x=60&y=14.
271 Jake New, Justice Delayed, INSIDE HIGHER ED (May 6, 2015), https://www.insidehighered.com/news/2015/05/06/ocr-letter-

says-completed-title-ix-investigations-2014-lasted-more-4-years.
272 34 C.F.R. § 106.71 (incorporating 34 C.F.R. § 100.7, the Title VI regulation prohibiting “intimidatory or retaliatory acts”).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 472 of 1598



               The proposed rules’ suggestion that these inequitable grievance procedures are
               necessary in order to avoid sex discrimination against named harassers and assailants
               turns Title IX on its head.

         Proposed § 106.45(a) asserts that a school’s “treatment of the respondent” may constitute sex
discrimination in violation of Title IX, implying that the inequitable, complainant-hostile procedures set
out in the proposed rules are necessary to avoid sex discrimination against the respondent. This
suggestion that Title IX’s prohibition of sex discrimination entitles a respondent to particular rights and
protections when being investigated for sexual harassment turns Title IX on its head. Title IX was enacted
to protect individuals from discrimination on the basis of sex in educational programs and activities, with
the recognition of the long and pernicious history of discrimination against women and girls in schools.
This protection against sex discrimination necessarily includes ensuring that students who experience
sexual harassment continue to have equal access to educational opportunities. Proposed § 106.45(a)
threatens to invert that purpose by turning named harassers and rapists into a protected class.273

         The proposed rules thus threaten to create a system in which it is easier to show that schools
engaged in reverse “sex discrimination” against respondents than sex discrimination against students and
employees who experienced sexual harassment. The proposed rules suggest a respondent might be able to
claim a Title IX violation merely by showing that the school deviated from the procedural requirements
set out in the rules.274 By contrast, nowhere in the proposed rules or preamble does the Department
indicate that depriving a complainant of procedural protections would be a Title IX violation; due process
for respondents, however, is explicitly mentioned repeatedly.275 Thus, it appears that the only way a
complainant could prove a Title IX violation in the Department’s judgment would be to show that (i) she
suffered sexual harassment that was “so severe, pervasive, and objectively offensive that it denied [her]
access to the [school’s] education program or activity”276; (ii) the harassment “occur[red] within the
[school’s] program or activity”277; (iii) a school employee with “the authority to institute corrective
measures on behalf of the [school]” had “actual knowledge” of the harassment;278 and (iv) their school’s
response was “deliberately indifferent” or “clearly unreasonable.”279 This is a much, much higher bar than
violating the procedural requirements for grievance procedures under the proposed rules. As a result, the
proposed rules will likely incentivize schools to protect against allegations of reverse sex discrimination
by respondents than allegations of sex discrimination by complainants claiming inadequate and unfair
responses to their sexual harassment.280 This incentive would be exacerbated by proposed § 106.44(b)(5),
which provides that a school could not be held to be deliberately indifferent to harassment “merely
because” it decided there was no sexual harassment and the Department “reaches a different
determination.” The result is a system of rules that perversely, unfairly, and unlawfully creates fewer
rights under Title IX for individuals who are sexually harassed than for individuals who are alleged to
have sexually harassed others.




273
    Grossman & Brake, supra note 90 (criticizing the Department’s attempt to “traffic in a false equivalence that is supported by
neither law nor logic”).
274 Proposed § 106.45(a).
275 83 Fed. Reg. at 61462, 61465, 61472 (three times), 61473, 61477, 61484, 61489 (twice), 61490.
276 Proposed § 106.30.
277 Proposed § 106.45(b)(3).
278 Proposed § 106.30.
279 Proposed § 106.44(a).
280 Grossman & Brake, supra note 90 (“If it is sex discrimination against the accused student to subject him to an unfair process,

but only sex discrimination against the complainant if her complaint is met with deliberate indifference, then siding with
respondents is the less perilous path toward Title IX compliance.”).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 473 of 1598



  V.      The proposed rules would weaken the ability of the Department to remedy sex
          discrimination and broaden the ability of schools to engage in sex discrimination.

               The proposed rules would inappropriately shift the Department’s focus away from
               remedying sex discrimination.

         Like all civil rights laws, at the core of Title IX is its mandate against sex discrimination.281
However, the Department’s proposed revision to § 106.3(a) would erase the word “discrimination”
entirely from the provision setting out the remedial action that the Department may require. The current §
106.3(a) acknowledges that remedial action under Title IX flows from the Department’s determination
that a school has “discriminated” on the basis of sex and authorizes the Department to order that a school
take such action necessary “to overcome the effects of such discrimination.” In contrast, the proposed rule
would omit any reference to “discrimination” from the regulation entirely, instead focusing on remedying
“violations” of Title IX. These changes are troubling for a number of reasons. First, this amendment
unjustifiably expands rights for respondents to challenge “violations” of their procedural rights under
these proposed rules, shifting the Department’s enforcement efforts further away from protecting the right
to equal access to educational opportunities for individuals who have been sexually harassed. Second, the
proposed removal of the Department’s obligation to provide remedies that “overcome the effects of such
discrimination” suggests a decision has been made to ignore the far-reaching effects of sexual harassment
and other forms of discrimination on the victims and on others in the school community. We are therefore
concerned that the proposed changes to § 106.6(a) not only reflect the Department’s goal of
inappropriately narrowing its nondiscrimination mandate but also signal to schools that they will no
longer be held fully accountable for permitting or engaging in illegal sex discrimination.

               The proposed rules do not make it clear whether students who have suffered sex
               discrimination in violation of Title IX would be entitled to monetary compensation
               through OCR enforcement.

        The Department fails to clearly explain whether monetary compensation would be available to a
complainant who has suffered sex discrimination, including sexual harassment, in violation of Title IX.
The proposed rule at § 106.3(a) would deny complainants of any “assessment of damages” against their
schools for violations of Title IX. The Department claims this is because it is “mindful of the difference”
between private litigation (where money damages are available) and agency enforcement (where money
damages are not available).282 However, the Department’s explicit goal in issuing the proposed rules is to
make “[agency] standards … generally aligned with the standards developed by the Supreme Court” in
cases of sexual harassment.283 An outright prohibition of money damages in cases of sexual harassment is
indefensible and inconsistent with the Department’s own stated rationales; if the Department seeks to
subject sexual harassment victims who seek agency enforcement to the same stringent standards as are
imposed in private litigation for money damages, it cannot justify precluding those same students from
obtaining money damages through agency enforcement.

        The Department creates further confusion in the preamble when it explains that it could still
require a school to “reimburse” a student for “reasonable and documented expenses,” “restor[e]” a
student’s impermissibly revoked scholarship, “adjust” an employee’s salary or retirement credit,284 or
otherwise require a “payment of money” to “bring[] a [school] into compliance with Title IX.”285 The
Department, however, fails to explain the difference between impermissible “damages” and permissible

281 20 U.S.C. § 1681(a).
282 83 Fed. Reg. at 61480.
283 Id. at 61466.
284 Id. at 61480.
285 Id. at 61489.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 474 of 1598



“reimburse[ments],” “adjust[ments],” “expenses,” or “payment[s].” The result is that neither students nor
schools would understand whether monetary compensation would be available if a student suffers sex
discrimination in violation of Title IX and files a complaint with the Department.

               The proposed rules would allow schools to publish materials that suggest disparate
               treatment of applicants, students, or employees on the basis of sex, and would
               inappropriately seek to reduce the amount of information available to parents and
               applicants about whether schools comply with Title IX.

        Proposed § 106.8(a)(2)(ii) would prohibit schools from using or distributing a publication
“stating that [it] treats applicants, students, or employees differently on the basis of sex except as such
treatment is permitted by this part (emphasis added).” In contrast, the current equivalent, § 106.9(b)(2),
prohibits schools from using or distributing a publication that “suggests, by text or illustration, that such
recipient treats applicants, students, or employees differently on the basis of sex except as such treatment
is permitted by this part (emphasis added).” Under the proposed rules, only overt statements of
discrimination would be prohibited, and schools would not be held responsible, for example, for
publications that serve to steer students to particular courses of study or employees to particular roles on
the basis of sex, as long as the school stopped short of overt discriminatory statements.

         Further, proposed § 106.8(b)(1) would remove the requirement (currently in § 106.9(a)) that a
recipient must notify “parents of elementary and secondary school students” that it does not discriminate
on the basis of sex. Proposed § 106.8(b)(2) would remove the requirement (currently in § 106.9(b)) that a
recipient include a non-discrimination statement in each “announcement, bulletin, … or application
form,” while adding the requirement for inclusion of the statement on its “website” and in “handbooks.”
And the NPRM proposes deleting current § 106.9(c), which requires that a recipient not to discriminate in
distributing its publications, to apprise its recruiters of its policy of non-discrimination, ensure that
recruiters adhere to such a policy.286

         The NPRM claims that proposed § 106.8(b)(1) “would streamline” the list of who has to be
notified about the schools’ non-discrimination policy.287 But the NPRM does not give any reason why the
list needs to be streamlined, or why, if it does, parents of elementary and secondary school students
should be the ones deprived of information that they have received for over 40 years. Nor will this
amendment actually reduce burden on school districts, as the requirement to notify parents that the
recipient does not discriminate remains in the regulations of 25 other federal agencies, many of which
(such as the United States Department of Agriculture (USDA) through its free and reduced price meals
program) provide federal financial assistance to elementary and secondary schools.

         The NPRM claims that proposed § 106.8(b)(2) likewise “streamlines” the list of publications that
must include the non-discrimination statement “to reduce burden on recipients.”288 But again the NPRM
offers no reason why it needs to be streamlined or why the particular items proposed to be dropped—such
as application forms—are the appropriate ones to cut. Nor does the NPRM explain why it added
“handbooks” to the list or how that item overlaps (or not) with the items deleted—such as announcements
and bulletins. If handbooks are no different, then there is no reason for the change. If it they are different
from announcements and bulletins, then the practical effect will be to increase the burden on recipients
because, as noted above, the requirement to include the non-discrimination statement in announcements,
bulletin, and applications remains in the regulations of 25 other federal agencies, many of whom (such as

286 83 Fed. Reg. at 61482.
287 Id. at 61481.
288 Id. at 61482.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 475 of 1598



the USDA through its free and reduced price meals program) provide federal financial assistance to
elementary and secondary schools.

         NPRM’s only explanation for deleting current § 106.9(c) is again to reduce burden, suggesting
that the availability of websites will suffice.289 This explanation makes no sense. Current § 106.9(c) does
not require that the publications identified in proposed § 106.8(b)(2) (currently in § 106.9(b)) be
distributed. It requires that when they are distributed, they must be distributed without discrimination on
the basis of sex. That is, for example, a school district could not send school catalogs to parents of girls
but ignore parents who have only boys. Nor does the NPRM even mention, much less justify the
elimination of, the last portion of current § 106.9(c), which requires a recipient to train its recruiters on its
non-discrimination policy and to ensure that its recruiters adhere to the policy. These are important
requirements to ensure that a recipient’s non-discrimination policy is not diluted in the field. They should
not be deleted. These proposed changes are just more examples of the Department’s efforts to weaken
civil rights protection for students and school employees.

              The proposed rules would allow schools to claim “religious” exemptions for violating
              Title IX with no warning to students or prior notification to the Department.

         The current rules allow religious schools to claim religious exemptions from particular Title IX
requirements by notifying the Department in writing and identifying which Title IX provisions conflict
with their religious beliefs. The proposed rules remove that requirement and permit schools to opt out of
Title IX without notice or warning to the Department or students. This would allow schools to conceal
their intent to discriminate, exposing students to harm, especially women and girls, LGBTQ students,
pregnant or parenting students (including those who are unmarried), and students who access or attempt
to access birth control or abortion.290 Transgender students are especially at risk because this proposed
change threatens to compound the harms created by (i) the Department’s decision in February 2017 to
rescind Title IX guidance on the rights of transgender students; (ii) the Department’s decision in February
2018 to stop investigating civil rights complaints from transgender students regarding access to sex-
segregated facilities; and (iii) HHS’s leaked proposal in October 2018 for the Department and other
federal agencies to define “sex” to exclude transgender, non-binary, and intersex students. It allows
schools to assert post facto religious justifications for discrimination in violation of Title IX, to the
detriment of students.

        Further, the Department’s proposed rule permitting religious schools to covertly opt out of Title
IX requirements directly conflict with the current291 and proposed292 rules’ requirements that each covered
educational institution “notify” all applicants, students, employees, and unions “that it does not
discriminate on the basis of sex.” By requiring a school to tell students that it does not discriminate while
simultaneously allowing it to opt out of anti-discrimination provisions whenever it chooses, the
Department is creating a system that enables schools to actively mislead students. This bait-and-switch
practice demonstrates that the Department is more interested in protecting schools from liability when
they discriminate than in protecting students from discrimination.

289 Id.
290 See Jeremy W. Peters et al., Trump Rescinds Rules on Bathrooms for Transgender Students, N.Y. TIMES (Feb. 22, 2017),
https://www.nytimes.com/2017/02/22/us/politics/devos-sessions-transgender-students-rights.html; Moriah Balingit, Education
Department no Longer Investigating Transgender Bathroom Complaints, WASH. POST (Feb. 12, 2018),
https://www.washingtonpost.com/news/education/wp/2018/02/12/education-department-will-no-longer-investigate-transgender-
bathroom-complaints; Erica. L. Green et al., ‘Transgender’ Could Be Defined Out of Existence Under Trump Administration,
N.Y. TIMES (Oct. 21, 2018), https://www.nytimes.com/2018/10/21/us/politics/transgender-trump-administration-sex-
definition.html.
291 34 C.F.R. § 106.9(a).
292 Proposed § 106.8(b)(1).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 476 of 1598




 VI.      The proposed rules would exceed the Department’s authority to effectuate Title IX’s
          nondiscrimination mandate.

         As discussed above, proposed § 106.45(b)(3) requires schools to dismiss complaints of sexual
harassment if they do not meet specific narrow standards. If the school determines that the complaint does
not allege harassment that meets the improperly narrow definition of severe, pervasive, and objectively
offensive, or that does not meet the other two proposed definitions of sexual harassment,293 it must be
dismissed, per the command of the rule. If severe, pervasive, and objectively offensive conduct occurs
outside of an educational program or activity, including most off-campus or online harassment, it must be
dismissed. However, the Department lacks the authority to require schools to dismiss complaints of
discrimination. Under Title IX, the Department is only authorized to issue rules “to effectuate the [anti-
discrimination] provision of [Title IX].” Title IX does not delegate to the Department the authority to tell
schools when they cannot protect students against sex discrimination.294 By requiring schools to dismiss
certain types of complaints of sexual harassment, without regard to whether those forms of harassment
deny individuals educational opportunities on the basis of sex, proposed § 106.45(b)(3) fails to effectuate
Title IX’s anti-discrimination mandate and would force many schools that, for example, already
investigate off-campus sexual harassment under their student conduct policies to abandon these anti-
discrimination efforts. While the Department is well within its authority to require schools to adopt civil
rights protections to effectuate Title IX’s mandate against sex discrimination, it does not have authority to
cabin schools’ otherwise lawful responses to sex discrimination or to force schools to violate students’
and employees’ rights under Title IX and other civil rights laws by forcing schools to dismiss reports of
sexual harassment.

VII.      The proposed rules threaten to violate the Title VII rights of school employees, exposing
          employees to an increased risk of sexual harassment and schools to Title VII liability.

         Although the regulations and the preamble indicate that the Department was primarily focused on
peer sexual harassment in the rulemaking process, Title IX also protects school employees from sex
discrimination, including sexual harassment.295 The proposed rules as drafted would apply to sexual
harassment complaints and investigations involving the millions of employees who work for school
districts, colleges, and universities covered by Title IX, including the disproportionately female workforce
employed in elementary and secondary schools.296 While the proposed rules assert, “Nothing in this part
shall be read in derogation of an employee’s rights under Title VII of the Civil Rights Act of 1964,”297 the
rules make no attempt to grapple with the complexities created by the overlap and conflict posed by their
mandates and employee protections under Title VII. As a result, they threaten employees’ Title VII rights
to be free from sexual harassment in the workplace and place schools in the impossible position of being

293 Proposed § 106.30 also provides two other definitions of sexual harassment: (1) “An employee of the recipient conditioning
the provision of an aid, benefit, or service of the recipient on an individual’s participation in unwelcome sexual conduct”; or (2)
“Sexual assault, as defined in 34 CFR 668.46(a).”
294
    See Michael C. Dorf, The Department of Education’s Title IX Power Grab, VERDICT (Nov. 28, 2018),
https://verdict.justia.com/2018/11/28/the-department-of-educations-title-ix-power-grab.
295 34 C.F.R. § 106.51(a).
296 In 2011-2012, 76.3% of teachers in public elementary and secondary schools were female compared to 74.8% in private

elementary and secondary schools. See Nat’l Ctr. for Educ. Statistics, Table 209.10. Number and percentage distribution of
teachers in public and private elementary schools, by selected characteristics: Selected years, 1987-88 through 2015-16,
https://nces.ed.gov/programs/digest/d17/tables/dt17_209.10.asp; In 2011, 48.2% of faculty in degree-granting postsecondary
institutions were female. See Nat’l Ctr. for Educ. Statistics, Table 315.10. Number of faculty in degree-granting postsecondary
institutions, by employment status, sex, control, and level of institution: Selected Years, fall 1970 through fall 2016,
https://nces.ed.gov/programs/digest/d17/tables/dt17_315.10.asp.
297 Proposed § 106.6(f).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 477 of 1598



forced to choose which federal mandate they will violate when addressing workplace harassment
complaints. For this reason, both advocates for employee interests (e.g., the National Employment
Lawyers Association) and advocates for employer interests (e.g., the College and University Professors
Association for Human Resources) have submitted comments harshly critiquing the proposed rules and
their impact.

         First, as set out in detail above, the proposed rules mandate both dismissal of complaints that
allege conduct that does not meet the standard set out in the proposed rules and dismissal of most
complaints alleging off-campus or online harassment. These standards, however, do not align with Title
VII’s protections. Under the proposed regulations, with certain limited exceptions, sexual harassment is
defined as and limited to “[u]nwelcome conduct on the basis of sex that is so severe, pervasive, and
objectively offensive that it effectively denies a person equal access to the recipient’s education program
or activity.”298 In contrast, the relevant inquiry under Title VII is whether the harassment “has the purpose
or effect of unreasonably interfering with an individual’s work performance or creating an intimidating,
hostile or offensive working environment.”299 Although the proposed regulations require that the
harassment be severe “and” pervasive, the Title VII standard requires only that the harassment be
sufficiently severe “or” pervasive to create a hostile work environment.300 In addition, the question of
whether the harassment denies “equal access to the recipient’s education program or activity” is not
directly relevant to the Title VII question of whether an individual’s work performance is unreasonably
interfered with or an intimidating, hostile, or offensive working environment has been created. Moreover,
Title VII includes no categorical exception for harassment that takes place outside the workplace, asking
instead whether the harassment “has the purpose or effect of unreasonably interfering with an individual’s
work performance or creating an intimidating, hostile or offensive working environment”301 rather than
the location in which the unlawful harassment occurred.302 Yet the proposed rules squarely mandate that
schools dismiss sexual harassment complaints, apparently including employee sexual harassment
complaints, that do not conform to the cramped requirements of the proposed rules, whether or not they
violate Title VII.

         Similarly, the actual notice and deliberate indifference standard that the proposed regulations
mandate for consideration of sexual harassment complaints differ sharply from applicable standards under
Title VII. If an employee is harassed by a coworker, the employer is liable if it knew or should have
known about the harassment and failed to take reasonable steps to address the harassment.303 If an
employee is sexually harassed by his or her supervisor, the employer is ordinarily strictly liable,
regardless of whether it had any notice of the harassment.304 If the harassment by a supervisor did not
result in a tangible employment action, the employer may be able to establish an affirmative defense to a

298  Proposed § 106.30.
299  28 C.F.R. § 1604.11(a). In its entirety, Section 1604.11(a) provides:
           Harassment on the basis of sex is a violation of section 703 of title VII. Unwelcome sexual advances, requests for
           sexual favors, and other verbal or physical conduct of a sexual nature constitute sexual harassment when (1) submission
           to such conduct is made either explicitly or implicitly a term or condition of an individual’s employment, (2)
           submission to or rejection of such conduct by an individual is sued as the basis for employment decisions affecting
           such individual, or (3) such conduct has the purpose or effect or unreasonably interfering with an individual’s work
           performance or creating an intimidating, hostile or offensive working environment.
300 Meritor, 477 U.S. at 67 (describing harassment actionable under Title VII as that “sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment”); Harris, 510 U.S. at 22 (actionable
harassment is harassment that is “so severe or pervasive that it created a work environment abusive to employees because of their
. . . gender . . . .”).
301 28 C.F.R. § 1604.11(a).
302 See supra notes 77 and 78 and accompanying text.
303 Faragher v. City of Boca Raton, 524 U.S. 775, 799, 806 (1998); Burlington Industries, Inc .v. Ellerth, 524 U.S. 742, 759

(1998).
304 Faragher, 524 U.S. at 792.; Ellerth, 524 U.S. at 765.




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 478 of 1598



supervisor harassment claim if it can show that it took reasonable care to prevent sexual harassment and
to correct sexual harassment and that the employee unreasonably failed to avail himself or herself of any
avenues provided by the employer to correct or address harassment.305 All of this is sharply different from
the clearly unreasonable/deliberate indifference standard set out in the proposed rule.

        As set out in detail above, the proposed rules require procedurally burdensome processes to
address sexual harassment, like cross-examination and live hearings, which would delay schools’ prompt
responses to employee complaints. And just as they subject students with sexual harassment complaints to
uniquely hostile and burdensome proceedings, the proposed rules appear to require schools to institute
more complainant-hostile processes for employee sexual harassment matters than other discrimination-
related matters and other employee misconduct matters, opening them to possible Title VII liability for
discrimination on the basis of sex. Moreover, courts might easily conclude that it would not be
unreasonable for an employee to decline to avail himself or herself of these uniquely complainant-hostile
proceedings, which would mean that employers relying on such proceedings to address employee
complaints of sexual harassment would have no affirmative defense available in cases of sexual
harassment by a supervisor.306

         Most fundamentally, analysis of the numerous differences between the sexual harassment
standards mandated in the proposed rules and the sexual harassment standards required by Title VII
actually understates the mismatch between the proposed rules and the employment context, because (in
sharp contrast to the approach taken by the proposed rules) Title VII in no way prohibits employers from
taking action to address harassment that does not rise to a level that is not yet actionable under Title VII.
To the contrary, employers are consistently encouraged, by the Equal Employment Opportunity
Commission, by employment lawyers, and by human resources professionals, to intervene to address
harassment long before it rises to such a level, in order to promote an inclusive and productive workplace
culture, as well as to minimize the likelihood that harassment ever becomes so severe or pervasive as to
alter an employee’s workplace conditions and expose an employer to liability.307 The proposed rules are
absolutely contrary to these principles.

        While one might argue that the boilerplate language in the proposed rules indicating that nothing
therein derogates employee Title VII rights means that schools may disregard the requirements set out in
the proposed rules when considering employee complaints of sexual harassment, schools choosing this
path would run significant risks. They would invite OCR complaints or lawsuits by harassment
respondents alleging that their Title IX rights under the proposed regulations had been violated. Such a
legal challenge by respondents would no doubt rely heavily upon the Department’s suggestion that any
deviation from the proposed rules may constitute sex discrimination against respondents in violation of
Title IX.308 The confusion and potential litigation created by the proposed rules threatens harm to
employees and employers, serving no one’s interest.



305
    Faragher, 524 U.S. at 805; Ellerth, 524 U.S. at 764-65.
306 See, e.g., Minarsky v. Susquehanna County, 895 F.3d 303, 313-14 & n.12 (3d Cir. 2018) (“If a plaintiff’s genuinely held,
subjective belief of potential retaliation from reporting her harassment appears to be well-founded, and a jury could find that this
belief is objectively reasonable, the trial court should not find that the defendant has proven the second Faragher-Ellerth element
as a matter of law. Instead, the court should leave the issue for the jury to determine at trial.”)
307 See, e.g., U.S. Equal Employment Opportunity Comm’n, Select Taskforce on the Study of Harassment in the Workplace (June

2016), https://www.eeoc.gov/eeoc/task_force/harassment/upload/report.pdf; Chai R. Feldblum & Sharon P. Masling, Convincing
CEOs to Make Harassment Prevention a Priority, SOCIETY FOR HUMAN RESOURCE MANAGEMENT (Nov. 19, 2018),
https://www.shrm.org/resourcesandtools/hr-topics/employee-relations/pages/convincing-ceos-to-make-harassment-prevention-a-
priority.aspx.
308 See proposed § 106.44(a).




EXHIBIT 27
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 479 of 1598




VIII.     The proposed rules are inconsistent with the Clery Act.

          A number of the Department’s proposed rules are inconsistent with the Clery Act, which the
 Department also enforces, and which also addresses the obligation of institutions of higher education to
 respond to sexual assault and other behaviors that may constitute sexual harassment, including dating
 violence, domestic violence, and stalking. First, the proposed rules prohibiting schools from investigating
 off-campus and online sexual harassment conflict with Clery’s notice and reporting requirements. The
 Clery Act requires institutions of higher education to notify all students who report sexual assault,
 stalking, dating violence, and domestic violence of their rights, regardless of “whether the offense
 occurred on or off campus.”309 The Clery Act also requires institutions of higher education to report all
 sexual assault, stalking, dating violence, and domestic violence that occur on “Clery geography,” which
 includes all property controlled by a school-recognized student organization (such as an off-campus
 fraternity); nearby “public property”; and “areas within the patrol jurisdiction of the campus police or the
 campus security department.”310 The proposed rules would undermine Clery’s mandate and create a
 perverse system in which schools would be required to report instances of sexual assault that occur off-
 campus to the Department, yet would also be required by the Department to dismiss these complaints
 instead of investigating them.

          Second, the Department’s definition of “supportive measures” is inconsistent with Clery, which
 requires institutions of higher education to provide “accommodations” and “protective measures” if
 “reasonably available” to students who report sexual assault, dating violence, domestic violence, and
 stalking.311 The Clery Act does not prohibit accommodations or protective measures that are “punitive,”
 “disciplinary,” or “unreasonably burden[] the other party.” Third, the proposed rules’ unequal appeal
 rights conflict with the preamble to the Department’s Clery rules stating that institutions of higher
 education are required to provide “an equal right to appeal if appeals are available,” which would
 necessarily include the right to appeal a sanction.312

          Finally, Clery requires that investigations of sexual assault and other sexual harassment be
 “prompt, fair, and impartial.”313 But the proposed rules’ indefinite timeframe for investigations conflicts
 with Clery’s mandate that investigations be prompt. And the many proposed rules discussed above that
 tilt investigation procedures in favor of the respondent are anything but fair and impartial.

         Although the Department acknowledges that Title IX and the Clery Act’s “jurisdictional schemes
 … may overlap in certain situations,”314 it fails to explain how institutions of higher education should
 resolve the conflicts between two different sets of rules when addressing sexual harassment. These
 different sets of rules would likely create widespread confusion for schools.

  IX.     The proposed rules fail to consider federalism principles and ignore the obligations imposed
          on schools by state and local requirements.

         The proposed rules seek to set a national standard on various matters related to the investigation
 and adjudication of claims of sexual assault and other forms of sexual harassment by school districts and
 public and private institutions of higher education. Those same topics are the subject of state, local, and

 309 20 U.S.C. § 1092(f)(8)(C).
 310 20 U.S.C. § 1092(f)(6)(iii); 20 U.S.C § 1092(f)(6)(iv)); 34 C.F.R. § 668.46(a)).
 311 20 U.S.C. § 1092(f)(8)(B)(vii); 34 C.F.R. § 668.46(b)(11)(v).
 312 U.S. Dep’t of Educ.; Violence Against Women Act; Final Rule, 79 Fed. Reg. at 62752, 62778 (Oct. 20, 2014) (codified at 36

 C.F.R. Pt. 668), https://www.gpo.gov/fdsys/pkg/FR-2014-10-20/pdf/2014-24284.pdf.
 313 20 U.S.C. § 1092(f)(8)(b)(iv)(I)(aa).
 314 83 Fed. Reg. at 61468.




 EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 480 of 1598



tribal laws. Yet, the proposed rules contain no discussion of preemption, contrary to both Executive Order
13132, Executive Order 12988, and the 2009 Presidential Preemption Memorandum, and provide no
guidance to institutions bound by state, local, or tribal requirements that run contrary to the proposed
rules.

         Executive Orders have recognized the special federalism concerns when a federal agency
regulates matters that are traditionally reserved to the states. The 2009 Presidential Memorandum requires
that “preemption of State law by [federal] executive departments and agencies should be undertaken only
with full consideration of the legitimate prerogatives of the States and with a sufficient legal basis for
preemption.”315 It is unclear whether by the proposed rules the Department intends to preempt contrary
state requirements, but it appears the Department has engaged in no such consideration. The proposed
rules ignore the significant efforts states have made to increase student protections from sexual
harassment, including sexual assault; in at least 10 states, current statutory provisions do not align with
the Department’s proposed rules in some way.316 In fact, recently, 145 state legislators from 40 States plus
the District of Columbia submitted a joint comment letter to the Department opposing the proposed rules
because, among other things, they claim that the Department ignores the efforts of many states that passed
laws addressing sexual harassment in schools.317 And 48 members of the New York State Legislature,
which recently passed strong laws designed to protect college students from sexual harassment, also
submitted a letter opposing the proposed rules, calling them “a dangerous attempt to dismantle student
protections that would undoubtedly create unnecessary hurdles to combat incidents of rape and sexual
assault. . . .”318 The Council of the District of Columbia also expressed opposition to the proposed rules,
stating that they “represent a serious misstep in the ongoing effort to address safety and stop
discrimination in education.”319

         For example, proposed § 106.45(b)(4)(i) identifies two⎯and only two⎯potential evidentiary
standards that a recipient’s decision-maker may use to determine whether a respondent has engaged in
sexual harassment, as the proposed rules define that term; a “clear and convincing evidence” standard
must be used in resolving complaints against students if that standard is used in resolving complaints
against employees and a “preponderance of the evidence” standard may only be used if the recipient uses
that standard for other conduct code violations that carry the same maximum disciplinary sanction. The
proposed rules thus conflict with state laws that require a decision maker to use the “substantial evidence”
or “substantial and competent evidence” standard in resolving sexual harassment complaints.320 These



315 Memorandum from the President for the Heads of Executive Agencies re: Preemption (May 20, 2009).
316 See e.g., California (Cal. Educ. Code § 67386, Cal. Educ. Code § 66290.1); Connecticut (Conn. Gen. Stat. Ann. § 10a-55m);
Hawaii (Haw. Rev. Stat. Ann. § 304A-120), Illinois (110 Ill. Comp. Stat. Ann. 155); Maryland (Md. Code Ann., Educ. § 11-601);
New Jersey (N.J. Stat. Ann. § 18A:61E-2); New York (N.Y. Educ. Law §§ 6439-49); Oregon (Or. Rev. Stat. Ann. § 350.255, Or.
Rev. Stat. Ann. § 342.704); Texas (Tex. Educ. Code Ann. § 51.9363); and Virginia (Va. Code Ann. § 23.1-806).
317 Letter from State Legislators to Ass’t Sec’y Kenneth L. Marcus at 2 (Jan. 25, 2019), https://nwlc-

ciw49tixgw5lbab.stackpathdns.com/wp-content/uploads/2019/01/State-Legislator-Comment-Letter-1.25.pdf.
318
    Letter from Members of New York State Legislature to Sec’y DeVos (Jan. 28, 2019), available at
https://www.nystateofpolitics.com/2019/01/rozic-organizes-push-against-title-ix-changes/.
319 Comment from Council of District of Columbia to Sec’y Elisabeth DeVos (Jan. 30, 2019), submitted via regulations.gov.
320 Cal. Educ. Code § 48918(h) (“A decision of the governing board of the school district to expel shall be supported by

substantial evidence showing that the pupil committed any of the acts enumerated in Section 48900,” including “an allegation of
committing or attempting to commit a sexual assault … or to commit a sexual battery”); Kan. Stat. Ann. § 72-6116(a)(8) (student
suspension of more than 10 days must be “based on substantial evidence”); Bd. of Educ. of City Sch. Dist. of City of New York v.
Mills, 741 N.Y.S.2d 589, 591 (App. Div. 2002) (explaining that in New York the “substantial and competent” evidence standard
for student suspension proceedings is “imposed by statute,” citing State Administrative Procedure Act § 306[1]); Minn. Stat.
Ann. § 122A.40(14) (“substantial and competent evidence” before teacher may be terminated); Miss. St. § 37-9-1 (“The standard
of proof in all [student] disciplinary proceedings shall be substantial evidence.”).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 481 of 1598



standards have been interpreted to be less burdensome than the “preponderance of evidence” standard.321
The proposed regulations would also seem to conflict with state laws that require that schools always use
of preponderance of the evidence standard for making determinations in sexual harassment matters.322
Depending on whether that recipient uses the preponderance standard for other conduct code violations,
the law could conflict or not.

        Similarly, a state law provision granting a student the right to present the testimony of the
student’s witnesses by affidavit appears to conflict with proposed § 106.45(b)(3)(vii)’s prohibition against
relying on any statement of a person who does not submit to cross-examination.323

        These are only a few examples. No doubt an exhaustive search of the statutes and regulations of
every State, tribe, and locality would produce more. Yet the Department does not appear to have
undertaken any such search. Executive Order 13132 anticipated precisely the problem of potential
contradictory regulatory obligations by requiring the Department to consult with elected324 (not non-
elected)325 state and local officials “early in the process of developing the proposed regulation,” and to
publish a federalism summary impact statement. Executive Order 13175 imposes the same early
consultation and impact statement requirements for preemption of Tribal laws.326 The burden to obtain the
relevant information is the Department’s.

         The proposed rules also fail to meet the requirements imposed on the Department regarding
regulations that may have preemptive effect and give no guidance to schools that must navigate
contradictory legal obligations. First, the proposed regulations fail to specify “in clear language the
preemptive effect, if any, to be given the regulation[s],”327 in violation of Executive Order 12988. Second,
the implicit regulatory preemption in the proposed regulations does not appear to be “restricted to the
minimum level necessary to achieve the objectives of the statute pursuant to which the regulations are
promulgated,”328 in violation of Executive Order 13132. Indeed, given that, as set out above, many of the
proposed rules are outside of its regulatory authority to effectuate Title IX, these rules presumably cannot
have preemptive effect. However, the lack of clarity the Department provides about the NPRM’s intended
preemptive effects, if any, would create a source of confusion for schools that are attempting to ensure
that they follow state, local, tribal, and federal law.

  X.      The Department’s actions in conducting its cost-benefit analysis violated the Administrative
          Procedure Act, the Information Quality Act, Executive Order 13563, and Executive Order
          12866.



321 Mills, 741 N.Y.S.2d at 591 (“the Court of Appeals has defined substantial evidence as ‘less than a preponderance of the
evidence …’” but “we are unconvinced that use of the competent and substantial evidence standard risks an erroneous
deprivation of the student's liberty and property interests”); Christine Ver Ploeg, Terminating Public School Teachers for Cause
Under Minnesota Law, 31 WM. MITCHELL L. REV. 303, 313 (2004) (“substantial and competent evidence” standard is “typically
viewed as less burdensome than the ‘preponderance’ standard”).
322
    Cal. Educ. Code § 67386(3) (requiring all institutions of higher education that accept state financial assistance to provide that
“the standard used in determining whether the elements of the complaint against the accused have been demonstrated is the
preponderance of the evidence”).
323 Kan. Stat. Ann. § 72-6116(a)(5) (student potentially subject to suspension of more than 10 days must be granted right “to

present the pupil's own witnesses in person or their testimony by affidavit”).
324 Executive Order 13132, §§ 1(d), 6(a), 6(c)(1)-(2).
325 Office of Management and Budget, Guidance for Implementing E.O. 13132, M-00-02, at 4 (Response to Question 8) (Oct. 28,

1999).
326 Executive Order 13175, § 5(c); Department of Education’s Consultation Plan, Part IV.A.1.d.
327 Executive Order 12988 § 3(b)(2)(A).
328 Executive Order 13132 § (4)(c).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 482 of 1598



         The Department claims that the proposed rules would reduce the number of sexual harassment
investigations conducted by schools and accordingly would save $286.4 million to $367.7 million over
the next 10 years.329 However, it failed to disclose the data it relied on, failed to assess the accuracy of this
data, and failed to account for many significant costs to students and schools imposed by the proposed
rules, in violation of the Administrative Procedure Act, the Information Quality Act, Executive Order
13563, and Executive Order 12866.

               The Department failed to disclose the information it relied on in developing its proposed
               rules and failed to assess the quality of this information in violation of the
               Administrative Procedure Act, Executive Order 13563, and Information Quality Act.

         Agencies engaged in rulemaking are required by the Administrative Procedure Act (APA) to
disclose “for public evaluation” all reports, studies, and data they relied on,330 including information used
for the Regulatory Impact Analysis required under Executive Order 12866,331 so that the public can
determine whether the agency may be drawing improper conclusions based on erroneous information.332
Executive Order 13563 also requires agencies to provide the public an opportunity to view online and
comment on “all pertinent parts of the rulemaking docket, including relevant scientific and technical
findings.” The Department has failed to meet both of these requirements. For example, despite referring
in the proposed rules’ preamble to “public reports of Title IX reports and investigations at 55 [institutions
of higher education] nationwide”333 and a “sample of public Title IX documents”334 as sources relied upon
in creating the proposed rules, the Department did not make these documents available or even identify
which schools or reports were reviewed. Similarly, it failed to publish online the underlying data or
statistical model used to estimate the number of Title IX investigations currently conducted by schools
and the projected cost savings from reducing the number of investigations under the proposed rules.335
Nor were the “[p]rior analyses” it used in assessing regulatory flexibility made available in the
rulemaking docket.336 As a result of the Department’s failures to disclose this information, the public has
been denied the opportunity to assess the accuracy of the Department’s methodology and conclusions, in
violation of the APA and Executive Order 13563.

          The APA also requires all agencies to examine the data they use in rulemaking for
inaccuracies.337 The Department is also required under its own Information Quality Act (IQA) guidelines
to assess information quality for utility, objectivity, and integrity, where objectivity indicates “accuracy,
reliability, and unbiased nature of information.”338 However, in estimating the number of sexual
harassment cases that are currently being investigated and that would be investigated under the proposed
rules, the Department relied almost exclusively on the Civil Rights Data Collection (CRDC) and the
Clery Act,339 both of which contain serious inaccuracies. It is common knowledge that several portions of

329 83 Fed. Reg. at 61463, 61484.
330 American Radio Relay League, Inc. v. FCC, 524 F.3d 227, 236 (D.C. Cir. 2008).
331 See Owner-Operator Indep. Drivers Ass'n, Inc. v. Fed. Motor Carrier Safety Admin., 494 F.3d 188, 199, 201-202 (D.C. Cir.

2007)
332 Nat’l Ass’n of Regulatory Util. Comm’rs v. FCC, 737 F.2d 1095, 1121 (D.C. Cir. 1984).
333
    83 Fed. Reg. at 61485.
334 Id. at 61487.
335 Id. at 61485-89.
336 Id. at 61490-93.
337 Dist. Hosp. Partners, L.P. v. Burwell, 786 F.3d 46, 56-57 (D.C. Cir. 2015); see also id. (“agencies do not have free rein to use

inaccurate data”); New Orleans v. SEC, 969 F.2d 1163, 1167 (D.C. Cir. 1992) (“an agency’s reliance on a report or study without
ascertaining the accuracy of the data contained in the study or the methodology used to collect the data is arbitrary” (quotation
marks omitted)).
338 U.S. Dep’t of Educ., Information Quality Guidelines (effective Oct. 1, 2002),

https://www2.ed.gov/policy/gen/guid/infoqualguide.html.
339 83 Fed. Reg. at 61485.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 483 of 1598



the CRDC contain errors,340 and, most relevant to the proposed rules, that many school districts
consistently and inaccurately report that they receive zero complaints of sexual harassment from students
or that no complaints of harassment result in student discipline.341 Similarly, approximately 90 percent of
colleges consistently report in their annual Clery statistics that they received zero reports of rape on their
campuses342—part of a broader and alarming pattern of underreporting and misreporting of sexual assault
that has been well-documented for more than a decade343 and that is consistent with the Department’s
own enforcement findings.344 Yet the Department failed to identify any of these weaknesses in accuracy
and reliability of the CRDC and Clery data, a clear violation of both the APA and the Department’s own
IQA guidelines.

          Moreover, statements by Department and Administration officials provide concern about the
reliability and biased nature of the data, reports, and studies relied on by the Department in proposing
changes to Title IX. Just a few weeks before rescinding two important Title IX guidances on sexual
violence and issuing “interim guidance” in advance of these proposed rules, Secretary DeVos lamented
that the “devastating reality of campus sexual misconduct” included the “lives of the accused” that had
been “lost” and “ruined” and cited examples of purported “due process” failures caused by rescinded
guidance, when such “due process” failures would actually have been in violation of the rescinded
guidance.345 In that same speech, she diminished the full range of sexual harassment that deprives

340 See, e.g., Evie Blad, How Bad Data from One District Skewed National Rankings on Chronic Absenteeism, EDUCATION WEEK
(Jan. 9, 2019) http://blogs.edweek.org/edweek/rulesforengagement/2019/01/chronic_absenteeism.html; Anya Kamenetz, The
School Shootings that Weren’t, NATIONAL PUBLIC RADIO (Aug. 27. 2018),
https://www.npr.org/sections/ed/2018/08/27/640323347/the-school-shootings-that-werent; Andrew Ujifusa & Alex Harwin,
There Are Wild Swings in School Desegregation Data. The Feds Can’t Explain Why, EDUCATION WEEK (May 2, 2018),
https://www.edweek.org/ew/articles/2018/05/02/there-are-wild-swings-in-school-desegregation.html.
341 See, e.g., AAUW, Three-Fourths of Schools Report Zero Incidents of Sexual Harassment in Grades 7-12 (Oct. 24, 2017),

https://www.aauw.org/article/schools-report-zero-incidents-of-sexual-harassment https://www.aauw.org/article/schools-report-
zero-incidents-of-sexual-harassment; Lisa Maatz, AAUW, Why Are So Many Schools Not Reporting Sexual Harassment and
Bullying Allegations?, HUFFINGTON POST (October 24, 2016), https://www.huffingtonpost.com/lisa-maatz/why-are-so-many-
schools-n_b_12626620.html; AAUW, Two-Thirds of Public Schools Reported Zero Incidents of Sexual Harassment in 2013–14
(July 12, 2016), https://www.aauw.org/article/schools-report-zero-sexual-harassment.
342 See, e.g., AAUW, 89 Percent of Colleges Reported Zero Incidents of Rape in 2015 (May 10, 2017),

https://www.aauw.org/article/clery-act-data-analysis-2017; AAUW, 91 Percent of Colleges Reported Zero Incidents of Rape in
2014 (Nov. 23, 2015), https://www.aauw.org/article/clery-act-data-analysis.
343 See, e.g., California State Auditor, Clery Act Requirements and Crime Reporting: Compliance Continues to Challenge

California’s Colleges and Universities, Report 2017-032 (May 2018); National Academies of Sciences, Engineering, and
Medicine, Innovations in Federal Statistics: Combining Data Sources While Protecting Privacy 44 (2017) (“the data on sexual
violence reported by many institutions in response to the [Clery] act’s requirements is of questionable quality”); Corey Rayburn
Yung, Concealing Campus Sexual Assault: An Empirical Examination, 21 PSYCHOLOGY, PUBLIC POLICY, AND LAW 1 (Feb. 2015)
(“[T]he ordinary practice of universities is to undercount incidents of [on-campus] sexual assault. Only during periods in which
schools are audited [by the Department of Education for Clery Act compliance] do they appear to offer a more complete picture
of sexual assault levels on campus. Further, the data indicate that the [Department audit] has no long-term effect on the reported
levels of sexual assault, as those crime rates returned to previous level after an audit was completed.”); James Guffey, Crime on
Campus: Can Clery Act Data from Universities and Colleges be Trusted?, 9 ASBBS EJOURNAL 51 (Summer 2013) (“under-
reporting of burglary and rape among Clery Act required universities is significant”); Kristen Lombardi & Kristin Jones, Campus
Sexual Assault Statistics Don’t Add Up: Troubling Discrepancies in Clery Act Numbers, CTR. FOR PUBLIC INTEGRITY (Dec. 2,
2009) [last updated Mar. 26, 2015] [hereinafter Campus Sexual Assault Statistics Don’t Add Up] (“But there’s little doubt that the
differing interpretations of the law are sowing confusion — with one school submitting sexual assault statistics beyond what’s
required and another the bare minimum. Ultimately, these loopholes, coupled with the law’s limitations, can render Clery data
almost meaningless.”), https://publicintegrity.org/education/sexual-assault-on-campus/campus-sexual-assault-statistics-dont-add-
up; Heather M. Karjane, et al., Campus Sexual Assault: How America’s Institutions of Higher Education Respond viii (Oct.
2002) (“Only 36.5 percent of schools reported crime statistics in a manner that was fully consistent with the Clery Act.”).
344 Campus Sexual Assault Statistics Don’t Add Up, supra note 343 (“Nearly half of the 25 Clery complaint investigations

conducted by the Education Department over the past decade [1999-2009] determined that schools were omitting sexual offenses
collected by some sources or failing to report them at all.”).
345 DeVos Prepared Remarks, supra note 11.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 484 of 1598



students of equal access to educational opportunities, claiming, “if everything is harassment, then nothing
is.”346 While heading the Department’s Office for Civil Rights and just a few months before the 2011 and
2014 guidance documents were rescinded, former Acting Assistant Secretary Candice Jackson, reinforced
the myth of false accusations, claiming that “90 percent” of her office’s Title IX investigations were the
result of “drunk[en]” sexual encounters and regret347 and requiring her staff to read excerpts from a book
that baselessly labeled college campuses as “a secret cornucopia of accusation.”348

         Other officials in this Administration have propagated rape myths about false accusations and
victim-blaming, again raising questions about the integrity of the information relied on by government
officials in developing proposed changes to the Title IX rules. Neomi Rao, Administrator of Office of
Information and Regulatory Affairs when the office approved the Department’s proposed Title IX rules
for publication, claimed in her college newspaper that “if [a woman] drinks to the point where she can no
longer choose, well, getting to that point was part of her choice.”349 In another article, Ms. Rao questioned
the “feminist chant that women should be free to wear short skirts or bright lipstick” and echoed Ms.
Jackson’s rhetoric about false accusations stemming from regret, claiming that “casual sex for women
often leads to regret” and causes them to “run from their choices.”350 Ms. Rao also wrote dismissively
about “sexual and racial oppression,” framing them as merely “[m]yths” that “create hysteria” from
“whining new group[s].”351 While these statements were made years ago during Ms. Rao’s time in
college, these remarks, particularly when paired with OIRA’s failure to take into account the costs that the
proposed rules would impose on victims of harassment and assault (as detailed below) raise significant
questions regarding her judgment on these matters.

        Finally, the president himself has encouraged these harmful and false rape myths. Not only has he
openly bragged about “grab[bing]” women by their genitalia,352 but he also continues to deny the
experiences of women and girls who have experienced sex-based harassment and violence. When at least
16 women alleged that he sexually harassed them, he claimed that “every woman lied”353 and later
formalized his assertion into an official White House statement.354 When White House officials Rob
Porter and David Sorensen resigned amidst reports that they had committed gender-based violence, the
president tweeted: “Peoples [sic] lives are being shattered and destroyed by a mere allegation. … There is
no recovery for someone falsely accused—life and career are gone. Is there no such thing any longer as
Due Process?”355


346 Id.
347 Green & Stolberg, supra note 12.
348 Democracy Forward, Advocacy Groups Advance Legal Fight Against Secretary DeVos’s Unconstitution Rollback of Survivor

Protections (Jan. 14, 2019), https://democracyforward.org/updates/advocacy-groups-advance-legal-fight-against-secretary-
devoss-unconstitutional-rollback-of-survivor-protections.
349 Neomi Rao, Shades of Gray, YALE HERALD (Oct. 14, 1994), https://assets.documentcloud.org/documents/5684266/01-Shades-

of-Gray-Neomi-Rao.pdf.
350 Neomi Rao, “The Feminist Dilemma”, supra note 13.
351 Neomi Rao, Submission, Silence, Mediocrity, YALE FREE PRESS (Nov. 1993),

https://www.documentcloud.org/documents/5684271-Rao-Submission-Silence-Mediocracy.html.
352 Derek Hawkins, Billy Bush says there were 8 witnesses to Trump's 'Access Hollywood' comments, WASH. POST (Dec. 4, 2017),

https://www.washingtonpost.com/news/morning-mix/wp/2017/12/03/he-said-it-billy-bush-reiterates-that-trumps-access-
hollywood-tape-is-real.
353 Ben Jacobs, Trump Uses Gettysburg Address to Threaten to Sue Sex Assault Accusers, THE GUARDIAN (Oct. 22, 2016),

https://www.theguardian.com/us-news/2016/oct/22/donald-trump-gettysburg-contract-with-america-sue-accusers-hillary-clinton.
354 John Wagner, All of the Women Who Have Accused Trump of Sexual Harassment Are Lying, the White House Says, WASH.

POST (Oct. 27, 2017), https://www.washingtonpost.com/news/post-politics/wp/2017/10/27/all-of-the-women-who-have-accused-
trump-of-sexual-harassment-are-lying-the-white-house-says.
355 Donald Trump (@realDonaldTrump), TWITTER (Feb. 10, 2018), https://twitter.com/

realDonaldTrump/status/962348831789797381.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 485 of 1598



         In the context of these and countless other biased, rape-apologist statements made by the
Department and the Administration, it is even more troubling that the Department failed to disclose or
assess the credibility of the data, reports, and studies it relied on during this rulemaking process.

             The Department failed to identify significant costs that the proposed rules would inflict
             on students who experience sexual assault or other sexual harassment, in violation of
             Executive Order 12866.

         Executive Order 12866 requires agencies to assess all costs and benefits of a proposed rule “to the
fullest extent that these can be usefully estimated.” However, the Department failed to identify any costs
of the proposed rules to students or employees who experience sexual harassment and failed to recognize
that the proposed rules would not reduce costs but simply shift costs from schools to victims of sexual
harassment.356 Nor did the Department acknowledge that it is inappropriate to prioritize cost savings at all
over educational harm to students; after all, the Department, in enforcing Title IX, is charged with
preventing and remedying sex discrimination in education, not reducing costs to schools.357 Contrary to
the Department’s unjustified assumption that “the underlying rate of sexual harassment” would be
reduced,358 the proposed rules would in fact allow bad actors to engage in repeated and persistent
harassment with impunity, thereby increasing the underlying rate of harassment and its associated costs to
those who experience it.

         Sexual assault inflicts enormous costs on survivors. A single rape can cost a survivor between
$87,000 and $240,776.359 Survivors are also three times more likely to suffer from depression, six times
more likely to have PTSD, 13 times more likely to abuse alcohol, 26 times more likely to abuse drugs,
and four times more likely to contemplate suicide.360 The lifetime costs of intimate partner violence,
which can constitute sexual harassment in educational settings, including related health problems, lost
productivity, and criminal justice costs, can total $103,767 for women and $23,414 for men.361 The
Centers for Disease Control and Prevention estimates that the lifetime cost of rape is $122,461 per
survivor, resulting in an annual national economic burden of $263 billion and a population economic
burden of nearly $3.1 trillion over survivors’ lifetimes.362 More than half of this cost is due to loss of
workplace productivity, and the rest due to medical costs, criminal justice fees, and property loss and
damage.363 About one-third of the cost is borne by taxpayers.364 None of these costs, nor the significant
costs to those suffering sexual harassment short of sexual assault, are mentioned in the rulemaking
docket.

        The Department also ignores the specific costs that students face when they are sexually
assaulted. Although it acknowledges that 22 percent of survivors seek psychological counseling, 11
percent move residence, and 8 percent drop a class, it declined to analyze whether the proposed rules

356 See Grossman & Brake, supra note 90 (“Costs are not saved, but shifted.”).
357 See Grossman & Brake, supra note 90 (“[t]he Department of Education is not a neutral beancounter.”).
358 83 Fed. Reg. at 61485.
359
    White House Council on Women and Girls, Rape and Sexual Assault: A Renewed Call to Action 15 (Jan. 2014),
https://www.knowyourix.org/wp-content/uploads/2017/01/sexual_assault_report_1-21-14.pdf.
360 Feminist Majority Foundation, Fast facts - Sexual violence on campus (2018), http://feministcampus.org/wp-

content/uploads/2018/11/Fast-Facts.pdf.
361 Inst. for Women’s Policy Research, Dreams Deferred: A Survey on the Impact of Intimate Partner Violence on Survivors’

Education, Careers, and Economic Security 8 (2018), https://iwpr.org/wp-content/uploads/2018/10/C474_IWPR-Report-Dreams-
Deferred.pdf.
362 Cora Peterson et al., Lifetime Economic Burden of Rape Among U.S. Adults, 52(6) AM. J. PREV. MED. 691, 698, (2017),

available at https://stacks.cdc.gov/view/cdc/45804/cdc_45804_DS1.pdf.
363 Id. at 691.
364 Id. at 691.




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 486 of 1598



would detrimentally affect student survivors’ need to access mental health services, seek alternative
housing, or withdraw from a course or from school.365 Nor did the Department attempt to calculate any
other incremental costs to those who experience sexual harassment, such as medical costs for physical and
mental injuries; lost tuition and lower educational completion and attainment for those who are forced to
withdraw from a class, change majors, or drop out, because their school refused to help them; lost
scholarships for those who receive lower grades as a result of sexual violence or other sexual harassment;
and defaults on student loans as a result of losing tuition and/or scholarships. Each of these omissions is a
violation of Executive Order 12866. The harm to those affected by sexual harassment literally did not
enter into the Department’s calculations.

               The Department inflated schools’ estimated cost savings in violation of Executive Order
               12866.

         The Department significantly inflated the current number of Title IX investigations in order to
inflate the “cost savings” of reducing these investigations. To estimate the number of Title IX
investigations at institutions of higher education, the Department relied on a 2014 Senate report that
allowed institutions of higher education to report whether they had conducted “0,” “1,” “2-5,” “6-10,” or
“>10” investigations of sexual violence in the previous five years.366 Without justification or indeed any
explanation whatsoever, the Department rounded up for each of these categories. If a school reported that
it had conducted “2-5” or “>10” investigations, the Department inputted “5” and “50,” respectively, into
its model,367 far higher than the medians of 3.5 and 30 investigations for those two categories.368
Elsewhere, the Department inexplicably assumed that there are twice as many “sexual harassment
investigations” as there are “sexual misconduct investigations,” without defining what these terms
mean.369 As a result, the “estimate” that each institution of higher education conducts 2.36 investigations
per year is highly inflated. It follows that the Department’s estimated “cost savings” from reducing the
number of investigations at institutions of higher education is also significantly inflated.

          A similar method is used to inflate the current number of Title IX investigations in elementary
and secondary schools. The Department knows that many elementary and secondary schools fail to
investigate known reports of sexual violence. In September 2017, it was investigating 135 school districts
for failing to address 153 cases of sexual violence.370 In 2018, it withdrew partial funding from the
Chicago Public Schools for Title IX violations, including failing to address nearly 500 complaints of
student-on-student sexual violence in less than 3 months and 624 sexual assault complaints in a single
semester.371 Yet the Department assumed that the number of reports of sex-based harassment that each
school reported in the CRDC was equal to the number of investigations conducted by each school
district.372 As a result, the “estimate” that each school district conducts 3.23 investigations per year and
the “cost savings” of reducing this number are both significantly inflated.

       Inflated estimates aside, the Department’s goal of reducing costs to schools by reducing the
number of Title IX investigations is contrary to the purpose of Title IX and would make schools more

365
    83 Fed. Reg. at 61487.
366 83 Fed. Reg. at 61485.
367 Id. at 61485.
368 Id. at 61485 n.18.
369 Id. at 61485.
370 U.S. Dep’t of Educ., Office for Civil Rights, List of districts that have open Title IX sexual violence investigations at the

elementary/secondary level (Sept. 6, 2017),
https://mediaassets.scrippsnationalnews.com/cms/dcbureau/SchoolSexAssaults/elementarysecondary.pdf.
371 Associated Press, 624 sex assault complaints at Chicago schools this semester (Nov. 29, 2018),

https://apnews.com/ad8c79d567ff461a94642373579bd588.
372 83 Fed. Reg. at 61485.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 487 of 1598



dangerous for all students. As set out above, sexual assault and other forms of sexual harassment are
already vastly underreported. Even when students do report sexual harassment, schools often choose not
to investigate their reports. According to a 2014 Senate report cited by the Department,373 21 percent of
the largest private institutions of higher education conducted fewer investigations of sexual violence than
reports received, with some of these schools conducting seven times fewer investigations than reports
received.374 Instead of trying to reduce the number of investigations further, the Department should be
working to combat the problems of underreporting and under-investigation.

              The Department omitted significant costs to schools in violation of Executive Order
              12866.

         The Department also failed to consider many new costs to schools that the proposed rules would
create. First, it greatly underestimated the total number of hours needed to change schools’ internal
policies and re-train employees and the associated cost of these hours. The Department assumed without
justification that changing schools’ internal policies and re-training administrators would require: (i) at
the elementary and secondary school level, a total of 24.5 hours for a Title IX coordinator, 16 hours each
for the investigator and decisionmaker, 24.5 hours for a lawyer, and two hours for a web developer in
elementary and secondary schools; and (ii) in institutions of higher education, a total of 33 hours for a
Title IX coordinator, 16 hours each for the investigator and decisionmaker, 49 hours for a lawyer, and two
hours for a web developer.375 But school administrators and survivor advocates know that changing an
internal policy can take many months and require the input of a task force comprised of a wide range of
stakeholders. As the AASA stated in its comment opposing the proposed rules, “There is a real cost in
terms of training and professional development to changing practices and policies that are so embedded
into the fabric of the school district that we believe are functional and working.”376

         Second, the Department omitted the cost to schools of students’ greater demand for psychological
and medical services as a result of being ignored, retraumatized, and punished by their schools when they
report sexual harassment. Institutions of higher education are already spending significant amounts of
money on campus mental health services; imposing new barriers and creating new stressors would only
exacerbate these rising costs.

          Third, the Department failed to consider the reality that schools would incur greater litigation
costs if they investigated fewer reports of sexual harassment. Even if the rules are finalized, they would
not have a dispositive effect on how Title IX claims are decided in private litigation. In a United
Educators (UE) study of 305 reports of sexual assault from 104 colleges and universities between 2011
and 2013, more than one in four reports resulted in legal action, costing schools about $200,000 per
claim, with 84 percent of costs resulting from claims brought by survivors and other harassment
victims.377 A second UE study of reports of sexual assault during 2011-2015 found that schools lost about
$350,000 per claim, with some losses exceeding $1 million and one reaching $2 million.378 As the AASA
explained in its comment, “If [the Department] no longer offers the same remedies and has more stringent
standards for enforcing Title IX, then presumably students will find civil litigation to be the better avenue

373 Id. at 61485 n.17.
374 U.S. Senate Comm. on Homeland Sec. & Governmental Affairs, U.S. Senate Subcomm. on Fin. & Contracting Oversight,
Sexual Violence on Campus: How too many institutions of higher education are failing to protect students 9 (July 9, 2014),
https://www.mccaskill.senate.gov/SurveyReportwithAppendix.pdf.
375 83 Fed. Reg. at 61486.
376 AASA Letter, supra note 15, at 2.
377 United Educators, supra note 26.
378 United Educators, The High Cost of Student-Victim Sexual Assault Claims and What Institutions Can Do 3 (2017),

https://static1.squarespace.com/static/53e530a1e4b021a99e4dc012/t/590501f74402431ac4900596/1493500411575/FN-+RE-
+2017.04-+High+Cost+of+Student-Victim+SA+Claims.pdf.




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 488 of 1598



for addressing their grievances against schools, which could lead to a significant and much costlier
redirection of district resources towards addressing Title IX complaints and violations in court.”379 In
addition, as set out above, the proposed rules would also expose schools to significant potential Title VII
liability due to the conflicts between Title VII and the rules’ requirements, and possible liability under
contradictory state, local, or tribal standards.

          Fourth, the Department failed to adequately consider the costs of mandating live hearings to
resolve all formal complaints of sexual harassment that meet the standards set out in the proposed rules.
Although the Department notes that 87 percent of institutions of higher education already use a hearing
board,380 it does not describe what hearing procedures are currently implemented at these institutions and
fails to consider the additional costs of adopting all of the burdensome and inflexible hearing procedures
required by the proposed rules. Associations representing higher education institutions have recently
submitted comments to the Department raising concern about mandating live hearings with cross-
examination and the costs and burdens this would place on schools. For example, the AAU cited “higher
costs associated with the regulation’s prescribed quasi-court models,”381 the AICUM observed that
“[s]uch financial costs and administrative burdens may be overwhelming,” and the AASA stated that this
proposed rule would “place[] a new burden to districts as personnel will need to be trained in how to
facilitate and monitor a live hearing and ensure appropriate participation by all parties involved in a live
hearing and how to view the evidence that arises during a live hearing.”382

         Finally, the proposed rules would likely cause a significant decrease in application and enrollment
rates for both male and female students at schools that “reduce” their Title IX activities. Research shows
that students are more likely to apply to and enroll at a school where they know sexual harassment is
being addressed and not ignored. For example, a July 2018 study found that schools’ application and
enrollment rates increased significantly in the one to three years after the Department launched a Title IX
investigation.383 In contrast, the proposed rules seek to decrease the number of Title IX investigations at
each school. This sends a signal to students that they will not be safe, and that neither their school nor the
Department will intervene to ensure that sexual harassment is being addressed. As a result, schools would
likely see a significant decrease in both application and enrollment rates if they adopt the minimal
requirements in the proposed rules.

       Because of the Department’s failure to disclose the data it relied on and failure to assess the
accuracy of their data, the public is still unable to meaningfully comment on the cost-benefit analysis
conducted by the Department, with the exception of noting all of the costs that the Department should
have considered but failed to do.

 XI.     The Department failed to follow proper procedural requirements before issuing these
         proposed rules.

              The Department has not complied with Title IV’s statutory requirement of delayed
              effective dates.




379 AASA Letter, supra note 15, at 2.
380 83 Fed. Reg. at 61488.
381 AAU Letter, supra note 15, at 4.
382 AASA Letter, supra note 15, at 4.
383 Jason M. Lindo et al., Any Press is Good Press? The Unanticipated Effects of Title IX Investigations on University Outcomes,

NAT’L BUREAU OF ECON. RES. 12-13 (July 2018), available at http://www.nber.org/papers/w24852.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 489 of 1598



         The NPRM states that “the changes made in the regulatory action materially alter the rights and
obligations of federal financial assistance under Title IV” of the Higher Education Act.384 But these
regulatory changes are not being adopted in compliance with requirements that apply to all regulations
“affecting” Title IV programs.

          Title IV requires that “any regulatory changes initiated by the Secretary affecting the programs
under this subchapter [Title IV] that have not been published in final form by November 1 prior to the
start of the award year shall not become effective until the beginning of the second award year after such
November 1 date.”385

        Notably, this language is also not limited to regulations that rely on any Title IV provision as their
authority for the proposed regulations, despite Congress’ use of such language elsewhere.386 As the
NPRM itself acknowledges, these proposed regulations would materially alter the rights and obligations
of federal financial assistance under Title IV and thus are plainly “affecting” the programs.387

        The drafting history confirms Congress’s intent that this provision be read broadly. Initially,
Section 1089(c)(1) was limited to “regulatory changes initiated by the Secretary affecting the general
administration of the programs” under Title IV. But Congress struck out the term “general
administration” in 1992, thus removing that limitation on coverage. The House Report explained that
Congress removed that language because the Secretary had relied on it as an excuse not to engage in
negotiated rulemaking on some regulations. The report explained that the Secretary had interpreted this
language “too narrowly” so that “only those provisions affecting all programs” were subject to the
effective date language. By removing that language, Congress “intend[ed] that the effective dates of all
regulations on Title IV are driven by the Master Calendar requirements.”388

               The Department failed to obtain approval from the Department of Justice or work with
               the Small Business Administration, contrary to executive orders and statute.

        The Department appears to have made no effort to work with other federal agencies as required
by law and executive order.

                         Executive Order 12250 requires approval of proposed regulations by the Attorney
                         General prior to publication.
        Executive Order 12250 requires any NPRM that addresses sex discrimination under Title IX to be
reviewed and approved by the Attorney General prior to its publication in the Federal Register.389 That
authority (although not the authority to approve final regulations) has been delegated to the Assistant
Attorney General for Civil Rights.390 The Attorney General’s input and consideration is crucial, as the
Department of Justice is regularly involved in interpreting and enforcing Title IX rules.



384 83 Fed. Reg. at 61483.
385 20 U.S.C. § 1089(c)(1).
386 See, e.g., 20 U.S.C. §§ 1090(b) (governing regulations “promulgated pursuant to this subchapter”), 1090(e)(6) (“regulations

prescribed under this subchapter”), 1091(e) (“regulations issued under this subchapter”), 1094(c)(1) & (c)(3)(B)(i)(I)
(prescribed).
387 83 Fed. Reg. at 61483.
388 Both quotations in this paragraph are from H.R. Rep. 102-447, 76-77, 1992 U.S.C.C.A.N. 334, 409-410. In the second

quotation, emphasis was added.
389 Executive Order 12250 §§ 1-202, 1-402.
390 28 C.F.R. § 0.51(a).




EXHIBIT 27
          Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 490 of 1598



          There is no indication in the proposed rules that this requirement was met. Indeed, there is no
mention of this Executive Order in the NPRM at all. This omission may be one reason why, as we note
later in this comment, there has been no attempt to address to how these proposed changes will interact
with the Title IX regulations of other federal agencies, including when recipients receive financial
assistance both from the Department and from other agencies and thus are simultaneously bound by
inconsistent and contradictory Title IX regulations. As an example, the Department of Education’s
proposed Title IX rules are inconsistent with the USDA’s Title IX rules.391

        Further, close coordination with the Department of Justice is crucial with regard to Title IX and
sexual harassment in particular. For example, the Solicitor General of the United States previously
informed the Supreme Court that it was the view of the United States that the deliberate indifference
standard identified in Gebser did not apply to a federal agency enforcing Title IX administratively392 and
the Department of Justice has stated the same conclusion in its Title IX Legal Manual.393 As a further
example, in the Title IX context, Department of Justice has also encouraged agencies to seek damages for
victims of discrimination in agency enforcement proceedings, in contrast to the prohibition on assessment
of damages in the proposed rule.394 The Department of Justice should necessarily be involved in any
reversal of these and other positions by the proposed rule.

                         The Regulatory Flexibility Act and Executive Order 13272 require notification of the
                         Small Business Administration early in the regulatory process.
         The Regulatory Flexibility Act (RFA)395 and Executive Order 13272 are intended to ensure that
federal agencies consider the effect of proposed regulations on small governmental and private entities.
This consideration is particularly important for proposed rules like these, which would dramatically
impact small schools and school districts. To further that goal, both the statute and executive order require
the Department to involve the Chief Counsel for Advocacy (Chief Counsel) of the Small Business
Administration at critical stages. (Other obligations of the RFA and Executive Order 13272 will be
discussed later in this comment).

          The NPRM contained an initial regulatory flexibility analysis (IFRA).396 But the NPRM did not
say that the Department had shared a draft IFRA with the Chief Counsel when the Department submitted
its draft rule to Office of Information and Regulatory Affairs of the Office of Management and Budget
(OIRA) under Executive Order 12866 (i.e., August 31, 2018), as required by Executive Order 13272
§ 3(b).

       The NPRM also did not say that the Department was transmitting a copy of the IFRA to the Chief
Counsel after it was published in the Federal Register, as required by the RFA.397 Absent such

391See.  7 C.F.R. § 15a.110(b) (proposed § 106.3(a) is inconsistent with USDA rule on remedial action); 7 C.F.R. §§ 15a.135,
15a.140 (proposed § 106.8 is inconsistent with USDA rules on designation of responsible employee and adoption of grievance
procedures); 7 C.F.R. § 15a.205 (proposed § 106.12(b) is inconsistent with USDA rule on religious exemptions).
392
    U.S. Amicus Brief, Davis v. Monroe County Bd. of Educ., No. 97-843, at 19-25 (Nov. 1998).
393 Dep’t of Justice, Title IX Legal Manual, https://www.justice.gov/crt/title-ix (“Importantly, for purposes of administrative

enforcement of Title IX and as a condition of receipt of federal financial assistance—as well as in private actions for injunctive
relief—if a recipient is aware, or should be aware, of sexual harassment, it must take reasonable steps to eliminate the
harassment, prevent its recurrence and, where appropriate, remedy the effects.”).
394 Id. (“[A]gencies are encouraged to identify and seek the full complement of relief for complainants and identified victims,

where appropriate, as part of voluntary settlements, including, where appropriate, not only the obvious remedy of back pay for
certain employment discrimination cases, but also compensatory damages for violations in a nonemployment context.”).
395 5 U.S.C. § 601 et al.
396 See 83 Fed. Reg. at 61490-493.
397 5 U.S.C. § 603(a).




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 491 of 1598



transmission, the Chief Counsel had no formal notice of the NPRM and thus missed its opportunity to
comment on behalf of affected smaller entities. This is more than a hypothetical possibility, given the
Chief Counsel’s recent objections to other Department NPRMs.398 And while other commenters might be
able to raise the same concerns (if they had been properly notified), the Department is required to give
“every appropriate consideration” to the Chief Counsel’s views,399 and to issue a “detailed statement of
any change made to the proposed rule in the final rule as a result of the comments.”400

              The Department failed to engage in required consultation with Native American tribes
              and small entities.

          The NPRM identified the types of stakeholders with whom it purportedly conducted listening
sessions and discussion.401 Notably absent from those lists were officials from Indian Tribes and small
entities. Those omissions reflect a violation of Executive Order 13175 and the Regulatory Flexibility Act.

                        The Department failed to consult Indian Tribal Governments in violation of
                        Executive Order 13175 and the Department’s consultation policy.
         Title IX applies to any recipient that receives federal financial assistance for an education
program or activity, including education programs or activities operated by Indian Tribes.402 More than
25,000 students attend more than 125 school districts controlled by tribes and there are 17,000 students
enrolled in more than 30 institutions of higher education controlled by tribes.403 Of these students, Native
girls ages 14-18 are more than twice as likely as the average girl aged 14-18 (11 percent versus 6 percent)
to be forced to have sex when they do not want to do so.404 The proposed rules would dictate how school
districts and colleges operated by Indian Tribes would have to adjudicate allegations of sexual
harassment, including sexual violence.

        These proposed rules have tribal implications and thus require consultation with tribal officials
under section 5(a) of Executive Order 13175. The Department does not appear to have met any of the
requirements of its own Consultation Plan: there is no indication that the Department notified potentially
affected Indian tribes in writing that the proposed rules have tribal implications and gave them at least 30
days to prepare for a consultation activity (IV.B.); that the Department engaged in any of the specified
consultation mechanisms (IV.A.2 & C); or that the Department diligently and serious considered tribal
views (IV. preamble & D). Merely allowing comment on the NPRM now is plainly not sufficient to meet
these obligations.

        Further, as discussed previously, these proposed rules may conflict with Tribal laws, and thus the
Department was required to consult with tribal officials “early in the process of developing the proposed
regulation.”405 There is no evidence that the Department did so, to its detriment.

398 Letter from Small Bus. Admin. to Sec’y Elisabeth DeVos (Aug. 30, 2018), available at https://www.sba.gov/advocacy/8-30-
18-comments-general-provisions-federal-perkins-loan-program-federal-family-education.
399
    Executive Order 13272 § 3(c).
400 5 U.S.C. § 604(a)(3).
401 83 Fed. Reg. at 61463-464.
402 See Office of Legal Counsel, U.S. Dep’t of Justice, Applicability of Section 504 of the Rehabilitation Act to Tribally

Controlled Schools, 28 Opinions of Office of Legal Counsel 276 (Nov. 16, 2004); U.S. Dep’t of Educ., Office for Civil Rights,
Office for Civil Rights Jurisdiction Over Tribally Controlled Schools and Colleges and accompanying Questions and Answers
Regarding Tribally Controlled Schools and Colleges (Feb. 14, 2014).
403 U.S. Dep’t of Educ., Office for Civil Rights, Questions and Answers Regarding Tribally Controlled Schools and Colleges

(Response to Question 1) (Feb. 14, 2014).
404 Let Her Learn: Sexual Harassment and Violence, supra note 17, at 3.
405 Executive Order 13175 § 5(c)(2); Dep’t of Educ.’s Consultation Plan, Part IV.A.1.d.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 492 of 1598




         Given the important government-to-government relationship that has been recognized by the
United States with tribal sovereigns, it is particularly concerning that the Department would engage in
such a significant matter without full consultation with tribal leaders. The NPRM should be withdrawn
until such consultations can occur.

                       The Department failed to consult small entities in violation of the RFA.
         Title IX applies to a diverse range of school districts and institutions of higher education. As
required by the RFA,406 the NPRM contains an estimate of the number of small entities to which the
proposed rule will apply. The NPRM estimates that the overwhelming majority of school districts (more
than 99 percent) are small entities;407 and that 68 percent of all two-year institutions of higher education
and 43 percent of all four-year institutions of higher education are small entities.408 The Department did
not certify that the regulations, if promulgated, would not have a significant economic impact on small
entities.409 Thus, the Department implicitly found that the regulations would have a significant economic
impact. To the extent the Department did not expressly make such a finding because it estimated that
small entities would experience a net cost savings, that would disregard the plain text of the statute; the
statute does not require that the economic impact be adverse in order to trigger the RFA’s requirements.410
And it is clear from the proposed rules that small entities will have to invest significant resources to
develop new processes required by the NPRM, like live hearings. Indeed, schools and member
organizations representing school administrators and institutions have expressed concern about the costs
inherent in the proposed rules’ various procedural requirements.411 The fact that the NPRM does not
address these perceived costs demonstrates that the Department did not meaningfully consult with small
entities before publishing the proposed rules.

          When a proposed rule has a significant economic impact on a substantial number of small
entities, the RFA requires the promulgating agency to give those small entities “an opportunity to
participate in the rulemaking for the rule through the reasonable use of techniques such as—

         (1) the inclusion in an advance notice of proposed rulemaking, if issued, of a statement that
         the proposed rule may have a significant economic effect on a substantial number of small
         entities;
         (2) the publication of general notice of proposed rulemaking in publications likely to be
         obtained by small entities;
         (3) the direct notification of interested small entities;
         (4) the conduct of open conferences or public hearings concerning the rule for small entities
         including soliciting and receiving comments over computer networks; and
         (5) the adoption or modification of agency procedural rules to reduce the cost or complexity
         of participation in the rulemaking by small entities.412

         The Department does not appear to have engaged in any such techniques. The NPRM itself is
silent on any steps it took to notify small entities of the NPRM. Contrary to the mandatory requirements
of the RFA, the Department did nothing special to notify and solicit comments from small entities. The

406 5 U.S.C. § 603(b)(3).
407 83 Fed. Reg. at 61490.
408 Id. at 61491.
409 Cf. 5 U.S.C. § 605(b).
410 U.S. Small Bus. Admin., Office of Advocacy, A Guide for Government Agencies: How to Comply with the Regulatory

Flexibility Act 20 n.70, 23-24 (Aug. 2017).
411 See supra note 15.
412 5 U.S.C. § 609(a).




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 493 of 1598



Federal Register notice alone was not sufficient, otherwise Section 609(a) would have no meaning. This
statutory violation requires, at a minimum, a second round of comments after the Department has used
reasonable techniques to notify small entities of the opportunity to participate in the rulemaking.

              The Department did not assess how these proposed rules would interact with other civil
              rights statutes enforced by the Department and the regulations enforced by other
              federal agencies.

        The NPRM proposes significant changes to the Department’s Title IX regulations. But those
regulations are part of a complicated web of non-discrimination obligations involving not only sex, race
and disability discrimination provisions enforced by the Department but also involving sex discrimination
regulations enforced by more than two dozen other federal agencies – many of which fund the same
educational institutions as the Department.

                       Any proposed solution should not treat claims of sexual harassment differently than
                       claims of racial or disability harassment.
         The Department’s proposed rules solely address sex discrimination, including sexual harassment,
under Title IX. But the Department previously has interpreted the protections under Title IX, Title VI of
the Civil Rights Act (race, color, and national origin), and Section 504 of the Rehabilitation Act
(disability) as a piece.413 There is no reason, for example, why a named sexual harasser should be given
more protections by the Department than a named anti-Semitic harasser, or why an employee who
sexually harasses students enjoys greater protections than an employee who racially harasses students.

         But the Department’s Assistant Secretary for Civil Rights Kenneth Marcus recently held, in his
appellate role, that Title VI itself requires schools to respond to complaints of racial discrimination and
harassment in a way significantly at odds with the obligations in the proposed rules.414 The Assistant
Secretary held that a school’s “failure to consider” relevant evidence “when presented” by a student (or,
more precisely, when the student tried to discuss the evidence “or otherwise present their position”)
“fall[s] short of an appropriate response to student complaints of harassment.” This was so even though
the Department’s Title VI regulations do not expressly require the establishment of “prompt and
equitable” grievance proceedings.

         The Assistant Secretary also concluded that a school’s failure to respond appropriately to an act
of race or national origin discrimination (in that case, at a single event, charging students who were
perceived to be Jewish $5 to attend a lecture, but waiving the fee for other students) could result in the
creation of a hostile environment in violation of Title VI. The Assistant Secretary further held that it was
“immaterial” whether the discriminatory activity was conducted by other students “or a third party outside
group” because both “would have been arguably accountable to the University in the context of these
facts.” And the Assistant Secretary, without mentioning the need to find deliberate indifference, remanded
the case back for his staff to determine whether a hostile environment on the basis of national origin or
race in violation of Title VI “existed” at the University at the time of the event (2011). Finally, the
Assistant Secretary held that a school that is on notice of discriminatory conduct on campus must “take
appropriate responsive action” to “eliminate any hostile environment.”

         These legal standards—which Assistant Secretary Marcus apparently viewed as flowing from the
statute, since no regulations are cited—are sharply distinct from the different standards proposed for Title
413
  See, e.g., 2001 Guidance, supra note 58.
414
  Letter from Kenneth L. Marcus, Assistant Secretary re: Appeal of OCR Case No. 02-11-2157 (Rutgers University) (Aug. 27,
2018).




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 494 of 1598



IX, demonstrating the impropriety of the proposed rules, as Title VI has long been understood to be a key
touchstone for the interpretation of Title IX.415 The Department’s attempt to sharply divorce the standards
schools are instructed apply in analogous circumstances of harassment and discrimination is inequitable,
unjustified, and will sow confusion among those charged with enforcing these and complying with these
inconsistent obligations.

                         Any changes to the Title IX regulations should be done in coordination with the more
                         than 20 other federal agencies that have Title IX regulations.
        The proposed rules ignore the fact that more than twenty federal agencies have promulgated Title
IX regulations and most of those agencies all provide financial assistance to school districts, colleges, and
universities, who are therefore bound by multiple agencies’ Title IX rules. Most of those other agencies
adopted their virtually identical final Title IX regulations based on a single common NPRM. Those
twenty-plus final regulations were themselves closely modeled on the Department’s regulation.

         The Department acknowledges that the standards in its proposed rules around sexual harassment
are not legally required and that it “could have chosen to regulate in a somewhat different manner.”416
That necessarily means that other federal agencies are free to maintain their existing Title IX regulations
and enforce them in a manner consistent with the Department’s earlier interpretations. If that happens, an
educational institution could be subjected to conflicting obligations. And there is reason to think it is
likely to happen, as the National Science Foundation has already publicly committed to focusing on
sexual harassment by college and university grant recipients.417

        The Regulatory Flexibility Act requires the Department to identify and address “all relevant
Federal rules which may duplicate, overlap or conflict with the proposed rule,”418 and Executive Order
12866 requires it to “avoid regulations that are inconsistent, incompatible, or duplicative with … those of
other Federal agencies.”419 The Department has failed to comply with this mandate.

               The Department provided an inadequately short time period for public comment
               despite repeated, reasonable requests for an extension.

        Throughout the comment period, advocates, students, members of congress, and members of the
public requested extensions to the comment period, with no response. The Center and over 100
organizations, as well as thousands of students and members of the public, noted that the 60-day comment
period was opened in the midst of the holiday season. This was a particularly busy time for students, who
were juggling final exams, preparations for winter break, and traveling home for the holidays. Teachers
and school administrators were similarly overburdened. Due to the inopportune timing of the comment
period and due to the sheer magnitude of the proposed changes, a meaningful extension of the comment
period would have been the only way to ensure that the public had a real opportunity to comment.

        Further still, in the middle of the comment period, this Administration began the longest
government shutdown in our nation’s history. Starting on December 22, 2018 and ending on January 25,
2019, the partial government shutdown has impacted roughly a quarter of federal agencies. There was not

415 See, e.g., U.S. Dep’t of Transp. v. Paralyzed Veterans of Am., 477 U.S. 597, 600 n.4 (1986); Grove City Coll. v. Bell, 465 U.S.
555, 566 (1984) (Title IX was patterned after Title VI).
416 83 Fed. Reg. at 61466 (actual knowledge), 61468 (deliberate indifference).
417 Nat’l Science Found., NSF Announces New Measures to Protect Research Community From Harassment (Sept. 19, 2018),

https://www.nsf.gov/od/odi/harassment.jsp.
418 5 U.S.C. § 603(b)(5).
419 Executive Order 12866 § 1(b)(10).




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 495 of 1598



a definitive statement from administration officials as to whether public comments, or requests for agency
action were being accepted and considered by agency officials during the shutdown. It was unclear
whether the main conduits for online public participation in rulemaking, regulations.gov and
federalregister.gov, were operating during that time due to a lapse in appropriations. When visiting
federalregister.gov, visitors have been confronted with a message stating that the site is not being
“supported.” On January 16, 2019, regulations.gov was shut down completely420⎯with no notice or
warning⎯leaving members of the public with no option to submit their comments electronically.421
While assurances were given that the website would become operational within 24 hours, members of the
public continued to be left with the distinct impression that neither site was operational or being updated,
and there was significant confusion about whether both sites remained available for accepting public
comments throughout the government shutdown. Such widespread confusion inevitably discouraged the
public from submitting comments.

         The Department of Education’s decision to extend the deadline by two days because of
regulations.gov’s inaccessibility was woefully inadequate and did not sufficiently respond to the many
requests for a meaningful extension to the comment period. Further still, because the online comment
portals were not being updated due to the shutdown, the comment deadline is still listed as January 28th at
both federalregister.gov422 and as both January 28th and January 30th at regulations.gov,423 which is most
certainly causing public confusion and uncertainty about when the comment period actually ends. The
Department’s proposed “fix” did nothing to alleviate public confusion and provide interested parties with
the opportunity to participate in the rulemaking process. The proposed rules should be withdrawn because
the public was not able to meaningfully participate.

              The proposed rules ignore the will of the American public and should be withdrawn.

        The Department’s proposed rules are so far out of step with the general public’s views on sexual
harassment, they are decidedly undemocratic. The American public overwhelmingly agrees that strong
Title IX protections are necessary to ensure student survivors’ equal access to educational opportunities.

         The majority of the American people support strong Title IX protections, including those in the
2011 Guidance and 2014 Guidance that the Department rescinded in September 2017. Last fall, when the
Department asked the public for input on deregulation (i.e., which rules the Department should repeal,
replace, or modify),424 over 12,000 people submitted comments about Title IX, with 99 percent of them
supporting Title IX and 96 percent explicitly urged the Department to preserve its 2011 Guidance.425
They were joined by more than 150,000 other people who signed petitions and statements in support of
the Department’s 2011 Guidance and 2014 Guidance.426 However, just one day after the public comment

420 The regulations.gov landing page displayed a message stating that the site “is not operational due to a lapse in funding, and
will remain unavailable for the duration of the government shutdown.”
421 The Title IX rules specify that the Department of Education will not accept comments by email or fax. While regulations.gov

was down, the only options were to mail in comments or hand-deliver them.
422 Federal Register, Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial

Assistance (last visited Jan. 27, 2019), https://www.federalregister.gov/documents/2018/11/29/2018-25314/nondiscrimination-
on-the-basis-of-sex-in-education-programs-or-activities-receiving-federal.
423 Regulations.gov, Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal Financial

Assistance (last visited Jan. 27, 2019), https://www.regulations.gov/document?D=ED-2018-OCR-0064-0001.
424 U.S. Dep’t of Educ., Evaluation of Existing Regulations, 82 Fed. Reg. at 28431 (June 22, 2017)

https://www.regulations.gov/contentStreamer?documentId=ED-2017-OS-0074-0001&contentType=pdf.
425 Tiffany Buffkin et al., Widely Welcomed and Supported by the Public: A Report on the Title IX-Related Comments in the U.S.

Department of Education's Executive Order 13777 Comment Call, CAL. L. REV. ONLINE 2 (forthcoming) (Sept. 25, 2018) [last
revised Dec. 31, 2018), available at https://ssrn.com/abstract=3255205.
426 Id. at 27-28 (48,903 people signed petitions and statements supporting Title IX and the 2011 Guidance); Caitlin Emma,

Exclusive: Education reform groups team up to make bigger mark, POLITICO (Sept. 6, 2017),




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 496 of 1598



period closed, the Department rescinded both the 2011 Guidance and the 2014 Guidance and issued the
2017 Guidance, when it could not possibly have finished reading and considering all of the comments it
had received.427 The rescission was an anti-democratic move contrary to the APA, which was enacted to
hold non-elected agency officials like Secretary DeVos accountable to constituents by requiring agencies
to consider public comments during the rulemaking process.

        The Department’s proposed rules ignore the cultural milestones that have demonstrated the
public’s interest in eliminating sexual harassment, including sexual assault, from our schools and
workplaces. In the past sixteen months, the #MeToo hashtag has used more than 19 million times on
Twitter,428 the Time’s Up Legal Defense Fund raised more than $24 million to combat sexual
harassment,429 and state legislators passed more than 100 bills strengthening protections against sexual
harassment.430 In fall 2018, millions of people gathered across the country, online, and on the steps of the
Supreme Court in solidarity with Dr. Christine Blasey Ford, Professor Anita Hill, and other survivors who
have courageously come forward yet have been denied justice. In the face of this overwhelming support
for survivors of sexual violence and those confronting other forms of sexual harassment, the
Department’s proposed Title IX rules contravene the basic notion that the right to be free from sexual
harassment and violence is a human right and the right to not have one’s education harmed by sexual
harassment is a civil right.

         More than 800 law professors, scholars, and experts in relevant fields have signed letters
opposing the proposed regulations.431 Similarly, survivors at Michigan State University, University of
Southern California, and Ohio State University who were sexually abused by Larry Nassar, George
Tyndall, and Richard Strauss expressed opposition to the Department’s proposed rules.432 In a letter to
Secretary DeVos and Assistant Secretary Marcus, more than 80 of these survivors shared their concern
that “[t]he proposed changes will make schools even less safe for survivors and enable more perpetrators
to commit sexual assault in schools without consequence.”433 They agreed that if these rules are finalized,
“fewer survivors will report their assaults and harassment, schools will be more dangerous, and more
survivors will be denied their legal right to equal access to educational opportunities after experiencing
sexual assault.”434 More than 900 mental health professionals submitted a comment condemning the
proposed rules, claiming that the rule would “cause increased harm to students who report sexual
harassment, including sexual assault, . . . [and] discourage students who have been victimized from

https://www.politico.com/tipsheets/morning-education/2017/09/06/exclusive-education-reform-groups-team-up-to-make-bigger-
mark-222139 (more than 105,000 petitions delivered to Department of Education supporting 2011 and 2014 Title IX Guidances).
427 Dep’t of Educ., Office for Civil Rights, Dear Colleague Letter rescinding 2011 Guidance and 2014 Guidance (Sept.22, 2017),

https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf.
428 Monica Anderson & Skye Toor, How social media users have discussed sexual harassment since #MeToo went viral, PEW

RESEARCH CTR. (Oct. 11, 2018),
http://www.pewresearch.org/fact-tank/2018/10/11/how-social-media-users-have-discussed-sexual-harassment-since-metoo-went-
viral.
429 Natalie Robehmed, With $20 Million Raised, Time's Up Seeks 'Equity And Safety' In The Workplace, FORBES (Feb. 6, 2018),

https://www.forbes.com/sites/natalierobehmed/2018/02/06/with-20-million-raised-times-up-seeks-equity-and-safety-in-the-
workplace/#f1425ca103c5.
430
    Andrea Johnson, Maya Raghu & Ramya Sekhran, #MeToo One Year Later: Progress In Catalyzing Change to End Workplace
Harassment, NAT’L WOMEN’S LAW CTR. 1 (Oct. 19, 2018), https://nwlc.org/resources/metoo-one-year-later-progress-in-
catalyzing-change-to-end-workplace-harassment.
431 Letter from 201 Law Professors to the Sec’y Elisabeth DeVos and Ass’t Sec’y Kenneth L. Marcus (Nov. 8, 2018),

http://goo.gl/72Aj1b; Letter from 1,185 members of Nat’l Women's Studies Ass’n to Sec’y Elisabeth DeVos and Ass’t Sec’y
Kenneth L. Marcus, (Nov. 11, 2018), https://sites.google.com/view/nwsa2018openletter/home.
432 Letter from 89 Survivors of Larry Nassar, George Tyndall, and Richard Strauss at Michigan State University, Ohio State

University, and University of Southern California to Sec’y Elisabeth DeVos and Ass’t Sec’y Kenneth Marcus (Nov. 1, 2018), at
2, https://www.documentcloud.org/documents/5026380-November-1-Survivor-Letter-to-ED.html.
433 Id. at 1
434 Id. at 2.




EXHIBIT 27
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 497 of 1598



coming forward,” and that they would also “reinforce the shaming and silencing of victims, which has
long prevailed in our society, and [] worsen the problem of sex discrimination in education.”435

        Rather than listening to survivors, students, and mental health professionals who understand the
impact of trauma, the Department has chosen to listen to education lobbyists that have spent tens of
thousands of dollars asking the Trump administration on fewer Title IX requirements.436

XII.     Directed Questions

              Q1: The proposed rules are unworkable for elementary and secondary school students
              and fail to take into account the age and developmental level of elementary and
              secondary school students.

         As set out in detail above, the following proposed rules are especially unworkable for elementary
and secondary school students because they fail to take into account the age and developmental level of
those students and fail to consider the unique aspects of addressing sexual harassment in elementary and
secondary schools: the narrow definition of harassment, narrow notice standard, mandatory dismissal of
out-of-school harassment, requirement of a formal complaint to trigger deliberate indifference liability,
permitted use of live cross-examination, permitted use of mediation, and lack of a clear timeframe (see
Parts II.B-II.D, III.C, IV.B-IV.C, and IV.F above for more detail).

              Q2: Proposed §§ 106.44(b)(3) and § 106.45(b)(3)(vii) would subject students in both
              elementary and secondary schools and in higher education to different types of harm.

         Proposed § 106.44(b)(3) would, as discussed in more detail in Part III.C, incentivize institutions
of higher education to steer students who report sexual harassment away from filing a formal complaint
and toward simply accepting “supportive measures.” This is harmful because “supportive measures” are
defined narrowly in proposed § 106.30 to exclude many types of effective accommodations, including
transferring the respondent out of the complainant’s classes or dorm, or obtaining a one-way no-contact
order against the respondent. Moreover, schools are only required to provide supportive measures that
preserve or restore a complainant’s “access” to the “education program or activity,” not measures that
preserve or restore “equal access” to educational opportunities and benefits.

         All schools, regardless of type or students’ age, should be required to provide supportive
measures to students who report sexual harassment regardless of whether there is a formal complaint.
However, no school should enjoy a safe harbor merely because it has provided supportive measures in the
absence of a formal complaint, as schools should be considering the safety of all students and whether or
not a failure to investigate or engage in disciplinary action against the respondent would subject the
complainant and/or other students to harm.

         Proposed § 106.45(b)(3)(vii) would also be unnecessarily traumatic for complainants in higher
education and unnecessarily inflexible for institutions of higher education (see Part IV.B above for more
detail). All students, regardless of age or type of school, should be allowed to answer questions through a
neutral school official or through written questions—not through any type of live and adversarial cross-
examination.




435Mental Health Professionals Letter, supra note 130.
436See Dana Bolger, Betsy DeVos’s New Harassment Rules Protect Schools, Not Students, N.Y. TIMES (Nov. 27, 2018),
https://www.nytimes.com/2018/11/27/opinion/betsy-devos-title-ix-schools-students.html.




EXHIBIT 27
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 498 of 1598



            Q3: The proposed rules are unworkable in the context of sexual harassment by
            employees and fail to consider other unique circumstances that apply to processes
            involving employees.

        The following proposed rules are especially unworkable in the context of sexual harassment of
students by employees and fail to consider other unique circumstances that apply to processes involving
employees: the deliberate indifference standard, narrow definition of sexual harassment, narrow notice
standard, mandatory dismissal of out-of-school harassment, permitted use of live cross-examination in
elementary and secondary schools, required use of live cross-examination in higher education, permitted
use of mediation, and permitted (and in many cases, required) use of the clear and convincing evidence
standard (see Parts II.A-II.D and IV.B-IV.D.2 above for more detail).

        In addition, proposed § 106.45(b)(7) would allow schools to destroy records involving employee-
respondents after three years, allowing repeat employee offenders to escape accountability despite
multiple complaints, investigations, or findings against them (see Part IV.I above for more detail).

         Furthermore, because of myriad conflicts with Title VII standards and purposes, the proposed
rules are also unworkable when the harassment victim is an employee. Schools following the proposed
rules in such circumstances would deny employees’ Title VII rights and face significant risk of increased
Title VII liability (see Part VII above for more detail).

            Q4: Proposed § 106.45(b)(1)(iii) fails to ensure that schools would provide necessary
            training to all appropriate individuals, including those at the elementary and secondary
            school level.

        Regardless of its content, proposed § 106.45(b)(1)(iii) is inadequate and effectively meaningless
because the rest of the proposed rules create a definition of sexual harassment that is in conflict with
Supreme Court precedent and incorrect as a matter of law. Even if a school followed all of the proposed
rules meticulously, including proposed § 106.45(b)(1)(iii), it would still be training its employees on the
wrong definition of sexual harassment.

         Assuming for a moment the legitimacy of these rules, proposed § 106.45(b)(1)(iii) is still
inadequate because it would not require training of all school employees. It is not enough for schools to
only train coordinators, investigators, and adjudicators on sexual harassment. Many school employees—
including teachers, guidance counselors, teacher aides, playground supervisors, athletics coaches,
cafeteria workers, school resource officers, bus drivers, professors, teaching assistants, residential
advisors, etc.—interact with students on a day-to-day basis and are better-positioned than the Title IX
coordinator and other high-ranking administrators to respond to sexual harassment before it escalates.
This is especially true at the elementary and secondary school level, where the age differential has a
greater impact on students and where students are more susceptible to grooming by adult sexual abusers.
However, while school employees are in the best position to know whether other employees are engaging
in inappropriate behaviors with students, they cannot respond adequately to sexual harassment if they do
not know how to identify it, how to recognize grooming behaviors, or how to report sexual harassment to
the Title IX coordinator. In addition, these school employees are the ones who must help implement
supportive measures, such as homework extensions, hall passes to see a guidance counselor, and no-
contact orders. But they cannot effectively do so if they do not understand the grievance process and the
mechanisms for protecting student safety. Furthermore, all school employees should be trained on
employee-on-student sexual harassment so that they can identify inappropriate conduct and interactions
with students.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 499 of 1598



         Proposed § 106.45(b)(1)(iii) is also inadequate because it would not require trainings to be
trauma-informed. Scientific, trauma-informed approaches are critical to sexual assault investigations. For
example, in order to ensure that investigations are reliable in ascertaining what actually occurred between
the parties in a complaint, investigators should be knowledgeable about common survivor responses to
sexual assault, such as tonic immobility, an involuntary paralysis common among survivors during their
assaults437 that has been recognized by psychiatrists438 and legal scholars439 in numerous peer-reviewed
publications. Judges, too, have recognized the importance of trauma-informed training in properly
adjudicating sexual assault cases. In fact, the National Judicial Education Program (NJEP), a project
sponsored by the U.S. Department of Justice, produced a training manual written for judges by a
nationwide survey of judges on what they wish they had known before they had adjudicated a sexual
assault case.440 These judges agreed that many survivor responses that “appear counterintuitive to those
not knowledgeable about sexual assault” are in fact quite common among survivors,441 including tonic
immobility, collapsed immobility, dissociation, delayed reporting, post-assault contact with the assailant,
imperfect retrieval of memories, and a flat affect while testifying.442

         Finally, proposed § 106.45(b)(1)(iii) is inadequate because it does not require employees to be
trained on stereotypes and implicit biases impacting the full range of protected classes or on how to
address the unique needs of harassment victims who are people of color, LGBTQ individuals, and/or
people with disabilities. As explained above in more detail in Parts I.C and IV.A, schools are more likely
to ignore or punish certain groups of students who report sexual harassment, including women and girls
of color (especially Black women and girls), LGBTQ students, and students with disabilities because of
stereotypes and implicit bias.

              Q5: Parties with disabilities

         The following proposed rules fail to take into account the needs of students with disabilities and
fail to consider the different experiences, challenges, and needs of students with disabilities: the narrow
definition of sexual harassment, narrow notice standard, mandatory dismissal of out-of-school
harassment, required presumption of no harassment, permitted use of live cross-examination in
elementary and secondary schools, required use of live cross-examination in institutions of higher
education, permitted use of mediation, and lack of a clear timeframe (see Parts II.B-II.D, IV.A-IV.C, and
IV.F above for more detail).




437 E.g., Francine Russo, Sexual Assault May Trigger Involuntary Paralysis, SCIENTIFIC AMERICAN (Aug. 4, 2017),
https://www.scientificamerican.com/article/sexual-assault-may-trigger-involuntary-paralysis; James Hopper, Why many rape
victims don’t fight or yell, WASH. POST (June 23, 2015), https://www.washingtonpost.com/news/grade-point/wp/2015/06/23/why-
many-rape-victims-dont-fight-or-yell.
438 E.g., Juliana Kalaf et al., Sexual trauma is more strongly associated with tonic immobility than other types of trauma – A

population based study, 25 J. AFFECTIVE DISORDERS 71-76 (June 2017), available at
https://www.sciencedirect.com/science/article/pii/S0165032716317220; Brooke A. de Heer & Lynn C. Jones, Investigating the
Self-Protective Potential of Immobility in Victims of Rape, 32 VIOLENCE & VICTIMS 210-29 (2017), available at
http://connect.springerpub.com/content/sgrvv/32/2/210; Kasia Kozlowska, et al., Fear and the Defense Cascade: Clinical
Implications and Management, 23 HARVARD REV. PSYCHIATRY 263-87 (July/Aug. 2015), available at
https://journals.lww.com/hrpjournal/toc/2015/07000.
439 Melissa Hamilton, The Reliability of Assault Victims' Immediate Accounts: Evidence from Trauma Studies, 26 STAN. L. &

POL'Y REV. 269, 298, 301-03 (2015), available at https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2492785;
440 Nat’l Judicial Educ. Program, Judges Tell: What I Wish I Had Known Before I Presided in an Adult Victim Sexual Assault

Case, LEGAL MOMENTUM (2010) [hereinafter Judicial Manual on Sexual Assault], available at
https://victimsofcrime.org/docs/nat-conf-2013/judges-tell-8-15-12_handout.pdf.
441 Judicial Manual on Sexual Assault, supra note 440, at 2.
442 Id. at 6-9.




EXHIBIT 27
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 500 of 1598



        The proposed § 106.44(c) may also encourage schools to impose unfair or excessive discipline on
respondents with disabilities. This risk is exacerbated by the fact that proposed § 106.45(b)(1)(iii) would
not require training on least restrictive remedies for school employees, including school police.

              Q6: Proposed § 106.45(b)(4)(i) should require all schools to use the preponderance of
              the evidence standard in all Title IX proceedings.

        The preponderance of evidence standard is the only standard of evidence that should be used in
Title IX cases in all schools, regardless of what standard is used in disciplinary proceedings for other
student misconduct and regardless of what standard is used in faculty misconduct proceedings (see Parts
IV.D and VII for more detail).

              Q7: Proposed § 106.45(b)(3)(viii) is unclear and would facilitate prohibited retaliation.

        Proposed § 106.45(b)(3)(viii) fails to provide clarification on the admissibility of irrelevant or
prejudicial evidence and opens the door to retaliation against complainants, respondents, and witnesses
(see Part IV.H for more detail).

              Q8: Proposed § 106.45(b)(7) would allow schools to destroy records relevant to a
              student or employee’s Title IX lawsuit or administrative complaint and would allow
              repeat employee offenders to escape accountability.

        As discussed in more detail in Part IV.I above, proposed § 106.45(b)(7) would allow schools in
many states to destroy relevant records before a student or employee complainant is able to file a
complaint or complete discovery in a Title IX lawsuit; and would allow the average school in an OCR
investigation to destroy relevant records before the investigation is completed. In addition, the proposed
rule would allow schools to destroy records involving employee-respondents after three years, allowing
repeat employee offenders to escape accountability despite multiple complaints, investigations, or
findings against them.

              Q9: Proposed § 106.45(b)(3)(vii) lacks flexibility and would be especially burdensome on
              schools that are not a traditional four-year college or university.

         The proposed rule lacks flexibility and would be especially burdensome on community colleges,
vocational schools, online schools, and other educational institutions that lack the resources of a
traditional four-year college or university (see Part IV.B for more detail).

                                                       * * * * *

         The Department’s proposed rules import inappropriate legal standards into agency enforcement,
rely on sexist stereotypes about individuals who have experienced sexual harassment, including sexual
assault, and impose procedural requirements that force schools to tilt their Title IX investigation processes
in favor of respondents to the detriment of survivors and other harassment victims. Instead of effectuating
Title IX’s prohibition on sex discrimination in schools, these rules serve only (1) to cabin schools’ ability
and obligation to address sexual harassment and (2) to protect named harassers and rapists from
accountability for their actions. Twenty-eight of this Administration’s 30 major regulatory actions have
already been successfully challenged in federal court,443 and this NPRM, if finalized, is likely to be
successfully challenged as well.


443Margot Sanger-Katz, For Trump Administration, It Has Been Hard to Follow the Rules on Rules, N.Y. TIMES (Jan. 22, 2019),
https://www.nytimes.com/2019/01/22/upshot/for-trump-administration-it-has-been-hard-to-follow-the-rules-on-rules.html.




EXHIBIT 27
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 501 of 1598



        For all of the above reasons, the National Women’s Law Center calls on the Department of
Education to immediately withdraw this NPRM and instead focus its energies on vigorously enforcing the
Title IX requirements that the Department has relied on for decades, to ensure that schools promptly and
equitably respond to sexual harassment.


        Sincerely,



        Emily J. Martin
        Vice President for Education & Workplace Justice
        emartin@nwlc.org

        /s/ Shiwali Patel
        Shiwali Patel
        Senior Counsel
        spatel@nwlc.org

        /s/ Elizabeth Tang
        Elizabeth Tang
        Legal Fellow
        etang@nwlc.org

        /s/ Margaret Hazuka
        Margaret Hazuka
        Legal Fellow
        mhazuka@nwlc.org




EXHIBIT 27
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 502 of 1598




                  EXHIBIT 28
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  503 ofInc.
                                                            SurvJustice 1598
                                                                              1015 15th St. NW, Suite 632
                                                                              Washington, D.C. 20005
                                                                              P: 202.869.0699 | F: 202.860.0699


January 30, 2019

Submitted via www.regulations.gov
Kenneth L. Marcus
Assistant Secretary for Civil Rights
U.S. Department of Education
400 Maryland Avenue SW
Washington, D.C. 20202

       RE: ED Docket No. ED-2018-OCR-0064, RIN 1870-AA14, Nondiscrimination on the
       Basis of Sex in Education Programs or Activities Receiving Federal Financial
       Assistance

Dear Mr. Marcus:

        We are writing on behalf of SurvJustice, Inc. in response to the U.S. Department of
Education (“Department”)’s Notice of Proposed Rulemaking (“NPRM” or “proposed
regulations”) to express our strong opposition to the Department’s proposal to amend regulations
implementing Title IX of the Education Amendment Act of 1972 (“Title IX”), as published in
the Federal Register on November 29, 2018.

                                       INTRODUCTION

         The Department’s proposed Title IX regulations, along with its previous rescission of the
2011 and 2014 guidance documents issued under the Obama administration, make schools
unsafe for students. The proposed regulations are dangerous for students and schools alike in
that, if implemented, perpetrators of sexual harassment (which includes sexual violence and is
how our comment will refer to the umbrella term that includes various types of sexual
misconduct) would have the means to inflict widespread harm, avoid accountability, and impose
liability for causing such harm onto their schools. The effects of changing applicable Title IX
standards by narrowing the definition of sexual harassment, limiting the scope of school
responsibility for investigating reports of sexual violence, and reducing the number of school
officials who are capable of initiating a Title IX investigation (among other things) will be far-
reaching. These proposed regulations will discourage students across the country who experience
sexual violence from reporting it to their schools. Even in the case of those students who attempt
to report despite the odds being stacked against them, many will find that there is no assistance
or remedy available to them, thereby forcing them to choose between continuing their education
in a hostile environment, attempting to transfer, or dropping out. Furthermore, the proposed
regulations, if implemented, will reinforce the normalization of sexual violence on college
campuses and secondary schools alike.

        These proposed regulations would fundamentally alter Title IX and undermine its entire
purpose. If this administration insists on making such significant changes, the process should at
least include the input of survivors, advocates, legal professionals, mental health care providers,
and many others who engage in this work on a regular basis. Any new Title IX regulations



                                                                                                       1
EXHIBIT 28
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  504 ofInc.
                                                            SurvJustice 1598
                                                                               1015 15th St. NW, Suite 632
                                                                               Washington, D.C. 20005
                                                                               P: 202.869.0699 | F: 202.860.0699

should be centered on creating and maintaining pathways to justice and ensuring access to an
equitable and safe education for all survivors—especially those who are most likely to
experience sexual violence, which includes students of color, LGBTQIA students, and students
with disabilities. However, in their current form, the proposed regulations lack such insight and
thus should not be codified because it is clear that the purpose of the NPRM is to serve the
interests of accused students and institutions only, as opposed to promoting and protecting civil
rights in the education context.

SurvJustice’s work as it relates to campus sexual assault

         Founded in 2014, SurvJustice is a national nonprofit dedicated to assisting survivors of
sexual violence in seeking justice. SurvJustice provides legal assistance, policy advocacy, and
institutional trainings across the United States. We prioritize the needs of survivors in all of our
work. As a survivor-founded and led organization, we understand that the trauma which results
from sexual violence often leaves survivors feeling alone and unsure of what to do next.
SurvJustice exists to help survivors learn about their rights and options in order to pursue their
own personal means of justice with an attorney by their side every step of the way. Our goal is
always to ensure that survivors have all the information they need to make informed decisions
about their own cases, thereby helping to restore the sense of control that sexual violence takes
away. We are also committed to taking an intersectional and sensitive approach to working with
survivors—we know that anyone can experience sexual violence and that it harms people in
different ways. By providing high-quality legal services to survivors, we seek to hold
perpetrators and enablers of sexual violence accountable.

        SurvJustice is the only organization that provides legal assistance in campus proceedings
across the nation. Upon accepting a case, we provide assistance remotely from our office in D.C.
and travel as needed. We offer discounted services and various payment options to ensure
affordability for students, which sets us apart from law firms. The majority of the requests for
legal assistance that we receive come from students at institutions of higher education.
SurvJustice staff members help sexual violence survivors navigate the campus grievance process,
such as by assisting them with reporting the violence and going through any investigation,
advising them in campus hearings, coordinating on any appeals or appeal responses, and
ensuring access to accommodations and other services. Our staff members frequently serve as
“advisors of choice” for college students in institutional disciplinary actions for cases involving
allegations of sexual assault, domestic violence, dating violence, stalking, and/or retaliation, as
provided for by the Clery Act through amendments from the 2013 Violence Against Women
Reauthorization Act, 20 U.S.C. § 1092(f)(8)(B)(iv)(II) (“Clery Act”). Our organization also
represents survivors in civil litigation or refers survivors to other qualified lawyers for such
representation. Finally, SurvJustice often assists survivors in reporting crimes to law
enforcement, advocates for police investigation and prosecution of perpetrators, and serves as
media representatives for survivors and their families in high-profile criminal cases.

        Our commitment to assisting survivors of sexual violence and protecting the right to an
education free of discrimination makes SurvJustice well-poised to comment on the proposed
regulations. We have a wealth of firsthand experience with this issue as we directly represent




                                                                                                        2
EXHIBIT 28
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  505 ofInc.
                                                              SurvJustice 1598
                                                                                                        1015 15th St. NW, Suite 632
                                                                                                        Washington, D.C. 20005
                                                                                                        P: 202.869.0699 | F: 202.860.0699

survivors every single day. Based on this experience, we vehemently oppose the Department’s
proposed Title IX regulations.

    SurvJustice’s comment is offered by Executive Director Katherine W. McGerald1 and Senior
Staff Attorney Carly Mee,2 both of whom are experienced attorneys in cases involving sexual
and intimate partner violence, with invaluable assistance from SurvJustice’s legal and policy
interns, who are students themselves: Laura Alexander (George Washington University graduate
student), Grace Quintana (University of Minnesota law student), Grace Perret (Georgetown
University undergraduate student), Nikki Wolfrey (University of Virginia law student), Maria
Baez de Hicks (University of Arkansas law student), and Sarah Jurinsky (George Washington
University undergraduate student).

The Department’s proposed regulations vitiates its stated mission and the purpose of Title IX.

        Department officials have repeatedly criticized the protections that Title IX affords to
women and other survivors of sexual harassment, including sexual violence. These officials have
based much of their criticism on discriminatory stereotypes and unfounded generalizations about
female students in general and female victims of sexual violence in particular—despite the fact
that Title IX protects all victims of discriminatory conduct on the basis of sex. In speaking about
the issue of sexual harassment in the education context, and in developing these proposed
regulations, Department officials have relied on the longstanding and inaccurate stereotype that
women and girls tend to lie about or misunderstand their own experiences of sexual violence and
harassment3. This practice of relying on such unfounded stereotypes is not limited to Department
officials: many others who interact with victims do the same. For example, a recent study
published in the Psychology of Violence determined that police routinely rely on rape myths,
such as that the victim was lying or had given consent, in judging whether a case should be
referred to a prosecutor.4 However, Department officials have a responsibility to break this
harmful pattern and avoid relying on unsupported myths in enforcing Title IX.

1
  Katherine McGerald has provided legal representation to hundreds of clients and survivors for with a focus on providing
holistic legal services to survivors of sexual assault, domestic violence, intimate partner violence, harassment based on gender or
gender identity, and stalking. Her areas of expertise include intimate partner violence litigation, sexual assault litigation, family
court proceedings, and trial advocacy. She has served as a faculty member for basic lawyering skills training through the Sargent
Shriver National Center on Poverty Law, as a presenter at the NYS Bar Association Legal Assistance Partnership Conference,
and as a presenter in many Continuing Legal Education classes on trial strategy and technique, stalking and technology, how to
admit evidence at trial, family offenses, domestic violence and proving your case, and trial preparation.
2
  Carly Mee is a Virginia-barred attorney who provides direct assistance to survivors in campus, civil, and criminal systems to
college and high school students. She assisted with achieving federal court recognition of a new form of privilege that applies
between victims and advocates, which was a historic win. She has conducted numerous trainings on Title IX, the Clery Act, and
FERPA for attorneys, law enforcement, school officials, and students. Her writing has been featured in The Washington Post and
she has provided legal commentary in CNN, the Independent, Buzzfeed, NPR, and various other media outlets. She also serves as
a liaison to the American Bar Association Commission on Domestic & Sexual Violence.
3
  See, e.g., Benjamin Wermund, DeVos’ Donations Spark Questions About Her Stance On Sexual Assault, POLITICO (Jan. 9,
2017), https://www.politico.com/story/2017/01/betsy-devos-education-sexual-assault-233376; Erica L. Green & Sheryl Gay
Stolberg, Policies Get a New Look as the Accused Get DeVos’s Ear, N.Y. TIMES (July 13, 2017) (emphasis added),
https://www.nytimes.com/2017/07/12/us/politics/campus-rape-betsy-devos-title-iv-education-trump-candice-jackson.html (citing
Jackson’s statement that “[i]n most investigations . . . there’s ‘not even an accusation that these accused students overrode the
will of a young woman. Rather, the accusations — 90 percent of them — fall into the category of ‘we were both drunk,’ ‘we
broke up, and six months later I found myself under a Title IX investigation because she just decided that our last sleeping
together was not quite right.’”).
4
  Romeo Vitelli, Rape Myths and the Search for True Justice, PSYCHOLOGY TODAY (Oct. 26, 2017),
https://www.psychologytoday.com/us/blog/media-spotlight/201710/rape-myths-and-the-search-true-justice. See also ACADEMIC


                                                                                                                                   3
EXHIBIT 28
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  506 ofInc.
                                                              SurvJustice 1598
                                                                                                      1015 15th St. NW, Suite 632
                                                                                                      Washington, D.C. 20005
                                                                                                      P: 202.869.0699 | F: 202.860.0699


        Officials within this administration have repeatedly criticized core civil rights
achievements, such as legal protections against sexual harassment.5 In contrast to the
Department’s proactive solicitation of views from those representing the interests of students
accused of sexual harassment or assault, Secretary DeVos agreed to meet with organizations
representing the interests of sexual harassment and assault survivors only after repeated,
collective requests from those organizations. Such meetings were rare and limited in time, as
SurvJustice itself experienced. Moreover, it is clear from the proposed rules that the Department
ignored the credible perspectives of SurvJustice and organizations like us. Instead, it relied on
the views of individuals arguing that women tend to lie about sexual harassment and assault,
even though such individuals spoke primarily about personal, unverified anecdotes without any
reliable data to support their position.

        Given that the Department has proposed regulations that contradict its stated mission and
its responsibility to enforce Title IX, SurvJustice unequivocally opposes the Department’s
proposed regulations. For the reasons discussed at length in this comment, SurvJustice requests
that the Department immediately revoke these misguided proposed regulations and engage in a
process that involves meaningful consideration of all parties’ perspectives and experiences,
including survivors of sexual harassment/assault. If the proposed regulations are implemented,
the Department will give colleges and universities free license to shirk their responsibility to
provide safe and equitable access to education for all students. Finally, since the Department
seeks to fundamentally alter campus disciplinary processes only with regard to sexual
harassment complaints (but not any other potentially criminal and prosecutable offenses), it must
explain and justify why it seeks to create a special standard for only this type of misconduct.

                                 THE NPRM SHOULD NOT BE CODIFIED

  I.      The proposed regulations fail to properly address the realities of sexual harassment
          in the education context.

    The proposed regulations ignore the devastating impact of sexual violence in schools. Instead
of effectuating Title IX’s purpose by keeping students safe from sexual violence and other forms
of sexual harassment¾that is, from unlawful sex discrimination¾the proposed regulations make
it harder for students to report abuse. They also allow (and in some cases even require) schools to

PRESS, ENCYCLOPEDIA OF MENTAL Health 3 (Howard S. Friedman, ed., 2nd ed. 2015) (“Common rape myths may include:
women often lie about rape, a victim’s clothing can precipitate a sexual assault, rape is the fault of the victim if she was
intoxicated, and when a male pays for a date, the woman is expected to reciprocate with sexual intercourse.”); ROUTLEDGE,
CRITICAL ISSUES ON VIOLENCE AGAINST WOMEN: INTERNATIONAL PERSPECTIVES AND PROMISING STRATEGIES 96 (Holly Johnson
et al. eds., 1st ed. 2014) (“Allegations that women lie about sexual assault are not new. . . . Despite social advancements in the
past several decades regarding rape awareness, negative attitudes and belief in ‘rape myths’ are still pervasive.”).
5
  In a book published in 2005, Ms. Jackson stated that laws to combat sexual harassment gloss over “the reality that unwanted
sexual advances are difficult to define.” CANDICE JACKSON, THEIR LIVES: THE WOMEN TARGETED BY THE CLINTON MACHINE 138
(2005). Ms. Jackson regularly questions the veracity of sexual harassment and assault claims made by women, stating, for
example: “[I]t wasn’t enough that women are not legally forbidden anymore from getting an education and entering the
workforce. Feminists and other leftists thought the problem of workplace sexual harassment needed a legal remedy. Since sexual
harassment is such a nebulous experience, defined so subjectively and turning on the perceptions of the people involved, laws
banning it are difficult to articulate. But they have tried anyway, with the side result that many men self-censor themselves to
avoid being accused of sexual harassment, and institutions remove valid expressions of art and learning to avoid “even the
appearance of sexual harassment.” Id.


                                                                                                                                 4
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  507 ofInc.
                                                             SurvJustice 1598
                                                                                                     1015 15th St. NW, Suite 632
                                                                                                     Washington, D.C. 20005
                                                                                                     P: 202.869.0699 | F: 202.860.0699

ignore reports and unfairly tilt the investigation process in favor of accused students, to the direct
detriment of survivors, under the false guise of “due process.” SurvJustice fully supports the
constitutional right to due process because it is a fundamental protection of liberty in our society.
Furthermore, SurvJustice has every interest in ensuring that accused students receive due process
in campus disciplinary proceedings because we do not want our clients to have to suffer through a
second process if procedural violations occur and the outcome is subsequently overturned.
However, the proposed regulations severely miss the mark on what actually constitutes due
process, and instead the Department has gone far beyond what is due in order to give special rights
to accused students.


         a. Sexual harassment is far too common in our schools, and the proposed
            regulations would significantly worsen this problem.

    Far too many students experience sexual harassment. Consider the following statistics:
            • In grades 7–12, 56% of girls and 40% of boys are sexually harassed in any given
              school year.6 More than 1 in 5 girls ages 14–18 are kissed or touched without their
              consent.7
            • During college, 62% of women and 61% of men experience sexual harassment.8
              More than 1 in 5 women and nearly 1 in 18 men are sexually assaulted in
              college.9
           • Men and boys are far more likely to be victims of sexual assault themselves than
              to be falsely accused of committing such acts.10

    Historically marginalized and underrepresented groups are more likely to experience sexual
    harassment than their peers:
            • 56% of girls ages 14–18 who are pregnant or parenting are kissed or touched
                without their consent.11
            • More than half of LGBTQIA students ages 13–21 are sexually harassed at
                school.12
6
  Catherine Hill & Holly Kearl, Crossing the Line: Sexual Harassment at School, AAUW (2011) [hereinafter Crossing the Line],
https://www.aauw.org/research/crossing-the-line.
7
  National Women’s Law Center, Let Her Learn: Stopping School Pushout for: Girls Who Have Suffered Harassment and Sexual
Violence 1 (Apr. 2017) [hereinafter Let Her Learn: Sexual Harassment and Violence], https://nwlc.org/resources/stopping-
school-pushout-for-girls-who-have-suffered-harassment-and-sexual-violence.
8
  Catherine Hill & Elena Silva, Drawing the Line: Sexual Harassment on Campus, AAUW 17, 19 (2005) [hereinafter Drawing
the Line], https://history.aauw.org/aauw-research/2006-drawing-the-line (noting differences in the types of sexual harassment and
reactions to it).
9
  E.g., David Cantor et al., Report on the AAU Campus Climate Survey on Sexual Assault and Sexual Misconduct, ASSOCIATION
OF AMERICAN UNIVERSITIES 13-14 (Sept. 2015) [hereinafter AAU Campus Climate Survey], https://www.aau.edu/key-issues/aau-
climate-survey-sexual-assault-and-sexual-misconduct-2015.
10
   E.g., Tyler Kingkade, Males Are More Likely To Suffer Sexual Assault Than To Be Falsely Accused Of It, HUFFINGTON POST
(Dec. 8, 2014) [last updated Oct. 16, 2015], https://www.huffingtonpost.com/2014/12/08/false-rape-
accusations_n_6290380.html.
11
   National Women’s Law Center, Let Her Learn: Stopping School Pushout for Girls Who Are Pregnant or Parenting 12 (2017)
[hereinafter Let Her Learn: Pregnant or Parenting Students], https://nwlc.org/resources/ stopping-school-pushout-for-girls-who-
are-pregnant-or-parenting.
12
   Joseph G. Kosciw et al., The 2017 National School Climate Survey: The Experiences of Lesbian, Gay, Bisexual, Transgender,
and Queer Youth in Our Nation’s Schools, GLSEN 26 (2018) [hereinafter 2017 National School Climate Survey],
https://www.glsen.org/article/2017-national-school-climate-survey-1.


                                                                                                                               5
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  508 ofInc.
                                                             SurvJustice 1598
                                                                                                  1015 15th St. NW, Suite 632
                                                                                                  Washington, D.C. 20005
                                                                                                  P: 202.869.0699 | F: 202.860.0699

              •    Nearly 1 in 4 transgender and gender-nonconforming students are sexually
                   assaulted during college.13
              •    Students with disabilities are 2.9 times more likely than their peers to be sexually
                   assaulted.14

     Sexual harassment occurs both on-campus and in off-campus spaces closely associated with
     school:
         • Nearly 9 in 10 college students live off campus.15
         • 41% of college sexual assaults involve off-campus parties.16 Students are far more
             likely to experience sexual assault if they are in a sorority (nearly 1.5 times more
             likely) or fraternity (nearly 3 times more likely).17
         • Only 8% of all sexual assaults occur on school property.18

         b. Incidents of sexual harassment and sexual violence are already underreported
            due to the poor treatment that survivors face in seeking justice.

        It is already extremely difficult for victims to report sexual harassment and violence as
doing so takes a significant toll on them. Survivors who do report face disbelief, shaming, guilt,
and many other inappropriate reactions from officials within the various justice systems and even
from their own loved ones. They also fear retaliation by perpetrators and their associates. The
proposed regulations would worsen this problem by further discouraging students from coming
forward. Already, only 12% of college survivors19 and 2% of girls ages 14-1820 report sexual
assault to their schools or the police. Survivors do not report for a number of reasons, including
fear of reprisal. Often, they have also been made to believe that their abuse was not important
enough or that no one would do anything to help—rightfully so, given the low prosecution rate
of perpetrators who commit sexual violence and the even lower rate of meaningful consequences
even for perpetrators who are charged and convicted.21 Some students—especially students of
color, undocumented students,22 LGBTQIA students,23 and students with disabilities—are even


13
   AAU Campus Climate Survey, supra note 9 at 13-14.
14
   National Women’s Law Center, Let Her Learn: Stopping School Pushout for: Girls With Disabilities 7 (2017) [hereinafter Let
Her Learn: Girls with Disabilities], https://nwlc.org/resources/stopping-school-pushout-for-girls-with-disabilities.
15
   Rochelle Sharpe, How Much Does Living Off-Campus Cost? Who Knows?, NEW YORK TIMES (Aug. 5, 2016),
https://www.nytimes.com/2016/08/07/education/edlife/how-much-does-living-off-campus-cost-who-knows.html (87%).
16
   United Educators, Facts From United Educators’ Report - Confronting Campus Sexual Assault: An Examination of Higher
Education Claims, https://www.ue.org/sexual_assault_claims_study.
17
   Jennifer J. Freyd, The UO Sexual Violence and Institutional Betrayal Surveys: 2014, 2015, and 2015-2016 (Oct. 16, 2014),
https://www.uwire.com/2014/10/16/sexual-assault-more-prevalent-in-fraternities-and-sororities-study-finds (finding that 48.1%
of females and 23.6% of males in Fraternity and Sorority Life have experienced non-consensual sexual contact, compared with
33.1% of females and 7.9% of males not in FSL).
18
   RAINN, Scope of the Problem: Statistics, https://www.rainn.org/statistics/scope-problem.
19
   Poll: One in 5 women say they have been sexually assaulted in college, WASHINGTON POST (June 12, 2015),
https://www.washingtonpost.com/graphics/local/sexual-assault-poll.
20
   Let Her Learn: Sexual Harassment and Violence, supra note 7 at 1.
21
   RAINN, Campus Sexual Violence: Statistics, https://www.rainn.org/statistics/campus-sexual-violence.
22
   See, e.g., Jennifer Medina, Too Scared to Report Sexual Abuse. The Fear: Deportation, N.Y. TIMES (April 30, 2017),
https://www.nytimes.com/2017/04/30/us/immigrants-deportation-sexual-abuse.html?mcubz=3.
23
   National Center for Transgender Equality, The Report of the 2015 U.S. Transgender Survey: Executive Summary 12 (Dec.
2016) [hereinafter 2015 U.S. Transgender Survey], available at https://transequality.org/sites/default/files/docs/usts/USTS-
Executive-Summary-Dec17.pdf.


                                                                                                                            6
EXHIBIT 28
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  509 ofInc.
                                                              SurvJustice 1598
                                                                                                     1015 15th St. NW, Suite 632
                                                                                                     Washington, D.C. 20005
                                                                                                     P: 202.869.0699 | F: 202.860.0699

less likely than their peers to report sexual violence to the police as they face an increased risk of
being subjected to police violence and/or deportation. In addition, survivors of color are often
silenced as they face pressure to not go to the police because doing so could be seen as
contributing to the criminalization of men and boys of color. For all of these reasons, schools are
often the only avenue for relief for survivors. Furthermore, even for those who may report to the
police, the criminal justice system does not afford them protections that enable them to continue
pursuing an education. Comparatively, schools have the ability to provide meaningful
accommodations (such as excused absences and extensions on assignments, free counseling,
dormitory reassignments, and No Contact Orders) that may be necessary to remain in school.

        When schools fail to provide effective responses to reports of sexual harassment, the
impact of these incidents can be that much more devastating.24 Far too many survivors are
effectively forced out of school because they do not feel safe on campus, with 34% of college
survivors dropping out. Many schools have even expelled survivors when their grades suffer as a
result of trauma.25

 II.     The proposed regulations would hinder Title IX enforcement, discourage reports of
         sexual harassment, and allow schools to avoid accountability instead of protecting
         students who experience sex discrimination.

       For the better part of two decades, the Department has used one consistent standard to
determine if a school violated Title IX by failing to adequately address sexual harassment. The
Department’s 2001 Guidance, which went through public notice-and-comment procedures and
has been enforced by both Democratic and Republican administrations,26 defines sexual
harassment as “unwelcome conduct of a sexual nature.”27 The 2001 Guidance requires schools to
address student-on-student harassment if any employee “knew, or in the exercise of reasonable
care should have known” about the harassment. In the context of employee-on-student
harassment, the 2001 Guidance requires schools to address harassment “whether or not the
[school] has ‘notice’ of the harassment.”28 Schools that do not “take immediate and effective
24
   See, e.g., Audrey Chu, I Dropped Out of College Because I Couldn’t Bear to See My Rapist on Campus, VICE (Sept. 26, 2017),
https://broadly.vice.com/en_us/article/qvjzpd/i-dropped-out-of-college-because-i-couldnt-bear-to-see-my-rapist-on-campus.
25
   See, e.g., Alexandra Brodsky, How much does sexual assault cost college students every year?, WASHINGTON POST (Nov. 18,
2014), https://www.washingtonpost.com/posteverything/wp/2014/11/18/how-much-does-sexual-assault-cost-students-every-year.
See also Cecilia Mengo & Beverly M. Black, Violence Victimization on a College Campus: Impact on GPA and School Dropout,
18(2) J.C. Student Retention: Res., Theory & Prac. 234, 244 (2015), available at https://doi.org/10.1177/1521025115584750.
26
   These standards have been reaffirmed time and time again: in 2006 by the Bush Administration, in 2010, 2011, and 2014 in
guidance documents issued by the Obama Administration, and even in the 2017 guidance document issued by the current
Administration. U.S. Dep’t of Educ. Office for Civil Rights, Dear Colleague Letter: Sexual Harassment (Jan. 25, 2006)
[hereinafter 2006 Guidance], available at https://www2.ed.gov/about/offices/list/ocr/letters/sexhar-2006.html; see also U.S.
Dep’t of Educ. Office for Civil Rights, Dear Colleague Letter: Harassment and Bullying (Oct. 26, 2010) [hereinafter 2010
Guidance], available at https://ww2ed.gov/about/offices/ list/ocr/letters/colleague-201104.pdf; see also U.S. Dep’t of Educ.
Office of Civil Rights, Dear Colleague Letter: Sexual Violence at 4, 6, 9, &16 (Apr. 4, 2011) [hereinafter 2011 Guidance],
available at https://ww2ed.gov/about/offices/list/ocr/letters/colleague-201104.pdf; see also U.S. Dep’t of Educ. Office for Civil
Rights, Questions and Answers on Title IX and Sexual Violence 1-2 (Apr. 29, 2014) [hereinafter 2014 Guidance], available at
https://www2.ed.gov/about/offices/list/ocr/docs/qa-201404-title-ix.pdf ; see also U.S. Dep’t of Educ. Office for Civil Rights,
Questions and Answers on Campus Sexual Misconduct (Sept. 2017) [hereinafter 2017 Guidance], available at
https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf.
27
   U.S. Department of Educ., Office for Civil Rights, Revised Sexual Harassment Guidance: Harassment of Students by School
Employees, Other Students, or Third Parties (2001) [hereinafter 2001 Guidance], available at
https://www2.ed.gov/about/offices/list/ocr/docs/shguide.html.
28
   Id.


                                                                                                                               7
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  510 ofInc.
                                                             SurvJustice 1598
                                                                                                     1015 15th St. NW, Suite 632
                                                                                                     Washington, D.C. 20005
                                                                                                     P: 202.869.0699 | F: 202.860.0699

corrective action” are in violation of Title IX. These standards have appropriately guided OCR’s
enforcement activities, effectuating Title IX’s nondiscrimination mandate by requiring schools to
promptly and effectively respond to instances of sexual harassment, and in turn fulfilling OCR’s
purpose of enforcing students’ civil rights.

         This standard appropriately differs from the higher bar erected by the U.S. Supreme
Court in the very specific and narrow context of a civil Title IX lawsuit seeking monetary
damages against a school due to its response (or lack thereof) upon receiving actual notice of
sexual harassment. To recover monetary damages, a plaintiff must show that the defendant
school was deliberately indifferent to known sexual harassment that was severe and pervasive
and that deprived a student of access to educational opportunities and benefits.29 However, in
establishing that standard, the Court recognized that it was appropriately limited to civil lawsuits
seeking monetary damages and would not apply in the context of administrative enforcement.
The Court specifically noted that this standard did not affect agency action; rather, the
Department was still permitted to administratively enforce rules addressing a broader range of
conduct to fulfill Congress’s direction to effectuate Title IX’s nondiscrimination mandate.30 The
Court drew a distinction between “defin[ing] the scope of behavior that Title IX proscribes” and
identifying the narrower circumstances in which a school’s failure to respond to harassment
supports a civil claim for monetary damages.31 The 2001 Guidance also directly addressed this
precedent, concluding that it was inappropriate for the Department to limit its enforcement
activities by applying the more stringent standard and stating that the Department would
continue to enforce the broader protections provided under Title IX. Indeed, in the current
proposed regulations, the Department itself acknowledges that it is “not required to adopt the
liability standards applied by the Supreme Court in private suits for money damages.”32 As set
out in further detail below, the Supreme Court’s notice requirement, harassment definition, and
deliberate-indifference standard are all designed to account for the unique circumstances
involved when determining monetary liability in a civil case proceeding under Title IX’s private
right of action. These holdings have no place in the vastly different context of administrative
enforcement with its iterative process and focus on voluntary corrective action by schools. By
choosing to import these civil liability standards, the Department confuses its enforcement
mechanisms with court processes that have no place in administrative proceedings, which would
certainly have devastating effects on students who remain without recourse.

         a. The Department’s proposed regulations use inconsistent standards for students
            and employees regarding what constitutes notice, deliberate indifference, and
            sexual harassment.

        Under Title VII, a federal law that addresses workplace harassment, a school is
potentially liable for harassment of an employee if the harassment is “sufficiently severe or
pervasive to alter the conditions of the victim’s employment (emphasis added).33 When an

29
   Gebser v. Lago Vista Indep. School Dist., 524 U.S. 274, 290 (1998) (detailing standard for employee-on-student harassment);
Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 650 (1999) (detailing standard for student-on-student harassment).
30
   Gebser, 524 U.S. at 291-92 (citing 20 U.S.C. § 1682).
31
   Davis, 526 U.S. at 639.
32
   83 Fed. Reg. 61468, 61469.
33
   https://www.eeoc.gov/laws/statutes/titlevii.cfm Did you mean to cite Title VII here as the statute instead of the link to the
website with it? Not sure.


                                                                                                                                   8
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  511 ofInc.
                                                             SurvJustice 1598
                                                                                                       1015 15th St. NW, Suite 632
                                                                                                       Washington, D.C. 20005
                                                                                                       P: 202.869.0699 | F: 202.860.0699

employee is harassed by a coworker or other third party, the school is liable if it: (1) “knew or
should have known of the misconduct,” and (2) failed to take immediate and appropriate
corrective action.34 If a supervisor harasses an employee, the school is automatically liable if
such harassment resulted in a tangible employment action (such as firing or demotion) unless it
can prove that the employee unreasonably failed to take advantage of opportunities offered by
the school to address the harassment. 35 However, under the Department’s proposed regulations,
a school would only be liable for harassment against a student if (1) it is deliberately indifferent
to sexual harassment that is so severe, pervasive, and objectively offensive that it denied the
student access to the school’s program or activity; (2) the harassment occurred within the
school’s program or activity; and (3) a school employee with “the authority to institute corrective
measures” had “actual knowledge” of the harassment. In other words, schools would be held to a
far more lenient standard when addressing the harassment of students under its care—including
minors—than when addressing the harassment of its adult employees.

        Moreover, in contrast to Title VII, which recognizes employer responsibility for
harassment enabled by supervisory authority, and in contrast to the 2001 Guidance, the proposed
regulations fail to recognize any meaningful obligation by schools to address harassment of
students by school employees who are exercising authority over students. The 2001 Guidance
imposed administrative responsibility when an employee “is acting (or . . . reasonably appears to
be acting) in the context of carrying out these responsibilities over students” and engages in
sexual harassment. 36 By jettisoning this standard, the Department would free schools from
accountability in many instances, even when their employees use the authority they exercise as
school employees to harass students. For example, under the proposed regulations, schools may
not have to hold serial abusers such as Larry Nassar (who assaulted hundreds of students in his
role as a school doctor at Michigan State University) responsible if survivors are too
uncomfortable or afraid to report to the school official who meets this narrow definition.

        This drastic difference between Title VII and the proposed Title IX regulations would
mean that, in many instances, schools are actually prohibited from taking the same steps to
protect students that they are required to take to protect employees in the workplace, as set out
further below. Even in instances in which schools may not be prohibited from taking action, the
proposed regulations would still apply a more demanding standard to students in schools (many
of whom are children) than for adults in the workplace when they seek assistance regarding
sexual harassment and violence.




34
   Meritor Savings Bank v. Vinson, 477 US 57, 476-477 (1986) (internal quotations and brackets omitted); Equal Employment
Opportunity Commission, Enforcement Guidance: Vicarious Employer Liability for Unlawful Harassment by Supervisors (June
18, 1999) [hereinafter EEOC Guidance], available at https://www.eeoc.gov/policy/docs/harassment.html ((an employer is
automatically liable for harassment by “a supervisor with immediate (or successively higher) authority over the employee”).
35
   Meritor, 477 U.S. at 477 (citing Burlington Industries, Inc. v. Ellerth, 118 S. Ct. 2257, 2270 (1998); Faragher v. City of Boca
Raton, 118 S. Ct. 2275, 2293 (1998)).
36
   2001 Guidance, supra note 25. (“[I]f an employee who is acting (or who reasonably appears to be acting) in the context of
carrying out these responsibilities over students engages in sexual harassment – generally this means harassment that is carried
out during an employee’s performance of his or her responsibilities in relation to students, including teaching, counseling,
supervising, advising, and transporting students – and the harassment denies or limits a student’s ability to participate in or
benefit from a school program on the basis of sex, the recipient is responsible for the discriminatory conduct.”).


                                                                                                                                     9
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  512 ofInc.
                                                             SurvJustice 1598
                                                                                                      1015 15th St. NW, Suite 632
                                                                                                      Washington, D.C. 20005
                                                                                                      P: 202.869.0699 | F: 202.860.0699

          b. The Department’s proposed notice requirement undermines Title IX’s
             discrimination protections by making it harder for individuals to report sexual
             harassment and violence.

        Under the proposed regulations, schools would be responsible for addressing sexual
harassment only when one of a small subset of school employees actually knew about the
harassment. Specifically, schools would not be required to address sexual harassment unless
there was “actual knowledge” of the harassment by (i) a Title IX coordinator, (ii) a K-12 teacher
(but only for student-on-student harassment, not employee-on-student harassment); or (iii) an
official who has “the authority to institute corrective measures.”37 This is a drastic change: The
Department has long required schools to address student-on-student sexual harassment if almost
any school employee38 either knew about it or should reasonably have known about it.39 This
well-established standard, which encompasses more employees, takes into account the reality
that many students disclose incidents of sexual harassment to employees who do not have the
authority to institute corrective measures but can speak to a higher-up official who does.
Students seeking help first turn to adults whom they trust and feel comfortable around, which is
typically not a higher-up official with whom they have never interacted; instead, it would be
someone such as a teacher, a resident advisor, an athletic coach, or someone else with whom
they interact on a regular basis. Moreover, most students do not know which employees have the
authority to address the harassment and would not even know whom to seek out. The
longstanding “should have known” standard ensured that employees would be held accountable
for purposely turning their backs on students who seek to report sexual harassment, as several
employees did at Michigan State University when they failed to take any action after students
disclosed Larry Nassar’s abuse to them

        The 2001 Guidance also properly requires schools to address all employee-on-student
sexual harassment “whether or not the [school] has ‘notice’ of the harassment.”40 This
requirement was an explicit acknowledgment of the particular harm suffered by students when
adult employees prey upon them and the pressure that adult employees can exert over students to
ensure their silence. This heightened responsibility for instances of harassment by their own
employees also served to recognize that schools have control over their own employees.

        By contrast, under the proposed regulations, if a K-12 student were to report to a trusted
non-teacher school employee—such as a guidance counselor or teacher’s aide—that she or he
had been sexually assaulted, the school would have no obligation to respond and assist.41 If a K-
12 student reported to a teacher that she or he had been sexually assaulted by a school employee,
the school would have no obligation to respond and assist.42 Perversely, then, the proposed
regulations provide a more limited duty for K-12 schools to respond to a student’s report of

37
   Proposed rule § 106.30.
38
   This duty applies to “any employee who has the authority to take action to redress the harassment, who has the duty to report
to appropriate school officials sexual harassment or any other misconduct by students or employees, or an individual who a
student could reasonably believe has this authority or responsibility.” 2001 Guidance, supra note 27 at 13.
39
   Id. at 14.
40
   Id. at 10.
41
   See proposed rule § 106.30 (83 Fed. Reg. 61496) (for K-12, limiting notice to “a teacher in the elementary and secondary
context with regard to student-on-student harassment).
42
   See id.


                                                                                                                               10
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  513 ofInc.
                                                             SurvJustice 1598
                                                                                                   1015 15th St. NW, Suite 632
                                                                                                   Washington, D.C. 20005
                                                                                                   P: 202.869.0699 | F: 202.860.0699

sexual harassment when the perpetrator is a school employee than when the perpetrator is a
student. Similarly, if a college student told their professor or RA that a fellow student, a faculty
member, or a school employee had raped them, the school would have no obligation to respond
and assist. As detailed above, a multitude of factors combine to make it notoriously difficult for
survivors to report sexual violence. Sections 106.44(a) and 106.30 would further discourage
reporting. Further, even if a student were to find the courage to report to a trusted school
employee, the school would frequently have no obligation to respond and assist. If the proposed
regulations had been in effect a few years ago, colleges such as Michigan State and Penn State
would not have been required to stop Larry Nassar and Jerry Sandusky, enabling them to abuse
even more students—just because the students who bravely came forward reported the sexual
abuse to athletic trainers and coaches, who lack the “authority to institute corrective measures.”
These proposed provisions would absolve some of the worst Title IX offenders of responsibility.
There should be no “wrong” employee to approach to report sexual violence, and students should
not have to go from person to person just to get their school to intervene. All school employees
should be committed to ensuring student safety. In fact, school officials themselves object to this
new limitation, with the AASA stating that it is “opposed to any scenario in which the district
could somehow disregard the information a child presents to those without the authority to
institute corrective action simply because of their technical status within the regulation. It also
underestimates the care we entrust all our employees to put towards students’ safety.”43

The following real-life examples demonstrate how these proposed regulations could harm
students if implemented:

     1. In April 2017, a high school student in Alachua, Florida was assaulted by another student
        off-campus, which she reported to the high school guidance counselor (a non-teacher
        school employee) the next day. The student’s mother sued the school for failing to
        investigate the case and hold the perpetrator for his actions through disciplinary action.
        The perpetrator had allegedly assaulted two other students and school staff members
        allegedly knew about both incidents at the time of the survivor’s report. If the proposed
        regulations are implemented, survivors such as the student in this case will have no
        method to hold K-12 schools accountable for failing to protect them and for effectively
        forcing them to continue attending classes with perpetrators of assault.44

     2. In September 2018, a non-verbal high school student with autism was assaulted and
        sexually abused by a teacher’s aide in Rutherford, Tennessee. A custodian witnessed the
        abuse firsthand and reported the assault to the school principal. The student’s parents
        are suing the school for failing to protect the student, failing to hold the aide accountable,
        and for failing to conduct thorough background checks. The school would have not been
        liable under the proposed regulations had the custodian not reported what they had seen.45
        This example also demonstrates how the proposed regulations make students with

43
   AASA letter at 2.
44
   CBS4 Gainesville, “Mother of Santa Fe High student says police, school officials didn’t report sexual assault,” CBS4 News
Gainesville, Aug. 31, 2018, https://mycbs4.com/news/local/mother-of-santa-fe-high-student-says-police-school-officials-didnt-
report-sexual-assault.
45
   Brinley Hineman, “Family of special needs student sues Rutherford County school board over sexual assault,” Murfreesboro
Daily News Journal, Jan. 23, 2019, https://www.dnj.com/story/news/2019/01/23/rutherford-county-schools-lawsuit-autism-
sexual-abuse/2643521002/.


                                                                                                                            11
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  514 ofInc.
                                                             SurvJustice 1598
                                                                                                  1015 15th St. NW, Suite 632
                                                                                                  Washington, D.C. 20005
                                                                                                  P: 202.869.0699 | F: 202.860.0699

         disabilities particularly vulnerable; not only are students with disabilities more vulnerable
         to sexual abuse than their peers, they are also less likely to have access to the “correct”
         responsible employees (as defined through the proposed regulations) and are less likely to
         report experiences of abuse.46

     3. In 2017, a first-year student at the University of North Texas told her resident assistant
        that she had been raped by three members of the basketball team. Two of the alleged
        perpetrators later called the student and suggested she join their “escort service,” a call to
        which the RA listened as well. The University of North Texas allegedly pressured the
        student not to report to local police, preferring to investigate the allegations through
        University processes. The student alleges that UNT officials refused to investigate any
        broader situation within the basketball team, though the perpetrators were not allowed on
        campus during the investigation and were eventually removed from the basketball team.
        None of the perpetrators faced charges of sexual assault in court. Under the proposed
        regulations, the school could not have been liable for reports made to an RA, even if the
        RA themselves had witnessed or heard direct evidence of the complainant’s allegations
        (as in this example).

     4. Seo-Young Chu alleges that she was raped and repeatedly sexually harassed by her
        Stanford professor and dissertation advisor, Jay Fiegelman, while she attended Stanford
        in the 1990s. Chu reported the misconduct to another professor, Herbert
        Lindenberger, who reported to the Chair of the English Department, while another
        graduate student reported to the Dean’s Office. Chu alleges other professors enabled and
        protected Fiegelman’s behavior. Stanford suspended the professor for two years, but he
        eventually resumed teaching. Under the proposed regulations, Stanford would not have
        been responsible for investigating Fiegelman, despite the fact that multiple professors
        knew of and attempted to report the assault.47

         c. The new proposed definition of harassment improperly prevents schools from
            providing students with a safe learning environment.

        The proposed regulations define sexual harassment as “unwelcome conduct on the basis
of sex that is so severe, pervasive, and objectively offensive that it effectively denies a person
equal access to the [school’s] education program or activity”48 and mandate dismissal of
complaints that do not meet this burdensome standard. Under this definition, even if a student
reports sexual harassment to the “right person,” the school would still be required to ignore the
student’s complaint if the harassment has not yet advanced to a certain level of severity. A
school would have to dismiss such a complaint even if it involved harassment of a minor student
by a teacher or other school employee, despite having an interest in investigating and terminating
that employee to prevent further abuse. In this way, the Department’s proposed definition fails to

46
   David Cantor, Bonnie Fisher, et al., “Report on the AAU Climate Survey on Sexual Assault and Sexual Misconduct,”
American Association of Universities, Oct. 20, 2017, https://www.aau.edu/sites/default/files/AAU-Files/Key-Issues/Campus-
Safety/AAU-Campus-Climate-Survey-FINAL-10-20-17.pdf.
47
   Vanessa Rancaño, “Former Grad Students: Our Professors Raped Us,” KQED, Dec. 7, 2017,
https://www.kqed.org/news/11633019/years-later-women-find-their-voice-to-speak-out-against-sexual-misconduct-by-
professors.
48
   Proposed rule § 106.30.


                                                                                                                            12
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  515 ofInc.
                                                             SurvJustice 1598
                                                                                                     1015 15th St. NW, Suite 632
                                                                                                     Washington, D.C. 20005
                                                                                                     P: 202.869.0699 | F: 202.860.0699

align with Title IX’s purpose and precedent. It also discourages reporting and excludes many
forms of sexual harassment that still interfere with access to educational opportunities.

         Moreover, the Department fails to provide a persuasive justification for changing the
definition of sexual harassment from the 2001 Guidance, which defines sexual harassment as
“unwelcome conduct of a sexual nature.”49 This broader definition rightly requires schools to
respond to harassment before it escalates to a point that students suffer even further or more
severe harm. Instead of intervening early on, schools would have to wait until harassment
escalates even further, thereby severely jeopardizing students’ safety and even putting their lives
at risk. For example, a student who reports verbal sexual harassment could be turned away
without any institutional intervention, at which point the abuse could quickly escalate to sexual
assault. Students would be forced to endure repeated and escalating levels of abuse, whether
from a peer or a school employee, before their schools would be required to investigate and
intervene. This poses a risk that more students will be raped or even killed by perpetrators who
are not stopped earlier on but instead feel empowered to escalate their abuse as a result of the
lack of school intervention. Furthermore, if a school turns away a student who reports sexual
harassment, that student is extremely unlikely to then report a second time when the harassment
escalates.

        The Department repeatedly attempts to justify its proposed definition by citing “academic
freedom and free speech.”50 However, harassment is not protected speech if it creates a “hostile
environment,”51 i.e., if the harassment limits a student’s ability to participate in or benefit from a
school program or activity.52 Furthermore, schools have the authority to regulate harassing
speech: the U.S. Supreme Court held in Tinker v. Des Moines that school officials can regulate
student speech if they reasonably forecast “substantial disruption of or material interference with
school activities” or if the speech involves “invasion of the rights of others.”53 There is thus no
conflict between the First Amendment and Title IX’s regulation of sexually harassing speech.

The following examples demonstrate how the proposed definition of sexual harassment could
harm students if implemented:

     1. If the proposed regulations were implemented, schools may be able to dismiss cases in
        which sexual harassment takes place online as “insufficiently severe.” The proposed
        definition disregards the considerable psychological trauma inflicted through online
        harassment and could absolve schools from responsibility for not stepping in earlier,
        especially if online harassment transitions into physical harassment and/or violence.
        Courts have held that online harassment constitutes sufficient basis for schools to act
        against harassers, as in Feminists Majority Foundation v. University of Mary Washington,
49
   2001 Guidance, supra note 25.
50
   83 Fed. Reg. 61464, 61484. See also § 106.6(d)(1), which states that nothing in Title IX requires a school to “[r]estrict any
rights that would otherwise be protected from government action by the First Amendment of the U.S. Constitution.”
51
   See Joanna L. Grossman & Deborah L. Brake, A Sharp Backward Turn: Department of Education Proposes to Protect
Schools, Not Students, in Cases of Sexual Violence, VERDICT (Nov. 29, 2018) [hereinafter A Sharp Backward Turn], available at
https://verdict.justia.com/2018/11/29/a-sharp-backward-turn-department-of-education-proposes-to-protect-schools-not-students-
in-cases-of-sexual-violence. (“There is no legitimate First Amendment or academic freedom protection afforded to unwelcome
sexual conduct that creates a hostile educational environment.”).
52
   2001 Guidance, supra note 25.
53
   393 U.S. 503, 513-514 (1969).


                                                                                                                             13
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  516 ofInc.
                                                             SurvJustice 1598
                                                                                                1015 15th St. NW, Suite 632
                                                                                                Washington, D.C. 20005
                                                                                                P: 202.869.0699 | F: 202.860.0699

         in which the majority opinion stated that “the offenders could have been disciplined or
         prosecuted without infringing on the First Amendment.” 54However, these new rules
         create a grey area in which online harassment could be subject to discipline at
         significantly lower rates. This would discourage survivors from reporting additional
         instances of harassment or assault if their initial report was dismissed as “insufficiently
         severe,” exposing survivors to repeated and increasingly intense abuse.

     2. The proposed definition of harassment also allows schools to ignore cases which they
        have determined are not so “severe, pervasive, and objectively offensive” as to
        “effectively [deny the student] equal access to the recipient’s education program or
        activity.” In 2014, a student referred to by the pseudonym “Deena” began to receive
        significantly lower grades after she was assaulted, including a “D” and an “F.” Her GPA
        dropped to a 2.0 and her concerns were dismissed by her academic dean, who allegedly
        told her that “Lots of students graduate with a 2.0.” 55While Deena’s academic prospects
        were significantly impaired by her assault (and could have eventually driven her to drop
        out), under the proposed definition of harassment, cases like hers would not be
        considered grounds to hold schools liable for protecting survivors’ access to education.

Stalking, Intimate Partner Violence, and Dating Violence under the Proposed Regulations

         The Department’s proposed definition of sexual harassment is particularly problematic
when considered in the context of stalking allegations. It is unclear from the proposed
regulations whether stalking complaints would have to meet the stringent “so severe, pervasive,
and objectively offensive” standard to avoid being dismissed. The current standard that schools
rely upon from the 2001 guidance defines sexual harassment as unwelcome conduct of a sexual
nature. This definition appropriately charges schools with responding to harassment before it
escalates to the point that a student suffers severe harm. Stalking presents a particularly unique
risk to the health and safety of college students because there is a significant connection between
stalking and intimate partner homicide.56

        Stalking is very common on college campuses and within the college population. Persons
aged 18 to 24 (which is the average age of most college students) experience the highest rates of
stalking victimization.57 Research also shows that there are even higher rates of stalking
victimization among college-aged women than among the general population. The National
College Women Sexual Victimization Study found that over 13 percent of college women had



54
   Lauren Camera, Court rules schools must investigate threats – anonymous, online, or otherwise, U.S. NEWS AND WORLD
REPORT (Dec. 20, 2018), https://www.usnews.com/news/education-news/articles/2018-12-20/court-rules-schools-must-
investigate-threats-anonymous-online-or-otherwise.
55
   Cari Simon, On top of everything else, sexual assault hurts the survivors’ grades, WASHINGTON POST (Aug. 6, 2014),
https://www.washingtonpost.com/posteverything/wp/2014/08/06/after-a-sexual-assault-survivors-gpas-plummet-this-is-a-bigger-
problem-than-you-think/?utm_term=.f6fd59aa8475.
56
   Judith McFarlane et al., “Stalking and Intimate Partner Femicide,” Homicide Studies 3, no. 4 (1999).
57
   Katrina Baum, Shannan Catalano, Michael Rand, and Kristina Rose, “Stalking Victimization in the United States”
(Washington, DC: U.S. Department of Justice, Bureau of Justice Statistics, 2009).


                                                                                                                        14
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  517 ofInc.
                                                             SurvJustice 1598
                                                                                                1015 15th St. NW, Suite 632
                                                                                                Washington, D.C. 20005
                                                                                                P: 202.869.0699 | F: 202.860.0699

experienced stalking in the academic year prior to the study.58 It is important to note that stalking
often occurs in the context of both dating violence and sexual violence. In one study, researchers
found that 43 percent of victims were stalked by a current or former boyfriend, and in 10 percent
of incidents, the victim reported that the stalker committed or attempted forced sexual contact.59
Other research about sexual assault on college campuses found that the perpetrators of these
assaults were premeditating, repeat offenders who employed classic stalking strategies (such as
surveillance and information-gathering) to select and ensure the vulnerability of their victims.60

        In any new regulations, the Department should adopt the standard that harassing conduct
creates a hostile environment “if the conduct is sufficiently serious that it interferes with or limits
a student’s ability to participate in or benefit from the school’s program.” This definition, which
comes from the Department’s 2001 “Dear Colleague Letter,”61 appropriately recognizes that
schools should never permit violence and harassment to interfere with a student’s education. Yet
the proposed regulations improperly depart from earlier Department guidance by stating that
schools do not have to investigate complaints involving “unwelcome conduct of a sexual nature”
that “limit[s]” but does not “deny” a students’ ability to learn. However, the Department has
erred in adopting this for its proposed regulations because, as stated above, the U.S. Supreme
Court limited this narrow definition of sexual harassment solely to “private suit[s] for money
damages” brought by students against schools.62 At the campus level, schools should investigate
all allegations of sexual harassment and it is crucial that the definition of sexual harassment
encompass stalking in order to ensure student safety.

        SurvJustice therefore proposes that the Department incorporate the definition of sexual
harassment contained within the 2001 Guidance in any forthcoming regulations instead of the
improper language currently contained in the proposed regulations. In the alternative, we propose
that the Department revise prong (3) to read “Sexual assault, Dating violence, Domestic
violence, and stalking where based on sex, as defined in 34 CFR 668.46(a).” This would
sufficiently protect victims of stalking, intimate partner violence, and dating violence by
including those types of misconduct within the definition.

The definitions from 34 CFR 668.46(a) are as follows:

Stalking63
(i) Engaging in a course of conduct directed at a specific person that would cause a reasonable
person to -
(A) Fear for the person’s safety or the safety of others; or
(B) Suffer substantial emotional distress.
(ii) For the purposes of this definition -


58
   Bonnie S. Fisher, Francis T. Cullen, and Michael G. Turner, “Sexual Victimization of College Women” (Washington, DC:
U.S. Department of Justice, National Institute of Justice, 2000).
59
   Id.
60
   David Lisak and Paul Miller, “Repeat Rape and Multiple Offending Among Undetected Rapists,” Violence and Victims vol.
17, no.1 (February 2002).
61
   https://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf
62
   See Davis v. Monroe County Board of Education, 526 US 629 (1999).
63
   34 CFR 668.46(a)


                                                                                                                           15
EXHIBIT 28
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  518 ofInc.
                                                              SurvJustice 1598
                                                                                                        1015 15th St. NW, Suite 632
                                                                                                        Washington, D.C. 20005
                                                                                                        P: 202.869.0699 | F: 202.860.0699

(A) Course of conduct means two or more acts, including, but not limited to, acts in which the
stalker directly, indirectly, or through third parties, by any action, method, device, or means,
follows, monitors, observes, surveils, threatens, or communicates to or about a person, or
interferes with a person’s property.
(B) Reasonable person means a reasonable person under similar circumstances64 and with
similar identities to the victim. 65
(C) Substantial emotional distress means significant mental suffering or anguish that may, but
does not necessarily, require medical or other professional treatment or counseling.

Dating Violence66
Violence committed by a person who is or has been in a social relationship of a romantic or
intimate nature with the victim.
(i) The existence of such a relationship shall be determined based on the reporting party’s
statement and with consideration of the length of the relationship, the type of relationship, and
the frequency of interaction between the persons involved in the relationship.
(ii) For the purposes of this definition -
(A) Dating violence includes, but is not limited to, sexual or physical abuse or the threat of such
abuse.
(B) Dating violence does not include acts covered under the definition of domestic violence.

Domestic Violence67
(i) A felony or misdemeanor crime of violence committed -
(A) By a current or former spouse or intimate partner of the victim;
(B) By a person with whom the victim shares a child in common;
(C) By a person who is cohabitating with, or has cohabitated with, the victim as a spouse or
intimate partner;
(D) By a person similarly situated to a spouse of the victim under the domestic or family
violence laws of the jurisdiction in which the crime of violence occurred, or
(E) By any other person against an adult or youth victim who is protected from that person’s acts
under the domestic or family violence laws of the jurisdiction in which the crime of violence
occurred.


64
   New York case law highlights the importance of why past experiences of the complainant are relevant to the allegations of
defendant’s intention to place the complainant in reasonable fear of physical injury. People v. Payton, 161 Misc. 2d 170, 175, 612
N.Y.S.2d 815, 818 (Crim. Ct. 1994). See also People v. Goetz 68 N.Y.2d 96 at 114, 506 N.Y.S.2d 18, 497 N.E.2d 41. In order to
constitute a ‘true threat’ which will support a conviction for aggravated harassment, it must be shown that under the
circumstances, an ordinary, reasonable recipient familiar with the context of the communication would interpret it as a true threat
of injury, whether or not the defendant subjectively intended the communication to convey a true threat. Put this in the context of
something that seems benign- the classic example of sending flowers to the victim. Most reasonable people would view this as a
thoughtful or kind gesture. But what if the abuser told the victim that he would send her flowers on the day he was going to kill
her?
65
   In its first decision interpreting the statute, the Court of Appeals emphasized that the statutory requirement of intent was
appropriately limited to an intent to engage in a course of conduct targeted at a specific person and did not include an additional
intent to cause a specific result, such as fear. The statute thus focuses on what the offenders do, not what they mean by it or what
they intend as their ultimate goal. In this manner, the law could properly reach those “delusional stalkers who believe either that
their victims are in love with them or that they can win their victims’ love by pursuing them.”. If the Legislature had required that
the stalker intend to frighten or harm the victim, the statute would be debilitated and a great many victims endangered. People v.
Stuart, 100 N.Y.2d 412, 427, 765 N.Y.S.2d 1, 797 N.E.2d 28 (2003).
66
   Id.
67
   Id.


                                                                                                                                 16
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  519 ofInc.
                                                             SurvJustice 1598
                                                                                                   1015 15th St. NW, Suite 632
                                                                                                   Washington, D.C. 20005
                                                                                                   P: 202.869.0699 | F: 202.860.0699

        If the proposed Title IX regulations do not include stalking within the definition of sexual
harassment, student safety will be greatly at risk.68 In addition, Title IX regulations will not
satisfy the civil rights law’s stated purpose of promoting and protecting civil rights in education.
The exclusion of stalking would exclude dangerous behaviors—many of which we have seen
committed against our clients—from Title IX’s coverage. Some examples of these types of
behaviors include: (1) following a student to their classes, workplace, or home; (2) repeatedly
contacting a student despite frequent requests to cease communication; (3) threats of self-harm if
a student does not stay in a relationship with a perpetrator or otherwise comply with their
requests; (4) isolation from friends and family; and (5) endangerment of safety through behavior
such as reckless driving, to name just a few. Although this conduct would likely be covered
under the Clery Act (and thereby entitle victims to pursue the school disciplinary process and
trigger other victim rights), simultaneous exclusion from Title IX would cause unnecessary
confusion for students and staff.

         d. Proposed rules §§ 106.30 and 106.45(b)(3) would require schools to ignore sexual
            harassment that occurs outside of a school activity or program, even when it
            results in the creation of a hostile environment on campus.

        The proposed regulations would require schools to ignore all complaints involving off-
campus or online sexual harassment (including sexual violence) that occur outside of a school-
sponsored program—even if, for example, the student is forced to see the perpetrator on campus
every day and therefore creates a hostile environment on campus. To understand why it is crucial
to maintain Title IX protections for off-campus activities, one need only look at the
Department’s own recent decision to cut off partial funding to the Chicago Public Schools for
failing to address two reports of off-campus sexual assault, which the Department described as
“serious and pervasive violations under Title IX.”69 In one case, a tenth grade student was forced
to perform oral sex in an abandoned building by a group of 13 boys, 8 of whom she recognized
from school. In the other case, another tenth-grade student was given alcohol and sexually
abused by a teacher in his car. If the proposed regulations are codified, school districts would be
required to dismiss similarly egregious complaints simply because of the location.

        This proposal directly conflicts with Title IX’s statutory language, which does not depend
on where the underlying conduct occurred but instead prohibits discrimination that “exclude[s a
person] from participation in . . . denie[s a person] the benefits of, or . . . subject[s a person] to
discrimination under any education program or activity[.]”70 For almost two decades, the
Department’s guidance documents have held schools responsible for addressing sexual
harassment if it is “sufficiently serious to deny or limit a student’s ability to participate in or
benefit from the education program,”71 regardless of where it occurs.72
68
   See, e.g., Model Campus Stalking Policy, https://www.futureswithoutviolence.org/model-campus-stalking-policy/ (last visited
Jan. 30, 2019).
69
   See David Jackson et al., Federal officials withhold grant money from Chicago Public Schools, citing failure to protect
students from sexual abuse, CHICAGO TRIBUNE (Sept. 28, 2018), https://www.chicagotribune.com/news/local/breaking/ct-met-
cps-civil-rights-20180925-story.html.
70
   20 U.S.C. § 1681(a).
71
   2001 Guidance, supra note 27.
72
   2017 Guidance, supra note 26 at 1 n.3 ( (“Schools are responsible for redressing a hostile environment that occurs on campus
even if it relates to off-campus activities.”); 2014 Guidance, supra note 26 (“a school must process all complaints of sexual
violence, regardless of where the conduct occurred”); 2011 Guidance, supra note 26 (“Schools may have an obligation to respond


                                                                                                                           17
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  520 ofInc.
                                                             SurvJustice 1598
                                                                                                       1015 15th St. NW, Suite 632
                                                                                                       Washington, D.C. 20005
                                                                                                       P: 202.869.0699 | F: 202.860.0699


        The Department’s proposed regulations ignore the reality that sexual harassment often
occurs off campus and outside of a school program or activity, yet such incidents are no less
traumatic than on-campus harassment as the effects transfer back to the campus.73 For example,
there is still a severely negative impact on a student’s education if s/he is forced to see the
harasser regularly at school. Furthermore, a great deal of school life occurs off-campus—and in
turn, a great deal of sexual harassment. Notably, almost 9 in 10 college students live off
campus74 and much of student life takes place outside of school-sponsored activities. If a
professor invites a student to his house under the guise of professional mentorship and then rapes
the student, the college would be required to ignore the student’s complaint—even if he has to
continue taking the professor’s class. If a student rapes another student at an off-campus party,
the college would not need to investigate—even if she sees the rapist every day in class, the
dining hall, or residential hallways. Furthermore, if schools interpret the proposed regulations to
prevent them from addressing harassment that occurs off-campus at fraternity and sorority
houses, 75 it would be particularly problematic as students of all genders are more likely to be
sexually assaulted if they belong to a fraternity or sorority.76 The reality is that this proposal
would make it so that perpetrators receive a free pass as long as they commit abuse in the right
location. Repeat offenders will be able to systematically target victims, knowing they can get
away with it. The majority of students who seek legal assistance from SurvJustice have
experienced sexual violence at an off-campus location, such as a party at someone’s house. It is
rare for sexual violence to occur on campus in a dorm room. Pursuant to the proposed
regulations, then, the vast majority of survivors would be left without any recourse.

       The proposed regulations would also pose unique risks to students at community colleges
and vocational schools. Students at these institutions do not live on campus, meaning that any
harassment committed against them by faculty or other students is especially likely to occur off
campus. The proposed regulations would leave these students completely unprotected.

          e. The Department’s proposed incorporation of the civil deliberate indifference
             standard would allow schools to take virtually no action in response to
             complaints of sexual harassment.

to student-on-student sexual harassment that initially occurred off school grounds, outside a school’s education program or
activity.”); 2010 Guidance, supra note 26 at 2 (finding Title IX violation where “conduct is sufficiently severe, pervasive, or
persistent so as to interfere with or limit a student’s ability to participate in or benefit from the services, activities, or
opportunities offered by a school,” regardless of the location of the harassment).
73
   The Department itself admitted in the previous leaked draft of the NPRM that 41% of college sexual assaults occur off campus.
See Letter from Anne C. Agnew to Paula Stannard et al., HHS Review: Department of Education Regulation – Noon September
10, U.S. DEP’T OF HEALTH & HUMAN SERVICES 79 n.21 (Sept. 5, 2018) [hereinafter Draft NPRM], available at
https://atixa.org/wordpress/wp-content/uploads/2018/09/Draft-OCR-regulations-September-2018.pdf.
74
   Sharpe, How Much Does Living Off-Campus Cost?, supra note 15.
75
   Although the preamble mentions one case where a Kansas State college fraternity was considered an “education program or
activity” for the purposes of Title IX, the Department emphasizes that there are many “factors” and that the determination would
be specific to each incident. For example, it would depend on whether the school “owned the premises; exercised oversight,
supervision, or discipline; or funded, sponsored, promoted, or endorsed the event or circumstance” (83 Fed. Reg. 61468). This
multi-factor test is not only unnecessarily unclear and confusing but also is not included in the proposed regulatory language,
making it difficult for students and schools to understand their rights and obligations under Title IX. Schools might certainly
conclude that § 106.30 and § 106.45(b)(3) mandates dismissal of complaints from all students who are sexually assaulted at
unrecognized fraternities, sororities, and other unrecognized social clubs; at unaffiliated local bars and clubs; in non-residential
housing; and through online channels in many instances.
76
   Freyd, supra note 17.


                                                                                                                                18
EXHIBIT 28
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  521 ofInc.
                                                               SurvJustice 1598
                                                                                                    1015 15th St. NW, Suite 632
                                                                                                    Washington, D.C. 20005
                                                                                                    P: 202.869.0699 | F: 202.860.0699


        The deliberate indifference standard adopted by the Department in the proposed
regulations is a much lower standard than what is required of schools under current guidance,
which requires schools to act “reasonably” and “take immediate and effective corrective action”
to resolve harassment complaints.77 This change would mean that schools merely have to avoid
acting in a manner that is clearly unreasonable. This is the civil standard that applies in civil
lawsuits brought against institutions to obtain monetary damages, and therefore, the Department
is again seeking to apply a standard that remains inappropriately burdensome for evaluating
campus complaints. The practical effects of this proposed rule would shield schools from any
administrative accountability under Title IX, even they mishandle complaints, fail to provide
effective support for survivors, wrongly determine against the weight of the evidence that an
accused harasser was not responsible for sexual assault, or commit other violations that may not
rise quite to the level of deliberate indifference.

Examples of how the proposed “deliberate indifference” standard would harm survivors include,
but are not limited to:

       1. In Tuscaloosa, AL, a student killed herself after the University of Alabama allegedly
          failed to appropriately handle her sexual assault case. The student’s parents sued the
          school, alleging that the University failed to support their daughter by connecting her to
          resources or helping her stay in school after the assault. Under the “deliberate
          indifference” standard in the proposed regulations, the University would not have been
          liable under Title IX for failing to actively support this student because they could claim
          their actions in the situation were “not clearly unreasonable,” and that they could not
          have known that their lack of support would drive her to commit suicide.78

       2. Under the proposed “deliberate indifference” standard, UC Berkeley would have been
          allowed to ignore allegedly mishandled sexual misconduct cases. A February 2018 report
          by the Office of Civil Rights found that UC Berkeley received 401 oral and written
          complaints of sexual harassment or violence, the majority of which were settled through
          informal processes, and that investigations of sexual assault could take up to three years,
          an unreasonable period of time given that most undergraduate programs last four years.
          Under the proposed regulations, UC Berkeley would have only needed to claim each
          individual response was “not clearly unreasonable” given the circumstances, despite a
          clear pattern of indifference towards survivors of assault.79

III.      The proposed regulations impermissibly limit the “supportive measures” available
          to those who report sexual harassment, § 106.30.

   Under the proposed regulations, even if a student suffered harassment that occurred on
campus and it was “severe, pervasive, and objectively offensive,” the school would still be able

77
   2001 Guidance, supra note 27.
78
   CBS/AP, “Parents of alleged rape victim sue University of Alabama over her suicide,” CBS News, 4 July 2017.
https://www.cbsnews.com/news/megan-rondini-suicide-parents-sue-university-of-alabama-alleged-rape/
79
   Anjali Shrivastava, “UC Berkeley mishandled 8 Title IX cases, federal investigators say,” The Daily Californian, 1 March
2018. http://www.dailycal.org/2018/03/01/uc-berkeley-mishandled-eight-title-ix-cases-federal-investigators-say/


                                                                                                                              19
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  522 ofInc.
                                                             SurvJustice 1598
                                                                                                    1015 15th St. NW, Suite 632
                                                                                                    Washington, D.C. 20005
                                                                                                    P: 202.869.0699 | F: 202.860.0699

to deny the “supportive measures” that student needed to continue pursuing an education. In
particular, the proposed regulations allow schools to deny a student’s request for effective
“supportive measures” on the grounds that the requested measures are “disciplinary,” “punitive,”
or that they “unreasonably burden[] the other party.” For example, a school might feel
constrained from transferring a reported harasser to another class or dorm because it would place
an “unreasonabl[e] burden,” thereby forcing the survivor to change all of her own class and
housing assignments in order to avoid seeing the harasser. Groups such as the Association for
Student Conduct Administration (ASCA) agrees that “[e]ffective interim measures, including …
actions restricting the accused, should be offered and used while cases are being resolved, as
well as without a formal complaint.”80 In addition, schools may interpret this propose regulation
to prohibit issuing a unilateral no-contact order against an assailant and instead require a survivor
to agree to a mutual no-contact order, which imposes burdens on the survivor solely for reporting
sexual harassment and arguably constitutes retaliation by the school.81 This is a departure from
longstanding practice under the 2001 Guidance, which instructed schools to “direct[] the
harasser to have no further contact with the harassed student” but not vice-versa.82 Our concern
is not that survivors should be able to contact perpetrators; in fact, our significant experience in
this work has shown us that no survivor has any interest in contacting the person who harassed
them and against whom they sought a no-contact order. The problem lies in that mutual no-
contact orders unfairly limit survivors from freely moving about campus simply because they
filed a report. Even more alarmingly, mutual no-contact orders serve as a mechanism for accused
students to file retaliatory complaints against survivors by falsely alleging violations of the
mutual no-contact order. SurvJustice has seen firsthand that accused students repeatedly use this
tactic (such as by claiming that a survivor-complainant was in the dining hall at the wrong time,
for example, or walked by them in a campus building hallway) in order to retaliate. The survivor
is then forced to endure an investigation into the falsely alleged violation, which takes a severe
toll.

     Prior to the 2017 rescission of Title IX guidance, SurvJustice often advocated for schools to
provide accommodations to our clients, including during the pendency of an investigation, so
that they could continue to safely pursue their education. SurvJustice often requested unilateral
no-contact orders on our clients’ behalf but opposed mutual no-contact orders because of our
aforementioned view that they are retaliatory. SurvJustice has observed schools issuing mutual
no contact orders on a regular basis and that these mutual no-contact orders are forms of
retaliation when there is no basis to place the order against our clients other than the fact that
they made a Title IX complaint. In such instances, schools limit victims’ access to educational
opportunities and benefits as a direct result of the victims’ assertion of their federal rights and
utilization of the Title IX grievance process.




80
   Association for Student Conduct Administration, ASCA 2014 White Paper: Student Conduct Administration & Title IX: Gold
Standard Practices for Resolution of Allegations of Sexual Misconduct on College Campuses 2 (2014) [hereinafter ASCA 2014
White Paper], https://www.theasca.org/Files/Publications/ASCA%202014%20White%20Paper.pdf.
81
   See, e.g., Joan Zorza, What Is Wrong with Mutual Orders of Protection? 4(5) DOMESTIC VIOLENCE REP. 67 (1999). Experts
have recognized for decades that mutual no-contact orders are harmful to victims, because abusers often manipulate their victims
into violating the mutual order.
82
   2001 Guidance, supra note 25, at 16.


                                                                                                                             20
EXHIBIT 28
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  523 ofInc.
                                                              SurvJustice 1598
                                                                                                       1015 15th St. NW, Suite 632
                                                                                                       Washington, D.C. 20005
                                                                                                       P: 202.869.0699 | F: 202.860.0699

    As a former prosecutor in the sex crimes and domestic violence units, and a litigator in New
York Family Court83 on cases involving sexual and intimate partner violence, I know that
domestic violence and stalking mutual orders of protection (akin to mutual no-contact orders)84
are very difficult (if not impossible) to enforce.85 Abusers consistently utilize them to retaliate
against former intimate partners, intentionally placing them in fear of facing sanctions.86

        Although the general sentiment on mutual protective orders indicates that proper issuance
of mutual orders must take place within an actual court system87—which already has procedures
in place to test evidence and determine standards of abuse by all parties—the Department instead
argues that in a Title IX setting schools are issuing using mutual protective orders not because
evidence has been found to prove complainants pose a risk to their perpetrators or to their
perpetrators access to education but because of respondents’ claiming “supportive measures” for
survivors are “disciplinary” or overly “punitive” or that they “unreasonably burden the other
party.”

       Again, the Department is elevating rights of the accused over the civil rights of the
accuser. Title IX is a civil rights remedy to provide equal access to education, but placing
sanctions on an accuser for simply reporting sexual harassment may violate the accuser’s due
process rights.88

    The proposed regulation suggests that its definition of supportive measures is a neutral stance
in the face of allegations prior to an adjudication, but this simply is not true. By prohibiting such
measures from ever “unreasonably burdening the other party,” the Department strips institutions
of the ability to impose unilateral no-contact orders or other safety measures designed to protect
the complainant when it identifies the need to do so. If implemented, this provision will lead to

83
   For more information regarding the background of SurvJustice Executive Director Katherine W. McGerald, please visit
http://www.survjustice.org/staff.
84
   Elizabeth Topliffe, Why Civil Protection Orders Are Effective Remedies for Domestic Violence but Mutual Protective Orders
are Not, 67 Indiana Law Journal 951, 1039-1065, (1992). “In general, mutual protective orders are not enforced as well as
regular orders. Also, the mutual protection order often prejudices the victim in future proceedings” (1061). Police don’t know
how to respond, often don’t arrest (1061-1062). Abusers use mutual protection orders as weapons against those they abuse in
future legal proceedings, including “divorce proceedings, civil proceedings on domestic violence, and criminal proceedings
against the abuser . . . husbands will often seek new forms of control when the old (violence) fails” (1062).
85
   Id.
86
   Id.
87
   Id. at 1060 (“Judicial behavior strongly influences the possibility of future violence and issuing a mutual protection order can
send a message both to the batterer and to the victim regarding violence”). Id at 1061 (“[Batterers] could easily understand a
mutual protection order to mean that the court blames the victim as much as the batterer. The implication is that there is no
accountability by the batterer.”). Id (“Furthermore, the victim herself can recognize this implicit message . . . when myths [that
the woman either instigates or deserves the abuse] are bolstered by the judicial system’s response, the woman feels that there is
no place where she will be understood. The woman often finds the court’s approach degrading, and the experience reinforces the
woman’s belief that she is to blame for her abuse”).
88
   See, E.g. Jane F. Golden, “Mutual Orders of Protection in New York State Family Offense Proceedings: A Denial of ‘Liberty’
Without Due Process of Law,” in Columbia Human Rights Law Review 18:2 (Spring 1987), 309. Mutual Orders of Protection in
Practice…“create the appearance that both parties were found to be violent” at 319, “may work against the woman in a
subsequent divorce action” at 318; “May encourage police not to take action when survivors call about an abusive partner, or
may discourage reporting if they believe police may not enforce or may call child protective services to take their children” at
319; “A final problem with mutual orders of protection, identified by the Task Force, is that they perpetuate the myth that
battered women are responsible for the violence directed against them” at 319.




                                                                                                                                21
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  524 ofInc.
                                                             SurvJustice 1598
                                                                                                     1015 15th St. NW, Suite 632
                                                                                                     Washington, D.C. 20005
                                                                                                     P: 202.869.0699 | F: 202.860.0699

complainants alone bearing the burden of making any changes to their housing or academics in
order to feel safe. Ironically, the Department repeatedly emphasizes that supportive measures are
“designed to restore or preserve access to the recipient’s education program or activity.”
Considering that complainants will be forced to limit participation in education programs or
activities due to this definition, this emphasis is clearly not intended to treat parties equitably and
will, in fact, harm the civil rights of survivors.

IV.      The proposed regulations would allow schools to claim religious exemptions after
         violating Title IX, with no prior notification to students or the Department that they
         would seek to claim such an exemption.

    The current rules allow schools to claim religious exemptions by notifying the Department in
writing of the specific Title IX provisions that conflict with their religious beliefs. The proposed
regulations modify this requirement of advance notice by permitting schools to retroactively opt
out of the requirement that they adhere to administrative Title IX requirements or face
withdrawal of federal funding. Such schools would not be required to notify students, parents, or
the Department in advance that they would be seeking such an exemption; instead, schools
would be able to seek an exemption after a federal complaint is filed against them. This would
allow schools to conceal their intent to discriminate against populations of students that religious
institutions often discriminate against on the basis of sex, including LGBTQIA students,
pregnant or parenting students (including those who are unmarried and those who have become
pregnant as a result of rape), and students who access or attempt to access birth control or
abortion.89

    In particular, this provision will further decrease the disproportionately low reporting rates
for LGBTQIA survivors at religious institutions. It is well understood that LGBTQIA students
who are not public about their sexuality are already less likely to report intimate partner violence
because the decision to report often forces LBGTQIA students to reveal their sexuality, which
could be traumatic and even dangerous, especially in the context of religious institutions that go
so far as to punish students for not being heterosexual or seek to forcibly “reform” them.
Uncertainty regarding whether or not their institution will take their experiences of sexual
violence seriously could depress reporting rates even further and effectively prohibit queer
survivors from accessing the resources that they may need in the aftermath of abuse.

    Many marginalized populations already experience sexual violence at higher rates than other
groups. The denial of Title IX protections for religious reasons will only serve to multiply their
trauma. According to the National Sexual Violence Resource Center, lesbian, gay, and bisexual
students experience sexual violence at significantly higher rates than their heterosexual peers.90
For transgender students, the risk is even more pronounced: 47% of respondents to the 2015
89
   Transgender students are especially at risk because this proposed change threatens to compound the harms created by (i) the
Department’s decision in February 2017 to rescind Title IX guidance on the rights of transgender students;89 (ii) the Department’s
decision in February 2018 to stop investigating civil rights complaints from transgender students regarding access to sex-
segregated facilities; and (iii) HHS’s leaked proposal in October 2018 for the Department and other federal agencies to define
“sex” to exclude transgender, non-binary, and intersex students. Erica. L. Green et al., ‘Transgender’ Could Be Defined Out of
Existence Under Trump Administration, NEW YORK TIMES (Oct. 21, 2018),
https://www.nytimes.com/2018/10/21/us/politics/transgender-trump-administration-sex-definition.html.
90
   National Sexual Violence Resource Center, Sexual Violence and Individuals Who Identify as LGBTQ,
https://www.nsvrc.org/sites/default/files/Publications_NSVRC_Guides_Sexual-Harassment-Bullying-Youth.pdf.


                                                                                                                              22
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  525 ofInc.
                                                             SurvJustice 1598
                                                                                               1015 15th St. NW, Suite 632
                                                                                               Washington, D.C. 20005
                                                                                               P: 202.869.0699 | F: 202.860.0699

National Transgender Discrimination Survey had experienced sexual assault at some point
during their lives, and 1 in 10 had been sexually assaulted in the past year.91 Allowing religious
schools to effectively deny LGBTQIA students protection under Title IX propagates the
extremely damaging myth that LGBTQIA individuals cannot or do not experience sexual assault,
which in turn can cause queer survivors to doubt their own experiences of sexual violence and
harassment.92 The Department’s previous statements that Title IX does not protect transgender
students from discrimination “on the basis of gender identity”93 further supports the fact that it
refuses to protect all students from gender-based discrimination and violence.

    Further, the provision regarding religious exemptions directly conflicts with the current94 and
proposed95 regulations requiring that each covered educational institution “notify” all applicants,
students, employees, and unions “that it does not discriminate on the basis of sex.” By requiring
schools to tell students that they do not discriminate while simultaneously allowing them to opt
out of anti-discrimination provisions, the Department is enabling schools to actively mislead
students. This bait-and-switch practice sends a clear message to students that the Department has
no intention of holding schools accountable for discriminating against students. In turn, this
sends a message to students that they should not bother filing Title IX complaints with OCR, as
there will be no consequences because the Department will likely never find that a school is out
of compliance with Title IX.

 V.      The grievance procedures required by the proposed regulations would
         impermissibly tilt the process in favor of accused students, retraumatize
         complainants, and conflict with Title IX’s nondiscrimination mandate.

       Current Title IX regulations and guidance require schools to “adopt and publish
grievance procedures that provide for a prompt and equitable resolution of student and employee
complaints” of sexual misconduct.96 The proposed regulations also purport to require “equitable”
processes.97 However, they are simultaneously riddled with language that would require schools
to conduct grievance procedures in a fundamentally inequitable way that favors accused students
and goes far beyond the requirements of due process.

        The Department repeatedly uses the purported need to protect accused students’ due
process rights in order to justify weakening Title IX protections for complainants. It also
proposes a provision that specifies that nothing in the rules would require a school to deprive
people of their due process rights.98 However, this language is wholly unnecessary, as schools
have never been required to deprive anyone of due process rights. In fact, the current Title IX
regulations and the rescinded guidance provided more rigorous protections to accused students
91
   National Center for Transgender Equality, A Report of the National Transgender Discrimination Survey,
https://transequality.org/sites/default/files/docs/resources/NTDS_Report.pdf.
92
   RAINN, LGBTQ Survivors of Sexual Violence, https://www.rainn.org/articles/lgbtq-survivors-sexual-violence
93
   Moriah Balingit, The Washington Post, “Education Department no longer investigating transgender bathroom complaints,”
https://www.washingtonpost.com/news/education/wp/2018/02/12/education-department-will-no-longer-investigate-transgender-
bathroom-complaints/?utm_term=.d93a74c4d526.
94
   34 C.F.R. § 106.9(a).
95
   Proposed rule §106.8(b)(1).
96
   34 C.F.R. § 106.8(b).
97
   See proposed rule § 106.8(c).
98
   Proposed rule § 106.6(d)(2).


                                                                                                                      23
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  526 ofInc.
                                                             SurvJustice 1598
                                                                                                      1015 15th St. NW, Suite 632
                                                                                                      Washington, D.C. 20005
                                                                                                      P: 202.869.0699 | F: 202.860.0699

than those required under the Constitution. The U.S. Supreme Court has held that students facing
short-term suspensions from public schools99 require only “some kind of” “oral or written
notice” and “some kind of hearing.”100 The Court has explicitly said that a 10-day suspension
does not require “the opportunity to secure counsel, to confront and cross-examine witnesses
supporting the charge, or to call his own witnesses to verify his version of the incident.”101 The
Court has also approved at least one circuit court decision holding that expulsion from a public
school does not require “a full-dress judicial hearing.”102 Furthermore, the Department’s 2001
Guidance explicitly instructs schools to protect the “due process rights of the accused.”103 The
addition of § 106.6(d)(2) provides no new or necessary protections and inappropriately pits Title
IX’s civil rights mandate against the Constitution when no such conflict actually exists.

The NPRM improperly mandates turning Title IX proceedings into quasi-trials and only for
disciplinary matters involving sexual harassment.

         The grievance procedures outlined in proposed §160.45 reflect an attempt by the
Department to turn disciplinary and grievance processes only for complaints involving sexual
harassment,104 but not for any other potentially criminal and prosecutable offenses, into quasi-
court like adversarial proceedings—complete with protections analogous to those provided in
criminal court for accused students. This undermines the function of Title IX as a statute
designed to address historic sex discrimination in the education context: “Title IX is about
institutional accountability, a civil rights mechanism to hold institutions accountable for
providing equitable education,” not a criminal trial with the rights required of criminal court
proceedings.105

          a. The proposed rule’s requirement that an accused student be presumed not
             responsible for harassment is inequitable and inappropriate in school
             proceedings.

        Under proposed rule § 106.45(b)(1)(iv), schools would be required to presume that a
report of harassment is false, which is biased in favor of accused students and effectively shifts
the burden of proof to the complainant. This proposed presumption also conflicts with proposed
§ 106.45(b)(1)(ii), which states that “credibility determinations may not be based on a person’s
status as a complainant” or “respondent.” This presumption would also exacerbate rape myths
upon which many of the proposed regulations are based—namely, the myth that women and girls
often lie about sexual assault.106 The presumption of innocence is a criminal law principle,


99
   Constitutional due process requirements do not apply to private institutions.
100
    Goss v. Lopez, 419 U.S. 565, 566, 579 (1975).
101
    Id. at 583. See also Gomes v. Univ. of Maine Sys., 365 F. Supp. 2d 6, 23 (D. Me. 2005); B.S. v. Bd. of Sch. Trs., 255 F. Supp.
2d 891, 899 (N.D. Ind. 2003); Coplin v. Conejo Valley Unified Sch. Dist., 903 F. Supp. 1377, 1383 (C.D. Cal. 1995); Fellheimer
v. Middlebury Coll., 869 F. Supp. 238, 247 (D. Vt. 1994).
102
    E.g., Dixon v. Alabama State Bd. of Educ., 294 F.2d 150, 158 (5th Cir. 1961), cert. denied, 368 U.S. 930 (1961).
103
    2001 Guidance, supra note 27 at 22.
104
    This is referred to as “rape exceptionalism.” Naomi Mann, Taming Title IX Tensions, 20 J. CONST. L. 631, 666 (2018);
Michelle Anderson, Campus Sexual Assault Adjudication and Resistance to Reform, 125 YALE L.J. 1940, 2000 (2016).
105
    Id.
106
    Indeed, the data shows that men and boys are far more likely to be victims of sexual assault than to be falsely accused of it.
See, e.g., Kingkade, supra note 10.


                                                                                                                                24
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  527 ofInc.
                                                             SurvJustice 1598
                                                                                                    1015 15th St. NW, Suite 632
                                                                                                    Washington, D.C. 20005
                                                                                                    P: 202.869.0699 | F: 202.860.0699

incorrectly imported into this context.107 Criminal defendants are presumed innocent until proven
guilty because their very liberty is at stake in that they face imprisonment if they are found
guilty. There is no such principle in civil proceedings or civil rights proceedings, and Title IX is
a civil rights law that ensures that sexual harassment is never the end to anyone’s education,
making it most analogous to civil proceedings. It is entirely inappropriate to import criminal
procedures and protections into the campus disciplinary process. Notably, this is not what the
U.S. Constitution provides and to do so would fly in the face of such a sacred document.

        Title IX has always required schools to treat parties equitably. A presumption that one
party is lying (and again, a presumption that is provided only to those accused of sexual
harassment under Title IX but not any other potentially criminally prosecutable offense)
fundamentally alters this equitability framework. Instead, institutions would be forced to take a
position before any evidence is examined or weighed. The Department’s claim that this provision
promotes impartiality is a blatant attempt to detract from how it advances only the interests of
those accused of sexual harassment and creates a special standard that applies solely for
proceedings involving allegations of sexual harassment.

        Moreover, § 106.45(b)(1)(iv) would encourage schools to ignore or punish historically
marginalized and underrepresented groups for allegedly lying when they report sexual
harassment.108 Schools also may be more likely to ignore or punish survivors who are women
and girls of color,109 pregnant and parenting students,110 and LGBTQIA students111 because of
harmful race and sex stereotypes that label them as “promiscuous.” If all perpetrators are
presumed innocent, all survivors are confronted with the parallel assumption that if sexual
contact did occur, they (the survivors) must have played some part in initiating or wanting the
contact. The effects of the assumption that survivors are somehow to blame for their experiences
are intensified for historically marginalized populations already burdened with harmful
stereotypes of promiscuity. Please see below for examples:

        Women and girls of color: Women and girls of color already face unfair discipline due
to race and sex stereotypes.112 Schools are also more likely to ignore, blame, and punish women
and girls of color who report sexual harassment due to harmful race and sex stereotypes that


107
    See also the Department’s reference to “inculpatory and exculpatory evidence” (§ 106.45(b)(1)(ii)), the Department’s
assertion that “guilt [should] not [be] predetermined” (83 Fed. Reg. 61464), and Secretary DeVos’s discussion of the
“presumption of innocence” (Betsy DeVos, Betsey DeVos: It’s time we balance the scales of justice in our schools, Washington
Post (Nov. 20, 2018), https://www.washingtonpost.com/opinions/betsey-devos-its-time-we-balance-the-scales-of-justice-in-our-
schools/2018/11/20/8dc59348-ecd6-11e8-9236-bb94154151d2_story.html.
108
    E.g., Tyler Kingkade, When Colleges Threaten To Punish Students Who Report Sexual Violence, HUFFINGTON POST (Sept. 9,
2015), https://www.huffingtonpost.com/entry/sexual-assault-victims-punishment_us_55ada33de4b0caf721b3b61c.
109
    E.g., Nancy Chi Cantalupo, And Even More of Us Are Brave: Intersectionality & Sexual Harassment of Women Students of
Color, 42 HARVARD J.L. & GENDER 1, 16, 24-29 (forthcoming), https://ssrn.com/abstract=3168909; National Women’s Law
Center, Let Her Learn: A Toolkit To Stop School Pushout for Girls of Color 1 (2016) [hereinafter Let Her Learn: Girls of Color],
https://nwlc.org/resources/let-her-learn-a-toolkit-to-stop-school-push-out-for-girls-of-color.
110
    Chambers & Erausquin, The Promise of Intersectional Stigma to Understand the Complexities of Adolescent Pregnancy and
Motherhood, JOURNAL OF CHILD ADOLESCENT BEHAVIOR (2015), https://www.omicsonline.org/open-access/the-promise-of-
intersectional-stigma-to-understand-the-complexities-ofadolescent-pregnancy-and-motherhood-2375-4494-1000249.pdf.
111
    See, e.g., David Pinsof, et al., The Effect of the Promiscuity Stereotype on Opposition to Gay Rights (2017),
https://doi.org/10.1371/journal.pone.0178534.
112
    Let Her Learn: Girls of Color, supra note 109 at 1.


                                                                                                                             25
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  528 ofInc.
                                                             SurvJustice 1598
                                                                                                    1015 15th St. NW, Suite 632
                                                                                                    Washington, D.C. 20005
                                                                                                    P: 202.869.0699 | F: 202.860.0699

label them as “promiscuous.”113 For example, Black women and girls are commonly stereotyped
as “Jezebels,” Latina women and girls as “hotblooded,” Asian American and Pacific Islander
women and girls as “submissive, and naturally erotic,” Native women and girls as “sexually
violable as a tool of war and colonization,” and multiracial women and girls as “tragic and
vulnerable, historically, products of sexual and racial domination” (internal quotations and
brackets omitted).114 Black women and girls are especially likely to be punished by schools. For
example, the Department’s 2013–14 Civil Rights Data Collection (CRDC) shows that Black girls
are five times more likely than white girls to be suspended in K-12, and that while Black girls
represented 20% of all preschool enrolled students, they were 54% of preschool students who
were suspended.115 The Department’s 2015–16 CRDC again shows that Black girls are more
likely to be suspended and expelled than other girls.116 Schools are also more likely to punish
Black women and girls by labeling them as the aggressor when they defend themselves against
their harassers or when they respond to trauma because of stereotypes that they are “angry” and
“aggressive.”117 The effects of many of these harmful trends were extremely evident in a recent
incident in Binghamton, New York, in which four Black middle school girls were strip-searched
after appearing “hyper and giddy” in the cafeteria. One of the students received an in-school
suspension after refusing to remove her clothing.118 This incident is not only a clear example not
only of how Black girls are more likely to be punished in school but also of how they are
considered less vulnerable to the trauma induced by violations of bodily autonomy, as is the case
in strip-searches and incidents of sexual violence.

        Pregnant or parenting students: Women and girls who are pregnant or parenting are
more likely to experience sexual harassment than their peers, due in part to the stereotype that
they are more “promiscuous” because they have engaged in sexual intercourse in the past. For
example, 56% of girls ages 14–18 who are pregnant or parenting are kissed or touched without
their consent.119

       LGBTQIA students: LGBTQIA students are more likely to experience sexual
harassment than their peers. For example, more than half of LGBTQIA students ages 13–21 are
sexually harassed at school,120 and nearly 1 in 4 transgender and gender-nonconforming students



113
    E.g., Cantalupo, supra note 109 at 16, 24-29.
114
    Id. at 24-25.
115
    U.S. Dep’t of Education, Office for Civil Rights, A First Look: Key Data Highlights on Equity and Opportunity Gaps in Our
Nation’s Public Schools, at 3 (June 7, 2016; last updated Oct. 28, 2016), https://www2.ed.gov/about/offices/list/ocr/docs/2013-
14-first-look.pdf.
116
    U.S. Dep’t of Education, Office for Civil Rights, School Climate and Safety: Data Highlights on School Climate and Safety In
Our Nation’s Public Schools (Apr. 2018),
https://www2.ed.gov/about/offices/list/ocr/docs/school-climate-and-safety.pdf.
117
    NAACP Legal Defense and Educational Fund, Inc. & National Women’s Law Center, Unlocking Opportunity for African
American Girls: A Call to Action for Educational Equity 5, 18, 20, 25 (2014), https://nwlc.org/wp-
content/uploads/2015/08/unlocking_opportunity_for_african_american_girls_report.pdf. See also Sonja C. Tonnesen,
Commentary: “Hit It and Quit It”: Responses to Black Girls’ Victimization in School, 28 BERKELEY J. GENDER, L. & JUST. 1
(2013), http://scholarship.law.berkeley.edu/cgi/viewcontent.cgi?article=1312&context=bglj.
118
    Carla Herreria, “NY Middle School Faces Scrutiny After Parents Claim 4 Black Girls Were Strip-Searched,” Huffington Post,
26 January 2019. https://www.huffingtonpost.com/entry/students-strip-searched-new-york_us_5c4d1f70e4b0e1872d4476df.
119
    Let Her Learn: Pregnant or Parenting Students, supra note 11 at 12.
120
    2017 National School Climate Survey, supra note 12 at 26.


                                                                                                                            26
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  529 ofInc.
                                                             SurvJustice 1598
                                                                                                  1015 15th St. NW, Suite 632
                                                                                                  Washington, D.C. 20005
                                                                                                  P: 202.869.0699 | F: 202.860.0699

are sexually assaulted during college.121 However, LGBTQIA students are also less likely to
report sexual assault to school authorities or the police because they are rightfully concerned
about further discrimination or retaliation due to their LGBTQIA status.122 They are also less
likely to be believed due to stereotypes that they are more “promiscuous” or bring the “attention”
upon themselves.

        Students with disabilities: As the Department notes in the preamble,123 students with
disabilities have different experiences, challenges, and needs.” But the proposed regulations are
especially harmful to students with disabilities, who already face additional barriers to equal
access to education and are 2.9 times more likely than their peers to be sexually assaulted. 124
They are also less likely to be believed due to stereotypes about people with disabilities and often
have greater difficulty describing the harassment they experience. 125

        In our work representing survivors of sexual violence, we already witness significant
issues at the campus level wherein investigators, hearing panels, and Title IX officials rely on
gender stereotypes and myths about false allegations as well as engage in victim-blaming
techniques. This proposed rule would only further codify, and deem as relevant, such egregious
falsehoods, misconceptions, and shoddy investigative techniques—in turn conveying that the
Department approves and endorses them.

         b. The proposed regulations would improperly require survivors and witnesses in
            colleges and graduate programs to submit to live cross-examination by their
            named harasser’s advisor of choice without any procedural protections, causing
            further trauma.

        Proposed rule § 106.45(b)(3)(vii) requires colleges and graduate schools to conduct a
“live hearing,” and states that parties and witnesses must submit to cross-examination by the
other party’s “advisor of choice.” This advisor could be an attorney who verbally attacks the
survivor’s character instead of engaging in genuine questioning to aid the fact-finding process. It
could even be an angry parent or a close friend of the accused student who would lack any
training or experience in conducting cross-examination, while also holding a position of severe
bias. Furthermore, the adversarial and contentious nature of cross-examination would further
traumatize college and graduate-school survivors who seek help through Title IX. Being forced
to endure detailed, personal, and humiliating questions (often rooted in gender stereotypes and
rape myths that tend to blame victims for incidents of sexual violence)126 would understandably
discourage many students—including both parties and witnesses—from participating in a Title
IX grievance process, thereby chilling those who have experienced or witnessed harassment

121
    AAU Campus Climate Survey, supra note 9 at 13-14 (Sept. 2015), https://www.aau.edu/key-issues/aau-climate-survey-sexual-
assault-and-sexual-misconduct-2015.
122
    2015 U.S. Transgender Survey, supra note 23 at 12.
123
    83 Fed. Reg. 61483.
124
    Let Her Learn: Girls with Disabilities, supra note 14 at 7.
125
    E.g., Angela Browne, et al., Examining Criminal Justice Responses to and Help-Seeking Patterns of Sexual Violence
Survivors with Disabilities 11, 14-15 (2016), https://www.nij.gov/topics/crime/rape-sexual-violence/Pages/challenges-facing-
sexual-assault-survivors-with-disabilities.aspx.
126
    Zydervelt, S., Zajac, R., Kaladelfos, A. and Westera, N., Lawyers’ Strategies for Cross-Examining Rape Complainants: Have
we Moved Beyond the 1950s?, BRITISH JOURNAL OF CRIMINOLOGY, 57(3), 551-69 (2016).


                                                                                                                          27
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  530 ofInc.
                                                             SurvJustice 1598
                                                                                                    1015 15th St. NW, Suite 632
                                                                                                    Washington, D.C. 20005
                                                                                                    P: 202.869.0699 | F: 202.860.0699

from coming forward. Confoundingly, the proposed regulations implement this requirement
without guaranteeing any of the procedural protections that parties and witnesses have during
cross-examination in the criminal court proceedings that apparently inspired this requirement.
Schools would not be required to apply rules of evidence or make a prosecuting attorney
available to object or a judge available to rule on objections. The live cross-examination
requirement would also lead to sharp inequities if one party can afford an attorney and the other
cannot.

       Educational institutions are not courtrooms with the prescribed protections of court
proceedings. The Department is fundamentally changing the nature of educational disciplinary
proceedings into quasi-legal trials by requiring adversarial cross-examination. Showing its lack
of expertise in trial work, the Department does not even account for any training that would be
required for hearing panelists or others, the limits of these quasi-legal trials, or the protections
necessary to prevent complete chaos with its proposals.127

        The Department’s failure to recognize the unique nature of disciplinary processes at
educational institutions constitutes willful ignorance with dangerous consequences. Requiring
students and their advisors to prepare and conduct cross-examination switches the burden of
conducting an investigation from the institution to the students. This could require institutions to
provide counsel to all parties. It could make institutions liable for ineffective assistance of
counsel. It could force institutions to hire retired judges as hearing chairs. In sum, this would
require resources that schools simply do not have. The utter lack of information contained within
the NPRM shows the Department’s lack of understanding about the ramifications of its
proposals; alternatively, it suggests that the Department is willfully ignorant of these predictable
collateral problems. Regardless of the reason for the deficiencies, the Department’s proposal is
simply not workable as it stands; in fact, it may not be workable even with additional details, as
many institutions would not have the capacity and resources to accommodate this requirement
that would involve significant allocations of time, money, resources, and policy revisions.

The proposed rule misstates the law

        Neither the Constitution nor any other federal law requires live cross-examination in
school conduct proceedings. The U.S. Supreme Court does not require any form of cross-
examination (live or indirect) in public school disciplinary proceedings under the Due Process
Clause.128 Instead, the Court has explicitly stated that a 10-day suspension does not require “the
opportunity . . . to confront and cross-examine witnesses”129 and has approved at least one circuit
court decision holding that expulsion does not require “a full-dress judicial hearing, with the
right to cross-examine witnesses.”130 The vast majority of courts that have reached this issue
agree that live cross-examination is not required in public school disciplinary proceedings as

127
    Mann, supra note 86, at 657. “Adding [mandatory] counsel would complicate the proceedings by importing outside legal rules
based on adversarial systems. Schools and educational institutions would need to learn to navigate and utilize these foreign
systems. Critically for students, the use of counsel would shift the burden of investigating and proving allegations from the
educational institution to the students. This is a high burden that would disproportionally fall on them.”
128
    Of course, private schools are not impacted by Constitutional due process requirements.
129
    Goss, 419 U.S. at 583. See also Coplin, 903 F. Supp. at 1383; Fellheimer, 869 F. Supp. at 247.
130
    E.g., Dixon, 294 F.2d at 158, cert. denied, 368 U.S. 930 (1961). See also Osteen v. Henley, 13 F.3d 221, 225 (7th Cir. 1993)
(holding no due process violation in expulsion of college student without providing him to right to cross-examination).


                                                                                                                            28
EXHIBIT 28
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  531 ofInc.
                                                              SurvJustice 1598
                                                                                                         1015 15th St. NW, Suite 632
                                                                                                         Washington, D.C. 20005
                                                                                                         P: 202.869.0699 | F: 202.860.0699

long as there is a meaningful opportunity to have questions submitted to and posed by a hearing
examiner.131 The Department itself admits that written questions submitted by students or oral
questions asked by a neutral school official are fair and effective ways to discern the truth in K-
12 schools,132 and it therefore proposes retaining that method for K-12 proceedings. The
Department has failed to explain why the processes that it considers effective for adjudicating
sexual harassment complaints in proceedings involving 17- or 18-year-old students in high
school would somehow be ineffective for 17- or 18-year-old students in college.

        In a radical shift from prior practice and guidance- and from the Department’s stated
mission- the Department’s misguided and unrelenting advocacy for adversarial cross-
examination shows the Department’s blatant disregard for victims and support for those accused
of sexual harassment or assault. The Department’s reasoning for this shift is one-sided, focusing
on carefully selected federal cases that have described the need for cross-examination in
educational settings while ignoring the split in how courts understand institutional due process
obligations to include or exclude adversarial cross-examination. 133 A close examination of
federal case law regarding the due process protections required in student disciplinary cases
reveals a substantially different landscape from what the Department described in the proposed
rules134 Many federal appellate courts have grappled with this concept and questioned whether
there is a procedural due process right to any cross-examination at all or contemplated that any
such right would be narrow.135 Indeed, many courts have recognized that “[f]undamental fairness
131
    See A Sharp Backward Turn, supra note 51 (Baum “is anomalous.”).
132
    83 Fed. Reg. 61476.
133
    Sara O’Toole, “Campus Sexual Assault Adjudication, Student Due Process, and a Bar on Direct Cross Examination,” in
University of Pittsburgh Law Review 79, 511-542 (Spring 2018). (““An examination of the due process case law in educational
settings and an application of the analysis from Mathews v. Eldridge supports the recommendation against personal cross-
examination. A balancing of the Mathews factors demonstrates that the limited additional value of personal cross-examination
and a university’s interest in maintaining an affordable and effective adjudication system weigh against the interest of the student,
who is offered a variety of procedural protections aside from personal cross-examination” “Morrissey v. Brewer: “It has been
said so often by this Court and others as not to require citation of authority that due process is flexible and calls for such
procedural protections as the particular situation demands”)
134
    Id. (“An analysis of the requirement of direct cross examination under the Mathews balancing factors reveals that it is not
mandated by due process in university disciplinary settings…” “The potential harm to a student dismissed from school should not
be minimized, but his or her interest is not the same as a criminal defendant or even a civil defendant…”
“Next, a court would consider the risk of erroneous deprivation of the student’s interest and the probable value of allowing direct
cross-examination during the hearing… – Goss held that “requiring effective notice and informal hearing permitting the student
to give his version of the events will provide a meaningful hedge against erroneous action…” “In light of the disputed nature of
the facts and the importance of witness credibility in [the] case, due process required that the panel permit the plaintiff to hear all
evidence against him and to direct questions to his accuser through the panel.’ Therefore, the court found that directing questions
through a panel would have provided sufficient due process.” Citing: Donohue v. Baker, 976 F. Supp. 136, 147 (N.D.N.Y. 1997).
“Distinctive characteristics of sexual assault adjudication may decrease the effectiveness of personal cross-examination.
Complaints of sexual assault involve instances of intimate attack that may traumatize survivors physically and emotionally.
When survivors of sexual assault are personally cross-examined, it often adds to their trauma and may make it more difficult for
them to share their stories…” “Considering the alternative of directing questions through a panel, the added value of allowing
personal cross-examination is limited in the university setting. Moreover, the risk of erroneous deprivation is low because
universities have established protective processes that provide notice and a hearing to handle disciplinary matters…”
135
    Mann, supra note 86, at 658; See also Newsome v. Batavia Local School Dist., 842 F.2d 920, 925–26 (6th Cir. 1988)
(deciding that there is no right to cross-examine adverse witnesses in expulsion proceedings due to the burden it would place on
school employees); Nash v. Auburn Univ., 812 F.2d 655, 664 (11th Cir. 1987) (“Where basic fairness is preserved, we have not
required the cross-examination of witnesses . . . .”); Brewer v. Austin Independent School Dist., 779 F.2d 26, 263 (5th Cir. 1985)
(rejecting argument that accused had a procedural due process right to cross-examination in a suspension case and stating, “[W]e
reject any suggestion that the technicalities of criminal procedure ought to be transported into school suspension cases.”);
Boykins v. Fairfield Bd. Of Education, 492 F.2d 697, 701 (5th Cir. 1974) (holding that the right to cross-examination is not
required in expulsion proceedings); Flaim v. Med. College of Ohio, 418 F.3d 629, 636 (6th Cir. 2005) (“Some circumstances
may require the opportunity to cross-examine witnesses, though this right might exist only in the most serious of cases.”);


                                                                                                                                   29
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  532 ofInc.
                                                             SurvJustice 1598
                                                                                                      1015 15th St. NW, Suite 632
                                                                                                      Washington, D.C. 20005
                                                                                                      P: 202.869.0699 | F: 202.860.0699

without adversarial cross-examination is satisfied where the accused is provided with the
opportunity to know the substance of the evidence against him and has the opportunity to
provide evidence and testimony on his behalf.”136 A review of the body of law regarding this
issue—as opposed to the one federal appellate decision that the Department cites—makes it clear
that there are limits that may be appropriately placed on cross-examination once fundamental
fairness has been provided.137

        Not surprisingly, experts on Title IX and student conduct procedures similarly oppose
these proposed regulations. The Association of Title IX Administrators (“ATIXA”) announced in
October 2018 that it opposes live, adversarial cross-examination, stating that instead
“investigators should solicit questions from the parties, and pose those questions the
investigators deem appropriate in the investigation interviews.”138 The Association for Student
Conduct Administration (“ASCA”) agrees that schools should “limit[] advisors’ participation in
student conduct proceedings.”139 The American Bar Association (“ABA”) recommends that
schools provide “the opportunity for both parties to ask questions through the hearing chair.”140

The proposed rule mischaracterizes cross-examination

         Cross-examination is an invaluable tool for attorneys—when done well.141 But very few
attorneys, let alone parents or friends, would be able to conduct a successful cross-examination.
Still, some argue that adversarial questioning is necessary for campus sexual misconduct cases
even though it is not used for other student misconduct matters such as drug use, vandalism, and
nonsexual assault or harassment. The Department states in its proposed rules that cross-
examination “takes aim at credibility like no other procedural device” because it enables the
accused to “probe the witness’s story to test her memory, intelligence, or possible ulterior


Gorman v. University of Rhode Island, 837 F.2d 7, 16 (1st Cir. 1988) (“[T]he right to unlimited cross-examination has not been
deemed an essential requirement of due process in school disciplinary cases.”); Winnick v. Manning, 460 F.2d 545, 549 (2d Cir.
1972) (“The right to cross-examine witnesses generally has not been considered an essential requirement of due process in school
disciplinary proceedings.”); Dixon v. Alabama State Board of Education, 294 F.2d 150, 159 (5th Cir. 1961).
136
    Mann, supra note 86, at 659. See also Nash v. Auburn Univ., 812 F.2d 655, 664 (11th Cir. 1987) (“Where basic fairness is
preserved, we have not required the cross-examination of witnesses and a full adversary proceeding.”); Goss v. Lopez, 419 U.S.
565, 581 (1975); Flaim, 418 F.3d at 636, 641 (deciding whether the “accused individual has the right to respond and defend,
which will generally include the opportunity to make a statement and present evidence” when the accused had the “opportunity to
present his version of events . . .
[and] point out inconsistencies or contradictions in the officer’s testimony”); Winnick, 460 F.2d at 549 (“The right to cross-
examine witnesses generally has not been considered an essential requirement of due process in school disciplinary
proceedings.”); Dixon, 294 F.2d at 158–59.
137
    See Mann, supra note 86, at 660-61 (“evidence does not need to be questioned in the traditional adversarial
context, the content of cross-examination may be limited, the individuals that may be cross-examined may be
limited, cross-examination may be denied where not material to the result, cross-examination does not have to be face-to-face,
and cross-examination may be performed through a third party. Permissible cross-examination may be oral or written, with some
courts holding that there is no right to change the submitted written questions in response to the victim’s testimony at a hearing.
The cross-examination may be in front of a hearing board or an investigator) (internal citations omitted).
138
    Association of Title IX Administrators, ATIXA Position Statement on Cross-Examining: The Urge to Transform College
Conduct Proceedings into Courtrooms 1 (Oct. 5, 2018), https://atixa.org/wordpress/wp-content/uploads/2018/10/ATIXA-
Position-Statement_Cross-Examination-final.pdf.
139
    ASCA 2014 White Paper, supra note Error! Bookmark not defined. at 2 (2014).
140
    American Bar Association, ABA Criminal Justice Section Task Force On College Due Process Rights and Victim Protections:
Recommendations for Colleges and Universities in Resolving Allegations of Campus Sexual Misconduct 8-10 (June 2017).
141
     Michael R. Black, Cross Examination: The Greatest Legal Engine for the Discovery of Truth: A Comparative Analysis of the
American and English Rules of Cross-Examination, 15 S.U. L. Rev. 397 (1988)


                                                                                                                               30
EXHIBIT 28
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  533 ofInc.
                                                              SurvJustice 1598
                                                                                                          1015 15th St. NW, Suite 632
                                                                                                          Washington, D.C. 20005
                                                                                                          P: 202.869.0699 | F: 202.860.0699

motives,”142 but the Department fails to make the case for why there must be adversarial cross-
examination. Questions need not be adversarial to assess credibility or any potential bias or to
test the facts the witness is alleging. Nearly all courts to consider the issue have found that
fairness can be fully achieved through questioning by a neutral college administrator. And
although the Department of Education says that its proposal will avoid “any unnecessary trauma”
that might result from the parties questioning one another directly, there is nothing concrete in
the proposed rules or the Department’s history to show that it consulted survivors about this.

        This brings us to an important question the Department and those who advocate for
adversarial cross-examination must ask—what is the point of the cross-examination? Is it to
assess credibility, test bias, or determine the facts of the case—or is to trap, harass, try to
confuse, and get out only the facts that are best for your client’s case?143 If it is the former, then
there is no reason the questions cannot be asked by a hearing examiner; if the latter, then truth is
not really being sought, which decimates the Department’s argument of adversarial cross-
examination as the greatest engine for the truth.144 As a litigator, I understand the importance of
cross-examination before a fact-finder and how to best “sell” your case; however, in an
educational setting where the truth is being sought, an advisor can challenge a complainant’s or
witnesses’ credibility by submitting questions for an impartial hearing examiner to ask in an
educational disciplinary hearing. As long as the parties have been able to present their facts and
evidence, due process is satisfied. Those arguing that this is not the same as cross-examination
have yet to demonstrate how, exactly, this procedure is insufficient.

        Many attorneys have never participated in a hearing or trial; this means that many of
those most adamantly pressing for cross-examination in campus proceedings lack significant
firsthand knowledge about or experience with this topic. As litigators know, “cross-examination,
when conducted in the proper manner, can be an invaluable tool to the trial lawyer.” However,
when conducted in court, there are safeguards fundamental in the process of cross-examination
to ensure fairness that are simply not present in an educational disciplinary proceeding. At a
minimum, these safeguards require that a neutral judge with experience serving as an arbiter in
cross-examination processes (and therefore able to identify situations in which cross-examination
is being abused) must be present to ensure that counsel is not misleading the fact-finder. There is
nothing in the proposed provisions to safeguard against the abuse of cross-examination by either
advisors of the complainant or the respondent, which fundamental fairness requires.

        Shockingly, the proposed regulations offer no guidance, framework, or even advice for
the realities parties and institutions will face if these misguided proposed rules are codified.
Numerous questions are not answered by the Department, most notably:

               •    Who will object during the live, adversarial cross-examination (surely witnesses
                    with no legal training cannot be expected to object while testifying)?
               •    Who will make any rulings on objections (and what is the legal training of that
                    person making the rulings)?

142
    The Department cites Doe v. Baum, Case No. 17-2213, 2018 U.S. App. LEXIS 25404 (6th Cir. Sept. 7, 2018)
143
    Id at 403 (“Since a lawyer may make the truth or fact appear as if it were fiction and the untruth appear as if it were fact, the
use of cross examination is quite vulnerable to abuse.)
144
    See E.g., The Truth Engine: Cross-Examination Outside the Box, Francis P. Karam, (2017).


                                                                                                                                    31
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  534 ofInc.
                                                             SurvJustice 1598
                                                                                                 1015 15th St. NW, Suite 632
                                                                                                 Washington, D.C. 20005
                                                                                                 P: 202.869.0699 | F: 202.860.0699

              •    Will schools be required to provide legal counsel to both parties so that the
                   “advisors” conducting the cross-examination have, at a minimum, some legal
                   training?
              •    Will schools then be open to ineffective assistance of counsel claims?
              •    When an attorney pushes the envelope and asks a question that he or she knows is
                   not permissible, but does so to shake up the witness or plant an idea in the heads
                   of the fact-finders, will the attorney or school be liable for that overreach?

        We could go on. The number of questions and potential scenarios that remain
unanswered by the Department are endless. Without these, and other, safeguards and processes
in place, the Department is potentially subjecting itself and institutions to significant liability and
monetary damages. More importantly, these quasi-legal proceedings could severely harm the
very students (both accused and complainants) the Department is charged with protecting.

The NPRM inappropriately places undue burdens and pressures upon survivors of sexual
harassment

         c. The proposed regulations would improperly allow schools to pressure survivors
            into participating in traumatizing mediation procedures, even with regard to
            complaints of sexual violence.

       Proposed rule § 106.45(b)(6) would allow schools to use “any informal resolution
process, such as mediation” to resolve a complaint of sexual harassment, as long as the school
obtains the students’ “voluntary, written consent.” Even worse, the Department states that, once
consent is obtained and the informal process begins, schools may then “preclude[] the parties
from resuming a formal complaint,” thereby barring survivors from pursuing the formal
complaint process. In doing so, the Department fails to recognize the significant potential for re-
traumatization when schools rob survivors of the choice to seek justice on their own terms,
thereby mimicking the control that was taken from them during an incident of sexual violence.

        Even if schools were to permit survivors to re-enter the formal process, mediation is a
strategy often used in schools to resolve peer conflicts and involves both sides’ taking
responsibility for their actions while reaching a compromise. In that light, mediation is never
appropriate for resolving sexual violence or harassment complaints, even on a voluntary basis—
the Department itself recognized this in its 2001 Guidance. Survivors should not be placed into a
room with someone who abused them to “work things out” (thereby insinuating that they share
responsibility for the assault), nor should they be exposed to the risk of being retraumatized,
coerced, or bullied during the mediation process. Experts also agree that mediation is
inappropriate for resolving sexual violence. For example, NASPA - Student Affairs
Administrators in Higher Education stated in 2018 that it was concerned about students’ being
“pressured into informal resolution against their will.”145 SurvJustice has the same concerns that
mediation will not be truly voluntary. It is entirely possible that schools will seek to pressure
survivors into participating in mediation given that this is an effective way to resolve matters

145
    NASPA - Student Affairs Administrators in Higher Education, NASPA Priorities for Title IX: Sexual Violence Prevention &
Response 1-2 [hereinafter NASPA Title IX Priorities],
https://www.naspa.org/images/uploads/main/NASPA_Priorities_re_Title_IX_Sexual_Assault_FINAL.pdf.


                                                                                                                         32
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  535 ofInc.
                                                             SurvJustice 1598
                                                                                                     1015 15th St. NW, Suite 632
                                                                                                     Washington, D.C. 20005
                                                                                                     P: 202.869.0699 | F: 202.860.0699

quickly and quietly, in turn protecting institutions’ reputations. Furthermore, minors would be
particularly vulnerable to such pressure; it is hard to imagine that a child would feel able to
advocate for a formal process if an adult employee is suggesting that they go through the
mediation process. Then, once a student has “agreed” to meditation, schools could refuse to end
the informal process and start a formal investigation—even if the student realizes that mediation
is too traumatizing to continue or that it would not result in an outcome that ensures her or his
safety. Survivors are very likely to be dissatisfied with the outcome, given that the nature of
mediation means that it generally does not result in the imposition of sanctions like a favorable
outcome in a formal process would.

        It is also concerning that the Department has not stated any training requirements for
mediators. It has not documented any requirement that students receive notice about their rights
so that they are aware that they do not have to participate in mediation. Overall, this proposal has
not been adequately considered or developed, and it will do significant and irreversible damage
to those who come forward about sexual harassment.

         d. The proposed regulations would force many schools to use a more demanding
            standard of proof to investigate sexual harassment than used to investigate other
            types of student misconduct or other civil wrongs.

        The Department’s longstanding practice requires that schools use a “preponderance of the
evidence” standard¾meaning “more likely than not”¾in Title IX cases to decide whether
sexual harassment occurred.146 Proposed rule § 106.45(b)(4)(i) departs from that practice and
instead establishes a system in which schools may elect to use the more burdensome “clear and
convincing evidence” standard for sexual harassment cases, while allowing all other student
misconduct cases to be governed by the preponderance of the evidence standard, even if the
proceedings carry the same potential sanctions.147 The Department’s decision to allow schools to
impose a more burdensome standard on those who report sexual violence conveys its reliance on
the stereotype and assumption that survivors (who are predominately girls and women) are more
likely to lie about sexual violence than students who report physical assault, plagiarism, or other
school policy violations. However, this sexist belief is unsupported; in fact, boys and men are far
more likely to be victims of sexual assault than to be falsely accused of sexual assault.148


146
    The Department has required schools to use the preponderance standard in Title IX investigations since as early as 1995 and
throughout both Republican and Democratic administrations. For example, its April 1995 letter to Evergreen State College
concluded that its use of the clear and convincing standard “adhere[d] to a heavier burden of proof than that which is required
under Title IX” and that the College was “not in compliance with Title IX.” U.S. Dep’t of Educ., Office for Civil Rights, Letter
from Gary Jackson, Regional Civil Rights Director, Region X, to Jane Jervis, President, The Evergreen State College (Apr. 4,
1995), at 8, http://www2.ed.gov/policy/gen/leg/foia/misc-docs/ed_ehd_1995.pdf. Similarly, the Department’s October 2003 letter
to Georgetown University reiterated that “in order for a recipient’s sexual harassment grievance procedures to be consistent with
Title IX standards, the recipient must … us[e] a preponderance of the evidence standard.” U.S. Dep’t of Educ., Office for Civil
Rights, Letter from Howard Kallem, Chief Attorney, D.C. Enforcement Office, to Jane E. Genster, Vice President and General
Counsel, Georgetown University (Oct. 16, 2003), at 1, http://www.ncherm.org/documents/202-GeorgetownUniversity--
110302017Genster.pdf.
147
    Proposed rule § 106.45(b)(4)(i) permits schools to use the preponderance standard only if it uses that standard for all other
student misconduct cases that carry the same maximum sanction and for all cases against employees. This is a one-way ratchet: a
school would be permitted to use the higher clear and convincing evidence standard in sexual assault cases, while using a lower
standard in all other cases.
148
    E.g., Kingkade, supra note 10.


                                                                                                                             33
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  536 ofInc.
                                                             SurvJustice 1598
                                                                                                   1015 15th St. NW, Suite 632
                                                                                                   Washington, D.C. 20005
                                                                                                   P: 202.869.0699 | F: 202.860.0699

        The preponderance standard is used by courts in all civil rights cases.149 It is the only
standard of proof that treats both sides fairly, and it is consistent with Title IX’s requirement that
grievance procedures be “equitable.” By allowing schools to use a “clear and convincing
evidence” standard, the proposed rule would tilt investigations significantly in favor of
respondents and against complainants. Increasing the burden that complainants face to prove that
sexual harassment occurred is particularly problematic in light of the fact that it is already
difficult to prove that such an incident occurred as a result of the inherent lack of physical
evidence and the common yet mistaken belief that testimony does not constitute sufficient
evidence to make a finding of responsibility. The Department argues that Title IX investigations
may need a more demanding standard because of the “heightened stigma” and the “significant,
permanent, and far-reaching” consequences for respondents found responsible for sexual
harassment.150 Yet this ignores the reality that Title IX complainants themselves face heightened
stigma for reporting sexual harassment, as compared to other types of misconduct, and that
complainants suffer “significant, permanent, and far-reaching” consequences to their education if
their schools fail to meaningfully address the harassment. In fact, 34% of college survivors drop
out of college after a sexual assault.151 Both parties therefore have an equal interest in continuing
to pursue their education. It is inequitable to cater only to the purportedly more serious impact on
accused students in designing a grievance process to address harassment.

         Many Title IX experts support the preponderance standard, which was used to address
harassment complaints at more than 80% of colleges even prior to the 2011 Dear Colleague
Letter’s clarification about the correct standard.152 The NCHERM Group, whose white paper
Due Process and the Sex Police was cited by the Department,153 has promulgated materials that
require schools to use the preponderance standard because “[they] believe higher education can
acquit fairness without higher standards of proof.” 154 A white paper by four Harvard professors
that is cited by the Department155 also recognizes that schools should use the preponderance
standard if “other requirements for equal fairness are met.”156 ATIXA’s position is that “any
standard higher than preponderance advantages those accused of sexual violence (mostly men)
over those alleging sexual violence (mostly women). It makes it harder for women to prove they
have been harmed by men. The whole point of Title IX is to create a level playing field for men
and women in education, and the preponderance standard does exactly that. No other evidentiary
standard is equitable.”157 NASPA - Student Affairs Administrators in Higher Education

149
    Katharine Baker et al., Title IX & the Preponderance of the Evidence: A White Paper (July 18, 2017),
http://www.feministlawprofessors.com/wp-content/uploads/2017/07/Title-IX-Preponderance-White-Paper-signed-7.18.17-2.pdf
(signed by 90 law professors).
150
    83 Fed. Reg. 61477.
151
    Cecilia Mengo & Beverly M. Black, Violence Victimization on a College Campus: Impact on GPA and School Dropout, 18(2)
J.C. STUDENT RETENTION: RES., THEORY & PRAC. 234, 244 (2015), https://doi.org/10.1177/1521025115584750.
152
    Heather M. Karjane, et al., Campus Sexual Assault: How America’s Institutions of Higher Education Respond 120 (Oct.
2002), https://www.ncjrs.gov/pdffiles1/nij/grants/196676.pdf.
153
    83 Fed. Reg. 61464 n.2.
154
    The NCHERM Group, Due Process and the Sex Police 2, 17-18 (Apr. 2017), https://www.ncherm.org/wp-
content/uploads/2017/04/TNG-Whitepaper-Final-Electronic-Version.pdf.
155
    83 Fed. Reg. 61464 n.2.
156
    Elizabeth Bartholet, Nancy Gertner, Janet Halley & Jeannie Suk Gersen, Fairness For All Students Under Title IX 5 (Aug. 21,
2017), https://dash.harvard.edu/bitstream/handle/1/33789434/Fairness%20for%20All%20Students.pdf.
157
    Association of Title IX Administrators, ATIXA Position Statement: Why Colleges Are in the Business of Addressing Sexual
Violence 4 (Feb. 17, 2017), https://atixa.org/wordpress/wp-content/uploads/2017/02/2017February-Final-ATIXA-Position-
Statement-on-Colleges-Addressing-Sexual-Violence.pdf.


                                                                                                                           34
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  537 ofInc.
                                                             SurvJustice 1598
                                                                                               1015 15th St. NW, Suite 632
                                                                                               Washington, D.C. 20005
                                                                                               P: 202.869.0699 | F: 202.860.0699

recommends the preponderance standard: “Allowing campuses to single out sexual assault
incidents as requiring a higher burden of proof than other campus adjudication processes make
it—by definition—harder for one party in a complaint than the other to reach the standard of
proof. Rather than leveling the field for survivors and respondents, setting a standard higher than
preponderance of the evidence tilts proceedings to unfairly benefit respondents.”158 ASCA agrees
that schools should “[u]se the preponderance of evidence (more likely than not) standard to
resolve all allegations of sexual misconduct”159 because “it is the only standard that reflects the
integrity of equitable student conduct processes which treat all students with respect and
fundamental fairness.”160

         e.    The proposed regulations fail to impose clear timeframes for investigations and
              allow impermissible delays.

        The Department maintains the requirement that schools provide “reasonably prompt
timeframes” for resolving complaints but also allows them to create a “temporary delay” or
“limited extension” of timeframes for “good cause,” which it says would include “concurrent law
enforcement activity.”161 In contrast, previous Title IX guidance recommended that schools
finish investigations within 60 days and prohibited schools from delaying a Title IX investigation
simply because there was an ongoing criminal investigation.

        Under the Department’s proposal, if there is an ongoing criminal investigation, a school
would be permitted to delay even beginning any Title IX investigation for an unspecified length
of time. While criminal investigations seek to punish abusers for their conduct, Title IX
investigations should seek to ensure that complainants are able to access educational
opportunities that become inaccessible due to harassment. Students should not be forced to wait
months or even years until after a criminal investigation is completed in order to seek resolution
from their schools. ATIXA agrees that a school that “delay[s] or suspend[s] its investigation” at
the request of a prosecutor creates a safety risk to the survivor and to other students as well,
whom the perpetrator could go on to harm.162

        One of the most significant ramifications of the September 2017 Interim Guidance issued
by this Department of Education is the length of time investigations are taking. Since the interim
guidance was released, SurvJustice has not had a single case that was completed in 60 days as
the 2017 Q&A guidance recommended. Moreover, the majority of our cases have taken a full
year to complete. During that timeframe, survivors do not receive any information from the
school about the status of their complaint unless they ask, and even then they frequently do not
get a response. In addition, we have observed that schools send repeated notices that the process
is being delayed without providing any reason for an estimated new date. These open-ended,
158
    NASPA Title IX Priorities, supra note 145 at 1-2.
159
    ASCA 2014 White Paper, supra note Error! Bookmark not defined..
160
    Chris Loschiavo & Jennifer L. Waller, The Preponderance of Evidence Standard: Use In Higher Education Campus Conduct
Processes, ASSOCIATION FOR STUDENT CONDUCT ADMIN,
https://www.theasca.org/files/The%20Preponderance%20of%20Evidence%20Standard.pdf.
161
    Proposed rule § 106.45(b)(1)(v).
162
    Association of Title IX Administrators, ATIXA Position Statement on the Proposed Legislation Entitled: Promoting Real
Opportunity, Success, And Prosperity Through Education Reform (PROSPER) Act (Higher Education Act Reauthorization) (Jan.
18, 2018), https://atixa.org/wordpress/wp-content/uploads/2015/03/ATIXA-POSITION-STATEMENT-ON-PROSPER-ACT-
Final.pdf.


                                                                                                                      35
EXHIBIT 28
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  538 ofInc.
                                                              SurvJustice 1598
                                                                                                    1015 15th St. NW, Suite 632
                                                                                                    Washington, D.C. 20005
                                                                                                    P: 202.869.0699 | F: 202.860.0699

lengthy investigations convey to other students that there is no point in coming forward as they
will simply be strung along while they suffer. Further, the prolonged investigations take a very
real toll on survivors and interfere with their access to education. They suffer from severe stress,
changes in sleep and appetite, inability to focus, isolation, and many other problems as they are
forced to relive their worst nightmare for a year because their school will not conclude the
investigation. They are also consistently retraumatized by the repeated interviews, phone calls,
and emails from the school. Even for those who ultimately obtain an outcome that restores some
measure of safety (such as if the perpetrator is suspended or expelled for sexual violence), the
process has tainted their educational experience to the point that they decide to drop out or
transfer.

    Examples of how the proposed regulations’ failure to impose clear timeframes could harm
students include, but are not limited to:

      1. A February 2018 report by the Office of Civil Rights found that UC–Berkeley received
         401 oral and written complaints of sexual harassment or violence, the majority of which
         were settled through informal processes. The report found that when cases actually were
         investigated, these investigations could take up to three years, an unreasonable period of
         time given that most undergraduate programs last four years. The report also found that
         most cases were closed after complainants graduated or left the program. Under the
         proposed regulations, these delays would not constitute a violation of Title IX, despite
         Berkeley’s clear failure to provide students with a “prompt and equitable” response to
         their case.163

      2. Similarly, a male student at Southern Methodist University dropped out of school after
         the University “failed to provide a ‘prompt and equitable response’” to the assault and
         “failed to protect the victim from further harassment and embarrassment following the
         assault.” The Department of Education found that the school violated Title IX in
         prolonging its response, but under the proposed regulations, the school would not have
         been found responsible. In effect, these proposed rules encourage universities to prolong
         cases until the survivor drops out or graduates, as was the case in both of these examples.
         These proposed provisions could discourage survivors from pursuing their cases and
         effectively removes responsibility from schools to discipline perpetrators while they are
         still students.164

         f. The proposed regulations would require schools to grant unequal appeal rights.

        Although Secretary DeVos claims that the proposed regulations make “[a]ppeal rights
equally available to both parties,”165 they do not in fact provide equal grounds for appeal to both
parties, because complainants are barred from appealing a school’s resolution of a harassment
complaint based on the sanctions’ inadequacy. Allowing only the respondent the right to appeal a

163
    Anjali Shrivastava, “UC Berkeley mishandled 8 Title IX cases, federal investigators say,” The Daily Californian, 1 March
2018. http://www.dailycal.org/2018/03/01/uc-berkeley-mishandled-eight-title-ix-cases-federal-investigators-say/
164
    Jake New, “When the Victim is Male,” Inside Higher Ed, 12 December 2014,
https://www.insidehighered.com/news/2014/12/12/smu-found-violation-title-ix-after-not-investigating-male-students-claim-
sexual
165
    DeVos, supra note 107.


                                                                                                                               36
EXHIBIT 28
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  539 ofInc.
                                                             SurvJustice 1598
                                                                                                    1015 15th St. NW, Suite 632
                                                                                                    Washington, D.C. 20005
                                                                                                    P: 202.869.0699 | F: 202.860.0699

sanction decision is both unfair and a violation of the requirement that procedures be equitable.
Survivors are just as affected by sanction decisions as accused students. For example, if their
abusers are still allowed to live in the same dorm as them, or if they are still in the same
classroom, survivors may experience further trauma or even have to drop out of school to ensure
their safety.

    Experts support equal appeal rights. The ABA recommends that the grounds for appeal
include “a sanction disproportionate to the findings in the case (that is, too lenient or too
severe).”166 ATIXA announced in October 2018 that it supports equal appeal rights for both
parties, “[d]espite indications that OCR will propose regulations that permit inequitable
appeals.”167 Even the white paper by four Harvard professors that is cited by the Department
(p.9–10 n.2) recognizes that schools should allow “[e]ach party (respondent and complainant)
[to] request an impartial appeal.”168

VI.      The proposed regulations are inconsistent with the Clery Act.

    A number of the Department’s proposed regulations are inconsistent with the Clery Act,
which the Department enforces and which also addresses the obligation of colleges and
universities to respond to sexual assault, dating violence, domestic violence, and stalking, as
noted in the earlier section of this comment on stalking. Further examples include, the proposed
regulations prohibiting schools from investigating off-campus and online sexual harassment
conflict with the Clery Act’s reporting requirements for policy violations that would also
constitute sexual harassment under Title IX (such as sexual assault). The Clery Act requires
colleges and universities to notify in writing all students who report sexual assault, stalking,
dating violence, and domestic violence of their rights regardless of “whether the offense occurred
on or off campus.”169 The Clery Act also requires colleges and universities to report all incidents
of sexual assault, stalking, dating violence, and domestic violence that occur on “Clery
geography,” which is defined to include all property controlled by a school-recognized student
organization (such as an off-campus fraternity), nearby “public property,” and “areas within the
patrol jurisdiction of the campus police or the campus security department.”170 The proposed
regulations would therefore undermine and conflict with the Clery Act’s mandate while creating
an upside-down system in which schools would have to publicly disclose instances of sexual
assault that occur off-campus but would be required by the Department to dismiss any
complaints filed about these same incidents and not investigate them.

    The Clery Act also requires that investigations of sexual assault, dating violence, domestic
violence, and stalking be “prompt, fair, and impartial.”171 However, as previously noted, the
proposed regulations set forth an unclear timeframe for investigations that conflicts with Clery’s
mandate that investigations be prompt. In addition, the many proposed regulations discussed


166
    American Bar Association, supra note140, at 5.
167
    Association of Title IX Administrators, ATIXA Position Statement on Equitable Appeals Best Practices 1 (Oct. 5, 2018),
https://atixa.org/wordpress/wp-content/uploads/2018/10/2018-ATIXA-Position-Statement-Appeals.pdf.
168
    Bartholet, et al., supra note 156.
169
    20 U.S.C. § 1092(f)(8)(C).
170
    20 U.S.C. § 1092(f)(6)(iii); 20 U.S.C § 1092(f)(6)(iv)); 34 C.F.R. § 668.46(a)).
171
    20 U.S.C. § 1092(f)(8)(b)(iv)(I)(aa).


                                                                                                                             37
EXHIBIT 28
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  540 ofInc.
                                                              SurvJustice 1598
                                                                                                     1015 15th St. NW, Suite 632
                                                                                                     Washington, D.C. 20005
                                                                                                     P: 202.869.0699 | F: 202.860.0699

above that tilt investigation procedures in favor of the respondent are anything but fair and
impartial.

    Although the Department acknowledges that Title IX and the Clery Act’s “jurisdictional
schemes . . . may overlap in certain situations,”172 it fails to explain how institutions of higher
education should resolve the conflicts between two different laws when addressing sexual
assault, dating violence, domestic violence, and stalking. These conflicting rules would create
widespread confusion for schools and students.

VII.     The proposed regulations requiring schools to dismiss sexual harassment complaints
         go beyond the Department’s authority to effectuate the nondiscrimination
         provisions of Title IX and are unworkable in practice.

    Section 106.45(b)(3) of the proposed regulations actively requires schools to dismiss
complaints of sexual harassment if such complaints do not meet strict standards. If a school
determines that a complaint of sexual harassment does not meet the improperly narrow definition
(meaning that the harassment is severe, pervasive, and objectively offensive), the school must
dismiss it under the proposed rule. Further, even if the harassment is severe, pervasive, and
objectively offensive, a school must dismiss the complaint if it occurs outside of an educational
program or activity, including most off-campus and online harassment. However, the
Department lacks the authority to require schools to dismiss complaints of discrimination. Under
Title IX, the Department is authorized to issue rules only “to effectuate the [anti-discrimination]
provision of [Title IX].” Title IX does not delegate to the Department the authority to dictate
when schools cannot address sex discrimination.173 By requiring schools to dismiss certain types
of complaints of sexual harassment, without regard to whether those forms of harassment deny
students educational opportunities on the basis of sex, § 106.45(b)(3) fails to effectuate Title IX’s
anti-discrimination mandate. It would also force many schools that already investigate off-
campus conduct, pursuant to their existing student conduct policies, to abandon these anti-
discrimination efforts and launch a thorough revision of their policies. While the Department is
well within its authority to require schools to adopt civil rights protections to effectuate Title
IX’s mandate against sex discrimination, it lacks the authority to force schools to violate
students’ and employees’ civil rights under Title IX by forcing schools to ignore sexual
harassment. Furthermore, in creating this mandate, the Department forces schools to choose
between adhering to administrative regulations or facing repeated civil liability in lawsuits
brought by students, as courts have often held that schools act with deliberate indifference when
they fail to respond to a complaint of sexual harassment even if it occurred off campus.174
Schools should not have to face the catch-22 of facing federal investigations and losing their



172
    83 Fed. Reg. 61468.
173
    See Michael C. Dorf, The Department of Education’s Title IX Power Grab, VERDICT (Nov. 28, 2018),
https://verdict.justia.com/2018/11/28/the-department-of-educations-title-ix-power-grab.
174
    See generally Dana Bolger, Betsy DeVos’s New Harassment Rules Protect Schools, Not Students, New York Times (Nov. 27,
2018) https://www.nytimes.com/2018/11/27/opinion/betsy-devos-title-ix-schools-students.html last viewed January 30, 2019.
DR. EDWARD F. DRAGAN, Title IX: What Constitutes Actual Notice of Sexual Harassment or Sexual Violence in a School
Setting? http://education-expert.com/2017/06/title-ix-constitutes-actual-notice-sexual-harassment-sexual-violence-school-setting/




                                                                                                                             38
EXHIBIT 28
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page  541 ofInc.
                                                            SurvJustice 1598
                                                                             1015 15th St. NW, Suite 632
                                                                             Washington, D.C. 20005
                                                                             P: 202.869.0699 | F: 202.860.0699

federal funding or repeatedly being found civilly responsible and having to pay significant
monetary damages.

    The Department further notes that, if conduct does not meet the proposed regulation’s
definition of harassment or if it occurs off-campus, schools may still process the complaint under
a different conduct code. However, they may not process it under a conduct code relating to Title
IX. This “solution” to the required dismissals for Title IX investigations is both confusing and
impractical. The proposed regulations offer no guidance or safe harbor for schools to offer
parallel sexual harassment proceedings that do not comply with the detailed and burdensome
procedural requirements set out in the proposed rule. Schools that did so would no doubt be
forced to contend with accused students’ complaints that the school had failed to comply with
the requirements set out in the NPRM and thus violated accused students’ rights as described in
the NPRM.

                                         CONCLUSION

        The Department’s proposed regulations import inappropriate criminal and civil legal
standards into administrative agency enforcement, rely on sexist stereotypes about survivors of
sexual harassment, and impose procedural requirements that force schools to provide Title IX
procedures that favor accused students to the detriment of survivors and in violation of the
equitable process requirement of Title IX. Instead of effectuating Title IX’s prohibition on sex
discrimination in schools, these proposed regulations serve only to protect schools from liability
if they fail to respond to complaints of sexual harassment. SurvJustice calls on the U.S.
Department of Education to immediately withdraw this NPRM and instead focus its energies on
vigorously enforcing the Title IX requirements that the Department has relied on for decades in
order to ensure that schools promptly and effectively respond to sexual harassment, remedy its
effects, and prevent its recurrence.

Thank you for the opportunity to submit comments on the NPRM. Please do not hesitate to
contact Katherine W. McGerald at Katherine.McGerald@SurvJustice.org to provide further
information or facilitate discussion.

Katherine W. McGerald, Esq.
Executive Director
SurvJustice, Inc.
1015 15th Street NW
Suite 632
Washington, D.C. 20005
202-869-0699




                                                                                                    39
EXHIBIT 28
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 542 of 1598




                  EXHIBIT 29
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 543 of 1598




January 27, 2019

Kenneth L. Marcus
Assistant Secretary for Civil Rights
Department of Education
400 Maryland Avenue SW
Washington, DC 20202

via electronic submission

Re: Docket No. ED-2018-OCR-0064, RIN 1870–AA14, Nondiscrimination on the Basis of Sex
in Education Programs or Activities Receiving Federal Financial Assistance

Dear Assistant Secretary Marcus:

On behalf of the American Association of University Women of Hawaii (AAUW of Hawaii),
we are writing in response to the Department of Education’s Notice of Proposed Rulemaking to
express our strong opposition to the proposed rules relating to sexual harassment
(“Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal
Financial Assistance”) as published in the Federal Register on November 29, 2018.

AAUW of Hawaii is a state-wide organization made up of six branches (Hilo, Honolulu, Kauai,
Kona, Maui, and Windward Oahu) and includes just over 450 members with over 1,700
supporters and partners statewide. As advocates for equity in education, AAUW of Hawaii
promotes the economic, social, and physical well-being of all persons. We vehemently oppose
the Department of Education’s proposed rule, which would significantly and detrimentally
impact women's and girls’ ability to access education free from sexual harassment or assault.
We urge the Department to immediately withdraw its current proposal.

Prevalence of Sexual Harassment and Violence

Most researchers who study campus sexual harassment and assault agree in terms of data and
statistics. For example, many scholars cite that approximately 20 percent of college women
experience rape or attempted rape (Kahn, 2003; Koss, Gidycz, and Wisniewski, 1987; Rapaport
and Burkhart, 1984; Schwartz and DeKeseredy, 1997; Wechsler and Wuethrich, 2002; Weiss,
2013). Additionally, many scholars agree that reporting is likely conservative because rape is
such an under-reported crime. As many as 50 percent of college women will not report their rape
or sexual assault (Khan, 2004; Koss, et el. 1987; Rapaport and Burkhart, 1984). While there has
been much research on campus sexual assault, little has changed in terms of the number of
assaults and attempted assaults reported annually (Reynolds, 2018). In fact, Reynolds analyzed


                                                                                                1
EXHIBIT 29
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 544 of 1598




10,225 Title IX complaints filed with the Office of Civil Rights between 1994-2014 using data
collected from a Freedom of Information Act (Reynolds, 2018). The sheer number of Title IX
complaints in this study speaks to the continuing need to take seriously and enforce Title IX
policy as it currently stands.

In the state of Hawaii, sexual harassment and violence is also prevalent. Recently, the University
of Hawaii was audited by the federal Office of Civil Rights, and the ruling from the federal audit
was made public March 2, 2018. It was determined that during the years of the federal audit,
August 1, 2013 to October 1, 2017, violations occurred on all 10 University of Hawaii campuses.
As a direct result of non-compliance, the University of Hawaii mismanaged several Title IX
cases (Office of the University Rights Reference Number 10136001, 2017). Although the
University System has taken measures to ensure Title IX compliance, among other issues, there
is still not a Title IX officer on all 10 campuses at the time this document was written. In terms
of K-12 education, the Hawaii Department of Education was recently sued by the ACLU in
December 2018 due to unequal treatment of girls’ athletic programs (Hawaii ACLU, 2018). In
response to these overarching issues related to discrimination, during the 2018 legislative
session, the state of Hawaii passed a state Title IX bill, and AAUW of Hawaii was instrumental
in advocating for the passage of this law.

Issues with the Notice of Proposed Rule Making

The Department of Education’s proposed Title IX rule would exacerbate problems of
underreporting and lead to fewer students coming forward and receiving the support and action
they need from their schools when they experience sexual harassment or sexual violence.
AAUW of Hawaii is particularly concerned about the following provisions:

The NPRM makes it impossible for interim accommodations that would allow survivors to
request that their perpetrator be removed from shared dorm and/or class space.

Often, issues related to sexual violence and harassment are intensified in circumstances where
survivors and perpetrators share dorm or class space (Hill and Silva, 2005). Due to power
dynamics, often withdrawing from shared space becomes the responsibility of survivors, and
many survivors will change their patterns, behavior, and use of space because they fear
encountering their assailant (Hill and Silva, 2005). Under prior guidance, schools were allowed
to remove perpetrators from shared class and living space so that the survivor’s education would
not be further compromised by discrimination.

The NPRM, would prohibit schools from removing perpetrators from shared space unless the
survivor successfully wins a disciplinary hearing. Instead, for these critical interim measures to
be put in place survivors would likely have to bear the full burden of housing, class, and other
changes. However, often survivors choose not to have a formal proceeding or need
accommodations while the hearing is proceeding, therefore, many students will be forced out of
class, common space, and living arrangements, thus further damaging their education.
Additionally, the Department would allow schools to issue mutual no-contact orders, which
could make survivors’ experience worse than if they had not filed a complaint.




                                                                                                     2
EXHIBIT 29
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 545 of 1598




Schools should have the ability to make interim arrangements that include removing accused
students from shared dorms and/or classes before disciplinary proceedings when the survivor’s
education will be harmed if the changes are not made.

The NPRM requires that schools establish live cross-examination, where an accused student’s
representative can directly question a survivor.

The Department would require that universities and institutions of higher education provide for
direct cross-examination by a party’s advisor of choice. Live cross-examination and forcing
survivors to retell their story, in contrast to written questions submitted to the hearing panel, will
likely re-traumatize survivors and discourage students from reporting (Kahn, 2003; Koss,
Wilgus, and Williamsen, 2014). In addition, the proposed rule does not entitle any parties
involved procedural protections during cross-examination.

Previously, the Department permitted panels to test parties’ reliability through the submission of
written questions. Written questions provide a balance between the need to test the reliability of
the evidence and the risk of re-traumatizing survivors. The Department of Education should
allow schools to use written questions during the examination procedure.

State Specific Questions

As the state of Hawaii works to address recent Title IX violations, both at the state DOE and
University level, the Notice of Proposed Rule Making threatens statewide progress, and it is
unclear how state Title IX law would be implemented should the NPRM take effect. The history
and origins of Title IX and the 2018 state Title IX bill demonstrate that constituents in the state
of Hawaii take seriously the intent and spirit of Title IX law. As a state, policymakers, advocates,
and constituents wish to protect students against sexual harassment and assault. Given the
arguments outlined in this letter, AAUW of Hawaii respectfully asks that the Secretary for Civil
Rights reconsiders the Notice of Proposed Rule Making.

Further, the proposed rule fails to ensure equal access to education for all students, including
students who experience sexual harassment. For that reason, we urge the Department of
Education to immediately withdraw its current proposal.

Younghee Overly, State Public Policy Chair
AAUW of Hawaii
publicpolicy-hi@aauw.net

Hannah Liebreich, Title IX Specialist
AAUW of Hawaii
hliebreich88@gmail.com




                                                                                                     3
EXHIBIT 29
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 546 of 1598




                                           References

Armstrong, E. A., & Hamilton, L. T. (2013). Paying for the Party. Harvard University Press.

Hill, C., & Silva, S. (2005). Drawing the Line: Sexual Harassment on Campus. AAUW
        Educational Foundation.

Kahn, A. S., Jackson, J., Kully, C., Badger, K., & Halvorsen, J. (2003). Calling it rape:
      Differences in experiences of women who do or do not label their sexual assault as rape.
      Psychology of Women Quarterly, 27(3), 233-242.

Koss, M. P., Gidycz, C. A., Wisniewski, N. (1987). Scope of rape: Incidence and prevalence of
       sexual aggression and victimization in a national sample of higher education
       students. Journal of Consulting and Clinical Psychology, 55(2), 162-170.

Koss, M. P., Wilgus, J. K., & Williamsen, K. M. (2014). Campus sexual misconduct: Restorative
       justice approaches to enhance compliance with Title IX guidance. Trauma, Violence, &
       Abuse, 15(3), 242-257.

Hawaii ACLU. (2018, December). Title IX Lawsuit: ACLU Sues over Lack of Female Athletic
      Facilities at DOE Schools. Retrieved from Hawaii Free Press.
      http://www.hawaiifreepress.com/ArticlesMain/tabid/56/ID/21306/Title-IX-Lawsuit-
      ACLU-Sues-over-Lack-of-Female-Athletic-Facilities-at-DoE-Schools.aspx.

Rapaport, K., & Burkhart, B. R. (1984). Personality and attitudinal characteristics of sexually
      coercive college males. Journal of Abnormal Psychology, 93(2), 216 221.

Reynolds, C. (2018). The Mobilization of Title IX Across US Colleges and Universities, 1994
      2014. Social Problems.

Schwartz, M. D., & DeKeseredy, W. (1997). Sexual assault on the college campus: The role of
      male peer support. Sage Publications.

The United States Department of Education, Office for Civil Rights (2017). Resolution
      Agreement with The University of Hawaii at Mānoa. Office of Civil Rights Reference
      Number 10136001.

Wechsler, H., & Wuethrich, B. (2002). Dying to drink: Confronting binge drinking on college
      campuses. Rodale Books.

Weiss, K. G. (2013). Party school: Crime, campus, and community. Boston, MA:
       Northeastern University Press.




                                                                                                  4
EXHIBIT 29
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 547 of 1598




                  EXHIBIT 30
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 548 of 1598




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                       Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                           Plaintiffs,

                     v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                           Defendants.




                                         Page 1 of 11
Decl. of Judith Herman                                           Civil Action No. 20-cv-01468

EXHIBIT 30
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 549 of 1598




                      DECLARATION OF JUDITH L. HERMAN, M.D.

I, Judith L. Herman, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I have personal knowledge of the facts set forth in this declaration. If called as a

witness, I could and would testify competently to the matters set forth below.

       2.      I submit this Declaration in support of the litigation challenging the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (the “Title IX Rule” or Rule). I

submit this declaration in my personal capacity as an expert in understanding and treating

trauma. This declaration is based on my personal knowledge, my familiarity with Title IX of the

Education Amendments of 1972, my review of the Rule, the knowledge and expertise I have

acquired in the course of 50 years as a medical professional, over 30 of which I have spent as an

academic specializing in sexual assault, and my review of the research studies, and journal and

periodical articles footnoted herein.

                          Background, Responsibilities, and Qualifications

       3.      I am currently a Professor of Psychiatry Part-Time at Harvard Medical School. In

that role, I supervise psychiatric residents and post-doctoral psychology fellows and teach a

seminar on treatment of trauma patients. Prior to assuming part-time status in 2015, I had been a

Clinical Professor of Psychiatry at Harvard Medical School since 1999. I am a Distinguished

Life Fellow of the American Psychiatric Association and have received numerous awards in my

field, including the Lifetime Achievement Award from the International Society for Traumatic

Stress Studies. A true and correct copy of my Curriculum Vitae is attached here as Exhibit A,

along with a list of my publications (including those in the last ten years).



                                            Page 2 of 11
Decl. of Judith Herman                                                 Civil Action No. 20-cv-01468

EXHIBIT 30
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 550 of 1598




       4.      I am also the author of a book, Trauma and Recovery, which is considered a

fundamental text for understanding psychological trauma, as well as a founder of the Victims of

Violence Program in the Department of Psychiatry at Cambridge Health Alliance, a teaching

hospital of Harvard Medical School. For more than 30 years, I have trained post-graduate

students in the mental health disciplines on how to promote healing in traumatized people.

       5.      I have also worked directly with hundreds of victims of sexual assault, both in the

immediate aftermath of trauma and on an ongoing basis as the victims proceed with the long

process of recovery. I have developed clinical expertise regarding what mechanisms can aid

victims in reporting assault, and what social responses, including by individuals in positions of

authority, will help or impede their recovery.

       6.      Based on my experience in treating survivors of sexual assault and harassment, it

is my opinion that many aspects of the Rule will cause substantial harm to students who report

sexual harassment, including sexual assault, to their schools, and will discourage students who

have been victimized from coming forward. The net effect of the Rule will be to reinforce the

shaming and isolation of students who have been subjected to harassment, exacerbate the trauma

and mental health impacts experienced by victims, and increase gender-based discrimination,

harassment, and violence in education.

       7.      In the past four years, I have not testified as an expert, at trial, or by deposition, in

any matter.

       8.      I am not being compensated for my work on this declaration.

                       Increased Exposure to Sexual Assault and Harassment

       9.      The Rule’s narrowed definition of “sexual harassment” requiring that students be

subjected to harassment that is severe, persistent, and objectively offensive, to qualify for relief,



                                            Page 3 of 11
Decl. of Judith Herman                                                  Civil Action No. 20-cv-01468

EXHIBIT 30
          Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 551 of 1598




is detrimental to their well-being. This standard necessitates prolonged exposure to harassment,

which risks escalating harmful effects to a student’s mental health. These negative effects

include anxiety, increased isolation, increased risk of self-harm, distress, depression, and suicidal

ideation.

           10.   The harmful effects manifest in the classroom as well. Research and my

experience working with victims has shown that continued exposure to sexual harassment is

associated with lower grades, negative academic performance, and dropouts.1 A significant

portion of students subjected to sexual harassment in grades 7 through 12 reported that they did

not want to attend school as a result of what happened to them.2 30 percent of harassed students

said that sexual harassment caused them to have a difficult time studying.3 Furthermore, 10

percent of harassed students were got into trouble at school as a result of the sexual harassment.4

           11.   When students are forced to continue to interact with those who sexually harass

them, it interrupts their daily lives, as most victims seek to minimize interaction with their

harassers. In my experience, victims’ desire to avoid their perpetrators often comes at costs to

themselves - psychologically, physically, and financially. Research has shown that 11 percent of

harassed students in grades 7 through 12 said they stayed home from school because of the


1
 See Karen Rothman, et al., Sexual Assault Among Women in College: Immediate and Long-
Term Associations with Mental Health, Psychosocial Functioning, and Romantic Relationships,
JOURNAL OF INTERPERSONAL VIOLENCE (2019).
https://journals.sagepub.com/doi/10.1177/0886260519870158. (Finding that women with a
history of college sexual assault reported lower grade-point averages, poorer class attendance
and increased risk of dropout).
2
 Catherine Hill and Holly Kearl, Crossing the Line: Sexual Harassment at School, 11 AM.
ASS’N OF U. WOMEN 22 (2011), https://www.issuelab.org/resource/crossing-the-line-sexual-
harassment-at-school.html (32 percent of students reported that they did not want to go to school
as a result of the sexual harassment.).
3
    Id.
4
    Id.

                                            Page 4 of 11
Decl. of Judith Herman                                                Civil Action No. 20-cv-01468

EXHIBIT 30
          Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 552 of 1598




harassment.5 Other students changed the way they went to and from school or quit an activity or

sport.6 With regard to college students, 34 percent of victims drop out of school altogether.7

When students drop out of college, they incur a large financial burden as well, often sacrificing a

semester’s tuition.8

           12.    I have seen these effects first-hand in my treatment of survivors of sexual assault

and harassment. Research is consistent with my own experience in demonstrating that when

subjected to sexual harassment by peers, student victims become alienated from school, and

relationships with teachers are undermined.9 The effects of sexual harassment on a student

victim have been characterized as even more harmful than bullying in a school setting.10 Victims

of continued sexual harassment manifest physical effects as well, including feeling nauseated

and having difficulty sleeping.11 The increased exposure and severity of harassment required by

5
 Id. (9 percent of students in the same age range reported that they changed the way they went to
or from school, and 8 percent of students quit an activity or sport.)
6
    Id.
7
  Cecilia Mengo and Beverly M. Black, Violence Victimization on a College Campus: Impact on
GPA and School Dropout, 18(2) J. OF C. STUDENT RETENTION: RES., THEORY & PRAC. 234, 244
(2015), https://doi.org/10.1177/1521025115584750. Audrey Chu, I Dropped Out of College
Because I Couldn’t Bear to See My Rapist on Campus, VICE (Sept. 26, 2017)
https://broadly.vice.com/en_us/article/qvjzpd/i-dropped-out-of-college-because-i-couldnt- bear-
to-see-my-rapist-on-campus.
8
 Alexandra Brodsky, How Much Does Sexual Assault Cost College Students Every Year?,
WASH. POST (Nov. 18, 2014),
https://www.washingtonpost.com/posteverything/wp/2014/11/18/how-much-does-sexual-assault-
cost-college-students-every-year/?utm_term=.fb31d3014e29.
9
    Hill, supra note 2, at 16.
10
  James Gruber and Susan Fineran, Sexual Harassment, Bullying, and School Outcomes for
High School Girls and Boys, 22(1) VIOLENCE AGAINST WOMEN, 15 (2015).
11
  Id. (31 percent of students from the same study of harassed students between grades 7 through
12 said they felt sick to their stomach as a result of the sexual harassment. Trouble sleeping was
a problem for 19 percent of students, including 22 percent of girls and 14 percent of boys; girls

                                              Page 5 of 11
Decl. of Judith Herman                                                 Civil Action No. 20-cv-01468

EXHIBIT 30
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 553 of 1598




the Rule for action to be taken by schools, only exacerbates the physical and psychological

harms impacting victims.

          13.     The harm from an environment where sexual harassment remains unaddressed

extends beyond the individual victim.12 Settings where frequent and prolonged experiences of

sexual harassment are witnessed by other students create a climate where they perceive that

sexual harassment is tolerated and condoned by teachers and school administrators.13 A culture

of perceived tolerance not only discourages already hesitant students from coming forward if

they themselves are victimized,14 but also creates confusion as to what is considered acceptable

conduct in the minds of youth. Uncertainty over what is considered harassment or assault,

coupled with uncertainty surrounding what, if any action, schools will take, makes educational

institutions less safe.

          14.     Under sections 106.30 and 106.44 of the Rule, the supportive measures required

to be provided to complainants are quite limited and the standard is inadequate. Although the

school is required to “promptly contact the complainant to discuss the availability of supportive

measures,” (after a school receives “actual knowledge” of sexual harassment in an education



were also more likely than boys to say they had a hard time sleeping for quite a while, rather than
a short time.)
12
     Hill, supra note 2.
13
     See Gruber supra note 10, at 17.
14
   See e.g. DOJ Bureau of Justice Stats., Criminal Victimization, 2016: Revised, at 7 (Oct. 2018),
https://www.bjs.gov/content/pub/pdf/cv16.pdf. (2016 statistics showing only 20 percent of rape
and sexual assault survivors reported these crimes to the police.); Poll: One in 5 Women Say
They Have Been Sexually Assaulted in College, Wash. Post (June 12, 2015),
https://www.washingtonpost.com/graphics/local/sexual-assault-poll; Let Her Learn: Stopping
School Pushout for Girls Who Are Pregnant or Parenting 2 (2017).
https://nwlc.org/resources/stopping-school-pushout-for-girls-who-are-pregnant-or-parenting.
(only 12 percent of college survivors and two percent of female survivors ages 14-18 reported
sexual assault to their schools or the police.)


                                            Page 6 of 11
Decl. of Judith Herman                                               Civil Action No. 20-cv-01468

EXHIBIT 30
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 554 of 1598




program or activity) the supportive measures simply cannot “unreasonably burden” the

respondent, and whether the offered “supportive measures” restore and preserve a student’s

equal access is judged only under the extremely low “deliberate indifference” standard. These

provisions risk harm to students who do not receive supports that are even minimally effective in

meeting their needs.

           15.   Research supported by the Substance Abuse and Mental Health Services

Administration confirms that adverse childhood experiences including sexual assault and other

forms of harassment are strongly related to the development and prevalence of a wide range of

health problems throughout a person’s lifespan.15 Even assuming that the supportive measures

provided to victims, such as changes in class schedule, are executed in a manner that does not

further alienate the student, such measures are crisis responses. They are necessary in the short-

term, but not sufficient as long-term responses in mitigating harm produced by harassment and

assault.

           16.   In addition, the Rule limits the ability of the supportive measures to effectively

stop and prevent further harassment, because the measures cannot unreasonably burden the

respondent or act as discipline in any way. As applied, student victims will be the ones forced to

change housing and classes in order to avoid further traumatization or harassment. As such, the

requirement for the short-term institutional response set forth in the Rule remains inadequate and

creates educational inequities for victims. When respected authority figures in powerful

15
   See also Rothman et al., supra note 1 at 3-4 (65 percent of sexual assault survivors develop
symptoms of Post-Traumatic Stress Disorder (PTSD) weeks, months and even years after the
event; many survivors develop symptoms of major depressive disorder or internalize feelings of
stigma and guilt which lead them to disengage emotionally in their personal relationships).
15
   See Jennifer J. Freyd and Carly Parnitzke Smith, Institutional Betrayal, 69(6) AMERICAN
PSYCHOLOGIST 575, 575-578 (2014); See also Louise F. Fitzgerald, et. al, Antecedents and
Consequences of Sexual Harassment in Organizations: A Test of an Integrated Model, 82(4)
Journal of Applied Psychology, 578 (1997).


                                             Page 7 of 11
Decl. of Judith Herman                                                 Civil Action No. 20-cv-01468

EXHIBIT 30
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 555 of 1598




institutions fail to respond actively and compassionately to individuals who report assault or

harassment, victims perceive these authority figures as either indifferent to or complicit with

perpetrators of sexual assault. This often causes them to feel abandoned and emotionally

disengaged from the educational community, and betrayed by authority figures within the

institution. This directly and detrimentally effects students’ access to education.16

                Increased Barriers to Reporting and Investigating and Resolving Complaints

          17.      The Rule sets forth a number of procedures that will chill reporting and prevent

schools from investigating and resolving complaints.

          18.      The Department acknowledges that reporting rates for sexual harassment and

assault are lower than prevalence rates, recognizes that the Rule will result in a sharp drop in

investigations, “but disagrees that the final regulations will discourage or chill reporting.”17

          19.      Research confirms that logistical hurdles to making a report discourage

reporting.18 The Rule requires the victim to put the complaint in writing and include a specific

written request for investigation. In my experience, formal and technical requirements of this

nature will further chill reporting.19



16
  See Jennifer J. Freyd and Carly Parnitzke Smith, Institutional Betrayal, 69(6) AMERICAN
PSYCHOLOGIST 575, 575-578 (2014); See also Louise F. Fitzgerald, et. al, Antecedents and
Consequences of Sexual Harassment in Organizations: A Test of an Integrated Model, 82(4)
Journal of Applied Psychology, 578 (1997).
17
     85 Fed. Reg. at 30067.
18
   Victoria Kar-Yan Sit, Dep’t of Applied Psychology and Human Development, Univ. of
Toronto, dissertation, The Development and Psychometric Evaluation of the Sexual Assault
Help-seeking Barriers Scale, at 38 (2018).
https://tspace.library.utoronto.ca/bitstream/1807/92123/3/Sit_Victoria_201811_PhD_thesis.pdf.
19
  Id. (accessibility barriers are relevant to help-seeking decisions, and include limited
availability of resources or services in one’s community, prohibitive costs of services or lack of
health insurance, lack of transportation, and long wait times).


                                              Page 8 of 11
Decl. of Judith Herman                                                  Civil Action No. 20-cv-01468

EXHIBIT 30
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 556 of 1598




       20.     The Rule also weakens the confidentiality and privacy protections for victims of

sexual assault and harassment. Among other things, the respondent is permitted to share the

allegations under investigation with anyone, including on social media, and a third party advisor

chosen by the respondent, such as a school friend, is entitled to non-relevant documents related

to the allegations. Rule §§ 106.45(b)(5)(iii) & (vi). Studies demonstrate that concerns about

confidentiality and fear of retaliation are leading reasons why victims choose not to report sexual

harassment or assault.20 In my experience and based on research relating to victims of sexual

violence, victims fear that if their name and allegations become public they may face backlash

from peers, hostility, judgment, disbelief and other social or legal consequences.21

       21.     In my experience treating survivors of harassment and assault, the Rule’s

requirements regarding the complaint process and the parameters for cross-examination of

witnesses will further discourage reporting and are likely to lead to unnecessary additional

trauma for students and less probative information for adjudicators.

       22.     Adversarial live hearings have greater potential to discourage victims from

coming forward. They also raise the potential for more aggressive and demeaning challenges to

the credibility of complainants at a time when what they most need for healing from trauma is

social support. When a live hearing is necessary for the overall fairness of the process to the

accused, cross-examination conducted by submitting questions to a neutral third-party is


20
  E.g. Marjorie R. Sable, et al., Barriers to Reporting Sexual Assault for Women and Men:
Perspectives of College Students, 55(3) J. OF AM. C. HEALTH 159 (Nov./Dec. 2006); Chiara
Sabina and Lavina Y. Ho, Campus and College Victim Responses to Sexual Assault and Dating
Violence: Disclosure, Service Utilization, and Service Provision, TRAUMA VIOLENCE ABUSE
(Feb. 4, 2014), http://tva.sagepub.com/content/early/2014/02/04/1524838014521322.
21
  Jill Shcwarz, et al., Sexual Assault on College Campuses: Substance Use, Victim Status
Awareness, and Barriers to Reporting, 1(2) BUILDING HEALTHY ACADEMIC COMMUNITIES 54
(2017).


                                           Page 9 of 11
Decl. of Judith Herman                                                 Civil Action No. 20-cv-01468

EXHIBIT 30
           Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 557 of 1598




preferable to direct cross-examination by an attorney where possible to minimize traumatization

or re-traumatization for survivors.

            23.   The Rule puts schools at risk of losing the trust of the very students Title IX is

designed to protect. The Department acknowledges that the Rule will result in far fewer

investigations, which means fewer formal findings by the institution and fewer perpetrators who

have received a disciplinary sanction. E.g., Rule, pp. 30,550, 30,553-30,554, 30,548-30,549,

30,568 (stating that Title IX investigations will decrease by about 33% per year in colleges and

Universities, 50% per year in elementary and secondary schools, and 50% for non-schools, such

as libraries, as a result of the Rule).

            24.   Research shows that a lack of confidence in the outcome of reporting already

exists among victims.22 Victims’ decisions to report can often depend on their trust and

perception of legitimacy of the process, and their belief that organizations will follow fair

procedures.23 In my experience, and in surveys conducted on the topic, students already perceive

the process for reporting sexual assault as intimidating, unlikely to result in accountability, and

unsympathetic.24 The requirements set forth in the Rule will serve to increase this mistrust. As a

result, students who are subject to sexual harassment and violence will be less likely to come

forward to receive the help and support they need to move forward. In the absence of




22
     Id.
23
     Id.
24
  Kristen Jones, Barriers Curb Reporting on Campus Sexual Assault, the Center for Public
Integrity (updated Mar. 26, 2015), https://publicintegrity.org/education/barriers-curb-reporting-
on-campus-sexual-assault/.


                                              Page 10 of 11
Decl. of Judith Herman                                                  Civil Action No. 20-cv-01468

EXHIBIT 30
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 558 of 1598




appropriate resolution and response, our school campuses will become less safe and the

incidence of sexual harassment and violence is likely to increase. 25

        I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that this declaration was executed on June    l 3, 2020 at




                                                  ~_Q,M )_ tl=~l ~. D'
                                                              Judith Herma!{
                                           Professor of Psychiatry Pait-Time, Harvard University
                                                              Medical School




25See Camille Nelson, et.al., Organizational Responses for Preventing and Stopping Sexual
Harassment: Effective Deterrents ofContinued Endurance, 56 SEX ROLES 811, 812 (2007)("The
perception that remedial actions will be taken to punish perpetrators and enforce anti-harassment
policies often results in significant decreases in sexual harassment frequency.")

                                            Page 11of11
Deel. of Judith Herman                                                   Civil Action No. 20-cv-01468

     EXHIBIT 30
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 559 of 1598




                  EXHIBIT 31
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 560 of 1598




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                        Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                             Plaintiffs,

                     v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                             Defendants.




                                           Page 1 of 28
 Decl. of Michael Madowitz                                          Civil Action No. 20-cv-01468
EXHIBIT 31
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 561 of 1598




                         DECLARATION OF MICHAEL MADOWITZ

 I, Michael Madowitz, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

 correct:

        1.      I have personal knowledge of the facts set forth in this declaration. If called as a

 witness, I could and would testify competently to the matters set forth below.

        2.      I submit this Declaration in support of the litigation challenging the recently issued

 Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving

 Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or Rule). I

 have compiled the information in the statements set forth below in my personal capacity as an

 expert in public economics, cost-benefit analysis, and the methodology, analysis, and

 implementation of public policy. This declaration is based on my personal knowledge, my review of

 the U.S. Department of Education’s (the “Department”) Notice of Proposed Rulemaking (“NPRM”)

 and the final regulation (“Rule”) and accompanying Regulatory Impact Analysis, and the

 knowledge and expertise I have acquired in my training and professional experience, including as an

 economist and technical expert at the Center for American Progress (the Center).

                        Background, Responsibilities, and Qualifications

        3.      I have been employed at the Center since 2013, where I have served as a nationally

 recognized expert on public economics. I use advanced valuation methodologies to measure the

 costs and benefits of programs and policy changes and have conducted hundreds of cost-benefit

 analyses and policy simulations focused on the long-term effects of public health, education,

 environmental, and macroeconomic policies. I regularly serve as a technical expert on the Center’s

 high-profile institution-wide reports, ensuring methodological transparency and analytical accuracy.

 From 2011-12, I served as a Dissertation Fellow for Resources for the Future where I conducted



                                             Page 2 of 28
 Decl. of Michael Madowitz                                             Civil Action No. 20-cv-01468
EXHIBIT 31
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 562 of 1598




 empirical and simulation research on state and local tax revenue volatility, and the implications for

 design of carbon pricing policy at state and federal level. I also served as a Forecasting Consultant at

 Southern California Edison from 2006-2008, where I worked on the production, improvement and

 support of short-term electricity demand forecasting models.

         4.      I also serve as a peer referee for cost-benefit analysis article submissions to highly

 selective academic journals and provide pre-publication reviews of proposals from academics, think

 tanks, and national and state-level campaigns for both political parties. I hold a doctoral candidacy

 in economics and a master’s degree in applied mathematics from the University of California, San

 Diego and received a bachelor’s degree in economics and international relations from Pomona

 College in Claremont, CA in 2002. Attached as Exhibit A is a true and correct copy of my

 curriculum vitae and a list of my publications in the past ten years. .

         5.      Based on my experience in analyzing the cost modeling of public policy, the Rule’s

 cost-benefit analysis (as articulated in the Regulatory Impact Analysis) is problematic in ways that

 render it fundamentally flawed. Not only is the analysis based on flawed data sets and missing

 important underlying documents, but its material assumptions go unsupported and, at times,

 unexplained. Further, the methodology does not reflect the accuracy or rigor consistent with practice

 in the field and the Department’s calculations themselves are at times incomplete, inconsistent, or

 flawed. Finally, the Regulatory Impact Analysis fails to consider a number of other significant

 economic costs both inherent to, and a result of, the Rule’s provisions, such as the increased costs

 for sexual assault and harassment to survivors, the downstream social and economic costs, and the

 full extent of the costs for supportive measures as well as technological and physical systems

 necessitated by the Rule.




                                              Page 3 of 28
 Decl. of Michael Madowitz                                                 Civil Action No. 20-cv-01468
EXHIBIT 31
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 563 of 1598




          6.       In the past four years, I have not testified as an expert, at trial, or by deposition, in

 any matter.

          7.       I am being compensated at a rate of $400 per hour for my work on this declaration

 and this case.

     Failure to Disclose Data Sets and Information Necessary to Understand the Cost-Benefit
                              Analysis Methodology and Conclusions

          8.       The first step in evaluating a completed cost-benefit analysis is replicating the

 original analysis. The Rule’s cost-benefit analysis is impossible to completely reproduce, let alone

 evaluate, because the Department failed to disclose to the public the required fundamental

 underlying information and the complete cost-benefit analysis methodology during the NPRM

 public comment period. The Department only provided such information (per multiple Freedom of

 Information Act (FOIA) requests)1 after the NPRM comment period had lapsed; the information

 that was eventually provided was also incomplete and, in some instances, contained basic

 mathematical errors. In order to fully interrogate, assess, and reproduce the Rule’s cost-benefit

 analysis, complete documents, studies, and data sets would have been needed, including but not

 limited to loaded wage rates assumed for investigators, mediators, and decision-makers and explicit

 baseline time and costs of investigations. A full list of sources for assumptions about current and

 post-Rule personnel time and costs of Title IX proceedings in both the NPRM and Rule would also

 have been required. In some cases, it is possible to overcome the challenges of a single error, but

 when an opaque calculation is compounded with error in either computation or description, it

 1
   National Center for Youth Law and the Center for American Progress, FOIA Request, “Request for Extension of
 Comment Period for Proposed Rule Regarding Nondiscrimination on the Basis of Sex in Education Programs or
 Activities Receiving Federal Financial Assistance – Docket ID ED-2018-OCR-0064”. Among other things, this
 FOIA request, dated January 17, 2019, notes that “The Department relied on a number of documents and analyses
 that it did not make available to the public, thus making it impossible for the public to determine whether the agency
 is drawing improper conclusions from its documents and analyses or to otherwise meaningfully comment. Several of
 these documents and analyses involve the Department’s Regulatory Impact Analysis, which attempts to assess the
 costs of the proposed regulations as required by Executive Order 12866 as modified by Executive Order 13563.”

                                                    Page 4 of 28
 Decl. of Michael Madowitz                                                         Civil Action No. 20-cv-01468
EXHIBIT 31
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 564 of 1598




 becomes impossible to fix the Department’s cost estimates without the underlying documents,

 studies, and data sets.

              Flaws in Underlying Information: Incomplete and Inconsistent Data Sets

         9.       The Department bases the bulk of its cost savings on an anticipated reduction in the

 number of investigations, which results from recipients no longer being required to conduct

 investigations (in as many cases as they would have prior to the Rule) and from diverting formal

 investigations into less costly informal resolutions. The Department’s conclusion regarding the

 reduction in investigations arises from calculations based on data sets provided by the Clery Act and

 the Civil Rights Data Collection (CRDC), each of which have issues and limitations that make

 heavily relying upon them problematic.

         10.      Clery Act data is an important resource, but it must be treated with caution given the

 data’s serious limitations. The American Association of University Women (AAUW) reviewed

 underreporting related to the Clery Act and found that “some schools have built the necessary

 systems to … disclose accurate statistics – and others have not” when it comes to reported campus

 safety and crime statistics.2 Other studies of Clery Act data and educational institutions have

 identified similar concerns about underreporting and misreporting of data around sexual assault.3

 The Department acknowledges these data set limitations in its reference to studies cited by NPRM

 2
   See, e.g., American Association of University Women, “89 Percent of Colleges Reported Zero Incidents of Rape in
 2015,” May 10, 2017, available at https://www.aauw.org/article/clery-act-data-analysis-2017/; American
 Association of University Women, “91 Percent of Colleges Reported Zero Incidents of Rape in 2014,” November
 23, 2015, available at https://www.aauw.org/article/clery-act-data-analysis/.
 3
   See, e.g., California State Auditor, “Clery Act Requirements and Crime Reporting: Compliance Continues to
 Challenge California’s Colleges and Universities” (Sacramento, CA: California State Auditor, 2018), available at
 https://www.auditor.ca.gov/pdfs/reports/2017-032.pdf; Corey Rayburn Yung, “Concealing Campus Sexual Assault:
 An Empirical Examination,” Psychology, Public Policy, and Law 21 (1) (2015): 1-9; National Academies of
 Sciences, Engineering, and Medicine, “Innovations in Federal Statistics: Combining Data Sources While Protecting
 Privacy” (Washington, DC: The National Academies Press, 2017), available at
 https://www.nap.edu/catalog/24652/innovations-in-federal-statistics-combining-data-sources-while-protecting-
 privacy; Kristen Lombardi and Kristin Jones, “Campus Sexual Assault Statistics Don’t Add Up: Troubling
 Discrepancies in Clery Act Numbers,” Center for Public Integrity, December 2, 2009, available at
 https://publicintegrity.org/education/sexual-assault-on-campus/campus-sexual-assault-statistics-dont-add-up/.

                                                  Page 5 of 28
 Decl. of Michael Madowitz                                                     Civil Action No. 20-cv-01468
EXHIBIT 31
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 565 of 1598




 commenters but, despite this, the Department did not take steps towards addressing and rectifying

 these flaws – such as by finding supplementary data sets.4

         11.      While the CRDC provides another important source of publicly available data, its

 utility is also limited by the quality of its data input. Problems have been reported regarding the

 accuracy of some of the data that school districts have provided to the Department via the CRDC.5

 This is particularly true of the number of sexual harassment incidents reported. The AAUW

 analyzed CRDC sexual harassment data and determined that many school districts were simply

 reporting zero incidents, rather than collecting and reporting the true numbers of cases of sexual

 harassment that were reported or resulted in discipline.6

         12.      Clery Act and CRDC data are valuable resources but due to their inherent limitations

 – something the Department even acknowledges7 – the Department should have utilized

 supplementary data sets that at least attempt to fill in the gaps. For example, supplementing the cost-

 benefit analysis with information from datasets such as the Bureau of Justice Statistics’ (BJS)

 National Crime Victimization Survey, the Center for Disease Control and Prevention’s (CDC)

 Youth Risk Behavior Surveillance System, and the Federal Bureau of Investigation’s (FBI) National

 Incident-Based Reporting System – each of which provide data on rape, sexual assault, stalking, or

 4
   85 Fed Reg. at 30555
 5
   See, e.g., Evie Blad, How Bad Data from One District Skewed National Rankings on Chronic Absenteeism,
 Education Week (Jan. 9, 2019)
 http://blogs.edweek.org/edweek/rulesforengagement/2019/01/chronic_absenteeism.html; Anya Kamenetz, The
 School Shootings that Weren’t, National Public Radio (Aug. 27. 2018),
 https://www.npr.org/sections/ed/2018/08/27/640323347/the-school-shootings-that-werent; Andrew Ujifusa & Alex
 Harwin, There Are Wild Swings in School Desegregation Data. The Feds Can’t Explain Why, Education Week (May
 2, 2018), https://www.edweek.org/ew/articles/2018/05/02/there-are-wild-swings-in-school-desegregation.html.
 6
   See, e.g., Pamela Yuen, “Three-Fourths of Schools Report Zero Incidents of Sexual Harassment in Grades 7-12,”
 American Association of University Women, October 24, 2017, available at https://www.aauw.org/article/schools-
 report-zero-incidents-of-sexual-harassment/; Lisa Maatz, “Why Are So Many Schools Not Reporting Sexual
 Harassment and Bullying Allegations?”, Huffington Post, October 24, 2016, available at
 https://www.huffingtonpost.com/lisa-maatz/why-are-so-many-schools-n_b_12626620.html; Erin Prangley, “Two-
 Thirds of Public Schools Reported Zero Incidents of Sexual Harassment in 2013–14,” American Association of
 University Women, July 12, 2016, available at https://www.aauw.org/article/schools-report-zero-sexual-harassment/.
 7
   85 Fed Reg. at 30556

                                                  Page 6 of 28
 Decl. of Michael Madowitz                                                      Civil Action No. 20-cv-01468
EXHIBIT 31
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 566 of 1598




 sexual violence8 – would have at the very least provided the public with additional clarity on the

 true number of cases of sexual harassment that were reported at the Local Education Agency and

 Institute of Higher Education level and resulted in a more complete accounting of the reporting

 landscape and a more accurate cost calculation.

          13.      Because of the Department’s decision to base the Rule’s cost estimates in large part

 on calculations using Clery Act and CRDC data, the data quality issues presented by these data sets

 (i.e., incomplete, limited, and potentially inconsistent information regarding the incidents of sexual

 harassment) means the cost-benefit analysis is likely to be inaccurate and unreliable. The

 Department’s assertion that these data sets were the most high quality available to it does not

 acknowledge that it could have supplemented them with the data sets discussed in Paragraph 10,

 and does not change the fact that the Department based its cost estimates on flawed data sets that

 render its cost-benefit analysis unreliable.

                                       Flaws in Material Assumptions

                              Assumptions Regarding Reduction in Investigation Rates

          14.      The Department posits that, on balance, the Rule would result in a net cost between

 $48.6 million and $62.2 million over ten years. These relatively minimal costs, considering the

 scope of the changes required by the Rule, arise from an anticipated reduction in the number of

 incidents to which recipients will respond set forth in the NPRM and Rule – 1.62 fewer

 investigations per Local Education Agency per year (a 50 percent reduction compared to the

 8
  The BJS’ National Crime Victimization Survey collects nationally representative data that include nonfatal
 personal crimes like rape and sexual assault along with factors such as age, sex and the time and place of the crime.
 See Bureau of Justice Statistics, “Data Collection: National Crime Victimization Survey (NCVS),” available at
 https://www.bjs.gov/index.cfm?ty=dcdetail&iid=245; The CDC’s Youth Risk Behavior Surveillance System is a
 biennial national survey of 9th to 12th grade students that collects data about, among other things, students’
 experiences of sexual violence. See Centers for Disease Control and Prevention, “Youth Risk Behavior Surveillance
 System (YRBSS) Overview,” available at https://www.cdc.gov/healthyyouth/data/yrbs/overview.htm; The FBI’s
 National Incident-Based Reporting System collects crime statistics through the Unified Crime Reporting Program on
 crimes that include sex offenses like rape and sexual assault. See Criminal Justice Information Services Division,
 “2018 National Incident-Based Reporting System,” available at https://ucr.fbi.gov/nibrs/2018.

                                                   Page 7 of 28
 Decl. of Michael Madowitz                                                        Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 567 of 1598




 baseline rate of investigations asserted in the NPRM and Rule) and 1.89 fewer investigations per

 Institute of Higher Education per year (a 33 percent reduction for Group 2 Institutes of Higher

 Education compared to the baseline rate of investigations asserted in the NPRM and Rule).9 As the

 Rule notes, Group 2 recipients are those who currently follow guidance issued by the Obama

 administration (under the 2011 Dear Colleague Letter and 2014 Q&A) but who the Department

 believes will amend their Title IX activities once this Rule is finalized and implemented. The

 Department explains that the reason for this reduction in investigations per year is primarily due to

 “the requirement to investigate only in the event of formal complaints,”10 but it is important to note

 that, in reproducing the Rule’s costs, I found that reducing the number of investigations across

 school types resulted in cost savings that make up more than 87 percent of the Rule’s total

 anticipated cost savings. In other words, the only reason this Rule’s cost increases are modest is that

 the Department assumes dramatic cost savings due to a significant reduction in the number of Title

 IX investigations.

         15.      At the Local Education Agency level, “the Department assumes that only 50 percent

 of the incidents reported in the CRDC would result in a formal complaint...”11 The Department does

 not provide a basis or any support for this central assumption. Indeed, it acknowledges that there is a

 lack of information regarding the actual number of investigations conducted each year at the Local

 Education Agency level.12 Given the fundamental importance the Department has given the

 assumed reduction in investigations in achieving cost savings, the lack of support for this claim

 undermines the integrity of its analysis.




 9
   85 Fed. Reg. at 30568
 10
    Id. at 30567
 11
    Id. at 30568
 12
    Id.

                                             Page 8 of 28
 Decl. of Michael Madowitz                                              Civil Action No. 20-cv-01468
EXHIBIT 31
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 568 of 1598




            16.      At the Institute of Higher Education level, the Department states that it used “Clery

 Act data to impute the likely effect of these regulations on various institutions”,13 noting a

 difference in investigation rates at larger (more than 10,000 students) versus smaller four-year

 institutions, the latter of which have relatively higher investigation rates, and explaining that its Rule

 would result in a 40 percent reduction in the rate difference between larger and smaller schools. The

 Department’s reasoning underlying its assumption that there would be a 40 percent reduction in this

 rate difference is unclear. This reduction would supposedly lead to a decrease of 1.60 Institute of

 Higher Education investigations per institution per year. The Regulatory Impact Analysis does not

 provide sufficient information to enable me to determine how much of the reduction comes from an

 increase in the rate of investigations at larger Institutes of Higher Education or from a decrease in

 the rate of investigations at smaller Institutes of Higher Education.

            17.      The Department also assumes that, based on Clery Act data, the number of

 investigations would drop by a further 0.29 investigations when discounting off-campus sexual

 harassment investigations across all school types. First, the use of Clery Act data as the sole data

 source to impute these effects at the Institute of Higher Education level is highly problematic due to

 limitations of the data set (see Paragraph 8). This is particularly hard to justify given that in the

 Regulatory Impact Analysis the Department supplements Clery Act data with data it compiled from

 a Senate Subcommittee on Financial and Contracting Oversight report survey. Second, the reason

 for the presumed reduction in investigations is not clearly explained. Third, the Department does not

 provide any additional information to explain its assumptions or rationale, making it difficult to

 evaluate the accuracy of its claims. This renders its assumption unreliable and insufficiently

 supported.


 13
      Id. at 30567

                                                 Page 9 of 28
 Decl. of Michael Madowitz                                                 Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 569 of 1598




                         Assumptions Regarding Underlying Rate of Sexual Harassment

         18.      The Department states that “[it] has insufficient evidence to assume the final

 regulations will have an effect on the underlying rate of sexual harassment,”14 in essence claiming

 the Rule will have no effect on the underlying rate of sexual harassment. However, by raising

 reporting, filing, and investigation thresholds and altering grievance procedures, the Rule will

 inevitably result in a reduction in the rate of Title IX investigations—a conclusion the Department

 itself asserts at the Institute of Higher Education and Local Education Agency level. Given that

 fewer incidents of sexual harassment will be investigated under the Rule, the likelihood of this

 harassment being detected and punished will also be reduced, which in turn will reduce the system’s

 general deterrent effect.15 This logic is in large part based on the criminology of sexual harassment:

 perpetrators of sexual harassment and assault are often repeat offenders and, if not held to account,

 are likely to recommit the offense.16 Studies have found that at least two-thirds of college students

 who commit rape are repeat offenders and are responsible for over 90 percent of all campus rapes.17

 If the Department has an empirical basis for its assumption that changing procedures will have no

 effect on the underlying rate of sexual harassment, it should offer this evidence. Instead, the

 Department cites studies, provided by commenters of its NPRM, that undermine its argument—for

 instance, that requirements similar to those in the Rule are a reason many survivors do not report




 14
     Id. at 30541.
 15
    Ronet Bachman, Raymond Paternoster, and Sally Ward, “The Rationality of Sexual Offending: Testing a
 Deterrence/Rational Choice Conception of Sexual Assault,” Law & Society Review 26 (2) (1992): 343-357; Camille
 Gallivan Nelson, Jane A. Halpert, and Douglas F. Cellar, “Organizational Responses for Preventing and Stopping
 Sexual Harassment: Effective Deterrents or Continued Endurance?”, Sex Roles 56 (11-12) (2007): 811-822.
 16
    Inez Dekker and Jullian Barling, “Personal and Organizational Predictors of Workplace Sexual Harassment of
 Women by Men,” Journal of Occupational Health Psychology 3 (1) (1998): 7-18,
 17
    Jim Hopper, “Sexual Assault: Repeat Rape by College Men,” available at https://www.jimhopper.com/sexual-
 assault-and-the-brain/repeat-rape-by-college-men/(last accessed September 2019).

                                                Page 10 of 28
 Decl. of Michael Madowitz                                                    Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 570 of 1598




 harassment or assault18—but fails to provide a basis that supports its assumptions that the

 underlying rate will remain unchanged.19

          19.      Until the Department can provide sufficient evidence demonstrating that the

 underlying rate of sexual harassment will not increase following the Rule’s implementation, one

 must consider that a reduction in the system’s deterrent effect may increase the rate of harassment

 and, consequently, the overall cost of sexual harassment. It is important to note that a Regulatory

 Impact Analysis is required to consider all costs to society, so the Department’s very narrow

 consideration of how the Rule could affect the frequency of sexual harassment is a material

 oversight.

          20.      Numerous studies provide credible estimates of the cost of sexual violence. For

 example, one study cited in the Regulatory Impact Analysis places the marginal lifetime costs of

 rape at $122,461 per individual victim and $3.1 trillion for all victims—likely an underestimate

 given that the average age of victims in this study is 25 years, compared to the relatively younger

 Title IX covered population.20 Women who experience physical or psychological abuse utilize

 significantly more mental health services (2.5 and 2 times more, respectively) than non-abused

 women.21 Also, women experiencing ongoing abuse have total annual health expenditures that are




 18
    Cora Peterson and others, “Lifetime Economic Burden of Rape Among U.S. Adults,” American Journal of
 Preventive Medicine 52 (6) (2017): 691–701.
 19
    Jacquelyn Wiersma-Mosley and James Diloreto, “The Role of Title IX Coordinators on College and University
 Campuses,” Behavioral Sciences 8 (4) (2018): 38; Heather M. Karjane, Bonnie S. Fisher, and Francis T. Cullen,
 “Campus Sexual Assault: How America's Institutions of Higher Education Respond,” Final Report, NIJ Grant #
 1999-WA-VX-0008. Newton, MA: Education Development Center, Inc.; Angela F. Amar and others,
 “Administrators’ Perceptions of College Campus Protocols, Response, and Student Prevention Efforts for Sexual
 Assault,” Violence and Victims 29 (4) (2014): 579–593.
 20
    The lifetime cost estimates calculated in Amar et al.’s paper are based on an average victim aged 25 and thus
 likely understate the costs for the relatively younger population being considered in this Rule. See Cora Peterson et
 al, “Lifetime Economic Burden of Rape Among U.S. Adults”.
 21
    A.E. Bonomi and others, “Health Care Utilization and Costs Associated with Physical and Nonphysical-Only
 Intimate Partner Violence,” Health Services Research 44 (3) (2009): 1052-67.

                                                    Page 11 of 28
 Decl. of Michael Madowitz                                                         Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 571 of 1598




 42 percent higher than women who have never been abused.22 In addition, victims of intimate

 partner violence, sexual violence or stalking lost a collective 741 million productive days (i.e., lost

 school or work days) and experienced a collective $110 billion loss in short-term productivity.23

 These are all costs that would accrue if the rate of sexual harassment is to increase, as it has the

 likelihood to do under the Rule. The Department may think the effect size is small but asserting an

 effect of zero is a very strong claim, made even stronger in cases such as this, where there is

 evidence (as explained above) that the Rule will cause the underlying rate of sexual harassment to

 increase.

 Figure 1: Regulatory Impact Analysis Projected Complaint Outcomes for Group 2
 Institutes of Higher Education24




          21.      The reduction in the number of reports that can result in sanctions is not explicitly

 stated but, based on my cost replications, would be dramatic. For Institutes of Higher Education in

 22
    Ibid.
 23
    Cora Peterson and others, “Short-term Lost Productivity per Victim: Intimate Partner Violence, Sexual Violence,
 or Stalking,” American Journal of Preventive Medicine 55 (1) (2018): 106–110.
 24
     Under the baseline, all complaints at Group 2 Institutes of Higher Education have the same result – specifically,
 that there are 5.7 complaints, investigations, and formal hearings each per year and zero appeals.

                                                   Page 12 of 28
 Decl. of Michael Madowitz                                                         Civil Action No. 20-cv-01468
EXHIBIT 31
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 572 of 1598




 Group 2 – the schools on which the Department models its cost reductions – the Regulatory Impact

 Analysis indicates that from a baseline of 5.70, there is a 50 to 75 percent drop in investigations that

 result in possible sanctions for the respondent. Figure 1, above, depicts this breakdown, with one-

 third of investigations not occurring at all, another one-sixth of investigations being resolved

 informally, and half resulting in formal grievance procedures (of which half of are either appealed

 or not appealed). The notion that reducing the odds of being sanctioned for sexual assault or

 harassment to half, or even a quarter, of existing levels would have zero effect on the underlying

 number of offenses committed is an extremely strong modeling assumption and one for which the

 Department does not provide rhetorical, let alone statistical, justification.

                                         Flaws in Methodology

                            Exclusive Focus on Reduction in Investigations

         22.     It is highly unusual in agency rulemaking or academic literature for a cost-benefit

 analysis to focus on so few sources of cost reductions—in this case, modeling large cost savings

 based on a reduction in the number of Title IX investigations—while dismissing other potentially

 large effects—such as assuming that a reduction in the number of Title IX investigations will have

 no effect on the underlying rate of sexual harassment—without a significant effort at evaluating

 these assumptions. The industry standards for cost-benefit analyses practiced by economists,

 including those working to fulfill the legal requirements governing rulemaking, take the effects on

 the broader economy into consideration in a far more substantial manner than present here.

         23.     The Department’s stated rationale for precluding consideration of the Rule’s larger

 economic and social impacts are that “[the Department has] no evidence indicating that Federal

 Title IX guidance or regulation has an effect on the underlying number of incidents of sexual

 harassment or assault” but “[t]o the extent that such effects are relevant to our evaluation of the



                                              Page 13 of 28
 Decl. of Michael Madowitz                                                 Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 573 of 1598




 likely costs of these final regulations, [the Department offers] supportive measures ‘without fee or

 charge to the complainant or respondents.’”25 Not taking these costs into account based on the

 offered rationale is not accepted practice for a cost-benefit analysis.

         24.      Even if the impacts are difficult to precisely quantify, there are widely accepted

 methods a Regulatory Impact Analysis may employ when an agency is unable to quantify exact

 values due to uncertainty, including a series of techniques for analyzing trade-offs and detailed

 Office of Management and Budget guidance for calculating these effects.26 The Regulatory Impact

 Analysis presents no evidence that the Department attempted to perform these calculations. Instead,

 the Regulatory Impact Analysis preemptively states that the projected effect of the Rule on the

 underlying rate of sexual harassment and reporting is zero. This is not consistent with generally

 accepted practice of agencies, institutions or academics with respect to cost-benefit analyses.

                                        Cost Modeling Shortcomings

         25.      To model the costs and benefits of the Rule, the Department must show its logic in

 clear terms. As was the case in the NPRM, the Rule’s cost modeling is fundamentally flawed

 because it is not possible to reproduce its figures by following the Rule’s stated assumptions.

         26.      To begin, the Regulatory Impact Analysis does not establish a sufficient, or

 sufficiently clear, baseline for cost estimates. The Department establishes a baseline rate of 3.23

 investigations at Local Education Agencies and 5.70 investigations at Institutes of Higher

 Education;27 while this is an important input to a cost estimate, it is not sufficient to generate an

 accurate representation of projected cost without a baseline and post-Rule cost per investigation.



 25
    85 Fed. Reg. at 30546.
 26
    For a preliminary overview of some of these methods, see, e.g., Office of Management and Budget, “Regulatory
 Impact Analysis: A Primer,” available at https://www.reginfo.gov/public/jsp/Utilities/circular-a-4_regulatory-
 impact-analysis-a-primer.pdf (last accessed September 2019).
 27
    85 Fed. Reg. at 30565

                                                 Page 14 of 28
 Decl. of Michael Madowitz                                                     Civil Action No. 20-cv-01468
EXHIBIT 31
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 574 of 1598




            27.   Indeed, the Department’s approach to establishing a baseline rate of Institute of

 Higher Education investigations and determining changes in investigation rates is difficult to follow

 or rationalize and has become even more convoluted in the Rule in comparison to the NPRM. The

 Department starts with data from the Senate Subcommittee survey, corresponding to four ranges (0

 to 0.2, 0.4 to 1, 1.2 to 2, and >2 investigations per Institute of Higher Education per year), and

 arrives at a baseline of 5.70, largely by top-coding the “>2” category to “10” without offering any

 support for this choice. Top-coding is problematic because it requires statisticians to either acquire

 outside information to interpret what occurs above the top-coded value – 2 offenses per institution

 per year, in this case – or, as the Department does, to arbitrarily assign a value and render all further

 analysis as speculative. The Department offers the caveat that “this top-coding approach may result

 in an overestimate of the number of sexual misconduct investigations conducted at institutions.”28

 An important distinction in the Regulatory Impact Analysis of both the NPRM and the Rule is that

 the Department has structured its methodology so any over-estimate in the baseline cost of

 investigations, number of investigations, or both will result in lower overall costs from the

 regulations. As discussed below, the Department’s cost savings for Group 2 Institutes of Higher

 Education is largely driven by baking roughly $90,000 per Institute of Higher Education per year

 into baseline Title IX investigation costs. Top-coding data is never desirable but doing so without

 any justification or rationale is not standard practice.

            28.   The discussion of baseline costs for Institute of Higher Education investigations is so

 opaque that even having read numerous Regulatory Impact Analyses, I could not understand how

 this baseline cost was constructed from the text of the Rule. Even imputing other likely data, besides

 the limited data made available by the Department, and following the text failed to produce a


 28
      Id.

                                              Page 15 of 28
 Decl. of Michael Madowitz                                                Civil Action No. 20-cv-01468
EXHIBIT 31
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 575 of 1598




 baseline that was consistent with the implausibly large cost savings reported in the Rule’s

 accounting statement. It was only after repeated failures to replicate cost savings of similar

 magnitude to those reported in the Regulatory Impact Analysis that I began working backward from

 the accounting statement and discovered such savings were only possible if the baseline costs of

 Group 2 Institute of Higher Education proceedings were already as high as they would be under the

 Rule. This is a highly questionable assumption that goes almost completely unmentioned in the text

 and for which the Rule offers no support whatsoever. The Regulatory Impact Analysis’ failure to

 establish a clear set of baseline costs to estimate the Rule’s cost savings and distributional effects is

 inconsistent with generally accepted practice and undermines the conclusions of the cost-benefit

 analysis.

         29.     The lack of a clear baseline further obfuscates the Department’s questionable

 assumption that the cost of the average response to a formal complaint will not materially increase

 at Group 2 Institutes of Higher Education under the Rule, in spite of the numerous new

 requirements of the Rule. The modeled cost savings are based on the assumption that, for each Title

 IX complaint at an Institute of Higher Education today, complainants and respondents each obtain

 or are provided with an advisor for 60 hours. No evidence is offered in support of these figures. This

 modeling seems at odds with Secretary DeVos’s description of the Title IX process in November

 2019: “If there is a hearing, both the accuser and the accused may or may not be allowed legal

 representation.”29 As discussed below, the failure to establish this baseline may have contributed to

 the Regulatory Impact Analysis’ failure to properly value costs the Rule imposes on complainants

 under the Department’s own methodology.



 29
    Department of Education, “Prepared Remarks by Secretary DeVos at the Independent Women's Forum Annual
 Awards Gala”, November 13, 2019, available at https://www.ed.gov/news/speeches/secretary-devos-prepared-
 remarks-title-ix-enforcement.

                                               Page 16 of 28
 Decl. of Michael Madowitz                                                 Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 576 of 1598




         30.      It is also important that any rule clearly lay out its figures and assumptions so that an

 agency and the public can learn from and comment on the rulemaking process. As such, it is

 unusual to see so few tables in a Regulatory Impact Analysis. While the technical details in

 rulemaking vary by rule and relevant evidence base, it is worth noting that a Department of

 Education cost-benefit analysis with respect to an analogous agency rule (RIN 1820-AB73) displays

 considerably more quantitative analysis and provides seven tables that clearly enumerate individual

 costs.30 The lack of quantitative analysis here is indicative of the cursory approach to analysis of the

 Regulatory Impact Analysis as a whole.

         31.      The Department’s lack of consideration or inclusion of the downstream social and

 economic costs of the Rule is also striking. Although estimating the potential effects of altering

 investigation requirements for a rarely reported offense with very large costs is difficult, a credible

 estimation requires consideration of a wide range of risks. There are numerous examples and

 resources in modern cost-benefit analyses that could have been used for guidance. For example,

 there are a number of federal departments and agencies that offer guidance on how to properly

 conduct cost-benefit analyses in the presence of some uncertainty.31 If the Department did not think

 it was possible to summarize these effects in a single figure, it should have, at a minimum, offered a

 range of possible values for these effects, either through a formal sensitivity analysis or through

 other commonly accepted methods, like a “breakeven analysis”, which the Office of Information



 30
    Department of Education, “RIN 1820-AB73: Assistance to States for the Education of Children with Disabilities;
 Preschool Grants for Children with Disabilities,” available at
 https://www.federalregister.gov/documents/2016/03/02/2016-03938/assistance-to-states-for-the-education-of-
 children-with-disabilities-preschool-grants-for-children (last accessed March 2016).
 31
    See, e.g. Office of Management and Budget, “Regulatory Impact Analysis: A Primer,” available at
 https://www.reginfo.gov/public/jsp/Utilities/circular-a-4_regulatory-impact-analysis-a-primer.pdf (last accessed
 September 2019); Environmental Protection Agency, “Guidelines for preparing economic analyses.” available at
 https://www.epa.gov/environmental-economics/guidelines-preparing-economic-analyses (last accessed December
 2019).The Department could have also availed itself of academic research to improve its analysis, including 157
 researchers affiliated with the National Bureau of Economic Research’s (NBER) Economics of Education Program.

                                                 Page 17 of 28
 Decl. of Michael Madowitz                                                      Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 577 of 1598




 and Regulatory Affairs describes as an “important tool” in its Regulatory Impact Analysis primer.32

 The Department failed to take any of these steps here.

                                Flawed and Incomplete Cost Calculations

         Conceptual Errors in Institute of Higher Education Cost Savings from the Reduced Rate of
                                             Investigations

         32.      Reproducing the Rule’s baseline cost estimates—that is, the initial conditions

 from which the cost savings and incremental costs arise—with total certainty has proven

 impossible, given conflicting and absent information in the Regulatory Impact Analysis both in

 the NPRM and in the Rule. However, using all available data sources noted in the Regulatory

 Impact Analysis and following the Rule’s cost descriptions in text, I was able to plausibly deduce

 baseline cost estimates as well as a cost savings that closely mirror a portion of the Rule’s cost

 savings. The precise numbers here may differ slightly from some of the Department’s estimates,

 in part due to inconsistencies in the Regulatory Impact Analysis; however, the precise values of

 the cost savings are less important than the nature and scale of costs described, as these represent

 one of the only instances where the Department concretely expresses the likely outcome of the

 Rule.




 32
    See, e.g. Office of Management and Budget, “Regulatory Impact Analysis: A Primer,” available at
 https://www.reginfo.gov/public/jsp/Utilities/circular-a-4_regulatory-impact-analysis-a-primer.pdf (last accessed
 September 2019); Environmental Protection Agency, “Guidelines for preparing economic analyses.” available at
 https://www.epa.gov/environmental-economics/guidelines-preparing-economic-analyses (last accessed December
 2019).

                                                  Page 18 of 28
 Decl. of Michael Madowitz                                                       Civil Action No. 20-cv-01468
EXHIBIT 31
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 578 of 1598




 Table 1: Regulatory Impact Analysis text-based Cost Estimates for Investigations/Hearings
                                                        Group 2 Institute of Higher Education cost of
                                                                    formal investigation
                                                            Baseline                    Post-Rule

 Rate              Personnel                       Hours           Sub-cost         Hours          Sub-cost     Difference


 $65.22            TIX coordinator                 24              $1,565           24.0           $1,565
 $25.26*           Admin assistant                 40.0            $1,010           40.0           $1,010
 $90.71            Complainant lawyer              60.0            $5,443           40.0           $5,443
 $90.71            Respondent lawyer               60.0            $5,443           40.0           $5,443
 $35.83*           Investigator                    40.0            $1,433           40.0           $1,443
 $65.22            Decision-maker                  16.0            $786             16.0           $786
 $18.58            Student                         24              $446             24             $446
 $18.58            Student                         24              $446             24             $446
 $100              Flat cost                                       $0                              $100
                                                   $15,680                          $15,780                     $100
 Cost per investigation**

 Formal complaints resulting in
 investigations per Institute of Higher
                                                   5.70                             3.81                        -1.89
 Education

 Formal complaints resulting in hearings
 per Institute of Higher Education                 5.70                             2.86**                      -2.84

 Number of Group 2 Institutes of Higher
                                                                    3,383
 Education
 Total formal investigations & hearings            19,283                           9,667                       -9,616


 Total cost                                        $302,359,008                     $152,544,037                $149,814,971
 * According to the Regulatory Impact Analysis, these loaded wages should be imputed as $33.40 using
 Regulatory Impact Analysis’ ‘unless specified’ methodology (83 Fed. Reg. at 61486), though doing so
 would produce cost estimates much higher than the Department presents. I have used wages from the most
 closely matching occupation from the data source specified.33
 ** Excludes appeals and informal resolution costs in order to be consistent with the Department’s baseline
 scenario.
 *** Includes annual reductions per Institute of Higher Education of 1.89 formal investigations and a further
 0.95 due to formal investigations being resolved informally.
 Note: Some totals may not sum due to rounding.




 33
    Loaded wages are derived from OES 2017 pay for All Occupations for education services, per footnote 1965 of
 the Rule (85 Fed. Reg. at 30567). The source link provided in the Regulatory Impact Analysis sends the reader to
 data from a different year. Relevant OES data used in the Department’s cost estimates is available at
 https://www.bls.gov/oes/2017/may/naics2_61.htm.

                                                          Page 19 of 28
 Decl. of Michael Madowitz                                                                  Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 579 of 1598




        33.        Based on available personnel costs in the Regulatory Impact Analysis, I

 calculated a formal Institute of Higher Education investigation cost of $15,680, which is not

 inclusive of the appeals cost.34 Taken together with Group 2 Institutes of Higher Education’s

 new rate of formal resolution investigations (a reduced number of 2.86 formal investigations

 with hearings per year per Institute of Higher Education compared to the 5.70 figure assumed in

 the baseline),35 this leads to a total post-Rule investigation cost of approximately $153 million

 for just Institutes of Higher Education—almost exactly half the baseline cost of $303 million.

 This post-Rule cost savings is a combination of $90 million and $101 million in cost savings for

 formal complaints at Local Education Agencies and Institutes of Higher Education, respectively,

 as well as $16 million and $10 million in cost savings for informal resolutions at Local

 Education Agencies and Institutes of Higher Education, respectively, for a total annual cost

 saving of $217 million.36 Overall, these calculations closely mirror the Rule’s proposed cost

 savings of $218.7 million per year resulting from reduced investigations and informal

 resolutions.37 The above table describes the only plausible reconstruction of the Department’s

 published procedure that allows for cost savings that closely approach the Department’s figures.

        34.        The Department’s baseline assumption that Group 2 Institutes of Higher

 Education currently spend such significant amounts on investigations drives virtually all cost

 savings for Institutes of Higher Education in the Regulatory Impact Analysis, a fact that is

 apparent from the way the Department then claims a reduction in investigations as a result of the

 34
    Following the Rule’s cost model, the average cost per investigation is $15,680 (excluding appeals). The only cost
 change clearly imposed by the Rule is the $100 flat fee (see Table 1).
 35
    The Rule estimates a baseline average of 5.7 investigations of sexual harassment per Institute of Higher Education
 per year (see 85 Fed. Reg. at 30565). Following implementation of the Rule, this rate will be reduced by 1.89 (see
 85 Fed. Reg. at 30567), resulting in a post-Rule investigation rate of 3.81 investigations per Institute of Higher
 Education per year, 25% of which are resolved without a formal grievance hearing (see 85 Fed. Reg. at 30569).
 36
    There are 6,766 Institutes of Higher Education and, according to the Rule, 50 percent of those Institutes of Higher
 Education are in Group 2 (see 85 Fed. Reg. at 30566), for a total of 3,383 Institute of Higher Education in Group 2.
 37
    85 Fed. Reg. at 30569.

                                                   Page 20 of 28
 Decl. of Michael Madowitz                                                         Civil Action No. 20-cv-01468
EXHIBIT 31
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 580 of 1598




 Rule’s requirements. However, the Department offers no basis for the assumption that 50 percent

 of Group 2 Institutes of Higher Education currently spend this much on each investigation, nor

 explains why these costs differ so dramatically from Group 1 Institutes of Higher Education and

 Local Education Agencies. Because the Department provides an extremely high estimate of pre-

 Rule costs of investigations to Institutes of Higher Education while providing no basis for the

 estimates, there is insufficient evidence for the prediction of cost savings.

           35.        There also appears to be a substantive failure by the Department to appropriately

 incorporate economic incentives in the cost estimates. The Department flatly states, “We note

 that our model makes no distinction between whether advisors are secured by complainants,

 respondents, or recipients—such a fact would not affect our estimate.”38 There is an

 overwhelming amount of tension in any claim that shifting costs from one party to another would

 have no effect on a cost estimate because cost-shifting inherently changes incentives. In

 economic terms, the Department’s claim assumes that the quantity purchased is unaffected by

 price; in legal terms, this would imply that attorney fee clauses are irrelevant.

                           Improper Exclusion of Distributional Effects on Complainants

           36.        In both the NPRM and the Rule, the Department’s own methodology indicates a

 clear economic measure of the costs to victims under the Rule that it improperly excludes from

 the Regulatory Impact Analysis. In the NPRM, the Department explicitly stated its assumption

 that both parties would choose to pay advisor fees, establishing a willingness-to-pay measure on

 the part of complainants to voluntarily proceed with complaints. These advisor fees create a

 revealed preference of $3,628 per investigation that Office of Management and Budget

 guidelines indicate should be considered a transfer of benefits that produces distributional


 38
      Id. at 30561.

                                                Page 21 of 28
 Decl. of Michael Madowitz                                                 Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 581 of 1598




 effects, which is defined as “how both benefits and costs are distributed among sub-populations

 of particular concern.”39 By baking parties’ willingness-to-pay for private advisor fees into the

 baseline and then zeroing out these benefits to parties whose proceedings are eliminated in the

 cost savings estimate, the Department is double-counting benefits.

       37.       Quoting from Office of Information and Regulatory Affairs’ Regulatory Impact

 Analysis FAQ: “According to Circular A-4,―[o]pportunity cost is the appropriate concept for

 valuing both benefits and costs. The principle of “willingness-to-pay” (WTP) captures the notion

 of opportunity cost by measuring what individuals are willing to forgo to enjoy a particular

 benefit. (P. 18).” According to Office of Information and Regulatory Affairs, “[t]o the extent

 possible, agencies should estimate people’s valuations of benefits and costs using revealed

 preference studies based on actual behavior.”40

       38.       In the Rule, the language on advisor fees has been changed and, on its face – since

 these fees are no longer explicitly voluntary payments from complainants – the Rule does not

 establish the same value of the benefit of foregone investigations to complainants. However,

 insofar as complainants voluntarily engage in the formal complaint process and the Department

 acknowledges a monetary time cost per complainant, the Rule’s Regulatory Impact Analysis

 does indeed establish a baseline willingness-to pay-measure for complainants and fails to

 account for the transfer of benefits this implies under the Rule. While the Department is double-

 counting benefits by a lesser degree compared to the NPRM – it is now doing so on the basis of

 student time as opposed to advisor fees – it is nonetheless double-counting by ignoring the

 foregone benefits to complainants. The Department may not have wished to highlight the clear

 39
    Office of Management and Budget, “Regulatory Impact Analysis: Frequently Asked Questions (FAQs),”
 available at https://www.whitehouse.gov/sites/whitehouse.gov/files/omb/assets/OMB/circulars/a004/a-4_FAQ.pdf
 (last accessed June 2020).
 40
    Ibid.

                                                Page 22 of 28
 Decl. of Michael Madowitz                                                   Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 582 of 1598




 distributional effects in both the NPRM and the Rule, but the Department’s own methodologies

 used in both Regulatory Impact Analyses provide textbook measures of these effects.

        39.        The Department’s own methodology implies that the reduction in investigations

 deprives complainants of a benefit they value at a minimum of $4.9 million per year, collectively

 (based on willingness-to-pay established by voluntary student participation time).41 The

 Regulatory Impact Analysis fails to account for these costs or provide distributional accounting

 that would explain an offsetting benefit transfer and its impacts, as required. The Regulatory

 Impact Analysis could have included, as part of its analysis, the offsetting cost savings to

 respondents. If it had done so, it should have stated as such, so as to make clear the shift in

 distributional analysis. However, since no such indication was made, one can assume that the

 benefit was simply not considered.

                                              Cost of Supportive Measures

        40.        Given the emphasis the Department places on access to supportive measures for

 students, the Department’s lack of explanation for its flat cost for supportive measures ($250 per

 provision) as well as the Department’s calculated total cost of offering supportive measures per

 year ($31,164,490) make it likely the Regulatory Impact Analysis significantly understates the

 Rule’s costs.42




 41
    The Department’s methodology implies 24,137 fewer Local Education Agency investigations, valued at a
 minimum of $87 each ($7.25 per hour for 12 complainant hours) for a total willingness-to-pay of $2.1 million per
 year, and 6,394 fewer IHE investigations, valued by complainants at $446 each (24 complainant hours at $18.58) for
 a total willingness-to-pay of $2.85 million.
 42
    85 Fed. Reg. at 30558. In response to public comment, the Department provided Table VI (85 Fed. Reg. at 30558)
 – a sensitivity analysis of the cost of supportive measures – but the figures within this table do not correspond with
 the figures found within the text of the Rule. For example, the total cost of supportive measures at $250 per
 provision comes to $31,164,490 in the Rule’s text but within the sensitivity analysis table, the “total cost of final
 regulations” is $89,953,995 – a figure which can be found nowhere else in the Rule. It is unclear what this or the
 other figures in Table VI correspond to.

                                                   Page 23 of 28
 Decl. of Michael Madowitz                                                         Civil Action No. 20-cv-01468
EXHIBIT 31
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 583 of 1598




          41.       The Rule repeatedly cites studies showing the significant financial burden of

 sexual harassment and assault on victims but refuses to incorporate these costs into the Rule’s

 cost-benefit analysis. The extensive costs of increased health care utilization, including mental

 health treatment, as well as additional security protections and changes to schoolwork schedules,

 which the Department acknowledges as key aspects of supportive measures, only enter the

 analysis in the form of student time and a flat $250 cost per set of supportive measures. This

 blasé treatment of the steep costs of providing adequate supportive measures, which the

 Department stresses all recipients must provide, leads to cost modeling that becomes detached

 from reality. For example, the Department assumes that each set of supportive measures, which

 it asserts will take 24 hours of student time at the Institute of Higher Education level, can be

 provided for less than $10.50 per hour, a cost far below any of the loaded wage costs the

 Department uses throughout its cost modeling.

          42.       In addition, considering the long list of services available as supportive measures,

 including “counseling, extensions of deadlines or other course-related adjustments, modifications

 of work or class schedules, campus escort services, mutual restrictions on contact between the

 parties, changes in work or housing locations, leaves of absence, increased security and

 monitoring of certain areas of the campus, and other similar measures,”43 the Department’s total

 annual cost of $31,164,490, which accounts for the costs to all 16,606 Local Education

 Agencies, 6,766 Institutes of Higher Education, and 600 other Title IX entities, does not come

 close to covering the substantial costs that will emanate from the provision of even a few of these

 services by school staff or outside professionals that recipients will be responsible for covering.

 If one were to even split the total cost of supportive measures across all Title IX entities, the cost


 43
      85 Fed. Reg. at 30401

                                               Page 24 of 28
 Decl. of Michael Madowitz                                                Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 584 of 1598




 of providing supportive measures per school per year would total just $1,300, or five provisions

 of supportive measures. The cost of providing counseling, adjustments to coursework and living

 arrangements, and enhanced campus security alone will dwarf this small figure, and the number

 of students requesting supportive measures will undoubtedly be greater than five.

        Burden to Students and Discrepancies Between the Local Education Agency and Institute
                                  of Higher Education Levels

       43.       In response to public comments, the Department included a new cost to students

 across three cost categories: the informal resolution process, the formal complaint process, and

 the appeals process. In order to calculate this time burden, the Department assigns wage rates to

 students – the federal minimum wage at the Local Education Agency level, the median hourly

 wage for all workers at the Institute of Higher Education level, and the average of the two for

 students at other Title IX entities. However, assigning these costs does not adequately

 compensate for the time burden to students. When a student participates in any one of these

 newly implemented processes, he or she may need to miss class time or homework assignments

 – and both the direct cost of education, as well as the opportunity cost of missing this education,

 are summarily dismissed as irrelevant by the Department, which only compensates students as if

 they are regular employees. The method used in the Rule – applying a simple wage-based

 measure— is appropriate for placing a value on simple time wasted or saved, as was done in the

 Regulatory Impact Analysis for the Environmental Protection Agency’s greenhouse gas

 emissions and fuel economy standards rules.44 A revealed preference approach to valuation is the

 Office of Management and Budget’s preferred measure and could be applied by valuing, for

 example, what students pay for counseling services. However, time missed in class is not the


 44
   “Regulatory Impact Analysis: Final Rulemaking for 2017-2025 Light-Duty Vehicle Greenhouse Gas Emission
 Standards and Corporate Average Fuel Economy Standards”, EPA-420-R-12-016 (2012), available at
 https://nepis.epa.gov/Exe/ZyPDF.cgi/P100EZI1.PDF?Dockey=P100EZI1.PDF

                                               Page 25 of 28
 Decl. of Michael Madowitz                                                 Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 585 of 1598




 appropriate measure for an activity that can compound into lifetime earnings losses, as is shown

 in literature cited in the Department’s Rule. In addition, the Rule does not consider the impact of

 increased time burden on student guardians. Particularly at the Local Education Agency level,

 the Rule does not consider time spent by guardians coordinating, transporting, and facilitating

 student participation in supportive measures (e.g., counseling) or guardians’ resulting lost

 income.

       44.       The time students will spend on formal complaints, informal resolutions, and

 appeals at the Local Education Agency level is assumed to be half of that at Institute of Higher

 Education level, but the Department provides no explanation for this difference. The Rule does

 confirm that live hearings are optional at the Local Education Agency level but this fact does not

 account for the huge discrepancy in time burdens between students at Local Education Agencies

 compared to Institutes of Higher Education. While direct costs of missing classes are lower at the

 Local Education Agency level, the compounding costs of missed educational opportunities and

 missed classes and homework on lifetime earnings at Local Education Agencies is potentially

 greater because of the foundational nature of K-12 classes and the longer period over which

 these costs can compound.45

                                        Costs of Capital Equipment

       45.       There are explicit requirements within the Rule for facilities and equipment,

 primarily in the form of information technology and physical space requirements to host live

 formal complaint hearings. However, the Regulatory Impact Analysis’ cost estimates and

 sensitivity analysis do not appear to provide cost estimates for the required capital equipment nor

 45
    Emma Dorn and others, “COVID-19 and student learning in the United States: The hurt could last a lifetime,”
 McKinsey and Company, June 1, 2020, available at
 https://www.mckinsey.com/~/media/McKinsey/Industries/Public%20Sector/Our%20Insights/COVID-
 19%20and%20student%20learning%20in%20the%20United%20States%20The%20hurt%20could%20last%20a%20
 lifetime/COVID-19-and-student-learning-in-the-United-States-FINAL.ashx

                                                Page 26 of 28
 Decl. of Michael Madowitz                                                   Civil Action No. 20-cv-01468
EXHIBIT 31
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 586 of 1598




 offer an estimate of how many recipient locations would incur additional costs as a result of the

 required upfront outlays needed to host proceedings. Given recent changes to classroom learning

 as a result of COVID-19, during which many classes are being delivered virtually, capacity to

 hold virtual live hearings may be greater; however, many of these same limitations may apply.

        46.        The Department also included a new cost category – recordkeeping and

 technology costs, including those needed for live hearings – which it asserts will cost $100 per

 provision. The basis for this flat cost is unclear. Given that some schools lack the requisite

 technology needed to conduct live hearings and would have to invest in procuring this

 equipment, these costs would most certainly exceed $100 per provision, particularly as the

 Department now asserts that the number of formal investigations under the Rule will be reduced.

 Therefore, the total annual cost for schools to provide recordkeeping and technology – to be

 spent on secure hardware and software in order to conduct live hearing as well as create

 audiovisual recordings and hearing transcripts –will also be supposedly lower, at $286 per school

 per year, a gross underestimate considering the new requirements of the Rule.46 Not only is this

 figure well below what it would cost a school to procure the necessary technology, such as

 laptops and software to conduct live and secure hearings, as well as to engage in record-keeping,

 it also assumes that each school has equivalent resources or are of similar sizes and structures.

 This is clearly not the case as not all schools are similarly resourced, funded, or of similar sizes

 or structures, since some may have larger student bodies or consist of multiple campuses and

 thus may require additional equipment. While these limitations may not apply as readily now

 given that live hearings can be conducted virtually while schools grapple with COVID-19, they


 46
    See Figure 1. Half of all formal investigations proceed to live hearings, for a total of 2.86 live hearings per Title
 IX entity per year. The Department offers a flat cost of $100 per provision of record-keeping and technology to aid
 in conducting live hearings, meaning that it has determined each Title IX entity will require $286 per year to procure
 the necessary technology and engage in relevant record-keeping.

                                                    Page 27 of 28
 Decl. of Michael Madowitz                                                          Civil Action No. 20-cv-01468
EXHIBIT 31
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 587 of 1598




     are important to consider once students return to campus and in-person live hearings are

     initiated.

                                                   Conclusion

           47.      Applying the economic principles of modeling the costs of implementing public

     policy to the cost benefit analysis of the Rule as presented in the Regulatory Impact Analysis,

     reveals it to be insufficient and flawed in a number of material ways. Unreliability of data inputs,

     inconsistent and incomplete calculations, unsupported assumptions, undisclosed data and

     documents needed to understand the methodologies and conclusions, and unaccounted for costs

     are among the most salient problems presented by the Regulatory Impact Analysis. These issues

     raise serious concerns regarding the accuracy and reliability of the Department's analysis as a

     whole.


     I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
     correct.


     Executed on   this ]~day of June, 2020


                                                                Michael Madowitz
                                                      Economist, Center for American Progress




                                                Page 28 of28
     Deel. of Michael Madowitz                                            Civil Action No. 20-cv-01468


LA
 _
 EXHIBIT 31
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 588 of 1598




                  EXHIBIT 32
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 589 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                              Plaintiffs,

                       v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                              Defendants.


                        DECLARATION OF AISLINN ADDINGTON

I, Aislinn Addington pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Campus Advocate Coordinator for the Oregon Sexual Assault Task Force

(“SATF” or “Task Force”), a non-profit organization located in Keizer, Oregon, which provides

resources, training, and education in sexual assault prevention and response. I have BA, MA, and

PhD degrees in Sociology with a graduate certificate in Women, Gender, and Sexuality Studies. I

have extensive professional and academic experience in gender equity and social justice policy.




                                            Page 1 of 6
Decl. of Aislinn Addington                                             Case No. 20-cv-01468-CJN
EXHIBIT 32
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 590 of 1598




       2.      I have been employed with SATF since March 2020 and prior to that I was the

Director of the Center for Equity and Gender Justice at Western Oregon University in Monmouth,

Oregon. My duties as Campus Advocate Coordinator include serving as a statewide content expert,

providing confidential technical assistance to over 1,000 practitioners on college campuses per year

as well as working in the capacity of a campus advocacy training specialist. Additionally, I serve as

a campus advocacy training specialist. I facilitate a Victims of Crime Act grant project in

coordination with Oregon’s Department of Justice to fund and create sustainable campus-based

advocacy programs at eight colleges and universities across Oregon. I update and manage SATF’s

online Campus Advocate program for 300+ online students per year and collaborate with other

SATF staff to design curriculum and deliver content to practitioners across Oregon.

       3.      As part of my duties with SATF and my professional experience in this field, I am

familiar with the standards for victim advocacy in context of sexual violence, and the requirements

to implement and manage an effective victim advocacy program in higher education settings. I am

also familiar with research and literature in the field of sexual assault prevention, prevalence, and

impacts.

       4.      I submit this Declaration in support of the State of Oregon’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or “Rule”). I have compiled the information in the statements set forth below through

personal knowledge, through other SATF personnel who have collaborated in gathering this




                                            Page 2 of 6
Decl. of Aislinn Addington                                              Case No. 20-cv-01468-CJN
EXHIBIT 32
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 591 of 1598




information from our organization, and on the basis of documents reviewed. I have also familiarized

myself with the Rule in order to understand its immediate impact on Oregonians.

            Limiting the scope of the definition of Title IX directly impacts survivors
       5.      I work directly with campus-based professionals who are engaged in sexual violence

prevention, advocacy, and response, providing training and technical assistance. SATF works to

support the efforts of campuses across Oregon in making their communities safe and free from

violence, and in supporting students, staff, and faculty who experience violence and harassment.

SATF offers dedicated support to campus advocates and advocacy programs, and joins our campus

partners in envisioning a world free from violence by supporting campus-based prevention

programs. We also provide a variety of trainings and assistance related to campus compliance,

investigation, and response.

       6.      Requiring a standard of severe, pervasive and objectively offensive limits the

number of students that could seek redress via their educational institution and conflicts with

policies and laws that currently use the language “severe, pervasive or objectively offensive.”

       7.      This requirement, in combination with the requirement that students must 1) be

current students 2) have experienced violence in the context of the educational activity 3) be in the

United States (rather than, for example, in a university affiliated travel or exchange program)

establishes a threshold that would cause many students to access a “parallel” or separate process (as

outlined in ORS 350.255) to have their experiences with violence addressed by the institution.

       8.      The Title IX process should strive to minimize retraumatization, which in turn will

create a more fair and equitable process for all parties, and not to unfairly subject one party to

retraumatization when other options are available. It is possible to achieve a thorough, equitable,

and fair process without requiring live cross-examination. In fact, many schools in Oregon already

engage in these practices. Many schools, regardless of whether they hold a live hearing, allow

                                             Page 3 of 6
Decl. of Aislinn Addington                                              Case No. 20-cv-01468-CJN
EXHIBIT 32
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 592 of 1598




reporting and responding parties to submit questions after reviewing interviews and evidence, and

will then utilize an investigator or the chair of the conduct committee to ask all relevant questions.

        9.       Research has demonstrated that many survivors experience additional trauma

following an assault when they are exposed to invasive, unnecessary, and victim-blaming

questioning.1 Based on our experience and research in the field of sexual violence prevention and

treatment, SATF believes that once survivors are made aware they will have to undergo live cross-

examination once they report, this will result in a chilling effect on help-seeking and reporting.

        10.      The requirement to participate in live cross-examination does not account for the

cultural complexities faced by many students in Oregon schools, both as complainants and

respondents.

              a. Students that identify with a marginalized group may face additional barriers and
                 stress while engaging with Title IX processes. Students, staff and faculty that
                 engage with a Title IX process must navigate not only the school’s process, but
                 also the identities they personally hold. Survivors that identify as part of a
                 historically marginalized group (based on race, sexual orientation, gender
                 expression, or disability) are more likely to experience violence than their
                 Caucasian, cisgender, non-disabled, and heterosexual peers, and are less likely to
                 report violence than those same peers.

              b. Respondents in particular may not wish to submit to live cross-examination for
                 fear that transcripts or other means of documenting the live hearing process may
                 be made accessible or otherwise utilized in civil or criminal justice proceedings,
                 or fear the Title IX process is biased against them based on their race or ethnicity.

              c. The also Rule impedes speech of respondents by revoking any party’s ability to
                 have previously submitted evidence and interviews be examined in the context of
                 the case when a party will not submit to cross-examination. This portion of the
                 Rule is prohibitive to enacting a fair and equitable process for respondents in this


1
  See for examples: Dr. Jennifer Freyd’s work on institutional betrayal with sexual assault survivors in the
university and criminal justice systems at https://dynamic.uoregon.edu/jjf/institutionalbetrayal/, especially
Smith, C. P., & Freyd, J. J. (2013). Dangerous safe havens: Institutional betrayal exacerbates sexual trauma.
Journal of Traumatic Stress, 26, 119-124. https://dynamic.uoregon.edu/jjf/articles/sf2013.pdf; Maier, S. L.
(2008). “I Have Heard Horrible
Stories . . .”: Rape Victim Advocates’ Perceptions of the Revictimization of Rape Victims by the Police and
Medical System. Violence Against Women, 14(7), 786–808. https://doi.org/10.1177/1077801208320245.

                                                 Page 4 of 6
Decl. of Aislinn Addington                                                      Case No. 20-cv-01468-CJN
EXHIBIT 32
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 593 of 1598




                instance, effectively removing their ability to provide evidence and participate in
                interviews that may hold bearing on the outcome of a finding of responsibility.

             d. Schools with Title IX systems that adjudicate people of color at disproportionate
                rates to the demographic representation of students belonging to these
                communities will be at risk for disproportionately impacting respondents.

             e. By requiring the hearing to be both live and “verbal”, students staff and faculty
                that experience auditory or verbal disabilities (permanent or temporary) may be
                unfairly impacted in the implementation of cross-examination and a “live”
                hearing model.

       11.       In Oregon, many of our schools have worked diligently to ensure that students,

faculty and staff that have experienced sexual harassment have the ability to connect with

confidential advocacy resources in their county, and students, faculty or staff that have been

reported to have perpetrated sexual harassment are connected with confidential legal or support

resources (such as Legal services, attorneys in their county specializing in Title IX response, or

Respondent Services centers).

       12.      As a result Rule’s provisions regarding cross-examination, nonprofits and

community services that were previously trained by institutions regarding the Title IX process will

now have to receive additional training regarding on not only how the Title IX process at their local

college or university will be changed, but also will have to receive substantial training regarding

how to offer support to        students, faculty and staff navigating the live cross-examination

specifically. These burdens would be shared across institutions of higher education, community

programs and the State. Schools will need to spend additional person-power in order to cross train

community programs. Programs would have to devote already strained resources (staff, primarily)

to attend training. The State funds part of all community based advocacy agencies in every county

in Oregon, so any burden on finances directly impacts State resources for emergency services funds

and other program elements. These changes will be cost-prohibitive to many community-based



                                             Page 5 of 6
Decl. of Aislinn Addington                                              Case No. 20-cv-01468-CJN
EXHIBIT 32
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 594 of 1598




nonprofits that are seeing funding decreases as a result of COVID-19’s national and global

economic impact.

       13.     The cross-examination provisions in the Rule will also preclude victim service

advocates from serving as advisors, as the cross-examination function directly conflicts with their

professional ethics. Instead, advocates that have previously served as the advisor of choice in a role

that is survivor and support focused will now not be able to support students as the main advisor of

choice. This is inherently inequitable for reporting students, as it specifically removes one of the

main support resources utilized by survivors of violence as Title IX advisors of choice. In effect, it

drastically limits who a student may choose as an informed, trauma-responsive and supportive

advisor of choice, simply because of the cross-examination component in the Rule.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 12th day of June, 2020



                                               ________________________________________
                                               Aislinn Addington

                                               Campus Advocate Coordinator

                                               OREGON SEXUAL ASSAULT TASK FORCE




                                             Page 6 of 6
Decl. of Aislinn Addington                                              Case No. 20-cv-01468-CJN
EXHIBIT 32
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 595 of 1598




                  EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 596 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                             Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                  Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                  Defendants.


                        DECLARATION OF SARAH ALBERTSON

I, Sarah Albertson, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Director and Managing Attorney in the Equity and Civil Rights Office, which

is an Office within the Washington Office of Superintendent of Public Instruction (“OSPI”). I

received a Juris Doctor (J.D.) degree from Seattle University School of Law in 2013. I am a member

of the Washington State Bar Association. I have been employed by OSPI in the Equity and Civil

Rights Office since April 2014.


                                                Page 1 of 32
Decl. of Sarah Albertson                                           Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 597 of 1598




       2.        The information herein reflects my personal knowledge, including my knowledge of

the agency’s positions as its representative, my experience in the field of civil rights and education,

and information I have obtained from OSPI business records and through OSPI personnel who have

assisted me in gathering information from our agency. I have also familiarized myself with the U.S.

Department of Education’s (“ED” or the “Department”) regulation entitled Nondiscrimination on the

Basis of Sex in Education Programs or Activities Receiving Federal Financial Assistance, 85 Fed.

Reg. 30,026 (May 19, 2020) (the “Rule”) in order to understand its impact on OSPI and K–12 schools

in Washington.

       3.        The new Title IX rules do not create additional protections against sexual harassment

for Washington state students and employees. Instead, the Rules set a narrower definition of sexual

harassment than in existing Washington law, set a lower bar for when schools must respond to notice

of sexual harassment than Washington requires, and differ from Washington law and OSPI

regulations aimed to eliminate sex discrimination in Washington schools. The new Rules also

prescribe a grievance process for this new Title IX subset of sexual harassment that does not make

sense for K–12 schools and does not align with existing Washington complaint procedure

requirements. To implement these rules, OSPI will need to adopt considerable new regulations and

guidance to ensure Washington school districts can comply with the new Rule and Washington law

and to ensure Washington students are protected from all forms of sexual harassment, not just as

defined in the Title IX Rule.

                                      Background about OSPI
       4.        OSPI is the state education agency that oversees primary and secondary (K–12)

public schools in Washington. Washington K–12 schools serve over 1,147,000 students in over

2,400 schools, 295 school districts, 11 charter schools, and seven tribal compact schools.


                                             Page 2 of 32
Decl. of Sarah Albertson                                         Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 598 of 1598




Demographics of Washington students include the following: 48.3% identify as female, 51.6%

male, and 0.1% gender X; 45.3% of students are identified as low income, qualifying for free and

reduced-priced school meals; 11.7% of students are identified as English-language learners: and

14.4% identified as students with disabilities receiving special education services.

       5.      The Equity and Civil Rights Office at OSPI carries out OSPI’s statutory duty to

promulgate rules and guidelines to eliminate discrimination in Washington school districts. This

includes Chapter 392-190 of the Washington Administrative Code (WAC), entitled Equal

Educational Opportunity—Unlawful Discrimination Prohibited, and agency guidelines for

implementing Washington’s Equal Educational Opportunity laws, entitled “Preventing &

Addressing Discrimination in Student Discipline” (October 2019) and “Prohibiting Discrimination

in Washington Public Schools” (February 2012) (guidelines hereinafter referred to collectively as

“OSPI guidance”).

       6.      OSPI receives federal funds from the Department, and all Washington school

districts and other local education agencies receive federal funds from the Department as well

through formula subgrants provided by OSPI. As a result, OSPI and all Washington school districts

are subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the

Department’s new Rule. Additionally, OSPI is responsible for ensuring that subgrantee school

districts comply with Title IX requirements.

Summary of Existing Washington K–12 Discrimination and Sexual Harassment Law, Policy,
                                  and Guidance
       7.      The Equity and Civil Rights Office at OSPI is responsible for monitoring and

ensuring school districts’ compliance with state and federal civil rights laws, including: chapter

28A.640 of the Revised Code of Washington (RCW); chapter 28A.642 RCW; chapter 392-190

WAC; Title VI of the Civil Rights Act of 1964; Title IX of the Education Amendments of 1972;

                                           Page 3 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 599 of 1598




Section 504 of the Rehabilitation Act of 1973; and Title II of the Americans with Disabilities Act

of 1990. The Equity and Civil Rights Office is comprised of six staff: a Managing Attorney, three

Program Supervisors, a Program Attorney, and one support staff member. The Program Attorney

and two of the Program Supervisors are also J.D.s and members of the Washington State Bar

Association. The Equity and Civil Rights staff are responsible for civil rights compliance

monitoring, complaint investigation, training, and technical assistance for all 295 school districts

(as well as 11 charter schools and seven tribal compact schools) in Washington state. The Equity

and Civil Rights staff also develop, implement, and revise OSPI regulations and guidance to

eliminate discrimination in public school employment, counseling and guidance services for

students, recreational and athletic activities, access to course offerings, and in textbooks and

instructional materials, as required under Washington law (chapters 28A.640 and 28A.642 RCW).

       8.      OSPI monitors all 295 school districts, 11 charter schools, and seven tribal compact

schools on their compliance with state and federal sex discrimination laws, including monitoring

the adequacy of their sexual harassment policies and grievance procedures, Title IX Coordinator

designations and trainings, and disseminations of Title IX policies.

       9.      OSPI provides technical assistance regarding eliminating sex discrimination to

school districts and to Washington families.

       10.     From 2015–2019, OSPI has received 64 complaints of discrimination in public

schools, and 24 of those complaints have been related to sex discrimination under chapter 28A.640

RCW and Title IX.

       11.     In 1975, chapter 28A.640 RCW was adopted, prohibiting discrimination in

Washington public schools based on sex, including sexual harassment. The statute specifically

states that inequality in the educational opportunities afforded women and girls at all levels of the

                                           Page 4 of 32
Decl. of Sarah Albertson                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 600 of 1598




public schools in Washington state is a breach of Article XXXI, section 1, Amendment 61, of the

Washington State Constitution, which requires equal treatment of all citizens regardless of sex.

       12.     In 1994, the Washington legislature amended RCW 28A.640.020 to define sexual

harassment, require school districts to adopt sexual harassment policies, and direct OSPI to

develop criteria for use by school districts in developing sexual harassment policies.

       13.     In 2010, Washington adopted chapter 28A.642 RCW, which prohibits

discrimination in Washington public schools on the basis of race; creed; religion; color; national

origin; honorably discharged veteran or military status; sexual orientation; gender expression;

gender identity; the presence of any sensory, mental, or physical disability; or the use of a trained

dog guide or service animal by a person with a disability. The legislature directed OSPI to develop

regulations and guidelines to eliminate discrimination in public school employment, counseling

and guidance services for students, recreational and athletic activities, access to course offerings,

and in textbooks and instructional materials.

       14.     As directed in chapters 28A.640 and 28A.642 RCW, OSPI has developed and

amended regulations which are codified in chapter 392-190 WAC. OSPI last revised the

regulations in December 2014. The December 2014 revisions provide a more efficient and

equitable process for resolution of discrimination complaints for both school districts and families

(as described in Paragraphs 22–28 below).

       15.     Passed by the Washington State Legislature in 1994, and codified in RCW

28A.640.020(f) and WAC 392-190-020, Washington state law defines “sexual harassment” in

public schools as: “unwelcome sexual advances, requests for sexual favors, sexually motivated

physical contact, or other verbal or physical conduct or communication of a sexual nature between

two or more individuals if (a) submission to that conduct or communication is made a term or

                                           Page 5 of 32
Decl. of Sarah Albertson                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 601 of 1598




condition, either explicitly or implicitly, of obtaining an education or employment; (b) submission

to or rejection of that conduct or communication by an individual is used as a factor in decisions

affecting that individual's education or employment; or (c) that conduct or communication has the

purpose or effect of substantially interfering with an individual's educational or work performance,

or of creating an intimidating, hostile, or offensive educational or work environment.” An OSPI

regulation (WAC 392-190-056) clarifies that for the purpose of this definition, sexual harassment

may include conduct or communication that involves any of the following types of interactions:

adult to student, student to adult, student to student, adult to adult, male to female, female to male,

male to male, and female to female.

       16.     OSPI guidance requires Washington school districts to address sexual harassment

that takes place in any school program or activity. This includes in school facilities, on a school

bus, or at off-campus locations, such as a school-sponsored field trip or training program at another

location. Schools must also respond to sexual harassment that takes places off-campus when it

creates a hostile environment on-campus.

       17.     Washington state law and OSPI regulations prohibit all discriminatory harassment

in public schools under the same legal standards and complaint procedure requirements. For

example, schools and OSPI use the same legal standards and complaint procedures for allegations

of sexual harassment, disability harassment, or race-based harassment.

       18.     WAC 392-190-007 provides that, for purposes of administrative enforcement,

OSPI generally applies the definitions, requirements, and procedural safeguards set forth by the

United States Department of Education pursuant to Section 504 of the Rehabilitation Act of 1973,

Title II of the Americans with Disabilities Act, Title IX of the Education Amendments of 1972,

and Title VI of the Civil Rights Act of 1964.

                                            Page 6 of 32
Decl. of Sarah Albertson                                         Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 602 of 1598




       19.     In line with the Title IX guidance issued in 2001 by the U.S. Department of

Education, Office for Civil Rights, entitled “Revised Sexual Harassment Guidance Harassment of

Students By School Employees, Other Students or Third Parties,” OSPI regulations and guidance

require schools that know, or should have known, about any type of discriminatory harassment,

including sexual harassment, to take prompt and appropriate action to determine what happened.

If an investigation reveals that discriminatory harassment has occurred, the school district must

take prompt and effective steps reasonably calculated to end the harassment, eliminate any hostile

environment and its effects, and prevent the harassment from recurring.

       20.     In addition to the federally required Title IX Coordinators and Section 504

Coordinators, Washington schools are required by state law to designate a Civil Rights

Compliance Coordinator who is responsible for monitoring and coordinating the school’s

compliance with chapter 28A.642 RCW and OSPI regulations and guidance prohibiting

discrimination in schools. The Civil Rights Compliance Coordinator is also responsible for

ensuring that all discrimination complaints communicated to the school are promptly investigated

and resolved. Many schools select one staff member to serve as both the Civil Rights Compliance

Coordinator and the Title IX Coordinator. In small school districts, this staff member is often the

district’s Superintendent.

       21.     Washington state law and OSPI regulations and guidance require each school

district to adopt and implement a sexual harassment policy and procedure to eliminate sexual

harassment in connection with any responsibility, function, or activity within the jurisdiction of a

school district (RCW 28A.640.020; WAC 392-190-057 and 392-190-058). A school district’s

sexual harassment policy and procedure must be easily understood and apply to all school

employees, volunteers, parents, and students—including, but not limited to, conduct between

                                           Page 7 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 603 of 1598




students. OSPI regulations require the policy to incorporate the following criteria: (1) a definition

of sexual harassment consistent with the definition in RCW 18A.642.020; (2) responsibilities of

employees and volunteers; (3) investigative and complaint procedures consistent with those

described in Paragraphs 22–28; (4) remedies available to targets of sexual harassment; (5)

disciplinary actions against violators; (6) reprisal, retaliation, and false accusations prohibition; (7)

dissemination and implementation of the policy; and (8) internal review of the policy (WAC 392-

190-057).

        22.     OSPI regulations outline the discrimination complaint process all school districts

must use in responding to allegations of discrimination, including sexual harassment. This process

includes three possible steps: (1) a complaint to the school district Superintendent (or designee),

(2) an appeal to a board or party, and (3) a complaint to OSPI (WAC 392-190-065 through 392-

190-075).

        23.     Regarding the complaint to the school district Superintendent (or designee), OSPI

regulations state that anyone (including students, parents, employees, or third parties) may file a

complaint, and complaints must be submitted in writing by mail, fax, email, or hand delivery to

any administrator or compliance coordinator. When a school receives a discrimination complaint,

the appropriate compliance coordinator (Title IX, Civil Rights, or Section 504) must ensure the

school district conducts a prompt and thorough investigation (WAC 392-190-065). This process

is separate from any discipline proceedings involving an alleged perpetrator. After the

investigation, the superintendent must respond to the complainant within thirty calendar days after

receiving the complaint, unless otherwise agreed to by the complainant or if exceptional

circumstances related to the complaint require an extension of the time limit. The school district’s

response must include a summary of the results of the investigation, whether the school district

                                             Page 8 of 32
Decl. of Sarah Albertson                                          Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 604 of 1598




failed to comply with civil rights requirements related to the complaint, notice of the complainant’s

right to appeal, and any corrective measures determined necessary to address any noncompliance.

School districts must use the preponderance of evidence standard in reaching their determinations.

       24.     Each school district’s complaint procedure must also provide an option to appeal

the district’s decision to a party or board that was not involved in the initial complaint or

investigation (WAC 392-190-070). For most school districts, this is the school board of directors.

A school district may establish a time limit to file appeals. However, appeal time limits must be

no less than ten calendar days from the date the complainant received the district’s response to the

complaint. The school district must respond to the appeal in writing within thirty calendar days

after receiving the appeal, unless otherwise agreed to by the complainant. The appeal decision

must include notice of the complainant's right to file a complaint with OSPI. The school must send

a copy of the appeal decision to OSPI.

       25.     In 2014, OSPI amended the OSPI regulations to no longer require the school

district’s appeal process to include a hearing before the school district’s board of directors.

However, a school district may continue to use the previous school board appeal process to meet

the appeal requirements.

       26.     A school district may also offer mediation, at the districts’ expense, to resolve

complaints at any time during the complaint procedure.

       27.     If complainants disagree with the appeal outcome, they may file a complaint to the

OSPI Equity and Civil Rights Office (WAC 392-190-075). When OSPI receives a complaint, OSPI

evaluates the complaint to determine if it will initiate an investigation. The investigation may

include reviewing relevant information, conducting interviews, or completing an on-site review.

At its discretion, OSPI may investigate additional issues related to the complaint that were not

                                           Page 9 of 32
Decl. of Sarah Albertson                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 605 of 1598




included in the initial complaint or appeal. Following an investigation, OSPI makes an independent

determination as to whether the school district failed to comply with chapter 392-190 WAC or

OSPI guidance and may require corrective actions if the school district is found out of compliance.

       28.     OSPI requires school districts to use the preponderance of evidence standard for

determinations of discrimination, including sexual harassment, for students and staff.

       29.     In 2014, OSPI amended chapter 392-190 WAC to provide for the option of making

a discrimination complaint to OSPI instead of requiring school districts to conduct a formal

administrative hearing through the Office of Administrative Hearings to hear appeals of

discrimination complaints. The hearing requirement was removed to allow for a more efficient and

equitable resolution of discrimination complaints for families and school districts. The change was

also made to enable a less adversarial and more cooperative process to resolve discrimination

complaints and to ease the financial burden (due to many parties’ sense of needing legal

representation in a hearing setting) and the emotional burden on families and school districts when

confronting these issues.

       30.     As noted above, the discrimination complaint process outlined in OSPI regulations

is separate from student and employee discipline processes. For example, if a school district

determines that an individual was subject to sexual harassment that substantially interfered with

their educational or work performance, the school must remedy the hostile environment regardless

of whether any discipline is warranted against any perpetrator under any student or employee codes

of conduct. Similarly, an individual may violate a student or employee code of conduct by

engaging in behavior that does not rise to the level of sexual harassment as defined in the OSPI

regulations.




                                          Page 10 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 606 of 1598




        31.     Generally, OSPI has not established definitions for actionable conduct that school

districts must use in their student codes of conduct or student discipline policies and procedures.

Rather, standards for student behavior, definitions of behavioral violations, and types of discipline

imposed are generally decided at the local level.

        32.     For the purposes of collecting data related to student discipline, Washington’s

Comprehensive Education Data and Research System (CEDARS) defines “Sexual Harassment”

as “conduct or communication intended to be sexual in nature, is unwelcome by the targeted

person(s) and has the potential to deny or limit another student(s) ability to participate in or benefit

from a school’s education program.” CEDARS defines “Sexually Inappropriate Conduct” as

“obscene acts or expressions, whether verbal or non-verbal. Includes behaviors that may be subject

to local student conduct codes, such as: Public Display of Affection, Lewd Conduct, or Indecent

Exposure.” These definitions are used for coding conduct for state reporting; OSPI does not require

schools to use these definitions in their student codes of conduct.

  The New Title IX Rule Will Make Sexual Harassment Discrimination Harder to Identify,
            Investigate, Remedy, and Eliminate in Washington K–12 Schools
        33.     To the extent the Title IX Rule requires OSPI and Washington school districts to

revise state and local regulations, policies, and procedures to conform to the Rule, OSPI is

concerned that a number of the Rule’s provisions will harm Washington K–12 schools and

students, as explained below.

        34.     The narrow definition of sexual harassment in the Title IX Rule does not consider

unwelcome conduct to be sexual harassment (and thus requiring a district response) until the

conduct becomes “so severe, pervasive, and objectively offensive that it effectively denies a person

equal access to the [federal funding] recipient’s education program or activity.” OSPI is concerned

this definition does not include several categories of conduct that Washington statutes and OSPI

                                            Page 11 of 32
Decl. of Sarah Albertson                                          Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 607 of 1598




regulations explicitly consider to be sexual harassment, such as unwelcome sexual advances or

requests for sexual favors, including those that may be objectively offensive but not pervasive, or

pervasive but not severe (but not all three), or that have not yet so impacted the victim as to deny

equal educational access. OSPI’s implementation of the Title IX Rule’s definition of sexual

harassment would harm Washington schools and school communities by allowing unwelcome

sexual conduct and sexually hostile environments to persist. When this conduct is allowed to

persist, it becomes more engrained in the school culture and makes sex-based discrimination

overall harder to eliminate. To protect Washington students from this type of conduct, OSPI will

need to require schools to implement a separate but parallel sexual harassment policy and

procedure that applies to a broader definition of sexual harassment. OSPI anticipates that this will

create confusion in school districts, making it harder for districts to address sexual harassment. As

a result, OSPI anticipates school districts will be vulnerable to litigation or administrative

enforcement actions, either by OSPI for a failure to meet state law requirements or by the

Department for a failure to meet Title IX requirements, or both.

       35.     When schools do not respond to sexual harassment that falls outside of the narrow

Title IX definition, the school’s failure to respond may result in lack of confidence in the school’s

response to sexual harassment and chill future reporting.

       36.     The new Title IX Rule does not require a school district to investigate unless a

formal complaint is filed by the individual alleged to be the victim of the conduct or their

parent/guardian. Title IX Coordinators may also file a complaint, but the Title IX rules do not

identify any circumstances in which the Title IX Coordinator is required to do so. In instances

where victims are unwilling or unable to file a formal complaint, this lower standard for the school

district’s response will not ensure that harassment is fully investigated and stopped. Additionally,

                                           Page 12 of 32
Decl. of Sarah Albertson                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 608 of 1598




the Rule’s removal of standards for when a Title IX Coordinator must respond to harassment

absent a formal complaint harms schools and school communities by eliminating any check on the

Title IX Coordinator’s discretion to stop a hostile environment.

       37.     By limiting who may file a formal complaint, the new Rule does not require schools

to take steps beyond supportive measures when a third party raises an allegation of sexual

harassment. Implementation of this standard would harm school communities because schools

would not be required to investigate or address sexually hostile environments that they have clear

notice of.

       38.     Without a formal complaint, school districts must still provide supportive measures,

and that alone could be considered enough under the Rule. Implementation of this standard would

harm Washington schools and school communities by not requiring schools to investigate further

to determine the extent of the harm (such as the pervasiveness of the harassment) or the extent of

the hostile environment—or to stop the conduct from reoccurring. To prevent this harm, OSPI will

need to require schools to implement a separate but parallel sexual harassment policy and

procedure that requires schools to investigate and take prompt and effective steps reasonably

calculated to end the harassment, eliminate the hostile environment, prevent its recurrence, and, as

appropriate, remedy its effects. OSPI anticipates that simultaneous implementation of multiple

policies and procedures will cause confusion among staff and parties, making it harder for school

districts to address sexual harassment. As a result, OSPI anticipates school districts will be

vulnerable to litigation or administrative enforcement actions, either by OSPI for failure to meet

state law requirements or by the Department for a failure to meet Title IX requirements, or both.

       39.     The new regulations limit Title IX’s applicability to events that occur in the

geographic United States. In Washington, school district employees drive children from Point

                                          Page 13 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 609 of 1598




Roberts, an exclave American community, back and forth across the U.S.–Canada border every

school day. School district employees in Washington also regularly escort children on trips to

Canada and other destinations outside the United States. When read together with the location-

specific language in § 106.8, § 106.44, and § 106.45, school districts would arguably be permitted

under the Rule to be deliberately indifferent regarding sexual violence committed by school

employees or students if the violence occurs while their bus is on the Canada-side of the border.

Even before the new Rule was published, school districts struggled to understand their authority

and obligation to respond to alleged sexual harassment that occurred in a location other than

school—such as harassment that occurred on overnight trips or on the internet through

cyberbullying—but continued to affect students at school. This confusion has led to school districts

not taking necessary steps to address a hostile environment that continued to affect students at

school and has resulted in enforcement action by OSPI. The new location-specific requirements

further confuse the issue.

      The New Title IX Rule Necessitates the Creation of Supplemental Guidance and
 Alternative Standards and Procedures for Addressing Sex Discrimination Not Actionable
                                     under the Rule

       40.     By narrowing the definition of actionable sexual harassment and establishing

requirements that only apply to conduct that falls within that narrow definition, the Title IX Rule

will require OSPI and Washington school districts to implement alternative standards and

procedures in order to address sexual harassment that does not meet the Rule’s definition, and to

address non-sexual harassment sex discrimination that is not covered by the Rule.

       41.     The Title IX Rule requires schools to adopt and publish a grievance procedure that

complies with the requirements of with the Rule. This imposes a burden and uncertainty in

Washington school districts, which have their own existing grievance procedures related to

                                          Page 14 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 610 of 1598




nondiscrimination, sexual harassment, harassment, and student discipline due process. School

districts will need to determine what conduct does and does not fall under the Rule; revise their

policies and grievance procedures for addressing “Title IX sexual harassment” (as described in

Paragraph 63); establish alternate policies, procedures, and/or code of conduct provisions for “non-

Title IX” sexual harassment and sex discrimination, including determining how and when to apply

the Rule’s standards and procedures versus those required under state law; train all employees on

when sexual harassment must be reported under the different standards; disseminate information

about the new policies and procedures to faculty, staff, the student body, and parents/guardians;

revise all training materials and recordkeeping procedures; and post all revised training materials

on their websites. OSPI anticipates additional time burdens, costs, and resource expenditures for

school districts related to compliance with the Rule.

       42.     The new Title IX Rule does not align with Washington’s statutory definition of

sexual harassment. While the Rule appears to give schools flexibility to respond to behavior

commonly known as sexual harassment that does not fall within the new narrow definition, it

requires schools to implement the Rule’s grievance procedures with respect to conduct that does

fall within the Rule’s definition.

       43.     Based on OSPI’s experience as regulators, school districts will struggle to know

when to use state sexual harassment standards and procedures, the new Title IX grievance

procedures, or both. In instances when school districts are required to use both processes at the

same time, districts will have a difficult time doing so, even assuming they receive considerable

training and guidance from OSPI. Providing all necessary training and guidance will be extremely

difficult, if not impossible, prior to the Rule’s August 14 implementation deadline for the reasons

discussed in Paragraph 66 below. OSPI anticipates additional time burdens, costs, and resource

                                          Page 15 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 611 of 1598




expenditures for school districts related to compliance with the Rule. What is more, a school

district’s failure to simultaneously implement the policies and procedures correctly may result in

enforcement action by OSPI or the Department, or may expose the district to litigation.

       44.     Washington school districts already have robust policies in place to ensure schools

are free from sexual harassment. Training school districts on how the new Title IX standards and

procedures apply in the context of these multiple, existing processes will be challenging and

expensive for OSPI for the reasons discussed in Paragraph 66 below. In addition, the procedures

in the Rule are such a significant departure from the current process that OSPI will need to make

sure we make contact with every school district in the state to provide training. This will be

expensive because of the amount of OSPI staff time needed to develop the new process, create

training material, deliver the training, and provide ongoing technical assistance. OSPI anticipates

this staff time will exceed several hundred hours, and OSPI may need to hire additional staff to

ensure it has capacity to meet this need along with its other existing nondiscrimination enforcement

obligations. Even with the training and ongoing technical assistance, school districts will struggle

to simultaneously meet compliance with these new requirements and ensure schools are free from

sexual harassment.

       45.     OSPI and schools will need to create a new process for complainants and

respondents to view the investigation report and evidence as required in § 106.45(b)(5)(vi) of the

Rule. The Rule requires schools to send a copy of the investigation report to each party 10 days

before making a determination. Setting up this new process will be an additional administrative

burden on small school districts with few administrators who already have a difficult time securing

adequate resources to conduct investigations without the added burden of preparing a formal

report. In conducting investigations, OSPI has found that many Washington schools do not have

                                          Page 16 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 612 of 1598




access to file-sharing software; this will hamper investigators’ ability to share the investigative

report and evidence between the parties required by the Rule. School districts will also need

additional staff to determine what evidence is permissible to be shared and to redact the

investigation report and all evidence as necessary. All of these steps will prolong the time for the

complainant and respondent to receive an outcome, which leaves both students in limbo and

distracts from their education. A prolonged investigation may also subject a complainant to a

hostile environment or leave a complainant without remedies necessary to restore access to their

education for a longer period of time.

       46.     OSPI is concerned the Title IX Rule’s provisions requiring schools to share

confidential, sensitive information used during in the investigation with the respondent (the

individual who the complainant alleges sexually harassed them) will create a chilling effect for

complainants reporting harassment and providing supporting evidence.

       47.     OSPI and school districts will need to create a new process for providing each party

the opportunity ask relevant, written questions to other parties or witnesses as required in

§ 106.45(b)(5)(vii) of the Rule. In many instances, this will fall on young children or the parents

of young children. Requiring schools to allow the party to question another party or witness will

harm schools and school communities because it prolongs the investigation, creates a high-conflict

and potentially counterproductive adversarial process, may subject victims of sexual harassment

to further trauma, and serves as a deterrent for victims of sexual harassment and assault to file a

complaint. Subjecting victims to written cross-examination involves a very high possibility of re-

traumatization, even if only relevant questions are allowed to be submitted. The rules also do not

give OSPI or school districts clear guidance on whether any party must read or respond to the

questions posed to them. The questioning process will also incur additional administrative burdens

                                          Page 17 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 613 of 1598




on small school districts with few administrators that already have difficulty securing adequate

resources to conduct investigations—including setting up this new process, training staff, and

allocating the staff time necessary for all student information to be redacted as necessary.

       48.     If the questioning process in § 106.45(b)(5)(vii) is implemented, OSPI will need to

develop extensive guidance to ensure that this process does not result in further traumatization and

sex-based discrimination. Among other things, the guidance would include the types of

information that can be asked in cross-examination questions, redactions of personal information

of students in questions, the provision of accommodations for individuals with disabilities to

participate in this process, and the provision of language assistance services for parties with limited

English proficiency. The last time OSPI developed and published guidelines that were of a similar

nature—namely, guidelines issued to school districts in 2019 for preventing and addressing

discrimination in student discipline—an OSPI staff member was dedicated to conducting research,

identifying existing resources, and composing a draft of the guidelines; OSPI Equity and Civil

Rights Office staff convened multiple internal meetings with OSPI leadership to discuss the scope

and content of the guidelines; the guidelines were extensively reviewed by OSPI staff in other

divisions; and external stakeholders reviewed the guidelines before they were published. All told,

the process took over a year-and-a-half to complete.

       49.     The Title IX Rule’s requirement to address discrimination and student discipline as

part of the same process creates confusion when addressing hostile-environment complaints

involving multiple respondents. The rules are unclear about how OSPI or Washington schools

should reach determinations of responsibility in situations where a complainant alleges they are

subject to a hostile environment created by multiple respondents and the evidence supports a

finding that a hostile environment has been created—but the evidence does not support a

                                            Page 18 of 32
Decl. of Sarah Albertson                                         Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 614 of 1598




determination of responsibility for any one respondent. This too may necessitate that OSPI develop

clarifying guidance.

       50.     By linking the civil rights investigation and the discipline proceedings together, the

Title IX Rule does not consider that the definition of sexual harassment in a civil rights

investigation is set at the state level, while defining misconduct in student conduct codes is left to

local school district decision-making. OSPI requires schools to take prompt and effective steps

reasonably calculated to end the harassment, eliminate the hostile environment, prevent its

recurrence, and, as appropriate, remedy its effects—but this does not include an explicit

requirement to administer discipline to any student.

       51.     In situations where an emergency expulsion is considered for a student with a

disability, the new Title IX Rule will make it difficult for schools to meet compliance with the

Rule and with state and federal disability laws. State law, at WAC 392-140-510, prohibits a school

district from implementing an emergency expulsion that exceeds 10 school days: an emergency

expulsion must end or be converted to another form of discipline within 10 school days from the

start of the emergency expulsion. The Individuals with Disabilities Act (IDEA), Section 504, and

OSPI regulations require schools to conduct a manifestation determination before a student with a

disability has been removed for more than 10 school days. However, because the Title IX Rule

requires schools to combine the discrimination and student discipline processes—and because the

new rules require administrative steps which prevent completion of the discrimination complaint

process within 10 days—schools will be unable to simultaneously meet both requirements. A

school district’s failure to simultaneously implement the policies and procedures correctly may

result in enforcement action by OSPI or the Department, or may expose the district to litigation.




                                           Page 19 of 32
Decl. of Sarah Albertson                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 615 of 1598




       52.     The new Rule appears to establish specific due process requirements for the

emergency removal of a respondent that are triggered only when sexual harassment is alleged.

Training school districts on the different due process procedures will be difficult, and districts will

struggle to meet compliance because the Rules will require a deviation from Washington’s uniform

statewide legal requirements governing the due process afforded to students who are emergency

expelled from public school. The necessary training will be extensive, further taxing limited state

and school district resources.

       53.     Simply put, public schools are not staffed, trained, or prepared in any way for this

sort of fundamental re-working of student discipline procedures. The likely need for the

establishment of parallel alternative standards and processes, and the Rule’s ambiguities that cry

out for clarifying guidance, will compound the burdens of compliance.

       54.     OSPI is also concerned that implementing the Title IX Rule along with parallel

processes for non-Title IX sexual harassment and discrimination will result in the risk of increased

litigation or enforcement action by OSPI. The new Title IX rules are unclear about how a school

district must respond to an informal complaint of sexual harassment, beyond that the district should

provide supportive measures and that the district’s response likely does not require initiation of

the grievance process.

       55.     Narrowing school districts’ responsibility to respond to sexual harassment by

adopting narrow definitions of “sexual harassment” and of what a “formal complaint” looks like

will increase the likelihood that families will feel that they need to go to court for relief, where

they may seek to enforce state-law standards. The Rule’s ambiguities as to the extent of state-law

preemption and what is required or permitted with respect to Title IX and non-Title IX sexual

harassment compound these risks.

                                            Page 20 of 32
Decl. of Sarah Albertson                                         Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 616 of 1598




    New Title IX Rules Conflict with Existing Washington Statutes, Rules, and Guidance
            Prohibiting Discrimination and Sexual Harassment in K–12 Schools
        56.      The Washington State Legislature, OSPI, and state courts have articulated a specific

standard for compliance when school districts respond to discriminatory harassment, including

sexual harassment: A school district is responsible for addressing discriminatory harassment about

which it knows or reasonably should have known. OSPI regulations (WAC 392-190-0555) require

schools on notice of sexual harassment to take prompt and appropriate action to investigate and

take prompt and effective steps reasonably calculated to end the harassment, eliminate the hostile

environment, prevent its recurrence, and, as appropriate, remedy its effects. The OSPI regulations

(WAC 392-190-0555) further clarify that OSPI deems a school to have notice of discriminatory

harassment if a reasonable employee knew, or in the exercise of reasonable care should have

known, about the harassment.

        57.      The Title IX Rule is inconsistent with existing Washington law, common law, and

OSPI regulations and guidance on responding to sexual harassment, including in the following

ways:

              a. The Title IX rules narrowly define sexual harassment to likely exclude several

                 categories of conduct that a Washington statute (RCW 28A.640.020), OSPI

                 regulations (WAC 392-190-56), and OSPI guidelines explicitly consider to be

                 sexual harassment, such as unwelcome sexual advances or unwelcome requests for

                 sexual favors.

              b. The Title IX rules limit the definition of hostile environment sexual harassment to

                 conduct that “effectively denies” a child equal access to the school’s education

                 program or activity. A Washington statute (RCW 28A.640.020) and OSPI

                 regulations (WAC 392-190-056), by contrast, define sexual harassment to include

                                            Page 21 of 32
Decl. of Sarah Albertson                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 617 of 1598




              conduct that “substantially interferes” with a child’s educational performance, or

              creates an intimidating, hostile, or offensive educational environment for the child.

          c. The Rule only requires schools to respond to sexual harassment in a way that is not

              “deliberately indifferent.” But OSPI guidelines state that schools must take prompt

              and appropriate action to determine what happened. Under Washington law—

              whether or not a formal complaint is filed—if the school determines sexual

              harassment more likely than not occurred, the school must take reasonable, prompt

              and effective steps reasonably calculated to end the harassment, eliminate the

              hostile environment, prevent its recurrence, and remedy its effects.

          d. The Rule limits who can file a formal complaint to only the victim of the conduct,

              the parent or guardian of a child who is the victim of the conduct, or the Title IX

              Coordinator. OSPI regulations (WAC 392-190-065), however, require schools to

              respond to formal complaints made by anyone, including third parties and parents

              who are no longer legal guardians of their age 18+ K–12 students. OSPI has

              received several formal discrimination complaints filed by non-guardian family

              members, non-victim district employees, advocates, and community members.

          e. The Rule does not require a school to respond to sexual harassment which they

              have constructive knowledge of, or should have known about in the exercise of

              reasonable care. But OSPI regulations (WAC 392-190-0555) require schools to

              respond to sexual harassment and assault the school knew or should have known

              about, by investigating to determine what occurred.

          f. The Rule does not require school districts to respond to sexual harassment that

              occurs off-campus if the conduct does not occur within the school’s educational

                                         Page 22 of 32
Decl. of Sarah Albertson                                      Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 618 of 1598




              programs and activities, or within locations, events, or circumstances over which

              the school district exercises substantial control over both the respondent and the

              context in which the sexual harassment occurs. But the OSPI guidelines require

              schools to respond to sexual harassment that occurs off-campus—even outside of

              the school’s educational programs and activities—when the off-campus conduct

              creates a hostile environment on-campus.

          g. The Title IX Rule requires school districts to provide a different due process rights

              during an emergency removal to students alleged to have engaged in sexual

              harassment than to students alleged to have engage in any other type of misconduct.

              OSPI regulations (chapter 392-400 WAC), however, make clear that due process

              requirements for emergency removals apply to all children regardless of the alleged

              conduct.

          h. The Rule requires several time-intensive administrative steps in the grievance

              procedure (such as written notice of meetings, 10 days to review the investigation

              report and all evidence, and the opportunity to submit written questions to other

              parties). OSPI regulations (WAC 360-190-065) require schools to complete an

              investigation and submit a written response to the complainant within 30 calendar

              days after the school received the complaint. In OSPI’s experience as regulators,

              many schools have difficultly completing discrimination investigations and

              responding in writing within 30 calendar days, especially when complaints include

              complicating factors. Common complicating factors include involvement of law

              enforcement, limited staff capacity, scheduling with parents and minors, multiple

              allegations, and overlap with Section 504 or IDEA requirements. With these

                                         Page 23 of 32
Decl. of Sarah Albertson                                     Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 619 of 1598




              complicating factors, OSPI believes schools will fail to meet the 30-day timeline in

              the existing state regulations in order to complete the administrative steps in the

              new Title IX grievance procedure.

          i. The Rule establishes three permissible grounds for a complainant to appeal the

              school district decision. OSPI regulations (WAC-392-190-065), however, do not

              limit the permissible bases for an appeal. OSPI regulations require schools to

              provide an option to appeal, limited only by the time in which an appeal must be

              filed.

          j. The Rule limits the context in which a K–12 school must respond to sexual

              harassment by only considering a “program or activity” of the school to be

              locations, events, or circumstances where the school exercised substantial control

              over both the respondent and the context in which the sexual harassment occurred.

              OSPI regulations and guidelines do not include such limitations and require a

              school to respond to sexual harassment that happened in a program or activity of

              the school regardless of whether the school had substantial control over the

              respondent. This includes sexually harassing conduct by a parent volunteer, police

              officer, visiting student-athletes, or any other community volunteer or third party.

              OSPI prohibits discrimination “with regard to any program or activity conducted

              by or on behalf of a school district or public charter school including, but not limited

              to, recreational and athletic activities, extracurricular activities, preschool, adult

              education, community education, and vocational-technical program activities”

              (WAC 392-190-005). The OSPI regulations specifically state that a school violates

              a student’s right to be free from discriminatory harassment if sexual harassment

                                          Page 24 of 32
Decl. of Sarah Albertson                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 620 of 1598




               limits or denies the student’s ability to participate in or benefit from the school’s

               course offerings, including any educational program or activity (WAC 392-190-

               055).

      58.      As discussed below, these differences between the Title IX Rule and Washington

standards and procedures will require OSPI to conduct a massive, systemic review of current state

and local laws, regulations, and guidance; make drastic changes on an emergency basis in order to

meet the August 14 deadline to fully comply with the Rule; and expend substantial resources to

support school districts, educators, and students/families in navigating a complex and confusing

new system. OSPI anticipates the staff time needed to prepare this guidance and training by the

August 14 deadline will exceed several hundred hours. OSPI also anticipates that, in the upcoming

school year, OSPI will need to maintain at least the equivalent of a 50 percent of a full-time

equivalent employee to provide ongoing training to school district personnel and answer district

and parent/advocate questions regarding the parallel state and Title IX regulatory requirements and

enforcement. The approximate cost of this is $62,000 for an OSPI program supervisor.

  Revising K–12 Discrimination and Sexual Harassment Regulations and Guidance Will Be
                         Complex, Time-Consuming, and Costly
       59.     OSPI has issued considerable guidance to Washington schools regarding sexual

harassment and the required components of school’s sexual harassment complaint procedures. The

process to review and revise existing OSPI sexual harassment regulations, guidance, and trainings

will be extensive and will require significant OSPI and school staff time. OSPI will need to

determine to what extent OSPI regulations and guidance must to be changed and to what extent

OSPI regulations and guidance may allowably differ from the new Title IX rules. OSPI anticipates

the staff time needed to prepare this guidance and training by the August 14 deadline will exceed

several hundred hours. OSPI also anticipates that, in the upcoming school year, OSPI will need to

                                          Page 25 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 621 of 1598




maintain at least the equivalent of a 50 percent of a full-time equivalent employee to provide

ongoing training to school district personnel and answer school district and parent/advocate

questions regarding the parallel state and Title IX regulatory requirements and enforcement. The

approximate cost of this is $62,000 for an OSPI program supervisor.

       60.     OSPI does not have authority to revise, or require the state Legislature to revise,

Washington statutes regarding sexual harassment in public schools and the required components

of school’s sexual harassment complaint procedures. Unless and until changes are made to

Washington laws that are in tension with the Title IX Rule, OSPI will have to operate under two

binding legal systems, in the face of a federal rule that is vague and ambiguous as to the scope of

its preemption of state law.

       61.     OSPI will need to carefully review the 2000+ page Title IX rule and discussion

against the large body of OSPI rules and guidance to decide what changes need to be made.

       62.     To the extent that OSPI regulations will need to be changed, OSPI will have to

initiate administrative rulemaking, which takes several months at a minimum. Washington’s

rulemaking procedures (chapter 34.05 RCW) require multiple notice filings, a public comment

period of at least 20 days, and a public hearing. Consistent with OSPI’s agency rulemaking

protocols, OSPI will also need to engage with key stakeholders, including schools, professional

education organizations and agencies, and families, throughout the rulemaking process to ensure

the revised regulations will work for Washington’s K–12 schools. Realistically, given the short

timeline for implementation, OSPI will need to consider whether expedited or emergency

rulemaking is necessary. See RCW 34.05.350; RCW 34.05.353. After any revisions to the OSPI

regulations, OSPI will need to provide notice to schools, training, and guidance on any changes.

If the new Title IX rules are implemented, all Washington school districts will need to revise their

                                          Page 26 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 622 of 1598




sexual harassment policies accordingly. All Washington school districts require school board

approval to adopt or revise policies.

       63.     Every Washington school district will need to revise their nondiscrimination

complaint procedure and sexual harassment complaint procedure to comply with the grievance

process in the new Title IX Rule. Many Washington school districts require school board approval

to adopt or revise procedures. To align with the new policies and procedures, OSPI and districts

will also need to revise trainings, student and employee handbook language, and annual notices.

In light of the challenges OSPI and districts currently have in understanding the scope of the Title

IX Rule’s changes to Washington state and local nondiscrimination complaint procedures, OSPI

estimates the staff time required to align the policies and procedures with federal law and develop

guidance and training for school districts will exceed several hundred hours, not inclusive of staff

time and resources needed to implement the changes in each school district. All of this is deeply

exacerbated by current school facility closures caused by the COVID-19 pandemic.

       64.     Washington law and OSPI regulations require schools to conspicuously post their

sexual harassment policy throughout each school building and provide it to each employee.

Schools must also include information about the sexual harassment policy and nondiscrimination

complaint procedures in all publications of the school or school district setting forth the rules,

regulations, procedures, and standards of conduct for the school or school district. As such, the

new Title IX Rule’s definition of sexual harassment and new grievance procedure requirements

will require every Washington school to update every student handbook and every other

publication that sets forth the rules, regulations, procedures, and standards of conduct for the

school. OSPI has developed sample student handbook language about sexual harassment and the

complaint procedure and translated the information into eleven languages. This resource will need

                                          Page 27 of 32
Decl. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 623 of 1598




to be re-drafted, re-published, and re-translated. OSPI anticipates this will require at least 40 hours

of OSPI staff time to draft and publish this resource and will likely require substantial resources

in each school district to update and reprint student handbooks, which are commonly printed in

the spring.

       65.     In addition to guidance for schools, OSPI has developed numerous resources for

families based on Washington’s definition of sexual harassment and the existing discrimination

and sexual harassment complaint procedures. These resources will need to be revised based on the

changes made as a result of the new Title IX Rule. For example, OSPI has developed parent

information sheets (translated into eleven languages) about the discrimination complaint process

and discriminatory harassment, including sexual harassment. Each information sheet will need to

be re-drafted, re-published, and re-translated.

       66.     Based on the new requirements in the Title IX rules—and considering the impact

on existing state civil rights law and policy—OSPI will need to internally train all Equity and Civil

Rights staff as well as all district level Civil Rights Compliance Coordinators, Title IX

Coordinators, and other state and district staff who serve as investigators and decision makers.

OSPI may also need to train individuals who serve as advisors or who are involved in appeal

hearings or other appeal processed. OSPI’s training will need to be highly detailed given how

significant Rule’s changes are and how confusing it will be for schools to have separate systems

for Title IX and non-Title IX sexual harassment. OSPI anticipates a lot of confusion and a lot of

questions from schools. The training will need to leave school district staff with a level of

understanding sufficient to explain the two separate systems to students and families. OSPI

anticipates the staff time needed to prepare this guidance and training by the August 14 deadline

will exceed several hundred hours. OSPI also anticipates that, in the upcoming school year, OSPI

                                            Page 28 of 32
Decl. of Sarah Albertson                                         Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 624 of 1598




will need to maintain at least the equivalent of a 50 percent of a full-time equivalent employee to

provide ongoing training to school district personnel and answer school district and

parent/advocate questions regarding the parallel state and Title IX regulatory requirements and

enforcement. The approximate cost of this is $62,000 for an OSPI program supervisor. After travel

restrictions related to COVID-19 are lifted, OSPI anticipates needing to provide live, in-person

training to all school districts in Washington. This will entail planning and providing at least nine

full-day trainings, including at least one training in each Educational Service District region in the

state. The costs for this training would certainly exceed $10,000 in OSPI staff travel costs alone,

not including school district staff travel costs to attend. This estimate is also not inclusive of OSPI

and school district staff time to prepare for and attend the training. District-level Civil Rights

Compliance Coordinators and Title IX Coordinators, or their designees, will also then need to train

every school district employee—which, in the 2019–20 school year, numbered in excess of

184,000 personnel.

       67.     OSPI will need to engage in significant outreach efforts and develop new resources

to inform school districts and families about how new the Title IX Rule changes impact existing

Washington protections for students against sexual harassment.

       68.     Unlike in the post-secondary setting, most Washington school districts do not have

staff whose sole role relates to responding to sex-based discrimination. In the K–12 setting, school

districts must find time and resources (for example, hiring substitute teachers and negotiating new

training schedules with employee representatives) to allow superintendents and building-level

staff, such as teachers, principals, and school counselors, to attend training.

       69.     The Title IX Rule’s definition of sexual harassment is so narrow and overall

insufficient that if a Washington school were to implement the Rule alone, OSPI would consider

                                            Page 29 of 32
Decl. of Sarah Albertson                                         Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 625 of 1598




the school at risk of violating Washington state law prohibitions against sexual harassment in

public schools. The Title IX Rule’s definition of sexual harassment does not cover conduct

explicitly stated in Washington state’s statutory definition of sexual harassment, such as

unwelcome sexual advances or requests for sexual favors. This will likely require schools to follow

all Washington statutes, regulations, and guidance when responding to sexual harassment—but

have an additional, parallel sexual harassment grievance procedure for situations that fit into Title

IX Rule’s narrow definition of sexual harassment. As such, the two definitions of sexual

harassment and the multiple grievance processes will require OSPI to develop considerable

guidance and training to meet its statutory obligation to eliminate sex discrimination in public

schools.

 Planning and Implementing the New Title IX Rules during a Public Health Emergency Will
                            Be Extraordinarily Burdensome
       70.     On March 13, 2020, Governor Inslee ordered all public K–12 schools in

Washington state to close through April 24, 2020. On April 6, the Governor announced all schools

would remain closed from providing traditional, in-person instruction through the rest of the 2019–

20 school year. At this time, it is not certain that school buildings will open for the start of the

2020–21 school year.

       71.     The current COVID-19 pandemic presents challenges in conducting civil rights

investigations and implementing corrective measures at the school district and OSPI levels. The

primary challenge at OSPI has been staff capacity as OSPI staff had been consumed by providing

guidance to schools about educating, grading, supporting, and graduating students while the school

buildings are closed. OSPI has also had to adjust corrective measures and timelines for

implementation of corrective measures to reflect the uncertainty of school buildings re-opening.



                                           Page 30 of 32
Decl. of Sarah Albertson                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 626 of 1598




       72.     Revising Washington’s sexual harassment rules and guidance during this public

health emergency will be extremely difficult. School districts, children, and families are currently

sorting through an unprecedented time as they develop and implement new, untested protocols and

modalities to educate Washington children.

       73.     Providing training to school districts on the Title IX Rule and how it will interact

with existing Washington law and policy will be extremely difficult in the midst of the COVID-

19 pandemic. Limited paid professional development hours for school district staff will likely need

to be used to provide training on new, online technology to educate students.

       74.     The Title IX Rule’s requirement that the Title IX Coordinator cannot be the same

person as the decisionmaker means that, if the Rule is implemented, most small Washington

schools will need to identify and train new staff to serve in this role while also responding to

changes in education delivery during the COVID-19 pandemic. These small school districts are

also more likely not to have funding for administrative staff over the summer months.

       75.     OSPI anticipates the new administrative requirements in the Title IX Rule for the

complaint process will be difficult for schools to create while school buildings are closed and staff

time is limited. For example, and as noted above, OSPI is not aware of many K–12 schools that

have file sharing software to allow parties to view, but not download, investigation materials and

evidence. To meet this new requirement—while also protecting student confidentiality—schools

will likely have to ask parties to inspect the records at the school site, but not copy or take the

information with them. However, using this method to meet the new requirement will likely not

be possible in the midst of the COVD-19 pandemic.




                                           Page 31 of 32
Decl. of Sarah Albertson                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 627 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this   JL day of June, 2020




                                             Managing Attorney, Equity & Civil Rights Office
                                             Office of the Superintendent of Public Instruction




                                          Page 32 of32
Deel. of Sarah Albertson                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 33
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 628 of 1598




                  EXHIBIT 34
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 629 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEAL TH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                           Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.


                             DECLARATION OF ANITRA ALLEN

I, Anitra Allen, pursuant to 28 U.S .C. § 1746, hereby declare that the following is true and

correct:

           1.   I am the Director of the Comprehensive Alternative Resolution and Equity ("CARE")

Team at the District of Columbia Public Schools ("DCPS"). My educational background includes a

Master of Education degree from Bowie State University and certification as a Title IX Coordinator

and Civil Rights Investigator. I have worked in the area of educational compliance with DCPS for 16

years and served as a Director since 2011 . The DCPS CARE Team was created under my leadership

in2017.


                                              Page 1 of 11
Deel. of Anitra Allen                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 34
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 630 of 1598




        2.      I submit this Declaration in support of the District of Columbia’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or

Rule). I have compiled the information in the statements set forth below through personal knowledge.

I have also familiarized myself with the Rule in order to understand its immediate impact on DCPS.


                                     Background about DCPS
        3.      DCPS schools are located throughout the entire District. As of the 2019-2020 school

year, over 51,000 students are enrolled in DCPS’s 116 schools. DCPS also employs approximately

10,000 individuals, including teachers and support staff. DCPS provides quality education to a

socially and culturally diverse mix of young people. Approximately 60% of DCPS students identify

as African American, followed by 20% identifying as Hispanic, 15% identifying as Caucasian, and

5% identifying as Asian, Multicultural, or Other. DC Public Schools’ culturally and racially diverse

student population has a key social indicator in common: 77% of these students are economically

disadvantaged. DCPS strives for students to reach their full potential through rigorous and joyful

learning experiences provided in a nurturing environment. DCPS’s vision is that every student feels

loved, challenged, and prepared to positively influence society and thrive in life.

        4.      Each year, the Mayor of the District of Columbia proposes a budget and financial plan

for DCPS to the Council of the District of Columbia, the central and chief legislative and policy-

making body for the District of Columbia. The “state” education agency in the District of Columbia

is the Office of the State Superintendent of Education (“OSSE”). OSSE oversees federal education




                                             Page 2 of 11
Decl. of Anitra Allen                                             Civil Action No. 20-cv-01468-CJN
EXHIBIT 34
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 631 of 1598




programs and related grants administered in the District of Columbia and develops state-level

standards aligned with school, college, and workforce readiness expectations, among other

responsibilities.

         5.     The District receives federal funds from the Department to support its primary and

secondary education programs. As a result, DCPS is subject to Title IX of the 1972 Education

Amendments Act, 20 U.S.C. §§ 1681- 88, and the Department's Title IX regulations, 34 C.F.R. pt.

106.

                    Summary of Existing Title IX Sexual Misconduct Policy
         6.     DCPS has created and adopted District-wide codes of conduct for its students and

employees, including a sexual misconduct policy and student code of conduct, that prohibit sexual

harassment and sexual misconduct by students, employees, and faculty and establish grievance

processes for addressing complaints of sexual harassment.

         7.     The policies which address sexual harassment include the Grievance Policy, School

Year 2019-20 K-12 Student Discipline Policy Guidance, Bullying Prevention Policy, and the

Prevention of Sexual Abuse by Staff Policy. These policies extend to activities that occur off-campus.

For example, the School Year 2019-20 K-12 Student Discipline Policy Guidance and the Bullying

Prevention Policy cover school-sponsored events off DCPS grounds, and the Prevention of Sexual

Abuse by Staff Policy prohibits school employees from transporting students in personal vehicles and

meeting with students off campus and after school hours without the knowledge and consent of the

student's parent or guardian.

         8.     The Title IX coordinator and Title IX investigators are housed in the Office of

Compliance on the CARE Team. The CARE Team has eight employees who handle Title IX matters

in addition to other significant duties and responsibilities. These duties include responding to

complaints filed with the Department of Education's Office for Civil Rights, the D.C. Office of

                                            Page 3of11
Deel. of Anitra Allen                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 34
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 632 of 1598




Human Rights, and the Office of the State Superintendent of Education. The CARE Team also

facilitates any agreements or corrective actions that arise as a result of these complaints.

         9.      During the 2019-2020 school year, the CARE Team received 20 l Title IX complaints.

During the 2018-2019 school year, the CARE Team received 309 Title IX complaints. Each

complaint is thoroughly investigated. Under current policies, DCPS does not conduct hearings.

         10.     Current DCPS policy covers harassment that occurs both on and off-campus. 1 DCPS 's

Bullying Prevention Policy and the School Year 2019-20 K-12 Student Discipline Policy Guidance

prohibit harassment that occurs off-campus under the following conditions: (1) at any school-

sponsored activity or event, including those that occur off DCPS grounds; (2) on public and school

transportation, including stop locations; (3) walking to and from school; and (4) any place where a

student has access to technology, as a result of the Bullying Prevention Policy's applicability to

cyberbullying.

         11.     DCPS 's Grievance Policy lays out a grievance procedure for students who have been

subjected to harassment, including sexual harassment. Grievants - who may be students, parents,

guardians, a vested party, or a school visitor who has knowledge of an incident - can make a complaint

verbally or in writing to any school staff member, who must then report the complaint to the school

principal by the end of the next school day. Investigations conclude and a written report with the

investigation findings are completed. An appeals process is also available. The Office of Integrity

oversees the two-level appellate process. Level I of the appeals process is reviewed and decided by

the designated instructional superintendent and Level II is reviewed by a three-person panel

designated by the Chancellor with the final decision issued by the Chief Integrity Officer.




1
    Off-campus behavior is addressed in the SY 2019-20 Discipline Policy Guidance.

                                             Page 4of11
Deel. of Anitra Allen                                             Civil Action No. 20-cv-01468-CJN
EXHIBIT 34
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 633 of 1598




        12.        Determinations of outcome in the grievance process are made in consideration of the

preponderance of the evidence.

        13 .       DCPS has been undergoing revisions to its policies regarding student-on-student

sexual misconduct and sex-based discrimination to ensure that the policies comply both with federal

Title IX requirements and District law, including the D.C. School Safety Omnibus Amendment Act

of 20 18 and the D.C. Human Rights Act. This resource-intensive process began over a year ago and

is near completion. The proposed revised policy is known as the Student-on-Student Sexual

Harassment, Sexual Assault, and Dating Violence Policy.

        14.       This proposed policy contains a broad definition of"sexual harassment," comporting

with long-standing Title IX guidance prior to the nanowing of the definition in the Rule, as well as

the D.C. School Safety Omnibus Amendment Act of 2018 The policy defines "sexual harassment"

as any unwelcome or uninvited sexual advance, request for sexual favors, sexually motivated physical

conduct, stalking, or other verbal or physical conduct of a sexual nature that can be reasonably

predicted to:

        •      Place the aggrieved in reasonable fear of physical harm to their person;

        •      Cause a substantial detrimental effect to the aggrieved' s physical or mental health;

        •      Interfere with the aggrieved' s academic performance or attendance at school;

        •      Interfere with the aggrieved' s ability to participate in or benefit from the services,

               activities, or privileges provided by a school.

        Sexual harassment can include requests for sexual favors, sexual advances, or verbal,

non-verbal, physical or written statements which make someone feel uncomfortable, intimidated,

or threatened. Sexual harassment can be communicated verbally, in writing, online, or through

physical behavior. Sexual harassment can be aimed at a student's gender identity or gender



                                                Page 5of11
Deel. of Anitra Allen                                                Civil Action No. 20-cv-0 1468-CJN
EXHIBIT 34
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 634 of 1598




expression, or gender-nonconformity/gender variance in a way that damages the student's ability

to learn or participate in school activities. Sexual harassment includes both quid pro quo

harassment and harassment that creates a hostile environment (i.e., so severe, persistent, or

pervasive as to deny or limit a person's ability to participate in or benefit from the school 's

programs or activities).

        15.    The Bullying Prevention Policy "extends to incidents of misconduct that have a

significant impact on the school environment, even if they did not occur on school grounds or at a

school-sanctioned activity."

        16.    The proposed Student-on-Student Sexual Harassment, Sexual Assault, and Dating

Violence Policy follows the complaint procedure in the Grievance Policy. An aggrieved student or a

third party may report an incident of sexual misconduct or sex-based discrimination to any member

of the school staff or to the DCPS Title IX Coordinator. If a DCPS employee receives a report about

an incident of sexual misconduct or discrimination, or otherwise has reason to know that such an

incident occurred or is likely to occur, that staff member must immediately contact the DCPS Title

IX Coordinator.

        17.    The Title IX Coordinator or a designee must receive, investigate, and resolve all

sexual misconduct reports. The proposed policy revisions for sexual misconduct and sex-based

discrimination provide for a preponderance of the evidence standard. Under a preponderance of

evidence standard, an investigator looks at the evidence to conclude whether allegations are more

likely to be true than untrue. At the conclusion of the investigation, both the aggrieved and the

responder (the alleged perpetrator of the incident) will be provided written notice of the outcome,

known as the Letter of Resolution. Each party has the right to file an appeal.




                                            Page 6of11
Deel. of Anitra Allen                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 34
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 635 of 1598




District Law Requirements for Investigating Allegations of Sexual Misconduct and Sex-Based
                                      Discrimination
        18.     District law mandates investigations of sexual misconduct and sex-based

discrimination at or involving District schools. The District of Columbia Council passed the D.C.

School Safety Omnibus Amendment Act of 2018 ("DCSSOAA") to promote and protect District

students' safety by preventing sexual harassment, sexual assault, and dating violence against students

by faculty, staff, and other students in District schools. DCSSOAA requires District schools to

"[i]nterrupt or stop each specific act of student-on-student sexual harassment, sexual assault, or dating

violence, prevent its recurrence, and address its effects, whether or not the incident is the subject of a

criminal investigation." D.C. Code§ 38-952.02(a)(2)(A). The DCSSOAA defines sexual harassment

as

        any unwelcome or uninvited sexual advances, requests for sexual favors, sexually
        motivated physical conduct, stalking, or other verbal or physical conduct of a sexual
        nature that can be reasonably predicted to:
        (a) Place the victim in reasonable fear of physical harm to his or her person;
        (b) Cause a substantial detrimental effect to the victim's physical or mental health;
        (c) Substantially interfere with the victim's academic performance or attendance at
        school; or
        (d) Substantially interfere with the victim's ability to participate in, or benefit from, the
        services, activities, or privileges provided by a school.


       Id. at§ 38-952.01(5) et. seq. To comply with the requirements of both the DCSSOAA

and the Rule's changes to Title IX investigations, DCPS would have to rely on separate Title IX

and non-Title IX policies to investigate sexual harassment.

        19.     The Rule also fails to protect students to the same extent as required by the D.C.

Human Rights Act of 1977 (''DCHRA"). The DCHRA, the country's most expansive state human

rights law, protects District residents from discrimination in housing, employment, public

accommodations, and education based on up to 21 protected traits. The DCHRA prohibits sex

discrimination in educational institutions, which includes "deny[ing], restrict[ing], or . .. abridge[ing]

                                              Page 7of11
Deel. of Anitra Allen                                              Civil Action No. 20-cv-01468-CJN
EXHIBIT 34
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 636 of 1598



or condition[ing] the use of, or access to, any of its facilities, services, programs, or benefits of any

program or activity to any person otherwise qualified." D.C. Code§ 2- 1402.41.

        20.       The Rule's new requirements would require schools to dismiss complaints about

sexual harassment that do not meet the Department' s stricter standards. Dismissing such complaints

directly contradicts the requirements of the DCSSOAA and the DCHRA, forcing DCPS to investigate

allegations of both Title IX and non-Title IX sexual harassment under different policies.

        21.       An updated Title IX track will require significantly more time to resolve cases and

additional burdens on administrative staff. More specifically, the Title IX track will require:

              •   Adjustments to intake process to ascertain if a student/parent wants to pursue a formal

                  grievance filing (which must be submitted in writing);

              •   Prescribing support services for all involves parties;

              •   Providing each party the opportunity to review the investigative report and provide

                  feedback prior to its finalization; and

              •   Providing each paity the opportunity to pose questions to the other side in lieu of

                  holding hearings.

       22.        Additionally, D.C. Municipal Regulations grievance procedures mandate a 10-day

resolution timeline. In addition to time required for investigations, the new Title IX regulations require

an additional minimum of20 days for the review of the investigative report by parties. Thus, DCPS

will be required to develop different timelines for responses to Title IX-related grievances and non-

Title IX grievances, which will be a complicated and time-consuming process.




                                                Page 8of11
Deel. of Anitra Allen                                               Civil Action No. 20-cv-01468-CJN
EXHIBIT 34
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 637 of 1598




                           Revising Existing Sexual Misconduct Policies
        23.     In order to comply with the August 14, 2020 effective date, DCPS will have to make

adjustments in the following areas within a very limited timeframe: training, policy development, and

internal business procedures and logistics.

        24.     Four new training modules will need to be developed and conducted before the start

of school year 2020-2021. One of the newly developed training modules will require completion for

all "responsible employees," which includes approximately 9,900 staff. The estimated cost for

development of all of the training modules is approximately $45,000. The training modules include

Certified Title IX Coordinator Training for six members of the CARE Team and designated local

school points of contact; Title IX Appeal/Decision Maker Training for the three-person appeal panel

and Instmctional Superintendents; and Responsible Employee Title IX Training for all DCPS

employees and other stakeholders who have reporting obligations under the new regulations. In

accordance with the new Title IX regulations, all training materials will need to be reviewed and

posted on the DCPS website in a manner that is appropriate for public consumption.

        25.     For over a year, DCPS has been engaged in a resource-intensive process of drafting

District-wide policies on sexual misconduct and sex-based discrimination in DCPS schools, policies

which are in the final stages of approval. This policy revision was designed to comport with both

federal Title IX law and District-level regulations.

        26.     The policy required careful drafting of definitions and language, intentional procedure

development, public posting of the document and solicitation of public comments (a two-month long

process), the review and implementation of stakeholder feedback (another two-month process), and

several cycles ofreview. This full process has taken more than a year to reach finalization.

        27.     The Rule' s changes to Title IX would require this process to restart from essentially

the ground up: DCPS will have to rewrite a significant body of policies and procedures in response

                                              Page 9of11
Deel. of Anitra Allen                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 34
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 638 of 1598




to the new regulations. Should the Title IX Rule be implemented, DCPS must incorporate the new

regulations into its policies to ensure compliance while at the same time ensuring that its policies

maintain the higher behavioral standards required by local regulations.

        28.        The DCPS CARE Team will have to analyze and adjust most components of our work

with sex-based discrimination. The following would have to be adjusted in the draft policy in response

to the Rule:

               •   The policy's definitions and language;

               •   The compliance team's structure and investigation and case closure processes;

               •   Updates to directives to all employees; and

               •   Policy revisions to address shifts in student and guardian expectations.

       29.         Policy redevelopment is very costly. DCPS has already spent a significant amount of

money on development and effective implementation, including the printing of materials like

brochures and posters. The Rule does not account for the funds that school systems like DCPS have

spent to keep their policies in line with long-standing Title IX regulations. DCPS will now have to

undergo this process yet again - for which DCPS will have to expend another significant amount of

funds and divert constrained resources and personnel to ensure compliance within mere months in

order not to lose Title IX funding. Revising policies at the scale required by the new regulations will

take more time than is currently allowed under the implementation schedule. Moreover, it will require

resources that would have otherwise gone to students.

       30.         Structural and policy changes of the magnitude included in the Rule will require a

great deal of time, costs, and human capital, which will take resources away from our students when

DCPS staff is tasked with revamping our educational system in response to COVID-1 9. DCPS is

already facing tight budget constraints. DCPS is currently addressing the COVID-19 pandemic and



                                               Page 10of11
Deel. of Anitra Allen                                               Civil Action No. 20-cv-01468-CJN
EXHIBIT 34
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 639 of 1598




working to ensure that our students receive a quality education. In addition to fiscal challenges, there

are increased demands on staff to improve the virtual learning experience for students. The additional

task of staff learning and implementing new Title IX rules during the pandemic will be especially

arduous, when staff are being inundated with other types of training and policies related to the

pandemic and distance learning, and significant resources are being devoted to planning how and

when to reopen school as well as paying for retrofitting buildings and classrooms in accordance with

social distancing safety guidance.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 11th day of June, 2020




                                               Anitra Allen
                                               Director of the Comprehensive Alternative
                                               Resolution and Equity Team, District of Columbia
                                               Public Schools




                                            Page 11 of 11
Deel. of Anitra Allen                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 34
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 640 of 1598




                  EXHIBIT 35
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 641 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary ofEducation; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERIGA,

                                Defendants.


                          DECLARATION OF MARTY ALVARADO

I, Marty Alvarado, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

           1.   I am a resident of the State of California. I am employed by the California

Community Colleges Chancellor's Office as the Vice Chancellor for Educational Services and

Support. My principal responsibilities include providing leadership and support for the academic

affairs and student services programs. I am responsible for developing and implementing

agency-wide policies and programs related to student support, instructional delivery and



                                              Page 1of13
Deel. of Marty Alvarado                                               Case No. 20-cv-01468-CJN
EXHIBIT 35
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 642 of 1598




curricuhun, with the aim of increasing student success rates and closing achievement gaps.

       2.      Prior to joining the Chancellor's Office, I provided support for scaling-up regional

cross-sector partnerships and state systems engaged in large-scale transformation. This work

focused on building regional ecosystems to support pathways to college and career success and

economic .advancement across the State. I have 20 years of experience in higher education and

the community college system, including in program development and implementation,

community engagement and partnerships, industry engagement and work-based learning, and

workforce training.

       3.      I submit this Declaration in support of the litigation against Elisabeth D. DeVos,

in her official capacity as Secretary of Education; the United States Department of Education

("ED" or the "Department"); and the United States of America regarding the recently issued

Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (May 19, 2020) (the Title IX Rule

or Rule).

       4.      I make this Declaration based upon my personal knowledge, my familiarity with

Title IX of the Education Amendme~ts of 1972, my review of the Title IX final regulations, and

the knowledge and expertise I have acquired in the course of my 20-year career within higher

education and the community college system. Furthennore, I make this Declaration based on a

review ofrecords and information kept in the regular course of the Chancellor's Office's

business and made available to me in the course of my duties at the Chancellor's Office, and

information provided to me by other employees at the Chancellor's Office, including those who

work under my direction and supervision and those who do not. If called as a witness, I could

and would testify competently as to the matters set forth below.



                                          Page 2of13
Deel. of Marty Alvarado                                               Case No. 20-cv-01468-CJN
EXHIBIT 35
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 643 of 1598




California Community Colleges Mission and Governing Principles

       5.      The California Community Colleges are part of the State of California's public

higher education system. Cal. Const., art. XVI, § 8; Cal. Educ. Code § 66700. The California

Community Colleges are the largest postsecondary system in the United States, with more than

2.1 million students attending one of 115 colleges (114 colleges with campuses) each year, and

1.5 million students who enrolled in the Spring 2020 semester.

       6.      Our colleges are the state's most common entry point into collegiate degree

programs, the primary system for delivering career technical education and workforce training, a

major provider of adult education, apprenticeship, and English as a Second Language courses,

and a source of lifelong learning opportunities for California's diverse communities.

       7.      The community colleges' primary mission, as directed by California law, is to

offer academic and vocational instruction at a lower division level for both younger and older

students to enable those students to advance California's economic growth and global

competitiveness. Cal. Educ. Code§ 66010.4(a)(l) & (3). The core principle surrounding these

missions is that higher education should be available to all, which the community college system

implements through a longstanding policy of full and open access to its colleges.

       8.      Consistent with that principle, the California Equity in Higher Education Act

establishes the policy of the State of California to afford all persons equal rights and

opportunities in postsecondary educational institutions, including the California Community

Colleges. Id.§§ 66251, 66270. As such, it is the policy of the State of California that all

persons, regardless of sex, are free from discrimination of any kind in the State's postsecondary

educational institution. Id. §§ 66281.5, 87100, 87400; 5 Cal. Code Regs.§ 59300.

       9.      The Board of Governors of the California Community Colleges sets policy and



                                            Page3of13
Deel. of Marty Alvarado                                                  Case No. 20-cv-01468-CJN
EXHIBIT 35
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 644 of 1598




 provides guidance for the 73 districts that constitute the system. Board members have

 legislatively granted authority to develop and implement standards for classes, student academic

 requirements, and employment of academic and administrative staff. Cal. Educ. Code

 § 7090l(b). The Board's responsibilities also include oversight and fiscal affairs leadership over

 the California Community Colleges, including: providing general supervision over community

 college districts; providing representation, advocacy, and accountability for the California

 Community Colleges before state and national legislative and executive agencies; and

 administering state and federal support programs. Id. § 70901(b), (b)(4)(A), & (b)(5)(A). The

 Board is responsible for preparing the system's budget, identifying total revenue needs in order

 to properly serve the educational system, and identifying expenditures for the state general

 apportionment and for categorical programs, new programs, and budget improvements. Id.

 § 70901(b)(5)(A)(I). The Board also advises and assists governing boards of community college

 districts on the implementation and interpretation of state and federal laws affecting community

 colleges. Id. § 70901(b)(14).

         10.    Chancellor Eloy Ortiz Oakley serves as the Chief Executive Officer of the

 Board of Governors and oversees the California Community Colleges' executive office. As

 authorized by statute, the Board has extensively delegated to the Chancellor's Office its

 responsibilities over oversight and fiscal affairs leadership over California Commtmity Colleges.

 Id. § 71090(b ). The Chancellor's Office is responsible for carrying out the policies of the Board,

 including the development of fiscal plans, a legislative agenda, a budget for the community

 college system, and the execution of grants to community college districts to carry out statewide

. programs in furtherance of the Board's policies.

         11.    In Winter 2020, approximately 56.29% of our enrolled students identified as



                                            Page4 of13
 Deel. of Marty Alvarado                                                Case No. 20-cv-01468-CJN
 EXHIBIT 35
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 645 of 1598



female and 42.27% identified as male. Nearly 60% of enrolled students in the California

Community Colleges are age 24 or younger. 1 The majority of California community college

students live off-campus.

        12.       Because of the California Community Colleges' mission and mandate to support

and provide access to low-cost postsecondary education to all, many of its students are among

the most financially vulnerable in California. According to a March 2019 study by The Institute

for College Access and Success (TICAS), 50 percent of California Community College students

surveyed had experienced food insecurity in the 30 days prior to the administration of the survey,

60 percent experienced housing insecurity, and 19 percent had been homeless in the prior year.

According to TICAS, these figures "were higher than were estimates for other public higher

education sectors in California and higher than most national numbers as well." Sara Goldrick-

Rab & Debbie Cochrane, Addressing the Basic Needs of California Community College

Students. 2

Changes in Title IX Regulations

        13.       The California Community Colleges system receives federal funding from the

United States Department of Education, and its component colleges are education entities

covered by Title IX's requirements and are required to comply with the Department's new Title

IX regulations.

        14.       The Chancellor's Office regularly provides guidance to community college

districts on legal and compliance matters. Because the Rule will impose substantial new




        1
        Data from https://datamart.cccco.edu/Students/Student Term Annual Count.aspx.
        2
        Available at https://ticas.org/files/pub files/hope-ticas-cccco-brief.pdf (last visited June
10, 2020).

                                            Page 5of13
Deel. of Marty Alvarado                                                 Case No. 20-cv-01468-CJN
EXHIBIT 35
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 646 of 1598




requirements upon community college districts, the Chancellor's Office will commit significant

time and effort in the coming weeks to ensure districts understand the Rule's requirements.

       15.     The Chancellor's Office has so far devoted at least twenty staffhours to review

the Rule's changes, including the Department's 2,000 plus pages oflengthy explanation, and to

analyze the impact of the Rule. The Rule is complex and requires the implementation of almost

an entirely different Title IX system than the one currently in place. For example, the Rule will

drastically change the Title IX student conduct and discipline process at the district level.

Ensuring compliance with the Rule will require training existing staff, and/or hiring additional

staff or contractors to act as hearing officers and investigators, among others. Hiring and

training these individuals will require significant financial resources. One approach under

consideration would require a minimum of 3-6 months and the redirection of existing staff and a

redirection of approximately $25,000 - $50,000 in resources per training module (video, content,

design) for sharing on the California Community Colleges' professional development technology

platform. We would estimate up to 4 modules would be required, requiring a budget of

approximately $150,000 - $200,000 in upfront costs to develop the training modules. In

addition, the New Rule will require the acquisition of technology for remotely-conducted direct

examinations and evidence-sharing software. As is common whenever there is a significant

change in the law, the Chancellor's Office will receive myriad requests for individualized

guidance from districts-particularly from the more than sixty districts that lack a general

counsel-which will place significant burdens on Chancellor's Office operations.

       16.     I understand that the Rule's effective date is August 14, 2020, and that by that

date, the California Community Colleges will have to be in compliance with the Rule's

requirements. The California Community Colleges system will not be able to implement the



                                            Page 6of13
Deel. of Marty Alvarado                                                 Case No. 20-cv-01468-CJN
EXHIBIT 35
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 647 of 1598



 provisions of the Rule by August 14, 2020 without experiencing irreparable and immediate

 harm.

         17.    As detailed below, the COVID-19 pandemic has disrupted our system's ability to

 provide instruction to students in person and has required staff and students to shift almost

· entirely to remote learning. Staff have also been required to work remotely while addressing the

 changes in educational instruction.

         18.    Reviewing and revising the system's policies, procedures, and processes to come

 into compliance with the Rule will require the California Community Colleges to divert

 considerable staff time and resources that are currently dedicated to our system's COVID-19

 pandemic response. Over the course of the pandemic, the Chancellor's office has released 7

 Executive Orders and 22 guidance memos addressing the effects of the COVID-19 pandemic on

 the community college system and its students. The purpose of these actions has been to ensure

the continuity of education and to streamline administrative requirements in order to address the

 significantly increased burdens on community colleges. (See, e.g., CCCCO Exec. Order No.

2020-2 (March 27, 2020); CCCCO Exec. Order No. 2020-4 (April 27, 2020); CCCCO Exec.

 Order No. 2020-5 (April 27, 2020); CCCCO Exec. Order No. 2020-6 (May 13, 2020)). 3

         19.    The Community College Districts have also dedicated substantial resources

towards addressing this pandemic, including facilitating the transition of classes to an online

platform, taking steps to ensure the health and well-being of their communities, and making

efforts to coordinate direct student support.




         3
          Available at https://www.cccco.edu/About-Us/Chancellors-
Office/Divisions/Communications-and-Marketing;/Novel-Coronavirus/co-communications-to-
colleges.

                                            Page 7of13
Deel. of Marty Alvarado                                                 Case No. 20-cv-01468-CJN
EXHIBIT 35
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 648 of 1598




       20.     The COVID-19 pandemic has also led to substantial projected cuts and deferrals

to the system's budget and resources for the current fiscal year and FY 2020-21. These projected

changes will not only have an immediate impact on the California Community Colleges'

programs, but are expected to continue through the next fiscal year, if not longer.

       21.     Given the substantial changes between the NPRM and the Rule just issued, we

will need to further review our regulations and if additional changes are required, go through

another rule-making process involving public review and comment, and review by the Board of

Governors at two successive bi-monthly meetings, before adoption to ensure that our regulations

fill the gaps now created by the Department in enforcement of Title IX's nondiscrimination

mandate. If revisions are required, this process would not be completed until January 2021, at

the earliest, and would involve dozens of hours of effort by Chancellor's Office legal staff, in

addition to staff of the Educational Services Division and other stakeholders throughout the

Community College system.

       22.     System-wide, this has required the adoption and implementation of a parallel

procedural track for sexual misconduct cases that would fall outside the reach of Title IX due to

the narrow scope and specific procedural requirements of the Rule. This means at the local level,

adopting the Rule will require districts to adopt new procedures.



The Unprecedented Challenges COVID-19 Has Presented to the California Community

College System and Its Students

       23.     It will be nearly impossible for the California Community College Districts to

change their Title IX policies, procedures, and processes by the effective date while the COVID-

19 public health emergency is ongoing. The pandemic has had a severe impact on the State's



                                           Page 8of13
Deel. of Marty Alvarado                                                Case No. 20-cv-01468-CJN
EXHIBIT 35
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 649 of 1598



budget and anticipated revenues for the California Community Colleges system. (See

Department of Finance, May Revision to the Governor's Budget (May 13, 2020)). Furthermore,

the California Community Colleges have experienced unprecedented disruptions to their

educational services and programs as a result of the pandemic, which has required ongoing

administrative guidance to staff, as well as completely new infrastructure and a virtual system to

provide remote instruction to students.

       24.     In March 2020, the California Community Colleges adjusted their priorities for

FY 2020-21 to address the needs of colleges and students during the COVID-19 crisis, while

mitigating disruption to instruction. The California Community Colleges have also had to divert

state resources from other priorities to address the impact of the public health emergency. The

California Community Colleges Chancellor's Office has redirected approximately $8,287,116 in

funds to support community colleges in responding to the COVID-19 crisis alone. The current

proposed budgetary constraints create additional difficulties for the system to accomplish

existing priorities and programs, and has required the system to reallocate funding and resources.

       25.     On May 14, 2020, Governor Newsom released the May revision for the State's

budget for FY 2020-21, which detailed drastic budget adjustments for the State's higher

education institutions, including the California Community Colleges. When the Governor's

budget was originally released on January 10, 2020, the budget projected a $5.6 billion surplus

for FY 2020-21 and $21 billion in reserves. The May 7 revision now projects a $41 billion

decline in revenues by the end of FY 2020-21 with a $13 billion increase in health and human

services program costs and other pandemic-related expenditures, resulting in a projected budget

shortfall of $54 billion as compared to the January budget proposal. The May 7 Revision

reduces ongoing funding for the California Community Colleges system in FY 2020-21 by



                                           Page 9of13
Deel. of Marty Alvarado                                                Case No. 20-cv-01468-CJN
EXHIBIT 35
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 650 of 1598




approximately $1.1 billion as compared to the January budget proposal. This includes a

reduction of Student Centered Funding Formula support by approximately I 0%, the Strong

Workforce Program by 55%, five categorical programs each by 15%, Calbright College by 15%,

and the Adult Education program by ten percent. The May Revision also eliminates all of the

one-time California Colleges funding proposed in January and defers June apportionment

payments for FY 2019-20 of$330 million and FY 2020-21 of$662 million to the following

fiscal years.

        26.     The California Community College system is facing these severe budgetary cuts

while at the same time expending additional and unforeseen costs and resources to address

unprecedented challenges in responding to the COVID-19 pandemic. Like other educational

institutions, all of the California Community Colleges have transitioned to online delivery or

have implemented social distancing guidelines for services that cannot be provided online. The

Chancellor's Office and the community colleges have made and continue to malce significant

efforts to respond to the hardship experienced by students, such as the inability to meaningfully

participate in online instruction, and not having access to technology, support services, and food.

These efforts have required considerable staff time, including those staff whose primary

responsibilities have been shifted from other duties to responding urgently to the public health

emergency.

        27.     Six Chancellor's Office staff members have been re-deployed as contact tracers as

required by the Governor's Office, while other staff have had to redirect time to redesign and

adjust previously planned events and host additional information sessions and meetings. Staff

have also had to constantly monitor U.S. Department of Education guidance and information,

websites, and webinars, as well as meet with partner state and federal agencies such as California



                                          Page 10 ofl3
Deel. of Marty Alvarado                                                Case No. 20-cv-01468-CJN
EXHIBIT 35
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 651 of 1598



Department of Social Services and Veterans Affairs to negotiate and coordinate emergency

policies, guidance, and reporting directly related to vulnerable student populations. Finally, staff

have had to respond to questions regarding federal and state guidance, and review and update

program plans, reporting deadlines, and other operational functions that are now delayed or need

to be redesigned due to COVID-19, such as the creation of a process for colleges to request

carry-over funding for categorical program budgets.

       28.     In addition, the Chancellor's Office has expended significant time and resources

to provide guidance and information to individual community college districts during this crisis.

Further to the executive orders and guidance documents referenced above, these activities have

included a weekly webinar hosted by Chancellor's Office staff to answer questions and provide

updates regarding pandemic relief and other issues regarding educational instruction and support

services. The Chancellor's Office has also issued almost daily updates to districts about

COVID-19.

       29.     Moreover, the Chancellor's Office has had to work with the telecommunications

industry to provide internet services and computers at no or n::duced cost for students who need

them. There continue to be unmet needs, however, and districts across California have had to

seek assistance from private philanthropic organizations to try to s11pplement the Chancellor's

Office's efforts to provide resources for the needs of students.

       30.     Despite extensive efforts to fulfill their mission to continue to provide higher

education for their students, the effects of the pandemic, and the resultant fiscal crisis, have

caused several community colleges to express concern to the Chancellor's Office that they may

not have the resources they need to continue to adapt and respond to a crisis of an unknown

duration. The California Community College system has estimated that the costs of mitigating



                                           Page 11 of 13
Deel. of Marty Alvarado                                                  Case No. 20-cv-01468-CJN
EXHIBIT 35
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 652 of 1598




the COVID-19 crisis during 2019-2020 total more than $114,948,596 between staff related costs,

supplies and equipment, operating expenses, and other necessary expenses. It is estimated that

for 2020-2021, there will be $154,087,529 in additional expenses.

       31.     Districts have also expressed fear that during this time, some students will

withdraw from one or more of their courses due to a lack of resources to continue their

education. Many students are still without access to requisite teclmology, such as laptops and

internet, to transition to online learning platforms. Many students who were employed while

pursuing their education have lost jobs due to COVID-19. Many students are also experiencing

impacts to their mental and physical health. For instance, districts have seen increases in

instances of domestic violence during this pandemic. One District reported a 98 percent increase

in students who have dropped all of their courses for Spring Quarter when compared to the same

time period in 2019, as well as a 3 8 percent increase in students who dropped at least one course.

In total, there was a 64 percent increase in the total number of sections dropped.

       32.     The financial impacts of COVID-19 have presented significant challenges for the

California Community Colleges, and have resulted in new umnet costs of over $208 million for

the fiscal year 2019-2020. Preliminary estimates of unanticipated costs for the 2020-21 fiscal

year currently stand at $201 million. The California Community Colleges anticipate relief for

only a small portion of these costs, and this aid is not yet available. Loss in enrollment has a

negative ripple effect on the state's community colleges because 70 to 90 percent of most

colleges' funding is based on enrollment and declines in enrollment reduce base and supplement

grants for colleges.

       33.     The California Community Colleges system is experiencing significant and

unforeseen disruptions as a result ofCOVID-19. Its already limited resources are further



                                           Page 12of13
Deel. of Marty Alvarado                                                 Case No. 20-cv-01468-CJN
EXHIBIT 35
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 653 of 1598




stretched thin responding to the urgent needs of students and staff dming a time when there are

drastic cuts expected to the California Community Colleges' budget. Now, our system will have

to immediately divert staff and resources from the COVID- 19 response in order to attempt to

implement the requirements of the Rule by the August 14 effective date, requiting substantial

costs and impacting our capacity to respond to the pandemic.

       I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct. Executed on June   LL,2020 at Sacramento, California.




                                                    Educational Services and Supports
                                             California Community Colleges Chancellor's Office




                                          Page 13of13
Deel. of Marty Alvarado                                               Case No. 20-cv-O 1468-CJN
EXHIBIT 35
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 654 of 1598




                  EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 655 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                        Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STA TES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                     DECLARATION OF HOLLY ASHKANNEJHAD

I, Holly Ashk:annejhad, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

       1.      I am the Title IX Coordinator and Director of the Office of Civil Rights Compliance

& Investigation ("CRCI") at Washington State University ("WSU" or the "University") located in

Pullman, Washington. My office serves WSU system-wide, including providing services and support

to our Vancouver, Spokane, Tri-Cities, Everett, Bremerton, Global Campus, and extension sites. My

educational background includes a J.D. from Lewis and Clark Law School in Portland, Oregon. I



                                             Page 1of31
Deel. of Holly Ashkannejhad                                   Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 656 of 1598




have been employed as the Director and Title IX Coordinator for WSU since April 2019. Prior to

that, I served as the Assistant Director (2016-2019) and Civil Rights Investigator (2014-2016) in

CRCI.

        2.     I submit this Declaration in support of the State of Washington's litigation regarding

the recently issued final rule entitled Nondiscrimination on the Basis of Sex in Education Programs

or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (the "Title IX Rule" or

"Rule"). I have compiled the information in the statements set forth below through personal

knowledge, through University personnel who have assisted me in gathering this information from

our institution, and on the basis of institutional documents or data that have been provided to and/or

reviewed by me. I have also familiarized myself with the Rule in order to understand its immediate

impact on WSU.

        3.     WSU was founded in 1890 as Washington's original land-grant university. WSU is

chartered by the state of Washington, and is governed by the Board of Regents, whose members are

appointed by the governor, which provides direction to the WSU President. The Washington state

legislature also approves annual operating and capital budgets for WSU, including state funding for

WSU.

        4.     WSU receives federal funds from the United States Department of Education (the

"Department"). As a result, WSU is subject to Title IX of the 1972 Education Amendments Act

("Title IX"), 20 U.S.C. §§ 1681-88, and the Department's Title IX regulations, 34 C.F.R. pt. 106-

including the newly published Rule.

        5.     WSU serves citizens and students throughout the State of Washington, with

educational sites in Pullman, Spokane, Tri-Cities, Vancouver, Everett, Bremerton, and through our

online Global Campus, as well as over 500 study abroad programs in over 48 countries. WSU serves



                                            Page 2of31
Deel. of Holly Ashkannejhad                                     Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 657 of 1598




31,607 students and employs over 7000 employees system-wide.              Following the Integrated

Postsecondary Education Data System ("IPEDS") definition for total enrollment (which excludes

students in Education Abroad), WSU has 52.6% female students and 27.7% minority students

(defined per IPEDS as including Asian Americans, Black or African Americans, American Indian or

Alaskan Native, Hispanics of any race, Native Hawaiian or Pacific Islander, or Two or More Races)

enrolled system-wide; 35.6% of students are the first in their families to attend college. WSU's main

campus is in Pullman, Washington, where it serves 20,976 students (30% multicultural) representing

48 states and 106 countries. WSU offers 98 undergraduate majors, 78 master's degree programs, 65

doctoral degree programs, and 3 professional degree programs in medicine, pharmacy, and veterinary

medicine. WSU has 11 colleges, advancing knowledge in hundreds of disciplines.

       6.      WSU-Pullman students have access to a variety of housing options, including on-

campus residence halls or apartments, off-campus Greek houses, or living off-campus in Pullman,

Washington, many within less than a mile from the University. 84 % of new freshmen live on campus.

Other WSU sites do not offer on-campus housing at this time. However, WSU Tri-Cities leases a

portion of its campus to a private developer who offers housing designed for students.

       7.       Students throughout the WSU system are subject to the rules in the WSU Standards

of Conduct for Students and the Washington Administrative Code (WAC) 504-26, which are

administered by the WSU Center for Community Standards through conduct officers or conduct

board hearings. Among other things, the WSU Standards of Conduct for Students prohibit gender

discrimination, including sexual misconduct, stalking, and other sexual harassment by students

against other students or third-parties; these prohibitions in the WSU Standards of Conduct for

Students are consistent with WSU Policy Prohibiting Discrimination, Discriminatory Harassment,

Sexual Harassment, and Sex and Gender Based Violence, Executive Policy 15 ("WSU's Policy



                                           Page 3of31
Deel. of Holly Ashkannejhad                                     Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 658 of 1598




Prohibiting Discrimination").     Likewise, WSU' s Policy Prohibiting Discrimination applies to

employees system-wide, who are also subject to disciplinary sanctions pursuant to the WSU Faculty

Manual, the Administrative Professional Handbook, WAC 357.40 (civil service employees), or

applicable collective bargaining agreement.

        8.      Pursuant to WAC 504-26-015, the jurisdiction of the WSU Standards of Conduct for

Students applies to conduct that occurs on University premises or in connection with University-

sponsored activities, including transit to or from the activity. The jurisdiction of the WSU Standards

of Conduct for Students also applies to conduct that occurs off University premises and not in

connection with University-sponsored activities, if the conduct adversely affects the health and/or

safety of the University community or the pursuit of the University's vision, mission, or values. The

WSU Standards of Conduct for Students note that the University has the sole discretion to make a

determination regarding whether the jurisdiction of the WSU Standards of Conduct for Students

applies to off-campus activity. In making this determination, the conduct officer considers whether

the alleged conduct (a) Requires the University to exercise jurisdiction under law or as required by

federal or state agencies; (b) Negatively impacted the reputation of the University or its students; (c)

Occurred on the property of recognized or registered student organizations; (d) Caused physical,

mental, or emotional harm to another; or (e) Was recognized by onlookers, complainants, or witnesses

as being carried out by a student or recognized or registered student organization.

        9.     The WSU Standards of Conduct for Students outline the University's rules for

reviewing misconduct allegations and determining appropriate sanctions. For matters potentially

involving suspensions greater than 10 days and expulsion, students receive a conduct board hearing

pursuant to WAC 504-26-403, which operates as an full adjudicative, administrative law hearing

adhering to the provisions of the Washington Administrative Procedure Act, Wash. Rev. Code



                                              Page 4 of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 659 of 1598




(RCW) 34.05.413 through 34.05.476, and chapter 10-08 WAC Model Rules of Procedure. Conduct

board hearings are relatively formal hearings described in more detail in paragraph 18 below. For all

other matters, students are provided a conduct officer hearing pursuant to WAC 504-26-402. A

conduct officer hearing is a less formal hearing where the University gives the respondent student

notice of the hearing, access to the information the University will rely on in the hearing, and a chance

to respond to the evidence. Conduct officers receive information from witnesses in individual

interviews, including both the respondent and complainant if they choose to participate. There is no

opportunity for cross examination, although parties are given the opportunity to respond to the other's

statements. Cross examination in a conduct officer live hearing is not required. Following a conduct

board or conduct officer hearing, any party may appeal the decision to the University appeals board.

        10.     Conduct board hearings are administered and conducted by presiding officers. WSU

contracts with the Washington Office of Administrative Hearings to provide Administrative Law

Judges (ALJs) as independent and legally trained presiding officers. Conduct and appeals boards are

three-member boards made up of students, faculty, and staff. Each individual conduct and appeals

board is empaneled from a pool of eligible individuals. There are currently thirty individuals in the

conduct board pool and fifteen individuals in the appeals board pool.

        11.     CRCI is the central resource throughout the WSU system for complaints of sex

discrimination, sexual harassment, sexual assault, stalking, intimate partner violence, and other forms

of sex and/or gender based discrimination. CRCI staff consists of (1) a Director/Title IX Coordinator,

(2) a Senior Compliance Coordinator/ADA Coordinator, (3) a Compliance Assistant, (4) a Human

Resource Assistant, (5) four Civil Rights Investigators/Coordinators, (6) an Investigative Program

Coordinator, and (7) an Office Assistant. CRCI assesses and investigates, as appropriate, complaints

implicating the WSU' s Policy Prohibiting Discrimination. CRCI also provides technical guidance to



                                             Page 5of31
Deel. of Holly Ashk:annejhad                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 660 of 1598




the University community on civil rights laws and regulations, including Title IX, the Americans with

Disabilities Act, equal employment opportunity and affirmative action obligations, the Cle1y Act, etc.

        12.      WSU's Title IX administration includes the WSU Lead Title IX Coordinator in CRCI,

and multiple Title IX Deputy Coordinators, including Jill Creighton, Associate Vice President/Dean

of Students; Domanic Thomas, WSU-Vancouver Vice Chancellor of Student Affairs; James Mohr,

WSU-Spokane Vice Chancellor of Student Affairs; Chris Meiers, WSU-Tri-Cities Vice Chancellor

of Student Affairs; Anne McCoy, Deputy Director of Athletics; Debbie O'Donnell, WSU-Global

Director of Marketing and Student Services; and our partners in WSU Human Resource Services.

CRCI's Title IX responsibilities include the following:

              a. The Lead Title IX Coordinator in CRCI has responsibility for:

                      1.   Coordinating the University's efforts to comply with and carry out its

                           responsibilities under Title IX and its implementing regulations;

                     ii. Coordinating the investigation of all complaints of discrimination on the basis

                           of sex;

                     iii. Providing yearly training to the other Title IX administrators on WSU specific

                           practices;

                    1v. Providing consultations and making recommendations to University

                           departments regarding Tile IX compliance, including, but not liinited to,

                           providing review and recommendations on employment practices, single-sex

                           courses/extracmTicular activities, admissions, recmitment, and/or advising

                           practices;

                     v. Reviewing Title IX materials, pamphlets, trainings, communications, and

                           other documents to ensure compliance with Title IX;



                                               Page 6 of31
Deel. of Holly Ashkannejhad                                         Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 661 of 1598




                 vi. Ensuring WSU grievance procedures comply with Title IX;

                Vll.   Coordinating employee climate surveys, related to Title IX;

               vni. Developing and coordinating employee trainings on sexual harassment and

                       sexual misconduct;

                 1x. Providing Title IX training to Deputy Title IX Coordinators and/or liaisons on

                       a yearly basis;

                 x. Record-keeping of Title IX complaints and monitoring for patterns; and

                 xi. Analyzing relevant data and developing reports.

          b. The Deputy Title IX Coordinators in Student Affairs roles have responsibility for:

                  1.   Referring complaints of sexual harassment, sex discrimination, or sex and

                       gender based violence to CRCI;

                 11.   Coordinating academic and support services for students, including for

                       students experiencing Title IX concerns and who are pregnant or parenting;

                111.   Coordinating interim measures for reporting and responding parties, which

                       may include, but is not limited to, coordinating housing, support resources,

                       and/or academic/work schedules;

                1v. Coordinating primary prevention and awareness training for new students;

                 v. Receiving training on Title IX from CRCI or external resources on a yearly

                       basis;

                vi. Administering the student campus climate survey;

                vu. Delegating the above tasks as appropriate-if delegated, the Deputy Title IX

                       Coordinator is responsible for ensuring the delegate is trained and

                       knowledgeable about their specific responsibilities. Delegates may be



                                            Page 7 of31
Deel. of Holly Ashkannejhad                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 662 of 1598




                       identified as a Title IX Liaison, in order to appropriately identify them to

                       students: and

               vm. Jill Creighton, the Associate Vice President/Dean of Students, is also

                       responsible for coordinating the student conduct adjudication and sanctioning

                       processes for the WSU system.

          c. Human Resource Services staff share responsibilities for Title IX support and are

             responsible for:

                  i.   Providing information on WSU processes for reporting, as well as resource

                       information, on request;

                 11. Providing advice and recommendations regarding Title IX Compliance for

                       employees to CRCI, the Office of the Provost, and/or the Faculty Senate, as

                       needed;

                 m. Refe1Ting complaints to CRCI as appropriate;

                 1v. Serving as a knowledge expert regarding interim measures and sanctioning

                       processes in employee investigations; and

                 v. Providing support, recommendations, and review for equity in employment

                       compensation, search processes, and job descriptions.

          d. The Athletics Deputy Title IX Coordinator has responsibility for:

                  1. Coordinating Title IX training and education for student athletes, coaches, and

                       athletic administrators and staff;

                 11.   Coordinating, delegating, and/or participating in Title IX compliance reviews

                       relating to equity in Athletics, including but not limited to: student interests




                                            Page 8 of31
Deel. of Holly Ashkannejhad                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 663 of 1598




                       and abilities, athletic benefits and opportunities, athletic financial assistance,

                       compensation equity, facilities equity, and policy equity;

                  ui. Coordinating athletics related interim measures;

                  1v. Refen-ing complaints to CRCI as appropriate; and

                   v. Delegating the above tasks as appropriate within Athletics-if delegated, the

                       Deputy Title IX Coordinator is responsible for ensuring the delegate is trained

                       and knowledgeable about their specific responsibilities.

        13.    During the 2018-2019 academic year, CRCI received 566 reports, including 381

complaints alleging sex discrimination and/or harassment. CRCI's complaint processing,

investigations, consultations, and overseeing Title IX operations at WSU system-wide is resource

intensive, costing WSU roughly $500,000.00 yearly. This does not include the costs associated for

providing support services, case management, conduct officer hearings, conduct board hearings,

employee disciplinary sanctioning processes, or appeals, thus the overall cost to WSU of

administering its Title IX grevience process is substantially higher than $500,000.00 per year. Based

on these complaints, CRCI conducted 60 formal investigations, 48 based on sex and/or gender

discrimination and/or harassment, into allegations regarding student and/or employee conduct. CRCI

also provided 136 consultations and made refe1rnls in 102 matters, which, depending on the

information received, could include discussing options available to a reporting party, providing

inf01mation on confidential or other resources, including law enforcement reporting; facilitating

supportive measures or administrative resolutions; or providing inf01mation on processes and policies

to individuals. In formal investigations involving a student respondent, CRCI found 23 violations of

WSU's Policy Prohibiting Discrimination (22 of which were based on sex and/or gender harassment);

10 matters involving complaints of sex and/or gender harassment involving a student respondent did



                                            Page 9 of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 664 of 1598




not result in a violation finding. Regardless of the outcome of CRCI's investigation, CRCI refers the

matters to the WSU Center for Community Standards for review by a conduct officer to determine

whether a conduct officer or conduct board hearing is appropriate for violations of WSU's Policy

Prohibiting Discrimination or other WSU Standards of Conduct for Students. Students have an

opportunity to resolve matters prior to a conduct officer or conduct board hearing. Many students

chose to accept responsibility and appropriate sanctions; however, 13 referrals received hearings from

either a student conduct officer or a student conduct board.

        14.      WSU's Policy Prohibiting Discrimination was last revised on April 13, 2020, and the

WSU Standards of Conduct for Students were last updated on March 16, 2020. The processes for

revising and updating these policies is described in paragraphs 23 below; a description of the resources

necessary for the recent update to WSU' s Policy Prohibiting Discrimination is described in paragraph

26 below.

        15.      WSU prohibits sexual harassment, including unwelcome sexual advances, requests

for sexual favors, and other verbal or physical conduct of a sexual nature or on the basis of sex and/or

gender, when the conduct meets the definitions described in WSU's Policy Prohibiting

Discrimination for Discriminatory Harassment, Quid Pro Quo Harassment, Stalking, Sexual

Misconduct, or Intimate Partner Violence, or the conduct has the purpose or effect of unreasonably

interfering with an individual's work performance or creating an intimidating, hostile, or offensive

working environment. The definitions referenced include:

              a. Discriminato1y Harassment: WSU defines discriminatory harassment as unwelcome,

                 intentional conduct, on the basis of membership in a protected class, which is so severe

                 or pervasive, and objectively offensive, that it substantially and unreasonably (1)

                 interferes with, or has the potential to interfere with, an individual's ability to



                                             Page 10of31
Deel. of Holly Ashkannejhad                                        Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 665 of 1598




              pmiicipate in WSU employment, education, programs, or activities; (2) adversely

              alters the condition of an individual's WSU employment, education, or pmiicipation

              status; (3) creates an objectively abusive employment, program, or educational

              environment; or (4) results in a material or substantial disruption ofWSU's operations

              or the rights of students, staff, faculty, visitors, or program participants.

              Discriminatory hm-assment includes sexual harassment, which is discriminatory

              harassment on the basis of sex and/or gender.

          b. Quid Pro Quo Hm-assment: WSU defines quid pro quo harassment as:

                  L    Submission to unwelcome verbal or physical conduct of a sexual nature made

                       either explicitly or implicitly a term or condition of any individual's

                       employment or education; or

                 IL    Submission to or rejection of unwelcome verbal or physical conduct of a

                       sexual nature by an individual used as the basis of employment or educational

                       decisions affecting the individual.

          c. Sexual Misconduct: WSU defines sexual misconduct as nonconsensual sexual contact

             (including sexual intercourse) and sexual exploitation. Sexual misconduct includes

             sexual assault and other sexual violence.

                  1.   WSU defines consent to sexual activity as being clear, knowing, and

                       voluntary, which requires that, at the time of the act, and throughout the sexual

                       contact, all parties actively express words or conduct that a reasonable person

                       would conclude demonstrates elem- permission regarding willingness to

                       engage in sexual activity and the conditions of such activity. Even if words or

                       conduct alone seem to imply consent, sexual activity is nonconsensual when:



                                           Page 11of31
Deel. of Holly Ashkannejhad                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 666 of 1598




                        1. Force or coercion is threatened or used to procure compliance with the

                              sexual activity, where Force is the use of physical violence, physical

                              force, threat, or intimidation to overcome resistance or gain consent to

                              sexual activity, and Coercion is unreasonable pressure for sexual

                              activity. When an individual makes it clear through words or actions

                              that the individual does not want to engage in sexual contact, wants to

                              stop, or does not want to go past a certain point of sexual interaction,

                              continued pressure beyond that point may be coercive. Other examples

                              of coercion may include using blackmail or extortion to overcome

                              resistance or gain consent to sexual activity.

                        2. The person is asleep, unconscious, or physically unable to

                              communicate his or her unwillingness to engage in sexual activity; or

                        3. A reasonable person would or should know that the other person lacks

                              the mental capacity at the time of the sexual activity to be able to

                              understand the nature or consequences of the act, whether that

                              incapacity is produced by illness, defect, the influence of alcohol or

                              another substance, or some other cause. When alcohol or drugs are

                              involved, a person is considered incapacitated or unable to give valid

                              consent if the individual cannot fully understand the details of the

                              sexual interaction (i.e., who, what, when, where, why, and how),

                              and/or the individual lacks the capacity to reasonably understand the

                              situation and to make rational, reasonable decisions.




                                          Page 12of31
Deel. of Holly Ashkannejhad                                     Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 667 of 1598




                 IL    WSU defines nonconsensual sexual contact as any intentional sexual

                       touching, however slight, with any object or body paii, by one person against

                       another person's intimate paiis (or clothing covering any of those areas), or by

                       causing another person to touch his or her own or another person's intimate

                       body parts without consent and/or by force. Sexual contact also can include

                       any intentional bodily contact in a sexual manner with another person's

                       nonintirnate body parts. It also includes nonconsensual sexual intercourse.

                111.   WSU defines sexual exploitation as when a person takes nonconsensual or

                       abusive sexual advantage of another for his/her own advantage or benefit, or

                       to benefit or advantage anyone other than the one being exploited, and that

                       behavior does not otherwise constitute one of the other sexual misconduct

                       offenses explained above. Exainples of sexual exploitation may include, but

                       are not limited to:

                           1. Causing or attempting to cause the incapacitation of another person to

                               gain sexual advantage over such other person;

                           2. Invading another person's sexual privacy;

                           3. Prostituting another person;

                           4. Engaging in voyeurism. A person commits voyeurism if, for the

                               purpose of arousing or gratifying the sexual desire of any person, he

                               or she knowingly views, photographs, records, or films another

                               person, without that person's knowledge and consent, while the person

                               being viewed, photographed, recorded, or filmed is in a place where

                               he or she has a reasonable expectation of privacy;



                                             Page 13of31
Deel. of Holly Ashkannejhad                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 668 of 1598




                              5. Knowingly or recklessly exposing another person to a significant risk

                                  of sexually transmitted disease or infection;

                              6. Exposing one's intimate parts in nonconsensual circumstances;

                              7. Sexually based stalking and/or bullying.

             d. Stalking: WSU defines stalking as engaging in a course of conduct directed at a

                specific person that would cause a reasonable person to:

                     L    Fear for his or her safety or the safety of others;

                    IL    Fear for harm to his or her property or the property of others; or

                   111.   Suffer substantial emotional distress.

             e. Intimate Partner Violence: WSU defines intimate partner violence as conduct or

                threats which are targeted against a person with whom an individual is in or has been

                in a romantic, sexual, or dating relationship, where the conduct or threats are used to

                coerce, intimidate, or control the person. This may include physical, verbal, emotional,

                psychological, or financial assault and/or control. It may also include direct or indirect

                conduct, as well as threats or conduct directed towards the person's family, friends,

                property, or pets. Such conduct is a violation of WSU's policy where it meets one or

                more of the four factors described in the definition of Discriminatory Harassment.

       16.      Under applicable state laws and regulations, as well as its formal policies, WSU is

authorized to address off-campus sexual harassment or sexual misconduct and will address it, where

the jurisdictional elements in the WSU Standards of Conduct for Students or the WSU Policy

Prohibiting Discrimination are met. In addition to the jurisdiction outlined in the WSU Standards of

Conduct for Students (see paragraph 8 above), WSU's Policy Prohibiting Discrimination also outlines

jurisdiction for WSU's review of complaints relating to discrimination, discriminato1y harassment,



                                               Page 14of31
Deel. of Holly Ashkannejhad                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 669 of 1598




sexual harassment, and sex and gender based violence. WSU' s Policy Prohibiting Discrimination

applies to all students, faculty, staff, and others having an association with the University if the

incident:

              a. Occurred on WSU-owned or -controlled property;

              b. Occurred in connection with WSU activities, programs, or events;

              c. Has the effect of, or the potential to, unreasonably interfere with or limit an

                  individual's work, academic performance, living environment, personal security, or

                  participation in any activity at WSU;

              d. Includes unlawful acts that directly affect WSU programs, community members, or

                  property insofar as such acts materially and substantially interfere with the missions,

                  functions, processes, and goals of the WSU community; or

              e. Includes unlawful acts that result in a guilty plea to or conviction of a felony.

        17.       Washington state's Law Against Discrimination (WLAD), RCW 49.60.030,

guarantees the right to be free from discrimination because of race, creed, color, national origin, sex,

honorably discharged veteran or military status, sexual orientation, or the presence of any sensory,

mental, or physical disability or the use of a trained dog guide or service animal, and as of June 11,

2020, citizenship or immigration status, pursuant to Senate Bill 5165. Under this law, individuals may

file civil lawsuits in state courts or file a complaint with the Washington State Human Rights

Commission. In addition, pursuant to WAC 357-25-027, agencies must have a sexual harassment

policy for employees that utilizes the Equal Employment Opportunity Commission's definition of

sexual harassment, identifies reporting options, notifies covered individuals that the employer is under

a legal obligation to respond to allegations under the policy, notifies the complainants of the status




                                              Page 15 of31
Deel. of Holly Ashkannejhad                                         Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 670 of 1598




and outcome of an investigation, and includes a prohibition on retaliation, amongst other

requirements.

        18.     The Washington Administrative Procedure Act, RCW 34.05 (Washington APA)

requires Washington higher education institutions to provide students with a full adjudicative

proceeding where a student faces suspension or expulsion or is charged with sexual misconduct

amounting to a felony under criminal law (Arishi v. Wash. State Univ., 385 P.3d 251 (Wash. App.

2016)). The formal adjudicative proceeding includes procedural rights, such as the right to be advised

and represented by counsel; reasonable notice of the hearing; the authority of the presiding officer to

issue subpoenas, discovery orders, and orders of protection; testimony under oath; the right to present,

object to, and cross-examine witnesses; and written findings.        As such, pursuant to state law,

Washington state universities already provide appropriate due process rights to all student participants

in adjudicative proceedings concerning sexual harassment or sexual misconduct where suspension or

expulsion is a possibility.

        19.     WSU Title IX complaints are processed through multiple departments, offering a

system of checks and balances designed to protect the rights of all participants. Complaints are

initially reviewed by CRCI; as described in paragraph 13 above, CRCI estimates approximately

$500,000 of resources is dedicated to processing Title IX complaints at CRCI alone. As needed, a

CRCI Civil Rights Investigator/Coordinator will conduct a neutral investigation, culminating in a

report, which determines whether or not WSU's Policy Prohibiting Discrimination was violated,

using a preponderance of the evidence standard. CRCI refers reports involving students to the Center

for Community Standards, for review under the WSU Standards of Conduct for Students. This review

may involve a student conduct officer or student conduct board hearing and appeals to an independent

University appeals board.     CRCI refers reports involving employees to the responding party's



                                            Page 16 of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 671 of 1598




supervisor, for review under various employment policies. All aspects of these proceedings, including

the investigation, use a preponderance of the evidence standard.

        20.      Due to the COVID-19 pandemic, CRCI and the WSU Center for Community

Standards have altered their processes to provide for remote investigations and conduct hearings.

Remote investigations pose significant challenges for WSU, as well as investigation participants, in

a number of ways, including: (1) financial and personnel resources have been diverted to developing

operations-continuity and emergency-management plans, as well as preparing and training staff for

telecommuting (university departments are also preparing for budget cuts), (2) investigative

efficiency is impacted, due to challenges with available video-conference and network access, which

are not always reliable (e.g. during video-conference interviews, investigators are experiencing

unstable connections, requiring investigators to ask questions multiple times), as well as limitations

on access to office equipment (e.g. equipment used to create physical investigation files, printers,

scanners, etc), which extend timeframes for work perf01med remotely, (3) investigative interviews

must be conducted via audio or video-conference, which can hinder rapport-building, limit

investigators' ability to observe visual evidence or witness behavior, and raise confidentiality

concerns in that an investigator does not necessarily know who else may be listening at the other end

of the call, and (4) University personnel are developing options to ensure services are accessible to

individuals with disabilities.

        21.     Because the Rule requires significant changes to the process and standards for

handling Title IX issues, WSU will need to review all of its applicable regulations, policies, guidance,

and other materials to implement the changes needed to come into compliance with the Rule. The

Rule requires that all such changes be made by August 14, 2020. Since the Rule was published on

May 6, 2020, WSU has already engaged in multiple forums, trainings, meetings, and policy/procedure



                                            Page 17of31
Deel. of Holly Ashkannejhad                                        Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 672 of 1598




development involving multiple employees across the system, and anticipates continuing this

resource heavy development right up to August 14, 2020. Changes to WSU's Title IX process will

require participation and employee time (i.e. financial resources) from several depmtments in addition

to CRCI, including Student Affairs, Finance, Rules and Procedures, and Human Resource Services.

The amount of time and money required to make these changes is unknown at this time, but is highly

likely to require at a multiple employees to coordinate costing tens of thousands of dollars.

        22.     WSU anticipates internal challenges to revising existing sexual harassment policies,

particularly in the midst of a pandemic that has significantly disrupted normal operations. WSU is

already working hard to ensure all students and employees understand the policy requirements and

their bases, as well as WSU's obligations to protect freedom of speech and the rights of Title IX

participants.   The recent mnendment of WSU's Policy Prohibiting Discrimination was the

culmination of a two-year review of policies, which involved gathering extensive student, staff, and

faculty feedback, and stakeholder buy-in, before the policy was officially revised on April 13, 2020.

Although not required (revision requirements are described in paragraph 23), community buy-in and

understanding is necessary to ensure a functional, healthy process and representation of various

affected interests, and WSU anticipates engaging in a similar process for any new revisions to the

policy that may be necessitated by the Title IX Rule-a process which is not only time-consuming

(as noted above, the last revision took two years), but extremely difficult when combined with

operating challenges under the national health emergency.

        23.     Revision of WSU's Policy Prohibiting Discrimination follows WSU's Policy on

Policies, Executive Policy #5 (EP 5). For substantive changes, EP 5 requires analysis and proposal,

approval to proceed, draft preparation, preliminary review/approval through multiple University

offices and constituents, and final approval through the President's Cabinet.



                                            Page 18 of31
Deel. of Holly Ashkannejhad                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 673 of 1598




        24.     Given that many University officials who are involved in policy-approval (e.g.,

partners in the Division of Student Affairs, Office of the Provost, the WSU Division of the Attorney

General's Office, the Faculty Senate, Human Resource Services, and others) are currently engaged in

responding to and supporting students and staff during the national public health emergency caused

by the COVID-19 pandemic, in addition to their n01mal responsibilities, WSU anticipates significant

delays in its ability to revise WSU' s Policy Prohibiting Discrimination at this time.

       25.     To implement the new Rule, WSU will also need to amend its Standards of Conduct

for Students. The Standards of Conduct for Students are codified in Washington's Administrative

Code (which also adopts the Washington AP A for certain proceedings); therefore, revision of the

Standards of Conduct for Students will involve a lengthy rulemaking process as required by the WSU

Business Policies and Procedures Manual 10.35 (which describes the steps for revision and notes that

a typical code revision "will take at least seven months to process") and the Washington AP A (per

RCW 34.05, an institution may adopt a temporary emergency rule, but must actively engage in the

steps to adopt the rule as a permanent rule, which may involve prenotice inquiry, feasibility studies,

rules development agenda, notice of the proposed rule, public participation, petitions, adoption,

incorporation, and filing). Based on experience, WSU has learned that extensive community buy-in

is important to a policy's success, and as such, WSU anticipates engaging in a resource intensive

system wide review and feedback process for any updates to the Standards of Conduct for Students.

In addition, WSU will need to amend employee handbooks and assess collective bargaining

agreements (CBAs) for compliance with the Rule. If CBAs require revision in light of the Rule, they

will need to be independently renegotiated with each represented group-which is typically a months-

long process on its own.




                                            Page 19 of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 674 of 1598




        26.    In addition to revising WSU's Policy Prohibiting Discrimination and the Standards of

Conduct for Students, WSU will need to update many other materials, including: CRCI' s Procedural

Guidelines, CRCI's intake packets and handouts, CRCI's website pages, WSU's Executive Policy

website pages, Human Resource Services website pages, Employee Discrimination/Sexual

Harassment training modules, and Student Discrimination/Sexual Harassment Training modules.

These changes represent a significant investment in time and resources (for compaiison, WSU's

recent updates to the WSU Policy Prohibiting Discrimination took over two years and involved

significant time for employees to research laws, policy, regulations, case law, and guidance

documents; the formation of a system-wide Working Group with approximately 20 members that met

on a monthly basis over a two year time period; multiple department reviews, which necessitated re-

review by CRCI and the Working Group; and multiple student, employee, and community forums to

present on materials and request feedback). WSU anticipates a similar expenditure of time and

resources through this summer, involving the CRCI Director/Title IX Coordinator & CRCI

compliance staff to update all CRCI procedures and materials, develop and provide training, and

provide technical guidance to other departments; Communications and Marketing staff to develop

marketing and informational materials to share the changes with the WSU community, the Office of

the Provost to update the faculty manual to be in compliance with the Rule and to retrain faculty

review boards; Human Resource Services consultants to review and update employee manuals,

resources, and handouts and to identify and train advisors for live hearing processes; Center for

Community Standards staff to update the WSU Standards of Conduct for Students, retrain advisors,

and update all materials and handouts, and a multitude of outreach and training across the system to

ensure that employees, counselors, support services, community paiiners, and other relevant

stakeholders are well-informed and can accurately support potential victims of sexual harassment and



                                          Page 20of31
Deel. of Holly Ashkannejhad                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 675 of 1598




sexual violence. Again, this process will at a minimum cost the University thousands of dollars if not

tens of thousands of dollars.

         27.    CRCI, Human Resource Services, and the Division of Student Affairs regularly

provide training on Title IX, sexual harassment policy, and prevention to students and employees.

For example, CRCI alone provides approximately 100 in-person scheduled and at-request trainings

each year and also develops on-demand trainings for students and employees regarding the WSU

Policy     Prohibiting    Discrimination,     CRCI      Investigation     &     Reporting      Options,

Disabilities/Pregnancy/Parenting Rights, Employee Reporting Requirements, Campus Security

Authority responsibilities, and Resources for Survivors of Sexual Assault, Stalking, or Intimate

Partner Violence. For CRCI alone (not counting the hours and resources devoted by Human Resource

Services and the Division of Student Affairs to providing trainings on hearing processes, supervisory

roles, conduct board member requirements, etc), developing, providing, and then answering follow

up questions for trainings is a significant resource investment. The costs in time and money for to

accomplish these tasks will again likely be in the hundreds of hours and tens of thousands of dollars.

Trainings are required for employees within six months of hire and every five years after; however,

trainings are offered on a regular basis on a variety of topics. Students are provided opportunities for

sexual harassment prevention and policy training throughout the academic year in a variety of

formats. CRCI also communicates information about the policies, procedures, and resources to

address sexual harassment at the beginning of the Fall and Spring semesters on a yearly basis. In

addition, WSU provides every member of the student conduct board and appeals board pools, as well

as each ALJ who presides over conduct board hearings, substantial training. The trainings include

sessions on the WSU student conduct process, bias, due process and Title IX.




                                            Page 21of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 676 of 1598




        28.     Any changes to WSU's Policy Prohibiting Discrimination and the Standards of

Conduct for Students that will be necessitated by the Rule will require extensive retraining of all

students, staff, and faculty, representing a significant investment of time and resources.     Most

immediately, WSU will need to train conduct officers, ALJs, the conduct board and appeals board

pools, and any decision makers for employee cases on the new policies. The amount of time and

resources involved in merely drafting and enacting new policies to comply with the Depmtment's

new Rule-much less designing and administering training to scores of students, faculty, staff, and

affiliates-will be extraordinmy.

        29.     This significant investment is compounded by the Department's truncated timeline

that coincides with a once-in-a-generation public health emergency and WSU' s summer break, which

severely hampers the University's ability to communicate and act quickly. In addition, Washington

State's governor has instructed state agencies, including WSU, to begin preparing now for a fifteen

percent (15%) cut in state funding, this at a time when the Department is demanding swift, immediate,

and significant financial investment from WSU to implement its new Rule. Thus, the Department's

August 14, 2020 implementation date is likely impossible for WSU to fully meet and will cause a

significant strain on already scarce resources.

        30.     In reviewing the new Rule, issued by the Department on May 6, 2020, and based on

my experience in addressing allegations of sexual harassment and discrimination in higher education,

I have concerns that some of the new requirements will negatively impact undergraduate, graduate,

and professional students at WSU, as well as WSU employees. WSU has identified a number of

provisions of the new Rule which will hmm its ability to protect students and employees from sexual

harassment and gender discrimination that may interfere with their education.




                                            Page 22of31
Deel. of Holly Ashkannejhad                                     Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 677 of 1598




        31.     WSU strives to create equitable processes for students and employees. The new Rule

requires an institution to treat victims of sexual harassment (as defined by the Department) differently

than victims of any other form of discriminatory harassment. For example, a student could raise a

concern of discriminatory harassment on the basis of race, and the institution would look to whether

that conduct was sufficiently severe or pervasive and whether it substantially interfered with their

educational access. Yet, for a student experiencing sexual harassment, the institution would be

looking for conduct that was severe and pervasive and that effectively denied them equal access to the

school's education program or activity. WSU appreciates that the new Rule specifically indicates that

an institution may address misconduct that does not fit within the narrowly defined Title IX definitions

and jurisdiction under different institutional policies. However, the Rule enforces the idea that sexual

harassment is somehow different than other fotms of harassment, and that it must fit into a narrower

standard before it is a violation of an individual's civil rights. It is also concerning that employees

receive greater rights under Title VII of the Civil Rights Act, than employees or students do under

Title IX-these different standards for the same type of conduct do not make sense and will

disproportionately harm students who experience sex- or gender-based discrimination. The Rule's

preamble goes to great lengths to explain these differences, but the ultimate outcome is a framework

of different standards depending on an individual's status and protected class.

        32.    The requirement that institutions are limited to following the Rule's framework for

responding to conduct "that occurs within its 'education program or activity,"' and that the

complainant needs to be in an educational program or activity or attempting to be in an educational

program or activity at the time they file a complaint, creates disparities in WSU's response to similar

matters. WSU, like many educational institutions, is a strong paii of the community that it resides in;

community partnerships and trust are of utmost importance to the University. Under the new



                                            Page 23of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 678 of 1598




regulatmy framework, WSU must apply the Rule's grievance procedures for a complaint from a

student who experienced a sexual assault at a fraternity house, but is not required to do the same for

a community member who experienced a sexual assault at the same fraternity house. This creates

potential disparities if different standards are applied, or at the very least, requires WSU to make

difficult decisions about which of its policies to change in light of the Rule and undertake the costly

and time-intensive process of making any such changes. One can easily envision the frustration of

community members if complainants and respondents were treated differently depending who owned

a piece of property, both within a block of the University's campus. A potential strategy for

eliminating this disparity, given the Rule's allowance for institutions to address conduct under other

policies, would be for WSU to apply the Rule's grievance procedures to all discrimination or sexual

harassment complaints. However, this will require more extensive policy changes to offer more time-

intensive and costly procedural rights that are not required by the Rule: a budgetary and resource

intensive proposition that the University is not currently prepared for, and for which there has been

no fiscal impact assessment or allocation of funding. Finally, because some ofWSU's campuses (for

example, the main WSU-Pullman campus which is located in a small, rural town) draws a large

number of students to the community who would not otherwise be there, WSU has some level of

obligation to hold those individuals to an agreed upon standard to maintain the good will of the

community. As has been seen throughout our country, universities cannot rely on the criminal justice

system to process complaints of sexual misconduct, stalking, or intimate paiiner violence, and must

do what is within their power to address any misconduct of their students in the community.

       33.     The regulations also enforce different treatment for complaints alleging sexual

harassment versus sex discrimination. An individual who alleges they were denied services due to

their sex has different grievance procedural rights than an individual who specifically alleges they



                                            Page 24 of31
Deel. of Holly Ashkannejhad                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 679 of 1598




were effectively denied access to an educational program due to sexual harassment. Again, this

reinforces the idea that sexual harassment is somehow different than other forms of discrimination or

discriminatory harassment, and that alleged sexual predators receive more protections than other

alleged perpetrators of discrimination or discriminatory harassment. This different treatment impacts

individuals who have been subjected to sexual harassment -it sends a message to potential

complainants that it is harder for them to file a complaint which can create a chilling effect on

reporting, which then hmms WSU's ability to keep individuals safe. For example, if a student

experiences sexual violence, but is afraid to report, the perpetrator has an opportunity to then hmm

more members of our community. If individuals are afraid to report, they are also less likely to receive

infmmation about resources and other suppmt options             including safety provisions, such as

connecting students in danger with law enforcement, protection orders, victim advocates, safe

housing, and other resources.     The regulations also are antithetical to WSU's mission to treat

individuals equally and promote fair and equitable proceedings for all.

        34.     The Rule's requirement that a decision maker may not consider any statement made

that is not subject to cross-examination is extremely harmful. WSU is pmticularly situated to see this,

as we already have a formal hearing process that has been in place for several years. When students

report to the University, they are doing so as an alternative, or perhaps as a supplement to a report to

the criminal justice system. In my own experience and WSU' s, reporting students do not necessarily

understand that the WSU system is quite f01mal, providing for an ALJ, subpoena authority, discovery

of evidence, and other litigation-like procedures. We have found that, after reporting concerns to an

investigator, many students (including complainants, respondents, and witnesses) feel overwhelmed

by the formal nature of the hearing process and may drop out of the process, not agreeing to testify at

a fmmal conduct board hearing.      It is antithetical to the University's ideals to compel, through a



                                            Page 25 of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 680 of 1598




subpoena, the testimony of a complaining witness. In addition, even where a subpoena is issued by

another party, there is no guarantee that the participant will attend, or if they do attend, share any

relevant inf01mation.    Under the cmTent student conduct process, "Evidence, including hearsay

evidence, is admissible if in the judgment of the presiding officer it is the kind of evidence on which

reasonably prudent persons are accustomed to rely in the conduct of their affairs." (R.C.W.

34.05.452). Per WAC 504-26-403, cross examination is "permitted to the extent necessary for full

disclosure of all relevant facts and issues;" where a party or witness does not submit to cross-

examination, the decision maker can consider whether or not the hearsay evidence is reliable or

admissible. Absent such testimony, ifthe conduct board is not allowed to consider evidence already

gathered by a well-trained and neutral investigator, the conduct board is deprived of relevant

inf01mation which very well may help protect the University community at large or maintain the

innocence of a responding party. The Rule deprives the conduct board of the ability to consider

reliable evidence, which may harm the community or the parties involved.

        35.     In addition, the cross-examination requirement creates a disparity by only applying to

Title IX matters as defined by the Rule. For example, an academic integrity board could expel a

student based on evidence that is not subject to cross-examination (as described in paragraph 34,

RCW 34.05.452 allows for admission of hearsay evidence in some circumstances), but under the

Rule, the conduct board could not do so in a Title IX matter. Thus, WSU would be in a position to

expel a cheating student, but would have to allow a student who subjected another to egregious sexual

misconduct to stay at the institution based on equally inculpato1y evidence. The unfairness of this is

mind-boggling, particularly given that an institution's decision to expel a student is not equivalent to

any criminal sanction. Until now, WSU has long had the authority to expel a student based on

neutrally gathered evidence. The student is not subjected to restraints on life or liberty and is welcome



                                             Page 26 of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 681 of 1598




to apply at another institution immediately thereafter. Based on my experience reviewing and

investigating serious violations of sexual harassment, universities must have some authority to

address the conduct of those participating in their programs to ensure that all students have access to

a safe and productive learning environment free of discrimination. The loss of this authority is a

major step back in institutions' ability to provide a safe environment, free of sexual harassment and

sexual violence. Furthermore, the fact that this provision forces the decision-maker to rely only on

evidence subject to cross-examination at a live hearing may encourage paiiies to retaliate against each

other - if one party can scare the other away from paiiicipating in a f01mal hearing, that paiiy may be

able to ensure an outcome favorable to themselves,

        36.     Similarly, from experience, WSU is fainiliar with the impact of investigations into

employee matters. Throughout those investigations, WSU often receives relevant and credible

evidence, and yet, some employees, after experiencing the disruption of an investigation or fearing

for negative consequences for their academic or professional careers, may want to back of out

participating in a live hearing process. Again, the new Rule prevents an institution from considering

relevant evidence if this occurs. Imagine a particularly egregious situation, in which an investigator

gathers significant, reliable, and credible statements from witnesses about severe sexual harassment

in the workplace. Suppose that witnesses, for whatever reason (e.g., they have left the institution or

they fear negative consequences for their academic or professional careers), then decide not to engage

in the live heaiing process, and thus do not submit to cross-exainination. Under the Rule, the decision-

maker cannot rely on the reliable statements gathered by the well-trained investigator, and thus may

not be able to make a violation finding, even if institution has credible information that the responding

paiiy is a danger to the community. Under the Rule, the University can do nothing.




                                            Page 27of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 682 of 1598




        37.     Additionally, as is well known by University employees, student witnesses are

particularly difficult to schedule and often skip meetings or hearings, if it is not a top priority. Thus,

a relevant witness who shared complete information with an investigator may choose not to

participate in a fo1mal conduct hearing-for example, because they have conflicting school or work

responsibilities and wish to prioritize their own education and academic success. In order to make

the correct decision, the conduct board or officer needs to be able to review and assess credibility on

all evidence gathered by a neutral and well-trained investigator, which may include statements of

absent witnesses. Finally, institutions often rely on information gathered by professionals in law

enforcement or the medical establishment during the course of their duties. Universities cannot

reasonably expect that these professionals will be able to attend all student or employee conduct

hearings, and the new Rule calls into question whether an institution can admit these crucial pieces of

evidence into the decision-making process.

        38.     In sum, the cross-examination requirement unreasonably restricts the University's

ability to address misconduct. One can imagine how this might be perceived in the court of public

opinion, should records be requested by a media organization, or by members of the University

community, not to mention the parties directly affected by the proceedings. WSU has set certain

values, standards, and expectations for the university community, including those described in the

WSU Policy Prohibiting Discrimination. WSU has set these standards because it is the right thing to

do, and also because it creates a safe space for students of all backgrounds, genders, ethnicities, races,

religion, etc., to reap the benefits of a college education. The Rules, by harming WSU' s ability to

adequately address sexual misconduct or sexual harassment, harms WSU' s reputation by creating a

perception that WSU is an unsafe institution and one that does not care about victims of sexual

misconduct or sexual harassment, which could not be further from the truth.



                                             Page 28 of31
Deel. of Holly Ashkannejhad                                        Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 683 of 1598




         39.    Conflicting state and federal requirements resulting from the Rule may also create

complications for the University. WSU is subject to the Washington Law Against Discrimination,

RCW Chapter 49.60 (WLAD), which prohibits sex discrimination in employment and public

accommodation. In the area of public accommodation (e.g. supplying students with an education),

WSU is subject to strict liability for sexual harassment carried out by an employee against a student.

Floeting v. Grp. Health Coop., 434 P.3d 39, 44 (Wash. 2019). In the employment context, WSU is

subject to liability for sexual harassment in employment when it knows or should know of harassment

and fails to take reasonably prompt and co1Tective action. Glasgow v. Ga.-Pac. Corp., 693 P.2d 708

(Wash. 1985).     In addition, WLAD defines actionable sex discrimination in employment as

unwelcome conduct on the basis of sex that affect the terms or conditions of employment. Id Having

multiple layers of rules, which are dependent on the context and complainant status, unnecessarily

complicates grievance procedures, making it more difficult for complainants to navigate which rules

apply to them, and making training of persons not intimately familiar with legalese exceptionally

difficult.

         40.    Because WSU already has a formal grievance process, governed by the Washington

AP A, WSU is uniquely positioned to see the impact a mandatmy formal process will have on parties.

In addition to being burdensome, complicated, and time-consuming for individuals who should be

focusing their attention on their education or work, the formal process creates disparities based on

income. A student with the means to consult with an attorney is at an advantage, not just in that they

are receiving legal advice, but because they now have someone to help them navigate the process and

file paperwork, attend hearings, and submit documentation, reducing their burden and time

commitment. The Rule permits parties with means to hire an attorney not only to provide advice, but




                                           Page 29 of31
Deel. of Holly Ashkannejhad                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 684 of 1598




to represent the party at a hearing and cross-examine witnesses, whereas parties who lack such means

likely will not have access to an attorney.

       41.      The Rule's provision requiring an institution to provide an advisor for a party without

one at a live hearing to ask cross-examination questions creates institutional liability and disparities

for parties. An institution may (1) provide a non-legally trained advisor for all individuals lacking an

advisor, or (2) provide an attorney advisor for all individuals lacking an advisor, Both options have

the potential to create an unlevel playing field-in either example, a hearing may result in one party

receiving legal advice and the other not. Furthermore, even though the advisor rule is specific to

cross-examination needs, if one party has an attorney, should the institution expand the scope of the

provided advisor's role to provide similar legal services and advice to the other party? This expansion

is clearly fairer, but again, having to pay an attorney's hourly rates for each proceeding creates a

significant fiscal impact and resource requirement that was not considered by the Department.

       42.      The new Rule also limits an institution's ability to initiate an informal resolution

process. Of note, under the Rule, an informal resolution process is not allowed for matters involving

an employee respondent and student complainant, and an informal resolution process is not available

without a formal complaint. This overly broad restriction limits WSU's ability to take informal steps

in matters where a complainant may not want to participate in a f01mal investigation and creates the

potential for a respondent to cause further harm to the complainant or others. For example, consider

a matter involving allegations that an instructor subjected a student to sexual harassment, yet the

student cares about the instructor (which is not an uncommon sentiment expressed by complainants)

and does not wish to impose the f01mal investigative and disciplinary process. Say the student tells

the Title IX Coordinator that they want the instructor to learn from the incident, not to be punished.

Under the new Rule, the institution must inform the student that such an informal resolution is not an



                                              Page 30 of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 36
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 685 of 1598




option, and as a result, the student may decline to file a formal complaint-leaving the University

without any ability to address the issue. Even if the Title IX Coordinator filed a complaint in this

example, the grievance process would likely not result in a violation finding if the complainant does




                                                                                                        I
not paiticipate, due to the evidentiaiy restrictions discussed above.

I declare under penalty of pe1jury that, to the best of my knowledge, the foregoing is trne and
correct.


Executed on this   JL day of Jufl.l,- 20 Zfl



                                                 Director, Title IX Coordinator
                                                 Office of Civil Rights Compliance & Investigation
                                                 Washington State University




                                               Page 31of31
Deel. of Holly Ashkannejhad                                       Civil Action No. 20-cv-O 1468-CJN
EXHIBIT 36
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 686 of 1598




                  EXHIBIT 37
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 687 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA; STATE
OF NEW JERSEY; STATE OF CALIFORNIA; STATE
OF COLORADO; STATE OF DELAWARE;
DISTRICT OF COLUMBIA; STATE OF ILLINOIS;
COMMONWEALTH OF MASSACHUSETTS; STATE
OF MICHIGAN; STATE OF MINNESOTA; STATE
OF NEW MEXICO; STATE OF NORTH CAROLINA;                      Case No. 20-cv-01468-CJN
STATE OF OREGON; STATE OF RHODE ISLAND;
STATE OF VERMONT; COMMONWEALTH OF
VIRGINIA; STATE OF WASHINGTON; STATE OF
WISCONSIN.
                      Plaintiffs,

                       v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of the United States Department of Education;
UNITED STATES DEPARTMENT OF EDUCATION;
UNITED STATES OF AMERICA,

                              Defendants.


                            DECLARATION OF KAREN L. BAKER

I, Karen L. Baker, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

           1.   I am the CEO at the Pennsylvania Coalition Against Rape (PCAR) located in

HmTisburg, Pennsylvania. My educational background includes a Master's degree in Social Work,

from the University of Kansas and I am licensed as a Master's Level Clinical Social Worker. I have

been employed as PCAR's CEO since May 2018. Prior to that, I directed PCAR's national center,

the National Sexual Violence Resource Center (NSVRC), since its opening in July 2000. The

NSVRC provides infonnation, training, and support to a wide range of professionals in education,

employment, public health, victim services, and other realms throughout the country to enhance


                                            Page 1of6
Deel. of Karen L. Baker                                               Case No. 20-cv-01468-CJN
EXHIBIT 37
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 688 of 1598




sexual violence prevention and services. While at PCAR, I served as a Board Member for the

Association for the Treatment of Sexual Abusers, where I co-chaired their national prevention

committee; served as an Editor on the Sexual Assault Repo1i; and cun-ently serve as a Govemor-

appointed member of the Pennsylvania Commission on Crime and Delinquency; and as an

Advisory Board member of the national organization, Stop It Now.

        2.      As CEO of PCAR, I am responsible for the overall functioning of the organization

including staffing, finances, fund raising, and policies and procedures. I work closely with the Board

of Directors to establish and implement sound policies and strategic goals for the organization.

        3.      I submit this Declaration in suppo1i of the Commonwealth of Pennsylvania's

litigation against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United

States Depmiment of Education ("ED" or the "Depmiment"); and the United States of America

regarding the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19,

2020) (the "Title IX Rule" or "Rule"). I have compiled the information in the statements set fo1ih

below through personal knowledge. I have also familiarized myself with the Rule in order to

understand its immediate impact on PCAR.

       4.      PCAR has worked to end sexual violence and advocate for the rights and needs of

all victims from sexual abuse, harassment and assault since 1975. We cun-ently work with a

network ·of sexual assault centers to provide free and confidential services to individuals in all 67

counties in Pennsylvania. Our network provides services to an estimated 30,000 victims and family

members on an annual basis.




                                            Page 2of6
Deel. of Karen L. Baker                                                 Case No. 20-cv-01468-CJN
EXHIBIT 37
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 689 of 1598




        5.      Pennsylvania's sexual assault centers provide training, policy review and counseling

supp01t to educational institutions and work collaboratively with school administrators and Title IX

coordinators for oppo1tunities to collaborate.

        6.      In the 2019-2020 state budget, PCAR received a state appropriation of $10.9 million

from Pennsylvania. This appropriation supp01ts a number of our organization's programming to end

sexual violence, and in relation to Title IX, funds technical assistance to practitioners, prevention

education including campus sexual assault prevention and response, public awareness and the

operational budget of sexual assault centers.

        7.     CmTently, Pennsylvania is in the process of adopting a sh01t-term budget which will

have flat funding for only 5 months based off of the 2019-20 budget which already creates financial

constraints on organizations such as ours.

        8.     Based on our analysis of the Title IX Rule and expe1tise from providing services to

survivors we believe that there will be a significant increase in demand for legal representation,

crisis and long-term counseling, and advocacy within the educational system from students who are

sexually assaulted, as a direct result of the new Rule. In 2018-19, rape crisis centers served 451

student victims. With the new Rule, PCAR anticipates that rape crisis centers will see more student

victims reaching out for counseling, advocacy, legal advice, and for assistance in advisor roles.

Fmthe1more, rape crisis centers already are requesting training and technical assistance from PCAR

to understand the rule changes and how they will be implemented. PCAR' s one-day trainings

typically cost approximately $2,500.

       9.      This increased demand will require additional state funds at a time where many rape

crisis centers are already understaffed and experiencing a spike in public demand .. Right now, four

staff members, whose roles are primarily funded through the state budget and Victims of Crime Act



                                                Page 3of6
Deel. of Karen L. Baker                                                Case No. 20-cv-01468-CJN
EXHIBIT 37
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 690 of 1598




(VOCA) grants, are triaging requests made to PCAR for policy, training, and legal assistance . To

meet the increased demand, PCAR will likely need to delay or cancel other imp011ant trainings for

law enforcement, prosecutors, medical advocates. This reallocation of staff time to respond to Title

IX rule changes will likely detract from other priorities and projects at both PCAR and rape crisis

centers, requiring additional resources and funds to sustain core services and work.

        10.      Public outcries for justice, like the MeToo Movement, and increased awareness of

the debilitating consequences of sexual abuse, assault and harassment have resulted in a higher

demand for trauma inf01med victim services over the past several years. During the COVID-19

quarantine, we see even greater demands emerging as victims and their families struggle to access

services and helpful prevention resources.

       11.       Some key examples of how the Rule will negatively impact victim services include:

              a. Pennsylvania's network of trained professionals and decades of academic research

                 and practitioners recognize the significance of tramna-info1med suppo11 and systems

                 of response for victims of sexual harassment, abuse, and assault. This includes the

                 understanding of how sexual misconduct can affect a survivor's safety, educational

                 pursuits, memory, and actions. The Rule does not reflect this complexity and is

                 highly likely to further traumatize victims. Forcing a victim to pai1icipate in a live

                 hearing with cross-examination is not trauma-info1med and is likely to create a

                 chilling effect on students coming forward to seek help and rep011 sexual misconduct

                 to authorities. Withholding a supportive measure from a victim who has survived

                 rape or another fonn of sexual violence because it could be perceived as "punitive"

                 or "burdensome" to a respondent is not trauma-inf01med, nor is it aligned with the

                 spirit of Title IX- to address sex discrimination and the hostile effects it can have a



                                              Page 4of6
Deel. of Karen L. Baker                                                   Case No. 20-cv-01468-CJN
 EXHIBIT 37
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 691 of 1598




              victim's ability to fully participate in educational programs and activities. Drawing a

              line between which rep01ts of sexual misconduct are required to be investigated and

              which are optional for the institution to pursue sends a strong and offensive message

              to victims of off-campus rape and sexual assault-that they do not matter as much as

              victims who were assaulted on campus. This is not trauma-informed because we

              know that regardless of the location of an assault, it can have a negative impact on a

              student' s ability to fully participate in educational programs and activities. The

              narrnwing of the scope of sexual harassment, added steps in repo1ting, presumptions

              of innocence, and re-traumatizing procedures are likely to add up to victims

              choosing not to come f01ward at all. This not only harms individual victims. It also

              harms the entire campus community, which will be less safe for all because

              administrators will not know the true prevalence of sexual violence on their campus,

              where it occurs, and how to best address and prevent it. All these harms will lead to

              an increased demand for counseling and advocacy services.

          b. Based on the new guidelines' definitions for te1ms such as "harassment" ; processes

              for determining supp01tive measures and conducting hearings and investigations;

              exemptions for religious institutions; and limiting the requirement to investigate

              claims to only those that occur on school prope1ty, create significant baniers for

              students to come forward with claims. This will delay adjudication and support for

              victims and subsequently will result in victim service providers at local rape crisis

              centers filling in the gap for mental health, counseling and legal services resulting

              from the new campus procedures that are not victim centered.




                                           Page 5of6
Deel. of Karen L. Baker                                                Case No. 20-cv-01468-CJN
EXHIBIT 37
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 692 of 1598




              c. Given the extensive changes required by the Title IX Rule and limited time of 3

                 months for K-12 and post-secondary schools to implement changes to policy,

                 procedure and training, we expect that more institutions will reach out to sexual

                 assault centers to help fill this gap in order for schools to be in compliance for the

                 2020-21 school year.

        12.      On behalf of PCAR and Pennsylvania' s sexual assault centers, we are very

concerned of the negative impact of the Title IX Rule once it is in effect on August 14, 2020. Sexual

assault center staff will experience an increased demand for services and stretch victim services

beyond cmTent funding parameters. These drastic changes to Title IX will sh·etch limited state

dollars within the network of rape crisis centers, resulting in a negative impact for Pennsylvania,

victims, and communities.



I declare under penalty of pe1jury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this   /tf "/!). day o~llL , 20 .iO

                                                   [D7carantJ
                                                   [Title]




                                                  Page 6of6
Deel. of Karen L. Baker                                                  Case No. 20-cv-01468-CJN
EXHIBIT 37
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 693 of 1598




                  EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 694 of 1598



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA; STATE
 OF NEW JERSEY; STATE OF CALIFORNIA;
 STATE OF COLORADO; STATE OF DELAWARE;
 DISTRICT OF COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS;
 STATE OF MICHIGAN; STATE OF MINNESOTA;                        Civil Action No. 20-cv-01468-CJN
 STATE OF NEW MEXICO; STATE OF NORTH
 CAROLINA; STATE OF OREGON; STATE OF
 RHODE ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                  Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary ofEducation; UNITED STA TES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                  Defendants.


                             DECLARATION OF HANNAH BAKEY

I, Hannah Bakey, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

           1.   I am an Advisor and the Title IX Coordinator at Goldey-Beacom College ("Goldey-

Beacom" or "GBC"), located in Wilmington, Delaware. I have been employed as Advisor and Title

IX Coordinator since July 2017.

           2.   I submit this Declaration in support of the State of Delaware's litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (the "Department"); and the United States of America regarding the recently issued Rule



                                                Page 1 of 16
Deel. of Hannah Bakey                                                     Case No. 20-cv-01468-CJN

EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 695 of 1598



entitled Nondiscrimination on the Basis ofSex in Education Programs or Activities Receiving Federal

Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the "Title IX Rule" or "Rule"). I have

compiled the information in the statements set forth below through personal knowledge, through

Goldey-Beacom College personnel who have assisted me in gathering this information from our

institution, and through documents that have been provided to or reviewed by me. I have also

familiarized myself with the Rule in order to understand its immediate impact on Goldey-Beacom

College.

                            Background about Goldey-Beacom College

        3.      Goldey-Beacom traces its founding back to 1886 as Wilmington Commercial College.

GBC currently enrolls more than 1,800 students from more than 22 states and 60 nations,

approximately 300 of whom live in on-campus housing. GBC is accredited by the Middle States

Commission on Higher Education and Accreditation Council for Business Schools and Programs, has

more than 80 faculty, and offers 41 degree options for students, including bachelor's degrees in

psychology, criminal justice, English, human services, and communications and media, as well as a

variety of associate' s, bachelor's, and master's programs in business fields. Goldey-Beacom also has

a doctoral program for business administration.

        4.      Goldey-Beacom's campus is located on 24 acres in a suburban area of Delaware

known as Pike Creek Valley. It currently consists of (i) the Fulmer Center and Fulmer Annex, which

house GBC's academic classrooms and its faculty and administrative offices, (ii) the Joseph West

Jones Center, which houses GBC's library, computer center, athletics department, career services

office, fitness center, and student lounge, (iii) four apartment-style residence halls, and (iv) athletic

fields (soccer, softball, and recreational tennis and basketball courts). A major campus construction

project currently underway will add a fifth residence hall and significantly expand the Joseph West



                                              Page 2of16
Deel. of Hannah Bakey                                                      Case No. 20-cv-01468-CJN

EXHIBIT 38
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 696 of 1598



 Jones Center, allowing GBC to offer additional services to the campus community, including new

 dining facilities and an expanded athletics department.

         5.      GBC has been approved by the Delaware Department of Education as institution of

 higher education, and is subject to Delaware laws applicable to institutions of higher education in

 Delaware including those regarding educational privacy and sexual assault policies.

         6.      Goldey-Beacom receives federal funds from the Department. As a result, the college

 is subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681-88, and the

 Department's Title IX regulations, 34 C.F.R. pt. 106.

                             Goldey-Beacom's Existing Title IX Policies

         7.      Goldey-Beacom has adopted a Student Code of Conduct, a Faculty Policy and

 Resource Manual, and a Staff Personnel Policy Manual that prohibit sexual harassment and sexual

 misconduct by students, faculty, staff, volunteers, contracted employees, and third-party vendors and

 establishes a grievance process for addressing complaints of sexual harassment. GBC has also issued

 a Pledge to Promote a Safe Environment: Notice of Non-Discrimination, which sets forth GBC's

 commitment to protecting the rights and dignity of all students, and its commitment to maintaining

 "a safe environment that is free from all forms of assault, harassment, and discrimination," including

 sexual assault and sexual harassment (htlps://Linyurl.com/ybam lxww).

         8.     GBC has appointed a Title IX Coordinator as well as a Title IX Deputy Coordinator

 to ensure GBC's compliance with Title IX. GBC has no specific Title IX Office, but publishes and

 circulates how the Title IX Coordinator or Title IX Deputy Coordinator can be contacted, as well as

 methods for reporting anonymously. The Title IX Coordinator is responsible for training new and

 returning students at the undergraduate, graduate and doctoral levels and coordinating an investigation

· and the institution's response when a report is received. This includes providing parties with



                                              Page 3of16
 Deel. of Hannah Bakey                                                     Case No. 20-cv-01468-CJN

 EXHIBIT 38
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 697 of 1598



resources, information regarding protective measures and accommodations, and on- and off-campus

services available. Additionally, the Title IX Coordinator works on ensuring all polices related to

sexual harassment, sexual misconduct, and sex-discrimination are updated and compliant with federal

and state regulations.

        9.      In 2019, the Title IX Coordinator received 17 reports from students or employees. A

report is someone bringing an incident to a Title IX Coordinator to determine if there is a possible

Title IX violation. The Title IX Coordinator does intake for the complainant or the reporting party if

not the complainant, and, if feasible, the respondent. Here, "complainant" is the person affected by

the alleged sexual harassment/misconduct/discrimination. The "respondent" the person who has

allegedly perpetrated the harassment/misconduct/discrimination. Two of the 17 reports received were

escalated to institutional investigations.

        10.     An institutional investigation is when two investigators meet with the complainant,

the respondent, and any relevant witnesses/parties. The investigators compile interviews and any

relevant evidence into a fact-finding report that is then provided to the Title IX Coordinator who

makes a decision regarding findings and subsequent sanctions.

        11.     The other 15 reports were either referred to Student Affairs (because the conduct was

determined not to be within the scope of Title IX), not investigated based on the complainant's wishes,

or only required accommodations that were put in place (for example, a student going through a

criminal proceeding regarding physical domestic violence needed extensions in their current courses;

this was coordinated by the Title IX Coordinator). The Title IX Coordinator responded to all 17

reports with outreach to the alleged victim to provide resources for requesting accommodations or

protective measures as well as information on the institution's processes and on- and off-campus

services.



                                             Page 4of16
Deel. of Hannah Bakey                                                     Case No. 20-cv-01468-CJN
EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 698 of 1598



        12.     Goldey-Beacom's policies are reviewed each year when preparing its Annual Security

and Fire Safety Report. Should a revision be needed, the Title IX Coordinator proposes such revisions

to GBC's Executive Council who reviews the request and approves or denies it. The timeframe for

these processes is driven by the kind of revisions that need to occur. Changing a few sentences to

offer more clarity can be drafted and approved within a week whereas larger revisions of GBC's

grievance procedures and responses to reports can take months to properly research, draft, and

approve. Goldey-Beacom has not initiated any consultation with the United States Department of

Education's Office of Civil Rights when revising its policies

        13.     Goldey-Beacom defines "sexual harassment" as including any unwanted sexual

gesture, physical contact, or statement which a reasonable person would find offensive, humiliating,

or would interfere with required tasks or career opportunities at GBC. This is the current definition

in GBC's Annual Security and Fire Safety Report and applies to students, faculty, staff, volunteers,

contracted employees, and third-party vendors.

        14.     GBC applies its Pledge to Promote a Safe Environment: Notice                          ~f   Non-

Discrimination to protect the rights and dignity of all GBC students "regardless of whether the

incident occurs on or off campus," including with respect to incidents involving charges of sexual

assault or sexual harassment. Thus, GBC applies the Pledge outside of (i) "locations, events, or

circumstances over which [GBC] exercised substantial control over both the respondent and the

context in which the sexual harassment occurs," (ii) "any building owned or controlled by a student

organization that is officially recognized by" GBC, and (iii) the United States.

        15.    GBC allows Title IX complaints to be filed online (I llps: l/ f' rn1 s.!.!hc.e<lL1/ Lilll;- i?;_:

complain .asp), as well as by email or other form of direct communication to a Title IX Coordinator.

Currently, all GBC employees are designated as Responsible Employees; therefore, anyone can relay



                                               Page 5of16
Deel. of Hannah Bakey                                                           Case No. 20-cv-01468-CJN
EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 699 of 1598



a report to any employee and that information will be delivered to a Title IX Coordinator/Deputy

Coordinator. Only a Title IX Coordinator/Deputy Coordinator can initiate institutional responses such

as an investigation. A complaint can be filed anonymously, and by someone other than the victim.

If the complainant is not the victim, the complainant is asked to identify the victim's affiliation with

GBC, and is given the option (but not required) to identify their relationship to the victim (if they

know the victim). Personally identifiable information about the complainant, respondent and other

necessary parties will be treated as confidential and only shared with persons who have a specific

need to know, i.e., those who are investigating/adjudicating the report or those involved in providing

support services to the victim, including accommodations and protective measures. By only sharing

personally identifiable information with individuals on a need-to-know basis, GBC will maintain as

confidential any accommodations or protective measures provided to the victim to the extent that

maintaining such confidentiality would not impair the ability of GBC to provide the accommodations

or protective measures

        16.    Goldey-Beacom has designed a process for ensuring that investigations and hearings

are conducted promptly, fairly, and impartially.       All complaints are reviewed by a Title IX

Coordinator, who conducts a preliminary assessment, which may include speaking to the victim and

the accused (or attempting to). If it appears that a Title IX violation may have occurred, the Title IX

Coordinator issues a letter simultaneously to the victim and accused stating that a Title IX

Investigation has been opened and the violation that may have occurred. Investigators then conduct

thorough interviews with the victim, the accused, and any witnesgas that may have relevant

information, and then produce a fact-finding report to the Title IX Coordinator. The Title IX

Coordinator reviews the report, which may contain interview summaries, sworn statements, photos,

videos, and documents. Using the fact-finding report produced by the investigators, and applying a



                                             Page 6of16
Deel. of Hannah Bakey                                                      Case No. 20-cv-01468-CJN
EXHIBIT 38
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 700 of 1598



preponderance of the evidence standard, the Title IX Coordinator then determines if a Title IX

violation has occurred.   Each report is a unique situation that requires different levels of response.

Therefore, it is hard to give a firm estimation of the time and costs of GBC's response report since

each has an individualized needs that require a range of time spent and expenses incurred. It takes 3

people an average of 25 hours to investigate each situation which results in a range of $1,800 per

investigation in terms of time and resources spent. Goldey-Beacom does not currently conduct live

hearings at which parties are allowed to ask questions of each other and witnesses.

          17.    In 2019, GBC did not see any appeals for any findings made. All parties are entitled

to an appeal, should they decide to utilize one. Currently, GBC's appeals process can only be

requested if one or more of the following criteria is met: (1) the decision and/or sanction imposed is

not appropriate in light of the nature of the Title IX violation; (2) lack of evidence of a Title IX

violation; and/or (3) new evidence which was not previously available and would have a significant

impact on the decision/sanction. A request for appeal and the reason for such must be submitted to

the Title IX Coordinator within 10 business days of receiving the Title IX Coordinator's decision.

New investigators and a new Title IX Coordinator may be assigned. If either party is unhappy with

the Title IX Coordinator's decision after their appeal, either party may appeal to GBC's Executive

Council within 10 business days of receiving the decision. The Executive Council will review the

fact-finding report and all evidence gathered in the initial investigation as well as the any new

evidence from the appellate investigation to make a decision. The Executive Council's decision is

final.

                                   Harm to Goldey-Beacom:
                          Revising Existing Sexual Misconduct Policies

          18.   To comply with the new rule, GBC will need to revise the Student Code of Conduct,

the Faculty Policy and Resource Manual, and the Staff Personnel Policy Manual. Different pieces in


                                            Page 7of16
Deel. of Hannah Bakey                                                     Case No. 20-cv-01468-CJN

EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 701 of 1598



each of these documents will require different levels of review and revision. A Title IX Task Force

has been assembled from employees form Human Resources, Compliance, Athletics and Title IX.

This Task Force will draft and revise policies within the group to then present to GBC' Executive

Council for review and approval. All policies related to sexual misconduct will need to be rewritten,

including Goldey-Beacom's Pledge. Because the final rule significantly narrows the definition of

sexual harassment as well as the jurisdiction of Title IX protections, GBC will also need to draft

supplemental policies and procedures in addition to revising the current processes to be compliant.

        19.    Based on the research required, the different departments at GBC needing to be

consulted, and the nature of drafting, revising, and approving grievance process procedures, I estimate

that a nonnal timeframe to review and revise GBC's grievance procedures in preparation for the Title

IX Rule-essentially a complete overhaul-would be around six months.

       20.     The Title IX Coordinator has assembled a Task Force comprised of members from

Athletics, Compliance and Training, Human Resources, and Student Affairs to be consulted in the

initial revision process. As the scope of the Title IX Rule reaches across a variety of departments at

GVC, it is important to ensure that all areas are considered and consulted when drafting the new

procedures to be compliant with the Title IX Rule.

       21.     Once the initial revision is complete and a draft of updated policies and procedures

has been prepared, it will be sent to Goldey-Beacom's Executive Council for final review and

approval.

       22.     The public health emergency caused by the COVID-19 pandemic is also imposing

additional challenges to Goldey-Beacom as it works to revise its procedures, not the least of which is

not knowing what the Fall 2020 semester will look like, with a number of important but unanswered

issues-e.g., the number of students who will still be engaged in remote learning versus the number



                                             Page 8of16
Deel. of Hannah Bakey                                                     Case No. 20-cv-01468-CJN
EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 702 of 1598



of students who will be on campus; COVID-19's ongoing impact on GBC's revenue and funding-

that will affect when and how GBC implements its new policies and procedures and disseminates

notice of them to students, faculty, and staff.

        23.     Additionally, Goldey-Beacom is in the process of determining how it will address

conduct that falls outside of Title IX as defined by the Title IX Rule, but violates, for example, the

Student Code of Conduct, the Faculty Policy and Resource Manual, or the Staff Personnel Policy

Manual. GBC is considering whether to adjudicate such conduct through a parallel process to its Title

IX, through a process similar to GBC's current grievance procedures, or through GBC's Office of

Student Affairs' conduct processes, and is considering whether the response will require new offices

or staff positions or transferring or renaming existing offices or staff positions. Whichever process is

chosen, it will impose additional financial and resource burdens on Goldey-Beacom.

        24.     Goldey-Beacom has also determined that compliance with the new requirements

imposed by the Title IX Rule will also require hiring new staff. GBC is aware that more staff will

need to either be designated to partake in this process or hired. Most likely, GBC will draw on current

staff members to be appointed as hearing board members/decision-makers, as well as advisors to

either party. This will require increased training for these staff members and these additional duties

will cost those staff members valuable time and resources that could have gone toward serving the

larger Goldey-Beacom Community in other ways. Depending on the organization running these

sessions as well as the length, the cost of one training/seminar can range from $100 to $500. GBC's

expenses for these trainings will vary, as every person will not need to attend each training. However,

it is estimated that GBC would have 12 individuals all needing to be trained.




                                              Page 9of16
Deel. of Hannah Bakey                                                      Case No. 20-cv-01468-CJN
EXHIBIT 38
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 703 of 1598



        25.      In addition to all handbooks regarding conduct of students, faculty and staff, Goldey-

Beacom's website will need to be revised to include all training materials as mandated by the new

Title IX Rule.

        26.      Goldey-Beacom's sexual harassment policy information is circulated annually to all

current students, faculty and staff. Once the Annual Security Report has been finalized and published,

all current students receive email notification of where to find this report from GBC's Clery

Compliance Officer. Faculty and staff receive email notification relaying the same information from

GBC's Compliance and Training Coordinator. All faculty and staff are sent online training at the

beginning of each academic year focused on sexual misconduct and how to report known incidents

of such; this training is through 360 Stay Safe, a virtual platform that educates employees on sexual

assault and harassment and ways to recognize and report such. A Human Resources representative

reviews GBC's Obligation to Report policy with all new hires to ensure they understand their

responsibilities as Responsible Employees. Additionally, employees receive training on sexual

harassment and supervisors receive such as well as supplemental training on handling reports of

sexual harassment as mandated by the Delaware Discrimination in Employment Act.

        27.      GBC will need to train decision-makers and advisors on the new requirements as well

as the Title IX Coordinator and Title IX Deputy Coordinator. Since GBC has a third-party

investigative group on retainer, their training is coordinated through that organization. Until the Title

IX Coordinator and Title IX Deputy Coordinator have received sufficient training on the new Title

IX Rule, all training will need to be out-of-house. This includes webinars, online courses and

conferences focused on compliance with the new Rule as well as combatting bias and remaining

impartial. Depending on the organization running these sessions as well as the length, the cost of one

training/seminar can range from $100 to $500. GBC's expenses for these trainings will vary, as every



                                             Page 10of16
Deel. of Hannah Bakey                                                      Case No. 20-cv-01468-CJN
EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 704 of 1598



person will not need to attend each training. However, it is estimated that GBC would have 12

individuals all needing to be trained.

        28.     Goldey-Beacom will need to develop new communication materials to educate the

Campus Community about the new rule. Any presentations that had been scheduled for educating on

the institution's response to reports of sexual misconduct will need to be revised, including sessions

for New Student Orientation, Athletic Staff Orientation, and GBC's Welcome Weekend, typically

held the weekend before the start of the Fall Semester.

        29.     Goldey-Beacom is gravely concerned about its ability to comply with the new

obligations and processes imposed by the Title IX Rule by the August 14, 2020 effective date. Among

the many tasks Goldey-Beacom will need to complete, it will need to:

                •   Completely restructure its Title IX grievance procedures, including the
                    implementation of a hearing board, which GBC does not currently have.

                •   Decide how to address conduct that falls outside of Title IX under the Title IX
                    Rule, and then draft and disseminate the new policies.

                •   Identify "officials with authority" and those who will serve as hearing board
                    members, and then ensure that these individuals are all properly trained.

                •   Update the Student Code of Conduct, the Faculty Policy and Resource Manual,
                    and the Staff Personnel Policy Manual, and other school resources (e.g., website)
                    to reflect the Title IX Rule and any separate processes for conduct that falls outside
                    of the Title IX Rule.

                •   Develop training materials for students, faculty, and staff on their obligations
                    under the Title IX Rule, and then disseminate those materials and actually train
                    students, faculty, and staff, many of whom may still be in remote learning or work
                    situations due to the COVID-19 pandemic.

                •   Determine who will serve in any new roles that must be created and, if new
                    employees must be hired, engage in a hiring process for them.

       30.     The August 14, 2020 effective date of the Title IX Rule poses another significant

problem for Goldey-Beacom and other institutions of higher education in Delaware: the Title IX


                                             Page 11 of 16
Deel. of Hannah Bakey                                                       Case No. 20-cv-01468-CJN

EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 705 of 1598



personnel at many of these institutions, including GBC, are also responsible for their school's Clery

Act compliance. GBC and other schools must get their annual Clery Act-mandated security reports

prepared for submission by the U.S. Department of Education's October 1, 2020 deadline. Delaware

post-secondary institutions, including GBC, also have to complete and file by October 1, 2020 the

sexual assault reports required by Chapter 90A, Title 14 of the Delaware Code. The reports required

under both laws require a detailed historical analysis of statistics and policy implementation on

Goldey-Beacom's campus. Doing this work along with a complete overhaul of GBC's Title IX and

other misconduct processes will be exceptionally difficult, if not impossible, to complete by August

14, 2020. These individuals will be pulled from a variety of departments including Human Resources,

Athletics, Compliance, Advisement and others.

                                     Harm to Goldey-Beacom:
                      Responding to Complaints Unde·r New Requirements

        31.     Based on my experience as Goldey-Beacom's Title IX Coordinator, I believe that

requiring mandatory live hearings, requiring all parties to be provided an advisor (or a lawyer),

allowing direct cross-examination of students, not allowing consideration of evidence unless a party

submits to cross-examination, and requiring hearing panels to make evidentiary decisions on the spot,

will impose significant financial and resource burdens on Goldey-Beacom. Goldey-Beacom will

need to hire new staff-including advisors, mediators, hearing panel members, and administrative

personnel-to implement the new procedures required by the Title IX Rule. Due to the timing of the

Rule and its implementation date, it is difficult to estimate the time and resources expended. As an

institution, GBC is still trying to understand the effects COVID 19 had on our revenue for Spring as

well as the effects on future revenue from the Summer and Fall Semesters. As a result, there is no

clear estimation on the resources available for this, let alone an estimate of what would be spent.




                                            Page 12of16
Deel. of Hannah Bakey                                                     Case No. 20-cv-01468-CJN
EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 706 of 1598



        32.     I also believe, based on my experience as Goldey-Beacom's Title IX Coordinator, that

the use of courtroom-like hearings, with adversarial cross-examination by advisers (or lawyers), under

the new Title IX Rule will create an intimidating process for victims, who may already be suffering

from a variety of psychological responses to trauma, and lead to a significant decrease in victims

willing to move forward with formal investigations into reported conduct. And for those victims who

are willing to more forward, the additional effort involved to assist each of them through the process

and help them understand the process will be more time-consuming under the new Title IX Rule, and

will require GBC to expend additional resources. Finally, while the new Title IX Rule provides

specific criteria by which a Title IX Coordinator can investigate without a victim signing a formal

complaint, these criteria are narrow and do not take into account how the process itself will affect

victims wanting to pursue their institution's grievance procedures.

        33.     As Goldey-Beacom's Title IX Coordinator, I believe that the ability to review and

inspect all evidence is essential to ensuring due process for both the victim and the accused. However,

setting up a system in which all parties are provided with copies of all evidence will, combined with

the narrowed definition of retaliation in the Title IX Rule, make witnesses more afraid of cooperating

with Title IX investigations. I also believe it will impose significant additional financial and resource

burdens on GBC. GBC will need to research and implement different technologies or review methods

to ensure responsible viewing of the investigative report and all relevant evidence. Recently and from

the guidance from our third-party investigators, the Title IX Coordinator would pe1mit both parties to

review and respond to the investigative report through reading the investigative report in the Title IX

Coordinator's office. Now, Goldey-Beacom will need to consider how different methods of sending

this investigative report allow different manipulations and distribution of the document. GBC will

need to determine what method of review will permit both parties to view the report and evidence in



                                             Page 13of16
Deel. of Hannah Bakey                                                       Case No. 20-cv-01468-CJN
EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 707 of 1598



total without allowing either party to distribute the document freely. While each party is entitled to

sharing this document with their advisor, it would not, for example, be appropriate for the

investigative report to be circulated through a residence hall or athletic team.

        34.     While GBC is a private institution and has the privilege of making decisions about the

kind of conduct and comportment it will permit on its campus, the way in which the new Title IX

Rule aims to set a floor, rather than a ceiling, for impermissible conduct is troubling when it comes

to increased litigation. I believe that there is a risk that institutions choosing to implement broader

sexual misconduct polices aimed to address conduct that falls outside of the Title IX Rule's new,

narrow definition of sexual harassment will put the institution at risk for litigation.

                    Harm to Goldey-Beacom and its Campus Community:
                 Harder to Identify, Remedy, and Eliminate Sexual Harassment

        35.     The changes to the definition of sexual harassment and the narrow scope of Title IX

jurisdiction under the new Rule has an impact that extends beyond the costly and time-consuming

process of completely overhauling GBC's policies and procedures. These new requirements stand to

communicate to the Goldey-Beacom community that our care for them stops at the boundaries of our

campus and nation. While the Title IX Rule has a dramatic impact on what GBC needs to do

immediately to be compliant, the new Rule also has negative implications for relations among

students and faculty/staff and the larger GBC Community.

        36.     Based on my experience as Title IT Coordinator, the new Title IX Rule could have a

chilling effect on reporting or on victims who initiate a formal process, the GBC Community will be

less safe than it is today. We can only address the conduct of which we are aware, and if reporting

decreases, we will likely not know about some of the conduct that infringes on the safety of

community members. Victims come forward and seek justice when they feel safe enough to be taken

seriously and feel that they will be supported. The intensity of the process required by the Rule and


                                             Page 14of16
Deel. of Hannah Bakey                                                       Case No. 20-cv-01468-CJN
EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 708 of 1598



the requirement to declare that the respondent will be presumed not responsible communicate the

opposite to any victims weighing the decision of reporting. With decreased reporting and formal

complaints, the institution will have fewer footholds for addressing sexual misconduct, sexual

harassment and sex discrimination.

        3 7.    The Title IX Rule makes it more difficult for GBC to provide a safe campus

environment, as it will have the effect of decreased reported and formal complaints; fewer reports and

complaints will result in GBC running the risk of remaining ignorant about conduct that creates an

unsafe environment. The narrowed scope and limited definition of sexual harassment will interfere

with Goldey-Beacom's ability to prevent and remedy sexual harassment. The Title IX Rule also

makes it difficult for GBC to ensure a fair and equitable process, specifically as it relates to providing

advisors for parties who do not have one. As Title IX Coordinator, I have serious concerns about

equity regarding advisors of choice. This provides an opportunity for those who are financially

advantaged to hire an attorney to conduct their cross-examination. Should the institution not provide

an attorney, would the institution be responsible for not facilitating an equitable process? If the

situation were reversed and GBC did provide an attorney, but the other party did not or was not able

to hire one, has GBC provided an equitable process? The Title IX process is supposed to serve as an

alternative to criminal proceedings so students and employees can maintain access to their education

or educational programs and activities. Not only does the requirement regarding adversarial cross-

examination bring this process closer to a criminal proceeding, it allows those who are have the

financial resources to secure a substantial advantage in the process. Regardless of which status the

party holds in the investigation, either complainant or respondent, no one should be able to skew the

investigative process in their favor through the use of a professionally trained lawyer that the other

party simply may be able to afford.



                                             Page 15of16
Deel. of Hannah Bakey                                                       Case No. 20-cv-01468-CJN
EXHIBIT 38
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 709 of 1598



                                           *          *         *
           I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

correct.

                                          Executed on this ~ day of June, 2020.




                                           annah Bakey
                                          Advisor and Title IX C~ or
                                          Goldey-Beacom Coll ege




                                               Page 16of16
Deel. of Hannah Bakey                                                        Case No. 20-cv-01468-CJN

EXHIBIT 38
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 710 of 1598




                  EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 711 of 1598



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                             Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                  Plaintiffs,

                          v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                  Defendants.


                               DECLARATION OF JAMIE C. BALL

I, Jamie Ball, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and correct:

        1.      I am the Director for Equal Opportunity, Access & Title IX Coordination at Southern

Illinois University Edwardsville ("SIUE") located in Edwardsville, Illinois. My educational

background includes a Bachelor's degree in psychology from Oglethrope University, conferred in

1995 and a Juris Doctor degree from Southwestern University School of Law, conferred in 2004. I

have been employed as the Director for Equal Opportunity, Access and Title IX Coordination since

June 18, 2018. I have additional professional experience as a higher education administrator in

various capacities, as well as a public sector civil rights investigator, and litigator in private practice.


                                                Page 1of15
Deel. of Jamie C. Ball                                               Civil Action No. 20-cv-01468-CJN

  EXHIBIT 39
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 712 of 1598



       2.      I submit this Declaration in support of the State of Illinois's litigation against Elisabeth

D. DeVos, in her official capacity as Secretary of Education; the United States Department of

Education ("ED" or the "Department"); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (the "Title IX Rule" or "Rule"). I have

compiled the information in the statements set forth below through personal knowledge, through

SIUE's personnel who have assisted me in gathering this information from our institution, on the

basis of documents that have been provided to and/or reviewed by me. I have also familiarized myself

with the Rule in order to understand its immediate impact on SIUE.

                 Background about Southern Illinois University Edwardsville
       3.      SIUE currently serves approximately 10,400 undergraduate students, 2,100 graduate

students, and 530 professional practice students. There are 992 faculty members, 406 administrative

professionals, 1,075 Civil Service staff members, 559 Graduate Assistants, and 1,411 Student

Workers.

       4.      SIUE traces its origin to a recommendation in 1956 by the Southwest Illinois Council

for Higher Education. The Council was convinced that higher education facilities were needed in the

Metro-East part of the greater St. Louis area. Council members hired consultants, whose reports

documented that need, and appealed to Southern Illinois University, 100 miles south, to establish

satellite campuses. In 1957, SIU opened two "residence centers" in Alton and East St. Louis. In the

fall of 1965, Southern Illinois University Edwardsville moved onto its new campus: 2,660 acres of

rolling land and woods dotted with lakes.

       5.      SIUE serves traditional college-aged undergraduate students, with many commuting

from the surrounding areas and some residential, as well as many non-traditional students. The

campus offers a balance of instruction, research, and public service programs consonant with its role

                                             Page 2of15
Deel. of Jamie C. Ball                                             Civil Action No. 20-cv-01468-CJN

 EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 713 of 1598



as the only public university in southwestern Illinois. SIUE also administers the School of Dental

Medicine in Alton, and operates a center in East St. Louis. SIUE offers undergraduate programs,

masters' programs, and some doctoral programs, encompassing instruction in arts and sciences,

education, social services, business, engineering, and the health professions in order to improve the

quality oflife, economy, health care, and environment in the greater St. Louis metropolitan area. SIUE

serves the most populous region of downstate Illinois. The campus is located in the eastern part of the

metropolitan St. Louis statistical area - home to more than 2.8 million people.

       6.      Students may choose to live on campus in contemporary residence halls or apartments,

or live off-campus. Approximately 2,600 undergraduate and graduate students live in campus

housing, including 61.9% of new freshman. The rest of the student population lives within a 60-mile

radius of campus.

       7.      Southern Illinois University is a multi-campus university comprising two institutions,

Southern Illinois University Carbondale (SIUC), with a School of Medicine in Springfield, and

Southern Illinois University Edwardsville (SIUE), with a School of Dental Medicine in Alton and a

center in East St. Louis. A nine-member Board of Trustees, appointed by the Governor, governs

Southern Illinois University and sets policy for the University in accordance with established missions

and goals. The President of Southern Illinois University is chief executive officer, reporting to the

Board of Trustees. The Chancellors of SIUE and SIUC report directly to the President and are

responsible for the operation of their respective institutions. Operations of SIUE are funded through

a combination of state and federal appropriations, tuition and fees, and grants and contracts.

       8.      SIUE receives federal funds from the Department. As a result, SIUE is subject to Title

IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681-88, and the Department's Title IX

regulations, 34 C.F.R. pt. 106.



                                             Page 3of15
Deel. of Jamie C. Ball                                           Civil Action No. 20-cv-01468-CJN

 EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 714 of 1598



                         SIUE's Existing Title IX Sexual Misconduct Policy
        9.      SIUE has adopted a Title IX General Policy Statement, Sexual Assault and

Misconduct Policy, a Sexual Harassment Policy, Sexual Harassment Complaint Procedures, and a

Student Conduct Code, that prohibit sexual harassment and sexual misconduct by students,

employees, and faculty, and establish a grievance process for addressing complaints of sexual

harassment.

        10.     SIUE's Title IX functions are housed in the Office for Equal Opportunity, Access, and

Title IX Coordination (EOA). The full time office staff is comprised of one Director and one Office

Manager. The Director also serves as the Title IX Coordinator. A small team of faculty and staff

volunteers provide as-needed assistance with investigations and serve as hearing officers on appeals.

In addition to Title IX work, the EOA office has responsibility for responding to all other types of

civil rights complaints, is responsible for all employee accommodations pursuant to the Americans

with Disabilities Act Amendments Act, and also develops and implements SIUE's Affirmative Action

program.

        11.     For academic year 2018-2019, SIUE received 24 reports of sexual violence, 4 reports

of Domestic Violence, 6 reports of Dating Violence, and 11 reports of stalking. Additionally, SIUE

received 6 reports of Sexual Harassment. A report signifies notification to the EOA office of some

allegation of harm under the applicable policy. Where a complainant requests and/or agrees to an

investigation and adjudication of the allegations, a formal complaint is initiated. From these reports,

one of the stalking cases and two of the sexual harassment cases proceeded to a formal complaint and

investigation. Because SIUE's current procedure contemplates adjudication by way of a single

investigator model, no hearings were conducted during the 2018-2019 academic year. For all other

reports, the EOA office worked with the reporting party to identify supporting and mitigation

strategies to assist with the impact of the reported harm.

                                             Page 4of15
Deel. of Jamie C. Ball                                           Civil Action No. 20-cv-01468-CJN

 EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 715 of 1598



        12.      SIUE has an extensive collaborative process for the revision of University-wide

policies, and thus previous substantive revisions to the University's sexual assault and sexual

harassment policies took up to a year to complete.

        13.     Per University policy, "Sexual Harassment in employment means any unwelcome

sexual advances, requests for sexual favors, or any conduct ofa sexual nature, when: Submissions to

or toleration of such conduct is made, either explicitly or implicitly, a term or condition of an

individual's employment (this is a type ofquidpro quo-meaning "this for that" -sexual harassment);

or Submission to or rejection ofsuch conduct by an individual is used as a basis (or threatened to be

used as a basis) for employment decisions or assessments affecting such individual (this is a type of

quid pro quo - meaning "this for that" - sexual harassment); or Such conduct has the purpose or

effect ofsubstantially interfering with an individual's work performance or creating an intimidating,

hostile, or offensive working environment (this is a type of hostile environment sexual harassment).

Sexual Harassment in higher education means any unwelcome sexual advances, requests for sexual

favors, or any conduct ofa sexual nature, when: Submission to or toleration ofsuch conduct is made,

either explicitly or implicitly, a term or condition affecting the student's participation in or benefit

from any ofthe academic, educational, extra-curricular, athletic, or other programs ofthe University

(this is a type of quid pro quo - meaning "this for that" - sexual harassment); or Such conduct has

the purpose or effect ofsubstantially interfering with a student's academic performance or creating

an intimidating, hostile, or offensive academic environment (this is a type of hostile environment

sexual harassment). Hostile environment sexual harassment occurs when unwelcome conduct of a

sexual nature is so severe, persistent, or pervasive that it affects an employee's work performance,

limits a student's ability to participate in or benefit from a University program or activity, or creates

an intimidating, threatening or abusive working or academic environment. Sexual harassment



                                             Page 5of15
Deel. of Jamie C. Ball                                             Civil Action No. 20-cv-01468-CJN

  EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 716 of 1598



generally includes something beyond the mere expression or display of views, words, symbols,

images,         or        thoughts         that        some         person         finds        offensive.

Totality ofthe Circumstances: In determining whether alleged conduct constitutes sexual harassment,

the record as a whole and the totality of the circumstances will be considered. Circumstances may

include the frequency of the conduct; its severity; whether it was physically threatening or

humiliating, or a mere offensive utterance; and whether it unreasonably interfered with the alleged

victim's work performance or ability to participate in or benefit from the University's programs. The

objective severity of the conduct will be judged from the perspective of a reasonable person in the

position ofthe alleged victim and not on the intent ofthe person engaging in the conduct. "

          14.   SIUE's Student Conduct Code currently defines its jurisdiction for off-campus

incidents as extending to 1. events and meetings sponsored by the University or University-

recognized student organizations; 2. meetings or events where students represent the University or

University-recognized organizations; 3. practicum, internship, student field trip, student teaching,

clinical settings, extension centers, independent study settings, and study abroad and travel abroad

settings; and 4. other off campus conduct such that the student's conduct substantially interferes with

the mission of the University including but not limited to, interference with the safety and well-being

of self or others and/or interference with the academic pursuits of its students, faculty, or staff.

          15.   Any member of the SIUE community may make a complaint under the Sexual

Harassment Complaint Procedure. A potential complainant is not required to make a complaint in

writing, however, there are forms available for that purpose. Complaints may also be made in person.

Where an incident has occurred for which the victirn(s)/survivors(s) are not able or willing to serve

as a complainant, the Title IX Coordinator may initiate the complaint under limited circumstances.

Identities of potential parties to a complaint are maintained as confidential; however, when a formal



                                              Page 6of15
Deel. of Jamie C. Ball                                              Civil Action No. 20-cv-01468-CJN

 EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 717 of 1598



investigation is initiated, the respondent is notified of the identity of the person who is the alleged

victim of the misconduct and provided sufficient information to put the respondent on notice of the

circumstances which necessitated the investigation. When reporting of incidents is required, care is

taken to remove identifying information and report data in aggregate form.

        16.     SIUE's current procedure for adjudicating complaints of sexual harassment or

misconduct allows the investigator(s) on the case to reach findings of facts and to determine whether

a policy violation has occurred.      Accordingly, live hearings are not conducted for the initial

adjudication of a complaint involving sexual harassment or misconduct. While the parties to the

investigation are afforded a meaningful opportunity to direct the inquiries that they believe are

essential to the investigation, there is currently no cross-examination conducted as part of the initial

decision making process. If a party requests an appeal, a hearing is conducted during which the parties

are permitted an indirect form of cross examination which involves questions being moderated and

asked by the hearing officer(s). During all phases of the investigation and adjudication process,

including any appeal process, parties are allowed to have an advisor/support person of their own

choosing available to assist them. However, these advisors/support persons do not speak or act on a

party's behalf; their primary role is to ensure a party's well-being during the process.

        17.    The process of conducting Title IX investigations has been made more complex by

the COVID-19 pandemic. While video conferencing technology is helpful, the typical on-campus

connections which allow for the organization and implementation of investigations is currently not

available. These are the real-time conversations between members of the investigative team that

would typically take place in order to advance the investigative process. Additionally, conducting

interviews with parties and witnesses must be done by phone or video conferencing. This has

necessitated adapting currently used software tools and the learning of new technologies. While this



                                             Page 7of15
Deel. of Jamie C. Ball                                            Civil Action No. 20-cv-01468-CJN

 EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 718 of 1598



is functional, it is not ideal as it takes considerably more effort to establish clear and complete

communication which is essential for an effective investigation.

        The New Rule Creates an Undue Burden on SIUE to Reconcile State and Federal Law

                                               Requirements.

        18.    In Illinois, the Preventing Sexual Violence in Higher Education Act ("PSVHEA")

establishes requirements for all Illinois colleges and universities to address, investigate, and resolve

complaints related to campus sexual violence, domestic violence, dating violence, and stalking. 110

ILCS 155/1 et seq.

        19.    Illinois law mandates that all universities "shall adopt a comprehensive policy

concerrung sexual violence, domestic violence, dating violence, and stalking consistent with

governing federal and State law." 110 ILCS 155/10. The policy must permit students to report an

alleged violation of the comprehensive policy regardless of where the incident occurred. Id.

       20.     While the new Rule does not prohibit addressing conduct that may have occurred off

campus, the new Rule mandates the dismissal of such complaints for the purposes of sexual

harassment under Title IX. As a result, SIUE will be required to maintain more than one complaint

process depending on the location of the alleged incident.

       21.     PSVHEA requires schools to implement detailed complaint resolution procedures.

SIUE will have to devote time and resources to attempting to reconcile the strictures of the Rule and

State law requirements, assuming the procedures can even be reconciled.

                     Burdens of Revising SIUE's Existing Sexual Misconduct Policies

       22.     In order to be fully compliant with the new Title IX regulations, SIUE will need to

review and revise its Student Code of Conduct, its Title IX General Policy Statement, its Sexual

Assault and Misconduct Policy, and its Sexual Harassment Complaint procedures.



                                             Page 8of15
Deel. of Jamie C. Ball                                             Civil Action No. 20-cv-01468-CJN

 EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 719 of 1598



       23.       The prescribed process as required by university policy for the revision of a

University-wide policy such as Title IX related grievance procedures would first require the Director

of EOA, as the Responsible Official, to present the suggested revisions to the University Policy

Council. The Policy Council is made up of representatives from each Vice-Chancellor area, and the

Office of General Counsel. Upon receipt of a proposed policy and related information, the Chair of

the Policy Council will call an official meeting of the Policy Council to conduct an overview of the

proposed policy. The Policy Council shall have the authority to return the proposed policy at any time

to the Responsible Official with additional written recommendations for changes, revisions, and/or

corrections and the Responsible Official may resubmit the proposed policy to the Policy Council after

each such return. The Policy Council, upon completion of its review of the proposed policy and

having addressed all issues raised in discussions with the Responsible Official, shall forward written

findings and recommendations and the proposed policy to the Office of the Chancellor. Upon receipt

of the Policy Council's findings and recommendations, the Chancellor's Office shall submit the final

proposed policy along with all related recommendations (in addition to relevant background

information) to the Chancellor's Council for review and consideration. The Chancellor's Council shall

issue a recommendation to the Chancellor to approve, modify or reject the proposed policy. If the

Chancellor's Council or the Policy Council determines that a University-related constituency group,

committee, and/or task force should review a proposed policy, the Chair of the Policy Council shall

refer the proposed policy to the appropriate vice chancellor or Responsible Official to effect such a

review. Solicited constituency groups, which include students, committees, and/or task forces may

review the proposed policy and submit recommendations to the vice chancellor or Responsible

Official. The recommendations shall then be forwarded to the Chancellor's Council and/or the Policy

Council for consideration.



                                            Page 9of15
Deel. of Jamie C. Ball                                           Civil Action No. 20-cv-01468-CJN

 EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 720 of 1598



        24.     While SIUE's typical policy review and revision process does contemplate a means

for implementing policies which are required by state and federal law, there are discretionary aspects

of the new Title IX Regulations which necessitate critical decision making on the part of the SIUE

community. During the summer months, many of the employees who are key to that decision making

process are unavailable, as they work on 9-month contracts. Most ofSIUE's students are away from

campus and not fully connected to University activities during the summer months. And due to the

current COVID-19 pandemic, the University is not conducting any on-ground courses at this time,

and thus no SIUE students are on campus to participate in the policy review process.              As a

consequence, the implementation of any new policy by August 14th, 2020 will be undertaken without

the necessary and required support and participation of the SIUE community.

       25.     SIUE, like all colleges and universities, is in the midst of undertaking the enormous

logistical efforts necessary to ensure the safety of its students and employees which are posed by the

COVID-19 pandemic. Accordingly, SIUE's resources are already stretched to an extraordinary

degree and the teams of employees who would typically be available to assist with the steps necessary

to undertake and implement an extensive change in policy and procedure are, by necessity, prioritizing

the projects which will ensure that SIUE can continue to deliver its academic programs.

       26.     In order to respond to "non-Title IX sexual harassment," i.e., harassment that it must

dismiss under § 106.45(b)(3)(i) because it falls outside of the Rule's definition, that takes place

outside the college/university's "education program or activity," or that takes place outside the United

States, SIUE will have to address these incidents by way of its Sexual Harassment Policy and Student

Conduct Code. This will require a significant effort to re-educate the campus community about which

types of conduct fall under which policy and procedure.




                                            Page 10ofl5
Deel. of Jamie C. Ball                                            Civil Action No. 20-cv-01468-CJN

 EXHIBIT 39
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 721 of 1598



        27.     In order to achieve this re-education, all related websites would need to be updated

and additional informational and training resources will be required. The estimated time associated

with developing these resources would ordinarily be a matter of months, but as noted throughout, the

staff and other resources that would typically be available to assist with such projects are necessarily

triaging the impacts of the COVID-19 pandemic on SIUE' s efforts to prepare for a fall 2020 semester.

Costs for such additional resources are estimated to be in the tens of thousands of dollars.

       28.     In order to comply with prohibition of the single investigator model; to conduct

trainings; to conduct investigations; and to hold hearings, SIUE will need to hire or contract with

additional staff. While previously the University utilized volunteer faculty and staff members for

some of these tasks that is no longer feasible with the new Title IX Rule's requirements. The process

for developing new positions, recruiting, hiring and training would generally take approximately ten

weeks at a minimum. This assumes a perfectly efficient and successful search, and presumes that a

newly hired employee has immediate availability, which is not always the case. Having new

employees in place and prepared in advance of the August 14th, 2020 deadline will be an extraordinary

challenge. The costs associated with recruiting, hiring, training and compensations could easily run

into the hundreds of thousands of dollars. This additional expense comes at a time when all SIUE

functional arears are asked to identify ways in which they can reduce spending.

       29.     SIUE has a program of annual training of students and employees which includes the

disseminating of Title IX and sexual harassment policy. For students, this training is typically

available during the summer months, and for employees, this training is offered during the fall

semester. The curricula for these training activities have to be identified, designed, and developed

well in advance of the actual training periods. As the training materials for the upcoming academic

year have already been developed, the process of updating them will require additional time and



                                            Page 11 of 15
Deel. of Jamie C. Ball                                            Civil Action No. 20-cv-01468-CJN

 EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 722 of 1598



resources, which are both in short supply. Further, there is not sufficient time to even develop a new

student training, as the summer 2020 student training is already being implemented.

        30.      In order to comply with the new Rule, SIDE will have to provide extensive additional

training to advisors and decision makers so that they will be adequately prepared to participate in the

additional complexities of the hearing process. An appropriate training resource will likely cost in

the tens of thousands of dollars. Given the unavailability of many key employees during the summer

months, it will be unlikely that all necessary training can be completed in advance of the August 14th,

2020 deadline.

       31.       SIDE will also have to reeducate the entire campus community about the new

requirements. This will necessitate the development and dissemination of additional materials and

the updating of training and orientation resources. The cost associated with this effort is estimated to

be in the thousands of dollars.

       32.       SIDE is greatly concerned about its ability to comply with the August 14, 2020

effective date. Even under ideal or normal circumstances, the implementation timeline would have

been extremely challenging. Given the additional demands imposed on SIDE as required by COVID-

19 pandemic planning, the August 14th 2020 effective date becomes a practical impossibility.

       33.       The August 14, 2020, effective date will make it more difficult for SIDE to fulfill its

obligations under Title IX to provide all students equal access to education; train all

students/faculty/staff on their obligations under Title IX; and ensure that all students/faculty/staff are

aware of their rights under Title IX.

                  Difficulty Responding to Complaints Under New Requirements
        34.      In order to allow for functional mandatory live hearings, additional investments in

space and technology will be necessary, an expense which is likely to be in the tens of thousands of

dollars. As campus crews are prioritizing the construction and modification projects necessitated by

                                             Page 12of15
Deel. of Jamie C. Ball                                             Civil Action No. 20-cv-01468-CJN

 EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 723 of 1598



COVID-19 safety guidelines, it is uncertain when resources would be available to assist with

reconfiguring spaces, installing furniture and equipment, etc.

        35.     Conducting live hearings for every formal complaint will also necessitate the

identification and investment of administrative resources to support the logistics of these hearings.

        36.     Because of the additional complexity of the hearing process required by the Rule,

hearing officers will either need to be legal professionals with the skill necessary to manage cross

examination and make evidentiary decisions, or SIUE will need to make a significant additional

investment in the training of the faculty and staff volunteers who have historically assisted with the

hearing function on appeals.

       37.      Significant additional costs will be associated with hiring outside professionals to

serve as advisors and/or hearing officers. It is anticipated that persons who are qualified to serve in

these roles would have rates in the hundreds of dollars per hour.

       38.     Live, mandatory cross-examination of the complainants and respondents by advisors

will be inherently adversarial and stressful. While hearing officers will be tasked with limiting

questioning to relevant topics, it will be impossible to "unring the bell" and undo the impact of an

improper or abusive question, even if a party is not required to answer it. Additionally, the cross-

examination requirement will likely deter many potential complainants from ever reporting; if they

perceive that they are required to participate in a process involving cross-examination, they will

forego that process all together and remain silent.

       39.     The requirement that SIUE provide an advisor to a student for the purposes of

conducting cross-examination introduces an additional risk of liability. A student who is assigned

such an advisor may assert that the advisor was ineffective and thus negatively affected the outcome




                                            Page 13of15
Deel. of Jamie C. Ball                                              Civil Action No. 20-cv-01468-CJN

  EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 724 of 1598



of the hearing process. As SIUE is effectively required to assume responsibility for the advisors it

assigns to students, this will create an additional new litigation risk for SIUE.

    The Rule Will Make It Harder to Identify, Remedy, and Eliminate Sexual Harassment
        40.     The impact of heightening the definition of sexual harassment, narrowing the scope

of "program or activity," forcing SIDE to dismiss complaints that fall outside of either definition and

proceed under a separate code provision will likely be considerable confusion as the SIUE community

attempts to rapidly adjust to the changes. In situations where a process is not clear and functional,

potential complainants are deterred from participating in that process, and where the process is

initiated, parties will have less confidence in its effectiveness.

        41.      While it is impossible to know exactly how many incidents of sexual assault and

sexual harassment already go unreported, it is my observation and understanding that many people

who are affected by sexual assault and harassment do not report what has happened to them. This is

for a variety of personal and systemic reasons. It is my opinion that the changes to the investigation

and adjudication process required by the new Title IX Rule will compound these reasons and further

deter reporting. When incidents are not reported, the institution has no meaningful opportunity to

respond. As a consequence, the community becomes less safe because there will fewer meaningful

opportunities to identify the perpetrators of sexual misconduct. Research suggests that persons who

commit an act of sexual misconduct have done so more than once. (Zinzow, H. M., Thompson, M.

(2015). A longitudinal study of risk factors for repeated sexual coercion and assault in US. college

men. Archives ofSexual Behavior, 44, 213-222.) If incidents go unreported, this creates the risk that

serial offenders will go unidentified and allowed to cause more harm in the community. Moreover,

because of fears and confusion associated with the new Title IX Rule, students who would benefit

from supportive measures may not come forward to seek them. This will result in considerable harms




                                              Page 14of15
Deel. of Jamie C. Ball                                               Civil Action No. 20-cv-01468-CJN

  EXHIBIT 39
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 725 of 1598




relating to student well-being, first and foremost, but also student persistence and retention, which in

turn becomes an institutional harm.

        42.     Because of the timing and the procedural confusion that will result from the Rule in

its current form, the Rule will ultimately make it more difficult for SIUE to fulfill its obligations under

Title IX to provide all students equal access to education and to provide a safe campus environment

for all students, and to prevent and remedy sexual harassment, and to provide a fair and equitable

process for all students.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.

                    \(]k~      {
Executed on this __1.]_ day of JllL_, 20 t1J




                                   Di ector for Equal Opportunity, Access & Title IX Coordination
                                   Southern Illinois University Edwardsville




                                               Page 15of15
Deel. of Jamie C. Ball                                              Civil Action No. 20-cv-O 1468-CJN

 EXHIBIT 39
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 726 of 1598




                  EXHIBIT 40
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 727 of 1598




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA,
 STATE OF NEW JERSEY, STATE OF CALIFORNIA,
 STATE OF COLORADO, STATE OF DELAWARE,
 DISTRICT OF COLUMBIA, STATE OF ILLINOIS,
 COMMONWEALTH OF MASSACHUSETTS, STATE
 OF MICHIGAN, STATE OF MINNESOTA, STATE OF CIVIL ACTION No. 20-cv-
 NEW MEXICO, STATE OF NORTH CAROLINA,      01468
 STATE OF OREGON, STATE OF RHODE ISLAND,
 STATE OF VERMONT, COMMONWEALTH OF
 VIRGINIA, STATE OF WASHINGTON, STATE OF
 WISCONSIN,

                                 Plaintiffs,

                         v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION, and UNITED
 STATES OF AMERICA,

                                 Defendants.


                       DECLARATION OF NADINE BURKE HARRIS

I, Nadine Burke Harris, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

       1.      I am the Surgeon General of California. I was appointed to this position by

Governor Gavin Newsom on January 21, 2019. As Surgeon General, I work to address healthcare

from a preventive rather than reactive frame to support the health of all Californians.

       2.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”), and the United States of America regarding


                                               Page 1 of 6
Decl. of Nadine Burke Harris                                           Civil Action No. 20-cv-01468
EXHIBIT 40
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 728 of 1598




the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or “Rule”). This declaration is based on my personal knowledge, my familiarity with

Title IX of the Education Amendments of 1972, my review of Notice of Proposed Rulemaking,

Nondiscrimination on the Basis of Sex in Education Programs and Activities Receiving Federal

Financial Assistance, 83 Fed. Reg. 61,462 (Nov. 29, 2018), and the Title IX Rule, and the

knowledge and expertise I have acquired in the course of my career as a physician, public health

and policy educator, and researcher on the effects of Adverse Childhood Experiences on health

outcomes. If called and sworn as a witness, I could and would testify competently to the

information in this declaration.

        3.      I am a pediatrician by training. I received my bachelor’s degree in integrative

biology from the University of California, Berkeley, and my medical degree from the University

of California, Davis. After receiving a master’s degree in public health from the Harvard School

of Public Health, I completed my residency in pediatrics at Stanford University. I am licensed to

practice medicine in the State of California.

        4.      Prior to my appointment as California Surgeon General, I was founder and CEO

of the Center for Youth Wellness (CYW), a national leader in the effort to advance pediatric

medicine, raise public awareness, and transform the way society responds to children exposed to

adverse childhood experiences (ACEs) and toxic stress. I founded and led the Bay Area

Research Consortium on Toxic Stress and Health, a partnership between CYW and UCSF

Benioff Children’s Hospitals, to advance scientific screening, biomedical measurement, and

treatment of toxic stress.

        5.      Both my experience as a pediatrician and as a researcher in pediatric medicine have

demonstrated that highly stressful experiences such as sexual harassment or sexual violence have a

likelihood of causing serious mental and physical harm to children and adolescents, including young

people in high school and college, disrupting developing brain architecture and affecting short- and



                                            Page 2 of 6
Decl. of Nadine Burke Harris                                          Civil Action No. 20-cv-01468
EXHIBIT 40
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 729 of 1598




long-term health. Because early childhood and adolescence – which extends into college-aged

years -- are particularly sensitive periods of development, both positive and negative experiences

have a more pronounced ability to influence biological systems. Prolonged exposure to serious and

negative stress leads to long-term changes to development of neurologic, hormonal, immune, and

generic regulatory systems—a biological condition now known as the toxic stress response—which

has been demonstrated to have significant lifetime consequences for children and adolescents.

        6.      Studies (including my own research) have shown that intense, severe, or prolonged

stress experienced in childhood, including the type caused by sexual harassment or assault, disrupts

the brain and other organ systems, and increases the risk of stress-related disease and cognitive

impairment well into the adult years.1 Research into childhood adversity has shown that trauma

suffered while young (called Adverse Childhood Experiences or ACEs) have a dose-response

relationship with serious and lasting consequences not only for short-term health, learning, and

development, but also for later health outcomes.2 The higher the cumulative dose of adversity, the

greater the risk to health and wellbeing over the lifetime. Researchers have made robust

connections between suffering ACEs and experiencing increased morbidity and mortality as an

adult, including increased risk for 9 out of 10 of the leading causes of death in the United States.3

        1
          See, e.g., Monica Bucci et al., Toxic Stress in Children and Adolescents, 63 Advances in
Pediatrics 403 (Aug. 2016),
https://www.sciencedirect.com/science/article/abs/pii/S0065310116300020; American
Association of. Pediatrics Committee on Psychosocial Aspects of Child and Family Health,
Early Childhood Adversity, Toxic Stress, and the Role of the Pediatrician: Translating
Developmental Science into Lifelong Health (Dec. 2011),
http://pediatrics.aappublications.org/content/early/2011/12/21/peds.2011-2662; Child Welfare
Information Gateway, U.S. Dep’t of Health & Human Servs, Understanding the effects of
maltreatment on brain development (April 2015),
https://www.childwelfare.gov/pubPDFs/brain_development.pdf.
        2
          Id.; see also Pamela Cantor, et al., Malleability, plasticity, and individuality: How
children learn and develop in context, 23 Applied Developmental Science 307 (Jan. 2018),
https://www.tandfonline.com/doi/pdf/10.1080/10888691.2017.1398649?needAccess=true;
Vincent J. Felitti et al., Relationship of childhood abuse and household dysfunction to many of
the leading causes of death in adults. The Adverse Childhood Experiences (ACE) Study, 14 Am.
J. Preventive Med. 245 (May 1998), https://www.ncbi.nlm.nih.gov/pubmed/9635069.
        3
          Karen Hughes, et al., The effect of multiple adverse childhood experiences on health: A
systematic review and meta-analysis, National Vital Statistics System, National Center for
Health Statistics, Center for Disease Control and Prevention (Aug. 2017),
https://www.thelancet.com/journals/lanpub/article/PIIS2468-2667(17)30118-4/fulltext; Melissa

                                              Page 3 of 6
Decl. of Nadine Burke Harris                                            Civil Action No. 20-cv-01468
EXHIBIT 40
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 730 of 1598




Children and adolescents who have suffered ACEs such as emotional, physical, and sexual abuse

are also more likely to suffer from mental health problems, acute and chronic medical conditions,

and poor social development.4 Research further demonstrates that trauma experienced in childhood

has intergenerational downstream effects, including effects on DNA regulation, harming the

children of those who have suffered ACEs.5

        7.      Having reviewed the Title IX Rule, I have serious concerns regarding the likelihood

that its provisions will lead to increased trauma and toxic stress among students who experience

sexual harassment or sexual violence. As a result, the State of California is likely to incur increased

expenditures to provide healthcare to such students.

        8.      The Title IX Rule requires students who have experienced sexual harassment to

show that the conduct they have suffered is “severe, pervasive, and objectively offensive” and

effectively denies them equal access to education before a Title IX complaint investigation may be

initiated. The heightened level of harassment required as the predicate for initiation of a Title IX

investigation that may culminate in relief for the victim and sanctions for the respondent essentially

requires the victim to undergo prolonged and severe toxic stress. Even temporary exposure to toxic

stress can result in increased levels of physical and mental illness, including asthma, infection,

obesity, anxiety, depression, and possible suicidal ideation, in the short term, and negative health


T. Merrick, et al., Vital Signs: Estimated Proportion of Adult Health Problems Attributable to
Adverse Childhood Experiences and Implications for Prevention—25 States, 2015-2017 Center
for Disease Control and Prevention, Morbidity and Mortality Weekly Report 999 (Nov. 2019)
https://www.cdc.gov/mmwr/volumes/68/wr/mm6844e1.htm; Center for Youth Wellness, Data
Report: A Hidden Crisis. Findings on Adverse Childhood Experiences in California (2014).
        4
          Bonnie D. Kerker et al., Adverse Childhood Experiences and Mental Health, Chronic
Medical Conditions, and Development in Young Children, 15 Academic Pediatrics 510 (Sept.-
Oct. 2015), https://www.academicpedsjnl.net/article/S1876-2859(15)00173-4/abstract; Bucci et
al., supra note 1 at 406; Deborah Lee Oh et al., Systematic Review of Pediatric Health Outcomes
Associated with Childhood Adversity, 18 BMC Pediatrics 1 (Feb. 2018),
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5824569/.
        5
          Félice Lê-Scherban et al., Intergenerational Associations of Parent Adverse Childhood
Experiences and Child Health Outcomes, 141 Pediatrics 141 (June 2018),
http://pediatrics.aappublications.org/content/141/6/e20174274.long; Jennifer E. DeVoe, et al.,
Nat’l Academies of Sciences, Engineering and Medicine, Vibrant and Healthy Kids: Aligning
Science, Practice, and Policy to Advance Health Equity (2019),
https://www.nap.edu/read/25466/chapter/1.

                                              Page 4 of 6
Decl. of Nadine Burke Harris                                            Civil Action No. 20-cv-01468
EXHIBIT 40
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 731 of 1598




outcomes in the long term such as cardiovascular disease, cancer, and chronic lung disease.6 These

poor outcomes are more likely when there is prolonged exposure to severe toxic stress and may

occur even before the harassment experienced by the victim rises to the heightened level under the

Title IX Rule.

        9.       The Title IX Rule also strictly circumscribes the educational institution personnel at

post-secondary institutions who may accept such a formal complaint for investigation from a

student and prohibits all students from filing a formal complaint after leaving any school, even if the

departure is because of the sexual harassment and assault. These unnecessary barriers to relief limit

the ability of students to get the help they need and the ability of institutions to address and prevent

future harassment.

        10.      My own research has been confirmed by the findings of the National Academies of

Sciences, Engineering, and Medicine, which elucidated the consensus of scientific evidence in its

recent report, Vibrant and Healthy Kids: Aligning Practice and Policy to Advance Health Equity,

demonstrating that early intervention is vital in alleviating the negative effects of toxic stress on

mental and physical health outcomes.7 When trauma is neglected and allowed to persist and

become more severe, the level of medical intervention required to treat the damage caused by the

trauma increases, thereby increasing costs of treatment. More delayed intervention also has a lower

success rate in mitigating or preventing the negative health effects of toxic stress. This also results

in increased short and long-term health care costs. Some of these costs will be borne by the State,

through Medi-Cal or other state-funded programs such as those funded through California’s

Department of Mental Health.

        11.      Medi-Cal is California’s Medicaid program – a public health insurance program that

provides health care services for low-income individuals including families with children, seniors,

persons with disabilities, foster care, and pregnant women. 13.2 million Californians, over a quarter



        6
            Id.
        7
            DeVoe, et al., supra note 5 at 29-76, 105-107, 115, 473-544.

                                              Page 5 of 6
Decl. of Nadine Burke Harris                                             Civil Action No. 20-cv-01468
EXHIBIT 40
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 732 of 1598




of California’s non-elderly residents, are enrolled in the Medi-Cal program. Medi-Cal is a source of

healthcare coverage for 40% of children in California.

           12.    Starting January 1, 2020, the Medi-Cal program pays for Medi-Cal clinicians’ use of

an ACEs screening protocol called PEARLS (Pediatric ACEs and Related Life Events Screener).

The PEARLS questionnaire includes questions on sexual abuse, including unwanted touching.8

This tool is intended to allow clinicians to discover, recognize, and treat ACEs and toxic stress

earlier.

           13.    Implementing and utilizing PEARLS will require the State of California to expend

Medi-Cal funds to help detect and treat ACEs and toxic stress. The investment the State makes in

early treatment, including detecting sexual harassment and assault, is expected to result in better

physical, mental, and emotional health overall and lower costs of care in the long term.

           14.    By contrast, the Title IX Rule’s provisions are likely to increase the negative health

effects of sexual harassment and assault on residents in the State. The likely result is both an

increase of overall health care expenditures by the State, including higher than anticipated Medi-Cal

reimbursements, and a reallocation of existing resources to meet the increased need of individuals

experiencing the negative health outcomes resulting from toxic stress. These are significant and

serious harms for the State and its residents.

           15.    I declare under penalty of perjury under the laws of the United States and the State

of California that the foregoing is true and correct to the best of my knowledge.



           Executed on June 8, 2020 at San Francisco, California.



                                                     ___________________________________
                                                     Nadine Burke Harris, MD, MPH
                                                     Surgeon General of California
           8
          Kadiatou Koita et al., Development and implementation of a pediatric adverse
childhood experiences (ACEs) and other determinants of health questionnaire in the pediatric
medical home: A pilot study, 13 PLOS ONE 12 (Dec. 12, 2018),
https://doi.org/10.1371/journal.pone.0208088.

                                                 Page 6 of 6
Decl. of Nadine Burke Harris                                             Civil Action No. 20-cv-01468
EXHIBIT 40
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 733 of 1598




                  EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 734 of 1598




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                            Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                 Plaintiffs,

                         v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                 Defendants.


                              DECLARATION OF ANGELA CATENA

I, Angela Catena, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Title IX Coordinator at the University of New Mexico (“UNM”) located in

Albuquerque, New Mexico. My educational background includes an MA in Community Counseling

and a PhD in Counselor Education. Additionally, I have 11 years of experience working with those

impacted by sexual violence. I have been employed as the UNM Title IX Coordinator since December

2018. I have also worked as a Training and Development Specialist with an emphasis on prevention




                                               Page 1 of 22
Decl. of Angela Catena                                                  Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 735 of 1598




work and program evaluation, a Program Specialist developing a Gendered Violence Prevention

Program for a large state university, as well as a faculty member prior to accepting my current role.

       2.      I submit this Declaration in support of the State of New Mexico’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or

“Rule”). I have compiled the information in the statements set forth below, through personal

knowledge, numerous webinars and conferences focused solely on the proposed regulation changes,

as well as personal extensive research, given that the University will be required to make substantial

changes after successfully completing a three-year agreement with the Department of Justice (“DOJ”)

with respect to Title IX. I have also familiarized myself with the New Rule in order to understand its

immediate impact on UNM.

       3.       UNM was founded in 1889, N.M.S.A. 1978, § 21-7-1, and is New Mexico’s largest

University, with a total enrollment of 22,792 students statewide in 2019, including enrollment at its

four branch campuses. UNM’s branch campuses are located throughout the state, in Taos, Gallup,

Valencia, and Los Alamos. UNM’s main campus also includes its School of Law, School of

Medicine, and Health Sciences Center.

       4.      As of 2019, UNM employs nearly 10,000 people, of which 3,192 are regular or

temporary faculty.

       5.      The UNM Office of Equal opportunity (OEO) is the independent, impartial, and

neutral campus entity designated to ensure compliance with all University policies that apply to civil




                                            Page 2 of 22
Decl. of Angela Catena                                                   Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 736 of 1598




rights, including allegations of civil rights violations. OEO investigates, tracks, and resolves all

Title IX and other discrimination complaints on behalf of and against its faculty, staff and students

across its campuses in New Mexico and in its international programs, including both those directly

administered by UNM and those administered in cooperation with entities in other countries.

       6.      In 2016, UNM entered into a three-year agreement with the DOJ in an effort to

improve its handling of Title IX cases. UNM successfully ended its agreement with the DOJ in

December of 2019. The University submitted a final report to the DOJ in October 2019 documenting

its extensive revisions and improvements in Title IX training, investigation and reporting obligations

to comply with the Title IX regulations now updated and issued by the ED.

       7.      In order to comply with DOJ’s mandates for Title IX, UNM revised its policies to

comply with the Title IX guidance applicable at the time. It also revised its Discrimination Claims

Procedure (DCP), which guides the investigative procedure for Title IX reports. UNM spent three

years training campus faculty, staff and students on the policy revisions, submitted 13 formal status

reports, and provided more than 10,000 pages of data and information to the DOJ between October

2016 and October 2019. Under the Agreement, UNM presented in-person sexual misconduct

awareness training for 36,900 students in 711 separate mandatory training sessions, including in-

person interactive training (entitled The Grey Area) on sexual harassment for all incoming students

during its New Student Orientation program. The training focused on the applicable Title IX guidance

and the DCP. The Grey Area consists of two segments: one in a large group and one in a smaller,

more interactive setting, and lasts between 1.5 and two hours. The training for students included

undergraduate and graduate students at all of the University’s campuses, including its School of

Medicine and branch campuses. The University required all of its employees to participate in annual

mandatory training sessions on effective responses to sexual misconduct reports and achieved 98%



                                            Page 3 of 22
Decl. of Angela Catena                                                  Case No. 20-cv-01468-CJN
EXHIBIT 41
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 737 of 1598




compliance for staff. Between 2016 and 2019, the University trained 21,473 unique individual

employees on the applicable Title IX guidance.

        8.       UNM offers both on and off-campus housing, and beginning in the fall 2019 semester,

all incoming freshmen are required to live on campus. More than 90% of students live off-campus

after their freshman year.

        9.       All UNM codes of conduct contain provisions against sexual misconduct and provide

remedies. University Administrative Policy (UAP) 2740 is the University’s Sexual Misconduct

policy and is applicable to allegations of sexual misconduct made by or against a student, staff, or

faculty member that occur within the course of a UNM program or activity or have continuing adverse

effects on campus, regardless of where the alleged activity occurred. If off-campus sexual misconduct

occurs within the course of a UNM program or activity or has continuing adverse effects that create

a hostile environment on campus or within a UNM program or activity, the University may take

interim measures and, depending on the circumstances, will investigate the conduct. Id., Subsection.

        10.      Both its Student Code of Conduct1 and Visitor Code of Conduct,2 which apply to the

Albuquerque campus and all branch campuses, prohibit any form of sexual misconduct. Similarly, its

Regents’ Policy 2.3 (“Equal Opportunity, Affirmative Action, Anti-Harassment, and Anti-

Retaliation”)3 prohibits all forms of sexual harassment, including sexual misconduct. If, after an

investigation pursuant to this section, a finding is made that a staff member violated this policy,

disciplinary action may be issued pursuant to UAP 3215 (“Performance Improvement”) for staff.4




1
  Student Code of Conduct - http://pathfinder.unm.edu/campus-policies/student-code-of-conduct.html
2
  Visitor Code of Conduct - http://pathfinder.unm.edu/campus-policies/visitor-code-of-conduct.html
3
  Regents’ Policy 2.3 – http://policy.unm.edu/regents-policies/section-2/2-3.html
4
  UAP 3215 - http://policy.unm.edu/university-policies/3000/3215.html

                                                 Page 4 of 22
Decl. of Angela Catena                                                          Case No. 20-cv-01468-CJN
EXHIBIT 41
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 738 of 1598




           11.     Further, all forms of sexual harassment, including sexual misconduct, are considered

violations of the Faculty Handbook Policy C09 (“Respectful Campus”).5 If, after an investigation

pursuant to this section, a finding is made that a faculty member committed any form of sexual

harassment, including sexual misconduct, disciplinary action may be issued pursuant to Faculty

Handbook Policy C07 (“Faculty Disciplinary Policy”).6

           12.     Finally, all forms of sexual harassment, including sexual misconduct, are considered

violations of the student handbook known as the Pathfinder.

           13.     In 2013, UNM created the Sexual Misconduct and Assault Response Team (SMART)

a victim-centered, victim-controlled, coordinated response team composed of community and

University members designed to quickly respond to cases of sexual misconduct. The SMART team

includes advocates and UNM police officers who have been trained under prior Title IX guidance and

best practice and consistent with the Violence Against Women Act (VAWA) Amendments to the

Jeanne Clery Act.

           14.     UNM established the LoboRESPECT Advocacy Center in 2015 to support students

who have experienced sexual misconduct. The LoboRESPECT Advocacy Center was also created as

the designated center to lead sexual misconduct prevention training to all incoming students.

LoboRESPECT also provides trainings to the athletics department on a regular basis and offers

customizable trainings in addition to their already established workshops, ranging from boundary

setting to healthy relationships and bystander intervention.

           15.     In addition to the LoboRESPECT Advocacy Center, UNM has identified additional

confidential reporting locations and/or persons. Currently, UNM has designated the Women’s




5
    Faculty Handbook Policy C09 - https://handbook.unm.edu/c09/
6
    Faculty Handbook Policy C07 - https://handbook.unm.edu/c07/

                                                 Page 5 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 739 of 1598




Resource Center, LGBTQ Resource Center, newly opened Vassar House, and the Director of the

Learning Environment Office as confidential reporting locations. Furthermore, UNM has identified

multiple Respondent Support Persons (RSPs), who are not confidential, to assist student Respondents

in navigating the University's administrative processes. These designations were informed by national

best practices to ensure parties are provided with the support and information needed to mitigate

adverse impact and assist in navigating the University structures for continued support.

       16.      Respondent Support Persons and Confidential Reporters undergo an extensive

amount of training prior to finalizing their respective designation. Their training involves a thorough

understanding of Title IX, the OEO process, UNM’s appeal processes, sanctioning, interim measures,

and the rights and responsibilities of the parties. Given the already extensive knowledge requirements,

the training timelines are broken up over a period of weeks or months. The New Rule requires the

University to retrain the already identified support persons, addressing substantial changes to Title IX

jurisdiction and process in an extremely limited time frame. Additionally, it is uncertain what role(s)

these support persons would play in a hearing. These individuals do not have legal backgrounds and

would not be equipped to cross-examine parties. Their role would change dramatically to meet the

demands of the New Rule, with no additional financial or educational support to          meet the new

requirements.

       17.      UNM was awarded a three-year, $300,000 Campus Grant by the Office of Violence

Against Women in 2018. This grant focuses on VAWA-related offenses and is in conflict with

specific areas of the New Rule. With contradicting or unclear guidance, the University finds itself at

odds with appropriate implementation of services and training efforts to continue combatting sexual

misconduct and uphold the spirit of Title IX. Specifically the changes made to the Title IX regulations

contradicts VAWA’s mission of supporting those impacted by sexual misconduct. Title IX’s



                                             Page 6 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 740 of 1598




definitions now more closely align with VAWA, however, the new rule significantly reduces an

institution’s ability to stop, remedy, and prevent sexual harassment. Allowing universities the

opportunity to address sexual misconduct concerns that fall outside of Title IX’s jurisdiction creates

inconsistent approaches across the country and weakens Title IX as the federal guiding regulations to

addressing sexual harassment in post-secondary institutions.

        18.     UNM administration receives funds directly from the state budget but also received

federal funds, grants and loans. The New Mexico Higher Education Department (HED), established

under the executive office of the Governor, aids in flow-through of grant funds, but does not directly

regulate UNM.

        19.     The University of New Mexico receives federal funds from the Department. As a

result, UNM is subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88,

and the Department’s Title IX regulations, 34 C.F.R. pt. 106.

        20.     The UNM Office of Equal Opportunity (OEO) is comprised of the OEO Director,

Associate Director, Title IX Coordinator, two Compliance Managers, 4 EEO Compliance Specialists

(investigators), one Data Manager, one Administrative Assistant, and one Student Employee. OEO

addresses concerns related to civil rights violations, with Title IX accounting for approximately half

of the total reports received annually.

        21.     OEO is responsible for reviewing and addressing reports alleging discrimination

and/or harassment based upon a protected status.

        22.     The OEO administrative assistant is responsible for maintaining the office’s day-to-

day functioning, greets guests who enter the office, provides referrals, manages the main email

account, manages office travel, and oversees the student employee. The student employee supports




                                            Page 7 of 22
Decl. of Angela Catena                                                  Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 741 of 1598




the administrative assistant in the office’s day-to-day operations. They may also assist OEO staff in

projects based upon need and/or their interest.

        23.     The OEO data manager retrieves online reports and inputs them into OEO’s database.

They also provide technological support to the OEO staff and oversee building maintenance and

repairs. The data manager produces OEO’s data reports and manages the reporting database.


        24.     OEO compliance specialists’ primary function is to investigate allegations of civil

rights harassment and discrimination. They are also responsible for providing civil rights-related

trainings to the University and greater community.

        25.     OEO compliance managers work directly with compliance specialists and oversee

their caseload performance. Compliance managers investigate higher level and more complex cases

and are also required to provide trainings to the campus and greater community.

        26.     The Title IX Coordinator oversees the institution’s compliance with Title IX,

facilitates campus climate surveys, provides Title IX trainings to the University and greater

community, and provides guidance to UNM’s leadership.

        27.     The OEO Associate Director oversees the Compliance Managers, Administrative

Assistant, Data Manager, and Student Employee. They also support the Director in overall

functioning of OEO and may also investigate cases involving high-level staff and faculty, assist in

ADA accommodations, and provide trainings to the campus and community.

        28.     The OEO Director oversees OEO’s functions and operations. The Director is also the

University’s ADA Coordinator and Interim Chief Compliance Officer. The Director provides

trainings, oversees the University’s affirmative action plan, engages in strategic planning, and reports

directly to the President of the University.




                                               Page 8 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 742 of 1598




       29.     Since UNM began a concerted education campaign, the number of harassment and

discrimination reports to the University has risen. National best practice suggests that a rise in

complaints indicates that people understand policy and trust the resolution process.




       30.     A report is defined as a complaint reported to OEO. A case is a report that OEO

accepts jurisdiction over, with respect to civil rights. A formal investigation involves a fact finding

process and determination of policy violations. An informal resolution is an approach to address lower

level allegations in a non-punitive manner. A monitoring period of ninety (90) days is enacted at the

conclusion of an informal resolution to ensure the conduct does not recur.

       31.     For every report OEO receives, outreach is sent to the affected party with a list of

available campus resources. For cases determined to be non-jurisdictional to OEO, the matter may be

referred to the appropriate campus entity to take action to remedy the concern. Resources are also sent

to the Respondent.




                                            Page 9 of 22
Decl. of Angela Catena                                                   Case No. 20-cv-01468-CJN
EXHIBIT 41
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 743 of 1598




         32.     University Administrative Policy (“UAP”) 2740: Sexual Misconduct and UAP 2720:

Prohibited Discrimination and Equal Opportunity were last revised on February 26, 2020.

         33.     As outlined in UAP 2740, sexual harassment is defined as “unwelcome conduct of a

sexual nature. Sexual harassment covered by this policy generally falls into one of two categories:

quid pro quo and hostile environment. Conduct of a sexual nature becomes a violation of this policy

when:

        submission to such conduct is made either explicitly or implicitly a term or condition of an

         individual's employment or academic advancement (quid pro quo);

        submission to or rejection of such conduct by an individual is used as the basis for

         employment decisions or academic decisions affecting such individual (quid pro quo); or

        unwanted conduct of a sexual nature is sufficiently serious (i.e., severe, pervasive, or

         persistent) and objectively offensive as to deny or limit a person’s ability to participate in or

         benefit from the University’s programs, services, opportunities, or activities; or when such

         conduct has the purpose or effect of unreasonably interfering with an individual’s

         employment (hostile environment).

“Mere offensiveness is not enough to create a hostile environment. Although repeated incidents

increase the likelihood that harassment has created a hostile environment, a serious incident such

as a sexual assault, even if isolated, can be sufficient.

    “In determining whether harassment has created a hostile environment, consideration will be

made not only as to whether the conduct was unwelcome to the person who feels harassed, but

also whether a reasonable person in a similar situation would have perceived the conduct as

objectively offensive. Also, the following factors will be considered:




                                             Page 10 of 22
Decl. of Angela Catena                                                     Case No. 20-cv-01468-CJN
EXHIBIT 41
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 744 of 1598




        The degree to which the conduct affected one or more student’s education or individual’s

         employment.

        The nature, scope, frequency, duration, and location of incident or incidents.

        The identity, number, and relationships of persons involved.

        The nature of higher education, such as inherent power differentials.

“While sexual harassment often takes place under circumstances where a power differential

between the persons involved exists, this policy recognizes that sexual harassment also may

occur between persons of the same University status: student-student, faculty-faculty, and staff-

staff, or between peers. Additionally, the prohibition against sexual harassment applies

regardless of the genders of the parties. Sometimes harassers target a person who has authority

over them. Harassers can also be persons who are not members of the University community,

such as contractors or visitors. Regardless of the source, the University does not tolerate this kind

of behavior and the University is committed to maintaining an environment free from sexual

harassment.”

         34.    The University reviews complaints involving harassment that take place both on and

off campus. If the Respondent is affiliated with UNM, OEO will take steps necessary to address the

conduct. If the Complainant is affiliated with UNM but the Respondent is not, OEO will provide the

Complainant with resources and interim measures to ensure they are able to continue their job and/or

education. If the Respondent is employed with an outside entity, OEO may work with the employer

to address the conduct concerns. In all circumstances, OEO sends resources to the affected party,

irrespective of jurisdiction.

         35.    OEO receives complaints through a variety of avenues. An individual may submit a

report electronically through the EthicsPoint or Advocate system, contact OEO by email, phone, or


                                             Page 11 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 745 of 1598




in-person as a walk-in. Additionally, the UNM Police Department shares all restraining orders, police

reports, and incident reports with the OEO Director, Associate Director, and Title IX Coordinator.

Individuals may also file a report by contacting one of the OEO staff directly with their concerns. All

UNM employees, with the exception of designated confidential reporters, are responsible employees

per UAP 2740.

       36.      UNM’s Office of University Counsel (OUC) is currently drafting a process to begin

conducting live hearings related to Title IX and other cases.

       37.       UNM utilizes a preponderance of the evidence standard for all of its investigations,

consistent with civil rights law and with all other disciplinary processes within the University.

       38.       Conducting Title IX investigations while working remotely assumes parties have

access to a computer, the internet, and that they are safe where they are sheltering in place, which may

not be the case. The greatest challenge we face during the COVID-19 pandemic is around the concern

for safety. For those who are sheltering in place with their abuser, the ability to address their

circumstances is limited and may be impossible.

       39.      The faculty on UNM’s main campus has recently voted to unionize. However, faculty

at UNM’s Health Sciences Center, Law School, and branch campuses are not unionized. How

unionized faculty discipline will be addressed will be determined by CBAs that are not yet in place.

In addition, faculty who did not unionize may be disciplined in a manner that differs from their union

counterparts. These new circumstances will further complicate a complete overhaul of gender

discrimination policies.

       40.      If UNM is required to change existing policies to comply with new Title IX

regulations, it will require changes to UAP 2720 (discrimination) and UAP 2740 (sexual misconduct.

As a public University, UNM utilizes a collaborative process for input on policy changes from campus



                                            Page 12 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 746 of 1598




constituencies, including subject matter experts. Once a policy is in draft form, the entire campus

community is given an opportunity to review and comment on the policy for 30 days. The policy

office will consider the comments and finalize a draft that must be approved in writing by the UNM

President.

       41.     Once policy is changed, the policy changes must then be reflected in disciplinary

policies for faculty, staff and students, which requires differing processes for each body.

       42.     The processes are time consuming, and often, inconsistent polices result due to

hindrances at the various faculty, staff and student levels. Inconsistent policies and procedures make

investigative processes confusing and are part of the reason for the DOJ review of UNM in 2015.

Policy changes by fall 2020 would be virtually impossible, especially with most of the campus

working virtually due to COVID-19.

       43.     Once discrimination policies are changed, faculty policies must be changed and

require faculty action and approval. Staff discipline policies must be changed and require staff

involvement. Student polices must change and require student body input and student governance

approval.

       44.     COVID-19 poses additional challenges to implementing new policies. Stakeholders

are not on campus and it is not clear when they will return and in what fashion, especially prior to the

fall 2020 semester.

       45.     UNM has several campus partners involved with addressing Title IX complaints.

These include campus housing, University Police Department, Clery Act Coordinator, Dean of

Students, Human Resources, Office of the Provost, Faculty Senate, Staff Council, Respondent

Support Persons and Confidential Advocates, Office of University Counsel, Office of Violence

Against Women Campus Grant members, and OEO staff. Additionally, the Office of the President



                                            Page 13 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 747 of 1598




and the Board of Regents are included in the appellate line for investigative determinations. All of

these partners will require new training before implementing such drastic policy changes. When UNM

was under the DOJ agreement, it took several years to change policies, train the required parties and

constituents, train the campus community, make changes to websites and attendant documents, and

whole scale changes to training. It would be impossible to train all of the required individuals by fall

2020.

        46.    UNM spent approximately 1.2 million dollars implementing changes required by the

DOJ during the 3-year agreement period, a sum that UNM lacks currently, especially in light of

COVID-19.

        47.    All websites, training materials (live and online), syllabi, and other materials will need

to be changed if Title IX regulations go into effect as issued on May 6, 2020. The OEO DCP and all

attending documents, waivers, release forms, Title IX training guides, reporting requirements and

website information will require updates. The current materials are consistent with the VAWA

amendments to Clery and will be inconsistent with grant requirements if the regulations are changed

as issued on May 6, 2020.

        48.    UNM has an annual online training that is required for faculty and staff, including

TAs/GAs and all other student employees. The training was purchased from EVER-FI and is

consistent with prior Title IX guidance. UNM will be required to purchase a new online training

system. The original cost of the training system was $55,000 for the first year and an additional

$75,000 for each subsequent year of our three-year contract, totaling $205,000. If the training system

must be modified to address the New Rule, this will require substantial time and money.

The University will have to retrain the entire campus community. All incoming students receive

live training and this training will need to be reworked and reformatted to match the new Title IX



                                            Page 14 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 748 of 1598




regulations. This cannot happen prior to fall2020 due to COVID-19 and the abrupt changes to

remote working and learning environments. Additionally, fall 2020 semester status remains

unknown given the uncertainties of the COVID-19 trajectory and its implications on higher

education. It is worth mentioning UNM has had an average employee training rate of 92.6%

since 2016. Having already trained a significant percentage of employees on one guidance will

no doubt be a challenge to retrain with vastly different guidance in a three-month period.

Additionally, as of 2018, 6,384 undergraduates and 2,973 graduate students received in-person

Grey Area training with online follow-up training for each following year. Recreating,

producing, distributing, and training the entire UNM campus on a vastly different process in less

than three months is not only unrealistic, but it also sets larger institutions with less resources up

to fail.

           49.   In addition to reeducating the UNM campus, including its branch campuses, law

school, and school of medicine, the necessity of constant messaging will be required to clarify changes

that have been decided upon over six years ago and have been enforced and reinforced over the years.

Additionally, consistency in messaging is vital to ensuring clarification and reinforcement of the

regulation changes is communicated effectively to the entire UNM campus community. Overseeing

consistent messaging on such a great scale would require countless hours of reviewing, tracking, and

updating information in real time. This also runs the risk of misunderstanding and miscommunication

of the new requirements.

           50.   UNM is currently drafting a policy that provides for a live hearing process. It is unclear

how UNM will be able to afford the cost of live hearings based on the high numbers of reports

received in the last 5 years.




                                              Page 15 of 22
Decl. of Angela Catena                                                      Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 749 of 1598




        UNM has held three Title IX-related evidentiary hearings in the last year or so: one

regarded a staff member, one a faculty member, and one regarded a student. Each case was

substantially different, and in total, required a private hearing officer and a transcriber.

        51.    The hearing involving the staff member was a Constitutionally-required post-

deprivation hearing regarding a termination for a violation of UNM's Title IX policy that proceeded

pursuant to University Administrative Policy 3215 and our existing Peer Hearing Procedure with little

to no variation therefrom. The case involved Constitutional liberty interests in the staff member's

reputation as well as property interests in his continued employment. It took place over the course of

three days. UNM was represented by outside counsel; however, all the hard costs and fees associated

with that representation and the hearing were borne by State Risk Management. UNM thus

incurred no out-of-pocket expenses for the staff hearing. That being said, the lost opportunity costs

associated with the hearing - including the time and productivity of each of the Panel members, the

Respondent, and the witnesses - could arguably be quite high. The cost for this case was $8,000 for a

transcriber.

        52.    Similarly, the hearing involving the faculty member was a Constitutionally-required

post-deprivation hearing regarding a suspension for a violation of UNM's Title IX policy that

proceeded pursuant to Faculty Handbook Policy C07 and our existing Peer Hearing Procedure with

little to no variation therefrom. The case involved Constitutional property interests in the staff

member's continuing employment only. That hearing took place over the course of one day. UNM

handled that matter through its in-house legal counsel, and no transcriptionist was retained; thus,

UNM again incurred no out-of-pocket costs to conduct the hearing. Again, however, the lost

opportunity costs associated with the hearing could be quite high.




                                            Page 16 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 750 of 1598




        53.      The hearing involving the student was ordered by the Board of Regents as a result of

the student's appeal from OEO's determination of a violation of UNM's Title IX policy. In its order,

the Board mandated that the student be given an evidentiary hearing before a neutral hearing

officer. There was no specific policy or procedure providing for such a hearing. The hearing also did

not involve a deprivation, as the sanction for the OEO determination had not yet been issued. UNM

retained a hearing officer at its own expense, who required UNM to engage a transcriptionist for the

hearing, also at UNM's expense. All told, including pre-hearing, hearing, and post-hearing process

and the transcriptionist's fees, that single, approximately four-hour hearing cost UNM $35,321.97

out-of-pocket.

        54.      One hearing lasted three days and placed an immense strain on the panel members

who willingly rose to the challenge. If all Title IX cases were allowed live hearings (approximately

450 in 2019), the cost to UNM would be astronomical. In addition, in one Title IX hearing, both

parties had private counsel. The parties were staff and certainly the cost of counsel was high. Having

counsel involved created a quasi-judicial atmosphere to the hearing and the hearing was long,

complex, and emotionally taxing for all who were involved.

        55.      UNM also had a student hearing where one student had private counsel and one

student had only an advocate. The students in the live hearing both seemed very traumatized by the

whole experience.

        56.      While having both parties represented by advisors of choice who could provide the

parties with “the same opportunities” is ideal, OEO is concerned about the practicalities of carrying

this out. OEO is specifically concerned about circumstances in which one party hires a lawyer as their

advisor of choice, while the other party cannot afford an attorney to be their advisor of choice. At this

time, UNM does not have any lawyers or advisors employed and designated to cross-examine



                                             Page 17 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 751 of 1598




individuals in hearings related to sexual assault on campus. Such individuals will need to be hired and

specially trained on such duties. Furthermore, it is unconceivable to expect an advocate to become

well-versed in cross-examination as this is counterintuitive to their University-designated role as a

helper and supporter. Additionally, OEO is concerned about the confidentiality issues that will arise

from involving advisors of choice who are not subject to rules of confidentiality (such as religious

leaders, friends, and family members) in such matters. An additional concern involves the use of

intimidation tactics during cross-examination. While this may be subtle at times, and the hearing

officer can assist in dismissing irrelevant or unfair questions, once it is said the damage is already

done. The Department of Education is wrong in its belief that recipients assert control over all of the

platers involved in a hearing.

       57.     Furthermore, it is not feasible for the University to remain timely in our process when

a live hearing is required as Section 106.45(b)(3)(vii) outlines. The need to ensure that both parties

have an advisor of their choice will only exacerbate this challenge further. OEO anticipates having

delays caused solely by administrative needs, even though such delays will not be an excusable reason

for delay under the new regulations.

       58.     UNM has no way to compel parties to testify. OEO worries that this process of only

considering the statements of an individual who is cross-examined will encourage retaliation against

and/or intimidation of participants in the formal investigation process. Complainant or Respondent,

for example, could retaliate against or intimidate a witness for the other party who might have

incriminating information about them. Due to the long nature of this process, parties would have

plenty of time to intimidate and convince witnesses – or Complainants – not to participate. This is

especially true in circumstances where there is a significant power imbalance between the parties.




                                            Page 18 of 22
Decl. of Angela Catena                                                   Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 752 of 1598




This is not only patently unfair, but counters the stated goals of the Department in developing a formal

investigation process of finding the truth in a fair adjudicatory process.

        59.     The process for addressing departmental investigations, or complaints with multiple

impacted parties or environmental concerns, is left with little to no guidance. Recipients are left with

more ambiguity on how to appropriately address concerns that are not individual investigations,

therefore running the risk of either causing more harm by not appropriately stopping the behavior,

remedying its effects, and preventing recurrence of the conduct, or addressing the concerns in a

haphazard way that is not compliant with federal guidance. Additionally, the Rule provides no

guidance on how to proceed with complaints pursued by the Title IX Coordinator because of severity,

pervasiveness or pattern of conduct. The New Rule’s lack of thoroughness opens recipients and Title

IX Coordinators to increased litigation from both parties as they make the best educated guess on how

to proceed with nebulous reports.

        60.     The New Rule changed the definition of sexual harassment. The new definition

identifies sexual harassment as “unwelcome sexual conduct; or unwelcome conduct on the basis of

sex that is so severe, pervasive, and objectively offensive that it effectively denies a person equal

access to the recipient’s education program or activity; or sexual assault as defined in 34 CFR

668.46(a).” Section 106.30 (emphasis added). The New Rule significantly increases the severity of

allegations required for an institution to act upon alleged misconduct.

        61.     Further, the definition under the new regulations increases confusion regarding what

constitutes a hostile environment. Requiring a behavior that is “severe, pervasive, and objectively

offensive” conflicts with the Title VII definition, after which Title IX was modeled. Changing the

standard under Title IX would effectively impact how institutions are able to address cases that meet

both Title VII and Title IX violations. It is unclear why the Department believes entirely separate



                                             Page 19 of 22
Decl. of Angela Catena                                                       Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 753 of 1598




processes should exist for employees and for students when it comes to sexual assault allegations. For

employees of the University, a learning environment is their working environment, therefore, an

attempt to separate the two for First Amendment concerns is unrealistic. Indeed, maintaining parallel

processes only adds to the administrative burden – both in cost and labor – that UNM already faces,

in the midst of an already adverse budgetary situation.

        62.     The New Rule requires a recipient to respond to complaints of sexual harassment in

an education program or activity of the recipient. This change notably leaves out a wide swath of

activity that would normally fall under a University’s purview. It significantly limits an institution’s

ability to investigate allegations that occur off campus and/or outside of school-sanctioned events, but

still clearly impact the campus environment. The New Rule fails to consider the needs of commuter

and community colleges – a category in which UNM and its four statewide branch campuses fall –

and the number of complaints that arise at off-campus housing unaffiliated with the University. Our

University would be challenged to effectively address the effects of sexual harassment and prevent

its recurrence if the institution does not have jurisdiction over University-affiliated individuals while

taking part in activities not sponsored by the institution.

        63.     As with fraternities, UNM and other universities devote significant resources to the

promotion and oversight of athletics. Athletics is open only to University students and is directed by

a University employee. OEO believes that athletics are most certainly an operation of the University

and in turn, it is vital to maintain jurisdiction over all athletic and athlete-related matters. Our

University has already struggled to hold athletes accountable for sexual harassment. If OEO’s

jurisdiction over off-campus sexual harassment claims involving athletes when they act outside a

University activity is removed, it will become even more difficult.




                                             Page 20 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 754 of 1598




       64.     The newly issued Section 106.8(d) states that “[t]he requirements that a recipient

adopt a policy and grievance procedures as described in this section apply only to exclusion from

participation, denial of benefits, or discrimination on the basis of sex occurring against a person in

the United States” (emphasis added). Section 106.8(d) will negatively impact UNM-affiliated

individuals who are sexually assaulted or harassed by another UNM-affiliated individual while

traveling outside of the United States.

       65.     Every year, UNM students participate in over 200 study abroad programs. These

programs predominantly consist of UNM students studying together, and in such programs, it is quite

plausible that sexual assaults could occur between two UNM students. Section 106.8(d) will prevent

OEO from taking jurisdiction over sexual assaults involving UNM-affiliated students solely because

the assault occurred outside of the United States. This section would also severely limit OEO’s ability

to investigate sexual assaults involving faculty and staff who are sexually assaulted by another UNM-

affiliated persons while participating in conferences and other activities abroad, as well as students

studying online or outside of the United States.

       66.     OEO recognizes that there are undoubtedly limits on UNM’s ability to exercise

jurisdiction over sexual misconduct that occur outside of the United States when the perpetrator is not

affiliated with UNM. However, for those situations in which both parties are indeed affiliated with

UNM, OEO can provide a fair adjudicatory process and should be afforded the opportunity to do so.

       67.     In addition to failing to prevent or deter sexual assault, this section of the regulations

to exclude individuals outside of the United States directly contradicts the Clery Act, which ensures

a school’s responsibility for its Clery Geography and its inclusion of foreign locations where a school

has a program of study and administrative personnel onsite.




                                            Page 21 of 22
Decl. of Angela Catena                                                    Case No. 20-cv-01468-CJN
EXHIBIT 41
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 755 of 1598




        68.    Narrowing the requirements to proceed with formal complaints does not take into

consideration the responsibility of the Title IX Coordinator in being able to stop, remedy, and prevent

recurrence. If the Title IX Coordinator is in possession of information indicating a pattern of conduct,

but does not have a participating Complainant, there still remains a duty to review and address those

concerns. These changes are counter-productive to Title IX as a whole, in that these new requirements

reduce a recipient's ability to address gender discrimination.

        69.     The New Rule is likely to result in a decrease in reporting or a chilling effect on

reporting. A decrease in reports does not necessarily indicate a decrease in prevalence. The chilling

effect that will be caused by the narrowed scope of Title IX will effectively reduce the rates of

reporting. Without accurate data and trends, the University will be at a disadvantage when expected

to educate University leadership on trends and hot spots, as well as preventing sexual misconduct.

        70.    If UNM is at a disadvantage to appropriately and effectively address sexual

misconduct, the likelihood of hostile working and learning environments will inevitably increase.

        71.    The investigative process is a stressful process for all parties involved. Placing

additional burdens will likely chill reporting and cause complaints to go underground.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 11 day of June, 2020




                                                Angela . Catena, PhD
                                                UNM Title IX Coordinator




                                            Page 22 of22
Deel. of Angela Catena                                                    Case No. 20-cv-01468-CJN

EXHIBIT 41
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 756 of 1598




                  EXHIBIT 42
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 757 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.


                         DECLARATION OF STEPHANIE CHANG

I, Stephanie Chang, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I have personal knowledge of the facts set forth in this declaration. If called as a

witness, I could and would testify competently to the matters set forth below.

       2.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently
                                              Page 1 of 7
Decl. of Stephanie Chang                                               Civil Action No. 20-cv-01468

EXHIBIT 42
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 758 of 1598




issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (the “Title IX Rule” or Rule). I submit

this declaration in my personal capacity as a 2020 graduate of the University of California (UC)

Berkeley. This declaration is based on the Title IX knowledge and experience I acquired in the course

of working with the Grievance Division of UC Berkeley’s Student Advocate’s Office. The UC

Berkeley’s Student Advocate’s Office is made up of four divisions—Academic, Financial Aid,

Conduct, and Grievance—each of which houses caseworkers with differing expertise and experience.

                                        Title IX Experience

       3.         From May 2019 to May 2020, I was the Grievance Division Director at UC

Berkeley’s Student Advocate’s Office. I previously served as a Grievance Division caseworker from

February 2018 until May 2019. As Director, I played a dual-facing role in supporting university-wide

policy platforms, and I managed all cases under the Grievance Division. The Grievance Division

handles cases that include, but are not limited to, university formal grievances, graduate appeals,

sexual violence and sexual harassment cases, Disabled Students’ Program accommodations,

discrimination/hate crimes reporting, and University of California Police Department complaints.

       4.      Grievance Division caseworkers handle confidential one-on-one cases with

complainants and advise them about options and resources available to them. The Grievance Division

helps complainants by doing things like assisting them in getting no-contact directives, changing class

schedules, and assisting with providing emergency housing when necessary.

       5.        Caseworkers are not required to report to the Title IX Office unless complainants

want them to, and they are not able to provide legal advice. However, they do refer complainants to

PATH to Care, a center at UC Berkeley that provides confidential support to survivors of sexual

violence and/or sexual harassment and can provide students with legal assistance.
                                             Page 2 of 7
Decl. of Stephanie Chang                                               Civil Action No. 20-cv-01468

EXHIBIT 42
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 759 of 1598




        6.     Caseworkers are trained extensively in sexual violence and sexual harassment

protocol, sensitivity, confidentiality, working with clients one-on-one and client management. Social

workers from the university health center help lead trauma-informed trainings for caseworkers.

Caseworkers also have refresher training on conducting intakes and the questions they should ask

during those intakes. Caseworkers also participate in roundtable discussions with each other and their

supervisors, which are opportunities for them to have open conversations about their cases. They are

able to ask questions about topics like interacting with trauma survivors and managing the stress that

caseworkers experience.

        7.     If a complainant wants to report to the Office for Prevention of Harassment and

Discrimination, the Grievance Division will set up a meeting, and the student can pursue a formal or

an informal process.

        8.     The grievance process begins with a meeting where the caseworker asks about the

support services the complainant has utilized, if the complainant has been connected to PATH to

Care, if the complainant is working with Office for Prevention of Harassment and Discrimination,

and if they want to pursue the informal or formal complaint process.

        9.     While my work with UC Berkeley’s Student Advocate’s Office was focused with the

Grievance Division and providing support to complainants, I met regularly with the Fannie Osran,

the Conduct Division Director, to discuss general case updates and university-wide policymaking.

That said, we did not discuss specific sexual violence and/or sexual harassment cases or any personal

identifying information to protect students’ privacy, as well as confidentiality concerns surrounding

their cases.




                                             Page 3 of 7
Decl. of Stephanie Chang                                               Civil Action No. 20-cv-01468

EXHIBIT 42
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 760 of 1598




                                    Impact of Rule on College Students

        10.    The Rule will institutionalize the difficulties that complainants already face when

deciding whether to report sexual violence and/or sexual harassment. For instance, I know from

working with complainants, managing caseworkers, and my work with PATH to Care, that the

narrowed definition of sexual harassment will intensify the student concern that schools will not take

complaints seriously—a doubt many complainants already feel towards reporting. By narrowing the

scope of what constitutes sexual harassment, the Rule solidifies complainants’ fears that the university

will not support them, and thus, will further negatively affect the underreporting of sexual violence

and sexual harassment complaints that already exists.

       11.     Requiring cross-examination—without requiring a neutral third-party to ask the cross-

examination questions—will only further deter complainants from reporting sexual violence and

sexual harassment cases, because in many cases, complainants simply do not want to interact with or

be forced to see respondents again and/or be cross-examined by their attorney advisors. In none of

the sexual violence and sexual harassment cases I personally handled as a caseworker did a

complainant opt to go through a formal investigation process because they feared not being taken

seriously and/or being re-traumatized. This is because they do not believe that engaging in an

investigation process with a hearing will bring them a healthy or positive resolution. In most cases, a

complainant’s primary goal is to minimize or eliminate contact with the respondent, and move past

the sexual violence and/or sexual harassment incident and heal. As a caseworker, complainants

shared with me that even when they are not in the same room with respondents, they feel like they

are subjecting themselves to indirect contact through university correspondence or an investigator’s

questioning. In my experience handling and managing sexual violence and sexual harassment cases,

a formal complaint process with cross-examination is not something complainants want to endure
                                             Page 4 of 7
Decl. of Stephanie Chang                                               Civil Action No. 20-cv-01468

EXHIBIT 42
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 761 of 1598




because it makes the healing process more difficult since the student conduct process as it stands is

already arduous if seen through until sanctions against a respondent are implemented.

       12.     The fact that the Rule also limits the cases that the university must investigate to

incidents that occurred in the United States through an “education program or activity” under the

“substantial control” of the university, will harm students nationwide because I know through my

training and work as a caseworker that most sexual violence and sexual harassment incidents happen

off campus. Students at schools like UC Berkeley mostly live in private off campus housing. For the

most part, only freshman, resident assistants, and some transfer students live on campus. This Rule

also excludes co-ops—17 houses and three apartments owned by the independent nonprofit Berkeley

Student Cooperative—which are popular living spaces for UC Berkeley students. The Rule will

especially have a negative impact on graduate students and post-doctoral students who almost never

live on campus.

       13.     Before the Rule, schools were prohibited from “us[ing] or distribut[ing] a

publication of the type described in this paragraph which suggests, by text or illustration, that such

recipient treats applicants, students, or employees differently on the basis of sex except as such

treatment is permitted by this part.” 34 C.F.R. § 106.9(b)(2) (emphasis added). The Rule amends

this provision to only prohibit a school from “us[ing] or distribut[ing] a publication stating that the

recipient treats applicants, students, or employees differently on the basis of sex except as such

treatment is permitted by title IX or this part.” 85 Fed. Reg. at 30,573 (to be codified at 34 C.F.R.

§ 106.8(b)(2)(ii) (emphasis added)).

       14.     The Rule now allows colleges and universities to distribute publications that include

images and text that reflects sex stereotyping in recruiting and other publications. The sexual

violence and sexual harassment recruitment and training materials that we utilize include language
                                             Page 5 of 7
Decl. of Stephanie Chang                                               Civil Action No. 20-cv-01468

EXHIBIT 42
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 762 of 1598




that is gender neutral and allows complainants to define their own experiences. Complainants often

shared with me that they believe their identity is part of the reason why they are harmed in the first

place. To the extent that the Rule’s amendment permits the distribution of materials that include

sex stereotypes in either images or text, transgender and non-binary students will be impacted,

particularly students of color who identify as either, because these student groups already

experience a lack of access to support systems on campus. These students should receive materials

and publications that are sensitive to these complex identity issues.

                                            Conclusion

       15.     The Rule will deter students from reporting sexual violence and sexual harassment

cases because the narrowed definition of sexual harassment will further their doubts as to whether

to report incidents of sexual violence and sexual harassment in the first place. This reduction in

reporting will be further exacerbated because complainants are forced to endure cross-examination

by a party’s advisor, if they want to participate in the complaint investigation process.

       16.       The Rule will also make colleges less accountable by allowing them to ignore

incidents that happen off-campus but nevertheless impact a student’s education.

       17.     If publications used to recruit individuals to universities and into various programs

do not use inclusive and trauma-informed language, it is likely to impact universities’ ability to

recruit a gender-diverse group of investigators and caseworkers who appropriately reflect an

inclusive student population.




                                             Page 6 of 7
Decl. of Stephanie Chang                                                Civil Action No. 20-cv-01468

EXHIBIT 42
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 763 of 1598



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 10th day of June, 2020




                                              Stephanie Chang
                                              2020 Graduate, University of California Berkeley




                                            Page 7of7
Deel. of Stephanie Chang                                            Civil Action No. 20-cv-01468


 EXHIBIT 42
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 764 of 1598




                  EXHIBIT 43
          Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 765 of 1598




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA; STATE
 OF NEW JERSEY; STATE OF CALIFORNIA;
 STATE OF COLORADO; STATE OF DELAWARE;
 DISTRICT OF COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS;
 STATE OF MICHIGAN; STATE OF MINNESOTA;                      Civil Action No. 20-cv-01468-CJN
 STATE OF NEW MEXICO; STATE OF NORTH
 CAROLINA; STATE OF OREGON; STATE OF
 RHODE ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STA TE OF
 WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                         v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary ofEducation; UNITED STATES
 DEPARTMENT OF EDUCATJON; and UNITED
 STATES OF AMERICA,

                                Defendants.


                         DECLARATION OF ELIZABETH COLLINS

I, Elizabeth Collins, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

           1.    I am an Education Consultant, the Civil Rights Compliance Coordinator, Methods of

Administration (MOA) and Title IX Coordinator at the Michigan Department of Education (MDE)

located in Lansing, Michigan. My educational background includes a Master of Arts in Education

with an emphasis on K-12 Online Learning and Students with Disabilities. I have held the role of

Title IX Coordinator since December 2014, and have worked on Title IX issues at MDE since April

20 11 .

                                              Page 1 of 10
Deel. of Elizabeth Collins                                                  Case No. 20-cv-0 1468
EXHIBIT 43
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 766 of 1598




        2.      I submit this Declaration in support of the State of Michigan's litigation against

Elisabeth D. DeVos, in her official capacity as Secreta1y of Education; the United States Department

of Education ("ED" or the "Department"); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the "Title IX Rule" or

"Rule"). I have compiled the information in the statements set forth below through personal

knowledge, through MDE personnel who have assisted me in gathering this information from our

institution, and on the basis of documents that have been provided to and/or reviewed by me. I have

also familiarized myself with the Rule in order to understand its immediate impact on MDE, K-12

schools in Michigan, and institutes of higher education in Michigan.

        Background about MDE's Work in Education and State's Education Programs
        3.      The Michigan Constitu tion charges the Michigan Legislature with "maintain[ing] and

support[ingJ a system of free public   ~lementaty   and secondary schools as defined by law." Mich.

Const. art. VIII, § 2.

        4.      While the school districts exercise primary responsibility over budgetary and other

decisions for each district) MOE implements federal and state legislative mandates in education and

can ies out the policies of the State Board of Education. The State Board of Education has "leadership

and general supervision over all public education." Mich. Const. a11. VIII,§ 3; Mich. Comp. Laws§

388.1009. The State Board of Education "serve[s] as the general planning and coordinating body for

all public education, including higher education, and shall advise the legislature as to the financial

requirements in connection therewith." Mich. Const. art. VIII,§ 3.




                                            Page 2of 10
Deel. of Elizabeth Collins                                                    Case No. 20-cv-01468
EXHIBIT 43
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 767 of 1598




         5.        Michigan provides more than $13 billion each year to its 836 public school districts

and 56 intermediate school districts. The 3,400 public school buildings in these districts educate more

than 1.5 million students each year.

         6.        For institutes of higher education, the Michigan Constitution charges the Michigan

LegisJature with "appropriating moneys to maintain" ten public unjversities in the state. Mich. Const.

art. VIII, § 4. These ten universities are governed independently through constitutionally created

boards. See id §§ 5-6. Five other universities in the state also received state funding. In sum, over

257,000 students are enrolled in these fifteen state-funded universities across the state. These

universities received nearly $1.5 billion in state funding during the 2019-2020 fiscal year.

         7.        Michigan is also home to 28 public community colleges. The Michigan Constitution

requires the Michigan Legislature provide "financial suppo1t" for these colleges. Id. § 7. The

community colleges received $4 L4 million tlu·ough state appropriations during the most recent fiscal

year.

         8.        Michigan received over $2 billion from the Department in 2019 for both K~ 12 schools

and institutes of higher education.' As a result, Michigan's K-12 public schools and public institutes

of higher education are subject to Title IX of the 1972 Educati.on Amendments Act, 20 U.S.C.

§§ 1681- 88, and the Department's Title IX regulations, 34 C.F.R. pt. 106.

         MDE 's Work on Com batting Sexual Harassment in Education in K-12 Schools
         9.        Under Michigan state law, each local school district's board "shall adopt and

implement a written sexual harassment policy." Mich. Comp. Laws§ 380. lJOOa. State law fmther

provides that the sexual harassment policies "shaJl prohibit sexual harassment by school district



         1
             https://www2.ed.gov/about/overview/budget/statetables/2 l stbystate.pdf.

                                              Page 3of10
Deel. of Elizabeth Collins                                                     Case No. 20-cv-O 1468
EXHIBIT 43
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 768 of 1598




employees, board members and pupils directed toward other employees or pupils and shall specify

penalties for violation of the policy." Id

        10.    As described above, I serve as the MDE Title IX Coordinator. In this role, I work to

provide guidance to MDE leadership regarding the requirements under Title IX and to ensure

compliance. I also provide technical assistance to local education agencies and Michigan constituents

regarding the requirements of Title IX in Michigan schools, in order to ensure their compliance. This

involves hundreds of telephone calls and email cotTespondence annually to assist local education

agencies and K-12 students and parents navigate Title IX requirements.

        l l.   To assist local education districts combat sexual harassment, MDE has issued various

memoranda and press releases, provided technical assistance, and conducted Civil Rights Compliance

Reviews.

        12.    h1 addition, in pa11nership with the Michigan Department of Health and Human

Services, MOE created the Michigan Model for Health curriculum, a skills-based cuniculum that

provides comprehensive school health education for K-12 students and which includes details about

the prevention of sexual assault. Sexual harassment and sexual assault are addressed through the

cmTiculum during middle school as pa11 of a module entitled Safe and Sound for Life: Social and

Emotional Health and Safety. 2

                                 Effect of the Rule on MDE's Work
       13.     The implementation of the Rule will require a comprehensive review and revision of

MDE's existing Title IX policies and procedures. Likewise, the Rule will require contact with schools

across Michigan to ensure they are aware of the required changes and taking appropriate actions to


       2
         More information about the Michigan Model for Health curriculum can be found at
https://www.michiganmodelforhealth.org/about-mmh/mmh-overview.

                                             Page 4of10
Deel. of Elizabeth Collins                                                   Case No. 20-cv-01468
EXHIBIT 43
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 769 of 1598




implement the Rule in advance of the August 14, 2020 deadline. I expect to field hundreds of

telephone calls and emails from school districts seeking technical assistance regarding the changes to

Title IX procedures and rules, which will be a significant investment of time. .

        14.    In anticipation of these requests for technical assistance, I have dedicated-and plan

to reserve-significant time and resources to reviewing the Rule to ensure I can provide the local

education agencies, students, and parents with correct information.

        15.    In the near future, MOE intends to send col1'espondence to the local education

agencies about the new Rule. This correspondence is expected to prompt numerous requests for

teclmical assistance in implementing the new rules.

                         Harm to Schools, Communities, and Individuals
        16.    In Michigan, most local education agencies are required to submit new policies and

procedures for local board approval.3 Thus, in advance of the August 14, 2020 deadline to implement

the Rule or risk losing all federal funding, each local education agency will need to draft new policies

and procedures for Title IX investigations to conform with the new Rule, and then seek approval of

these new policies and procedures from their local school boards--many of which do not meet in the

summer months. This process will create a. significant burden on the districts given the limited

amount of time. Districts will need adequate resources to develop new district policy and procedures,

leaving less resources to create 'return to school' plans and other programs for use once the pandemic

abates. As discussed further below, the burden is only heightened as a result of the ongoing COVID-

19 pandemic that has placed tremendous pressure on the districts to develop return-to-school




       3
        For example, Michigan Compiled Law§§ 380.1507 and 388. l 766a require local
education agency boards to approve sex education curricula, materials, and methods.

                                             Page 5of10
Deel. of Elizabeth Collins                                                      Case No. 20-cv-01468
EXHIBIT 43
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 770 of 1598




programs and also plans for how to deal with next school year in the event of a second wave of the

virus.

          17.       Jn addition, contractually, many school administrators have varied schedules in the

summer months (i.e., time off for the month of July) and many school boards do not meet in July. As

a result, many such districts will not have sufficient time to review the lengthy new Rule; develop

thoughtful and info1med policies and procedures to protect students; and present the new policies and

procedures to the board in time for adoption.

          18.      Fmthermore, schools are required to disseminate their Title IX discrimination and

grievance procedures in a means that is widely accessible to the public.4 Many of these materials are

typically printed by schools in the spring for fall dissemination. Now, schools will have to rescind

the previous Title IX procedures that they have published and refer to new policies and procedures,

likely on their website. School districts will likely not have enough time to complete this level of

work with the necessary detail before August 14.

          19.      Patticularly concerning for Michigan's K-1 2 schools is the requirements under §

106.45(b)(6)(ii) of the Rule, which will require local education agencies to develop policies and

procedmes to either ( I) conduct a live hearing with cross-examination of the victim and witnesses, or

(2) permit "written., relevant questions that a party wants asked of any party or witness, [require the

recipient of the questions] to provide each patty with the answers, and allow for additional, limited

follow-up questions from each party." Under either circumstance, the development of these policies

and procedmes will take significant time.




          4   See 34 C.F.R. §§ 106.8(b), 106.9 (under the amended Rules, 34 C.F.R. §§ 106.8(b)-(c)).

                                               Page 6of10
Deel. of Elizabeth Collins                                                      Case No. 20-cv-01468
EXHIBIT 43
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 771 of 1598




        20.    Moreover, K-12 schools will need to train staff to facilitate hearings (or the exchange

of questions) and to implement the LEA 's new policies and procedures before the 2020-2021 school

year. Local education agencies will not have sufficient time to conduct this training before August

14, 2020. The lack of sufficiently trained staff members in Michigan's K-12 schools will create

roadblocks for students to submit harassment claims and for schools to ensure students are protected

from harassment in the school environment.

        21.    Sexual harassment is ha1mfol to victims' academic achievement and, consequently,

economic achievement. Upon information and belief, the changes to Title IX procedures in the Rules

will not assist local education agencies in prohibiting sexual harassment in K-12 schools in Michigan,

thus negatively impacting Michigan students.

       22.     The changed definition of sexual harassment, the limitations on the location where the

harassment must occur to prompt an investigation, and the requirement that Title IX complaints be in

writing, among other changes, will likely decrease the number of Title IX investigations. Though the

Rule may allow schools to act on incidents that fall outside of the Rule's limited definition of sexual

harassment and outside of designated locations, see 34 C.F.R. § 106.45(b)(3)(i), upon information

and belief, schools are unlikely to conduct investigations when not required by the Rule. Most schools

are often strapped for funding and, thus, schools will likely use their limited resources to investigate

only those incidents where tbe Rule specifically requires investigation. In addition, a two-tiered

approach in which some incidents require Title IX investigation and grievance procedures and other

incidents do not, will inevitably cause confusion for school administrators, students, and parents.

       23.     By explicitly excluding incidents of sexual assault or harassment that occur in private,

off-campus, or study abroad programs from Title IX investigations, schools will be not be able to



                                             Page 7of 10
Deel. of Elizabeth Collins                                                     Case No. 20-cv-01468
EXHIBIT 43
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 772 of 1598




address and prevent incidents of sexual harassment that may impact students' relationships within

school and on campus.

       24.     For these reasons, upon information and belief, I expect there will be less Title IX

investigations in Michigan schools as a result of the new Rule, thus risking fu1ther harm to Michigan

students.

                                       Effect of COVID-19
       25.     The COVID-19 pandemic hit Michigan starting in March of 2020, and has continued

to impact government services and education in the State. On March 13, 2020, Governor \Vhitmer

issued an executive order temporarily closing all elementary and secondary school buildings in

Michigan starting on March 16, 2020. As the pandemic continued to impact Michigan, on April 2,

2020, Governor Whitmer issued another executive order closing all K.-12 school buildings in the State

for the remainder of the 2019-2020 school year.

       26.     Since school buildings were closed in Michigan, MOE has dedicated an enormous

amount of time and resources to assist districts and schools transition to an online leaming

environment.

       27.     ln the midst of this unprecedented effort by MDE 's staff, the economic burden created

by the pandemic required the State to temporarily lay off the majority of State employees, including

MDE employees, for one day per week or a similar amount of days. Jn addition, nearly all of MDE's

staff members are working remotely.

       28.     With all ofthese burdens caused by the COVID-19 pandemic, it is unlikely MDE will

have sufficient time to dedicate to assisting local education agencies implement appropriate policies

and procedures that conform to the new Rules.




                                           Page 8of 10
Deel. of Elizabeth Collins                                                   Case No. 20-cv-01468
EXHIBIT 43
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 773 of 1598




        29.     Similarly, schools in Michigan are currently faced with extreme hardship due to the

pandemic. Schools are trying to implement online learning programs for students, while dealing with

technology gaps, distance learning, continued learning, in addition to preparing for the next school

year. Separately, schools continue to address services such as special education, free/reduced lunch,

bussing, career and technical education, etc. All of these programs must continue in the midst of the

schools interpreting and implementing a wide variety of COVID- 19 specific legislation, enacted at

the federal, state, and local levels.

        30.     In addition to the lack of time to implement new policies and procedures based on the

new Rule and lack of time to train staff members to facilitate the new Title lX rules and procedures

by the August 14, 2020 deadline, there are numerous unknowns for Michigan schools caused by the

pandemic. How will the pandemic impact school budgets? Governor Whitmer has been very

transparent with the public that the State has lost significant fonding streams that wiH negatively

impact State Departments and potentially funding for local education agencies. How much it impacts

MDE or the local education agencies is unknown.

        31.     The limited timeframe, coupled with the potential reductions of staffing due to budget

cuts resulting from the pandemic, will strongly impact MDE and Michigan's local education

agencies' ability to comply with the new Rule, thereby threatening the loss of significant federal

funding.




                                            Page 9of10
Deel. of Elizabeth Collins                                                    Case No. 20-cv-01468
EXHIBIT 43
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 774 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this   l~day of!ttl'f, 20~ 0


                                              ElizabethOUills
                                              Michigan Department of Education




                                           Page 10 of10
Deel. of Elizabeth Collins                                                 Case No. 20-cv-01468
 EXHIBIT 43
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 775 of 1598




                  EXHIBIT 44
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 776 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.



                      DECLARATION OF GEOFFREY COLTRANE

I, Geoffrey Coltrane, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Senior Education Advisor for the Office of the Governor located in Raleigh,

North Carolina. My educational background includes a Bachelor of Arts in Elementary Education

from the University of North Carolina at Chapel Hill and a Master of Public Policy from Duke

University. I have been employed as Senior Education Advisor since June 2017. Prior to my role

with the Office of the Governor, I served as the Director of Institutional Research and Strategic



                                             Page 1 of 5
Decl. of Geoffrey Coltrane                                            Case No. 20-cv-01468-CJN
EXHIBIT 44
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 777 of 1598




Initiatives at the North Carolina School of Science and Mathematics, a constituent institution of the

University of North Carolina System, for nearly seven years. I have also served as the Director of

Program and Policy at the James B. Hunt, Jr. Institute for Educational Leadership and Policy and as

the Research and Communications Director at the North Carolina New Schools Project. I began my

professional career as a Kindergarten and First Grade teacher with Durham Public Schools.

        2.      As Governor Cooper’s Senior Education Advisor, I serve as the Governor’s primary

liaison to the State Board of Education, the North Carolina Community College System, the

University of North Carolina System, and other K-12 and postsecondary education stakeholders. In

addition, I advise the Governor on K-12 and postsecondary education policy issues, identify ways to

promote and implement the Governor’s education agenda, and facilitate consensus among education

policymakers and stakeholders for the Governor’s education agenda. Lastly, I manage the Governor’s

Commission on Access to Sound Basic Education, which is focused on developing a plan for ensuring

the state meets its constitutional obligation of every student having access to a sound, basic education.

        3.      I submit this Declaration in support of the State of North Carolina’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or

Rule). I have compiled the information in the statements set forth below through personal knowledge,

through personnel who have assisted me in gathering this information from our State institutions, on

the basis of documents that have been provided to and/or reviewed by me.

      Background about the State’s Work in Education and State’s Education Programs




                                              Page 2 of 5
Decl. of Geoffrey Coltrane                                                Case No. 20-cv-01468-CJN
EXHIBIT 44
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 778 of 1598




       4.         The State’s constitution guarantees the “right to the privilege of education” and

charges the State with the “duty” to “guard and maintain that right.” N.C. Const. art. I, § 15. North

Carolina’s constitution also requires that the State provide all of its students a “sound basic

education.” Leandro v. State, 346 N.C. 336, 347, 488 S.E.2d 249, 254 (1997).

       5.         North Carolina is home to 74 public universities and colleges, which collectively

enroll more than 1.05 million students in public two- and four-year institutions. These include 16

constituent higher education institutions in the University of North Carolina system governed by the

University of North Carolina Board of Governors and 58 community colleges governed by the State

Board of Community Colleges.

       6.         At any given time there are around 940,000 students enrolled in an institution of higher

education in North Carolina. These institutions employ more than 79,000 faculty and staff, including

instructional staff, graduate assistants, management, administrative, and other support staff.

       7.         In 2019, North Carolina’s public higher education institutions received $896 million

in federal funding from the Department, and are scheduled to receive more than $937 million in 2020.

As a result, North Carolina’s public higher education institutions are subject to Title IX of the 1972

Education Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s Title IX regulations, 34

C.F.R. pt. 106.

       8.         The North Carolina State Board of Education and the North Carolina Department of

Public Instruction have general supervisory authority of K-12 public schools in North Carolina. N.C.

Gen. Stat. § 115C-10 to -22.

       9.         The Board of Governors of the University of North Carolina has the responsibility for

the planning, development, and overall governance of the UNC System. N.C. Gen. Stat. § 116, et

seq. The Board of Governors has 24 voting members, elected by the North Carolina General



                                               Page 3 of 5
Decl. of Geoffrey Coltrane                                                  Case No. 20-cv-01468-CJN
EXHIBIT 44
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 779 of 1598




Assembly to staggered four-year terms. Additionally, the president of the UNC Association of

Student Governments serves as a nonvoting, ex officio member of the Board. The Board elects the

President of the UNC System. The Board of Governors maintains The Code and the UNC Policy

Manual. The Code incorporates the requirements of the North Carolina constitution and General

Statutes, as well as Board bylaws and other high-level policies. The UNC Policy Manual provides

more specific direction and policies on university matters, including a system-wide policy to establish

legally supportable, fair, effective, and efficient procedures for student disciplinary proceedings

related to sexual harassment and Title IX violations (Chapter 700.4—Student Conduct and

Discipline).

       10.     The State Board of Community Colleges (CC State Board) consists of 20 members—

10 appointed by the Governor, 8 elected by the General Assembly, and the Lieutenant Governor and

the state treasurer, who serve as ex-officio members. The CC State Board establishes policies,

regulations, and standards for the administrative offices and the institutions that comprise the

Community College System.

                     Effect of Rule on Higher Education in North Carolina
       11.     The Final Rule will have a profound effect on the State’s institutions of higher

education. Staff at our State’s colleges and universities will need to review the Final Rule and

thoroughly review each of their guidance and implementation documents and policies on safe and

inclusive learning environments, including investigative procedures and support for victims of sexual

assault to ensure that they comply with the Final Rule. To the extent that any current policies and

procedures conflict with the Final Rule, the State’s institutions will likely have to revise their

resources or remove them, a potentially time-consuming and costly process.

       12.     Many institutions in our State, for example, will be required to ensure that procedures

are in place to, for example, conduct cross examination and preside over contentious cross

                                             Page 4 of 5
Decl. of Geoffrey Coltrane                                               Case No. 20-cv-01468-CJN
EXHIBIT 44
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 780 of 1598




examination, without harming communities. Should new procedures be required, implementing these

may create burdens for the State’s institutions, particularly before the effective date of the Final Rule.

                                         Effects of COVID-19
        13.     In addition to its regular work, the State’s educational institutions, like every

institution in the State and country, have turned to focusing on the response to the effects of the novel

coronavirus and resultant COVID-19 disease on the State, students, and schools.

        14.     North Carolina has more than 49,480 lab-confirmed cases of the disease, which have

resulted in more than 1,197 deaths. On March 14, 2020, the Governor issued Executive Order 117,

ordering the statewide closure of K-12 public schools to limit the spread of COVID-19. The UNC

System transferred from in-person instruction to alternative course delivery beginning on March 20.

As a result, North Carolina higher education institutions closed their campuses in mid-March as

institutions scrambled to implement remote learning in lieu of in-person instruction.

        15.     With the State’s higher-education institutions, students, and faculty in an environment

where remote learning will be implemented at least until the Fall 2020 semester, the contemplated

review and overhaul of Title IX proceedings required by the Final Rule will occur in an environment

where these critical issues may not be able to be given the requisite weight and attention that they

deserve.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 22nd day of June, 2020


                                                ________________________________________
                                                Geoffrey Coltrane
                                                Senior Education Advisor,
                                                Office of the Governor of North Carolina

                                              Page 5 of 5
Decl. of Geoffrey Coltrane                                                 Case No. 20-cv-01468-CJN
EXHIBIT 44
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 781 of 1598




                  EXHIBIT 45
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 782 of 1598




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                            Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                 Plaintiffs,

                         v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                 Defendants.


                              DECLARATION OF JACEY COOPER

I, Jacey Cooper, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

        1.     I am the Chief Deputy Director for Health Care Programs and State Medicaid Director

for the California Department of Health Care Services (“DHCS”). DHCS oversees comprehensive

health care in California for about 13 million Californians, nearly one-third of the State’s population.

DHCS’s largest program is Medi-Cal, California’s version of the federal-state Medicaid program

under title XIX of the federal Social Security Act. As Chief Deputy Director and State Medicaid

Director, my responsibilities include the overall management of the health care program divisions at

                                               Page 1 of 10
Decl. of Jacey Cooper                                                     Case No. 20-cv-01468-CJN
EXHIBIT 45
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 783 of 1598




DHCS, including Health Care Delivery Systems, Health Care Financing, Health Care Benefits and

Eligibility, Behavioral Health, and Legislative and Governmental Affairs. I also represent Medi-Cal

with our federal partners at the Centers for Medicare and Medicaid Services. I have previously served

as the Senior Advisor for Health Care Programs in the Director’s Office and the Assistant Deputy

Director for Health Care Delivery Systems.

       2.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (to be codified at 34

C.F.R. pt. 10) (the “Title IX Rule” or “Rule”). I submit this declaration in my official capacity as the

Chief Deputy Director for Health Care Programs and State Medicaid Director for DHCS. I have

compiled the information in the statements set forth below through personal knowledge, through

DHCS personnel who have assisted me in gathering this information from our agency, and on the

basis of documents that have been provided to and/or reviewed by me.

       3.      DHCS is the single state agency charged with administering Medi-Cal, which is a

critical source of health coverage for millions of students attending public school, charter schools,

community colleges, and universities. Through the fee-for-service and managed care delivery

systems, Medi-Cal provides comprehensive health care benefits for Medi-Cal eligible children,

including students in K-12 schools. DHCS also administers California’s Children's Health Insurance

Program (“CHIP”) program, most of which is accomplished through the Medi-Cal program by

enrolling CHIP eligible individuals into managed care plans providing the full scope of Medi-Cal




                                             Page 2 of 10
Decl. of Jacey Cooper                                                     Case No. 20-cv-01468-CJN
EXHIBIT 45
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 784 of 1598




benefits. DHCS’s CHIP programs provide health coverage to eligible children, including students.

In total, more than 5.2 million children, ages 20 years and younger, are enrolled in Medi-Cal.

       4.      DHCS’s Integrated Systems of Care Division (“ISCD”) oversees a comprehensive

system of health for Medi-Cal eligible children through preventive screening, diagnostic,

rehabilitation, and follow-up services. The ISCD carries out this mission through administering a

variety of programs intended to complement the coverage afforded under Medi-Cal or CHIP and to

meet specific health care needs of targeted populations. For example, the California Children’s

Services (“CCS”) program provides diagnostic and treatment services, medical case management,

and physical and occupational therapy services to children under age 21 with CCS-eligible medical

conditions. CCS also provides medical therapy services that are delivered at public schools. DHCS

spends more than $170 million in state and federal funds annually for CCS case management services

alone. Direct treatment services for Medi-Cal eligible children, which comprise about 70 percent of

the CCS program, are integrated with and funded through the Medi-Cal program. Treatment services

for other children are funded through a mix of State, local and federal funds.

       5.      DHCS partners with participating public schools to administer the Medi-Cal program

for school aged children. Through the School-Based Medi-Cal Administrative Activities Program

(“SMAA”), DHCS and individual Local Education Agency (“LEA”) claiming units promote access

to health care for students in the public school system, preventing costly or long-term health care

problems for at-risk students, and coordinating students’ health care needs with other providers. A

“claiming unit” also known as an LEA, is the governing body of any school district, county office of

education, or state special school that conducts certain administrative activities in connection with

Medi-Cal-covered health services. The primary purpose of the SMAA is to reimburse school

claiming units for the federal share (50% or higher) of certain allowable costs incurred administering



                                            Page 3 of 10
Decl. of Jacey Cooper                                                    Case No. 20-cv-01468-CJN
EXHIBIT 45
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 785 of 1598




the Medi-Cal Program. Those activities include: Outreach and Referral; Facilitating the Medi-Cal

Application; Arranging Non-Emergency/Non-Medical Transportation; Program Planning and Policy

Development; and Medi-Cal Administrative Activities Claims Coordination.             DHCS provides

approximately $140 million annually in federal funds for claims submitted on behalf of LEAs, Local

Governmental Agencies (“LGAs”), and Local Educational Consortia (“LECs”) for costs incurred

performing SMAA.

       6.      The Local Education Agency Medi-Cal Billing Option Program also provides

reimbursement to LEAs (school districts, county offices of education, charter schools, community

colleges, and university campuses) for certain covered health services provided by qualified health

service practitioners to Medi-Cal eligible students under the age of 22. LEAs pay for the services and

are reimbursed by DHCS using federal matching funds, at 50% of allowable cost or greater,

depending on the service. DHCS provides approximately $130 million per year in federal matching

funds to LEAs for Medi-Cal eligible services through the LEA Medi-Cal Billing Option Program.

       7.      DHCS also oversees county-based delivery of specialty mental health services to

certain Medi-Cal eligible children and youth, including students in K-12 schools. The Medi-Cal

Specialty Mental Health Services (“SMHS”) program is a standalone “carve-out” managed care

delivery system operated under the authority of a waiver approved by the Centers for Medicare and

Medicaid Services under Section 1915(b) of the Social Security Act. DHCS is responsible for

administering and overseeing the Medi-Cal SMHS Waiver Program, which provides covered SMHS

to qualified Medi-Cal beneficiaries through county mental health plans (“MHPs”). MHPs are

required to provide or arrange for the provision of outpatient and inpatient SMHS to beneficiaries in

their counties who meet SMHS medical necessity criteria, consistent with the beneficiaries’ mental

health treatment needs and goals, as documented in their client plans. Specific services include,



                                            Page 4 of 10
Decl. of Jacey Cooper                                                   Case No. 20-cv-01468-CJN
EXHIBIT 45
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 786 of 1598




among others, crisis intervention and stabilization, therapy, medication support services, and targeted

case management. DHCS delivers SMHS to nearly 300,000 children ages 20 years and younger at

an annual cost of approximately $2 billion per year. For children enrolled in SMHS managed care

plans, the cost per child for SMHS, on average, is more than $7,000 per year.

        8.      In accordance with Medicaid Early and Periodic Screening, Diagnostic, and

Treatment (“EPSDT”) provisions, Medi-Cal covers all medically necessary services covered by

Medicaid for beneficiaries under the age of 21. This includes services to "correct or ameliorate"

defects and physical and mental illness conditions, even if such services are not included in

California’s Medicaid State Plan. EPSDT services can include periodic health screening, vision,

dental, and hearing services.

        9.      In partnership with the California Office of the Surgeon General, DHCS has created

a first-in-the-nation statewide effort to screen patients for Adverse Childhood Experiences (“ACEs”)

that lead to trauma and the increased likelihood of ACEs-Associated-Health Conditions due to toxic

stress. The goal of this initiative is to reduce ACEs and toxic stress by half in one generation. All

providers are encouraged to receive training to screen patients for ACEs. By screening for ACEs,

providers can better determine the likelihood a patient is at increased health risk due to a toxic stress

response, which can inform patient treatment and encourage the use of trauma-informed care.

Detecting ACEs early and connecting patients to interventions, resources, and other supports can

improve the health and well-being of individuals and families. Beginning on January 1, 2020, DHCS

pays Medi-Cal providers $29 per trauma screening for children and adults with Medi-Cal coverage.

By July 2020, providers must self-attest that the training has been completed to be eligible to continue

receiving Medi-Cal payment for conducting ACEs screenings. DHCS estimates that it will expend

more than $21 million annually for clinicians’ use of Medi-Cal funded ACEs screening protocols.



                                             Page 5 of 10
Decl. of Jacey Cooper                                                      Case No. 20-cv-01468-CJN
EXHIBIT 45
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 787 of 1598




       10.     Based on its understanding of the impacts of the Title IX Rule, DHCS has serious

concerns that the Rule will increase the negative health effects of sexual harassment and assault on

students in the State that Title IX no longer protects and the State’s overall health care expenditures

to address such effects. These health expenditures could include higher than anticipated Medi-Cal

reimbursements and a reallocation of existing resources to meet the increased need of affected

students for health services that DHCS programs provide such as mental health counseling, medical

services, and other resources.

       11.     The Rule fails to account for the known costs associated with underlying incidents of

sexual harassment and assault. Sexual harassment and violence have serious and costly health

consequences. Researchers have found that “adverse experiences” such as sexual violence lead to a

range of emotional and health consequences for survivors. They are more likely to suffer chronic

diseases, experience emotional and functional disabilities, engage in harmful behaviors, and have

difficulties in their intimate relationships.1 Consequences of sexual violence can include physical

injury and other medical problems, poor mental health outcomes, lost work productivity, decreased

quality of life, and sometimes death.2 The consequences of sexual violence can be physical, like

bruising and genital injuries, and psychological, such as anxiety, increased isolation, and increased

risk of self-harm, distress, depression, and suicidal ideation.3 The harm may also be chronic. Victims

may suffer from post-traumatic stress disorder, experience re-occurring gynecological,


       1
          Cal. Dep’t of Public Health, Injury and Violence Prevention Branch, Sexual Violence
Prevention (May 2020),
https://www.cdph.ca.gov/Programs/CCDPHP/DCDIC/SACB/Pages/SexualViolencePrevention.a
spx.
        2
          Cal. Coalition Against Sexual Assault, The Cost and Consequences of Sexual Violence
in California (Feb. 2018) (CALCASA), http://www.calcasa.org/wp-
content/uploads/2018/02/CALCASA_CCofSV_FINALSpreads_2018.pdf.
        3
          See Ctrs. for Disease Control & Prevention, Understanding Sexual Violence Fact Sheet
(Jan. 2020), https://www.cdc.gov/violenceprevention/sexualviolence/fastfact.html.

                                            Page 6 of 10
Decl. of Jacey Cooper                                                    Case No. 20-cv-01468-CJN
EXHIBIT 45
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 788 of 1598




gastrointestinal, cardiovascular and sexual health problems. 4 Sexual harassment and violence is also

linked to negative health behaviors. For example, victims are more likely to smoke, abuse alcohol,

use drugs, and engage in risky sexual activity. 5 Children who are victims of sexual violence are

especially vulnerable to both short- and long-term negative behavioral, mental, and emotional

consequences, and are significantly more likely to be re-victimized in the future. 6 In 2012, two-thirds

of the costs ($89.7 billion) resulted from rapes and other sexual assaults of children.7 The Rule

exacerbates this significant and costly public health problem,8 and increases negative health impacts

for students. This will increase financial and administrative burdens for DHCS to provide counseling,

health services, and other resources to students.

       12.     The Rule creates barriers for students, concerned third parties, and schools, to

investigate and take meaningful action to stop sexual harassment and violence, prevent recurrence,

and address the effects, including the health effects. These barriers include, but are not limited to,

requiring a showing of severe, pervasive, and objectively offensive sexual harassment that effectively

denies equal access to education before a Title IX complaint can be opened; explicit limitations on

the individuals to whom a post-secondary student may complain in order to receive relief; additional

barriers to making a complaint, such as requirements that the impacted student or their

parent/guardian put the complaint in writing and include a request to initiate an investigation to start

the investigation under most circumstances, regardless of the student’s age, disability, or writing

ability; prohibiting a student victim who has left a school due to sexual harassment and assault from



       4
           Id.
       5
           Id.
        6
           See CALCASA, supra at p. 5.
        7
           Id. at p. 20.
        8
          See Understanding Sexual Violence Fact Sheet, supra (recent estimates put the cost of
rape at $122,461 per victim, including medical costs, lost productivity, criminal justice activities,
and other costs).

                                             Page 7 of 10
Decl. of Jacey Cooper                                                     Case No. 20-cv-01468-CJN
EXHIBIT 45
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 789 of 1598




filing a formal complaint; requiring schools act to mitigate sexual harassment only when they have

actual knowledge of sexual harassment on campus; creating protracted back-and-forth processes for

students in K-12 schools that delay final remedies for victims and require them to unnecessarily relive

the experience; and subjecting victims of sexual assault and harassment in post-secondary schools to

cross-examination by a third-party advisor, who could be the perpetrator’s family member or close

school friend.

       13.       I have concerns that making it harder for schools to prevent and protect students from

sexual harm and discrimination will worsen the effects of harassment on their mental and physical

health, discourage reporting, make it less likely that students who experience sexual violence receive

early intervention and timely mental and physical health supports. Where a school responds

inappropriately or provides a delayed response under the Rule, student victims and survivors can

suffer additional psychological and physical harms. Such harms will ultimately increase costs to the

State through the various health care programs administered by DHCS and described above.

       14.       I understand that the Department has projected substantial reductions with respect to

the filing and investigation of bona fide complaints by those subjected to sexual harassment and

violence under Title IX as a result of the Title IX Rule’s requirements. 85 Fed. Reg. at 30,550, 30,553-

30,554, 30,548-30,549, 30,568 (stating that Title IX investigations will decrease by about 33% per

year in colleges and Universities, 50% per year in elementary and secondary schools, 50% for non-

schools, such as libraries, as a result of the Title IX Rule). DHCS will likely be required to allocate

additional resources for mental and physical health services that they may not have otherwise required

in order to manage the impact on students who have suffered from prolonged exposure to sexual

harassment or who have not received a timely response, intervention, and long-term remedies,

including a response from the school that stops the harassment.



                                             Page 8 of 10
Decl. of Jacey Cooper                                                     Case No. 20-cv-01468-CJN
EXHIBIT 45
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 790 of 1598




       15.     In the final rule, the Department estimates that supportive measures will cost $250 per

provision. 85 Fed. Reg. 30,180-30,183, 30,574. 30,558-30,559. The Department does not provide

any information upon which this estimate is based. Under the health care programs that DHCS

administers for individuals and students, $250 would not cover even two hours of mental health

counseling, and, on average, children receiving SMHS require more than 28 hours of therapy

annually. For minors in California, mental health care associated with rape and other sexual assault

alone cost over $5 billion in 2012.9 Per rape or sexual assault, mental health care costs for minors

amounted to $12,800, and $2,000 for college-age individuals.10 Similarly, associated medical care

for minors cost over $1 billion,11 and direct medical costs per rape or other sexual assault amounted

to $1,300 for minors and college-age individuals.12 Given the research that shows the significant and

costly effects of sexual assault and violence, and my own experiences administering programs for

those impacted by traumatic incidents, such as sexual assault and violence, the Rule significantly

underestimates the costs of supportive measures, which could include mental and physical health

services borne by DHCS. Because this estimate was not included in the Notice of Proposed

Rulemaking, our State did not have an opportunity to provide meaningful comments on this cost

estimate.

       16.     I also have concerns that the Rule’s barriers to protecting students from sexual

harassment and violence will place increased pressures on Medi-Cal and other California healthcare

services for the long-term. Sexual harassment and violence have serious economic consequences,

which the Rule fails to take into account. The trauma resulting from sexual violence can impact a

survivor’s employment in terms of time off from work, diminished performance, job loss, or being


       9
         CALCASA, supra at pp. 19-20.
       10
          Id. at p. 24.
       11
          Id. at pp. 19-20.
       12
          Id at p. 24.

                                           Page 9 of 10
Decl. of Jacey Cooper                                                   Case No. 20-cv-01468-CJN
EXHIBIT 45
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 791 of 1598




 unable to work, and cause disability that limits employment. 13 These disrupt earning power and have

 a long-tenn effect on the economic well-being of survivors and their families. 14 For example, per

 rape or other sexual assault, the cost of lost work amounted to $5,800 for minors, and $4,000 for

 college-age individuals in California in 2012. 15 Quality of life losses accounted for the majority of

 the costs of sexual violence. Per rape or sexual assault, the cost of lost quality of life amounted to

 $178, 100 for minors and $140,300 for college-age individuals.16 This in tum will increase the

 likelihood that survivors and their families will need to rely on DHCS's services, like Medi-Cal, for

 physical and mental health services.

         17.    In conclusion, DHCS is the backbone of California's healthcare safety net. We

 endeavor to preserve and improve the overall health and well-being of all Californians, including

 millions of students in public schools, charter schools, community colleges, and universities. 1 am

 deeply concerned that the Rule will worsen the damaging and costly health impacts of sexual

 harassment and violence on students and increase the burden on California's healthcare systems. The

 State and its health care system will bear the burden of the costs that the United States Department of

 Education refused to estimate and underestimated in its cost-benefit analysis.


 1 declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
 correct.


 Executed on this \ )day of June, 2020




                                                Chie eputy Director        State Medicaid Director
                                                for California Department of Healthcare Services

        13  See CALCASA, supra at p . 5; Understanding Sexual Violence Fact Sheet, supra.
         14
            See Understanding Sexual Violence Fact Sheet, supra.
         15
            See CALCASA, supra at p. 24.
         16 Id.


                                             Page lOof 10
 Deel. of Jacey Cooper                                                    Case No. 20-cv-O 1468-CJN


EXHIBIT 45
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 792 of 1598




                  EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 793 of 1598




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO;
 STATE OF DELAWARE; DISTRICT OF
 COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS;                          CIVIL ACTION No. 20-cv-01468-CJN
 STATE OF MICHIGAN; STATE OF
 MINNESOTA; STATE OF NEW MEXICO;
 STATE OF NORTH CAROLINA; STATE OF
 OREGON; STATE OF RHODE ISLAND;
 STATE OF VERMONT; COMMONWEALTH
 OF VIRGINIA; STATE OF WASHINGTON;
 STATE OF WISCONSIN,

                                Plaintiffs,

                         v.

 ELISABETH D. DEVOS, in her official capacity
 as Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.


                       DECLARATION OF LINDA DARLING-HAMMOND

I, Dr. Linda Darling-Hammond, pursuant to 28 U.S.C. § 1746, hereby declare that the following

is true and correct:

        1.      I am President of the California State Board of Education (SBE) and Charles E.

Ducommun Professor of Education Emeritus at the Stanford Graduate School of Education and

founding president of the Learning Policy Institute, created to provide high-quality research for

policies that enable equitable and empowering education for each and every child. While at Stanford

University, I founded the Stanford Center for Opportunity Policy in Education and served as faculty

                                              Page 1 of 16
Decl. of Linda Darling-Hammond                                     Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 794 of 1598




sponsor for the Stanford Teacher Education Program, which I helped to redesign. I am also the author

of more than 25 books and more than 600 articles on education policy and practice. I have consulted

widely with federal, state and local officials and educators on strategies for improving education

policies and practices and am the recipient of 14 honorary degrees in the U.S. and internationally.

       2.      I began my career as a public school teacher and co-founded both a preschool and a

public high school. I served as Director of the RAND Corporation’s education program and as an

endowed professor at Columbia University, Teachers College before joining the Stanford faculty. My

work has focused on educational equity and ensuring that students from all backgrounds receive

access to high quality teachers and an education that focuses on the needs of the whole child. I

received my Ed.D. from Temple University (with highest distinction) and a B.A. from Yale

University (magna cum laude).

       3.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (the “Title IX Rule” or Rule).

       4.      This declaration is based on my personal knowledge, my familiarity with Title IX, my

review of the Notice of Proposed Rulemaking (NPRM) and the final regulation (Rule), and the

knowledge and expertise I have acquired in the course of 45 years as an educator, education systems

leader, education researcher, and expert in education quality, student outcomes, social emotional

learning and school climate, and equity. If called and sworn as a witness, I could and would testify

competently to the information in this declaration.

                 State Board of Education and California System of Common Schools



                                            Page 2 of 16
Decl. of Linda Darling-Hammond                                       Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 795 of 1598




          5.   As the President of the State Board of Education (SBE), my key responsibilities

include presiding at SBE meetings and ensuring that agreed upon action is implemented; working

with staff to prepare agendas for SBE meetings; serving as the spokesperson for the SBE, and keeping

abreast of local, state, and national issues and informing SBE members of local, state, and national

issues.

          6.   The State of California’s common system of K-12 public schools originates from the

State Constitution and is funded by the State. The State is ultimately responsible for the operation of

its schools. The State receives federal funding from the United States Department of Education to

operate its pre-schools and system of K-12 common schools, which include its charter schools. It is,

therefore, obligated to comply with Title IX and its implementing regulations.

          7.   The SBE was established first by statute in 1852, then by amendment to the California

Constitution in 1884. By statute, the SBE adopts rules and regulations for the government of the

state’s public schools, approves statewide academic content standards, adopts tests and sets policies

for the statewide assessment system, implements state and federal school accountability requirements,

approves allocation of certain state and federal funding sources, and studies the educational needs of

the state and plans for improvement of the administration and efficiency of public schools.

               Immediate Harms to Schools, Students, and the State Caused by the Rule

          8.   Based on my review of the NPRM and Rule issued by the Department, I understand

that the Rule creates additional hurdles for students who are seeking to initiate the complaint process

related to sexual harassment or assaults and limits the responsibility of local educational agencies

(LEAs) to respond to complaints and prevent sexual harassment or assault of other students under

their care. These changes include, but are not limited to, a narrower definition of sexual harassment

that requires a showing of severe, pervasive and objectively offensive sex-based harassment that



                                            Page 3 of 16
Decl. of Linda Darling-Hammond                                        Civil Action No. 20-cv-01468
EXHIBIT 46
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 796 of 1598




effectively denies equal access to education; additional barriers to making a complaint, such as

requirements that the impacted student, or his or her parent or guardian, submit a written complaint

to initiate the grievance process for an investigation to start under most circumstances, regardless of

the student’s age, disability, or writing ability, and a requirement that they be participating or

attempting to participate in the school where the harm occurred at the time of the filing of the

complaint. I also understand that the Rule permits the Title IX Coordinator to sign and file a complaint

on behalf of a child, but that such action is discouraged by the Department and, if a Title IX

Coordinator does file on her or his own, the Department could find a school in noncompliance for

doing so. (See e.g., 85 Fed. Reg. at 30,304 (“choice to initiate the grievance process must remain

within the control of the complainant unless the Title IX Coordinator has specific reasons justifying

the filing of a formal complaint over the wishes of a complainant.”))

        9.     Over the past decade, a robust body of research has emerged showing how biology

and environment interact to produce human learning and development. Research from the fields of

neuroscience, developmental science, epigenetics, psychology, sociology, adversity science,

resilience science, and the learning sciences has reinforced the importance of social emotional

learning and supporting the whole child within K-12 education. Specifically, relevant to the Rule, the

literature highlights several important relationships among the educational setting, cognitive and

social emotional development, and educational opportunities and outcomes for students.

   •    A safe and secure school climate is key to fostering positive learning environments: learning

        is social, emotional and academic. When students feel threatened or unsafe, their ability to

        learn is impaired.

   •    Positive relationships with trusted adults and connectedness with the school community are

        critical to promoting positive cognitive development and can improve educational
        outcomes.

                                             Page 4 of 16
Decl. of Linda Darling-Hammond                                          Civil Action No. 20-cv-01468
EXHIBIT 46
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 797 of 1598




   •     Trauma can negatively impact educational outcomes, whether experienced in the

         community or in a school setting. Any form of harassment, whether intended or otherwise,

         can undermine students’ attachment to school, as well as their focus, attention, and learning.

   •     Adversity affects learning—and the way schools respond matters. When schools ensure that

         every adult is prepared to look for and listen to students’ needs and experiences, the adverse

         effects of trauma can be reversed. When schools ignore these needs, the adverse effects of

         trauma are exacerbated.1

   10.          As a result, there are a number of predictable consequences—both academic and

social—when schools are unable to meet the social emotional needs of their students or when the

school climate exacerbates the social emotional health of students. Research finds that traumatic

conditions at school are associated with chronic absenteeism, which is in turn associated with

reduced academic performance, and higher rates of dropout and failure to graduate.2 These

outcomes, in turn, have broader societal effects. For example, each student who drops out costs

each state hundreds of thousands of dollars as a function of increased costs due to

unemployment, crime, health care, and incarceration, and decreased income due to lower wages

and capacity to pay taxes.3

         1
          Cantor, P., Osher, D., Berg, J., Steyer, L., & Rose, T. (2018). Malleability, plasticity,
and individuality: How children learn and develop in context; Darling-Hammond, L., Flook, L.,
Cook-Harvey, C., Barron, BJ & Osher, D. (2019). Implications for educational practice of the
science of learning and development, Applied Developmental Science.
https://doi.org/10.1080/10888691.2018.1537791; Darling-Hammond, L., Cook-Harvey, C.M.
(2018). Educating the Whole Child. https://learningpolicyinstitute.org/product/educating-whole-
child-report; Osher, D., Cantor, P., Berg, J., Steyer, L., Rose, T. (2018). Drivers of human
development: How relationships and context shape learning and development.
         2
         Ginsburg, A., Jordan, P., & Chang, H. (2014). Absences add up: How school attendance
influences student success. San Francisco, CA: Attendance Works; Balfanz, R., & Byrnes, V.
(2012). The importance of being in school: A report on absenteeism in the nation’s public
schools. Baltimore, MD: Johns Hopkins University Center for Social Organization of Schools.
         3
         Rumberger, R. W. (2012). America cannot afford the stiff price of a dropout nation. San
Jose, CA: Silicon Valley Education Foundation.
https://www.civilrightsproject.ucla.edu/news/press-releases/featured-research-2016/school-
suspensions-cost-taxpayers-billions/pr-rumberger-losen-hi-cost-discipline-2016.pdf]

                                             Page 5 of 16
Decl. of Linda Darling-Hammond                                         Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 798 of 1598




   11.            The COVID-19 pandemic has created additional challenges for supporting the

social emotional needs of students. In California, almost every school in the state has been

physically closed for instruction since mid-March. As a result of stay-at-home orders, many

families have experienced economic hardship and significant disruption to their daily lives,

which will predictably impact the social emotional health of students. As we look ahead to the

next school year, many students’ social emotional health has been and will continue to be

adversely affected by the COVID-19 pandemic, and LEAs will play a critical role in supporting

these students.

   12.            Attempting to implement this scheme by the Rule’s effective date of August 14,

2020 is particularly daunting and is almost certain to distract from the planning and

implementation of programs and services that are necessary to support students, staff and the

broader school community amidst the uncertainty caused by the COVID-19 pandemic. As a

result of the pandemic, LEAs have been forced to implement distance learning strategies and

provide instruction and other supports remotely. Many LEAs are also further developing and

refining their distance learning approaches in anticipation of further school closures into the next

school year. It would be a challenge for LEAs to implement the complex procedural scheme

required under the Rule for the required grievance process in the best of circumstances.

   13.            The three most important factors that prevent long term consequences to children
from the stress associated with forms of trauma, such as sexual harassment, are access to early

intervention, the safety in expressing such a grievance, and the ready access to an adult they

trust.4 Schools are one of the most important places where all three must be provided.




         4
        Masten, A.S., Best, K.M. and Garmezy, N (1990). Resilience and development:
Contributions from the study of children who overcome adversity. Development and
Psychopathology, 2(4), 425-444; Masten, A.S. & Coatsworth, J.D. (1998). The Development of
competence in favorable and unfavorable Environments: Lessons from research on successful
Children. The American Psychologist, (53(2), 205-220).


                                             Page 6 of 16
Decl. of Linda Darling-Hammond                                      Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 799 of 1598




   14.         The Rule will undermine these three conditions as it fails to account for the

unique aspects of the K-12 school system in a number of ways.

   15.         First, the Rule is likely to result in an increase in child victims on our campuses

because of the requirement to wait to open a complaint and investigate under Title IX until after

the harm to the child has become so severe, pervasive, and objectively offensive that it

effectively denies a child’s equal access to education. In practical terms, the Rule prevents

school officials who know about sexually harassing conduct from investigating and resolving a

complaint under Title IX until they have confirmation that the sexually harassing conduct has

persisted to such a degree that a child is manifesting signs of school disengagement, such as

tardiness, bed wetting, and school refusal. (85 Fed. Red. at 30,170.) Research on absenteeism

demonstrates how difficult it can be to identify and correct the causes of chronic absenteeism and

how important it is to keep students in school in the first instance by addressing their needs

before they become so traumatic that students feel they cannot attend.5 The likely harm to future

educational attainment of students who feel so severely and pervasively harassed as to feel that

they are unable to continue at school is well-established from research documenting the

difficulty of re-engaging students who have left school.

   16.         The Rule’s requirement that a child be subjected to sexual harassment so severe

and pervasive as to effectively deny equal educational access before a school can take effective
remedial action and disciplinary steps to stop the harassment under Title IX also ignores

contemporary knowledge about trauma and social emotional development. The impact of a

sexual harassment or assault incident on a student’s ability to learn, and thus on his or her access

to education, may not be evident until long after that incident occurs. Studies of the experience


         5
          Attendance Works. (2016). Preventing missed opportunity: Taking collective action to
confront chronic absence. San Francisco, CA: Attendance Works; U.S. Departments of
Education, Health and Human Services, Housing and Urban Development, and Justice. (2015);
Sutphen, R. D., Ford, J. P., Flaherty, C. (2010). Truancy interventions: A review of the research
literature. Research on Social Work Practice, 20, 161-171.


                                           Page 7 of 16
Decl. of Linda Darling-Hammond                                       Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 800 of 1598




of harassment show that its attendant trauma can remain hidden long after the event. But when

support and therapy occur early, they can prevent the cascade of effects on learning and

adaptation and the accumulation of risk factors that can lead to more serious emotional and

learning consequences.6 This is particularly true for students who may be nonverbal or have

other difficulties expressing its impact.

         17.   Additionally, even before the emotional harm of the traumatic event or events

reaches a level that “effectively denies” the victim equal access to education, the victim’s ability

to access education may have been substantially undermined.7 Under the Rule, even with the

provision of supportive measures, the victim might be required to continue in an educational

setting with other students or adults involved in the incident, potentially exacerbating the trauma.

In fact, the Rule would prevent LEAs from investigating and resolving a complaint related to

conduct for which the LEA had actual knowledge until the conduct is both severe and pervasive

and the victim is re-traumatized, when the trauma reaches a level where it prevents the victim

from participating in the educational setting.

   18.         The longer that children experience chronic stress unbuffered by the support of a

trusted adult, the greater the consequence to their learning and healthy development. The

unnecessarily lengthy (more than 20 day) grievance process required in the Rule for all pre-K

through 12 schools. The Rule’s prohibition on providing effective remedies for complainants
and taking interim remedial action against a perpetrator to stop further harassment until the

conclusion of the process in the absence of a finding that alleged conduct poses “an immediate


         6
         Masten, A.S. (2011). Resilience in children threatened by extreme adversity:
Frameworks for research, practice and translational synergy. Development and Psychopathology,
23, 141-154.
         7
         Stannard Gromisch, E. (2015). How trauma affects learning, memory and attention.
http://www.brighthubeducation.com/special-ed-inclusion-strategies/66806-how-trauma-affects-
learning-memory-and-attention/ (accessed Dec. 14. 2016); The National Traumatic Stress
Network. (n.d.). Effects of complex trauma. http://www.nctsnet.org/trauma-types/complex-
trauma/effects-of-complex-trauma (accessed Dec. 14, 2016).


                                            Page 8 of 16
Decl. of Linda Darling-Hammond                                       Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 801 of 1598




threat to the physical health or safety of any student” will increase the time that children

experience these increased risks to learning and health.8

   19.         Additionally, the Rule and its preamble do not articulate a clear standard for when

harassment is both severe and pervasive enough to effectively deny that complainant equal

access to the education program. It is reasonably foreseeable that many LEAs schools will

adhere to the plain text of the regulation—which appears to require multiple, serious incidents

that result in trauma that rises to a level that is the equivalent of being denied equal access to the

education program. Allowing harassing conduct and the trauma that it may cause to persist until

such a point will lead to predictable harms to students, as described in Paragraphs 9, 10, & 16.

   20.         Furthermore, the Rule’s textual definition for sexual harassment and the

requirement for a written complaint to proceed with an investigation means that, in effect,

professionals may be asked to violate their own moral commitment to promptly investigate and

resolve student and staff misconduct on a school campus when they have evidence that it has

occurred.

   22.         Second, the final Rule’s requirement that complainants “must be participating in

or attempting to participate in the education program or activity of the recipient with which the

formal complaint is filed” can reasonably be anticipated to limit LEAs’ ability to remediate

systemic sexual harassment and protect potential victims from future misconduct. Under this
provision, a victim of sexual assault who withdraws from an education program, as a result of

trauma or to limit the risk of exposure to the perpetrator, is unable to file a formal complaint. As

a consequence, the LEA could be foreclosed from completing an investigation and taking

disciplinary action against the perpetrator, potentially exposing other students to harm.

   23.         The risk of perverse results in the K-12 context is especially acute. The

underlying conduct (and as a result, attendant trauma) must rise to such a level of severity and


         8
         McEwen, B.S. Protective and damaging effects of stress mediators. The New England
Journal of Medicine, (338,3), 171-179


                                            Page 9 of 16
Decl. of Linda Darling-Hammond                                        Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 802 of 1598




pervasiveness to effectively deny equal access before an LEA can respond. It is easy to envision

a student or the family concluding that, rather than exposing the student to further harassing

conduct, enrollment in a different educational program is in the student’s best interest. Similarly,

when the misconduct is so severe and pervasive as to effectively deny equal access to the

education program, it would be understandable for a student or family to withdraw from the

program rather than force the student to continue to be traumatized while waiting for the LEA to

take action against the perpetrator upon conclusion of a lengthy grievance process.

   24.         By both precluding the LEA from taking action to investigate and stop the

misconduct unless it has risen to a level that is so severe and pervasive that it effectively denies

equal access and limiting the LEA’s authority to take remedial action against a perpetrator if the

student withdraws from the education program, it is reasonably foreseeable that the Rule will

hamstring the ability of LEAs to address systemic misconduct and protect future victims.

   25.         Third, the Rule’s mandate to dismiss Title IX claims where the alleged sexually

harassing conduct does not occur in an education program or activity over which the LEA

exercised substantial control ignores the fact that off-campus conduct can create a hostile,

unwelcoming, and unsafe environment on campus in a number of ways.

   26.         The findings of harm due to trauma exist no matter the location of the traumatic

events. Students who may be harassed on the way to or from school or who are subject to cyber-
bullying or harassment are equally at risk of self-harm and school failure.9 It is reasonably

foreseeable that the emotional harm students experience as a result of such conduct will be

compounded by the Rule’s limitation on the ability of trusted adults at the school to take action

to protect students in these circumstances.

   27.         Fourth, in a K-12 school system, there are many types of adults on campus who

are in a position to stop and prevent harassing behavior, including instructional aides, coaches,

         9
         Kowalski, R. M., & Limber, S. P. (2013). Psychological, physical, and academic
correlates of cyberbullying and traditional bullying. Journal of Adolescent Health, 53(1), S13-
S20. https://www.sciencedirect.com/science/article/pii/S1054139X12004132


                                           Page 10 of 16
Decl. of Linda Darling-Hammond                                        Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 803 of 1598




teaching assistants, security officers, secretaries, counselors, nurses, and psychologists. As noted

above, a critical feature of a supportive K-12 school environment is that students believe that

they are connected to and can trust adults on campus. This includes the belief that an adult staff

member will help in a way that is effective and stops further harm, whether a student reports

harassing behavior to the staff member or the staff member witnesses conduct that puts student

safety and wellness at risk, such as conduct that violates a sexual harassment policy.

   28.         With respect to the “effectively deny” standard, the Rule can be reasonably

anticipated to undermine this trust, by precluding that trusted adult from taking sufficient action

to protect the student from future misconduct when the underlying conduct does not rise to a

level of severity and pervasiveness to effectively deny the student equal access. The Rule

therefore introduces barriers to the types of trusting relationships that are necessary for student

success and is likely to make campuses less safe for our children. As detailed above in

Paragraphs 8, 9, 10, 16, & 18, these are serious harms to a school campus’ culture and climate

that can have immediate negative impacts on student graduation and attendance rates.

   29.         Finally, the Rule requires the complainant to file a written complaint requesting

initiation of an investigation before an LEA is required to investigate and respond to alleged

sexual harassment. This requirement fails to take into account the unique and specific

circumstances in K-12 schools for children subjected to sexual harassment and is therefore likely
to result in legitimate complaints of sexual harassment going unaddressed under Title IX for

several reasons.

   30.         This approach is inconsistent with how K-12 school systems operate. Children

often do not know who to approach if something has happened to them and may even be fearful

of drawing attention to themselves, getting into trouble, or being blamed for what has occurred.

Schools are also busy places with little private time. When a child finds a quiet moment with a

trusted adult with whom they can talk or who sees that something is troubling them, they may




                                           Page 11 of 16
Decl. of Linda Darling-Hammond                                       Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 804 of 1598




confide orally to that person. They should have the expectation that the adult will be able to

protect them.

   31.             Few children or young people will feel comfortable filing a written complaint

requesting the initiation of grievance procedures. Young children in the early grades and those

with learning disabilities may be cognitively unable to do so. The Rule’s limitation on authority

to initiate investigations and take remedial action in the absence of a formal written complaint

adds an unnecessary barrier to initiating remedial processes that is at odds with the reality of

trusting relationships that many students, particularly the most vulnerable students, develop with

adults on a K-12 campus.

   32.             Additionally, these requirements do not reflect developmental needs, capacities,

and abilities of young students. Young children are particularly sensitive to trauma and, often,

are unable to verbalize social-emotional or other safety concerns. Research evidence indicates

that the majority of abused children do not reveal or fail to disclose abuse during childhood.10

Children need the support of adults, trained in appropriate child abuse and maltreatment

interviewing techniques,11 to identify the harm, the impact of the harm, and to bring a complaint

forward.

   33.             The Rule also fails to consider the special needs of our students with disabilities,

particularly those with severe disabilities who may be unable to verbalize the harms they are
experiencing or complete a written complaint. It is well-evidenced that trauma can result in

negative short- and long-term impairments to children’s cognitive, socio-emotional, and

neurobiological functioning,12 which can even further impair the capacity of students with

         10
         London, K., Bruck, M., Ceci, S. J., & Shuman, D. W. (2005). Disclosure of child
sexual abuse: What does the research tell us about the ways that children tell? Psychology,
Public Policy, and Law, 11(1), 194.
         11
         Saywitz, K. J., Lyon, T., & Goodman, G. S. (2017). When interviewing children: A
review and update. In J. Conte & B. Klika (Eds.), APSAC handbook on child maltreatment (pp.
310-329). Newbury Park, CA: Sage.
         12
              Cantor et al. (2019).


                                              Page 12 of 16
Decl. of Linda Darling-Hammond                                          Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 805 of 1598




disabilities to submit a complaint. Available data indicate that children with disabilities are at

increased risk of abuse but that abuse is often confused with conditions related to children’s

disabilities.13 The Committee on Child Abuse and Neglect and the Council on Children With

Disabilities recommend that experienced professionals conduct a thorough evaluation that

includes a structured interview with the child, if possible, a comprehensive physical examination

and consultation with an expert in children with disabilities.14

   34.             The requirement to file a written complaint before an investigation under Title IX

can commence also risks re-traumatizing victims. Under the Rule, orally recounting the alleged

misconduct is insufficient to trigger an investigation and the potential for remedial action. If the

allegation was first shared orally, the Rule will force many students to recount again the

traumatic event in order to prepare a formal written complaint. Research on trauma notes that

the need for children to recount the history of a traumatic event, including one that involves their

sexuality, is typically a source of re-traumatization, and a trigger to the recurrence of symptoms

of post-traumatic stress. Such symptoms will include anxiety, depression, inability to sleep and

avoidance of experiences, such as school. Recounting of such events needs to be facilitated by

trusted adults who have been trained in how to elicit such a history, in order to both establish a

correct history of the event and prevent the sequelae of symptoms from the event. 15

   35.             The Rule’s authorization of parents or guardians to file the formal written
complaint on a child’s behalf partially mitigates these concerns, but does not resolve them. For

many child victims, the parent or guardian may be unable or unwilling to pursue a formal written

         13
          Hibbard, R. A., Desch, L. W., & Committee on Child Abuse and Neglect. (2007).
Maltreatment of children with disabilities. Pediatrics, 119(5), 1018-1025.
https://pediatrics.aappublications.org/content/119/5/1018.short
         14
              Hibbard, et al. (2007).
         15
         Volume 3, Handbook on Development and Child Psychology (edited by Michael
Lamb), see Chapter 12, on Children and the Law, Lamb, et al.; Volume 4, Handbook on
Development and Child Psychology (edited by Bornstein and Leventhal), see Chapter 16,
Children and the Law, by Cauffman, et al.


                                              Page 13 of 16
Decl. of Linda Darling-Hammond                                         Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 806 of 1598




complaint. This would leave the child responsible for filing the complaint and, if the child is

unable to do so, would prevent the LEA from taking remedial action, even if an employee is

aware of the alleged misconduct. Moreover, it does not alter the fact that the child must

necessarily again recount the incident and risk re-traumatization to allow the parent or guardian

to complete and file a formal written complaint, and there may be instances where children will

not want to reveal sexual harassment or assault to their parent or guardian.

   36.         In sum, for the reasons detailed above, substantial research and evidence supports

the conclusion that it is reasonably foreseeable that the Rule will have significant negative

impacts for the health and well-being of students subjected to sexual harassment and violence on

our campuses, the very students that Title IX is supposed to protect. Moreover, it is likely that

students will require additional mental health and other supports to stay in school under the Rule,

which will divert existing resources from other State educational needs. These harms were not

addressed in the NPRM and therefore could not have been, and were not, considered among the

consequences of the Rule in determining whether to adopt it.

   37.         I understand that the final Rule included a cost-benefit analysis, which projected

some net costs if the Rule goes into effect. This calculation includes a significant decrease in

complaints and reports of sexual harassment, assault, and violence being made, opened, and

investigated in our K-12 schools. The Department’s projected reduction in complaints filed,
opened, and investigated is not based on a reduction in incidents of sexual harassment, assault, or

violence on our campuses, but rather based on the additional hurdles imposed by the Rule for a

student to initiate the complaint process. In fact, the cost-benefit analysis explicitly assumes that

only half of the documented incidents of sexual harassment currently reported to the Department

through the Civil Rights Data Collection will result in formal investigations. 85 Fed. Reg. at

30,568 (May 19, 2020).

   38.         As a result, and for the reasons detailed above, the Rule will impose significant

costs upon students who have been subjected sexual harassment, including those who have been



                                           Page 14 of 16
Decl. of Linda Darling-Hammond                                       Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 807 of 1598




subjected to severe, pervasive or objectively offensive sexual harassment. These costs, which

are attributable to lower educational outcomes and the concomitant impact on future earnings, as

well as the costs of later mental and physical disabilities and health care, were not addressed in

the Rule’s cost-benefit analysis.

   39.         The cost-benefit analysis included in the Rule also did not address several

reasonably foreseeable and substantial costs that the Rule would impose on the K-12 education

system in California. Schools serving students who have experienced trauma will need to incur

higher costs for mental health and other supports for these students. The Rule’s addition of $250

per set of supportive measures is unlikely to be sufficient in most cases, given the research on

trauma and its long-term impacts. Having to absorb the costs imposed by the Rule in the near

terms will only add insult to injury as many California schools grapple with budget cuts being

proposed as a result of the economic fallout from the COVID-19 pandemic, and with the

increased costs schools face to continue serving students in the midst of the COVID-19 outbreak.

If schools do not incur those costs, the cost is likely to be borne by the student and by society, in

terms of lower academic outcomes, potential dropout, and potential lifelong declines in earnings,

among other possible negative consequences as detailed above in Paragraph 9, 10, 16 & 18.

   40.         Additionally, for the reasons detailed above, it is reasonably foreseeable that the

Rule will increase the rate of absences for victims of sexual harassment and assault, as well as
the number of students who drop out of school. In California, the bulk of the state and federal

funding that LEAs receive is tied to “average daily attendance” or ADA, so LEAs will bear a

cost of lost ADA revenue attributable to reduced attendance rates and higher drop-out rates under

the Rule.

   41.         Accordingly, the cost-benefit analysis included in the final Rule does not appear

to account for a number of reasonably foreseeable costs that the Rule will impose on individual

students, LEAs, and the K-12 system as a whole.




                                           Page 15 of 16
Decl. of Linda Darling-Hammond                                       Civil Action No. 20-cv-01468
EXHIBIT 46
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 808 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.

                 10th day of June, 2020.
Executed on this ____


                                             ________________________________________
                                             Linda Darling-Hammond
                                             President, State Board of Education




                                           Page 16 of 16
Decl. of Linda Darling-Hammond                                      Civil Action No. 20-cv-01468
EXHIBIT 46
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 809 of 1598




                  EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 810 of 1598




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                              Plaintiffs,

                      v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                              Defendants.


                      DECLARATION OF GUILLERMO DE VEYGA

I, Guillermo de Veyga, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

       1.      I am the Chief of Staff in the Office of the President at New Jersey City University

(“University” or “NJCU”), a public institution of higher education of the State of New Jersey

located in Jersey City, New Jersey. My educational background includes a Ph.D. and an M.B.A. I

have been employed as the Chief of Staff since January 2018. In this capacity, I direct and oversee

high-level initiatives at the discretion of the President. I serve as the University’s Government

Relations Officer and represent the President internally and externally consistent with University

                                            Page 1 of 21
Decl. of Guillermo de Veyga                                           Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 811 of 1598




interests. In addition, I supervise a number of units and areas of operation at the discretion of the

President. Among those who report to me is the Director of EEO/AA/Diversity in the Office of the

President, who serves as the University’s Title IX coordinator. I provide oversight of the work of

that office in addressing Title IX regulation related matters. Before becoming Chief of Staff, I

served in a number of roles in the division of Academic Affairs, culminating in my position as the

Associate Vice President for Academic Affairs. During my tenure in Academic Affairs, I oversaw

Academic Operations and Planning, Grants and Sponsored Programs, Continuing Education, as

well as, several other areas in the division. During my time at the University, I have assisted in the

implementation of initiatives impacting student success and effective financial stewardship. I also

have expertise on improving minority access, higher education funding models, and creating

accurate and sustainable revenue projections.

       2.      I submit this Declaration in support of the State of New Jersey’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or “Department”); and the United States of America regarding the

recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (“Title IX

Rule” or “Rule”). I have compiled the information in the statements set forth below through

personal knowledge, through University personnel who have assisted me in gathering this

information from our institution, and on the basis of documents that have been provided to and/or

reviewed by me. I have also familiarized myself with the Rule in order to understand its immediate

impact on the University.




                                            Page 2 of 21
Decl. of Guillermo de Veyga                                             Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 812 of 1598




                                  Background of the University

       3.      Opened in 1929 as the New Jersey State Normal School at Jersey City, the

institution was renamed New Jersey State Teachers College at Jersey City in 1935 and Jersey City

State College in 1958, becoming a liberal arts institution in 1968. In 1998, the New Jersey

Commission on Higher Education approved a change of institutional status and accepted the present

name, New Jersey City University.

       4.      Although the founding principles and mission of this urban institution—access and

excellence—have not changed since the first day of class over 91 years ago, the University’s

physical presence has changed dramatically including a main and an additional location in

Monmouth County in suburban area with different geography and demographics from its main

campus. The University has 49 undergraduate degree major programs and 28 graduate degree

programs, including 3 doctoral programs, offered in three colleges and a school of business; and it

serves about 8,000 students from across New Jersey, the United States, and over 40 countries

around the globe. The University’s student body is very diverse. Undergraduate racial and ethnic

breakdown: 8% Asian, 23% Black/African American, 40% Hispanic/Latinx, 19% White, 10%

missing data or other; Graduate racial/ethnic breakdown: 6% Asian, 16% Black/African American,

26% Hispanic/Latinx, 39% White, 12% missing data or other.

       5.      Students also engage in faculty supervised travel and study abroad. Typically, this

involves approximately 25 overseas trips. In the past year there were four Title IX related

complaints related to study abroad programs.

       6.      Approximately 700 students reside in NJCU residence halls in Jersey City, however

the University is primarily a commuter institution, thus many student interactions occur off campus.




                                           Page 3 of 21
Decl. of Guillermo de Veyga                                            Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 813 of 1598




       7.      The University is an institution of the State of New Jersey authorized and operated

pursuant to state law, N.J. Stat. Ann. § 18A:3B-1 et seq. and N.J. Stat. Ann. § 18A:64-1 et seq., and

supported by tuition paid by students, appropriations from the State of New Jersey, and charitable

sources. For FY 2019, NJCU received $28,444,000 in State appropriations.

       8.      Additionally, the University is a recipient of federal funds from the Department. As

a result, the University is subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C.

§§ 1681–88, and the Department’s Title IX regulations, 34 C.F.R. pt. 106.

                 The University’s Sexual Misconduct Policy and Investigations

       9.      The    University’s    Office     of   Equal   Employment     Opportunity/Affirmative

Action/Diversity (“EEO/AA”) is the lead University office for the enforcement and coordination of

the administration of sexual and gender-based misconduct policies. This office reports to the Chief

of Staff in the Office of the President. The Director of the EEO/AA/Diversity Office (“Director”) is

the University’s Title IX Coordinator and is assisted by three Deputy Title IX Coordinators (one

each in Human Resources, Student Affairs, and Academic Affairs) and two investigators (one each

in Public Safety and Student Affairs). The Deputy Title IX Investigator in the Dean of Student’s

Office oversees all day-to-day student policy and student judicial processes for the University.

       10.     The Director investigates complaints of discrimination and harassment, conducts

Title IX and State policy training for employees and student population, conducts specialized

training for summer staff, chairs/coordinators and other groups, submits quarterly reports to the NJ

Division of EEO/AA, serves as the co-chairperson of the Title IX Taskforce, serves a resource to

management and executive leadership, serves as a member of the NJCU Diversity and Inclusion

Council (“PDIC”) and member of two subcommittees.




                                               Page 4 of 21
Decl. of Guillermo de Veyga                                              Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 814 of 1598




       11.     All of the Title IX staff exercise additional responsibilities in the University. The

Student Affairs Deputy Title IX Coordinator is an Associate Vice President who oversees all day-

to-day operations for the Division of Student Affairs including: Childcare Center, Residence Life,

Dean of Students, Women’s Center, Counseling & Wellness, Center for Leadership & Engagement,

Student Media, Veteran’s Services, Office of Specialized Services, Community Service, Student

Government, Campus Compact, Dining, Centralized Tutoring, and serves as co-chairperson of the

Title IX Task Force. The Human Resources Deputy Title IX Coordinator is the Director of Talent

Management, Learning and Development and Employee Relations who has responsibility for

employee relation functions of the University for CWA, IFPTE, AFSCME unions, adjunct faculty

contracts, and all articles of the AFT contract, serves as CEPA Officer and ADA Coordinator,

administers all benefits including ABP, PERS, and TPAF pensions, manages the Employee

Advisory Services, serves as the President’s designee for all faculty sick leave, manages the

University’s United Way Campaign. The Deputy Title IX Coordinator in Academic Affairs is

Interim Associate Dean of the College of Arts and Sciences (“CAS”) with responsibilities related to

14 academic departments. The Associate Dean works closely with all department chairs and assists

with matters such as course scheduling, faculty grievances, and faculty requests for released time,

sabbaticals, travel, teaching schedules, sick leave, reappointment, and promotion and tenure. Other

duties include participating in enrollment decisions, advisement, budget, joint programs, new

programs, fund raising, sponsorship, and administration of intellectual and cultural events. The

Associate Dean works collaboratively with chairs to assist in issues regarding faculty and adjunct

grievances, budget issues, capital requests, grants and research, and course scheduling. The

Associate Dean also addresses requests and issues raised by faculty and hears student grievances in

the CAS. The Associate Dean will refer grievances as appropriate to the CAS student advisement



                                           Page 5 of 21
Decl. of Guillermo de Veyga                                            Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 815 of 1598




colleagues. The Associate Dean also serves on a team to support the needs of two academic

programs (Honors and academic foundations), two cultural centers (Center for Latin Studies &

Center for African Studies). The Title IX investigator in the Public Safety Department is a

supervisor who has regular supervisory responsibilities related to the operation of the Public Safety

Department. The Title IX investigator in the Student Affairs Division is the Interim Dean Students

with responsibility for management and supervision of that office.

       12.      The University has a Sexual and Gender-based Misconduct Policy Governing

Students (“Student Policy”), last issued in September 2016.1 The University has adopted a policy to

address discrimination in the workplace. This policy is the State Policy Prohibiting Discrimination

and Harassment in the Workplace, 6/1/12 (“Employee Policy”). Additionally, the University has

adopted the State procedures for addressing discrimination complaints against its employees. This

procedure is entitled the Discrimination and Harassment Complaint Process for Complaints against

University Employees and Individuals Who Do Business with the University (“Employee

Procedures”).

       13.      The Student Policy was revised in 2016 by the Office of the Dean of Students. The

Employee Policy was revised in 2013 by the State of New Jersey Division of EEO/AA.

       14.      Both the Student Policy and the Employee Policy allow third parties—individuals

not subject to the harassment—to report harassment to the University. Complaints may be made by

any member of the University community who has been directly affected by the conduct or has

reasonable cause to believe that a violation of the Student Policy has taken place.



1
  New Jersey City University, “Sexual and Gender-based Misconduct Policy Governing
Students,” (Sept. 20, 2016) https://www.njcu.edu/about/njcu-policies-and-standards/student-
services-and-responsibilities-policies/sexual-and-gender-based-misconduct-policy-governing-
students.

                                            Page 6 of 21
Decl. of Guillermo de Veyga                                              Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 816 of 1598




       15.     The Student Policy covers conduct that occurs on and off campus. On campus

includes any conduct that takes place on University land, institutional roads and buildings, leased

premises, and leased premises and facilities of organizations affiliated with the University, including

University housing. The Student Policy also covers any off-campus conduct that affects a clear and

distinct interest of the University, for example where the behavior:

              a. Involves conduct direct at or by a University student or other member of the

                  University community, for example at a private house party or place of outside

                  employment;

              b. Occurs during University-sponsored events or functions including travel,

                  recruitment activities, internships and service learning experiences;

              c. Occurs during events of organizations affiliated with the University, including

                  events of student-run organizations;

              d. Occurs during a Study Abroad Program or other international travel;

              e. Poses a disruption or threat to any members of the University community; or

              f. Creates a hostile environment for any members of the University community.

       16.     The Student Policy defines sexual harassment as sexually oriented behavior,

deliberate or negligent, which adversely affects one’s academic performance or work environment.

It may involve conduct or comments that prevents the individual’s access to the educational benefits

and/or opportunities at NJCU.

       17.     Hostile environment sexual harassment is conduct that if “unwelcome or pervasive

enough can create an intimidating, hostile, and objectively offensive environment” and “can limit a

student’s ability to participate in or benefit from academic, athletic and/or other programs.” The

Student Policy acknowledges “the more severe the conduct, the less need there is to show a



                                            Page 7 of 21
Decl. of Guillermo de Veyga                                              Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 817 of 1598




repetitive series of incidents to prove a hostile environment, particularly if the harassment is

physical.”

        18.      Under the Student Policy, quid pro quo harassment is also prohibited and defined as

“[u]nwelcome sexual advances, request for sexual favors, and other verbal or physical conduct of a

sexual nature . . . when submission or rejection of such conduct is made a condition of academic

evaluation or the conferral of any benefit.” It includes implicit or explicit threats by “someone in

authority” which could include employees or students in positions of authority.

        19.      Examples of sexual harassment that violate the Student Policy include sufficiently

severe single incidents, multiple incidents that are less severe, no-contact incidents, or incidents that

occur over electronic and online means, such as:

              a. Observation of private sexual activity from a hidden location or electronic means

                 without consent of the participant(s);

              b. Engagement in voyeurism (viewing another person’s intimate parts or private sexual

                 activity) in a place where that person would have a reasonable expectation of

                 privacy;

              c. Recording, photographing, disseminating, or transmitting intimate or sexual

                 utterances, sounds, or images of private sexual activity and/or a person’s intimate

                 parts without the consent of the participants;

              d. Unwelcome sexually-oriented and/or obscene gestures, verbal expressions, or

                 comments of a sexual nature about an individual’s body, clothing, or sexual

                 experience;

              e. Inappropriate displays of sexually suggestive objects or pictures;

              f. Leering or ogling;



                                              Page 8 of 21
Decl. of Guillermo de Veyga                                               Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 818 of 1598




              g. Email and Internet use that violates the policy; and

              h. Unsolicited, unwelcome flirtations, advances, and/or propositions of a sexual nature.

        20.      The Student Policy also prohibits retaliation against Reports or Respondents by

individuals or groups for a report of sexual misconduct. The Title IX Coordinator will review all

reports of retaliation and determine whether to impose immediate corrective action or whether to

refer the report for investigation. In making this determination, the Title IX Coordinator may consult

with the Title IX Team or members of the Title IX Team.

        21.      The University maintains designated Confidential Reporters to whom individuals

may report incidents of sexual misconduct without the information being shared. In instances where

strict confidentiality is maintained and the incident only reported to Confidential Reporters, the

University will not be able to conduct an investigation into the allegations. The University keeps a

report of every receipt of a complaint with an indication of the disposition of the complaint

confidential.

        22.      A responsible employee/community member is one who has an affirmative duty to

report all instances of sexual misconduct to the Title IX Coordinator or Deputy Coordinator. Upon

making a report, the University must take “immediate and appropriate steps to stop the harassment,

remedy the effects, and prevent any reoccurrence.” A formal written and signed complaint is not

required to trigger the notification to the University.

        23.      Upon notification of a report of sexual misconduct the Office of the Dean of

Students and the Department of Public Safety may take immediate interim actions to protect the

safety of the community including interim suspension, no-contact notices, modifying class or work

schedules, making alternative housing arrangements, and addressing other academic concerns. Once




                                              Page 9 of 21
Decl. of Guillermo de Veyga                                              Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 819 of 1598




the information has been reported to the Title IX Coordinator or Deputy Coordinator, the case will

be assigned to an investigator.

        24.     An investigation involving students under Title IX should typically be resolved

within 60 University business days, unless there is good cause for delay. The investigator is required

to provide notice to both parties of the initiation of an investigation, including the identities of both

parties and a summary of the prohibited conduct and policy violations. The investigator is

responsible for collecting evidence and interviewing both parties and witnesses. Every person

interviewed is provided a draft summary of their statements to ensure accuracy and completeness.

Under limited circumstances, parties may be permitted to submit written statements instead of

interviews, but the final decision rests with the Title IX Coordinator or Deputy Coordinator.

        25.     The parties in the Title IX process may provide other relevant materials, but the

University maintains responsibility for gathering evidence. Subject to the Family Education Rights

and Privacy Act, any evidence that the investigator determines is relevant will be provided to the

parties for review and comment.

        26.     Participation of parties or witnesses in the Title IX process is voluntary. However, if

a party declines to participate, the University may continue to investigate the report and issue

findings based on available information.

        27.     The investigator in the Title IX process prepares an investigative report based upon

the evidence gathered during the investigation including the evidence from the parties and witnesses

and provides the outcome of the investigation to the Deputy Title IX Coordinator in Student Affairs,

who then reviews the report and issues a determination to the students/individuals concerning the

outcome. If the investigator determines that there is insufficient evidence of a policy violation, the

investigation will be closed and parties notified. The Reporter has a chance to appeal. If the



                                             Page 10 of 21
Decl. of Guillermo de Veyga                                               Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 820 of 1598




investigator determines that there is sufficient evidence of a policy violation, both parties are

notified of the outcome and options for sanctioning and the matter is referred to a Single

Administrator.

        28.      If a Single Administrator Process is used, the Administrator must be trained in Title

IX and University policies and assisted by a second, trained staff member. The Administrator and

Office of the Dean of Students meet separately with the parties, examine all documentation, and

review evidence collected during the investigation. The Administrator renders a decision and

forwards the decision including sanctions, if applicable, to the Office of the Dean of Students who

provides notices of the final decision, including sanctions, to the parties. .

        29.      Sanctions for Title IX violation may include, but are not limited to, housing

relocation, dismissal from housing, dismissal from housing or leadership role (Resident Advisor,

Student Government Association, club role, student employment), permanent no-contact orders,

university probation, and/or university dismissal.

        30.      For sexual misconduct investigations based upon a formal written complaint, either

party may request that the complaint and investigation report be addressed in a formal hearing

presided over by a Hearing Board rather than before a Single Administrator. The determination to

address the complaint and investigation report before a Hearing Board or before a Single

Administrator is reserved to the Office of the Dean of Students.

        31.      In those instances where a Hearing Board is constituted and convened, the Hearing

Board members will interview the accused individual and evaluate the report of the Title IX

investigator. Cross-examination is not permitted. Upon the conclusion of the hearing, the Hearing

Board will forward a recommendation (decision on responsibility and sanction, if relevant) to the

Office of the Dean of Students. Both parties are notified of the decision of the Dean of Students.



                                             Page 11 of 21
Decl. of Guillermo de Veyga                                                 Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 821 of 1598




       32.     The University has 60 days from the time the formal written complaint is filed to

complete an investigation and render a decision of responsible or not responsible.

       33.     Throughout the investigative process, either party may avail themselves of advisors

of their choice to provide support and guidance. The advisor may assist the party with all written

submissions, but may not directly question witnesses or the other party and may not testify or

obstruct the meeting in any way. The University has the right at all times to determine what

constitutes appropriate behavior on the part of an advisor and to take appropriate steps to ensure

compliance with the policy.

       34.     The Employee Policy invokes a definition of sexual harassment, hostile environment

harassment, and quid pro quo harassment to the Student Policy. Both on-campus and off-campus

conduct is prohibited in a similar scope to the Student Policy.

       35.     For violations of the Employee Policy, a similar investigation process is initiated.

       36.     Complaints made against an employee by another employee or student may be made

orally or in writing. The complaint is investigated by the Director of EEO/AA who provides a report

which evaluates the complaint and provides findings and conclusions concerning whether the

Employee Policy has been violated. The duration of the process is typically 120 days.

       37.     In instances where the discrimination policy is violated, corrective measures such as

counseling or training or disciplinary measures will be determined or referred by the President. For

employees who are not in a collective negotiations unit or in the classified civil service, corrective

measures or discipline may be determined by the University President or referred to the appropriate

Vice President for the Vice President’s appropriate determination and handling, including the

imposition of discipline.




                                            Page 12 of 21
Decl. of Guillermo de Veyga                                              Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 822 of 1598




        38.     For employees who are in a collective negotiations unit or in the classified civil

service, the procedure for the imposition of discipline is subject to applicable civil service

regulations or the applicable collectively negotiated agreement. In such instances, discrimination

violations are converted into charges, which are subject to applicable due process procedures, which

include administrative hearing procedures under the collectively negotiated agreement or before the

New Jersey Office of Administrative Law. Thus, post-determination hearing procedures are typical

for violations of the Employee Policy.

        39.     Collectively negotiated agreements are typically conducted between the Governor’s

Office and union representatives for staff members of the university.

    Revision of Existing Sexual Misconduct Policies and Procedures Required by the Rule

        40.     Because of the differences in the scope of the Rule and the University’s current

sexual misconduct policies, the University will need to undergo a significant, unscheduled revision

process of its current policies.

        41.     The review process is conducted by the Policy Advisory Group, a committee created

to review all new, non-academic policy proposals and fully developed University policies and

provide guidance on the policy process. The committee is comprised of representatives from each

division of the University to provide insight that will prove useful in addressing that division’s

questions or concerns. The revision of a policy such as the sexual misconduct policy would take

about six months and require input from employees, students, parents as well as the relevant

University stakeholders: Student Government Association, Dean of Students Office, Human

Resources, Title IX Coordinator, General Counsel, Office of the Vice President for Student Affairs

and Enrollment Management, Office of the Provost.




                                           Page 13 of 21
Decl. of Guillermo de Veyga                                             Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 823 of 1598




        42.     Because of the short time until the Rule goes into effect, the University will be

required to conduct a truncated review process and likely implement an interim policy that meets

the basic requirements of the Rule until such a time it can conduct a thorough review, have the

policy go through the vetting process through the University Senate, relevant offices, other policy

committees, administration, and other stakeholders, until it is approved by the required bodies:

Student Government Association, Office of the President, Title IX Task Force, Faculty Senate-

Student Affairs Advisory Committee, Policy Advisory Group, and the Board of Trustees.

        43.     In addition, the Faculty Senate and Board of Trustees do not convene over the

summer. Thus, the NJCU will likely need to conduct two revisions to its policies to ensure both

compliance with the Rule and the thoughtful input of its university community. Significant time and

funds will be expended to undertake this process.

        44.     In addition to changing its policy, NJCU will be required to revise all training

materials, all of the brochures, student materials, admissions materials, handbooks, human resources

policies and procedures, Title IX brochures, and website notifications. The Department is also

requiring all training materials to be posted online.

        45.     Thus, the University will have to 1) revise and adopt new policies; 2) revise all

relevant training materials in accordance with the new policy; 3) train all of the necessary

employees in the new policies; 4) revise all human resources, handbooks, student and employee

orientation, and other materials in accordance with the policies; 5) disseminate all materials to

faculty, staff, and students; and 6) put its training materials online. All of these revisions will require

expenditure of significant unaccounted for funds for revisions of a very significant policy that

affects the entire community in less than three months.




                                             Page 14 of 21
Decl. of Guillermo de Veyga                                                 Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 824 of 1598




       46.     NJCU investigates all allegations of sexual harassment and sexual misconduct that

fall under the definition of sexual harassment expressed in its Student Policy and Employee Policy.

The definition of sexual harassment in the Rule differs significantly from that in NJCU’s current

policy. The scope of the NJCU’s investigations of sexual misconduct allegations is also not

geographically limited to conduct that occurs in its programs or activities, or that occurs in the

United States. Conduct occurring in off-campus housing, for example, is currently investigated

under NJCU’s Title IX Policy. It is my understanding that such conduct would fall outside of the

scope of the Rule. Thus, under the Rule, NJCU will be required to dismiss any investigations where

the allegations do not meet the narrower definition of sexual harassment that the Department has

proposed and/or do not occur within the geographic scope of the Department’s definition of

“program or activity.” However, the Rule permits NJCU to continue to investigate other sexual

misconduct that falls outside the Rule’s parameters under its own code of conduct proceedings. This

will require NJCU to create a parallel process, which will engender confusion among students and

force NJCU to accumulate unnecessary costs.

       47.     For example, NJCU may receive a report and conduct an initial review. In its initial

review, it may find that the conduct is actionable sexual harassment under its Student Code of

Conduct, but not under the Department’s Rule. This complaint will then have to be formally

dismissed as a Title IX investigation and referred to a different code of conduct investigation

procedure and grievance process.

       48.     The University will have to determine how a parallel process can be initiated and

explained to the parties in a way that communicates that both processes will protect their rights. For

example, if similar incidents occur on and off campus, the University will not be able to conduct an

investigation into the off-campus conduct under the Title IX process, and will thus have to formally



                                           Page 15 of 21
Decl. of Guillermo de Veyga                                             Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 825 of 1598




dismiss it and initiate a separate code of conduct process and communicate the dismissal to the

parties.

           49.   If NJCU does not create a parallel process to the Title IX process proposed by the

Department, serious conduct that interferes with students’ education and on-campus life will go

unaddressed, allowing a hostile learning environment for students to develop. If a case is dismissed

without the creation of a parallel process, an alleged victim must face the alleged perpetrator for the

remainder of the academic year, thus leaving them open to re-traumatization and potentially re-

victimization. Typically, a university would be able to relocate students in residence halls or in

class. Without a parallel proceeding, this would be foreclosed.

           50.   In addition to creating a parallel process, the University will have to expend

significant time and resources training investigators, Title IX staff, hearing officers, and

administrators on the new policies and procedures. For example, hearing officers never previously

had to determine whether cross-examination questions were relevant or involved prohibited sexual

history information. They would have to be trained on relevance and evidence prohibited by the

Rule and how to explain their decisions on the spot during hearings. They will also need to be

trained on how to control hearings with advisors conducting cross-examination of parties and

witnesses.

           51.   Because the University currently relies on a single-investigator model to conduct the

majority of its sexual misconduct investigations, it will likely have to hire new staff to comply with

the Rule and ensure that there are sufficient staff members to conduct both investigations and live

hearings. It will have to figure out to accommodate an increased number of live hearings including

finding staff and space to host them and work around students’ schedules to do so.




                                            Page 16 of 21
Decl. of Guillermo de Veyga                                              Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 826 of 1598




        52.     The University will have to make important decisions such as whether to train

faculty and staff on how to conduct such cross-examinations or whether to hire outside counsel to

act as attorneys. Additionally, many faculty and staff may balk at the possibility of having to

conduct adversarial cross-examination, rather than acting in a support role, requiring the University

to seek potentially costly alternatives. Either decision will require a significant expenditure of

resources and comes with attendant concerns on the University and the community, particularly the

students participating in the process.

        53.     Specifically for the Employee Policy and Employee Procedures, the Final Rule will

completely upend several aspects of the University’s current process as well as affect the process

spelled out both in state policies and collective bargaining agreements. Should the Title IX process

required by the Department in the Rule be implemented along with current bargaining agreement

processes, complainants and accused employees will be put through both a pre- and post-

determination hearing process, costing additional time and money to the University to conduct both

procedures.

        54.     Because collective bargaining agreements are negotiated at the State-level, the

University is not involved in that process, but new agreements will likely have to be negotiated that

take the Rule’s procedures into account.

        55.     NJCU estimates that it will need to spend six months and $100,000 to review its

policy, create a fulsome new policy, and create a parallel sexual misconduct policy and process that

will handle conduct that falls outside the Rule’s criteria but that the University nonetheless feels it

must address.




                                            Page 17 of 21
Decl. of Guillermo de Veyga                                              Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 827 of 1598




                 Harms to the University Community Resulting From the Rule

       56.     The narrowed definition of sexual harassment in the Rule will negatively impact the

NJCU community. It will create the impression among students that only the most severe sexual

misconduct will be recognized by NJCU’s Title IX Policy, leading fewer victims to report sexual

harassment. This, in turn, will lead to fewer cases of sexual harassment being adjudicated and more

individuals who have caused harm to others and who could cause more harm in the future

remaining on campus.

       57.     The requirement that NJCU dismiss complaints in which the alleged conduct took

place outside one of NJCU education programs or activities as defined by the Rule will also

negatively impact the NJCU community. A large majority of the reports NJCU currently receives

involve incidents that occurred off-campus and/or outside of a college-sponsored program or

activity, but still create a hostile educational environment for the complainant and/or others. This

restriction will create the impression among students that sexual harassment can only be addressed

by NJCU if it occurs on campus, leading to further underreporting.

       58.     The requirement that NJCU’s Title IX grievance process include live hearings and

cross-examination will discourage victims from reporting sexual harassment, as many will not want

to undergo hostile questioning about a traumatic experience. Complainants who report sexual

harassment notwithstanding these procedural requirements may suffer mental, emotional, and/or

psychological consequences from submitting to cross-examination, and the experience may result in

irreparable harm to those individuals. Additionally, cross-examination will structure the grievance

process more like a trial, which will create an adversarial environment that NJCU has tried to avoid

in its current process and increase the potential for inequities between the parties’ advisors in terms

of skill, experience, and expertise that could affect the outcome of the process.



                                            Page 18 of 21
Decl. of Guillermo de Veyga                                               Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 828 of 1598




        59.     The combined effect of all of these provisions will be to chill reporting of sexual

harassment. In addition to allowing perpetrators of sexual harassment to remain on campus, this will

cause harm to the NJCU community in a variety of ways, including by reducing institutional trust.

        60.     The Rule will negatively the affect the students of NJCU in a variety of ways.

Currently we are able to protect both the student and the respondent by holding separate interviews,

allowing them to express themselves freely. Under the new rule, issues of confidentiality including

past personal experiences could be exposed because information not typically shared with students,

i.e., information that the University does not rely on in making a determination, will have to be

shared with students, even if it is prejudicial or could be used in a retaliatory or abusive manner.

        61.     Additionally students may be traumatized by having to relive experiences with the

alleged perpetrator being in the same room and later being constantly exposed if the case is

dismissed and the University cannot address it under the Code of Conduct.

        62.     NJCU students are primarily low-income, first generation, minority students who are

already wary of litigation. Changing the process into a more court-like proceeding will undoubtedly

keep some students from reporting, thus making the University less able to stop harassing conduct

before it goes out of control. They are also unable to fund any external counsel and will therefore be

marginalized even further if one party can afford counsel and another is provided a staff advisor.

        63.     It is always the goal of NJCU to look at a student holistically and offer them

assistance where needed. This process does not allow a student to report their incident to the dean

of students office confidentially and therefore they run a risk of being persecuted on campus by their

peers if there is the requirement to meet face to face and be cross-examined.




                                            Page 19 of 21
Decl. of Guillermo de Veyga                                               Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 829 of 1598




               Harms to the University Community Compounded by COVID-19

       64.     In addition to all of the harms mentioned above, the University will have to navigate

this process during an unprecedented time in our history. Pursuant to the Governor’s orders, the

University closed its doors to in-person instruction in March, which upended its entire operation. At

the moment, University staff are in the process of determining whether and how to keep students

and employees safe should the University re-open in the Fall semester. Even if the University does

not resume in-person instruction, the University will face challenges implementing online

instruction, particularly as many students have limited access to remote learning and requisite

technology on a regular basis.

       65.     The EEO/AA office is facing particular challenges during this time implementing its

current Title IX policies. At the moment, there are significant concerns with conducting one-on-one

meetings with all parties involved, including witnesses. All meetings have been replaced with phone

or videoconferencing calls, which present confidentiality concerns. For example, it can be difficult

to assess if another individual is within hearing distance of the meeting or if the student has privacy

or safety concerns discussing allegations and is unwilling or unable to sit for an interview because

of the unavoidable presence of others family members or others. The University has been working

through how to ensure confidentiality while gathering testimony remotely. In addition, the

University has been unable to forward testimony or intake reports to parties for confidentiality

reasons and faces challenges obtaining signed statements or reports from the parties.

       66.     Students face their own set of challenges participating in the investigative

procedures remotely. Some students lack access to technology required to participate in testimonial

process. In addition, because of the challenges families in our community are facing, including

uncertain income and unemployment, many students cannot prioritize the investigative process



                                            Page 20 of 21
Decl. of Guillermo de Veyga                                              Case No. 20-cv-01468-CJN
EXHIBIT 47
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 830 of 1598




remotely. NJCU is working to figure out ways secure their participation, but the challenges would

only be compounded by the onerous procedures required by the Rule, which may require hours-long

hearings that students will be unable to attend remotely. Finally, many students do not have the

available resources to find support personnel to advocate for them or assist them remotely. The

University personnel are working with students to remedy these challenges, but the Rule would

impose additional requirements that would only make the process more challenging.

       67.     All of the challenges the University is currently facing in this environment will be

compounded by the requirement to overhaul its policies, all of its procedures, and disseminate the

information and implement the new procedures. For example, the University will have to train all of

its investigators, administrators, staff support, and hearing officers remotely and train them to

conduct new mandatory procedures that they have never conducted before in a remote setting.

Hearing officers will have to conduct adversarial cross-examination by advisors and figure out how

to control the proceedings all over a remote platform.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this ____ day of June 2020



                                              ________________________________________
                                              Guillermo de Veyga
                                              Chief of Staff
                                              New Jersey City University




                                           Page 21 of 21
Decl. of Guillermo de Veyga                                           Case No. 20-cv-01468-CJN
EXHIBIT 47
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 831 of 1598




                  EXHIBIT 48
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 832 of 1598



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                         v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.



                               DECLARATION OF KAY DOAN

I, Kay Doan, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and correct:

        1.     I am the Title IX Coordinator at Southern Illinois University Carbondale (SIU) located

in Carbondale, Illinois. My educational background includes a Bachelor of Science in Administration

of Justice. I have been employed as the Director of the Office of Equity and Compliance and Title IX

Coordinator since 2016. Prior to my current role, I was a police officer in the SIU Department of

Public Safety for 30 years.




                                              Page 1of13
Deel. of Kay Doan                                              Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 833 of 1598




        2.      I submit this Declaration in support of the State of Illinois' litigation regarding the

United States Department of Education ("ED" or the "Department") recently issued Rule entitled

Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal

Financial Assistance, 85 Fed. Reg. 30,026 (the "Title IX Rule" or "Rule"). I have compiled the

information in the statements set forth below through personal knowledge, through Southern Illinois

University personnel who have assisted me in gathering this information from our institution. I have

also familiarized myself with the Rule in order to understand its immediate impact on Southern

Illinois University.

        3.      Southern Illinois University is governed by the SIU Board of Trustees, one of two

public university systems in Illinois. Founded in 1869, SIU Carbondale is a strong, diverse, student-

centered, research-intensive and comprehensive public university accredited by the Higher Leaming

Commission. SIU Carbondale is a Carnegie-classified high research public university offering nearly

40 doctoral and professional degree programs, 80 programs at the master's level, 90 undergraduate

fields of study and three associate degree programs. Nearly 12,000 students are served through the

Graduate School, the Schools of Law and Medicine, and the University's many other collegiate units

and schools. The fall 2019 enrollment includes 9,377 full-time and 2,318 part-time students. Of these

students, approximately 2,300 lived in on-campus housing (prior to the COVID-19 pandemic).

       4.       As part of a public university system, Southern Illinois University is funded,

administered and regulated by the State of Illinois and the SIU Board of Trustees.

       5.       Southern Illinois University receives federal funds from the Department of Education.

As a result, the university is subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C.

§§ 1681-88, and the Department's Title IX regulations, 34 C.F.R. pt. 106.




                                            Page 2of13
Deel. of Kay Doan                                               Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 834 of 1598




        6.      Southern Illinois University has adopted a sexual misconduct policy within its Student

Conduct Code and internal governing policy that prohibits sexual harassment and sexual misconduct.

The process for which complaints of sexual misconduct and sexual harassment are processed is

established in the Discrimination (including sexual harassment) Complaint and Investigation

Procedures and are investigated through the Office of Equity and Compliance. Acts of sexual

misconduct include but are not limited to the following: A.) Sexual assault- any sexual act directed

against another person forcibly or against a person's will or where the person in question does not or

is unable to give consent for any reason. B.) Sexual harassment - any unwelcome sexual advance,

request for sexual favors or any conduct of a sexual nature which has the purpose or effect of: i.)

substantially interfering with a student's academic performance, or ability to participate or benefit

from any of the academic, athletic, educational, employment, extracurricular or other programs of the

University; ii.) creating an intimidating, hostile or offensive environment. The official definition shall

be that most recently adopted by the Board of Trustees. C.) Forcible fondling - intentional or

attempted contact with the private body parts of another person without the consent of that person.

D.) Stalking - engaging in a course of conduct, involving two or more independent actions which

threatens or endangers the health, safety, emotional welfare or access to academic resources or

employment of another person or which would cause a reasonable person to be fearful for his or her

safety, health or emotional well-being and which does cause another person to be fearful for his or

her health, safety or emotional well-being. E.) Dating and domestic violence - any action which serves

to cause harm to another person or which may reasonably be expected to cause harm to another person

which is committed against: a current or former spouse; a family member; an individual with whom

they share a child; an individual with whom they are, or previously have been, engaged in a romantic

or intimate relationship; or an individual with whom they share, or previously have shared, a



                                             Page 3of13
Deel. of Kay Doan                                                  Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 835 of 1598




residence. F.) Other acts of sexual misconduct - any other act of a sexual nature which disrupts or

negatively impacts the educational mission of the University, including but not limited to public

displays of pornography; possession, creation or distribution of child pornography; the exchange of

money, goods or services in exchange for any sexual activity; causing another person to witness or

observe any sexual act without clear, voluntary consent; videotaping, photographing or otherwise

recording sex acts without the clear, voluntary consent of all individuals involved; or sexual contact

between individuals who are legally prohibited from marrying due to a familial relationship G.)

Retaliation-any act of reprisal, including negative or otherwise unwarranted treatment, related to the

reporting of, or participation in, any complaint or adjudication of alleged sexual misconduct. For

employees, internal governing policies prohibit sexual harassment (as defined by the State of Illinois)

and are also investigated through the Office of Equity and Compliance. The investigation process is

the same for all employees and students; however, different sanction processes are dependent on the

individual's position - faculty, staff, or student - with appeals processes through the SIU Office of

the Chancellor.

        7.        Southern Illinois University's Director of Equity and Compliance serves as the

university's Title IX Coordinator and has three staff, two investigators and a full-time Civil Service

employee for administrative support. As Title IX Coordinator, the Director is responsible for

recommending plans and policies for the Title IX program; providing leadership, coordination, and

administration of Title IX trainings and programs; and overseeing investigations of Title IX claims

against employees and students.

       8.         Over the past three academic years, Southern Illinois University has had 19 Title IX

sexual misconduct cases go through its investigative process. The remaining Title IX complaints were

either not pursued at the complainant's request or based on lack of information, or settled inf01mally



                                             Page 4of13
Deel. of Kay Doan                                                Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 836 of 1598




to the satisfaction of the complainant. Informal Resolutions may include supportive measures if the

complainant requests supportive measures. Any supportive measures are provided through the

Confidential Advisor's office. If the complainant only seeks supportive measures, the respondent is

not involved in the process. If the complainant requests a formal complaint, with an Informal

Resolution, instead of a formal adjudication process, the respondent is included in the process and

may agree to be subject to sanctions.

        9.      Illinois law defines sexual harassment in employment as any unwelcome sexual

advances, requests for sexual favors, or any conduct of a sexual nature when: 1) submission to such

conduct is either explicitly or implicitly made a term or condition of employment, and submission to

or rejection of the conduct is used as a basis for making decisions about employment or 2) such

conduct interferes with job performance or creates an intimidating, hostile, or offensive working

environment (820 ILCS 61/3-5). As to education, Illinois law defines sexual harassment as any

unwelcome sexual advances or requests for sexual favors made to a student by an executive,

administrative staff or faculty member, or any conduct of a sexual nature that substantially interferes

with the student's educational performance or creates an intimidating, hostile, or offensive

educational environment (110 ILCS 155/5).

        10.     Currently, Southern Illinois University addresses sexual misconduct matters within

the university community, or elsewhere when the nature of the alleged misconduct, as determined by

the Title IX Coordinator or designee, adversely affects the university (including its reputation with its

constituents and the local community), or the pursuit of its mission, or which otherwise indicates that

a student may pose a danger to the academic community.

        11.     Student complaints alleging sexual misconduct by a student can be reported by the

complainant themselves or others (such as other students, employees, university police, family and



                                             Page 5of13
Deel. of Kay Doan                                                 Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 837 of 1598




friends) either because of first-hand knowledge or second-hand infmmation. The Director of Equity

and Compliance (also the Title IX Coordinator) determines ifthere is reasonable cause to believe that

a sexual misconduct violation occurred and, if so, how such allegations are to be resolved in

accordance with the provisions of the Sexual Harassment Policy and policy on Gender-Based

Violence: Sexual Assault, Dating Violence, Domestic Violence, and Stalking. If an investigation is

requested by the complainant or initiated by the Title IX Coordinator, notice will be provided to both

parties regarding the investigation. Within the notice, the accused is informed of the alleged

misconduct with sufficient details in support, their rights, the complainant's name, and their right to

have an advisor (allowed to provide support only). Similarly, the complainant receives notice which

includes sufficient details on the alleged misconduct, their rights, the respondent's name, and their

right to have an advisor for support. Students charged with a sexual misconduct violation are

requested to meet with the designated investigators during the investigative process unless an informal

resolution is reached. If an informal resolution is not reached, the investigation will proceed. Personal

information, such as hospital records, are generally not used in the investigative process and are not

provided in the investigative report. Thus, if received, these records will remain confidential, unless

the information is relevant to the outcome of the investigation, such as whether or not sexual

intercourse took place. The Title IX Coordinator will determine if there is a violation of university

policy. Both parties are notified of the findings and may appeal. If a respondent is found in violation

and after an appeal process is complete, the case is transferred to Student Rights and Responsibilities

or the appropriate Vice-Chancellor for sanctions. Sanctions may include suspension, expulsion, no

contact orders, etc. If the possible sanction is expulsion or suspension, Student Rights and

Responsibilities will hold a hearing in front of a panel to determine sanctions. The university takes




                                             Page 6of13
Deel. of Kay Doan                                                 Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 838 of 1598




extensive steps to keep the matter confidential and protect all parties' rights under the Family

Educational Rights and Privacy Act (FERP A).

        12.     Since the COVID-19 pandemic reached the State of Illinois, Southern Illinois

University has had to transition to online and alternative delivery of teaching, reduce the number of

students living in campus housing, send its employees home to work remotely, create new policies

and procedures to address the effects of the pandemic and incur substantial, unexpected expenses.

The current virtual environment has also presented challenges in conducting Title IX investigations.

Face-to-face interviews are complicated by the lack of technology or reliable technology. Conducting

interviews via telephone can impede the ability to adequately assess credibility. It also makes it more

difficult for complainants and respondents to have advisors with them. The university is now

diligently preparing to return students and employees to campus in an environment within the new

guidelines of federal and state agencies. The university community will have to adjust to many

adaptations, such as adjusting classroom settings to allow for social distancing, reconfiguring

workplace arrangements, accommodating those at a higher risk of being affected by the virus,

incurring significant unplanned for expenses. These and other efforts will provide a safe educational

environment. The university simply does not have the additional resources to implement the

requirements of the Rule by the effective date.

        13.    With this new Rule, Southern Illinois University is required to review/revise its sexual

misconduct policies, student conduct code, internal governing policies, and seek additional regulatory

relief at the state level. This could take many months and would have unknown costs.

       14.     Furthermore, the new Rule creates an undue burden on Southern Illinois University

to reconcile state and federal law requirements. In Illinois, the Preventing Sexual Violence in Higher

Education Act ("PSVHEA'') establishes requirements for all Illinois colleges and universities to



                                            Page 7of13
Deel. of Kay Doan                                               Civil Action No. 20-cv-O 1468-CJN
EXHIBIT 48
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 839 of 1598



address, investigate, and resolve complaints related to campus sexual violence, domestic violence,

dating violence, and stalking. 110 ILCS 15 5/1 et seq. Illinois law mandates that all universities "shall

adopt a comprehensive policy concerning sexual violence, domestic violence, dating violence, and

stalking consistent with governing federal and State law." 110 ILCS 155/10. The policy must permit

students to report an alleged violation of the comprehensive policy regardless of where the incident

occurred. Id. While the new Rule does not prohibit addressing conduct that may have occurred off

campus, the new Rule mandates the dismissal of such complaints for the purposes of sexual

harassment under Title IX. As a result, Southern Illinois University will be required to maintain more

than one complaint process depending on the location of the alleged incident. PSVHEA requires

schools to implement detailed complaint resolution procedures. Southern Illinois University will have

to devote time and resources to attempting to reconcile the strictures of the Rule and State law

requirements, assuming the procedures can even be reconciled.

        15.     The new Rule also conflicts with the university's collective bargaining agreements

and the State Universities Civil Service System. Southern Illinois University's faculty and staff are

represented by eleven collective bargaining organizations, with twenty-one collective bargaining

agreements. Additionally, many of the staff are classified as civil servants for which the State

Universities Civil Service System governs disciplinary action.

        16.     The procedures in the collective bargaining agreements vary for different employment

categories. The new Rule's requirement that a uniform process occur between students and employees

will require SIU to re-negotiate its collective bargaining agreements. It is not feasible that this can be

accomplished by August 14, 2020, especially in light of logistical difficulties resulting from the

COVID-19 pandemic.




                                             Page 8of13
Deel. of Kay Doan                                                  Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 840 of 1598




         17.     Once these policies are created, collective bargaining agreements are re-negotiated

and additional regulatory relief is obtained, Southern Illinois University will then need to convene its

faculty senate, staff councils and student government to begin the implementation and training

processes. Again, it is unrealistic and, in fact, not able to be done prior to August 14, 2020 under the

current circumstances and over the summer months when faculty and students are not on campus.

         18.     In addition to re-negotiating collective bargaining agreements and obtaining

regulatory relief, departments such as academic affairs, student affairs, general counsel, human

resources, equity and compliance, labor and employee relations, and governmental affairs will all

need to be consulted in the initial revision. This process alone will take several months in normal

conditions.

        19.      The new Rule requires a significant burden on staff and faculty in that in a shared

governance model the university will need to receive comments from its faculty and staff councils

and faculty senate, most of which are not ordinarily in session during the summer months.

        20.      Once drafted, policy recommendations must be submitted to the SIU Board of

Trustees for final approval, at periodic meetings already pre-scheduled for the year. Prior to approval

the President will likely seek comments from senior leaders. We anticipate that this process will take

a several weeks, if not months, to obtain final approval.

        21.     As indicated, the State Universities Civil Service System will have to approve and

modify its regulations to meet the new Rule, requiring a notice, comment and review process.

        22.     During this COVID-19 pandemic, the university has had to spend millions of dollars

directly related to the effects of the global health crisis and it anticipates spending a substantial amount

more in its continuing efforts to respond to the effects of the pandemic in the delivery of education




                                              Page 9of13
Deel. of Kay Doan                                                   Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 841 of 1598




and student life activities for the coming academic year. Additionally, the university has seen a

significant, negative impact on various revenue streams due to the pandemic.

         23.    At present, the university is unclear how it will now respond to non-Title IX sexual

harassment claims that do not fall within the Rule's definition. This will need to be addressed in the

comprehensive review of across-the-board policy and procedure development.

         24.    Once new policy and procedures are established and approved, websites and catalogs

will need to be updated and training material will need to be developed, again requiring several

months.

         25.    The university anticipates that it will have to hire additional staff or consultants to

comply with the new rules, create and train a pool of available advisors and hearing officers, as well

as provide updated training to the entire university community. At this time, the university does not

have a budget for this new requirement and cannot estimate the amount that will be required at this

time.

         26.    Annually, all employees receive training on sexual harassment and preventing

discrimination. Students annually receive training on sexual harassment, sexual violence prevention

and consent requirements.

         27.   The new Rule requires the university re-train all advisors and those responsible for

making decisions as to cross-examination and evidentiary decisions on the records. At a minimum,

this requires the university to train and prepare its Title IX Coordinator, as well as the staff of the

Office of Equity and Compliance and Student Rights and Responsibilities, as well as the pool of new

advisors and hearing officers, for which it will need to create. The preparation time needed to properly

train such staff and then the time to conduct the training cannot effectively be accomplished over the

course of the summer.



                                            Page 10of13
Deel. of Kay Doan                                                Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 842 of 1598




        28.     The new Rule requires the university to reeducate the entire campus community about

the new requirements as well as modifying student orientation materials and updating websites. The

university anticipates that this process will take several months.

        29.     SIU is extremely concerned about its ability to comply with the August 14, 2020

effective date, especially in re-negotiating collective bargaining agreements, seeking other regulatory

relief as well as the rollout of training and student communications in light of the current COVID-19

pandemic demands while preparing for the fall semester.

        30.     As the notice of proposed rulemaking occurred almost two years ago with over

100,000 comments from all communities, the university was obviously unable to plan or implement

changes until the actual regulations were released. It was believed the Department of Education would

consider the comments and revise problematic requirements.

        31.    The August 14, 2020, effective date places extreme pressure on the university to fulfill

its obligations to provide all students equal access to education and to train the entire campus

community on their rights and obligations under Title IX, and is not feasible.

       32.     With the short amount oftime to prepare for the Rule's implementation and the Rule's

requirement for cross-examination of the complainant, the respondent and witnesses with and

immediate ruling on relevancy, Southern Illinois University must consider engaging trained

consultants to provide the roles of advisors and decision makers.

       33.     Southern Illinois University believes the cross-examination by advisors will harm

students in that anyone's use of attorneys will intimidate witnesses, fundamentally altering the

educational process so much that it would no longer serve its purpose and would instead effectively

become an alternative and inferior courtroom for criminal conduct. Requiring an advisor to execute

cross-examination of witnesses will exacerbate disparities in the process for those parties who can



                                            Page 11 of 13
Deel. of Kay Doan                                                Civil Action No. 20-cv-O 1468-CJN
EXHIBIT 48
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 843 of 1598



afford an attorney advisor, compared to those who cannot, resulting in inequity for complainants and

respondents alike. Further, the Rule's exclusion of statements from any party or witness who does

not subject themselves to cross-examination at a live hearing because of a variety of reasons upsets

the balance of fairness. To withhold information gathered in an investigation from decision-makers

runs counter to the university's duty to conduct a thorough investigation, considering all available

information.

        34.      The new Rule not only costs the university, it also costs students who are incapable of

hiring a professional advisor for their personal interests.

        35.      Southern Illinois University is also concerned that by providing the investigation

report to the parties and their advisors prior to the hearing, it will open the door to the matter being

pre-judged through social media bias's sound-bites for which the university will not be able to

comment due to students' FERPA rights. In these instances, the community will likely have a pre-

judgment bias for which the Rule specifically prohibits.

        36.     Whether Southern Illinois University contracts its definition of a complaint and sexual

misconduct to that required by the Rule or carves out another process is yet to be determined. The

university is committed to providing a safe environment - the new requirements will have a chilling

effect on victims of sexual misconduct. This Rule makes it more difficult for the university to fulfill

its obligations under Title IX to provide all students equal access to education; provide a safe campus

environment for all students; prevent and remedy sexual harassment; and provide a fair and equitable

process for all students.




                                             Page 12of13
Deel. of Kay Doan                                                Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 844 of 1598



        37.    If reporting of sexual misconduct decreases as a result of the Rule, SIU will be less

able to assist individuals who have been impacted by sexual misconduct, as well less able to address

and remedy the impact of sexual misconduct. Regardless, the university is committed to complying

with its legal responsibilities and fostering a campus climate welcome to all.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this   &dJay ~o2]J



                                               Direct r f Equity and Compliance & Title IX
                                               Coordinator




                                           Page 13of13
Deel. of Kay Doan                                               Civil Action No. 20-cv-01468-CJN
EXHIBIT 48
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 845 of 1598




                  EXHIBIT 49
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 846 of 1598



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA; STATE
 OF NEW JERSEY; STATE OF CALIFORNIA;
 STAT)E OF COLORADO; STATE OF DELAWARE;
 DISTRICT OF COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS;
 STAT)E OF MICHIGAN; STATE OF MINNESOTA;                    Civil Action No. 20-cv-01468-CJN
 STAllE OF NEW MEXICO; STATE OF NORTH
 CAROLINA; STATE OF OREGON; STATE OF
 RHODE ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASfIINGTON; STATE OF WISCONSIN,

                                 Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary ofEducation; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                 Defendants.


                      DECLARATION OF SHARON FELIX-CAMPOS

        1.     I, Sharon Felix-Campos, Director of the Office of Equal Opportunity, Office of

the California State Superintendent, pursuant to 28 U.S.C. § 1746, declare and state that the

following is true and correct:

       2.      I submit this Declaration in support of the litigation against Elisabeth D. DeVos,

in her official capacity as Secretary of Education; the United States Department of Education

("ED" or the "Department"); and the United States of America regarding the recently issued final

rule entitled Nondiscrimination on the Basis ofSex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (the "Title IX Rule" or Rule).



                                               Page 1 of9
Deel. of Sharon Felix-Campos                                   Civil Action No. 20-cv-01468-CJN

EXHIBIT 49
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 847 of 1598




       3.      I have personal knowledge of the facts set forth in this declaration. If called as a

witness, I could and would testify competently to the matters set forth below.

               Background and Overview of Substantial Harms Created by the Rule

       4.      I am the Director of the Office of Equal Opportunity within the California

Department of Education's (CDE) Office of the State Superintendent. I have served in this role

for 30 years and have over 35 years in civil rights serving in different capacities. As the

Director, I am responsible for ensuring statewide compliance with State and Federal civil rights

laws and regulations, including Title IX of the Education Amendments of 1972 (Title IX),·

Section 504 of the Rehabilitation Act of 1974 (Section 504), and the Americans with Disabilities

Act (ADA). I am also the designated Title IX Coordinator for the CDE and have served in this

role for 30 years. I have a bachelor's degree and have completed the course work for a Master's

degree in Organization Development and Human Resources. This declaration is based on my

personal knowledge, my familiarity with Title IX, Section 504, and the ADA, my review of the

proposed regulation and final Title IX Rule, and the knowledge and expertise I have acquired in

the course of 30 years of service and duties at the CDE.

       5.      CDE receives federal funding from ED and is, therefore, obligated to comply with

Title IX and its implementing regulations. The Office of Equal Opportunity within the CDE is
charged, in part, with ensuring statewide Title IX compliance by the 1,037 school districts in

California established under the State's common system of schools. The mission of the office is

to provide guidance, leadership, and direction to the CDE civil rights program pertaining to the

delivery of educational services and CDE employment.

       6.      I have 18 years of experience specifically reviewing and resolving student

complaints, including those filed involving sexual harassment, assault and violence in K-12

schools in California, and I have conducted compliance reviews of nearly all of the 1,026 school

districts in California. The assessment of compliance-related activities includes whether school
districts have legally-compliant policies and procedures and are providing a prompt and



                                            Page 2 of9
Deel. of Sharon Felix-Campos                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 49
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 848 of 1598




equita~le       response to reports and complaints of sexual harassment, including assault and
       '
violen~e,       made by students, parents, staff and third parties.

           7.        The school districts that I work with to ensure compliance throughout the State of

California are as diverse as the population of the State. Some school districts are very remote

and haye only one or two schools, some are mid-size, and some are extremely large, such as Los

Angel~s Unified School District, the second largest district in the nation. Because of this great

diversity, the one-size-fits-all prescriptive approach to enforcement evinced in the Title IX Rule
is not qnly cumbersome, but unworkable.

       : 8.          If it goes into effect, the Title IX Rule would have serious consequences for the

ability ,of K-12 schools throughout the State to provide an education environment free from

discrimination and harassment, including assault and violence, on the basis of sex. It would

create many new child victims, who will suffer long-term trauma and significant mental health

consequences as a result. These are consequences that the Notice of Proposed Rulemaking

(NPRM) and the Title IX Rule explicitly ignored.

           9.        The Title IX Rule will have an immediate and irreparable impact on student

victims because the requirements in the Title IX Rule are so cumbersome and complex that these

student victims and their parents and guardians will be discouraged from agreeing to move

forward with the complaint investigation process. If a complainant refuses to proceed, the Title
IX Rule creates many barriers that make it difficult for the school to investigate properly to

determine whether the complaints have merit and, if they do have merit, to provide remedies and

disciplinary measures that not only support the harmed student, but help ensure a safe campus

free from discrimination.

           10.       Because the Title IX Rule fails to take into account the unique and specific

circumstances for children subjected to sexual harassment in K-12 schools, it will result in many
legitimate complaints of sexual harassment going unaddressed under Title IX. The Title IX Rule

requires that a written complaint be filed by the harmed child, an adult or guardian requesting an



                                                  Page 3 of9
Deel. of Sharon Felix-Campos                                          Civil Action No. 20-cv-01468-CJN

EXHIBIT 49
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 849 of 1598




investigation, or a Title IX Coordinator before a school district is permitted to investigate and

issue sanctions and remedies. The Title IX Rule states that the Title IX Coordinator can be

found in violation of Title IX for proceeding with a Title IX investigation on his or her own.

This approach is inconsistent with the reality of how K-12 school systems operate, and would

prevent hundreds of students with real claims from getting effective remedies and schools from

carrying out their duties to take appropriate disciplinary actions to stop sexual harassment,

prevent recurrence, and eliminate a hostile environment.

                        Substantial Harms Caused by the Title IX Rule

       11.     The new Rule will result in an increase in child victims on our campuses and

greater financial liability for the State because of the narrowed sexual harassment definition that,

in effect, creates a requirement for schools to wait to open a complaint and investigate under

Title IX until after the harm to the child has become so "severe, pervasive, and objectively

offensive" that it "effectively denies" a child's equal access to education. For decades, Title IX

has protected students from sexually harassing conduct that is severe or pervasive or persistent

(not severe and pervasive) and a showing of denial of equal access was not required for a student

to receive an effective remedy and a response to stop the sexual harassment and prevent it from

reoccurring. Also, the Department did not mandate that a school dismiss complaints that did not
meet the definition. In practical terms, the Title IX Rule prevents school officials who ::ire aware

of sexually harassing conduct from opening a formal complaint under Title IX to investigate and

take action to stop the harassment until they have confirmation that the sexually harassing

conduct has persisted to such a degree that a child has been subjected to significant harm. This is

a recipe for an unnecessary increase in the number of student victims in our schools and in

lawsuits from justifiably angry families. The Title IX Rule also makes absolutely no sense from

an education perspective, as it is significantly more difficult and more costly to reengage and

reenroll a student who has left school than it is to stop harmful conduct to a student to keep them
in school.



                                            Page4of9
Deel. of Sharon Felix-Campos                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 49
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 850 of 1598




       '12.     The new "preemptive effect" provision mandates that schools address any Title

IX allegations that fall within the sexual assault and harassment definitions under Title IX using

the Unjted States Department of Education's new complex set of procedural requirements. One

ofthes~   new requirements, under the Title IX Rule is a mandate for that the student subjected to

sexual parassment and violence be "participating in or attempting to participate" in the school at

the ti~e of complaint filing. When read together with the "preemptive effect" provision, the

Title IX Rule creates a dangerous situation for schools and students. Based on these new

provisipns, school officials who have knowledge of student or staff sexual assault and

harassment allegations may not investigate those allegations if the victim has left the District

even if the conduct poses a danger not only to the harmed student but also to other students on

campus because, under the Rule, the District may not be permitted to or able to take action to

investigate and protect other students and the campus.

        13.     The Rule's requirement that a child be denied equal educational access before a

school can take action under Title IX ignores the fact that the impact of a sexual harassment or

assault incident on a student's ability to learn, and thus on his or her access to education, may not

be evident until long after that incident occurs, especially for students who may be nonverbal or

have other difficulties expressing its impact. Again, the Title IX Rule creates unjustified barriers

to relief and redress under Title IX for children who have been subjected to discrimination in our
schools. This is in contravention of the statute's purpose and objectives.

       14.      The Rule's high bar for initiating an investigation is especially inappropriate in a

K-12 setting where, as in California, elementary and secondary education is compulsory and

parents can be penalized with jail time when children do not attend. The Rule places parents and

students in a difficult position because in order to receive relief under Title IX the child victim

must endure harassment that is deeply discomforting or disturbing for a significant period of

time, before the incidents meet the heightened bar established by the Rule.




                                             Page 5 of9
Deel. of Sharon Felix-Campos                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 49
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 851 of 1598




        15.    In addition, the Rule's mandate to dismiss Title IX claims where the alleged

sexually harassing conduct is outside of "locations, events, or circumstances over which the

[school] exercised substantial control over both the respondent and the context in which the

sexual harassment occurs" in the first instance is irrational because conduct that originates off

campus can nevertheless create a hostile environment on campus in a number of ways. For

example, a student who was sexually assaulted by another student after-school may face ongoing

harm from that sexual assault after returning to school, particularly ifthe complainant and

respondent students share classes on a small campus. A requirement to dismiss such complaints

under Title IX is contrary to its goal of ensuring our campuses are free from discrimination.

        16.    Moreover, the Rule only applies a "deliberate indifference" standard to our

response to sexual harassment, which places our students at risk, because it sanctions school

districts to look the other way for sexual assault and battery, two offenses considered to be the

most egregious under our education code. At the same time, the Rule requires strict compliance

with the onerous and prescriptive grievance procedures. The different standards applied to the

grievance process on the one hand and the response for students subjected to sexual harassment

and assault on the other creates a disincentive for school districts to take strong action to ensure

campuses and students are free from sexual harassment. By doing so, the Rule creates inequities
in the process for students subjected to sexual harassment and gives license to a host of

unreasonable responses that fail adequately to protect campuses and complainants and yet may

not rise to the level of "deliberate indifference."

        17.    The principal impact of these changes, combined with the other changes discussed

in this declaration, will be to increase confusion and distrust for children and their parents and

potentially increase complaints made by the parents of children who have been harmed.

        18.     The Rule will have significant implications for the health and well-being of

students subjected to sexual harassment and violence on our campuses. And, our State will pay
the price when students drop out of school based on the trauma of experiencing sexual



                                             Page6 of9
Deel. of Sharon Felix-Campos                                     Civil Action No. 20-cv-01468-CJN

EXHIBIT 49
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 852 of 1598




harassment that could have been stopped before it became severe and pervasive. Moreover, the
       '
State and its schools may pay a steep price for long-term mental health services and other

suppol}s for the victims. These costs were not calculated in the Title IX Rule's cost-benefit

analysis.

       i 19.     The Rule also has a set of one-size-fits-all requirement that fails to take into

accouqt the fact-specific nature of each complaint and conflict with other state laws that provide

due prncess protections to students in California. For example, in California, if a student is

facing flll expulsion, under our education laws, we already have a live hearing process with live

witness testimony that must be completed within 30 days and an appeal process from the

hearing. But not every case of sexual harassment requires the same amount of process. To meet

the Rule's requirement for these sexual harassment cases without having a live hearing, the

decision-maker must "afford each party the opportunity to submit written questions, provide

each party with the answers, and allow for additional, limited follow-up questions from each

party." This will require school-site administrators to expend extensive time and resources on

cases where the discipline to be imposed may not be more than a several day suspension (the

maximum is five days under state law). In addition, to the extent students have lawyers, each

case, no matter how small, will tum into an exercise in legal briefing and responses. The delays

caused through these extensive processes that are not necessary for offenses that may result in
only a one- or two-day suspension will prevent our school sites from acting swiftly to protect

students, address misconduct before it becomes more serious, and eliminate the hostile

environment.

           20.   Absurdly, these requirements also result in unequal treatment of students
subjected to sexual harassment and violence, who will have to endure far more questioning and

delays before a resolution can be reached than students subjected to harassment and violence on

any other basis protected by federal and state law.




                                              Page 7 of9
Deel. of Sharon Felix-Campos                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 49
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 853 of 1598




        21.     By requiring education staff who serve as decision-makers to "explain to the party

proposing the questions any decision to exclude questions as not relevant," the Rule also turns

our educators into quasi-lawyers and our schools into quasi-courtrooms.

        22.     The Rule prohibits schools from restricting parties' ability to discuss allegations

and requires schools to provide parties and their advisors with all evidence directly related to the

allegations, even if it is not relevant. Because of the incredibly sensitive nature of sexual

harassment and assault cases, these provisions conflict with other federal and state laws that

strictly protect confidentiality of student records in K-12 schools, and these provisions can result

in reputational and other harms to students when education documents and personal and sensitive

information are shared and spread, including on social media and the internet. The Rule does not

provide sufficient privacy protections for victims who come forward. There is already a well-

documented underreporting issues and this will only further chill reporting on campuses.

        23.     The extensive changes that Districts will have to make to their discipline and

response grievance and other procedures to address the Rule's complex and onerous

requirements, including the requirement to have an investigator, Title IX Coordinator,

decisionmaker, and appeal person, and to create a separate system to address any sexual

harassment conduct that is prohibited under state law, but no longer prohibited under Title IX,
will be costly and difficult to implement in the inordinately short timeframe for implementation

imposed by the United States Department of Education. Our State's school are already severely

impacted due to the unprecedented COVID-19 pandemic and the recently announced significant

budget cuts. Many are struggling just to keep basic services for their students in place and plan

for how to keep students safe in the coming school year. The timeframe set by the United States

Department of )=lducation for compliance is unreasonable and arbitrary and will create great harm

in our state.

        24.     Considering all of the changes in the Rule and based on my experience overseeing
Title IX compliance in the State for over 30 years, I anticipate: an increase in sexual harassment,



                                             Page 8 of9
Deel. of Sharon Felix-Campos                                     Civil Action No. 20-cv-O 1468-CJN

EXHIBIT 49
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 854 of 1598




including violence and assault, on our school campuses; more child victims of sexual harassment

and violence; confusion among our administrators about their roles and responsibilities, which

will exacerbate harm, and result in additional litigation from families; and campuses that are less

safe and able to respond promptly and effectively to address and resolve sexual harassment.

      I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct and that this declaration was executed on [dateJ   0 / q I/??OJI)



                                                     ~ 4µ&-&_rnf»*
                                                     SHARON FELIX-CAMPOS
                                                     Director of the Office of Equal Opportunity,
                                                     Office of the California State Superintendent




                                           Page 9 of9
Deel. of Sharon Felix-Campos                                   Civil Action No. 20-cv-O 1468-CJN
EXHIBIT 49
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 855 of 1598




                  EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 856 of 1598




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                           Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                      v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                               Defendants.


              DECLARATION OF ANGELA S. FLEISCHER, MSW, LCSW

I, Angela Fleischer, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Director of Equity Grievance/Title IX Coordinator at Southern Oregon

University (“SOU”) in Ashland, Oregon. I have over ten years of professional experience in

program management, research, and direct services in the areas of trauma response and sexual

assault intervention. I have been employed as SOU’s Title IX Confidential Advisor since 2014 and


                                             Page 1 of 18
Decl. of Angela S. Fleischer                                           Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 857 of 1598




as SOU’s Director of Equity Grievance since 2018. On or about June 1, 2020, I added the

responsibilities of SOU Title IX Coordinator to my position, ending my responsibilities as

Confidential Advisor.

       2.      I have extensive experience regionally and nationally presenting trainings,

developing curricula, and presenting on best practices in the area of interviewing, sexual violence

prevention and response. I have trained professionals in multiple fields, including law enforcement,

higher education, and direct service on these topics. I have served on multiple boards and

committees on sexual violence prevention and student awareness in higher education, including the

Oregon Sexual Assault Task Force.

       3.      My job duties as Title IX Coordinator and Director of Equity Grievance include:

            a. Serving as the primary resource for all campus constituents, including faculty, staff,

               and students related to Equity Grievance including Title IX complaints and Campus

               Choice Directs SOU Equity Grievance processes;

            b. Receiving all complaints related to the University’s Equal Opportunity, Harassment,

               and Sexual Misconduct Policy and directing and supervising all Investigators,

               Confidential Advisors, and Certified Advocates;

            c. Tracking prevalence, patterns, and climate as these present within the case array;

            d. Providing annual training to faculty, staff, students, equity grievance panel members,

               and appeal board members, as well as providing campus, local, state, and national

               support, expertise, and training on confidential advising, Title IX, and the equity

               grievance processes;



                                            Page 2 of 18
Decl. of Angela S. Fleischer                                             Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 858 of 1598




           e. Responsibility for day to day direction and operation of the SOU Equity Grievance

              processes and Campus Choice/Title IX Program, including education and training

              the campus community;

           f. Directing case equity and due process related to interim measures, investigations,

              adjudication, resolution, and accommodations;

           g. Maintaining the Campus Choice/Title IX database and tracking to ensure

              compliance with designated timelines;

           h. Directing case assignments for investigators, process advisors, and confidential

              advisors and directing Equity Grievance Panel processes, including designating

              Chair, staff and faculty;

           i. Tracking, reporting, and participating in Clery Act compliance related to Equal

              Opportunity, Harassment, and Sexual Misconduct;

           j. Overseeing preparation of complete case files for Equity Grievance Panels/Title IX

              Hearings and as required for subpoenas;

           k. Overseeing and ensuring adequate, reliable and impartial investigations of reports

              and complaints of Title IX matters by administering the implementation of case

              management/investigatory plans, which may include: verifying whether the report

              constitutes sexual misconduct; appointing an investigative team; ensuring that

              reports and complaints are handled properly and in a timely manner; evaluating

              recommended interim measures; educating on the grievance and appeals process;

              notification of grievance decisions; and appropriate records maintenance;



                                          Page 3 of 18
Decl. of Angela S. Fleischer                                          Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 859 of 1598




            l. Coordinating SOU’s compliance with federal and state discrimination and sexual

               harassment laws;

            m. Continuously identifying and integrating best practices in the Title IX investigation

               arena into knowledge base and practice;

            n. Serving as SOU’s resource on Title IX requirements and compliance and provide

               consultations to response teams as needed;

            o. Serving as a member of the Student Support Network and the Bias Response Team;

               and

            p. Providing oversight to the recruiting, training, supervising, and leadership of

               investigator, adjudicators and those involved with Title IX compliance.

       4.      I submit this Declaration in support of the State of Oregon’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or “Rule”). I have compiled the information in the statements set forth below through

personal knowledge as well as in cooperation with other SOU personnel who have assisted me in

gathering this information from our institution, and on the basis of documents that I have reviewed.

I have also familiarized myself with the Rule in order to understand its immediate impact on

Southern Oregon University.




                                            Page 4 of 18
Decl. of Angela S. Fleischer                                             Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 860 of 1598




                               About Southern Oregon University
       5.      Southern Oregon University, founded in 1872 and accredited as an institution of

higher education since 1939 is located in Jackson County, Oregon, one of Oregon’s southernmost

counties, and serves a number of Oregon’s rural and agricultural communities. SOU’s principal

facilities are located in Ashland with additional non-residential campus buildings in Medford,

Oregon.

       6.      SOU enrolls over 6,000 students each year. Approximately 1,700 of those students

are Oregon residents. SOU confers approximately 1,100 degrees each year. The institution employs

631 people including 190 faculty and 441 staff.

       7.      SOU is one of seven institutions established as public universities in the State of

Oregon pursuant to ORS 352.002, and subject to the regulation of the Oregon Higher Education

Coordinating Commission.

       8.      The university currently receives approximately 35% of its education and general

funding revenue from the State of Oregon, with the remainder derived from tuition and fees. This

amounts to approximately $21.65 million in allocated State higher education funding support.

Southern Oregon University is governed by an independent governing board appointed by the

governor and confirmed by the Oregon legislature. The Board of Trustees of Southern Oregon

University is vested with exclusive legal power and authority for the governance and administration

of the university, excepting those powers and duties expressly granted by the Legislative Assembly

to the Oregon Higher Education Coordinating Commission for the purpose of coordinating an

accessible and affordable approach to higher education across the State of Oregon.




                                           Page 5 of 18
Decl. of Angela S. Fleischer                                           Case No. 20-cv-01468-CJN




EXHIBIT 50
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 861 of 1598




          9.       During the 2018-2019 academic year, SOU received approximately $15.96 million

in federal funds from the Department (excluding research funding). As a result, SOU is subject to

Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s

Title IX regulations, 34 C.F.R. pt. 106.

                                 SOU’s Title IX Sexual Misconduct Policy
          10.      SOU has adopted an Equal Opportunity, Harassment, and Sexual Misconduct Policy

(“Equal Opportunity Policy”) that prohibits sexual harassment and sexual misconduct by students,

employees, and faculty and establishes a grievance process for addressing complaints of sexual

harassment. The Code of Student Conduct references the Equal Opportunity Policy and prohibits

sexual harassment and sexual misconduct.

          11.      The SOU Equal Opportunity Policy was last revised in September 2019 and

approved by SOU’s President in October 2019. The core elements of the current policy were

adopted in May 2016 after more than a year of discussion with student and employee groups and

committees, outside consultants, and employee unions.1

          12.      Southern Oregon University defines harassment as “as unwelcome conduct on the

basis of actual or perceived membership in a protected class, by any member or group of the

community.” See Equal Opportunity Policy at p. 5. It further defines sexual harassment as

“unwelcome, sexual, verbal, written, online or physical conduct.”                  Id. at p.6.    The Equal

Opportunity Policy states:

                           Sexual harassment creates a hostile environment, and may be disciplined
                           when it is:


1
    https://inside.sou.edu/assets/policies/Equal_Opportunity_Harassment_and_Sexual_Misconduct_101119.pdf

                                                 Page 6 of 18
Decl. of Angela S. Fleischer                                                    Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 862 of 1598




                       •   Sufficiently severe, persistent/pervasive and subjectively and objectively
                           offensive that it,
                               o has the effect of unreasonably interfering with, denying or
                                   limiting employment opportunities or the ability to participate in
                                   or benefit from the University's educational, social or residential
                                   program, and is
                               o based on power differentials (quid pro quo), the creation of a
                                   hostile environment or retaliation.
               Id.

       13.     The Title IX office is housed in the office of Equity Grievance. The Director of

Equity Grievance/Title IX Coordinator oversees all complaints submitted by students, staff or

faculty related to sexual misconduct, bias, discrimination, and harassment including those

complaints that fall under Title IX. SOU has recently experienced turnover and restructuring of

staffing in areas related to student conduct, student life, Title IX, and equity grievance. I have

recently hired a new full time staff member to serve as an investigator who is scheduled to start his

employment at SOU on June 29, 2020.

       14.     The role of the investigators is to investigate one side (either complainant’s or

respondent’s) of every complaint. There are three other university employees who serve on the

Equity Grievance/Title IX team. These employees have large full-time institutional roles (Associate

Provost, Dean of Students, Executive Director of the Student Health and Wellness Center) and serve

on the Equity Grievance team in addition to their main role. Though they perform other duties at

SOU, all are trained to process and investigate Title IX matters and they serve as Deputy Title IX

Coordinators

       15.     As Director of Equity Grievance/Title IX Coordinator, I am responsible for

oversight and administration of our Title IX, bias and discrimination complaints. I review all



                                            Page 7 of 18
Decl. of Angela S. Fleischer                                            Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 863 of 1598




complaints, assign complaints to the investigators, determine interim measures where necessary,

ensure compliance with our policies, recruit and train panelists, assign the panelists to each hearing,

and assist in preparation of the hearing materials prepared for the panelists. Following the hearing, I

assist in administration of the appeal and perform similar tasks associated with facilitating the

appeal and training the appeal panels.

        16.     I assign two investigators to every complaint. I intentionally vary the assignments so

no investigator is always assigned to the complainant or always assigned to the respondent.

Investigators will take a statement from every disclosure that is reported. They will interview

witnesses, coordinate with other areas around campus, and collect evidence. They also function as a

guide for the complainant/respondent they are working with. They will help with academic

accommodations, process understanding, and notify each party of their rights throughout the

process.

        17.     Once the investigators complete their interviews, they prepare a written report and

provide commentary in a meeting with the Director of Equity Grievance/Title IX Coordinator, who

determines whether the complaint should go to a hearing, does not constitute a policy violation, or

whether it is possible to resolve the matter by some other resolution process to which all parties

mutually agree.

        18.     The people who serve on the Equity Grievance Panels and appeal panels are trained

yearly on due process as well as institutional policy.

        19.     Over the past several years SOU have seen a significant rise in reporting. The data

from the past three academic years are as follows:



                                             Page 8 of 18
Decl. of Angela S. Fleischer                                             Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 864 of 1598




Academic Year      Disclosures         Formal Reports       Hearings
2016/17            140                 60                   4
2017/18            172                 71                   11 and 3 appeal
2018/19            180                 37                   4 and 1 appeal

       20.    This data derives from the following definitions:

                  •   Total Number of Disclosures are the total number of reports made in the

                      academic year by students, staff or faculty.

                  •   Formal Reports are reports that have come through the University’s

                      reporting system. Formal Reports reflect incidents where the entire Title IX

                      team has been engaged, the need for investigation has been evaluated, and

                      investigation has taken place if determined to be necessary. Formal reports

                      must all be documented by the University as resolved, even if that resolution

                      was simply case review and closure with no active investigation or response.

                  •   Reports to Law Enforcement are not always made known to SOU.

                      However, when they are known, the Director of Equity Grievance

                      documents them. It is important to note that many reporters do not decide to

                      report to law enforcement immediately after an incident. In these cases,

                      reporting can occur outside of the University’s academic year statistical

                      analysis.

                  •   Informal Remedies occur when the Equity Grievance Office receives a

                      report from a person who does not want to make a formal University report.

                      They may still ask for some kind of support or accommodation. These

                      individuals may, however, be working with Law Enforcement. Many of the

                                           Page 9 of 18
Decl. of Angela S. Fleischer                                          Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 865 of 1598




                        other types of reports may also at various points engage with informal

                        remedies.

                    •   Unsubstantiated Reports made by third party reporters which were not able

                        to be confirmed or denied.

                    •   Unfounded Reports are reports the Equity Grievance Office reviewed and

                        determined to be unfounded.

                    •   No engagement indicates reports that have originally come from third party

                        reporters in which the individual about whom the report was made elects not

                        to participate in Confidential Advising or any other process.

        21.      Anyone affiliated with Southern Oregon University can file a complaint. Regardless

of the type of report or choices made by the reporting party, they are clearly advised that activation

of process, referral, support or assistance can occur at any time of their choosing.

        22.      When filing a formal complaint, an investigator takes a statement from the

complainant, who signs the formal complaint, and the Office of Equity Grievance reviews the

complaint for policy violations and determines whether to proceed with an investigation. The

utmost care is taken to ensure confidentiality for all those involved in the process. Information

regarding investigations is rarely shared outside of the Equity Grievance/Title IX team and all

participants are advised to take care with how and with whom they speak with related to the

investigation.

        23.      Southern Oregon University conducts live hearings. All hearings occur before a

specially trained panel comprised of employees and administrators. The SOU Office of Equity



                                            Page 10 of 18
Decl. of Angela S. Fleischer                                              Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 866 of 1598




Grievance takes great care to ensure the panelists represent diverse experiences and identities, have

no conflict of interest with anyone involved in the hearing, and that they receive annual training. A

member of the Equity Grievance team chairs the meeting. The Chair will often be the Director of

Equity Grievance and is a non-voting member of the panel. The Chair of the hearing may never be

part of the rest of the investigation.

        24.     Neither complainants nor respondents are required to attend the hearing. Both parties

may opt to submit a statement in writing. However, both participants nearly always attend. They are

both allowed a support person who can be an attorney. However, support people are not allowed to

represent participants during the hearing by speaking, advocating, or examining witnesses on behalf

of the participants. Parties are allowed to submit questions to the Chair of the hearing panel in

writing to be asked of the other party or witnesses. There is no direct cross examination. If the

complainant chooses not to attend the hearing, then they are required to be available for questions

received from the respondent. Both parties are able to appeal the outcome and, should they do so,

the Office of Equity Grievance convenes a separate appeal panel that reviews the record of the

initial hearing and makes a decision on review of the record.

        25.     Hearings are one of many processes that SOU expects to be affected by public

health measures to address the COVID-19 pandemic. The State of Oregon has been under a public

health emergency order since March 2020 limiting the size of gatherings, and SOU ceased holding

in person classes in March 2020. Staff and faculty have been working remotely and it is not clear

how the public health requirements will impact academic programs and administrative activities for

the fall quarter that begins in September 2020. It is not clear if participants in hearings will be able



                                            Page 11 of 18
Decl. of Angela S. Fleischer                                              Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 867 of 1598




to appear in person at all, including the panel itself. Conducting hearings entirely remotely, or with

appropriate physical distance will pose logistical challenges SOU has not begun to address.

       26.     In addition to other policies and funding requirements, Oregon law requires all

institutions of higher education to have written policies regarding sexual assault, harassment,

stalking, and dating violence that occur both on and off campus. ORS §§350.253, ORS 350.255.

       27.     Southern Oregon University has two bargaining units serving employees of

Southern Oregon University. Those unions are the Associated Professors of Southern Oregon

University and Service Employees International Union.

       28.      The SOU Equal Opportunity policy applies to SOU faculty and staff as well as

students.

       29.     SOU has not yet determined if the Rule requirements for hearings are consistent

with the procedures required under Collective Bargaining Agreements applicable for campus

employees. If the Rule is determined to cover issues subject to mandatory bargaining, then SOU

legal counsel will need to engage with labor counsel for the union(s); this process could take several

months to complete.

       30.     The Rule would require extensive new training and skills in order to implement,

which will not be feasible to implement by the Rule’s August effective date. The procedural

requirements and training will require considerable investment at a time when SOU’s resources are

already stressed by responding to a global health pandemic and economic downturn. Hiring

additional staff and investing in training and materials are particularly burdensome when SOU faces

budget challenges like many State funded institutions and agencies.



                                           Page 12 of 18
Decl. of Angela S. Fleischer                                            Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 868 of 1598




        31.     The Rule mandates a quasi-judicial function, akin to a courtroom, with trained

advisors in a setting intended to be educational and use personnel trained as educators and education

administrators. The skill and education the Rule mandates for the hearing chair are burdensome.

Higher education professionals have not been trained, nor should they be expected to oversee a

courtroom-like proceeding. SOU employs two dedicated staff members to the Title IX process,

while all other team members have significant full-time campus roles. The process and training

requirements in the Rule imposes the burden on higher education professionals to acquire skills

outside their role as educators. The cost for appropriate training for a current employee or

contracting with an outside individual is costly and burdensome for Southern Oregon University. To

meet the compliance deadline of August 14, 2020 SOU will need to find training with very little

time to identify, assess and select the best option (e.g., affordability, quality of the instruction). The

limited time may result in high-cost trainings, if the resources are even available nationally and

statewide to meet the demand. For example, the Association of Title IX Administrators’ (ATIXA)

online trainings cost between $499-$1800. SOU will also be forced to divert funding from other

operations, such as student programs to cover personnel training.

        32.     Cross examination by a participant’s representative in live hearings is not consistent

with SOU’s policy or values in connection with what is first and foremost a university conduct

process intended to be educational in nature. In our process, students learn to take primary

responsibility for their own participation in the process. Subjecting complainants or respondents to

cross examination, by an advisor, likely an attorney, during a hearing that is part of an educational

process is creating a situation that resembles a criminal justice process, without the procedural



                                             Page 13 of 18
Decl. of Angela S. Fleischer                                               Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 869 of 1598




protections and professional training afforded participants in a criminal hearing. This requirement

also raises questions of equity, as the Rule permits one participant to have an attorney advisor while

another may not. SOU cannot afford to retain counsel for complainants and respondents.

           33.   The requirement to provide advisors that are capable of cross examination for both

parties during hearings will be extremely costly. SOU’s current program structure employs all but

one of the members of the Title IX team in all hearings. Further, SOU reads the Rule to require

another advisor be available should an assigned advisor be deemed insufficient is logistically

unfeasible because it would require SOU to have another employee—who also has a full-time job—

essentially be on-call for the duration of the hearing. The training and funds required to either hire

new employees to be advisors or train current employees to be advisors is not possible in the

timeframe allotted for compliance, or in the foreseeable future. SOU would need to train at least

three people, with an estimated cost of $500-$1000 for the initial training (not counting costs of

materials, policy revision work, periodic retrainings, and FTE costs of changing and reallocating

duties).

           34.   The requirement to publish or have available all training materials is impracticable

and inconsistent with trade practices common to the professionals who provide the necessary

training. Many of the people or organizations from whom SOU receives training in the skills and

program elements of Title IX compliance, fact finding, and sexual violence intervention and

prevention provide that training for their professional livelihood and regard the written collateral,

including slide shows, guidelines, and examples as their intellectual property. SOU therefore cannot

publish the training materials in their entirety without legal liability.



                                              Page 14 of 18
Decl. of Angela S. Fleischer                                                Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 870 of 1598




       35.     The documents SOU will need to comprehensively review and possibly revise to

comply with the Rule include the Equal Opportunity Policy, the student code of conduct, faculty

handbook, employee handbook, and all materials specific to the reporting, investigation, and

hearing process the SOU presently employs.

       36.     The process for reviewing and revising policy documents at SOU is intended to be

an open, participatory, and transparent process for bringing proposed changes forward. It typically

begins with bringing a proposed policy or revision to SOU Policy Council for feedback. After

receiving feedback from Policy Council, the proposed policy revisions must be presented to all

campus constituencies impacted by the recommended changes, which can include impacted

departments, committees, or other relevant groups. This allows each impacted group to provide

comment and feedback on the changes prior to adoption as final policy. The author of the policy or

revisions need not adopt changes for every comment provided, but they must provide each group,

office or committee the opportunity to provide feedback. After receiving feedback from Policy

Council and the relevant campus committees or groups, the policy is presented to the SOU

President.

       37.     After initial review of the policy, the SOU President will approve the policy for

posting on its website for community comment. The policy is openly posted to the campus

community for a minimum period of seven (7) calendar days and members of the community are

invited to comment on the policy. After the policy is posted for community comment, the author

receives the feedback and assesses whether and to what extent to revise the proposed policy in light

of the comments and feedback received during the process. At that point, it is presented to the SOU



                                          Page 15 of 18
Decl. of Angela S. Fleischer                                           Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 871 of 1598




President for final approval and adoption. If the SOU President approves and adopts the policy or

revisions, the adopted or revised policy is posted to SOU’s website policy pages. The entire process

takes between two and four months.

       38.     Revisions to SOU’s Equal Opportunity policy will be a lengthy process because it

impacts every person, group, and operation on campus. This is particularly true because faculty

leadership is not on contract during the summer to provide their input and do not return to campus

until approximately September 15, 2020.       Because this policy applies to every student and

employee, substantive revisions to this policy will need to be presented for comment to the SOU

Office of Equity Grievance, Office of the President, Office of Student Life, Provost Office, Student

Housing (including its student committees), Associated Students of Southern Oregon University

(student government), SOU Faculty Senate, and SOU staff advisory committees. This process

could potentially take until the end of calendar year 2020 because we are on the “quarter system”

and will not return to campus until September 15, 2020 and there are so many constituent groups

from whom to collect feedback.

       39.     SOU takes pride in having such a transparent process to policy revision. However, it

is difficult to shepherd policy changes through the campus during a time when people are off-

campus due to COVID-19. SOU will continue to provide only remote education during the summer

term which ends in September 2020.

       40.     Due to the COVID-19 pandemic SOU has lost substantial funding and implemented

furloughs. The implementation of a furlough program through the end of 2020, means all non-

faculty staff members at the university have had their work time reduced by at least 20% and in



                                          Page 16 of 18
Decl. of Angela S. Fleischer                                           Case No. 20-cv-01468-CJN




EXHIBIT 50
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 872 of 1598




some cases 40%, further limiting resources to deploy new policies. The additional time, energy, and

training required by these new regulations are made even more difficult to realize with these

additional budget and FTE constraints due to the global pandemic.

        41.     As a result of the COVID-19 public health emergency, we have been inundated with

changes to policy, procedures, service and operational changes that must be immediately prioritized

and implemented. Adding a major Title IX policy overhaul in the midst of the public health related

undertakings presents a material burden to an already overwhelming effort.

        42.     State agency support for programs like Title IX is historically limited by small staff

and the amount of direct program support available, and SOU expects statewide budget impacts on

the Oregon state agencies that it works with in this regard.

        43.     SOU currently has a process that covers all sexual harassment on or off campus.

This policy will remain in effect as it is a state requirement that SOU respond to both on and off

campus sexual harassment, pursuant to ORS §§350.253, ORS 350.255.

        44.     SOU provides the opportunity for yearly sexual harassment and sexual misconduct

training for students, staff, and faculty. There is online training offered to the whole community as

well as in person opportunities throughout the academic year. The review of training materials and

incorporation of new information related to the Rule will require time, money, and staffing

resources that are not available at this time.

                         The Rule Will Make It More Difficult for SOU to
                       Identify, Remedy, and Eliminate Sexual Harassment

        45.     SOU was a signatory to the joint comment letter dated January 30, 2019 submitted

to the Department titled, “Comments from Title IX Coordinators for the Oregon Public Universities


                                             Page 17 of 18
Decl. of Angela S. Fleischer                                            Case No. 20-cv-01468-CJN




EXHIBIT 50
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 873 of 1598




(ED-2018-OCR-0064)”, and expressing concerns about the logistical, policy, and fiscal impacts of

the proposed changes.2

          46.     The final Rule does not address or mitigate the concerns set forth in the joint

comment letter, including particularly the chilling effect on reporting, and trauma to survivors of

harassment and sexual violence.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 12th day of June, 2020



                                          ________________________________________
                                          Angela S. Fleischer

                                          Director of Equity Grievance/Title IX Coordinator
                                          SOUTHERN OREGON UNIVERSITY




2
    https://www.regulations.gov/document?D=ED-2018-OCR-0064-18403

                                             Page 18 of 18
Decl. of Angela S. Fleischer                                            Case No. 20-cv-01468-CJN




EXHIBIT 50
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 874 of 1598




                  EXHIBIT 51
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 875 of 1598




                             UNITED STA TES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                        Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary ofEducation; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                         DECLARATION OF JOSEPH A. GARCIA

I, Joseph A. Garcia, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

           1.   I am the Chancellor of the Colorado Community College System ("CCCS"). Prior to

my current role as Chancellor, I served as the President of the Western Interstate Commission for

Higher Education from June 2016 to 2018. From 2011to2016, I served at the Lieutenant Governor

of Colorado and Executive Director of the Colorado Department of Higher Education. Prior to 2016,

I served as President of the Colorado State University-Pueblo and Pikes Peak Community College. I




                                             Page 1of11
Deel. of Joseph A. Garcia                                                  Case No. 20-cv-01468
EXHIBIT 51
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 876 of 1598




received my Juris Doctorate from Harvard University in 1983 and my Bachelor of Science in

International Business from the University of Colorado in 1979.

       2.      I submit this Declaration in support of the State of Colorado’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or

“Rule”). I have compiled the information in the statements set forth below through personal

knowledge and other CCCS personnel who have assisted me in gathering this information. I have also

familiarized myself with the Rule in order to understand its immediate impact on CCCS.



                                        CCCS Background

       3.      CCCS is Colorado’s largest system of Higher Education and includes 13 colleges with

over 40 locations across the state. The colleges that make up CCCS are the Arapahoe Community

College, Colorado Northwestern Community College, Community College of Aurora, Community

College of Denver, Front Range Community College, Lamar Community College, Morgan

Community College, Northeastern Junior College, Otero Junior College, Pikes Peak Community

College, Pueblo Community College, Red Rocks Community College, and Trinidad State. CCCS

enrolled 121,479 students in the 2018-2019 academic year.

       4.      CCCS and its member colleges are part of the State of Colorado and governed by

Article 60, Title 23, of the Colorado Revised Statutes. The community colleges within CCCS are

heavily reliant on State General Fund money and student tuition fees. Further, the community colleges

receive federal funds from the Department pursuant to Title IV of the Higher Education Act. As a



                                           Page 2 of 11
Decl. of Joe Garcia                                                          Case No. 20-cv-01468
EXHIBIT 51
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 877 of 1598




result, the community colleges within CCCS are subject to Title IX of the 1972 Education

Amendments Act, 20 U.S.C. §§ 1681-88, and the Department's Title IX regulations, 34 C.F.R. pt.

106.

        5.      CCCS received three hundred sixty-one (361) complaints of sexual misconduct in the

past two years. In 2018, spring semester, CCCS received sixty-three (63) complaints that resulted in

sixteen (16) formal investigations, and four (4) appeals. In 2018, summer semester, CCCS received

twenty-five (25) complaints that resulted in three (3) investigations, and zero (0) appeals. In 2018, fall

semester, CCCS received eighty-two (82) complaints that resulted in eighteen (18) investigations, and

two (2) appeals. In 2019, spring semester, CCCS received one hundred and six (106) complaints that

resulted in fifteen (15) investigations, and three (3) appeals. In 2019, summer semester, CCCS

received seventeen (17) complaints that resulted in three (3) formal investigations, and one (1) appeal.

In 2019, fall semester, CCCS received sixty-eight (68) complaints that resulted in seventeen (17)

formal investigations, and one ( 1) appeal.

        6.      The thirteen community colleges have a designated Title IX Coordinator who

oversees sexual misconduct complaints. Responsibilities include, but are not limited to: (i) acting as

the point person for all civil rights complaints involving a student as complainant and/or respondent;

(ii) oversight, supervision, and coordination of prompt and equitable investigation and grievance

procedures to resolve civil rights complaints while assuring First Amendment protections; (iii)

preventing and remediating stalking, intimate partner and relationship violence, and bullying and

cyberbullying; (iv) training or convening of broad training requirements for CCCS employees,

boards, investigators and appeals officers.




                                              Page 3of11
Deel. of Joseph A. Garcia                                                       Case No. 20-cv-01468
 EXHIBIT 51
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 878 of 1598




                             Existing Title IX Sexual Misconduct Policy

        7.        CCCS is required to adopt sexual misconduct policies pursuant to state statute. Colo.

Rev. Stat. § 23-5-I46(2)(a). These policies must generally conform to the time-tested single

investigator model, whereby an individual employed by a college investigates and determines

responsibility for sexual misconduct based on the preponderance of the evidence standard. Colo. Rev.

Stat. § 23-5-146(3). Under this model, the parties are entitled to advisors, but those advisors do not

question witnesses directly and, instead, all questions are asked through the investigator. Id. As

required by Colorado law, CCCS has adopted robust sexual misconduct policies and procedures for

employees, faculty, staff, and students that prohibit sexual harassment and sexual misconduct and

establish a grievance process for addressing complaints of sexual harassment. These policies and

procedures are more fully discussed below.

       8.         CCCS currently defines sexual misconduct as Sexual Harassment, Non-Consensual

Sexual Contact (or attempts to commit same), Non-Consensual Sexual Intercourse (or attempts to

commit same), and Sexual Exploitation. The full definition is as follows:

             Sexual Harassment may be the result of a hostile environment, quid pro quo, and/or
             retaliation.

             A hostile environment exists when a person is subjected to sex- or gender-based
             verbal or physical conduct that is sufficiently severe, persistent, or pervasive to alter
             the conditions of a person's employment and/or unreasonably interfere with a
             person's ability to participate in or benefit from the System or College's educational
             program and/or activities, from both a subjective and objective viewpoint.

             The determination of whether conduct constitutes prohibited harassment can be based
             on the following circumstances:

              •    the frequency of the conduct;
              •    the nature and severity of the conduct;
              •    whether the conduct was physically threatening;
              •    whether the conduct was humiliating;
              •    the effect of the conduct on the alleged victim's mental or emotional state;
              •    whether the conduct was directed at more than one person;


                                             Page 4 of I I
Deel. of Joseph A. Garcia                                                       Case No. 20-cv-OI468
 EXHIBIT 51
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 879 of 1598




             •   whether the conduct arose in the context of other discriminatory conduct;
             •   whether the conduct unreasonably interfered with the alleged victim's
                 educational or work performance;
             •   whether a statement is a mere utterance of an epithet which engenders offense in
                 an employee or student, or offends by mere discourtesy or rudeness; and
             •   whether the speech or conduct deserves the protections of the First Amendment
                 and/or academic freedom.

           Quid pro quo sexual harassment exists when a person engages in unwelcome sexual
           advances, requests for sexual favors, or other verbal or physical conduct of a sexual
           nature, and submission to or rejection of such conduct is used in determining
           educational and/or employment decisions.

           Retaliatory sexual harassment is any adverse employment or educational action taken
           against a person because of the person's perceived participation in a complaint or
           investigation of sexual misconduct.

           Non-Consensual Sexual Contact is:

             •   any intentional sexual touching,
             •   however slight,
             •   with any object,
             •   by any individual upon any individual,
             •   that is performed without consent and/or by force.

           Sexual touching includes any bodily contact with the breasts, groin, genitals, mouth
           or other bodily orifice of another individual, or any other bodily contact in a sexual
           manner.

           Non-Consensual Sexual Intercourse is:

             •   any sexual penetration or intercourse (anal, oral or vaginal);
             •   however slight,
             •   with any object,
             •   by any individual upon any individual,
             •   that is performed without consent and/or by force.

           Sexual Exploitation occurs when a person takes non-consensual or abusive sexual
           advantage of another for his/her own advantage or benefit, or to benefit or advantage
           anyone other than the one being exploited, and that behavior does not otherwise
           constitute one of the other sexual misconduct offenses.

           Examples of sexual exploitation include, but are not limited to:

            •    Invasion of sexual privacy.
            •    Prostituting another person.

                                           Page 5of11
Deel. of Joseph A. Garcia                                                     Case No. 20-cv-01468
 EXHIBIT 51
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 880 of 1598




               •     Non-consensual video or audio-taping of sexual activity.
               •     Going beyond the boundaries of consent (such as letting uninvolved persons
                     hide in a closet to secretly observe an act of otherwise consensual sex).
               •     Engaging in voyeurism.
               •     Knowingly transmitting a sexually transmitted infection (STI) or human
                     immunodeficiency virus (HIV) to another person.
               •     Exposing one's genitals in non-consensual circumstances and/or inducing
                     another to expose their genitals.
               •     Viewing or possessing child or adult pornography at work or on System or
                     College-owned property.
               •     Sexually-based stalking and/or bullying may also be forms of sexual
                     exploitation.

             Other forms of sexual misconduct include, but are not limited to, the following, when
             the act is based on a person's actual or perceived sex or gender:

               •    Threatening or causing physical harm, extreme verbal abuse or other conduct
                    which threatens or endangers the health or safety of any person.
               •    Intimidation, defined as implied threats or acts that cause an unreasonable fear
                    of harm in another.
              •     Hazing, defined as acts likely to cause physical or psychological harm or social
                    ostracism to any person within the System or College community, when related
                    to the admission, initiation, pledging, joining, or any other group-affiliation
                    activity; hazing is also illegal under Colorado law.
              •     Bullying, defined as repeated and/or severe aggressive behavior likely to
                    intimidate or intentionally hurt, control or diminish another person, physically
                    or mentally.
              •     Stalking, defined as a course of conduct directed at a specific person that is
                    unwelcome and would cause a reasonable person to feel fear.
              •     Violation of any other System or College rule.

        9.         CCCS currently defines its sexual misconduct jurisdiction to apply to behaviors that

take place on the campus, at System or College sponsored events, and off-campus or online conduct

when such conduct affects a substantial System or College interest. A substantial System or College

interest is defined to include:

              •     Any action that constitutes criminal offense as defined by federal or Colorado
                    law. This includes, but is not limited to, single or repeat violations of any local,
                    state or federal law committed in the municipality where the System or College
                    is located;
              •     Any situation where it appears that the accused individual may present a danger
                    or threat to the health or safety of self or others;



                                              Page 6of11
Deel. of Joseph A. Garcia                                                        Case No. 20-cv-01468
 EXHIBIT 51
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 881 of 1598




                •     Any situation that significantly impinges upon the rights, property or
                      achievements of self or others or significantly breaches the peace and/or causes
                      social disorder; and/or
                •     Any situation that is detrimental to the educational interests of the System or
                      College.

              Any online postings or other electronic communication by students, including but not
              limited to cyber-bullying, cyber-stalking, and/or cyber-harassment, occurring
              completely outside of the System or College's control (e.g., not on System or College
              networks, websites or between System or College email accounts) will only be
              subject to this procedure when those online behaviors can be shown to cause a
              substantial on-campus disruption. Otherwise, such communications are considered
              speech protected by the First Amendment.

              Off-campus discriminatory or harassing speech by employees may be regulated by
              the System or College only when such speech is made in an employee's official or
              work-related capacity.

              Offensive conduct that does not rise to the level of discrimination or harassment may
              not result in the imposition of discipline under the System President's Procedures, but
              will be addressed through civil confrontation, remedial actions, education and/or
              effective conflict resolution mechanisms.

        10.         When CCCS last revised its Sexual Misconduct Policy and Procedure in 2016, the

process took six (6) months. After the United States Department of Education released its "Dear

Colleague Letter" in 2011, it took CCCS thirteen (13) months to implement its vast changes.

        11.         CCCS' grievance and investigation process allows for all faculty, staff, students,

authorized volunteers, guests or visitors to file a complaint with the Title IX Coordinator. Within the

policy/procedure, individuals are on notice of confidential reporting opportunities, both internal and

external resources. The Title IX Coordinator conducts a preliminary inquiry to determine whether

there is reasonable cause to believe a civil rights violation has occurred. If so, CCCS will initiate a

prompt, thorough and impartial investigation. This investigation is designed to provide a fair and

reliable determination about whether policies or procedures have been violated. If so, CCCS will

implement a prompt and effective remedy designed to end the inappropriate behavior, prevent its

recurrence and address its effects.


                                              Page 7of11
Deel. of Joseph A. Garcia                                                      Case No. 20-cv-01468
 EXHIBIT 51
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 882 of 1598




        12.     A preliminary inquiry may, at the discretion of the Title IX Coordinator, include

interviews with the complainant, respondent, witnesses, and/or other relevant parties. If no reasonable

cause is found to initiate a formal complaint, the Title IX Coordinator shall inform the complainant

of this decision in writing.

        13.     CCCS makes every effort to complete the investigation and implement remedies, if

any, no later than 60 days from the date the complaint is filed. If CCCS cannot resolve the formal

complaint within this timeline, the Title IX Coordinator may extend the deadline when necessary, and

for good cause, to properly investigate the complaint. CCCS will provide written notice to the parties

of and the reason for the extension.

        14.     CCCS 's grievance procedure implements a single investigator model, meaning it does

not include a live hearing or cross-examination. The investigator issues an investigation report that

assesses by preponderance of evidence the facts against the sexual misconduct being alleged. The

investigator does allow the complainant and respondent to submit questions through the investigator

that they feel should be asked of the other. The complainant and the respondent have the opportunity

to be advised by a personal advisor of their choice, at their expense, at any stage of the process and to

be accompanied by that advisor at any meeting or hearing. An advisor may only consult and advise

his or her advisee, but not speak for the advisee at any meeting or hearing. These procedures are

entirely administrative in nature. The investigator may remove or dismiss an advisor who becomes

disruptive or who does not abide by the restrictions on their participation as explained above.

                                 Effects of the New Rule on CCCS
       15.      The new Title IX Rule will require CCCS to review and revise its current Sexual

Misconduct and Civil Rights Grievance and Investigation Policy and Procedure and student code of

conduct. When misconduct rises to the level of harassment, which may be based solely on whether

the improper conduct occurred on-campus instead of off-campus, CCCS will be required to abandon

                                             Page 8of11
Deel. of Joseph A. Garcia                                                       Case No. 20-cv-01468
 EXHIBIT 51
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 883 of 1598




the single investigator model and engage in a quasi-criminal procedure as set forth in the Title IX

Rule.

         16.    CCCS generally uses a committee to review and revise policies and procedures. Due

to the lack of time, CCCS is conducting these changes with a small committee to expedite the process.

Specifically, the CCCS Legal Affairs Department along with the Director of Civil Rights and

Investigations will conduct the revisions, to then be reviewed by the community colleges' Title IX

Coordinators, Vice President of Student Affairs, and College Presidents, and the System Chancellor.

The State Board for Community Colleges and Occupational Education will then need to approve the

new policies and procedures. Even with this truncated process, it will be extremely difficult for CCCS

to meet the Department's arbitrary August 14, 2020, deadline. Further, this expedited process will not

permit CCCS to seek valuable feedback from its constituents. In addition to the policy and procedure

having to be revised, CCCS will have to revise all its template forms, published notices, all handbook

publications, and training.

         17.    To implement the new Rule, CCCS will need to hire at least three (3) additional full-

time equivalent employees to conduct the decision-maker responsibilities and two (2) advisors.

Unfortunately, due to budget constraints, CCCS will be unable to fill these positions in 2020-2021

and will have to utilize external resources.

         18.    CCCS disseminates its non-discrimination and civil rights grievance and investigation

process to all faculty, staff, and students annually. All staff are required to take an online Title IX

specific training annually. To comply with the training requirements of the new Title IX Rule, CCCS'

Director of Civil Rights and Investigations will have to be trained on the new Title IX regulations, to

then be able to train all CCCS Title IX Coordinators, investigators, discipline officers, decision-




                                               Page 9of11
Deel. of Joseph A. Garcia                                                     Case No. 20-cv-01468
 EXHIBIT 51
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 884 of 1598




makers and advisors of choice. CCCS estimates that the time to prepare these trainings would be 7-8

months and, thus, cannot be complete by August 14, 2020.

        19.     CCCS is significantly concerned with its ability to comply with all of these

requirements by August 14, 2020, particularly given the current COVID-19 crisis.

                                            Effects of COVID-19

        20.     In March of 2020, the World Health Organization announced that the global spread

of COVID-19 should be characterized as a pandemic. In response to COVID-19, the President of the

United States and the Governor of the State of Colorado both declared states of emergency.

Proclamation 9994, 85 Fed. Reg. 337-38 (March 13, 2020); Executive Order D 2020 003 (March 11,

2020). On March 17, 2020, the Governor of Colorado issued Executive Order D 2020 017, "Ordering

Coloradans to Stay at Home Due to the Presence of COVID-19 in the State," which closed CCCS

and the community colleges for most purposes.

        21.     On April 30, 2020, as a result of the COVID-19 crisis, Governor Polis issued

Executive Order D 2020 050, "Declaring Insufficient Revenues Available for Expenditures and

Ordering Suspension or Discontinuation of Portions of Certain State Programs and Services to Meet

a Revenue Shortfall Due to the Presence of COVID-19 in the State of Colorado." In this Order, the

Governor declared that "there are not sufficient revenues available for expenditure ... to carry on the

functions of the state government and to support its agencies and institutions." It is expected that, in

fiscal year 2020/2021, Colorado will suffer a revenue shortfall in excess of $3 Billion. CCCS

anticipates a 58% reduction in its budget during the 2020/2021 Fiscal Year and it remains to be seen

to what extent the community college campuses will be open during the Fall of2020 semester.

       22.     CCCS is currently conducting investigations virtually, which imposes its own

challenges. All positions and parties involved are acclimating to this new environment. Given the



                                            Page 10of11
Deel. of Joseph A. Garcia                                                      Case No. 20-cv-01468
 EXHIBIT 51
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 885 of 1598




economic impact of the COVID-19 crises, which the federal government has declared to be a national

emergency, the fiscal cost of implementing the new regulations will be extraordinary.

I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.

                 I ri~      _..-
Executed on this Ul_ day of Ju~ 20 20




                                          Page 11 of 11
Deel. of Joseph A. Garcia                                                   Case No. 20-cv-O 1468
 EXHIBIT 51
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 886 of 1598




                  EXHIBIT 52
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 887 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                              Plaintiffs,

                       v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                              Defendants.


            DECLARATION OF VERONICA C. GARCIA, SUPERINTENDENT

I, Veronica C. Garcia, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Superintendent at Santa Fe Public Schools (SFPS) located in Santa Fe, New

Mexico. I hold a doctorate in educational leadership. I have been employed as Superintendent since

April of 2016. Prior to working as Superintendent for SFPS in 2016, I served as the Executive

Director for New Mexico Voices for Children—a state children’s advocacy organization. I was also

New Mexico’s first cabinet Secretary of Education, in addition to serving as a teacher and principal

in New Mexico.

                                            Page 1 of 10
Decl. of Veronica C. Garcia, SFPS                                      Case No. 20-cv-01468-CJN
EXHIBIT 52
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 888 of 1598




       2.      I submit this Declaration in support of the State of New Mexico's litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or Rule). I have compiled the information in the statements set forth below through

personal knowledge, through SFPS personnel who have assisted me in gathering this information

from our institution, on the basis of documents that have been provided to and/or reviewed by me. I

have also familiarized myself with the Rule in order to understand its immediate impact on SFPS.

       3.      Santa Fe Public School District serves more than 13,000 students from kindergarten

to grade 12, almost 80% of whom are Hispanic and 15% of whom are Caucasian. Approximately

74.8% of enrolled students qualify for free and reduced-price lunch. Female students represent

49.4% of the students, while males represent 50.6 %. Special education students (including gifted)

represent 16.6% of the students. 31% of SFPS students are proficient in English Language Arts,

while 17.5% are proficient in Math.

       4.      SFPS has adopted sexual misconduct policies and a student code of conduct that

prohibits sexual harassment and sexual misconduct by students, employees, and faculty and

establishes a grievance process for addressing complaints of sexual harassment. SFPS has

established sexual harassment policies for all staff applicable both on and off-campus. See

Standards of Professional Conduct, Duty to the Profession, No. 10 (prohibiting sexual harassment of

a school employee, visitor or any person encountered while conducting official duties) and

standards prohibiting public displays of affection “even with consulting adults” either on or off




                                           Page 2 of 10
Decl. of Veronica C. Garcia, SFPS                                     Case No. 20-cv-01468-CJN
EXHIBIT 52
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 889 of 1598




school property, Id., No 12. Sexual harassment prevention training is required annually. Id., No.

11.

         5.    SFPS has established sexual harassment policies for all students both on and off-

campus. See 2019-2020 Santa Fe Public Schools Student Code of Conduct (applies to students

“while off-campus whenever such conduct has a direct effect on the discipline or the learning

environment or general welfare of the school and SFPS community.”)

         6.    SFPS is funded by both state and local taxes, administered by a board of education

that hires its superintendent, and regulated by the New Mexico Public Education Department

(PED).

         7.    SFPS receives federal funds from the Department. As a result, SFPS is subject to

Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s

Title IX regulations, 34 C.F.R. pt. 106.

         8.    Assistant Superintendent Hilario (Larry) Chavez is the Title IX coordinator for

SFPS, among his other duties. His responsibilities as a Title IX coordinator include coordinating

and monitoring the district’s compliance with Title IX, as well as state civil rights requirements

concerning discrimination and harassment based on sex. Mr. Chavez is also responsible for

overseeing prevention efforts to avoid Title IX violations from occurring. He is responsible for

implementing the district’s discrimination complaint procedures with respect to sex discrimination

and sexual harassment. Lastly, Mr. Chavez investigates complaints alleging discrimination based on

sex, including sexual harassment. SFPS has no other dedicated Title IX staff.

         9.    In the past school year, 2019/2020, SFPS conducted one investigation implicating

Title IX. There were no Title IX complaints received by SFPS in the past year, and no hearings

were conducted.



                                           Page 3 of 10
Decl. of Veronica C. Garcia, SFPS                                      Case No. 20-cv-01468-CJN
EXHIBIT 52
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 890 of 1598




       10.      The SFPS sexual harassment policy for employees was adopted originally in 2002,

amended in 2012. In 2012, SFPS reviewed and amended its policies. SFPS spent about a year

reviewing and making amendments to existing policy. SFPS contracted with a law firm to complete

the work at a significant expense to the school district. See SFPS BOE Policy 218, available at

wwwsfps.info.

       11.      The SFPS student discrimination and harassment was adopted in 2002 and most

recently amended in 2017. See SFPS BOE Policy 330, available at wwwsfps.info.

       12.      The SFPS has a prohibition and prevention of bullying, harassment and hazing

policy that was adopted in 2002 and most recently amended in 2015. See SFPS BOE Policy 331,

available at wwwsfps.info.

       13.      SFPS defines sexual harassment as “nonconsensual sexual advances, requests for

sexual favors, or other verbal or physical conduct of a sexual nature on or off District property,

when: (1) submission to such conduct is made either explicitly or implicitly a condition of an

individual's employment, instruction or participation in school programs and activities; or (2)

submission to or rejection of such conduct is used by the offender as the basis for employment

decisions affecting the individual; or (3) such conduct has the purpose or effect of unreasonably

interfering with the individual's work or creating an intimidating or hostile work environment.”

SFPS BOE Policy 218; see SFPS BOE Policies 330 and 331.

       14.      SFPS policy states that “[s]exual harassment may be found in a single episode, as

well as in persistent behavior. Both men and women are protected from sexual harassment, and

sexual harassment is prohibited regardless of gender of the harasser. Sexual harassment is a misuse

of power and the behavior creates an offensive, intimidating and hostile working environment.”

SFPS BOE Policy 218.



                                           Page 4 of 10
Decl. of Veronica C. Garcia, SFPS                                     Case No. 20-cv-01468-CJN
EXHIBIT 52
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 891 of 1598




        15.        SFPS policy identifies sexual harassment as a form of gender discrimination as

defined in Title VII of the Civil Rights of 1964 in Section 703, and as a violation of federal law and

district policy.

        16.        The policy explains further that: “Sexual harassment is unwelcome sexual advances

that include requests for sexual favors and written, visual or verbal conduct of a sexual nature. If the

following conditions exist, those actions constitute sexual harassment: Submission to such conduct

is made either explicitly or implicitly as a term or condition of an individual's employment;

Submission to or rejection of such conduct by an individual is used as a basis for employment

decisions affecting the individual; or such conduct has the purpose or effect of substantially

interfering with an individual's work performance or creating an intimidating, hostile or offensive

working environment.” SFPS BOE Policy 218.

        17.        The policy requires any employee who receives a report of sexual harassment to

report the allegation of sexual harassment to the building administrator, who is required to

investigate all reported incidents of sexual harassment and take disciplinary action against a student

if sexual harassment is determined through the investigation. The policy requires investigation of

all formal and informal, verbal or written complaints of sexual harassment brought to the attention

of an administrator or supervisor. See SFPS BOE Policy 218.

        18.        SFPS has a complaint procedure under its Student Code of Conduct for allegations

involving students. Parents and students are directed to resolve their complaints at the school level

in an informal manner if appropriate. See SFPS Student Code of Conduct at 25. If the complaint is

not resolved informally, the parent or student can file a formal complaint. Id. For Code of Conduct

violations that result in up to ten days suspension, there is no hearing. For violations of the Code of

Conduct that could result in a suspension of longer than ten (10) days, or expulsion, a due process



                                             Page 5 of 10
Decl. of Veronica C. Garcia, SFPS                                         Case No. 20-cv-01468-CJN
EXHIBIT 52
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 892 of 1598




hearing is held. Id. at 28; see 6.11.2.12 NMAC. The rules of evidence do not apply at the

disciplinary hearing, thus a complainant is not required to testify, see 6.11.2.12 (I) NMAC, but the

student has the right to cross-examine adverse witnesses for those witnesses who are called to testify

at the hearing. If a witness is not called to testify at the hearing, the accused would not be able to

cross examine that witness; however, that witnesses’ testimony could be admitted into evidence

through another witness. 6.11.2.12 (I) (ii) NMAC; McAlister v. N.M. State Bd. of Educ.¸1971-

NMCA-088, 82- N.M. 731. The standard of proof at the disciplinary hearing is preponderance of

evidence. 6.11.2.12 (I ) (iii) NMAC.

       19.     SFPS faces challenges in conducting Title IX investigations now under the national

public health emergency caused by the COVID-19 pandemic. Since March, the entire school district

has been working remotely once the schools were closed by executive order. Currently, any meeting

is required to be done virtually, rather than in person, which results in the investigation taking

longer, or even being compromised altogether. Any hearing that results from an investigation would

also need to be done virtually. Additionally, during the pandemic, any potential violations of SFPS

policies or the Code of Conduct would have occurred off campus.

       20.     The New Mexico Public School Code (Article 22, NMSA 1978) as implemented in

the New Mexico Administrative Code defines “sexual harassment” of a student as “unwelcome

conduct of a sexual nature (verbal, non-verbal or physical) when [ ] (1) submission to such conduct

is made either explicitly or implicitly a term or condition of the advancement of a student in school

programs or activities; (2) submission to or rejection of such conduct by a student is used as the

basis for decisions/opportunities affecting the student; (3) such conduct substantially interferes with

a student’s learning or creates an intimidating, hostile or offensive learning environment.” 6.11.2.7

(W) NMAC. Rules of conduct for all public schools in New Mexico prohibit sexual harassment in



                                            Page 6 of 10
Decl. of Veronica C. Garcia, SFPS                                        Case No. 20-cv-01468-CJN
EXHIBIT 52
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 893 of 1598




all New Mexico public schools, including for students whenever they are subject to school control.

6.11.2.9 (A) NMAC.

       21.     SFPS schools operate under a collective bargaining agreement (CBA) with the

National Education Association (NEA)-New Mexico and with the Santa Fe Federation of School

Employees (SFFSE).

       22.     The NEA CBA affirms that SFPS will “establish and maintain for all students and

staff learning and working environments that provide fair and equitable treatment, including

freedom from sexual harassment.”

       23.     The NEA CBA provides for due process protections for employees which include

“the employee’s right to be apprised of allegations or charges, right to representation by an AR

(“Association Representative) or other NEA-Santa Fe representative and progressive discipline

appropriate to the specific action or incident.” NEA CBA at 53. SFFSE employees are provided the

right to “present his/her side of the story.” SFFSE CBA at 16. Employees are not afforded the right

to cross examine adverse witnesses, therefore it is likely that negotiations will need to be reopened

and amended to comport with the changes required by the Title IX Rule.

       24.     Pursuant to the NEA CBA and New Mexico law, an employee who is terminated

may challenge the Board’s decision through an appeal process by arguing that the Board lacked

“just cause” to terminate the employee. NMSA 1978, § 22-10A-24 (2003). An arbitrator or a

reviewing court will examine the record to determine if there was substantial evidence to justify the

Board’s decision to terminate the employee under the preponderance of evidence standard.

       25.     SFPS employs approximately 2,000 employees who would be affected by the new

Title IX regulations. SFPS would need to train all of its 2,000 employees to comply with N.M law

as well as its obligations pursuant to Board policy. Each employee would be required to participate



                                           Page 7 of 10
Decl. of Veronica C. Garcia, SFPS                                       Case No. 20-cv-01468-CJN
EXHIBIT 52
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 894 of 1598




in online training, about thirty minutes in length. At this time, it is unclear what the costs of this

training would amount to, but could exceed $10,000 if the district is required to contract with a law

firm for their services to conduct trainings, revise polices, etc.

        26.     As a result of the changes required by the Title IX Rule, SFPS would need to review,

and amend, its Student Code of Conduct, Board Policies, and CBAs. To make these changes would

take at least three month, possibly longer since New Mexico schools are still closed. SFPS will not

be able to make these changes by August 14, 2020. In fact, the SFPS Board of Education does not

even meet in the month of July. Additionally, the changes required by the Title IX Rule would result

in disparate treatment of employees who commit different offenses. For example, a student or

employee who is alleged to have committed a battery would not be entitled to cross examine the

victim of the battery, while a student or employee who is alleged to have sexually harassed another

student or employee would require the testimony of the victim to support the allegations of sexual

harassment.

        27.     The August 14, 2020, effective date, along with the additional difficulties presented

with the pandemic, will make will make it more difficult for SFPS to fulfill its obligations under

Title IX to provide all students equal access to education because it will be difficult train all

students/employees on their obligations under Title IX and ensure that all students/employees are

aware of their rights under Title IX.

        28.     According to the 2019-2020 Student Code of Conduct, a student who is suspended

for less than ten (10) days is not afforded an opportunity to have a hearing. To comply with the

Rule, SFPS may have to change its complaint process to allow for the opportunity for these accused

students to have a hearing. This will increase the number of hearings which could result in the need

for additional staff, for example, SFPS may need to hire an additional hearing officer, a translator,



                                              Page 8 of 10
Decl. of Veronica C. Garcia, SFPS                                       Case No. 20-cv-01468-CJN
EXHIBIT 52
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 895 of 1598




or substitute teachers (to cover for teachers when participating in hearings). Likewise, employees

who are alleged to have committed acts of sexual harassment are not currently entitled to have a

hearing for offenses that do not result in termination, but do result in discipline. An increase in

hearings results in additional costs, including legal costs. Again, SFPS may have to change its

policies, including reopening negotiations under the CBAs, to allow for such employees to request a

hearing prior to the imposition of discipline.

        29.     SFPS faces a risk of increased litigation from new requirements since the definition

of sexual harassment under the Rule differs from the definition under N.M. state law, as reflected in

SFPS policies. For example, SFPS could be found to have negligently retained an employee who

under state law committed sexual harassment, while under Title IX has not committed sexual

harassment, if that employee were retained. Conversely, the same employee, if terminated, may

have a cause of action against the District for termination without just cause.

        30.     By heightening the definition of sexual harassment SFPS will be forced to dismiss

complaints that fall outside of the definition for sexual harassment. This could lead to a decline in

the reporting rate since conduct that was once considered to violate the code of conduct would be

permissible conduct under the Rule. Students will likely feel that they should not bother to report

instances of sexual misconduct, which could lead to schools that are less safe for students.

        31.     Requiring victims to testify will also lead to dismissed complaints in situations

where the victim feels intimidated by the accused. Furthermore, cases that proceed to a hearing

without the testimony of the complainant may be dismissed for lack of substantial evidence.




                                             Page 9 of 10
Decl. of Veronica C. Garcia, SFPS                                         Case No. 20-cv-01468-CJN
EXHIBIT 52
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 896 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 11th day of June, 2020


                                             ________________________________________
                                             Veronica C. Garcia, Ed.D.
                                             Superintendent Santa Fe Public Schools




                                          Page 10 of 10
Decl. of Veronica C. Garcia, SFPS                                      Case No. 20-cv-01468-CJN
EXHIBIT 52
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 897 of 1598




                  EXHIBIT 53
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 898 of 1598



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  COMMONWEALTH OF PENNSYLVANIA;
  STATE OF NEW JERSEY; STATE OF
  CALIFORNIA; STATE OF COLORADO; STATE
  OF DELAWARE; DISTRICT OF COLUMBIA;
. STATE OF ILLINOIS; COMMONWEALTH OF
  MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
  STATE OF MINNESOTA; STATE OF NEW
  MEXICO; STATE OF NORTH CAROLINA;
  STATE OF OREGON; STATE OF RHODE
  ISLAND; STATE OF VERMONT;
  COMMONWEALTH OF VIRGINIA; STATE OF
  WASIUNGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary ofEducation; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.



                          DECLARATION OF CONNIE GARDNER

L Connie Gardner, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

           1.   I am the Title IX Coordinator at The Evergreen State College ("Evergreen" or the

"College") located in Olympia, Washington. I have served as the Title IX Coordinator at Evergreen

since July 2019. As the Title IX Coordinator, I am responsible for overseeing and implementing the

College's obligations associated with Title IX of the Education Amendments Act of 1972. Including

my current position, I have nine years of experience with Title IX compliance (since 2011 ), and have



                                              Page I of36
Deel. of Connie Gardner                                         Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 899 of 1598



worked in Higher Education since 2006. My educational background includes a Master's Degree

from the University of Central Arkansas, and various professional certificates related to Title IX and

compliance.

         2.       I have compiled the information in the statements below based on my personal

knowledge from my work with Title IX, through Evergreen personnel who have assisted me in

gathering this information from our institution, and on the basis ofdocuments that have been provided

to and/or reviewed by me. I have also familiarized myself with the Rule in order to understand its

immediate impact on Evergreen.

         3.       Evergreen, founded in 1967, is located in Olympia, Washington and has a second

campus in Tacoma, Washington. It was first accredited by the Northwest Commission on Colleges

and Universities in 1974. Evergreen is a public, liberal arts and sciences baccalaureate institution that

has been recognized as one of the most innovative colleges in the United States. Evergreen offers two

undergraduate degrees (Bachelor of Arts and Bachelor of Science), three masters degrees (Master of

Environmental Studies, Master of Public Administration, and Master in Teaching), and over 60

programs of studies. Evergreen typically offers five to six interdisciplinary Study Abroad experiences

led by Evergreen faculty throughout the world each year. Evergreen's undergraduate enrollment for

the 2019-2020 academic year is approximately 2,600 students (2,400 undergraduates in Olympia, 115

undergraduates in the Tacoma program, 278 graduate students in Olympia, and 50 students in the

Native Pathways program 1). Evergreen employs approximately 190 faculty members and 502 staff

members. Fall 2019 demographics2 shows that 46% of Evergreen students are non-traditional ( 18-22)

aged college students, with 40.4% identifying as male and 59.5% identifying as female. 44% of


1
  The Native Pathways program is a unique learning environment for students that are connected with or involved in
the Native American or Indigenous community and culture. This program uses life-long indigenous learning
concepts, and is a 12-credit intensive program. See www.evergreen.edu/nativepathways.
2 Source: httos://www.evergreen.edu/sites/default/files/Fall%20Enrollment%20Summary%202019 O.pdf.



                                                 Page 2 of36
Deel. of Connie Gardner                                                  Civil Action No. 20-cv-O 1468-CJN
EXHIBIT 53
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 900 of 1598



students are considered below the poverty level, 51.9% low-income level. 31.4% of students

identified as people of color.3

         4.        The Evergreen State College has two campuses: the main campus in Olympia,

Washington and a campus in Tacoma, Washington. Evergreen's Olympia campus has over 1,000

acres of forest surrounding the campus. Evergreen's Olympia campus has residence facilities of both

halls and apartments on campus. At the start of the 2019 academic year, 595 students lived on campus.

Evergreen does not offer on-campus living in Tacoma. Evergreen does not own any off-campus

residences in Olympia or Tacoma.

         5.        Evergreen is a public institution of higher education and a state agency. Evergreen

receives funding from a variety of sources. State and federal funding are significant funding sources
              ..
for Evergreen and essential to its financial viability and stability. Evergreen received a biennial

appropriation of$65,603,000 in the Washington State 2019-2020 budget.

         6.        The Evergreen State College also receives federal funds from the federal Department

of Education (Department). As a result, Evergreen is subject to Title IX of the 1972 Education

Amendments Act, 20 U.S.C. §§ 1681-88, and the Department's Title IX regulations, 34 C.F.R. pt.

106. This includes the Department's recently published final rule, entitled Nondiscrimination on the

Basis ofSex in Education Programs or Activities Receiving Federal Financial Assistance, 85 Fed.

Reg. 30,026 (May 19, 2020) (the "Title IX Rule" or "Rule'').

         7.        Evergreen has a complex system and set of policies that prohibit sexual harassment

and sexual misconduct and establish a process for addressing complaints about sexual harassment and

sexual misconduct. These policies include:




3
  12.5% Hispanic, 5.1% Black/African American, 3.8% American Indian/Alaskan Native, 3.1% Asian, .4% Pacific
Islander.

                                               Page 3 of36
Deel. of Connie Gardner                                              Civil Action No. 20-cv-01468-CJN
    EXHIBIT 53
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 901 of 1598



             a.      The Sexual Harassment and Sexual Misconduct Policy4 and the Non-

                     Discrimination Policy,s both of which apply to students, staff, and faculty. These

                     policies were promulgated and are subject to revision in accordance with

                     Evergreen' s policy revision process.

             b.      The Student Code of Rights and Responsibilities (Wash. Admin. Code §174-123

                     (2018)), which applies to students and is promulgated in accordance with the

                     procedures set out in Washington's Administrative Procedures Act

             c.      Evergreen has three collective bargaining agreements (CBAs) with faculty and

                      staff that set out grievance procedures: the Classified Employees Contract, Student

                      Support Services Staff Contract, and United Faculty ofEvergreen.6

        8.        The Title IX Office at Evergreen is a one-person office that reports to the President of

the College. As the Title IX Coordinator, I am responsible for all Title IX and Clery Act compliance

throughout Evergreen' s campuses, and work in partnership with Evergreen' s Office of Student Rights

and Responsibilities and its Affirmative Action and Equal Opportunity Office to process complaints

of Title IX violations. As the Title IX Coordinator, I am also responsible for providing training to

faculty, staff, and students related to Title IX responsibilities and the Evergreen's associated

procedures. As the Title IX Coordinator, I receive reports of alleged Title IX and sexual misconduct

complaints, and I work with impacted individuals to provide support and educational/work

adjustments. As the Title IX Coordinator, I uphold Evergreen's Sexual Harassment and Sexual

Misconduct policy, educate the campus community on the policy and their roles as Responsible

Employees, and coordinate annual trainings and educational programs in addition to working with



4
  https://www.evergreen.edu/policy/sexual-harassment-misconduct (last visited May 22, 2020).
5
  https://www.evergreen.edu/policy/nondiscriminationpolicyandprocedure Oast visited May 22, 2020).
6
  https://www.evergreen.edu/humanresources/union-contract (last visited May 22, 2020).

                                                Page 4 of36
Deel. of Connie Gardner                                                Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 902 of 1598



the Affirmative Action and Equal Opportunity Office and Student Rights and Responsibilities to track

timely completions of formal Title IX charges and investigations.

        9.      From 2018 to present, Evergreen has received 177 notices of alleged Title IX

violations, 33 of which were subject to investigation under the Student Code of Rights and

Responsibilities and/or the Non-Discrimination policies. Twenty-three (23) of the investigations

involved alleged Title IX violations by employees, seven (7) of which were substantiated. Ten (10)

of the investigations involved alleged Title IX violations by students, nine (9) of which were

substantiated. Two of the substantiated violations were appealed, which resulted in live bearings.

Under its current policy, Evergreen allows anyone to submit a complaint of Title IX/Sex

discrimination. Not all complaints fall under Title IX, and not all complaints go to a resolution phase.

However, as the Title IX Coordinator, I take action to address all reports of alleged violations of the

Sexual Misconduct policy. Once the Title IX Office has notice, I talk to the person who reported the

alleged violation. Dming this conversation I obtain more details, discuss resources and support for

Complainants/alleged victims and Respondents, and discuss resolution options. If the

Complainant/alleged victim and the reporting party are not the same person, this conversation may

happen with both parties. If Complainant would like to move forward with a resolution option (either

informal resolution, supportive measures, or an investigation), their notice becomes a formal

complaint. Formal complaints are investigated and, if substantiated, go through the appropriate

grievance process as outlined in the applicable Evergreen policies. For example, ifthe Respondent is

a student, then the Student Code of Rights and Responsibilities governs and offers a variety ofappeal

options, including the option of a full administrative hearing for conduct involving higher-level

sanctions. For most cases of sexual harassment and Title IX violations, the appeal option will be a




                                             Page 5 of36
Deel. of Connie Gardner                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 903 of 1598



full administrative hearing. For cases that are not at this high a level of violation (example: alcohol

policy violation, disruption), other appeal options are available and used.

            10.     Evergreen's Sexual Harassment and Sexual Misconduct Policy was last revised in

January of2015; the Non-Discrimination Policy was last revised in March of2010; the Student Code

of Rights and Responsibilities was last revised in June of 2018. Policy revision is time-intensive and

involves multiple steps, as discussed in paragraph 31 below.

            11.     Both the Classified Employees and the Student Support Services Staff CBAs have

terms of July 1, 2019 through June 30, 2021. The Faculty CBA has a term of June 15, 2018 through

August 31, 2021. Similar to policy revision, CBA negotiation is time-intensive and subject to certain

procedural requirements, as discussed in paragraph 29 below. Staff members at Evergreen, including

Faculty Deans, Provosts, Director of Human Resources, and the Union representatives need to meet

at least once before negotiations can start. Due to busy schedules and scheduling difficulties during

summer it can take weeks, if not months to schedule the negotiations. Once negotiations start, and

based on past experiences involving far less complex issues, it is likely to take tens of hours over

weeks, if not months, to draft and agree upon a memorandum of understanding that will comply with

the Title IX Regulations. Time and salary cost for hourly employees during the summer months (when

faculty do not have contracts) will also be incurred.

           12.      Evergreen's Non-Discrimination Policy and Procedure prohibits discrimination and

behaviors that "if repeated, could constitute discrimination." This policy defines ''harassmenf' using

a "severe, persistent or pervasive" standard. 7

           13.      The Sexual Harassment and Sexual Misconduct policy defines sexual harassment as:

           a form of discrimination based on the recipient's sex. It can involve persons of the
           same or differing sexes, sexual orientations, gender identities and gender

7
    bttps://www.evergreen.edfu/policy/nondiscriminationpolicyandprocedure, Section ill, Definitions, F. Harassment.

                                                    Page 6 of36
Deel. of Connie Gardner                                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 904 of 1598



           expressions. It is characterized by unwelcome sexual advances, requests for
           sexual favors, or other verbal or physical conduct of a sexual nature, including
           sexual assault. Such conduct violates this policy when:

                 a. Submission to such conduct, generally by agents or employees with some
                    authority from the College, is made either an implicit or explicit condition of
                    the individual's employment, academic status, or ability to participate in or to
                    receive the educational benefits, services or opportunities of the College; or

                 b. Submission to, or rejection of, the conduct (generally conduct of agents or
                    employees with some authority from the College) is used as a factor in
                    decisions that affect tangible aspects of the individual's employment,
                    academic status, or ability to participate in or to receive the educational
                    benefits, services or opportunities of the College; or

                 c. Conduct (by anyone involved in a College program or activity, e.g.,
                    administrators, faculty members, students, contractors, vendor, volunteers and
                    campus visitors) is sufficiently serious (i.e., severe, persistent, or pervasive)
                    and objectively offensive so as to create an intimidating, hostile, or offensive
                    working or learning environment, (i.e., to unreasonably interfere with an
                    individual's employment, academic status, or deny or limit the individual's
                    ability to participate in or to receive the educational benefits, services or
                    opportunities of the College).8

           14.       The Student Code of Rights and Responsibilities also contains provisions that

enumerate prohibited conduct, which includes sexual misconduct See Wash. Admin. Code {WAC)

§ 174-123-170(2Xs) (2018). Sexual misconduct includes "sexual harassment, sexual exploitation,

sexual violence, relationship violence, domestic violence, and stalking," all of which are defined in

the Student Code of Rights and Responsibilities. See Wash. Admin. Code§ 174-123-170(2)(s); 174-

123-170(3) (2018).

           15.      Under applicable state regulations, Evergreen has jurisdiction over and will respond

to reports of off-campus harassment affecting members of the Evergreen community. As the Title IX

Coordinator, I respond to reports of harassment to ascertain jurisdiction. Pursuant to state regulations,




8
    https://www.evergreen.edu/policy/sexual-harassment-misconduct (last visited May 22, 2020).



                                                   Page 7 of36
Deel. of Connie Gardner                                                   Civil Action No. 20-cv-01468-CJN
    EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 905 of 1598



Evergreen has jurisdiction if the Respondent is a member ofthe Evergreen community and the alleged

conduct is (a) on College premises, (b) associated with a College-sponsored activity or program, or

(c) off-campus and "adversely affects a college community member's ability to participate in or

benefit from the college's educational opportunities, programs, or activities, an employee's ability to

engage in their work duties, or adversely affects the college's pursuit of its objectives." Wash. Ad.min.

Code§ 174-123-150(l)(a)-(c) (2018). If Evergreen does not have jurisdiction (if the Respondent is

not a member of the Evergreen community), remedies can still be afforded to the Complainant,

including academic/employment adjustments, restriction of the Respondent from campus, and/or

support resources.

        16.     Evergreen policies allow anyone to bring notice of an alleged violation (or submit a

complaint) to either the Title IX Coordinator, the Director for Student Rights and Responsibilities, or

the Affirmative Action and Equal Opportunity Officer. There is also a web-based form that anyone

may submit to the office either giving their identifying information or anonymously. The College has

also broadly defined "responsible employee" to encompass all staff: faculty and student resident

assistants, with limited exceptions; responsible employees have a mandatory duty to report potential

violations of the college's Sexual Harassment and Sexual Misconduct policy. Upon receipt of notice,

I as the Title IX Coordinator meet with the impacted party to learn more about the substance of the

complaint. I work with the individual, even if the complaint does not fall within the scope of Title IX,

and refer it elsewhere as needed if the concern is not Title IX related. If the complaint is Title IX

related, it is my duty to inform the impacted individual of the different resolution options. In either

situation, resources and supportive measures are discussed.

        17.     Evergreen' s investigative and hearing process differs depending on whether the

Respondent is a student or employee. Student Respondent rights are governed by Evergreen's Sexual



                                             Page 8 of36
Deel. of Connie Gardner                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 906 of 1598



Harassment and Sexual Misconduct policy and the Student Code of Rights and Responsibilities.

Employee Respondent rights are governed by Evergreen' s Sexual Harassment and Sexual

Misconduct policy and the applicable CBA. If the Respondent is a student, the allegations are

investigated through the Student Conduct Office. If the Respondent is an employee, the allegations

are investigated through the Affirmative Action and Equal Opportunity Office. When allegations are

substantiated, hearings are available as follows:

           Collective Bargaining Agreement provisions.

                         1.   The Classified Employees CBA9 sets out the procedural rights of unit

                              employees who are investigated and disciplined. Disputes, including appeals

                              of discipline that has been imposed, are handled through established

                              Grievance Procedures, Article 30, that have several levels focused on

                              resolution of the issues between the parties at the lowest level, with several

                              opportunities for appeal. If the parties are unable to resolve the issues at the

                              lower levels, the final step in the process is arbitration, which includes a full

                              hearing, cross-examination, and representation.

                        11.   The Student Support Services Staff CBA 10 sets out the procedural rights of

                              unit employees who are investigated and disciplined. Disputes, including

                              appeals of discipline that has been imposed, are handled through established

                              Grievance Procedures, Article 31, that have several levels focused on

                              resolution of the issues between the parties at the lowest level, with several

                              opportunities for appeal. If the parties are unable to resolve the issues at the




9   https://www.evergreen.edu/sites/defau.lt/files/CBA %202019-2021 %20Final.pdf.
10
     https://www.evergreen.edu/sites/default/files/SSSSU%20Final O.pdf.

                                                   Page9 of36
Deel. of Connie Gardner                                                   Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 907 of 1598



                              lower levels, the final step in the process is arbitration, for matters that do not

                              involve suspensions or discharges of employees. Discipline involving

                              suspension or discharge of employees is subject to a discipline review panel,

                              which conducts a hearing where evidence is presented, but witnesses are not

                              called to testify.

                       m. The Faculty CBA 11 sets out the procedural rights of unit employees who are

                              investigated and disciplined. Disputes, including appeals of discipline that has

                              been imposed, are handled through established grievance procedures in

                              Article 24 that have several levels focused on resolution of the issues between

                              the parties at the lowest level, with several opportunities for appeal. If the

                              parties are unable to resolve the issues at the lower levels, the final step in the

                              process is arbitration, which includes a full hearing, cross-examination, and

                              representation.

           Student Code of Rights and Responsibilities.

                    After an investigation is completed, a determination of responsibility is made by a

                    student conduct official and the Complainant and Respondent are given notice. Wash.

                    Admin. Code § 174-123-230 (2018). Either party may appeal the decision. The

                    foJlowing appeal options are available:

                         1.     Brief Adjudicative Proceeding Appeal. This is a streamlined process in

                                which a conduct review officer holds an informal hearing during which

                               parties present witnesses and evidence. It is available when the sanction is a

                               suspension of less than ten days, deferred action, or probation. Both parties


11   https://www.evergrcen.edu/sites/default/filesffESC-UFEAgreementl 8-21.pdf.

                                                   Page 10 of36
Deel. of Connie Gardner                                                  Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 908 of 1598



                        have the right to an Advisor of their choosing at this stage, and they can

                        choose to hire an attorney at their own expense; the Advisor may be

                        consulted during the process but does not present the case or represent the

                        party during the appeal. Parties are not allowed to directly cross-examine

                        one another; questions are submitted to and asked by the presiding officer.

                   n.   Appeal Panel Hearing. This is a full adjudicative hearing conducted in

                        accordance with the requirements of Washington's Administrative

                        Procedure Act. It is available when the sanction is suspension of ten or more

                        days, expulsion, or if the student conduct officer or a reviewing officer

                         (including a Brief Adjudicative Proceeding officer) refers the matter to the

                        panel. The parties are allowed to present witnesses and evidence at the

                        hearing. Both parties have the right to an Advisor of their choosing at this

                        stage; the Advisor may be consulted during the process but does not present

                        the case or represent the party during the appeal. A party can choose to hire

                        an attorney at their own expense. Parties are not allowed to directly cross-

                        examine one another; questions are submitted and asked through the

                        presiding officer, unless the party is represented by an attorney who is then

                        allowed to conduct cross-examination.

       18.     The Evergreen State College uses a ''preponderance of evidence" standard for

detenninations of responsibility in all student conduct cases. This standard applies in proceedings

addressing all violations of the Student Code of Rights and Responsibilities, including sexual

harassment and sexual misconduct. The Affinnative Action and Equal Opportunity Office uses the

preponderance of evidence standard for investigations of the Non-Discrimination Policy; however,



                                          Page 11of36
Deel. of Connie Gardner                                         Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 909 of 1598



determinations and sanctioning of employees are conducted using applicable CBA disciplinary and

grievance procedures, which establish a ')ust cause" standard.

        19.    The challenges of conducting Title IX Investigations and working with individuals

who have Title IX complaints during the pandemic of2020 are already significant, even setting aside

the need to implement the Department's new Title IX Rule. While classes and activities are being

conducted remotely, Title IX still is in effect. Using technology to address Title IX issues remotely

presents unique challenges, due to some individuals having different technical constraints (e.g., lack

of internet service), and due to confidentiality concerns with remote-communication technology. The

confidentiality guaranteed at certain stages of the process may be compromised, as Title IX

investigators lack control over what happens on the other screen. The possibility of unauthoriz.ed

recordings, as well as concerns about individuals hearing in the background, create difficulties even

when best efforts are made to use secure platforms and ensure that the College is being thoughtful in

the management of its responsibilities despite numerous factors that it simply cannot control.

        20.     Moreover, if there is a hearing, the above-identified technological and privacy

concerns apply, along with the logistical difficulties associated with coordinating with a hearing panel,

parties, witnesses, evidence, private sharing of materials, and the ability to control the atmosphere

during the hearing. In general, remote work is hard. Title IX remote work is even more challenging

due to the need for constant, direct communication quickly with many parties when it is impossible

to control the circumstances and technology at the other end of a phone or video conference.

        21.     Under the COVID-19 Pandemic and Washington State's Stay at Home Order,

Evergreen transitioned to remote learning quickly, and is continuing to transition and prioritize

academic pedagogy, as this pandemic has changed higher education in many ways. Evergreen's

financial status is and will continue to be highly impacted, which means budget cuts will need to



                                             Page 12 of36
Deel. of Connie Gardner                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 910 of 1598



occur, including by cutting professional positions (faculty and staff). With the budget constraints,

Evergreen is also in a hiring freeze, so Evergreen will be constrained in its ability to fill any

professional roles or positions that need to be filled for an unknown amount of time. This is in

conjunction to the focus on continuing remote learning and all individuals working to maintain

academic credibility, learn technology, and shift classroom pedagogy to keep the high standard that

Evergreen is known for. These above factors will make it incredibly difficult for Evergreen to

implement the entire 2020 Title IX Regulations by August 14, 2020. The grievance procedures

prescribed in the rules dictate the need for several different personnel in the process, all of whom need

to be highly trained. The hiring freeze, along with the budget cutting, makes it impossible for

Evergreen to hire any new personnel, or to do sufficient training for these roles within the unrealistic

timeline contemplated by the Rules. Investigators, Decision Makers, Appeal Decision Makers,

Advisors, and Hearing Board chairs would all need to be trained if new personnel could not be hired.

However, with staffing reductions and increased workload caused by the necessary planning and

adjustments caused by COVID-19, such training would be difficult to accomplish even in the months

following the August 14th implementation deadline. This difficulty is compounded if training needs

to occur after the academic year begins, which is nearly impossible given teaching schedules and the

flow of the academic year. The other impossible time constraint in regards to the August 14

implementation date is the need to negotiate CBAs. The Evergreen State College has three; not only

will the grievance procedures need to be changed to update the proscribed procedures in the

regulations, but the evidentiary standard will need to be changed. Additionally, there will need to be

provisions in the CBAs that talk about training, not just for the specialized roles dictated in the

grievance procedures, but for all faculty and staff to update and continually educate on Title IX.




                                             Page 13 of36
Deel. of Connie Gardner                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 911 of 1598



        22.     These already-existing difficulties would be drastically compounded by the need to

implement the new Title IX Rule by August 14, 2020, while dealing with COVID-19 and the

associated financial and logistical challenges. Budget cuts will be a reality and a significant challenge

for the College, along with concerns about continued remote learning and the software and technology

needs that all parties in a live hearing will need to have. Such a rapid and arbitrary implementation

date in the midst of a pandemic will hinder implementation and exacerbate these inequities, creating

circumstances in which parties may have inequitable access due to varied technology and personal

living circumstances. Washington State has a number of laws that prohibit discrimination of the basis

of gender that contain standards that do not clearly align with the standards in the new Title IX Rule,

and that apply to students and faculty/staff at The Evergreen State College. If the Rule must be

implemented by the August 14 deadline, Evergreen will at a minimum have to review all policies and

regulations that touch on Title IX to assess whether changes are required for reconciliation with the

Rule--and will have to undertake the processes needed to change its policies and regulations where

necessary.

        23.      Washington's Gender Equality in Higher Education Act, Wash. Rev. Code (RCW) §

28B. l 10 (1989), is based on Washington's Constitutional guarantee of equal treatment regardless of

gender. The statute focuses on the elimination of gender discrimination, including sexual harassment,

in higher education institutions. The implementing regulations are found at Wash. Admin. Code§

250-71 ( 1998), and impose obligations on institutions of higher education in their academic programs.

See Wash. Admin. Code § 250-71-015(6) (1998) (applying requirements to "all instructional,

research, and instruction and research related public service activities of the institution ... ").

        24.     Additionally, the standards set out in the new Title IX Rule conflict with the

protections contained in the public accommodations provision of Washington's Law Against



                                              Page 14 of36
Deel. of Connie Gardner                                              Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 912 of 1598



 Discrimination (WLAD), Wash. Rev. Code§ 49.60.215 (2018). "WLAD protects the customer's 'full

 enjoyment' of the services and privileges offered in public accommodations." Floeting v. Group

 Health Cooperative, 434 P.3d 39, 42, 434 P.3d 39 (2018). It also does not require severe, persistent

 and pervasive conduct, but rather allows that a single act, if "objectively discriminatory," can form

 the basis of a violation. Id. at 43-44. Washington State also recently enacted Engrossed Substitute

 House Bill 2327, which requires postsecondary educational institutions to disclose information about

 current and former employees who have been found to have committed, or are being investigated for,

 sexual misconduct, when those employees seek employment at other educational institutions. The

 definition of sexual misconduct for purposes of the WLAD is broader than that contained in the new

 Title IX Rule, and it is currently unknown how that will impact the implementation of the Rule or the

 new state law. The Rule does not provide sufficient guidance on the interaction between federal and

 state law to allow Evergreen to promptly determine what changes must be made to ensure its

 compliance with all applicable law, particularly given the ambiguity caused by the preemption

 language which seems to conflict with the provision that allows for institutions to pursue non-Title

IX violations.

        25.      Washington State laws define sexual harassment much more broadly with a focus on

proactively eradicating sexual harassment and stopping behavior before it negatively affects an

individual's right to be free from gender discrimination. The new Title IX Rule more narrowly defines

sexual harassment and has different procedural requirements. At this stage, there are so many conflicts

in applicable laws, policies, procedures, and other legal obligations that Evergreen cannot fully

evaluate them prior to August 14, 2020, at its current staffing and funding levels. The only certainty

is that the complexity associated with such an evaluation renders it impossible to do so effectively in

the limited time afforded by the new Rule.



                                             Page 15 of36
Deel. of Connie Gardner                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 913 of 1598



        26.     As noted above, Evergreen bas unions that represent faculty, and unions that represent

staff. In total, there are three unions representing employees at the College, each with a separately

negotiated CBA.

        27.     Each CBA contains its own distinct set of standards and procedures relating to

discipline and grievances. While the procedures differ, all contain a "just cause" standard for any

employee discipline. For additional information about those standards and procedures, see paragraph

13.a. above.

        28.     Evergreen would be required to renegotiate each CBA with each separate union in

order to revise the discipline and grievance procedures to bring them into compliance with the new

Title IX regulations. In order to do this, Evergreen first needs to determine what the proposed policy

revisions and/or amendments might be. It will take time to formulate any new proposals; typically

this process would take months, particularly when it concerns the development of a policy involving

subjects such as harassment and employee discipline. Once a policy is formulated, depending on the

CBA, the union would have between 21 and 28 days to file a demand to bargain. Each union has the

right to file a demand to bargain, regardless of whether the change is a Federal law or not. Given the

significant changes that the new regulations will require to the grievance process, a demand to bargain

is expected. Once a demand to bargain is filed, the parties begin scheduling and bargaining, both of

which take substantial time, typically months. Even if Evergreen did not need time to formulate a

policy and await a demand to bargain (which, on its own, would likely take from now until the August

14th implementation deadline), it is simply not viable to negotiate these changes with the unions during

the summer months. Like most institutions of higher education, Evergreen does not operate with a

full faculty or staff during the summer months. Faculty are not on contract during the summer, unless

they receive a separately negotiated summer contract. This year, due to COVID-19, Evergreen faces



                                            Page 16 of36
Deel. of Connie Gardner                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 914 of 1598



even more difficulties because those relatively few faculty and staff who are working are conswned

with contingency planning for Fall Quarter instruction and the health and safety of the campus

community. The August 14th deadline for implementation-when bargaining must occur before any

changes can be made-is not realistic even for an institution with one union; Evergreen has three

unions.

          29.   In addition to the CBAs that would need to be revised to comply with the new Title

IX regulations, Evergreen's Sexual Harassment and Sexual Misconduct Policy and its Non-

Discrimination Policy would need to be reviewed and revised. Review of each policy and revision of

each policy will take many hours with the Director of Student Rights and Responsibilities, the Title

IX Coordinator, and the Affirmative Action and Equal Opportunity Officer, who are responsible for

administering the above stated policies. These individuals cannot revise the policies without involving

their supervisors, including the Director of Human Resources and the President of Evergreen. Due to

scheduling and the time commitment this takes, which will include multiple meetings at least an hour

in length along with extensive hours of work to develop the policies outside of the meetings, it will

take several months to develop solid drafts for circulation to the campus community. Once the policies

are ready for circulation, the policies will need to be vetted throughout the campus community and

with senior leadership, which will continue to take at least another month, assuming that there is room

on the agenda to devote to discussions of the policies alongside the multitude of pressing issues

generated by the COVID-19 pandemic. The cost of these revisions is in time commitment, in which

each individual still has priorities ofremote work and other responsibilities. Evergreen' s Student Code

of Rights and Responsibilities would also need to be reviewed and revised Additionally, Evergreen

would need to review and revise each of its publications, handbooks, forms, webpages, and training

materials that relate to sexual harassment or gender discrimination. With the potential vast changes to



                                            Page 17 of36
Deel. of Connie Gardner                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 915 of 1598



the CBAs and policies that would need to be made to implement the Rule, the Faculty Agenda

Committee will need to be involved in the changes and reviews, with the hope of updating the Faculty

Handbook. 12 The Title IX grievance procedures dictate that employees must also go through the same

grievance procedures that students do; therefore, the Faculty Handbook will need to be updated. The

Faculty Agenda Committee at Evergreen is the group that will work with the Title IX Coordinator to

write those changes, and bring those changes to a vote for all faculty. Again, most faculty at

Evergreen are not on contract during the summer months, and therefore, it will be impossible to

complete this step before the August 14 deadline.

         30.       Evergreen has a collaborative policy-review process that includes significant

stakeholder engagement, which typically takes months to work through. The degree and depth of

stakeholder engagement is significantly greater than is typical of state agencies, as the College's

policies affect all members of the campus community, and the College bas adopted various principles

of shared governance and must comply with its legal obligations when exercising its authority to

promulgate regulations. These procedural requirements are, if anything, more complex in the context

of policies relating to sexual harassment and sexual misconduct, which, due to the various legal

requirements at play, moves forward on multiple tracks. The process is outlined below:

               a   The first step in the process is the formation of a committee that includes

                   representation from   staft:   faculty, and students. The committee gathers input from

                   members of the campus community through feedback sessions, open comments, and

                   other avenues as deemed appropriate by the committee, and then develops proposed

                   policy language based on that input and any applicable legal requirements. Once the



12
   The Faculty Handbook at The Evergreen State College is the handbook: used to dictate faculty processes,
expectations, conduct standards, and guidance. The Faculty Handbook outlines their own grievance procedures that
are not in line with the 2020 Title IX grievance procedures.

                                                  Page 18 of36
Deel. of Connie Gardner                                                 Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 916 of 1598



              final proposal for policy revision has been vetted through the campus community, the

             revised policy will go to the Senior Leadership Group on campus, which is comprised

              of the President and five Vice Presidents. The feedback given from the Senior

              Leadership Group will be provided to the policy review committee, and feedback will

             be considered. For policies related to sexual misconduct and Title IX, the new policy

              will also be vetted through the Board of Trustees. If the Board of Trustees rejects all

              or a portion of the policy, then it can result in continued negotiations, additional need

              for community feedback, and additional need for data. This will elongate the process,

              as the Board of Trustees have pre-set meetings in which these conversations will need

              to occur. Board of Trustee meetings are scheduled for June, September, and

              November. The schedule of the Board of Trustees does not meet the need to have

              implementation by August 14, as it will be impossible to provide the Board ofTrustees

              information and get their approval during the June meeting. Once that is complete, the

              policy will be submitted to the Policy Advisory Committee for final approval and

              publication. This internal process is used to develop Evergreen's policies, such as the

              Sexual Harassment and Sexual Misconduct policy, the impact of which is subject to

              collective bargaining, and as part of the process for developing rules that are subject

              to the requirements discussed in subsection b.

          b. The Student Code of Rights and Responsibilities must be adopted in formal agency

              regulations because it falls within the definition of a rule under Washington's

              Administrative Procedures Act (APA). Wash. Rev. Code§ 34.05.010(16) (2019). The

             Washington APA sets out the rulemaking and hearing requirements applicable to

              regulations concerning student conduct proceedings. At best, this is about a six-month



                                          Page 19 of36
Deel. of Connie Gardner                                         Civil Action No. 20-cv-O 1468-CJN
EXHIBIT 53
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 917 of 1598



             process given the mandatory timelines, notice, comment periods, and publication

             requirements under the Washington APA. See Wash. Rev. Code § 34.05.310-360

             (2019). While the Washington APA allows for emergency rule making, Wash. Rev.

             Code § 34.05.350(l)(b) (2019), emergency rules are only effective for 120 days; a

             permanent rule can only be adopted by complying with the lengthier process. Wash.

             Rev. Code § 34.05.350(2) (2019). The adoption of emergency rules by the August

             14th deadline would be difficult, if not impossible, particularly given the scarcity of

             resources Evergreen is experiencing due to COVID-19. Typically changing a policy

             takes an entire academic year to complete. Nor do I believe that it is advisable to rush

             to generate student conduct rules to implement the Title IX regulations during the

              summer, when most of the campus community is usually absent and, this year in

             particular, those who are present are busy dealing with issues associated with COVID-

              19. Promulgation of emergency rules simply to meet a deadline will not result in the

             thoughtful implementation of rules that can be permanently adopted, so it will

              generate more work in an area that requires careful attention and deliberation in order

             to ensure that the rights of all parties are protected. Moreover, this multiplication of

             work and costs does not just apply to the development of new policies and regulations:

             Evergreen would also have to train each of the individuals involved in implementing

             the rules (including every individual who is a mandatory reporter under federal or state

             law), issue new versions of each of the publications referenced in paragraph 30 above,

             train the members of the campus community and invest significant time and money

             to implement the emergency rules-and then do it all again when the permanent rules




                                          Page 20 of36
Deel. of Connie Gardner                                        Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 918 of 1598



               were implemented. This is untenable, especially at a time when Evergreen and our

               state is experiencing significant fiscal pressures due to the COVID-19 pandemic.

       31.     During the COVID-19 pandemic, changes to policy will be hindered in many ways.

First of all, all employees at Evergreen have differing priorities in this time of crisis--including

focusing on remote learning, making difficult decisions about future operations ifa "return to normal"

is not possible, and the unique challenges that come with remote education. Communication between

the various groups that are focused on these issues will be slow while remote work continues due to

technological constraints, summertime schedules, and varying family obligations and schedules--all

of which makes group decision-making harder and more time-consuming. Because it takes longer to

bring individuals together remotely and schedule meetings that work for all participants, especially

during the summer, the feedback sessions will need to be provided for longer periods of time and in

very different ways (remote, anonymous submission, town hall meetings, and individual feedback

sessions), which lengthens the timeline considerably.

        32.    There are many people who will need to be involved in revising Evergreen's Sexual

Harassment and Sexual Misconduct policy, in addition to making changes to the Non-Discrimination

Policy and the Student Code of Rights and Responsibilities. As the Title IX Coordinator, I will begin

this revision work together with the Affirmative Action and Equal Opportunity Officer and the

Director of Student Rights and Responsibilities. However, this work will require significant

consultation with legal counsel as well. Open conversations with students, faculty and staff of the

Evergreen community will also be necessary in order to be transparent and provide all community

members the ability to provide feedback. Evergreen considers their community (staff, faculty and

students) major stakeholders as part of the concept of shared governance and therefore, must provide

these open conversations. Additionally, the Senior Leadership Group, the Board of Trustees, and the



                                           Page 21 of36
Deel. of Connie Gardner                                         Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 919 of 1598



Policy Advisory Committee 13 will all need to meet in order to review and assess any revisions to the

policies. This is in addition to the time and financial commitment for training (training to include at

least one week three times a year to focus on different roles and tasks; cost upwards of $10,000 for

bulk training for individual roles and webinars to increase knowledge), including webinars and

listserv conversations, which will be necessary to help all involved persons digest and fully understand

any new regulations. All of this work will be time consuming, and while there is no number that can

be put on it due to the unseen efforts of numerous individuals who are not hourly employees and will

need to work additional hours without extra compensation, it definitely will be extensive-and will

need to be prioritized due to the extremely short compliance timeline, despite the simultaneous need

to prioritize the College's response to the unprecedented COVID-19 pandemic.

           33.      There is no formal procedure that states any new policy must go through different

committees than listed above. However, because Title IX is a hot-button topic, it will need to be vetted

through many different groups and committees, including Faculty leadership and Geoduck Student

Union, the college's student government This is absolutely necessary to maintain a healthy and

functional College community, which is a critical aspect of the educational experience Evergreen

provides. There will also need to be time to get public comment from faculty, staff and students to the

proposed revisions-again, to ensure all members of the community have a stake in the development

of policies that will affect the community as a whole. Again, this will be a time consuming process

and will require extensive coordination in a remote environment.

           34.      The final approval step for any new policies will be through the Board of Trustees. To

be clear, this is not a matter of approving a single policy. As noted above, in addition to approving

any necessary revisions to its existing policies, Evergreen would need to go through a formal



13   https://www.evergreen.edu/policy/developingandapprovingcollegeoolicies.

                                                  Page 22 of36
Deel. of Connie Gardner                                                  Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 920 of 1598



rulemaking process, which requires notice and a public hearing before the Board of Trustees could

approve the final rules. On top of that, there are the three distinct CBAs that would have to be revised

via three separately negotiated memoranda of understanding. As mentioned, the number of people

needed (the Board of Trustees, the President of the College, Senior Leadership, Human Resources,

Union representatives, and key stakeholders) create undue burdens over the summer months when it

is nearly impossible to coordinate due to the lack of summer contracts of a number of employees.

Given the current pandemic and the current priorities of the Board, it is likely there will already be

one or more special meetings of the Board of Trustees. Each special meeting takes many hours to

coordinate, in addition to the finances of travel/coordinating media and communication to the

Evergreen community. Adding additional special meetings to approve new policies and regulations-

solely to meet an unnecessarily early compliance deadline-is extremely burdensome for the College

and its community members.

        35.     The COVID-19 pandemic has upended the lives and work of the members of the

Evergreen community. In March, Governor Inslee issued Proclamation 20-12, which prohibited in-

person classroom instruction and lectures in Washington's colleges and universities, with a few

limited exceptions. Shortly thereafter, the Governor issued Proclamation 20-25, a shelter in place

order that required individuals to shelter in place and that limited business activities to essential

services only. Evergreen quickly-but not easily-pivoted to remote instruction and operations. This

required faculty to rapidly adjust their programs and courses to a new platform, and required our staff

to transition to remote working. At the same time, faculty and staff faced unprecedented challenges

in meeting new needs of our students, many of whom encountered obstacles to effective remote

learning and required emergency grants for technology and other basic needs.




                                            Page 23 of36
Deel. of Connie Gardner                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 921 of 1598



         36.     Because of COVID-19, Evergreen bas experienced significant fiscal impacts. Lost

revenue from our auxiliary programs (campus housing, parking, conferences, etc.) exceeds

$4,000,000, and we are experiencing staff furloughs. The College is also facing hiring and spending

freezes due to the fiscal impacts ofCOVID-19 on Washington State's economy. All this comes at a

time when College faculty and staff have increased workloads due to the need to shift to different

ways of providing services and instruction to our students. This is exacerbated by the broader

uncertainties that we all face in this pandemic, which requires contingency planning and development

of safety protocols that protect everyone's health.

         37.     In addition to the heavy burden of evaluating how to implement the new Title IX

regulations in the middle of the COVID-19 pandemic, Evergreen is also evaluating bow it will

manage its legal obligations under state law and how it will address harassment and other misconduct

that does not meet the new definition of sexual harassment under the Rule. At this stage, Evergreen

has been unable to develop any formal plan for how that will be handled, but it is clear that it is going

to be necessary to create new policies and provisions to ensure that the members of our community

are protected from sex discrimination and sexual harassment, and that Evergreen is meeting its legal

obligations under all state and federal laws in light of the newly interjected complexities created by

the Rule's narrow definition that departs from other, still applicable sexual harassment standards.

Developing and implementing alternative processes for addressing harassment and discrimination

that is not covered by the Title IX Rule is going to be costly, as it too will require a thoughtful

approach, significant legal analysis, and other procedural steps discussed above. It will also likely

require Evergreen to restructure its Title IX office, although what that restructure will look like is still

uncertain. Right now the Title IX Office has only one person, who is also the Clery Compliance

Officer. The work needed to comply with the 2020 Title IX Regulations is hefty and needs distinct



                                              Page 24 of36
Deel. of Connie Gardner                                             Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 922 of 1598



individuals performing distinct roles. It is also expected that there is will be an increase in the

resources that need to be allocated in terms of the number of live hearings that are required under the

new provisions. Resources include additional technology, additional personnel with specific roles,

and additional time commitments which mean additional compensation and ongoing expenses.

Additionally, it will require significant use of space at a time when space at the College will be at a

premium. Due to the social distancing requirements associated with COVID-19, the College will need

to be able to hold the hearings in larger rooms and there will likely need to be multiple rooms in order

to accommodate the needs of witnesses (who will now be required to testify due to the elimination of

all hearsay exceptions and exemptions), and the needs of complainants and respondents. This comes

at a time when the College needs to utilize its space to the fullest extent possible in order to enable

employees to work with appropriate social distancing measures, and students to attend school with

appropriate social distancing measures. With the increase in workload, more personnel will be needed

which will likely alter the reporting structure for grievance procedures (meaning, the Title IX Office

may need to oversee Title IX grievance procedures and the personnel who are involved, which

currently does not happen at the College). This again is a very time-consuming process, as it will

entail creating a new policy that works in conjunction with the Title IX policy, given the substantial

overlap in the issues addressed by the different policies. This will require an extensive investment of

time not only by myself as the Title IX Coordinator, but also by the Affirmative Action and Equal

Opportunity Officer, the Director of Student Rights and Responsibility, the Assistant Attorney

General, the Senior Leadership Group, and the Board ofTrustees--at a time when these individuals

are also addressing the significant challenges discussed above. All of this time takes financial

resources as well, including the hiring of additional staff to perform these distinct roles, financial

resources to provide training to all individuals a part of the process, and additional compensation if



                                            Page 25 of36
Deel. of Connie Gardner                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 923 of 1598



applicable. Additional personnel will be needed, meaning Evergreen would need to budget salary for

an additional full-time professional staff. If this is impossible, Evergreen will need to budget for

outside contractors (approximately $100 an hour), or additional compensation for current employees

(approximately $100 an hour).

        38.     In addition to the policy and rule revisions discussed above, there are numerous

publications and resources that Evergreen will need to revise. The student handbook, websites at

Evergreen including the Title IX website, Student Rights and Responsibilities website, Equal

Opportunity and Affirmative Action website, and Police Services website will all need to make

changes with the new policy. New publications and posters will need to be designed and published

for the campus community, at the cost ofapproximately $500 a year. The faculty handbook, employee

onboarding materials, job descriptions affected by changes made to implement the Rule, and all

gender discrimination and sexual misconduct-related trainings and related materials will need to be

updated. This process is yet another time-consuming aspect of implementation, as the changes need

to be proposed, sent to Senior Leadership groups, approved, and then submitted for final approval.

Under the Rule, all of that must be done by August 14 to ensure compliance.

        39.     At Evergreen, all students, faculty and staff receive a notice annually that speaks to

Title IX, the Sexual Harassment and Sexual Misconduct Policy, and other information related to sex

and gender discrimination. Additionally, all incoming students receive information regarding the

relevant policies and Title IX during orientation at a live session from the Title IX Coordinator.

Faculty and Staff are also offered Sexual Harassment and Title IX training throughout the year. All

of these materials and associated trainings would need to be revised to implement the Rule, in addition

to the materials discussed above. I would anticipate these changes to be over 40 hours of additional

work, in addition to printing charges of approximately $500 for policy statements.



                                            Page 26 of36
Deel. of Connie Gardner                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 924 of 1598



        40.     With the new requirements, all Evergreen staff and faculty and all students will need

to be trained and/or re-trained. This will need to include a comprehensive training program from the

Title IX Coordinator and the Assistant Attorney General to train all faculty in accordance with a

provision of their collective bargaining agreement. The Title IX Coordinator will also need to create

a training and educational program for all students, including an introductory training for incoming

students (all new undergraduate students, transfer students, and graduate students) through

Orientation at the beginning of the academic year, and trainings for returning students through

additional means.

        41 .    Perhaps the most intensive training requirements will be for those individuals who are

involved in the process for handling notices and complaints of gender discrimination and sexual

miscon4uct - Investigators and Hearing Panel Members, student conduct officers, Advisors, and any

others who may be involved in the hearing or grievance process. While Hearing Panel Members and

chairs have regularly received annual trainings, under the new Rule they will now also need to

understand the intricacies ofthe rape shield laws incorporated into the Rule, and will need to be trained

in applicable evidentiary principles so they are prepared to issue oral rulings on the record during

cross-examination as required under the Rule. Training for facilitation of mediations will also be

needed, in addition to Title IX Coordinator training, since the Title IX Regulations dictate new and

different expectations. The Title IX Coordinator will need to be trained on jurisdiction, definitions,

and the grievance procedure in order to be in compliance with the Regulations. For informal resolution

options, according to the Regulations, mediation will be an option. However, the Regulations also

state that mediations need to happen through trained mediators; therefore, specialized trainings need

to occur for these specific roles as well. Evergreen estimates that providing the trainings described in

this paragraph alone-investigation training, panel member training, and adjudication training-will



                                            Page 27 of36
Deel. of Connie Gardner                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 925 of 1598



cost $40,000 each year. Additional training and expenses for the Title IX Coordinator, including

participation into ATIXA, will cost $15,000 annually for the membership and Title IX Coordinator

training and materials including example policies and documentation. This estimate does not include

the cost of any of the other trainings and materials, not to mention the costs for other aspects of

implementation, discussed at length above.

        42.     The Evergreen State College will need to educate the campus community in many

different ways in order to implement the Rule. New trainings will need to be created and rolled out,

including training on being a Responsible Employee, consent workshops, and information on the new

policy's extensive provisions that will affect students, faculty, and staff. To ensure the Rule's

procedural requirements are met, Evergreen will need to develop and implement a new procedure for

handling Title IX complaints, and with that, all investigators, adjudicators, and conduct panels will

need to be trained in the new procedure. This will most likely need to be completed by an outside

vendor who is vetted and approved in these distinct needs, which will run upwards of $30,000

annually. Publications will need to be changed, reprinted, and disseminated; it is estimated that

printing costs alone are will cost approximately $2,000 annually. New training will need to be created

for students as well, which will need to be given annually. This training will take extensive time and

money to create, as the Title IX Coordinator will need to conduct research, create a training, solicit

feedback, and work to implement it for all students in conjunction with orientation planning, Student

Rights and Responsibilities to educate on the code updates, and faculty to assist in implementing these

trainings. This process is time consuming, extensive, and highly collaborative-all of which will

make it very difficult, if not impossible, to complete all necessary training and community education

steps by the August 14 deadline. Currently, Evergreen is working to implement the EverFi Sexual

Assault Prevention program, which costs $3,600 annually. The time burden is substantial, with



                                           Page 28 of36
Deel. of Connie Gardner                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 926 of 1598



approximately 10 hours being dedicated each week to implementing, tracking, and coordinating that

each student has taken the module in order to comply with VAWA requirements.

        43.     The concept of a live hearing as part of the grievance process is not new at Evergreen,

but the Rule's mandatory live hearing requirement is going to create a significant time and financial

burden. It also creates a more legalistic and contentious proceeding, which may detrimentally impact

the health of the College community. Currently, Evergreen has a live hearing available as part of an

appeal from an adjudication of a complaint of sexual misconduct. Providing this option strikes a

balance between providing an opportunity for informal resolution and providing an avenue for formal

due process in a contested hearing with due process that is aligned with long standing legal precedent.

The formal process is an educational process with modified rules of evidence that, in my experience

and the College's judgment, are appropriate for an educational process. When Evergreen runs a

process that has modified rules, it allows for more transparency in the process, creating a more student

centered approach that is educational and not punitive, allowing for learning to occur throughout the

process and at the completion and beyond. By contrast, the Title IX Rule's mandatory hearing

immediately and unnecessarily escalates an educational process into a confrontational and legalistic

process with advocates for both parties and mandatory cross-examination of alleged victims. Now all

Title IX matters will need to go to hearing, unless both parties consent to informal resolution. Based

on my experience working in Title IX, I expect that this will result in an increase in the number of

hearings. Evergreen expects to see a significant increase in the amount of time required to prepare for

and schedule mandatory live hearings for any Title IX case, which will delay resolution of these

important cases and distract students from their studies for extended periods. Usually Title IX cases

should take 60 days to complete; with the need to schedule a live hearing, compile a record, formally




                                            Page 29 of36
Deel. of Connie Gardner                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 927 of 1598



exchange evidence, and liaise with parties' advocates or legal counsel, among other procedural

requirements, this time:frame will undoubtedly be extended.

        44.     Due to the adversarial and adjudicatory nature of the mandatory live hearings,

Evergreen expects that it will need to obtain specialized training for its hearing panel members,

conduct officers. and Advisors, or alternatively, that it will need to hire individuals who already have

relevant specialized training to perform those services. These roles will require more specialized, legal

knowledge. For example, hearing panel members will need to understand rape shield laws and be able

to manage cross-examination and make real-time rulings on relevance and other evidentiary matters.

Similarly, Advisors will need to have the skills necessary to perform cross-examination; Evergreen

does not currently have Advisors who have these skills. This means that Evergreen will either have

to hire outside professionals in order to comply with the regulations, or provide specific training and

compensation for professionals inside Evergreen. Without such training, there is risk of litigation for

ineffective assistance of counsel type claims. IfEvergreen hires an attorney to perform these services,

it is expected that they would charge $250 an hour or more. Evergreen estimates that each Title IX

complaint will cost at least $5,000 to complete the investigation and hearing, in light of these new

requirements. This is not sustainable nor realistic in light of the College's budget, even without

considering the financial impacts of the COVID-19 pandemic. Advisor training for Evergreen

employees will run approximately $30,000, which needs to be done annually. This does not include

compensation for overtime for the time taken by each live hearing, which can run anywhere from

$100 per hearing to upwards of$5,000 per hearing.

       45.     With the Title IX Regulations calling for cross-examination by the Advisor to the

Complainant and the Respondent, this can cause extreme hann to these individuals. This includes

causing trauma in an already traumatic situation and creating extreme inequities in the Title IX



                                            Page 30 of36
Deel. of Connie Gardner                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 928 of 1598



process. Complainants and Respondents being cross-examined by professionals in a fast paced,

factual way is not trauma-informed and does not contribute to an educational experience that higher

education institutions are committed to. In my opinion, this will do more hann than good. We are a

higher education institution focused on mitigating the harm that has occurred, helping individuals

learn from their experiences, continue in their academic pursuits, and achieve justice in a manner that

is fair and equitable. These new rules create a purely legalistic environment that is not trauma-

informed and encourage legalistic maneuvering and strategizing that, instead of fostering equal access

to education, actively hinders it. Evergreen will need to take additional measures to support the

emotional toll this takes on the parties, including contracting for support persons (counselors, etc.)

that can cost over $100 an hour for those services. The other component of this is that cross-

examination by Advisors will cause major inequities. Advisors may be anyone; this includes lawyers.

However, hiring a lawyer comes at a financial cost that not all students are able to afford. If one

student has a lawyer as an Advisor and another student has a friend as an Advisor, this inequity will

allow for inequitable information and continued trauma. This aspect of the Rule is asking higher

education institutions to mimic courts of law, which is problematic and counter to what is stated in

the Rule. The goal of Higher Education is education and growth; these Regulations do not align with

the goals and missions of higher education institutions. Higher Education professionals do not have

law degrees; they do not have experience in courtrooms, and most students do not bring Title IX

complaints to a legal level because of the trauma and threshold of the law. Because of this, this part

of the Rule will hinder Complainants from moving forward with any formal complaint.

        46.    There will need to be a way to share out Title IX hearing materials electronically in a

safe, confidential, and protected way. The information disclosed in Title IX cases is sensitive and

there are unique confidentiality concerns associated with both employment investigations and



                                            Page 31 of36
Deel. of Connie Gardner                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 929 of 1598



studem-rclated records and im~estig;nions_ Eveig:reen will need tD pm~ software or v.'Cd 'Jl.itb an

oot&de company to set up protected ~ a-s i:t does not cunentiy have technology in place to

:facilitate secme sharing of confidential documents Vti:fh a group. This will take a tot of time in order

to research best options, entet: into a competitive bid process, and finaJiu contracts.. In genera4

programs that oo tlris type of service nm about SI0,000 a year. which will be an added, ongoing

expense fur the College.

          47.   I am also concerned that the new Trtle IX regulations will delay resolution ofTrtle IX

cases and lend themselves to abuse. Frrst, in my experience, there are cases in which there are multiple

Complainants. Tbls will lengthen the timeline of any formal resolution and complicate the live hearing

component: If there is more than one Complainant, a live hearing may take more than a day,

particularly as each Complainant is subject to         cr~xamination       Wlder the Rule. Multiple

Complainants may cause investigations to last much longer because the limited investigative staff

will need to obtain information related to every Complainant's allegations, which means the formal

resolution processes in such cases may take longer than a semester or even a year. Second, the

unfettered discretion of a party to select an Advisor of their choosing to cross-examine the other party

lends itself to abuse. For example, I am concerned that there is nothing in the Rule preventing one

party from selecting an Advisor who has their own history of abusing and intimidating the other party,

whfoh would chill that other party's rights.

        48.     The requirements outlined in the Rule will cause delay to the resolution of Title IX

cases. They may also delay resolution of non-Title IX sexual harassment since the new definition

under Title IX is so narrow and investigations and procedures will now need to be separated in some

manner.




                                               Page 32 of36
Deel. of Connie Gardner                                           Civil Action No. 20-cv-01468-CJN
 EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 930 of 1598



        49.     The Rule's provisions relating to the parties being authorized to speak freely about the

allegations are likely to result in disruption, and possibly litigation. The Title IX regulations apply to

both students and employees, two groups who have different rights under the First Amendment, yet

the Rule recognizes no such distinction. Similarly, individuals involved in these processes have

different privacy rights, something the Rule also fails to address. Yet, the parties may now discuss the

allegations, which is likely to be construed as retaliation, be disruptive, and could ultimately be

unsubstantiated as part of the investigative and/or hearing process. For example, if a Complainant

shares their story freely and calls the Respondent a "rapist," but the Respondent is found Not

Responsible, this can create individual risk, institutional risk, and be disruptive to the campus

community. Retaliation is a broad concept, and it is not unusual for a Respondent to allege retaliation

anytime they perceive that they are being treated "unfairly." In a higher education setting, this can

happen often. Ifparties are able to discuss allegations and someone is labeled a "rapist'' and someone

is treated differently because of that, this could be considered retaliation. While the Regulations state

we can use supportive measures and remedies to make sure this does not happen, colleges cannot

always control the commwiity and the language used.

        50.     The narrow definitions under the new Title IX Rule decrease the ways schools can

help students impacted by sexual harassment. The most noticeable change is the removal oftraditional

"hostile environment" sexual harassment from actionable harassment as defined in the Rule. Prior to

the Rule, ''hostile environment" sexual harassment was defined in the disjunctive "severe, persistent,

or pervasive." That type of conduct currently accowits for 90% of the sexual harassment reports at

Evergreen. The Rule's new, narrower definition of sexual harassment means that some individuals

will not be able to benefit from Title IX protections against gender discrimination that interferes with

education. The narrower definition will chill the rate of reporting, and may even increase the amount



                                             Page 33 of36
Deel. of Connie Gardner                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 931 of 1598



of sexual harassment that occurs if victims do not feel that they can report and Respondents feel

emboldened. 1bis will not end sexual harassment, and instead will mean that some sexual harassment

will not be reported or will go unaddressed unless it can be captured under other policies, regulations,

and laws. The Rule's narrowing ofjurisdiction to conduct that occurs on campus is also of concern to

Evergreen. Evergreen is committed to addressing the impacts of sexual harassment and sexual

misconduct that occurs off campus if it is affecting the work or academic environment of a member

of the College community. The new Rule limits colleges and universities' jurisdiction to on-campus

conduct only, but this does not mean that our students and emplayees will no longer be impacted by

situations that happen off campus. Under the Rule, Title IX simply does not protect them. While

campus policies can address situations that do not fall ttnder Title ~ the narrowing of the definition

of sexual harassment in Title IX, when other sexual harassment and gender discrimination definitions

are broader under state and federal laws will create, at best, confusion, at worst, the potential for

litigation, particularly when the regulations also contain a preemption clause.

        51.     The new Title IX Rule states that a formal   ~omplaint   must be in writing, able to be

filed at any point in the day (even after business hours), and signed by the student or the Title IX

Coordinator. I am concerned that the need for a written and signed statement can be scary and

traumatic for Complainants. Signatures make it seem like the statement is a "contract" and that there

is a formal need, which can be intimidating and discourage reporting. Evergreen is a public institution

that is subject to Public Records Requests. While there are some laws protecting the identity of

Complainants, they are not foolproof; d~nding on the circumstances, the ability to remain
                                               I
confidential or even private with a sensitive topic like sexual harassment will be difficult when, as

under the Rule, the Complainant must submit a written cpmplaint before the College can take any

action. This too will hinder Complainants in coming forward, thus lowering the reporting rate without



                                            Page 34 of36
Deel. of Connie Gardner                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 932 of 1598



ending sex discrimination. The requirement that a Complainant essentially be an enrolled student, or

attempting to retmn at the time of filing the complaint is also of concern. This is at odds with other

applicable laws and it is difficult to ascertain whether that means that sexual harassment/misconduct

can be pursued under non-Title IX harassment or misconduct, or whether that would be precluded

due to the Rule's vague preemption clause. At best, these provisions chill reporting of sexual

harassment, while at worst they could exacerbate the situation and embolden harassers and stymie the

College's efforts to foster a campus that is free of sexual harassment.

        52.     The Evergreen State College currently receives over I 00 notices of potential sexual

harassment each year. While not all of those notices become complaints or prompt further action,

receipt of informal notices allows the Title IX Office to work with each impacted party to provide

support and resources. Under the new Title IX Rule, the College cannot act absent a formal complaint,

even when it may be necessary for campus safety. Whereas, in the past, the College could move

forward when a pattern that endangered the campus community was identified. In 2019-2020,

Evergreen had one case that moved forward for a live hearing (i.e., an appeal hearing in Evergreen's

current process). Evidence has shown that most students who experience sexual harassment want the

behaviors to end, but do not feel comfortable moving to a formal resolution option. Because

submitting a formal complaint will automatically trigger a formal resolution process under the new

Rule, the new Rule is expected to chill reporting. Complainants will not feel comfortable coming

forward when a formal hearing is the inevitable result This means not only will individuals not get

the resources and support they need, but also Evergreen will not even be able to track trends or

understand the obstacles its students are facing. There is a real risk that the threat of continued sexual

harassment will increase, meaning Title IX will no longer assure equitable access to education, but

quite the opposite.



                                             Page 35 of36
Deel. of Connie Gardner                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 933 of 1598



       53.     If Title IX/Sexual Misconduct reporting decreases, this does not mean that sex

discrimination is not happening. It simply means it is not being reported, which means that the issues

cannot be addressed or remedied. This is extremely problematic because not addressing issues may

lead to systematic problems, negative experiences for the Evergreen community, and a lack of respect

and care for others. This can affect retention, enrollment, campus climate, and the overall reputation

and business of the College.

        54.     The 2020 Title IX Regulations will h'ive extreme impacts on the finances of

Evergreen, the workload of the Title IX Office, and the perception of care to individuals impacted by

sexual harassment. Less reporting does not mean there is less sexual harassment; on the contrary, it

means that sexual harassment is happening, and usually at a higher rate, but people are afraid to report.

This can lead to extreme trauma to individual students, the perception of the college, and increased

litigation, all of which harm the College's finances, operations, and central mission of providing a

high-quality educational experience to all of its students.

        I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true

and correct.


Executed on this ..LL day of _Qk._, 2020




                                                CONNIE GARDNER
                                                TITLE IX COORDINATOR
                                                THE EVERGREEN STATE COLLEGE




                                             Page 36 of36
Deel. of Connie Gardner                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 53
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 934 of 1598




                  EXHIBIT 54
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 935 of 1598




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                                       
    Ǣ                 
  Ǣ   Ǣ               
 Ǣ Ǣ                 
  Ǣ    Ǣ              
   Ǣ              Ǣ   
   Ǣ  Ǣ            CivilActionNo.20ǦcvǦ01468ǦCJN
   Ǣ  Ǣ 
   Ǣ Ǣ
      Ǣ 
   Ǣ   ǡ
 
                              ǡ
 
                        Ǥ
 
   Ǥǡinherofficialcapacityas
 SecretaryofEducationǢ 
   Ǣ 
   ǡ
 
                              Ǥ
 




                        DECLARATION OF QUINNELLE GOMEZ

I, Quinnelle Gomez, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.    I am the Director of Compliance and Title IX Coordinator at the Boston Public

Schools (BPS) located in Boston, Massachusetts. My educational background includes a Bachelor

of Arts, and a Juris Doctor. I have been employed as Director of Compliance and Title IX

Coordinator in BPS’s Office of Equity since November 2018. Before becoming Director of

Compliance and Title IX Coordinator, I was the Attorney Investigator for the City of Boston’s

Office of Fair Housing and Equity.


                                          Page 1 of 9
Decl. of Quinnelle Gomez                                                  Case No. 20-cv-01468
EXHIBIT 54
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 936 of 1598




       2.     I submit this Declaration in support of the Commonwealth of Massachusetts’s

litigation against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United

States Department of Education (“ED” or the “Department”); and the United States of America

regarding the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19,

2020) (the “Title IX Rule” or “Rule”). I have compiled the information in the statements set forth

below through personal knowledge, through BPS’s personnel who have assisted me in gathering

this information from our institution, and on the basis of documents that have been provided to

and/or reviewed by me. I have also familiarized myself with the Rule in order to understand its

immediate impact on BPS.

       3.     BPS was founded in 1647 located in the city of Boston, Massachusetts. There are

currently 53,094 students enrolled in 125 schools across the district. Approximately 10,344

individuals are employed by the BPS.

       4.     BPS is funded through a combination of general funds from the City of Boston,

which receives revenue from property and other taxes, Massachusetts’s main funding mechanism

for K-12 school districts known as the Chapter 70 program, and state and federal grants.

       5.     BPS receives federal funds from the Department. As a result, BPS is subject to Title

IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s Title IX

regulations, 34 C.F.R. pt. 106.

       6.     BPS has adopted a sexual misconduct policy that protects students by prohibiting

sexual harassment and other sexual misconduct by students, employees, contractors, volunteers,

and others who enter school buildings or participate in school-sponsored activities, and by




                                            Page 2 of 9
Decl. of Quinnelle Gomez                                                     Case No. 20-cv-01468
EXHIBIT 54
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 937 of 1598




establishing a grievance process for addressing complaints. This sexual misconduct policy is also

known as Equity Circular 3.

       7.     The Office of Equity currently has four permanent staff members. The Assistant

Superintendent is responsible for supervising all Title IX implementation in the district, including

Title IX-related investigations, remedial action, and training. The Director of Compliance and Title

IX Coordinator is responsible for conducting and/or managing investigations of possible violations

of BPS’s Equity Circulars, which are BPS’s policies dealing with discrimination, harassment, and

bias and include the policy that prohibits sexual misconduct toward students, Equity Circular 3.

The Director of Training and Accommodations is responsible for responding to disability and

religious accommodation requests from district employees, and administering training on how to

prevent and address bias-based conduct. The Equity Manager is responsible for providing

administrative and operational support to the Office of Equity.

       8.     The Office of Equity defines a complaint of sexual misconduct as a verbal or

written statement alleging that one or more incidents of inappropriate sexual conduct have

occurred. Any incident that may have violated Equity Circular 3 triggers an investigation into the

complaint. The Office of Equity defines an investigation as a formal inquiry into an allegation of

an incident that may have violated Equity Circular 3. A report is defined as a sexual misconduct

complaint that has been communicated to the Office of Equity by a student, parent, or third party.

Under Equity Circular 3, all employees are obligated to report any alleged incidents targeting

students. School administrators and employees who serve in supervisory roles are obligated to

contact the Office of Equity anytime they become aware of possible sexual misconduct toward a

student. Most reports of sexual misconduct are investigated by the school principal or other

designated school administrator in collaboration with the Title IX Coordinator and the Office of



                                            Page 3 of 9
Decl. of Quinnelle Gomez                                                    Case No. 20-cv-01468
EXHIBIT 54
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 938 of 1598




Equity. The Office of Equity will, on occasion, conduct investigations of alleged sexual

misconduct in situations where a) a student or family member is not satisfied with the results of

the initial investigation by the school principal or other designated school administrator, or b) an

allegation is egregious and/or involves possible employee misconduct. During the 2018-2019

school year, the Office of Equity received exactly 500 reports of sexual misconduct towards

students.

        9.     BPS’s sexual misconduct policy was last revised in September 2019. The revisions

made to Equity Circular 3 were relatively minor, and the revision process took approximately two

months, incorporating input from BPS’s Department of Safety Services and BPS’s Office of the

Legal Advisor. The policy is currently being revised to reflect input from the Massachusetts

Department of Children and Families.

        10.    BPS defines sexual harassment as unwelcome conduct of a sexual nature that denies

or limits, on the basis of sex, a student’s ability to participate in or to receive benefits, services, or

opportunities in the school’s program or activities.

        11.    BPS’s Equity Circular 3 states that sexual misconduct (including sexual

harassment) that occurs in a location other than a BPS building or outside of school or work hours

may still constitute sexual misconduct and a violation of this policy if that behavior has the effect

of disrupting a student’s ability to learn.

        12.    Students who believe that they have been a target of, or subjected to, sexual

misconduct may report incidents to any BPS employee, but are encouraged to report to a school

administrator or the Office of Equity. Students’ parents or guardians, teachers or other school or

district personnel, or other third parties who interact with students may report sexual misconduct




                                              Page 4 of 9
Decl. of Quinnelle Gomez                                                         Case No. 20-cv-01468
EXHIBIT 54
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 939 of 1598




of a student to any BPS employee, but are encouraged to report to a principal or other school

administrator or to the Office of Equity.

       13.    BPS uses a single investigator model to investigate allegations of sexual

misconduct. A school-based investigator undertakes an investigation when a report is received at

their school. School leaders (middle or high school headmasters or elementary school principals)

are often the designated investigators, but can select a designee to lead an investigation, such as

an assistant headmaster or assistant principal. In instances where the reported sexual misconduct

may constitute sexual violence, the student who is the alleged target of the sexual violence is

questioned only once. This questioning is done the same school day as the disclosure either by the

investigator or by a staff member who initially received the disclosure (for example, a school social

worker or nurse). The school must determine the need for interim safety measures in partnership

with their School Operational Leader, School Assistant Superintendent, and the Office of Equity.

During the investigation of the complaint, witness statements must be obtained as soon as possible,

but without interfering with the evidence-gathering phase of a police or other law enforcement

investigation. When the investigation is completed, the designated investigator must submit an

Equity Investigation Summary Form to the Office of Equity with all the relevant documents and

digital or physical evidence as an attachment, including any police reports. If the investigator

substantiates the complaint at the conclusion of the investigation, any student discipline is

determined and implemented in collaboration with school operational leaders or school assistant

superintendents as appropriate, or with the Office of Labor Relations should employee discipline

be required. If an allegation is not substantiated, the reporter and the subject of the investigation

receive a formal closure letter. Additional steps may be taken to support or address the impact of




                                            Page 5 of 9
Decl. of Quinnelle Gomez                                                     Case No. 20-cv-01468
EXHIBIT 54
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 940 of 1598




the allegation on the individuals. Subjects and reporters are advised against taking any retaliatory

action.

          14.   If the investigator and school or district leaders determine that a student should be

disciplined, the BPS Code of Conduct is triggered, which provides for a student disciplinary

hearing process conducted by an administrator who did not conduct the investigation. The student

disciplinary hearing process is the same regardless of the violation. Among the steps are a review

and preparation of the evidence, opening and closing statements, and witness testimony (if there

are witnesses). After the hearing, a consequence must be issued as appropriate under the BPS Code

of Conduct and communicated in a timely manner in writing to the parent or legal guardian of the

alleged perpetrator. If misconduct has not been found, the participants of the disciplinary hearing

receive written notice of the findings of the hearing. Additional steps may be taken to offer support

or address the impact of the allegation on the individual or on the school community.

          15.   BPS limits the sharing of information about an investigation. A BPS confidential

log must be completed whenever a student alleges they experienced sexual misconduct by another

student, a BPS employee, a family member or acquaintance, or anyone else they interact with

related to their travel to or from, or participation in, BPS instruction or activities. Documents

submitted as part of the investigation are shared with a minimum number of appropriate school or

district personnel on a need to know basis only, and with law enforcement authorities (where

appropriate) or as otherwise provided by law. The Office of Equity and the Office of Legal Advisor

determine when a health or safety emergency exists such that sharing documents with BPS police

officers, local law enforcement, or others is appropriate. If the reporter or alleged victim is a minor,

the parents or legal guardians are notified – unless the parent or legal guardian is the alleged

perpetrator and/or if such notification will create substantial health risk to the student’s health,



                                             Page 6 of 9
Decl. of Quinnelle Gomez                                                       Case No. 20-cv-01468
EXHIBIT 54
         Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 941 of 1598




safety, or welfare. If the alleged perpetrator is a minor, the parents or legal guardians are notified

of the complaint against their child. If the allegation may lead to a criminal investigation, the

designated law enforcement investigator from the Boston Police Department provides the Office

of Equity with additional guidance before the parents are notified. When the parents or legal

guardians of the alleged perpetrator are notified, the designated investigator may not inform the

perpetrator’s family of the alleged target’s identity or gender in order to maintain confidentiality.

          16.   The Title IX Rule will impose increased costs and burdens on BPS.

          17.   BPS will experience an increased burden to revise Equity Circular 3 (the sexual

misconduct policy) and the Code of Conduct consistent with the Title IX Rule. The Office of

Equity staff will need to incorporate the requirements of the new rule into Equity Circular 3 and

the Code of Conduct. Multiple individuals and departments will need to review and give input on

the revised Equity Circular 3 and Code of Conduct, including the district’s legal advisor and the

BPS Superintendent.

          18.   BPS will also need to revise all employee, student, and parent training materials,

and website notifications to reflect the Rule changes.

          19.   The Office of Equity will need to collaborate with multiple relevant departments,

and will need to retrain all schools, including all employees in a supervisory capacity and other

employees as determined by their supervisor or manager, on how to correctly implement both the

revised Equity Circular 3 and the revised Code of Conduct. Other employees can, and may opt to,

participate in such a training, further increasing the burden on the Office of Equity.

          20.   The Office of Equity will need to train all employees responsible for conducting

Title IX investigations on the new requirements, creating an additional burden on Office of Equity

staff.



                                             Page 7 of 9
Decl. of Quinnelle Gomez                                                      Case No. 20-cv-01468
EXHIBIT 54
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 942 of 1598




          21.   BPS will be required to increase capacity on the school and district level to comply

with the Rule’s prohibition on the single investigator model. The regulations require three separate

individuals to conduct a single Title IX complaint process, and this need for increased capacity

may rise to the level of requiring an additional full-time equivalent employee in the Office of

Equity.

          22.   The requirement in the Title IX Rule that prohibits schools from restricting alleged

victims’ and alleged perpetrators’ discussion of the allegations will cause harm to BPS students

and to BPS’s ability to conduct fair investigations. Given the young ages of BPS students, it is

important for BPS to be able to restrict the sharing of personal and sensitive information. Without

such a restriction, it is more likely that students will face retaliation and harassment.

          23.   BPS anticipates budgetary and other capacity reductions in light of the national

public health emergency caused by the COVID-19 pandemic. These reductions will place a further

and tremendous burden on remaining staff to revise the Equity Circular 3, Code of Conduct, and

training materials and train new staff by the Rule’s effective date.

          24.   BPS anticipates that it will be significantly burdensome for the district to comply

with the Rule’s effective date amid the COVID-19 pandemic because Central Office and school

employees are consumed by extra duties required of school districts and school staff to ensure that

students are safe and learning. The Office of Equity will also have to conduct remote training,

which is far less effective than in-person training.

          25.   Because of the ill-suited process and other requirements, the Title IX Rule may lead

to fewer students reporting sexual misconduct, harassment, and assault. For example, strict

requirements for bringing complaints may dissuade alleged victims from coming forward at all

and are likely to have a serious chilling effect. Additional process requirements may also hinder



                                             Page 8 of 9
Decl. of Quinnelle Gomez                                                       Case No. 20-cv-01468
EXHIBIT 54
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 943 of 1598

       BPS's ability to investigate and resolve allegations quickly to ensure prompt measures are taken

       for the safety and support of students. As a result, BPS will be hindered in its ability to protect

       students' civil rights and equal access to education. This will likely cause harm to individual

       students, and to the district's ability to remedy sexual harassment and provide a safe learning

       environment.


       I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
       correct.

       Executed on this 15th day of June, 2020




                                                                                   · le IX Coordinator




                                                   Page 9 of9
      Deel. of Quinnelle Gomez                                                     Case No. 20-cv-01468
               EXHIBIT 54
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 944 of 1598




                  EXHIBIT 55
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 945 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; 'DISTRICT OF COLUMBIA;
ST ATE OF ILLINOIS; COMMONWEAL TH OF
MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
ST ATE OF MINNESOTA; STATE OF NEW
MEXICO; ST ATE OF NORTH CAROLINA;
STATE OF OREGON; ST ATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                              Plaintiffs,

                       V.

ELISABETH D. DEVOS, ;n her ojjicial capacity as
Secreta1J1 of Education; UNITED STA TES
DEPARTMENT OF EDUCATION; and UNITED
STA ~ES OF AMERICA,

                               Defendants.



                            DECLARAlJON OF DIANA GONZALEZ

 I, Diana Gonzalez, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

           I.   I am the Deputy Secretary of Higher Education in the New Jersey Office of the

Secretary of Higher Education ("OSHE"). I hold a Master of Education ("M.Ed.") in College

Student Affairs conferred by Rutgers, The State University of New Jersey ("Rutgers"). I have been

serving as Deputy Secretary at OSHE since January 2017. I work closely with the Secretary of

 Higher Education and the rest of her leadership team to manage office operations and oversee the



                                             Page 1of13
Deel. of Diana Gonzalez                                               Case No. 20-cv-01468-CJN




EXHIBIT 55
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 946 of 1598




development and implementation of a number of policy priorities identified in the New Jersey State

 Plan for Higher Education, including such areas as Research, Innovation, and Talent, and Safe and

 Inclusive Leaming Environments.' I also manage and supervise the Executive Director of New

 Jersey Educational Opportunity Fund, a State-funded, nationally-renowned sn.tdent support program

 that serves sn.tdents in need of academic and economic support throughout the State. I also conduct

 research for OSHE in a number of areas, including policy issues in regard to campus sexual assault,

 sexual violence prevention strategics, and the impact of State and federal policies on both sn.tdents

 and college campuses.

        2.       Previously, I worked at the Department of Residence Life within the Training and

 Personnel Division at Rutgers while enrolled in the M.Ed program. In this role, I received extensive

 college sn.tdent personnel training, such as how to respond to sn.tdents who may be showing signs of

 suicidal ideation or how to support sn.tdents who have experienced an act of sexual violence. In

 a4dition, I was required to serve as a responder to on-campus residential issues, which included

 overseeing resident assistants as they handled complex cases that involved allegations of sexual

 assault or rape, domestic abuse, or alcohol poisoning. I also received training as a Title IX

 investigator in order to support the Rutgers Title IX coordinators in the investigative process.

        3.       I submit this Declaration in support of the State of New Jersey's litigation against

 Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

 Department of Education ("ED" or the "Department"); and the United States of America regarding

 the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 ("the Final Rule" or "the

 Rule"). I have compiled the information in the statements set forth below through personal

 1
   State of New Jersey, "N.J. State Plan for Higher Education: Where Opporn.tnity Meets
 Innovation" (Feh. 2019), https://nj .gov/highereducation/stateplan.shtml.

                                              Page 2of13
 Deel. of Diana Gonzalez                                                   Case No. 20-cv-01468-CJN




EXHIBIT 55
  Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 947 of 1598




knowledge, through OSHE personnel who have assisted me in gathering this infonnation from our

agency, and on the basis of documents that I have reviewed. In addition, I have also reviewed the

Rule noted above in order to understand the immediate impact of the Rule on the State, its citizens

and higher education institutions of New Jersey.

                  Background about OSHE and New Jersey Higher Education

       4.      The State's higher education plan sets forth a vision for a Student Bill of Rights,

which holds that every New Jerscyan, regardless of life circumstances, should have the opportunity

to obtain a high-quality credential that prepares them for life after college. OSHE is the State's

policy and coordinating agency for higher education that works to advance practices in higher

education intended to ensure increased opportunity, access, and completion for New Jersey

residents, as well as to develop higher education policies for the State.

        5.      New Jersey is home to more than 80 institutions of higher education, including

public, private, two-year, and four-year institutions. These include four public research universities,

seven State colleges and universities, 18 community colleges, 15 independent not-for-profit four-

year colleges, and 12 proprietary institutions.

        6.      At any given time there arc around 531,000 students enrolled in an institution of

higher education in New Jersey. At least 43,126 out-of-state students enroll in New Jersey

institutions of higher education every year. These institutions employ over 85,000 faculty and staff,

including instructional staff, graduate assistants, management, administrative, and other support

staff. Over 52,000 of these employees are full-time employees and over 32,000 are part time

employees.

        7.      In Fiscal Year 2019, the State provided a total of$1.74 billion to public colleges and

universities in direct operating aid, including fringe benefits. The State also appropriated $522



                                             Page 3of13
Deel. of Diana Gonzalez                                                     Case No. 20-cv-01468-CJN




EXHIBIT 55
  Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 948 of 1598




million in student financial aid assistance awarded directly to students attending both public and

private institutions in New Jersey.

        8.      New Jersey's public higher education instinttions also received $1.59 billion in

federal funding in Fiscal Year 2018. Independent not-for-profit higher education institutions in the

State received $318 million in federal grants, contracts, and srudent financial aid in Fiscal Year

2018.

        9.      OSHE also received a $35 million Gaining Early Awareness and Readiness for

Undergraduate Programs ("GEAR UP") grant from the Department of Education in 2019. The grant

will be administered over a period of seven years in conjunction with higher education partners to

provide academic and enrichment support services to increase college attendance and success for

economically disadvantaged sn1dents.

        I 0.    OSHE has 20 full-time staff, all of whom provide statewide coordination on higher

education. OSHE works closely with the institutions pf higher education in the State to help support

those institutions to meet needs of campuses and students. OSHE 's role is multifaceted and includes

convening forums, providing guidance, developing and implementing State higher education policy

agendas, collecting and analyzing data, capital bonding administration, administering srudcnt

support programs, applying for and ma naging federal grants, and, programmatic mission

determinations, and university status determinations.

        11 .    OSHE also serves as the lead State agent of communication with the federal

government regarding higher education issues, and is the State authorizer for all degree-granting

institutions of higher education. State authorization, along with institutional accreditation by an ED-

recognized accrediting body, are pre-conditions that institutions must meet in order to be eligible for

federal srudent financial aid. OSHE also administers federal grant programs regarding college



                                            Page 4of13
Deel. of Diana Gonzalez                                                  Case No. 20-cv-01468-CJN




EXHIBIT 55
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 949 of 1598




access, including on-going administration of the federal GEAR UP Grant and the now-concluded

College Access Challenge Grant program.

        12.     OSHE is also one of the regulatory agencies for state higher education. OSHE is

responsible for promulgating and maintaining regulations for licensure criteria and degree

standards, institutional codes of ethics, community college chargcbacks, residency requirements for

public institutions, and community college personnel regulations, as well as a number of State-

backed capital bond programs.

        13.     The Secretary of Higher Education is empowered to enforce the observance of State

laws among institutions of higher education. NJ. Stat. Ann. § 18A:3B-34. OSHE also provides

guidance and general policy direction on a variety of matters for all institutions of higher education

within the State.

        14.     The programs and policies that OSHE administers apply differently across

institutional sectors. For instance, in Fiscal Y epr 2020 the administration of Governor Murphy

 instituted an outcomes-based allocation for operating aid disbursed to public four-year institutions.

And in Fiscal Ycar 2019, the administration instituted the Community College Opportunity Grant,

the state's first tuition-free college program.

        15.     OSHE also administers programs, such as the Educational Opportunity Fund, a

state-funded program to support students who need additional academic and financial support to go

to college, and College Bound/GEAR UP, a state and federally funded program that serves students

 in middle school and high school to prepare them to enroll in college and university.

                    OSHE's Work on Sexual Harassment in Higher Education

        16.     Executive Order 61 (Murphy, 2019) established the Safe and Inclusive Learning

 Environment Working Group to focus on developing best practices for fonnulating inclusive



                                                  Page 5of13
Deel. of Diana Gonzalez                                                  Case No. 20-cv-01468-CJN




EXHIBIT 55
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 950 of 1598




policies and programs in higher education to improve safety, inclusion, and student supports on

campuses. The working group included expert faculty, administrators, deans, presidents, students,

and other stakeholders from across the State. It was tasked with three specific charges: 1) promoting

the practice of data analysis through campus climate surveys; 2) establishing best practices for

creating campus safety and inclusive environments; and 3) drafting an implementation guide for

colleges on the recommendations set forth by New Jersey's 2017 Task Force on Campus Sexual

Assault. The group convened at various times over a period of nine months with the support of

 OSHE staff, including myself, to develop tangible work products that would better support the work

 of the higher education community to address the issues of safety, inclusion, and campus sexual

 violence. The work products of the group include: an inventory of validated campus climate surveys

 and a corresponding instruction guide; a guidebook of exemplar institutional policies; an

 implementation guide based on the statewide 2017 Task Force on Campus Sexual Assault Report

 and Rccommendations. 2 Many of these 'rork products, which contain specific policies and

 procedures for documenting, investigating, and adjudicating sexual assault, will have to be revised if

 the Final Rule goes into effect.

         17.     OSHE spent a month reviewing Safe and Inclusive Leaming Environment Working

 Group pm1icipant applications to ensure diverse selection of perspectives from its members. From

 May to November, the working group met monthly, with OSHE staff routinely meeting internally

 and with the chairs to prepare for meetings. Once the documents were prepared, they went through

 several rounds of revisions by chairs, OSHE staff, and relevant State agency staff, to ensure content




 2
  Safe and Inclusive Learning Environment, Working Group (Mar. 25, 2020) available at
 https://nj.gov/highereducationldocumentslpdf/workinggroups/SafeandlnclusiveLearningEnviron
 ment-FullDocument. pdf.

                                             Page 6of13
 Deel. of Diana Gonzalez                                                 Case No. 20-cv-01468-CJN




EXHIBIT 55
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 951 of 1598




was consistent with State and federal regulations, including Title IX, Title IV, the New Jersey Law

against Discrimination, and the State's Anti-Harassment, Intimidation, and Bullying law.

        18.     The current guidebook for institutional policies and implementation guide both rely

on Title IX providing flexibility to schools to create and implement policies and procedures that suit

their campus and accommodate their resources.

         19.    OSHE plays an advisory and convening role in regard to schools' implementation of

 Title IX by bringing together experts and best practices for schools to utilize as resources. In

 addition, OSHE regularly communicates with Safe and Inclusive Leaming Environment working

 group stakeholders, including Title IX coordinators, student affairs administrators, faculty, and

 students. OSHE coordinates expertise and resources for schools across the State.

        20.     Finally, OSHE is coordinating with the Center on Violence Against Women and

 Children at Rutgers University to host a series of technical assistance workshops that will be open to

 practitioners at all postsecondary instit~tions in the State. The program will provide technical I

 assistance workshops that cover such topics as: climate surveys, working with diverse student

 populations, and engaging with middle and high school populations. At these workshops,

 institutional staff will learn about the work products from the Safe and Inclusive Working Group

                             Effects of the Final Rule on OSHE's Work

         21.    The Final Rule will have a profound effect on OSHE's State-level work and its work

 with the institutions of higher education throughout the State. OSHE staff will be reviewing the

 Final Rule and briefing staff in State government on the Rule. The enactment of the Final Rule will

 necessitate a thorough review of many of the guidance and implementation documents on safe and

 inclusive learning environments that OSHE has produced and provided to institutions




                                             Page 7of13
 Deel. of Diana Gonzalez                                                  Case No. 20-cv-01468-CJN




EXHIBIT 55
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 952 of 1598




          22.   OSHE staff spent considerable time and resources planning for, finalizing, and

disseminating the work products produced by the Safe and Inclusive Environments working group

for the benefit of institutions of higher education throughout the State. This work brought together

dozens of experts across the State as well as OSHE staff.

          23.   The implementation guide based on the statewide 2017 Task Force on Campus

Sexual Assault Report and Recommendations mentions Title IX 49 times throughout the document.

The guide relies heavily on the policies and procedures that colleges and universities have

disseminated and employed to enforce Title IX. The implementation guide also compiles best

practices from a variety of institutions in the State and around the country. The guide also provides a

variety of implementation options for institutions based on possible differences in the resources held

by the institution. The guide also provides institutions with best practices regarding investigation

and adjudication, including model examples for memorandums of understanding with law

enforcement and local rape crisis center and appropriate investigative models; implementing

 trauma-infonncd training; using research-infonned sanctioning methods; the use of restorative

justice practices and offering students alternative resolutions. The faculty, administrators, deans,

 presidents, and students created this guide using resources that arc consistent with the Department

 of Education's longstanding Title IX policies and guidance, which took institutions many years to

 adopt.

          24.   When the Final Rule goes into effect, OSHE anticipates having to review all of the

 resources produced by the group and disseminated to schools around the State to assist in their

 implementation of such things as investigative procedures, campus climate surveys, and support for

 victims of sexual assault to ensure that they comply with the Final Rule. To the extent that they

 conflict, OSHE will have to revise these resources or remove them. It will likely have to do so



                                             Page 8of13
 Deel. of Diana Gonzalez                                                 Case No. 20-cv-01468-CJN




EXHIBIT 55
  Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 953 of 1598




without the benefit of the perspectives and expertise of _the working group members. Prior

consultations with the working group took nearly a year. OSHE will not have the benefit of that

time if the Rule becomes effective in August. To ensure that schools have updated resources to tum

to, OSHE's review and revision is likely to be truncated. And given COVID-19 response priorities

and short staffing, OSHE is unlikely to have the time to do this before the Final Rule becomes

effective, thus leaving higher education institutions in New Jersey, many already scrambling to

comply with the Rule, with limited up-to-date resources.

       25.     In January 2019, OSHE co-hosted a listening session with various staff and

administrators, including Title IX coordinators and general counsels, from public and independent

institutions across the State to discuss the Department's Proposed Ruic on Title IX. OSHE held this

event to hear directly from our State's institutions of higher education about the potential impact of

the Proposed Rule on campuses' policies and students.

       26.     OSHE then co-h~sted a listening session after publication of the Final Rule tith the

same stakeholders to hear directly from institutions of higher education about the impact of the

Final Rule on their policies, procedures, and communities. Over 140 attendees participated in the

session, demonstrating the wide concern among institutions in the State about implementing the

Ruic and its effects on their work and sn1dcnts. Among other things, participants expressed their

concerns about the effective date and their ability to conduct a thorough review process of their

current policies by that date. They also were concerned about implementing procedures, such as

providing advisors to conduct cross-examination that would be costly and counter-productive to

their fact-seeking role and would disrupt the educational experience of students.




                                            Page 9of13
Deel. of Diana Gonzalez                                                 Case No. 20-cv-01468-CJN



EXHIBIT 55
  Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 954 of 1598




       27.     Since the publication of the Final Rule, OSHE has already received inquiries from

school administrators expressing the need for assistance and clarification in interpreting and

implementing the Rule.

       28.      OSHE anticipates that it will likely have to convene more such forums should the

Final Rule go into effect. For example, OSHE recently hosted a webinar for schools to assist New

Jersey colleges and universities in understanding and responding to the new requirements. OSHE

brought in experts to summarize the Final Rule and provide relevant analysis and applicability.

        29.     In addition, New Jersey has a robust State anti-discrimination law that prohibits

discrimination on the basis of sex, race, creed, color, national origin, nationality, ancestry, sex,

pregnancy, breastfeeding, sexual orientation, gender identity or expression, disability, familial

status, marital status, domestic partnership/civil union status, liability for military service, and in

some cases atypical hereditary cellular or blood trait, genetic information, and age in places of

employment, housing, and !Public accommodation, including schools. NJ. Stat. Ann.•§ I0:5-1 ct

seq. New Jersey also requires institutions of higher education to adopt a policy included in its

student code of conduct prohibiting harassment, intimidation, and bullying. NJ. Stat. Ann. §

I 8A:3B-68. The webinar OSHE convened for schools also addressed New Jersey civil rights and

non-discrimination requirements that still apply to institutions across the State.

        30.     Because the Final Ruic has engendered confusion among higher education

institutions regarding conflicts with State law, OSHE understands such resources arc necessary prior

to the effective date and likely into the future. OSHE and other State agencies provided this webinar

at no cost to higher education institutions throughout the State because many institutions will not be

able to receive adequate training on the Rule prior to the August 14 effective date, particularly




                                             Page 10of13
Deel. of Diana Gonzalez                                                    Case No. 20-cv-01468-CJN



EXHIBIT 55
  Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 955 of 1598




during a global pandemic and uncertainty about in-person instruction in the fall. If OSHE convenes

other such webinars, they will also be provided at no cost.

                              Effects on Students and Communities

        31.     All of OSHE' s work on safe learning environments is formulated with the interest of

students and campus communities throughout the State in mind. The State Higher Education Plan

sets a vision to help make New Jersey's campus communities safer and more inclusive for students,

faculty, and staff.

        32.      With that in mind, I have concerns that the standards and procedural requirements

articulated in the Final Rule will have a negative impact on students' educational experience. In

particular, the heightened standard for what constitutes sexual harassment under Title IX, the

restrictive scope of application of the statute, live mandatory hearings, the requirement to provide

advisors, and live cross-examination by an advisor requirement will have a negative chilling effect

on sexual harassment reporting.

        33.      OSHE is focused on ensuring that every New Jerseyan, regardless of life

circumstances, has the opportunity to obtain a high-quality credential that prepares them for life

after college, and therefore assists schools with providing a safe learning environment to ensure

students thrive and succeed. If the Final Ruic reduces reporting, causes students to question whether

their harassment was indeed sufficiently severe, pervasive, and objectively offensive, and as a result

reduces schools' abilities to prevent harassment and address hostile environments on campus, this

would be detrimental to students' ability to complete their college degrees. This ultimately

undermines OSHE's mission.




                                            Page 11of13
Deel. of Diana Gonzalez                                                  Case No. 20-cv-01468-CJN



EXHIBIT 55
  Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 956 of 1598




                                          Effects of COVID-19

       34.     In addition to its regular work, OSHE, like every institution in the State and country,

has turned to near-full-time work on response to the effects of the novel coronavirus and resultant

COVID-19 disease on the State, students, and schools.

       35.     New Jersey, with over 167,000 lab-confirmed cases of the disease and over 12,000

deaths, is suffering from one of the worst outbreaks in the country, and indeed the world. Much of

normal life for students and schools has been brought to a halt. This environment has forced the

State into a full-time response to the crisis. On March 21, 2020, the Governor issued Executive

Order l 07 ordering all institutions of higher education in the State to cease in-person instruction

(Murphy, 2020). As a result, New Jersey higher education institutions scrambled to implement

remote learning in lieu of in-person instruction in mid-March.

       36.     With only 20 staff members, many of whom arc currently diverted to working on the

responsq to the global pandemic, OSHE will have great difficulty reviewing and revising relevant

sexual harassment and safe campuses documents already described. Over the past few months,

OSHE has been participating in regular statewide COVID-19 task force meetings, providing regular

guidance to institutions of higher education on COVID-19 response, reviewing pandemic sections

of Emergency Operations Plans, reviewing waivers for in-person instruction, regularly

communicating with all institutions, and managing several State restart groups.

       37.     With OSHE, institutions, students, and the rest of the State currently in an

environment where remote learning may be implemented in lieu of in-person instruction for the

foreseeable future, the contemplated review and overhaul of Title IX proceedings required by the

Final Rule will occur in an environment where these critical issues cannot be given the requisite

weight and attention that they deserve.



                                             Page12ofl3
Deel. of Diana Gonzalez                                                 Case No. 20-cv-01468-CJN




EXHIBIT 55
  Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 957 of 1598




       38.     The changes to Title IX proceedings in the Final Rule will also cause confusion and

consternation at a time when campus communities are operating in an unprecedented context of

high anxiety. The type of careful implementation of the Final Rule that is necessary to assuage the

fears of the campus communities will be very difficult.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this ~ day of June, 2020




                                              Deputy Secretary, Office of the Secretary
                                              of Higher Education of New Jersey




                                           Page 13of13
Deel. of Diana Gonzalez                                                Case No. 20-cv-01468-CJN




EXHIBIT 55
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 958 of 1598




                  EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 959 of 1598




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                             Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                  Plaintiffs,

                          v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                  Defendants.


                               DECLARATION OF BRITTANY GRICE

I, Brittany Grice, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Director for Los Angeles County Community College District’s (LACCD)

Office for Diversity, Equity and Inclusion. I have served in this role since March of 2018. However,

prior to this time, since 2012, I served as a Title IX Coordinator or Deputy Title IX Coordinator in

other California colleges and universities. In my current role, I oversee the District’s administration

of various civil rights programs, including those related to preventing and addressing discrimination

and harassment, pursuant to Title VI of the Civil Rights Act of 1964, Title VII of the Civil Rights Act

                                                Page 1 of 11
Decl. of Brittany Grice                                                        Case No. 20-cv-01468
EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 960 of 1598




of 1964, Title IX of Educational Amendments Act of 1972, the Americans with Disabilities Act of

1990 and Section 504 of the Rehabilitation Act of 1973.

       2.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or

“Rule”).

       3.      This declaration is based on my personal knowledge, my familiarity with Title IX, my

review of the Rule, and the knowledge and expertise I have acquired in the course of approximately

eight years of service and duties as either a Title IX Coordinator and Deputy Title IX Coordinator,

during which I gained significant experience addressing and resolving complaints of all types of

discrimination and harassment on the basis of protected class, including sexual harassment, and

collectively worked with hundreds of students who have either made complaints pursuant to Title IX,

or have been accused of committing sexual harassment in violation of school policy. If called and

sworn as a witness, I could and would testify competently to the information in this declaration:

               Background: Los Angeles County Community College District

       4.      The LACCD receives federal funding from the United States Department of

Education and is an education entity covered by the requirements of Title IX and subject to the

regulations issued by the Department.

       5.      LACCD is created by state statute, funded principally through the California state’s

K-14 budgetary allocation established by Proposition 98. LACCD is part of the California




                                            Page 2 of 11
Decl. of Brittany Grice                                                       Case No. 20-cv-01468
EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 961 of 1598




Community College system, the largest system of higher education in the country, and is on its own

one of the largest community college districts nationwide.

        6.      The mission of LACCD is to foster student success for all individuals seeking

advancement, by providing equitable and supportive learning environments at our nine colleges. The

District empowers students to identify and complete their goals through educational and support

programs that lead to completion of two or four-year degrees, certificates, transfer, or career

preparation.

        7.      LACCD is comprised of nine unique community colleges and enrolls up to 250,000

students each year. Our colleges exist to provide all in our community with the opportunity for a first,

or second, chance at success and achieving their goals and dreams through further educational

development.

        8.      The LACCD colleges cover approximately 882 square miles across Los Angeles

County. 56.6% of all LACCD students identify as female. More than half of all LACCD students are

older than 25 years of age, and more than a quarter are 35 or older. LACCD is one of the leading

educators of Latinx and Black students in the state. The District educates almost three times as many

Latinx students and nearly four times as many Black students as all of the University of California

campuses combined. Approximately eighty percent of LACCD students are from underserved

populations, including local communities of color. Nearly 60,000 of our students are first-generation

in their families to go to college. Nearly 8,000 students identify as members of the LGBTQ+

community. More than 15,000 high school students participate in our courses as part of dual-

enrollment programs each year.

        9.      Each year, 100% of our students live in private off-campus housing that is not

affiliated with any of our colleges because we are currently a non-residential college system.



                                             Page 3 of 11
Decl. of Brittany Grice                                                        Case No. 20-cv-01468
EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 962 of 1598




Approximately 1,500 of our students participate in intercollegiate athletics programs across the

District, which include a travel component to other schools and locations for competitions and events.

         Overview of Immediate and Irreparable Harm to LACCD and its Students

       10.     As discussed further herein, if the Rule concerning Title IX goes into effect as

currently written, it will reduce LACCD’s ability to effectively provide an educational environment

free from discrimination on the basis of sex. The impact would be immediate and far reaching, as on

the whole, the Rule in its present form will impede the District’s efforts in making its campuses as

safe as is reasonably possible, while also forcing the District to overlay extremely bureaucratic

measures on what should be a student-centered resolution and developmental educational process.

       11.     Furthermore, if it goes into effect on August 14, 2020 as planned, the Rule will result

in immediate and irreparable harm to the District and the students it serves, as this compounded

timeline during the national COVID-19 pandemic crisis, in which the city and county of Los Angeles

is one of the country’s most affected epicenters, prevents LACCD from having the reasonable

opportunity to respond to the Rule’s significant requirements, some of which the District was not

aware the Department was contemplating due to the nature of the 18-month notice and comment

process and the information provided therein. This is in addition to the tremendous strain the District

is facing with regard to simply sustaining adequate personnel and operational resources without

consideration of what are unquestionably sizable additional resources needed for meaningful

implementation of the rule’s many requirements.

       12.     The District fully recognizes that an allegation of a civil rights violation committed

against a student or another community member in its educational programs or activities is a serious

charge that must be effectively addressed, with robust due process mechanisms for both parties. To

that end, the District has already implemented a comprehensive process to give students and other



                                            Page 4 of 11
Decl. of Brittany Grice                                                        Case No. 20-cv-01468
EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 963 of 1598




impacted parties alleging any complaint of discrimination or harassment based on protected class

sufficient access to ensure their concerns can be duly addressed in a consistent fashion. The District

uses a single procedure, based on a single holistic policy, to address complaints that constitute

discrimination and harassment on the basis of protected class (or identity) under federal and/or state

law. Not only is this single process conducive to helping all of our students understand their rights,

options and expectations for participating in these resolution processes, it also allows the District to

be intersectional in its approach when complaints alleging misconduct constituting discrimination or

harassment on multiple bases are brought forth. The Rule will preclude this when the complaints of

discrimination outside the scope of the Rule are made in conjunction with allegations that meet

constitute Title IX sexual harassment or misconduct under the Rule.

        13.     Though the explanatory preamble of the Rule highlights that schools have discretion

in how to handle complaints that do not meet the Department’s new standard of how sexual

harassment shall be defined, where we must utilize the severe, persistent and objectively offensive

standard for all complaints of harassment that do not otherwise fall within the Violence Against

Women Act’s definitions of sexual assault, domestic violence, dating violence or stalking, the Rule’s

explicit departure from the long-standing, current legal standards used to evaluate sex-based

discrimination under Title IX, which also track with our state law requirements, mean that a

substantial portion of LACCD’s caseload must now be addressed through a new set of procedures

that the District must hurriedly architect to be ready for Fall 2020 in the face of significant fiscal

uncertainty. The new Rule forces LACCD and similarly situated institutions, including community

colleges, to utilize two separate models to review and adjudicate civil rights based complaints,

creating an enormous burden on already-strained resources that will impede the District developing a

more capable system to address all civil-rights based complaints received at LACCD, and will



                                             Page 5 of 11
Decl. of Brittany Grice                                                        Case No. 20-cv-01468
EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 964 of 1598




preclude the District from leveraging its existing internal subject-matter expertise in the most efficient

way possible. Due to the complexity of the new procedural requirements, including the required

designation of additional roles like advisors who must perform cross-examination duties, the

District’s overall case volume and the significantly enhanced role of the decision-maker to manage

all relevancy considerations in the process, LACCD cannot possibly move all of its cases into the new

model even if doing so did not create conflicts for the District in meeting its other legal obligations to

respond to complaints of discrimination or harassment that do not constitute Title IX-harassment as

defined under the Rule, because of all the additional time the adjudication process will take even after

a thorough investigation. Because of the new requirements, LACCD will be required, on extremely

short-order and without the opportunity to engage in typical shared-governance processes, to

cannibalize existing resources by reassigning existing staff either in full or at least in part to execute

these new requirements, severely negatively impacting other current educational support services.

The threat to organizational disruption in other critical areas is very high, in addition to the likelihood

that those employees who will be required to change at least some of their primary job functions will

be expected to put in many additional significant hours developing the sufficient expertise to execute

new duties, at a time when the District needs to be laser-focused enhancing existing support for its

students in areas like basic needs and preparing for an eventual return to in-person learning with the

enhancement of significant safety measures. Hiring all new staff for these positions given current

budget realities in the face of the pandemic is simply not an option for LACCD.

        14.     LACCD students and employees are also directly harmed by the timeline and

additional bureaucratic steps required under the Rule in that they will not be the beneficiaries of an

educational program come Fall that is as tailored and carefully crafted as it could be, even with

diminished resources, because the District does not have the capacity to complete the consultative



                                              Page 6 of 11
Decl. of Brittany Grice                                                           Case No. 20-cv-01468
EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 965 of 1598




process it would ordinarily envision in re-designing the programming and training on addressing all

complaints of discrimination. The harm students and employees will face as a result of the creation

of those two systems, even under the best circumstances of operational efficiency, is that they will

now be required to quickly learn two complex policy and procedural frameworks that are substantially

similar in scope of what the processes actually cover, but differ markedly in how they are executed,

without the District being able to provide the level of context that is deserving for such a monumental

shift in what the community has come to know. District staff will have to compress many hours of

work into the month of July to have a working training solution for the Fall term, and given the time

of the year, wherein many employees are on vacation or may have reduced assignments entirely,

LACCD cannot build the pool it would ordinarily seek of Title IX experts to support the learning and

understanding of this new dual-system. Given the significant increase in the complexity of these

processes, LACCD will have to make hard choices in allocation of time spent to meet the

requirements at the expense of other critical student initiatives, all the while the District is engaged in

collective bargaining negotiations, and will not have the time amongst our human resources to

carefully refine the materials to maximize understanding of the processes as it should. LACCD also

anticipates this may chill reporting because we will not have the resources to perform as many

supplementary training sessions at our schools or in our community groups, to publish materials in as

many relevant spaces as we would like and to do things to promote accessibility of the materials, such

as translate the materials into other languages or create enhanced tools like infographics, because of

the limitations of cost and time.

        15.     While LACCD, like its sister institutions, provides educational programming and

campaigns concerning student rights and responsibilities to make a complaint of discrimination and

harassment at events like new student orientation, students are accustomed in the District to being



                                              Page 7 of 11
Decl. of Brittany Grice                                                           Case No. 20-cv-01468
EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 966 of 1598




trained on one process and one standard of a policy violation that applies to discrimination in all

programs and activities, including those acts that have a continuing effect or spillover effect on a

student’s educational experience in the District. Even when the District has added additional due

process protections to its procedures, the foundation of a single process, and how to effectively make

a relevant report has sustained for well over five (5) years. The level of understanding the new Rule

requires of both staff and students on the heightened legal standards of what now will constitute

unlawful conduct on the timeline of a Fall 2020 implementation will require staff to spend more time

developing training materials as the District anticipates being unable to condense the materials in a

way that can be easily processed or explained in a typical training session given the dual systems, as

well as the additional time training students and employees themselves, which the District estimates

will include at least twice the time commitment on the part of all training participants for each session.

While this education is critical, the reality is that students and employees are less likely to be engaged

in lengthy training sessions that include many legalistic concepts, and there is risk that reporting of

complaints will be decreased as a result, in addition to the community decreasing its overall level of

knowledge in how to support complaint resolution processes in the District. Moreover, there will be

a cost to the District for the time lost during these additional planning and training sessions since this

effort will impact the ability of the District’s employees to complete other necessary work.

        16.     It is unavoidable that students and employees will now struggle to understand the

scope of Title IX, as it has always been synonymous with sex-based discrimination in a broad sense

that need only be, under a hostile environment theory, sufficiently severe, persistent or pervasive such

that it limited a student’s participation in or receipt of the benefit of an LACCD program, service or

activity. With the Rule, a “Title IX” complaint can no longer be explained in a straightforward way,

and students who are not able to understand the nuances of what a sexual harassment complaint



                                              Page 8 of 11
Decl. of Brittany Grice                                                          Case No. 20-cv-01468
EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 967 of 1598




constitutes now due to the District’s impending sudden departure from defining Title IX matters in a

singular way will have to either engage in either extra reading and evaluation before they decide to

seek help, or ask for a meeting to make a disclosure to someone they may not be ready to speak with

in the first place so that they know which process they are supposed to use. In addition to the time

spent in trainings themselves, LACCD anticipates there will be a cost to the District in processing

complaints because of the lack of lead time our community has to prepare for the new model.

Inevitably, there will be many questions about which prong under which a complaint can or should

be processed when it is brought to the attention of one of our employees, and these questions will

result in extra time spent triaging each case, causing delays that could be avoided if the District had

the reasonable opportunity to work through how the two processes can be streamlined to the greatest

extent possible and how they should best be taught to our community and employees who will

implement the processes.

       17.     Confusion is highly likely to abound as soon as the District adopts these competing

standards. In addition to the community being confused about who is now legally required to report

which complaints, when a student or employee does make contact with an employee designated to

receive a report, there will be a significant increase in the time and resources required of each

employee to describe the different standards and procedures, and the distinctions between the dual

adjudication models, to complainants, particularly when the complaint does meet a Title IX-

harassment standard but the complaint is intersectional in nature. There is both a cost associated with

the additional training and educational support to give our employees the ability to navigate this

complex conversation, as well as the additional time spent on each report explaining the new systems.

       18.     The District conservatively estimates that the District’s Office for Diversity, Equity &

Inclusion staff, Office of General Counsel, Student Services leadership and College-based Title IX



                                            Page 9 of 11
Decl. of Brittany Grice                                                        Case No. 20-cv-01468
EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 968 of 1598




Coordinators (at least 36 staff members) will need to spend at least 200 hours collectively before

August 14, 2020, digesting the complex and massive Rule, its preamble and footnotes, and

contributing to directly updating training materials, at a cost of $576,000. These costs are only the

beginning of what the District anticipates will be a substantial financial impact, through either

reallocation of current resources as outlined above or spending on unnecessary turnkey resources in

order to meet the looming compliance deadline. As LACCD moves forward in implementation in the

midst of the COVID-19 crisis, it has been diligently exploring how it can realistically execute these

new processes, some of which were not fully fleshed out in the notice and comment process. In this

time of uncertainty in how our schools will operate in order to meet public health guidelines during

the foreseeable future and the expectation we hastily identify new personnel who will have to

suddenly develop a tremendous amount of subject matter expertise in the newly released Rule, the

District faces a loss in its capacity to sustain its existing level of student services and expend funds in

a time where there could not be a greater need to reduce unnecessary operational costs wherever

reasonably possible to make way for the ability to holistically support each of our students in their

educational journey during this unprecedented time.

                                              Conclusion
        19.      Overall, the Rule will result in significant harm to the campus community at large,

because our ability to protect students from sexual harassment and assault under Title IX is explicitly

restricted and impaired in a number of ways, without relevant evidence that the previous expectations

and standards as they related to receiving reports of possible violations under Title IX and LACCD’s

initial approach to evaluating the impact of possible sexual harassment against a student were not

working.

        20.     LACCD respects the goal to clarify the due process rights of students involved in these

matters to promote transparency and consistency in outcomes; however, it is plain the Rule intends to

                                             Page 10 of 11
Decl. of Brittany Grice                                                           Case No. 20-cv-01468
EXHIBIT 56
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 969 of 1598



limit the tools a school has available to take responsive action to sexual harassment under the guise

of Title IX without justification, including by significantly convoluting what types of verbal, visual

or other non-physical sexual harassment can be considered a valid sex-based discrimination complaint

under Title IX.

I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.
                  , th.
Executed on this ~     day of June, 2020




                                               Director, Office of Diversity, Equity, and Inclusion




                                           Page 11 of 11
Deel. of Brittany Grice                                                       Case No. 20-cv-01468
EXHIBIT 56
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 970 of 1598




                  EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 971 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO;
STATE OF DELAWARE; DISTRICT OF
COLUMBIA; STATE OF ILLINOIS;
COMMONWEALTH OF MASSACHUSETTS;                         CIVIL ACTION No. 20-cv-01468-CJN
STATE OF MICHIGAN; STATE OF
MINNESOTA; STATE OF NEW MEXICO;
STATE OF NORTH CAROLINA; STATE OF
OREGON; STATE OF RHODE ISLAND;
STATE OF VERMONT; COMMONWEALTH
OF VIRGINIA; STATE OF WASHINGTON;
STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

ELISABETH D. DEVOS, in her official capacity
as Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                               Defendants.


                       DECLARATION OF JULIE HALL-PANAMEÑO

I, JULIE HALL-PANAMEÑO, pursuant to 28 U.S.C. § 1746, hereby declare that the following

is true and correct:

        1.      I am the Los Angeles Unified School District’s Director of the Educational Equity

Compliance Office and Title IX Coordinator.

        2.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (the “Department”); and the United States of America regarding the

                                             Page 1 of 37
Decl. of Julie Hall-Panamen o                                        Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 972 of 1598




recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (May 19, 2020) (the “Title

IX Rule” or “Rule”).

       3.      I have personal knowledge of the facts set forth in this declaration. If

called as a witness, I could and would testify competently to the matters set forth below.
                       Background, Responsibilities, and Qualifications

       4.      Los Angeles Unified School District (LAUSD or District) is the second-largest

school district in the nation with 1,386 schools and centers, serving nearly 680,000 students, and

authorizing 228 independent public charter schools. The District is organized into six local

districts in whole made up of 73.4% Latino, 10.5% percent white, 8.2% African American, 4.2%

Asian, less than 1% American Indian or Alaskan Native, Native Hawaiian or Pacific Islander,

and 2.1% Filipino students. LAUSD has 123,579 students who are learning to speak English

proficiently. Approximately, 51.2% of the students are male and 48% are female. LAUSD also

employs 60,000 employees as the second-largest employer in L.A. County. LAUSD’s mission is

to ensure academic achievement so that all students graduate college and career ready. LAUSD

receives federal funding from the United States Department of Education and, therefore, is

obligated to comply with Title IX and its implementing regulations.

       5.      I am the Director of the Educational Equity Compliance Office with the LAUSD.

I have served the District as an educator for over 26 years. I have been the Director for almost

seven years, in addition to previous roles as Coordinator and Specialist in the same office. As

the Director, I am responsible for ensuring district-wide compliance with state and Federal civil

rights laws and regulations, including Title IX of the Education Amendments of 1972 (Title IX),

Section 504 of the Rehabilitation Act of 1974 (Section 504), and the Americans with Disabilities

Act (ADA). As the Director, I am also the designated Title IX Coordinator for LAUSD and have

served in this role for seven years. As the Director of the office and designee for the District, I

develop and update civil rights-related policies for the District, oversee various civil rights and


                                            Page 2 of 37
Decl. of Julie Hall-Panamen o                                          Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 973 of 1598




compliance-related investigations, provide training and advice to stakeholders, and collaborate in

providing a civil rights lens to District initiatives. I have masters and credentials in both school

psychology and education administration. Prior to my tenure in my various roles in the

Educational Equity Compliance Office, I worked as a supervising school psychologist in the

central city of Los Angeles, and before that I worked as a school psychologist with students with

moderate to severe disabilities.

       6.       This declaration is based on my personal knowledge, my familiarity with Title IX,

Title VI, Section 504, and the ADA, my review of the Notice of Proposed Rulemaking (NPRM)

and final regulation, and the knowledge and expertise I have acquired in the course of nearly 26

years of service and duties at the LAUSD and in working with thousands of students, families,

complainants and respondents and with the United States Department of Education Office for

Civil Rights.

       7.       The Educational Equity Compliance Office (EECO) within the LAUSD serves as

the District’s office for supporting students’ civil rights. The EECO has District-wide

responsibility to ensure compliance with applicable federal and state laws and regulations

governing educational programs, including Title IX, Section 504 and ADA, so that all students

and community members are treated equitably in the District’s programs and activities and

provided a safe, secure environment that is free from discrimination, harassment, intimidation,

and bullying.

       8.       The EECO develops, reviews, and revises LAUSD nondiscrimination policies.

It provides training, support, and technical direction to LAUSD stakeholders, including students,

parents/guardians, community, schools, local districts, and central LAUSD offices on

harassment, discrimination, intimidation and bullying issues involving protected characteristics,

including sex and gender. The EECO responds to and investigates harassment, discrimination,

intimidation and bullying complaint allegations, facilitates United States Department of

Education Office for Civil Rights complaint investigations and California Department of



                                            Page 3 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 974 of 1598




Education special education compliance investigations, and conducts and coordinates internal

prompt and equitable complaint investigations involving violations of federal and state laws. It

assists with State and federal programming monitoring reviews and other audits for our schools

and local districts.

        9.        As the Director of the EECO, I develop and update nondiscrimination and related

policies in collaboration with relevant stakeholders, set initiatives and direction for the office,

provide technical assistance to stakeholders and oversee a team of administrators and support

personnel in responding to investigations, coordinating training and development of resources

and in responding to audits. I ensure the Board adopts best-in-class Title IX policies and

procedures aligned with State and federal law and guidelines, mechanisms are in place for annual

and ad hoc Title IX training, daily technical assistance is provided to support sites, complaint

investigations are prompt, equitable and thorough in alignment with state and federal guidelines,

and supportive measures and remedies are provided to immediately address and prevent

recurrence.

        10.       During my time with LAUSD, I have reviewed thousands of incidents or

complaints filed about sexual harassment, assault and violence in LAUSD schools. With respect

to investigation and resolution of complaints under Title IX and other civil rights laws, I

establish protocols and training to use in investigations and in provision of advice based on State

and federal guidance and best practices in ensuring student safety and fair and thorough

investigations.

        11.       With respect to training on nondiscrimination policies and procedures, including

those under Title IX, I inform our work based on law and best practice and facilitate having

systemic mechanisms in place to train site Title IX designees and interested stakeholders in Title

IX, nondiscrimination, and in investigations.

        12.       In the EECO, we provide daily advice to practitioners in responding to and

addressing Title IX related misconduct, incidents, and complaints via the phone and by email.



                                             Page 4 of 37
Decl. of Julie Hall-Panamen o                                          Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 975 of 1598




As Title IX Coordinator for the District in the EECO, I am the liaison on behalf of the District

for United States Department of Education Office for Civil Rights complaint investigations. I

have trained EECO administrators in timely responding to and expeditiously resolving

complaints. We take pride in facilitating complaint resolutions that are student-centered,

resolving complaints before formal findings of violations. In that role, we provide proactive and

foundational policies, regularly train and provide daily assistance through various media to

stakeholders in understanding and implementing the various responsibilities of Title IX,

including responding to formal complaint investigations with external agencies and resolving

complaints through appropriate administrative measures and supports.

       13.     In the 2016-2017 school year, my office received and resolved 221 formal written

Complaints, of which 13 involved sexual harassment, including sexual violence or assault by

students against other students or employees. In the 2017-2018 school year, we received and

resolved 189 formal written complaints of which 18 involved sexual harassment. In the 2018-

2019 school year, we received 159 formal written complaints of which 20 involved sexual

harassment. Formal investigations of this nature typically average two hours of review activities,

17.5 hours of investigative activities, six hours of analysis, 17 hours of report drafting and

quality review, and finally one hour of monitoring activities for an overall total of approximately

43.5 hours. The activities are conducted in concert by a variety of staff in roles ranging from

support staff to investigators to the Title IX Coordinator. Factoring average hourly salary costs

of the various internal staff involved in the investigation process (and not including the site level

staff and their responses and time), an investigation can cost a minimum of $2,600 each.

       14.     In addition, in each of the respective years, the District at its various sites has

responded to documented incidents of sexual harassment, including sexual violence or assault, in

each respective year as follows: more than 2,329 (2016-2017), 2,163 (2017-2018) and

approximately 1,928 (2018-2019). These number include those incidents that rose to the level of

a formal written Complaint, as noted above.



                                            Page 5 of 37
Decl. of Julie Hall-Panamen o                                          Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 976 of 1598




       15.     However, I estimate that students dramatically underreport sexually harassing

conduct based on studies that indicate nationwide underreporting, and our Youth Risk Behavior

Survey (YRBS), which is administered to a minimum of 25 middle and 25 high schools

randomly selected by the Centers for Disease Control for a total of 1,387 high school students

and 1,566 middle school students. The District’s 2017 YRBS survey found that students

experienced a range of behavior from sexual dating violence (being forced by someone they

were dating or going out with to do sexual things that they did not want to) (Number of survey

responses=803), to experiencing sexual violence (being forced by anyone to do sexual things)

(Number of survey responses=1,381), one or more times during the 12 months before the survey,

to being physically forced to have sexual intercourse (when they did not want to) (Number of

survey responses=1387). The survey responses are a snapshot in time, not administered at every

grade level nor received from every student and are voluntarily completed, so most likely the

results are an underrepresentation of the prevalence of the experience of the behavior over a

school year in a District like ours serving nearly 600,000 students.

       16.     YRBS results also found that 1,383 of the students who responded to the survey

indicated they did not go to school because they felt unsafe at school or on their way to or from

school for a variety of reasons on at least 1 day during the 30 days before the survey.

       17.     Separately, the District receives an Average Daily Attendance (ADA) rate of

$15,919.68 dollars per student over a school year. Each day missed by a student results in a

negative impact to educational access for the student coupled with an $88 loss per day for the

District. In the survey scenario above, the District would theoretically lose $121,704.00 because

that number of students did not go to school, assuming only one day per student, because they

felt unsafe in the 30 days prior to the survey. Considering school calendars are typically nine

months in duration, this easily extrapolates to nearly $1,095,336.00 lost in a school year if as

many students felt unsafe and did not attend school for a day in any given month.

                             Impact of the Rule on the K-12 System



                                           Page 6 of 37
Decl. of Julie Hall-Panamen o                                          Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 977 of 1598




       18.     In order for students to thrive and ultimately graduate, they must feel safe, cared

for, connected to school, and respected. If the Rule goes into effect, it would have immediate

and highly detrimental consequences for our district and its K-12 schools’ ability to provide an

education environment free from discrimination, sexual harassment, assault and violence based

on sex and result in unnecessary administrative and financial burdens. In fact, due to the brand

new requirement that a student be “participating in or attempting to participate” in a school when

they file a complaint, the Rule goes a step further and actually bars complainants from filing

complaints if they are effectively disengaged from the educational programs and activities. Rule

§ 106.30. This is coupled with the Rule’s permissive stance on addressing behavior leading up

to the new definition of sexual harassment as code of conduct violations. The Rule will have far-

reaching consequences on our students’ ability to thrive and on student safety, school climate,

and achievement. Because it fails to adequately protect child victims of sexual harassment,

violence and unwelcome conduct of a sexual nature, it reduces our ability to effectively prevent

and deter such behavior and ensure equitable access to a free appropriate public education,

exposes our district to potential legal liability, and increases the likelihood of ongoing and

progressively more severe victimization. While the standard the Rule espouses mirrors the

standard the United States Supreme Court established for private lawsuits for monetary damages

under Title IX, that standard does not make sense for administrative complaints that are handled

by school officials who are required to ensure a safe campus and school climate.

       19.     The Rule and the NPRM also ignore the significant harms to students. Students

depend on and trust the adults on their school campus to prevent and effectively respond to harm.

The previous regulations and Department policies specifically required school districts to

proactively respond to and take action to stop, prevent, and remedy any unwelcome conduct of a

sexual nature that was severe, persistent, or pervasive, and now merely do not “preclude” them

from doing so. Instead, the final Rule creates an inequitable system that requires dismissal of

Title IX complaints for students who cannot show harassment so severe and pervasive that they



                                            Page 7 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 978 of 1598




are effectively denied equal access to school, and even when they do, only requires a response

that is just short of clearly unreasonable. In addition, the Rule requires strict compliance for all

aspects of the Department’s prescriptive and inflexible grievance process, and prohibits Districts

with existing constitutionally compliant discipline processes from providing effective remedies

for harmed students until more than 20 days after the harmful incident has passed.

       20.     The Rule creates a number of barriers and complex requirements for student

victims who seek an investigation and a resolution that gives them effective remedies and a

disciplinary action designed to stop the conduct.

       21.     The Rule is overly complicated, conflicts with other federal and state laws, and is

internally inconsistent in practical application for several key areas that directly relate to campus

safety and fairness, including removals, when to invoke grievances, how to address sexual

misconduct, how to harmonize with formal discipline procedures, sharing information versus

confidentiality, and retaliation versus free speech.

       22.     The Rule reflects a lack of understanding of how our K-12 education system

works and how children who are harmed interact in that system. Because the Rule fails to take

into account the unique and specific circumstances in K-12 schools, it will result in thousands of

legitimate reports of sexual harassment going uninvestigated under Title IX and student victims

disengaging from school due to feeling unsafe, when schools’ hands are tied because they cannot

promptly take even low-level disciplinary actions to prevent further sexual misconduct on their

campuses. As a result, the Rule contravenes the protective purposes of Title IX and reduces

student benefits.

                    Barriers to Initiating a Complaint Harm Schools and Children

       23.     The Rule makes it more difficult for a student to initiate a complaint investigation

under the Title IX process.

       24.     The Rule requires a written complaint requesting that the District “investigate the

allegation” be filed by the harmed child or their parent or guardian with the Title IX Coordinator



                                            Page 8 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 979 of 1598




(if known) before a school district is permitted to conduct an investigation of the allegations.

The Title IX Coordinator may also sign a written complaint to begin an investigation, but the

preamble to the Rule makes it a potential Title IX violation for the Title IX Coordinator to do so,

if the complainant (the student alleged to be the victim or the parent or guardian) does not decide

to file the written complaint. 85 Fed. Reg. 30,296, fn. 1162. In addition, if the District collects

any statements from a student respondent before the formal complaint has been filed, the

preamble says that these statements cannot be used by the investigators later on, because they

were collected before we provided notice of the interview as required by the Rule. 85 Fed. Reg.

30,287, fn. 1142.

       25.     Based on my review of thousands of incidents or complaints in my various roles

in the office over 15 years, the vast majority of complaints are taken orally in the first instance at

a school-site from a staff member who witnesses the conduct or with whom the child has a

trusting relationship. These complaints have typically not been initially formalized in the way

the Rule requires. Children, particularly between the ages of 5-11, generally do not write and

sign complaints. Most children of any age do not know how to formally ask for the District to

“investigate the allegation.” Parents and guardians hold their child’s educational rights until the

age of majority, and they most often file complaints on the child’s behalf, but some parents and

guardians are not available to support their child formally due to homelessness, lack of financial

resources for phones or faxes, immigration concerns, abuse, interaction with the foster system,

literacy, primary languages other than English, lack of formal education, disability and more.

Sometimes parents are not able or do not know to file a complaint timely. The school district is

required to act in loco parentis and thus must advocate for children who are minors. If a child

was young and a parent was unable to advocate for them for reasons such as those mentioned

above, serious sexual misconduct like touching of intimate parts could be left unchecked.

Although the Rule states that a Title IX Coordinator can sign a complaint and proceed, the Rule

incoherently also provides that such an investigation could violate Title IX without the



                                            Page 9 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 980 of 1598




participation of the child or parent. Other allegations of violations of civil rights do not require

consent and written complaints in order to be taken seriously and investigated.

       26.      The Rule further puts explicit emphasis on the interplay of the First Amendment

and preserving the rights of the accused in this respect. The result provides an unclear landscape

for the District as to whether any verbal or visual unwelcome conduct of a sexual nature or based

on sex must be dismissed as protected speech. Because these are difficult calls that teachers and

school-site administrators will need to make at the school-site level in the first instance, we will

likely need to provide additional training and guidance to ensure compliance with both Title IX

and the First Amendment. And, if nothing else, it gives parties opportunities to make claims

against our district that their First Amendment rights have been violated when asking them to

refrain from speech directed at another students or students of an unwelcome sexual nature in the

K-12 setting.

       27.      Again, the Rule creates unnecessary and harmful barriers to relief and redress

under Title IX for children subjected to sexual harassment and violence in our schools. This is in

contravention of the statute’s purpose and objectives.

                               Detrimental Impacts on School Safety

       28.      Under the California Constitution, K-12 educators must ensure student safety.

The Rule will result in confusion, misapplication, and an increase in child victims on our

campuses and greater financial liability for the District. This is because of the dual Catch-22

requirement that requires districts to wait to open a complaint and investigate until after the harm

to the child has become so severe, pervasive, and objectively offensive that it effectively denies a

child’s equal access to education coupled with the new prohibition on accepting a complaint for

investigation, if a child has actually dis-enrolled and no longer attends or participates in the

District’s programs. Rule § 106.30.

       29.      In practical terms, the Rule prevents our school officials who know about sexually

harassing conduct from opening a complaint under Title IX until they have confirmation that the



                                           Page 10 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 981 of 1598




sexually harassing conduct has persisted to such a degree that it is both severe and pervasive,

thereby likely reaching the level of the child avoiding school or not attending school (e.g., by

failing school, withdrawing from school being hospitalized, and/or becoming suicidal). Yet,

these same officials may have a legal obligation to report the same misconduct to child

protective services agencies, including law enforcement, in some instances when the bar of

“reasonable suspicion” for suspected child abuse is met. The Rule would instead treat such

misconduct as a permissive opportunity to address a code of conduct violation.

       30.     Students in California have a fundamental right to education; the onus cannot be

on the child target of misconduct to show signs of denial of equal access (such as tardiness or

crying or wetting the bed, as the preamble states (85 Fed. Red. at 30,170)) or to remove himself

or herself from the education context in order to be taken seriously and yet simultaneously not be

allowed to proceed with the complaint investigation process if the student has left the school and

has no desire to return due to the sexually harassing conduct.

       31.     This contradictory and delayed action approach makes no sense from an

educational perspective, as it is significantly more difficult and more costly to reengage and

reenroll a student who has left school than it is to provide supports and assistance to a student to

keep them in school. The Rule will cause an unnecessary and irrational increase in the number

of student victims in our schools and in lawsuits from justifiably angry families, even if we

attempt to fill in the gaps in protection from sexual harassment created by the Rule with separate

processes under our student conduct code. This is because parents may instead assert tort claims

against the District, specifically aimed at attacking our inability to fulfill our constitutional duty

to ensure campus safety and provide education, the perceived lack of an adequate code of

conduct due, in part, to the District dismissing complaints under Title IX to process under a

separate code section, and curtailed progressive discipline processes with either students or

employees when Title IX sexual misconduct is involved. The additional anticipated litigation-

related costs, inefficient and duplicative administration costs, and the costs in terms of physical



                                            Page 11 of 37
Decl. of Julie Hall-Panamen o                                          Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 982 of 1598




and emotional harm to our students are costs that the Department did not consider or calculate in

the NPRM or the Rule.

       32.     The Rule’s high bar for initiating an investigation is especially inappropriate in a

K–12 setting where elementary and secondary education is compulsory and parents can be

penalized when children do not attend. The Rule puts parents and students in the difficult

position of being required to endure sexual harassment under Title IX when it fails to meet the

newly heightened bar established by the Rule.

       33.     Furthermore, the Rule’s definitional requirement that a child subjected to sexual

harassment be denied equal educational access before a school can take action under Title IX

ignores the fact that the impact of a sexual harassment incident on a student’s ability to learn, and

thus on his or her access to education, may not be evident until long after that incident occurs.

This is especially true for students who may be nonverbal, have other cognitive difficulties, or

have other difficulties expressing the incident’s impact.

       34.     The Rule states that our District is not required to intervene at earlier stages of

misconduct. However, the failure to act empowers a respondent to engage in more egregious

behavior that will ultimately impact both the safety of our broader school environment and

student success in education and life. In addition, under the Rule, the Title IX Coordinator is

placed in a terrible position. The Title IX Coordinator can no longer proceed quickly with an

investigation upon receiving notice of the sexual harassment or assault and may be the target of

liability for perceived compliance violations from all parties involved. Even worse, the Rule’s

new limitations on supportive measures, with the confusing standard of “without unreasonably

burdening the other party” and limitation on group supports, where the Rule only allows for

supportive measures to a complainant or respondent, will likely give rise to additional claims for

failure to keep other students who are minors safe.

       35.     Research has shown, and I have seen in my experience, that lesser forms of

misconduct left unchecked lead to escalation of the behavior. When the behavior escalates, the



                                           Page 12 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 983 of 1598




target of the misbehavior increasingly disengages and is less likely to report or come forward.

For example, as Exhibit A, I am attaching a true and correct copy of the “Longitudinal

Examination of the Bullying-Sexual Violence Pathway Across Early to Late Adolescence:

Implicating Homophobic Name-Calling.” This study commissioned by the Centers for Disease

Control and Prevention concludes that bullying behavior and homophobic teasing, if not resolved

or redirected, may escalate in nature. This escalation may increase the potential for sexually

harassing behavior, and the prevention of bullying and homophobic name-calling in middle

school may prevent later sexual violence perpetration.1

       36.     The Rule fails to consider the significant implications for the health and well-

being of students subjected to escalating sexual misconduct on our campuses that will be

unaddressed under the new requirements. We know that students who are subjected to sexual

harassment and violence are more likely to miss school and even drop out. It is not uncommon

for parents not to send their children back to a school until they feel assured that the sexual

harassment and any related school climate issues have been adequately addressed, or for parents

in some cases to withdraw their child from a school or the district altogether due to exposure to

such an instance. The Rule requires a “wait and see” system for persistent sexually harassing

conduct that may not reach the level of “severe and pervasive,” instead of severe or pervasive,

and makes it too late for students to complain once they have completely disenrolled, even if

they were subjected to sexually harassing behavior that meets the definitional requirements.

       37.     The District will still have to create a system for addressing misconduct that is not

allowed to be addressed under Title IX, and find some way for that system not to violate the

Rule’s new requirements, while also simultaneously addressing misconduct. The creation of a

dual system will have real costs for students and for our District because of the delays inherent in

waiting for a formal complaint for the most severe incidents, assessing which system will


       1
        Dorothy L. Espelage, et al., Longitudinal Examination of the Bullying-Sexual Violence
Pathway Across Early to Late Adolescence: Implicating Homophobic Name-Calling, 49 Journal
of Youth and Adolescence 1880-1893 (2018).

                                           Page 13 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 984 of 1598




address complaints, handing evidence over to different staff depending on whether the complaint

is Title IX or non-Title IX, and, for those complaints under Title IX, addressing the significant

number of days – 20 or more – that a District must wait to complete the process before it can

implement effective remedies and take any disciplinary action. Delays, confusion, and

duplication of effort means that students do not get relief as fast and as early as possible, and the

costs of such delays will be seen in terms of the need for additional mental health services,

reduced attendance rates, and reduced graduation rates for students who have been subject to the

trauma of sexual harassment, which could have been stopped before it became severe and

pervasive. It is troubling that the Department did not include such costs in the NPRM or Rule’s

cost-benefit analysis.

       38.     Further, the Rule’s mandate to dismiss Title IX claims where the alleged sexually

harassing conduct or context of the sexually harassing conduct is not under the District’s

“substantial control” is irrational because the impact of conduct that originates outside of the

District’s “substantial control” can nevertheless create a hostile environment on campus in a

number of ways. For example, on an annual basis, LAUSD reviews or receives a significant

volume of reports of Title IX incidents or complaints involving allegations of sexually harassing

conduct originating from social media and other cyber sources (e.g., unwelcome sex-based

picture sharing). Additionally, the potential for issues and lack of clarity regarding what Title IX

actually covers has increased in the environment of remote or distance learning as a perpetrator,

who could be a student or a student’s family member or an outsider, could access contact

information of a whole electronic classroom of students, or break into side chats and other cyber

means of asserting verbal and visual unwelcome conduct of a sexual nature or based on sex.

       39.     LAUSD receives Title IX complaints involving allegations of sexually harassing

conduct that occur outside of the District’s “substantial control” (e.g., after school hours or in

cyber channels after the school day), but that nevertheless impact students’ ability to concentrate

and access school because the alleged perpetrator and victim share the same public school



                                           Page 14 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 985 of 1598




campus or educational program, other students find out about what happened off campus or

remotely and discuss it on campus or in educational programs, and/or the alleged perpetrator

references the off campus activity while at school but doesn’t directly engage in harassing

conduct on campus.

       40.     The Department is aware of the impacts, as the Federal Commission on School

Safety, in a report dated December 18, 2018, noted hearing testimony that, “34 percent of high

schoolers in America are cyberbullied, and 80 percent of students who are cyberbullied are also

bullied at school.”2 Children should not be subjected to sexually related misconduct without

prevention and intervention when such conduct carries over to our campuses. A requirement to

dismiss such complaints under Title IX is contrary to the statute’s goal of ensuring that public

school campuses are free from discrimination and contrary to evidence showing the prevalence

and harms related to harassment that occurs outside of school activities that nevertheless have a

nexus to school.

       41.     When a recipient has actual notice of sexual harassment, the Rule only requires

that it must avoid “deliberate indifference” to the report or complaint but mandates strict

compliance with its prescriptive grievance procedure requirements. This inequitable double

standard inexplicably requires our District to focus on procedural compliance over a substantive

response that eliminates sexual harassment in our schools. This double standard will create

confusion for harmed students and their parents about the duty that our District has under Title

IX to take action to ensure campuses are free from sexual harassment. It also sends the wrong

message to students subjected to sexual harassment and violence that stopping and preventing

further sexual harassment and assault on campus is not as important as adherence to rigid

procedural requirements, thereby undermining the work we do every day to convey that ensuring

campuses free from discrimination is a top priority for the District. In this way, the Rule will

also increase the potential for liability and litigation stemming from complaints by the parents of

       2
         Federal Commission on School Safety, Final Report 19 (December 18, 2018),
https://www2.ed.gov/documents/school-safety/school-safety-report.pdf.

                                           Page 15 of 37
Decl. of Julie Hall-Panamen o                                        Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 986 of 1598




children who have been harmed and who identify inequities in the process, due to this double

standard and other actions that we are now required to take under the Rule, such as rejecting

complaints from a student who has transferred to another District at the time he or she files a

complaint based on a sexual assault in our schools..

                      Impact of New Rule on Confidentiality and Privacy

       42.     The Rule states that when investigating a complaint a school may not “restrict the

ability of either party to discuss the allegations under investigation or to gather and present

relevant evidence.” Rule § 106.45(b)(5)(iii). In the K-12 context, this broad rule in favor of

allowing young children to share information about sensitive allegations, separate from gathering

and presenting evidence, related to sexual assault and harassment is completely irrational.

Children who will not be responsible for either conducting the investigation or defending

themselves do not need to have unfettered ability to share such sensitive and personally harmful

information with their classmates and school community, nor should their parent or guardian.

       43.     Our school campuses are charged with ensuring the confidentiality of student

records and data under Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. § 1232g,

and California education laws. They also have a duty under Title IX (and similar state statutes)

to prevent retaliation and harassment against individuals who make complaints on a protected

basis. The Rule requires all evidence, regardless of relevance, be disclosed to third parties and
that districts allow the parties to discuss the complaint allegations, including the name of the

complainant, details about the sexually harassing conduct, and the date and location of the

events, without limitation. As such, the Rule conflicts with FERPA’s statutory requirement that

schools ensure that school records remain confidential (except in limited circumstances), and is

inconsistent with the requirement to ensure an adequate and reliable investigation because the

Rule allows involved parties to share information while the investigation is ongoing, which could

have a negative impact on actual and potential witnesses .




                                           Page 16 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 987 of 1598




       44. The Rule states that the FERPA statute is preempted to the extent there is a conflict

with the Rule. Rule § 106.6(e). The Rule requires that student-specific information, such as

statements, witness statements, documents containing information about a student’s “sexual

predisposition”, and everything short of psychological and medical records, be shared with other

minors involved and their advisors. Rule §§ 106.45(b)(4) & (5)(iv), (vi); 85 Fed. Reg. at 30,428.

Although the Rule provides that districts could have parties and their advisors sign nondisclosure

agreements, there is no provision for the situation where parties or their advisors refuse to sign a

nondisclosure agreement, placing districts in further jeopardy of violating FERPA. And the

District has concerns about ensuring compliance with such an agreement by children, parents,

and siblings, especially with the prevalence of social media.

       45.     In addition to requiring districts to share personally identifiable information about

student witnesses and others involved (not just the parties) from education records collected

through the complaint process, which appears to directly contradict FERPA, the Rule

unfathomably explicitly provides that there be no restrictions on the ability of parties to speak to

everyone involved about the “allegations,” while also requiring that allegations include the

names of the parties and sufficient detail about the location of the allegations and the conduct

related to the allegations themselves. These requirements are set out under the guise of the First

Amendment and self-advocacy with no real recognition of the potential the Rule sets for rampant
intimidation or retaliation.

       46.     These provisions of the Rule are unworkable, place school districts in a position

to violate well-established federal law regarding confidentiality of education records, and will

undoubtedly result in privacy violations, intimidation, retaliation, and further harm to involved

parties. Once again, the Rule places school districts in jeopardy by literally requiring a violation

of other laws in order to comply with the new Title IX regulations.

       47.     These aspects of the Rule also make it harder for the District to prevent retaliation

and intimidation, and to protect young students from further harassment based on sex. The Rule


                                           Page 17 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 988 of 1598




is more likely to exacerbate a hostile environment on campus as rumors circulate and the child

who came forward to try to stop the conduct is subjected to questions or bullying about the

alleged sexual misconduct from peers. In fact, under the Rule at least two rounds of questions to

parties and witnesses and responses are required after evidence is gathered and the investigative

report is submitted to the parties. Rule § 105.45(b)(6)(ii) (“the decision-maker(s) must afford

each party the opportunity to submit written, relevant questions that a party wants asked of any

party or witness, provide each party with the answers, and allow for additional, limited follow-up

questions from each party.”)
       48.     The Rule also states that even evidence upon which the District does not intend to

rely in reaching a determination regarding responsibility must be transmitted to the other party

and their advisor. Such a broad requirement may result in the EECO having to provide

extremely personal information to both students and their advisors of choice, which could expose

the District to litigation under state and federal confidentiality and privacy laws. As discussed

above, the Rule does not give FERPA precedence in this circumstance, which adds to the

confusion in the field.

       49.     When irrelevant or personal information is shared, student witnesses and student

parties can be harmed. The requirement to share this type of information with multiple students

and adults also increases the risk for students that such personal information will be disclosed on

a widespread basis, by one student or another, under the auspices of preparing the case or

discussing the “allegations” by involved parties. The Department’s non-disclosure agreement

recommendation cannot be applied to minors, as they are unable to sign such agreements.

       50.     The trauma, increased risk of retaliation from other students, and FERPA

violations from these disclosures required by the Rule are potentially exponential. In my role, I

have seen instances repeatedly where students resort to self-harm from such exposure or from

rumors. I have also seen the explosive ability to spread sensitive content instantly using social

media platforms, which results in increasing the original trauma from the incidents and shame



                                           Page 18 of 37
Decl. of Julie Hall-Panamen o                                        Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 989 of 1598




and stigma for one or more parties. For example, we recently had a complainant tweet about

misconduct she experienced to her 30,000 Twitter followers.

       51.     Further, the Rule requires us to provide or transmit the evidence relied upon

directly to the harmed individual – the child, if he or she wants to proceed, and the parent or

guardian is not involved in filing the formal complaint. This aspect of the rule makes little sense,

as many children will not be able to internalize or retrieve or review the information at the level

it will be communicated.

       52.     While the final rule now includes an anti-retaliation and intimidation provision (§

106.71), it is internally inconsistent with other aspects of the Rule that allow sensitive and

private information to be shared widely, the potential for additional rumors, harm and trauma,

the restrictions and/or permissive nature as to whether a district can or should act on misconduct

below the Title IX bar, and the prohibitions in limiting speech of a sexual nature. The provisions

of Title IX as proposed will actually encourage retaliation.

       53.     Previous guidance provided suggestions as to what constituted a prompt

investigation, such as using 60 calendar days as a bar. State law similarly provides statutory

timelines for investigations of harassment and discrimination complaints. The Rule invokes very

specific investigation requirements that, from my years of experience, will most certainly extend

the overall investigation almost indefinitely, negatively impacting a school district’s ability to

reach an outcome and provide supports or remedies. Under the Rule, added steps that are now

required for investigations include creating an initial report of evidence; sharing the report for

question and answer follow-ups over an approximate two week period; the allowance of expert

witnesses which creates a new inequity for those who do not have the means to secure them;

creating a separate decision process; offering extensions as needed at multiple points of the

investigation; and offering appeals to both parties. This is separate and apart from the formal

discipline requirements under state law and the additional or concurrent timelines and due

process associated with formal discipline, which will likely result in delays in addressing formal



                                           Page 19 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 990 of 1598




discipline to the point where discipline timelines for action will have passed. For example, to

proceed with an expulsion under state law, the District is required to hold a hearing within 30

days of issuing a suspension, but the District will not be able to move forward with either issuing

the suspension or providing the notices required for the expulsion hearing until it completes the

Department’s mandatory process, which will take close to 30 days in most instances. The Rule

provides confusing and impractical overlays regarding the ability to remove a party on an

emergency basis, but not affect educational access on another front.

       54.     The Rule requires certain sexual misconduct per Clery and VAWA be treated as

meeting the definition of sexual harassment, automatically invoking the Title IX grievance

procedure with its associated timelines. The Rule grants the victim of the misconduct control

over whether the grievance procedure is invoked but has unclear language regarding whether or

when the Title IX Coordinator is permitted to act. This lack of clarity leaves school districts, and

Title IX coordinators, open to legal challenge because, on the one hand, the school district may

be accused of failing to protect the campus by not implementing any discipline for an egregious

act to assuage the victim’s wishes, or the school district could be legally challenged under the

Rule for unilaterally moving forward contrary to the victim’s desires. Similarly, the Rule states

that the Department can find a violation if a school district proceeds with a different but

constitutionally adequate discipline process. This is so even in a case where the victim is fearful

or shamed and doesn’t want to go forward with a formal grievance, but under state student

discipline laws the school recognized the harm and the need to protect campus safety.

       55.     Existing state law mandates that certain conduct requires an administrator to act

for the safety of the K-12 campus, where students are minors and we act in loco parentis. The

Rule does not recognize the danger of certain conduct to the overall climate of a campus that is

filled with minors under the supervision of educators and somehow only allows for redress for

the specific victim of the act, ignoring the impact on the school community in terms of safety and

climate. The Rule in fact states it is preemptive of state law.



                                           Page 20 of 37
Decl. of Julie Hall-Panamen o                                        Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 991 of 1598




       56.      There is no recognition in the Rule of how an act of sexual violence can affect

minors who view it or learn of it, but have not been personally targeted. Under the Rule,

inexplicably school districts could be in violation of Title IX for providing group supports to

address the larger campus climate.

       57.      The Rule creates an arbitrary set of timelines and additional procedures under

Title IX that preempt state discipline laws, including those that already require very specific due

process procedures on a short timeline, for example, a live hearing with cross-examination

within 30 days, for certain discipline removals that do not align with the separately mandated

Title IX grievance procedures under the Rule. This unworkable inconsistency unnecessarily

places school districts in constant jeopardy of failing to comply with the Rule or state law.

             Additional Unaccounted Costs and Burdens Associated with New Rule

       58.      The Rule will result in other immediate and irreparable financial harm and

administrative burdens for our District.

     Increased Costs and Burdens Associated with the New Rule’s Procedural Requirements

       59.      The Rule fails to include extensive unaccounted-for costs required to implement

its procedural requirements. For example, the NPRM required that the decision-maker, the Title

IX Coordinator, and the investigator be three different people. Investigators typically have a

caseload and consult with others; however, multiple investigators do not typically work on the

same case. The Rule states that the Title IX Coordinator could also serve as the investigator but

now requires a fourth completely separate staff person to handle any appeal. It is unrealistic,

unwieldy, and time consuming to have a minimum of three to four individuals working on each

formal complaint particularly at a school site. Currently, the EECO has two specialists, two

coordinators and two directors with three support staff that handle the volume of complaints that

rise to district-level response, in addition to those that are not Title IX in nature. Having a

separate decision-maker in our work would add substantially to the personnel time and cost of

investigations as outlined earlier and create an overall delay in investigation determinations.



                                            Page 21 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 992 of 1598




         60.   In a district our size, each school and District site must immediately address and

handle complaints due to the sheer volume of incidents observed, brought verbally or more

formally. The Rule essentially requires a formal complaint process for any Title IX sexual

misconduct that rises to the level of student discipline, so if student discipline is contemplated,

the entire grievance procedure would need to be invoked and processed first. The Rule appears

to prohibit any form of discipline prior to completing the Title IX grievance procedures,

including notices and appeals—from a two-day in-school suspension to a detention or note in the

file.

         61.   Under the Rule, three persons would be required to support the work at each site

just as it relates to Title IX matters, separate and apart from the staff involved with student

discipline or providing supportive measures. Assuming upwards of 1,323 educational sites in

our District, this would be approximately 3,969 positions. This is not inclusive of the number of

staff required to preside over appeals. If the positions supported more than one site, it would still

hypothetically entail a couple of thousand positions dedicated to Title IX work at similar hourly

rates to those of the administrators conducting investigations centrally.

         62.   In addition, in an institution as large as ours, I cannot physically provide direct

services on every report or complaint in the entire system, and certainly cannot also be the only

person to oversee support measures and remedies issued at each site. It requires that the work of

the Title IX Coordinator be shared. At some of our school-sites that handle complaints directly,

there is only one school administrator. It is only the school administrator who has authority to

address confidential personnel matters, take corrective measures, issue formal student discipline,

and issue discipline for complaints against employees. In such a scenario, the model could not

be implemented as proposed in the Rule, as a principal is the line authority for staff at a school

site, whether or not additional administrators are added to fulfill the three proposed Title IX

roles.




                                           Page 22 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 993 of 1598




       63.     Further, due to the immense size of the District, I require the assistance of staff in

our local districts and at our school sites to coordinate effective implementation of supportive

measures and remedies issued. The Rule suggests that, as the Title IX Coordinator, I am the only

one who can coordinate such measures, but counselors, deans, and assistant principals at our

sites provide and coordinate such measures and have specific training in some cases to do so.

Further, student discipline requires extensive due process under State law and is coordinated by

additional staff separately for the various bases of formal discipline. Because I cannot physically

provide coordination of support and remedies at every site, each site needs a Title IX point

person or a designee that supports Title IX compliance. Some of those roles are not in a position

to physically coordinate supports, while others are. For example, a school counselor could

coordinate counseling but not all sites have full time counseling support.

       64.     This Rule does not consider the structure of K-12 public schools, the roles and

variety of support providers in schools or the line authority for coordinating support or discipline

in K-12 schools. To implement the Rule, requires many staff members, not just one, and these

costs are not identified in the NPRM or the Rule preamble, nor are the training costs related to

these new requirements.

       65.     To the extent that the District would be in violation of the Rule because we utilize

multiple staff members to coordinate and provide supportive measures and remedies, this also

increases our potential administrative enforcement burden because of Title IX complaints being

filed against us with the Department’s Office for Civil Rights.

       66.     In California, under state law, if the District is proposing to expel a student, the

student receives a live hearing within 30 days of any suspension from school. California law

also restricts a suspension to a total of five days for any incidents. To meet the Rule’s

requirement for all sexual harassment cases without a live hearing that will impose no more than

a five-day suspension, among other things, the District is now required to complete an

investigative report for each case. Prior to completing the investigation report, the District is



                                           Page 23 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 994 of 1598




required to send to each party and the party’s advisor, the evidence, relevant and irrelevant,

subject to inspection and review, and the parties must have at least 10 days to submit a written

response, which the investigator has to consider prior to completion of the investigative report.

Rule § 106.45(b)(5)(vi). Then, “after [sending] the investigative report to the parties …. and

before reaching a determination regarding responsibility, the decision-maker must afford each

party the opportunity to submit written, relevant questions, provide that a party wants asked of

any party or witness, provide each party with the answers, and allow for additional, limited

follow-up questions from each party.” Rule § 106.45(b)(6)(2). The final determination cannot

be issued until at least 10 days after the parties have received the investigative report. Rule §

106.45(b)(5)(vii). At minimum, this means that the District will have to wait at least 20 days to

take any disciplinary action on an incident of sexual harassment or assault that impacts

individual students and the school campus. The Rule also requires a separate appeal process

with exchange of documents and evidence for any disciplinary actions, even an in-school

detention. Rule § 106.45(b)(8). The Rule even allows for “expert witnesses” in investigations;

investigations which are not related to hearings per se in the K-12 context and which should not

be based on a battle of the experts but on facts instead. 85 Fed. Reg. 30,348.

       67.     Discipline is most effective when administered in close proximity to the

precipitating event. This is so because students in the K-12 context at various developmental

stages and cognitive levels will best associate the discipline as a consequence of the misconduct,

and therefore a deterrent to additional or escalating misconduct, when closely linked to the

behavior of concern. Additionally, witnesses of the misconduct or those who are in the same

environment will ostensibly see the nexus of consequences to misconduct if closely aligned in

time, which serves to reinforce feelings of safety and teaches behavior by example.

Unfortunately, the Department’s new mandated process needlessly extends the time needed to

address a sexual misconduct incident in order to administer properly the submissions and follow-




                                           Page 24 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 995 of 1598




ups identified in the Rule. In addition, to the extent students have lawyers, each case, no matter

how small, will turn into an exercise in legal briefing and responses and battles of the experts.

       68.       In a District like ours, where 78% of our families qualify for free and reduced

lunch, inequities will be compounded for families who do not have the means to hire attorneys to

ensure the fidelity of their rights under the Rule.

       69.     These requirements also mean that school-site administrators will expend

extensive time on cases while separate discipline related state education laws impose separate

and, in some instances, conflicting timelines and due process requirements, including that there

is a maximum of five days of suspension allowed by law for any incident and sexual assault and

battery require an immediate five day suspension, pending a live hearing to consider expulsion.

       70.     Requiring every investigation to follow these prescriptive requirements is

resource-intensive and will result in significant administrative burdens and costs for a small

district let alone a large district like LAUSD ̶ costs which the NPRM and the Rule did not

include in the cost and impact estimates. The administrative burdens include, but are not limited

to, (1) annually training and providing formal written notice to all school-site employees of the

new requirements, (2) training local district and central office administrators, as well as those

who fulfill the roles of Title IX Coordinator/investigator/decision-maker/appeal review for each

site, in the new protocols, and (3) providing formal written notice and assisting in navigating the

complex procedures for impacted students and their families.

       71.     The costs will include the cost to hire additional staff, including potentially

outside counsel, and will result in scarce education dollars, that are being drastically reduced

because of the COVID-19 pandemic, being taken away from teaching, supervision, and

academic support for students. All this is tasked upon districts additionally in the time where the

Department has identified the necessity for federal waivers of timelines in other areas in

recognition of the impact of COVID-19 on day-to-day operations.




                                            Page 25 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 996 of 1598




       72.        In addition, this process is not developmentally appropriate for students in K-12

schools. Students are learning, in an age-appropriate manner, boundaries, physical safety, self-

advocacy, healthy relationships, and violence prevention among other social-emotional and

safety skills from early education through secondary. Their understandings of these principles or

curriculum standards and the vernacular they have at their disposal is limited depending on their

age, development, disability and level of instruction. For example, students at early ages cannot

be asked compound questions and respond in a manner that is responsive to all the concepts

addressed in the question. Students who are young or disabled may not understand the content

being asked or provided to them for review. It is not uncommon for students to grapple with

causation at early ages and attribute fault to themselves when they are not at fault (e.g., when

parents divorce). Depending on a student’s age, cognition or even cultural influences, a student

may want to please the person interviewing them or may easily respond to a leading question

with an answer the student believes is the response the reviewer or interviewer is expecting. For

reasons such as the above, the back and forth of questions and follow-ups in the new regulations

do not address child development considerations and increase the District’s administrative

burden.

       73.        By requiring education staff who serve as the decision-maker to “explain to the

party proposing the questions any decision to exclude questions as not relevant,” also turns our

educators into quasi-lawyers and our schools into quasi-courtrooms. Rule § 106.45(b)(6)(ii).

Under the Rule, when savvy lawyers now assert legal theories or civil remedies at their disposal

as leverage to influence the decision-maker, an educator without legal training who does not

have such recourse, issues could arise with respect to ensuring a fair process.

       74.        These document-intensive processes in the regulations again focus staff time and

attention away from the safety and educational needs in our schools. The Rule foreseeably will

increase administrative burden as to time intensive investigations, follow-up leading to decisions,

and in appeals.



                                             Page 26 of 37
Decl. of Julie Hall-Panamen o                                          Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 997 of 1598




       75.       In California, the evidentiary standard for a student expulsion at the K-12 level is

substantial evidence, not clear and convincing evidence and not preponderance of the

evidence. The Rule provides no flexibility or deference for California’s system, which

recognizes the intermediate standard for cases resulting in greater loss of educational access.

Based on the new preemptive effect clause in the Rule, the Department appears to be creating an

unnecessary conflict with California law that is not supportive of respondents. The result of the

preemptive effect clause here is that only students facing expulsion for sexual harassment and

assault will have their expulsions determined under the preponderance of evidence standard,

because this is the standard under California law applied in all other cases involving 1-5 days

suspension for sexual assault and harassment.

                 The New Rule is Based on Flawed Assumptions and Calculations

       76.       The NPRM stated that there would be cost savings for our District and other

districts, but those estimates were based on flawed assumptions and calculations and not in

consideration of a K-12 educational setting, state law requirements, and additional areas of

impact not directly under Title IX jurisdiction. In issuing the final version of the Rule, the

Department has now revised its estimates and identified a net cost for schools. However, the

Department’s cost-benefit analysis continues to be based on flawed assumptions and

calculations.

       77.       The costs for informal resolution will not go down for LAUSD because we

already address 25% of our formal complaints through an informal resolution method, but the

Rule increases the number of complaints that must be addressed through a formal method

substantially.

       78.       The process creates additional roles, such as “decision maker” and individual

overseeing appeals that do not currently exist and in the past did not need to be strictly separated

from the Title IX Coordinator, therefore creating hours and costs in work that didn’t previously

exist multiplied across an extensive school system.



                                            Page 27 of 37
Decl. of Julie Hall-Panamen o                                          Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 998 of 1598




       79.      The Department’s assumed pay rates are not accurate in Los Angeles. The

Department assumes the Title IX Coordinator would have a loaded wage rate of $65.22 per hour.

The loaded wage rate for a Title IX Coordinator is on or around $72.50 per hour. The Rule fails

to consider actual market rates for attorneys, instead relying on the median hourly wage for

attorneys in the education sector as reported by the Bureau of Labor Statistics. The Department

assumes the lawyer would have a rate of $90.71 per hour. 83 Fed. Reg. at 61,486. However, in

Los Angeles Unified School District, the average rate for outside counsel hired by our school

district is on or about $210-350.00 per hour.

       80.      To meet the exchange of evidence requirements, the District would have to ensure

receipt and security of physical or electronic copies of evidence to student stakeholders free of

charge as part of the California Constitution’s free schools guarantee, a cost not accounted for by

the Rule. The Rule also does not take into account the needs in a high poverty district like ours,

where students and families often do not have sufficient technological means to receive

information electronically. As such, the Rule does not account for either the cost of copy

production, mail tracking, and other supports required to make certain that all families have

equal access.

       81.      The Department estimated that for each district, the Title IX Coordinator would

spend 6 hours and the attorney would spend 24 hours to revise grievance procedures. 85 Fed.

Reg. at 30,567. For LAUSD, this is flawed because first the Rule would need to be reviewed for

consideration of changes and impact. Then, the Rule would need to be reviewed in light of State

law. Finally, current policy would need to be reviewed and updated to ensure compliance with

the Rule and existing State law. Further, the Rule may need to be negotiated with employee

bargaining units, which will take an extensive amount of time. Again, this would be occurring

during the COVID-19 crisis when fluid communication is impaired and over the summer

months, when employees are off of work and students are out of school.




                                          Page 28 of 37
Decl. of Julie Hall-Panamen o                                        Civil Action No. 20-cv-01468
EXHIBIT 57
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 999 of 1598




         82.   The Department estimated that for each district, the Title IX Coordinator and a

lawyer would spend 4 hours and 8 hours, respectively, to review the final regulations. 85 Fed.

Reg. at 30,567. Given the complexity and length of the regulations and changes from the

originally proposed rule, it has already taken me more than 40 hours to review the Rule, and I

estimate it will take another 120 hours to ensure that I have understood the 544 page preamble

with additional rules and requirements in text and footnotes, and then assess how to change

practices and other documentation based on those changes in particular in consideration of the

additional time spent vetting policy as indicated below. I also estimate that it will take our

lawyers a minimum of 150 hours to review. Our attorneys indicated it would take a minimum of

this much time because the Rule is a steep departure from the prior regulations, state law is

consistent with the prior regulations and has not been changed, and school districts must ensure

nondiscrimination under both standards in student services, employment, business practices, and

labor.

         83.   In addition, the Rule has established burdens of proof and standards that differ not

only from the prior regulations, but also from K-12 student discipline requirements, so those

areas will also require review to ensure students are provided due process consistent with state

requirements as well as the internally inconsistent Rule. This cost estimate also does not take

into account the actual time needed for policy review and vetting by the various office and units

impacted by the changes in the Rule, which is the standard practice for policy review and

approval in the District. The Rule only allots 2 hours for administrator review and approval. 85

Fed. Reg. at 30,557. Administrators and attorneys who oversee instruction, school safety or

operations, student discipline, human relations, employee grievances, negligence lawsuits and

school mental health would all assist in vetting the changes to this policy during a pandemic

when time and collaboration is severely impacted. In addition to requiring input from

multidisciplinary experts, the Superintendent’s Office as well as the School Board and their staff




                                           Page 29 of 37
Decl. of Julie Hall-Panamen o                                        Civil Action No. 20-cv-01468
EXHIBIT 57
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1000 of 1598




may also have questions and concerns about the changes in the Rule that would need to be

implemented through policy.

       84.     The District could conservatively estimate that 20 administrators with this

multidisciplinary expertise, in addition to the Title IX Coordinator and legal staff, would review

the policy resulting from the Rule, at an estimate of a minimum of 200 hours given the range and

complexity of the Rule, the stark differences between the prior and new Rule, and the

inconsistencies with state law requirements. Administrators with this level of expertise generally

have salaries in the range of $60 to $72.50 per hour, making the cost estimate for policy review,

when added to the Title IX Coordinator and legal review, roughly and on the low end $240,000.

If the review by the Superintendent is factored in, we conservatively estimate this review at 6

hours for our district based on other policy changes of this type and by School Board members

and their staff (multiplied by 7 members on the School Board, along with seven staff members),

the total cost for Year 1 for LAUSD would be exponentially more than the Department

estimated.

       85.     The Department’s estimates for the amount of time to revise grievance procedures

also does not take into account the number of hours for the School Board members to take up the

Rule in a noticed meeting and to then pass the revised policies and grievance procedures

incorporating the Rule, which we conservatively estimate at 8 hours, which may be delayed by

restrictions in meeting under COVID-19 conditions.

       86.     It also does not take into account the time for stakeholder input on grievance

procedure revisions, which we conservatively estimate at 10 hours of staff time ($72.50 for Title

IX coordinator).

       87.     In sum, the total cost and timeline for reviewing and revising grievances

procedures is far more than the Department estimates or allows.

       88.     The Department underestimated the training costs associated with the Rule in

both the NPRM and the Rule’s preamble. As the second largest employer in L.A. County, the



                                          Page 30 of 37
Decl. of Julie Hall-Panamen o                                       Civil Action No. 20-cv-01468
EXHIBIT 57
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1001 of 1598




costs for any training in our District are significant and would be monumentally impacted by this

requirement. Planning training curriculum takes hours, if not days, but is only the first step.

Training must be individualized to the intended audience to be most salient. In our District,

training would need to be tailored for administrators, Title IX Coordinators, investigators,

decision-makers, panelists for appeals, employees at large, parents and students at every level of

K-12. For example, an administrator would need to be able to train staff on definitions,

complaint procedures, responsibilities and supports, and remedies as well as separately ensure

students receive the content as noted above.

       89.     Likewise, the four personnel team of Title IX-related responders would need

individualized training specifically on handling various parts of the complaint, investigation,

decision and appeals process. This is especially true of content that is heavily procedural, that

involves law and civil rights and that addresses content of a sexual nature that must be

appropriately steered for the developmental level of K-12 students. Add to these training

considerations that staff do not remain fixed in their role in a school district or even within a

school year, but may change classes taught, become administrators or other professionals, move

locations, etc. and are restricted from working at their sites during the COVID-19 epidemic. The

training would be required annually so it would not be a one-time cost and with ever-evolving

staffing would require constant training on a regular basis. For example, the training would have

to be delivered at over 1,300 locations in our District. The District would need hundreds of

presenters; or a few presenters would need to capacitate existing site staff and train them over the

space of a school year. Training logistics also compound the matter as in some cases training

can only be held for some staff outside the instructional day and now most likely will be held

remotely. If training is conducted in larger numbers by multiple individuals, it is possible to lose

continuity of information delivered, in which case the District may have to resort to training in

the form of on-line modules to ensure breadth and continuity of information. On-line training




                                           Page 31 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1002 of 1598




requires certain kinds of technology by users; it also is costly to develop and ultimately would

not be as interactive.

       90.     Required training or notice is then content that must be tracked, opportunities

provided to make-up the training, progressive discipline dispensed in the case of employees if

not completed, and other related processes must be developed and implemented.

       91.     The NPRM also failed to include the costs of training students, parents and

guardians in the Rule’s requirements, which will be crucial to protecting their rights under a

process like this one that is so procedurally complex and different from the prior process and

other civil rights complaint processes available through the Department. To properly implement

the Rule, for example, students would have to understand what sexual harassment is, their rights

and responsibilities, solutions or consequences, and how to access them.

       92.     The Department also underestimates the cost of supportive measures. The costs

are generally more than $250 per provision (85 Fed. Reg. 30,558), because they can include

incidental or regular counseling, several hours of meetings with various stakeholders to advise

regarding and plan for on-going student safety, devising and implementing mutual no-contact

orders, threat assessment, supervision and monitoring, academic interventions, student

orientations, and curriculum and educational materials to address climate in addition to other

support measures.

       93.     In addition, the Department states the economic analysis explicitly excludes

economic consequences of sexual assault incidents themselves, stating that it is “only intended to

capture the economic impacts of this proposed regulatory action.” NPRM at 83 Fed. Reg. at

61,485; 85 Fed. Reg. at 30,458 (“Again, as discussed at length in the NPRM and elsewhere in

this notice, the Department declines to include costs associated with underlying incidents of

sexual harassment and assault in our estimate of the potential costs of this regulatory action as

doing so would be inappropriate.”). The Department makes a false assumption that the




                                           Page 32 of 37
Decl. of Julie Hall-Panamen o                                        Civil Action No. 20-cv-01468
EXHIBIT 57
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1003 of 1598




regulations will not have a quantifiable effect on the underlying rate of sexual harassment

occurring in educational programs or activities.

        94.     The federal government cannot redefine sexual harassment to be a more egregious

behavior, leave lower levels of conduct to be permissively considered for follow-up, identify that

investigations of sexual harassment and assault will decline significantly in its cost estimates,

and presume that there will be no impact on the underlying rate of unwelcome conduct of a

sexual nature or based on sex, in addition to sexual harassment. As indicated earlier and

repeatedly shown in research, behavior left unchecked escalates. Therefore, the analysis cannot

capture the economic impact if it does not capture the costs incurred by students subjected to

unwelcome conduct of a sexual nature or based on sex, sexual harassment and violence and those

who serve them. Costs incurred should include possible medical, psycho-social, and mental

health treatment sought by affected students individually, loss of educational benefit, loss of

education revenue due to declines in attendance, and associated ramifications. The Rule does not

adequately capture such costs in its cost estimates for supportive measures.

        95.     Even though the Department of Education Secretary Betsy Devos-led Federal

Commission on School Safety Report found that “victims of bullying and harassment tend to

miss more days of school and are more likely to leave the district when perpetrators are not

removed from the school,” the NPRM and Rule did not account for additional staff time spent in

activities intended to bring disengaged students back to school and the ultimate loss of average

daily apportionment or state funding of education for the District, such as outreach by social

workers to reengage students in school, connecting students with community supports or student

attendance review boards with panels of stakeholders from the school and city. Id., p. 68 (Dec.

2018). The Rule’s cost estimates for supportive measures are inadequate to capture the District’s

significant costs.

        96.     With respect to loss in attendance revenues, the economic consequences of

student absences on our District will be significant. As described above, our District receives



                                           Page 33 of 37
Decl. of Julie Hall-Panamen o                                        Civil Action No. 20-cv-01468
EXHIBIT 57
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1004 of 1598




funding based on a calculation of pupil daily attendance. Therefore, there will be a direct

negative economic impact on District funding for each student who misses school due to

unaddressed sex-related misconduct, sexual assault and harassment.

       97.     The stringent new standards in the Rule make filing and investigating complaints

of sexual harassment and sexual violence far more difficult for students and schools, and

California laws continues to incorporate the Department’s prior broader definition of sexual

harassment. The Rule does not account for the fact that the District will have to create a multi-

tiered complaint response and discipline system or the considerable confusion and complexity

this will create with respect to adequate day-to-day implementation.

       98.     Other civil rights inexplicably receive greater protection under both state and

federal law than Title IX, and LAUSD must implement a multi-tiered system based on the type

of harassment experienced by the student. Accordingly, the District may not see any savings in

fewer investigations, but rather may be required to create a more cumbersome and complicated

multi-tiered response system to address allegations while avoiding compliance landmines.

       99.     As noted previously, fewer investigations do not equate to fewer incidents of

sexual-related misconduct and the detrimental costs for students who disengage from their

educational programs or require additional social-emotional supports to cope. Those costs are

shared with the District who no longer serves the student who leaves while losing ADA or who

continues to keep the student engaged through various support mediums who now cannot receive

restitution otherwise through the complaint process. This is coupled with the new annual and

recurring improperly calculated costs of hiring and training staff in the new roles of the Title IX

coordinator, decision-maker, investigator, and appeal review panelist.

    Impact of Failure to Require Private Religious Schools to Request a Title IX Waiver

       100.    The Rule allows a private religious school to claim an exemption after a Title IX

complaint and investigation is in progress. The Rule puts students in our district who might

attend a function, such as a school dance or athletic event, at such a school at risk of not being



                                           Page 34 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1005 of 1598




able to obtain any relief from the private religious school if they are sexually assaulted or

harassed while in that program or activity. And our public institution would still have

responsibilities under Title IX to provide services and supportive measures to help address the

harm that the affected student suffered, while the private religious school could belatedly deny

any responsibility or duty to the student after the student has gone through the process of filing a

formal complaint. LAUSD believes it is important to support all of its students, but other

schools that receive federal funding should be required to tell students and the public whether

they will comply with Title IX and provide third parties with a discrimination free environment

before they participate in an education program or activity so that school districts and students

can properly assess the potential harms and anticipate any costs.

                                                Conclusion

       101.    Considering all of the changes in the Rule, LAUSD will see significant increases

in financial costs beyond those estimated by the Department from additional policy development,

impacted programs, required training, allocated positions to address Title IX matters, a separate

and inconsistent complaint investigation mechanism, providing evidence to the parties in an

electronic format or hard copy for inspection and review, time spent on far more complaint

investigations for any case for which the district is seeking formal discipline, expert witness

considerations, expenses on attorneys in investigations, losses of ADA, and litigation expenses

for failing to address sexual harassment proactively or proceeding with an investigation to

protect our campuses, after a harmed student has left the District as a result of the sexual

harassment or assault. The Rule underestimates or ignores these substantial costs. Further, as

discussed above, the impact on students subjected to sexual harassment and violence is

substantial and unaccounted for.

       102.    Considering all of the changes in the Rule and based on my experience overseeing

Title IX compliance in LAUSD, I anticipate an increase in sexual harassment, including violence

and assault, on our school campuses, more child victims of sexual harassment and violence, and



                                           Page 35 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1006 of 1598




unwieldy, time consuming, and confusing compliance obligations that will result in fewer

successful prompt and equitable complaint resolutions. The Rule will result in campuses that are

less safe and less able to respond promptly and effectively to address sexual harassment, as well

as additional litigation against our District from families of both respondents and complainants.

Overall, the Rule reduces student protective benefits and substantially increases regulatory

burden and costs. At this time, the District reserves its right to comment separately regarding

employment issues impacted by the New Rule.

       103.    The Rule is overly directive and a landmine for compliance violations due to

the lack of clarity and consistency. In order to meet its requirements, the District will be

required to attempt to harmonize the new requirements with existing law and processes and

change dozens of impacted policies and procedures. As discussed, the Rule does not adequately

account for the significant additional professional development at all levels that is required for

implementation.

       104.    On March 16th, 2020, and the months following, the District, along with the rest

of the country and the world, has experienced unprecedented times due to COVID-19. The

Governor and Mayor required citizens to implement Safer at Home measures to slow the curve

of the contagion. As a result, schools closed and students and employees began the process of

executing distance learning measures which had never existed before, certainly not to such a vast

degree. Students and employees were forced to find ways to work electronically, be connected

and engaged in very short order as the reality of the length of the sequestering became more

evident. The effort required the District at large to refocus its energy on the crisis and to

streamline the work of all employees. Normal policies and processes are not up and running; the

District is navigating how to apply existing policies and procedures in new mediums. The

current announcement of the Title IX regulations is coming at an unfortunate time for all parties

to fully evaluate existing systems, review the major overhaul of these regulations that add

numerous new procedural steps and definitions, and attempt to ensure compliance with the new



                                           Page 36 of 37
Decl. of Julie Hall-Panamen o                                         Civil Action No. 20-cv-01468
EXHIBIT 57
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1007 of 1598




   regulations when exi ting systems are already not sustainable or are being significantly modified

  due to the pandemic. Simply put, it wilJ be nearly impossible for the District to compl.y with the

  Rule by the effective date. Safety issues and legal challenges will most likely arise as a result of

  this unreasonable and unworkable expectation.

          105.    LAUSD has been working diligently to reduce the school-to-prison pipeline while

  also ensuring our campuses are safe and supportive of our students. The Rule takes our existing

  efficient and child and family centered administrative process and equates it to the process for

  civil litigation in pursuit of monetary damages. Our schools and our students will suffer

  significant, immediate harm as a result.

 I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
 correct.


 Executed on this   \C\   day   o~ 20-i..o

                                                 ~~-~~
                                                JULIE HALL-PANAMENO




                                             Page 37 of 37
                                                                        Civil Action No. 20-cv-01468
Deel. of Julie Hall-Panameno


EXHIBIT 57
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1008 of 1598




                   EXHIBIT 58
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1009 of 1598




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                       Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary ofEducation; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                             DECLARATION OF SARAH E. HAREBO

 I, Sarah E. Harebo, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

 correct:

            1.   I am the Title IX and Clery Administrator at the University of Wisconsin System

 ("UW System") located in Madison Wisconsin. My educational background includes a Juris

 Doctorate from Pennsylvania State University-Dickinson School of Law and a Master of Education

 in Higher Education Administration from Northeastern University. I have been employed as UW

 System's Title IX and Clery Administrator since May of 2019. Prior to beginning my role at UW

 System I have previously served as the Director of Equal Opportunity for the University of Maine

                                             Page 1of6
 Deel. of Sarah E. Harebo                                      Civil Action No. 20-cv-01468-CJN

EXHIBIT 58
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1010 of 1598




 System and a Title IX Coordinator and Institutional Equity Officer at Smith College in

 Northampton, Massachusetts.

        2.      I submit this Declaration to verify publicly available information regarding UW

 System's current Title IX policies and procedures and briefly summarize which of these policies

 and procedures may need to be adjusted based on the Department of Education's ("ED" or the

 "Department") recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education

 Programs or Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19,

 2020) (the "Title IX Rule" or Rule). I have compiled the information in the statements set forth

 below through personal knowledge, through UW System personnel who have assisted me in

 gathering this information from our institution, on the basis of documents that have been provided

 to and/or reviewed by me. I have also familiarized myself with the Rule in order to understand its

 immediate impact on UW System.

                             Background Information About the UW System

        3.      UW System is one of the largest systems of public education in the country, serving

 approximately 170,000 students each year and employing 39,000 faculty and staff statewide.

        4.      UW System was formed in 1971 when the State of Wisconsin combined the

 previous University 9fWisconsin, which was created by constitution and state law in 1848, with the

 Wisconsin State Universities which originated from an 1857 state law creating the Board of Regents

 of Normal Schools.

        5.      UW System consists of 13 universities across 26 campuses and statewide extension

 network. There are two doctoral campuses (Madison and Milwaukee); 11 comprehensive campuses

 (Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout,




                                             Page 2 of6
 Deel. of Sarah E. Harebo                                        Civil Action No. 20-cv-O 1468-CJN

EXHIBIT 58
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1011 of 1598




 Superior, and Whitewater); 13 branch campuses, and a statewide extension network with offices in

 every county.

         6.      Students can find on-campus housing at all four-year UW System campuses.

         7.      UW System has a current annual operating budget of $6 billion with $1 billion in

 state funding and $1.9 billion in gifts, grants, and contracts.

         8.      UW System receives federal funds from the Department. As a result, UW System is

 subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681-88, and the

 Department's Title IX regulations, 34 C.F.R. pt. 106.

                  Summary ofUW System's Existing Title IX Sexual Misconduct Policy

         9.      UW System has adopted Regent Policy 14-2, a sexual violence and sexual

 harassment policy that prohibits sexual harassment and sexual misconduct by students, employees,

 and faculty and establishes a grievance process for addressing complaints of sexual harassment.

         10.     UW System employs a Title IX and Clery Administrator in the UW System Office

 of Compliance and Integrity housed within the Office of General Counsel. The institutions of the

 UW System each have a designated Title IX Coordinator that handles reports of sexual harassment

 and sexual misconduct. The structure, number of staff, and responsibilities of the Title IX office

 varies by institution.

         11.     In fiscal year 2019 (July 1, 2018-June 30, 2019), there were a total of 1,360 Title IX

 cases reported across UW System's institutions. 1 During this same time period a total of 161 of

 these Title IX cases went through an investigative process consistent with the Title IX policies and

 procedures of the reporting institutions.

 1
   For the pwposes of these reported data, "Title IX cases" were defined as those cases identified
 by each reporting institution as a Title IX related incident in their official Title IX record. Across
 the UW System, some institutions had different interpretations of cases included in their official
 Title IX records (e.g. some included cases from confidential sources while others did not).

                                                Page 3of6
 Deel. of Sarah E. Harebo                                          Civil Action No. 20-cv-O 1468-CJN

EXHIBIT 58
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1012 of 1598




        12.     Regent Policy 14-2 defines sexual harassment as follows:

        Unwelcome sexual advances, requests for sexual favors, and other verbal or physical
        conduct of a sexual nature constitutes sexual harassment when (1) submission to such
        conduct is made either explicitly or implicitly a term or condition of an individual's
        employment or educational experience, (2) submission to or rejection of such conduct by an
        individual is used as the basis for employment or academic decisions affecting such an
        individual, or (3) such conduct has the pwpose or effect of unreasonably interfering with an
        individual's work or academic peiformance or creating an intimidating, hostile, or offensive
        working or learning environment.

         13.    Under current UW System complaint processes, any individual who has been

 subjected to an incident of sexual violence or sexual harassment, or who received a report of or

 witnessed an incident of sexual violence or harassment, may file a complaint. UW System and its

 institutions provide confidential resources to parties who have been subjected to sexual violence or

 harassment. Under Board of Regents Policy 14-2 - individuals, including victims, who report to any

 of the offices or individuals noted above, or to any other university employee, except those noted

 below, cannot be assured absolute confidentiality. However, information provided in the report and

 in any subsequent, related proceeding will be maintained in a confidential manner; only those

 individuals who have a need to know to fulfill obligations consistent with university policies or laws

 will be privy to certain information.

         14.     All hearing procedures for complaints of sexual misconduct across UW System's

 institutions are required to comply with Chapters 4, 11, and 17 of Section UWS of the Wisconsin

 Administrative Code.

         15.     During the current COVID-19 restrictions, UW System and its institutions have

 been able to maintain timely investigations virtually.

                                Revising Existing Sexual Misconduct Policies

         16.     The Wisconsin Administrative Code, Section UWS governs the general procedures

 the University of Wisconsin System's schools must adhere to in addressing student non-academic

                                              Page4 of6
 Deel. of Sarah E. Harebo                                         Civil Action No. 20-cv-O 1468-CJN

EXHIBIT 58
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1013 of 1598




 misconduct and faculty and staff misconduct. UW System's schools have all created rules, policies,

 and procedures that more specifically address misconduct, grievance, and Title IX procedures. The

 Title IX Rule may require changes to the Wisconsin Administrative Code, Regent Policy and

 potentially changes to individual schools' harassment policies and grievance procedures, which are

 found in student codes of conduct, housing materials, faculty and handbooks. In addition, programs,

 academic departments, and athletic departments within the System's schools often have their own

 rules, policies, procedures, and handbooks that will require revision.

         17.     The Wisconsin Statutes set forth the procedure for promulgating new administrative

 rules. The state agency wishing to permanently change its administrative rules must draft scope

 statements for the Governor's approval. Wis. Stat. § 227.135. Upon receiving approval from the

 Governor, the agency must hold a preliminacy public hearing and comment period on the statements

 of scope and prepare economic impact analyses. Thereafter, the agency must draft the proposed

 rules and submit them to the Legislative Council. From there, the rules undergo a formal notice and

 comment period. The agency must then submit the rule to the Governor for approval, then undergo

 legislative review prior to promulgation. This process typically takes 12 to 18 months.

         18.     The Wisconsin Administrative Code has a separate procedure for promulgation of

 emergency rules, wherein compliance with notice, hearing, and publication requirements are waived

 if"preservation of the public peace, health, safety, or welfare necessitates putting the rule into effect

 prior to the time it would take effect if the agency complied with the procedures." Wis. Stat. §

 227.24. This truncated process allows agencies to promulgate rules more quickly, but the

 emergency rules only remain in effect for 150 days with the option of extending them up to 120

 additional days. Wis. Stat. § 227.24(1)(c) and (2). The agency may then initiate procedures to

 convert the emergency rule to a permanent rule as provided by Wis. Stat.§ 227.24(4); however as a



                                               Page 5of6
 Deel. of Sarah E. Harebo                                          Civil Action No. 20-cv-O 1468-CJN

EXHIBIT 58
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1014 of 1598




practical matter and to avoid a coverage gap, when promulgating complex rules or making

significant changes to an existing rule, the agency commences procedures of adoption of pennanent

rules in tandem. See Wisconsin Legislative Council Administrative Rules Procedures Manual, §

2.12(6)(b) an (c).

         19.     Following promulgation of new administrative rules and/or Regent Policies, the

 System schools must revise their codes of conduct, student, faculty, and staff handbooks, and

 grievance and hearing procedures. UW System and its institutions will have to develop new

 materials, website content, and communications to relay the changes that are implemented to our

 existing code, policies, processes, and procedures. Changing policies and procedures at the

 individual schools involves the Chancellor's offices, Dean of Students' offices, human resources,

 the Title IX office, legal counsel, and others.

         20.     The implementation of revised code and policies will require updates to procedural

 materials, handbooks, pamphlets, websites, and training materials.

         21.     Currently, UW System Faculty and staff are required to take a Title IX training at

 time of hire and approximately every three years thereafter. Individual institutions may provide

 additional training opportunities to faculty and staff.


 I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
 correct.


 Executed on this Jl_ day of June, 2020




                                                    University of Wisconsin System



                                                   Page 6 of6
 Deel. of Sarah E. Harebo                                           Civil Action No. 20-cv-O 1468-CJN

EXHIBIT 58
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1015 of 1598




                   EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1016 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                              Plaintiffs,

                       v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                              Defendants.


    DECLARATION OF ASSISTANT COMMISSIONER ABDULSALEEM HASAN

I, AbdulSaleem Hasan, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

   1. I am the Assistant Commissioner of Field Services at the New Jersey Department of

       Education (“NJDOE”), and have served in this position since July 1, 2019. My educational

       background includes a Bachelor of Arts degree in Law and Justice from Rowan University in

       Glassboro, New Jersey, a Master of Arts Degree in Human Resource Management and

       Training Development from Seton Hall University, and an Educational Specialist Degree




                                            Page 1 of 14
Decl. of AbdulSaleem Hasan                                           Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1017 of 1598




      from Seton Hall University. Before joining NJDOE, my career included serving as school

      administrator at various levels in the New Jersey public schools.

   2. I submit this Declaration in support of the State of New Jersey’s litigation against Elisabeth

      D. DeVos, in her official capacity as Secretary of Education; the United States Department of

      Education (“ED” or the “Department”); and the United States of America regarding the

      recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs

      or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020)

      (the “Title IX Rule” or “Rule”). I have compiled the information in the statements set forth

      below through personal knowledge and through NJDOE personnel who have assisted me in

      gathering this information. I have also familiarized myself with the Rule in order to understand

      its immediate impact on NJDOE and elementary and secondary schools in New Jersey.

            The New Jersey Department of Education and the State Educational System

   3. NJDOE oversees primary and secondary education in New Jersey. Our mission is to ensure

      that New Jersey’s 1.4 million students have equitable access to high quality education and

      achieve academic excellence. The Division of Field Services provides support to district and

      school leaders and teachers to assist in implementing applicable State and federal standards

      and to promote effective use of resources in pursuit of high levels of student achievement.

      The Division of Field Services includes the following offices: Field Services Coordination;

      Fiscal Accountability & Compliance; Comprehensive Support; Professional Learning

      Network; and District Intervention & Support.

   4. The New Jersey Constitution requires the State government to maintain and support “a

      thorough and efficient system of free public schools” for residents aged 5 through 18. N.J.




                                           Page 2 of 14
Decl. of AbdulSaleem Hasan                                              Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1018 of 1598




      Const. art. VIII, § IV, para. 1. Each school district receives State funding in accordance with

      the School Funding Reform Act of 2008, N.J. Stat. Ann. §§ 18A:7F-43 to -70.

   5. State statutes also require the Governor to appoint, upon the recommendation of the NJDOE

      Commissioner and with the advice and consent of the State Senate, full-time executive county

      superintendents of schools. N.J. Stat. Ann. §. § 18A:7-1; N.J. Stat. Ann. §. § 18A:7-5. Among

      other things, the county superintendents, who are State employees, review and subsequently

      approve or disapprove school budgets prepared by local school districts. N.J. Stat. Ann. §. §

      18A:7-8.

   6. For the 2018-2019 school year, there were 584 operating school districts in New Jersey; there

      were 2,516 schools, including charter schools.

   7. NJDOE received $923,564,548 in federal educational funding from the Department and

      $1,604,148.00 from other federal agencies in 2018-2019 related to K-12 education. Some of

      this funding is retained by NJDOE, and some is passed through to schools and other entities.

      As a result, NJDOE is subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C.

      §§ 1681–88, and the Department’s Title IX regulations, 34 C.F.R. pt. 106.

   8. The number of school district staff addressing sexual harassment varies among districts. Some

      school districts have only one Title IX Coordinator, and others have multiple Title IX Officers.

      In some cases, the Title IX Coordinator also has other duties, for example, serving as the

      Harassment, Intimidation and Bullying (“HIB”) Coordinator and/or the Affirmative Action

      Officer.




                                           Page 3 of 14
Decl. of AbdulSaleem Hasan                                              Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1019 of 1598




                             Schools’ Obligations Under State Law Regarding
                                Sex Discrimination and Sexual Harassment

   9. New Jersey statutes prohibit discrimination against any public school student “in admission

       to, or in obtaining any advantages, privileges or courses of study of the school by reason of

       race, color, creed, sex or national origin.” N.J. Stat. Ann. § 18A:36-20.

   10. Sexual harassment of students in elementary and secondary schools is included in the conduct

       addressed by New Jersey statutes prohibiting “Harassment, Intimidation or Bullying”

       (“HIB”). N.J. Stat. Ann. §§18A:37-13 to –32 (prohibiting, among other things, harassment

       based on gender, gender identity and sexual orientation.). The NJDOE has promulgated

       regulations to implement the HIB statutes, N.J. Admin. Code §§ 6A:16-1.3, 6A:16–7.7 - 7.8,

       and these regulations can be revised only after public notice and comment in accordance with

       New Jersey’s Administrative Procedure Act and regulations. See N.J. Stat. Ann. §§ 52:14B-

       1 to -31; N.J. Admin. Code §§1:30 – 1.1 to - 6.7.

   11. Each school district is required by statute to adopt its own policy prohibiting HIB, and the

       HIB statute and regulations mandate minimum standards for those policies. N.J. Stat. Ann.

       §18A:37-15. Each school district board of education must reassess annually its HIB policy,

       prevention programs, reports of the school safety/climate teams and related training needs.

       N.J. Admin. Code §6A:16-7.7(e).

   12. Each school district’s policy must include a definition of harassment, intimidation or bullying

       that is “no less inclusive than” the definitions provided in the HIB statutes and regulations.

       N.J. Stat. Ann. §18A:37-15(b); N.J. Admin. Code §6A:16-7.7(a)(2)(ii).

   13. In part, the statutory definition includes “a single incident or a series of incidents . . . that . . .

       creates a hostile educational environment for the student by interfering with a student’s




                                               Page 4 of 14
Decl. of AbdulSaleem Hasan                                                    Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1020 of 1598




      education or by severely or pervasively causing physical or emotional harm.” N.J. Stat. Ann.

      §18A:37-14.

   14. Whenever any school employee, school board member, contracted service provider, volunteer

      or student witnesses or has reliable information about an incident of HIB, they must report it

      to a school administrator or safe schools resource officer, who is required to immediately

      initiate the district’s HIB procedures. N.J. Stat. Ann. §18A:37-16. A school administrator

      who receives a report from an employee and fails to initiate or conduct an investigation, or

      who should have known of an incident and fails to take sufficient action to minimize or

      eliminate the harassment, may be subject to disciplinary action. Id.

   15. The New Jersey Law Against Discrimination (“LAD”), N.J. Stat. Ann. §§10:5-1 to-49,

      prohibits schools, except those operated by religious institutions, from discriminating against

      students based on sex. N.J. Stat. Ann. § 10:5-4; N.J. Stat. Ann. § 10:5-12(f). This includes

      prohibiting sexual harassment “that a reasonable student of the same age, maturity level, and

      [sex] would consider sufficiently severe or pervasive enough to create an intimidating, hostile

      or offensive school environment[.]”L.W. ex rel. L.G. v. Toms River Regional Schools Bd. of

      Education, 189 N.J. 381,402-403(2007). Schools are required to take action to prevent sexual

      harassment and must promptly address it if they knew or should have known about it. Id. at

      407.

   16. In addition to their statutorily mandated HIB policies, many school districts have adopted

      separate policies explicitly prohibiting sexual harassment that violates the LAD. These sexual

      harassment policies typically define sexual harassment consistent with prior Title IX

      guidance. My review of just a few of these policies shows that they define hostile environment

      sexual harassment to include conduct that is “sufficiently severe, persistent, or pervasive to



                                          Page 5 of 14
Decl. of AbdulSaleem Hasan                                             Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1021 of 1598




      limit a student’s ability to participate in or benefit from an educational program or activity, or

      to create a hostile or abusive educational environment.” (emphasis added). See, e.g.,

      Collingswood Board of Education Sexual Harassment Policy (adopted Sept. 26, 2005),

      https://www.collingswood.k12.nj.us/ourpages/auto/2009/3/20/36430103/5751%20%20M_

      %20SEXUAL%20HARASSMENT.pdf; Lawrence Township Board of Education Sexual

      Harassment     Policy    (adopted     Apr.    12,    2000,   revised    October     19,    2016),

      https://drive.google.com/drive/folders/0B7PaFlJzvz2gcnRmSE1DQ1E1SDQ; Haddonfield

      Board of Education Sexual Harassment Policy (revised Jan., 24, 2019, approved Feb. 28,

      2019), https://boe.haddonfieldschools.org/wp-content/uploads/2019/04/Policy-5751-Sexual-

      Harassment-M.pdf

   17. Managing for Equity regulations require each district to develop a Comprehensive Equity

      Plan every three years. N.J. Admin. Code §§ 6A:7 – 1.1 to -1.10. NJDOE’s Forms and

      Instructions for these plans specify that district boards of education must have a policy to

      “Prohibit or eliminate all forms of harassment, including sexual harassment, intimidation and

      bullying.”   https://www.nj.gov/education/equity/cep/2019-2022CEPPacket.pdf.         NJDOE      is

      responsible for reviewing and approving the Comprehensive Equity Plans for each district.

   18. Through the New Jersey Quality Single Accountability Continuum (“NJQSAC”), which is

      the state’s accountability system for school districts, NJDOE reviews each school district’s

      policy for Code of Student Conduct to ensure that all regulatory requirements are included.

      The NJQSAC also requires school districts to submit to NJDOE a statement of assurance,

      which in part addresses school climate, HIB prevention, and education of the community on

      HIB. N.J. Admin. Code § 6A:30, Appendix A.




                                            Page 6 of 14
Decl. of AbdulSaleem Hasan                                               Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1022 of 1598




   19. Through New Jersey’s School Safety Data System, school districts are required to report to

      NJDOE each alleged or confirmed incident of HIB based on gender/gender identity or sexual

      orientation, and must separately report each incident of sexual contact or sexual assault.

   20. For the 2017-2018 school year, school districts reported 34 incidents of sexual assault and

      326 incidents of sexual contact. School districts investigated 1476 gender-based reports of

      HIB, and their investigations confirmed 1106, or about 75%, of those reports. Districts

      investigated 1268 reports of HIB based on sexual orientation, and their investigations

      confirmed 897, or 71% of those reports. Females were the target of approximately 75% of the

      gender-based HIB, but they were only 48.62% of the student population.

   21. To assist school districts in complying with the HIB statute and regulations, the Law Against

      Discrimination, and the Comprehensive Equity Plan, the New Jersey Department of

      Education issues guidance and training materials.

          Compliance with Federal and State Standards for Addressing Sexual Harassment

   22. Under prior Title IX rules and guidance, because the federal standards and procedures were

      sufficiently similar to New Jersey statutes, regulations and court precedent, school districts’

      compliance with New Jersey standards and procedures would also satisfy their obligations

      under Title IX. For that reason, school districts have typically followed New Jersey HIB

      procedures in addressing reports of sexual harassment.

                                 The Impact of the Final Title IX Rule

   23. Under the Final Title IX Rule, New Jersey school districts will be subject to different

      obligations under federal and State law.

   24. For example, the Final Rule will require school districts to dismiss Title IX complaints

      alleging sexual misconduct that is not sufficiently “severe, pervasive and objectively offensive



                                           Page 7 of 14
Decl. of AbdulSaleem Hasan                                              Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1023 of 1598




      that it effectively denies” the complainant equal access to the school’s education program or

      activity. In contrast, as discussed above, New Jersey’s statutes and regulations require schools

      to investigate and take remedial action in response to a broader range of alleged sexual

      misconduct, i.e., whenever sexual harassment is severe or pervasive or interferes with a

      student’s education.

   25. The     Final    Rule      will     require     school     districts    to     dismiss      Title

      IX complaints if the alleged sexual misconduct did not occur in the district’s education

      program or activity or did not occur in the United States. Although the Final Rule extends to

      “locations, events or circumstances over which the recipient exercised substantial control over

      both the respondent and the context in which the sexual harassment occurs,” 34 C.F.R.

      106.44(a), New Jersey law is broader. New Jersey HIB statutes and regulations require school

      districts to address allegations of sexual harassment regardless of where it occurs, if a school

      employee is aware of the conduct or a school administrator should have known of it, and when

      addressing it is reasonably necessary for reasons related to the rights, safety, security or well-

      being of students, or it substantially disrupts or interferes with the orderly operation of the

      school. New Jersey law also requires school districts to respond to sexual harassment

      communicated electronically. N.J.S.A 18A:37-15.3; N.J.A.C. 6A:16-7.7(a)(2)(xix); N.J.A.C.

      6A:16-7.5.

   26. Because current school district standards for addressing HIB and sexual harassment under the

      LAD must comply with State statutes and State court precedents, school districts may be

      unable to amend their HIB or sexual harassment policies to conform to any narrower standards

      required by the Final Rule. Instead, they will need to adopt separate and distinct Title IX

      policies, while also retaining and complying with standards required by State law.



                                            Page 8 of 14
Decl. of AbdulSaleem Hasan                                               Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1024 of 1598




   27. Requiring school districts to adopt separate policies and procedures to implement the Final

      Rule will be extremely time-consuming and financially burdensome. School districts will

      need to devote extensive staff and attorney time to drafting and providing training on new

      Title IX standards and procedures. This will include determining which aspects of their

      current policies and procedures can continue to apply to both Title IX proceedings and State

      law proceedings, and which will require separate parallel proceedings.

   28. State requirements designed to promote uniform, transparent practices for adopting new or

      revised policies make it unfeasible for school districts to do an effective job of devising and

      adopting policies and procedures required by the Final Rule by the August 14, 2020 effective

      date. For example, after school district staff or consultants draft new or revised policies, they

      must be considered and adopted by school district boards of education. These school boards

      must conduct all business at public meetings, which must be scheduled with public notice in

      accordance with New Jersey’s Open Public Meetings Act, N.J. Stat. Ann. §§ 10:4-6 to -21.

      And if any school district HIB policies can be modified while still conforming with State HIB

      law and regulations, the HIB statute requires school district boards of education to use “a

      process that includes representation of parents or guardians, school employees, volunteers,

      students, administrators, and community representatives.” N.J. Stat. Ann. § § 18A:37-15(a).

      It would be very difficult for school districts to do this in an effective manner in three months,

      and even more difficult to do so during the summer break.

   29. After drafting and adopting new policies to implement the new Title IX standards and

      procedures, school districts will need to disseminate them to employees, students, parents and

      the community, and will need to revise their websites to incorporate the new standards and

      procedures.



                                            Page 9 of 14
Decl. of AbdulSaleem Hasan                                               Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1025 of 1598




   30. Some school districts are likely to need additional staff to serve as decision-makers, to comply

      with the Final Rule’s requirement that the same person may not serve as Title IX Coordinator

      or investigator and decision-maker in a case. Hiring additional staff will impose unanticipated

      costs, and based on my experience as a public school administrator and my current position,

      I believe that creating and filling new positions by the August 14 effective date will be

      extremely difficult in light of State standards and procedures for State review and approval of

      local school district budgets.

   31. Because the Final Rule deems a school to have actual knowledge of allegations of sexual

      harassment when any elementary or secondary school employee has notice of the allegations,

      school districts will need to train all employees on what constitutes sexual harassment as

      defined in the Final Rule, their responsibility to report it, and the procedures for reporting.

      The Final Rule mandates that Title IX Coordinators, investigators, decision-makers and

      anyone who facilitates informal resolution processes receive comprehensive training on

      specific aspects of the recipient’s Title IX procedures and standards. It is not feasible for

      school districts to do an effective job of preparing training materials based on completely new

      standards and procedures and then effectively train all of their employees before the August

      14, 2020 effective date.

   32. NJDOE will be faced with providing guidance to school districts regarding the new Title IX

      standards, and also guiding school districts in navigating the differing standards imposed by

      federal and State law.

   33. The burdens to schools and students under the new Rule will continue after adopting and

      disseminating the new Title IX procedures. Because New Jersey statutes and regulations

      require school districts to respond to a wider range of notice and sexually harassing conduct,



                                           Page 10 of 14
Decl. of AbdulSaleem Hasan                                               Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1026 of 1598




      schools will also be required to carry out, and involve students in, separate procedures to

      comply with state law. School districts will need to develop procedures for navigating a new,

      two-tiered or parallel investigation and remedial process. This will, at best, be time-consuming

      for staff, and will send confusing mixed-messages to students and the community.

   34. For example, under the new Rule, after receiving a written complaint, a school district must

      first determine whether the allegations, if proven, were sufficiently “severe, pervasive and

      objectively offensive” that the victim has been effectively denied equal access to the school’s

      educational programs or activities. If not, the district must dismiss the Title IX complaint,

      and notify the complainant and respondent of that decision. To comply with State law, the

      district must then continue the investigation to determine whether the sexual harassment

      interfered with the victim’s education or severely or pervasively caused emotional or physical

      harm. If it meets that standard, the school district must conclude that the sexual misconduct

      constituted an act of HIB based on gender, and must take remedial action as required by the

      HIB statutes and regulations.

   35. If the allegations of the complaint are unclear, determining whether the Rule requires

      dismissal of a complaint under Title IX may not be an easy task. If schools make the wrong

      call and proceed when they should have dismissed the complaint, they risk losing federal

      funding.

   36. Failure to address sexual misconduct that does not meet the Final Rule’s newly narrowed

      definition of sexual harassment would leave serious sexual misconduct unaddressed. This

      would interfere with students’ education and foster a sexually hostile educational

      environment.




                                          Page 11 of 14
Decl. of AbdulSaleem Hasan                                              Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1027 of 1598




   37. Devising, implementing and carrying out separate procedures to address Title IX violations

      and violations of New Jersey law will require a significant amount of additional time and costs

      for school district staff and attorneys.

                          Harm to Schools and DOE due to COVID-19 Pandemic

   38. The costs and burdens to school districts and to NJDOE of implementing the new Rule at this

      time are exponentially increased due to the COVID-19 pandemic.

   39. The COVID-19 pandemic has disproportionately impacted New Jersey. As of June 19, 2020,

      New Jersey has the 2nd highest number of positive cases in the nation, with over 167,000

      people having tested positive, and over 12,000 of these resulting in death. Positive cases and

      deaths have occurred in every county in New Jersey.

   40. Governor Murphy banned in-person instruction, effective March 18, 2020, at all public,

      private, charter, renaissance and parochial elementary and secondary schools, and directed

      NJDOE to work with each public school district, as well as private and parochial schools as

      appropriate, to ensure that students are able to continue their educations through appropriate

      home instruction.

   41. On May 4, 2020, Governor Murphy announced that for the remainder of the school year,

      school buildings will remain closed and remote learning will continue.

   42. For the past several months, NJDOE’s staff have devoted a majority of their time to addressing

      issues impacting schools due to COVID-19, and the pandemic continues to demand an

      overwhelming amount of staff time. This includes devising and implementing safe and

      effective ways to implement remote learning, address special education needs, provide food

      services for students eligible for free and reduced-cost meals, provide specialized day care for

      youth with physical, intellectual or developmental disabilities, complete the spring semester,



                                            Page 12 of 14
Decl. of AbdulSaleem Hasan                                              Case No. 20-cv-01468-CJN
EXHIBIT 59
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1028 of 1598




      evaluate the possibility of carrying out modified summer educational and extracurricular

      activities, and planning for the upcoming school year with the uncertainty of how long remote

      learning will continue and how to implement modifications and reduced capacity once some

      in-person learning resumes.

   43. NJDOE has also compiled resources for the use of educators, parents and students in

      implementing remote instruction, and has collaborated with educational and media partners

      to create new online instructional programs for use during the ongoing remote learning period,

      and is continuing to update and expand these. NJDOE has issued guidance to school districts

      and local school boards to guide them in meeting legal requirements for remote meeting

      formats, confidentiality, public notice and comment for board meetings, and continuity of

      business operations, and is continuing to update and expand these.

   44. In addition, NJDOE has compiled resources to assist parents and schools in supporting the

      emotional well-being of children and youth during the COVID-19 pandemic, including

      referrals to address illness and death, and is continuing to update and expand these.

   45. On May 18, 2020, Governor Murphy announced a multi-staged plan for moving out of the

      shut-down. The first stage continues remote learning in K-12 schools, the second stage

      provides the potential for some in-person learning with modifications, and the third stage

      provides for in-person operations with reduced capacity. In accordance with an executive

      order issued by the Governor and re-opening protocols from the New Jersey State Interstate

      Athletic Association (“NJSIAA”), it is anticipated that high school sports under the

      jurisdiction of the NJSIAA may resume as early as July 13, 2020. NJDOE and school districts

      will need to devote a large amount of time to planning and carrying out each stage of academic

      and athletic re-opening.



                                          Page 13 of 14
Decl. of AbdulSaleem Hasan                                             Case No. 20-cv-01468-CJN
EXHIBIT 59
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1029 of 1598



   46. The need to devote the majority of staff resources to addressing COVID-19 pandemic has

       prevented NJDOE from devoting the time needed to guide and assist school districts in

       properly implementing a rule change of   this magnitude.
   47. In responding to the pandemic, school district staff and school district boards of education

       have been faced with overwhelming burdens just to continue educating students. As a result,

       they have not been able to devote sufficient time to implementing the Rule in the most

       effective manner.

   48. In ordinary circumstances, based on the procedural requirements for adopting new or revised
                           .   I


       policies, as well as the complexity and sensitivity of the substantive issues raised by the new

       Rule, most school districts would be unable to do an effective job of implementing the changes

       within three months. The current pandemic imposes additional burdens on school districts

       . that will extend the time needed for effective implementation far beyond the August 14, 2020

       deadline.



I declare under penalty of perjury thaf, to the best of my knowledge, the foregoing is true and
correct.


                 \ °i- day 'of June 2020
Executed on this -




                                              AbdulSaleem Hasan
                                              Assistant Commissioner
                                              New Jersey Department of Education




                                           Page 14of14
Deel. of AbdulSaleem Hasan                                              Case No. 20-cv-01468-CJN
 EXHIBIT 59
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1030 of 1598




                   EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1031 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                           Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                               Defendants.


                            DECLARATION OF VALERIE O. HAYES

       I, Valerie O. Hayes, J.D., M.S.W., D.Ed., pursuant to 28 U.S.C. § 1746, hereby declare

that the following is true and correct:

       1.      I am the Chief Officer for Institutional Diversity and Equity/Title IX Coordinator at

Stockton University (the “University” or “Stockton”).” My educational background includes the

following degrees: B.A., J.D., M.S.W., D.Ed. I have been employed at the University as Chief

Officer for Institutional Diversity and Equity/Title IX Coordinator since December 2014.

       2.      I submit this Declaration in support of the State of New Jersey’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

                                             Page 1 of 19
Decl. of Valerie O. Hayes                                                   Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1032 of 1598




Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or “Rule”). I have compiled the information in the statements set forth below through

personal knowledge, through University personnel who have assisted me in gathering this

information from our institution, and on the basis of documents that have been provided to and/or

reviewed by me. I have also familiarized myself with the Rule in order to understand its immediate

impact on the University.

                               Background about the University
       3.      Stockton University is a public university. The University’s main campus in

Galloway is located on over 1,600 acres in the Pinelands National Reserve. The University also has

locations in Atlantic City, Hammonton, Woodbine, and Manahawkin. The University commenced

its first academic year in 1971 and remains the only comprehensive college or university in

southeastern New Jersey.

       4.      The University's undergraduate degree programs are administered through its

schools: Arts and Humanities, General Studies, Natural Sciences and Mathematics, Business,

Education, Health Sciences, and Social and Behavioral Sciences. The University also offers a

variety of Master’s degrees areas, such as American Studies, Business Administration, Criminal

Justice, Holocaust and Genocide Studies, Instructional Technology, Nursing, Occupational

Therapy, Education, Social Work, Communications Disorders, Data Science and Strategic

Analytics, Professional Science Masters, as well as the Doctor of Nursing Practice, the Education

Doctorate in Organizational Leadership, and the Doctor of Physical Therapy.




                                          Page 2 of 19
Decl. of Valerie O. Hayes                                                     Case No. 20-cv-01468
EXHIBIT 60
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1033 of 1598




          5.    In the Fall of 2019, the University’s undergraduate student body was 8,893 and its

graduate student body was 1,041, for a total of 9,934. During Fall 2019, thirty-four percent of

students lived in University-provided housing and sixty-six percent commuted.

          6.    In the Fall of 2019, Stockton employed 1,600 staff, inclusive of approximately 700

full- and part-time faculty. The University has collective bargaining agreements with six employee

unions.

          7.    The University is governed by its Board of Trustees, which currently consists of

twelve members. Pursuant to the New Jersey Higher Education Restructuring Act of 1994 (N.J.S.A.

18A:64-6), the Board has general supervision and oversight of the University.

          8.    The University is supported in part by appropriations from the State of New Jersey.

The State appropriated $24,348,000 to the University for FY20. In response to the COVID-19

pandemic, that appropriation was retroactively reduced by $12,942,000.

          9.    For FY20, the University received federal funds from the Department of

approximately $80 million in student financial aid, and approximately $5.5 million in other federal

assistance, e.g., grants. As a result, the University is subject to Title IX of the 1972 Education

Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s Title IX Regulations, 34 C.F.R. pt.

106.

                        Preventing and Addressing Sexual Harassment

          10.   The Office of Institutional Diversity and Equity (also referred to as the “Title IX

Office”) investigates allegations of sexual misconduct as well as other forms of prohibited

discrimination and harassment, coordinates the compliance with the Americans with Disabilities

Act (ADA) and Section 504 of the Rehabilitation Act and the State’s Ethics Commission rules, and

provides training and education to the campus community related to each subject. I lead that office



                                           Page 3 of 19
Decl. of Valerie O. Hayes                                                   Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1034 of 1598




as the Chief Officer for Institutional Diversity and Equity, and I serve as the Title IX Coordinator.

My staff is comprised of an Investigator and an administrative support person. I oversee and

collaborate with others on Title IX implementation, while the Investigator serves as the lead

investigator in Title IX and other discrimination and EEO cases, working in partnership with staff

co-investigator who has been trained on Title IX investigations and related issues.

       11.       In addition to their other duties, the Director of Care & Community Standards serves

as Deputy Title IX Coordinator for Students, and the Associate Director of Intercollegiate Sports

serves as Deputy Title IX Coordinator for Gender Equity in Athletics. The Deputy Coordinators

assist my office in ensuring that the University addresses its Title IX responsibilities. Stockton’s

Title IX Practitioners Group provides additional support to my office; in addition to the Deputy

Coordinators and myself, it includes the Director of Public Safety, the Director for Residential Life,

the Clery Compliance Coordinator, and the Director of the Women’s, Gender and Sexuality Center

among others.

       12.       Reports and complaints of sexual misconduct at the University are directed to the

Title IX Coordinator, who then determines if the report falls under the scope of any University

policy or procedure which prohibit sexual misconduct, including sexual harassment. If it does, the

Title IX Coordinator initiates an investigation at the complainant’s request or where a pattern

involving the same potential respondent exists, assigns investigator(s), and thereafter oversees the

investigation.

       13.       To date, there have been 246 reports of sexual misconduct received in the last five

years. The reporting categories used in those reports were sexual harassment, rape, sexual battery,

sexual coercion, potential TIX-VAWA related intimate partner violence (dating and domestic

violence) and stalking. Of those reports, approximately 210 cases did not move beyond the report



                                            Page 4 of 19
Decl. of Valerie O. Hayes                                                     Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1035 of 1598




stage due to jurisdictional issues (e.g., the complainant did not want to proceed, the respondent was

not a University student or employee, the complainant or respondent was unknown and

unidentifiable).      Of the remaining reports, twenty-eight student-v-student cases resulted in

administrative Title IX investigations leading to conduct hearings, and two student-v-student cases

were voluntarily mediated under the Department’s 2017 Interim Guidance on Sexual Misconduct.

Of the twenty-eight cases, sixteen occurred in University-owned or -controlled residential areas, one

occurred in a non-residential campus building, and eleven occurred in off-campus locations that

were not owned or controlled by the University.

          Summary of Existing Title IX Sexual Misconduct Policies and Procedures

        14.        The University has adopted the following policies which prohibit sexual misconduct,

including sexual harassment, by students, faculty and staff: Student Policy Prohibiting Sexual

Misconduct and Discrimination in the Academic/Educational Environment (“Policy I-120” or

“Student Policy”); Policy Prohibiting Discrimination in the Workplace (“Policy VI-28” or

“Workplace Policy”), and the Campus Conduct Code (Policy I-55). The corresponding procedures

establish grievance processes to address complaints of sexual misconduct and other complaints of

discrimination.

        15.        The Student Policy defines sexual harassment, in part, as severe, pervasive or

persistent conduct of a sexual nature that has the purpose or effect of unreasonably interfering with

academic/work performance or creating an intimidating, hostile or offensive academic/work

environment. The Student Policy includes a section that explicitly addresses Title IX.

        16.        The Workplace Policy defines sexual harassment in the same way that the U.S.

Equal Employment Opportunity Commission defines sexual harassment: unwelcome sexual

advances, requests for sexual favors, and other verbal or physical conduct of a sexual nature when,



                                              Page 5 of 19
Decl. of Valerie O. Hayes                                                      Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1036 of 1598




for example: submissions to such conduct is made either explicitly or implicitly a term or condition

of an individual’s employment; submissions to or rejection of such conduct by an individual is used

as the basis for employment decisions affecting such individual; or such conduct has the purpose or

effect of unreasonably interfering with an individual’s work performance or creating an

intimidating, hostile or offensive working environment.

       17.     The University has also adopted the Stockton University Resource Guide on Title

IX: Sex Discrimination and Sexual Misconduct, which provides collective information about Title

IX, the Workplace Policy, the Student Policy, the Clery Act, the Violence Against Women Act, the

New Jersey Campus Sexual Assault Victim’s Bill of Rights, and the New Jersey Law Against

Discrimination. This Resource Guide provides, in part: “When sexual misconduct is so severe,

persistent, or pervasive as to deny or limit a student’s ability to participate in or benefit from the

school’ programs or activities, a hostile environment exists and the school must respond.”

                                       Current Procedures

       18.     Reports of sexual misconduct, including sexual harassment, are given to the Title IX

Coordinator for review and potential investigation. Any person may make a report or file a

complaint. Sexual misconduct complaints are reviewed and assigned for formal investigation if the

respondent is/was a current student or employee over whom the University has control when the

alleged incident occurred. Student complainants are permitted to have an advocate with them

throughout the process. Student respondents are permitted to have an advisor with them through the

process.

       19.     Under the University’s current procedures, a complaint is a detailed written

statement alleging conduct in violation of the University’s policies prohibiting discrimination,

signed and dated by the Complainant. A report is a written account or verbal statement of an



                                            Page 6 of 19
Decl. of Valerie O. Hayes                                                     Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1037 of 1598




incident that contains at a minimum, if known, the identity of or a description of who was involved,

when and where the incident happened, and a description of what occurred. An investigation is an

internal fact-finding conducted into the allegations that involves statements from the parties and

witnesses, along with evidence provided by parties and witnesses and independently gathered by the

investigator.

        20.     Currently, during the fact-finding investigation, parties are strongly encouraged to

maintain confidentiality to protect the privacy interest of individuals involved in the investigation.

Parties and witnesses sign an acknowledgment that they understand confidentiality and the

prohibition against retaliation. Parties may consult their advisors or advocates at any time during the

process.

        21.     Except for certain employees who are designated to receive privileged or

confidential communications, all University employees are designated as “responsible employees,”

who must report sexual misconduct to the Title IX Office or the campus police.

                                     Procedures for Students

        22.     The investigator prepares a report summarizing interviews with complainants,

respondents, and witnesses, along with evidence gathered.

        23.     The Care & Community Standards Office conducts all student hearings and oversees

the voluntary mediation process. Generally, a student Campus Hearing Board (“CHB”) proceeding

consists of a live hearing presided over by either an outside adjudicator/hearing officer or a hearing

panel consisting of 3-5 trained faculty and staff members. In 2017, the University began retaining

outside adjudicators, who are retired judges and attorneys, to serve as hearing officers for all sexual

misconduct cases. The costs for these services vary based on the number and complexity of cases,

but our cumulative costs have ranged from $25,000 to $60,000 per year. Due to reductions in



                                            Page 7 of 19
Decl. of Valerie O. Hayes                                                      Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1038 of 1598




funding and other fiscal constraints resulting in part from the COVID-19 pandemic, it is unclear

whether the University will be able to continue to hire outside adjudicators for this purpose, and will

instead revert to a hearing panel of faculty/staff, who are not attorneys.

        24.     The CHB process begins with a notice of charges to the respondent and an invitation

to attend a Pre-Hearing Interview meeting. The Pre-Hearing Interview meeting reviews the hearing

process, the student’s rights, the charges and potential sanctions, answers any questions, and allows

the respondent to enter a plea to the charges. The respondent has three plea options: “no plea,” “not

responsible” or “responsible.” Following the Pre-Hearing Interview, all materials that were

collected through the administrative investigation are made available to the complainant and

respondent. All parties and witnesses are given three options of participation in the CHB process.

First, full participation, which would mean attending the hearing, presenting information, answering

questions, etc. Second, partial participation which means that the individual does not wish to be

present at the hearing, will not be available to answer questions, but does allow any information

provided during the investigation to be presented at the hearing. Third, no participation and no

permission to use information gathered through the investigation. If the reporting party chooses

partial participation, then a representative from the University serves as the complainant to present

the case. Accommodations are made for any party or witness who does not wish to be physically

present at the CHB. Video conferencing has been used in these cases.

        25.     Complainants and respondents are permitted one advisor and one support person

(e.g., an attorney, counselor, parent or roommate) throughout the CHB process. If a student does not

have an advisor for the hearing, one is provided by the University, typically a staff member.

Advisors and support persons are not permitted to actively participate in the hearing.




                                             Page 8 of 19
Decl. of Valerie O. Hayes                                                      Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1039 of 1598




        26.     Cross-examination is permitted only by having questions submitted to the hearing

moderator or hearing officer for presentation. The moderator or hearing officer may limit questions

that are irrelevant, excessive, or duplicative.

        27.     A respondent may choose not to appear at the hearing, and if a respondent who does

not appear at the hearing chooses to submit written evidence, it will be read into the record and will

be considered in reaching a decision. No negative inference may be derived from the failure to

participate in the hearing.

        28.     The CHB will continue with proceedings, hearings and decisions regardless of

whether the complainant and respondent are enrolled in the University.

        29.     The hearing panel or adjudicator must issue a written decision and assign sanctions,

if appropriate, within seven business days of the hearing.

                                      Procedures for Employees

        30.     For employees, State regulations applicable to all State employees prescribe how the

University must respond to reports of discrimination, including sexual harassment/sexual

misconduct. N.J.A.C. 4A:7-3.1 et seq. (State Policy) and N.J.A.C. 4A:7-3.2 (Model Procedures).

The investigation is conducted by a single investigator, who prepares an investigative report

summarizing interviews with complainants, respondents, and witnesses, along with evidence

gathered, credibility findings and conclusions. The State regulations require “prompt, thorough and

impartial” investigations that, to the extent possible, respect confidentiality and the privacy interests

of all persons involved and prohibit retaliation.

        31.     After the investigation is completed, an investigatory report is prepared by the

investigator who is either the Chief Officer for Institutional Diversity and Equity or designee. The

investigatory report is submitted to the University President or designee for review and a



                                              Page 9 of 19
Decl. of Valerie O. Hayes                                                       Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1040 of 1598




determination as to whether the allegation of a violation of the University’s Policy Prohibiting

Discrimination in the Workplace has been substantiated. If a violation has occurred, the University

President/designee will determine the appropriate corrective measures necessary to immediately

remedy the violation. The University President/designee issues a final letter of determination to the

parties outlining the results of the investigation, and appeal rights.

                            The Need to Implement Parallel Procedures

        32.     The University currently addresses all sexual misconduct, including sexual

harassment, sexual assault, and VAWA offenses using the same policies and fair, effective

procedures for alleged violations of Title IX and State law/University Policy/Conduct Code.

        33.     The final Title IX Rule establishes a number of new definitions, limits and

procedural mandates that differ significantly from prior Title IX guidance and from current

State/University standards. For example, the definitions of sexual harassment in the Student Policy

and the Workplace Policy are consistent with the Department’s 2001 Title IX Revised Sexual

Harassment Guidance definition and the U.S. Equal Employment Opportunity Commission

definition; however, these definitions are broader than the definition in the Rule. State/University

standards permit any person to file a complaint, while the Rule permits schools to accept complaints

only from individuals who are participating in or attempting to participate in the University’s

programs or activities when the complaint is filed. State/University standards also include a broader

range of off-campus conduct (i.e., incidents that do not meet the Rule’s definition of “within a

program or activity”), and some conduct that takes place outside the United States.

        34.     As a result, the University will need to use separate, parallel proceedings to address

sexual misconduct claims and VAWA offenses that fall outside the newly narrowed scope of Title

IX. The University plans to respond to this “non-Title IX sexual harassment,” using the existing


                                             Page 10 of 19
Decl. of Valerie O. Hayes                                                     Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1041 of 1598




procedures for violations of the Campus Code of Conduct and the Student Policy Prohibiting Sexual

Misconduct and Discrimination in the Academic/Educational Environment and its corresponding

Procedure, and the Policy Prohibiting Discrimination in the Workplace, where appropriate. The

University decided to use existing procedures for “non-Title IX sexual harassment” because the

scope of prohibited conduct under Title IX remains unclear despite the Department’s narrower

definition.    Furthermore, our existing procedures were developed and fine-tuned over the years

with input from a range of stakeholders, and our experience demonstrates that those procedures are

well-suited to sexual harassment proceedings, such as requiring that all cross-examination questions

be asked by a neutral decision-maker, rather than the parties or their advisors.

        35.      The University will also need to establish completely new Title IX procedures that

comply with the Rule for reports and complaints that meet the new Title IX definitions and

standards.

        36.      My office will now have the additional task of determining, for every report or

complaint, which of the parallel procedures must be followed. And if a complaint must be dismissed

under the Rule because, for example, it becomes clear that the allegations would not meet the newly

narrowed definition of sexual harassment, my office will then need to determine whether to proceed

or continue under State or University policy. In some cases, students or employees charged with the

same conduct and facing the same potential remedies or sanctions will have a different investigation

and hearing process based on where the incident took place or the enrollment status of the

complainant.

        37.      Based on my training and experience, I anticipate that the new investigation and

hearing procedures will require more time from staff and outside adjudicators, if we can afford to

retain them. The tasks at hand warrant hiring additional staff, however, the University is currently



                                            Page 11 of 19
Decl. of Valerie O. Hayes                                                      Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1042 of 1598




under a mandatory hiring freeze, and even if it were lifted, revenue cuts due to the pandemic make

creating and filling new positions unfeasible.

       38.     If the University did not maintain a parallel process in addition to the Title IX

process mandated by the new Rule, serious conduct that interferes with students’ education, campus

life, and overall university experience would go unaddressed, allowing a hostile learning

environment for students and a hostile working environment for employees to develop. This is

inconsistent with Stockton’s goal to provide equity for and inclusion of all students and employees.

                                   Training and Dissemination

       39.     In addition to maintaining these parallel processes, the University will have to

expend significant time and resources on creating and administering training on the new Title IX

policies and the precise procedures mandated by the Rule, as well as when and how to use the non-

Title IX procedures.

       40.     The University must train many individuals on the new requirements, including but

not limited to: investigators, Title IX staff, all hearing officers/adjudicators, Care & Community

Standards Office staff, Human Resources staff, employee Campus Hearing Board panelists, and

advisors. This effort will require adequate time, practice, repetition, and enlisting the help of

external consultants for training non-attorney advisors and hearing panelists.

       41.     For just one example, unless attorneys or former judges can be used as hearing

officers for all cases, Campus Hearing Board members will need to be trained on how to determine

relevance of questions and how to control hearings with advisors conducting cross-examination of

parties and witnesses.




                                            Page 12 of 19
Decl. of Valerie O. Hayes                                                        Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1043 of 1598




          42.   The University will have to decide whether to train its faculty and staff serving as

advisors on how to conduct cross-examinations or whether to instead hire outside counsel to act as

advisors. Either choice will require a significant expenditure of resources.

          43.   The Office of Institutional Diversity and Equity sends email and posts informational

notices to students and employees each fall and spring semester regarding Title IX; these will need

to be revised to reflect the new standards and procedures imposed by the Rule and reissued and

posted.

                          Revising Existing Sexual Misconduct Policies

          44.   The following policies, procedures, and documents will need revision: Student

Policy Prohibiting Sexual Misconduct and Discrimination in the Academic /Educational

Environment, which is based on broader standards in State Regulations, Campus Conduct Code,

Campus Hearing Board Procedure for Students, Employee Campus Hearing Board, Student

Procedure Prohibiting Sexual Misconduct and Discrimination in the Academic / Educational

Environment, Victim Resource Guide, Respondent Resource Guide, Guide to Residential Life, Title

IX Resource Guide, all training materials, and other documents relating to Title IX. Because the

Policy Prohibiting Discrimination in the Workplace is based on broader standards in State

Regulations, it cannot be revised to incorporate the new Title IX standards, but it may be revised to

reference the new Title IX standards and parallel procedures.

          45.   Policies and procedures require multiple stages of review, often starting at the

ground level requiring the formation of a committee or working group who then submit revisions on

to the next level of reviewers. Revisions work up the chain of command and are reviewed by several

levels before reaching the final approvers. Stockton’s shared governance processes require

consultation with labor relations personnel for administrative policy or procedure changes or that



                                            Page 13 of 19
Decl. of Valerie O. Hayes                                                      Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1044 of 1598




impact the terms and conditions of employment for faculty and staff in collective bargaining units.

In addition, consultations are required, as appropriate, with Faculty Senate, Student Senate,

impacted stakeholders, etc., before being presented to the final approvers.

       46.     Policies ultimately require the Board of Trustees’ approval – which involves a first

reading and a second reading, over several months, before final approval. The Board of Trustees

only meets five times per year. Procedures ultimately require the University President’s approval.

       47.     The Department suggests that because the effective date is during the “summer

break,” it will be easier for schools to revise their Title IX policies and procedures. 85 Fed. Reg. at

30,535. In fact, the opposite is true. The August 14, 2020 effective date makes it more difficult to do

an efficient and effective job of revising policies and procedures, because many stakeholders are on

ten-month contracts and not available during the summer months to participate in the revision

process. In addition, the University observes a four-day work week during the summer months,

which further limits the pool of individuals available to work on implementation by the compliance

deadline.

       48.     The University began the process of reviewing and revising its policies and

procedures in response to the Department’s 2017 guidance that relied upon the Department’s

January 2001 Revised Sexual Harassment Guidance: Harassment of Students by School Employees,

Other Students or Third Parties. The University continued the process and modified its approach in

response to the publication of the Department’s proposed Rule in 2018, which proposed changes

that differed from the Department’s 2017 guidance, including a new definition of sexual harassment

and more restrictions on addressing off-campus conduct. The proposed Rule in 2018 also imposed a

completely new complaint, investigation, grievance and appeal process. The final Rule published in

May 2020 made more changes to the definition of sexual harassment and the situations in which



                                            Page 14 of 19
Decl. of Valerie O. Hayes                                                      Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1045 of 1598




off-campus conduct can be addressed, and further changes to the proposed complaint, investigation,

grievance and appeals process.

       49.     Despite our attempts to get a head-start on revising the Title IX procedures, the

amount of work needed to complete the process is still overwhelming. And because the

Department’s requirements for key definitions and procedures changed from the 2017 guidance to

the 2018 proposed Rule, and changed again in the final 2020 Rule, some of our work-in-progress

had to be completely re-vamped. This resulted in additional expenditures of time and money.

Although the Department states that schools “have been on notice for more than two years that a

regulation of this nature has been forthcoming,” 85 Fed. Reg. at 30,535, our experience shows that,

despite our diligence, it is unrealistic for the Department to expect schools to do an effective job of

implementing the 2020 Rule by the August 14, 2020 effective date.

       50.     To date, the University has spent in excess of $25,000 on consultants associated with

revising policies to comport with recent and upcoming changes in the Title IX standards, and we

anticipate that there will be significant additional consultant costs to fully implement the new

substantive and procedural requirements. In addition to the consultant work, my staff has spent

more than 100 hours so far in research and other tasks, and will spend many more hours on

reviewing current Title IX policies, devising and implementing revisions to comport with the new

Rule, and training staff and the campus community.

       51.     Collective bargaining agreements may limit any changes in procedures needed to

comply with the 2020 Rule. In the preamble, the Department acknowledges that some collective

bargaining agreements may need to be renegotiated, 85 Fed. Reg. at 30,444, but the August 14

effective date would not generally allow sufficient time to complete such negotiations.


               Harms to the Campus Community Compounded by COVID-19

                                            Page 15 of 19
Decl. of Valerie O. Hayes                                                      Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1046 of 1598




       52.     The COVID-19 pandemic has disproportionately impacted New Jersey. As of June

15, 2020, New Jersey has the 2nd highest number of positive cases in the nation, with over 167,000

people having tested positive, and over 12,000 of these resulting in death.

       53.     The University is currently dealing with the challenges of remote learning and

planning for the next academic year in the midst of the uncertainty created by the ongoing

pandemic. Like all public universities in the State, Stockton ceased all in-person education in March

in response to the pandemic and Governor Murphy’s orders. Staff spent an overwhelming amount

of time devising and implementing remote learning procedures, with the majority of faculty and

staff also working remotely.

       54.     The Title IX staff quickly mobilized to devise, implement and disseminate

temporary remote procedures for addressing sexual harassment reports and complaints, while

addressing health and safety and concerns for all involved, and privacy concerns for parties and

witnesses.

       55.     The remote procedures have resulted in challenges to staff conducting Title IX

investigations and the hearing process. For example, staff has spent the bulk of their time and effort

modifying procedures to assist parties in dealing with technology and privacy issues, disseminating

information about how to file complaints during remote operations, as well as moving forward with

investigations or hearings that were pending at the time remote operations were implemented.

Individuals have reported challenges with technology, internet connectivity, and finding a private

place to participate in the investigations. Conducting interviews when individuals cannot be

physically with their support person or advisor has caused additional stress to the parties. And

conducting interviews, meetings and hearings by telephone or videoconference raises

confidentiality concerns. University personnel are working with participants to remedy these

                                            Page 16 of 19
Decl. of Valerie O. Hayes                                                     Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1047 of 1598




challenges, but the stringent, inflexible grievance and hearing procedures mandated by the 2020

Rule will impose additional requirements that will make the process more daunting.

       56.     On May 18, 2020, Governor Murphy announced a multi-staged plan for moving out

of the shut-down. The first stage continues remote learning in higher education, the second stage

provides the potential for some in-person learning with modifications, and the third stage provides

for in-person operations with reduced capacity.

       57.     All of the challenges the University is currently facing in overhauling its policies, all

of its procedures, disseminating the changes and implementing the new procedures are made vastly

more difficult under the constraints of the campus shutdown and the anticipated staged return to

normal operations. For example, the University will have to conduct training remotely for all of its

investigators, administrators, staff support, and hearing officers, and the training must teach them to

conduct these completely new mandatory procedures on a remote platform. Hearing officers will

have to oversee adversarial cross-examination conducted by advisors and solve how to control the

proceedings, all over a remote platform. And, the University is likely to need to re-train these

individuals once the University partially and then fully resumes in-person instruction or other

activities, especially while public health concerns still require social-distancing, and some parties

may desire an in-person hearing while others will choose to continue with a remote process.

                 Harms to the University Community Resulting From the Rule

       58.     The narrowed definition of sexual harassment in the 2020 Rule will negatively

impact the Stockton community. It means that only the most severe sexual misconduct will be

recognized by the University’s Title IX Policy, leading fewer victims to report sexual harassment.

This, in turn, will lead to fewer cases of sexual harassment being addressed, and no sanctions or




                                            Page 17 of 19
Decl. of Valerie O. Hayes                                                      Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1048 of 1598




even warnings for individuals who have caused harm to others and who could cause more harm in

the future.

        59.    The requirement that the grievance process include cross-examination by an advisor

(instead of the hearing officer/ hearing panel), who may, for example, be a parent, club member or

the other party’s teacher, also will discourage reporting of sexual harassment. Many students will

not want to undergo hostile questioning about a traumatic experience, which may have the effect of

“re-victimizing” the complainant. In contrast, the University’s current procedure of permitting

cross-examination questions to be posed by the parties but presented by the neutral hearing officer

or hearing board ensures fair process while minimizing trauma and re-victimization.

        60.    Complainants who report sexual harassment notwithstanding these procedural

requirements may suffer mental, emotional, and/or psychological consequences from submitting to

cross-examination, and the experience may have lifelong adverse consequences, i.e., irreparable

harm. This type of cross-examination will structure the grievance process like a trial, inclusive of an

adversarial environment that the University has strived to avoid in its current process. And

inequities between the parties’ advisors in terms of skill, experience, and expertise are likely to

affect the outcome of the process – or give the perception that it affected outcome.



        61.    The combined effect of all of these provisions will be to chill reporting of sexual

harassment. This will allow sexual harassment to continue unchecked, will allow perpetrators to

move on to harass additional victims, and will thwart the University’s efforts to provide the

Stockton community with equal access to education.




                                            Page 18 of 19
Decl. of Valerie O. Hayes                                                      Case No. 20-cv-01468
EXHIBIT 60
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1049 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 19 day of June, 2020




                                         _______________________________
                                         Valerie O. Hayes
                                         Chief Officer for Institutional Diversity and
                                         Equity/Title IX Coordinator
                                         Stockton University




                                          Page 19 of 19
Decl. of Valerie O. Hayes                                                   Case No. 20-cv-01468
EXHIBIT 60
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1050 of 1598




                   EXHIBIT 61
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1051 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA; STATE
 OF NEW JERSEY; STATE OF CALIFORNIA; STATE
 OF COLORADO; STATE OF DELAWARE;
 DISTRICT OF COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS; STATE
 OF MICHIGAN; STATE OF MINNESOTA; STATE
 OF NEW MEXICO; STATE OF NORTH CAROLINA;                       Case No. 20-cv-01468-CJN
 STATE OF OREGON; STATE OF RHODE ISLAND;
 STATE OF VERMONT; COMMONWEALTH OF
 VIRGINIA; STATE OF WASHINGTON; STATE OF
 WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of the United States Department of Education;
 UNITED STATES DEPARTMENT OF EDUCATION;
 UNITED STATES OF AMERICA,

                                Defendants.


                    DECLARATION OF DARCI V. HEROY, JD, MA, PHR

I, Darci Van Duzer Heroy, pursuant to 28 U.S.C. § 1746, hereby declare that the following is

true and correct:

       1.      I am the Associate Vice President, Chief Civil Rights Officer, and Title IX

Coordinator at the University of Oregon (“University”) located in Eugene, Oregon. I have a Juris

Doctor, Certificate in Phase 4 Mediation, master’s degree in International Policy, Analysis

Certification as Professional of Human Resources, Certificate in International Mediation and Conflict

Resolution, Certificates in Executive Coaching, and bachelor's degrees in both International Studies

and Spanish. I have been employed as the University’s Title IX Coordinator since January 2016. I am



                                              Page 1 of 9
Decl. of Darci V. Heroy                                                 Case No. 20-cv-01468-CJN
EXHIBIT 61
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1052 of 1598




responsible for ensuring institutional accountability and coordinating effective campus-wide

compliance with the University’s objective of eliminating discrimination, harassment, and sexual

violence on campus.

          2.      My duties include management of campus-wide efforts to reduce sexual assault,

dating and domestic violence, and stalking, the oversight of the related work performed by deputy

Title IX officers and all Title IX investigations. It is my office’s role to provide institutional

accountability in effectively responding to reported concerns and complaints related to prohibited

discrimination and harassment. I also identify discrimination and harassment issues which require

institutional attention, assess issues of importance and sensitivity, and advise the presidents and vice

presidents of the University on developments in policy and organizational issues regarding all forms

of prohibited discrimination and harassment and in establishing priorities and agendas.

          3.      I submit this Declaration in support of the Plaintiff’s motion for preliminary

injunction in the above captioned litigation regarding the recently issued Rule entitled

Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal

Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or Rule). I have

compiled the information in the statements set forth below through University of Oregon personnel

who have assisted me in gathering this information from our institution. I have also familiarized

myself with the Rule in order to understand its immediate impact on the University of Oregon. I have

personal knowledge of the facts set forth in this declaration and I am competent to testify about them.

          4.      On January 30, 2019, the Title IX Coordinators for Oregon public universities

submitted a public comment in response to the Title IX notice of proposed rulemaking. I was the

signatory for the University of Oregon on that comment. See Oregon Title IX Comment Letter.1


1
    https://www.regulations.gov/document?D=ED-2018-OCR-0064-18403.

                                               Page 2 of 9
Decl. of Darci V. Heroy                                                   Case No. 20-cv-01468-CJN
EXHIBIT 61
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1053 of 1598




                          Background about the University of Oregon

          5.   The University of Oregon was founded in 1859. Today, more than 22,000 students

from all 50 states and more than 95 countries study at the University of Oregon. The University has

more than nine schools and colleges, 325 degree and certificate programs, and more than 231,000

alumni.

          6.   The University’s campus covers more than 295 acres of land in the Willamette Valley

in Oregon. More than 25% of undergraduate students live in University of Oregon affiliated housing.

The University of Oregon employs more than 1,700 instructional faculty. It is the largest employer in

Lane County with an annual operating budget of more than $1 billion.

          7.   The University of Oregon is one of seven institutions established as public universities

in the State of Oregon pursuant to ORS 352.002, and is required to coordinate with respect to certain

activities with the other Oregon public universities through the Oregon Higher Education

Coordinating Commission.

          8.   The University currently receives funds from the State of Oregon and from the federal

government, with the remainder derived from tuition and fees. The University of Oregon Trustees

have broad authority to supervise and manage the University and may exercise all the powers, rights,

duties and privileges expressly granted by law, except those powers and duties expressly granted by

the Legislative Assembly to the Oregon Higher Education Coordinating Commission for the purpose

of coordinating an accessible and affordable approach to higher education across the State of Oregon.

Internal governance is also conducted in accordance with an institutional constitution, the

Constitution of the University of Oregon, and allows for faculty participation through the University

Senate.




                                            Page 3 of 9
Decl. of Darci V. Heroy                                                  Case No. 20-cv-01468-CJN
EXHIBIT 61
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1054 of 1598




           9.       The University of Oregon receives federal funds from the Department of Education

(“Department”). As a result, the University of Oregon is subject to Title IX of the 1972 Education

Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s Title IX regulations, 34 C.F.R. pt.

106.

                           Summary of University’s Existing Title IX Procedures

           10.      The University has adopted a Discrimination Complaint and Response Policy, Student

Conduct Code, and Student Sexual and Gender-Based Harassment Complaint Response Policy that

define prohibited discrimination and the responsibilities of designated reporters. In addition, the

University has Standard Operating Procedures (“SOPs”),2 that set forth the processes for investigating

complaints of discrimination and discriminatory harassment, including sexual harassment and sexual

violence. The University has dedicated significant resources to continually update its policies and

procedures to comply with federal regulations including the now rescinded 2011 Dear Colleague

Letter, the 2014 Questions and Answers on Title IX and Sexual Violence, and the 2017 Dear

Colleague Letter.

           11.      The University of Oregon’s Title IX Coordinator is located in the Office of

Investigations and Civil Rights Compliance, which also has a Director of Investigations, three full-

time and one part-time Investigators, and three administrative support positions. The office is

responsible for receiving and investigating as appropriate all complaints of prohibited discrimination,

harassment, and retaliation from students, employees, and campus community members;

investigating possible policy violations; and assisting with campus training on reporting obligations

and related policies. The office coordinates closely with related campus partners including the Dean

of Students, Office of Student Conduct and Community Standards, University Ombuds Office,


2
    Available at https://investigations.uoregon.edu/formal-student-conduct-process.

                                                     Page 4 of 9
Decl. of Darci V. Heroy                                                               Case No. 20-cv-01468-CJN
EXHIBIT 61
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1055 of 1598




Employee and Labor Relations, Human Resources, and various support and legal services. The

University has eight Deputy Coordinators, who are volunteer administrators located in different units

across campus that support the Title IX Coordinator by receiving reports from those units, assisting

with training, and dissemination of information. Staff and faculty serve as trained Appellate Officers.

The Deputy Coordinators and Appellate Officers are trained annually on policies and procedures,

including due process concerns. The Rule will require the University to hire more staff.

       12.     The University’s Standard Operating Procedures apply to all claims of prohibited

discrimination, including but not limited to sexual harassment. Formal complaints are reviewed

pursuant to a process that includes extensive fact-gathering, the creation of a Record that is provided

to the parties at least four weeks before the hearing, and a live hearing (administrative conference)

where parties may ask questions of one another or of any witnesses indirectly by providing those

questions to the administrator. See SOPs. The average Title IX investigation and adjudication with a

live hearing currently requires approximately 100 hours of the investigators’ time. Appeals can add

an additional 20-40 hours for review, depending on the complexity of the case.

       13.     The University of Oregon provides individuals who have reported experiencing,

witnessing, or who have been accused of prohibited discrimination and/or harassment access to

supportive measures, including an advisor who may support the party. Complainants and

Respondents are entitled to the advisor of their choice. In student conduct proceedings, the advisor’s

primary role is to provide guidance during the process, and advisors are instructed to not speak on

behalf of the Complainant or Respondent during the hearing (administrative conference) except for

providing brief closing remarks. See SOPs.

       14.      Investigations and hearings are one of many processes that have been affected by

public health measures to address the COVID-19 pandemic. The State of Oregon has been under a



                                             Page 5 of 9
Decl. of Darci V. Heroy                                                  Case No. 20-cv-01468-CJN
EXHIBIT 61
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1056 of 1598




public health emergency order since March 2020 limiting the size of gatherings. Executive Order 20-

09 suspended in-person instructional activity at higher education institutions in Oregon. University

staff and faculty have been working remotely and it is not clear how the public health requirements

will impact academic programs and administrative activities for the fall. It is not clear if participants

in hearings will be able to appear in person. Conducting hearings entirely remotely, or with

appropriate physical distance and personal protective equipment, will continue to pose logistical and

resource challenges.

                  Harm to University – Conflict with State Law Requirements

        15.     Oregon law requires all institutions of higher education to have written policies

regarding sexual assault, harassment, stalking, and dating violence that occur both on and off campus.

ORS 350.253, ORS 350.255. These statutes govern, and now conflict with, the mandates of the

Regulation. For example, Oregon law prohibits discrimination on the basis of sex. ORS 659A.030.

Harassment (ORS 166.065) and offensive sexual contact (ORS 163.415) are crimes under Oregon

law, as is offensive contact with a minor (ORS 163.479). However, such conduct does not constitute

“sexual harassment” under the Rule.

        16.     Further, ORS 350.253 requires all institutions of higher education to define “sexual

harassment” as “Sexual harassment is unwelcome conduct of a sexual nature. Sexual harassment can

include unwelcome sexual advances, requests for sexual favors, or other verbal, nonverbal or physical

conduct of a sexual nature where such conduct is sufficiently severe or pervasive that it has the effect,

intended or unintended, of unreasonably interfering with an individual’s work or academic

performance or it has created an intimidating, hostile or offensive environment and would have such

an effect on a reasonable person.” See ORS 350.253. This definition conflicts with the Regulation,

which defines “sexual harassment” as severe and pervasive conduct.



                                              Page 6 of 9
Decl. of Darci V. Heroy                                                    Case No. 20-cv-01468-CJN
EXHIBIT 61
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1057 of 1598




       Harm to University – Employee Processes and Collective Bargaining Agreements

        17.     The University has five unions: United Academics, which represents faculty, the

Graduate Teaching Fellows Federation, which represents graduate students, Service Employee

International Union, which represents classified staff, Teamsters, which represents trade professionals

in printing and mailing services, and Fraternal Order of Police, which represents law enforcement

employees. The policy changes required by the Rule will require union review and may involve

revising terms of the Collective Bargaining Agreements.

        18.     The University will also need to navigate the different processes for Title IX and Title

VII, for example how to proceed if a complaint must be dismissed under the Rule because it does not

meet the definition of “sexual harassment” or jurisdictional requirements set forth in the Rule but still

constitutes sexual harassment under Title VII.

                    Harm to University – Costs of Increased Training, Staff

        19.     The Rule will require extensive financial investments from the University at a time

when the University faces unprecedented budgetary challenges arising from the pandemic. For

example, the Rule will require the University to hire and train advisors who are capable of conducting

cross-examination, and to hire and train decision-makers capable of making real-time relevancy

determinations. Yet the University is currently subject to a hiring freeze and its resources are already

stressed by responding to a global health pandemic and economic downturn.

                    Harm to University – Revising Processes and Procedures

        20.     In order to comply with the Rule, the University will need to comprehensively review

and likely revise its Discrimination Complaint and Response Policy, Student Code of Conduct,

Student Sexual and Gender-Based Harassment and Violence Complaint and Response Policy, the

Standard Operating Procedures, the faculty handbook, employee handbook, and all materials specific



                                              Page 7 of 9
Decl. of Darci V. Heroy                                                    Case No. 20-cv-01468-CJN
EXHIBIT 61
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1058 of 1598




to the reporting, investigation, and hearing process the University presently employs. The process for

reviewing and revising these policy documents commonly involves multiple discussions and reviews

with stakeholders, including students, faculty, unions, and counsel.

        21.       In addition, the University will need to comprehensively review and possibly revise

(with associated costs) training materials, training videos, training programs hosted through third-

party vendors, websites, public communications, student organization websites and materials,

contracting partners websites and materials, contracts with vendors and third-parties, and other

associated materials and informational sites.

 Harm to University & University Community - Harder to Identify, Remedy, and Eliminate
                                  Sexual Harassment

        22.       The Rule states it does not expressly limit the University’s ability to investigate

complaints that fall outside of the scope of the new definition of sexual harassment. However, because

institutions of higher education must dismiss sexual harassment claims falling outside the definition

as provided in the Rule, the University will need to create separate grievance procedures for sexual

harassment and other discriminatory conduct that does not fit the Department’s definition of sexual

harassment. Based on my experience, this difference in treatment of similar conduct will cause

increased confusion among those who may wish to report and may have a chilling effect on reporting

and participation in the investigations.

        23.       The Rule’s requirement that evidence not be considered unless subject to cross-

examination may also impede the University’s ability to respond to, resolve, or prevent continuing

hostile environments for its students and employees. For example, if a Respondent admits to

prohibited conduct but does not submit to cross-examination at the live hearing, the Rule specifies

that the admission cannot be relied upon by a decision-maker in reaching a determination regarding

responsibility.

                                                Page 8 of 9
Decl. of Darci V. Heroy                                                  Case No. 20-cv-01468-CJN
EXHIBIT 61
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1059 of 1598




       24.     These and other concerns were raised in the Oregon Title IX Comment Letter.

       25.     The safety of campuses nationwide relies on consistent and reliable complaint

procedures, and on parties believing that the process is fair, compassionate, and consistent. By

updating the regulations amid a pandemic, universities must take focus away from providing critical

support to students to update processes that have been providing resolution to sexual harassment and

discrimination claims for years.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 11th day of June, 2020


                                                            ________________________________
                                                                               Darci V. Heroy

                                           Associate Vice President, Chief Civil Rights Officer &
                                                                            Title IX Coordinator
                                                                   UNIVERSITY OF OREGON




                                            Page 9 of 9
Decl. of Darci V. Heroy                                                Case No. 20-cv-01468-CJN
EXHIBIT 61
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1060 of 1598




                   EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1061 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                            Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                 Plaintiffs,

                       v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                 Defendants.



                   DECLARATION OF KATHERINE HILDEBRANDT

I, Katherine Hildebrandt, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

       1.      I am the Civil Rights and Title IX Coordinator at the Oregon Department of

Education. My educational background includes a Bachelor of Arts degree in the Study of Women,

Gender, and Sexuality and a Master of Arts degree in Higher Education Administration. I have been

employed as the Civil Rights and Title IX Coordinator for the Oregon Department of Education

(“ODE”) since January 2020. From July 2018 to January 2020 I was employed as the Campus

                                               Page 1 of 19
Decl. of Katherine Hildebrandt                                                 Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1062 of 1598




Coordinator for the Oregon Attorney General’s Sexual Assault Task Force. Since 2011 I have been

employed in the field of sexual violence prevention and policy development.

       2.       As Civil Rights and Title IX Coordinator my duties include:

            •   Providing training (both in-person and through webinars) and technical assistance to

                schools, districts, and students on topics related to discrimination on the basis of sex,

                gender, sexual orientation and gender identity.

            •   Providing training and technical assistance on discrimination prevention, including

                application of federal and Oregon civil rights laws, and best practices in sex

                discrimination prevention and response.

            •   Assisting students, families/support systems, and districts who are engaged in ODE’s

                complaint and appeals processes related to sex, gender, sexual orientation, and gender-

                identity discrimination. This may include providing 1-on-1 support and technical

                assistance, serving as a conciliator/mediator during the process, and/or providing

                follow-up training to districts if required by ODE’s final order.

       3.       As part of my experience and professional duties I am familiar with the programs in

place in K-12 schools in Oregon for preventing sexual misconduct, and with the resources available

to and challenges schools are likely to encounter in attempting to revise programs and materials in

order to comply with the Rule’s requirements.

       4.       I submit this Declaration in support of the State of Oregon’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or

                                             Page 2 of 19
Decl. of Katherine Hildebrandt                                                      Case No. 20cv01468

EXHIBIT 62
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1063 of 1598




“Rule”). I have compiled the information in the statements set forth below through personal

knowledge, and through ODE personnel who have assisted me in gathering this information from our

institution, on the basis of documents that have been provided to and/or reviewed by me. I have also

familiarized myself with the Rule in order to understand its immediate impact on the Oregon

Department of Education and the Oregonians we serve.

                                      Public Education in Oregon
        5.      The Oregon Constitution charges the Oregon Legislature with appropriating funds

“sufficient to ensure that the state’s system of public education meets quality goals established by

law.” Or. Const., Art. VIII, § 8. As of Fall 2019 there were 582,661 K through 12 students in Oregon.

Of those, 179,985 are in grades 9 through 12. Those students attend more than 1,200 public schools

organized into 197 school districts and thirteen non-district education providers in the State of Oregon.

        6.      Approximately 38% of Oregon K-12 students in 2018-2019 identified in a

demographic category other than “White”. Asian, Hispanic/Latino, Multi-Racial, and Native

Hawaiian/Pacific Islander student enrollment has increased since 2014-2015, but American

Indian/Alaska Native, Black/African American, and White student group enrollment has declined.1

Oregon has only recently begun counting students who identify as gender non-binary and estimates

the number of such youth in grades 8-12 is as high as 13,000.

        7.      The most recent statewide demographic figures for Oregon show approximately

22,000 K-12 students in Oregon are homeless, 55,000 are English Language learners, and

approximately 49% of all K-12 students (more than 272,000) qualify for free or reduced price lunch.




1
 Oregon Statewide Annual Report Card for the 2018-2019 School Year. https://www.oregon.gov/ode/schools-and-
districts/reportcards/Documents/rptcard2019.pdf

                                               Page 3 of 19
Decl. of Katherine Hildebrandt                                                       Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1064 of 1598




       8.      The 2019-2021 Legislatively Adopted Budget includes $1.254 million in pass-

through federal funds specifically for K-12 programs. Through the Elementary and Secondary

Education Act (ESEA), the ODE receives and distributes federal education funds to eligible school

districts throughout Oregon. Oregon public schools receive federal funds from the Department. As a

result, Oregon public K-12 schools are subject to Title IX of the 1972 Education Amendments Act,

20 U.S.C. §§ 1681–88, and the Department’s Title IX regulations, 34 C.F.R. pt. 106

       9.      Oregon law provides that the Oregon State Board of Education shall set standards for

and adopt rules for governance of public kindergarten, elementary, and secondary schools. The State

Board of Education is also required by statute to adopt rules providing that no public elementary or

secondary school shall discriminate in determining participation in scholastic activities. ORS 326.051.

“Discrimination” has the same meaning as set forth in Section 659.850 of the Oregon Revised

Statutes, including discrimination on the basis of sex and sexual orientation. Section 326.111 of the

Oregon Revised Statutes establishes the Oregon Department of Education to administer the functions

exercised by the State Board of Education.

       10.     Oregon has numerous policies against the sorts of conduct implicated in the Rule.

Oregon law prohibits discrimination on the basis of sex. ORS 659A.030. Harassment (ORS 166.065)

and offensive sexual contact (ORS 163.415) are crimes under Oregon law, as is offensive contact

with a minor (ORS 163.479). Oregon Revised Code Section 342.700 et seq. requires all public school

districts, education service districts and public charter schools to adopt a sexual harassment policy

applicable to all students and staff. The law sets forth the requirements for the policies, including

definitions and consequences for assault, unwanted physical and verbal contact, and demands for

sexual favors. ORS 342.704.




                                             Page 4 of 19
Decl. of Katherine Hildebrandt                                                  Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1065 of 1598




       11.      It is a policy of the Oregon State Board of Education and a priority of the Oregon

Department of Education that there will be no discrimination or harassment on the grounds of race,

color, sex, marital status, religion, national origin, age, sexual orientation, or disability in any

educational programs, activities or employment.

             Oregon Public Schools Cannot Revise and Implement Policies Necessary
                       to Comply with the Rule by the August Deadline.

       12.      Public Schools will have to revise existing sexual harassment policies, and in many

cases create brand-new policies from scratch. The drafting phase for new and revised policies will

necessarily occur during summer holidays. Not all schools have full or even part time legal staff, but

must contract outside counsel to prepare policies, or customize template policies. Policy and program

development will take staff time away from other tasks, and create organizational disruption as

existing staff are assigned new duties or even new position descriptions.

       13.      Most school and district personnel do not work during the summer, and with public

health measures limiting public gatherings around the State, the input from stakeholders within the

school community (teachers, non-teaching staff, administrators) may be low or nonexistent. Schools

that aim for such community input, which is considered a best practice in sexual harassment policy

development, will face immense barriers. Without the input of the stakeholders who will be expected

to understand, implement, and disseminate new policies, the policies themselves are less

understandable and accessible.

       14.      Local school districts (nearly 200 in total across the State) must submit their policies

to school district boards for review and approval. Most school boards recess over the summer

holidays, starting in the middle of June, and do not come back into session until September. If extra

or emergency sessions are necessary to consider and adopt new policies, they will incur unbudgeted



                                             Page 5 of 19
Decl. of Katherine Hildebrandt                                                   Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1066 of 1598




staff, space, and materials costs. The August 14, 2020 deadline will be next to impossible to achieve

for many Oregon school districts given these hurdles.

        15.      In addition to new policies dealing with a complex issue, schools must create new

procedures (including reporting and response protocols), draft documents, create records management

systems, and may need to create or revise websites and paper publications. I have reviewed the hours

estimates in the Notice of Proposed Rule Making and discussed them with school district Title IX

managers in Oregon and they do not adequately reflect all of the tasks and time necessary to comply

with the Rule, for example a number of standard trainings in this field are 12 to 20 hours per

professional, where the NPRM estimates 8 hours.

        16.      Many districts will need to purchase proprietary software and/or consulting time from

third parties to meet the Rule’s August deadline for compliance. Such investments may in turn be

subject to public contracting and procurement requirements, even if budgetary constraints make such

investments feasible in the next 60 days.

        17.      The Rule requires, at bare minimum, three distinct personnel to run each Title IX

investigation. The conflict of interest requirements in the Rule will mean that many districts will need

to identify, recruit, and possibly compensate additional personnel to avoid potential conflicts in

different cases. All of these individuals will need to receive specific training; many school districts

currently utilize their school board as an appeal body, adding many more individuals to that required

training pool.

        18.      To meet the compliance deadline of August 14, 2020 schools will have to scramble to

find training, which may result in high-cost trainings, if the resources are even available nationally

and statewide to meet the demand. For example, the Association of Title IX Administrators’ (ATIXA)




                                             Page 6 of 19
Decl. of Katherine Hildebrandt                                                   Case No. 20cv01468

EXHIBIT 62
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1067 of 1598




online trainings cost between $499-$1800 per training. 2 TIXEdu, an Oregon-based Title IX training

firm, charges $550 for online K-12 training. 3 In searching for cheaper alternatives due to budgetary

restrictions, schools may resort to low-quality trainings conducted by non-experts.

           19.      Students will pay the price in either case. Schools will have to divert funding from

student programs to cover personnel training. Inadequate training (a very likely possibility given the

time frame and demand) will result in unfair and traumatizing processes for complainants and

respondents. ODE provides no-cost training for school districts, but cannot accommodate training for

approximately 200 school districts across 36 counties prior to August 14, 2020.

           20.      Over half of Oregon’s school districts contain less than 1,000 students, particularly in

rural areas; two thirds of districts contain less than 300 students (ODE’s Fall 2019 enrollment data).

These mostly rural districts, who already struggle with funding and resources, will face additional

barriers that will make compliance with the Rule’s arbitrarily compressed timeline even more difficult

and costly.

           21.      Small districts also face logistical burdens arising from conflicts in Title IX

investigations. It may be impossible for districts with very small staff, community members serving

in multiple capacities, and small populations to find investigators and adjudicators without a personal

connection to any of the parties or witnesses. This will require either training a much higher number

of personnel, creating regional cooperation district agreements, or retaining outside contractors for

investigations. All of these options will come at enormous costs to districts, which will be

disproportionately burdensome for the smallest districts.




2
    https://atixa.org/atixa-event/summer-online-training-series/#faq
3
    https://www.tixedu.com/resources

                                                     Page 7 of 19
Decl. of Katherine Hildebrandt                                                       Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1068 of 1598




        22.     The Rule limits the definition of hostile environment sexual harassment to conduct

that is severe, pervasive, and objectively offensive. This creates additional harm because that will

make it difficult for districts to respond to many severe and harmful forms of sexual harassment,

including extremely prevalent forms of harassment such as technology-facilitated sexual harassment

(e.g., nonconsensual distribution of photos or videos.) The Rule also creates a different standard for

sexual harassment than for other civil rights violations, subjecting sexual harassment survivors to an

unfair and inequitable higher standard.

        23.     The Rule narrows the scope of oversight in a way that will harm students. The impacts

of trauma do not discriminate based on whether something happens in an “educational program or

activity” or in a context adjacent to it. For a survivor, there is no discernable difference between what

happens on the playground during recess and what happens in the city park after school – should a

classmate assault them, they are then forced to see that classmate day in and day out at school. It will

impact their educational experience regardless of where the conduct occurred.

        24.     Oregon law mandates K-12 school policies cover a wider definition of sexual

harassment than the new, narrow Title IX definitions. Oregon schools may therefore end up with two

parallel processes, which may result in confusion for complainants and could lead to confusion and

errors for district personnel. This also creates the probable outcome that some reports could be

adjudicated twice, such as when a student reports that they were sexually assaulted off-campus at a

private residence (conduct covered under Oregon’s sexual harassment requirements, but which cannot

be adjudicated under the Rule), and were subsequently teased, groped, and/or spammed with

harassing texts and pictures about the incident from the respondent while at school the following

week. (Such conduct may or may not be covered under the Rule, depending on whether such conduct

is considered severe, pervasive, and objectively offensive).

                                             Page 8 of 19
Decl. of Katherine Hildebrandt                                                    Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1069 of 1598




        25.     Multiple processes increase the likelihood of confusion, procedural error, and

inconsistent results, which in turn may lead to investigations and district processes escalating more

frequently to ODE, with corresponding increase in ODE costs in the form of staffing and material

support. Procedural conflict and confusion also create a substantial risk of litigation for school

districts, increasing the cost passed on to students and Oregon taxpayers, as well as the emotional

burden on students who will be forced to endure multiple sexual harassment investigation processes

as well as lengthy civil litigation procedures.

        26.     Preventing schools from imposing basic discipline interferes with the most

fundamental management requirements K-12 education and creates a double standard for students

accused of misconduct of sexual nature versus all other types of misconduct (e.g. fighting, controlled

substance use, vandalism). As the Title IX regulations acknowledge, K-12 schools operate in loco

parentis and must have discretion to impose minimum conduct requirements in order to provide for

a safe and equitable learning environment. 85 Fed. Reg. 30,039.

        27.     If schools and teachers cannot impose prompt, basic discipline for sexual harassment

they witness in the classroom, it will undermine their ability to create equitable learning environments

through normal, accepted means for K-12 educational environments. For example, a teacher who

witnesses a student violating other school rules may hand out a detention or educational assignment

immediately; under the Rule, teachers would be prohibited from engaging in these kinds of routine

disciplinary measures even if they directly witness sexual harassment or assault (e.g. a student groping

another student in the classroom) until the incident has been investigated and adjudicated under the

mandated grievance procedures, which take a minimum of 20 days. This may permit harassment and

other sexual misconduct to persist and increase, to the detriment of the students individually and

collectively.

                                              Page 9 of 19
Decl. of Katherine Hildebrandt                                                   Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1070 of 1598




        28.       The Rule prevents school districts from restricting communications about allegations.

Parties may use this as a means of retaliation, or to spread rumors about the other party. This sort of

conduct violates anti-bullying and harassment statutes under Oregon law,4 but school districts cannot

prevent it, according to the language of the Rule.

        29.       According to the 2019 Oregon Healthy Teens Survey5:

              •   14.5% of 11th graders reported having felt pressured into sex (approximately 6,390

                  11th grade students in 2019)

              •   6.2% reported having been physically forced into sex (approximately 2,733 11th grade

                  students in 2019)

              •   3.8% reported being hit/slapped/hurt by a partner (approximately 1,675 11th grade

                  students in 2019)

              •   7.2% of 8th graders and 6.1% of 11th graders reported unwanted sexual comments

                  and attention at school within the last 30 days (approximately 3,310 8th grade students

                  and 2,689 11th grade students in 2019)

        30.       Students who cannot or are unwilling to report sexual harassment under the conditions

imposed by the Rule will still experience harm. The impacts of the trauma will spill over into the

classroom as survivors suffer academically and socially. Schools will still end up devoting significant

financial and personnel resources to supporting students in these cases – they will just spend it later,

when the effects of the trauma begin to manifest in academic decline, chronic absenteeism,

problematic behavioral coping skills, or eventual dropout increases.




4
 https://www.oregon.gov/ode/students-and-family/healthsafety/Documents/bullyingguidance.pdf
5
 https://www.oregon.gov/oha/PH/BirthDeathCertificates/Surveys/OregonHealthyTeens/Pages/index.aspx. Whole
numbers extrapolated from percentage of respondents against total numbers of enrolled students.

                                              Page 10 of 19
Decl. of Katherine Hildebrandt                                                     Case No. 20cv01468

EXHIBIT 62
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1071 of 1598




        31.       Oregon schools will not be able to fulfill their obligations to provide an equitable

education if they are only permitted to address sexual harassment following a lengthy grievance

process that may deter victims from reporting. The best way to address sexual harassment is to

intervene before it escalates; schools should not be required to wait until conduct is severe, pervasive,

and objectively offensive to intervene or engage in routine measures of discipline. The educational

environment of the school calls for an educational model of intervention, including the ability to have

learning-based conversations and engage in measures of accountability at the first signs of potential

harassment or violence.

        32.      The Rule will make it more difficult for Oregon schools to fulfill their obligations

under Title IX to provide all students equal access to education. The Rule will require schools to

dismiss many complaints that impact student’s educational access and success. Many incidents of

sexual harassment, especially sexual assault, dating violence, and stalking, do not occur within an

educational program or activity, but nonetheless impact students’ educational access and success. A

study cited in a U.S. Department of Education brief on teen dating violence, for example, notes that

only half of students who reported experiencing dating violence experienced an incident on school

grounds.6

                           The Rule Will Increase the Harmful Effects of
                       Sexual Harassment and Violence on Young Oregonians

        33.      Downstream health impacts of unaddressed sexual harassment will require State

funding for programs to help survivors of sexual harassment and assault. Students who experience

sexual harassment will likely require a patchwork of social services both in the immediate aftermath



6
 (https://www2.ed.gov/about/offices/list/oese/oshs/teendatingviolence-factsheet.html#_edn12; original study
citation Molidor, C., Tolman, R. Gender and Contextual Factors in Adolescent Dating Violence. Violence Against
Women. Vol. 4 No. 2, April 1998, 180-194.

                                                Page 11 of 19
Decl. of Katherine Hildebrandt                                                          Case No. 20cv01468

EXHIBIT 62
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1072 of 1598




and long-term, especially if the impacts of the harassment are not addressed on the school level. Many

Oregon sexual and domestic violence shelters report that they do not currently have the funding or

capacity to meet the needs of all survivors who seek services. If schools ignore their responsibilities

to mitigate the harmful impacts of sexual harassment, they will pass on these costs to other public

social programs, including medical and mental health providers, shelters, and youth offender

programs.

        34.      Sexual harassment results in a variety of negative physical and mental health

outcomes for survivors, including: depression, anxiety, posttraumatic stress disorder, unhealthy eating

behaviors, substance use and abuse, social isolation, self-harming behaviors, and suicidal ideation.

The National Women’s Law Center’s Let Her Learn survey found that girls who experienced sexual

violence were more likely to feel anxious, depressed, or have intrusive thoughts or memories. 7

        35.      Middle and high school students who experienced sexual harassment or assault were

more likely to experience depression and suicidal ideation, and more likely to binge drink. Students

who experienced multiple victimizations had even high rates, such that 90% of victims of multiple

sexual harassment or assault experiences reported depression, 63% reported suicidal ideation, and

50% reported binge drinking. 8

        36.      Sexual harassment is also harmful to the friends and supporters of students who

experience sexual assault; friends who act as systems of support to sexual assault survivors




7
  National Women’s Law Center, Let Her Learn Survey, Conducted by Lake Research Partners (2017), https://nwlc-
ciw49tixgw5lbab.stackpathdns.com/wp-content/uploads/2017/04/final_nwlc_Gates_HarassmentViolence.pdf.
8
  Edwards, K. M., & Banyard, V. L. (2020). Prevalence and correlates of sexual revictimization in middle and high
school youth. Journal of Interpersonal Violence, published online, 1-17. https://doi-org.proxy.lib.ohio-
state.edu/10.1177/0886260520909191).

                                                Page 12 of 19
Decl. of Katherine Hildebrandt                                                           Case No. 20cv01468

EXHIBIT 62
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1073 of 1598




experienced many of the same impacts as survivors themselves, including nightmares,

hypervigilance, and increased stress and anxiety. 9

        37.      The long term impacts on youth who experience dating violence include higher rates

of drug use, suicidal ideation, binge-eating, and depression. 10 PTSD can chronically affect survivors

of sexual assault and other forms of sexual harassment, and may affect survivors their entire lives. 11

        38.      Sexual violence has been well documented as contributing to academic decline and

causes some survivors to delay their academic and career plans, or to leave school altogether. This

leads many survivors to a lifetime of lower earning potential.

        39.      The National Women’s Law Center’s Let Her Learn survey found that girls who

experienced sexual violence were more likely have trouble concentrating on their studies, to be

chronically absent, and experience exclusionary discipline at school.12

        40.      Studies done on college students who experienced sexual harassment and assault

showed that those students are likely to suffer academically, including a decrease in grades, in

motivation to attend school, and in ability to retain information learned. These students are also more

likely to drop out.13




9
  Campbell, R., & Wasco, S. (January 01, 2005). Understanding rape and sexual assault. Journal of Interpersonal
Violence, 20(1), 127-131).
10
   Ackard, D. M., Eisenberg, M. E., & Neumark-Sztainer, D. (2007). Long-term impact of adolescent dating
violence on the behavioral and psychological health of male and female youth. Journal of Pediatrics, 151(5), 476.
10.1016/j.jpeds.2007.04.034).
11
   Campbell, R., Dworkin, E., & Cabral, G. (2009). An ecological model of the impact of sexual assault on women's
mental health. Trauma Violence and Abuse, 10(3), 225–246. https://doi-org.proxy.lib.ohio-
state.edu/10.1177/1524838009334456).
12
   National Women’s Law Center, Let Her Learn Survey, Conducted by Lake Research Partners (2017),
https://nwlc-ciw49tixgw5lbab.stackpathdns.com/wp-
content/uploads/2017/04/final_nwlc_Gates_HarassmentViolence.pdf.
13
   Banyard, V. L., Demers, J. M., & Cohn, E. S. (2017). Academic correlates of unwanted sexual contact, dating
violence, and stalking. Journal of Interpersonal Violence, https://doi.org/10.1177/0886260517715022; Jordan, C. E.,
Combs, J. L., & Smith, G. T. (2014). An exploration of sexual victimization and academic performance among
college women. Trauma, Violence, and Abuse, 15(3), 191–200. doi: 10.1177/1524838014520637.

                                                 Page 13 of 19
Decl. of Katherine Hildebrandt                                                            Case No. 20cv01468

EXHIBIT 62
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1074 of 1598




        41.        Recent college graduates report that their educational attainment and career choices

are impacted by sexual assault. According to a study on the impacts of college sexual assaults,

“Participants stated they lost self-esteem following the assault and stalled their education goals, thus

derailing their career goals. Other participants directly attributed the assault to their

underemployment, not using their degrees, and/or feeling that their positions were not the best use of

their skills.”14

        42.        Individuals’ whose earning potential has been disrupted because of sexual harassment

are more likely to rely on state-funded services than they would have been if not subjected to sexual

harassment. Survivors whose school or career plans are interrupted or derailed may never recoup their

educational or earning potential. The long-lasting impacts of PTSD, depression, substance abuse

issues acquired following an assault, or other effects of the harassment may result in job and income

instability or even homelessness. Consequently, survivors may be more likely to rely on government-

funded programs for healthcare, housing, employment, and more.

        43.        Intimate partner violence and consequent trauma have high economic and social costs,

including homelessness, substance abuse, and unemployment, as well as medical and mental health

costs. The estimated cost of an experience of intimate partner violence is $81,960 per victim, but is

likely more for young people who experience the consequences throughout their lives.15




14
   (Potter, S., Howard, R., Murphy, S., & Moynihan, M. M. (2018). Long-term impacts of college sexual assaults on
women survivors' educational and career attainments. Journal of American College Health, 66(6), 496–507, p. 500
https://doi-org.proxy.lib.ohio-state.edu/10.1080/07448481.2018.1440574)
15
   Peterson, C., Kearns, M. C., McIntosh, W. L., Estefan, L. F., Nicolaidis, C., McCollister, K. E., Gordon, A., &
Florence, C. (2018). Lifetime Economic Burden of Intimate Partner Violence Among U.S. Adults. American journal
of preventive medicine, 55(4), 433–444. https://doi.org/10.1016/j.amepre.2018.04.049).

                                                 Page 14 of 19
Decl. of Katherine Hildebrandt                                                           Case No. 20cv01468

EXHIBIT 62
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1075 of 1598




Oregon’s Public Schools are Operating with Extraordinary Constraints and Uncertainty Due
                              to the COVID-19 Pandemic
         44.   The Rule’s training and increased staffing requirements would be burdensome to

implement even without the unprecedented global health crisis. Since March 2020 public schools

throughout Oregon have had to make extensive changes in all aspects of operations and production.

These changes are ongoing and ODE anticipates COVID-19 response will continue to take staff time

and resources well into the fall of 2020 for both ODE and districts and schools throughout the Oregon.

         45.   On March 8, 2020, Oregon Governor Kate Brown declared an emergency under ORS

401.165 et seq. due to the public health threat posed by the novel infectious coronavirus (COVID-

19).

         46.   On March 12, Governor Brown ordered all schools to close temporarily in an effort

to help stop the spread of coronavirus in Oregon.

         47.   On March 17, Governor Brown issued Executive Order 20-08. That Order physically

closed all public schools through April 28 but required school districts to continue providing specified

services. The Order directed ODE to provide further guidance to public schools regarding the Order’s

directives. EO 20-08 also directed the State Board of Education, in collaboration with ODE, to

“engage in any temporary rulemaking necessary to facilitate the directives in [EO 20-08], and the

ability of public schools to respond to the ongoing emergency.”

         48.   On April 8, Governor Brown announced that Oregon students would not return to

school this academic year.

         49.   On April 23, 2020, the Governor issued Executive Order 20-12 directing everyone in

Oregon to stay at home to the maximum extent possible. Executive Order 20-12 also orders State

executive branch offices and buildings to close to the public and provide public services by phone to

the greatest extent possible. The Order was effective immediately, and remains in effect until

                                            Page 15 of 19
Decl. of Katherine Hildebrandt                                                   Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1076 of 1598




terminated by the Governor. In compliance with EO 20-12, on April 23, ODE closed the physical

building and directed all staff to telework

        50.     On April 23, Governor Brown issued Executive Order 20-20. That Order rescinded

and replaced EO 20-08. EO 20-20 prohibits public and private schools from conducting in-person

instruction during the effective period of EO 20-20 (April 28-June 30, 2020), unless such instruction

is otherwise permitted by the Order or through directives issued by ODE.

        51.     The Oregon Department of Education, led by the Director, has a responsibility under

Oregon law to assist school districts and education service districts in interpreting and applying laws

relating to public education.

        52.     With respect to COVID-19, The Governor, in her executive orders, has directed ODE

to provide guidance for school districts and the State Board of Education to engage in rulemaking

necessary to facilitate the directives in the executive orders and the ability of public schools to respond

to the ongoing emergency. Under the authority of the Governor’s Executive Orders, the Agency has

been working to develop guidance for school districts and to recommend to the State Board of

Education changes in state law necessary to implement that guidance.

        53.     EO 20-20 provides for the continuation of state school fund allocations so long as

school districts provide specified services. The Order directs ODE to provide further guidance to

public schools regarding the above directives. EO 20-20 also directs the State Board of Education, in

collaboration with ODE, to “engage in any temporary rulemaking necessary to facilitate the directives

in [EO 20-20], and the ability of public schools to respond to the ongoing emergency.”

        54.     The Department is now working to develop guidance for the 2020-21 school year.

The 2020-21 school year requires a high level of planning, iteration, communication, and

collaboration. ODE released the first round of guidance for the 2020-21 school year on June 10, 2020.

                                              Page 16 of 19
Decl. of Katherine Hildebrandt                                                      Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1077 of 1598




Oregon schools are in particularly challenging time for implementing significant policy changes

because the Oregon Legislature passed new funding legislation in 2019, which when fully

implemented was projected to invest $2 billion in Oregon education every two years. Over the past

year Oregon schools have invested significant time and resources in planning and community

engagement in response to this new investment. The source of funding was a new corporate activities

tax. However, in the face of massive, unexpected changes in economic outlook, school districts

throughout Oregon must completely revise budgets and programs for 2020-21, all while preparing

for in-person instruction to recommence under strict new health and safety guidelines.

        55.     For the 2020-21 school year, each public school will work under the direction of the

school district to develop an Operational Blueprint for Reentry that is tailored to the local context and

informed by local needs. Each public charter school will work under the direction of its sponsor to

develop its own Operational Blueprint for Reentry that is tailored to the community it serves.

        56.     COVID-19 public health precautions required all public schools in Oregon to undergo

massive restructuring, beginning in April 2020. In light of the requirements in the 2020-2021

guidelines for schools, and the predicted budget shortfalls related to COVID-19, schools will not be

able to devote the necessary time and financial resources to meet the Rule’s August 14, 2020

compliance deadline. School district administrators will need to devote most of the summer months

to preparing for the physical health and safety of their students in the fall, and responding to regional

educational crises that have arisen in the wake of COVID-19. Tightening budgets and predicted

shortfalls will make it even more difficult for personnel to receive the training they need and for

schools to create the infrastructure to begin implementing the rules in the fall.

        57.     Each Operational Blueprint for Reentry must address eight essential elements

including Public Health Protocols; Equity; Instruction; and Family and Community Engagement. By

                                             Page 17 of 19
Decl. of Katherine Hildebrandt                                                      Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1078 of 1598




August 15 or prior to the beginning of the 2020-21 school year, the local school board (or private

school operator) must review the Operational Blueprint for Reentry and make it available to the

community online. The blueprints will require that every school, under the direction of the district,

determine whether they teach all students on site, teach all students through new comprehensive

distance learning or utilize a hybrid model. This guidance requires a communicable disease

management plan and close coordination between the schools, school districts, and the local public

health authorities.

        58.       The planning will be complex and challenging to ensure our schools open safely. Once

the operational blueprints are developed, districts will need time with staff to prepare for the 2020-21

school year. This could include but is not limited to professional learning, training on new protocols,

setting up physical spaces, designing instruction, setting up technology, and cleaning and disinfecting.

        59.       After releasing the 2020-21 school year guidance, the ODE must now focus on the

following supports for districts:

              •   Technology and online learning supports;

              •   Comprehensive distance learning guidance for schools that are not ready or not able

                  to offer in-person instruction;

              •   Coordinating statewide procurement and contracting supports for districts;

              •   Develop guidance for specific populations;

              •   Communication supports.

        60.       The Rule implementation deadline falls immediately prior to the beginning of school

year and would require extensive commitment of staff and resources in order to operationalize, at a

time when the State is facing severe budget shortfalls. School districts will be in an untenable position



                                               Page 18 of 19
Decl. of Katherine Hildebrandt                                                    Case No. 20cv01468

EXHIBIT 62
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1079 of 1598




if forced to choose between cutting other services or programs in order to make the changes the Rule

demands, or risk loss of federal funds due to inability to comply.

       61.     On May 20, 2020, the Oregon Office of Economic Analysis released the May

Economic and Revenue Forecast. The State economists predicted that the “unprecedented” economic

decline triggered by the coronavirus outbreak will take $2.7 billion, or roughly 11%, out of the current

budget cycle. The Oregon Department of Education estimates the impact to School Districts budgets

is a shortfall of $488,885,981.00.

       62.     The State’s Economists also reported that Oregon’s new corporate activity tax, which

took effect January 1 and was expected to $2 billion in each two year budget cycle for education, will

bring in $414 million less than forecast in the current budget cycle.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 12th day of June, 2020


                                               _/s/___________________________________
                                               Katherine Hildebrandt

                                               Civil Rights and Title IX Coordinator

                                               OREGON DEPARTMENT OF EDUCATION




                                            Page 19 of 19
Decl. of Katherine Hildebrandt                                                   Case No. 20cv01468

EXHIBIT 62
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1080 of 1598




                   EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1081 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO;
 STATE OF DELAWARE; DISTRICT OF
 COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS;                         CIVIL ACTION No. 20-cv-01468-CJN
 STATE OF MICHIGAN; STATE OF
 MINNESOTA; STATE OF NEW MEXICO;
 STATE OF NORTH CAROLINA; STATE OF
 OREGON; STATE OF RHODE ISLAND;
 STATE OF VERMONT; COMMONWEALTH
 OF VIRGINIA; STATE OF WASHINGTON;
 STATE OF WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity
 as Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                              DECLARATION OF LINDA HOOS

I, Linda Hoos, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (the Title IX Rule or “Rule”).

                                             Page 1 of 23
Decl. of Linda Hoos                                                  Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1082 of 1598




       2.      If called and sworn as a witness, I could and would testify competently to the

information in this declaration. I serve as the Systemwide Title IX Compliance Officer for the

California State University System (hereinafter “CSU” or “University”), under the general direction

of the Associate Vice Chancellor for Human Resources. I joined the Chancellor’s Office in October

2018, after serving for approximately three years as the Assistant Vice President of the Office of

Equity, Inclusion, and Compliance at California State Polytechnic University, Pomona where I was

responsible for overseeing investigations, training and programming relating to matters involving

sexual harassment and violence, dating and domestic violence, and stalking, as well as other claims

of protected status discrimination, harassment, and retaliation. I am also a licensed attorney in the

State of California. Between 2001 and 2015, I practiced civil and public rights litigation and

conducted civil rights investigations, including employee complaints of discrimination, harassment,

and retaliation. I received my B.A. from Brown University and my J.D. from the Gould School of

Law at the University of Southern California.

       3.      In my current position, I provide oversight, training, technical assistance, leadership,

and guidance with respect to systemwide compliance with CSU policies and procedures and federal

and state laws and regulations in furtherance of CSU’s responsibility to create, maintain, and sustain

a safe and diverse workplace that fosters collaboration and inclusive excellence.

       4.      Except where otherwise noted, this declaration is based on my personal knowledge,

my familiarity with Title IX of the Education Amendments Act of 1972 (“Title IX”), my review of

the Notice of Proposed Rulemaking re Nondiscrimination on the Basis of Sex in Education Programs

or Activities Receiving Federal Financial Assistance dated November 29, 2018 (NPRM, 83 Fed. Reg.

61462, 61484 (Nov. 29, 2018) (to be codified at 34 C.F.R. 106), and my review of the final Title IX

Rule and preamble to that final rule just issued on May 19, 2020, and the knowledge and expertise I



                                            Page 2 of 23
Decl. of Linda Hoos                                                   Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1083 of 1598




have acquired in the course of my years of service and duties at the CSU working with hundreds of

student complainants, respondents, and witnesses and working on over fifty employee matters. In my

capacity as a Title IX Coordinator, I have conducted numerous intakes and investigations. I have also

overseen investigations conducted by my staff and provided assistance and mentoring to campus

counsel.

        5.      CSU receives federal funding from the United States Department of Education and is

an education entity covered by the requirements of Title IX and subject to the regulations issued by

the USDOE.

        6.      CSU is created by state statute, funded in part by state budget allocations, and is part

of the State of California’s public higher education system.

        7.      CSU’s mission is to advance and extend knowledge, learning, and culture, especially

throughout California; to provide opportunities for individuals to develop intellectually, personally,

and professionally; to prepare significant numbers of educated, responsible people to contribute to

California's schools, economy, culture, and future; to encourage and provide access to an excellent

education to all who are prepared for and wish to participate in collegiate study; to offer undergraduate

and graduate instruction leading to bachelor's and higher degrees in the liberal arts and sciences, the

applied fields, and the professions, including the doctoral degree when authorized; to prepare students

for international, multi-cultural society; and to provide public services that enrich the university and

its communities.     (See https://www2.calstate.edu/csu-system/about-the-csu/Pages/mission.aspx.)

Consistent with this mission, CSU policy prohibits discrimination against students and employees on

the basis of sex and other protected statuses.

                   Background about the California State University System




                                             Page 3 of 23
Decl. of Linda Hoos                                                     Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1084 of 1598




       8.      According to University statistics from academic year 2019, CSU educates more than

480,000 students at 23 campuses across California. Approximately 57% of enrolled students identify

as female; 43% identify as male. Approximately 90% of CSU students are undergraduates, and 74%

of all students are between the ages of 18 and 24 (the average age of a CSU student is 23). (See

https://tableau.calstate.edu/views/SelfEnrollmentDashboard/EnrollmentSummary?iframeSizedToW

indow=true&:embed=y&:showAppBanner=false&:display_count=no&:showVizHome=no)

       9.      CSU’s statistics also reflect that each year, approximately 51% of CSU students live

in private off-campus housing (other than with parents or family). Many campuses have Greek

systems, and participation ranges from 1% to 12% depending on the campus. Nearly 10,000 students

participate in study abroad programs every year.

       Summary of Immediate Harms to the CSU, CSU Students, and the Community at Large

       10.     For the reasons explained below, the Rule will have an immediate, material, and

deleterious effect on the CSU’s ability to provide an education and working environment free from

sex discrimination and sexual harassment. This is because the Rule imposes, through mandates and

requirements without any funding for implementation, administrative burdens on colleges and

universities that are unwieldy, unnecessary, costly, and will cause tremendous confusion to our

students or employees – whether they are alleged victims of sexual misconduct (complainants),

students or employees who have been accused of engaging in sexual misconduct (respondents), or

students or employees who are witnesses to alleged sexual harassment (including sexual misconduct).

       11.     The burden on the colleges and universities is only further amplified by the fact that

the Rule has been issued in the midst of a global pandemic - a time when campus resources are focused

on ensuring the health and safety of the campus community as well as the continuity of educational

programming and employment. Classes have been moved to remote learning platforms and most



                                           Page 4 of 23
Decl. of Linda Hoos                                                  Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1085 of 1598




employees are required to practice social distancing by telecommuting. This is a time of great

uncertainty as campuses prepare for an unknown fall environment. The United States Department of

Education simply did not provide enough time (less than 90 days), even under the best of

circumstances to ensure that the policy revisions, statutorily required collaboration with campus

stakeholders (including faculty who are often not present during the summer months), notice to and

meetings with various unions as is required by collective bargaining agreements, and mandated

training can occur in a meaningful way. Given the complexities present in any revision to a major

institutional policy, it is simply not possible to ensure adequate implementation in the time provided.

        12.     The Rule will make students more reluctant to report sexual misconduct or seek

resources. As it is, students are already reluctant to file complaints or seek assistance from Title IX

offices on college campuses.

        13.     Throughout my tenure as a Title IX Coordinator, complainants have uniformly

expressed anxiety and concern about utilizing the Title IX process. Among the concerns expressed

have been the impact to the respondent, embarrassment and shame about the incident that occurred,

concern about the impact to their family, and fear of the difficulty and length of the process itself.

The complexity and length of the grievance process, the fear of retaliation and retribution by peers,

which ranges from social ostracization to coordinated personal attacks, as well as the knowledge that

intimate details of their life will be discussed with strangers, are but a few additional reasons why

students hesitate to report and fail to seek supportive measures or other resources. For male students

(regardless of sexual orientation), filing a complaint brings additional stigma and potential for ridicule

due to social attitudes and stereotypes about men and masculinity.

        14.     Requiring that cross-examination be conducted by advisors (many of whom may not

be skilled in discussing highly personal and intimate matters), that written and signed complaints be



                                              Page 5 of 23
Decl. of Linda Hoos                                                      Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1086 of 1598




a pre-condition to initiating a grievance about a traumatic experience, and severely limiting the type

of conduct considered to “rise to the level of” sexual harassment, will only serve to further discourage

reporting. When students and employees fail to come forward, they lose out not only on the grievance

process, but also on the supportive measures that the university would otherwise provide under Title

IX. It is neither reasonable nor realistic to expect college students (many of whom are not yet 20

years old) and employees to understand (and remember during a crisis) that they are entitled to

supportive measures even if they choose not to make a formal grievance.

       15.     Students and employees will understandably view the Rule’s courtroom-like

processes and narrower definitions of prohibited conduct as creating unnecessary and painful hurdles

designed to discourage them from coming forward and getting help.

                                         Immediate Harms:
  Live Hearing, Cross-Examination, Advisor, Expert Testimony, and Sharing of Irrelevant
                              Information Requirements
       16.     The Rule allows universities no deference or flexibility with respect to the manner of

cross-examination; it assumes that adversarial interrogation of the type conducted in a courtroom or

deposition is the best and most effective way to discover the truth -- and the only method to be used

in a university hearing. The Department reasons that “requiring questions to be asked by an advisor”

avoids the “potential harm from personal confrontation between the complainant and the respondent,”

and therefore achieves the right “balance.” (83 Fed. Reg. at 61498; see also 85 Fed. Reg. at 30319

(“[H]aving advisors as buffers appropriately prevents personal confrontation between the parties

while accomplishing the goal of a fair, truth-seeking process.”) However, there is no basis for

assuming that questioning by a party’s surrogate would be any less harmful or confrontational. On

the contrary, if the surrogate is a lawyer or parent (or both), the questioning could be far more

aggressive and demeaning without increasing the likelihood of discovering the truth.



                                             Page 6 of 23
Decl. of Linda Hoos                                                    Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1087 of 1598




        17.     In many of the school hearings that I have observed, the respective skills of the

students and their advisors are inconsistent and unpredictable. Individuals with financial means often

choose attorneys to serve as their advisors; others resort to parents, friends, or lay-advisors who lack

appropriate training or experience to serve as advisors under the Rules. In the absence of: detailed

evidentiary rules; advisors who are committed to a fair and respectful process that is sensitive to

complexities of sexual harassment cases; and a hearing officer’s power to subpoena all witnesses, the

“‘greatest legal engine ever invented for the discovery of truth’” (83 Fed. Reg. at 61467; 85 Fed. Reg.

at 30328) can become, in the context of a sexual harassment, sexual misconduct, dating or domestic

violence, or stalking hearing, a license to interrogate and a tool for personal attacks and intimidation

that risks demeaning and devaluing the hearing process.

        18.     In my role as CSU Title IX Compliance Officer, I routinely speak with Title IX

Coordinators outside of the CSU system. I am in regular contact with my counterparts at many

universities in Southern California and speak frequently with my counterpart at the University of

California systemwide office. Along with the CSU, many, if not all, of the universities that I am in

regular contact with employ the same highly effective alternative to allowing the advisor of a party to

cross-examine the other party. Specifically, cross-examination exclusively by the hearing officer. In

the past year, the CSU has also held over 50 hearings with hearing officers conducting questioning of

the parties and witnesses. The hearing officers have used questions that the parties have submitted

prior to, and during, the hearing as well as questions that the hearing officer decided were necessary

to reach a determination. In my role, I have attended approximately 15 of these hearings to ensure

compliance with our policy.

        19.     In my experience, cross-examinations conducted by a hearing officer are effective,

streamlined and fair, and far more likely to elicit the truth than are adversarial interrogations by



                                             Page 7 of 23
Decl. of Linda Hoos                                                    Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1088 of 1598




students’ and employees’ advisor-surrogates. Based on my observations at these hearings, allowing

for the hearing officer to ask all questions also obviates the need for complex and legalistic rules

necessary to put reasonable limits on each party’s right to ask “[a]ll relevant questions and follow-up

questions including those challenging credibility.” Hearing officers at the CSU are comprised of

attorneys and retired judges. In addition, these individuals are trained by the CSU to understand the

complexities inherent when the subject matter involves sexual harassment and sexual misconduct.

The CSU process requires that questions be submitted in writing to the hearing officer prior to, and

during, the hearing. The hearing officer is then provided with an opportunity to review the questions

for relevancy (amongst other things) and tone as well as to confer with the parties where the question

is unclear or incomplete.

        20.     The purpose of this process is to lessen the adversarial nature of the proceeding and

(where students are involved) to maintain an educational component to the process, to ensure greater

equity where one party is able to afford an attorney and the other is not, and to ensure that the parties

are not unnecessarily subjected to demeaning, irrelevant questioning. The Rule eliminates this option;

requiring instead that the advisor ask the question in the presence of both parties and then allow the

hearing officer to determine relevancy. Not only will this greatly lengthen the hearing itself (which

on average requires a full day), it will also provide an opportunity for overzealous advisors to belittle,

demean, and demoralize students and employees alike by being able to ask embarrassing questions,

even if they are not ultimately required to answer. Not being required to answer the question will do

little to mitigate the damage once the proverbial cat is out of the bag.

        21.     The Rule’s effort to “level the playing field” by requiring that schools provide, to any

student in need, “an advisor of their choice, who may be, but is not required to be, an attorney” (Rule

§106.45(b)(5)(iv)), is also unreasonable and unworkable, because schools lack the administrative



                                              Page 8 of 23
Decl. of Linda Hoos                                                        Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1089 of 1598




resources, expertise and infrastructure, not to mention funding, to identify, interview, retain and train

individuals to conduct cross-examinations in sexual harassment hearings. In my experience working

in higher education, employees and volunteers are extremely reluctant to serve as advisors if they will

be required to cross-examine students, precisely because they recognize the incredibly negative

impact that they could have on the student respondent or complainant, especially if they do not have

sufficient expertise and experience. Schools should not be required to be in the business of developing

legal systems staffed by advisor-advocates for the complainant and respondent.

        22.     Ironically, the effect of the Rule will be to increase, not decrease, inequities and

undermine CSU’s mission to provide equal opportunities, resources, and benefits to all students.

Having sat through many hearings during my time at the CSU, I have witnessed the distinct advantage

when a student has the financial means to secure an attorney advisor.

        23.     The CSU hearing process was designed to even the playing field by requiring

questions to be submitted to the hearing officer in writing prior to being asked to ensure that the

structure of the questioning is most likely to elicit necessary information in a manner appropriate for

an educational administrative proceeding. In no way does this “stifle the value of cross-examination”

or fail to serve the “truth-seeking purpose of an adjudication” as is articulated by the Department of

Education. (85 Fed. Reg. at 30,313.) Rather, in the hands of a skilled hearing officer, a fair and

equitable determination is just as likely to occur as with an advisor asking questions. More

importantly, the risk of harm to students is diminished where a skilled hearing officer conducts the

questioning as opposed to an overly zealous advocate not restrained by a robust evidence code.

        24.     The preamble acknowledges that cross-examination is “traumatizing” for participants

and allows for the adoption of “rules of decorum.” (85 Fed. Reg. at 30,315.) The Rule itself is silent

on what the rules of decorum may entail, silent as to how campuses are to enforce the rules of



                                             Page 9 of 23
Decl. of Linda Hoos                                                     Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1090 of 1598




decorum, and silent as to authority and protections institutions will have to address advisors who

refuse to abide by these rules of decorum. In the context of a highly charged hearing, where a parent,

friend, sibling, or overly zealous attorney is an advisor, what is to prevent them from asking an

opposing party about their immigration status, an unrelated suicide attempt, or any detail regarding

their sexual peccadillos? During a hearing, I have witnessed advisors attempting to skirt the rules that

we have established in our policy and argue about the relevance of a party’s sexual history in

excruciating detail. The hearing officer made clear that the advisor would be removed and only

permitted to engage with the student during breaks if they continued in that vein. What recourse does

an institution have now where an advisor has not completed the cross-examination? Must the hearing

be post-poned or will the institution be required to have an alternate advisor ready to take over? Yet

again, the Rule creates an untenable situation for which there is no correct answer for the institution

and questionable value of the requirement itself.

        25.     Furthering the inequity, the Rule requires institutions to allow the parties to engage

“expert witnesses,” but does not permit institutions to adopt any of the well-developed evidence rules

on the admissibility of expert testimony. The addition of this very legalistic construct, without the

accompaniment of well-settled legal parameters, into an educational proceeding is simply absurd.

Moreover, it further advantages students that have the financial means to hire expert witnesses,

prolongs the length of the hearing, and is questionable as to whether it will add anything of value to

the process.

        26.     The preamble to the Rule expressly prohibits the CSUs from “excluding relevant

evidence because such relevant evidence may be unduly prejudicial, concern prior bad acts, or

constitute character evidence.” (85 Fed. Reg. at 30,248.) However, as with many of the grievance




                                            Page 10 of 23
Decl. of Linda Hoos                                                    Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1091 of 1598




process requirements this limitation is not grounded in the evidence code and in the lengthy preamble

the Department has stated that institutions are not permitted to modify accordingly.

        27.     In contrast, the Federal Rules of Evidence specifically allow courts to exclude relevant

evidence “if its probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” (Fed. Rule of Evid. 403.) Based on my experience at

hearings, it is not uncommon for questions to be posed that are facially relevant, but serve no other

purpose than to unduly prejudice the fact-finder or harass or intimidate witnesses or parties. Allowing

advisors unfettered ability to pose questions without the safeguards that the rules of evidence provide

will create chaos and not further the search for truth. Allowing hearing officers to vet questions ahead

of time using reasonable evidentiary parameters, as is currently provided for in the CSU process,

avoids the opportunity for, or perception of, party advisors asking questions that are unduly

prejudicial.

        28.     Grievance proceedings concerning sexual misconduct and sexual harassment are –

and should remain – a fair, search for the truth using a process that is informed by, and sensitive to,

the particular subject matter of the grievance. Particularly when students are involved, the addition

of these legalistic requirements are unnecessary and potentially harmful. If a hearing is required

because witness credibility is central to the adjudication of the allegation, relevant cross-examination

and other questioning should be conducted by a trained hearing officer, not attorneys or other advisors

who have been retained to zealously advocate for their clients without particular interest in the other

party’s perspective or experience, and who, in my experience, often lack appropriate subject matter

expertise, training and sensitivity.




                                            Page 11 of 23
Decl. of Linda Hoos                                                    Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1092 of 1598




        29.     It is already enormously challenging to ensure the participation of a complainant

where physical and emotional violence is present. Explaining to a student that they are required to

undergo interrogation by a person of the respondent’s choosing, with no ability to object to

questioning on any other bases beside relevancy will further deter reports and formal complaints of

sexual assault and harassment, including dating and domestic violence and stalking formerly

addressed under CSU procedures for conduct code violations, significantly.

        30.     Further, the requirements that all evidence, whether relevant or not, be provided to

the parties and their advisors and that universities are not allowed to limit students from talking about

the allegations under investigation involve potential Family Educational Rights and Privacy Act

(FERPA) violations, and the Rule appears to require CSUs to violate FERPA statutory provisions

when there is a conflict between FERPA and the regulations. Complainants are already wary of

reporting and participating in any complaint process because of embarrassment and shame about the

incident that occurred and fear that personal information about the assault or harassment will be spread

widely and cause them additional reputational and other harm. The refusal to allow universities to

put reasonable limitations on disclosure of the allegations will further deter complainants from

reporting and participating, which will make our school campuses less safe.

        31.     All of the aforementioned requirements in the Rule will deter reporting and formal

complaint filing. Because the preamble to the Rule states that CSU is no longer permitted to even use

the complainant’s stated allegations in any proceeding for determining responsibility and sanctions,

in effect, we will be precluded from taking any discipline or other action to meaningful deter future

assault and harassment, when the complainant decides not to proceed with the formal investigation

process. This rule is beyond even other types of disciplinary and civil legal hearings. For example,

rules of evidence permit the admission of “out-of-court” statements that have sufficient reliability to



                                             Page 12 of 23
Decl. of Linda Hoos                                                     Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1093 of 1598




be utilized in a court proceedings, but such statements are prohibited by the Rule. Rules of evidence

also allow for the consideration of records kept in the course of a regularly conducted activity of a

business, organization, occupation, or calling, subject to certain criteria, however some records of this

nature are also prohibited by the rule. Assuming the complainant voluntarily consents to its use in a

hearing, a sexual assault response team (SART) exam is record that would likely be admissible in an

administrative proceeding under the rules of evidence without the testimony of the individual that

prepared the record. The Rules, however, would prohibit the admission of this evidence unless the

nurse who performed the exam also participated in the hearing, the likelihood of which is low since

nurses may only testify in response to subpoenas.

   Immediate Harms: Requiring all VAWA Act Violations to be Subject to Title IX Live
                              Hearing Requirements

        32.     The addition of dating and domestic violence and stalking to the conduct encompassed

by sexual harassment in the Rule along with the requirement that all such alleged conduct violations

must be processed under the grievance procedures proscribed by the Rule is a change that the

Department made without providing the opportunity for public comment. (Rule §§ 106.30(a) &

106.6(h).) Domestic violence, in particular, is fraught with such complexity that individuals impacted

by domestic violence often refuse to participate in criminal matters and recant allegations. The

National District Attorney’s Association prepared a white paper in 2017 that explains “[d]omestic

violence victims differ from victims of other crimes in that the domestic violence victim and the

offender are never strangers…victims of domestic violence have an intimate relationship that is often

spousal, romantic, sexual, parental, social, psychological, and/or financial.”1 Currently, the decision




        1
         National District Attorney’s Association, Women’s Prosecutors Section, National
Domestic Violence Prosecution: Best Practices Guide, (2017) https://ndaa.org/wp-
content/uploads/NDAA-DV-White-Paper-FINAL-revised-July-17-2017-1.pdf.

                                             Page 13 of 23
Decl. of Linda Hoos                                                     Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1094 of 1598




to move forward with a campus investigation into allegations of domestic violence, where there

concern regarding participation of the reporting party, requires balancing numerous factors, including

the safety of the reporting party against the safety of the campus community at large. The prohibition

on using statements and evidence provided by a witness who refuses to participate as well as

statements made to a third party by a witness that refuses to participate effectively binds the

institution’s hands in these complicated matters. (85 Fed. Reg. at 30,347.) It is apparent that the Rule

did not contemplate the impact of cross-examination and prohibition against the use of statements

made by a party that does not participate in these matters. Had institutions been permitted to comment

on this particular issue, and all of the attendant complexity, a possible resolution could have been a

more nuanced approach to the use of statements in this administrative process.

        Immediate Harm: Other Provisions That Will Chill Reporting, Reduce Deterrence on
               Campus, and Impose Significant Administrative and Final Burdens

       33.     The Rule requires CSU to dismiss a complaint under Title IX unless the conduct is so

severe, pervasive and objectively offensive that it effectively denies the victim equal access to

education. (New Rules § 160.30(a) and §160.45(b)(3)(i).)

       34.     The Rule’s definition of sexual harassment under Title IX is narrower than California

and other federal laws (e.g., Title VII of the Civil Rights Act of 1964; California’s Fair and

Employment and Housing Act, Unruh Civil Rights Act and Education Code), and the definition

conflicts with the spirit and intent of the California Equity in Higher Education Act (Cal. Educ. Code

§ 66250 et seq.) and the California Donahoe Higher Education Act (Cal. Educ. §§ 66000 et seq.).

       35.     The Rule’s narrow definition of sexual harassment will undermine CSU’s education

and prevention efforts because of the limitations it places on CSU in terms of responding under Title

IX to forms of sexual harassment that may be severe, pervasive, or objectively offensive – but not all

three – or that impact a student’s access to education or ability to benefit from it, but do not

                                            Page 14 of 23
Decl. of Linda Hoos                                                    Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1095 of 1598




“effectively deny” a student “equal access.” I expect that fewer Title IX complaints would move

forward under this new threshold, and the Rule requires that we now dismiss such complaints and

address them under our code of conduct provisions. This heightened threshold and the confusion and

administrative burdens created through this two-tiered system will erode student trust in the system,

deter students from reporting complaints and getting the help they need to reach their educational

goals, and damage campus climate.

        36.     The Rule states that sexual harassment by a student or employee that does not occur

in “locations, events, or circumstances over which the recipient exercised substantial control over

both the respondent and the context in which the sexual harassment occurs”, or in a “building owned

or controlled by a student organization that is officially recognized by a postsecondary institution”,

does not violate Title IX, even if the consequences of such misconduct might “effectively den[y] a

person equal access to the recipient’s education program or activity.” (New Rules §§ 106.30 &

106.44(a).) For example, under the Rule, an alleged student-on-student sexual assault at a party in a

private house a few blocks off campus generally cannot constitute a violation of Title IX, even though

the student assaulted at that party may, as a result, have difficulty accessing or completing his or her

education due to likelihood or fear of continued exposure to the respondent on-campus.

        37.     The location of an assault, however, does not logically lessen the impact of attending

an institution with the person who caused the harm. Moreover, limiting the ability of the University

to investigate and take appropriate action under Title IX may impede the institution’s ability to protect

other students from similar harm. Students often prefer to report to the University rather than law

enforcement. This occurs for many reasons, including that it is rarely the desire of reporting students

to put other students at risk of criminal prosecution. More often they simply want help continuing

their education. In my experience, students who have been assaulted by another student need a quick



                                             Page 15 of 23
Decl. of Linda Hoos                                                     Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1096 of 1598




university response because of reasonable concerns about returning to campus and classes with the

alleged assailant.

        38.     Although, the Rule narrows the universe of prohibited conduct under Title IX, conduct

that has historically been prohibited by Title IX (and under the Rule no longer will be) remains

prohibited under California and other federal laws. Due to differences in the law and recent court

decisions, the CSU already has two separate policies for matters involving sexual harassment. As a

result of the Rule, the CSU will now be required to develop, publish and utilize an additional separate

sexual harassment policy – one for “Title IX sexual harassment,” another for sexual misconduct, and

yet another for “other prohibited sexual harassment” – which will use inconsistent definitions of

prohibited conduct and different investigation and resolution processes. This will require more

administrative infrastructure (including undertaking two separate processes for many incidents), more

complicated and time-consuming training of myriad stakeholders (e.g., students, employees,

administrators, investigators, advisors, and hearing officers) that includes additional time and

resources necessary to respond to questions and clarify different and inconsistent standards, and will

impose a significant unfunded economic burden on the CSU.

        39.     The Department proposes in the preamble to the Rule that universities can mitigate

the necessity for a dual system, in part, by handling all of the other cases no longer covered by Title

IX and other multi-jurisdictional cases under the onerous and costly live hearing process. This is

entirely unreasonable proposal because of both the expense, which the Department identifies as

$18,072 per case, and the extensive staff and student time involved.

        40.     In addition, because the Department has provided an appeal for any cases that the CSU

dismisses under Title IX to handle under our own code of conduct processes, we will likely be forced

to wait until the Title IX appeal process is completed before we can move forward with the separate



                                            Page 16 of 23
Decl. of Linda Hoos                                                    Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1097 of 1598




process under our own code of conduct procedures. (Rule §106.45(b)(3).) If the University proceeds,

but the Department later decides that we incorrectly categorized the conduct as non-Title IX, then the

Department has indicated that the CSU and the students would be required to complete the

investigative process over again, under the Department’s mandated procedure.

        41.        In sum, under the Rule, the Department has mandated a costly and duplicative set of

procedures. The substantial costs and administrative burdens associated with the multi-tiered system

will cause significant harm to students and the CSU on account of lengthy delays in resolution,

multiple, duplicative, and confusing processes, and substantial new administrative costs and burdens.

        42.        In addition, by narrowing the scope of the Department’s purview with respect to

sexual harassment, the Rule exponentially increases the confusion and complexity on campus by

requiring institutions to create and operate – and students to understand – two policies prohibiting

sexual harassment that are governed by different grievance processes and different standards. The

Rule naively contemplates an “ideal” complainant who can perfectly articulate the nature of the

conduct that occurred and understand that the geography and type of conduct will necessarily result

in a separate process. There is little consideration that complainants and respondents are often

unsophisticated young adults between the ages of 18 and 24, who do not have the resources to procure

legal assistance or other support. Expecting students to understand how to navigate varying

requirements depending on the type of conduct alleged and where it occurs is simply unreasonable

and unrealistic.

        43.        As Systemwide Title IX Compliance Officer for the CSU, I lead the University’s

efforts to improve training, education and preventative measures that California law requires each

campus to implement to combat “racism, sexism, and other forms of bias … [in furtherance of every

California’s postsecondary educational institution’s] responsibility to provide equal educational



                                             Page 17 of 23
Decl. of Linda Hoos                                                    Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1098 of 1598




opportunity.” (Cal. Educ. Code § 66252(b).) The task of discussing intimate behavior, explaining

affirmative consent, sexual harassment and sexual misconduct (including, the behaviors, the

complaint processes and the reporting options) to young adults – 74% of whom are between the ages

of 18 and 24 – is extremely challenging. Over the past several years, hundreds of thousands of CSU

students and thousands of CSU employees have received comprehensive training on these complex

and sensitive issues through various modalities.

       44.     The Rule needlessly complicates the sexual harassment “landscape” and related

grievance process. For example, under the Rule, one student’s complaint of sexual harassment by

another student will, if substantiated, violate CSU policy, although, in some cases, not CSU’s Title

IX policy. Which policy applies (i.e., “Title IX sexual harassment,” or “other prohibited sexual

harassment”) will depend on such factors as the nature of the harassment (e.g., was it “severe,

persistent, and objectively offensive,” or merely “severe or pervasive?”), or the location or other

circumstances of the incident.

       45.     Enrolled and first year students along with employees will need to receive additional

substantive and process-related training in addition to the training that they already receive. When a

student or employee seeks to report a complaint or is being informed of a complaint against them, the

Title IX Coordinator will have to spend a significant amount of time discussing which process might

apply to the incident (rather than focusing on more important issues like the individual’s experience,

fears, needs and concerns about their classes or living/working arrangements). These complex rules

– and the necessary discussions about them – will create great confusion and frustration for our

campus communities at a time when students and employees are already anxious and vulnerable due

to the COVID-19 pandemic.




                                           Page 18 of 23
Decl. of Linda Hoos                                                   Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1099 of 1598




        46.      CSU has an important interest in ensuring that students and employees receive

equitable and adequate protection during the sexual harassment complaint process. The Rule thwarts

the CSU’s interest in establishing one consistent set of rules and processes to ensure that students are

protected when someone makes a sexual harassment complaint.

        47.     Although written complaints are encouraged at the CSU, many students prefer to

report a complaint orally (at least in the first instance), because it is difficult for them to write about

their experience, or because they feel that they will communicate more effectively face-to-face with

a person they trust. The Rule, however, requires that complaints be made formally in writing with a

request for investigation before an investigation can proceed, and be signed by the complainant, or

otherwise indicate that the complainant is the person filing the formal complaint. (Rule §106.30(a).)

The Rule also prohibits students from filing a complaint after they have left the university, even if the

reason for the departure was sexual assault, dating violence, stalking, or harassment. (Id.) Such

procedural limitations serve no purpose other than to discourage or otherwise limit reporting and

investigation of incidents by the CSU. These procedural limits, along with statements in the preamble

that the Department has created a new violation for Title IX Coordinators who proceed with a

complaint investigation, when a complainant is unavailable to move forward, increase the liability for

our campuses and put students in harm’s way by undermining the CSU’s ability to take prompt and

equitable action to stop known harassment and assault on our campus and prevent perpetrators for

harming other students.

               Immediate Harms: Additional Costs and Administrative Burdens
                          Regarding Implementation of the Rule

        48.     The NPRM estimated that the Rule will result in “cost savings for IHEs [institutions

of higher education] over the ten-year horizon” (83 Fed. Reg. at 61,492) but these estimates were




                                             Page 19 of 23
Decl. of Linda Hoos                                                      Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1100 of 1598




based on flawed assumptions. The preamble to the Rule has modified the initial estimates based on

comments received from the public, however, the result is the same. Some examples are noted below:

        49.     The NPRM estimates that the Title IX Coordinator and a lawyer will spend 8 hours

and 16 hours, respectively, to review the final regulations. (83 Fed. Reg. at 61,486.) The Rule

modified this estimate to 12 hours and 48 hours respectively. (85 Fed. Reg. at 30,557). This remains

a gross underestimation. Based on my experience, the extraordinary length of the Rule and preamble

and the necessity to review even the footnotes, which include additional prohibitions and requirements

not included in the text of the Rule, and the number of changes to existing policies and procedures

that must be contemplated, including in more than one thousand footnotes, I estimate that the Title IX

staff in the Chancellor’s Office, Office of General Counsel, and other Chancellor’s Office and

University stakeholders (e.g., unions, campus Title IX coordinators and investigators, Student and

Academic Affairs professionals, Human Resources professionals, student, faculty and other

stakeholders) will spend hundreds of hours reviewing the Rule and developing the policies and

procedures and training needed to implement the Rule and, in particular, necessary to adapt to the

two-tiered system that the Rule creates (see e.g., paras. 35 & 41, infra). To date, I, alone, have already

spent over 40 hours reviewing the Rule and preamble. As such, the total cost for Year 1 alone at the

CSU will be many multiples of the Department’s estimate described in the NPRM and subsequent

modification.

        50.     The NPRM and the Rule also grossly underestimate the training efforts and costs

associated with the Rule. Among other things, neither takes into consideration the costs of training

all Title IX-related professionals, including, investigators, advisors, hearing officers, hearing

coordinators, multiple decisionmakers (not to mention our students and employees) on the Rule’s

definitions, requirements and the two-tiered grievance process that inevitably flows from the Rule.



                                             Page 20 of 23
Decl. of Linda Hoos                                                      Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1101 of 1598




Such comprehensive training will be crucial to protecting our students’ right to an educational

environment free from discrimination and harassment, and fair process in student hearings.

       51.     The NPRM and the Rule fail to meaningfully consider any of the costs associated with

the emotional, mental health, and academic harms to student and employee victims of sexual

harassment and assault, and the significant health, workplace, and academic support resources that

the CSU will be required to expend to address the needs of individuals subjected to sexual harassment.

       52.     The Rule rationalizes the marked reduction in protection for complainants and the

restrictions it places on formal complaints advancing to the grievance process by stating that

“supportive measures” will be utilized when investigations are not permitted. The term “supportive

measures” appears nearly 1000 times in the preamble and is relied upon heavily to justify the

anticipated reduction in investigations as well as the anticipated increase in mental anguish due to

cross-examination (85 Fed. Reg. at 30,316, 30,557). The Rule describes “supportive measures” as

encompassing everything from academic accommodations, to counseling, to safety escort services.

       53.     However, for all of this emphasis on the importance of support measures, the Rule

places the per provision estimate of supportive measures at a mere $250. Most CSU campuses

provide campus advocates for complainants, as is required by state law, as well as counseling services

for both respondents and complainants. In addition, numerous hours are spent with students and

employees to work through class, housing and workplace accommodations in each and every matter.

The Rule has created a far more complex and challenging process for participants. The need for

supportive measures will likely be even greater based on this process alone. In my experience, a

hearing process is emotionally challenging for participants. This will be exacerbated by the Rules,

which lengthen the process and make it more adversarial. This will require institutions to provide




                                           Page 21 of 23
Decl. of Linda Hoos                                                   Civil Action No. 20-cv-01468
EXHIBIT 63
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1102 of 1598




even more support, including supportive measures for classes and counseling. The estimate is a

woefully inadequate estimate of the costs that the campuses will bear.

       54.     Considering all of the changes in the Rule, based on my experience, the CSU will

experience a marked increase in administrative, training, and health and academic support costs to

implement Title IX accompanied by a marked decrease in the level of reporting incidents of sexual

harassment.

       55.     The CSU currently provides live hearings for students accused of sexual misconduct

who are facing a severe sanction. The average cost per hearing is approximately $10,000. Since July

2019, there have been over 50 hearings spread across 23 CSU campuses. With the addition of dating

and domestic violence as well as the inclusion of employees in the Rule, it is almost certain that the

amount of hearings will increase and the cost of each hearing will increase as well as supported by

the Department’s own estimate of $18,072per case.

       56.     At the same time that the Department is requiring the CSU to implement a slew of

costly new procedures and processes, CSU and all other schools in the state are facing an

unprecedented decline in revenues due to the COVID-19 pandemic. On May 14, 2020, Governor

Newsom released the May revision for the State’s budget for FY 2020-21, which detailed drastic

budget adjustments for all of the State’s universities, including the CSU system.          When the

Governor’s budget was originally released on January 10, 2020, the budget projected a $5.6 billion

surplus for FY 2020-21 and $21 billion in reserves. The May 7 revision now projects a $41 billion

decline in revenues by the end of FY 2020-21 with a $13 billion increase in health and human services

program costs and other pandemic-related expenditures, resulting in a projected budget shortfall of

$54 billion as compared to the January budget proposal. The May 7 revision further projects a $398

million decrease in funding for the CSU.



                                           Page 22 of 23
Decl. of Linda Hoos                                                   Civil Action No. 20-cv-01468
EXHIBIT 63
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1103 of 1598



         57.    In sum, the Rule makes it more difficult for postsecondary institutions to comply with

 their responsibilities under both California and federal law to provide an educational environment

 free from discrimination and harassment and will result in our campuses being less safe and less able

 to respond promptly and effectively to address and resolve incidents of discrimination and

 harassment. The Rule unnecessarily ties the hands of our CSU staff to take speedy action that is

 necessary to stop sexual harassment, prevent its recurrence, and address its effects not just on

 individual students, but our entire community, even while recognizing that the prescriptive procedures

 to which we must strictly comply are not required by any law or the constitution. The Rule also

 creates substantial new costs and administrative burdens for our campuses and an unreasonable and

 unrealistic date for implementation, during a national pandemic, which has decimated our system' s

 funding and required a significant diversion of resources to address the ongoing crisis.

                      1h       ,,,.
 Executed on this J.g__ day ofJ~ , 20___f-O


                                          ~~J:--
                                         ~oos
                                                Systemwide Title IX Compliance Officer
                                                California State University System




                                            Page 23 of23
Deel. of Linda Hoos                                                    Civil Action No. 20-cv-01468

EXHIBIT 63
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1104 of 1598




                   EXHIBIT 64
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1105 of 1598




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                              Plaintiffs,

                      v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                              Defendants.


                  DECLARATION OF ANGÉLICA INFANTE-GREEN,
                 COMMISSIONER, RHODE ISLAND DEPARTMENT OF
                   ELEMENTARY AND SECONDARY EDUCATION

       I, ANGÉLICA INFANTE-GREEN, in my official capacity as Commissioner of the

Rhode Island Department of Elementary and Secondary Education (“RIDE”) and pursuant to 28

U.S.C. § 1746, hereby declare that the following is true and correct:

       1.      I have been employed as the Commissioner of RIDE since April of 2019. I hold an

M.A. in Education and in School Administration & Supervision from Mercy College. Before

assuming my current role, I served as the Deputy Commissioner of the New York State Education

Department’s Office of Instructional Support P-12. I began work in New York State in 2013 where

                                            Page 1 of 12
Decl. of Angélica Infante-Green                                                Case No. 20-1468
EXHIBIT 64
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1106 of 1598




my portfolio included overseeing the Office of Bilingual Education and World Languages; the Data

Systems and Educational Technology Office; the Office of Assessment, Standards, and Curriculum;

the Office of Special Education; and the Office of District and School Review.

       2.      As RIDE’s Commissioner, I serve as the chief executive officer of the Rhode Island

Council on Elementary and Secondary Education (the “Council”), as well as RIDE’s chief

administrative officer, and have been invested with broad interpretative and enforcement powers

and duties, as well as adjudicatory powers and duties exercised pursuant to the State’s

Administrative Procedures Act (the “APA”), R.I. Gen. Laws § 42-35-1, et seq., including:

               (a)     jurisdiction over “any matter of dispute. . . arising under any law relating to
                       schools or education . . .” R.I. Gen. Laws §§ 16-39-1 and 16-39-3.1,
                       including “all complaints relating to the anti-discrimination laws in the area
                       of elementary and secondary education,” R.I. Gen. Laws § 42-87-5(c);

               (b)     a “duty” to “decide such controversies as may be appealed . . . from
                       decisions of local school committees.” R.I. Gen. Laws §§ 16-1-5(10) and
                       16-60-6(9)(viii); and

               (c)     the power to decide “petitions for declaratory rulings as to the applicability
                       of any statutory provision or of any rule or order of the agency” under the
                       APA. See R.I. Gen. Laws § 42-35-8.

       3.      I submit this Declaration in support of the State of Rhode Island’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or the “Rule”). RIDE’s Chief Legal Counsel has assisted me in gathering the following

information.

       I.      The State’s Role in Public Education and Education Programs




                                            Page 2 of 12
Decl. of Angélica Infante-Green                                                     Case No. 20-1468
EXHIBIT 64
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1107 of 1598




        4.     The eight (8) members of the Council, who are appointed from the Rhode Island

Board of Education by the Governor, have been authorized by the State Legislature: (a) “[t]o

adopt standards and require enforcement and to exercise general supervision over all elementary

and secondary public and nonpublic education in the State . . .” R.I. Gen. Laws § 16-60-4(a)(2);

and (b) to maintain a department of elementary and secondary education. See id. at (a)(6).

        5.     The State has 189 public schools, including charter schools, in which some

143,329 students were enrolled during the 2019-2020 school year.

        6.     The State’s public education funding formula is set forth under title 16, chapter 7 of

the Rhode Island General Laws, as well as pursuant to the State’s Education Equity and Property

Tax Relief Act (the “Funding Formula Act”). The mandated calculations include:

        (i)    the cost of a “basic education program,” which is defined as “the cost of
               education of resident pupils in grades twelve (12) and below in average daily
               membership for the residence year as determined by the mandated minimum
               program level;” as well as

        (ii)   the “mandated minimum program level,” which is “the amount that shall be spent
               by a community for every pupil in average daily membership.”

        7.     The fiscal year 2020 enacted budget for public education reflected the

expenditure of some $1,239,252,258 in State funds, and $213,292,458 in federal funds.

        8.     The State’s utilization of federal funds and work with the U.S. Department of

Education in the elementary and secondary school context, include, inter alia, the administration

of:

               (a)    Title I, Part D, Subpart I to support State agencies that are responsible for
                      providing free public education for children and youth in institutions for
                      neglected or delinquent children and youth, attending community day
                      programs for neglected or delinquent children and youth, or in adult
                      correctional institutions;




                                            Page 3 of 12
Decl. of Angélica Infante-Green                                                    Case No. 20-1468
EXHIBIT 64
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1108 of 1598




               (b)     All of the federal program formula funds through a Consolidated Resource
                       Plan submitted annually for each local educational agency (“LEA”).1 The
                       funds, once allocated, are allotted to each eligible LEA, which will apply
                       for the use of funds in accordance with the allowable uses under Title
                       IV(A) and the General Provisions of ESSA, and RIDE ensures that awards
                       made to the LEAs under Title IV Part A, subpart 1, are in amounts that are
                       consistent with ESEA section 4105(a)(2); and

               (c)     Rhode Island has established protocols for the identification and services
                       for students who experience homelessness, based on the requirements
                       outlined in the McKinney-Vento Homeless Assistance Act. Homeless
                       children and youth are identified and reported through the Statewide
                       educational data system.

       9.      In addition, RIDE has adopted the Rhode Island After-School Quality Standards

and Indicators pursuant to which all 21st Century Community Learning Center programs are

required to be aligned, which places emphasis on a positive youth development and a whole

child approach. These standards promote social and emotional learning, health and safety,

positive relationships, family engagement, skill building, and youth voice and choice.

       10.     There currently are twelve (12) accredited, degree-granting post-secondary

institutions operating in the State, including two research universities, a community college, and

a school of art, with over 83,000 enrolled students.

       11.     The Rhode Island Council on Postsecondary Education (the “Postsecondary

Council”) is an independent public corporation vested with the responsibility of providing

oversight for the system of public higher education in Rhode Island. This system consists of two

public institutions of higher learning, Rhode Island College (“RIC”), which serves approximately

7,800 students, and the Community College of Rhode Island (“CCRI”), with an average


1
  As used herein, LEAs shall refer to any public authority legally constituted within the state for
either administrative control of, or to perform a service function for, public elementary or
secondary schools in a city, town, school district, or other political subdivision of the state, or for
a combination of school districts as are recognized in the state as an administrative agency for its
public elementary or secondary schools.

                                             Page 4 of 12
Decl. of Angélica Infante-Green                                                     Case No. 20-1468
EXHIBIT 64
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1109 of 1598




enrollment of 14,011 full and part-time for-credit students in the 2019 academic year. In

addition, the Postsecondary Council has historically reviewed and approved audited financial

Statements for the University of Rhode Island (“URI”), the only publicly-supported research

institution in the State with a combined enrollment of 17,974 students.

       12.     The Office of the Postsecondary Commissioner, which operates under the

direction of the Commissioner of Postsecondary Education, is the administrative and research

arm of the Rhode Island Council on Postsecondary Education. The Postsecondary Council has

eight (8) members, along with the Chair of the Board of Education ex-officio, and one non-voting

student member. See R.I. Gen. Laws §16-59-2.

       13.     During fiscal year 2019:

               (a)     URI received State appropriations of $80.97 million to cover operating
                       expenses in excess of $6.43 million;

               (b)     RIC’s federal Perkins Loan program provided a refundable grant of
                       approximately $2,521,000, and State appropriations to RIC in the form of
                       direct appropriations, State capital plan funds and State contributed capital
                       totaled some 67,945,085; and

               (c)     CCRI had direct appropriations, State contribution capital contributions
                       and funds contributed from the Rhode Island Capital Plan Fund totaling
                       some $56,085,283.

       II.     State Law and Programs on Sexual Harassment

       15.     Rhode Island’s Civil Rights Act (“RICRA”), R.I. Gen. Laws §§ 42-112-1 et seq.,

protects against discrimination based on one’s “race, color, religion, sex, disability, age, or

country of ancestral origin,” R.I. Gen. Laws § 42-112-1, and Rhode Island courts look to federal

law construing analogous civil rights statutes in assessing discrimination claims under RICRA.

See, e.g., Doe v. City of Pawtucket, 374 F.Supp.3d 188, 203 (D.R.I. 2019) citing Colman v.




                                            Page 5 of 12
Decl. of Angélica Infante-Green                                                    Case No. 20-1468
EXHIBIT 64
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1110 of 1598




Faucher, 128 F.Supp.3d 487, 491 n.8 (D.R.I. 2015) (“The Rhode Island Supreme Court analyzes

[RICRA] claims using substantive federal law from analogous causes of action.”).

       16.     In addition, R.I. Gen. Laws § 16-38-1.1 and § 16-45-1.1(d)(1)(iv) prohibit

discrimination on the basis of sex in all public elementary and secondary schools in the State,

and R.I. Gen. Laws 16-38-1 provides that “no person shall be excluded from a public school on

account of race or color, or for being over fifteen (15) years of age.” Id.; see also Regulations

Governing Protections for Students Rights to be Free from Discrimination on the Basis of Sex,

Gender, Sexual Orientation, Gender Identity, or Gender Expression, 200 R.I. Admin. Code 30-

10-100 (2018) (enforcing prohibitions on sex discrimination, including sexual orientation and

gender identity discrimination).

       17.     LEAs in the State also are required to adopt a policy for responding to incidents

of dating violence and to provide dating violence education to students, parents, staff, faculty and

administrators, see R.I. Gen. Laws § 16-21-30, § 16-85-2 and § 16-21-34, and all school districts

must adopt the Statewide Bullying Policy, 200 R.I. Admin. Code 30-10-2.1 (2012). In addition,

RIDE has published a Guide to Preventing Bullying, Teen Dating Violence and Sexual Violence

in Rhode Island Schools (2012).2

       18.     RIDE’s hearing officers have full discretion to handle complaints of sexual

harassment in whatever manner they deem appropriate, consonant with the APA and

fundamental dictates of due process.




2
 https://1.next.westlaw.com/Document/N53684C30FF7911E8BBCC8C5D4D2DDCAE/View/Fu
llText.html?originationContext=documenttoc&transitionType=CategoryPageItem&contextData=
(sc.Default)

                                           Page 6 of 12
Decl. of Angélica Infante-Green                                                  Case No. 20-1468
EXHIBIT 64
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1111 of 1598




        19.   The Postsecondary Council has promulgated a Sexual Harassment and Sexual

Violence Policy (March 12, 2018) (the “Harassment Policy”),3 which defines “sexual

harassment” as:

              unwelcome sexual advances, request for sexual favors, and any other verbal, non-
              verbal or physical conduct of a sexual nature when:

              (1)     Submission to such conduct is made, either explicitly or implicitly, a term
                      or condition of an individual’s education, employment, or participation in
                      programs or activities at the Covered Entity;

              (2)     Submission to or rejection of such conduct by an individual is used as a
                      basis for decisions affecting that individual’s education, employment, or
                      participation in programs or activities at the Covered Entity; or

              (3)     Such conduct is so severe or pervasive that it has the purpose or effect of
                      unreasonably interfering with an individual’s education, employment or
                      participation in programs or activities at the Covered Entity and/or
                      creating an intimidating, hostile, offensive or abusive employment,
                      academic, extracurricular or living or learning environment for the
                      individual at the Covered Entity.
                                                     * * *
              Sexual harassment need not be intentional. The intent of the person who is alleged
              to have committed such behavior may not be relevant to determining whether a
              violation has occurred. The relevant determination is whether a reasonable person
              similarly situated could have reasonably considered the alleged behavior to be
              sexual harassment.


Id. at 3.

        20.   The Harassment Policy requires that covered entities investigate complaints and

allegations of sexual harassment and sexual violence against their employees pursuant to the

Postsecondary Council’s Complaint Procedures for Discrimination, Sexual Harassment &

Sexual Violence (June 17, 2015) (the “Complaint Procedures”),4 which provides, inter alia, that:



3
  https://www.riopc.edu/static/photos/2018/08/21/SexualHarassment_CPE_APPROVED_4-1-
2015Tech_Rev._081418.pdf
4
  https://www.riopc.edu/static/photos/2018/08/22/OPC_Complaint_Procedures_8_2018.pdf

                                          Page 7 of 12
Decl. of Angélica Infante-Green                                                Case No. 20-1468
EXHIBIT 64
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1112 of 1598




              The Affirmative Action Officer/Title IX Coordinator shall meet with the
              Complainant to discuss the Complainant's concerns, and review the complaint
              procedure, determine the appropriate jurisdiction, and explain the different
              methods available to resolve the complaint under these procedures. (See: formal
              resolution and informal resolution, where applicable).
              The purpose of this initial step is to assist individuals to identify the source of the
              concern and provide the Complainant with information concerning
              lnstitutional/OPC resources, policies and procedures; so that the Complainant
              might best assess the most appropriate course of action, given their
              circumstances.

Id. at 9.

        21.   The Harassment Policy goes on to provide that:

              If it is determined that the Affirmative Action Office shall retain responsibility for
              the case, the Affirmative Action Officer/Title IX Coordinator will ascertain from
              the Complainant which of the following procedural resolution options he/she
              prefers to utilize.

              Informal Resolution (Not an Option for Sexual Violence Cases)
              Formal Resolution

              The selected option will be verified by the Complainant's signature. Selection of
              an option at this time will not preclude the Complainant from electing another
              option at a later time, where appropriate, as determined in consultation with the
              Affirmative Action Officer/Title IX Coordinator. Informal Resolution may only
              be utilized when both the Complainant and Respondent agree to it.
              If it is determined that the case should not be addressed by the Affirmative Action
              Office, the Affirmative Action Officer or Title IX Coordinator will refer the
              Complainant to the appropriate office or department.

Id.

        22.   The Informal Resolution procedure contains the following steps:

              Step 1: Notifying the parties
              Upon receipt of a complaint, the Office of Affirmative Action/Title IX
              Coordinator shall notify and meet with the Complainant and the Respondent.

              Step 2: Information gathering
              In an effort to fully understand the facts and positions of the Complainant and the
              Respondent, the Investigator shall take steps that he/she deems necessary to
              gather additional information from the parties or from others perceived to have
              knowledge of the allegations.



                                           Page 8 of 12
Decl. of Angélica Infante-Green                                                   Case No. 20-1468
EXHIBIT 64
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1113 of 1598




                Step 3: Resolution or Next Steps
                If all parties agree to the informal resolution process, the Affirmative Action
                Officer/Title IX Coordinator will make all reasonable attempts to resolve the
                matter within thirty (30) days. The specific details of each case will determine the
                best possible means for achieving a satisfactory resolution.
                If the informal resolution process fails to resolve the matter to the satisfaction of
                both the parties, or the terms of the informal resolution as subsequently broken,
                either may request a Formal Resolution/Investigation of the charge within 10
                calendar days of concluding the Informal Resolution Process.

Id. at 12-13.

       23.      By contrast, the Formal Resolution process involves:

                Step 1: Complainant's Written Statement
                Normally, a signed incident complaint form containing a written Statement of
                allegations initiates the formal process. In order to enable the Investigator to most
                effectively investigate the complaint, the written Statement of allegations should
                contain a detailed description of the conduct being complained about, the name(s)
                of the alleged offender(s), the name(s) of the alleged victim(s), the names of any
                alleged witnesses, and the name of the person filing the complaint. The
                Affirmative Action Officer/Title IX Coordinator will provide assistance to anyone
                for whom completion of the complaint form is difficult or impractical. The person
                or persons filing the complaint and/or the alleged victim of discrimination shall be
                referred to hereinafter as the "Complainant." Anonymous complaints, and
                complaints filed by individuals who request confidentiality, will be investigated
                by the lnstitution/OPC to the extent possible pursuant to the procedures set forth
                herein.

                Step 2: Notifying the Respondent
                The person or persons identified as the alleged offender shall be referred to
                hereinafter as the "Respondent." Once the complaint has been filed, the
                Affirmative Action Officer/Title IX Coordinator will notify the Respondent(s) by
                written letter of its existence and provide him/her/ them with a copy of the signed
                complaint.

                Step 3: Respondent's Written Response
                The Respondent(s) will be provided an opportunity to file a formal response. The
                formal response shall be filed with the Affirmative Action Office/Title IX
                Coordinator by the Respondent(s) within twenty (20) days from the date the
                Respondent(s) received the signed complaint.
                If the Respondent fails to timely file a formal response and/or elect(s) not to
                participate in the formal resolution process, the case will proceed and be
                investigated with or without the involvement of the Respondent.
                If, during the investigation, the Complainant indicates a desire to withdraw his/her
                complaint, the Complainant shall sign a written Statement of withdrawal

                                            Page 9 of 12
Decl. of Angélica Infante-Green                                                   Case No. 20-1468
EXHIBIT 64
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1114 of 1598




                containing the reasons therefore and the case may be closed in the discretion of
                the Affirmative Action Officer/Title IX Coordinator. However, the Affirmative
                Action Officer/Title IX Coordinator may continue to conduct the investigation
                and take action to address the issues raised by the Complainant regardless of the
                Complainant's wishes.

                Step 4: Investigation Process
                The Affirmative Action Officer/Title IX Coordinator or designee will act as
                investigator. The investigator is neutral, objective, and does not act as an advocate
                for either party. The investigator is authorized to contact any and all persons who
                may have information relevant to the complaint and shall have access to all
                relevant College/ University/OPC records. The investigator shall also collect and
                evaluate other available records and information relevant to the complaint and
                investigation (e.g. email communications, medical test results, photographs), as
                appropriate. The investigator shall maintain a record of the investigation,
                including any interviews, which shall be retained as an official Affirmative Action
                Office record.

                Step 5: Final Investigative Report
                A final investigative report shall be prepared which sets forth the findings of the
                Affirmative Action Officer/Title IX Coordinator or designee and the basis and
                rationale for his/her conclusion(s). Unless otherwise indicated in the report, the
                date of the report shall be considered the date upon which the results of the
                investigation become final. In making his/her findings, the Affirmative Action
                Officer/Title IX Coordinator or designee shall utilize the evidentiary standard of
                "preponderance of the evidence." The final investigative report shall normally be
                issued within sixty (60) days after the complaint is filed. When more than sixty
                (60) days is needed to complete the investigation, the Affirmative Action
                Officer/Title IX Coordinator or designee shall notify the parties and proceed as
                expeditiously as possible. Allegations or evidence of violations of policies and
                procedures that are discovered during the investigation but which are outside the
                jurisdiction of the Affirmative Action Officer/Title IX Coordinator shall be
                referred to the appropriate office for resolution. The Affirmative Action
                Officer/Title IX Coordinator or designee will simultaneously provide copies of
                the report to the Complainant and the Respondent, and will also send a copy to the
                appropriate Vice President/Provost or Associate Commissioner. The Complainant
                and Respondent will also be advised of the appeal process at that time.

Id. at 14-16.

       III.     The Negative Impact of the Proposed Rule

       24.      The Title IX Rule will have a negative effect on the State-level work of RIDE

and, upon information and belief, upon the work of the Postsecondary Council, RIC, CCRI and



                                           Page 10 of 12
Decl. of Angélica Infante-Green                                                   Case No. 20-1468
EXHIBIT 64
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1115 of 1598




the private colleges and universities throughout the State and will necessitate a thorough review

of many of the guidance and implementation documents on safe and inclusive learning

environments that have been promulgated.

               a.      Effects on Students and Communities

       25.     All of the State’s work on safe learning environments was formulated with the

interest of students and campus communities throughout the State in mind, and I am concerned

that the standards and procedural requirements articulated in the Title IX Rule will have a

negative impact on students’ educational experience. In particular, the heightened standard for

what constitutes sexual harassment under Title IX, the restrictive scope of application of the

statute, live mandatory hearings, the requirement to provide advisors, and live cross-examination

by an advisor requirement will likely have a negative chilling effect on sexual harassment

reporting.

               b.      Effects of COVID-19

       26.     RIDE staff and, upon information and belief, the staff of the Postsecondary

Council, the Rhode Island Department of Health, RIC and CCRI have spent considerable time

and resources planning for, finalizing, and disseminating regulations designed to provide a safe

school environment for students, and the Postsecondary Council’s Complaint Procedures rely

heavily on the policies and procedures that colleges and universities have disseminated and

employed to enforce Title IX, and these procedures, as well as the less formalized procedures

often followed by RIDE Hearing Officers, are consistent with the Department of Education’s

longstanding Title IX policies and guidance. All of these policies and regulations will have to be

reviewed in light of the Title IX Rule.




                                          Page 11 of 12
Decl. of Angélica Infante-Green                                                  Case No. 20-1468
EXHIBIT 64
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1116 of 1598




         27.    However, Rhode Island has been hard hit by the COVID-19 pandemic. The

Governor declared a state of emergency on March 9, 2020, see Governor Gina Raimondo’s

Executive Order 20-02, and to date, there are over 16,000 reported cases of COVID-19 infection

in the State, and there have been 876 fatalities.5

         28.    Moreover, RIDE, the Postsecondary Council, RIC and CCRI have small legal

staffs – RIDE has a grand total of three full-time attorneys and the Postsecondary Council has

one – and both agencies are employing almost all of their resources as they scramble to adopt

best practices to guide the anticipated reopening of schools in the Fall. Under such

circumstances, they simply will lack the capacity to do the work necessary to make the changes

and revisions to existing policy mandated by the adoption of the Title IX Rule.

         29.    Finally, the changes to Title IX proceedings in the Rule will likely cause

confusion and anxiety at a time when school communities are operating in an unprecedented

context of high anxiety.


Executed on this 19th day of June, 2020.



                                               ________________________________________
                                               ANGÉLICA INFANTE-GREEN,
                                               Commissioner, R.I. Department of Elementary
                                               and Secondary Education




5
    https://www.ri.gov/press/view/38625


                                            Page 12 of 12
Decl. of Angélica Infante-Green                                                   Case No. 20-1468
EXHIBIT 64
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1117 of 1598




                   EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1118 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                       DECLARATION OF DR. JANIECE JACKSON

I, Dr. Janiece Jackson, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

       1.      I am the Superintendent of Lindop School District 92 (“District” or “District 92”),

located in Broadview, Illinois. My educational background includes a Doctorate of Education in

Leadership from Aurora University, a Master of Education in Administration from the University of

Illinois at Chicago, a Master of Science Education in Adult Continuing Education from Northern

Illinois University, and a Bachelor of Science Education in Business Education from Eastern Illinois



                                             Page 1 of 13
Decl. of Janiece Jackson                                               Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1119 of 1598




University. I have served as Superintendent of Lindop School District 92 since 2015. From 2008 to

2015, I was employed by Matteson School District 162 in Richton Park, Illinois, where I served as an

Assistant Principal, then a Principal, and then a Grants Administrator. Prior to that, I was employed

by Bellwood School District 88 in Bellwood, Illinois, as Director of Curriculum and Instruction and

Director of Personnel. Prior to becoming an administrator, I taught High School Business at Whitney

M. Young Magnet School in Chicago, Illinois.

       2.      I submit this Declaration in support of the State of Illinois’ litigation against Elisabeth

D. DeVos, in her official capacity as Secretary of Education; the United States Department of

Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (the “Title IX Rule” or “Rule”). I have

compiled the information in the statements set forth below through a combination of personal

knowledge, information supplied by District personnel, and documents that I have reviewed. I have

also familiarized myself with the Rule in order to understand its immediate impact on District 92.

                                     Background on District 92

       3.      Lindop School District 92 is an Illinois public school district that serves approximately

438 students in Prekindergarten through 8th Grade. The District has 78 employees, including 39

certified staff members, 12 paraprofessionals, 4 custodians, 10 lunchroom staff members, 3

administrative assistants, 1 safety officer, 1 information technology intern and 8 administrators. The

District is comprised of one school, Edmund F. Lindop School, which is located at 2400 18th Avenue,

Broadview, Illinois 60155.

       4.      The District receives a combination of federal, State, and local funds. The District is

subject to the Illinois School Code, 105 ILCS 5/1 et seq., along with implementing regulations



                                             Page 2 of 13
Decl. of Janiece Jackson                                                   Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1120 of 1598




developed by the Illinois State Board of Education (“ISBE”). ISBE is responsible for administering

education in the State of Illinois, through setting policies and guidelines for public and private Illinois

schools and through auditing schools’ performance via its annual Illinois Schools Report Card.

        5.      The District receives federal funds from the Department. As a result, the District is

subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the

Department’s Title IX regulations, 34 C.F.R. pt. 106.

                     Summary of Existing Title IX Sexual Misconduct Policy

        6.      The District has adopted a policy that prohibits sexual harassment and sexual

misconduct by students and employees and establishes a grievance process for addressing complaints

of sexual harassment. Board Policy 7:20, Harassment of Students Prohibited, provides that no person,

including a District employee or agent, or student, shall harass, intimidate, or bully a student on the

basis of any actual or perceived legally protected category, including sex.

        Board Policy 7:20 provides that any District employee who is determined, after an

investigation, to have engaged in conduct prohibited by the Policy will be subject to disciplinary

action, up to and including discharge.          Any District student who is determined, after an

investigation, to have engaged in conduct prohibited by Board Policy 7:20, will be subject to

disciplinary action, including but not limited to suspension and expulsion consistent with Board

Policy 7:190, Student Behavior.

        Pursuant to the jurisdictional provision set forth in Board Policy 7:190, the District

investigates alleged instances of off-campus sexual harassment by District students where such

alleged harassment interferes with, disrupts, or adversely affects the school environment, school

operations, or an educational function. Similarly, the District investigates off-campus conduct by




                                              Page 3 of 13
Decl. of Janiece Jackson                                                    Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1121 of 1598




employees, including off-campus sexual harassment, where there is a reasonable nexus between

the off-campus conduct and the employee’s job responsibilities.

       7.      I serve as the District’s Nondiscrimination/Title IX Coordinator. In that role, I am

responsible for overseeing the District’s compliance with federal and State nondiscrimination laws,

including Title IX. This includes ensuring that the school community is informed of the District’s

prohibition on harassment of students, including sexual harassment, and coordinating regular

harassment awareness and prevention training opportunities. The District also has designated

Complaint Managers who are responsible for investigating complaints of harassment, including sex-

based harassment.

       8.      Board Policy 7:20, Harassment of Students Prohibited, was last revised in January

2020. The revision process for Board Policy 7:20 included a review by the Board of Education’s

Policy Committee, followed by two readings by the full Board of Education, along with opportunities

for input and feedback by members of the District community and general public throughout the

process.

       9.      Pursuant to Board Policy 7:20, a person engages in sexual harassment whenever he or

she makes sexual advances, requests sexual favors, and/or engages in other verbal or physical

conduct, including sexual violence, of a sexual or sex-based nature, imposed on the basis of sex, that:

       (1)     Denies or limits the provision of educational aid, benefits, services, or treatment; or
               that makes such conduct a condition of a student’s academic status; or

       (2)     Has the purpose or effect of:
               a. Substantially interfering with a student’s educational environment;
               b. Creating an intimidating, hostile, or offensive educational environment;
               c. Depriving a student of educational aid, benefits, services, or treatment; or
               d. Making submission to or rejection of such conduct the basis for academic
                  decisions affecting a student.




                                            Page 4 of 13
Decl. of Janiece Jackson                                                 Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1122 of 1598




        10.     Pursuant to the jurisdictional provision set forth in Board Policy 7:190, Student

Behavior, the District investigates alleged instances of harassment by a student that take place outside

of “locations, events or circumstances over which the District exercises substantial control over both

the respondent and the context in which the sexual harassment occurs” and that occur outside the

United States, where such alleged harassment interferes with, disrupts, or adversely affects the school

environment, school operations, or an educational function. Similarly, the District investigates

alleged instances of harassment by employees that take place outside of “locations, events or

circumstances over which the District exercises substantial control over both the respondent and the

context in which the sexual harassment occurs” and that occur outside the United States, where there

is a reasonable nexus between the alleged conduct and the employee’s job responsibilities.

        11.     Board Policy 7:20 provides that students are encouraged to report claims or instances

of harassment, including sexual harassment, to the Nondiscrimination/Title IX Coordinator, Building

Principal, Assistant Building Principal, a Complaint Manager, or any staff member with whom the

student is comfortable speaking. Supervisors, the Building Principal, or administrators who receive

a report or complaint of sex-based harassment must promptly forward the complaint or report to the

Nondiscrimination Coordinator or a Complaint Manager. Pursuant to Board Policy 7:20, the District

will investigate alleged sexual harassment of students when the Nondiscrimination Coordinator or a

Complaint Manager becomes aware of an allegation, regardless of whether a written report or

complaint is filed.

        Investigations into complaints of sexual harassment are conducted according to Board

Policy 2:260, Uniform Grievance Procedure. Pursuant to Board Policy 2:260, the Complaint

Manager will investigate the complaint or appoint a qualified person (such as the Building

Principal, for allegations of student misconduct) to undertake the investigation on his/her behalf.



                                             Page 5 of 13
Decl. of Janiece Jackson                                                  Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1123 of 1598




The Complaint Manager or designee may request, but may not require, that the complainant

provide a written statement regarding the nature of the complaint. The Complaint Manager or

designee will ensure that both parties have an equal opportunity to present evidence during an

investigation. If the complainant is a student under 18 years of age, the Complaint Manager or

designee will notify the complainant’s parent(s)/guardian(s) that they may attend any investigatory

meeting in which their child is involved. The complaint and identity of the complainant will not

be disclosed except (a) as required by law or Board Policy 2:260, (b) as necessary to fully

investigate the complaint, or (3) as authorized by the complainant. The identities of student

witnesses similarly will not be disclosed except in limited circumstances.

       Unless an extension of time is requested, within 30 school business days of the date the

complaint was filed, the Complaint Manager or designee will file a written report of his/her

findings with the Superintendent, who will review the written report and issue a written decision

to the complainant and the accused. Board Policy 2:260 permits either party to appeal the

Superintendent’s decision to the Board of Education within 10 school business days after receiving

the Superintendent’s decision. Within 30 school business days of its receipt of the appeal, the

Board will affirm, reverse or amend the Superintendent’s decision or direct the Superintendent to

gather additional information. The decision of the Board of Education is final.

       12.     The District does not currently utilize a hearing process for sexual harassment

complaints. To the contrary, Board Policy 2:260 expressly provides that “[the Policy] shall not be

construed to create an independent right to a hearing before the Superintendent or Board.”

       13.     Board Policy 2:260, Uniform Grievance Procedure, was last revised in January 2020.

Like the review process for Board Policy 7:20, the review process for Board Policy 2:260 included




                                           Page 6 of 13
Decl. of Janiece Jackson                                               Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1124 of 1598




two readings by the Board of Education, review by the Board Policy Committee and opportunities

for comment and feedback by District and community stakeholders.

                   Harm to Schools – Conflicts with State Law Requirements

        14.     The Title IX Rule’s narrowed definition of sexual harassment, as “unwelcome

conduct on the basis of sex that is so severe, pervasive and objectively offensive that it effectively

denies a person equal access to the school’s educational program or activity,” is inconsistent with

State law provisions governing how schools must respond to sexual harassment and misconduct.

Pursuant to the Illinois Human Rights Act (“IHRA”), 775 ILCS 5/1-101 et seq., the Illinois

Department of Human Rights has jurisdiction over complaints alleging that a school failed to take

corrective action to stop “severe or pervasive harassment” of a student based on a protected category,

such as sex. 775 ILCS 5/5-102.2 (emphasis added). Section 5A-101 of the IHRA defines “sexual

harassment in elementary, secondary, and higher education,” in part, as “unwelcome sexual advances

or requests for sexual favors made by an elementary, secondary, or higher education representative to

a student, or any conduct of a sexual nature exhibited by an elementary, secondary, or higher

education representative toward a student, when such conduct has the purpose of substantially

interfering with the student’s educational performance or creating an intimidating, hostile or offensive

educational environment.” 775 ILCS 5/5A-101(E). The Title IX Rule’s definition of sexual

harassment as “unwelcome conduct on the basis of sex that is so severe, pervasive and objectively

offensive that it effectively denies a person equal access to the school’s educational program or

activity” would pose a significant challenge for Illinois school districts that are required to comply

with both Title IX and the IHRA.

        15.     This administrative challenge is exemplified by Section 106.45(b)(3) of the Title IX

Rule, which requires that whenever “the conduct alleged by the complainant would not constitute



                                             Page 7 of 13
Decl. of Janiece Jackson                                                  Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1125 of 1598




sexual harassment as defined in section 106.30 even if proved . . . then the recipient must dismiss the

formal complaint with regard to that conduct for purposes of sexual harassment under Title IX.”

Although the Rule states that “such a dismissal does not preclude action under another provision of

the recipient’s code of conduct,” the Rule’s mandate that schools dismiss Title IX complaints that fall

outside of the regulations’ narrowed scope will burden school districts by requiring them to create

two separate procedures: one for Title IX sexual harassment and one for conduct that would not meet

the narrowed federal definition of sexual harassment but that may constitute sexual harassment under

other applicable law, such as the IHRA.

        16.     The Title IX Rule’s seven-year recordkeeping requirement also poses a challenge for

Illinois school districts that are required to comply with the Illinois School Student Records Act

(“ISSRA”), 105 ILCS 10/1 et seq. Specifically, Section 4(f) of ISSRA requires that “each school

shall maintain student temporary records and the information contained in those records for not less

than five years after the student has transferred, graduated, or otherwise withdrawn from the

school.” 105 ILCS 10/4(f). In conjunction with ISSRA’s five-year recordkeeping requirement, many

Illinois school districts maintain a practice of scheduling destruction of student temporary records

after a five-year period. Section 106.45(b)(10) of the Title IX Rule provides that a school district

must maintain, for a period of seven years, records of each sexual harassment investigation,

including: any determination regarding responsibility, disciplinary sanctions imposed on the

respondent, and remedies provided to the complainant; any appeal and the result therefrom; and any

informal resolution and the result therefrom. As the investigatory materials described in Section

106.45(b)(10) would likely constitute student temporary records, this requirement poses a logistical

challenge and may present additional costs for Illinois school districts that maintain a practice of

scheduling destruction of student temporary records after a five year period, in that such districts will



                                             Page 8 of 13
Decl. of Janiece Jackson                                                  Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1126 of 1598




now be required to either (a) extend the period of time for which they maintain all student temporary

records to a period of seven years, or (b) maintain a separate destruction schedule for Title IX-related

records than for other types of student temporary records.

                 Harm to Schools – Revising Existing Sexual Misconduct Policies

           17.   The policy revisions necessitated by the Title IX Rule would impose a significant

administrative and financial burden on the District. The process and parameters governing the

District’s development and revision of policies are set forth in Board Policy 2:240, Policy

Development. Board Policy 2:240 provides that anyone may propose new policies, changes to

existing policies or elimination of existing policies. Proposed policy revisions are typically directed

to the Superintendent, who then consults with legal counsel as well as relevant stakeholders, which

may include members of the administration, faculty, staff, and/or students, regarding the proposed

revisions. The proposed revisions are then presented to the Board of Education’s Policy Committee,

which reviews and makes recommendations to the full Board regarding the proposed revisions. Board

Policy 2:240 provides that, except in limited circumstances, policies and/or policy revisions will not

be adopted at the Board meeting at which they are first introduced. Rather, proposed policy revisions

are typically presented to the Board for a first reading and discussion, including an opportunity for

public comment. The Board then votes to adopt the proposed policy revisions at a subsequent

meeting.

           18.   Depending on the depth of the proposed policy revision and level of stakeholder and

community interest and involvement in the subject matter, the process of revising a policy can take

several months to a year, and the legal review and consultation process can cost several thousand

dollars.




                                             Page 9 of 13
Decl. of Janiece Jackson                                                  Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1127 of 1598




        19.     If the Title IX Rule goes into effect, the District will be required to revise, at a

minimum, the following Board policies:

                a.      Board Policy 2:260, Uniform Grievance Procedure
                b.      Board Policy 5:20, Workplace Harassment Prohibited
                c.      Board Policy 5:120, Employee Ethics; Conduct; and Conflict of Interest
                d.      Board Policy 7:20, Harassment of Students Prohibited
                e.      Board Policy 7:190, Student Behavior

        20.     In addition to policy revisions, the Title IX Rule will necessitate revisions to the

District’s administrative procedures, exhibits and forms pertaining to sexual harassment complaints

and investigations, along with the District’s Parent Student Handbook. This process will require the

District’s small administrative team to expend a substantial amount of time and resources.

        21.     The District will also need to train its administrators, teachers and staff on the new

requirements prescribed by the Rule and on the District’s revised sexual harassment grievance

process, and the District will be required to develop and/or revise communication materials to students

and parents to educate them about the new standard, process, and procedures.

        22.     In addition, if the Title IX Rule goes into effect and the Rule includes Section

106.45(b)(3)’s requirement that schools dismiss complaints based on conduct that does not meet the

Rule’s definition of “sexual harassment,” the District will be required to develop not one, but two

sexual misconduct policies and grievance procedures—one for alleged sexual harassment that meets

the Title IX definition, and one for alleged sexual harassment that does not meet the Title IX definition

but that nevertheless meets the definition of sexual harassment under State law or District policy. The

process of developing a parallel sexual misconduct policy and grievance procedure to operate where

Title IX ends will effectively double the time, cost and administrative resources necessary to facilitate

the District’s compliance with the Title IX Rule.




                                             Page 10 of 13
Decl. of Janiece Jackson                                                   Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1128 of 1598




        23.     The District is concerned about its ability to comply with the August 14, 2020

effective date of the Rule, particularly in light of the current circumstances related to the COVID-19

public health crisis. Since March 2020, the District has been heavily occupied with efforts to adjust

to rapidly shifting federal and State orders and guidance pertaining to the provision of educational

services during the COVID-19 pandemic. The District will need to maintain such efforts in the

coming months, as public health orders and guidance continue to evolve moving into the 2020-2021

school year. Effectuating the Rule’s required policy and procedure revisions, providing the required

training to Title IX personnel, and educating students and employees on their obligations and rights

under Title IX would take a significant amount of time even under typical circumstances. In light of

the present and continuing national public health emergency, the Rule’s August 14, 2020 effective

date will make it more difficult for the District to fulfill its obligations under Title IX to provide all

students equal access to education, train all students and employees on their obligations under Title

IX, and ensure that all students and employees are aware of their rights under Title IX.

              Harm to Schools – Responding to Complaints Under New Requirements

        24.     The District will be required to modify its grievance procedures and requirements in

numerous respects if the Title IX Rule goes into effect, to incorporate elements including but not

limited to: (a) the new definition of and standard for a finding of Title IX sexual harassment; (b) the

new definition of “complainant,” as being limited to an individual who is reported to have been the

victim of sexual harassment; (c) the process for filing a “formal complaint” and circumstances under

which the Title IX Coordinator may elect to file a formal complaint; (d) procedures to permit both

parties to be accompanied to any investigatory meeting or proceeding by an advisor of choice, who

may be an attorney, and procedures governing the role of advisors; and (e) procedures to allow the

complainant and respondent an equal opportunity to pose questions to the other party and to witnesses



                                             Page 11 of 13
Decl. of Janiece Jackson                                                   Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1129 of 1598




prior to a determination of responsibility, by submitting both initial questions and limited follow-up

questions to the decision-maker. The District will also need to modify its grievance process to appoint

a decision-maker for Title IX sexual harassment investigations that is a different individual than the

Title IX Coordinator, which constitutes a departure from the District’s current practice.

        25.     Pursuant to Section 106.45(b)(5)(vi) of the Rule, the District will also need to develop

a process for allowing both parties “an equal opportunity to inspect and review any evidence obtained

as part of the investigation that is directly related to the allegations raised in a formal complaint,

including evidence upon which the [decisionmaker] does not intend to rely in making a determination

regarding responsibility” and for affording the parties an opportunity and mechanism for submitting

a written response regarding such evidence. Given the sensitive nature of sexual harassment

complaints and the likelihood that these investigatory materials may contain confidential student

record information, medical information and/or mental health information, the District will need to

provide additional training to the staff members responsible for overseeing this evidence production

and response process.

       Harm to District Community - Harder to Identify, Remedy, and Eliminate Sexual
                                      Harassment

        26.     The Title IX Rule’s heightened definition of sexual harassment and narrowing of the

scope of schools’ investigatory obligation to include only conduct that occurs “in [their] education

programs or activities” will impede the District’s ability to meaningfully identify and remediate

sexual harassment by forcing the District to create two distinct sexual harassment and investigation

processes, which will inevitably cause confusion among parties and pose logistical challenges for the

staff members tasked with conducting investigations. Such dual processes, combined with the Rule’s

mandatory dismissal requirement, will lead to delays in completing investigations, potentially

resulting in further trauma to victims.

                                            Page 12 of 13
Decl. of Janiece Jackson                                                  Case No. 20-cv-01468-CJN
EXHIBIT 65
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1130 of 1598



        27.     The Rule will also have a chilling effect on reporting.           Namely, Section

106.45(b)(2)(i)(B)'s requirement that written notice of a formal complaint include, if known, "the

identities of the parties involved in the incident," will prevent the filing of formal complaints by

individuals who wish to remain anonymous and will require that, ifthe Title IX Coordinator elects to

file a formal complaint, the Title IX Coordinator must deny any request by the complainant to remain

anonymous.     By eliminating complainants' abilities to remain anonymous, the Rule will chill

reporting of sexual harassment and prevent the District from comprehensively and effectively

ameliorating its effects.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 12th day of June, 2020.




                                              Superintendent, Lindop School District 92




                                           Page 13of13
Deel. of Janiece Jackson                                               Case No. 20-cv-01468-CJN
EXHIBIT 65
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1131 of 1598




                   EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1132 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO;
 STATE OF DELAWARE; DISTRICT OF
 COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS;                         CIVIL ACTION No. 20-cv-01468-CJN
 STATE OF MICHIGAN; STATE OF
 MINNESOTA; STATE OF NEW MEXICO;
 STATE OF NORTH CAROLINA; STATE OF
 OREGON; STATE OF RHODE ISLAND;
 STATE OF VERMONT; COMMONWEALTH
 OF VIRGINIA; STATE OF WASHINGTON;
 STATE OF WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity
 as Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                        DECLARATION OF STEPHANIE JARRETT

I, Stephanie Jarrett, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (the “Title IX Rule” or “Rule”).

                                             Page 1 of 18
Decl. of Stephanie Jarrett                                           Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1133 of 1598




        2.      This declaration is based on my personal knowledge, my familiarity with Title IX of

the Education Amendments of 1972 (Title IX), my review of the Notice of Proposed Rulemaking

(NPRM) and newly finalized Rule, and the knowledge and expertise I have acquired in the course of

eight years of service and duties as investigator. This experience includes investigating approximately

seventy (70) formal complaints and reports and working with hundreds of students who have made

reports or complaints under Title IX and the respondents to those reports and complaints.

        3.      Since 2016, I have served as the Manager of Human Resources/Training and

Compliance and the Title IX investigator for the Sonoma County Junior College District (“College

District”). I investigate all reports received from students, employees and/or third parties for sexual

harassment and misconduct under Title IX and comparable state laws and regulations. Prior to my

current role, I served as the Title IX investigator at Cal Poly, San Luis Obispo, a public university,

and at Hawai‘i Pacific University, a private university. If called and sworn as a witness, I could and

would testify competently to the information in this declaration.

                             Background: Community College District

        4.      The College District receives federal funding from the United States Department of

Education and is an educational entity covered by the requirements of Title IX and subject to the

regulations issued by the Department.

        5.      The College District is created by state statute, primarily funded by state budget

allocations, and is part of the State of California’s public higher education system.

        6.      The mission of the College District is to cultivate learning through the creative,

intellectual, physical, social, emotional, aesthetic, and ethical development of Sonoma’s diverse

community. This is accomplished by focusing on student learning to prepare students for transfer,

improve foundational skills, or to provide a responsive career and technical education; providing a



                                             Page 2 of 18
Decl. of Stephanie Jarrett                                             Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1134 of 1598




comprehensive range of student development programs and services; promoting personal and

professional growth; and fostering critical and reflective civic engagement.

       7.      The College District has six (6) campuses and dedicated locations, which include the

Santa Rosa Campus, Petaluma Campus, Public Safety Training Center, Shone Farm, and the

Southwest Santa Rosa Center.

       8.      The College District enrolls approximately 36,000 diverse students each year. Fifty-

five percent of students are female and forty-two percent are male students. Approximately 4,200 are

19 years old or younger, which includes high school students that are concurrently enrolled, and

approximately 4,000 are between the ages of 20 and 29 years old. In spring of 2014, the College

District became a designated Hispanic Serving Institution, having a 45% Latinx student population.

       9.      The College District provides students the opportunity for economic and social

mobility. Many students enter community college having had to overcome barriers to achieve

academic success. The College District’s student population includes 1% as foster youth, 19% of

students experiencing homelessness, 8% of students receiving disability resources and services, and

approximately 18% first-generation students, students who are the first in their family to attend

college.

       10.     Each year, 100% of our students live in private off-campus housing that is not

affiliated with any of our colleges because we are currently a non-residential college system. This

means that we currently do not provide any housing for our students. Each year, approximately 180

students participate in study abroad programs. Each year, approximately 500 of our students

participate in athletics program, which include a travel component to other schools and locations for

competitions and events.




                                            Page 3 of 18
Decl. of Stephanie Jarrett                                            Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1135 of 1598




       11.     On an annual basis, the Title IX office initiates a review of an average of twenty-five

(25) complaints and reports of sexual harassment, including sexual violence or assault. For sexual

harassment, we look at whether the student has alleged unwelcome sexual advances, requests for

sexual favors, and other verbal, visual, or physical conduct of a sexual nature, that creates an

intimidating, hostile or offensive work or educational environment. To investigate cases, we use a

model where I as the investigator conduct an investigation with oversight and review by the Title IX

Coordinator. I act as a fact-finder and analyze information gathered, including making an assessment

of credibility. While students may bring an advisor of their choice to any meeting or interview related

to their case, advisors do not conduct any part of the investigation process or cross-examine witnesses.

       12.     Each semester, the College District administers an online sexual misconduct

prevention training to all new students and a refresher course to continuing students. Furthermore,

in-person supplemental trainings and workshops are offered throughout the academic year, including

to student athletes and all students participating in study abroad programs.

       13.     If the Rule relating to Title IX goes into effect, the harm to the College District’s

ability to provide an educational environment free from harassment and assault on the basis of sex

would be immediate and far reaching. In addition, if it goes into effect, the Rule will result in

immediate and irreparable harm because of the extensive costs and administrative burdens to

implement its requirements. Also, it is impossible to hold the necessary meetings with students,

employees, faculty, and other stakeholders to obtain their input and feedback as required by California

state law during the summer months in order to meet the unreasonable timeline set by USDOE for

implementation on August 14, 2020. Typically, College policy revisions made to the extent the Rule

is requiring would take an academic year to review and implement.




                                             Page 4 of 18
Decl. of Stephanie Jarrett                                             Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1136 of 1598




        14.    These harms are exacerbated due to the COVID-19 pandemic, as we are working

furiously to provide different types of services to meet the needs of students and working with our

employees to meet their needs and keep them safe under these new constraints. Due to the COVID-

19 pandemic, our College District is also facing severe budget cuts that will impact our ability to meet

the requirements, which the Department has recognized will result in significant net costs. It is

unreasonable to roll out this rule when all attention and focus necessarily is on trying close-out the

semester for our students dealing with the pandemic and prepare for a new type of educational

environment, requiring physical distancing and safety precautions never seen before, in late August.

          Detrimental Impacts on Students and School Safety Caused by the Rule
      Narrowed Definition of Sexual Harassment and Barriers to Initiating an Investigation

        15.    The Rule will result in a school climate that is less safe because the ability to address

sexual harassment is limited so significantly under the Rule. The College District’s goal is to provide

support and access to every single California student who desires to enroll and to support any learner

who chooses to enhance either the path to a four-year degree or the technical education to prepare

themselves for a job. The Rule undermines this goal in a number of ways, including because the

narrowed definition of sexual harassment requires a “wait and see” attitude, even when a student has

been subjected to “severe” but not “pervasive” harassment, and because of its requirement that we

dismiss complaints for students unless they have been “effectively denied equal access” to education.

Rule § 106.30. Once students have been subjected to such an egregious level of harassment and,

thereby, effectively denied equal access to their education, from my experience, many students will

not return.

        16.    Students will also feel that they are not safe, when they see that a person who has

engaged in sexually harassing conduct (but whose conduct does not meet the narrowed definition and




                                             Page 5 of 18
Decl. of Stephanie Jarrett                                             Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1137 of 1598




standard) has not received any consequences nor any training or follow-up warning as a result of their

behavior under Title IX.

        17.     The new requirement in the final rule for a complainant to be “participating in or

attempting to participate in” a College education program or activity at the time of filing a complaint

poses a safety issue because we practically cannot address sexual harassment and assault allegations

that are so severe that a student leaves our campus to avoid further harm. Under the Rule, if we do

not have a complainant who is permitted to file a complaint, practically, we cannot move forward

with the investigation. This type of limitation is extremely harmful for our College District. For

example, if the allegations of sexual assault shared by a complainant who has left the College District

would have been substantiated, if the complaint was permitted to go forward, then the student who

committed the offense would have been removed from campus not just for the safety of that student

but for the safety of the entire campus.

        18.     The harmful restrictions on our College District’s ability to take prompt and equitable

action to address sexual harassment and assault complaints and keep our campuses safe is created by

the Rule’s requirement that a formal complaint can only be filed by a student “participating or

attempting to participating in” an education program or activity and because the Department has

created a presumption against the Title IX Coordinator being able to proceed with an investigation in

the absence of a complainant who feels comfortable moving forward. Rule § 106.30; 85 Fed. Reg. at

30,296, fn. 1162. In addition, the new preemptive effect clause prohibits the College District from

addressing any complaints that meets the section 106.30 Title IX Rule definition of sexual harassment

under the College District’s own student conduct processes, where a complainant does not want to

proceed. See Rule § 106.6(h).




                                            Page 6 of 18
Decl. of Stephanie Jarrett                                             Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1138 of 1598




        19.     The Rule creates a number of other significant and unnecessary barriers to reporting.

Requiring impacted students to complete a written complaint, use specific wording to request an

investigation, and to report to someone who is likely to be a stranger in order to simply open an

investigation is not an approach that recognizes the trauma that a student will experience in sharing

the story with a stranger, can increase the trauma experienced by the student, and will result in many

students with legitimate complaints being denied access to Title IX’s protections.

        20.     Ultimately, the role of our office and of Title IX is to ensure our educational

environment is free of harassment and discrimination. With respect to the written complaint

requirement, in my experience, when a person has been subjected to a traumatic event, it can be

extremely difficult for them to write about that experience in a way that is cogent and easy to

understand. Furthermore, a rule that requires students to write down the harms they have experienced

in order to access the investigation process is not trauma-informed and will result in students being

subjected to further harm. This requirement is out of touch with the population we serve. A

significant number of students who come to the community college are struggling with basic writing

and other learning skills. For many students, English is not their first language and some cannot write

well. Each of these student groups may not have the ability to effectively put their concerns into

writing.

        21.     Moreover, our students are not required to have a Community College email address;

the administrative burden on our office simply to track down students who have reported sexual

harassment so that we can make sure they meet the filing requirements will be extensive. The Rule

does not take into account and consider the additional costs for translation of written complaints that

are written in the first instance in a person’s native language.




                                              Page 7 of 18
Decl. of Stephanie Jarrett                                             Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1139 of 1598




        22.     The Rule arbitrarily limits the individuals to whom a student can report in order to

trigger Title IX’s protections on a college campus. As the NPRM and Rule acknowledges, who

constitutes an official with “authority to institute corrective measures” is undefined, and will be

subject to a fact-intensive inquiry regarding the responsibilities of individual school officials of which

student complainants would have no knowledge, even if our campus sets forth a list of designated

individuals. For an individual not on the list, we would still need to conduct the inquiry, which is an

additional burden we will have to undertake, as we determine in each case whether we can open a

Title IX complaint and/or whether an alternative parallel process must be implemented to address any

harm to the student and school climate. 83 Fed. Reg. 61467; Rule § 106.30.

        23.     In my experience, almost all students report to someone other than an individual who

would meet the “actual knowledge” requirements. In the 2018-2019 school year, for all of the cases

I investigated, only three of the students actually reported directly to the Title IX office. Otherwise,

students report to an instructor or a counselor or a coach with whom they have a relationship. Students

generally do not report to a Dean or Title IX Officer, because more often than not these individuals

are strangers to them. This is because when a student suffers something as personal, humiliating, and

traumatic as sexual assault or harassment, in my experience, the student feels very uncomfortable

sharing that experience with a person with whom they have no prior relationship and/or have not built

trust. Further, because of the transient nature of the students on our campus and the many other work

and home-life responsibilities that our students have, even with the training we provide, many are still

unaware of the Title IX office or how to find and locate the Title IX Officers and investigators.

        24.     The students attending the District are here for a developmental and educational

experience. Many of them already experience significant barriers to completing their education,

including lack of funds, the need to care for family, and to work to remain in school. Many will not



                                              Page 8 of 18
Decl. of Stephanie Jarrett                                               Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1140 of 1598




have the bandwidth to take all of these bureaucratic steps required by the Rule for initiating the formal

complaint process (and moving through to resolution). When students do not see that our College

District is investigating the complaint and able to move quickly stop the harassment or assault from

recurring because we cannot take even more limited disciplinary measures, such as placing a short-

term restriction on particular extracurricular activities for a respondent after notice, an investigation,

and finding but prior to a full hearing and appeal, it will dramatically impact the complaining students’

educational pursuit. Many will likely transfer somewhere else, stop attending classes, or decide to no

longer pursue higher education.

        25.     Because of the diverse nature of and transience within our student population, even

helping students understand the Rule’s complex, overly legalistic and bureaucratic, and difficult to

navigate requirements will require extensive staff time. Trying to clarify for our students how to

advocate for themselves and enforce their rights under the Rule is also going to be an incredible

challenge because of the complexity of the Rule, and we have limited time to educate our student

population outside of classroom hours. Students who really need access to Title IX’s protections will

simply not have the opportunity to learn this new, complex, and overly legalistic and bureaucratic

system to seek assistance. These costs were unaccounted for in the Rule.

                    Sexual Harassment and Assault under Substantial Control
        26.     The mandate to dismiss a Title IX complaint where the harassing incident(s) is not

under the “substantial control” of the College District is out of touch with a college system like ours,

where none of the students actually live on campus or in campus housing. By limiting students from

making complaints in this manner, the Rule gives license to students to behave in a discriminatory

and harassing manner toward their peers with full knowledge that their behavior cannot be addressed

in certain spaces, even if it is impacting the other student’s access to education. The Rule is likely to




                                              Page 9 of 18
Decl. of Stephanie Jarrett                                               Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1141 of 1598




embolden students to act out in spaces outside of the specific purview of the Rule, which again

undercuts Title’s IX purpose to end discrimination on campuses receiving federal funds.

       27.     Furthermore, where some instances occur off campus and others occur on campus,

the Rule restricts our ability to fully assess the hostile environment and requires us to ignore

discriminatory conduct under Title IX that impacts our students. Students will lose faith that the

school is creating an environment free from sex discrimination if we are not taking action responding

to an incident that we are aware of; there will be a chilling effect on students willing to come forward

and trust us to protect them from further harassment.

       28.     The Department’s statement that we can address this problem by creating a separate,

non-Title IX grievance procedure to address complaints that we previously addressed under Title IX

is an inadequate response. The dual process will create additional confusion for students who will

struggle to understand why the conduct is not classified as discrimination any longer, which will

undermine their trust in the overall complaint system. In addition, because under the Rule students

can appeal or challenge a “wrong” classification by the College District, there will be additional

delays and unnecessary repetition and duplication in cases that is likely to reduce the effectiveness

and timeliness of the response, further undermining trust in the process and a resolution that stops the

sexual harassment and prevents further sexual harassment and/or assault.

       29.     The Rule’s limitation on addressing Title IX complaints for our students studying

abroad will also harm our students, particularly when they return home and are still suffering from

the impacts of sexual harassment or violence and/or if the respondent remains on campus and in class.

In my experience, if we cannot effective remedies to such students or address their needs on campus,

their education is far more likely to be impacted and they are far more likely to drop-out.




                                            Page 10 of 18
Decl. of Stephanie Jarrett                                             Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1142 of 1598




                     Requirement to Create Separate Process and Procedures

       30.     We will also have to create a multi-tiered process to address intersectional complaints,

those that fall under Title IX and other federal anti-discrimination laws with broader coverage (i.e.,

Title VI and ADA) and complaints that the Department is mandating that we dismiss but that we must

address under California law. As such, the Rule effectively requires a multi-tiered system, which will

create additional costs for our College District, which the NPRM and Rule did not account for. It also

creates additional confusion, not clarity, for staff, complainants and respondents.          Having to

implement multiple processes will only extend the timeline for resolution further, which will result in

dissatisfaction for both parties, a disincentive to persist in education, and violations that will go

unchecked.

   Double Standard: Strict Compliance for Prescriptive Grievance Procedures and Deliberate
                       Indifference for Addressing Harm for Students
                         Subjected to Sexual Assault and Harassment

       31.     The Rule holds our institution to a strict liability type of standard for adherence to the

grievances procedure it mandates but states that we are only required to show that we were not

“deliberately indifferent” to the need for supportive measures and remedies for complainants to

address the discrimination. Rule § 106.44(a). The Rule essentially sanctions our campus to “look the

other way” with respect to remedying and addressing known sexual harassment, assault, but requires

us to strictly comply with grievance procedures, which, as currently designed, will deter complainants

from participating in the investigation process. This double standard is inconsistent with the goals

and objectives of Title IX and our goals as a College District system, which are to provide equality

and equity for both sexes, ensure an equitable grievance system, and create a sexual harassment and

assault free environment on our campuses.




                                            Page 11 of 18
Decl. of Stephanie Jarrett                                              Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1143 of 1598




                                Advisors Who Must Cross-Examine

        32.     The Rule’s requirement that the College District allow parties to bring an advisor of

their choosing to cross-examine the other party and witnesses at a live hearing will create significant

inequities among students based on whether they have the financial resources to hire an attorney.

        33.     The Rule requires the College District to provide advisors who must cross-examine

witnesses and review evidence for students who do not have an advisor of their own choosing. At

times, faculty or staff members serve as advisors. However, we have faculty and staff members who

have already expressed that they would not feel comfortable or equipped to cross-examine a student.

As such, we will have great difficulty finding adequately trained advisors on our campuses who are

willing to serve.

        34.     Therefore, ultimately, the only real way to ensure equity for students who do not have

attorney advisors, is to pay for attorneys to serve as advisors to students, which is an extensive cost

far beyond what the Rule estimates. Given COVID-19 and the drastic budget cuts that we are facing,

we will not be able to provide an attorney advisor for students and this will create great inequities

when a student on one side of the complaint with more financial means can hire an attorney.

        35.     These advisor-related requirements also create significant potential for greater liability

for the District for complainants and respondents who are dissatisfied with the advisors chosen by the

Community College, which is not accounted for in the cost estimate.

                    Impact of the Rule on Reliability of Investigation and Privacy

        36.     The Rule states that the College District may not restrict the ability of either party to

discuss the allegations under investigation. This provision can interfere with the integrity of the

investigation and it allows students to post information about the allegations on any media or social

media without consequences. As long as the student is adhering to the language of the Rule to not



                                             Page 12 of 18
Decl. of Stephanie Jarrett                                               Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1144 of 1598




retaliate or intimidate another party, in reality, they can post to a very large group with the name of

the student who made the allegations and the specifics of the allegation. This type of posting can

result in severe humiliation, re-traumatization, and shame for the student about whom the social media

post is made due to the highly sensitive nature of sexual assault and harassment claims and the

likelihood for “shaming and blaming” by others, including strangers, that occurs on social media as a

result of such posts. A social media posting of this nature could be sufficient to chill a student from

continuing through the grievance process, even though the posting would now be protected by the

Rule. If the College District tries to stop the student from further postings or ask the student to remove

the posting on the basis that the complainant feels intimidated, the student who posted the allegations

can point back to the plain text of the Rule and to the many statements in the Rule’s preamble

supporting a student’s unfettered right to share the allegations. This aspect of the Rule and the

Department’s statements about it leave our College District with little recourse and will undermine

the integrity of investigations and our ability to conduct and conclude the investigation. This is so

because one or more party may be unwilling to proceed after seeing that the College District cannot

ensure confidentiality under the Rule. If a party is unwilling to proceed, then, under the Rule, the

College District cannot use any statements that parties have made in reaching a determination.

Furthermore, witnesses who see that there is no limitation on sharing the allegations and names of the

parties may not trust the process enough to provide candid statements about the conduct or the impact

of the conduct on either party.

        37.     In this way, the Rule also completely undermines the requirement in the existing and

long-standing anti-retaliation Title IX regulation that applied “confidentiality” not just to the recipient

but to the parties. This provision in the Rule also undermines federal student privacy laws that require

investigations to be kept confidential, chills reporting and undermines my ability and the College



                                             Page 13 of 18
Decl. of Stephanie Jarrett                                               Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1145 of 1598




District’s ability to make students feel comfortable when reporting and participating in the

investigation. In this way, the Rule overreaches and is inconsistent with the requirement to ensure an

adequate and reliable investigation. This provision makes it far more difficult for campuses to prevent

retaliation and intimidation, and to protect students from further harassment on the basis of sex.

        38.     The Rule also states that even evidence upon which the College does not intend to

rely on in reaching a determination regarding responsibility must be transmitted to the other party and

their advisor, who could a be friend or a relative or a witness. Such a broad requirement may result

in our office having to provide extremely personal and sensitive information to both students and their

advisors of choice. This requirement increases the risk that such information could be disclosed on a

widespread basis, by one or the other party under the auspices of preparing the case. Reputational

and emotional harm can result when irrelevant, personal information from either or both students is

shared. Students who report already fear stigma and shame when they come forward and this will

also further chill reporting. If we cannot prevent irrelevant data that may cause embarrassment to one

or both parties from being disclosed, we will be causing unnecessary further harm to students. In the

final rule, the Department says that colleges are permitted to enter into non-disclosure agreements

with parties and advisors, but does not explain what we are supposed to do when a party refuses to

enter into such an agreement or a non-party shares information—such as a witness, family member,

or friend.

              Additional Unaccounted Costs and Burdens Associated with the Rule

        39.     Overall, the final rule’s estimates regarding costs for implementing this extremely

complex rule are based on flawed assumptions and calculations as detailed further below.

        40.     The costs for informal resolution will not go down for our College Districts because

we currently address 25% or more of our formal complaints through an informal resolution method.



                                            Page 14 of 18
Decl. of Stephanie Jarrett                                             Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1146 of 1598




         41.   The Rule requires live hearings in every matter involving sexual harassment for which

a formal complaint is filed. The cost for each live hearing will be well above the cost estimated for

such hearings. In a preliminary review of the Rule, we conservatively estimate that such hearings

will require approximately 75 staff hours and at least $8,000 to prepare and disseminate the evidence,

discuss the evidence with the parties, provide the required notices, hold the hearing with properly

trained decision-maker(s), prepare and write the decisions, ensure advisors are trained and qualified

and available, schedule the hearing, and provide the technology for cross-examination. Also, for

hearings, the Rule assumes only one decision-maker, but we must train multiple decision-makers to

be prepared to take cases and to serve as back-ups and to address any conflicts of interest that may

arise. The costs for identifying and training advisors and decision-makers are ongoing costs, because

we will need to replenish and re-train when there is turnover and to ensure a sufficient pool at all

times.

         42.   With respect to the requirements for live hearings and cross-examinations, our campus

does not currently have sufficient facilities with the technology to meet the Rule’s requirement. The

Rule did not account for the costs to provide separate rooms and effective technology.

         43.   The NPRM estimates that the Title IX Coordinator and a lawyer will spend 8 hours

and 16 hours, respectively, to review the final regulations. (83 Fed. Reg. at 61486.) Given the

complexity of the Rule, I have already spent more than 20 hours reviewing the Rule and preamble

and participating in training callas about the Rule, and I estimate that it will take me, the Title IX

Coordinator and multiple lawyers at the College District at least 200 hours to fully review all aspects

of the Rule’s preamble and then assess how to change practices and other documentation based on

those changes. As such, the total cost for Year 1 at my College District would be far more than the

estimate.



                                            Page 15 of 18
Decl. of Stephanie Jarrett                                             Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1147 of 1598




        44.     The Rule estimates that a Title IX Coordinator and a lawyer will spend 12 hours and

48 hours respectively for revisions to policies. (85 Fed. Reg. at 30557). The Department’s estimate

for the amount of time to revise grievance procedures does not take into account the complexity of

the Rule, the necessity for creating a parallel system, and the number of hours for the Board members

to take up in a noticed meeting and pass revised grievance procedures incorporating the Rule, which

we conservatively estimate at 10 hours. It also does not take into account the time for stakeholder,

including faculty, staff, and student, input on grievance procedure revisions, which we conservatively

estimate at 30 hours of staff time. These processes are mandated by College District policy and/or

state law.

        45.     The Department underestimates the training costs associated with the Rule. The costs

should have included the costs of training advisors, multiple decision-makers, and hearing officers on

the Rule’s requirements. It should have also included the costs of training students, which will be

crucial to protecting their rights in the process. We estimate that it will take six to eight months to

train students due to the transient nature of our student population, and the need to offer trainings at

multiple times during the year to reach the entire population.

        46.     The Department’s assumed pay rate for lawyers is not accurate for Sonoma County

Community College District. The NPRM and Rule assumes a rate of $90.71 per hour. 83 Fed. Reg.

at 61,486; 85 Fed. Reg. 30,567. However, for our College, the average rate for lawyers that we

contract with is $245.00 per hour at minimum. And, as discussed above, many of the roles in the

investigation hearing process that may have been taken on by education administrators prior to the

Rule will now have to be taken on by lawyers, which the NPRM and the Rule does not factor into the

calculations.




                                            Page 16 of 18
Decl. of Stephanie Jarrett                                             Civil Action No. 20-cv-01468
EXHIBIT 66
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1148 of 1598




        47.     We are also likely to incur additional litigation costs and more exposure to potential

liability because more students and their families will pursue litigation to obtain relief under the many

different bases that the Department has now established for non-compliance.

        48.     The Department also did not account for the costs to our student victims who do not

report and then decrease their attendance or, even worse, drop-out entirely.

                                             Conclusion
        49.     Overall, the Rule will result in significant harm to the campus community at large,

because our ability to protect students from sexual harassment and assault under Title IX is restricted

and impaired. Considering all of the changes in the Rule, I anticipate an increase in incidents of sexual

harassment, including violence and assault on our campuses, and campuses that are less safe and able

to respond promptly and effectively to address and resolve such harassment.

        50.     The Rule will have significant implications for the health and well-being of students

that have been subjected to sexual harassment and violence on our campus because it thwarts access

to Title IX’s protections. Students who do not have closure on their complaints or feel their concerns

do not matter to schools solely because their complaint was not packaged in the required manner, will

ultimately feel their voice has been diminished and their place in the educational institution is not

important. All of this comes at a cost to the student in terms of emotional distress and a loss of faith

in the educational system as a place that is student centered and focused on their success and safety.

Based on my experiences, students whose access to a prompt and equitable complaint system is

denied or limited are likely to choose other paths rather than persist and complete their college

degrees.

//
//
//
//
//

                                             Page 17 of 18
Decl. of Stephanie Jarrett                                              Civil Action No. 20-cv-01468
EXHIBIT 66
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1149 of 1598



       I declare under penalty of perjury under the laws of the United States that, to the best of

my knowledge, the foregoing is true and correct.

       Executed on this 9th day of June, 2020




                                                     Title IX investigator
                                                     Sonoma County Junior College District




                                          Page 18of18
Deel. of Stephanie Jarrett                                           Civil Action No. 20-cv-01468
 EXHIBIT 66
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1150 of 1598




                   EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1151 of 1598




                            UNITED STA TES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA:
STATE OF NEW JERSEY; STATE OF
CA LTFORNlA; STA TE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STA TE OF ILLINOlS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MJCHlGAN;                            Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA ; STATE OF NEW
MEXICO; STA TE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; ST ATE OF VERMONT;
COMMONWEALTH OF VlRGINIA: STATE OF
WASHINGTON: STATE OF WISCONSIN,

                               Plaintiffs,

                      V.

EUSABETH D. DEVOS, in her official capacity as
Secretary ofEdu.cation; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                               Defendants.


                       DECLARATION OF JENNIFER KAMMERUD

       T, Jennifer Kammerud, pursuant to 28 U.S.C. § 1746, hereby declare that the following is

true and correct:

        I.     1 am a Senior Policy Advisor at the Wisconsin Department of Public Instruction

("'DPT") located in Madison, WT. My educational background includes a BA in Journalism with

additional majors in Spanish and Political Science and a MA in Public Affairs and Administration

from the University of Wisconsin at Madison. I have been employed at DPI , working in the Office

of the State Superintendent since 200 l. J am currently the Senior Policy Advisor at the agency and

the Director of the Legislative and Policy Outreach Team.

                                             Page I of 2 1
Deel. of .Jennifer Kamrnerud                                     Civi l Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1152 of 1598




       2.      I direct the team responsible for federal and state relations, administrative rule

development, and agency guidance processes. J oversee the submission of statutorily required

reports. administrative rule promulgation. processes surrounding public comment on agency

guidance documents, communication of the agency's position on federal rules, federal legislation,

state legislation, and state policy related to schools, libraries, and the department,   stakeholder

outreach. and various legislative and policy analyses.

       3.      I submit this Declaration in support of the State of Wisconsin 's litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education· the United States

Department of Education ("ED" or the .. Department"); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

ActivWes Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the ..Title

lX Rule" or " Rule"). I have compiled the information in the statements set forth below through

personal knowledge, through DPf personnel who have assisted me in gathering this information

from our agency. and on the basis of documents that have been provided to and/or reviewed by me.

1 have also familiarized myself with the Rule in order to understand its immediate impact on DPT.

        Background Information Regarding DPI's Work in Wisconsin's Education Programs

       4.      DPT regulates elementary and secondary public and private schools in Wisconsin.

       5.      DP! oversees 443 Local Educational Agencies, comprised of 517 high schools, 22

junior high schools, 347 middle schools, 1,217 elementary schools, 87 combined elementary and

secondary schools, 209 charter schools, and 26 non-district charter schools, with a combined total

student enrollment of 854,959. Ln the 2018-19 school year, 14 percent of students were students

with disabilities. six percent of students were English learners, 40.7 percent of students were




                                            Page 2 of2 I
Deel. of Jennifer Kammerud                                     Civil Action No. 20-cv-O 1468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1153 of 1598




considered economically disadvantaged, 69.3 percent of students were white, 9.1 percent of students

were black or African American, 12.3 percent were Hispanic.

        6.      In 20 l8, K-1 2 education programs in Wisconsin received approximately $566

million in funding from ED.

        7.      The Wisconsin Constitution requires the state legislature to establish district schools

which are to be "as nearly uniform as practicable" and "free and without charge for tuition to all

children." Art. X §3, Wis. Constitution. The supervision of public instruction is vested in the

Superintendent of Public Instruction ('"State Superintendent") who is elected on a nonpartisan spring

ballot for a tem1 of four years. The State Superintendent is charged under Wisconsin statutes with

the general supervision of publ ic instruction and leads DPI in implementing policies and

promulgating administrative rules. As a constitutional officer, the State Superintendent's powers can

on ly be altered in certain ways by the Legislature. Courts have held that the Constitution prohibits

granting authority over public instruction to other officers who are not subordinate to the State

Superintendent. Thompson v. Craney, 199 Wis. 2d 674 (1996).

        8.      The Wisconsin Constitution establishes two fundamental aspects of school finance:

creation of a common school fund and designated minimum local tax contributions to qualify for

such funds. Art. X §§ 2,4, Wis. Constitution. The remainder of the school finance system is a

creature of statute. See, genera!ly, Wis. Stat. § 121. The state provides financial assistance to school

districts to acbieve two basic policy goals: ( L) to reduce reliance on the local property tax as a

source of revenue for educational programs and (2) to guarantee that a basic educational opportunity

is avai lable to all pupils regardless of the local fiscal capacity of the district in which they reside.

        9.       Under Wisconsin statutes the State Superintendent is a member of the University of

Wisconsin Board of Regents and the Wisconsin Technical College System Board. The State



                                               Page 3of21
Deel. of Jennifer Kammerud                                           Civi l Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1154 of 1598




Superintendent also appoints members to a number of statutory and departmental advisory groups.

The State Superintendent oversees licensing of teachers, approval of teacher preparation programs.

academic standards, special education, statewide tests, school and district report cards, two state

schools (the School for the Blind and Visually Impaired and the School for the Deaf and Hard of

Hearing), pupil nondiscrimination and expulsion appeals from school districts, open enrollment,

school choice programs. distribution of state and federal financial aids to schools, and public

libraries.

          I 0.   The general duties of the State Superintendent include developing and disseminating

information to the public on all matters relating to preschool, elementary and secondary education.

Wis Stat. § 115.28. These duties include making rules to establish standards of attainment and

procedw·es for the examination and licensing of teachers, reviewing teacher licensing applications,

and conducting complaint investigations and making recommendations for revocation of licenses if

necessary. Responsibilities also include accepting and administering federaJ funds, developing and

implementing a statewide assessment and accountability system, which requires issuing annual

accountability report cards per state Jaw, and Every Student Succeeds Act ("ESSA") accountability

reports under federal law.

          11.    DPI has staff throughout the agency responsible for meeting data reporting

requirements under state and federal law. In order to meet many of these reporting requirements, the

department has established and implements a WISE data system, which is a data collection system

that allows LEAs to submit data to DP! from the student information system (SIS) vendor of their

choice.

          12.    DPI is responsible for administering the USDA nutrition programs, institute of

Museum and Library Sciences grants, Centers for Disease Control Youth Risk Behavior Surveys,



                                            Page 4 of21
Deel. of Jenni fer Kammerud                                     Civil Action No. 20-cv-01468-CJN
EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1155 of 1598




the Carl D. Perkins Career and Technical Education Act, the Individuals with Disabilities Education

Act (''fDEA"), and the Elementary and Secondary Education Act.

                DPl's Work on Com batting Sexual Harassment in Education for Wisconsin
          13.    Wisconsin has one of the oldest laws in the nation prohibiting discrimination against

pupils in the public schools. Dating originally to the I 940's, § 118.13 of the Wisconsin statutes was

last revised in 1986. The statute provides no pupil may be excluded from a public school, or from

any school activities or programs, or be denied any benefits or treated in a different manner because

of sex, race, religion, national origin (including a student whose primary language is not English),

ancestry, creed. pregnancy. parental status, marital status, sexual orientation, physical disability,

mental disability, emotional disability or learning disability.

          14.    State statutes also specifically prohibit sex discrimination in physical education in

public schools in first-c lass school districts. Wis. Stat. § 119.22.

          15.    State statutes prohibit discrimination in the operation of independent charter schools

on the basis of sex, race religion, national origin, ancestry, pregnancy, marital or parental status,

sexual orientation or physical, mental, emotional or learning disability. Wis. Stat.§ 118.40(4)(b)2.

          16.    Wisconsin teachers and administrative staff are also protected against discrimination

in employment on the basis of sex, nationality or political or religious affiliation. Wis. Stat. §

118.20.

          17.    All employees of public school districts are further protected from discrimination on

the basis of age. race, creed. color, disability. marital status. sex. national origin, ancestry, arrest

record, conviction record, military service, use or nonuse of lawful products off the employer's

premises during nonworking hours, or declining to attend a meeting or to participate in any

communication about religious matters or political matters. Wis. Stat. § 111.32.




                                               Page 5 of21
Deel. of Jennifer Kammerud                                              Civil Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1156 of 1598




        18.     DPI provides technical assistance and resources on best practices for combatting

discrimination and sexual harassment in education, including cyberbullying and pupil non-

discrimination. DPI also provides resources to reduce and respond to sexual violence. DPl leverages

partnerships with Wisconsin Safe and Healthy Schools Training and Technical Assistance Center,

or "WlSH Center," a collaboration between the CESA Statewide Network and the Wisconsin DP!.

The WISH center is a state-wide delivery mechanism for alcohol, tobacco, other drug, violence. and

bullying prevention training.

        19.     Years of education and public health research have established the short and long-

term effects of pervasive. persistent, and unaddressed sexual harassment and other forms of bullying

and harassment. Health impacts include increased anxiety, depression. suicidality; increased risks of

alcohol and drug use; increased risk of sexual violence and sexual risk behaviors; and physical

health problems. Increased health risks of traumatic experiences. including repeated and

unaddressed bullying and sexual harassment, can persist into adulthood and manifest as chronic

conditions. With regard to education , experiences of unaddressed harassment and bullying can

interfere with the students' ability to learn and perform well in school, weaken students'

connections to school, and increase the likelihood of dropping out. Research shows that the effects

of sexual harassment and other forms of bullying can be mitigated substantially by the actions of

school leaders. Schools that actively support students and work to address harassment therefore

create an environment that is more conducive to students' academic achievement and physical and

mental wellbeing.

        20.     DPI engages in extensive work on social and emotional learning, trauma sensitive

schools, mental health support systems, equity, and culturally responsive practices, including but not

limited to the following efforts:



                                            Page 6 of21
Deel. of Jennifer Kammerud                                      Civil Action No. 20-cv-0 1468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1157 of 1598




        •         A DPI workgroup with the Department of Children and Families (DCF) on

mandated reporting of child abuse and neglect (creation of on line trainings, collective understanding

of best practices);

        •         DPI career and technical education and civil rights compliance checks;

        •         DPI teen dating violence prevention lessons;

        •         DPI's complaint process for pupil non-discrimination; and

        •         DPl"s support of the Youth          Risk Behavior Survey (YRBS) to             help

districts/communities understand the self-repo1ted risks of 7-12 grade students, including questions

on sexual abuse and teen dating violence.

        21.       Wisconsin public school districts must develop and adopt policies prohibiting pupil

harassment on the basis of sex. Wis. Admin. Code§ PT 9.03(1)(b). District policies must provide for

a formal acknowledgment of a discrimination complaint within 45 calendar days of filing and final

resolution of the complaint within 90 calendar days of filing. The policy must provide for notice to

the complainant of their right to appeal the districts final determination to the State Superintendent

within 30 calendar days of the final determination. Wis. Admia. Code § Pl 9.04. The State

Superintendent has the authority to review local policies for compliance with the law. Wis. Admin.

Code § Pl 9.08.

        22.     Public school districts must annually report the number of discrimination complaints

received during the prior school year. Wis. Admin. Code§ PI 9.07. The report includes the number

of complaints of sexual disc1imination and/or harassment. Over the four most recent years for which

reports are available (2014-15; 2015-16; 2016-17; and 2017- 18 academic years). the statewide

average number of discrimination complaints per year was 1,900 of which 890 were identified as

complaints of sex discrimination or harassment. It is important to note that these numbers represent


                                             Page 7of21
Deel. of Jennifer Kanunerud                                      Civil Action No. 20-cv-O 1468-CJN
EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1158 of 1598




all complaints received, not only complaints where discrimination or harassment was substantiated

after investigation.

        23.     The DPT also administers the YRBS, in partnership with the U.S. Centers for

Disease Control and Prevention, which monitors health risk behaviors of high school students.

        24.     DPI provides significant resources to schools to combat sexual harassment. The

department has a 50% full-time equivalent position (Pupil Nondiscrimination Coordinator) on staff

to provide technical assistance to school districts and parents seeking information about compliance

with state and federal pupil nondiscrimination law. The coordinator fields several hundred calls

annually in this topic. The coordinator is responsible for the collection of data and implementation

of the self-evaluation activities specified in the Wisconsin Administrative Code.

        25.     DPl"s workgroup on sexual violence reduction and response includes members from

DCF, Department of Health Services (OHS), and community partners (such as Wisconsin Coalition

Aga inst Sexual Assault (WCASA), Rape Crisis Center, school social workers).

        26.     In 2019, DPI received a Rape Prevention Grant from OHS used to create content for

online professional development modules for staff, parents, and students on rights and

responsibilities related to sexual harassment at school. child sexual abuse, and human sex

trafficking. including the fol lowing topics and trainings:

        •       Anti-human trafficking le-ssons created for students in grades 7-12, complete with a

facilitator guide and training;

        •       Publicly available teen dating violence lessons through partnerships with community

agencies;

        •       DPT webpages with links and resources related to prevention of sexual harassment,

including adult sexual misconduct at school;


                                              Page8of21
Deel. of Jennifer Kammerud                                      Civi I Action No. 20-cv-O1468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1159 of 1598




        •       Teaching and assistance on cyberbullying and internet safety, including web

resources and trainings;

        •       Promotion of equity, including rights for LGBTQ+ community; and

        •       In partnersmp with Awareness to Action (A2A), creation of resources to help

scJ1ools choose evidence-infonned protective behaviors curriculum.

        27.     DPT provides school districts with guidance documents and resources for

understanding and complying with Title 1X and has hosted conference workshops (from non-agency

and agency presenters) on Title TX.

        28.     DPT provides school districts with policies, procedures, and best practices for

preventing child abuse and neglect (including child sexual abuse), internet safety and cyberbullying.

human sex trafficking, and teen dating violence.

        29.     DPT also conducts civil rights compliance checks on a targeted number of school

districts that provide career and technical education and receive federal financial assistance.

        30.     In addition to these efforts, the State Supe.rintendent has a seat on the Child Abuse

and Neglect Prevention Board and partnerships with state-wide advocates.

                                       Effect of Rule on DPl's Work
        31.     This Rule wi ll have an impact on multiple teams across DPI, requiring extensive

coordination to ensure consistent application of the Rule. The Rule will impact work performed by

DPl's civil rights coordinator, student services prevention and wellness team, special education

team , and legal team, among other groups that address mental health, bullying, social work, school

counseling, nondiscrimination and special education matters.

        32.     DP! staff will need to analyze the Rule and any additional guidance from ED to be

able to provide technical assistance to schoo l districts, update or create resources and training,

identify recurring issues and seek additional ED clarification, provide best practices and develop

                                             Page 9of21
Deel. of Jennifer Kammerud                                        Civi l Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1160 of 1598




Title lX Coordinator training resources, assist in developing model grievance procedures, and

identify appropriate supportive measures. DPI staff wil l also need to engage in an extensive review

of other areas of state and federal law that directly or indirectly address instances of sexual

harassment, including state nondiscrimination law, IDEA, suspension and expulsion procedures,

pupil records and confidentiality. and CTE compliance checks. This work will minimally need to be

completed by the DPl's civil rights coordinator, school social work consultant, school counselor

consultant. director of the student services, prevention. and wellness team, pupil nondiscrimination

coordinator, director and assistant director of the special education team, assistant state

superintendent of the division for learning support, legal counsel, senior policy advisor, and policy

initiatives advisor. These staff will need to meet to discuss division of work and responsibilities,

develop guidance around and resources to be reviewed by senior management, legal counsel, and

external stakeholder groups prior to release. ln preparing materials an analysis of how the rules

relate to existing state statutes and rules will need to be performed. Those results will be discussed

with the named DPI staff and other affected staff to determine policy application. Once guidance

and materials are approved by senior management, additional DPl staff will be trained on the

guidance and training and resource materials will be prepared for the field by DPI staff including,

but not limited, to the aforementioned positions.

       33.     The DPrs civil rights coordinator, school social work consultant, school counselor

consultant, director of the student services, prevention, and wellness team, pupil nondiscrimination

coordinator, director and assistant director of the special education team, assistant state

superintendent of the division for learning support, legal counsel, senior policy advisor, and policy

initiatives advisor have collectively expended more than 100 hours analyzing and responding to the

proposed rule and Rule. The DPL anticipates the same staff will now spend at least the same amount



                                            Page 10of21
Deel. of Jennifer Kammerud                                      Civil Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1161 of 1598




of time to analyze the Rule to be able to provide guidance to school districts on how it must be

implemented, as well as how the Rule impacts existing federal and state law.

        34.    The DPI's current administrative rules addressing pupil nondiscrimination - Wis.

Admin. Code ch. PT 9 - were initially adopted, in part, to harmonize with then existing federal law

and guidance. DPI will likely be required to substantially revise these administrative rules to align

with the Rule. Implementing a permanent change to administrative rules through a formal

rulemaking process in Wis. Stat. § 227 is a process that takes several months to complete, at a

minimum. Administrative rulemaking in Wisconsin consists of several required steps. First a state

agency, in this case DPI, must develop a scope statement indicating its intent to make changes to an

administrative rule. That proposed scope statement must follow a prescribed fonn that is sent to the

governor to approve. There is not a timeline required for that approval. Once approved, the DPI has

to wait a minimum of ten days before the State Superintendent can sign the scope statement,

formally approving it and allowing agency staff to discuss changes to the ruJe. That tirneframe can

be affected if a preliminary administrative hearing on the scope statement is requested, requiring the

scheduling of an open meeting to have the hearing before the state superintendent may approve the

scope statement. Once a scope statement is approved the DPl may engage its staff and the public in

drafting the specific language to be proposed. A draft of the proposed rule language must be

submitted to the Wisconsin Legislative Council for a review. The Legislative Council has 30 days to

complete that review. The DP! is then required to hold a public hearing on the proposed draft and a

draft. The DPL is required to address the comments from Legislative Council and the public. The

DPl may then submit a final proposed rule to the governor for review. There is no time limit on the

governor's review. Once the governor has approved a rule to move forward, the DPT may submit

the administrative rule for review to both houses of the state legislature. Leadership in both houses



                                           Page 11 of 21
Deel. of Jennifer Kammerud                                      Civil Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1162 of 1598




has I 0 days to refer the rule to a standing committee. Standing committees have 30 days during

which they can take actions to extend the review period for an additional 30 days. If approved by

standing committees, the rule advances to the Joint Committee for Review of Administrative Rules,

which has 30 days with the rule, but can extend that tirneframe. After the joint committee bas

approved the rule the agency may send it to the Wisconsin Legislative Reference Bureau for

publication in the Administrative Register. The rule goes into effect the first day of the month after

publication. There is an additional, separate process the DP! must follow if it wishes to pursue an

emergency rule. Emergency rules are limited to 150 days with two 60-day extensions possible. As

of June 9. 2020, DPl has not begun the administrative rule process.

        35.     DPI will also likely be unable to fulfill the advisory role for school districts in time

to provide meaningful help to school districts. School staff, as well as community agencies such as

sexual assault service providers, look to DPl to provide resources and best practices for reducing

and responding to sexual harassment in schools. DPI has the broad reach to enable the sharing of

best practices learned from one area of the state with others and to help make connections for

collaboration. Smaller school districts may not have as many pupil service staff like school social

workers who have experience and training in sexual assault prevention and response, so they look to

the state to provide this essential expertise and training. DPI works to advance equity by reducing

the disparity in expertise between small and large districts, as larger districts may have the resources

to employ additional personnel with expertise focused on implementing Title JX. When DPl

provides resources and training it can result in fairer processes and procedures across the state, not

only in resource rich areas. Schools would be less likely to provide trauma sensitive comprehensive

policy and procedures without leadership from DPI. Just for example, school staff may not make

connections amongst related laws in Wisconsin that could support a survivor of harassment or



                                            Page 12 of21
Deel. of Jennifer Kammerud                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1163 of 1598




assault such as amnesty for underage drinking laws (Wis. Stat. § 125.07(5)) and the right to an

advocate (Wis. Stat. §§ 905.045, 950.045).

        36.      The DPl is currently in the midst of responding to school needs related to COVID-

l9, vv'hich is affecting timelines around the developmciit of additional guidance documents In order

to meet the Rule's effective date, school districts likely would need to have already begun the

pi'occss of analyzing the Rule, dn1fting and adopting nc--..v pvlicics and proccdUiCS. and

implementing trainings necessitated by the Rule. School districts are focused on how to provide

surnmer programming, school meals, and planning fo1 the fall in the face of COVID-19. DPI staff

who would normally be creating and providing these resources are currently

        37.      There is a significant amount of uncertainty at this point as to how the Rule will

preempt state and federal law. The Rule injecLS procedures and protections for individuals accused

of SC.i\.ual lia;a;,s1 ncnt that previously did not exist, v-..hil\; at the same time forcing all cvnflicts that

could fall within the scope of Title LX into this formalized. adversarial process, denying school

districts the full range of tools and best practices idci·ititicd to address sexual hru-ass-n1Ci)L K-12

students are at various developmental ages. Tbe Rule will cause harm to students as districts will be

wrnbk to implement provisions to address bebavior until processes are completed under this Rule.

Students at these ages may not always understand their behavior or behavior may be the result of a

disability. Additionally, the court-like environment created in the school to address allegations

under the rule is also anticipated to cause emotional hann and trauma to students. Moreover. the

;,ta;1dard required to exist for a complaint causes ha<iii        iii   ru1d of itself as it is a standard that

discourages complaints, which is not the school environment that is healthy for students and staff if

school districts are to address sexual harassment and assault effectively. EftC:ctlvc h1tcrvcntio11s




                                                Page 13 of2 l
Deel. of Jennifer Kammerud                                               Civil Action No. 20-cv-01468-CJN
EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1164 of 1598




would occur before environments are severe and pervasive and would allow for behavioral changes

and learning to instill prc'vcntative behaviors and inter1entions.

         38.         DPl will have to complete its analysis of the Rule, seek guidance from ED for any

arcn:; 'vVhich remain unclear, develop materials for school districts on ho'>V to develop and adopt

policies and procedures and train staff on the new requirements, while at the same rime receiving

and addressing question:-; from school districts in the pi·actical implementation of the Ruk:. Thi:.,

process would be a challenge to complete over the span of 12 months due to rulemaking

requirements under state statutes potential state statutory changes, staffing requirements, and the

coordination of internal and external discussions and trainings, let alone in the span of a few

months during a once in a generation pandemic in \vhich school district resources are co1nmittcd to

navigating school closures and developing models of instruction that can be provided safely.

         39.        DPI is conccn1cd with the amount of resources and sophistication that school

districts will be required to utilize to comply with the procedural requirements of the Rule. School

districts will need to identify. train, and possibly hire additional staff to implement the provisions of

the rule. All staff will need to be trained to identify and respond to possible complaints. School

district policies related to student and staff behavior 'vVill need to be updated. ·New processes \.Vill

need to be created by school districts to handle complaints once filed.

                                  H&ITil to Scbuu!s, Comruuuitics, a_  nd Indt\.iduals
         40.        In this current time of school closures due to the pandemic, schools will be forced to

find a way to train all staff (including Title lX Coordinator, administrators, teachers, teacher's aides.

bus drivers, cafeteria workers, counselors, school resource officers, maintenance staff workers, and

many other employees) in complaint process and reporting requirements. All staff will need to be

trained due to the definition of a school employee under the rule. Additionally, students, especially

~t ~   ymmg    ~ge; \l/i!!   not know to distinguish hetween   v~rimis   types of school employees. This wil!


                                                 Page 14 of21
Deel. of Jenni fer Kammerud                                              Civil Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1165 of 1598




include creating onJine and in person training opportunities, all while schools are struggling to cope

v,;ith the effects of COVTD-19. These effects include not only the preparations around health and

safety, but, for teachers, the required work to plan for instruction to occur both remotely and in

person li1 the: fall. This is a substantial additional \.VOrkload for every cducutol' Lia the schooL

        4 I.     lt will take DPJ time to create and publish all training materials and have these

materials iCadily available on school district websites. Undci normal circumstances, this could

reasonably take one semester or school year to accomplish. DPl staff work closely w ith staff from

D°F and DP..S, as well as co1ni"nunity agencies to ensure best practice guidance includes i1npoitant

stakeholders also focused on the reduction and response to sexual violence. lt can take months for

each step including the steps of assernbling a tearn, producing content, and sending materials

through the editing and approval process at DPI. A typical guidance document takes one year before

it is published for the field. During the pandci"i";ic, tlic agency staff fmd related :stakeholders needed

for this work are extensively engaging in support for mental heaJth supports and trauma response

related to C0'\'1D and school closures. Sorne of these si1rnc staff arc out on FMLA caring for theii

own families. With the additional work expectations and reduced staff timelines will necessarily be

c~'tended.


        42.     Additionally. school districts will face demands on their resources in complying with

the Rule, including but not limited to, the following:

        •       Costs for legal counsel/trainings from legal advisors;

        •       Staff time to update website and print resources on policies and procedures,

including new grievance procedures;

        •       Costs of printing new poiicies and procedures;

        •       Time to train returning and new staff;



                                               Page 15of21
Deel. of Jennifer Kammerud                                            Civil Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1166 of 1598




        •       Time to create and deliver trainings to students on rights and complaint process:

        •       Time to create and deiiver trainings lo parents and community on rights,

responsibilities, and new complaint processes;

        •       Time to centralize re\,;ords;

        •       Time and resources to ensure any new processes can be operationalized remotely if

the COVID- 19 pandemic is still ongoing;

        •       Costs of subtracting staff time from other important work related to supporting the

rnental health of student; during the pandernk;, other school safety work, and pn~vention; and

        •       Time and resource expenditures related to back to school training that has not

previously been budgeted. Back to school staff profc-;;sio1ial development and meetings are alrcad)

shifting focus to supports for students related to COVID-19 and changes in schedule and learning

due to ;;..,hool closures. Staff [u·e working to change ks;;on plans to provide a method for 1nu.k.ing up

for lost academic time due to closures and are already strained.

       43 .     Tiie Rule's prohibition against K-12 schools ia1posing any kind of basic discipline

without following ED's prescribed 20+ day process will erode trust of students in the ability and

interest of the administration to tuke their complaint seriously and this may lead to reduced

reporting and/or an increase of other types of retaliation or increased chances of re-traumatization of

victims. Students who fod their cornplaint is not respoildcd to in a timely rna.nnca may conclude the

school does not care about them or their concerns. This could affect student mental health and cause

ti'auma. Further, bchaviot' could continue during this period further impacting the student and their

ability to handle the behavior in a school environment the student is required to be present in under

compulsory attendance l.avvs. This vvindow al:;o causes hru.111 to the peq)etrator. Due to the

developmental age of K-12 students, schools will be unable       to   address behavior by educating the


                                                Page 16 of21
Deel. of Jennifer Kammerud                                         Civil Action No. 20-cv-01468-CJN

EXHIBIT 67
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1167 of 1598




perpetrator about their behavior. Some behaviors may be caused by a disability, creating conflict as

well for schools who may have otherv,:ise addressed behavior through interventions described or

created under individualized education plans required under the Individuals with Disabilities

Education Act.

         44.       Any instances of decreased reporting of Title IX violations would lead to the

inability of schools to u;idcrstand the true scope of the p; oblcrns and to appropriately combat them.

Any decrease in reporting means students are attempting to deal with situations themselves. This

will result in a less positive and Vv'eh:;orning school climate, and cause harm to students 'vvho ui'C ;&ot

seeking help. Without understanding the problem staff will implement interventions for schools and

individuals that do not address the real isstics. Without finding effective: interventions for positive

outcomes students and school communities will be ha1med. Staff will expend unnecessary resources

v;ith little result.

         45.       DPI is concerned the Rule will discourage reporting; eliminate the ability of school

districts to rc;;µond to problematic conduct with any kind of di;;ciplinary action ab;;em a fom1al and

time-consuming disciplinary process; force students to address instances of sexual harassment using

an intimidating and adversarial process; create a one-size-fits-ull approach to al! instanccs of sexual

harassment, regardless of the range of potential issues that will need to be fit into this fonnalized,

f;dversnrial procedure; and require significant increases in resources dedicated to meeting procedural

burdens that ultimately discourage students from seeking the protections of Title IX, narrow the

scope of conduct protected wide;- Title lX, and insulate the vciy ki;id:; of behaviors and

environments Title lX is intended to eliminate.

                                           Effect of COVID-19
         46.       In response to COVlD-19, Wisconsin closed all schools beginning on March 23,

2020, through the end of the school year, June 30, 2020. Schools were allowed to continue to


                                              Page 17 of21
Deel. of Jennifer Kammerud                                          Civil Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1168 of 1598




provide meals to students as weU as virtual instruction. Local school districts were allowed to

designate essential staff to complete essential government functions. School board incctings were

also allowed either vutually or in person following health guidelines. The 421 school districts were

each responsH:;lc for developing ai1d in1plcn1enti11g their ovvn ren1ote educational progrru11.

        47.      DPT provided guidance and support to districts, requested and was granted waivers

from the federal govCi'i1mcnt undel' the Eknicnta1y and SeCOiidar1 Education Act and USDA sdiool

nutrition programs, provided waivers to school districts from school district requirements as allowed

under statc lav.:, and made policy decisions to help suppmt school districts and the piovision of

educational services during the health emergency. Waivers granted to date include requirements

around u minimum nurnbcr of school hours, civics test graduation requireincnt, and educator

effectiveness.

        48.      Policy guidance w a;; j.iruvidcd by DPI i..:gw<ling special cducation under the IDEA,

and policies under state Jaw related to graduation. attendance. course completion, and grades. DPT

also coordinated T
                 v\-ith DHS, in providing h;;;altlHelated guidaiK;;; foi schools.

        49.      DPI is currently developing return to school guidance to keep students and staff safe,

provide models for school operations, and illustrate best practice-,; around teaching and learning to

address new models of learning and learning losses related to the extended closure. It is

recommended that schools develop at least three plans of operation for the next school year due to

the continuing circulation ofCOYID-19. One is a return to in-person school. A second is virtual or

rc1notc lea.ming contingcflei..:s. The third is a bknd\,;d 1nodcl of in-pci"SOii and 1·cmotc instmction. At

this time all schools should also be prepared for the possibility that some students will not be able to

return to school. This is a monumental amount of platming, representing a change to the entire way

in which school districts approach school operations, which needs to occur in a short timeframe.



                                             Page 18 of21
Deel. of Jennifer Kammerud                                          Civil Action No . 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1169 of 1598




School districts are planning multiple new scenarios under which school may occur in the fall

including, but not limited to student rotations so not all students arc present in the school every day,

remote or virtual instruction, and blended learning models. These new instructional modeJs will also

pose challenges for processes required under the Rule:.

          50.   DPI is charged under the federal CARES Act with receipt of funds under the

Elementary and ScW;idruy School Emergency Relief Fund (ESSER). 174 million dollars were

provided to Wisconsin under this fund. 17 .5 million dollars are set aside from those dollars.

primarily to address training and support that schools will need during the n;:;xt school :;e:a.r and

moving forward should closures again occur due to COVlD-19. The DPI will be using funds to

provide training to teachers on high quality instruction in a remote or vi1tual environment,

expanding access to online learning. and providing additional training and support around mental

health.

          51.   Due to a safer at home order, almost all DPf staff have moved to a telework

envirorunent. This caused a significunt shift in agency practices us all school district ;;onferences

and support that had previously been done in person had to be transitioned to a virtual environment.

At the same time, DPI has rcprioritized its time ai";d focus across the agency. A common website

and portal were created to receive and respond to questions related to COVID-19. Guidance was

issued on a daily basis for a period of tirne to address a rapidly changing situation. Statutes and

administrative rules created without this situation in mind continue to pose questions for school

operations. Nev.· processes v.-;:;re Ci catcd to work \.Vi th stakeholders to effectively meet the 11ccds of

schools. All agency staff and divisions have been affected by COVlD-19 and its implications.

          52.   COVlD- 19 poses staffing, learning, and financial ;:;hallenges to schools. The namber

one priority is to keep students and staff safe. Schools are absorbing a significant amount of new



                                              Page 19 of21
Deel. of Jennifer Kamrnerud                                         Civi I Action No. 20-cv-O 1468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1170 of 1598




health guidance affecting aJJ aspects of their operations and school environment. They are

confronting questions of how to safely transport student;;, clean and disinfect facilities, how to

manage the flow of students to mitigate risk, and the safety precautions and personal protective

equipnic;lt that needs to !;(; in place.

        53.       Each of the 421 school districts in Wisconsin and independent charter schools have

done the best they can to ensure the safr:t) of their staff and students. based on the ccsourccs

available to them. This resulted in a wide variety ofremote and virtual learning opportunities.

        54.       Mo" ing into the nex1 school year, :;choo1s will need to evaluate students and address

any learning loss. They will need to determine if additional education is required for special

education students if goal;; \.\.ere not met in indi·•idualized education plans. Thej also need to plan

for a very different school year full of new health procedures and multiple health scenarios. They

ne;e;d to address ho'..v they will provide; learning if they have to operate in a virtual environment for

part or all of a year for some or all of their students. They need to have back up plans in place if they

are closed. They need to plan foi educational mod;;;l;; that fit the unique situation of the school and

evolving health scenarios. For instance, given bus transportation issues and the need for social
 .      .
d:sta;)cmg, can scGoo;s
                  I  I
                        nave on;y
                        1      I
                                  sorn;;; o t' ulell'
                                                1 •
                                                      stu dent;; .m scnoo
                                                                      I   1 on an} given
                                                                                    .    day."' Anu,
                                                                                                  .-! .f
                                                                                                      1 so,

what does that mean for the learning the school provides to all students? How will a school

accommodate special needs students or English learners in this environment?

        55.       Staffing at public schools is also affected. Staff who are at higher risk may decide

not to i"Cturn to school or may have anxiety about returning. Fwther, many tca;.;hcrs have not

historically received training to teach in a virtual or remote environment. Schools will need to

consid.::.r the training th-cy '.:vill need to provide teachers so learning for students who are remote is

more effective.



                                              Page 20 of21
Deel. of Jennifer Kammerud                                          Civil Action No. 20-cv-01468-CJN

EXHIBIT 67
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1171 of 1598




        56.     Public school finances are also affected, causing uncertainty for educational budgets.

COYlD-19 is affecting state budgets. K- 12 education in Wisconsin is one of the largest

expenditures in the state budget. As schools look ahead to their budgets next year they are

concerned as to whether state-level budget cuts are coming and what that will mean for what they

can offer students.

        57.     In light of all this, schools will be challenged to find the time to create new policies

and procedures, train staff, and develop resources for parents, staff, and students to effectively

administer provisions related to the Rule. Further, schools will be confronted with perceived

conflicts between this Rule and state statutes and rules. Those will take time to figure out and

address. This presents additional challenges in light of the uncertainty. planning, and training

needed to address changes to the school environment due to CO VlD-19.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this   JL day of June, 2020

                                                            merud
                                               Senior Policy Advisor
                                               Director, Legislative & Policy Outreach Team




                                            Page 21 of21
Deel. of Jennifer Kammerud                                        Civil Action No. 20-cv-01468-CJN
EXHIBIT 67
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1172 of 1598




                   EXHIBIT 68
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1173 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                        DECLARATION OF SHANNON KENNEDY

       I, Shannon Kennedy, pursuant to 28 U.S.C. § 1746, hereby declare that the following is

true and correct:

       1.      I am the President of Rappahannock Community College (RCC) in Virginia. I have

served in that rule since July 1, 2019. I have a Bachelor of Science degree in Communications from

Millersville University in Pennsylvania, a Master of Arts in English Education from Gardner-Webb

University, and a Doctor of Education degree in Adult and Community College Education from North

Carolina State University. I previously served as Executive Vice President at Cleveland Community




                                             Page 1 of 4
Decl. of Shannon Kennedy                                                   Case No. 20-cv-01468
EXHIBIT 68
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1174 of 1598




College in Shelby, North Carolina, where I worked for nearly 19 years. Before that, I worked at

Gardner-Webb University.

        2.      I submit this Declaration in support of the Commonwealth of Virginia’s litigation

against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education; and the United States of America regarding the recently issued Rule

entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal

Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or Rule). I have

compiled the information in the statements set forth below through personal knowledge and through

RCC personnel who have assisted me in gathering this information from our institution. I have also

familiarized myself with the Rule in order to understand how it may impact the RCC community.

        3.      Rappahannock Community College is a public community college with two campuses

in Virginia and seventeen off-campus sites (13 serving dual enrollment students, 1 serving

postsecondary students, and 3 serving both). RCC’s service area includes the Middle Peninsula and

Northern Neck regions of Virginia.

        4.      RCC offers the following degrees or certificates for students who successfully

complete approved programs: (1) Associate of Arts and Sciences degree, which is awarded to students

majoring in a specialized curriculum who may transfer to four-year colleges or universities after

completing their community college programs; (2) Associate of Applied Science degree, which is

awarded to students majoring in occupational-technical curricula who may plan to obtain full-time

jobs immediately after graduation; (3) Certificate, which is awarded to students who complete an

approved non-degree curriculum (lasting less than two years in length); and (4) Career Studies

Certificate, which is awarded to students who complete an approved program of study consisting of

between 9 and 29 credit hours that is designed to give specific job skills in a short period of time.



                                              Page 2 of 4
Decl. of Shannon Kennedy                                                        Case No. 20-cv-01468
EXHIBIT 68
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1175 of 1598




        5.      In 2018-19, RCC’s enrollment exceeded 4,000 students, and 963 degrees and

certificates were awarded.

        6.      The new Title IX Rule and the timeframe for its implementation are of significant

concern to Rappahannock Community College. The Rule will impose a substantial administrative

burden on RCC staff and faculty, and it will likely harm our students and campus community more

broadly.

        7.      As a very small institution, RCC does not have a dedicated position for our Title IX

Coordinator. The individual who serves in the role of Title IX Coordinator has many other duties. It

will be very challenging for that individual to dedicate enough time to properly learning and

implementing the changes in the new Title IX Rule by mid-August.

        8.      RCC’s Title IX team consists of several faculty members. Faculty are not under

contract during the summer and will not return to campus until August 17, 2020, after the

implementation date of the new Rule.

        9.      The “advisor” role is not well defined and no training guidelines are provided. Again,

with a small staff, assigning and training potential advisors is often difficult, but will be particularly

challenging by mid-August of this year.

        10.     I am also concerned about inequities that may exist under the new Rule and harm to

our students and campus community. A complainant or respondent who has a college-appointed

advisor or family friend may not have the same opportunity or access as a complainant or respondent

who can afford a paid attorney. Furthermore, higher education institutions like RCC are not courts of

law. The Rule’s imposition of litigation-like requirements in the formal process option is an incredible

burden on already underfunded institutions like RCC.




                                              Page 3 of 4
Decl. of Shannon Kennedy                                                         Case No. 20-cv-01468
EXHIBIT 68
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1176 of 1598




       I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true
and correct.


       Executed on this tenth day of June, 2020, at Warsaw, Virginia.



                                             ________________________________________
                                             Dr. Shannon Kennedy
                                             President, Rappahannock Community College




                                           Page 4 of 4
Decl. of Shannon Kennedy                                                    Case No. 20-cv-01468
EXHIBIT 68
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1177 of 1598




                   EXHIBIT 69
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1178 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.


                      DECLARATION OF KIM D. KIRKLAND, Ed.D.

I, Kim D. Kirkland, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Title IX Coordinator for Oregon State University and the Executive

Director of its Office of Equal Opportunity and Access, located in Corvallis, Oregon. My

educational background includes a Doctorate in Education, Leadership Studies. I have over 25 years

of professional experience in higher education administration and in private industry. I have

conducted and overseen investigations into allegations of discrimination, harassment, and sexual



                                              Page 1 of 9
Decl. of Kim D. Kirkland                                                Case No. 20-cv-01468-CJN

EXHIBIT 69
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1179 of 1598




violence, and developed training and compliance programs on civil rights topics. I have been the

OSU Title IX Coordinator since 2017.

        2.      As Title IX Coordinator I am responsible for: monitoring compliance with

requirements regarding and the prevention of sexual harassment, gender discrimination, sexual

assault, domestic violence, dating violence, and stalking; the oversight and monitoring of all Title

IX related investigations at the University; and the delivery of Title IX training to new employees,

as well as required critical training modules for OSU employees (Mandatory Reporting of Child

Abuse and Neglect, Title IX, Sexual Harassment, Discrimination and ADA). In 2018, I led OSU’s

collaboration with the University of Oregon, hosting our 2nd Annual Title IX Workshop with 115

participants from law firms, K-12, non-profit, and community colleges, as well as other higher

education institutions from across the state.

        3.      I submit this Declaration in support of the State of Oregon’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or

“Rule”). I have compiled the information in the statements set forth below through personal

knowledge as well as in cooperation with other Oregon State University personnel who have assisted

me in gathering this information from our institution, and on the basis of documents that I have

reviewed. I have also familiarized myself with the Rule in order to understand its immediate impact

on Oregon State University.




                                                Page 2 of 9
Decl. of Kim D. Kirkland                                                 Case No. 20-cv-01468-CJN

EXHIBIT 69
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1180 of 1598




                                         About Oregon State University
           4.       Oregon State University (“OSU” or “the University”) is Oregon’s largest university.

The University enrolls around 30,000 students, approximately 23,000 of whom are undergraduates.

Founded in 1868, OSU enjoys the distinction of being one of only two institutions in the United States

that is a land, sea, space and sun-grant university.

           5.       OSU is a public institution of higher education with physical campuses in Corvallis,

Bend and Newport, Oregon, a Portland, Oregon presence, and a robust e-Campus. As a land-grant

institution, the University also has Extension offices in each county in Oregon. OSU employs over

4,000 full-time faculty and has more than 200 undergraduate academic programs and over 80 graduate

programs.

           6.       OSU is the largest employer in Benton County, Oregon, where the Corvallis campus

is located. OSU’s annual budget is over $1 billion.

           7.       OSU receives funding from the State of Oregon Public University Support Fund as

well as other State programs. In 2019, the amounts the University received from the State of Oregon

totaled approximately $216 million.

           8.       OSU receives over $400 million annually in federal funds, including approximately

$200 million in student aid through the Department. 1

           9.       OSU is one of seven institutions established as public universities in the State of

Oregon pursuant to ORS 352.002.

           10.      OSU receives federal funds from the Department. As a result, the University is subject

to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s

Title IX regulations, 34 C.F.R. pt. 106.


1
    https://fa.oregonstate.edu/sites/fa.oregonstate.edu/files/Baff/2019_annual_financial_report.pdf

                                                      Page 3 of 9
Decl. of Kim D. Kirkland                                                              Case No. 20-cv-01468-CJN

EXHIBIT 69
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1181 of 1598




             Oregon State University’s Sexual Misconduct and Discrimination Policy
       11.      The University has adopted a Sexual Misconduct and Discrimination Policy

(University Policy 05-001) (“Sexual Misconduct Policy”), administered through the office of Equal

Opportunity and Access. The University has also adopted a Responsible Employees and Reporting

Incidents of Sexual Misconduct or Discrimination Policy (University Policy 05-005), also

administered through the Office of Equal Opportunity and Access.

       12.      OSU’s Code of Student Conduct prohibits discriminatory misconduct, including

sexual and gender-based harassment, non-consensual sexual contact, intimate partner violence, and

stalking, among other prohibited behavior.

       13.      OSU’s Sexual Misconduct Policy prohibits discrimination based on sex, gender,

gender identity (including transgender), gender expression, or sexual orientation. It also prohibits

sexual misconduct, including sexual harassment, non-consensual sexual contact, non-consensual

sexual intercourse, non-consensual sexual activity, sexual exploitation, intimate partner violence, and

stalking. The Sexual Misconduct Policy defines sexual harassment to include unwelcome sexual

advances, requests for sexual favors, and verbal or physical conduct of a sexual nature that is

sufficiently severe or pervasive that it has the effect, intended or unintended, of unreasonably

interfering with an individual’s work or academic performance because it has created an intimidating,

hostile, or offensive environment and would have such an effect on a reasonable person.

       14.      OSU’s Title IX Coordinator may designate one or more Deputy Title IX Coordinators.

Deputy Title IX Coordinators may be delegated the authority to investigate, oversee investigations,

or take authority over relevant matters within their designated purview

       15.      OSU’s Sexual Misconduct Policy (and associated resolution processes) is applicable

to all members of the university community, including, but not limited to, students, student


                                             Page 4 of 9
Decl. of Kim D. Kirkland                                                  Case No. 20-cv-01468-CJN

EXHIBIT 69
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1182 of 1598




organizations, faculty, staff, contractors, volunteers, and visitors. In section 3.1 of the Policy, the

University reserves the right to respond to incidents that occur on property owned, controlled, or used

by the University, as well as conduct that occurs away from the University when the conduct could

have the impact of limiting or denying any university community member’s ability to participate in

or benefit from an educational program or activity, or when it creates a hostile work or educational

environment.

     Disruption to Written Policies and Procedures for Addressing Allegations of Student
                                         Misconduct

       16.     In the University’s current process for complaints against student responding parties,

the investigation is conducted by an investigator. The University’s current process permits for the

parties to submit questions for the other during the investigation process. These questions are

considered and, if relevant, asked by the investigator. The party’s responses are then shared by the

investigator with the party who first raised the questions. Once the investigation is complete there is

an administrative conference with a hearing officer. The University’s current process does not include

a live hearing. During the administrative conference, the parties are given the opportunity to submit

statements to the adjudicator. The party’s statements are then shared by the adjudicator with the other

party. The parties are given the opportunity to submit a response to the other party’s statement to the

adjudicator

    Disruption to Written Policies and Procedures for Addressing Allegations of Employee
                                         Misconduct

       17.     The University has both unionized and non-unionized employees. The University has

written policies and procedures for sexual misconduct, including sexual harassment, involving

employees.



                                             Page 5 of 9
Decl. of Kim D. Kirkland                                                 Case No. 20-cv-01468-CJN

EXHIBIT 69
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1183 of 1598




        18.      In the University’s current process for complaints against employee responding

parties, the investigation is conducted by an investigator; once the investigation is complete there is a

determination by an adjudicator. The University’s current process does not include a live hearing at

this stage of the process. The University’s current process permits the parties to submit questions for

the other via the investigation. These questions are considered and, if relevant, asked by the

investigator of the other party. The party’s responses are then shared by the investigator to the party

who first raised the questions. The parties are also permitted to submit rebuttal statements during the

investigation process.

        19.      The University is in the process of determining if the Rule requirements for hearings

are consistent with the procedures required under applicable Collective Bargaining Agreements and

University policies and procedures related to employee matters.

              The Rule Requires Extensive Review of Existing Policies and Procedures
        20.      To comply with the Rule the University will need to review and revise its Sexual

Misconduct and Discrimination Policy, its two associated procedures for students and employees, the

Code of Student Conduct, and other University policies and procedures.

        21.      These revisions will require considerable time and effort of a number of involved

offices: Equal Opportunity and Access; Office of the Dean of Students; Employee and Labor

Relations; Human Resources; Faculty Affairs; University Compliance; and, the Office of General

Counsel, among others.

        22.      In addition, OSU will need to prepare and revise websites, training materials, support

documents, and resource information.




                                              Page 6 of 9
Decl. of Kim D. Kirkland                                                  Case No. 20-cv-01468-CJN

EXHIBIT 69
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1184 of 1598




       23.     The Rule would require additional training in order for adjudicators to carry out the

live cross-examination portion of the processes. Title IX coordinators, investigators, advisors and

appellate officers will all require additional training on the new requirements of the Rule.

       24.     The procedural requirements and training will require considerable investment and

create significant administrative burden at a time when the University’s resources are already stressed

by responding to the COVID-19 global health pandemic.

       25.     The process and training requirements in the Rule impose additional burden on the

University which is made more difficult by the fourteen week timeframe imposed by the Rule.

       26.     The University will have to provide and support live hearings, likely via technology

that it currently either does not own or has not deployed for these offices. The University will likely

need to hire additional employees to serve as advisors to parties in the newly mandated live cross-

examination process. Further, the University anticipates waste of these resources as a matter may

reach the cross-examination stage and a party’s or witness’ refusal to participate will necessitate the

University cease consideration of the party’s or witness’ information gathered up to that moment.

This framework and its associated mandates create potential waste of employee time and work

product.

       27.     The University represents that mandatory cross-examination by an advisor will harm

both student reporting and responding parties. The student accountability process is designed to

advance the University’s educational mission. The adversarial nature of cross-examination by a

party’s advisor, as compared to a neutral party, creates anxiety, angst and significant added stress for

both parties. Learning is not an adversarial experience; learning is student-centered and neutral in

delivery. The University represents that mandatory cross-examination of students by a non-neutral

individual will be harmful to student parties and witnesses.

                                             Page 7 of 9
Decl. of Kim D. Kirkland                                                  Case No. 20-cv-01468-CJN

EXHIBIT 69
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1185 of 1598




          28.     The University has programs that involve minor children. Following the above, the

University represents that the possible harm to student parties and witnesses who are minors is

unfathomable.

          29.     The University anticipates that it will now need to create a structure that offers three

different routes for matters involving allegations of sexual misconduct; one under the new Title IX

regulations; one under the Oregon state statute definitions that are applicable; and one that

encompasses “general sexual misconduct” prohibited by University policy and the Code of Student

Conduct. Similarly, the University anticipates confusion among its campus community members as

to which pathway is applicable to certain alleged misconduct, what process attaches, what rights are

provided, and what process may be mandated, if any. In particular, the University anticipates potential

inequities resulting from the application of Title IX to only matters within certain programs, activities,

or campus properties as compared to matters that occur one block over but involve the same

allegations and potentially the same parties

          30.     The University was a signatory to the joint comment letter dated January 30, 2019,

submitted to the Department titled, “Comments from Title IX Coordinators for the Oregon Public

Universities (ED‐2018‐OCR‐0064)”, expressing concerns about the logistical, policy, and fiscal

impacts of the proposed changes.2

          31.     The final Rule does not address or mitigate many of the concerns set forth in the joint

comment letter, including particularly the chilling effect on reporting.




2
    https://www.regulations.gov/document?D=ED-2018-OCR-0064-18403

                                               Page 8 of 9
Decl. of Kim D. Kirkland                                                    Case No. 20-cv-01468-CJN

EXHIBIT 69
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1186 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 11th day of June 2020



                                      ___/s/_______________________________________
                                      Kim D. Kirkland

                                         Title IX Coordinator and Executive Director of the Office
                                         of Equal Opportunity and Access

                                         OREGON STATE UNIVERSITY




                                             Page 9 of 9
Decl. of Kim D. Kirkland                                               Case No. 20-cv-01468-CJN

EXHIBIT 69
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1187 of 1598




                   EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1188 of 1598



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                           Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                 Plaintiffs,

                         v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary ofEducation; UNITED STA TES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                 Defendants.




                              DECLARATION OF GERARD T. LEONE

I, Gerard T. Leone, Jr. pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

           I.   I am the General Counsel of the University of Massachusetts system ("UMass"),

which includes four undergraduate campuses, a medical school, a law school, an endowment

foundation, several business units, over 200 centers and institutes, and a Board of Trustees. I am

assigned within the Office of the UMass President, located at One Beacon Street in Boston,

Massachusetts. My educational background includes a Bachelor of Arts in American Political



                                               Page 1 of20
Deel. of Gerard T. Leone                                                      Case No. 20-cv-01468

 EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1189 of 1598



History from Harvard University and a Juris Doctorate from Suffolk University Law School. I have

been employed as the UMass General Counsel since December of2017. Prior to that time, I was a

Partner in the law firm ofNixon Peabody LLP, and before that, I was a government lawyer and

criminal prosecuting attorney for twenty-five years. During that time, I served as an elected and

appointed official as the First Assistant United States Attorney and Anti-Terrorism Coordinator in

the District of Massachusetts; the Chief of the Criminal Bureau at the Massachusetts Attorney

General's Office; and a two-term elected Middlesex District Attorney. Additionally, I have served

several years as a county, state, and federal prosecuting trial attorney as an Assistant District

Attorney, Assistant Attorney General, and Assistant United States Attorney.

        2.      I submit this Declaration in support of the Commonwealth of Massachusetts's

litigation against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United

States Department of Education (the "Department"); and the United States of America regarding the

recently issued rule entitled Nondiscrimination on the Basis ofSex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (May 19, 2020) (the 'Title

IX Rule" or "Rule"). I have compiled the information in the statements set forth below through

personal knowledge, through personnel from UMass who have assisted me in gathering this

information from our institutions, and on the basis of documents that have been provided to and/or

reviewed by me. I have also familiarized myself with the Rule in order to understand its immediate

impact on UMass.

       3.       UMass is a public university system comprised of four undergraduate campuses in

Amherst, Boston, Dartmouth, and Lowell, a medical school in Worcester, and a law school at

Dartmouth. UMass's flagship campus, University of Massachusetts Amherst, was founded in 1863.

There are approximately 73,000 students enrolled across UMass's five campuses. As ofFall 2019,



                                             Page 2 of20
Deel. of Gerard T. Leone                                                        Case No. 20-cv-O 1468

 EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1190 of 1598



UMass had 5,823 faculty, including 4,167 full-time faculty. In addition, UMass currently has

approximately 15,000 employees. UMass offers a broad spectrum of academic programs across its

campuses, granting Bachelor of Arts degrees in over 60 fields, Bachelor of Science degrees in over

50 fields, and bachelor's degrees in a number of other areas, including Fine Arts and Business

Administration. Master of Arts degrees are granted in more than 25 fields, Master of Science

degrees are granted in over 45 fields, and a variety of other master's degrees are granted in

specialized areas, including Education Teaching, Business Administration, and Public Health.

UMass also grants Doctor of Philosophy degrees in over 50 fields. UMass has a combined total of

74 on-campus residences: 52 are located at the Amherst campus; one is located at the Boston

campus; 10 are located at the Dartmouth campus (with 2 more in the process of being completed),

and 11 are located at the Lowell campus. UMass estimates that approximately 40% of UMass' s

undergraduates live in on-campus residences.

        4.      UMass received approximately $780 million in State appropriation for fiscal year

2019. UMass's annual appropriation is made up ofbase appropriations, fringe benefits, and smaller

appropriations in support of specific campus-based programs. UMass is administered under its

Enabling Statute, Massachusetts General Laws ch.75.

        5.      UMass receives federal funds from the Department. As a result, UMass is subject to

Title IX ofthe 1972 Education Amendments Act, 20 U.S.C. §§ 1681-88, and the Department's

Title IX regulations, 34 C.F .R. pt. I 06.

        6.      Each UMass campus has a Code of Student Conduct. UMass, through its Board

of Trustees, has approved a Non-Discrimination and Harassment Policy, which the campuses

have adopted (the "Policy"). Standards are developed to guide the campuses in establishing a

grievance process for addressing student and employee complaints. The Policy prohibits



                                             Page 3 of20
Deel. of Gerard T. Leone                                                       Case No. 20-cv-01468

 EXHIBIT 70
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1191 of 1598



unlawful discrimination, harassment, sexual harassment, and retaliation "in education,

admission, access to or treatment in, its programs, services, benefits, activities, and terms and

conditions of employment at UMass." The Policy applies to all members of the UMass

community - including students, employees, faculty, applicants for admissions and employment,

contractors, volunteers, and visitors.

        7.       Each UMass campus has a Title IX Coordinator, who is charged with: monitoring

that campus's compliance with Title IX; ensuring appropriate education and training of staff and

students; coordinating the investigation, response, and resolution of all reports under the Policy;

coordinating interim measures and support resources available to community members; and

coordinating appropriate actions to eliminate and prevent the recurrence of known prohibited

conduct under the Policy.

       8.        The number of individuals that handle Title IX matters varies with each UMass

campus, but the complex dynamics of each campus require a team approach to address the

multiple layers in Title IX matters in the higher ed context. The information for each UMass

campus is listed below:

       •     Equal Opportunity Office on the Amherst campus. This Office has six employees

             handling Title IX matters: an Associate Director/Deputy Title IX Coordinator; Senior

             Investigator; Investigator, Intake/Technical Support Officer; the Office Manager; and

             the Associate Vice Chancellor for Equal Opportunity (AVC, EO)/Title IX Coordinator.

       •     Dean of Student Office on the Amherst campus. 1bis Office has three employees

             handling Title IX matters: the Associate Dean of Students for Conduct and Compliance;

             and two Assistant Dean of Students for Student Conduct.




                                            Page 4 of20
Deel. of Gerard T. Leone                                                      Case No. 20-cv-01468

 EXHIBIT 70
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1192 of 1598



       •   Office of Civil Rights and Title IX on the Boston campus. This Office has two

           employees handling Title IX matters: the Title IX Coordinator and the Civil Rights and

           Title IX Investigator.

       •   The Dean of Students Office on the Boston campus. This Office has two employees

           handling Title IX matters: the Associate Dean of Students and Deputy Title IX

           Coordinator and the Investigator for Student Concerns.

       •   Office of Human Resources on the Dartmouth campus. There are two individuals

           handling Title IX matters within the Human Resources office: the Title IX Coordinator

           and Title IX Investigator/Compliance Coordinator.

       •   The Division of Student Affairs on the Dartmouth campus. This Office has three

           individuals handling Title IX matters: Associate Vice Chancellor for Student Affairs

           (Deputy Title IX Coordinator); the Director of Student Conduct (to be renamed Director

           of Community Standards); and the Assistant Director of Community Standards.

       •   The Office of Equal Opportunity and Outreach and Diversity and Inclusion on the

           Lowell campus. This Office has three full-time employees handling Title IX matters:

           the Associate Vice Chancellor of Equal Opportunity and Outreach and Diversity and

           Inclusion/Title IX Coordinator/ADA Coordinator; and two Assistant Directors/Deputy

           Title IX Coordinators/ADA Coordinators.

       •   The Office of Student Conduct on the Lowell campus. This Office has three full-time

           staff members handling Title IX matters: the Director of Conduct; the Associate; and the

           Coordinator/Case Manager.

       •   The Office of Human Resources at the Medical School. At the Medical School,

           Worcester campus the Title IX investigations are conducted within Human Resources.


                                          Page 5 of20
Deel. of Gerard T. Leone                                                    Case No. 20-cv-01468

 EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1193 of 1598



              This Office has three to four employees handling Title IX matters and two individuals

              within Office of Management that may assist with Title IX matters.

        9.        Over 400 employee and student Title IX/sexual misconduct cases have been

reported during the past two fiscal years (July I through to June 30). Of those 400 reports,

UMass teams investigated 200 complaints. The grievance procedure for each of the UMass

campuses is generally described in Paragraph 13.

        10.       The Policy was approved by the Board of Trustees on September 21, 2016. When

the Board of Trustees approved the Policy, the campuses were required to adopt the Policy and

establish written campus procedures for students and employees. Because ofUMass's shared

governance model, when a change is made to a campus policy, it requires input from various

campus community student, faculty, and staff organizations. Depending upon the particular

UMass campus, input may need to be shared with student government organizations, student

affairs, housing and residential education, rape crisis centers or advocacy support centers, labor

unions, human resources, the faculty senate, and other university organizations. For example,

the UMass Amherst campus requires leaders, offices, and organizations to contribute to the

development of a Title IX policy and procedure including:

       •      The creation of a task force to solicit initial feedback regarding the creation of a new

              policy and procedure;

       •      Formation of a working group comprised of subject matter specialists, such as EO office

              personnel, Dean of Students, Labor Relations, and the Provost's office to draft policy

              and procedure;




                                               Page 6 of20
Deel. of Gerard T. Leone                                                          Case No. 20-cv-01468

 EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1194 of 1598



        •     A policy review committee comprised of a member of the Chancellor's staff; legal

              counsel; Vice Chancellors for Compliance, Human Resources, and Student Affairs; and

              the Provost;

        •     Input solicited from all Academic Deans;

        •     Campus review of draft policy by the Graduate Student Senate, Faculty Senate (or a

              faculty-union task force), Student Government Association, and key stakeholders such

              as student advocacy groups;

        •     Chancellor's Review; and

       •      Review by the Chancellor's Leadership Committee.

Accordingly, changes to campus policies and grievance procedures require several months; in the

past, this process has taken anywhere from six months and two years to fully implement.

        11.      The Policy defines "sexual harassment" as unwanted conduct of a sexual nature

when: (1) submission to such conduct is made either explicitly or implicitly a term or condition

of an individual's employment, education, or participation in UMass's programs or activities; (2)

submission to, or rejection of, such conduct by a person or persons is used as a basis for

employment or educational decisions affecting such person or persons, or participation in

UMass's programs or activities; or (3) such conduct unreasonably interferes with a person or

person's work or academic performance, interferes with or limits a person or person's ability to

participate in or benefit from a work or academic program or activity, or creates an intimidating,

hostile, or offensive working or academic environment.

       12.       The Policy applies to all members of the UMass community, including students,

employees, faculty, applicants for admissions and employment, contractors, volunteers, and

visitors. And the Policy applies to conduct that occurs in education, admission, access to or


                                            Page 7 of20
Deel. of Gerard T. Leone                                                     Case No. 20-cv-01468

 EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1195 of 1598



treatment in, UMass' s programs. The Rule will require revisions to UMass' s definition of

"sexual harassment" and grievance procedures for both students and employees at both the

UMass system level and the campus level.

        13.       Neither the UMass system nor its campuses conduct "live" hearings for students

or employee grievances, as described in the Title IX Rule. The grievance process utilized by the

UMass system and its campuses vary for students and employees, respecting the independence of

each campus. Each UMass campus allows for advisors during the grievance process, provides a

description of the rights of the parties, and discusses and implements interim measures.

Currently, anyone may be an advisor, with a few exceptions. For example, at the UMass

Amherst campus, employees may not have attorneys as advisors. The advisor's role is to support

and provide guidance during the conduct proceedings. Advisors may not "represent" or

otherwise speak on behalf of the individual in any meeting or hearings, but an advisor may

confer with a party during meetings or hearings.

       14.        While the rules about who may file a complaint vary slightly between the various

UMass campuses, generally any member of the campus community who believes they have been

subject to harassment or discrimination by any other member of the campus community may file

a formal complaint, and referrals may come from external entities including law enforcement and

members of the public. The Title IX Coordinator also reserves the right to initiate a formal

gnevance.

       15.        A general description ofUMass's undergraduate campus's student and employee

grievance procedures follows:

       •      UMass Boston. The UMass Boston campus's grievance process for students typically

              provides that an investigator investigates the allegations and prepares a report. The parties



                                               Page 8 of20
Deel. of Gerard T. Leone                                                          Case No. 20-cv-01468

 EXHIBIT 70
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1196 of 1598



           are informed of and provided with interim measures. The investigator's report is provided

           to an Administrative Review Committee (ARC) consisting of two to three trained faculty

           and staff members. The parties may also submit statements, including any questions they

           have for the other party or witnesses, to the ARC. The ARC reviews the investigator's

           report and party statements, and asks any questions they determine are appropriate of the

           investigator, parties, or witnesses. The ARC may adopt the investigator's report; consult

           with the investigator, request further investigation, or request re-investigation by a

           different investigator. The ARC then issues written findings and sanctions, if applicable.

           Both the complainant and the respondent may appeal the ARC decision within five

           business days of the decision on specified grounds outlined in the grievance procedures.

          Appeals are handled by the Vice Chancellor for Student Affairs or designee. Under

          UMass Boston's grievance process for employees, the Title IX Coordinator investigates

          the allegations pursuant to the campus's Internal Procedures and Process for Complaints

          Alleging Unlawful Discrimination, Harassment, Sexual Harassment or Hostile

          Environment in the Workplace. The Title IX Coordinator interviews the parties and

          witnesses (if any), and interim measures are discussed and provided. An investigatory

          report is prepared, making a determination as to whether the campus's policy was violated

          and sanctions were recommended. The investigatory report is then provided to the

          respondent's supervisor or Vice Chancellor. A findings letter is sent to the parties. If the

          findings are that the respondent violated the campus's policies, the Vice Chancellor and/or

          HR may accept, reject, or modify the recommended sanctions. The parties may appeal

          on specific grounds.




                                           Page 9 of20
Deel. of Gerard T. Leone                                                     Case No. 20-cv-01468

 EXHIBIT 70
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1197 of 1598



       •   UMass Dartmouth. The UMass Dartmouth campus's procedures for students include a

           Title IX investigator investigating the allegations. Interim measures are discussed and

           provided to the parties by the Title IX Coordinator and Deputy Title IX Coordinator in

           Student Affairs. There is a process for the students to submit questions to the other party

           or witnesses (if any) through the Title IX Investigation, and the parties may submit a

           written response to the Investigation Findings. The Investigation Report and written

           responses are considered by an Administrative Review Panel, which consists of three

           faculty/staff specifically trained in Title IX matters, charged with rendering the decision.

           Both parties may then appeal the decision of the Administrative Review Panel. An

           individual Appeal Officer makes the decision in the appeal, which is final. In general,

           UMass Dartmouth's campus procedures for employees include an investigation. The

           parties are informed of and provided with interim measures prior to the investigation.

           The findings of the investigation are shared with the parties. The results of the

           investigation are shared with the respondent's Division Head with recommendations for

           remedial action/sanctions. The parties have 10 days to appeal the findings to the

           Chancellor or designee.

       •   UMass Lowell. The UMass Lowell campus procedures for students include an

           investigation. Prior to the investigation, interim measures are discussed and provided to

           the parties. Following an investigation, the investigator prepares a report of the findings,

           which is reviewed by the Title IX Coordinator before it is distributed to the parties. If

           the respondent wants a panel review, then both parties may submit a response to the

           investigative report, which is included with the report. The panel, reviews the

           investigative report and the statements of the parties, and may ask for further review or



                                           Page 10 of20
Deel. of Gerard T. Leone                                                       Case No. 20-cv-01468

 EXHIBIT 70
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1198 of 1598



           ask questions regarding the investigatory process. The panel reviews the "findings for

           sanctions" (if any) and makes a decision on the investigatory report. If a "finding for

           sanctions" is made and approved, the respondent has the right to an appeal. For

           employees, the UMass Lowell campus procedures typically include an investigation.

           Prior to the investigation, interim measures are discussed and provided to the parties.

           The parties and witnesses (if any) are interviewed, and any relevant documentation

           gathered during the investigation is reviewed. The investigators prepare a report

           summarizing the findings and their determination of whether a violation of the policy

           has occurred. The Associate Vice Chancellor of Equal Opportunity and Outreach &

           Diversity and Inclusion and the Senior Associate Vice Chancellor of Human Resources

           and Organizational Strategy & Effectiveness review the investigator's report. If the

           respondent is found to have violated the campus's policies, the respondent has a right to

           appeal under certain grounds.

       •   UMass Amherst. UMass Amherst's grievance process for students is managed by the

           Student Conduct and Community Standards Office and it includes the reporting party

           discussing the student conduct with a case administrator. A notice is then sent to the

           respondent, and interim measures are discussed and implemented as necessary. The

           administrator interviews the parties and witnesses (if any) and reviews any

           documentation requested or obtained through the investigation. The administrator may

           have follow-up interviews with the parties. If the respondent accepts responsibility, then

           sanctions are imposed, and the reporting party has a right to appeal. If the respondent

           accepts responsibility, but disputes the sanctions, the respondent has a right to a Sanction

           Review, and both parties have a right to appeal. If respondent does not accept



                                           Page II of20
Deel. of Gerard T. Leone                                                      Case No. 20-cv-01468

 EXHIBIT 70
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1199 of 1598



           responsibility, or there are disputed facts, the case is referred to the University Hearing

           Board, which consists of three to five members comprised of faculty, staff and/or

           students, who determine responsibility with respect to any policies violated. Questions

           for consideration may be submitted by the respondent and the reporting party in advance

           of and/or during the hearing. The Hearing Board determines ifthe questions are

           relevant. If the respondent is found responsible, sanctions will be imposed by the Dean

           of Students or their designee. Both the complainant and the respondent have the right to

           appeal. All parties are invited, but not required, to participate in the hearing.

          Participants can attend the hearing in person or via video/phone teleconference. All

          parties, including witnesses, have the right to be accompanied by an advisor of choice to

          any conduct proceeding including the hearing. Where an employee (faculty, staff, or

          graduate student employee) is the respondent, the UMass Amherst campus grievance

          procedure is overseen by the Equal Opportunity Office. The UMass Amherst campus

          utilizes a single investigator model for employees where an investigator prepares a

          report after the investigation. In general, the investigator meets with the complainant to

          discuss interim measures and resources and to review their rights. The investigator

          discusses the allegations with the complainant, who then signs the complaint. The

          respondent is provided with written notice of the allegations, the policy document,

          resources, and notice of when to respond to the complaint. The respondent forwards any

          response together with any documentation to the Equal Opportunity Office, who

          provides copies to the complainant and the respondent's Vice Chancellor or Provost.

          The investigator then interviews the respondent, and the investigator investigations the

          allegations, interviewing witnesses (if any), reviewing documents obtained or requested,



                                            Page 12 of20
Deel. of Gerard T. Leone                                                        Case No. 20-cv-01468

 EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1200 of 1598



             and has follow-up interviews with the parties as necessary. The investigator drafts the

             investigative report, and a copy of the report is provided to the parties for any response

             or rebuttal. The investigator then provides the report with recommended findings and

             response/rebuttal received from the parties to the Adjudicator, who reviews these

             materials and puts forward a written adjudication. The report, written adjudication, and

             copies of responses received are sent to the Vice Chancellor/Provost for adoption,

             revision, or rejection. The parties are informed of transmittal and then provided with a

             decision following the Vice Chancellor/Provost determination. If a policy violation is

             found and accepted by the Vice Chancellor/Provost, a hearing to determine a sanction

             will occur under the auspices of the Academic Personnel Vice Provost (for faculty

             respondents) or with HR and Labor Relations for staff respondents by HR and Labor

             Relations. Either party may appeal the finding directly to the Chancellor's Office within

             thirty (30) days of the Vice Chancellor/Provost's decision. The Chancellor or designee

             will review the record and may choose to either affirm or revise the Vice

             Chancellor/Provost's decision or can elect to remand the matter back for additional fact-

             finding. The Chancellor's determination is final.

       16.      Students and employees participating in the grievance process are informed in

person about confidentiality, including what information is protected under the Family

Educational Rights and Privacy Act or state laws. In addition, some of the UMass campuses

utilize various secure case management platforms to store student and employee information

obtained from reports and investigations, and access to these platforms is limited and protected.

In all cases, investigators limit whom they speak to and provide reports to. Information is shared

only on a need to know basis.



                                             Page 13 of20
Deel. of Gerard T. Leone                                                        Case No. 20-cv-01468

 EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1201 of 1598



        17.     UMass has formed a University-wide Committee comprised ofrepresentatives of

all the campuses and managed by the Office of General Counsel to engage in discussion about

the various changes required by the Rule.

        18.    Under the Title IX Rule, UMass will likely need to hire additional staff to conduct

the live hearings. Individuals designated as decision-makers will need to undergo intensive

training so that they may make complex evidentiary rulings at the live hearing - which resemble

court proceedings in a criminal law setting. Both the hiring and training of staff will come at

considerable cost.

        19.    The Title IX Rule requirement that a school provide an advisor to a student who

does not obtain one will come at a cost. UMass will need to hire additional staff and/or add more

responsibility to already thinly stretched staff who wear multiple hats, threatening to undermine

the other work that they do. UMass has determined that it is virtually certain that appointed

advisors will need training about the Jaw and sexual harassment proceedings. UMass is also

considering whether the advisors they provide may need a law degree. Either will come at a

greater cost and drain resources. Yet this may be necessary to ensure fairness in proceedings

when another party retains an attorney advisor. Scheduling mandatory live hearings will also

delay the timeline for resolutions and present logistical challenges, especially where live

hearings need to occur when UMass is in intercession during the summer or winter months.

      20.      UMass has unionized employees with collective bargaining agreements (CBAs)

that present complexities seemingly overlooked by the Department. For example, the Title IX

Rule allows advisors of choice, including attorneys. Under the CBAs, the union is the exclusive

bargaining representative for the union employee. The Rule doesn't reconcile this conflict. In

addition, in many cases, contractual agreements with these units require a "Loudermill" hearing



                                            Page 14 of20
Deel. of Gerard T. Leone                                                     Case No. 20-cv-O 1468

 EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1202 of 1598



to be conducted prior to the suspension and termination of an employee for violation of

university policy under Title IX. Certain procedures within the CBAs differ from the Title IX

Rule. As a result of the Title IX Rule, CBAs will need to be reviewed and re-negotiated to,

among other things, address the requirement that there be uniform application to students and

employees and to address the fact that some employees have CBAs which outline grievance

procedures before determining disciplinary action. This review will take considerable time and

effort.

          21.   As a result of the Title IX Rule, UM ass will need to revise the Policy and its

student and employee grievance procedures to comply with the Rule, and submit these changes

to the Board of Trustees for a vote and passage. The next UMass Board of Trustees meeting is

scheduled for July 20, 2020. The UMass campuses will need to adopt the Board of Trustees new

policy on sexual harassment and institute grievance procedures for students and employees that

include "live" hearings. The changes to the UMass system and campus policies will include

changes in the definitions and application of jurisdiction for Title IX claims, the expansive role

of the Title IX Coordinator, required appeals, and additional training, among other provisions.

          22.   In addition, because of the Title IX Rule, UMass will need to modify, among

other things, the Policy and related grievance procedures to comply with the Title IX Rule and to

ensure redress for sexual harassment that falls outside the Rule's limited scope. UMass will

incur in addition to training costs for its Title IX Coordinators, deputies, investigators , decision-

makers, advisors, and individuals involved in the informal grievance process, campus education

expenses to ensure the campus community understands the policies and grievance processes

established by both the Title IX Rule and non-Title IX sexual misconduct.




                                            Page 15 of20
Deel. of Gerard T. Leone                                                       Case No. 20-cv-01468

 EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1203 of 1598



        23.     In order to ensure that all the students, staff, and faculty are educated about the

policies and the grievance procedures, UMass will incur additional costs. There may be some

confusion as to which policy and procedures applies. Educating students and employees would

clarify what conduct falls within the new Rule and the non-Title IX policy. The estimated cost in

educating UMass' students, staff, and faculty is $83,000.

        24.     The process for bringing a policy before UMass's Board of Trustees for approval

involves several stages and takes considerable time and effort. The policy revision must follow a

five-phase process developed in accordance with TB-093, UMass's Policy for Creating and

Establishing Board Policy and Standards, before ultimately being presented to the Board of

Trustees for final approval. The first "proposal" phase involves obtaining the approvals necessary to

move forward with the proposed policy work. The timeframe for the "proposal" phase is between

thirty (30) and sixty (60) days. The second phase requires convening the pertinent UMass council

to develop a draft of the policy. The timeline for the "committee work" phase is sixty (60) to ninety

(90) days. The next "socialization" phase is a forty-five (45) calendar day period during which

UMass' s Board Policy Working Group (BPWG) reviews the policy draft and circulates it among

the campuses for feedback. After the policy draft is socialized and approved by the BPWG, it enters

the "final review" phase, which involves final review and endorsement by the Office of General

Counsel and submission to the President's Council for consideration. The timeline for the "final

review" phase is about thirty (30) days. Finally, the "approval" phase requires a vote of the

President's Council as well as a recommendation from the President's Council to the Board of

Trustees. The process concludes when the policy is presented to the Board of Trustees for a final

vote. The timeline for the final "approval" phase is between thirty (30) and sixty (60) days, subject

to the Board's meeting schedule.



                                           Page 16of20
Deel. of Gerard T. Leone                                                      Case No. 20-cv-01468

 EXHIBIT 70
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1204 of 1598



        25.     UMass has incurred significant revenue losses as a result of the Covid-19 pandemic.

The residence halls and dining facilities are closed, resulting in a significant loss of millions of

dollars of revenue to UMass. The UMass campuses have adjusted student room, board, and parking

fees as a result of the closure of the residence halls. In addition, some contracts entered into with

the UMass system and UMass campuses had to be renegotiated so that services could be adjusted or

stopped during the COVID-19 pandemic, incurring additional significant costs to UMass. The

University system is expected to lose approximately $70 million in revenue this fiscal year to

student room and board refunds.

       26.      UMass will need to greatly revise and expand upon its training materials for Title

IX coordinators, investigators, advisors, decision-makers, and those involved in facilitating

informal resolutions. The process will include several phases and efforts, including hiring

consultants to train on the specific requirements outlined in the Title IX Rule and develop written

training materials for publishing on UMass System and campus websites. It is estimated that the

total cost of hiring consultants, either per campus or collectively for the system, will exceed

$500,000.

      27.      Each UMass campus will need to hire additional full-time and part-time staff to

accommodate the requirements of the Title IX Rule. The salaries of these new staff members

may range from $45,000 for an administrative assistant, to $120,000 for a Title IX Coordinator, a

Title IX Deputy Coordinator, or an investigator. Accordingly, coming into compliance with the

Title IX Rule may cost UMass at least $500,000 in new staff salaries.

      28.      UMass is extremely concerned about its ability - individually as campus teams

and collectively as a system - to comply with the August 14, 2020 effective date. UMass must

revise the Policy to conform to the Title IX Rule. The Board of Trustees process takes



                                            Page 17 of20
Deel. of Gerard T. Leone                                                        Case No. 20-cv-O 1468

 EXHIBIT 70
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1205 of 1598



considerable time. In order to meet the Rule's effective date, UMass will need to significantly

alter and truncate its established processes, which ensure for proper review and input. In

addition, each campus will need to adopt the Policy and institute written grievance procedures

for both students and employees. The UMass campuses will need to discuss the new policy and

grievance procedures with various on-campus constituencies and arrive at agreement and

consensus per the UMass Board policies, By-Laws, and Governance Document. CBAs will

likely need to be renegotiated to address some of the changes. Because of the short timeline,

UMass will also need to outsource training, which will be very costly. UMass campuses have

communicated their concern about how to meet the requirements by the effective date.

       29.     The Rule's definition of"sexual harassment" will make it harder for UMass to

address sexual harassment and assault that has a real impact on a student and the school

community, but does not meet the heightened standard of"severe, pervasive, and objectively

offensive." Individuals at UMass campuses have raised concerns regarding the narrowing of the

scope of the sexual harassment definition, specifically that it will have a chilling effect on the

filing of complaints.

       30.     UMass expects that the formal and adversarial hearing requirements under the

Title IX Rule - especially the requirement of mandatory cross-examination - will have a chilling

effect on potential complainants to the detriment of student safety. Complainants will now be

subject to direct questioning by the respondent's advisor, who may be an attorney. Research and

experience shows that many sexual assault survivors avoid reporting their assault to Jaw

enforcement because of the ordeal that such questioning and a potential trial represent, and

imposing procedures similar to a courtroom on educational institutions will likely have a

deterrent effect. There are concerns that complainants will not want to see the process through



                                           Page 18 of20
Deel. of Gerard T. Leone                                                      Case No. 20-cv-O 1468

 EXHIBIT 70
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1206 of 1598



and will only accept supportive measures, denying them of the opportunity of full redress. This

may also make UMass campuses less safe for its students. These changes to the Title IX systems

are more similar to the criminal justice system, which raises several troubling issues.

        31.    The Title IX Rule makes it more difficult for UMass to prevent, address, and

remedy sexual harassment and clashes with the values embraced by UMass. UMass is

committed in policy, principle, and practice to maintaining an environment that prohibits

discriminatory behavior and provides equal opportunity for all persons. UMass affirms its

commitment to provide a welcoming and respectful work and educational environment, in which

all individuals within the UMass community may benefit from experiences of others and foster

mutual respect and appreciation of divergent views. The Title IX Rule places significant burdens

on students and employees who report sexual harassment and will expose them to harsh

treatment during the hearing process. This will discourage student and employees from

reporting sexual harassment, making it more difficult for UMass to fulfill its obligations to

provide a "welcoming and respectful" environment. If UMass is not aware of sexual harassment

occurring on its campuses, it will be challenging to respond in a timely manner to remedy the

effects of sexual harassment.

       32. The Title IX Rule makes it clear that it does not apply to study abroad programs.

The Policy applies to UMass's study abroad programs. Now, the UMass campuses will need

separate procedures to address sexual misconduct that does not arise under the Title IX definition

of sexual harassment for students attending a study abroad programs.

       33.     In sum, the Title IX Rule presents significant changes and challenges to the

present systems that protect those who allege as complainants, and those who are subject to such

allegations as respondents. These changes and challenges, and the unreasonable expectation that



                                          Page 19 of20
Deel. of Gerard T. Leone                                                    Case No. 20-cv-01468

 EXHIBIT 70
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1207 of 1598



UMass and our peer colleges and universities in higher ed can effectuate and comply by August

14, 2020 without significant resource and funding infusions, are extremely unreasonable and

result in violations of basic fairness and equity.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 15th day of June, 2020




                                                e ard T. Leone, Jr.
                                               General Counsel
                                               University of Massachusetts




                                           Page 20 of20
Deel. of Gerard T. Leone                                                     Case No. 20-cv-01468

 EXHIBIT 70
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1208 of 1598




                   EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1209 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.



                             DECLARATION OF KARYN LYNCH

 I, Karyn Lynch, pursuant to 28 U.S.C. § 1746, hereby declare that to the best of my knowledge
                       and information the following is true and correct:

       1.      I am The School District of Philadelphia’s Chief of Student Support Services and

Title IX Co-Coordinator.

       2.      I submit this Declaration in support of the Commonwealth of Pennsylvania’s

litigation against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the

United States Department of Education (“ED” or the “Department”); and the United States of

America regarding the recently issued Rule entitled Nondiscrimination on the Basis of Sex in
                                             Page 1 of 18
Decl. of Karyn Lynch                                                   Case No. 20-cv-01468-CJN

EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1210 of 1598




Education Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30026

(May 19, 2020) (“Rule”). I have compiled the information in the statements set forth below

through personal knowledge and through School District of Philadelphia personnel who have

assisted me in gathering this information. I have also familiarized myself with the Rule in order

to understand its immediate impact on The School District of Philadelphia.

                                Background and Current Process

       3.      The School District of Philadelphia (hereinafter, “District”) provides for the

education of over 205,000 students, in traditional public schools and charter schools, making it

one of the nation’s largest school districts. Guiding these young people attending District-

operated schools are over 9,000 teachers and counselors, with the District employing

approximately 19,000 people in total to help support the vast student body. The District is

comprised of over 200 District-operated schools, divided into 16 Learning Networks, plus an

additional 87 Charter-operated schools, and 20 Alternative Education schools, spanning the City

of Philadelphia. District-operated schools serve a diverse group of students and families, with

demographics of approximately 47% African American, 23% Latino, 15% percent white, 9%

Asian, 6% Multi Racial/Other, and <1% American Indian or Alaskan Native, Native Hawaiian or

Pacific Islander, and with 114 different languages spoken at home. Approximately, 52% of the

students are male, and 48% are female.

       4.      The District receives funding from the United States Department of Education

and, therefore, is obligated to comply with Title IX and its implementing regulations.

       5.      I am the Chief of the Office of Student Support Services and Title IX Co-

Coordinator for the District. I report directly to the District’s Superintendent. I have served in

this role for nine (9) years. Prior to joining the District, I served as the Chief of Student Services



                                            Page 2 of 18
Decl. of Karyn Lynch                                                    Case No. 20-cv-01468-CJN2
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1211 of 1598




at Prince George’s County Public Schools in Maryland. I hold a Master’s Degree in Public

Administration from Columbia University and a Bachelor of Arts in Government from

Dartmouth College.

       6.      The District’s mission is to deliver on the civil right of every child in Philadelphia

to an excellent public school education and ensure all children graduate from high school ready

to succeed, fully engaged as a citizen of our world. The District is governed by the Board of

Education (“Board”), a nine-member body appointed by the Mayor of Philadelphia (the Board

currently has eight members, with one vacancy). The Board is responsible for approving the

District’s budget and establishing policy to guide District goals. The Board is further responsible

for appointing the Superintendent, approving budgets, and granting and non-renewing charters

for charter schools located within the District’s borders. The Board is also responsible for

adopting policies that regulate and facilitate the administration of laws and policies concerning

the District’s operations, including the resolution of complaints of discrimination and

harassment.

       7.      In March of 2018, the Board adopted revised versions of Policy 248, Harassment

and Discrimination of Students, and Board Policy 348, Harassment and Discrimination of

Employees, prohibiting sexual harassment and discrimination. These policies prohibit sexual

harassment and sexual misconduct by and against students and employees and establish a

grievance process for addressing complaints of sexual harassment. Policy 248 applies to

allegations of sexual harassment on school property or during school-sponsored events, as well

as off school property if the incident impacts the school community. Over the course of

approximately one year, these policies and their implementing procedures were developed,

reviewed and revised by the Office of Student Support Services and Office of Talent in



                                           Page 3 of 18
Decl. of Karyn Lynch                                                  Case No. 20-cv-01468-CJN3
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1212 of 1598




conjunction with review and approval by the United States Department of Education’s Office of

Civil Rights. The policies were adopted by the Board on March 15, 2018.

       8.      The Office of Student Support Services and the Office of Talent within the

District have District-wide responsibility to support schools in ensuring compliance with

applicable federal and state laws and regulations and Board policies, including those prohibiting

harassment and discrimination. The offices provide implementation guidance to schools intended

to ensure that all students, employees and community members are treated fairly, equitably, and

lawfully in the District’s programs and activities and provided a safe, secure environment free

from discrimination and harassment.

       9.      In addition to other programs offered by individual schools or District-wide, the

District’s Department of Health, Safety & Physical Education in the Office of Curriculum,

Instruction & Assessment, beginning in the 2019-2020 school year, implemented a mandatory

health education curriculum adapted from “Rights, Respect, Responsibility,” a K-12 sexuality

education curriculum designed to involve young people in discussing personal, sometimes

sensitive topics. The students learn about good communication, safety in relationships, and

growth and development.

       10.     The District has a Title IX Coordinator and two Co-Coordinators who administer

the District’s sexual harassment and discrimination policies and procedures. There are

approximately 250 additional District-level and school-based employees involved in

implementing the policies prohibiting harassment, discrimination, and bullying, as well as

monitoring school climate and culture.

       11.     The District’s Title IX Coordinators and other employees monitor schools’

responses to complaints and provide advice in responding to and addressing sexual misconduct,



                                          Page 4 of 18
Decl. of Karyn Lynch                                                 Case No. 20-cv-01468-CJN4
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1213 of 1598




incidents, and complaints that are made via the phone, email, and the District’s online complaint

intake form. During the 2019-2020 school year, District schools reported 143 complaints of

conduct alleged to be sexual harassment of a student1. The schools investigated and resolved all

complaints in accordance with established grievance procedures set forth in Board policy and

District administrative procedures.

       12.     The Office of Student Support Services tracks complaints related to students and

ensures that mechanisms are in place for annual and ad hoc sexual harassment training; daily

technical assistance is provided to support schools; complaint investigations are prompt,

equitable and thorough in alignment with state and federal guidelines; and supportive measures

and remedies are provided to immediately address and prevent recurrence.

       13.     Within the Office of Student Support Services exists an Office of Prevention and

Intervention, an Office of Climate and Safety, and an Office of Student Rights and

Responsibility. The Office of Prevention and Intervention consists of a Director and sixteen (16)

liaisons who are each assigned to a Learning Network. The liaisons support the schools with

implementing behavioral and mental health supports for students. Liaisons also assist with the

creation and implementation of safety plans and other supportive measures. The Office of

Climate and Safety consists of a Director and sixteen (16) Climate and Culture Coaches. A

Coach is assigned to one Learning Network. The Coaches provide District-level support to the

schools in their network with implementing school-wide interventions that focus on the

prevention of bullying and harassment, including sexual harassment, and the creation of safe

learning environments. If a student, as a result of an investigation, is referred for discipline, the




1
       This number indicates incidents reported to the Title IX Coordinator. By the nature of
the K-12 setting, there were likely more investigations conducted than were reported.
                                             Page 5 of 18
Decl. of Karyn Lynch                                                    Case No. 20-cv-01468-CJN5
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1214 of 1598




Office of Student Rights and Responsibility oversees the process, which includes a hearing

before a hearing officer and the right to appeal.

       14.     At the school level, each school designates a designee who conducts

investigations of complaints of bullying or harassment by or against students, including

allegations of sexual harassment. Upon receipt of the complaint and during the investigation, the

designee, in collaboration with other school and District-level staff, assesses the need for and

provides interim services and supportive measures to involved parties and witnesses.

       15.     All complaints must be investigated, regardless of the severity of the allegation.

Those complaints range from cyberbullying, to verbal harassment, to more serious allegations of

physical assault. It is only after investigation that the schools are able to ascertain what happened

and what steps to take next.

       16.     An investigation consists of individual interviews with the respondent,

complainant and any witnesses; collection of written statements; and, if applicable, collection of

supplemental evidence (e.g., photographs and videos). The school provides written notice of the

outcome of the investigation to parents/guardians of the complainant and respondent. During

and after the investigation, the schools collaborate with other school and District-level staff to

assess the need for ongoing services and supportive measures or other actions.

        17.     In instances where a school’s investigation results in a finding that a student-

respondent is responsible and that the appropriate discipline is removal from the school, the

school must submit a request to the Office of Student Rights and Responsibilities for a

disciplinary transfer. A disciplinary transfer hearing is then held during which a school

administrator and the respondent (along with their parent/guardian) are present. The

complainant/victim is also invited to provide an impact statement, if they choose to do so. That



                                            Page 6 of 18
Decl. of Karyn Lynch                                                   Case No. 20-cv-01468-CJN6
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1215 of 1598




impact statement may be provided in person or submitted in writing, depending upon the

complainant/victim’s level of comfort. A disciplinary hearing officer facilitates the hearing. If

the hearing officer affirms the finding of responsibility, the hearing officer determines whether

the recommended level of discipline is appropriate, in accordance with applicable law, Board

policy and Code of Student Conduct. The discipline could include a behavior contract, a lateral

transfer to another District school, or a transfer to an alternative educational school placement.

Respondents have the right to appeal any disciplinary hearing decision. Additionally, some

incidents rise to the level of consideration for expulsion from the District. A formal expulsion

hearing is held pursuant to the requirements in the Pennsylvania School Code and a decision is

made by a vote of the Board.

                 Detrimental Impact of the New Regulations on K-12 Schools

       18.     The new Rule will have an immediate and adverse impact on school climate and

the safety of K-12 students by limiting what triggers a Title IX investigation and creating barriers

to when and how quickly schools can respond to sexual harassment and violence under Title IX.

In addition, the new Rule creates inequitable, unnecessary, confusing and restrictive resolution

requirements. Further, compliance with the new Rule will require significant changes in Board

policy, administrative procedures, and staffing assignments, reallocation and hiring of additional

staff (or expensive contracts with third parties), and necessitate complex and time consuming

training in an incredibly short period of time. All of this will result in complicated

administrative, staffing, and financial burdens for which the Rule does not account. And, it will

even further compound the administrative, staffing, and financial complexities caused by the

COVID-19 pandemic confronting school districts.

                  Impact on Ability or Willingness to Report Sexual Misconduct



                                            Page 7 of 18
Decl. of Karyn Lynch                                                   Case No. 20-cv-01468-CJN7
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1216 of 1598




       19.     Even more fundamentally, the new Rule frustrates the District’s ability to

effectively prevent and deter sexual harassment, assault and violence under Title IX by imposing

a formalistic written complaint requirement that, even if not designed to, will likely discourage

or impede students who are unable to, uncomfortable with, or fearful of sharing what happened

to them, let alone articulating their complaint in writing. In the K-12 setting, most children do

not have the aptitude necessary to request a formal investigation, especially if they are

traumatized or in crisis.

       20.     The requirement that a complaint be in writing also creates barriers to students

with disabilities who represent approximately 15% of our students (at least 19,000 District

students). Some of these students may have disabilities which make it difficult or impossible for

them to verbalize their complaint, let alone reduce their complaint to writing. The Rule fails to

identify any exception to the burdensome complaint requirements to allow for accommodations

to ensure all students gain access to Title IX’s protections.

       21.     Unlike the requirements in the new Rule, the District’s established grievance

process, which has been refined over the years based on actual experience and informed by the

circumstances of the District’s population, ensures that all students subject to sexual misconduct

are able to report such misconduct easily, without unnecessary formality, in any manner

accessible to them. To that end, the District provides complainants the option to 1) utilize an

online Bullying and Harassment Reporting and Investigation (“BHRI”) Form, 2) call a

bullying/harassment hotline, or 3) send an email to a designated anti-harassment email address.

Complainants can also make verbal complaints/reports to their school principal or any other

member of the school staff. In addition, all school employees who witness, suspect or are

notified that a student has been subject to conduct that could constitute sexual harassment are



                                            Page 8 of 18
Decl. of Karyn Lynch                                                  Case No. 20-cv-01468-CJN8
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1217 of 1598




required to immediately report the incident to the building principal or designee or through the

reporting form. Finally, under Pennsylvania law, all District employees are mandated to report

child abuse and sexual misconduct.

       22.     When misconduct is witnessed by an employee or a complaint of misconduct is

reported, it is essential that the school be able to take immediate steps to investigate and protect

students, sometimes before a parent or guardian can be reached, so that issues can be addressed

before they escalate. The delay inherent in having to wait for a formal written report before

beginning the investigation may even begin, created by the Rule, could have profoundly negative

effects on students, and potentially put them in harm’s way, traumatizing student victims,

witnesses, and even respondents.

                       Impact Caused by Multiple Processes and Disclosure

       23.     The complex procedural requirements established by the Rule create delay-ridden

barriers that hamper a school district’s ability to take necessary immediate action to resolve

complaints of sexual misconduct. Unlike a complaint of some other sort of misconduct which

can be addressed promptly, under the Rule, victims and respondents involved in the Title IX

complaint process are forced into a special, formal process that may traumatize the students

while at the same time making them wait weeks for a resolution.

       24.     The Rule’s requirement to address Title IX complaints differently also creates a

predicament for how to handle complaints that allege other types of misconduct along with

sexual misconduct. For example, the District currently uses a consistent process for all types of

harassment, providing clarity and predictability to students, families and staff about what to

expect during a grievance process. The current use of a single process for all types of misconduct

alleged in a single report allows for rapid resolution of the complaint and implementation of



                                            Page 9 of 18
Decl. of Karyn Lynch                                                   Case No. 20-cv-01468-CJN9
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1218 of 1598




appropriate discipline, if warranted, and supports to all parties involved, so students can resume

their educational experience, minimizing disruption of teaching and learning.

       25.     Even if the complaint is solely based on an allegation of sexual misconduct, the

Rule forces school districts to convert to an inefficient, dual-track process of responding.

Separate processes based on the level or severity of the sexual misconduct create confusion not

only among students, but also among staff tasked with investigating and resolving complaints.

Not only is a dual-process system confusing and inefficient, but it also increases the

administrative burdens and costs associated with training staff and tracking and resolving

matters, diverting time and resources from teaching and learning for students and staff.

       26.     The Rule also fails to consider that students in the K-12 setting are minors who

are still developing self-control, restraint, and understanding of consequences of their actions and

words. Permitting students, regardless of age or understanding, to have unlimited access to and

ability to disseminate information related to a complaint and investigation fails to protect

victims, respondents and witnesses from the very real possibility that their highly personal and

sensitive information will be shared throughout the school community. If investigations

determine that complaints are unfounded or involve misidentification of an alleged perpetrator,

rumors may be spread and reputations and self-worth damaged as a result of the disclosures

required by the Rule.

       27.     Under the current process, students are not provided access to sensitive,

identifying information about student witnesses, especially if that information is not relevant to

the complaint. Under the new Rule, students and families will be made privy to all information

obtained during interviews, even if it is unrelated to the incident or the students involved.




                                           Page 10 of 18
Decl. of Karyn Lynch                                                 Case No. 20-cv-01468-CJN10
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1219 of 1598




       28.     Even if schools could require students and their families to sign enforceable

nondisclosure statements, the reality is that students can be impulsive and fail to understand the

impact of sharing highly sensitive and personal information; and information can be used to

retaliate against or embarrass children and adults. The Rule’s allowance for unimpeded

disclosure has the very real potential to aggravate and escalate the very dynamics underlying the

issues being investigated and trigger retaliation, harassment, and, unfortunately, possible

physical and psychological harm against complainants, witnesses, and respondents. Further, once

students realize that their statements could be subject to broad disclosure amongst their peers, it

is very likely that students will not be willing to provide witness statements or participate in any

way in the grievance process. A lack of witnesses will impede the District’s ability to fairly and

accurately determine whether misconduct occurred.

                           Impact on Current Policies and Procedures

       29.     The new Rule and its short time frame for compliance, issued at the end of the

school year and while school districts across the country are already overwhelmed with issues

created by the COVID-29 pandemic, places an unreasonable burden on school districts. As stated

above, after careful consideration and community input, the Board of Education for the District

revised its sexual harassment policy in 2018, and invested significant resources into training and

communicating the new policy and procedures. Requiring a complete overhaul of the District’s

policies and processes by August 14, 2020, three months after issuing the Rule, is untenable and

unduly burdensome.

       30.     The Rule’s formalistic requirements necessitate complete revision of the District’s

sexual harassment policies and administrative procedures. That process takes far more time than

the new Rule’s effective date allows. From start to finish, the policy revision process in the



                                           Page 11 of 18
Decl. of Karyn Lynch                                                 Case No. 20-cv-01468-CJN11
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1220 of 1598




District can take between four and five months, at a minimum. The process begins with program

office staff and the District’s Office of General Counsel reviewing and revising the policies.

Revised draft policies are then sent to the Board’s Policy Committee, which publicly convenes

quarterly. The Policy Committee spends two weeks reviewing the policies and providing

feedback. The District spends two weeks responding to that feedback and making further policy

revisions, then resubmits the draft policies to the Board. The policies are posted publicly for one

week prior to a scheduled and advertised and public Policy Committee meeting. At this meeting,

the Board’s Policy Committee, members of the public and community stakeholders can comment

on and ask questions about the revisions, which often leads to additional considerations and

revisions. Policies then receive public consideration, or “readings,” at two monthly public action

meetings of the full Board, providing further opportunity for Board and public comment. At the

second of the Board action meetings—which is typically nine to eleven weeks after the Policy

Committee meeting—the Board votes on whether to adopt the revised policies.

       31.     Although the Board could diverge from the timeline and process set forth above

and permit the District to operate under an emergency or interim policy, requiring school

districts to address and revise their policies over the summer months when schools are closed

and school board meetings occur less frequently places an unfair burden on school districts and

hampers the ability for students, families, employees and community stakeholders to participate

in the revision process. It effectively would silence the voice of those most affected by the Rule

and policy revisions, not to mention frustrate staff and students who may only be hearing about

the new process for the first time when they return back to school in the Fall (while also

navigating the many additional unknowns and changes students and staff will confront when




                                          Page 12 of 18
Decl. of Karyn Lynch                                                 Case No. 20-cv-01468-CJN12
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1221 of 1598




schools “reopen” following COVID-19 suspension of normal operations). Nevertheless, the

Board will have to do so in order to meet the August 14, 2020 effective date.

       32.     Most District school-based employees are 10 month employees, meaning they

generally do not work from June 15 into August. Professional development days or training time

is largely dictated by collective bargaining agreements. It is already a challenge to find enough

time for training during a “regular” school year and the training calendar is carefully considered

and developed months in advance. The District cannot require 10 month staff to work during the

summer to fit in more training without incurring more costs.

       33.     Training heading into the 2020-2021 school year will need to focus not only on

the use of technology in remote learning and how to implement social distancing, but also on

skills, strategies, and supports for students who have been out of school for months, losing

academic ground, and experiencing social emotional setbacks. To attempt to jam in an entirely

additional set of training expectations to address a completely new Title IX grievance process on

top of that is unrealistic and verges on punitive. Further, any employees who will be tasked with

fulfilling the roles of investigators, decision makers, informal resolution facilitators, advisors and

appeals will require at least 8-10 hours of additional, specialized training each.

       34.     In addition to requiring a revision to policies and training, the new Rule is likely

to require the District to hire additional staff to fill the mandated multi-person roles of

investigator, decision-maker, appeals officer, advisors, and informal resolution provider, or to

shift current staff away from other work, to the disadvantage of students. The District has already

expended considerable financial resources in the course of shifting from in-person instruction to

distance learning due to the COVID-19 pandemic in order to maintain continuity of education for




                                            Page 13 of 18
Decl. of Karyn Lynch                                                   Case No. 20-cv-01468-CJN13
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1222 of 1598




students (for example, purchase and distribution of approximately 85,000 Chromebooks to

bridge the digital divide and enable accessibility to digital learning).

       35.        The District cannot raise taxes and, in addition to federal and state funds, relies on

local tax revenues streams for its funding, leading to significant financial impact on the District.

The cost of hiring additional personnel, particularly personnel with the requisite background and

experience to fill these roles, is prohibitive. The costs of outsourcing all or some of these roles

could be even more expensive. Either way, the Rule imposes an expensive, unfunded,

complicated compliance mandate on school systems.

                             Impact on School Climate and Student Safety

       36.        Under the Pennsylvania School Code, K-12 educators are required to ensure

student safety. Numerous Board policies govern student and staff conduct and the District has

implemented school-wide, evidence-based and data-driven approaches to supporting students,

identifying and addressing behaviors that indicate children are in crisis and which can impact

other students and the learning environment, and seeking to promote a safe, secure and positive

school climate.

       37.        The Rule’s requirement that sexual misconduct be so severe, pervasive and

objectively offensive that it effectively denies a student’s access to education to be cognizable

under Title IX hinders the District’s efforts to immediately and adequately address conduct.

Instead, the District must wait until the conduct has persisted to the point of impacting the

school’s climate and a victim’s (and possibly respondent’s) education before addressing it as a

Title IX issue.

       38.        Requiring the District to formally dismiss any complaints that on their face do not

meet the elevated definition of sexual harassment will undoubtedly send a message to



                                              Page 14 of 18
Decl. of Karyn Lynch                                                    Case No. 20-cv-01468-CJN14
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1223 of 1598




complainants that their concerns are not important. While the new Rule does not preclude school

districts from addressing the behavior under a different process, in practical terms many, if not

most, students in the K-12 setting receiving an official dismissal of their complaints will lack the

maturity and sophistication to internalize the dismissal letter as a simple formality and not an

indication that the alleged behavior is acceptable and must be tolerated.

       39.     This kind of formal rejection of a complaint has the potential to permanently

impact a complainant’s education and well-being. Rather than complain again and risk rejection

of the complaint, complainants might attempt to resolve an ongoing matter themselves by

skipping classes to avoid an aggressor, refusing to attend school at all, engaging in self-harm, or

retaliating. This will further deny such students the advantages of equal educational access,

negatively impact school climate and culture, and unfairly and unnecessarily contribute to short

and long term deficits for students and the adults they become.

       40.     Likewise, accused K-12 students may interpret a formal dismissal as a finding of

no responsibility and be emboldened to continue the complained of misconduct. Even if the

District addresses the conduct under a separate resolution process, the new Rule’s mandatory

dismissal requirement could send a mixed message leading young students to believe that a

certain level of sexual misconduct is acceptable.

       41.     While the new Rule would permit school districts to investigate the misconduct

using a process outside of the formal Title IX requirements, as stated above, a dual process is

confusing and, potentially, contributes to even more delay if a school district is required to pause

any informal investigation pending an appeal of a dismissal. Hampering a school district’s ability

to formally intervene at early stages of misconduct impacts its ability to effectively and rapidly

address issues that impact school climate and student safety.



                                           Page 15 of 18
Decl. of Karyn Lynch                                                 Case No. 20-cv-01468-CJN15
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1224 of 1598




       42.     As stated above, the District has implemented policies and procedures that

address student misconduct using supportive measures and appropriate discipline. However, in

order to understand the concerns and put supportive measures in place, it is necessary to conduct

some sort of initial inquiry. The new Rule’s prohibition against the use in the investigation or

decision of any interview of a respondent prior to a formal notice acts to discourage schools from

conducting necessary initial inquiries of certain behaviors, but also may put students at risk of

being traumatized from repeated inquiries to obtain the same information already shared.

       43.     From a practical standpoint, the formalistic notice requirement fails to take into

account that the District stands in loco parentis with its students. This status authorizes schools

to provide the controls necessary to prevent infractions of discipline and interference with the

educational process. This means that if a school employee witnesses sexual misconduct, it must

be able to take immediate action, just as a parent would. If the school is required to wait until a

formal complaint has been filed and respondent has been formally noticed before any inquiry

about the misconduct (even though a school employee witnessed the incident in real time or on

video) is admissible the school cannot immediately resolve the misconduct. The Rule’s

interference with a school’s ability to act quickly to resolve this type of issue is harmful not only

to the victim who relies on the school to act like a parent and rapidly address the misconduct, but

also other students who were at the scene of the misconduct and saw no apparent action by the

school to address the matter.

        44.    The Rule will have far-reaching consequences on our students’ ability to thrive

and on student safety, school climate, and achievement. The Rule imparts lengthy response

timelines and unnecessary administrative and financial burdens. Because it fails to adequately

protect child victims of sexual harassment, violence and unwelcome conduct of a sexual nature,



                                           Page 16 of 18
Decl. of Karyn Lynch                                                  Case No. 20-cv-01468-CJN16
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1225 of 1598




the new Rule stifles a school district’s ability to effectively prevent and deter such behavior and

ensure equitable access to a free appropriate public education, exposes school districts to

potential legal liability, and increases the likelihood of ongoing and progressively more severe

victimization.

       45.       Because the Rule fails to take into account the unique and specific circumstances

in K-12 schools, across the country it could result in thousands of legitimate reports of sexual

harassment going uninvestigated under Title IX. Even if K-12 students are able to navigate the

formal complaint requirements, the proscribed timelines established by the Rule delay resolution

and frustrate a school’s ability to act which further serves to harm students impacted by sexual

misconduct and complaints.

       46.       As stated above, the delays and overly formalistic requirements imposed upon K-

12 schools may affect attendance rates which in turn will impact graduation rates and the future

success of students whose concerns could have been more rapidly addressed or addressed before

the sexual misconduct became severe and pervasive. This will affect not only the mental health

of students, but also their ability to become productive members of society.

       47.       Imposing a Rule that requires an investigation, decision-making and appeals

process that is not only lengthy and costly, but also laden with legalistic details that are more

appropriate for a criminal proceeding, interfere with school districts’ in loco parentis status and

inappropriately seek to micromanage a school district’s role in governing student behavior and

conduct.

       48.       The above concerns address only a sample of the ways that the new Rule will

negatively impact K-12 schools and students and sets schools up to fail. There are a myriad of

other concerns including the double standard of importance applied to sexual harassment over



                                           Page 17 of 18
Decl. of Karyn Lynch                                                  Case No. 20-cv-01468-CJN17
EXHIBIT 71
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1226 of 1598




other types of harassment or discrimination, such as harassment based on race' or national origin;

the' harm to a child of being required to face cross examination by another child, and the

challenges of implementing the new Rule while schools are trying to prepare for reopening amid

ongoing concerns related to the COVID-19 pandemic while facing unprecedented shortfalls

within their budgets.

                                             Conclusion

           49.   Based on my role as Chief of Student Support Services and Title IX Co-

Coordinator, I anticipate that the new Rule will have an immediate and negative impact on K-12

school districts and students, and will result in less safe. schools and increased risks of litigation

by both victims and respondents. At a minimwn, schools need more time to process the new

Rule to be able to develop policies and procedures that address the issues raised above and the,

inconsistencies presented by the Rule.



I declare under penalty of perjury that,, to the best of my knowledge, the foregoing is true and

correct.




Rxecured on this   '2-0111day o~ 2oai


                                                    Chief of Student Support S~rvices
                                                      and Title, IX Co-Coordinator




                                            Page 18of 18
Deel. of Karyn Lynch                                                   Case No. 20-cv-01468-C.JN1 8      1




EXHIBIT 71
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1227 of 1598




                   EXHIBIT 72
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1228 of 1598




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

    COMMONWEALTH OF PENNSYLVANIA;
    STATE OF NEW JERSEY; STATE OF
    CALIFORNIA; STATE OF COLORADO; STATE
    OF DELAWARE; DISTRICT OF COLUMBIA;
    STA TE OF ILLINOIS ; COMMONWEALTH OF
    MASSACHUSETTS; ST A TE OF MICHIGAN;                        Civil Action No. 20-cv-01468-CJN
    ST ATE OF MINNESOTA; STA TE OF NEW
    MEXICO; STATE OF NORTH CAROLINA;
    STATE OF OREGON; STATE OF RHODE
    ISLAND; STA TE OF VERMONT;
    COMMONWEALTH OF VIRGINIA; STA TE OF
    WASHINGTON; STATE OF WISCONSIN,

                                  Plaintiffs,

                           V.


    ELISABETH D. DEVOS, in her official capacity as
    Secretary of Education; UNITED STA TES
    DEPARTMENT OF EDUCATION; and UNITED
    STA TES OF AMERICA,

                                  Defendants.




                            DECLARATION OF DR. JAMES MABRY

   I, Dr. James Mabry, pursuant to 28 U.S.C. § 1746, hereby declare that th e following is true and

   correct:



              1.   I am President of Middlesex Community College, a public institution of higher

   education with campuses located in Bedford and Lowell, Massachusetts. I have held this position

   since February 15, 2015. Prior to my current role, I served as Vice President of Academic Affairs at

   Mesa Community College in Mesa, Arizona for seven years. Presently, I also serve as the Chair of



                                                Page 1 of 10
   Deel. of Dr. James Mabry                                                    Case No. 20-cv-01468



EXHIBIT 72
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1229 of 1598




   the Massachusetts Association of Community Colleges (the "MACC"). The MACC is an association

   between the fifteen state-funded community colleges in Massachusetts (each a "Community

   College," and collectively, the "Community Colleges") and is governed by a 15-member Council of

   Presidents and a chair that rotates annually. The purpose of the MACC is to support and enhance the

   well-being of the Community Colleges in service to their students, communities, and the

   Commonwealth.

          2.      I submit this Declaration in support of the Commonwealth of Massachusetts's

   litigation against Elisabeth D. De Vos, in her official capacity as Secretary of Education; the United

   States Department of Education (the "Department"); and the United States of America regarding the

   recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

   Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the "Title

   IX Rule" or "Rule"). I have compiled the information in the statements set forth below through

   personal knowledge, through Community College personnel who have assisted me in gathering this

   info rmation, and on the basis of documents that have been provided to and/or reviewed by me. I have

   also familiarized myself with the Rule in order to understand its immediate impact on the Community

   Colleges.

          3.      The Community College system is the largest segment of public higher education in

   the Commonwealth of Massachusetts and enrolls over 150,000 credit and non-credit students and

   offers 564 unique associate degree concentrations and 593 certificate programs. The Community

   College system also has more than 12,300 total employees and includes: Berkshire Community

   College, Bunker Hill Community College, Bristol Community College, Cape Cod Community

   College, Greenfield Community College, Holyoke Community College, Massachusetts Bay

   Cot munity College, Middlesex Community College, Massasoit Community College, Mount



                                               Page 2of10
   Deel. of Dr. James Mabry                                                      Case No . 20-cv-01468



EXHIBIT 72
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1230 of 1598




   Wachusett Community College, Northern Essex Community College, North Shore Community

   College, Quinsigamond Community College, Roxbury Community College, and Springfield

   Technical Community College.

          4.       The Community Colleges are public institutions of higher education and are

   supported in part by state legislative appropriation. In Fiscal Year 2020, the Community Colleges

   received a total of almost $300 million from the state. The Community Colleges are governed

   according to M .G.L. Chapter 15A, et seq., which, in part, authorizes oversight by the state' s Board of

   Higher Education, and by their Boards of Trustees and Presidents.

           5.     The Community Colleges receive federal funds from the Department. As a result, the

   Community Colleges are subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C.

   §§ 1681-88, and the Department's Title IX regulations, 34 C.F.R. pt. 106.

          6.      The Community Colleges have adopted a Policy on Affirmative Action, Equal

   Opportunity and Diversity ("Policy") that prohibits sexual harassment and sexual violence by

   students, employees, and faculty and establishes a grievance process for addressing complaints of

   sexual harassment and sexual violence.

           7.     Each Community College employs a trained Title IX Coordinator and support staff to

   ad inister the Policy and its grievance procedure in response to complaints of sexual harassment or

   sexual violence.

           8.     Annually, the Community Colleges receive and investigate approximately 100-125

   complaints of sexual harassment and/or sexual violence. A complaint may be verbal or in writing.

   The Policy' s grievance procedure follows an investigatory model and does not provide for hearings

   between the parties to a complaint.




                                                Page 3of10
   Deel. of Dr. James Mabry                                                        Case No. 20-cv-01468



EXHIBIT 72
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1231 of 1598




          9.      The Policy was significantly revised in 2000 in consultation with the Department's

   Office for Civil Rights in Boston ("OCR"). The revisions included the replacement of a hearing-

   based grievance process with an investigatory model. Substantial revisions to the Policy were also

   made in 2011 following the issuance of OCR's 2011 Dear Colleague Letter on Sexual Violence.

   These changes too were made in consultation with OCR and the Massachusetts Department of Higher

   Ed ucation. The Community Colleges have utilized this investigatory model for almost twenty years.

           10.     The Policy currently defines "sexual harassment" as: "Sexual advances, requests for

   sexual favors, and verbal or physical conduct of a sexual nature when: (a) submission to or rejection

   of such advances, requests or conduct is made either explicitly or implicitly a term or condition of

   employment or as a basis for employment or academic decisions; or (b) such advances, requests or

   conduct have the purpose or effect of unreasonably interfering with an individual's academic or work

   performance by creating an intimidating, hostile, humiliating or sexually offensive learning or

   working environment."

           11.    According to the Policy, a Community College reserves the right to investigate alleged

   sexual harassment and/or sexual violence occurring off-campus when such conduct adversely affects

   the Community College community, poses a threat of harm to the Community College community,

   interferes with the Community College's pursuit of its educational objectives and mission, and/or if

   a student or employee is charged with a serious violation of state or federal law.

           12.    Pursuant to the Policy, any student who believes they have been sexually harassed in

   violation of the Policy may file a complaint under the Policy's complaint procedure . The complaint

   procedure is administered by each Community College's Title IX Coordinator. The Title IX

   Coordinators have extensive training and experience in responding to allegations of sexual

   harassment, including Level One and Level Two Association of Title IX Administrators (ATIXA)



                                                Page 4of10
   Dee l. of Dr. James Mabry                                                      Case No. 20-cv-01468



EXHIBIT 72
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1232 of 1598




   certification. The complaint procedure includes an investigatory phase conducted by the Title IX

   Coordinator. During this phase, the Title IX Coordinator conducts an investigation and prepares a

   Report of Preliminary Findings for distribution to the parties. The parties may submit rebuttal

   statements in response to the preliminary report, which may prompt further investigation. After

   considering the rebuttal statements and completing any additional investigation, the Title IX

   Coordinator prepares a Report of Final Findings and Recommendations, including disciplinary

   recommendations and sanctions, if any, for review by a designee selected by the Community

   College's President. The designee is charged with accepting, rejecting, or modifying the Title IX

   Coordinator's report, including its findings and recommendations. The designee 's decision is issued

   to the parties and either party has a right to appeal the designee's decision to the President. The

   President's appeal decision is final.

           13 .    The Policy's complaint procedure is conducted as confidentially as reasonably

   possible to protect the privacy rights of all individuals involved . A Community College may share

   information concerning the complaint with parties, witnesses, union representatives and/or others

   during any phase of the procedure only on a need-to-know basis.          All individuals with whom

   information is shared are advised of the confidential nature of the information and directed not to

   discuss the matter with anyone other than a personal advisor, if applicable.

           14.     Each party to a complaint may have a personal advisor. In cases involving allegations

   of sexual violence the personal advisor may be an attorney. The role of a personal advisor is limited

   to providing advice and counsel to the party throughout the grievance process. Personal advisors are

   not permitted to interview witnesses, question other parties, or otherwise actively participate in the

   grievance process.




                                                Page 5of10
   Deel. of Dr. James Mabry                                                       Case No . 20-cv-01468



EXHIBIT 72
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1233 of 1598




           15.     In   order to comply with the new regulatory requirements, particularly the

   requirements associated with live hearings, the Community Colleges will be required to revise the

   Policy by dismantling its long-standing investigatory process    and replacing it with a rigid, costly,

   and process-heavy structure, more akin to criminal cases.   These efforts will require many hours and

   the involvement of the Community Colleges' General Counsel, Title IX Coordinators, and

   Affirmative Action Officers. These policy modifications will further require notice and impact

   bargaining with the Community Colleges' local and state-wide labor organizations, collaboration and

   consultation with the Massachusetts Board of Higher Education and Department of Higher Education,

   approval by each Community College's local Board of Trustees, and the development and facilitation

   of training programs for students and staff.

           16.    Under the Policy, students and employees may be subject to disciplinary action for

   sexual harassment and sexual violence that take place outside a college' s "education program or

   activity," or that take place outside the United States.    The new regulations effectively bar the

   Community Colleges from addressing this conduct under their Title IX policies. Therefore, in order

   to address the new restrictive scope of Title IX, these institutions will have to revise their Code of

   Student Conduct in order to accommodate and process cases of sexual harassment and sexual violence

   occurring outside a Community College "education program or activity"off campus or during study

   abroad programs. Without taking these steps, there will be no effective remedy available to victims

   of sexual misconduct that occurs outside "education programs or activiti es"off campus or abroad .

   These efforts too will require many hours and the involvement of the Community Colleges' General

   Counsel, Title IX Coordinators, Affirmative Action Officers, and Code of Student Conduct Officers.

   These policy modifications will also require notice and impact bargaining with the Community

   Co lleges' local and state-wide labor organizations, approval by each Community College' s local



                                                  Page 6of10
   Deel. of Dr. James Mabry                                                      Case No. 20-cv-01468



EXHIBIT 72
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1234 of 1598




   Board of Trustees, and the development and facilitation of training programs for students and staff.

   Institutions will also have to retrain or hire new staff to facilitate the new Code of Student Conduct

   procedures. These efforts will come at a considerable cost to the Community Colleges.

           17.     The colleges will likely have to hire or contract with attorneys or others with extensive

   legal training to carry out the new requirements. The nature of the hearing and the legal acumen

   required of the advisors to provide effective advice and cross-examination of witnesses (including

   knowledge of rape shield laws and rules of evidence concerning relevance and credibility) will

   necessitate that the advisor in most cases be an attorney or otherwise possess requisite legal

   knowledge and skills. Further, an institution may face legal jeopardy and additional legal expenses

   where a party with a college-appointed advisor loses at the hearing and subsequently claims that the

   college failed to provide an adequate advisor thereby denying their due process rights to a fair hearing.

   For similar reasons, the hearing officer presiding over a live hearing will likely also need to be an

   attorney or have other specialized experience in sexual harassment litigation in order to effectively

   manage and administer the proceedings, including making evidentiary and relevancy determinations,

   re ponding to questions or objections, and controlling the participating advisors. Supplying advisors

   and hearing officers with the requisite knowledge and experience will come at considerable expense

   to these institutions. Presently, all parties to a sexual harassment or sexual violence complaint may

   select a personal advisor, including an attorney, at their own expense. The Community Colleges are

   not required to provide or pay for either party's personal advisor.

           18.     The colleges have invested significant funds and resources in training their Title IX

   Coordinators to conduct investigations and draft reports of findings and recommendations. The Title

   IX Rule nullifies those efforts and requires the colleges to expend additional money and resources to

   train new investigators. Extensive retraining of Community College personnel will be required to



                                                Page 7of10
   Deel. of Dr. James Mabry                                                         Case No. 20-cv-01468



EXHIBIT 72
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1235 of 1598




   familiarize them with the new policies and procedures. These efforts will require extensive time and

   attention from stakeholders and will no doubt be complicated by the threat posed by COVID-19 and

   current containment and mitigating requirements imposed on these institutions.

           19.     Further, extensive student training will be required in order to educate students on the

   new regulations, particularly the new definition for sexual harassment, the elimination of off-campus

   or study abroad protections, the introduction of live hearings with cross examination, and the active

   participation of attorneys or other highly trained advisors . These efforts will require considerable

   time and expense and will be particularly challenging as a result of COVID-19 measures.

           20.     Implementation of the new regulations by August 14, 2020 is unreasonable in light

   of the extensive changes presented and their impact on existing policies and procedures; the need for

   comprehensive and broad-based training programs for students, staff, and faculty ; and the hiring of

   new personnel with special legal and Title IX expertise to serve as advisors and hearing officers.

   Satisfying these demands by August is further complicated by the current COVID-19 crisis, including

   the social distancing restrictions in place locally and nationally.

           21.     The requirement that, upon a party's request, an institution must conduct a hearing in

   separate rooms via telecommunication equipment will be an expensive undertaking for the colleges.

           22.     The heightened definition of sexual harassment could result in a student having to

   endure repeated and ongoing harassing conduct with no recourse under Title IX until the unreasonably

   high legal standard is met. As a result, the colleges will find it more difficult to address sexual

   harassment.

           23.      Knowing that filing a complaint will result in a formal , judicial-like hearing that will

   entail live cross-examination from the respondent's advisor will likely dissuade some students from

   pursuing claims, to the detriment of the alleged victim's safety, as well as possibly the safety of others.



                                                 Page 8of10
   Deel. of Dr. James Mabry                                                          Case No. 20-cv-01468



EXHIBIT 72
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1236 of 1598




   . Research shows that many sexual assault survivors resist pursuing their cases with law enforcement

   because of the ordeal that a potential trial represents. Imposing a trial-like procedure on institutions

   will likely have the same deterrent effect. The fact that cross-examination will be conducted by an

   advisor, not the parties themselves, does not remedy the problem, particularly since that advisor may

   be an attorney.

          24.        The complicated, formalized, judicial-like grievance process that institutions will be

   required to follow in response to a formal complaint is antithetical to the educational environment at

   the colleges. In higher education, student discipline is part of the teaching and learning process. Even

   in cases of an expulsion, the process is not punitive in the criminal law sense, but rather a

   determination that the student is unqualified to continue as a member of the educational

   community. To impose on the academic community the same due process requirements mandated

   under criminal law would undermine and frustrate the teaching and learning process.

          25.        Community colleges enroll substantial numbers of high school age students through

   dual enrollment programs, home schooling programs, alternative high school programs, and inclusive

   concurrent enrollment initiatives. Should an incident occur involving one of these students, the

   regulations will require a college to use a live hearing regardless of the fact that one, or potentially

   both, of the parties could be under the age of 18. These same students would not be subject to a live

   hearing had the conduct in question occurred in their high school. There is no reason to believe that

   an 18-year-old college student is better equipped than an 18-year-old high school student to go




                                                 Page 9of10
   Dee l. of Dr. James Mabry                                                       Case No. 20-cv-01468



EXHIBIT 72
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1237 of 1598




   through a live hearing and withstand cross-examination of a personal and sensitive nature by an

   experienced attorney .


   I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
   correct.


   Executed on this 16th day ofJune, 2020




                                         D . James Mabry
                                         President, Middlesex Community College
                                         Chair, Massachusetts Association of Commumty Colleges




                                              Page 10of10
   Deel. of Dr. James Mabry                                                     Case No . 20-cv-01468



EXHIBIT 72
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1238 of 1598




                   EXHIBIT 73
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1239 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.



                       DECLARATION OF STACY ALAMO MIXSON

I, Stacy Alamo Mixson, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

          1.   I am Chief of the Injury and Violence Prevention Branch (formerly named the Safe

and Active Communities Branch) for the California Department of Public Health (CDPH). CDPH

has a broad and comprehensive scope of responsibility, including infectious disease control and

prevention, patient safety, chronic disease prevention and health promotion, family health, and health

equity.



                                              Page 1 of 8
Decl. of Stacy Alamo Mixson                                             Case No. 20-cv-01468-CJN
EXHIBIT 73
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1240 of 1598




        2.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (the “Title IX Rule” or “Rule”). I have

compiled the information in the statements set forth below through personal knowledge, and on the

basis of documents that have been provided to and/or reviewed by me.

        3.      CDPH’s ultimate mission is to advance the health and well-being of California’s

diverse people and communities. I have served as a supervisor in multiple units within CDPH for 18

years. Prior to my employment at CDPH, I worked for other public health and safety entities for 9

years, including the California Department of Health Services, and the Child Health and Disability

Prevention Program of the Sacramento County Health Department. I have personal knowledge of all

the facts stated herein. If called and sworn as a witness, I could and would testify competently to the

matters set forth herein:

        4.      As the Chief of the Injury and Violence Prevention Branch, my responsibilities

include formulating policies, overseeing operational procedures and providing administrative

guidance to staff to support epidemiology, strategic planning and policy development, and programs

for injury and violence prevention. I also advise on program and policy implications of legislation

and regulations, and provide technical assistance to legislators, the Department of Finance and other

key stakeholders. Additionally, I establish and maintain collaborations with counterparts in federal,

state, and local agencies, as well as universities, professional societies, and private sector entities.

        5.      CDPH recognizes that violence, including sexual violence, is a public health concern.

The consequences of violence are costly and far-reaching – impacting nearly all health and mental



                                               Page 2 of 8
Decl. of Stacy Alamo Mixson                                                 Case No. 20-cv-01468-CJN
EXHIBIT 73
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1241 of 1598




health outcomes throughout life. Research indicates that the effects of violence, including sexual

violence, are immediate, lasting, and intergenerational. Violence results in increased medical and

criminal justice costs, along with decreased employment and educational opportunities.1 These effects

touch socio-cultural, physical (including infrastructure and public services), economic, and

educational environments (including educational institutions), 2 which redound to state agencies like

CDPH tasked with providing critical services in these areas.

       6.        Furthermore, and directly relevant to CDPH’s work, exposure to violence has negative

impacts on individual and community health outcomes. Witnessing or experiencing violence

increases the risks of both mental health conditions (e.g. depression, post-traumatic stress disorder,

anxiety, and suicide attempts) as well as chronic diseases (e.g. diabetes, lung disease, and

cardiovascular disease).3 Adverse experiences, such as severely traumatic, prolonged or cumulative

exposure to sexual harassment or violence can result in toxic stress, which can disrupt early brain

development, undermine the functioning of biological systems, and cause long-term health

problems.4 The effects of trauma extend beyond the individual to families and communities, including

breaking down social networks and social relationships, as well as hindering access to basic needs


       1
         H. Pinderhughes, et al., Adverse Community Experiences and Resilience (2015), 13.
Available at https://www.preventioninstitute.org/publications/adverse-community-experiences-
and-resilience-framework-addressing-and-preventing.
       2
           Id.
       3
         Debra E. Houry et al., Preventing Multiple Forms of Violence: A Strategic Vision for
Connecting the Dots (2016), National Center for Injury Prevention and Control, Center for
Disease Control and Prevention. Available at
https://www.cdc.gov/violenceprevention/pdf/Strategic_Vision.pdf.
       4
         Preventing Violence in California, California Department of Public Health: Violence
Prevention Initiative (May 2017), 4-6. Available at
https://www.cdph.ca.gov/Programs/CCDPHP/DCDIC/SACB/CDPH%20Document%20Library/
Violence%20Prevention%20Initiative/Preventing%20Violence%20in%20California%20-
%20The%20Role%20of%20Public%20Health.pdf; Pinderhughes, supra note 1 at 13-17.


                                             Page 3 of 8
Decl. of Stacy Alamo Mixson                                             Case No. 20-cv-01468-CJN
EXHIBIT 73
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1242 of 1598




such as food, shelter, education, and employment.5 Because CDPH’s mission is to protect the public’s

health and achieve positive health outcomes for individuals, families, and communities, we are

particularly concerned with the holistic health hazards posed by exposure to trauma.

       7.        CDPH utilizes a public health approach to preventing violence, i.e., it prioritizes the

prevention and identification of underlying or root causes of violence. Our approach works to promote

safe, stable, and nurturing relationships and environments by using data to understand and identify

problems and adopt evidence-based strategies to address them. We also support policies that build

and sustain healthy communities. For example, our California Essentials for Childhood Initiative

addresses child maltreatment as a public health issue and works to create the context for healthy

children and families through social norms change and the use of data to inform program and policy

solutions. Further, our California Home Visiting Program (CHVP), mitigates the risk of Adverse

Childhood Experiences (ACEs) on physical and mental health, offers nurse or public health

paraprofessional services for pregnant and newly parenting families who have certain designated risk

factors such as domestic violence, inadequate income, unstable housing, less than 12 years of

education, substance abuse, and depression or mental illness. The development of CHVP was based

on research demonstrating that home visiting programs produce positive outcomes and reduce societal

costs (including the need for government assistance) associated with intimate partner violence, child

maltreatment, youth crime, and substance abuse.

       8.        In order to prevent the negative health and social consequences of sexual violence in

particular, CDPH implements its Rape Prevention and Education Program (RPE). The RPE includes

a community mobilization component whereby local rape crisis centers work with community

members and partners such as local businesses, schools, community-based organizations, advocacy


       5
           Id.

                                              Page 4 of 8
Decl. of Stacy Alamo Mixson                                               Case No. 20-cv-01468-CJN
EXHIBIT 73
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1243 of 1598




groups, and family resource centers to raise awareness of what constitutes sexual violence, its effects,

and how to prevent it. The community mobilization project also provides individual survivors and

allies of survivors with resources with referrals for direct services when disclosures are made.

        9.      The majority of RPE funding provides grants to local rape crisis centers who work

with K-12 schools to implement comprehensive sexual violence policies that promote healthy

relationships, and work to prevent dating abuse, sexual harassment and sexual violence. These

policies may be promulgated in addition to any existing policy the school may have regarding general

harassment and bullying and must comply with federal and state law. Grantee centers and schools are

expected to hold regularly scheduled policy development meetings that are attended by, at a

minimum, school administrators, counselors, youth leaders, teachers, and parents. There are currently

24 grantee rape crisis centers in the State, 16 of which work specifically on school policy as part of

their scope of work.

        10.     Consistent with CDPH’s mission in preventing negative health outcomes for

individuals and communities, CDPH personnel staffed to the RPE work with grantee centers and

schools to promote research-based policies and practices for the prevention of sexual harassment and

assault, so that all students are aware of what constitutes harassment and assault, what its

consequences are, and in the event that incidents of harassment and/or assault have occurred, early

detection so that victim students can receive the treatment and care they need. From a public health

perspective, CDPH believes in allowing victims to begin the healing process as soon as possible,

thereby helping to avoid the negative long term consequences of trauma.

        11.     I understand the Rule issued by the U.S. Department of Education includes provisions

that impose barriers to reporting and addressing sexual harassment and assault that undermine public

health. These changes include, but are not limited to, requiring a showing of severe, pervasive, and



                                             Page 5 of 8
Decl. of Stacy Alamo Mixson                                               Case No. 20-cv-01468-CJN
EXHIBIT 73
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1244 of 1598




objectively offensive sexual harassment that effectively denies equal access to education before a

Title IX complaint can be opened; explicit limitations on the individuals to whom a post-secondary

student may complain in order to receive relief; additional barriers to making a complaint, such as

requirements that the impacted student or their parent/guardian put the complaint in writing and

include a request to initiate an investigation to start the investigation under most circumstances,

regardless of the student’s age, disability, or writing ability; prohibiting a student victim who has left

a school due to sexual harassment and assault from filing a formal complaint; requiring schools only

act to mitigate sexual harassment when they have actual knowledge of sexual harassment on campus;

creating protracted back-and-forth processes for students in K-12 schools that delay final remedies

for victims and require them to unnecessarily relive the experience; and subjecting victims of sexual

assault and harassment in post-secondary schools to cross-examination by a third-party advisor, who

could be the perpetrator’s family member or close school friend.

        12.     The changes adopted in the Rule run counter to CDPH’s focus on trauma-informed

and survivor-centered practices in our public health programs, including the RPE. Changes that

expose victims to more acute and prolonged harm may discourage victims from coming forward,

cause schools to delay investigation and response to sexual harassment, and lessen the standard of

that response, are in conflict with CDPH’s interests in preventing harm and getting victims the help

they need as soon as possible. I believe these provisions are likely to result in increased harm to

individuals and school communities.

        13.     Research shows that sexual harassment and violence is already significantly

underreported.6 Additional barriers to reporting and reductions in protections for those subjected to



6
 See Nat’l Women’s Law Ctr., Let Her Learn: Stopping School Pushout for: Girls Who Have
Suffered Harassment and Sexual Violence 1 (Apr. 2017), https://tinyurl.com/NWLC-Gates-

                                              Page 6 of 8
Decl. of Stacy Alamo Mixson                                                Case No. 20-cv-01468-CJN
EXHIBIT 73
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1245 of 1598




sexual harassment and violence may result in increases in under-reporting, hindering communities’

and State institutions’ ability to address and prevent the conduct and RPE’s ability to link survivors

and their allies to appropriate services.

          14.   The Rule may also negatively impact the development and implementation of

comprehensive sexual violence prevention policies supported by the RPE. Schools are uniquely

positioned to prioritize the prevention of, and response to, incidents of sexual violence by establishing

school-wide policies. Through written guidance, schools can promote and sustain the development of

social, emotional, and academic skills among students, and increase the capacity of staff to prevent

and respond to incidents of sexual violence. As such, CDPH promotes policies that represent the best

evidence-based practices in the field. Participating schools are encouraged to develop policies that

reflect the highest standards. Changes to federal law de-prioritizing survivor safety and protection sets

a lower bar than CDPH requires. This conflict is likely to cause confusion among schools, even those

participating in the RPE. Some schools may understand the importance and necessity of the higher

standard and reflect it in their policies, and some will simply adhere to the floor set by the federal law

(if that). CDPH’s administration of the program will be likely be impacted by this inconsistency, and

the overall health and safety of our youth will suffer.

          15.   CDPH’s vision is to protect and improve the health of all Californians through

research-based health and safety programs. I am concerned the Rule undervalues and underestimates

the effect of harassment and assault on the well-being of the victim and his or her community, and

the detrimental and wide-ranging effect the Rule is likely to have on how public schools approach

trauma.




HarassmentViolence; DOJ, Bureau of Justice Stats., Criminal Victimization, 2016: Revised, at 7
(Oct. 2018), https://www.bjs. gov/content/pub/pdf/cv16.pdf.

                                              Page 7 of 8
Decl. of Stacy Alamo Mixson                                                Case No. 20-cv-01468-CJN
EXHIBIT 73
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1246 of 1598



I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct. Executed on June Jj_, 2020 at    ~to              , California




                                                               ix son
                          Chief, Violence and Injury Branch, California Dep't of Public Health




                                            Page 8of8
Deel. of Stacy Alamo Mixson                                            Case No. 20-cv-01468-CJN
EXHIBIT 73
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1247 of 1598




                   EXHIBIT 74
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1248 of 1598




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.


                             DECLARATION OF ANGELA NASTASE

I, Angela Nastase, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Title IX Coordinator at George Mason University (“Mason”) located in

Fairfax, Virginia. My educational background includes a Juris Doctor and a Bachelors of Science in

Education. I have been employed as a Title IX Coordinator in the State of Virginia since March 2017.

       2.      I submit this Declaration in support of the Commonwealth of Virginia’s litigation

against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”); and the United States of America regarding

                                              Page 1 of 7
Decl. of Angela Nastase                                                     Case No. 20-cv-01468
EXHIBIT 74
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1249 of 1598




the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or “Rule”). I have compiled the information in the statements set forth below through

personal knowledge. I have also familiarized myself with the Rule in order to understand its

immediate impact on Mason.

       3.      Mason is a public university founded in 1972. Mason is the largest public research

university in Virginia with over 37,000 students.

       4.      Mason has three campuses located in Northern Virginia. Additionally, Mason

operates a campus in South Korea. Mason students also participate in study abroad and other

international learning opportunities. While many Mason students live in on-campus housing, a

significant portion of Mason students live in off-campus housing

       5.       Mason receives federal funds from the Department. As a result, Mason is subject to

Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s Title

IX regulations, 34 C.F.R. pt. 106.

       6.      Mason has adopted a sexual misconduct policy that prohibits sexual harassment by

students, employees, and faculty and establishes a grievance process for addressing complaints of

sexual harassment (“Policy 1202”).             A copy of Policy 1202            is available here:

https://universitypolicy.gmu.edu/policies/sexual-harassment-policy/. Policy 1202 is enforced by

Mason’s Title IX Office. Policy 1202 provides a fair and equitable process to those involved in sexual

harassment matters.

       7.      Mason will need to make significant changes to Policy 1202 as a result of the Rule.

       8.      Those changes include, but are not limited to: (1) how Mason defines sexual

harassment under Title IX, (2) how Mason will handle sexual harassment that does not fall under the



                                             Page 2 of 7
Decl. of Angela Nastase                                                       Case No. 20-cv-01468
EXHIBIT 74
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1250 of 1598




definition of sexual harassment in the Rule, (3) how Mason will handle sexual harassment that occurs

outside of Mason’s “education program or activity,” as defined in the Rule, (4) how Mason will

handle sexual harassment that occurs outside of the United States, (5) Mason’s process for dismissing

complaints that do not constitute sexual harassment under the Rule, (6) Mason’s process for

investigating complaints of sexual harassment involving students, (7) Mason’s process for

investigating sexual harassment involving employees, (8) Mason’s process for conducting hearings

in sexual harassment cases involving students, (9) Mason’s process for conducting hearings in sexual

harassment cases involving employees, and (10) Mason’s process for imposing sanctions on students

and employees if a determination of responsibility is made.

        9.      In particular, the Rule’s definition of sexual harassment under Title IX (both with

regard to the type of conduct and the location/context of the conduct) will require Mason to decide

how it will handle sexual misconduct that falls outside of the definition of sexual harassment under

the Rule and whether it will use different processes depending on whether sexual harassment falls

within the scope of the Rule or outside of it. To take one example, Mason will need to evaluate how

to address sexual harassment and misconduct that occurs on Mason’s South Korea campus or during

study abroad programs.

        10.     Making these changes will require significant time, energy, and resources by

numerous Mason officials across many departments. There are many stakeholders who need to be

involved in decisions regarding a new Title IX process including the Title IX Office, the Dean of

Students, the Office of Student Conduct, Student Support and Advocacy Center, Human Resources,

the Office of the Provost, University Counsel, and Housing and Residential Life. Additionally,

because the Rule requires that the process it sets forth be applied to cases involving faculty, it is likely

that Mason’s administration will need to consult with Mason’s Faculty Senate. Additionally, Mason



                                               Page 3 of 7
Decl. of Angela Nastase                                                           Case No. 20-cv-01468
EXHIBIT 74
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1251 of 1598




wants to seek the input of students and student groups. Once a revised Policy 1202 is drafted, it will

need to be reviewed and approved by Mason’s Senior Vice President and Provost.

       11.      Under the best of circumstances making significant changes to a university policy

requires many months of work. These are obviously not the best of circumstances with Mason

physically closed and employees teleworking because of COVID-19.                Additionally, Mason

employees are dedicating significant time, energy, and resources to addressing issues related to

COVID-19 and how Mason can safely reopen for the Fall 2020 semester. The requirement to make

the necessary changes to Policy 1202 to comply with the Rule by August 14, 2020 places a burden

on Mason employees who are already heavily burdened by the challenges created by COVID-19.

       12.      Revising Policy 1202 is further complicated by the uncertainty and unanswered

questions the Rule creates for Mason (and other universities) about how to administer complaints of

sexual misconduct. For example:

             a. If sexual misconduct occurred before August 14, 2020 (the implementation date of

                the Rule) should Mason apply its policies and procedures that were in existence at the

                time of the sexual misconduct or must it apply the procedures required by the Rule?

             b. What constitutes a university exercising “substantial control over both the respondent

                and the context in which the sexual harassment occurs” such that the sexual

                harassment falls within the scope of Title IX as defined by the Rule?

             c. What constitutes “control[ ]” of a building by a registered student organization such

                that sexual harassment occurring within the building falls within the scope of Title IX

                as defined by the Rule?

             d. Is it permissible for someone other than the hearing officer (e.g., an employee’s

                supervisor or the Office of Student Conduct) to determine the appropriate sanctions



                                             Page 4 of 7
Decl. of Angela Nastase                                                        Case No. 20-cv-01468
EXHIBIT 74
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1252 of 1598




                 when an individual is found responsible, or must the sanctions be determined by the

                 same person who makes the determination of responsibility?

              e. What does it mean for a university to have the burden of proof to establish

                 responsibility by the respondent if the university and the investigator must remain

                 neutral between the parties?

              f. What constitutes “specific circumstances [that] prevent the recipient from gathering

                 evidence sufficient to reach a determination as to the formal complaint or allegations

                 therein” such that a university may dismiss a formal complaint?

        13.      In addition to revising Policy 1202, Mason must review other policies, its Student

Code of Conduct, Catalogue, Residential Student Handbook, Faculty Handbook, and other

documents to determine whether any changes need to be made to those documents in order to comply

with the Rule. To the extent changes do need to be made, additional stakeholders will need to be

engaged and time, energy, and resources will need to be expended to make the revisions.

        14.      Mason’s staff and relevant officials, myself included, are concerned about the

university’s ability to make the necessary revisions to Policy 1202 and other university documents by

the effective date of August 14, 2020. Having additional time to implement the rule would be helpful.

        15.      Implementing the Rule will also require significant time and financial resources.

Mason will likely need to invest additional financial resources into its Title IX office, including the

hiring of additional staff, to meet the requirements of the Rule.

        16.      Mason also currently uses and plans to continue to use an external hearing officer.

The Rule’s requirement that in-person hearings with cross examination must occur in employee cases

and the Rule’s limitations on when cases can be dismissed prior to a hearing will likely result in




                                                Page 5 of 7
Decl. of Angela Nastase                                                        Case No. 20-cv-01468
EXHIBIT 74
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1253 of 1598




Mason conducting more hearings and, therefore, incurring additional costs for the external hearing

officer.

           17.    The short time frame to implement the Rule may result in Mason taking temporary or

interim actions to meet the compliance deadline of August 14, 2020. These temporary actions may

increase the cost of compliance for Mason. For example, Mason will not be able to hire new

employees to assist with managing the Title IX process by August 14, 2020, so it is likely Mason will

need to assign and train current employees to perform duties related to the Title IX process. If Mason

had additional time to comply with the Rule it would likely not need to take these temporary actions.

           18.    Changing Policy 1202 and implementing the new procedures will also require

educating employees and students on the new policy and procedures. This will be particularly

difficult given COVID-19 and the need to also educate employees and students on health and safety

requirements if Mason is able to reopen for in-person education for the Fall 2020 semester. The short

compliance time frame also makes it likely that Mason will need to conduct multiple education

campaigns to update employees and students on changes to the procedures when Mason moves from

temporary solutions (put in place to meet the August 14, 2020 deadline) to the long-term solution.

           19.     In short, the August 14, 2020, effective date will make it more difficult for Mason to

fulfill its obligations under Title IX to provide all students equal access to education, train all students

and employees on their obligations under Title IX, and ensure that all students and employees are

aware of their rights under Title IX.




       I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true
and correct.


           Executed on this 12th day of June, 2020, at Fairfax, Virginia.


                                                Page 6 of 7
Decl. of Angela Nastase                                                           Case No. 20-cv-01468
EXHIBIT 74
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1254 of 1598




                                   _________________________________
                                   Angela Nastase, JD
                                   Title IX Coordinator
                                   Office of Compliance, Diversity, and Ethics
                                   George Mason University




                                  Page 7 of 7
Decl. of Angela Nastase                                         Case No. 20-cv-01468
EXHIBIT 74
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1255 of 1598




                   EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1256 of 1598




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO;
 STATE OF DELAWARE; DISTRICT OF
 COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS;                          CIVIL ACTION No. 20-cv-01468-CJN
 STATE OF MICHIGAN; STATE OF
 MINNESOTA; STATE OF NEW MEXICO;
 STATE OF NORTH CAROLINA; STATE OF
 OREGON; STATE OF RHODE ISLAND;
 STATE OF VERMONT; COMMONWEALTH
 OF VIRGINIA; STATE OF WASHINGTON;
 STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity
 as Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.


                             DECLARATION OF EVELYN NAZARIO

       I, Evelyn Nazario, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

       1.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (the “Title IX Rule” or “Rule”). If

                                              Page 1 of 20
Decl. of Evelyn Nazario                                        Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1257 of 1598




called and sworn as a witness, I could and would testify competently to the information in this

declaration.

                                       MY BACKGROUND

       2.      I currently serve as the Vice Chancellor for Human Resources for the California State

University System (hereinafter “CSU” or “University”), under the general direction of Chancellor

Timothy P. White. Like the other CSU Vice Chancellors, my position is located in the CSU’s Office

of the Chancellor, in Long Beach, California. The CSU employs approximately 55,000 individuals

and is subject to ten collective bargaining agreements.

       3.      I joined the CSU Chancellor’s Office in January 2008 as the Senior Director for

Human Resources Management, which entailed overseeing most day-to-day operations within

Human Resources, including classification/compensation, payroll, benefits, recruiting, data analytics,

information systems, and all general employment services. In 2010, I was promoted to Assistant Vice

Chancellor, and in 2012, I was promoted to Associate Vice Chancellor. I was appointed to my current

role as Vice Chancellor for Human Resources in 2018. Prior to working for the CSU, I served as the

Director of Compensation for University of California, Irvine for approximately two years. Prior to

working at UC Irvine, I worked in the private sector for many years and have thirty-eight years of

human resources experience. I received a Bachelor of Arts degree in psychology from Vanguard

University of Southern California and a Master of Arts degree in organizational leadership from

Brandman University.

       4.      Systemwide Human Resources in the Chancellor’s Office is responsible for

developing systemwide policies covering all aspects of Human Resources, including but not limited

to all employment-related policy, labor/employee relations, academic personnel, performance

management, and investigation and resolution processes governing complaints arising out protected



                                            Page 2 of 20
Decl. of Evelyn Nazario                                         Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1258 of 1598




activities (including claims governed by federal and state whistleblower protections) and protected

status (including claims governed by Title IX of the Education Amendments of 1972 (“Title IX”); the

Violence Against Women Reauthorization Act of 2013 (VAWA), which amends the Jeanne Clery

Disclosure of Campus Security and Campus Crimes Statistics Act, under its Campus Sexual Violence

Elimination Act provision (Campus SaVE Act); Titles VI and VII of the Civil Rights Act of 1964;

Section 504 of the Rehabilitation Act of 1973; Title II of the Americans with Disabilities Act of 1990;

the Age Discrimination Act of 1975; the California Fair Employment and Housing Act; and the

California Equity in Higher Education Act, Education Code §§ 66250 - 66292.4.1

         5.    Except where otherwise noted, this declaration is based on my personal knowledge,

my familiarity with state and federal civil rights laws and protections including Title IX, my review

of the Notice of Proposed Rulemaking re Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance dated November 29, 2018 (NPRM,

83 Fed. Reg. 61462, 61484 (Nov. 29, 2018) (to be codified at 34 C.F.R. 106), the final Rule issued

on May 6, 2020 to be effective August 14, 2020, official data maintained by the CSU, and/or the

knowledge and expertise I have acquired in the course of my years of service and duties in higher

education.

  BACKGROUND REGARDING THE CALIFORNIA STATE UNIVERSITY SYSTEM

         6.    The CSU system was created in 1960 by state statute, the Donohoe Higher Education

Act (also known as the “California Master Plan for Higher Education”), and functions as the State of

California acting in its higher education capacity, complementing the University of California and

California Community College systems. The CSU is comprised of the Chancellor’s Office located



     1
        CSU policies governing complaints based on protected status and protected activity often
refer to discrimination, harassment and retaliation as “DHR.”

                                            Page 3 of 20
Decl. of Evelyn Nazario                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1259 of 1598




in Long Beach, California, which serves as the headquarters, plus twenty-three separate and distinct

campuses throughout the State, some of which predate the 1960 creation of the CSU – such as San

José State University, the oldest public institution of higher education on the West Coast – and some

of which were created later. Some of these campuses also have satellite locations. The CSU

campuses are: CSU Bakersfield, CSU Channel Islands, Chico State, CSU Dominguez Hills, CSU

East Bay, Fresno State, CSU Fullerton, Humboldt State, Long Beach State, CSU Los Angeles,

Maritime Academy, CSU Monterey Bay, CSU Northridge, Cal Poly Pomona, Sacramento State, CSU

San Bernardino, San Diego State, Cal Poly San Luis Obispo, San Francisco State, San Jose State,

CSU San Marcos, Sonoma State and CSU Stanislaus.

       7.      The system has an incredibly diverse student body of nearly 500,000 students and a

similarly diverse workforce made up of approximately 55,000 employees. CSU’s workforce data,

which includes detailed information on demographics and other information, may be accessed at CSU

Employee Profile (available at https://www2.calstate.edu/csu-system/faculty-staff/employee-profile).

Nearly one-third of CSU undergraduates are the first in their family to attend college. Nearly three-

quarters of CSU students are students of color. (See https://www2.calstate.edu/csu-system/about-the-

csu/facts-about-the-csu/Pages/students.aspx.)    CSU conferred bachelor’s degrees to 107,319

individuals in the 2018-19 academic year; it is the State’s greatest producer of bachelor’s degrees,

driving California’s economy in agriculture, information technology, business, hospitality, life

sciences, healthcare, public administration, education, media, and entertainment. (See

https://www2.calstate.edu/csu-system/about-the-csu/facts-about-the-csu/Pages/default.aspx.)

       8.      CSU’s mission is to advance and extend knowledge, learning, and culture, especially

throughout California; to provide opportunities for individuals to develop intellectually, personally,

and professionally; to prepare significant numbers of educated, responsible people to contribute to



                                            Page 4 of 20
Decl. of Evelyn Nazario                                         Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1260 of 1598




California's schools, economy, culture, and future; to encourage and provide access to an excellent

education to all who wish to participate in collegiate study; to offer undergraduate and graduate

instruction leading to bachelor's and higher degrees in the liberal arts and sciences, the applied fields,

and the professions, including the doctoral degree when authorized; to prepare students for

international, multi-cultural society; and to provide public services that enrich the university and its

communities.     (See CSU Mission, available at https://www2.calstate.edu/csu-system/about-the-

csu/Pages/mission.aspx.) Consistent with this mission, and with longstanding federal and state law,

CSU policy prohibits discrimination against students and employees on the basis of sex, gender,

gender identity (including transgender), gender expression, and other protected statuses.

        9.      Policies and processes relating to anti-discrimination laws as applied to CSU

employees are set forth in CSU’s ten collective bargaining agreements and the programs and

guidelines governing unrepresented (at will) management and other personnel. I am responsible for

overseeing the contract negotiations process for all ten of CSU’s bargaining agents (unions), from

faculty to trades. As the Department appears to acknowledge, the Rule substantially changes the

terms and conditions of employment for all employees (included those who are represented), by

among other things, significantly complicating and prolonging the process by which employee

complaints are investigated and employees are disciplined for misconduct in the workplace. The CSU

will therefore be required to initiate the meet and confer with each of these constituency groups prior

to August 14, 2020.

        10.     Although the CSU is funded in part by state budget allocations and in part by tuition

and fees, it also relies heavily on funds provided by the Department, in particular those relating to

financial aid as part of the programs administered under Title IV of the Higher Education Act of 1965.

As a result, the CSU is subject to Title IX and the Department’s Title IX regulations, 34 C.F.R. pt.



                                              Page 5 of 20
Decl. of Evelyn Nazario                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1261 of 1598




106. For the most recent academic year for which statistics are available, the 2018-19 academic year,

the CSU received approximately $2.6- billion in financial aid funds for its students. That is more than

55% of the aid funds awarded to CSU students. By way of comparison, for the same period of time,

the CSU received approximately $3.6 billion in state general funds and approximately $3.1 billion in

tuition and fee revenue. (See https://www2.calstate.edu/csu-system/about-the-csu/facts-about-the-

csu/Documents/facts2019.pdf.) In essence, the federal Title IV aid is one of three crucial sources of

billion-dollar funding. The CSU and its students rely heavily on federal financial aid, and it is

inconceivable the CSU could function without it. Declining or doing without such funding is simply

not an option for the CSU.

                   IMMEDIATE HARM TO THE CSU AND ITS EMPLOYEES –
                  UNIONIZED AND OTHER NON-MANAGEMENT EMPLOYEES

        11.     Linda Hoos, who serves as the CSU’s Systemwide Title IX Coordinator within my

division, has submitted a separate declaration addressing the immediate and extremely disruptive and

harmful effects the Rule will have on our campuses, including on their ability to provide an

environment free from sex discrimination, and on our students, if and when the Rule is implemented.

This declaration focuses on the troubling effects the Rule will have on the CSU with respect to its

employees, the labor relations between management and the CSU’s labor unions, and CSU

management’s crucial ability to enforce longstanding federal and state anti-discrimination laws

relating to its workforce.

        12.     For the reasons explained below, the Rule will have an immediate, material, and

deleterious effect on the CSU’s ability to provide a workplace environment free from sexual

harassment and assault.




                                            Page 6 of 20
Decl. of Evelyn Nazario                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1262 of 1598




                   Existing Process and Protections Afforded to CSU Employees

        13.     The vast majority of CSU’s non-management employees are guaranteed, as a matter

of state law, extensive due process rights any time formal discipline is contemplated against them

based on alleged misconduct. This is true whether the alleged misconduct takes the form of sexual

harassment or assault, sexual misconduct or any other form of misconduct. Formal discipline in this

context includes termination, demotion and any duration of unpaid suspension (even a single

workday). Some of these protections are triggered when a sanction is merely proposed (pre-

deprivation) and some apply only after the sanction is imposed (post-deprivation). The protections

are set forth in the California Education Code, sections 89530 through 89546, and they supplement

other significant protections afforded to employees accused of misconduct, including rights provided

by other state laws, applicable CBAs, and California judicial decisions (such as the California

Supreme Court’s Skelly v. State Personnel Board (1975) 15 Cal.3d 194, which guarantees a pre-

deprivation hearing when the sanction is proposed).

        14.     Among other things, represented employees are entitled to a full, live evidentiary

hearing similar to a trial, which includes pre-hearing discovery, law and motion practice, the right to

submit witnesses and documentary evidence at the hearing, and the right to cross-examine all

witnesses presented by the university. The hearing is administered by an independent state agency,

the California State Personnel Board (SPB), and typically lasts multiple days. An administrative law

judge oversees the hearing and makes a recommendation to the full SPB Board. The “burden of

proof” is on the State, the university pays all costs associated with the hearing, and after the hearing

concludes, the SPB renders a decision “affirming, modifying, or revoking” the discipline. (Cal. Educ.

Code § 89539(b).) This decision is the final word on the subject (absent action by a court, which



                                             Page 7 of 20
Decl. of Evelyn Nazario                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1263 of 1598




intercedes only under limited circumstances). A summary of the rules provided by the SPB is

provided at: http://www.spb.ca.gov/content/appeals/Hearing_Pamphlet.pdf. The complete rules

governing      hearings     and     appeals     before       the   SPB      can     be     found      at:

https://govt.westlaw.com/calregs/Browse/Home/California/CaliforniaCodeofRegulations?guid=I4B

4ACC10C1C711DF82C3D10E5CD2C51C&originationContext=documenttoc&transitionType=De

fault&contextData=(sc.Default)&bhcp=1.

        15.     An employee facing discipline has the right to “inspect any documents in the

possession of, or under the control of,” the CSU that are “relevant to the action taken or that would

constitute ‘relevant evidence’” under the California Evidence Code, in essence, pre-hearing discovery

rights. (Cal. Educ. Code § 89539.1.) If the employee believes the university has not complied with

its discovery obligations, it may petition to compel discovery, and the SPB can hold the proceedings

in abeyance if necessary.

        16.     If the SPB decides that the sanction should be revoked or modified, state law requires

that the employee be “restored to his position in accord with the decision, and shall be paid back salary

equal to that which the employee would have earned if continuously employed in accord with the

decision.” (Cal. Educ. Code § 89540.)

        17.     Faculty employees may use the SPB procedures or, at their election, may instead

select one of two other methods of challenging discipline: a “faculty hearing committee composed of

full-time faculty members, selected by lot from a panel elected by the campus faculty, which shall

make a recommendation to the president of the state university,” or a live evidentiary hearing before

an arbitrator mutually agreed upon by the parties selected from a panel provided by an arbitration

service such as the American Arbitration Association. The right of a faculty hearing committee is

required by California Education Code section 89542.5(a)(6), and the right to choose arbitration is



                                              Page 8 of 20
Decl. of Evelyn Nazario                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1264 of 1598




one that was negotiated by the CSU and the faculty union, the California Faculty Association. In all

cases, the university pays 100% of the costs associated with the hearing. (Cal. Educ. Code §

89542.5(a)(5).)

        18.       Additional rights provided to employees accused of, or complaining of,

discrimination, harassment and/or retaliation on the basis of sex, gender or other protected statuses

are set forth in ten collective bargaining agreements (“CBAs”) involving 14 bargaining units –

including units that represent faculty, academic professionals, police officers, the trades, student

employees and many others. The current CBAs can be found at: https://www2.calstate.edu/csu-

system/faculty-staff/labor-and-employee-relations.        The CBAs include anti-discrimination and

other grievance procedures that were negotiated over many years and updated through successive

bargaining sessions and successive CBAs, and these provisions address prohibitions against sexual

harassment and assault that overlap with the scope of Title IX. These procedures do not replace but

supplement the extensive due process rights outlined in state law, as summarized above.

        19.       CSU policy further supplements the rights and protections afforded to all employees

accused of sexual harassment or sexual assault. The primary policy is found in CSU Executive Order

1096,   available     at   https://calstate.policystat.com/policy/6743499/latest/.   The   policy   (and

accompanying procedures) are robust and provide many layers of due process protections for the

accused, while also protecting the rights of those who make complaints. The policy is frequently

updated to account for legal developments and changes in best practices, including recent California

court decisions such as Doe v. Allee (2019) 30 Cal.App.5th 1036, 1061. The procedures are highly

prescriptive and nuanced, with multiple levels of review. They reflect a careful balancing of interests

agreed to by the parties, to engender labor peace from the instructors who teach the CSU’s students

and other staff members, and they are a vital part of the CSU.



                                              Page 9 of 20
Decl. of Evelyn Nazario                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1265 of 1598




                                         Investigation Process

        20.     If an employee is alleged to have engaged in sexual harassment or assault (or

retaliation against someone for having participated in an investigation or supported such a complaint),

a thorough investigation is conducted in accordance with established CSU procedures by a trained

internal or external investigator. The CSU process grants accused employees substantial rights

throughout the proceedings, including the right to be notified about the allegations with specificity, to

have an advisor (from the union or otherwise), to review evidence before findings are made, and to

obtain a copy of the full investigation report, including exhibits, without redactions. The accused (and

the complainant) can suggest additional witnesses to interview or additional documents for the

investigator to review, or additional questions for the investigator to ask of the other party as well.2

                                        Right of Review/Appeal

        21.     If a policy violation is found by the CSU campus (i.e., discrimination, harassment or

retaliation on the basis of sex, gender or other protected status, including sexual harassment and sexual

misconduct), the accused also has a right, under state law and CSU policy, to appeal the finding to an

independent unit within the Office of the Chancellor.          (And if a violation is not found, the

complainant(s) can appeal.) Three bases are provided for appeals: 1) “The investigation outcome is

unsupported by the evidence”; 2) “Prejudicial procedural errors impacted the investigation outcome

to such a degree that the investigation did not comply with this Executive Order;” or 3) “New evidence

not available at the time of the investigation.” The Office of the Chancellor appeals unit has the

authority and discretion to remand the matter back to the campus for further investigation or even

reverse the findings. (CSU Executive Order 1096, Article IV.) If the appeals unit upholds the


        2
         The California Public Safety Officers Procedural Bill of Rights provides additional rights
and protections to police officers and other public safety officers whenever they are “under
investigation and subjected to interrogation … that could lead to punitive action.” (Cal. Govt. Code
§§ 3300-3313.)

                                             Page 10 of 20
Decl. of Evelyn Nazario                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1266 of 1598




findings, the campus decides whether discipline is warranted, in consultation with the relevant human

resources or faculty affairs department.


 Due Process Protections in the Rule are Inconsistent with Existing Processes Required by State
                         Law and Collective Bargaining Agreements.

        22.     In the commentary to the Rule, the Department makes clear that the procedural rights

afforded to students are also required for employees, with apparently no exception or variation:

        “The Department appreciates support for its final regulations, which apply to
        employees. Congress did not limit the application of Title IX to students. Title IX,
        20 U.S.C. 1681, expressly states: ‘No person in the United States shall, on the
        basis of sex, be excluded from participation in, be denied the benefits of, or be
        subjected to discrimination under any education program or activity receiving
        Federal financial assistance ….’ Title IX, thus, applies to any person in the United
        States who experiences discrimination on the basis of sex in any education
        program or activity receiving Federal financial assistance. Similarly, these final
        regulations, which address sexual harassment, apply to any person, including
        employees, in an education program or activity receiving Federal financial
        assistance.

                                           *     *   *

        The Department agrees that students and employees, including faculty and student
        workers, should not be treated differently under its final regulations. Employees
        should receive the same benefits and due process protections that students receive
        under these final regulations, and these final regulations, including the due
        process protections in § 106.45, apply to employees.” (85 Fed. Reg. at 30,439.)

        23.     This and other official statements by the Department make clear that the prescriptive

procedures set forth in section 106.45 – including restrictions that, to my knowledge, are

unprecedented in the law as applied to the workplace – will be applied exactly the same to employees

and students alike. This includes the requirements that (1) the university provide the respondent with

an advisor, free of charge, if he or she does not have one; (2) the advisor be permitted to ask the other

party and witnesses “all relevant questions;” (3) the hearing officer “must explain any decision to

exclude a question as not relevant;” and (4) if the respondent, complainant or a witness does not

submit to cross-examination at the live hearing, the decision-maker “must not rely on any statement

                                               Page 11 of 20
Decl. of Evelyn Nazario                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1267 of 1598




of that party or witness in reaching a determination regarding responsibility.” As to the last

requirement, the Department has emphasized the regulation is intended to be read literally, and does

not include any exceptions, even for statements made “against a party’s interest.” (85 Fed. Reg. at

30,345.)

       24.     Some of the mandatory procedures or prohibitions set forth in section 106.45,

including the last three requirements identified above, are plainly incompatible with the laws

governing the California State Personnel Board, the state agency that by statute hears most of the

appeals relating to discipline imposed on non-management CSU employees. With respect to

questioning at the hearing, for example, under the Rule, a hearing officer can reject questions only if

they are not relevant; unlike the SPB Administrative Law Judge overseeing SPB hearings, who has

far more discretion to limit questioning. The ALJ is required to admit evidence “if it is the sort of

evidence on which responsible persons are accustomed to rely in the conduct of serious affairs,” and

could therefore exclude questions that seek evidence that is more prejudicial than probative. Nor

would an ALJ likely agree to provide an explanation for every question they disallow. The final

requirement (no out-of-court statement without cross-examination), though, is perhaps the single most

problematic, as it would preclude the SPB, an independent state agency governed by its laws and

rules, from relying on huge swaths of evidence that it – and most courts (including criminal courts) –

would consider to be highly probative and reliable.

       25.     The nature of the inconsistencies between the SPB procedures for its hearing rules and

the procedures required by the Department, would seem to require the CSU to create and provide –

and pay for, directly and indirectly – an additional live evidentiary hearing in all instances where an

employee is accused of Title IX sexual harassment. And the CSU would need to create this new

hearing procedure before August 14 – approximately two months from now.



                                            Page 12 of 20
Decl. of Evelyn Nazario                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1268 of 1598




        26.     The imminent effective date of the Rule does not relieve CSU of its obligation under

the state labor relations law to provide notice to its unions and give them an opportunity to meet and

confer over reasonably foreseeable impacts of policies that fall within the scope of representation.

Since these new regulations impact discipline and the grievance process, which are addressed in

many, if not all, of the CBAs, there are likely to be reasonably foreseeable impacts to terms and

conditions of employment. This means that despite the changes in the regulation, the applicable

provisions in the CBAs cannot be modified without notice and an opportunity to bargain. Initial notice

was provided to the unions on May 26, 2020, but we are unable to negotiate in earnest without a

proposed policy (drafting is in progress). In my experience, past negotiations with unions regarding

changes in policies have generally taken at least twelve months if not longer due to the complexity of

the issues, nuances, and various competing interests at stake. The costs, both direct (financial) and

indirect (employee time), associated with negotiating the new policies that result from the Rule with

ten bargaining units is enormous, and the expected timeframe would be unreasonable even in the

absence of the current COVID-19 pandemic.

        27.     Employees accused of sexual harassment and other forms of sex or gender

discrimination have every right to be treated fairly and equitably, and they are, as a matter of existing

Title IX law, California law and CSU policy. The new hearing elements required by the Rule will

impose another layer of process for those employees, which is largely duplicative of existing

processes but also different in ways that cannot be harmonized and applied to the same process. This

will delay resolution of complaints and disciplinary cases to the detriment of all parties and at

significant cost to the CSU, at a time when it is already is facing unprecedented budget deficits due

to the COVID-19 pandemic.




                                             Page 13 of 20
Decl. of Evelyn Nazario                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1269 of 1598




        28.     While this is an enormous cost, especially during the current budget crisis, it pales in

comparison to the cost the CSU would have to bear if it forfeited billions of federal financial aid

dollars for its students – an option the Department has suggested to avoid the disruption caused by

applying section 106.45 to employee respondents. (85 Fed. Reg. at 30,444 (“The Department reminds

recipients that recipients choose to receive Federal financial assistance and that these final regulations

are a condition of that Federal financial assistance. Recipients may wish to forego receiving Federal

financial assistance if the recipients do not wish to renegotiate a collective bargaining agreement or

are concerned about complying with State employment laws or other laws.”) (emphasis in original).)

    IMMEDIATE HARM TO THE CSU’s ABILITY TO REMOVE MANAGERS WHO
                         VIOLATE THE LAW

        29.     Executives, managers and supervisors in the CSU are part of the “Management

Personnel Plan” (MPP). (Cal. Code Regs., tit. 5, §§ 42720-42729.) The MPP is an integrated

personnel system addressing employment rights, benefits and conditions for employees designated as

“management” or “supervisory” under the California labor law that applies to the CSU. MPP

employees are at-will (they serve “at the pleasure” of the campus president or designee) and like all

at-will employees, they do not have a right to appeal adverse employment actions to the State

Personnel Board or arbitrator.3 With respect to complaints based on protected status or protected

activity, they do have substantially the same rights as represented employees, including the right to

review the evidence gathered by the investigator, to have an advisor, to suggest additional witnesses

for the investigator to interview or documents for the investigator to review, to see a report of

evidence, to appeal findings to the Office of the Chancellor, and so forth.



        3
          MPP employees may nevertheless seek reconsideration of adverse employment actions
pursuant to CSU policy. (CSU Executive Order 1106 (Reconsideration Procedures for
Management            Personnel       Plan      (MPP)    Employees)        available     at
https://calstate.policystat.com/policy/6591933/latest.)

                                             Page 14 of 20
Decl. of Evelyn Nazario                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1270 of 1598




       30.     MPP administrators are entrusted with great responsibility, including setting

expectations and examples for appropriate workplace conduct, supervising the conduct of other

employees, and interacting with students. As a matter of state law, the institution can often be held

vicariously liable for MPPs’ actions, including sexual harassment and assault, so much so that the

State of California has mandated that all employers in the state with five or more employees provide

supervisory-specific training for sexual harassment, including “at least two hours of classroom or

other effective interactive training and education regarding sexual harassment prevention.” (Cal.

Senate Bill 1343, filed Sept. 30, 2018, codified in part at Cal. Govt. Code § 12950.1.) Because of

MPPs’ crucial role as leaders and role models, they are held to higher standards and expectations for

their behavior in the workplace, and they can be terminated swiftly and without cause, in accordance

with state law and CSU policy.

       31.     The Department fails to recognize the unique role of managers and supervisors within

higher education, nor does it recognize the inherent conflict between an at-will employee’s status and

that employee’s new right to a full, live evidentiary hearing to adjudicate allegations that could lead

to termination – even though the employee can be terminated for any lawful reason.               After

summarizing concerns expressed by commenters on this topic, the Department states:

       With respect to the general at-will employment doctrine …, where Title IX is
       implicated the Department has determined that the protections and rights set forth
       in these final regulations represent the most effective ways to promote Title IX’s
       non-discrimination mandate, and recipients of Federal financial assistance agree
       to comply with Title IX obligations as a condition of receiving Federal funds….
                                             * * *
       As explained above, the Department’s final regulations apply to employees, and
       the Department cannot discern any meaningful justification to treat employees,
       including faculty, differently than students with respect to allegations of sexual
       harassment. The Department believes that students and employees should have
       the same protections with respect to regulations addressing sexual harassment. (85
       Fed. Reg. at 30,441.)




                                            Page 15 of 20
Decl. of Evelyn Nazario                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1271 of 1598




        32.     By making the mandated grievance process in the Rule applicable to employees, the

Department has determined that when supervisors and managers are accused of sexual harassment as

defined by Title IX, they are entitled to a trial-like evidentiary hearing (with representation by an

advisor) – which has never been provided to managerial employees in the CSU, as a matter or law or

policy – even though they could otherwise be terminated for any lawful reason. Left unaddressed by

the Department is how a guaranteed evidentiary hearing process for an at-will employee, which

disallows evidence that would otherwise be relevant anytime a party or witness does not make

themselves available for cross-examination or decides not to participate in the hearing process, is

consistent with the CSU’s obligation under federal law (e.g., Title VII of the Civil Rights Act of 1964)

and state law (e.g., the Fair Employment and Housing Act) to ensure that supervisors and managers

engage in non-discriminatory and non-retaliatory conduct in the workplace including with respect to

the employees they supervise. Nor does the Department acknowledge the extent to which the Rule

undermines an employer’s duty under federal law (e.g., Title VII of the Civil Rights Act of 1964) and

state law (e.g., the Fair Employment and Housing Act) to protect its employees from discrimination

and retaliation in the workplace. The effect of prolonging and greatly complicating the process for

addressing allegations of sexual harassment by at-will employees would seem to emphasize the wrong

question – does the alleged conduct rise to the level of “sexual harassment”? – rather than the right

one – is the conduct professional in the workplace and befitting of an administrator charged with

supervising and evaluating other employees and whose acts can be imputed to the institution?




                                            Page 16 of 20
Decl. of Evelyn Nazario                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1272 of 1598




       COSTS, DISRUPTION, AMBIGUITY AND UNCERTAINTY CREATED BY
                          THE NEW REGULATIONS

       33.      Rather than simplifying an already complex area of the law, the Rule creates many

ambiguities and uncertainties for institutions of higher learning relating to employees. For example,

the Rules will require the CSU to provide advisors to employee complainants and respondents without

any consideration of how this requirement will be implemented consistent with duties imposed on the

CSU under its labor relations laws and the CBAs. Indeed, the Department “acknowledges that some

collective bargaining agreements may need to be renegotiated for a recipient to comply with these

final regulations …” (85 Fed. Reg. at 30,444.) While the regulations refer to these individuals as

“advisors” they are closer to “advocates,” given that they are expected to do all the questioning of the

other party and witnesses, which is a task traditionally undertaken by someone with legal training.

Does the CSU need to provide advocates to union-represented employees whose unions have not

been trained to conduct cross-examination? Does a union’s established duty of fair representation

extend to defending the employee, and conducing cross-examination, in Title IX hearings? What if

the complainant and respondent are from the same bargaining unit or union? Does that create a

conflict of interest or “bias” as far as the Department is concerned, requiring the CSU to appoint a

separate advisor for one or both of them? These are just some examples of the many ambiguities and

uncertainties that will occupy much of my Labor Relations staff’s time – which is already overtaxed

– not to mention consulting with legal counsel, over the next two months and that need to be resolved

by August 14.

       34.      The requirement to provide advisors in particular will likely impose a huge (unfunded)

cost on the CSU for services that are outside the scope of university business. To comply with existing

law, in the absence of the Rule, the CSU conducted more than 50 sexual misconduct hearings within

the past twelve months (on average just more than two per campus), which are limited to student

                                            Page 17 of 20
Decl. of Evelyn Nazario                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1273 of 1598




respondents. The Rule adds additional categories of alleged conduct that trigger hearings, including

stalking, and requires hearings in connection with complaints against employee respondents as well

as students. The number of hearings is therefore highly likely to increase, likely by 100% or more,

which would translate to 100 cases per year (between four and five per campus, on average). And the

cross-examination at hearings under the Rule is likely to be more time consuming because it will be

conducted without the reasonable restrictions imposed by operative CSU policy on appropriate

questioning. As a result, the approximate average duration of a hearing is likely to double in duration.

        35.     Therefore, in the twelve months after the Rule becomes effective there could be twice

as many hearings as before, and four times as many hearing days. Although it is difficult to predict

what the CSU’s costs will be, the following conservative estimate illustrates the concern. If an advisor

is requested by one party in half of the cases (one advisor in approximately 50 cases) and by both

parties in another quarter of cases (two advisors in approximately 25 cases), and half of the advisors

are lawyers or other professionals who charge a (discounted) rate of $300 per hour, and the average

case requires 50 hours of time, CSU would incur at least $750,000 in direct third-party costs for

advisors. This does not include the enormous indirect cost of CSU employee time – of advisors and

administrators who participate in the hearings, and who are diverted from their other mission-driven

tasks – and the necessity of many campuses hiring dedicated employees to support the hearings. Nor

does this include the additional cost of hearing officers’ time associated with overseeing the increased

volume of hearings, which, as stated, are likely to be about twice as long in duration as before. With

a current average cost of $10,000 per hearing, with 50 new hearings on average twice as long, on top

of $750,000 paid to third-party advisors and the additional $1,000,000 paid to hearing officers, not to

mention additional direct and indirect costs associated with training the advisors and employees




                                            Page 18 of 20
Decl. of Evelyn Nazario                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1274 of 1598




regarding their responsibilities, the total unfunded mandate for the CSU alone would likely be several

million dollars.

        36.        The CSU also has serious concerns regarding how to implement the Rule consistent

with its obligations under state law, in particular the California Fair Employment and Housing Act

(FEHA), a comprehensive anti-discrimination law which includes prohibitions on discrimination and

harassment in employment on the basis of sex, gender, gender identity and gender expressions. (Cal.

Govt. Code §§ 12900-12996; Cal. Code Regs., tit. 2, Div. 4.1.) These prohibitions are broader in

many respects than Title IX, especially as construed by the new regulations and evolving state law.

While the Department has indicated the Rule does not preclude states from enforcing their anti-

discrimination laws, the Rule nevertheless has created many uncertainties relating to how the CSU

should and can proceed when faced with allegations concerning a nucleus of facts that implicates both

Title IX and state laws, and how much process is “due” under those circumstances.

        37.        The Department’s statements in the preamble to the Rule also suggest that conduct

(e.g., sexual harassment) that violates state law but does not “rise to the level” of a Title IX violation

(for example because it is severe or pervasive but not both severe and pervasive) might be “fair game”

if related to allegations of Title IX misconduct that were not substantiated (or were not pursued). For

example, the Department suggests that if allegations are not substantiated as a violation of Title IX

(as defined by the Rule), either on the merits or because respondent chooses not to subject themselves

to cross-examination, then CSU cannot terminate (or otherwise take action against) the employee

based on such conduct even if that conduct caused significant harm in the workplace. And CSU could

face a Department investigation or sanction if, after the Department-mandated Title IX procedure, it

finds no violation but finds a violation of its non-Title IX policy.




                                             Page 19 of 20
Decl. of Evelyn Nazario                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 75
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1275 of 1598




           38.     The Rule represents an unprecedented intrusion into the longstanding, fundamental

    right of employers to make decisions regarding employment of at-will managers and supervisors and

    to impose reasonable workplace expectations of its employees (with respect to sexual misconduct

    conduct that is not both severe and pervasive).

           39.     For all of these reasons, the Rule will create immediate and significant harm to the

    CSU, including to its ability to enforce federal and Cali fornia law relating to sexual harassment and

    sexual assault and to discipline employees and even supervisors for misconduct that endangers the

    community.

    I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

    correct.

    Executed on this   15-   day ofJune, 2020



                                                      Evelyn zario
                                                      Vice Chancellor of u          esources
                                                      California State Univers ity System




                                                Page 20 of20
    Deel. of Evelyn Nazario                                            Civi l Action No. 20-cv-0 1468-CJN




EXHIBIT 75
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1276 of 1598




                   EXHIBIT 76
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1277 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.


                      DECLARATION

I,                        pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

       1.      I am a staff attorney and the Title IX Coordinator for the Vermont Agency of

Education. I have served in this role since 2014.

       2.      I submit this Declaration in support of the State of               litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

                                                                                          e recently



                                              Page 1 of 8
                                                                Civil Action No. 20-cv-01468-CJN
EXHIBIT 76
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1278 of 1598




issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026                             Rule    Rule). I have

familiarized myself with the Rule in order to understand its immediate impact on the State of

Vermont.


           3.      The



residing in Vermont, regardless of their sex, are entitled to a free public education. The Vermont



children in the State enjoy equal educational opportunity.

           4.      Vermont has approximately 250 public schools that serve over 80,000 children. In

2019, the State provided over $1.37 billion in funding to its school districts. The Agency of Education

is responsible for supervising the expenditure and distribution of all money appropriated by the State

to support the school districts. The Agency is also responsible for executing and monitoring federal

education grants to Vermont schools on behalf of the federal government.

           5.      Vermont received more than $103 million from the Department of Education in 2019

to supports its primary and secondary education programs, and estimates receiving over $107 million

in 2020.1

           6.      Vermont is also home to the University of Vermont, the Vermont State Colleges, and

a number of private colleges. In 2019, Vermont State Colleges enrolled over 11,060 students. The

University of Vermont enrolled over 12,800.




1
    https://www2.ed.gov/about/overview/budget/statetables/21stbystate.pdf

                                                    Page 2 of 8
                                                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 76
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1279 of 1598




        7.      Vermont higher education institutions received more than $50 million from the

Department in 2019, and estimate receiving over $52 million in 2020.

                                        Laws and Policies on Sexual Harassment
        8.      Vermont law makes clear that

Vermont educational institutions provide safe, orderly, civil, and positive learning environments.

Harassment, hazing, and bullying have no place and will not be tolerated in Vermont schools. No

Vermont student should feel threatened or be discriminated against while enrolled in a Vermont



shall develop, adopt, [and] ensure the enforcement of . . . harassment, hazing, and bullying prevention

                                                                                            Id. § 570(b).

   school board that fails to adopt one or more of these policies shall be presumed to have adopted

the most current model policy or policies published by the Secretary. Id.

        9.

of alleged conduct that may constitute harassment shall promptly investigate to determine whether

harassment occurred. Id. § 570f(a)(1). If, after notice, the educational institution finds that the

alleged conduct occurred and that it constitutes harassment, the educational institution shall take

prompt and appropriate remedial action reasonably calculated to stop the harassment.                  Id.

§ 570f(a)(2).

        10.

or physical conduct, including any incident conducted by electronic means, based on or motivated by



marital status, sex, sexual orientation, gender identity, or disability that has the purpose or effect of

objectively and substantially undermining and detracting from or interfering with a student s

educational performance or access to school resources or creating an objectively intimidating, hostile,

                                              Page 3 of 8
                                                                  Civil Action No. 20-cv-01468-CJN
EXHIBIT 76
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1280 of 1598




                                                            (a)

which means conduct that includes unwelcome sexual advances, requests for sexual favors and other

verbal, written, visual, or physical conduct of a sexual nature when one or both of the following occur:

. . . [s]ubmission to that conduct is made either explicitly or implicitly a term or condition of a



                                                                  Id. § 11(a)(26)(B)(i).

        11.     As instructed by statute, the Vermont Agency of Education has developed model
                                                                                           2
policies and procedures for the prevention of hazing, harassment, and bullying.                The Agency

developed these policies and procedures in consultation with a Harassment, Hazing, and Bullying

Prevention Advisory Council established by the Secretary of Education. The members of the

Harassment, Hazing, and Bullying Prevention Advisory Council include the Executive Director of

the Vermont Human Rights Commission, the General Counsel of the Vermont-National Education

Association union, the Executive Director of the Vermont Superintendents Association, the Executive

Director of the Vermont Independent Schools Association, and the Executive Director of the Vermont

School Boards Association.

        12.                                                           ures on the prevention of hazing,

harassment, and bullying were drafted in 2016. They are the product of a very lengthy, involved,

collaborative process. They reflect the work of all of the above stakeholders plus many more to

strike the best possible bala

guardians, in accordance with Vermont law and all federal laws then in effect.




2
 https://education.vermont.gov/documents/healthy-safe-schools-hhb-model-policy;
https://education.vermont.gov/documents/healthy-safe-schools-hhb-model-procedures.

                                                Page 4 of 8
                                                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 76
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1281 of 1598




         13.    To my knowledge, most Vermont school districts have adopted the                  model

policies and procedures on the prevention of hazing, harassment, and bullying verbatim or nearly so.

         14.    Consistent with the state statutory requirement that an educational institution that

receives actual notice of alleged conduct that may constitute harassment must promptly investigate to

determine whether harassment occurred,

detailed instructions on how that investigation must be carried out. They require      [i]n determining

whether . . . conduct constitutes a violation of this policy, the investigator shall consider the

surrounding circumstances, the nature of the behavior, past incidents or past or continuing patterns of

behavior, the relationships between the parties involved and the context in which the alleged incidents

occurred. They make clear that        he complainant and accused will be provided the opportunity to

present witnesses and other evidence during an investigation.              they require the school to

 consider the impact of relevant off-campus conduct on the school environment where direct harm to

the welfare of the school can be demonstrated or the conduct can be shown to pose a clear and

                                                                                          They provide

that      hether a particular action constitutes a violation of this policy requires determination based

on all the facts and surrounding circumstances. Upon the completion of the investigation, the

investigator must prepare a report stating whether the allegation of harassment was substantiated. If

the complaint is substantiated, the school must then take prompt and appropriate disciplinary and/or

remedial action reasonably calculated to stop the harassment and remedy its effects on the victim(s).

A complainant or their parent may request internal review if a finding is made that harassment did

not occur; and they may request an independent review if the complainant is dissatisfied with the final

determination as to whether harassment occurred, or believes that although a final determination was

                                                              inadequate. The model procedures also



                                              Page 5 of 8
                                                                  Civil Action No. 20-cv-01468-CJN
EXHIBIT 76
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1282 of 1598




                                                                                     directly to the school

board of the school district             he school board shall conduct a review on the record. The

standard of review by the school board shall be whether the finding that an act(s) of hazing,

harassment, and/or bullying has been committed constitutes an abuse of discretion by the school level

fact finder.

The Rule Would Impose Financial and Administrative Burdens on Vermont at a Time When
             the State Is Already Struggling with an Unprecedented Crisis
         15.                                                                 administrative and financial

challenges due to COVID-19, and the Rule threatens to deepen these challenges ever further.

         16.    The Agency of Education and school districts are working extremely hard to ensure

continuity of learning for all students, despite the many challenges involved particularly for students

without access to computers or the internet, or students with disabilities who require supports and

services to access education. They are

rural and remote areas, can still access nutritious meals through their schools. They are working to

ensure continuity of mental health services, and countless other services that students access through

their schools. And they are working to plan, without any precedent to guide them, how to eventually

safely return students and staff to schools.

         17.    At                                        and educational administrators are being called

on to do more than ever, the State is under tremendous financial strain. Due to the loss of employment,

business closures, and low consumer spending in response to COVID-19, State revenues have fallen

dramat

                                  likely to continue to climb far higher in FY2021, although the State

is not yet able to reliably estimate the deficit due to the evolving nature of the crisis.




                                               Page 6 of 8
                                                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 76
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1283 of 1598




       18.     It would be a tremendously onerous and unnecessary burden for the Agency of

Education, school districts, Vermont colleges and universities, and the many stakeholders in the

Harassment, Hazing, and Bullying Prevention Advisory Council to have to divert extremely scarce

resources and already-overburdened staff time to reviewing the Rule, analyzing its interplay with state

laws and federal laws such as Family Educational Rights and Privacy Act, retraining staff, and

defending litigation that may arise due to the unsettled state of law that the Rule would create at a

                                                                                      -19 response. It

would require Agency of Education staff and stakeholders, including those in the Harassment,

Hazing, and Bullying Prevention Advisory Council, to spend likely hundreds of hours revising the



necessary to conform to the Rule.

             The Rule Would Make It More Difficult to Respond to and Prevent
                                  Sexual Harassment

       19.     Although the State and school districts are still reviewing the Rule and do not yet

                                                                       an                      sexual-

harassment prevention and response policies, it is already clear that the Rule would create confusion

and make it more difficult for schools to effectively respond to and prevent sexual harassment.

       20.     The                                         -harassment policies and procedures more

confusing and frustrating for students, staff, and parents and guardians. For instance, the Rule

definition of sexual harassment for Title IX purposes                                inition. Compare

85 Fed. Reg. at 30,574 (to be codified at 34 C.F.R. § 106.30(a)) with Vt. Stat. Ann. tit. 16,

§ 11(a)(26)(A). Although the Rule does not preclude Vermont schools from addressing conduct that

does not meet Title IX standards under other codes of conduct, it is likely to engender confusion. For

example, the Rule would require a school to dismiss a portion of a stud

                                             Page 7 of 8
                                                                 Civil Action No. 20-cv-01468-CJN
EXHIBIT 76
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1284 of 1598




meet the Title IX standard. But that conduct might nonetheless be actionable under state law, which

could require schools to create a two-track system for investigating and responding to harassment-

one track for alleged conduct that fit within the.new definition of harassment under Title IX and one

for conduct that fit within the State's definition of harassment, but not the new definition under Title

IX. See 85 Fed. Reg. at 30,574. This would make schools' policies and procedures for responding to

sexual harassment allegations more complicated and confusing for all parties involved. Mitigating

~e effects of such confusion will require substantial resources to revise such policies, to train those

tasked with administering them, and to explain the two-track system to the school community.

I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this   ~Jay of June 2020 at Williston, Vermont.


                                               c~~
                                               StaffAttome:.V~




                                             Page 8of8
Deel. of Clare 0' Shaughnessy                                    Civil Action No. 20-cv-01468-CJN



  EXHIBIT 76
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1285 of 1598




                   EXHIBIT 77
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1286 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.


                             DECLARATION OF FANNIE OSRAN

I, Fannie Osran, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and correct:

       1.      I have personal knowledge of the facts set forth in this declaration. If called as a

witness, I could and would testify competently to the matters set forth below.

       2.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

                                              Page 1 of 8
Decl. of Fannie Osran                                                  Civil Action No. 20-cv-01468

EXHIBIT 77
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1287 of 1598




Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (the “Title IX Rule” or “Rule”). I submit

this declaration in my personal capacity as a rising fourth-year student at the University of California

(UC) Berkeley. This declaration is based on the Title IX knowledge and experience I have acquired

in the course of working with the Conduct Division of UC Berkeley’s Student Advocate’s Office.

                                        Title IX Experience

       3.        I was the Conduct Division Director at UC Berkeley’s Student Advocate’s Office

from May 2019 to May 2020. Previously, I served as a Conduct Division caseworker from September

2017 until May 2019, and I will again serve as a Conduct Division caseworker from May 2020 to

May 2021. The Conduct Division supports students undergoing “student conduct” cases. We handle

cases involving violations of the general UC code of conduct, the UC Berkeley code of conduct, Title

IX violations, among other campus conduct processes. As Conduct Director, my responsibilities

included overseeing all student conduct cases, managing 12-15 caseworkers, and hiring and training

new caseworkers.

        4.      When I was a Conduct Division caseworker (“caseworker”), I explained the student

conduct process to respondents, accompanied respondents during their student conduct meetings

and served as a support system, helped respondents gather evidence, and answered any questions

they had about their cases as they navigated the student conduct process.

        5.         Prior to becoming a caseworker, I participated in multiple trainings regarding

sexual violence and sexual harassment cases and policies. Caseworkers attend a director-led

training three to four times a year, a Title IX training at the beginning of each year, weekly policy

trainings, participate in ongoing discussions about how to interact with clients during intakes and

client meetings, and attend workshops and roundtables on UC and federal sexual violence and




                                             Page 2 of 8
Decl. of Fannie Osran                                                  Civil Action No. 20-cv-01468

EXHIBIT 77
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1288 of 1598




sexual harassment changes. As a caseworker and manager, I have directly handled and supervised

sexual violence and sexual harassment cases.

       6.      While my direct job is to work with respondents, I have worked closely with the

Grievance Director and members of the Grievance Division who work with complainants so my lens

of policy is always about both parties. Given my work with the Grievance Director, my sexual

violence and sexual harassment casework, my experience managing 12-15 caseworkers handling

sexual violence and sexual harassment cases, and my work with the Conduct Division generally, I

believe the Rule will result in immediate and irreparable harm because it will impair the UCs’ and

other colleges’ ability to provide an education environment free from discrimination and harassment

on the basis of sex, will lead to fewer protections for complainants, and a more burdensome process

for respondents.

                                        Narrowing of Jurisdiction

       7.      Under the Rule, colleges will only be responsible under Title IX for investigating

cases that take place in an “education program or activity” in the United States and over which the

university has substantial control. Last year, UC Berkeley freshmen were not guaranteed on campus

student housing. More than half of the sexual violence and sexual harassment cases I have worked

on or managed during my time with the Conduct Division have involved alleged Title IX violations

(encompassed in the UC Berkeley Code of Conduct) that have occurred in private off-campus housing

yet still impacted the complainants’ access to and benefit from their education. For this reason, I

believe this change in the Rule will deter many students who have faced sexual violence and/or sexual

harassment from reporting these off-campus incidents, since under the Rule colleges will have to

dismiss such complaints and, under Title IX, will not be able to take any action to address them.




                                            Page 3 of 8
Decl. of Fannie Osran                                                 Civil Action No. 20-cv-01468

EXHIBIT 77
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1289 of 1598




       8.      Based on my experience handling and managing sexual violence and sexual

harassment cases, I believe this change in the Rule will also harm respondents. In some of the off-

campus cases I have handled and managed, respondents have generally shared with me that they

genuinely want to understand what they did wrong, that they want to try to understand the

complainant’s perspective, and once the student conduct process is over, that they are grateful they

had the opportunity to learn. Had these off-campus complaints not been initiated, respondents

would not have realized the impact of their actions on other people and the harm they caused.

       9.       Narrowing which sexual violence and sexual harassment incidents may be

investigated not only negatively impacts respondents but our campuses as a whole since

respondents will not be provided with a learning process that prevents some sexual violence and

sexual harassment incidents from happening again. Based on my experience, I believe that

respondents deserve an opportunity to understand what they did wrong so incidents do not happen

again, just as complainants deserve Title IX protections when subjected to sexual violence and/or

sexual harassment incidents that take place in private off-campus housing.

                           Cross-Examination by Advisor of Choice

       10.       In addition, the Rule’s cross-examination requirement will prevent both

complainants and respondents from feeling safe and supported by their educational institutions.

The Rule does not require that schools use neutral third parties to conduct cross-examination,

instead allowing students to hire a lawyer as their advisor. This will negatively impact the process

for students without the financial means to hire a lawyer and who will have to rely on their school

to provide an advisor for them. As a caseworker and Conduct Division Director, I have already

seen how the conduct process adversely impacts low-income complainants and respondents who

are less able to take time off school or work to prepare for and attend meetings and hearings, or

                                            Page 4 of 8
Decl. of Fannie Osran                                                Civil Action No. 20-cv-01468

EXHIBIT 77
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1290 of 1598




whose parents cannot take time off work or pay for travel to provide support. The Rule will only

exacerbate these inequities.

       11.       As Conduct Division Director, I worked with dozens of students who are

inherently intimidated by the student conduct process. Based on my experience, I believe that the

requirement to have cross-examination by an advisor of choice will lower the number of sexual

violence and sexual harassment incidents reported to colleges, since it will discourage

complainants from reporting because cross-examination by a respondent’s advisor is particularly

intimidating and re-traumatizing to complainants.

       12.       Cross-examination by a complainant’s advisor during live evidentiary hearings

will also force respondents into emotionally charged situations that become more like a courtroom.

Through my casework, I have worked with several respondents who do not want a more adversarial

process. The Rule does not set up the kind of restorative process that, in my experience, both

parties often want.

                               Witness Participation Requirement

       13.       Furthermore, as a caseworker I have witnessed firsthand the challenges

complainants and respondents face in finding witnesses who are willing to participate in the

student conduct process. There is no obligation for witnesses to participate in an investigation or

to show up to a hearing, and in my experience handling and managing cases, it is sometimes even

difficult to reach witnesses on the phone. Under the Rule, if a decision maker is relying on witness

testimony, the witness will now have to participate and undergo cross-examination. If a witness

refuses to participate, the decision-maker cannot rely on the witness’ prior verbal or written

statements in making a finding of responsibility. Requiring witnesses to participate in Title IX

student conduct investigations and hearings, and not permitting submission of declarations, has

                                            Page 5 of 8
Decl. of Fannie Osran                                                Civil Action No. 20-cv-01468

EXHIBIT 77
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1291 of 1598




the potential of creating a one-sided process where one party does not get to tell their story because

witnesses could not participate or refused to cooperate.

     Narrowed Definition of Sexual Harassment and New Participation at the Time of

                                 Complaint Filing Requirement

       14.       The narrowed definition of sexual harassment that the Rule adopts only

covers conduct that is “so severe, pervasive, and objectively offensive that it effectively denies a

person equal access to the [school’s] education program or activity.” This narrowed definition of

sexual harassment will impact respondents who may be engaging in sexual violence and sexual

harassment incidents but will not have the ability to learn what behavior is unacceptable until it

becomes so severe and pervasive it denies a complainant equal access to a school’s education

program. In my experience, respondents generally want to learn from their actions. I believe the

narrowed definition is harmful because it requires respondents and complainants to wait until

behavior becomes so severe, pervasive, and objectively offensive that, in effect, the complainant

loses equal access to the school’s education program or activity before the school is permitted to

investigate the conduct and take any disciplinary actions. If a school is permitted to address

unacceptable behavior at the onset, then the behaviors can be stopped before they escalate to such

a degree that the complainant suffers greater harm and the respondent is likely now facing a more

severe disciplinary sanction.

       15.     Currently, the UC only has one policy and procedure for addressing all incidents of

sexual harassment and violence. And while the Rule does not prohibit schools from developing

and implementing non-Title IX codes of conduct that do not align with their Title IX policies

moving forward, doing so will cause confusion amongst students, staff, and school communities

as a whole.

                                             Page 6 of 8
Decl. of Fannie Osran                                                 Civil Action No. 20-cv-01468

EXHIBIT 77
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1292 of 1598




       16.     The Rule also prohibits a complainant from filing a formal complaint under Title

IX, if they are no longer participating in or attempting to participate in the school. So, for instance,

if a student withdraws from a school because they have suffered from a sexual violence and/or

sexual harassment incident and later decides to file a complaint, under the Rule, the complaint

would be dismissed. This would harm the complainant because without a Title IX investigation

and/or sanctions imposed on the respondent, it is less likely that the complaint will return to

campus; this would harm the respondent because they would not be provided with an opportunity

to learn from their behavior and the complainant’s perspective; and this would harm the school

and community at large since the respondent may believe they have not done anything wrong and

engage in the same harmful behavior against other students or members of the school community.

                                             Conclusion

       17.       The Rule makes college campuses less accountable since they will have a harder

time investigating student-to-student and employee-to-student sexual harassment and violence that

occurs in off campus housing and other off campus settings with a nexus to the education program

or activity. The Rule will harm our colleges and universities, because more complainants will not

want to or be able to go through the hearing process on account of the cross-examination by

advisors requirement, the narrowed definition of sexual harassment, and the prohibition on

complaint filing for student complainants who are no longer participating in the institution because

of the sexual assault and harassment they have suffered. In addition, decision-makers will not be

able to reach a determination because witnesses who provided statements during the investigation

process are now unavailable for the hearing, and respondents will also be subjected to a harsher,

more time consuming and less student-centered process.




                                             Page 7 of 8
Decl. of Fannie Osran                                                  Civil Action No. 20-cv-01468

EXHIBIT 77
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1293 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 10 day of June, 2020




                                             ________________________________________
                                             Fannie Osran
                                             Student, University of California Berkeley




                                           Page 8 of 8
Decl. of Fannie Osran                                               Civil Action No. 20-cv-01468

EXHIBIT 77
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1294 of 1598




                   EXHIBIT 78
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1295 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                       DECLARATION OF DR. ANGIE PACCIONE

I, Angie Paccione, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Executive Director of the Colorado Department of Higher Education

(“CDHE”) and the Colorado Commission on Higher Education (the “Commission”). I have a PhD

and an MEd in education and human resource studies from Colorado State University, BAs in political

science and psychology from Stanford University, and more than 20 years of experience in secondary

and postsecondary education.




                                             Page 1 of 6
Decl. of Dr. Angie Paccione                                                 Case No. 20-cv-01468
EXHIBIT 78
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1296 of 1598




       2.      As Executive Director I serve as a member of the Colorado Governor’s Cabinet and

am responsible for executing the Governor’s agenda for higher education in the state of Colorado. In

addition, as Executive Director of the Commission, I promote policies to ensure that Colorado’s

Public Institutes of Higher Education (“IHEs”) and students are successful.

       3.      I submit this Declaration in support of the State of Colorado’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or

Rule). I have compiled the information in the statements set forth below through personal knowledge

and through CDHE and Commission personnel who have assisted me in gathering this information.

I have also familiarized myself with the Rule in order to understand its immediate impact on Colorado.

       4.      Colorado is home to 31 IHEs, which collectively enroll more than 250,000 students.

The governing board of each IHE is responsible for promulgating its institution’s policies governing

student conduct and discipline. Each IHE is also responsible for establishing policies and procedures

governing its faculty, administrative, and classified employees. Each of Colorado’s IHEs is governed

by a board of regents, board of governors, or board of trustees either elected by the citizens of the

state or appointed by the Governor with the consent of the Senate. Colo. Rev. Stat. §§ 23-20-102

(University of Colorado System), 23-30-102 (Colorado State University System), 23-40-104

(University of Northern Colorado), 23-41-101 (Colorado School of Mines), 23-51-102 (Adams State

University), 23-52-102 (Fort Lewis College), 23-53-102 (Colorado Mesa University), 23-54-102




                                             Page 2 of 6
Decl. of Dr. Angie Paccione                                                   Case No. 20-cv-01468
EXHIBIT 78
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1297 of 1598




(Metropolitan State University of Denver), 23-56-102 (Western Colorado University), 23-60-104

(Colorado Community College System). Colorado statutes also authorize the creation of local district

colleges. Colo. Rev. Stat. § 23-71-103. Colorado’s two local district colleges are governed by boards

elected by citizens of their districts.

         5.      In the 2019/2020 fiscal year, the State of Colorado allocated $858 Million from the

general fund to IHEs and $220.3 Million in student aid. IHEs collectively received over $464.6

million in federal funds from the Department in 2019 and are scheduled to receive more than $482.9

million in 2020.

         6.      CDHE is a Department of the State of Colorado within the executive branch. Colo.

Rev. Stat. § 24-1-114. The Commission, housed within CDHE, is the central policy and coordinating

board for higher education in the State of Colorado. Colo. Rev. Stat. § 23-1-102. The powers and

duties of the Commission include: (i) determining the role and mission of each IHE; (ii) setting

systemwide goals of high quality, access, diversity, efficiency, and accountability; and (iii)

developing a master plan for Colorado postsecondary education. Colo. Rev. Stat. § 23-1-108.

         7.      Within CDHE is the Colorado Sexual Misconduct Advisory Committee, which is

tasked with making recommendations to the Colorado General Assembly and IHEs concerning sexual

misconduct policies and methods to reduce sexual misconduct at IHEs. The Committee is required to

study and advise on best practices for addressing issues related to sexual misconduct, including: (i)

how to handle incidents of sexual misconduct that occur outside of an IHE’s programs, activities, or

property; (ii) how to conduct cross-examination of parties and witnesses at hearings; (iii) whether a

standard of reasonableness should be included in sexual misconduct policies; and (iv) whether IHEs

should have higher standards than those required by federal law and regulation. Colo. Rev. Stat. § 23-

5-147.



                                             Page 3 of 6
Decl. of Dr. Angie Paccione                                                   Case No. 20-cv-01468
EXHIBIT 78
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1298 of 1598




       8.      In reliance on the Department’s historic Title IX guidance and research of best

practices, the State of Colorado enacted Colorado Revised Statute § 23-5-146, “Sexual misconduct--

policies--confidential resources--training--reports--definitions.” Section 23-5-146 requires IHEs to

develop fair and robust procedures – for the protection of complainants and respondents – for

investigating and resolving reports of sexual misconduct which must, among other things:

       (I)     Be fair, impartial, and prompt, and the institution must make a good-faith effort to
               complete an investigation or adjudicative process, excluding any appeals, within an
               average of sixty to ninety days, without jeopardizing the rights of a complainant or
               responding party. . . .

       (II)    Include the preponderance of the evidence as the evidentiary standard when a student
               is the respondent, notwithstanding any other evidentiary standard in any other policy
               of the institution;

       (III)   Outline the procedures to be followed in the investigation and adjudication process,
               which must specify that all questions go through the official individual or individuals
               conducting or participating in the investigation process; [and,]

       (IV)    Provide the complainant and the responding party with the same opportunities to have
               an advisor or other person present during any part of the proceeding; except that the
               advisor or other person is not allowed to speak on behalf of the complainant or
               responding party during the course of the proceedings[.]

Colo. Rev. Stat. § 23-5-146. Policies adopted pursuant to the statute generally conform to the

time-tested single investigator model, whereby an individual employed by an IHE investigates

and determines responsibility for sexual misconduct based on the preponderance of the evidence

standard. Colo. Rev. Stat. § 23-5-146(3).

       9.      The role of CDHE and the Commission is to act as an ombudsman and advise students

how to follow the policies and procedures for resolving complaints at the individual IHE where they

are enrolled. However, once a student has exhausted the complaint process at his or her IHE, they

may file a complaint with CDHE. CDHE has authority to modify state policies and request that an

IHE review and, if necessary, modify their policies to try and prevent student problems.



                                            Page 4 of 6
Decl. of Dr. Angie Paccione                                                   Case No. 20-cv-01468
EXHIBIT 78
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1299 of 1598




        10.     The Department’s new Rule will require the State of Colorado to undergo costly and

administratively difficult changes to these well-established systems—all by August 14, 2020. These

changes will impose substantial burdens on Colorado, requiring the abandonment of approaches that

work well—all in favor of an untested approach dictated by the federal government. Colorado is

devoted to the implementation of policies, procedures, and State laws that are currently in place, and

are working effectively to meet the requirements of Title IX. The Department’s binding federal

mandate will displace effective protections Colorado currently has in place. IHEs that fail to meet this

new federal mandate also risk losing federal funds.

        11.     The timing of the new Rule and its implementation date of August 14, 2020, is

particularly troubling. On March 11, 2020, the Governor of the State of Colorado, Jared Polis, issued

Executive Order D 2020 003, “Declaring a Disaster Emergency Due to the Presence of Coronavirus

Disease 2019 in Colorado.” On March 17, Governor Polis issued Executive Order D 2020 017,

“Ordering Coloradans to Stay at Home Due to the Presence of COVID-19 in the State,” which closed

Colorado IHEs and many Colorado Departments for most purposes. As of the date of this declaration,

CDHE’s offices are closed and its staff is working from home. Implementation of the new rule without

the use of basic office accommodations is simply unrealistic.

        12.     On April 30, 2020, Governor Polis issued Executive Order D 2020 050, “Declaring

Insufficient Revenues Available for Expenditures and Ordering Suspension or Discontinuation of

Portions of Certain State Programs and Services to Meet a Revenue Shortfall Due to the Presence of

COVID-19 in the State of Colorado.” In this Order, the Governor declared that “there are not

sufficient revenues available for expenditure . . . to carry on the functions of the state government and

to support its agencies and institutions.” (quoting Colo. Rev. Stat. § 24-2-102(4)). It is expected that,

in fiscal year 2020/2021, Colorado will suffer a revenue shortfall in excess of $3 Billion and a 58%



                                              Page 5 of 6
Decl. of Dr. Angie Paccione                                                     Case No. 20-cv-01468
EXHIBIT 78
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1300 of 1598




reduction in higher education funding due to COVID-19. Between the lack of basic office resources

and drastic cuts to revenue, revising Colorado’s sexual misconduct law and policy by August 14,

2020, is not feasible.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 12th day of June, 2020




                                             ________________________________________
                                             Dr. Angie Paccione
                                             Executive Director of the Colorado Department of
                                             Higher Education and the Colorado Commission on
                                             Higher Education




                                           Page 6 of 6
Decl. of Dr. Angie Paccione                                                 Case No. 20-cv-01468
EXHIBIT 78
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1301 of 1598




                   EXHIBIT 79
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1302 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                        Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.
 ELISABETH D. DEVOS, in her official capacity as
 Secretary ofEducation; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                        DECLARATION OF VINCENT A. PEDONE

I, Vincent A. Pedone, Executive Director of the Council of Presidents of the Massachusetts State

Universities, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and correct,

to the best of my knowledge:

       I.      I am the Executive Director of the Council of Presidents (the "COP" or "Council") of

the nine Massachusetts State Universities. I have been employed as Executive Director since 2012.

Prior to my employment with the Massachusetts State Universities, I served nearly twenty years as

an elected member of the Massachusetts House of Representatives from the 15th Worcester District.




                                             Pag@ 1of11
Deel. of Vincent A. Pedone                                                 Case No. 20-cv-01468
EXHIBIT 79
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1303 of 1598




       2.      The COP is an association consisting of the nine presidents of the state universities in

Massachusetts (each a "State University," and collectively, "the State Universities"). The Council is

chaired by a member president with the chair rotating annually between the presidents. The purpose

of the COP is to support and enhance the well-being of the State Universities in service to their

students, communities, and the Commonwealth.

       3.      I submit this Declaration in support of the Commonwealth of Massachusetts's

litigation against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United

States Department of Education (the "Department"); and the United States of America regarding the

recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the "Title

IX Rule" or "Rule"). I have compiled the information in the statements set forth below through

personal knowledge, through State University personnel who have assisted me in gathering this

information, and on the basis of documents that have been provided to and/or reviewed by me. I have

also familiarized myself with the Rule in order to understand its immediate impact on the

Massachusetts State Universities.

       4.      The State University system (the "System") is the second largest segment of public

higher education in the Commonwealth of Massachusetts, emolling over 52,000 students and

producing 12,000 bachelor and master degree graduates annually. The System employs

approximately 5,400 full-time and 4,200 part-time faculty, administrators, and staff.

       5.      The State Universities include nine member institutions: Bridgewater State

University, Fitchburg State University, Framingham State University, Salem State University,

Westfield State University. Worcester State University, the Massachusetts College of Art and Design

in Boston, the Massachusetts College of Liberal Arts in North Adams, and the Massachusetts



                                            Page 2of11
DecL of Vincent A. Pedone                                                     Case No. 20-cv-01468
EXHIBIT 79
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1304 of 1598




Maritime Academy in Buzzards Bay. Each State University offers both commuter and residential

student experiences.

        6.      The State Universities are public institutions of higher education and are supported in

part by direct state appropriation and state grants. In Fiscal Year 2020, the State Universities received

a total of almost $275 million in direct appropriation from the Commonwealth of Massachusetts. This

state funding represents roughly 35% of aggregate operating budgets of the nine State Universities

collectively. The nine State Universities are governed according to M.G.L. Chapter 15A, et seq.,

which grants powers to their Boards of Trustees and President, and authorizes, in part, oversight by

the state's Board of Higher Education.

        7.      The State Universities receive federal funds from the Department. As a result, the state

universities are subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681-88,

and the Department's Title IX regulations, 34 C.F.R. pt. 106.

        8.      The State Universities have had System-wide equal opportunity, affirmative action,

and diversity policies and procedures in place for over 30 years. These have been updated over the

years in response to changes in the law and guidance from the U.S. Department of Education. As part

of this effort to update the State Universities Equal Opportunity, Diversity and Affirmative Action

Plan (the "EO Plan"), the nine campuses developed the System's Sexual Violence Policy which

address all forms of sex-based harassment and violence, including rape, sexual assault, stalking,

domestic and dating violence, and sexual harassment. The EO Plan was most recently updated and

approved by the Massachusetts Board of Higher Education in 2018.

        9.      The EO Plan contains a System-wide Complaint Investigation and Resolution

Process. This process is open to any member of the campus community, including faculty, staff,

students and others who believe they have been subjected to or have knowledge of any form of



                                             Page 3of11
Deel. of Vincent A. Pedone                                                      Case No. 20-cv-01468
EXHIBIT 79
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1305 of 1598




discrimination or harassment based on membership in any protected class, including sex, as well as

any sexual harassment, sexual violence, gender-based violence, or retaliation.

        10.    Each State University has an experienced, professional and trained Title IX

Coordinator as well as additional trained staff, including Deputy Title IX Coordinators, to administer

the EO Plan and its grievance procedure in response to complaints of sexual harassment or sexual

violence. A complaint may be verbal or in writing. The Title IX Coordinators have extensive training

and experience in responding to allegations of sexual harassment including certification trainings

and/or other annual training offered through the COP and System legal counsel.

        11.    The Plan's grievance procedure follows an investigatory model and does not provide

for hearings between the parties to a complaint.

        12.    The EO Plan prohibits "sexual harassment" as follows: "[u]nwelcome conduct of a

sexual nature is prohibited when: submission to such conduct is made either explicitly or

implicitly a term or condition of an individual's employment or education; and/or submission to,

or rejection of, such conduct by an individual is used as a basis for academic or employment decisions

affecting that individual; and/or such conduct has the purpose or effect of substantially interfering

with an individual's academic or work professional performance or creating a sexually

intimidating or hostile employment, educational, or living environment."

        13.    The EO Plan applies to all State University programs and activities, both on and off

campus. Acts of sexual violence, sexual harassment, gender-based harassment, domestic violence,

dating violence, stalking and retaliation that take place off campus may be subject to investigation

and disciplinary action under the EO Policy when the conduct involves behavior by or toward a

community member, which (1) occurs during State University-sponsored events or the events of

organizations affiliated with the State University, including study abroad and outside internships; (2)



                                            Page 4 ofll
Deel. of Vincent A. Pedone                                                     Case No. 20-cv-01468
EXHIBIT 79
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1306 of 1598




negatively impacts a person's access to education programs and activities; (3) adversely affects or

disrupts the campus community; and/or (4) poses a threat of harm to the campus community.

        14.     Since the implementation of the EO Plan, the State University campuses have

witnessed increased awareness of sexual misconduct among all sectors of their communities -

including faculty, staff, students, bystanders and visitors. By offering processes to report unwanted

sexual advances and behavior, the State Universities have seen a noticeable and welcomed

willingness of victims to come forward and report incidents of harassment and violence. The State

Universities strongly encourage all who have experienced or have knowledge of sexual violence,

sexual harassment, gender-based harassment, domestic violence, dating violence, stalking or

retaliation in any State University program or activity, both on and off campus, to report the incident

so that the State University can provide support and pursue an appropriate resolution.

        15.     The EO Plan's complaint procedure provides protections for victims and due process

for respondents. After implementation of interim protective measures as needed, there is an

investigatory phase conducted by an Administrative Investigator who investigates and prepares a

report of findings for review and response by the parties. A final report, with recommendations for

Administrative Review by the Title IX Coordinator, EO Officer, or other designated State University

official, is prepared. The Administrative Reviewer is charged with accepting, rejecting, or modifying

the Investigative Report. The Notice of Outcome is issued to the parties and either party has a right

to appeal. The decision of the appellate officer or body is final.

        16.     The EO Plan's complaint procedure is conducted as confidentially as reasonably

possible to protect the privacy rights of all individuals involved. A State University may share

information concerning the complaint with parties, witnesses (if any), union representatives and/or

others during any phase of the procedure only on a need-to-know basis. All individuals with whom



                                             Page 5of11
Deel. of Vincent A. Pedone                                                    Case No. 20-cv-0146R
EXHIBIT 79
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1307 of 1598




information is shared are advised of the confidential nature of the information and directed not to

discuss the matter with anyone other than a personal advisor, if applicable.

        17.       Each party to a complaint may have a personal advisor during the process. The

personal advisor may be an attorney. However, students are not permitted to have advisors, advocates

or attorneys speak for them during the proceedings. The role of a personal advisor is limited to

providing discrete advice and counsel to the party throughout the grievance process. A main goal of

the proceeding and sanctioning process is to educate the offending student as to why the offending

behavior is prohibited by the EO Plan. Sanctions typically involve an educational component.

        18.       In order to comply with the Title IX Rule, the State Universities will be required to

revise the EO Plan, including its grievance procedures, as well as their respective Codes of Student

Conduct. This will require the involvement of the State Universities' Title IX Coordinators, Code of

Student Conduct Officers, and General Counsels. Modifications to these policies will further require

notice and impact bargaining with the State Universities' local and state-wide labor organizations,

collaboration and consultation with the Department of Higher Education, and approval by each State

University's local Board of Trustees and the Massachusetts Board of Higher Education.

        19.       Under the EO Plan, students and employees may be subject to disciplinary action for

sexual harassment and sexual violence that takes place outside the State Universities' "education

program or activity," or that take place outside the United States. The Title IX Rule effectively bars

the State Universities from addressing this conduct under their Title IX policies. Accordingly, these

institutions   will be forced to create new policies or revise existing policies and retrain or hire new

staff in order to provide proper protocols    and procedures for addressing this conduct. This policy

creation or revision and retraining or    hiring of staff will come at considerable cost to the State
Universities _



                                              Page 6 of11
Deel. of Vincent A. Pedone                                                      Case No. 20-cv-01468
EXHIBIT 79
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1308 of 1598




        20.     The State Universities will likely have to hire or contract with attorneys or others with

extensive legal training to carry out the requirements under the Title IX Rule. The nature ofthe hearing

and the legal acumen required of the advisors to provide effective advice and cross-examination of

witnesses (including knowledge of rape shield laws and rules of evidence concerning relevance and

credibility) will necessitate that the advisor in most cases be an attorney or otherwise possess requisite

legal knowledge and skills. Further, an institution may face legal jeopardy and additional legal

expenses where a party with a college-appointed advisor loses at the hearing and subsequently claims

that the institution failed to provide an adequate advisor thereby denying their due process rights to a

fair hearing. For similar reasons, the hearing officer presiding over a live hearing will likely also need

to be an attorney or have other specialized experience in sexual harassment litigation in order to

effectively manage and administer the proceedings, including making evidentiary and relevancy

determinations, responding to questions or objections, and controlling the participating advisors.

Supplying advisors and hearing officers with the requisite knowledge and experience will come at

considerable expense to these institutions which are already facing exigent financial circumstances

due to the COVID-19 pandemic.

        21.     The State Universities have invested significant funds and resources in training their

Title IX Coordinators, Deputy Title IX Coordinators, Administrative Investigators, Administrative

Reviewers, and Appellate Officers to conduct investigations, draft reports of findings and

recommendations, and review and issue notice of outcomes and appeal decisions. The Title IX Rule

nullifies those efforts and requires the State Universities to expend additional monies and resources

to train new investigators. Extensive retraining of State University personnel will be required to

familiarize existing and new staff with the new policies and procedures. These efforts will require

extensive time and attention from stakeholders and will no doubt be complicated by the threat posed



                                              Page 7of11
Deel. of Vincent A. Pedone                                                       Case No. 20-cv-01468
EXHIBIT 79
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1309 of 1598




by COVID-19 and current containment and mitigating requirements imposed on these institutions.

Further, extensive student training will be required in order to educate students on the Title IX Rule,

particularly the new definition of"sexual harassment," the elimination of off-campus or study abroad

protections, the introduction of live hearings with cross examination, and the active participation of

attorneys or other highly trained advisors. These efforts will require considerable time and expense

and will be particularly challenging as a result of the unprecedented impact of the COVID-19

pandemic on colleges and universities.

       22.      Implementation of the Title IX Rule by August 14, 2020 is unreasonable in light of

the extensive changes presented and their impact on existing policies and procedures; the need for

comprehensive and broad-based training programs for students, staff, and faculty; and the hiring of

new personnel with special legal and Title IX expertise to serve as advisors and hearing officers.

Satisfying these demands by August 14, 2020 is further complicated by the current COVID-19

pandemic, including the social distancing restrictions in place locally and nationally for the

foreseeable future, and the additional expenses incurred by colleges and universities which are

crippling many schools.

        23.     The complicated, formalized, judicial-like grievance process that institutions will be

required to follow in response to a formal complaint is antithetical to the educational environment at

the State Universities. In higher education, student discipline is part of the teaching and learning

process. Even in cases of an expulsion, the process is not punitive in the criminal law sense, but rather

a determination that the student is unqualified to continue as a member of the educational community.

To impose on the academic community the same due process requirements mandated under criminal

law would undermine and frustrate the teaching and learning process. As a result, State University

students may be intimidated and overwhelmed by the more formalized process and less likely to report



                                             Page 8of11
Deel. of Vincent A. Pedone                                                      Case No. 20-cv-01468
EXHIBIT 79
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1310 of 1598




instances of sexual violence. Those who are accused may be more likely to drop out of school rather

than face what they see as a punitive, legal process.

        24.     The vast percentage of State University employees are unionized; collective

bargaining agreements ("CBA") dictate the terms and conditions of their employment. The standard

within the faculty CBA for instituting termination is "just cause." The 'just cause" standard allows

the union to challenge the investigatory process under the grievance/arbitration contractual

procedures, in addition to any appeals that are required under the new Title IX regulations. Under

non-faculty union contracts the standard for issuing discipline is just cause. The practice with these

units includes conducting a hearing prior to the suspension and termination of an employee for

violation of University Policy under Title IX. As a result of the Title IX Rule, CBAs will need to be

reviewed and re-negotiated to, among other things, address the requirement that there be uniform

application to students and employees, and to address the fact that some employees have CBAs which

outline grievance procedures and standards of review before determining disciplinary action.

        25.     Each State University may need to hire additional full-time and part-time staff,

including hearing officers and attorneys, to accommodate the requirements of the Title IX Rule.

Additional costs may also be incurred in terms oflegal fees and consultant fees. Accordingly, coming

into compliance with the Title IX Rule will cost the State Universities considerable monies.

        26.     The State Universities expect that the formal and adversarial hearing requirements

under the Title IX Rule - especially the requirement of mandatory cross-examination - will have a

chilling effect on potential complainants to the detriment of student safety. Complainants will now be

subject to direct questioning by the respondent's advisor, who may be an attorney. Research shows

that many sexual assault survivors avoid reporting their assault to law enforcement because of the




                                             Page 9of11
Deel. of Vincent A. Pedone                                                    Case No. 20-cv-01468
EXHIBIT 79
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1311 of 1598




ordeal that a questioning and a potential trial represents, and imposing procedures similar to a

courtroom on educational institutions will likely have a deterrent effect.

        27.    On top of challenges presented to the State Universities by the current COVID-19

pandemic -- including uncertainty of the timeline and level of on-campus activities for their workforce

and 52,000 students - they face campus budget deficits requiring reductions across all sectors of

workforce and educational offerings as well as state appropriations reductions in the foreseeable

future. Accordingly, the requirements to implement new Title IX Rule, provide training of the Title

IX staff on the new policies and procedures, operationalize the Rule by educating the campus

community to include all faculty, staff, and students, and the need to impact bargain changes to the

current policy with our System labor unions no later than August 14, 2020, are overly burdensome to

the Massachusetts State Universities.

        28.     The State Universities have incurred substantial revenue losses as a result of COVID-

19 pandemic. The residence halls and dining facilities were closed in March 2020, resulting in

reimbursements to students costing tens of millions of dollars. The State Universities were forced to

transition to remote learning in just a matter of weeks, incurring more costs. Other revenue streams

have been significantly impacted, including loss of income for summer conferences, camps, visiting

student groups and other activities. For Academic Year 2020-2021, the State Universities are

currently planning for reduced student enrollment, reduced residence hall occupancy, reduced dining

consumption and increased costs to support remote learning, physical distancing for on-campus

learning, personal protective equipment and a myriad of other expenses asso~iated with the current

pandemic. In total, the State Universities losses could top more than $100 million. As public

universities, our mission is to provide access to high-quality and affordable pathways to a degree.




                                            Page 10of11
Deel. of Vincent A. Pedone                                                     Case No. 20-cv-01468
EXHIBIT 79
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1312 of 1598




This unfunded mandate will further challenge the State Universities to meet our fundamental mission

goal.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 12th day of June, 2020




                                             Executive Director
                                             Massachusetts State Universities
                                             Council of Presidents




                                          Page 11 of 11
Deel. of Vincent A. Pedone                                                  Case No. 20-cv-01468
 EXHIBIT 79
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1313 of 1598




                   EXHIBIT 80
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1314 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.



                        DECLARATION OF JESUS A. PEÑA, ESQ.

       I, Jesus A. Peña, Esq., pursuant to 28 U.S.C. § 1746, hereby declare that the following is

true and correct:

       1.      I am the Vice President for Equity, Compliance and liaison for Legal Affairs at

Kutztown University (KU). In addition, I serve as the Interim Title IX Coordinator for the

Pennsylvania State System of Higher Education (PASSHE).

       2.      I have a Bachelor of Arts in history from Rutgers University and a Juris Doctor from

Rutgers University Schools of Law. I am currently admitted to the practice of law in Pennsylvania,



                                             Page 1 of 11
Decl. of Jesus A. Peña, Esq.                                          Case No. 20-cv-01468-CJN
EXHIBIT 80
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1315 of 1598




New Jersey, Florida, and the District of Columbia. I have been employed with Kutztown University

for 16 years.

        3.      I submit this Declaration in support of the Commonwealth of Pennsylvania’s litigation

against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or “Rule”). The statements set forth in this declaration are based on my personal knowledge

and experience, discussions with my colleagues at PASSHE, and documents I have reviewed. I have

also familiarized myself with the Rule’s requirements as part of my current responsibilities.

                                   Background about PASSHE
        4.      PASSHE comprises 14 universities located across the Commonwealth of

Pennsylvania. The system was established by statute on July 1, 1983, although some of the member

universities have been in existence since the 19th century.

        5.      PASSHE schools currently enroll nearly 100,000 degree-seeking students, with

thousands of other students enrolled in certificate and career-development programs. PASSHE

schools currently offer more than 2,3000 degree and certificate programs in more than 530 academic

areas. There are nearly 800,000 living alumni of PASSHE schools, the vast majority of whom are

residents of Pennsylvania.

        6.      KU and other PASSHE schools offer numerous study-abroad opportunities. KU

operates a number of study-abroad programs, and students are also eligible to participate in programs

sponsored by any of the 13 other PASSHE schools.




                                            Page 2 of 11
Decl. of Jesus A. Peña, Esq.                                             Case No. 20-cv-01468-CJN
EXHIBIT 80
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1316 of 1598




        7.      The PASSHE system is overseen by a Chancellor, who reports to a Board of

Governors. The members of the Board of Governors are either Commonwealth officials or individuals

appointed by Commonwealth officials.

        8.      PASSHE receives an annual appropriation from the Commonwealth’s budget, which

provides a significant portion of its operating budget. In recent years, PASSHE’s annual appropriation

has exceeded $470 million.

        9.      PASSHE receives federal funds from the Department. As a result, all of the

universities in the PASSHE system are subject to Title IX of the 1972 Education Amendments Act,

20 U.S.C. §§ 1681–88, and the Department’s Title IX regulations, 34 C.F.R. pt. 106.

                    PASSHE’s Existing Title IX Sexual Misconduct Policies
        10.     In my current role, I oversee KU’s offices of Disability Services, Public Safety and

Police Services and Social Equity and serve as the Title IX Coordinator for KU. I am also responsible

for KU’s protection of minors efforts as well as the University’s Risk Assessment Plan.

        11.     In addition, I am responsible for overseeing all Title IX investigations conducted at

KU.

        12.     I also serve as the Interim Title IX Coordinator for the PASSHE system. In this

capacity, I serve as a resource for my fellow Title IX coordinators at other PASSHE schools. My

fellow Title IX coordinators frequently contact me seeking assistance or advice with respect to their

responsibilities.

        13.     Each university that is part of the PASSHE system has adopted policies that prohibit

sexual harassment and sexual misconduct by students, employees, and faculty, and establish a

grievance process for addressing complaints of sexual harassment.

        14.     Each university in the PASSHE system has a Title IX Coordinator who is responsible

for overseeing implementation of these policies. Title IX coordinators may directly oversee other staff

                                            Page 3 of 11
Decl. of Jesus A. Peña, Esq.                                             Case No. 20-cv-01468-CJN
EXHIBIT 80
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1317 of 1598




as well. At KU, I oversee a Deputy Title IX Coordinator and work closely with the Title IX

Investigator who works with the Student Conduct Office. Decisions about the structure of each

university’s Title IX office are made by the university based on its own circumstances and needs.

        15.     My fellow Title IX coordinators at PASSHE schools and I share a common goal:

protecting all of our students. We strive to conduct all investigations fairly and impartially, and are

neither pro-complainant nor pro-respondent.

        16.     Chapter 505 of Title 22 of the Pennsylvania Code requires each university in the

PASSHE system to create policies relating to “student conduct and judicial procedure,” to include

“substantive rules that define with reasonable specificity disciplinary offenses, penalties or sanctions

and procedural guidelines to adjudicate rules violations.” 22 Pa. Code § 505.1.

        17.     The regulations in Chapter 505 apply to all student disciplinary offenses, including

offenses relating to sexual misconduct.

        18.     These regulations guarantee the following specific procedural rights to students

accused of violations of university disciplinary policies:

          (1) Reasonably specific advanced written notice of charges containing a description of
        the alleged acts of misconduct, including time, date and place of occurrence and the rules
        of conduct allegedly violated by the student.

          (2) Advanced written notice of the date, time and place of the hearing, unless the right
        is waived in writing by the student.

          (3) An opportunity for submission of written, physical and testimonial evidence and
        for reasonable questioning of witnesses by both parties.

          (4) A reasonably sufficient interval between the date of service of charges and the date
        of the hearing to allow the student to prepare a defense.

          (5) An impartial hearing body which may consist of a committee, board or individual
        appointed by the university president.

          (6) Maintenance of a written summary or audiotape record of the hearing at university
        expense, though students may be required to pay the costs of copies of requested records.

                                             Page 4 of 11
Decl. of Jesus A. Peña, Esq.                                              Case No. 20-cv-01468-CJN
EXHIBIT 80
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1318 of 1598




          (7) A decision based upon evidence sufficient to make a reasonable person believe that
        a fact sought to be proved is more likely true than not.

          (8) A written decision in which the facts and reasons are set forth with reasonable
        specificity which shall be issued within 30 working days after the close of proceedings.

          (9) Identification by the student of an adviser, who may be an attorney, to be present at
        hearings. The adviser may only consult and interact privately with the student, unless the
        university grants the adviser permission to represent a student in a particular case.

22 Pa. Code § 505.3.

        19.      Consistent with these regulations, the grievance procedures at all universities in the

PASSHE system, including those procedures relating to Title IX, share certain elements in common.

However, each university has formulated its own specific policies based on its individual needs and

circumstances.

        20.      For instance, Chapter 505 requires universities to conduct formal hearings to address

disputed allegations of disciplinary violations involving a possible sanction of suspension or

expulsion. Consistent with this requirement, all universities in the PASSHE system conduct live

hearings to address disputed allegations of sexual misconduct involving such penalties.

        21.      By contrast, the regulations allow each university to formulate its own policies relating

to appeals of disciplinary decisions. At KU, students can appeal a hearing decision to an appellate

board and from that board to the University President.

        22.      In addition, each university is responsible for developing training materials that are

appropriate for its specific needs.

                                The Rule’s Implementation Deadline
        23.      The Rule has generated a great deal of confusion and concern among Title IX

coordinators at PASSHE schools.




                                              Page 5 of 11
Decl. of Jesus A. Peña, Esq.                                               Case No. 20-cv-01468-CJN
EXHIBIT 80
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1319 of 1598




        24.     The length and complexity of the Rule, coupled with the fact that it represents a

significant departure from the Department of Education’s previous policies and regulations with

respect to Title IX, have increased the challenges facing Title IX coordinators and other university

officials who must ensure compliance with the Rule by August 14.

        25.     Complying with the Rule will require each university in the PASSHE system to

overhaul its policies and procedures relating to sexual misconduct on an extremely expedited

timeframe. Between now and the implementation deadline, multiple employees in each of several

different units at each of PASSHE’s 14 universities will need to devote most of their time to preparing

to implement the Rule.

        26.     Each university will be required to update a variety of documents, including student

codes of conduct, sexual misconduct policies, related procedures and training materials. At KU, we

will need to update, at a minimum, the following documents that relate to the rights and obligations

of students under Title IX; the Student Code of Conduct; Document on Student Rights & Welfare;

Sexual/Gender Based Offenses Policy; Sexual Harassment Policy. Similar documents will need to be

updated for faculty, staff, and others.

        27.     Many of the universities within the PASSHE system have a shared governance model

with respect to important policies. Changes to policies therefore require consultation with students,

faculty, and other affected groups. The extent of the consultation and engagement varies at each

institution. At KU, this shared governance model includes responsibilities and powers shared among

the University Senate, the Administrative Council and the faculty union (Association of Pennsylvania

State College and University Faculty [APSCUF]). However, under the current circumstances,

meaningful consultation will be impossible before the August 14 deadline.




                                            Page 6 of 11
Decl. of Jesus A. Peña, Esq.                                             Case No. 20-cv-01468-CJN
EXHIBIT 80
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1320 of 1598




         28.   Each university in the PASSHE system will need to overhaul its training programs

and materials. These programs were developed by each university based on the university’s individual

needs.

         29.   My colleagues and I have worked for years to develop training programs that

effectively communicate to various groups within the university their rights and obligations, and that

actively engage students, faculty, staff, and others in understanding the university’s policies and

procedures.

         30.   The Rule will require us to overhaul all of our existing training programs. We will

need to ensure not only that appropriate training materials are created for students, faculty, and other

groups, but that individuals performing specific roles in the grievance process—including

investigators, advisors, hearing officers, appeals officers and members of appeals boards—receive

training on the new requirements of the Rule.

         31.   Given the compressed timeframe, it will be extremely difficult for each university to

develop and implement effective, appropriately tailored training programs prior to the Rule’s

implementation deadline. Rather, PASSHE and other state systems of post-secondary education will

be forced to utilize remotely delivered and standardized training programs that are not tailored to our

individual schools. Based on my experience, such programs are far less effective that those developed

by individual schools to address their specific needs.

         32.   All of the schools in the PASSHE system continue to struggle with the COVID-19

pandemic. KU is currently operating remotely, and as of the date of this Declaration, KU continues

to work through various scenarios for the operation of in-person classes and other services for the

upcoming fall semester. The continued uncertainty stemming from the pandemic will only add to the

difficulty in complying with the Rule by August 14.



                                             Page 7 of 11
Decl. of Jesus A. Peña, Esq.                                              Case No. 20-cv-01468-CJN
EXHIBIT 80
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1321 of 1598




                                Substantive Concerns with the Rule
        33.     My colleagues and I also have serious concerns about several requirements of the

Rule.

        34.     For instance, I understand that the Rule provides that universities “must dismiss”

complaints that allege sexual misconduct that does not satisfy the requirements of the Rule, including

misconduct that occurs outside a university’s “program or activity,” misconduct that occurs outside

the United States, or misconduct that does not satisfy the Rule’s geographic and stated requirements

for establishing sexual harassment, and that such complaints can only be pursued under another

provision of the school’s code of conduct.

        35.     Our universities do not currently have policies relating to “non-Title IX sexual

harassment.” As I understand the Rule, we will now need to create a framework for handling

violations that fall outside the definition of violations that comprise “sexual harassment” under the

Rule if we wish to continue to protect students from harassment that occurs off-campus, in study-

abroad programs, or that otherwise fails to satisfy the requirements of the Rule.

        36.     The impact of sexual harassment is not limited to the geographic location where the

harassment occurs. We consider it part of our mission to protect students to address harassment that

occurs in those situations not covered by the Rule, and will not arbitrarily ignore incidents of

harassment based on where they happened to take place. As a result, I understand that we will need

to have a process that addresses incidents of harassment not covered by the Rule.

        37.     Clarity is essential in communicating with students and others about their rights and

obligations relating to Title IX as well as grievance procedures more generally. I anticipate the

creation of separate grievance procedures for Title IX and non-Title IX harassment will generate

significant confusion on the part of students and others, which will likely lead to increased distrust in

the grievance process.

                                             Page 8 of 11
Decl. of Jesus A. Peña, Esq.                                               Case No. 20-cv-01468-CJN
EXHIBIT 80
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1322 of 1598




        38.     All schools in the PASSHE system currently conduct formal hearings to address

disputed allegations of sexual misconduct. At such hearings, the complainant and respondent are both

permitted to have an advisor of their choice; however, advisors are not currently permitted to question

parties or witnesses or otherwise play an active role at the hearing or in the processes leading up to

the hearing.

        39.     Both parties are permitted to question all witnesses. However, neither party is

permitted to question the complainant or respondent directly; rather, questions to either the

complainant or respondent are channeled through the hearing officer or through a third-party

questioner.

        40.     I understand that the Rule requires schools to allow complainants and respondents to

select an advisor of their choice, without limitation, and that such advisors must be allowed to directly

question witnesses and parties.

        41.     As a result, I anticipate that some complainants and/or respondents will hire

experienced attorneys to examine parties and witnesses at grievance hearings. I am very concerned

that the active participation of experienced attorneys has the potential to create significant imbalances

between the parties’ advisors and undermine our efforts to provide a process that is fair to both parties.

        42.     In addition, I expect that the involvement of attorneys will make it more difficult to

recruit non-attorney university employees to participate in the hearing process as advisors, hearing

panel members, or panel chairs.

        43.     I also expect that allowing experienced attorneys to cross-examine students will

undermine the willingness of students to participate in the grievance process. It is partly for this reason

that our current process requires that cross-examination of complainants and respondents be

conducted through the hearing examiner or another third-party questioner.



                                              Page 9 of 11
Decl. of Jesus A. Peña, Esq.                                                Case No. 20-cv-01468-CJN
EXHIBIT 80
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1323 of 1598




        44.     We have worked for years to build trust in the grievance process among students,

faculty, and staff, at all PASSHE schools. I am concerned that the Rule’s requirements will undo

much of the success of those efforts and increase distrust among students and others. If students do

not trust a school’s grievance process, it is less likely that they will be willing to report incidents of

sexual misconduct. As a result, I am concerned that the Rule will undermine our ability to enforce our

grievance and disciplinary policies fairly and harm our efforts to address sexual harassment on our

campuses.




                                             Page 10 of 11
Decl. of Jesus A. Peña, Esq.                                               Case No. 20-cv-01468-CJN
EXHIBIT 80
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1324 of 1598




 I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
 correct.

                        tS>.
 Executed on this   .Jl.. day of June, 2020


                                         ,~,'2.-4~· efia, Esq.
                                         Vice resident for Equity, Compliance and
                                         Liaison for Legal Affairs at Kutztown University




EXHIBIT 80
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1325 of 1598




                   EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1326 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA; STATE
 OF NEW JERSEY; STATE OF CALIFORNIA; STATE
 OF COLORADO; STATE OF DELAWARE;
 DISTRICT OF COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS; STATE
 OF MICHIGAN; STATE OF MINNESOTA; STATE
 OF NEW MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE ISLAND;
 STATE OF VERMONT; COMMONWEALTH OF
 VIRGINIA; STATE OF WASHINGTON; STATE OF
 WISCONSIN,
                                                             Civil Action No. 20-cv-O 1468-
                                Plaintiffs,                  CJN

                        V.


 ELISABETH D. DEVOS, in her official capacity as
 Secretary ofEducation; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STA TES OF AMERICA,

                                Defendants.


                             DECLARATION OF SHAWN PEOPLES

I, Shawn Peoples, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

           1.   I am the Title IX Coordinator at Eastern Illinois University located in Charleston,

Illinois. My educational background includes a Ph.D. in Higher Education Administration. I have

been employed as the Director of the Office of Civil Rights & Diversity and Title IX Coordinator

since 2016. Prior to my current role, I served as the Associate Director of the Office of Student

Accountability & Support, and assisted with the administration of the university' s student Code of

Conduct.

                                              Page 1 of 13
Deel. of Shawn Peoples, PhD                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1327 of 1598



        2.     I submit this Declaration in support of the State of Illinois' litigation against Elisabeth

D. DeVos, in her official capacity as Secretary of Education; the United States Department of

Education ("ED" or the "Department"); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (the "Title IX Rule" or "Rule"). I have

compiled the information in the statements set forth below through personal knowledge, through

Eastern Illinois University personnel who have assisted me in gathering this information from our

institution, and on the basis of documents that have been provided to and/or reviewed by me. I have

also familiarized myself with the Rule in order to understand its immediate impact on Eastern Illinois

University.

                                    Eastern Illinois University

       3.      Eastern Illinois University was established in Charleston, Illinois as a teacher's college

in 1895. Today, it is a comprehensive university with a broad curriculum, including bachelor's and

master's degrees in education, business, arts, sciences and humanities with enrollment of 7,621

students. The university is accredited by the Higher Leaming Commission and many other accrediting

bodies including the National Council for Accreditation of Teacher Education. The university offers

51 undergraduate degree programs, 32 graduate degree programs and 10 post-baccalaureate

certificate programs and is divided into four degree granting colleges - College of Liberal Arts and

Sciences, Lumpkin College of Business and Technology, College of Education, and College of Health

and Human Services.

       4.      Eastern Illinois University is located in Charleston, Illinois. Of its 7 ,621 students -

approximately 1,900 live on-campus, 2,600 students live in the Charleston area, and the remaining




                                            Page 2of13
Deel. of Shawn Peoples, PhD                                       Civil Action No. 20-cv-OI 468-CJN
EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1328 of 1598




students attend classes online or remotely at satellite locations, or are in dual-credit courses at their

local high school.

        5.      As a public university, Eastern Illinois University is funded, administered and

regulated by the State of Illinois and local board of trustees.

        6.      Eastern Illinois University receives federal funds from the Department. As a result,

the university is subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681-88,

and the Department's Title IX regulations, 34 C.F.R. pt. 106.

             Eastern Illinois University's Existing Title IX Sexual Misconduct Policy

        7.      Eastern Illinois University has adopted a sexual misconduct policy within its Student

Code of Conduct and internal governing policy that prohibits sexual harassment and sexual

misconduct. For students, the Code of Conduct establishes the process for which complaints of sexual

misconduct and sexual harassment are processed. Sexual misconduct is defined as any physical act

of a sexual nature without the consent of the individuals involved. Behaviors include, but are not

limited to: a) any form of sexual penetration without consent; b) intentional or knowingly touching of

another person, either directly or through the clothing, of sexual organs, buttocks, or breasts for the

purpose of sexual gratification or arousal without consent of the other person; c) indecent exposure

with sexual intent; and d) use of email, text, phone, or any other form of communication to send

sexually explicit materials that are unwelcomed by the recipient. For employees, internal governing

policies prohibit sexual harassment (as defined by the State of Illinois) and claims are processed and

investigated through the Office of Civil Rights & Diversity. Generally, a vice president over the

alleged employee makes the determination if a policy is violated and issues a sanction. Dependent on

the sanction, different processes occur depending on the employee's position - faculty versus others




                                              Page 3of13
Deel. of Shawn Peoples, PhD                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1329 of 1598




- with ancillary appeals allowed through collective bargaining agreements and State Universities

Civil Service System.

        8.      Eastern Illinois University's Director of Civil Rights & Diversity serves as its Title IX

Coordinator. This is a one-person office with a part-time graduate assistant for clerical assistance. As

Title IX Coordinator, the Director is responsible for recommending plans and policies for the Title IX

program; providing leadership, coordination, and administration of Title IX trainings and programs;

and investigating Title IX claims against employees. Additionally, the university has a Director of

Student Accountability & Support who holds the role of Deputy Title IX Coordinator and reports to

the Vice President for Student Affairs. Within the Office of Student Accountability & Support is an

additional individual who investigates Title IX complaints.

        9.      Over the past three academic years, Eastern Illinois University has had nine Title IX

matters go through its hearing process. The remaining Title IX complaints were either not adjudicated

at the complainant's request or settled informally to the satisfaction of the complainant. Specifically,

over the last academic year fourteen matters were settled informally: two alleged activities of

individuals not related to EIU; five complainants requested no action be taken; four had claimants

who were not responsive to a request to discuss and three complaints were resolved by informal

processes to the satisfaction of the claimants.

        10.     When the Student Code of Conduct was last revised in 2016 the process took well

over four months, with many staff members involved researching guidance from the Department of

Education as well as industry resources such as National Association of College and University

Attorneys and NASP A, Student Affairs Administrators in Higher Education.

        11.     Illinois law defines sexual harassment in employment as any unwelcome sexual

advances, requests for sexual favors, or any conduct of a sexual nature when: 1) submission to such



                                             Page 4of13
Deel. of Shawn Peoples, PhD                                       Civil Action No. 20-cv-01468-CJN

EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1330 of 1598




conduct is either explicitly or implicitly made a term or condition of employment, and submission to

or rejection of the conduct is used as a basis for making decisions about employment or 2) such

conduct interferes with job performance or creates an intimidating, hostile, or offensive working

environment (820 ILCS 61/3-5). As to education, Illinois law defines sexual harassment as any

unwelcome sexual advances or requests for sexual favors made to a student by an executive,

administrative staff or faculty member, or any conduct of a sexual nature that substantially interferes

with the student's educational performance or creates an intimidating, hostile, or offensive

educational environment (110 ILCS 155/5).

        12.    Currently, Eastern Illinois University addresses sexual misconduct matters within the

Charleston, Illinois region, or elsewhere when the nature of the alleged misconduct, as determined by

the Vice President for Student Affairs or its designee, adversely affects the university (including its

reputation with its constituents and the local community), or the pursuit of its mission, or which

otherwise indicates that a student may pose a danger to the academic community.

        13.    Student conduct complaints alleging sexual misconduct by a student can be initiated

by the complainant themselves and others (such as other students, employees, university police,

family and friends) either because of first-hand knowledge or second-hand information. The Director

of Student Accountability & Support (also the Deputy Title IX Coordinator) determines if there is

reasonable cause to believe that a sexual misconduct violation occurred and, if so, how such

allegations are to be resolved in accordance with the provisions of the Student Conduct Code. Students

charged with a sexual misconduct violation are required to meet with the designated investigator to

facilitate a resolution of the matter. If an informal resolution is not reached, a formal hearing is

scheduled with a panel of employees trained to hear the Title IX claim. Notice of such hearing is

provided to the students at least three days before the hearing. Within the notice, the accused is



                                            Page 5of13
Deel. of Shawn Peoples, PhD                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1331 of 1598




informed of the alleged misconduct with sufficient details in support, their rights, the complainant's

name, and their right to have an advisor (allowed to provide support only). Similarly, the complainant

receives notice of their right to have an advisor for support. During the recorded hearing, evidence is

presented by the investigator and both the claimant and the respondent are allowed to submit questions

to the hearing panel for consideration. Following the close of evidence, the hearing panel reaches a

recommendation based on the preponderance of the evidence standard. The Director of Student

Accountability & Support issues the determination if a violation occurred, and sanction. Each party

has a right to appeal the decision to the Vice President for Student Affairs. Sanctions may include

suspension, expulsion, no contact orders, etc. The university takes extensive steps to keep the matter

confidential and protect both parties FERPA rights.

        14.     Since the COVID-19 pandemic reached the State of Illinois, Eastern Illinois

University has had to move its education to on-line delivery, evacuate the majority of its housing,

send its employees home to work remotely, create new policies and procedures and expend millions

of unfunded dollars. The university is now diligently preparing to return employees and students to

campus to an environment within the new laws and guidelines of federal and state agencies - limited

classroom sizes, workplace reconfiguring, accommodating those at a higher risk of being affected by

the virus, expending additional, unfunded resources - in efforts to provide a safe educational

environment. The university simply does not have the additional resources to focus on this new Rule.

         Harm to Eastern Illinois University - Reconciling State Law Requirements

        15.     The new Rule creates an undue burden on Eastern Illinois University to reconcile state

and federal law requirements.

        16.    In Illinois, the Preventing Sexual Violence in Higher Education Act ("PSVHEA")

establishes requirements for all Illinois colleges and universities to address, investigate, and resolve



                                             Page 6of13
Deel. of Shawn Peoples, PhD                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1332 of 1598




complaints related to campus sexual violence, domestic violence, dating violence, and stalking. 110

ILCS 155/1 et seq.

        17.       Illinois law mandates that all universities "shall adopt a comprehensive policy

concernmg sexual violence, domestic violence, dating violence, and stalking consistent with

governing federal and State law." 110 ILCS 155/10. The policy must permit students to report an

alleged violation of the comprehensive policy regardless of where the incident occurred. Id.

        18.      While the new Rule does not prohibit addressing conduct that may have occurred off

campus, the new Rule mandates the dismissal of such complaints for the purposes of sexual

harassment under Title IX. As a result, Eastern Illinois University will be required to maintain more

than one complaint process depending on the location of the alleged incident.

        19.      PSVHEA requires schools to implement detailed complaint resolution procedures.

Eastern Illinois University will have to devote time and resources to attempting to reconcile the

strictures of the Rule and State law requirements, assuming the procedures can even be reconciled.

 The New Rule Conflicts with Eastern Illinois University's Collective Bargaining Agreements
            with Faculty and Staff and State Universities Civil Service System

       20.       Eastern Illinois University's faculty and staff are represented by ten unions, with

thirteen collective bargaining agreements. Additionally, many of the staff are classified as civil

servants for which the State Universities Civil Service System governs disciplinary action.

       21.       Specifically:

              a. University Professionals of Illinois (UPI) represents EIU's faculty. Under UPl's

                 collective bargaining agreements for tenure-track faculty and non-tenure track faculty

                 (including academic support professionals), each faculty member has a right to have

                 a faculty panel review any sanction other than written reprimand or more than two

                 days' of pay. For any sanction other than termination, the hearing is closed and

                                             Page 7of13
Deel. of Shawn Peoples, PhD                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1333 of 1598



                 decisions are based on documentation provided to the panel (no testimony 1s

                 provided). In seeking termination, the faculty member has the right to a hearing,

                 confrontation of all witnesses with the panel making a recommendation to the

                 President. The burden of proof is clear and convincing. Appeals are sent to the board

                 of trustees for final action;

              b. The American Federation of State County and Municipal Employees (AFSCME)

                 represents the majority of EIU's clerical and service employees. Each of the three

                 collective bargaining agreements requires the tenets of progressive discipline.

                 Termination decisions trigger an employee's right to seek a formal hearing and review

                 by the State Universities Civil Service System's Merit Board (a different state entity)

                 in a quasi-judicial process with the burden of proof being preponderance ofevidence.

        22.      The new Rule's requirement that a uniform process occur between students and

employees will require EIU to re-negotiate its collective bargaining. The last negotiations with UPI

utilized the Federal Mediation & Conciliation Services and lasted a year.

   Eastern Illinois University's Additional Harm in Revising Existing Sexual Misconduct
                                           Policies


        23.      With this new Rule, Eastern Illinois University is required to review/revise its sexual

misconduct policies, student code of conduct, internal governing policies, and seek additional

regulatory relief at the state level.

        24.      The new rule requires a significant burden on staff and faculty in that in a shared

governance model, the university would desire to receive comments from its staff and faculty senates,

not generally in session during the summer months.




                                                 Page 8of13
Deel. of Shawn Peoples, PhD                                       Civil Action No. 20-·cv-01468-CJN
EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1334 of 1598




        25.     Setting aside re-negotiating collective bargaining agreements and obtaining regulatory

relief, departments such as academic affairs, student affairs, general counsel, human resources, civil

rights and diversity, employee and labor relations, governmental affairs and the office of student

accountability and support will all need to be consulted in the initial revision. The university

anticipates that this process alone will take a couple of months.

        26.     The new Rule requires a significant burden on staff and faculty in that the shared

governance model incorporates comments from its staff and faculty senates, not in session during the

summer months.

        27.     Once drafted, policy recommendations are then sent to the university's president for

final approval. Prior to approval the President always seeks comments from his senior leaders. We

would anticipate that this process would take a few weeks to obtain final approval.

        28.     As indicated, the State Universities Civil Service System will have to approve and

modify its regulations to meet the new Rule, requiring a notice, comment and review process as

required by Illinois Administrative Code.

        29.    During this COVID-19 pandemic, the university has had to spend millions of

unfunded dollars and anticipates spending much more in its continuing efforts to respond to the effects

of the pandemic on the delivery of education and student life activities for this Fall as well as

sustaining loss of revenue due to cancellation of events.

       30.     As Illinois law requires the university to respond to all sexual harassment claims - not

as limited by the new Rule - the university is unclear how it will now respond to sexual harassment

claims that do not fall within the Rule's definition. This will need to be addressed in the

comprehensive review of across-the-board student code of conduct development.




                                             Page 9of13
Deel. of Shawn Peoples, PhD                                         Civil Action No. 20-cv-01468-CJN

EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1335 of 1598




        31.     Once we can establish a new policy and procedures, websites and catalogs will need

to be updated and training material will need to be developed - likely taking several months.

        32.     The university anticipates that it will have to hire additional staff or consultants to

comply with the elimination of the single investigator model, create and train a pool of available

advisors as well as train stakeholders within the university - students, faculty and staff. At this time,

the university does not have a budget for this new requirement and cannot estimate the amount that

would be required at this time.

        33.     Annually, all employees receive sexual harassment, sexual violence prevention and

consent training. When a student first registers, s/he receives training on sexual harassment, sexual

violence prevention and consent requirements; each subsequent registration s/he acknowledges

receipt and reading of the university's Title IX policy and procedures.

        34.     The new Rule requires the university to train all decision-makers and advisors as to

cross-examination and evidentiary decisions on the records. At a minimum, this requires the

university to revise and create new trainings as well as train and prepare its Title IX Coordinator, Title

IX Deputy Coordinator as well as the staff in the Student Accountability & Support Office and the

pool of new advisors which it will need to create. At this point in time, the university anticipates that

this training process would take two months to complete.

        35.     The new Rule requires the university to reeducate the entire campus community about

the new requirements as well as modifying student orientation materials and updating websites. The

university anticipates that this process will take a couple of months.

        36.     The university is extremely concerned about its ability to comply with the August 14,

2020 effective date, especially in re-negotiating collective bargaining agreements, seeking other

regulatory relief as well as the roll out of training and student communications in light of the current



                                             Page 10of13
Deel. of Shawn Peoples, PhD                                        Civil Action No. 20-cv-01468-CJN

EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1336 of 1598




COVID-19 pandemic demands as well as preparing for the Fall semester - now only two months

away.

        37.      As the notice of proposed rule making occurred almost two years ago with over

100,000 comments from all communities, the university delayed plans to implement until the final

Rule was released.

        3 8.     The August 14, 2020, effective date places extreme pressure on the university to fulfill

its obligations to provide all students equal access to education; train all students/faculty/staff on their

obligations under Title IX; and ensure that all students/faculty/staff are aware of their rights under

Title IX.

    Harm to Eastern Illinois University in Responding to Complaints Under the New Rule

        39.      With the short amount oftime to prepare for the Rule's implementation and the Rule's

requirement that it provide advisors to conduct cross-examination of the complainant, respondent and

witnesses and that hearing officers issue immediate rulings on relevancy of questions asked, Eastern

Illinois University must consider engaging trained consultants to provide the roles of advisors and

another set as decision makers.

        40.      At this time, the university is reviewing its ability to retain outside professionals to

serve as advisors and hearing officers and recognizes the possibility of an ineffective assistance of

counsel claim.

        41.      Eastern Illinois University believes the cross-examination by advisors will harm

students in that attorneys will intimidate witnesses, fundamentally altering the educational process so

much that it would no longer serve its purpose and would instead effectively become an alternative

and inferior courtroom for criminal conduct. Requiring an advisor to execute cross-examination of

witnesses will exacerbate disparities in the process for those parties who can afford an attorney


                                              Page 11 of 13
Deel. of Shawn Peoples, PhD                                         Civil Action No. 20-cv-01468-CJN
EXHIBIT 81
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1337 of 1598




advisor, compared to those who cannot, resulting in inequity for complainants and respondents alike.

Further, the Rule's exclusion of statements from any party or witness who does not subject themselves

to cross-examination at a live hearing because of reasons such as - they don't want to be involved or

they don't want to upset their friends by picking a side - upsets the balance of fairness. To withhold

information gathered in an investigation from decision-makers runs counter to the university's duty

to conduct a thorough investigation, considering all available information.

        42.     The new Rule not only costs the university, it also costs students who are capable of

hiring a professional advisor for their personal interests.

        43.     Eastern Illinois University is also concerned that in providing the investigation report

to the parties and their advisors prior to the hearing it will open the door to the matter being pre-judged

through social media bias sound-bites for which the university will not be able to comment due to

students' FERPA rights. In these instances, the community will likely have a pre-judgment bias for

which the Rule specifically prohibits. The university believes that by providing the investigative

report to the complainant and the respondent it has the possibility of harming one or the other or even

both and opens the doors for others who were not part of the process to retaliate.

                The New Rule's Chilling Effect on Eliminating Sexual Harassment

        44.     Whether Eastern Illinois University contracts its definition of a complaint and sexual

misconduct to that required by the Rule or carves out another process is yet to be determined. The

university is committed to providing a safe environment but the new requirements will have a chilling

effect on victims of sexual misconduct. This Rule makes it more difficult for the university to fulfill

its obligations under Title IX to provide all students equal access to education; provide a safe campus

environment for all students; prevent and remedy sexual harassment; and provide a fair and equitable

process for all students.


                                             Page 12of13
Deel. of Shawn Peoples, PhD                                        Civil Action No. 20-cv-01468-CJN
EXHIBIT 81
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1338 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 1£_ day of _J_, 2020




                                              Director of Civil Rights & Diversity & Title IX
                                              Coordinator




                                          Page 13of13
Deel. of Shawn Peoples, PhD                                   Civil Action No. 20-cv-O 1468-CJN


EXHIBIT 81
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1339 of 1598




EXHIBIT 81
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1340 of 1598




                   EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1341 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA; STATE
 OF NEW JERSEY; STATE OF CALIFORNIA; STATE
 OF COLORADO; STATE OF DELAWARE;
 DISTRICT OF COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS; STATE
 OF MICHIGAN; STATE OF MINNESOTA; STATE    Civil Action No. 20-cv-01468-
 OF NEW MEXICO; STATE OF NORTH CAROLINA; CJN
 STATE OF OREGON; STATE OF RHODE ISLAND;
 STATE OF VERMONT; COMMONWEALTH OF
 VIRGINIA; STATE OF WASHINGTON; STATE OF
 WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                         DECLARATION OF CLYDE W. PICKETT

I, Clyde W. Pickett, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

conect:

          1.   I am the Chief Diversity Officer for the Minnesota State Colleges and Universities

("Minnesota State") located in St. Paul, Minnesota. My educational background includes a Bachelor

of Science degree in Agricultural Economics from the University of Kentucky, a Master of Arts

degree in Higher Education Leadership from Morehead State University in Kentucky and a Doctorate

from the University of Pittsburgh. I have been employed as the Chief Diversity Officer since 2017.




                                             Page 1of13
Deel. of Clyde W. Pickett                                             Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1342 of 1598




Prior to that I served as the Special Assistant to the President for Diversity and Inclusion at the

Community College of Allegheny County.

        2.      I submit this Declaration in support of the State of Minnesota's litigation against

Elisabeth D. DeVos, in her official capacity as Secretaiy of Education; the United States Department

of Education ("ED" or the "Department"); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the "Final Rule" or

"Rule"). I have compiled the information in the statements set forth below through personal

knowledge and through Minnesota State personnel who have assisted me in gathering this information

from our institution. I have also familiarized myself with the Rule in order to understand its immediate

impact on Minnesota State.

        3.      Minnesota State is the fomth-largest system of two-year colleges and four-year

universities in the United States. Minnesota State is comprised of 30 two-yeai· and 7 four-year state

colleges and universities with 54 campuses located in 47 Minnesota communities. Minnesota State

serves approximately 375,000 credit and career students each yeai·. The diversity of our student body

is one of our greatest assets. Of our credit students system-wide 27% are students of color, 56% are

women, 4% are disabled students and 30% are PELL eligible. In addition, 45.8% are the first in their

families attending higher education. We serve more students of color and American Indian students

and more low-income students than all of the other higher education providers in Minnesota,

combined. We are by far the state's lai·gest provider of customized training and continuing education,

serving employees and students trained at thousands of Minnesota's businesses and employers. Our

campuses ai·e critical to the economic success of Minnesota's regional and local economics. More

than 87 percent of graduates get jobs related to their field of study.



                                              Page 2of13
Deel. of Clyde W. Pickett                                                 Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1343 of 1598




           4.   Minnesota State campuses are highly diverse in scope and type, ranging from urban

to rural locations, from the very small (less than 500 students) to the ve1y large (more than 15,000

students), from campuses that have traditional residential life programs to campuses that are

completely commuter, and from campuses with student populations that consist largely of the

traditional 18-22 age cohort to campuses that have a significantly larger older and non-traditional

student population.

           5.   Minnesota State is an independent state entity that is governed by a 15-member Board

of Trustees. The law creating the system was passed by the Minnesota Legislature in 1991 and went

into effect July 1, 1995. The law merged the state's community colleges, technical colleges and state

universities into one system. For more info1mation about Minnesota State Colleges and Universities,

please view its website at www.minnstate.edu. Minnesota State's operating statute is Minnesota Law

Chapter 136F.

           6.   Minnesota State' s colleges and universities receive federal funds from the

Depaiiment. As a result, the colleges and universities are subject to Title IX of the Education

Amendments of 1972, 20 U.S.C. §§ 1681-88, and the Depaiiment's Title IX regulations, 34 C.F.R.

pt. 106.

           7.   Each of our colleges and universities has clear policies on sexual violence and

harassment that follow the direction of the Minnesota State Colleges and Universities Boai·d of

Trustees Policy lB.3 (Sexual Violence) and Board Policy lB.l (Equal Oppo11unity and

Nondiscrimination in Employment and Education) and accompanying procedures. These policies

and procedures establish options for repmiing incidents of sexual violence and harassment, call for

supportive measures to affected paiiies, create investigative and disciplinaiy procedures, and require

prevention training and other related services.



                                            Page 3of13
Deel. of Clyde W. Pickett                                               Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1344 of 1598




        8.      Because of the diversity of our 37 colleges and universities in scope, type, size, and

location, the strncture of their Title IX offices varies. Some larger campuses have a full-time Title IX

Coordinator and small staff, other smaller campuses may share a Title IX Coordinator with other

campuses in a consortium model, while other campuses may have a Title IX Coordinator with many

other non-Title IX responsibilities. No matter the model, these offices have responsibility for

processing complaints under our sexual harassment and sexual violence policies.

        9.      Pursuant to Minnesota Statutes section 135A, subdivision 6, all postsecondary

institutions within the State of Minnesota (not just Minnesota State Colleges and Universities

institutions) must annually report statistics on sexual assault to the Minnesota Office of Higher

Education, which compiles and reports the data. A link to the 2019 report is available at

https://www.ohe.state.rnn.us/sPages/SADR.c:frn. In the last calendar year for which data were

available, the Office of Higher Education indicates that there were 491 reports of incidents of sexual

assault at postsecondaiy institutions within the State of Minnesota. The total number of complaints

alleging sex hai·assment against Minnesota State's faculty, in violation of Board Policy lB.l, for the

last five yeai·s is 117. All of these complaints were investigated. Decision-makers upheld 42 of these

complaints, resulting in 18 instances of discipline. In addition, 13 individuals ai·e no longer employed

by Minnesota State.

        10.    Boai·d Policy lB.l (Equal Opportunity and Nondiscrimination in Employment and

Education) was adopted in 1994 and last revised in 2015. Boai·d Policy lB.3 (Sexual Violence) was

adopted in 2004 and last revised in 2018 .

        11.    The Minnesota State definition of sexual harassment tracks the standai·ds established

by Title VII and the Minnesota Human Rights Act case authority.




                                             Page 4of13
Deel. of Clyde W. Pickett                                                 Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1345 of 1598




        12.     Board Policies lB.1 and lB.3 apply to all individuals affiliated with Minnesota State

Colleges and Universities, including but not limited to, its students, employees, applicants, volunteers,

agents, and Board of Trnstees.      In addition, the policy applies to persons who are on campus for

commercial reasons. Our campuses may exercise off-campus jurisdiction including when hazing is

involved, when the policy violation occurs while participating in a college or university sanctioned or

sponsored activity, when the victim of the policy violation is a member of the campus community,

when the violation constitutes a felony under state or federal law, or when the violation adversely

affects the educational, research, or service functions of the college or university. These factors also

may apply to policy violations occuning outside the United States, such as in overseas study programs

or faculty-led trips to other countries.

        13.     Minnesota State has long successfully used an investigator/decision-maker model in

which trained investigators thoroughly investigate complaints of sexual violence and harassment and

prepare an investigation report. These rep01ts then go to trained decision-makers, who decide whether

or not our policies have been violated and, if so, the appropriate sanction. Decision-makers typically

are high-level college or university administrators. Minnesota State policies and procedures then

allow for an internal campus appeal for both parties. In addition and imp01tantly, our policies and

procedures allow student respondents found in violation of our policy and subject to serious sanction

(defined as subject to a suspension often days or more) to invoke a post-deprivation hearing with the

Minnesota Office of Administrative Hearings before an administrative law judge (ALJ) completely

independent from the college or university. These administrative hearings (sometimes refened to as

"contested case hearings" or "Ch. 14" hearings, refening to Chapter 14 of Minnesota Statutes) follow

administrative rnles that allow both parties discovery, including the ability to subpoena witnesses and

evidence subject to approval from the ALI, advance notice of witnesses and exhibits, the oppo1tunity



                                             Page 5of13
Deel. of Clyde W. Pickett                                                 Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1346 of 1598




to have representatives of their choice who may be attorneys, cross-examination of witnesses at the

hearing subject to the control of the ALJ, and other rules typical of administrative hearings.    For

additional information about these hearings, please see the Minnesota Office of Administrative

Hearings website at https://rnn.gov/oah/. The same process applies to employees, except for the post-

deprivation OAH process.         Instead, our collective bargaining agreements provide for a pre-

deprivation Loudermill hearing and a post-deprivation grievance process.

        14.      The national public health emergency caused by COVID-19 has posed many

challenges to conducting Title IX investigations. Our colleges and universities moved to alternative

educational delivery methods, including remote learning, in mid to late March, dispersing students

from campus, and are largely continuing that model over the summer. At the same time, most of our

employees have been teleworking.           This has presented significant challenges to completing

investigations, requiring, for example, interviews to be postponed or completed through technology.

        15.     Minnesota Statutes section 135A.15 (Harassment and Violence Policy) requires our

campuses to adopt a clear, understandable written policy on sexual harassment and sexual violence.

Minn. Stat. § 135A.15, subd. 1(b). The policy must apply to students and employees and must provide

info1mation about their rights and duties. Id. The policy must apply to criminal incidents against a

student or employee of a postsecondaiy institution; occurring on property owned or leased by the

postsecondaiy system or institution; or at any activity, program, organization, or event sponsored by

the system of institution, or by a fraternity or institution. Id.

        16.     Among many other requirements under section 135A.15, the policy must ensure that

a sexual assault victim has the right to decide when to repeat a description of the incident of sexual

assault. Minn. Stat. 135A.15, subd. 2(11). We are concerned that the final Title IX regulations,




                                               Page 6of13
Deel. of Clyde W. Pickett                                               Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1347 of 1598




particularly the federally-mandated cross-examination standards, may conflict with Minnesota

Statutes section 13 5A. l 5, subdivision 2(11 ).

        17.       The faculty of Minnesota State are represented by three labor organizations. Faculty

at our universities are represented by the InterFaculty Organization; faculty instructors at our colleges

are represented by Minnesota State College Faculty; and non-instructional faculty at our colleges and

universities are represented by Minnesota State University Association of Administrative Service

Faculty. In addition, Minnesota State employees are represented by American Federation of State,

County and Municipal Employees, and the Minnesota Association of Professional Employees.

        18.       Minnesota State's procedures governing the grievance of employee discipline differ

from those in the Final Rule. The grievance policies in our collective bargaining agreements follow

the usual labor model; to wit, an employee is given notice of the employer's intent to discipline and

is accorded a Loudermill hearing. If the discipline is   imp~sed,   the particular labor organization has

the contractual right to grieve the matter up to arbitration, which includes an evidentiary hearing

before an arbitrator with the right to cross-examination. The Final Rule's imposition of a pre-

deprivation evidentiary hearing adds an unnecessary and costly layer to the discipline process. It will

also create a new requirement for discipline of at-will employees.

        19.      Because of the Final Rule, Board Policies and Procedures lB.l , lB.1.1, lB.3 and

lB.3.1 will have to be amended. Minnesota State's 1B3 . l sexual assault procedures will have to be

extensively altered. This process can take months.

       20.       Board policy and procedure amendments require the following steps:

              a. The chancellor and chief of staff (or designee) develop the draft amendment to an

                 existing board policy or system procedure.         In this situation, a team has been




                                              Page 7of13
Deel. of Clyde W. Pickett                                                  Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1348 of 1598




                designated to review the Final Rule and prepare needed changes to these policies and

                procedures.

             b. The draft is reviewed by general counsel, cabinet, presidents, and labor relations,

                before being posted for a system wide 30-day review and comment period. All

                comments are considered and revisions are made as appropriate.

             c. The revised draft is then reviewed by marketing & communications, general counsel,

                and the chancellor. This process n01mally takes several months.

             d. The proposed amendment is then presented to the Board of Trustees for a first reading

                and then again for a second reading. This represents a substantial challenge because

                the Board has fewer meetings over the summer. It may be that the earliest a board

                policy could be amended would be October or November.

             e. In the interval between the first and second readings, interested paJ.iies submit

                comments for the consideration of the chancellor. Because of the strong intei"est of

                our student and labor organizations in combatting discrimination, we would normally

                expect extensive feedback on amendment to our anti-discrimination policies. As a

                consequence of Minnesota State's strong interest in preventing discrimination, we

                take such feedback ve1y seriously. Because this is occurring in the summer and

                because of inhibitions imposed by COVID-19, the comment process may be less

                effective.

       21.      Not only does the Rule naJ.TOW the definition of "sexual harassment" for purposes of

Title IX, it affomatively requires dismissal of sexual haJ.·assment complaints that fall outside of the

Rule's definition. Because Minnesota State has legitimate pedagogical and operational reasons for

policing certain haJ.·assing conduct that occurs off-campus, or overseas, the Rule requires the



                                            Page 8of13
Deel. of Clyde W. Pickett                                                Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1349 of 1598




development of two separate sets of policies and procedures to regulate Title IX and "non-Title IX"

sexual harassment. The process also will require more advice and training being given to Title IX

Coordinators, Human Resources and Equity and Diversity Officers. As stated above, Minnesota State

is complised of 37 separate colleges and universities with 54 locations. Training will be necessary

for these categories of employees for each campus. Because of the two systems, students and faculty

may find the process more confusing and daunting. This confusion could deter students and faculty

from filing complaints.

          22.   Revisions are not limited to policies and procedures.      All handbooks, website

notifications, and training materials will need to be revised at both the system office and campus

levels.

          23.   Each of our campuses must, at a minimum, distribute our policies against sexual

harassment and sexual violence to students at the time of registration and to employees at the

beginning of employment. In addition, campuses make the policies available on the websites and in

student and employment handbooks and catalogs. The policies are also posted on campus bulletin

boards. Again, that means individuals at all 37 colleges and universities will be implementing these

changes, involving potentially hundreds of hours of work.

          24.   Per Minn. Stat. section 135A.15, subd. 8, investigators, decision-makers, campus

security officers and anyone else involved in the complaint adjudication process must receive annual

training on how to conduct an investigation and hearing process that protected the safety of victims

and promotes accountability. In addition, all incoming students and all new employees are required

to receive training on sexual violence prevention measures and procedures to responding to incidents

of sexual violence. Again, implementation will entail hundreds of hours of person-time.




                                           Page 9of13
Deel. of Clyde W. Pickett                                              Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1350 of 1598




        25.     In response to the new regulations, each of these policies and procedures and

accompanying training and postings will have to be revised before August 14, 2020. Thus, each of

Minnesota State's 30 two-year colleges and each of its 7 four-year universities must identify and task

employees with these duties during the summer months and during a time of a pandemic. Such eff011s

will likely require hundreds of hours at a significant cost to the respective colleges and universities.

        26.     As described above, Minnesota State is concerned about its ability to comply with the

August 14, 2020 effective date because of the short timeframe. This is compounded by the absence

of faculty and students in the summer and effects of COVID-19.

        27.     The August 14, 2020, effective date will make it more difficult for college/university

to fulfill its obligations under Title IX to provide all students equal access to education; train all

students/faculty/staff on their obligations under Title IX; ensure that all students/faculty/staff are

aware of their rights under Title IX.

        28 .    All Minnesota State colleges and universities follow a disciplinaiy process as outlined

by the policy/procedure afforded to the parties. Minnesota State CUlTently estimates an average of20

to 30 hours of staff time is dedicated to the investigation and prepai·ation for fmmal disciplinaiy

heai'ings in sexual violence cases. If the discipline involves sanctions of suspension for 10 days or

longer, the student has a right to a contested case hearing under Minnesota Statutes Chapter 14 before

the Minnesota Office of Administrative Hearings. Contested case heai'ings ai·e held after a disciplinaiy

heai'ing, and require the colleges and universities to pay attorneys to represent them. It is estimated

that a college or university spends on average about $17,000 in legal fees for each contested case

heaii.ng. In addition, Minnesota State institutions pay for the cost of the Office of Administrative

Hearings' ALJ, estimated at $1 ,500 per hearing.




                                            Page 10of13
Deel. of Clyde W. Pickett                                                 Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1351 of 1598




           29.   All of these additional costs for policy review, additional training and hearings occur

at a time in which our budget (both state appropriation and tuition) is under severe stress from the

economic impacts of COVID-19.

           30.    Regarding advisors, college and university personnel do not wish to be required to

conduct cross-examination of another party. They are not trained to conduct such examination nor is

that adversarial role consistent with their typical student services or faculty role. As a result, our

college and universities may be required to pay for lawyers to act as advisors for the parties at

significant cost to the college or university. Minnesota State estimates it will be required to expend

approximately $3 ,000 to $5,000 per advisor per evidentiary hearing proscribed by the Rule. The

cross-examination component of the evidentiary hearing creates an opportunity for damaging over-

zealousness on the part of advisors, which needs to be managed by the hearing official. In addition,
                          I

bad conduct of the party advisor could have a deleterious effect on the mental health of the

survivor/complainant. In addition, the numerous and detailed evidentiary requirements place the

hearing beyond the reasonable capability of a non-lawyer to be the hearing official. Consequently,

Minnesota State intends to have the Minnesota Office of Administrative Hearings perfo1m the

evidentiary hearings and anticipates incurring a $1,500 charge associated with hiring an ALJ for each

hearing.

        31.      We fear that this requirement will have the effect of discouraging student and

employee complainants from coming foiward with legitimate sexual assault and harassment

allegations. Unredressed assaults and harassment may result in poor grades, absences and premature

te1mination of studies.

        32.      Minnesota State is concerned that the Final Rule's many technical aspects will create

the potential for increased litigation and appellate actions, resulting in numerous remands for



                                            Page 11of13
Deel. of Clyde W. Pickett                                                 Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1352 of 1598




additional evidentiary hearings. We also fear this process turns a campus disciplinary, which is

intended to be part of Minnesota State's overall educational mission, into more of a judicial

proceeding.

        33.     Minnesota State has a duty to its students and employees to provide them with an

educational and work environment that is free from sexual harassment. To that end, we will continue

to use our existing rigorous anti-discrimination policies and procedures for all complaints other than

fmmal complaints meeting the Titie IX definitions. Consequently, we will have two sets of policies

and procedures, which likely will cause confusion.

        34.    One sign of an anti-discrimination policy's strength and efficacy is the willingness of

complainants to · come fmward.       Minnesota State has taken many steps aimed at ensuring

complainants feel comfo1iable in this process. Increasing the burden on a putative complainant by

increasing the adversarial nature of the process by making the complainant a paiiy, imposing onerous

discovery, creating the practical necessity for an advisor, or even increasing the appearance of the

burden will deter some complainants. Again, unredressed complaints will harm students' mental

health resulting in poor grades, absences and students leaving education.

       35.     As described above, the effect of the Final Rule will chill repmiing. If reporting is

chilled, our students will feel less safe on our campuses, with all the negative consequences on their

ability to fully participate in the educational process. In addition, the declining complaint rate may

embolden discriminatory conduct.

       36.     The effects of an oversubscribed process send a signal that the campus climate is not

welcoming to all students, paiiicularly students from undenepresented groups. There is already

growing concern of undeITepo1iing of assaults within the LGTQIA community. In addition, our

system is home to a tribal community college and a university with a significant American Indian



                                           Page 12of13
Deel. of Clyde W. Pickett                                               Case No. 20-cv-01468-CJN
EXHIBIT 82
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1353 of 1598




community. The fragility of these communities with a more proscribed process will likely increase

the number ofundeneported incidents.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and

cone ct.



Executed on this jJ_ day of JL<1e:.._2020




                                              Chief Diversity Officer
                                              Minnesota State Colleges and Universities




                                            Page 13of13
Deel. of Clyde W. Pickett                                             Case No. 20-cv-01468-CJN
EXHIBIT 82
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1354 of 1598




                   EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1355 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                            DECLARATION OF CATHERINE POPE

I, Catherine Pope, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Associate Vice Chancellor of Civil Rights and Title IX at the University of

Pittsburgh (“Pitt”) located in Pittsburgh, Pennsylvania. I have been employed as Associate Vice

Chancellor of Civil Rights and Title IX since October 2019. I was initially hired at Pitt as the

institution’s Title IX Coordinator in September 2015. Prior to joining Pitt, I served as Title IX

Coordinator at Allegheny College (2014-2015) and Deputy Title IX Coordinator at Purdue University

(2011-2014).

                                             Page 1 of 21
Decl. of Catherine Pope                                         Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1356 of 1598




        2.      I have significant background and expertise in Title IX, VAWA, and Campus SaVE

Act compliance, as well as in sexual-assault-prevention education. My educational background

includes a bachelor’s degree in English from the University of Dayton, a Master of Art in

Philanthropic Studies from Indiana University, and Master of Science in Interdisciplinary Studies

from Iowa State University. I am currently pursuing an EdD at Pitt. I hold certifications from United

Educators (Title IX Coordinator Certification), ATIXA (Title IX/Civil Rights Investigations), and

Margolis Healy (Clery Act).

        3.      I submit this Declaration in support of the Commonwealth of Pennsylvania’s litigation

against Elisabeth D. DeVos in her official capacity as Secretary of Education, the United States

Department of Education (“ED” or the “Department”), and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or “Rule”). I have compiled the information in the statements set forth below through

personal knowledge and on the basis of documents that have been provided to and/or reviewed by

me. I have also familiarized myself with the Rule in order to understand its immediate impact on Pitt.

                                    The University of Pittsburgh

        4.      The University of Pittsburgh is a state-related research university, founded as the

Pittsburgh Academy in 1787. Pitt offers numerous undergraduate, graduate, and professional degrees.

The university currently enrolls over 23,000 undergraduate students and over 7,000 graduate and

doctoral students. Pitt employs more than 5,300 full- and part-time faculty members and more than

6,200 full- and part-time staff.

        5.      Pitt’s principle campus is located in Pittsburgh, Pennsylvania. In Pittsburgh, Pitt offers

20 on-campus housing options—consisting primarily of shared dormitory or shared suite options—



                                             Page 2 of 21
Decl. of Catherine Pope                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1357 of 1598




and four off-campus, university-owned housing options. Forty-three percent of Pitt’s student

community lives in on-campus or Pitt-owned off-campus housing, and 57 percent of students live in

other off-campus housing. Pitt also has four regional campuses across Western Pennsylvania, in

Bradford, Greensburg, Johnstown, and Titusville.

         6.          Pitt has been a part of the Commonwealth System of Higher Education since 1966.

As a result, Pitt is “state-related”: it receives an annual, non-preferred financial appropriation from

the Commonwealth and offers discounted tuition to students who are Pennsylvania residents. In 2019,

Pitt received nearly $200 million from the Commonwealth in appropriations, construction grants, and

sponsored research programs. 1

         7.          In addition, Pitt’s Board of Trustees includes a minority of state-appointed

representatives.

         8.          Pitt “receives significant financial assistance from the federal government,” including

the Department. 2 As a result, Pitt is subject to Title IX of the 1972 Education Amendments Act, 20

U.S.C. §§ 1681–88, and the Department’s Title IX regulations, 34 C.F.R. pt. 106.

                             Pitt’s Existing Title IX Policy and Title IX Office

         9.          Pitt has adopted a sexual misconduct policy (the “Policy”). 3

         10.         Pitt’s sexual misconduct policy applies to “all members of the University community

including all students, post-doctoral associates and post-doctoral scholars, research associates,

faculty, faculty administrators, staff, staff administrators, Board of Trustee members and other




         1
           Univ. of Pittsburgh, Financial Report Fiscal Year 2019, at 5,
http://www.cfo.pitt.edu/documents/FY19AnnualReport.pdf.
         2
             Id. at 31.
         3
          Univ. of Pittsburgh, Sexual Misconduct Policy 06-05-01 (revised June 8, 2018),
https://www.cfo.pitt.edu/policies/documents/policy06-05-01web.pdf [hereinafter “Sexual Misconduct Policy”].


                                                   Page 3 of 21
Decl. of Catherine Pope                                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1358 of 1598




University officials, whether full- or part-time, and guest lecturers, volunteers, advisory board

members, and third parties such as contractors, and visitors.” 4

        11.          Pitt’s Policy does not distinguish between conduct that takes place within its education

program and activities or outside of its education program or activities. Instead, it “governs all

University-sponsored activities and interactions involving at least one University community member

(personal and/or virtual), on campus or off campus, and non-University-sponsored events that occur

off University property that do or may impact the work or educational environment at the

University.” 5

        12.          Sexual harassment is a form of prohibited sexual misconduct. Pitt defines “sexual

harassment” as: “any unwelcome verbal or non-verbal sexual advances, requests for sexual favors,

other verbal, virtual or physical conduct of a sexual nature and/or conduct directed at an individual(s)

because of gender or gender stereotypes or identity when:

                  a. “Submission to such conduct is made either explicitly or implicitly a term or condition

                     of a individual's employment or student status or participation in a University program

                     or activity; or

                  b. “Submission to or rejection of such conduct is used as the basis for decisions affecting

                     that individual with regard to employment (raises, job, work assignments, discipline,

                     etc.) or to student status (grades, references, assignments, etc.); or

                  c. “Such conduct is severe or pervasive and objectively and subjectively has the effect

                     of: i. Unreasonably interfering with an individual's work or equal access to education;

                     ii. Creating an intimidating, hostile or offensive work or academic environment.



        4
            Id. at 1.
        5
            Id.


                                                   Page 4 of 21
Decl. of Catherine Pope                                                 Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1359 of 1598




               d. “Such conduct, if repeated, is reasonably likely to meet the standard set forth above.” 6

        13.         This sexual misconduct policy was updated most recently in 2015 and that policy

process took 18 months. Accompanying procedures have been consistently updated to align with

Department guidance.

        14.         The sexual misconduct policy is incorporated by reference into Pitt’s student code of

conduct, 7 the faculty handbook, 8 and the staff handbook. 9

        15.         Pitt’s student code of conduct applies to all Pitt students. The code of conduct

establishes the processes and procedures to be used if a student is alleged to have violated the code of

conduct or the sexual misconduct policy. The code of conduct does not provide for live hearings for

sexual misconduct cases. 10

        16.         Pitt’s faculty and staff handbooks are typically revised in January for release in July,

ahead of the new academic year. The faculty and staff handbooks currently do not provide for live

hearings.

        17.         Currently, reports of sexual harassment can be made to the Title IX Office or to any

staff or faculty member deemed a responsible employee. The responsible employee is obligated under

school policy to inform the Title IX Office of the reported sexual harassment.




        6
            Id. at 2.
         7
           Univ. of Pittsburgh, Student Code of Conduct (effective Oct. 25, 2019),
http://www.studentaffairs.pitt.edu/wp-content/uploads/2019/10/Revisions_for_2019_October-16-2019.pdf
[hereinafter “student code of conduct”].
       8
         Univ. of Pittsburgh, Faculty Handbook (effective July 1, 2019), https://www.provost.pitt.edu/faculty-
handbook [hereinafter “faculty handbook”].
        9
           Univ. of Pittsburgh, Staff Handbook (effective July 1, 2019), https://www.hr.pitt.edu/handbook
[hereinafter “staff handbook”].
        10
             Student code of conduct, supra note 7, at chs. 5, 6.


                                                     Page 5 of 21
Decl. of Catherine Pope                                                   Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1360 of 1598




        18.      Pitt’s Title IX Office consists of me, two full time investigators, two specialists, one

outreach staff member, and three liaisons who work at our four regional campuses. Together, our

office conducts trainings; helps students, faculty and staff receive interim measures; reviews

complaints; facilitates informal resolutions; and conducts investigations.

        19.      When reports of sexual harassment reach my office, complainants are given their

options for interim measures and accommodations. Complainants are informed about informal

options for resolution, which can include interim measures and educational meetings for respondents,

or the formal process which involves the investigative process and includes determining if there has

been a violation of University policy.

        20.      Several options are available to report sexual misconduct or violence. First, any

member of the University of Pittsburgh community can file an anonymous report on the University

of Pittsburgh Police Department Web site (www.police.pitt.edu). Second, any member of the

University of Pittsburgh community may file a complaint through the University’s Office of Student

Conduct if the respondent is a University of Pittsburgh student. Third, anyone who has experienced

sexual harassment can file a formal complaint with the University’s Title IX Office for investigation.

Individuals on the regional campuses may also file a formal complaint with their local Title IX

Liaison. Finally, any member of the University community can file anonymous complaints on the

online bias reporting system. 11

        21.      Pitt currently uses the single investigator model to investigate and resolve all

complaints of sexual harassment, as well as all other complaints of discrimination.




        11
           Any member of the Pitt Community can make a report of sexual harassment on behalf of themselves or
another person. Per policy all Pitt employees are required to report incidents of sexual misconduct of which they
become aware. This information is used by the Office of Diversity and Inclusion to provide supportive measures.


                                                  Page 6 of 21
Decl. of Catherine Pope                                                  Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1361 of 1598




       22.     When the Title IX Office receives a formal complaint of student-on-student sexual

misconduct, a member of my team in the Title IX Office conducts the investigation. The investigation

process includes (but is not limited to) interviewing the parties; reviewing evidence offered by the

parties; interviewing witnesses offered by the parties; and allowing the parties to review relevant

evidence and witness statements, often multiple times, in order to raise additional issues. To avoid

breaches of confidentiality, the Title IX Office keeps possession all evidence collected during the

investigation and allows the parties to access and review (but not photocopy or photograph) relevant

evidence at any time in person. The function of the investigation is to determine whether the Policy

has been violated and/or to recommend an appropriate sanction. Upon completing the investigation,

the Investigator will create an investigative report summarizing the process, including findings

indicating whether the Policy has been violated, the type of sexual misconduct involved as defined in

the Policy, the facts and circumstances supporting the findings, and the recommended sanctions (if

applicable). If the outcome of the investigation determines that the Policy was violated by a

preponderance of the evidence, the investigative report and recommended sanctions are submitted to

the appropriate administrator (department chair, school dean, director, supervisor, responsibility

center head, or designee). The appropriate administrator is not bound by the recommended sanctions;

rather, he or she will review the submitted materials and make a final decision as to the appropriate

sanction(s). Sanctions are based on the totality of the circumstances, including but not limited to, the

nature and severity of the offense and/or on prior violations of University policy.

       23.     Process for faculty and staff follows a similar process with differences built into the

decision-making process. These differences include the responsible party involved in decisions

making and the steps of the appeal processes.




                                             Page 7 of 21
Decl. of Catherine Pope                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1362 of 1598




        24.     During the last three years (academic years 2016-2019), my office received

approximately 640 reports of possible violations of our sexual misconduct policy. Eighty-nine of

these reports went through our formal complaint process. The remainder of these reports were

resolved with our informal resolution process or referred to another internal department. All reports

are documented in our case management system.

        25.     Educating the Pitt community about Title IX and our sexual misconduct policy is a

significant part of my work. Under normal circumstances, we conduct approximately 55 trainings

during a three-and-a-half week period every August, training approximately 7,000 individuals. These

trainings range from large meetings with the entire undergraduate freshman class to smaller group

sessions with students, faculty, teaching assistants, and international students. These trainings all take

place in person to allow participants to ask questions. Additionally, we provide online training for

members of the Pitt community on requested basis throughout the year.

        26.     The materials used for these trainings are prepared based on Pitt’s current sexual

misconduct policy, student code of conduct, as well as nationally recommended best practice models.

Preparing and deploying these materials takes approximately 15 hours of work per week over the

course of three months, typically in the summer term.

        27.     The ongoing public health emergency caused by the novel coronavirus (COVID-19)

pandemic has made our work more difficult.

        28.     For example, we are now using online video chat software to hold meetings with

faculty, staff, and students, and to conduct interviews of parties and witnesses. This is challenging as

it removes the level of personal interaction and creates concerns about privacy and efficacy. As well,

many students are not responding to requests for meetings due to ongoing personal stressors of the

pandemic.



                                              Page 8 of 21
Decl. of Catherine Pope                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1363 of 1598




       29.     Out of necessity, we are also using online video chat software to share confidential

documents, which has raised additional challenges regarding security and confidentiality.

       Revising Pitt’s Policies to Comply with the Rule will Impose Numerous Burdens

       30.     Complying with the Rule by August 14 2020—in the middle of a global pandemic—

will require Pitt faculty and staff to spend an inordinate amount of time and effort to review, revise,

and adopt new policies and procedures; revise training materials; and undergo training.

       31.     Pitt is committed to providing a safe and welcoming experience for every single

student, employee, and faculty member. Pitt is also committed to providing due process to any

member of our community alleged to have committed sexual misconduct. Determining what

additional policies and procedures we should adopt in light of the Rule’s new legal requirements will

require a careful and thoughtful approach to ensure we remain fully compliant while avoiding

inadvertently discouraging anyone from reporting sexual harassment or confusing students, faculty,

and employees about their rights under Title IX.

       32.     The abbreviated timeline, coupled with the realities of COVID-19, significantly

augments the challenge of carefully and thoughtfully adopting additional procedures and

requirements in a way that ensures buy-in from our community and that best protects the rights of all

students, faculty, and employees.

       33.     To comply with the Rule, we will need to review, revise, and update existing policies

and procedures as well as multiple documents and websites. These include the sexual misconduct

policy, the student code of conduct, the faculty handbook, and the staff handbook. Additional changes

will have to be addressed through relevant collective bargaining units.




                                            Page 9 of 21
Decl. of Catherine Pope                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1364 of 1598




        34.     As of now, we are working to create a new sexual misconduct policy that is compliant

with the Rule. This includes time resources for the working group dedicated to this effort and costs

for training and materials.

        35.     We are also planning to revise our current sexual misconduct and nondiscrimination

policies to address those incidents of “non-Title IX sexual harassment,” i.e., harassment that the

school must dismiss under § 106.45(b)(3)(i) because the harassment falls outside of the Rule’s

definitions, but that the school can address under another provision of code of conduct, consistent

with the Rule. While we are considering all options in this regard, one of the leading options is to

retain our single investigator process for non-Title IX sexual harassment.

        36.     Our current single investigator process already incorporates due process protections,

including many of the procedures codified by the Rule for Title IX investigation. But there are some

divergences, including the absence of a live hearing. Instead, each party has the opportunity to review

all of the relevant evidence collected during the investigation and to submit relevant questions of the

other party or witnesses.

        37.     The Rule has caused significant uncertainty about the practical implications of

enforcing a sexual misconduct policy consistent with the Rule, while also aiming to capture non-Title

IX sexual harassment under a separate, but related policy. The Rule’s definitions of “sexual

harassment” and “educational program or activity” create confusion for members of the community

using the policy, and make unclear what conduct that constitutes sexual harassment under the Rule,

and conduct that falls outside of the Rule.

        38.     Based on the Department’s proposed regulation issued in November 2018, we began

making initial plans for how Pitt would revise its code of conduct and other policies. But because the




                                              Page 10 of 21
Decl. of Catherine Pope                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1365 of 1598




final rule made significant changes to the proposed regulation, we now have to rethink entirely how

to incorporate the new requirements to achieve full compliance by August 14.

         39.      Pitt’s policies are developed, reviewed, revised, and adopted through a process of

shared governance in which students, faculty, and staff all play a role. This process ensures that all

relevant parts of the Pitt community have an opportunity to weigh in on important policies. This

process also helps build buy-in from the students, faculty, and staff that will be operating under the

policies, which ensures greater compliance once the policy is adopted.

         40.      Under normal circumstances, reviewing and revising Pitt’s sexual misconduct policy

and student code of conduct to comply with the Rule would be a time-intensive process that requires

the input of many stakeholders.

         41.      University Policies are established and revised through a process containing the

following steps12:

         42.      First, a proposal to initiate a policy development process is submitted to the

Chancellor for approval. In my experience, this process can take up to two months.

         43.      For each approved proposal, a Charter must be prepared by the policy office and

submitted to the Chancellor for approval. This Charter must: define the objective and scope of the

policy development or revision; establish a process (generally a committee) to prepare a draft

proposed policy or policy revision and its supporting documents; and define the review process and

the stakeholders involved. Prior to approval of the Charter, the Chancellor will consult with the

University Senate, which exists to create and maintain adequate communication channels among

students, staff, faculty, and administrative officers, for discussion and consultation on all matters


         12
           See generally Univ. of Pittsburgh, Establishing University Policies: Policy 01-01-01 (effective Dec. 13,
2018), https://www.policy.pitt.edu/sites/default/files/Policies/01-Administrative_and_Organization/Policy%2001-
01-01%20final.pdf.


                                                  Page 11 of 21
Decl. of Catherine Pope                                                   Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1366 of 1598




affecting the welfare of the University. The University Senate consists of two bodies—the Faculty

Assembly and the Senate Council. The Charter must first be reviewed and approved by the relevant

Senate committees before being reviewed and approved by the Faculty Assembly and then the Senate

Council. Based on my prior experience, this process could take up to an additional six months.

        44.     Approved Charters will be posted by the Policy Office on its website,

https://www.policy.pitt.edu/. There will be opportunity for public comment as well.

        45.     Each approved Charter must define the requirements of the policy development or

revision process. That process will be managed and supported by the Policy Office. Changes to the

development or revision process must either be consistent with the terms of the Charter, or a new or

amended Charter must be approved by the Chancellor.

        46.     After moving through the process of approving the Charter, the committee is

convened to draft the policy and must be submitted through relevant University Committees and then

to the Chancellor for approval. The draft must be accompanied by a summary of the input provided

during the review process defined in the Charter. The Chancellor will inform the University Senate

of the final decision to approve or not approve the draft policy.

        47.     In total, reviewing and revising Pitt’s sexual misconduct policy and student code of

conduct to comply with the Rule would normally take up to one full calendar year. The previous

sexual misconduct policy revision took approximately eighteen months.

        48.     The University Senate ordinarily holds it last meeting in May and does not reconvene

until August. Due to the COVID-19 crisis, the University Senate will meet in June, but only to discuss

if and how Pitt will reopen for in-person classes in the fall.

        49.     Because of the August 14, 2020, effective date, we will be unable to conduct the full

process laid out above, and will, instead, be forced to adopt an interim policy. As a result, the interim



                                             Page 12 of 21
Decl. of Catherine Pope                                             Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1367 of 1598




policy we adopt will lack input and feedback from the very members of our community the policy is

designed to protect.

        50.     In addition to revising Pitt’s sexual misconduct policy and student code of conduct,

we will also have to revise all relevant training materials, as well as web and print materials. This

process requires review by the Office of University Counsel and the Office of Student Conduct, which

would normally take at least three months and thousands of dollars. Additionally, these materials must

be consistent with the revised sexual misconduct policy and student code of conduct, meaning those

documents need to be updated before the training can be fully revised and implemented.

        51.     Pitt will need to reconfigure staffing and will potentially need to hire new staff to

meet the standards set in the regulations, which will create significant costs. Additionally, the cost to

provide and conduct training, and configure space to accommodate the hearings, will be an additional

burden on our budget, especially given the constraints created by COVID-19.

        52.     COVID-19 has significantly complicated our ability to revise Pitt’s sexual misconduct

policy and related policies. Pitt is devoting all its resources to protecting our community in light of

COVID-19. We are currently under a hiring freeze and budgets are static. Staff time is additionally

burdened by addressing the unanticipated concerns of students and staff during the pandemic.

        53.     Pitt has closed its campuses and is currently evaluating multiple issues, including

whether to re-open campuses for in-person classes in the fall. As a result, I have been instructed to

prepare two Title IX training plans for the fall: one if Pitt re-opens normally and one if Pitt is still

under operational restrictions. Preparing these two training options based on our existing policies

would already require a significant amount of time and effort on the part of our office.

        54.     We recently launched a new prevention office and had planned additional training

sessions for the fall. We are now exploring how we can transition these to virtual sessions if necessary.



                                             Page 13 of 21
Decl. of Catherine Pope                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1368 of 1598




Doing so based only on our existing policies would ordinarily require a significant effort to introduce

new training content and modules to this planning. Incorporating the Rule’s new requirements will

require a significant amount of additional effort.

        55.     Revising all of our training materials to incorporate the Rule’s new requirements will

require the commitment of a full-time staff member for a number of weeks, which could have the

impact of reducing efforts in other areas.

        56.     Because Pitt is still currently in the process of adopting an interim policy consistent

with the Rule, I am not yet able to update the training materials for the fall.

        57.     As a result, the Rule’s imminent effective date directly undermines my ability to

conduct our August trainings and educate the students, faculty, and staff of Pitt about Title IX and our

forthcoming revised sexual misconduct policy.

        58.     On August 15, 2020, we will have to start over. Using our shared governance process,

we will have to again review, revise, and update the interim sexual misconduct policies, the student

code of conduct, the faculty handbook, the staff handbook, and all related publications and training

materials. Going through the process twice will create serious administrative costs.

        59.     Requiring us to adopt an interim policy without fully engaging with community input

will hinder our shared governance process. Having adopted an interim policy on such a sensitive and

significant policy issue as sexual misconduct could result in the appearance of a lack of transparency,

which could lead to mistrust. This mistrust will undermine confidence in Pitt’s commitment both to

providing all students with due process and to preventing and remedying sexual harassment, even

though Pitt will have no option but to forego robust community input in light of the effective date.

        60.     Once we finish the shared governance process, we will then have to clearly

communicate the changes to our campus community, which will cause additional confusion.



                                             Page 14 of 21
Decl. of Catherine Pope                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1369 of 1598




  The Rule Will Make Responding to Complaints of Sexual Misconduct More Cumbersome

        61.     Complying with the Rule’s many requirements will present the University with

significant challenges with regard to responding to complaints of sexual harassment and will make

the process more burdensome for students.

        62.     The Rule’s requirement that the school dismiss complaints of conduct that does not

constitute “sexual harassment” under the Rule’s revised definition and, instead run such conduct

through another policy or code section, will cause significant confusion and logistical complications

and will burden students and my administrative staff.

        63.     Currently, when we receive a report of sexual harassment, we have a single member

of my team conduct an intake interview, explain the investigative process, and discuss the

complainant’s options in a single meeting. As we generate a plan to be compliant with the

requirements of the Rule we will have to create a number of additional steps for those coming forward.

First, we will have to ask if the student wants to proceed with an investigation. If the answer is yes,

the complainant may need to speak with an investigator and provide an initial, significant statement

so we can determine whether the allegation falls under the Rule’s definitions. If the facts are unclear,

the investigator may need to seek further consultation to determine which process to use. This has the

potential to cause administrative burdens and delay, and it could undermine our ability to provide

certainty to relevant parties as to the applicable processes.

        64.     Once we have determined which process to use, we will explain to the complainant

and respondent what to expect from the investigation and decision-making process. The need to

address sexual misconduct that does not otherwise fall under the Rule presents us with many

challenges on how to address those complaints. One of these challenges that we are now facing is

potential situations where we can less clearly identify with certainty the process under which a



                                             Page 15 of 21
Decl. of Catherine Pope                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1370 of 1598




complaint is handled. A complainant or respondent who was participating in the process may

suddenly stop participating if the process switches to a different track.

        65.     In addition, a student may believe that a complaint should have proceeded under the

Title IX process after we determined that it was not Title IX conduct, and vice versa. The student has

the right to immediately appeal our decision to use the non-Title IX process, which risks creating

further delays in remedying and processing complaints.

        66.     To fill the decision-maker role, we are considering hiring or contracting with one or

more individuals with a legal background who can control a hearing process and enforce rules of

decorum, and who will not be intimidated if two attorneys are conducting direct, oral cross-

examination of students. The decision-maker would also have to appropriately apply the Rule’s

evidentiary requirements, including the requirement to issue relevancy determinations on the record.

Because we don’t know how the Rule will impact reporting or the filing of formal complaints, it is

difficult to plan for what this position will look like moving forward.

        67.     Hiring new staff during a hiring freeze, with static budgets, will impose a substantial

administrative burden and the reallocation of already-limited resources.

        68.     We will also have to develop rules of decorum to ensure a fair and equitable hearing

process for both parties. These rules will have to be reviewed by the Office of University Counsel.

This could take up to two months to complete.

        69.     To hold live hearings, we will have to conduct an inventory of our space and

technology options.

        70.     We will also have to identify a cohort of advisors to serve if a party does not have an

advisor to conduct cross-examination. We are currently thinking about recruiting volunteers from

within our campus community and developing our own vetting system (to eliminate bias or conflict



                                             Page 16 of 21
Decl. of Catherine Pope                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1371 of 1598




of interest) and training program, but we are uncertain as to our final determination in this matter.

This will create costs in both time and money that were not budgeted within this year.

       71.     Having a cohort available at any moment to conduct cross-examination, as the Rule

requires us to do, will require on-going training throughout the year to ensure that any volunteer

advisor can step into the role at any moment.

       72.     We will also have to conduct additional training of our investigators to enforce the

new evidentiary requirements of the Rule, with very specific components based on the new

regulations. This will create costs in both time and money that were not budgeted within this year.

       73.     We will also have to revise our investigative reports, which will require review by the

Office of University Counsel. This will create costs in both time and money that were not budgeted

within this year

       74.     The inability to consider any statement from any person unless that person submits to

cross-examination will cause significant confusion and hamper our ability to remedy serious sexual

misconduct on campus. We do not have subpoena power or any way to force parties or witnesses to

attend hearings or submit to cross-examination. We have had problems in the past with parties and

witnesses not cooperating with investigations, and this will continue.

       75.     For example, the investigative report will contain all relevant evidence collected

during the investigation, but we will not know until the hearing if we can consider any of it. This has

the potential to harm both complainants and respondents equally.

       76.     Under my understanding of what the Rule requires, if a student, faculty member, or

staff member sexually assaulted only victims who are not participating or attempting to participate in

Pitt’s education program or activity, consistent with the rule we would be required to dismiss the

formal complaint, and would, instead, have to pursue the conduct under a separate policy.



                                            Page 17 of 21
Decl. of Catherine Pope                                          Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1372 of 1598




        77.     The live hearing requirement with direct, oral cross examination by party advisors

presents concerns related to equity. One party (respondent or complainant) may be able to afford to

hire an experienced attorney versed in litigation and skilled in cross-examination, while the other

party (respondent or complainant) may not have the resources to hire an individual with similar

experience or may not understand why hiring such an individual may be beneficial. Parties are not

required to obtain an advisor until the hearing, which means an advisor not assigned by the school but

retained by the party may arrive at the hearing unfamiliar with the investigative report and unaware

that she will be expected to conduct cross-examination.

        78.     The serious possibility of attorneys conducting live, direct, oral cross-examination

risks traumatizing participating parties and freezing out students.

        79.     Pitt’s current policy allows both parties access to the relevant evidence, but prevents

any party from copying or taking the evidence with them. The Rule’s requirement to provide parties

and their advisors with walking copies of all evidence directly related to the allegations carries a

serious risk of breach of confidentiality. Because the evidence relates to alleged sexual misconduct,

there is a high likelihood that at least some of the evidence is highly sensitive. Parties routinely ask

me who else has access to the evidence out of fear that someone will reprint it or post on social media.

        80.     We are still trying to determine how we can best protect confidentiality while not

inadvertently discouraging students from reporting sexual harassment. For example, although the

Rule allows us to create and enforce non-disclosure agreements, those can be alienating and only add

to the unnecessarily legalistic process created by the Rule.

   The Rule Will Make Identifying, Remedying, and Eliminating Sexual Harassment More
                                      Challenging

        81.     The Rule will present significant challenges with regard to preventing and remedying

sexual harassment in Pitt’s education programs and activities.


                                            Page 18 of 21
Decl. of Catherine Pope                                           Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1373 of 1598




        82.     Because we are being forced to manage multiple forms of sexual misconduct under

separate processes (one for Title IX sexual harassment and one for non-Title IX sexual harassment)

we will face significant challenges in clearly and effectively communicating the differences between

the processes without suggesting that one is superior or inferior to the other. It is already difficult to

educate campus on the many details to fully understand policies. Having multiple polices on similar

topics will only further complicate these situations.

        83.     Our current sexual misconduct policy was adopted four years ago, and it has taken

nearly as much time to fully educate the community on the policy such that people are aware of and

comfortable with its rights and requirements. Adopting new policies—particularly on an interim

basis, as the Rule’s effective date will require us to do—will create the illusion of a lack of

transparency.

        84.     If we are perceived to be non-transparent, members of our campus community will

lose trust in the process.

        85.     Effectively communicating the new changes is especially challenging during the

COVID-19 pandemic. We cannot seat thousands of students or faculty in an auditorium to conduct

in-person trainings. We are currently exploring virtual training methods, such as an online training

module, but these have the potential of being much less effective. Participants will be unable to ask

questions, explore nuance, and pose hypotheticals to ensure that they fully understand the new

policies.

        86.     Because we will have extremely limited time to train and educate our campus

community, our students, faculty, and staff may be less informed of their rights under Title IX and

under Pitt’s revised policies.




                                             Page 19 of 21
Decl. of Catherine Pope                                            Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1374 of 1598




        87.     Pitt has worked diligently to build a culture in which any type of sexual misconduct

is unacceptable. With the Rule, we will now have to explain that some sexual misconduct, under law,

must be treated differently than other sexual misconduct.

        88.     As a result of the Rule, it is not unreasonable to expect, consistent with multiple

comments on the proposed rule, that reporting of sexual harassment may go down due to confusion

about revised policies, mistrust of the new procedures, fear of the other party sharing evidence, or fear

of having to submit to direct, oral cross examination.

        89.     Right now, our Title IX Office receives reports for all sexual harassment and

discrimination cases. Among other benefits, this allows us to identify systemic problems. Based on

2019 AAU Campus Climate Survey data 13 we know that sexual misconduct is underreported

nationally.

        90.     The Rule will also likely undermine campus safety. Chilled reporting of sexual

misconduct means that our office will have fewer resources with which to uncover a pattern of

behavior, a particular bad actor, or an unsafe area of campus.

        91.     In short, the Rule and its effective date presents extraordinary challenges to meeting

the obligations under Title IX to provide all students equal access to education; train all students,

faculty, and staff on their obligations under Title IX; and ensure that all students, faculty, and staff are

aware of their rights under Title IX.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.




        13
           Am. Associ. Univ., Report on the AAU Campus Climate Survey on Sexual Assault and Misconduct (Jan.
2020), https://www.aau.edu/sites/default/files/AAU-Files/Key-Issues/Campus-
Safety/Revised%20Aggregate%20report%20%20and%20appendices%201-7_(01-16-2020_FINAL).pdf.


                                              Page 20 of 21
Decl. of Catherine Pope                                              Civil Action No. 20-cv-01468-CJN
EXHIBIT 83
Executed on this ~day
         Case    1:20-cv-01468-CJN
                       of June, 2020 Document 22-3 Filed 06/23/20 Page 1375 of 1598




                                       CATIIERINE POPE
                                  Associate Vice Chancellor of Civil Rights and
                                      Title IX
                                University of Pittsburgh



                              Page 21 of21
 Deel. of Catherine Pope    Civil Action No. 20-cv-01468-CJN




   EXHIBIT 83
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1376 of 1598




                   EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1377 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 COMMON~ALTH      OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                    DECLARATION OF VALERY NL RICHARDSON

I, Valery NL Richardson, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

       1.      I am the Title IX Coordinator at the University of Washington ("UW" or

"University"). I work at the campus located in Seattle, Washington. My educational background

includes a bachelor's degree in English from the University of California at Santa Barbara and a

master's degree in college and university administration from Michigan State University. I have

been employed as the UW's Title IX Coordinator since October 2018. From May 2017 to October

                                             Page 1 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1378 of 1598




2018, I served as the UW's Deputy Title IX Coordinator and then Interim Title IX Coordinator.

Prior to these positions, I was the Associate Dean for Student Affairs at the UW' s Bothell,

Washington, campus following more than fifteen years working for the University of California

system.

          2.   I submit this Declaration in support of the State of Washington's litigation against:

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education ("ED" or the "Department"); and the United States of America,

regarding the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (May 19,

2020) (the "Title IX Rule" or "Rule" or "Title IX Regulations"). I have compiled the information

in the statements set forth below through a combination of personal knowledge and through the

University's personnel who have assisted me in gathering this information from our institution on

the basis of their personal knowledge and documents that have been provided to me. I have also

familiarized myself with the Rule in order to understand its immediate impact on the University.

                          Description of the University of Washington

       3.      Founded in 1861, the UW is a public research university with campuses in Seattle,

Tacoma, and Bothell, Washington. The UW is the largest university in the northwestern United

States and is one of the oldest universities on the west coast. The UW offers more than 600 degree

options across more than 300 programs. The 2019 Fall emollment was nearly 60,000 students,

including over 42,500 undergraduates and 16,800 graduate and professional students, and during

the 2018-2019 academic year, the UW awarded over 17,800 degrees. Additionally, UW's

Continuum College educates more than 50,000 students annually through a combination of in-




                                           Page 2 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1379 of 1598




person and online degree and certificate programs and continuing professional education

programs, while over three thousand students per year participate in study-abroad programs.

        4.          The University's three campuses occupy roughly 440 buildings on 792 acres, with

more than 22 million gross square feet of space. UW employees fulfill many different roles and

fall into many categories based on their roles and other factors. The University employs

approximately 39,000 non-faculty/non-academic personnel staff, which includes graduate student

employees. Across its three campuses, the UW employs approximately 14,500 bargained-contract

classified staff, 10,700 professional staff, 930 non-contract classified staff, and 380 individuals

whose work classification is shared among 4 additional categories. The UW also employs faculty

and other academic personnel: as of October 2019, approximately 19,100 faculty, 1,900 academic

staff, 1,900 residents and fellows, 880 postdoctoral scholars, 410 senior fellows, and 180 librarians.

Additionally, the UW operates several medical centers, and at these locations, it employs another

roughly 10,375 bargained-contract classified staff, 1,675 professional staff, and 750 non-contract

classified staff.

        5.          Each of the UW's three campuses has a unique culture and student body. At the

Seattle campus, during the start of the 2020 winter quarter, approximately 9,475 students lived in

university housing. At its Bothell and Tacoma campuses, approximately 310 and 285 students,

respectively, lived in on-campus housing. Collectively across the three campuses, prior to the

University's moving online in response to the public health pandemic, over 10,000 of the UW's

nearly 60,000 students enrolled for the 2019 fall quarter lived in University housing.

Approximately 3,000 additional students at the Seattle campus live in off-campus fraternity and

sorority houses located just north of campus.




                                             Page 3 of28
Deel. of Valery NL Richardson                                    Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1380 of 1598




        6.      The UW maintains several conduct codes. The Student Conduct Code, which went

into effect on August 18, 2017, and is set forth in the Washington Administrative Code ("WAC")

at Chapter 478-121, applies to both on-campus and off-campus student conduct. For example, the

Student Conduct Code applies to our students while they are studying abroad or doing field work

abroad in connection with their studies, approximately 2,650 of whom are supported by the Office

of Global Affairs annually. Faculty are governed by the UW's Faculty Code, enacted as a matter

of shared governance by the UW' s Faculty Senate and approved by the UW' s President. See, e.g.,

Revised Code of Washington ("RCW") 28B.20.200 ("The faculty of the University of Washington

shall consist of the president of the university and the professors and the said faculty shall have

charge of the immediate government of the institution under such rules as may be prescribed by

the board of regents.").

       7.      UW librarians are expected to follow the Librarian Personnel Code, and the conduct

of non-faculty employees is governed by a variety of agreements and policies, including: collective

bargaining agreements, professionalism policies (such as those that apply to UW Medicine and

UW School of Medicine employees), hospitable workplace policies (such as those that apply to

facilities workers), UW Human Resources policies, workplace violence policies, and policies

specific to departments or schools. Some rules and policies, such as Executive Orders and

Administrative Orders (issued by the University's President) or Administrative Policies

Statements (issued by other senior executives) apply to the entire University community.

Prominent among these are the University's policies prohibiting discrimination, harassment, and

retaliation, including: Executive Order No. 31 ("Nondiscrimination and Affirmative Action"),

Executive Order No. 51 ("Sexual Violence Elimination Policy"), and Executive Order No. 54

("Employee-Student Romantic Relationships and Conflict of Interest"). Unlike the Student



                                          Page 4 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1381 of 1598




Conduct Code, these policies do not generally distinguish between on-campus and off-campus

conduct and allow the UW to regulate certain off-campus conduct (see infra, iii! 20-21 ).

        8.     The UW is an agency of the State of Washington and is governed by a ten-member

Board of Regents. Each Regent is appointed by Washington's Governor and confirmed by the

Washington State Senate. The UW's fiscal year 2020 budget is $8.25 billion, including $1.09

billion in its General Operating Fund. The General Operating Fund supports the UW' s core

academic mission and operations. It is the source of funds to hire and pay faculty, enhance the

student experience, support service efforts, and run the UW' s administrative infrastructure. Tuition

revenue makes up approximately 63% of the General Operating Fund, with the remainder coming

from state funds, primarily legislative appropriations. Other major functional components of the

UW's budget are: the UW Medicine health system, which includes its four hospitals and multiple

neighborhood clinics (approximately 48% of the total budget); the UW's research enterprise

(approximately 18%); and auxiliary activities (approximately 12%), which include large, self-

sustaining business enterprises such as Continuum College, Housing and Food Services,

Intercollegiate Athletics, and Parking & Transportation Services.

       9.      UW receives federal funds from the United States Department of Education (the

"Department"). As a result, UW is subject to Title IX of the 1972 Education Amendments Act, 20

U.S.C. §§ 1681-88, and the Department's Title IX regulations, 34 C.F.R. pt. 106--including the

newly published Rule.

                               The UW's Current Title IX Policies

       10.     The Office of the Title IX Coordinator at the University consists of two employees,

the Title IX Coordinator and the Deputy Title IX Coordinator, and is responsible for providing the

entire UW community of over 130,000 people: leadership to advance the University's Title IX



                                           Page 5 of28
Deel. of Valery NL Richardson                                   Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1382 of 1598




mission, vision, and strategic priorities; information and assistance to individuals who wish to raise

complaints or have concerns or questions related to gender equity and/or Title IX; consultation

and collaboration with a broad range of University partners, offices, and programs who in turn

provide support, resources, and outreach on Title IX matters and initiatives; assisting University

entities responsible for responding to and investigating Title IX complaints; facilitation of

University-wide Title IX-related education and outreach; monitoring and coordination of

compliance with federal, state, and local laws, resolution agreements, and regulatory guidance;

and identification and coordination of responses to patterns or systemic issues related to sexual

harassment, gender-based discrimination, and other concerns related to sexual misconduct and

Title IX.

        11.    The (separate) Title IX Investigation Office is responsible for investigating

complaints or reports that a University student engaged in conduct that violates any of the sexual

misconduct provisions of the Student Conduct Code, which includes sexual assault, sexual

harassment, sexual exploitation, indecent exposure, intimate partner violence, and stalking. The

Title IX Investigation Office is staffed by the same investigators who comprise the University

Complaint Investigation and Resolution Office ("UCIRO"), which investigates alleged violations

of the University's Executive Order No. 31 prohibiting discrimination, harassment, and retaliation.

As of May 28, 2020, six investigators and their manager conduct the investigations performed by

these two offices. Two of the investigators predominantly investigate allegations involving

students who have violated the sexual misconduct provisions of the Student Conduct Code.

       12.     In addressing sexual violence, sexual harassment, and sex discrimination, the

University prioritizes allowing individuals who have experienced harm to make decisions for

themselves about whether they want to share what happened to them, seek University resources as



                                           Page 6 of28
Deel. of Valery NL Richardson                                   Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1383 of 1598




supportive measures, and/or make a report to the University for investigation. With protocols and

procedures in place to prioritize the choices of those who have been harmed, a small percentage

of· incidents of which the University becomes aware, whether through SafeCampus-the

University's violence prevention and response program---or through confidential victim

advocates, result in formal reports, which are defined as a person who has been harmed deciding

to tell an investigator/conduct officer about what happened to them and requesting an investigation

of another student or employee's conduct.

        13.    During the 2019 calendar year, 28 individuals contacted the Title IX Investigation

Office to inquire about the reporting process or make a report that a UW student engaged in sexual

misconduct. The Title IX Investigation Office met with 22 of these individuals to conduct an intake

and determine whether an investigation was appropriate. (Six individuals did not meet with an

investigator for intake meetings either because they decided against meeting, did not respond to

the investigator, or contacted another University office and asked the University to address an

issue through methods other than an investigation.) Following intake appointments, the Title IX

Investigation Office initiated 15 investigations: four resulted in hearings that were completed, one

resulted in a settlement before the investigation was completed, and one case is still pending but

set for a hearing in June 2020.

       14.     Two offices, UCIRO and Human Resources ("HR"), respond to the majority of

Title IX-related complaints concerning UW employees. During 2019, UCIRO initiated

approximately 17 investigations that included allegations of sexual harassment. This number

included investigations that were requested by individuals or by UW departments or

colleges/schools, or were conducted in response to notifications from agencies like the Equal

Employment Opportunity Commission, the Washington Human Rights Commission, or the Office



                                            Page 7 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1384 of 1598




of Civil Rights. UCIRO does not track the number of intake meetings where the individual raising

the concern believes sexual harassment could be implicated, as UCIRO is staffed by trained

attorneys who hear about individuals' concerns orally and then assess the expressed concerns for

any potential violation of the University's policy prohibiting discrimination, harassment, and/or

retaliation. If the behavior described would not constitute a violation of University policy, an

investigation is not initiated. Accordingly, the number of intake meetings where individuals shared

concerns that they believed might have amounted to instances of sexual harassment was likely

higher than 17.

        15.       During the 2019 calendar year, UW HR Operations, which consists of two

operational units-Campus operations and the Medical Center operations-conducted a total of

15 investigations in which sex-related discrimination or harassment was alleged. Seven

investigations were conducted based on the alleged conduct of UW employees on its three

(educational) campuses and eight investigations regarding conduct allegations of employees

working at its medical centers. Like UCIRO, UW HR does not track consultations that do not

result in investigations. Also like UCIRO, UW HR conducts investigations of complaints of

discrimination, harassment, and retaliation, although it sometimes investigates behavior that may

not rise to the level of a rule violation.

        16.     UW policies and procedures do not provide for employee hearings, other than a

limited number of faculty adjudications. During 2019, one faculty adjudication involving sexual

harassment and other sexual misconduct was filed, and that adjudication is still in process.

        17.     The UW's current Student Conduct Code, codified at WAC 478-121, became

effective on August 18, 2017. Along with the Student Conduct Code, the University adopted two

agency-level policies, referred to as Student Governance and Policies ("SGP"), including SGP



                                             Page 8 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1385 of 1598




Chapter 210, "Student Conduct Policy for Discriminatory and Sexual Harassment, Intimate Partner

Violence, Sexual Misconduct, Stalking, and Retaliation." SGP 210 also went into effect on August

18, 2017. Executive Order No. 31, the University's policy prohibiting discrimination, harassment,

and retaliation, and Executive Order No. 51, the University's "Sexual Violence Elimination

Policy," were both last revised as of June 21, 2016. Executive Order No. 54, titled "Employee-

Student Romantic Relationships and Conflicts oflnterest," was last revised as of May 12, 2017.

The portion of the Faculty Code related to standards of conduct was last revised as of October 17,

2018. A variety of revision dates apply for policies of specific departments, schools, colleges, or

other UW subcommunities. For example, UW Medicine's "Policy on Professional Conduct,"

which incorporates Executive Order No. 31, was last revised October 12, 2017.

       18.     The University has a number of policies and provisions regarding sexual

misconduct. Sexual harassment is defined in both the Student Conduct Code and Executive Order

No. 31. The Student Conduct Code, WAC 478-121-155, defines sexual harassment as:

         [U]nwelcome sexual advances, requests for sexual favors or other verbal, physical,
         or electronic conduct of a sexual nature when one of the conditions outlined in
         subsection (1) or (2) of this section is present: (1) Submission to, or rejection of,
         such conduct is made implicitly or explicitly a term or condition of a person's
         instruction, academic standing, employment, or participation in any university
         program, activity, or benefit, or is used as a basis for evaluation in making academic
         or personnel decisions; or (2) Such conduct creates a hostile environment, which is
         created when the conduct is sufficiently severe, persistent, or pervasive that it
         unreasonably interferes with an individual's academic or work performance, ability
         to participate in or benefit from the university's programs, services, opportunities,
         or activities, or the receipt of legitimately requested services when viewed through
         both a subjective and objective standard.

     Executive Order No. 31, which applies to students, faculty, and staff, similarly defines sexual

     harassment as:

         [A] form of harassment characterized by: 1) Unwelcome sexual advances, requests
         for sexual favors, or other verbal or physical conduct of a sexual nature by a person
         who has authority over the recipient when: a) Submission to such conduct is made


                                           Page 9 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1386 of 1598




          either an implicit or explicit condition of the individual's employment, academic
          status, or ability to use University facilities and services, or b) Submission to or
          rejection of the conduct is used as the basis for a decision that affects tangible
          aspects of the individual's employment, academic status, or use of the University
          facilities; or 2) Unwelcome and unsolicited language or conduct that is of a sexual
          nature and that is sufficiently severe, persistent, or pervasive that it could
          reasonably be expected to create an intimidating, hostile, or offensive working or
          learning environment, or has the purpose or effect of unreasonably interfering with
          an individual's academic or work performance. This also includes acts of sexual
          violence, such as sexual assault and sexual exploitation.

       19.     In the University's 2016 climate survey, 71.3% of students who stated they were

sexually assaulted identified the sexual assault as occurring off campus. Accordingly, the

University deems it important and necessary to the health and safety of its students to assert

authority over certain conduct that takes place off campus. In the context of allegations involving

students, the University has investigated complaints made by University students or by University

employees, regardless of the location of the behavior that led to the allegations, where the

University "reasonably determines that the conduct adversely affects a university interest or, has

continuing adverse effects or may create a hostile environment on university premises or in the

context of a university-sponsored program or activity." WAC 478-121-040. When the person

making the complaint is not a member of the University community and the alleged misconduct

by a University student occurred off campus or not in connection with a University-sponsored

program or activity (such as a study-abroad program), the University determines whether it has

jurisdiction to investigate the complaint based on the jurisdictional statement in the Student

Conduct Code. A number of factors impact the University's assessment of whether the conduct in

question adversely affects a University interest, including but not limited to: whether the alleged

conduct occurred in conjunction with or in close proximity to a University-sponsored program;

whether the alleged misconduct involves an act or threat of violence; whether the alleged

misconduct is perpetrated against another member of the University community; and whether the


                                          Page 10of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1387 of 1598




alleged misconduct raises concerns for the health, safety, and welfare of the University community

as a whole.

         20.      In the context of allegations involving employees, the University has investigated

off-campus conduct or conduct not within the scope of employment if there is a nexus to the

University. Examples of such a nexus include where the conduct occurs at an off-campus location

that is nonetheless a UW work site, such as on a research vessel or at the UW' s Rome Center in

Italy. Other examples of off-campus conduct that will be investigated include where the alleged

conduct is likely to impact the work environment of employees because they will continue to work

together, such as where the misconduct occurred during an off-campus event, workshop, or

conference attended in an employment capacity.

         21.      The University employs different complaint processes based on who is being

alleged to have engaged in misconduct, which policy is alleged to have been violated, and to which

office a complaint is made. To make a complaint under the University's current Student Conduct

Code process, an individual 1 (who is a potential complainant, at this point) who has allegedly

experienced harm meets with a Title IX Investigation Office investigator (sometimes also referred

to as a conduct officer); the individual shares their report about what happened; and the investigator

determines whether a potential violation of the sexual misconduct provisions of the Student

Conduct Code has occurred. If so, the investigator prepares allegations, which the complainant

reviews and confirms for accuracy. Once the complainant confirms the allegations to be accurate,

the investigator sends them to the respondent(s) along with an explanation of the student conduct



1 The majority of the time, this individual is a University student. Occasionally, however, individuals who met one of
our students through social media and/or know one of our students outside of the University context contacts the
University and requests an investigation. Depending upon the circumstances and any potential risk to University
community members, the University may assert jurisdiction and investigate a complaint that is made by a member of
the public.

                                                  Page 11 of28
Deel. of Valery NL Richardson                                             Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1388 of 1598




process and the section(s) of the Student Conduct Code that might have been violated, as well as

information detailing the respondent's rights in the conduct process.

        22.       The investigator then meets with the respondent and hears their story, just as the

investigator heard the complainant's story at the initial intake meeting. During the respondent's

first interview, the respondent has the opportunity to learn what the complainant told the

investigator and review any documentary evidence provided to date. During the initial meetings

with the complainant and respondent, the investigator asks about potential witnesses, what relevant

knowledge those witnesses may have, and for any relevant documentary evidence the party would

like the investigator to consider.

        23.   1   The investigator interviews witnesses identified by the parties or by other

witnesses. The investigator also continues to collect documentary evidence. After each witness

interview, the investigator sends the witness a summary of what that witness told the investigator

and asks the witness to review the summary for accuracy and, based on any clarifications and

revisions the witness provides, the investigator revises that witness's summary.

       24.        Once all third-party witnesses have been interviewed (or had multiple opportunities

to be interviewed) and once all potentially relevant and available documents have been gathered

by the investigator, the investigator interviews the complainant a second time. Following the initial

questioning of the complainant, the investigator shares with the complainant what the respondent

shared during their first interview and what each witness shared, thus providing the complainant

an opportunity to respond to this information. The investigator also provides the complainant an

opportunity to review all documentary evidence and respond to it verbally. Following the second

complainant interview, the investigator prepares a summary of what the complainant shared during

both interviews, sends the summary to the complainant to review for completeness and accuracy,



                                            Page 12 of28
Deel. of Valery NL Richardson                                    Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1389 of 1598




and seeks confirmation of the summary. Any necessary changes are made, and changes are

explicitly identified by the investigator if those changes are potentially relevant to credibility

assessments. The investigator then follows the same protocol and completes each of these same

steps during a second interview with the respondent.

        25.     Once all interviews have been completed and summaries prepared, the investigator

may write a report. Pursuant to the requirements of Washington's Administrative Procedure Act

("APA"), RCW Chapter 34.05, and Arishi v. Washington State University, 196 Wash.App. 878

(2016), the investigator's report is deemed an initial order if the investigator either does not believe

a preponderance of evidence supports a conclusion that a provision of the Student Conduct Code

has been violated or concludes the Student Conduct Code has been violated and the appropriate

sanction is probation, a disciplinary warning, or a loss of privileges. Both the complainant and the

respondent have the opportunity to request an administrative review of the investigator's initial

order. See WAC 478-121-300 through 478-121-345.

       26.     If the investigator does not write the foregoing type of report, she or he will write a

"Summary of Evidence." The investigator writes a Summary of Evidence if the investigator

believes that, based on all evidence collected to date, a reasonable factfinder could conclude both

that, (1) based on a preponderance of evidence, a violation of the Student Conduct Code has

occurred, and (2) the appropriate sanction for such a violation could involve either the suspension

or dismissal of a respondent. When an investigator writes a Summary of Evidence, the investigator

requests a full adjudicative proceeding by sending a letter to the University's hearing officer

pursuant to WAC 478-121-205.

       27.     To make a complaint about the alleged misconduct of a University employee, an

individual may elect that either UCIRO (faculty or staff) or HR (staff only, not faculty) investigate.



                                            Page 13of28
Deel. of Valery NL Richardson                                     Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1390 of 1598




In either case, the complaint process is relatively similar. First, the complainant meets with an

investigator to share information about the circumstances and situations comprising the complaint;

the investigator then provides notice to the subject2 about the alleged misconduct and reason for

the investigation. The investigator thoroughly interviews the subject and witnesses, each of whom

has the opportunity to provide relevant information and evidence; the investigator also asks all

individuals interviewed to provide relevant documentation, such as emails, text messages,

calendars, and other records. In many cases, the investigator will also review documents

maintained in the ordinary course of business, such as departmental personnel files. Following

interviews and review of documentary evidence, the investigator assesses and analyzes the

evidence and makes a decision about whether University policy was violated. The investigator

then shares their findings of the investigation with both the complainant and the subject.

Depending on business-need-to-know, the investigator may also share the investigation findings

with others in the relevant department or school. If the investigation resulted in a finding that

University policy was violated, there may be additional processes the University must take before

any appropriate corrective or disciplinary action may be implemented.

         28.      As mentioned above           (if 13), the Title IX Investigation Office initiated 15
investigations during the 2019 calendar year, five of which were referred to full hearings. Once a

Title IX Investigator has initiated a full hearing (in a case involving a student respondent), the

University's hearing officer, aided by the University's hearing coordinator, begins the process

outlined in WAC 478-121-400 through 478-121-453. The hearing process is initiated when the

hearing officer sends a notice of the full hearing to the complainant, respondent, and University.




2 Whereas the individual whose conduct is the topic of the investigation is called the respondent in the student
process, that individual is called the subject in employee processes at UW.

                                                   Page 14of28
Deel. of Valery NL Richardson                                              Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1391 of 1598




Each of the parties is provided with a complete copy of the record as prepared by the Title IX

Investigator, including the Summary of Evidence, and each may review the information on which

the investigator relied when deciding to convert the process to a full hearing.

        29.     The complainant, respondent, and investigator each have an opportunity to submit

a list of witnesses they believe should testify during the hearing. The complainant, respondent, and

investigator also may each request the exclusion or addition of documentary evidence to the

investigator's file. During a pre-hearing conference, the hearing officer hears the perspectives of

the complainant, respondent, and investigator about witnesses, documentary evidence, and other

issues known regarding the hearing to date. Within a week of the prehearing conference, the

hearing officer issues a pre-hearing order outlining the witnesses allowed to testify during the

hearing, the contents of the evidentiary file, and the rationale for any decisions made.

        30.    The hearing, usually conducted within two to three weeks of issuance of the

prehearing order, occurs in a hearing room where technology and deliberation rooms permit the

complainant and respondent to testify remotely from while still seeing and hearing all testimony

as it occurs. Each party may make opening remarks before witnesses are heard. Each witness is

put under oath, and their testimony is subject to both direct- and cross-examination. The

examination begins with the hearing officer's questions about the record and summary of that

witness's interview with the investigator. Following the hearing officer's questions, the

complainant, respondent, and investigator may submit-in real time and in writing-questions

they would like to be asked of each witness. Before asking a proposed question, the hearing officer

reviews it for relevance, appropriateness, and completeness. The hearing officer may ask the

proposed written question as it was typed, modify the question, ask the proposing party for more

information as to why the question is relevant or appropriate, ask the proposing party to clarify the



                                           Page 15 of28
Deel. of Valery NL Richardson                                   Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1392 of 1598




question, and/or decide against asking it. The complainant, respondent, and investigator all may

object to any questions asked by the hearing officer or proposed by a party. If the hearing officer

decides against asking a ·question, the hearing officer states the rationale for that decision.

Following the questioning of all witnesses, the complainant, respondent, and investigator each may

make closing remarks. Additionally, throughout the hearing process (during both the prehearing

conference and the hearing itself), the complainant and respondent may have both a University-

provided resource (either a student advocate or respondent resource) and an advisor of their choice

with them. An advisor may represent a party at the hearing, and a party can, but is not required to,

choose an attorney to serve as their advisor.

       31.     Hearings involving allegations of sexual harassment or other sexual misconduct

may occur pursuant to Faculty Code Section 25-71 following a UCIRO investigation of faculty.

Following a UCIRO investigation, the dean of the investigated faculty member's college or school

may present a written request to the University's Provost stating that the dean considers there to

be a basis to adjudicate charges of wrongdoing. The adjudication process then follows procedures

described in Chapter 28 of the Faculty Code, an adjudicative process that complies with the

requirements of Washington's AP A, the same law that governs hearings up.der the student conduct

process.

       32.     Hearings for employees represented by a union may occur in the form of an

arbitration. The University was unable to identify any arbitrations during 2019 that involved

allegations or actions based on sexual harassment, sexual violence, or other sexual misconduct.

       33.     For non-faculty and/or non-classified employees, the University does not currently

have a process which involves hearings. Instead, the University allows individuals alleged to have

violated UW policy or policies to be heard at an interview or investigative meeting.



                                           Page 16of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1393 of 1598




       34.     When assessmg whether a violation of University policy has occurred, the

University employs the "preponderance of evidence" standard. This standard is codified in the

Student Conduct Code under WAC 478-121-310 for brief adjudicative proceedings (those in

which the investigator/conduct officer makes a decision) and under WAC 478-121-417 for full

adjudicative proceedings (those investigations which become hearings). The preponderance of

evidence standard applies to all violations of the Student Conduct Code, whether those violations

involve sexual misconduct, academic misconduct, or behavioral conduct that is not sexual in

nature. The University also employs the preponderance of evidence standard in assessing whether

any reported conduct violated Executive Order 31, which applies to all employees at the

University. Per Faculty Code section 28-34, when a complaint requires adjudication under the

University's Faculty Code, the preponderance of evidence standard is also utilized. In short, the

only standard of proof currently used by the University in determining whether any of its students

or employees have violated a policy is preponderance of evidence.

                             Harm to the University and Conflicts
                                with State Law Requirements

       35.     In addition to Title IX and Title VII of the Civil Rights Act of 1964, the University

is also subject to: RCW Chapter 49.60, the "Washington State Civil Rights Act"; RCW Chapter

28B.110, Washington's "Gender Equality in Higher Education" law; and a recently enacted but

not yet codified Washington law, Engrossed Substitute House Bill 2327, effective June 11, 2020,

and titled "Postsecondary Educational Institutions--Sexual Misconduct." Among other

requirements, this new law requires all Washington post-secondary institutions to employ a

"preponderance of evidence" standard for any investigation into the conduct of a University

employee based on allegations made by a University student; further, the bill requires that all




                                          Page 17 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1394 of 1598




investigations into University employees be completed, regardless of whether or not the University

employee resigns or leaves the institution, unless an alleged victim requests otherwise.

                      Revision of Existing UW Sexual Misconduct Policies

       36.     Because the University currently has different policies applying to different

members of its community, the changes put forth in the new Title IX Regulations will require the

University to revise numerous grievance policies and procedures. Revision of the Student Conduct

Code requires not only amendment of the University's regulations under the Washington

Administrative Code, WAC Chapter 478-121, including compliance with the rulemaking process

under Washington's APA, RCW Chapter 34.05, it also means revising the University's internal

"Student Governance and Policies" Chapter 210. Changes to SGP 210 require consultation and

collaboration with the University's Faculty Senate and student government as a matter of "shared

governance" and the democratic values that principle embodies. Requiring the University to

significantly revise policies and related protocols, particularly on issues as significant as sexual

misconduct, will be a burdensome process.

       3 7.    The process for reviewing and rev1smg gnevance procedures for employees

depends upon the type of employment. For faculty and other academic personnel, revision of the

Faculty Code would be necessary. For the University's approximately 12,400 professional staff-

who serve at will and are not currently entitled to a hearing process-a brand new grievance

procedure addressing the requirements of the new Title IX Regulations would need to be

developed and implemented. Creating, negotiating, and effectuating such new policies will require

consultation and collaboration with numerous stakeholders and process partners, including

multiple meetings to discuss alternative solutions, review of and response to feedback on policy

drafts, obtaining support from those impacted by the policy changes, review by the Washington



                                          Page 18of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1395 of 1598




Attorney General's Office (which serves as the University's legal counsel), and review and

approval from faculty, students, and senior University administrative leadership.

        38.    Many stakeholders and process partners will need to be involved or consulted in

the University's rulemaking and revision of policies, procedures, processes, materials, and training

to ensure compliance with the Title IX Regulations. These include: the Title IX Coordinator and

Deputy Title IX Coordinator; staff in each of the four offices across three campuses that investigate

student conduct; the University's student conduct hearing officer and hearing coordinator; each of

the three University campuses' Associated Students of the University of Washington

undergraduate student governments, the Graduate and Professional Student Senate, members of

the Faculty Senate (including the Senate Executive Committee, Faculty Council on Student

Affairs, and Faculty Advisory Committee on Student Conduct); staff involved in employee

investigations (including UCIRO investigators, human resources, and labor relations

professionals); academic human resource professionals; student life staff; the University's four

confidential victim advocates; the Respondent Resource Coordinator for all three campuses;

SafeCampus (the University's violence prevention and response program) staff; University of

Washington Police Department staff; staff in the Offices of the President and the Provost;

University Policy and Rules Office staff; Office of Fraternity and Sorority Life staff; and the Office

of the Attorney General.

       39.     Weeks, if not months, of both the Title IX Coordinator and Deputy Title IX

Coordinator's time will be devoted exclusively to coordinating the revision of the University's

current processes and, upon revision, to training those involved in the new hearing and appeals

processes required by the Title IX Rule as well as educating the University community about the

processes and options available to them. In addition, the Office of the Title IX Coordinator will



                                           Page 19 of28
Deel. of Valery NL Richardson                                   Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1396 of 1598




need to update all educational and training materials and websites to reflect new processes and

other changes made necessary by the new Title IX Rule.

        40.    Revising the UW's Student Conduct Code, as codified in the Washington

Administrative Code (WAC), requires that the University undergo rulemaking as outlined in .

Washington's APA, RCW 34.05.310. Similar to federal law, under Washington's APA, the

University must file a preproposal statement of inquiry to involve the public at the initial stage of

rulemaking. This requires that the University publish a schedule for rulemaking in the Washington

State Register and campus newspaper. No fewer than 30 days after the preproposal is published,

the UW must notify the public of the text of the rule change prior to a public hearing on the matter

and solicit public comment. RWC 34.05.320. Following this notification, at least twenty days must

elapse before the required public hearing may be held. However, this minimum twenty-day period

may not be sufficient, depending on the nature and volume of public comments, to consult and

collaborate with all of the stakeholders, process partners, and constituents mentioned above so as

to address the public's comments and ensure that the proposed policies are fully vetted and do not

contradict other policies. Following the public hearing, the University's Board of Regents must

approve the proposed regulatory changes and, finally, the University must notify the public of the

final adopted rule and its effective date. RWC 34.05.360.

       41.     The process for revising UW Executive and Administrative Orders is contained in

Executive Order No. 3 titled, "Executive Order and Administrative Order Procedure." Before the

President can promulgate a new or amended Executive Order, it must be sent to the Faculty Senate,

which is allowed 60 days for review and comment. If the President does not accept any proposed

revisions, she must meet with the Faculty Senate Chair and seek to resolve the differences. The




                                          Page 20 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1397 of 1598




President can also request reviews from others. After this process, the President may then issue

the order, at which point it is final.

        42.     An Administrative Policy Statement ("APS"), such as APS 46.3, "Resolution of

Complaints Against University Employees," must be vetted by stakeholders prior to the Executive

Office of the President and Provost receiving the proposed APS for approval. Once received by

the Executive Office, the Vice Presidents for all units that will be impacted or affected by the APS

must approve it.

        43.     The Faculty Senate and its subcommittees need to be involved in any changes to

policies impacting the faculty. Substantial changes to the Faculty Code require "Class A"

legislation, a process that involves multiple stages of review and deliberation by various Faculty

Senate bodies followed by a vote of all eligible faculty. Typically, a significant change to the

Faculty Code requires an entire academic year to complete and sometimes more than a year.

        44.     In addition to revising grievance policies, the University will need to revise a

number of publications, trainings, and websites. Among these are the University's "STOP

brochure," its "Know Your Rights & Resources" guide for anyone who is impacted by sexual

misconduct, and other materials explaining the University's policies and procedures. Revising

these documents will take a minimum of 30 hours of staff time. Additionally, the University will

need to reprint many publications, first to incorporate immediate changes by the August

implementation deadline and then a second round once appropriate stakeholders have been

consulted to devise longer-term policy, procedure, and process solutions and revisions.

       45.      The University will also likely need to update various training videos describing

how the University addresses sexual violence, sexual harassment, and sex discrimination. Among

such videos is the "Addressing Discrimination and Harassment at the University of Washington"



                                          Page 21 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1398 of 1598




video prepared for and used by Campus HR Operations & Services during its bi-monthly

orientation ("Welcome Day") for new employees. Revising this video will likely take 55-65 hours

plus another 20-30 hours to produce a version of the video appropriate for the website (as opposed

to orientation) and ensure its accessibility for those with disabilities. Further, individuals who

provide training across the University will need to learn the new grievance policies and procedures

and update their presentations and educational materials.

       46.     The University's President writes to the entire University community at least once

each year to call attention to support resources, reporting options, policy expectations, and

education and prevention initiatives. "Title IX Community Conversations" are held on each of the

three campuses throughout the year, and the Title IX Coordinator sends targeted communications

to deans, directors, and other leaders. Staff who investigate allegations of sexual misconduct

receive training through departmental programs or off-site workshops and conferences. Awareness

and response/prevention information for faculty/staff is provided by various entities across the

University and work is currently underway to implement standard education in both an online and

in-person format for all students and employees.

       47.     The University will need to train approximately seven UCIRO and Title IX

investigators, twenty HR investigators, four confidential advocates, seven respondent resource

providers, the hearing coordinator and hearing officer, the administrative review coordinator,

twelve administrative review faculty panelists, and all presenters and trainers-roughly 50-60 staff

in total. To take but one example of the financial costs this could entail, the salary expense (minus

relevant benefit costs) for twenty human resource investigators to attend a four-hour training on

the new Title IX rule will be about $4,000. Beyond those 20 investigators, the University will

likely need to pay for at least an additional 33 individuals to receive training in addition to those



                                           Page 22 of28
Deel. of Valery NL Richardson                                   Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1399 of 1598




who would serve as advisors to parties during a full hearing or who will conduct hearings or

appeals for allegations made against employees.

        48.    The University will also need to develop a trainirig that incorporates the Title IX

Rule requirements as related to other UW policies. The development of such training will likely

require significant time on behalf of trainers, the Title IX Coordinator, the Deputy Title IX

Coordinator, the Attorney General's Office, and others. Once trained, the student conduct

Administrative Review Coordinator will then need to adapt the training provided to faculty who

serve on Administrative Review Panels. The University estimates that approximately 40 hours on

average will be required to develop material for, write, prepare, and publish each of the training

modules that must be modified to incorporate the new requirements imposed by the Title IX Rule.

Modules that will require revision include, at a minimum, those regarding sexual harassment, the

investigation process and role of a Title IX investigator, the hearing process, and those modules

specific to sexual assault, stalking, and dating violence.

                    Responding to Complaints Under the New Requirements

       49.     Responding to complaints under the new Title IX Regulations will impose time and

monetary costs in addition to the intangible costs of confusion for individuals involved in both

making and responding to complaints. Two separate grievance processes will be necessary to

respond to the narrower definition of sexual harassment under the new Rule, on the one hand, and

the broader range of conduct which is of concern to the University. Creation of these two separate

processes will increase the burden on the University and the challenge of educating the University

community, including complainants and respondents, on the differences between the various

grievance processes: student actor vs. employee actor, on-campus vs. off-campus, narrower

definition of sexual harassment vs. broader definition of sexual harassment, etc.



                                           Page 23 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1400 of 1598




        50.    The University, at present, conducts live hearings in student conduct matters where

suspension or dismissal are possible sanctions. The University employs two full-time staff who

work exclusively on hearing-related responsibilities: a hearing officer and a hearing coordinator.

The hearing officer spends approximately 90 hours of work for each hearing where administrative

review/appeal is not requested, and approximately 110 hours of work for each hearing where either

the complainant or respondent requests administrative review. Where legal counsel is involved or

the parties are actively making requests and objections, the hearing officer spends additional time.

The hearing officer's work on each hearing includes: approximately eight hours of initial case file

review upon receipt from the conduct officer/investigator; approximately nine hours in the

preparation, facilitation, and writing of the order from the prehearing conference; approximately

25 hours in analyzing and ruling on motions, drafting witness questions, and preparing for and

presiding over the full hearing; approximately 52 hours compiling and analyzing evidence as well

as writing the initial order; and, if either party seeks administrative review/appeal, approximately

14 hours reviewing the administrative review request, reviewing relevant evidence, and preparing

the University's response.

       51.     The hearing coordinator spends an average of 114 hours for each hearing where

administrative review is not requested and an average of 123 hours per hearing when one party

requests administrative review. The hearing coordinator's time breaks down as follows:

approximately 15 hours reviewing the conduct officer file and initiating the full hearing;

approximately 13 hours working with parties and their advisors to schedule the hearing, prepare

the scheduling notice, and ensure logistics for the required date are complete; approximately 9

hours preparing for and attending the prehearing conference; approximately 34 hours between the

prehearing conference and hearing, which includes time reviewing the hearing officer's prehearing



                                          Page 24 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1401 of 1598




order, scheduling witnesses and arranging for their testimony, reminding all relevant parties of

logistics related to the hearing, and preparing the hearing rooms and related technology;

approximately 12 hours on the date of the hearing to set up for the hearing, facilitate the arrival of

witnesses, and back up files to facilitate the hearing; approximately 32 hours reviewing and editing

the hearing officer's order and compiling the agency's record; and approximately 10 hours related

to receiving requests for administrative review, sending those to relevant parties, reviewing and

editing the hearing officer's response, and completing records.

       52.     The total financial cost for the hearing officer's and hearing coordinator's time per

hearing is in the vicinity of $9,500 if no ·administrative review/appeal is requested, and over

$11,000 with administrative review. Added to this expense is the cost of a stenographer and

transcript preparation, which averages roughly $2,000 per hearing.

       53.     The Title IX Rule requires that each party be provided with an advisor to conduct

cross-examination if they do not select one for themselves, and this will add yet another hearing

expense. The UW estimates that to consult with a party and effectively prepare cross-examination

questions for each witness-the number of whom will likely increase since witness statements that

might have previously been admissible under Washington's AP A and hearsay exceptions must

now be subject to direct cross-examination-will take such advisors roughly 30-40 hours, plus

another eight hours for the hearing itself. If advisors must be provided to both parties, that means

anywhere from 70-95 hours, and if those advisors are attorneys, the average hourly rate the UW

currently pays for outside attorneys ranges from $300 to $350 per hour. In other words, this one

new requirement alone, imposed by the Title IX Rule, could potentially increase the UW' s costs

by anywhere from $1,500 to more than $30,000 per hearing. The result could be total hearing




                                           Page 25 of28
Deel. of Valery NL Richardson                                   Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1402 of 1598




costs-counting only the hearing officer, hearing coordinator, stenographer, and party advisors-

of approximately $13,000 at the low end to potentially $40,000-$50,000 at the high end.

        54.     The Title IX Regulations' requirement of direct cross-examination will likely

impose harm on both complainants and respondents. The goal of the UW' s student conduct

processes are, as much as possible, to educate participants and allow them to become functioning

and valuable members of the University community. In cases where neither suspension or

dismissal are anticipated or appropriate sanctions, the imposition of a hearing will negate the

educational aims of the conduct process, as a hearing will create added pressure and mental stress

for both parties. Individuals will foresee the process and consequences of the student conduct

process as more serious and, likely more forbidding. Respondents in the process may lose the

opportunity to accept responsibility for their actions and instead focus simply on avoiding

punishment. Complainants, who must answer questions via direct cross-examination by a party

advisor (quite possibly an attorney) will lose the protection of allowing a legally trained and neutral

hearing officer to consider the appropriateness and relevance of each question before it is asked. a

hearing officer assessing each proposed cross-examination question before it is asked to determine

whether it ought to be modified or not asked, complainants may suffer additional trauma, including

that caused by believing their school has caused additional harm by requiring they submit to a

burdensome and retraumatizing process. Exacerbating students' trauma in this way would likely

heighten their support-services needs, thus placing added demand on those University resources.

       55.     As indicated above, the University will continue to address a broader range of

misconduct than is covered by the new Title IX Rule. As such, it anticipates an increase in

litigation, as potential claimants test the University's regulation of conduct beyond that defined

under the new Rule. The University also anticipates litigation based on the requirement that it



                                            Page_ 26 of 28
Deel. of Valery NL Richardson                                    Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1403 of 1598




provide complainants and respondents with advisors to conduct cross examination. As the

complainant and respondent cannot simultaneously prevail in a case, the University expects that,

based on the outcome of individual cases, complainants or respondents may sue the University on

the ground that it failed to provide an effective advisor. Regardless of the merit of any such

lawsuits, the needless litigation will be burdensome and costly.

                     The New Regulations Will Make It Harder to Identify,
                         Remedy, and Eliminate Sexual Harassment.

        56.    As mentioned, the University anticipates implementing two different grievance

processes-a new process for conduct within the ambit of the new Title IX Regulations in addition

to the University's current process for conduct that violates its broader definition of sexual

misconduct, which focuses on the requirements of Title VII, state laws prohibiting sexual

discrimination and misconduct, and the University's commitment to gender equity and eliminating

sex-based discrimination that impinges on individuals' ability to access their education. This two-

track system will be unnecessarily confusing and cumbersome without any compensating benefits.

       57.     The Title IX Regulations' formal complaint requirement poses complications to the

University's process that it is continuing to assess. A signed complaint would effectively ensure

that a respondent has access to the identity of a complainant, a potentially dangerous prospect in,

for example, certain stalking or harassment cases where the respondent does not know the

complainant's (full) name and might escalate the stalking or harassment using the new

information.

       58.     The process of reporting and participating in a sexual misconduct investigation is

daunting under the best of circumstances. Knowing that a report and subsequent conduct

proceedings will result in direct cross-examination by, potentially, a seasoned trial attorney would

be an intimidating if not terrifying prospect for many survivors. Survivors, understanding this

                                          Page 27 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1404 of 1598




prospect, will be less likely to report. Fewer reports mean an increase in instances ofun-addressed

misconduct, and rm-addressed misconduct could well encourage more of it, thus potentially

placing increased demands on the University's support services. In other words, this aspect of the

new regulation will likely chill reporting, thereby encouraging misconduct and fostering the very

sort of hostile environment Title IX seeks to eliminate. Trust in the University to address sexual

misconduct will decline, reporting will be diminished, and students and employees, given no

reasonable path forward for addressing their concerns, may leave our institutions.

I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.



Executed on this   //fA.   day of June, 2020



                                                                         Vt?--
                                                                       Coordinator




                                          Page 28 of28
Deel. of Valery NL Richardson                                  Civil Action No. 20-cv-01468-CJN
 EXHIBIT 84
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1405 of 1598




                   EXHIBIT 85
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1406 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                              Plaintiffs,

                        v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                              Defendants.


                             DECLARATION OF CARLI ROHNER

I, Carli Rohner pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Campus Coordinator for the Oregon Sexual Assault Task Force (“SATF” or

“Task Force”), a statewide non-profit organization located in Keizer, Oregon, which provides

resources, training, and education in sexual assault prevention and response. I have previously

served as a Campus Advocate Coordinator and Instructor for SATF. I have worked as a program

advocate and trainer in sexual assault prevention and response in educational settings since 2005.




                                            Page 1 of 13
Decl. of Carli Rohner                                                 Case No. 20-cv-01468-CJN
EXHIBIT 85
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1407 of 1598




My educational background includes a Bachelor of Arts in Psychology with a specialty in

Community Public Health. I have been employed with SATF since 2016.

        2.      My duties as Campus Coordinator include providing statewide technical assistance

and coordinating training for institutions of higher education in Oregon, including over 1000

practitioners per year. I facilitate Oregon SATF's annual Campus Investigator Training and

Comprehensive Prevention trainings and assist over fifty institutions of higher education in Oregon

(including private and public colleges and universities, community colleges, and medical school

programs) that are seeking to improve and align their response, prevention and advocacy programs

related to sexual violence. I also coordinate over thirty members of SATF’s Campus subcommittee,

facilitate our statewide Student committee, assist in national and statewide policy development and

legislative efforts, and design curriculum. I have presented and published in the field of campus

sexual violence prevention.

        3.      As part of my duties with SATF and my professional experience in this field, I am

familiar with the current program compliance requirements for Title IX and understand how such

programs are generally funded and administered in Oregon. I am also familiar with research and

literature in the field of sexual assault prevention, prevalence, and impacts.

        4.      I submit this Declaration in support of the State of Oregon’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or “Rule”). I have compiled the information in the statements set forth below through

personal knowledge, through other SATF personnel who have collaborated in gathering this



                                             Page 2 of 13
Decl. of Carli Rohner                                                     Case No. 20-cv-01468-CJN
EXHIBIT 85
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1408 of 1598




information from our organization, and on the basis of documents reviewed. I have also familiarized

myself with the Rule in order to understand its immediate impact on Oregonians.

          Sexual Violence Prevention and Victim Advocacy in Oregon Higher Education
         5.      The SATF Campus Subcommittee is 1 of 8 subcommittees that serve as an advisory

body to the Oregon Attorney General’s Sexual Assault Task Force (SATF), a private, non-profit,

non-governmental statewide agency. Professionals from 14 institutions across the state currently

serve on the Campus Subcommittee, including several different 4-year public and private

universities as well as community colleges. These professionals represent a variety of roles on

campuses including Title IX Coordinators, campus-based advocates, preventionists, attorneys,

Deans of Students, counselors, medical professionals including Sexual Assault Nurse Examiners,

and student conduct professionals. The mission of SATF is to facilitate and support a collaborative,

survivor centered approach to the prevention of and response to sexual violence. The Campus

Committee submitted a comment in the rulemaking process on January 28, 2019.1

         6.      Oregon law requires all institutions of higher education to have a written sexual

assault protocol. ORS 350.255. All seven public universities in Oregon, community college and

Oregon-based private university or college must have a written protocol to ensure that victims of

sexual assault receive necessary services and assistance in situations where:

              a. The victim of is a student at the university or college and the assault occurred on the

                 grounds or at the facilities of the university or college; or

              b. The perpetrator is a student at the university or college, or a member of the faculty or

                 staff of the university or college, regardless of where the alleged sexual assault

                 occurred.



1
    Campus Committee Comment

                                               Page 3 of 13
Decl. of Carli Rohner                                                        Case No. 20-cv-01468-CJN
EXHIBIT 85
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1409 of 1598




       7.       Oregon has 45 institutions of higher education, including 2 year and 4 year

institutions, institutions that offer advanced degrees (MBA, JD, PHD, etc.), and medical schools

(such as Oregon Health Sciences University). Portland Community College (with multiple

campuses in Multnomah County), Portland State University (with an urban campus in Portland,

Oregon) and Oregon State University in Corvallis are amongst the largest schools in the state.

       8.       In 2019 the Oregon Legislature adopted detailed annual training requirements for

institutions of higher education in the areas of sexual harassment and sexual violence prevention.

This requirement extends to third party investigatory teams. The cost of training on new Rule

requirements in addition to State mandated training is staggering. Oregon institutions of higher

education are required to provide or procure annual training (provided by either the school,

statewide technical assistance providers or national specialists) for anyone involved in the college or

university’s Title IX process, including (but not limited to) Title IX coordinators, advisors of choice,

deputies, advocates, hearing boards, and third party contractors. This requirement is to ensure that

both claimants and respondents navigating a Title IX process at a school in Oregon interact with

practitioners that are current in best practices, as well state and federal guidance related to Title IX

processes.

       9.       SATF staff have discussed the Rule requirements with professionals at Oregon

institutions of higher education, who believe that the additional requirements, unaccompanied by

funds to provide the training will be burdensome, particularly in a time of budget constraints.

       10.      The training requirements under ORS 350.253(4) cover the following:

             a. The relevant definitions and dynamics of sexual harassment, sexual assault,

                domestic violence, dating violence and stalking;




                                             Page 4 of 13
Decl. of Carli Rohner                                                     Case No. 20-cv-01468-CJN
EXHIBIT 85
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1410 of 1598




             b. The prevalence of sexual harassment, sexual assault, domestic violence, dating

                violence and stalking both overall and, to the extent relevant data exists, within the

                educational and employment contexts;

             c. Trauma-informed best practices for how to serve reporting and responding students,

                including utilizing trauma-informed principles of support or student-centered

                frameworks;

             d. Best practices for addressing bias and increasing accessibility for students through

                the use of an anti-oppression framework; and

             e. For investigators, how to conduct effective interviews, including best practices for

                interviewing sexual assault survivors.

       11.      Oregon has taken unique steps to support trauma-informed victim advocacy. In 2016

the Oregon Legislature passed a law that allowed for Oregon advocates to have legally protected

communications with students. This added another layer of support for students, staff and faculty

that experienced sexual harassment. ORS 40.264; Oregon Evidence Rule 507-1.

       12.      Following the implementation of advocate privilege, passed by the legislature in

2015, Oregon has seen a 138% increase in campus reporting, and a 122% increase in access to

student support services on our campuses. Oregon has already implemented trauma informed

processes that are responsive to not only the unique needs of claimants, but reduce stress on

respondents as well. Oregon’s movement forward in campus compliance and best practice is

unprecedented nationally.

  The Rule inhibits the ability of institutions of higher education to provide all students with
                      equal access to education and create campus safety
       13.      Requiring schools to have live cross-examinations will create a chilling effect for

survivors, as discussed in more detail below. Unlike the hearings prescribed under the Rule, many


                                            Page 5 of 13
Decl. of Carli Rohner                                                   Case No. 20-cv-01468-CJN
EXHIBIT 85
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1411 of 1598




Oregon schools have worked to create hearing and decision making systems that allow for the

responding student to have all opportunities to ask relevant questions of the reporting party, in a

manner that does not further compound stress and trauma for either party (e.g., live hearings where

the parties are not in the same room).

        14.      Requiring complainants to be a current student of—or attempting to attend—the

institution in order to bring forth a complaint of sexual harassment will inhibit the ability of Oregon

schools to address violence happening on their campus. Many complaints in educational settings

arise from disclosures from reporting students at time of withdrawal or post-withdrawal from the

institution (usually a verbal disclosure to a school official, or written in the form of a medical leave

request form or similar form detailing the violence that has been experienced by the student

requesting leave or stating reason for leaving the institution).

        15.      If an institution of higher education cannot receive and meaningfully address

disclosures from former students or those connected with the university (e.g. residents of adjacent,

off campus communities), risk to the institution is increased by allowing perpetrating individuals (be

they students, staff, or faculty) to remain on campus. The Center for Disease Control & Prevention

lists “Weak community sanctions against [interpersonal violence]” as a risk factor for perpetration

of interpersonal violence.2 If individuals that harm others are allowed to remain within the context

of the educational environment and not addressed by the institution, Oregon schools will likely see




2
  Yakubovich AR, Stӧckl H, Murray J, Melendez-Torres GJ, Steinert JI, Glavin CE, Humphreys DK. Risk and
protective factors for intimate partner violence against women: systematic review and meta-analyses of prospective-
longitudinal studies. Am J Public Health. 2018;108(7):e1-e11.
Vagi KJ, Rothman EF, Laztman NE, Tharp AT, Hall DM, Breiding MJ. Beyond correlates: a review of risk and
protective factors for adolescent dating violence perpetration. J Youth Adolesc. 2013;42:633–49.
Capaldi DM, Knoble NB, Shortt JW, Kim HK. A systematic review of risk factors for intimate partner violence.
Partner Abuse 2012;3(2):231–80.


                                                  Page 6 of 13
Decl. of Carli Rohner                                                             Case No. 20-cv-01468-CJN
EXHIBIT 85
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1412 of 1598




increased rates of victimization. Increased rates of victimization harm the institution of higher

education by:

             a. Increasing likelihood of attrition from the institution by victims/survivors (reducing

                overall funding for the institution by reducing tuition).

             b. Increasing the likelihood of necessity for additional supports, such as counseling,

                advocacy and other resources to respond to students that have experienced violence.

             c. Reducing safety for all students, staff and faculty, thus establishing an environment

                where there is not equitable access to educational activities.

       16.      Limiting sexual violence response to enrolled students means many student

survivors may not be able to meaningfully or effectively access higher education and responsive

survivor services (like a functioning, trauma-informed Title IX system). In Oregon, many schools

have created robust and effective partnerships to provide support services to students engaged with

the Title IX process. The limitations in the Rule reduce effectiveness of these more comprehensive

programs. Engagement with services:

             a. Improves the likelihood that the reporting student will have greater earnings

                potential across their lifetime.

             b. Reduces the likelihood of negative physical and mental health impacts (including

                PTSD).

             c. Reduces the likelihood that the reporting student/survivor will need to access

                critical community supports, such as advocacy, housing, job assistance (including

                unemployment) and medical services.

             The Rule Will Increase Social and Economic Harms of Sexual Violence
       17.      Students that do not get effective, timely and trauma-informed support are less likely

to complete their education. Effectively, these students leave the institution. Schools are impacted

                                             Page 7 of 13
Decl. of Carli Rohner                                                       Case No. 20-cv-01468-CJN
EXHIBIT 85
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1413 of 1598




due to reduced retention of students, meaning less revenue in regards to tuition. Students are less

likely to increase their earning potential over the course of their lifetime due to not completing their

education.

        18.      Survivors of violence, whether student, staff, faculty, or community member, that do

not receive timely, non-judgmental and trauma-informed care are more likely to require social

supports (mental and physical health care costs increase, increased likelihood to experience future

violence, as well as experience homelessness/houselessness). These are impacts felt financially at

the state and national level.3

        19.      The estimated lifetime cost of rape was $122,461 per victim, or a population

economic burden of nearly $3.1 trillion (2014 U.S. dollars) over victims’ lifetimes, based on data

indicating more than 25 million U.S. adults have been raped. This estimate included $1.2 trillion

(39% of total) in medical costs; $1.6 trillion (52%) in lost work productivity among victims and

perpetrators; $234 billion (8%) in criminal justice activities; and $36 billion (1%) in other costs,

including victim property loss or damage. Government sources pay an estimated $1 trillion (32%)

of the lifetime economic burden.

                   Live Cross-Examination will cause harm to reporting students
        20.      The requirements of live cross-examination for institutions of higher education are

not aligned with equitable, student-centered, and ethical processes for reports of sexual harassment.

The harm and trauma that results from subjecting survivors to live cross-examination creates an

inequitable and unethical process for reporting students. Additional trauma suffered by survivors of

violence not only creates personal costs (lost wages, impact on social relationships, etc.) but also

increased social costs, as discussed above. Institutions may experience increased demands on


3
 Peterson, C., DeGue, S., Florence, C., & Lokey, C. N. (2017). Lifetime Economic Burden of Rape Among U.S.
Adults. American journal of preventive medicine, 52(6), 691–701. https://doi.org/10.1016/j.amepre.2016.11.014

                                                 Page 8 of 13
Decl. of Carli Rohner                                                           Case No. 20-cv-01468-CJN
EXHIBIT 85
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1414 of 1598




support and health services for students, faculty, and staff, as well as loss of cohesion and morale if

increasing percentages of students do not complete their programs, and/or staff and faculty have

high turnover.

        21.      SATF agrees with the Department’s position that it is not appropriate for reporting

and responding parties to directly question each other. However we strongly disagree that utilizing

an advisor of choice will effectively mitigate the trauma of live cross-examination. The use of an

advisor of choice to administer cross-examination may even compound, instead of mitigate, the

trauma of the experience; for example, one party could choose as their advisor a friend whom they

know has embarrassing information about the other party as a tactic to humiliate and/or intimidate

the party being cross-examined. A survivor being cross-examined by an advisor of choice who is a

staff or faculty member of the university could also lead to institutional trauma, severely impacting

the survivor’s future engagement in their education.4

        22.      The Title IX process should strive to minimize retraumatization, which in turn will

create a more fair and equitable process for all parties, and not to unfairly subject one party to

retraumatization when other options are available. It is possible to achieve a thorough, equitable,

and fair process without requiring live cross-examination. In fact, many schools in Oregon already

engage in these practices. Many schools, regardless of whether they hold a live hearing, allow

reporting and responding parties to submit questions after reviewing interviews and evidence, and

will then utilize an investigator or the chair of the conduct committee to ask all relevant questions.

        23.      The live cross examination requirement will be extremely burdensome for

institutions to implement. In order to implement this requirement in an equitable and informed

manner, schools must seek additional training for current staff in cross-examination (a skillset that is

4
 Goldberg, S. B. (2019, January 10). Keep cross-examination out of college sexual assault cases. Chronicle of
Higher Education. Retrieved from https://www.chronicle.com/article/Keep-Cross-Examination-Out-of/245448

                                                  Page 9 of 13
Decl. of Carli Rohner                                                             Case No. 20-cv-01468-CJN
EXHIBIT 85
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1415 of 1598




not held widely by many student affairs or academic professionals working in institutions of higher

education), or contract with a third party service that has the legal expertise to thoughtfully cross-

examine a student in system that is not criminal justice oriented.5 Both are extremely cost-

prohibitive to schools, especially during a time of 1) decreased enrollment and 2) decreased

financial resources due to COVID-19.

         24.      Advisors of choice conducting cross examinations creates an inherent lack of equity

between parties, for which the institutions themselves may be liable. For example: if one student has

access to legal counsel as an advisor, and the other has a staff member (with no legal background,

but with introductory training from the institution), then both students have not been provided with

equitable resources for the hearing itself. Instead of creating equity by providing all parties the

ability to ask questions in a live setting, this model of live cross-examination can establish further

disparities among students related to (at minimum) socio-economic status.

    Requirement that complainants be participating in an educational program limits ability of
        schools to provide a safe, equitable, and harassment free education environment.
         25.      Many Oregon schools currently and regularly receive reports of sexual harassment

from students:

               a. at time of taking medical leave or absence from the institution, often in the form of

                  written declaration as to need for medical leave;

               b. after the reporting student has had an approved leave of absence from the institution,

                  and is petitioning the leave to either be extended or for the institution to implement

                  an academic remedy in order to return to school; or


5
  In Oregon, the average rate for lawyers with 0-3 years experience is $156/hour. Contracting with third party
lawyers to conduct cross examination would be length of hearing (varies) x hourly rate. We anticipate that training
for student affairs professionals would likely need to be 16+ hours in order for folks to have a basic understanding
and engage ethically in cross-examination. It is hard to estimate hourly rate of such training, although SATF
estimates a training of this magnitude would be $200-$800 per individual participant (of which schools would have
multiple), based on the current rates schools are paying for Title IX investigator and similar trainings.

                                                  Page 10 of 13
Decl. of Carli Rohner                                                               Case No. 20-cv-01468-CJN
EXHIBIT 85
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1416 of 1598




              c. when the student has decided to leave the institution as a result of their experience

                 with violence.

        26.      Many students delay in reporting violence to their school, and the impacts of a

traumatic experience with violence can cause students to discontinue their education. What we see

in Oregon is consistent with literature that both describes a delay in reporting for traumatic,6 person-

centered crimes; and the decline in quality of life7 (including ability to function in work and

academic environments) experienced by those who are victims of crime, and particularly those who

have experienced sexual harassment, assault and intimate partner violence8.

        27.      Students who have left the institution as a result of experiencing sexual harassment

(especially if that sexual harassment was committed by an employee of the institution) should have

the ability to seek remedy through the school’s established Title IX process if their experience with

violence meets all necessary requirements for reporting to the institution. Equitable access to

education is the foundation of Title IX. A student leaving the educational institution (especially if

the violence experienced was due to a staff or faculty member) is contradictory to the intent and

spirit of Title IX. Title IX processes provide an alternative to the criminal justice system. Limiting

complaints to those “participating in or attempting to participate in” school is an unnecessary




6
  For examples, see U.S. Bureau of Justice Statistics, M. Planty and L. Langton, “Female Victims of Sexual
Violence, 1994-2010,” 2013; Wolitzky-Taylor et al, “Is Reporting of Rape on the Rise? A Comparison of Women
with Reported Versus Unreported Rape Experiences in the National Women’s StudyReplication,” 2010; U.S.
Bureau of Justice Statistics, T. Hart and C. Rennison, “Reporting Crime to the Police, 1992-2000,” 2003; D.
Kilpatrick et al., “Drug-facilitated, Incapacitated, and Forcible Rape: A National Study,” 2007; U.S. Bureau of
Justice Statistics, M. Planty and L.
Langton, “Female Victims of Sexual Violence, 1994-2010,” 2013; Wolitzky-Taylor et al, “Is Reporting of Rape on
the Rise? A Comparison of Women with Reported Versus Unreported Rape Experiences in the National Women’s
Study-Replication”, 2010
7
  Hanson, R. F., Sawyer, G. K., Begle, A. M., & Hubel, G. S. (2010). The impact of crime victimization on
quality of life. Journal of traumatic stress, 23(2), 189–197. https://doi.org/10.1002/jts.20508
8
  Lonsway, K.A. Archambault, J. (2019). Victim Impact: How Victims Are Affected by Sexual Assault and How
Law Enforcement Can Respond. End Violence Against Women International.

                                                Page 11 of 13
Decl. of Carli Rohner                                                           Case No. 20-cv-01468-CJN
EXHIBIT 85
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1417 of 1598




restriction that only increases the barriers and removes paths to justice and healing for those students

looking to redress for students seeking to report.

        28.     If students are disinclined to report violence, the effect is the perpetuation of unsafe

campus environments. The scholarship in this area is clear:

                The wider ecological context of peer and community norms, however, is also very
                important and indicates how campuses may provide environments of
                opportunities for perpetrators. For example, criminological theory predicts, and
                previous research has found, that community and peer norms increase offender
                motivation for using violence in intimate and dating relationships (making
                individuals more likely to see dating violence as acceptable and survivors more
                likely to blame themselves for victimization; Schwartz, DeKeseredy, Tait, & Alvi,
                (2001). Schwartz and DeKeseredy (2000) found differences in campus sexual
                assault rates related to campus differences on a measure of male peer norm
                support for the use of coercion in intimate relationships. Communities have higher
                rates of sexual violence to the extent that community and peer norms support
                individual coercive behavior in relationships and provide excuses for those who
                use coercion (e.g., Schwartz & DeKeseredy, 1997, 1998, 2000).9

               The Implementation time frame of the Rule is unduly burdensome.
        29.     The Department’s decision to publish and implement the final Rule at times when 1)

students are not accessible to provide input and 2) during times of reduced capacity for many

professionals working on campus (during winter break, near the closure of the academic year and

graduation, and, most egregiously, during the middle of a global pandemic) demonstrate either a

gross underestimation of the necessary time and input required to implement required changes, or

deliberate indifference to the reality being faced by many institutions of higher education.

        30.     Many educational institutions have governance processes requiring faculty, staff and

students’ participation in the implementation of any policy change (including those required by

federal and state statute). Although institutions have had some notice that the new regulations may

9
 Banyard, V.L., Moynihan, M.M., & Crossman, M.T. (2009). Reducing Sexual Violence on Campus: The Role of
Student Leaders as Empowered Bystanders. Journal of College Student Development 50(4), 446-457.
doi:10.1353/csd.0.0083.

                                             Page 12 of 13
Decl. of Carli Rohner                                                      Case No. 20-cv-01468-CJN
EXHIBIT 85
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1418 of 1598




be released at any time, the compounding dynamic lack of clarity when the Department expected to

promulgate a final Rule, together with a global pandemic necessitating school closures and

operations conducted by remote work have created an environment where the arbitrary 90 day

implementation period (with rules going into effect on August 14, 2020) is extraordinarily

burdensome. Thoughtful and equitable implementation of the Rule’s requirements, to the extent

some can be equitably implemented at all, would require at least another year of preparation,

training, and policy development.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 12th day of June 2020



                                             ________________________________________
                                             Carli Rohner

                                             Campus Coordinator

                                             OREGON ATTORNEY GENERAL’S SEXUAL
                                             ASSAULT TASK FORCE




                                          Page 13 of 13
Decl. of Carli Rohner                                                 Case No. 20-cv-01468-CJN
EXHIBIT 85
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1419 of 1598




                   EXHIBIT 86
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1420 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.



                       DECLARATION OF AVIS MARIE RUSSELL

I, Avis Marie Russell, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the General Counsel at the University of the District of Columbia (“UDC”)

located in Washington, D.C. My educational background includes an A.B. from Wellesley College

and a J.D. from Tulane University. I have been employed as General Counsel since March 1, 2020,

prior to which I was employed as Acting General Counsel beginning November 1, 2018.




                                             Page 1 of 9
Decl. of Avis Marie Russell                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 86
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1421 of 1598




       2.      I submit this Declaration in support of the District of Columbia’s (“the District”)

litigation against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United

States Department of Education (“ED” or the “Department”); and the United States of America

regarding the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education

Programs or Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020)

(the “Title IX Rule” or “Rule”). I have compiled the information in the statements set forth below

through both personal knowledge and UDC personnel who have assisted me in gathering this

information from our institution, as well as on the basis of documents that have been provided to

and/or reviewed by me. I have also familiarized myself with the Rule in order to understand its

immediate impact on UDC.

                  Background about the University of the District of Columbia

       3.      UDC’s history began in 1851 with the founding of the Miner Normal School, the

District’s public higher education school for African-American women that focused on training

teachers. In 1873, the Wilson Normal School was founded for white women that also focused on

training teachers. In 1929, Congress converted the Miner Normal School and the Wilson Normal

School into separate four-year teacher colleges. Following the Supreme Court’s decision in Brown v.

Board of Educ., 347 U.S. 483 (1954), which held that state laws establishing racial segregation were

unconstitutional, the two colleges merged to form the District of Columbia Teachers College. In 1977,

the Teachers College merged with two other District public higher education institutions to create

UDC. UDC has five colleges offering 81 undergraduate and graduate degree programs. As of Spring

2020, UDC has over 4,000 undergraduate and graduate students in either full- or part-time programs

with over 1,100 faculty and staff.




                                            Page 2 of 9
Decl. of Avis Marie Russell                                     Civil Action No. 20-cv-01468-CJN
EXHIBIT 86
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1422 of 1598




       4.      UDC is the District’s only public higher education institution and is the District’s most

affordable higher education option for District residents. A historically black college, UDC remains

highly diverse and enrolls more District public high school graduates than any other university.

       5.      UDC offers in-person and online classes and degree programs. UDC provides

housing for students near the Van Ness campus and assists students with certain off-campus housing

needs. The vast majority of students live off-campus. Approximately 145 students live in the UDC

leased apartments.

       6.      Embracing its essence as a historically black public university, UDC is dedicated to

serving the needs of the District and producing lifelong learners who become leaders in the workforce,

government, nonprofit sectors, and beyond. It is UDC’s goal to create a welcoming environment for

all both on and off campus. Housed in the District, which provides the country’s most expansive non-

discrimination laws, we want to make sure that we address any discrimination or misconduct swiftly

in order to protect our welcoming environment.

       7.      UDC’s fiscal year 2020 operating budget includes approximately $33.5 million in

federal grants and $8.3 million in DC agency grants.

       8.      UDC receives federal funds from the Department. As a result, UDC is subject to Title

IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s Title IX

regulations, 34 C.F.R. pt. 106.

            Background on the University of District of Columbia’s Title IX Policies

       9.      UDC has adopted policies that prohibit discrimination, harassment, and misconduct

by students, employees, and faculty and established a grievance process for addressing complaints of

sexual harassment. In 2015, UDC adopted a revised Code of Student Conduct that addresses academic

and non-academic misconduct and sets forth reporting and hearing procedures. The Code of Student



                                             Page 3 of 9
Decl. of Avis Marie Russell                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 86
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1423 of 1598




Conduct explicitly includes off-campus misconduct, including harassment and misconduct that

occurs via telephones and other electronic devices. The Code of Student Conduct prohibits sexual

misconduct and harassment by students, employees, and faculty, including harassment not based on

a protected trait and establishes a grievance process for addressing complaints of sexual harassment.

In 2014 UDC adopted a separate Anti-Discrimination and Harassment Policy that also prohibits

sexual misconduct.

        10.     UDC houses its Title IX team within its Office of Risk Management. Evola C. Bates

currently serves as UDC’s Acting EEO/Title IX Coordinator. The responsibility of the Title IX

Coordinator is to receive Title IX complaints, conduct investigations, and determine if there has been

a violation of Title IX.

        11.     At the time of this writing, UDC has had one Title IX complaint in fiscal year 2020

that is still pending. In fiscal year 2019, UDC had five Title IX complaints. All complaints of Title

IX violations are investigated. None of the complaints resulted in a finding of a violation of Title IX.

        12.     UDC’s Anti-Discrimination and Harassment Policy defines “sexual harassment” as:

          I. “unwelcome sexual advances, requests for sexual favors and other verbal or written

              communication, or physical conduct of a sexual nature, when:

                      a.   Submission to such conduct is made either explicitly or implicitly a term or

                           condition of an individual's employment or education;

                      b. Submission to or rejection of such conduct by an individual is used as the

                           basis for an individual’s academic or employment decisions or evaluations;

                           or

                      c. Such conduct has the effect of unreasonably interfering with an individual's

                           work performance or learning or of otherwise creating an intimidating,



                                             Page 4 of 9
Decl. of Avis Marie Russell                                       Civil Action No. 20-cv-01468-CJN
EXHIBIT 86
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1424 of 1598




                         hostile, or offensive environment. Such an environment exists when the

                         conduct is sufficiently serious to deny or limit an individual’s ability to

                         participate in any aspect of a University program[.]”

       13.     UDC’s Code of Student Conduct defines “assault/sexual misconduct” as “any

unwanted touching or physical contact, directly or indirectly, of a sexual nature. In addition, this

includes verbal or explicit verbal attacks such as lewd comments towards the victim in a sexual nature.

Sexual misconduct may occur without regard to the gender of the actor or the victim.”

       14.     UDC’s Code of Student Conduct defines “harassment” as “[c]onduct, which has the

foreseeable effect of unreasonably interfering with an identifiable individual’s work or academic

performance or creating an intimidating, hostile or offensive work or learning environment for an

individual or a group of people. The Code’s definition of harassment also includes a form of verbal,

visual, written or physical act directed at intimidating any member of the University community,

either on or off-campus. This includes creating an environment that demeans and inflicts

psychological or emotional harm, or results in undue stress to an individual. This also applies

electronically through the use of technology (e.g. telephone, text-messaging, computer, electronic

mail, faxes and iPods or other electronic devices/media).”

       15.     UDC’s Code of Student Conduct prohibits cyberbullying and other misconduct via

information technology, and also prohibits misconduct that occurs off-campus during a UDC-

sponsored activity or event.

       16.     Complaints include written reports of misconduct submitted to the Title IX

coordinator and both oral and written reports of misconduct submitted to a UDC employee who then

must report the matter to the Title IX coordinator. Complaints ultimately must be reduced to writing

(with an exception for disabled students) provided to the Title IX coordinator and must include a



                                             Page 5 of 9
Decl. of Avis Marie Russell                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 86
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1425 of 1598




description of misconduct, relevant identifying and corroborating information, and requested

corrective action. If UDC receives a sexual misconduct complaint from someone other than the

victim, a member of UDC’s Title IX staff will reach out to the victim to provide him or her with the

opportunity to complete an intake form and provide information regarding the misconduct. Once the

Title IX office receives a completed intake form, it begins investigating the claim(s). Depending on

the nature and content of the claim(s), the Title IX office’s investigation includes meeting with the

complainant, respondent, and any witnesses as well as reviewing documents and records. Based on

the investigation, the Title IX office will determine whether there was a violation of Title IX. If there

is a finding of a Title IX violation, the matter is referred to UDC’s judicial hearing process if the

respondent is a student and to the Office of Talent Management if the respondent is an employee to

determine disciplinary action. Complaints are kept confidential to the extent possible.

        17.     District law mandates investigations of sexual misconduct and sex-based

discrimination at or involving District schools. The District of Columbia City Council passed the D.C.

School Safety Omnibus Amendment Act of 2018 (“DCSSOAA”) to promote and protect District

students’ safety by preventing sexual harassment, sexual assault, and dating violence against students

by faculty, staff, and other students in District schools. DCSSOAA requires District schools to

“[i]nterrupt or stop each specific act of student-on-student sexual harassment, sexual assault, or dating

violence, prevent its recurrence, and address its effects, whether or not the incident is the subject of a

criminal investigation.” D.C. Code § 38-952.02(a)(2)(A). The DCSSOAA defines sexual harassment

as

        any unwelcome or uninvited sexual advances, requests for sexual favors, sexually
        motivated physical conduct, stalking, or other verbal or physical conduct of a sexual
        nature that can be reasonably predicted to:
        (a) Place the victim in reasonable fear of physical harm to his or her person;
        (b) Cause a substantial detrimental effect to the victim's physical or mental health;



                                              Page 6 of 9
Decl. of Avis Marie Russell                                        Civil Action No. 20-cv-01468-CJN
EXHIBIT 86
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1426 of 1598




       (c) Substantially interfere with the victim's academic performance or attendance at
       school; or
       (d) Substantially interfere with the victim's ability to participate in, or benefit from,
       the services, activities, or privileges provided by a school.

Id. at § 38-952.01(5) et. seq. This definition of “sexual harassment” is broader than the Rule’s new,

narrowed definition with its restriction that schools not investigate sexual harassment until it

becomes “severe, pervasive, and objectively offensive.”

       18.     The Rule fails to protect students to the same extent as required by the D.C. Human

Rights Act of 1977 (“DCHRA”). The DCHRA, the country’s most expansive state human rights law,

protects District residents from discrimination in housing, employment, public accommodations, and

education based on up to 21 protected traits. The DCHRA prohibits sex discrimination in educational

institutions, which includes “deny[ing], restrict[ing], or … abridge[ing] or condition[ing] the use of,

or access to, any of its facilities, services, programs, or benefits of any program or activity to any

person otherwise qualified.” D.C. Code § 2–1402.41.

                    Burden of Complying with the Rule’s New Requirements

       19.     Under the Rule, UDC would have to write new Title IX policies and procedures. The

Title IX policies and procedures will have to be included in the student code of conduct and approved

by the UDC Board of Trustees.

       20.     After new policies and procedures are developed, they will have to be approved by

the Cabinet and then sent to the applicable Board of Trustees committee(s) for review and to the Board

of Trustees for approval. If changes to the District of Columbia Municipal Regulations are required,

a 30 day comment period is required before the rule can become final.

       21.     The COVID-19 pandemic has tightened UDC’s budget, making the changes to UDC’s

current sexual harassment policies and procedures necessitated by the Rule more difficult to achieve.




                                             Page 7 of 9
Decl. of Avis Marie Russell                                      Civil Action No. 20-cv-01468-CJN
EXHIBIT 86
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1427 of 1598




        22.     Due to the Rule’s requirements, UDC will have to shift away from its single

investigator model, wherein UDC’s Title IX coordinator received the complaint, conducted the

related investigation and determined responsibility. UDC may need to hire additional staff or expand

the responsibility of current staff to investigate complaints. UDC will also have to retain a person or

panel to hear and decide a case, and a person or panel to hear the appeal or expand the role of those

performing these functions in the judicial process. Further, in order to provide parties with advisors,

UDC either will have to expand the roles of current employees, hire additional employees, or retain

third parties to serve as advisors. All persons performing the role of Title IX coordinator, investigator,

hearing officer, advisor or hearing the appeal will have to be trained. These changes necessarily will

result in increased costs for UDC.

        23.     UDC will have to train all faculty, staff, and students on the new Title IX requirements,

resulting in increased use of university resources and increased costs.

        24.     The August 14, 2020, effective date will pose a challenge for UDC to fulfill its

obligations under Title IX to provide all students equal access to education; train all

students/faculty/staff on their obligations under Title IX, and ensure that all students/faculty/staff are

aware of their rights under Title IX.

        25.     The new regulations would require trial-like proceedings and would delay UDC’s

ability to respond quickly to complaints. Requiring UDC to provide advisors to each party upon

request, permitting such advisors to cross-examine students, and requiring every complaint be

resolved with a live hearing would extend the process for everyone. Importantly, the expanded

repertoire of quasi-judicial functions UDC will be expected to carry out during such hearings will

inhibit UDC’s ability to move swiftly to protect students from sexual harassment and misconduct.




                                              Page 8 of 9
Decl. of Avis Marie Russell                                        Civil Action No. 20-cv-01468-CJN
EXHIBIT 86
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1428 of 1598




       26.     Title IX’s removal of gender-based harassment from Title IX’s definition of sexual

harassment would leave a significant segment of UDC’s student population without Title IX

protections.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 9th day of June, 2020



                                             ________________________________________
                                             Avis Marie Russell

                                             General Counsel, University of the District of
                                             Columbia




                                           Page 9 of 9
Decl. of Avis Marie Russell                                    Civil Action No. 20-cv-01468-CJN
EXHIBIT 86
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1429 of 1598




                   EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1430 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                         Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                             Plaintiffs,

                       v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                             Defendants.


                            DECLARATION OF JUDITH RYAN

I, Judith Ryan, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.     I am the University-wide Institutional Compliance Officer for Title IX at Rutgers,

The State University of New Jersey (“Rutgers” or “the University”). I am based on the New

Brunswick, New Jersey campus, but oversee the implementation of Title IX on the Newark,

Camden, and New Brunswick campuses of the school. My educational background includes a J.D.

degree from Western New England University School of Law and a B.A. degree from the

University of Rhode Island. I was employed as the Director of Student Affairs Compliance and

                                           Page 1 of 28
Decl. of Judith Ryan                                                 Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1431 of 1598




University Title IX Coordinator from 2010 to 2013 at Rutgers. In 2015 I joined Rutgers University

Ethics and Compliance as the Institutional Compliance Officer for Title IX. Prior to working at

Rutgers, I was a senior attorney for the City of Philadelphia Law Department for 8 years where I

served as investment counsel for the $4 billion Philadelphia Municipal Employees Retirement

System. Prior to that, I worked as an attorney for the Federal Deposit Insurance Corporation. I

began my career at the Resolution Trust Corporation as a contracts officer.

       2.      I submit this Declaration in support of the State of New Jersey’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (“Title IX

Rule” or “Rule”). I have compiled the information in the statements set forth below through

personal knowledge, through Rutgers personnel who have assisted me in gathering this information

from our institution and on the basis of documents that have been provided to and/or reviewed by

me. I have endeavored to familiarize myself with the Rule in order to evaluate its immediate impact

on Rutgers.

                                            Background

       3.      Rutgers is a leading national research university and the State of New Jersey’s

preeminent, comprehensive public institution of higher education. Established in 1766, the

University is the eighth oldest institution of higher education in the United States. More than 70,000

students and 23,400 full- and part-time faculty and staff learn, work, and serve the public at Rutgers

locations across New Jersey and around the world.




                                            Page 2 of 28
Decl. of Judith Ryan                                                    Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1432 of 1598




       4.      Rutgers is composed of three physical campuses constituting 29 schools and

colleges, over 50,000 undergraduate students, and nearly 20,000 graduate students. Its 70,000+

students come from all 50 states and over 125 countries. Fifty-four percent of students are women

and 46 percent are men. It is home to 300 research centers and institutes and boasts more than

500,000 alumni worldwide.

       5.      Rutgers offers over 150 undergraduate majors and more than 500 graduate

programs. It also offers over 180 study abroad programs in over 60 countries.

       6.      Its three campuses are located in different regions of the State and are parts of

diverse metro areas. Rutgers’ New Brunswick campus is home to more than 50,000 students,

including students enrolled in programs in Rutgers Biomedical and Health Sciences (“RBHS”).

Rutgers’ Newark campus hosts over 13,000 students annually. The school’s Camden Campus hosts

over 7,000 students annually.

       7.      Approximately 15,000 Rutgers-New Brunswick students reside on campus in

Rutgers-owned or operated buildings and facilities; the rest, approximately 35,000, reside off

campus. Even greater percentages of Rutgers-Camden and Rutgers-Newark students reside off

campus.

       8.      Rutgers has a three-fold mission:

            a. Providing for the instructional needs of New Jersey’s citizens through its

               undergraduate, graduate, and continuing education programs;

            b. Conducting the cutting-edge research that contributes to the medical, environmental,

               social, and cultural well-being of the State, as well as aiding the economy and the

               State’s businesses and industries; and




                                           Page 3 of 28
Decl. of Judith Ryan                                                   Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1433 of 1598




             c. Performing public service in support of the needs of the citizens of the State and its

                local, county, and State governments.

       9.       Each component of the University’s mission reinforces and supports the other two.

Rutgers is dedicated to teaching that meets the highest standards of excellence, to conducting

research that breaks new ground, and to providing services, solutions, and clinical care that help

individuals and the local, national, and global communities where they live.

                                     Funding and Governance

       10.      Rutgers is an instrumentality of the State of New Jersey with independent governing

boards. Rutgers’ current governance structure is the product of the “Rutgers Law,” an act of the

New Jersey legislature in 1956 that specified certain powers and responsibilities of the newly

configured Board of Governors. All of the University’s property and educational facilities are

impressed with a public trust for higher education of the people of the State. The Board of

Governors presents an annual request for State support of the University to the New Jersey

Department of the Treasury and the State covers a portion of Rutgers’ operating budget. However,

any debt issued by Rutgers is not backed by the State of New Jersey and Rutgers’ debt is rated

separately from the State.

       11.      Approximately 20 percent of Rutgers’ revenue is received from State appropriations

and State-paid fringe benefits. The remaining revenue is received from tuition and fees

(approximately 29 percent); patient care services (approximately 20 percent); sponsored research

(approximately 13 percent); auxiliary enterprise (7 percent); federal and state student aid (5

percent); gifts and endowments (2 percent); and other sources of revenue (4 percent).




                                             Page 4 of 28
Decl. of Judith Ryan                                                     Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1434 of 1598




       12.     Rutgers receives federal funds from the Department. As a result, Rutgers is subject

to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s

Title IX regulations, 34 C.F.R. pt. 106.

       13.     The Board of Governors has general supervision over the conduct of the University

and is responsible for determining the programs and degree levels offered by the University. The

Board of Trustees is designated under the Rutgers Law to serve in an overall advisory capacity to

the Board of Governors.

                               University-wide Title IX Compliance

       14.     I serve as the University’s Title IX Compliance Officer, overseeing various areas of

work on Title IX coordination, investigation, and compliance. Each of Rutgers’ three campuses has

a Title IX coordinator. The University also has a designated Title IX coordinator for complaints

made against faculty, staff, and third parties (the Title IX Coordinator for Employees); a Title IX

coordinator for RBHS; and a Title IX Coordinator for Rutgers-New Brunswick athletics who is

based in the athletics department. Due to the size of the Rutgers-New Brunswick community, the

New Brunswick Title IX office maintains two investigators and a case coordinator who report to the

Rutgers-New Brunswick Title IX Coordinator.

       15.     Title IX complaints are primarily governed by two University policies. Policy

10.3.12 “Student Policy Prohibiting Sexual Harassment, Sexual Violence, Relationship Violence,

Stalking and Related Misconduct,”1 governs complaints against students. Policy 60.1.28, “Policy

Prohibiting Sexual Harassment, Sexual Violence, Relationship Violence, Stalking, and Related




1
  Rutgers, “Student Policy Prohibiting Sexual Harassment, Sexual Violence, Relationship
Violence, Stalking and Related Misconduct,” available at https://policies.rutgers.edu/10312-
currentpdf.

                                           Page 5 of 28
Decl. of Judith Ryan                                                  Case No. 20-cv-01468-CJN
EXHIBIT 87
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1435 of 1598




Misconduct by Employees and Third Parties,”2 governs complaints against employees and third

parties.

           16.   The University’s Title IX Coordinators, whose offices are located throughout the

University, serve as the contact points for all University students affected by conduct prohibited by

Policy 10.3.12 and oversee the administration of Policy 10.3.12 in a neutral and equitable manner.

The Title IX Coordinators also are responsible for overseeing the University’s response to all

reports and complaints of conduct prohibited by Policy 10.3.12 and identifying and addressing any

patterns or systemic problems revealed by such reports and complaints. In addition, the Title IX

Coordinator for Employees is responsible for overseeing reports and complaints of conduct

prohibited by Policy 60.1.28.

           17.   Policy 10.3.12, which governs complaints against student respondents, includes

detailed procedures governing the investigation and adjudication process. It was adopted in 2015

after a robust internal process involving the requisite levels of review and approval by the Board of

Governors and most recently revised in December 2019.

           18.   Policy 60.1.28 was adopted in 2016 and has not been revised. The Office of

Employment Equity (“OEE”) is responsible for investigating complaints under Policy 60.1.28 and

the Title IX Coordinator for Employees is the Director of OEE. With respect to complaints against

employees or third parties, the complaint and investigation procedures are set forth in the

“Discrimination, Harassment, Workplace Violence, Sexual Misconduct and Retaliation Complaint




2
  Rutgers, “Policy Prohibiting Sexual Harassment, Sexual Violence, Relationship Violence,
Stalking, and Related Misconduct by Employees and Third Parties,” available at
https://policies.rutgers.edu/60128-current-00004388xde114pdf.

                                           Page 6 of 28
Decl. of Judith Ryan                                                    Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1436 of 1598




Process: Complaints Against University Employees and Third Parties” (“OEE Complaint

Procedures”).3

       19.       The University opted to create and implement separate policies for allegations of

sexual harassment involving students and those involving employees in recognition of the fact that

students and employees have different roles within the University community and different rights

and obligations under the law, University policies, and in the case of some employees, collective

negotiations agreements. The University also recognized that it was impracticable to implement the

same type of procedures typically involved in adjudicating student conduct issues in the

employment context. Specifically, while the University wished to continue its established practice

of utilizing hearings in student conduct matters, as is common in postsecondary institutions, such

procedures are rarely utilized in determining whether employees have violated workplace policies

and directives. The University also recognized that many of its employees are entitled to a post-

disciplinary grievance hearing (or hearings) pursuant to the terms of applicable collective

negotiations agreements or University policy, which students are not. Thus, unique considerations

cover disciplinary proceedings for employees and students.

       20.       The adoption and revision of University policies is governed by Policy 50.1.13,

“Formation, Issuance and Maintenance of University Policies.”4 The Responsible Office (Student

Affairs and Human Resources, for sexual harassment policies) and Responsible Executive (Senior

Vice President for Academic Affairs and Senior Vice President of Human Resources and

3
  Rutgers, “Discrimination, Harassment, Workplace Violence, Sexual Misconduct and
Retaliation Complaint Process: Complaints Against University Employees and Third Parties”
available at
https://uhr.rutgers.edu/sites/default/files/userfiles/DiscriminationHarassmentComplaintProcess.p
df.
4
  Rutgers, “Formation, Issuance and Maintenance of University Policies,” Policy 50.1.13,
available at https://policies.rutgers.edu/view-policies/governance-legal-matters-%E2%80%93-
section-50.

                                           Page 7 of 28
Decl. of Judith Ryan                                                  Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1437 of 1598




Organizational Effectiveness) are responsible for maintaining and updating policies and consulting

with other University offices and stakeholders as needed in order to do so. The Board of Governors

is the designated Approval Authority for Policies and therefore, any substantive policy changes

(including those affecting legal and/or regulatory obligations and responsibilities) to University

policies would be required to be presented to the Board of Governors for final approval, except

employment-related policies may be revised or adopted upon approval of the Senior Vice

President of Human Resources and Organizational Effectiveness.

       21.     In addition to their primary work overseeing the investigation and adjudication of

sexual harassment claims, the Title IX Coordinators work to ensure that students, faculty, and staff

across all of the University’s campuses are aware of sexual harassment/misconduct polices,

available support resources, and complaint and investigative procedures. The Title IX offices have

created numerous brochures and promotion materials (such as postcards) that have been placed in

residence halls, delivered to off-campus residences, and sent to staff and faculty. 5 The University

has also sent out emails to the community and prepared educational videos. Policy 60.1.28 and the

OEE complaint procedures are also posted online and incorporated into online training materials

provided to employees.




5
 A sample of some of the promotional materials created and disseminated by Rutgers’ Title IX
Office are available at the Office of Student Affairs and Compliance & Title IX’s website,
http://compliance.rutgers.edu/. Rutgers: Ethics and Compliance, “Title IX”
https://uec.rutgers.edu/programs/title-ix/; Rutgers: Camden, “Title IX”
https://respect.camden.rutgers.edu/; Rutgers: Newark, “Title IX Resources”
https://myrun.newark.rutgers.edu/title-ix-resources; Rutgers: RBHS Office of Student and
Academic Affairs: “What is Title IX?” https://oasa.rbhs.rutgers.edu/title-ix/; Rutgers: University
Human Resources, “Title IX of the Education Amendments of 1972” https://uhr.rutgers.edu/uhr-
units-offices/office-employment-equity/title-ix-education-amendments-1972.

                                           Page 8 of 28
Decl. of Judith Ryan                                                   Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1438 of 1598




        22.      Rutgers currently uses a consistent definition of sexual harassment for complaints

against both employees and students, tailored for the types of complaints governed by each Policy,

respectively.

        23.      Sexual harassment is defined in Policy 10.3.12 as “unwelcome sexual advances,

requests for sexual favors, and other verbal or physical conduct, or communication of a sexual

nature when:

              a. Submission to such conduct is made either explicitly or implicitly a term or

                 condition of an individual’s education, educational or campus life activities; or

              b. Submission to, or rejection of such conduct by an individual is used as the basis for

                 academic or student life decisions affecting that individual; or

              c. Such conduct has the effect of unreasonably interfering with an individual’s

                 education or academic performance or creating an intimidating, hostile, demeaning,

                 or offensive campus, work or living environment.”

        24.      Sexual harassment is defined in Policy 60.1.28 as “unwelcome sexual advances,

requests for sexual favors, or other unwelcome written, verbal or physical conduct of a sexual nature

when:

              a. Submission to such conduct is made, explicitly or implicitly, a term or condition of

                 an individual’s education, employment, or participation in a University activity;

              b. Submission to, or rejection of, such conduct by an individual is used as the basis for

                 decisions affecting that individual’s academic standing, employment status or

                 participation in a University activity; or

              c. Such conduct has the purpose or effect of unreasonably interfering with an

                 individual’s academic or work performance or creating an intimidating, hostile or



                                               Page 9 of 28
Decl. of Judith Ryan                                                       Case No. 20-cv-01468-CJN
EXHIBIT 87
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1439 of 1598




                 offensive environment for that individual’s employment, education or participation

                 in a University activity.”

        25.      Rutgers addresses sexual misconduct that occurs off campus. Rutgers policies

govern sexual harassment, sexual assault, stalking, relationship violence and related misconduct

committed by current Rutgers University students, employees (including faculty, staff, and student

employees) and/or third parties (such as interns, volunteers, vendors, contractors, and

subcontractors) that either:

              a. Occurs on any University campus or in connection with University programs or

                 activities including incidents of alleged sexual harassment that occur during a study

                 abroad program; or

              b. Creates a hostile environment for University employees or students; or

              c. Involves a complaint by a current University student against another University

                 student; or

              d. Involves a complaint by a University employee or University student arising out of

                 the Respondent’s employment status with the University or third party’s business or

                 relationship with the University.

        26.      To the extent possible, the University will also receive reports and investigate

reported incidents committed by individuals who are not members of the University community in

order to protect the University community and remediate the impact of the incident for the

complainant and/or victim.

                Sexual Misconduct Violations and Investigations Against Students

       27.       Each academic year, the Title IX office receives over 200 reports of alleged

violations of the Sexual Misconduct Policies, including sexual harassment, gender-based harassment,



                                              Page 10 of 28
Decl. of Judith Ryan                                                     Case No. 20-cv-01468-CJN
EXHIBIT 87
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1440 of 1598




sexual assault, non-consensual sexual contact, relationship violence, sexual exploitation, and

stalking. The breakdown by campus is as follows:

         CAMPUS                      ACADEMIC YEAR                     ACADEMIC YEAR
                                        2018-2019                      2019-2020 (to date)
                                         Reports                            reports
New Brunswick                              146                                183
Newark                                      69                                 53
Camden                                      47                                 62
TOTAL                                      275                                298

        28.     The Title IX offices receive reports in any number of ways including through email,

phone, in person, and an online reporting form. Referrals from the Rutgers University Police

Department (“RUPD”), residence life, dean of students’ offices, and other University departments

or units may be investigated. There is no requirement that reports be written or signed. There is also

no requirement that the alleged victim be the person to report the sexual harassment. Upon receipt

of the report, the Title IX Coordinator communicates with the alleged victim (who is considered to

be the complainant regardless of who reported the incident) to discuss, among other things, whether

the victim/complainant wants the University to investigate. The victim/complainant is not required

to complete any written complaint form in order to initiate an investigation. In certain limited

circumstances, the Title IX Coordinator can initiate an investigation if the victim/complainant does

not wish to do so, in which case the matter proceeds as a “University Action.” The alleged

victim/complainant is not required to participate in the investigation or disciplinary process and the

Title IX Coordinator takes any requests for confidentiality into consideration. This process enables

the University to obtain sufficient information about the allegations to proceed with an

investigation, if appropriate. The University has not found it necessary to obtain a written complaint

in all cases. The University does provide written notice to both parties of the allegations that will be

investigated.


                                            Page 11 of 28
Decl. of Judith Ryan                                                      Case No. 20-cv-01468-CJN
EXHIBIT 87
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1441 of 1598




        29.       Of the reports received by the Title IX Coordinators each academic year, around 15-

20 result in full investigations. Of these, Rutgers conducts about 8 hearings per year, as detailed in

the chart:

        CAMPUS OR SCHOOL                      ACADEMIC YEAR                    ACADEMIC YEAR
                                                   2018-2019                    2019-2020 (to date)
                                            investigations (hearings)        investigations (hearings)
        New Brunswick                                 12 (8)                           17 (8)
        Newark                                         2 (0)                            1 (0)
        Camden                                         0 (0)                            3 (0)
        TOTAL                                         14 (8)                           21 (8)

        30.       Policy 10.3.12 allows the Title IX Coordinator, in consultation with the RUPD,

victim advocates, and other University personnel to consider requests for confidentiality when

investigating and adjudicating a complaint. Factors that are taken into account in reviewing requests

for confidentiality include the possibility of the alleged respondent committing additional acts of

harassment or violence, whether the alleged act was perpetrated with a weapon, whether the victim

is a minor, and whether the University has other means to obtain relevant evidence.

        31.       Policy 10.3.12 also sets out a detailed list of rights that protects both victims and the

due process rights of the accused. Throughout the investigation and hearing process, students have

the right to:

              a. A prompt and thorough investigation;

              b. A fair hearing;

              c. Equal access to information, evidence, resources, and information about counseling;

              d. Participate or decline to participate in the investigation or hearing;

              e. Have an advisor of their choosing present in all meetings and hearings;

              f. Advance written notice of all meetings and hearings;

              g. Present information and/or witnesses on their behalf;


                                              Page 12 of 28
Decl. of Judith Ryan                                                        Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1442 of 1598




             h. Choose not to present information or speak at any meetings or hearings with no

                negative inference derived from that choice;

             i. Adequate time to review the investigation report and any evidence to be presented to

                the Hearing Officer;

             j. Exclude any unrelated past behavior from investigation and disciplinary process; and

             k. An appeal.

       32.      Parties and witnesses are asked not to share details about pending investigations with

others in order not to compromise the integrity of the investigation process. However, there is no

prohibition against parties or witnesses discussing the matter with others, as long as they do not do

so in a way that impedes the University from conducting its investigation.

       33.      If, upon a preliminary inquiry, a Title IX Coordinator determines that a report may

constitute a violation of Policy 10.3.12, the University will consider whether interim measures

should be implemented. The Title IX Coordinator or designee discusses options to resolve the

complaint with the complainant, including through informal resolution or a formal investigation.

The University seeks to resolve all complaints within 60 days of the initial report. However, unique

circumstances may cause cases to vary and the time frames may be extended for good cause with a

written explanation to the complainant and respondent.

       34.      For all reports that proceed to investigation, the Title IX Coordinator designates an

investigator or team of investigators to gather relevant evidence, interview the parties and relevant

witnesses, and complete an investigation report within 30 days of the initial report. The Title IX

Coordinator reviews the report and determines whether the information gathered supports charging

the respondent with a violation of the Policy for engaging in prohibited conduct. The Title IX




                                           Page 13 of 28
Decl. of Judith Ryan                                                    Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1443 of 1598




Coordinator meets with both parties separately to review the report and the determination regarding

the charging decision.

        35.     Parties receive a copy of the report after appropriate information is redacted in

accordance with the Family Educational Rights and Privacy Act (“FERPA”). Personally identifiable

information is also redacted as well as medical information, or information that would only be

available in student records. Documentary evidence is also provided with the report as well as

summaries of statements, all of which are redacted in accordance with FERPA unless redactions

would interfere with the purpose of Title IX to eliminate sex-based discrimination. Other

information may be redacted at the discretion of the Title IX Coordinator if there are safety concerns

related to disclosure. Video or audio recordings, which cannot feasibly be produced to parties are

stored in a database system controlled by the University that parties can make an appointment to

review with the appropriate Title IX Office. The parties also have the opportunity to submit written

responses to the investigation report and other relevant information. These measures protect the

privacy of both complainants and respondents and protect both parties as well as witnesses from

harassment, humiliation, and retaliation.

        36.     If the Title IX Coordinator determines that charges should be brought against the

respondent, the Coordinator forwards the investigation report and notice of charges to the Student

Affairs Officer responsible for student conduct on the relevant campus or school. That officer, in

coordination with the Title IX Coordinator, makes a recommendation as to the appropriate sanctions

and notifies the parties of the decision in writing. The Respondent must respond to the charges

either as 1) Responsible; 2) Not Responsible; or 3) No Response. If the Respondent accepts

responsibility, the sanction will be implemented. In circumstances where the Respondent has

accepted responsibility, either party can appeal the sanction, but not the finding of a violation. If the



                                             Page 14 of 28
Decl. of Judith Ryan                                                       Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1444 of 1598




Respondent denies responsibility (or does not respond), a hearing is convened before a specially

trained Hearing Officer.

       37.     During the hearing both parties may make a statement and present witnesses. Only

the Hearing Officer is permitted to ask questions of the parties and witnesses. The parties have the

opportunity to suggest questions in writing to the Hearing Officer, which the Hearing Officer

considers and may ask as deemed appropriate. Within two days of the conclusion of the hearing, the

Hearing Officer will render a decision as to whether the respondent has violated the Policy and what

sanction, if any, will be imposed and explain the basis for such decisions. Both parties may appeal

the final decision and/or sanction imposed.

       38.     In Rutgers’ current proceedings, the Hearing Officer may consider statements by

individuals who did not appear and testify at the hearing, but who provided interviews to the

investigator and answered the investigator’s questions.

       39.     Rutgers allows for students to have an advisor of their choosing present throughout

the investigation and hearing process and refers parties to resources to obtain advisors, but does not

provide advisors. The advisor may only advise the student without disruption or direct intervention

in meetings or hearings. The advisor cannot question witnesses or make objections. The advisor

plays an important role in terms of providing support to the student and guiding them through the

Title IX process. Because Title IX proceedings are part of the educational process and are not

designed to function as adversarial, trial-like proceedings, it is crucial that students respond to the

investigator, Title IX Coordinator or Hearing Officer in their own words. For these reasons, advisors

are not permitted to ask or answer questions on the student’s behalf and are limited to serving in an

advisory capacity.




                                              Page 15 of 28
Decl. of Judith Ryan                                                     Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1445 of 1598




             Sexual Misconduct Violations Against Employees and Third Parties

       40.     OEE handles the processing and investigating of complaints against employees of

alleged violations of Policy 60.1.28. As stated above, the Director of OEE is the Title IX

Coordinator for Employees. OEE also employs an associate director, four investigators, a case

manager, and a human resources associate.

       41.     In FY 2019, OEE received 66 formal and informal complaints of sexual harassment

against employees and third parties. Of those, the University conducted 55 investigations.

       42.     In order to initiate the investigation process, the complainant must submit a written

and signed complaint. However, the University may initiate a “University Action” in which the

University serves as the complainant in certain circumstances, such as where there is no individual

complainant who has submitted a formal written complaint but the University is aware of sufficient

information that leads the Title IX Coordinator for Employees to conclude that an investigation is

warranted.

       43.     Under the current OEE complaint procedures, the investigation is conducted by an

OEE investigator whose factual findings are referred to the Director of OEE/Title IX Coordinator

for Employees. The Director makes the determination as to whether the evidence supports finding

that the respondent violated Policy 60.1.28 and issues a written letter of determination. The

Director’s determination and the investigation report are then relayed to the employee’s unit for a

determination as to appropriate action (including discipline). The Director is not authorized to issue

or implement discipline against University employees.

       44.     The complainant and respondent also receive a copy of the complaint, investigation

report including any appended exhibits, and Director’s letter of determination. Personal information




                                            Page 16 of 28
Decl. of Judith Ryan                                                    Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1446 of 1598




is redacted and other information may be redacted on a case-by-case basis where deemed necessary

and appropriate by the Director.

       45.     Either party may appeal the Director’s determination to the Associate Vice President

for Labor Relations.

       46.     The respondent’s supervisors are responsible for determining whether to impose

discipline, and the appropriate level of discipline, which may include consideration of the

employee’s prior disciplinary history for purposes of complying with contractual requirements

concerning progressive discipline. The supervisors may consult the Office of Labor Relations or

Office of Academic Labor Relations, as applicable, regarding compliance with the terms of relevant

collective negotiation agreements and/or University policies concerning discipline and performance

management. The supervisors may also consult the OEE Director/Title IX Coordinator for

Employees. The decision concerning discipline is not issued or implemented until the conclusion of

the appeal process.

       47.     Depending on the terms and conditions of the individual’s employment, the

employee may be entitled to grieve any discipline issued, which may involve a grievance hearing

(or multiple grievance hearings) and/or arbitration, but such a hearing or arbitration occurs after a

policy violation has been found and discipline issued.

                                             Trainings

       48.     Every year, incoming students are required to complete a web-based Title IX

training program titled “Not Anymore,” purchased from an outside vendor, that is overseen by the

respective Title IX offices. Such trainings cover information related to University Policies 10.3.12

and 60.1.28, reporting obligations (for faculty and staff), resources for all parties, and how to

support someone who discloses an incident of sexual misconduct. Additionally, the Athletics



                                           Page 17 of 28
Decl. of Judith Ryan                                                    Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1447 of 1598




Departments in Newark, New Brunswick, and Camden require student athletes to complete

additional training pursuant to NCAA regulations, either through a web-based module or in-person

training. OEE also oversees a mandatory web-based training for University employees that was

purchased through an outside vendor. The University has expended significant time and resources in

acquiring and developing these training modules for the University community. For example, the

“Not Anymore” training costs $40,000 per year for the New Brunswick campus alone.

        49.     In addition, on all campuses, staff members from the Title IX offices conduct in-

person training on an “as requested” basis for students, faculty, and staff. Such trainings cover

information related to the Sexual Misconduct Policy, reporting obligations (for faculty and staff),

resources for all parties, and how to support someone who discloses an incident of sexual

misconduct.

        50.     The New Brunswick staff trains hearing officers once per year. Topics covered

include background information about Title IX, Rutgers’ investigation process, the hearing process,

sanctions, assessing credibility, and basics on the effects of trauma and alcohol. In 2018, a

University-wide training was held for Title IX Coordinators, investigators, and hearing officers. At

present, additional training for hearing officers is conducted by campus Title IX Coordinators and

hearing officers are required to participate in third party training programs.

              Administrative Process for Revising Policies to Comply with the Rule

        51.     Once the Rule has been read and digested by each of the Rutgers staff who will be

involved in its implementation, Rutgers will need to take numerous steps to implement the Rule’s

requirements by August 14, 2020. Rutgers staff will need to review Policy 10.3.12 and 60.1.28

independently for required revisions and obtain input from relevant stakeholders, such as victims’

advocates, the RUPD, faculty and student representatives, responsible officials, student conduct



                                            Page 18 of 28
Decl. of Judith Ryan                                                      Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1448 of 1598




officials, the University Senate, and other University personnel. Once that process is complete, the

substantive changes must be approved by the Responsible Official. Policy 10.3.12 must also be

approved by the Board of Governors before it can be formally adopted and implemented.

        52.     Given the August 14, 2020 deadline for implementation of the new regulations,

these processes will have to be executed in an expedited manner. And given the challenges of

working during the COVID-19 pandemic, any required policy revisions may need to be approved

by the Responsible Officials on an interim basis until final approval is obtained by the Board of

Governors. This could lead to adopting a policy that has to be revised more than once in a year.

        53.     In addition to policies that will need to be revised, the University will need time to

communicate these policy decisions to the University community. The websites for all Title IX

offices will have to be revised in accordance with the Rule and the newly adopted/revised policies.

Each office’s marketing materials that explain the reporting and investigation process will similarly

have to be revised. The University will also need to develop and distribute the notices required by

the Rule to students, applicants, employees, and the twenty-two (22) unions that represent

University employees. Each of these items will take time to draft and develop, and cannot feasibly

be done until after the policy review and revision process has concluded, further condensing the

time the University will have to revise its policies in order to comply with the August 14, 2020

effective date of the Rule.

        54.     Additionally, all training materials for students, faculty, and staff that are used to

inform the campuses about reporting, investigation, and hearing processes will have to be revised.

Given the Rule’s abandonment of the concept of “responsible employees,” the University will need

to review and update its training materials regarding employee reporting obligations. All training

documents, presentations, videos, and other materials will have to be thoroughly reviewed.



                                           Page 19 of 28
Decl. of Judith Ryan                                                    Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1449 of 1598




       55.     The time spent by current employees to revise these training materials will be

substantial. By way of example, University-wide training materials for Title IX training of Title IX

Coordinators, investigators, and hearing officers were last revised in 2018. The process of updating

these training materials alone took several months, supplemented by additional time and resources

required to design, create and deliver educational materials to the University community. Similarly,

in-person trainings are typically customized to fit their audience. Thus, each in-person training that

Rutgers carries out separately for employees and students will require a separate revision process.

       56.     The training materials will not only need to be revised by the effective date of the

Rule, but according to the Department’s website, all of the training materials must be made publicly

available on the University’s website by that date. This process will require Rutgers to engage with

its third party vendors to make the materials public, which imposes an additional burden in an

already compressed process.

       57.     Additionally, Rutgers has found that one of the more effective ways to deliver

messaging to the community is the use of informational videos. There will likely be additional

expenses of several thousand dollars to develop and disseminate brief educational videos

highlighting key changes to campus procedures. For example, the training video developed for

faculty and staff cost $5,000 and another $1,560 to translate into Spanish. A “public service

announcement” video recently developed for graduate students cost $4,000.

       58.     Web-based modules used to train and inform students, faculty, and staff also will

need to be revised. These modules are only updated as necessary and were not planned or

anticipated to be revised this year, absent necessary changes caused by the Rule. The cost of

implementing new web-based modules will depend on whether vendors raise their prices to

accommodate for incorporating the changes.



                                           Page 20 of 28
Decl. of Judith Ryan                                                    Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1450 of 1598




                                Implementing Parallel Procedures

        59.     Rutgers investigates all allegations of sexual harassment and sexual misconduct that

fall under the definition of sexual harassment expressed in Policies 10.3.12 and 60.1.28. The

definition of sexual harassment in the Rule differs significantly from that in Rutgers’ policies. The

scope of Rutgers’ investigations of sexual misconduct allegations is also not geographically limited.

However, under the Rule, Rutgers will be required to dismiss any investigations where the

allegations do not meet the more stringent definition of sexual harassment and/or do not occur

within the scope of the Department’s “program or activity” definition.

        60.     Although the Rule allows institutions to continue to investigate other sexual

misconduct under their own code of conduct proceedings, in order to do so, the University would

need either to create a parallel process or to apply the Rule’s rigorous process to other alleged code

of conduct violations. Applying the Rule’s process would mean that serious conduct that interferes

with students’ education and on-campus life might be left unaddressed, which could foster a hostile

learning environment for students. For example, if a student is required to withstand cross-

examination by a family member of the accused in order to have their sexual harassment complaint

adjudicated, they may opt to withdraw before the University can conduct an investigation, thus

increasing the likelihood of sexual harassment continuing unabated.

        61.     Currently all forms of sexual harassment, whether prohibited by Title IX, Title VII

or State nondiscrimination laws, are covered by the same two policies. The creation of parallel

policies and procedures will be time-consuming, complicated, engender confusion, and force the

University to accumulate unnecessary costs. In addition, it will force the University to treat sexual

harassment, as defined in the Rule, differently than other forms of illegal harassment covered by

Title IX or other antidiscrimination rules.



                                              Page 21 of 28
Decl. of Judith Ryan                                                     Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1451 of 1598




       62.        For example, the University may receive a complaint and conduct an initial review.

In its initial review, it may find that the conduct is actionable sexual harassment under a University

Policy (and/or Title VII or state law), but not under the Rule’s definition of sexual harassment

prohibited by Title IX. This complaint will then have to be formally dismissed as a Title IX

investigation and referred to a different code of conduct investigation procedure and grievance

process. The University will need to devote significant time and resources to determine how to

implement this requirement in order to ensure its continued compliance with all governing federal

and State laws.

                      Implementation of the Rule’s Procedural Requirements

       63.        Under Policy 10.3.12 and 60.1.28, each party is permitted to have an advisor/support

person of their choosing present at all meetings and hearings. However, under each policy, that

advisor cannot advocate for or speak on behalf of the student or employee, ask questions, or

interfere in the proceedings in any way. The Rule upends that arrangement.

       64.        In the context of complaints against student respondents, the University has trained a

group of staff and faculty who volunteer to serve as advisors for responding parties, and has trained

the victim advocates at the Office for Violence Prevention and Victim Assistance to serve as

advisors for complainants. Students may opt to work with one of these advisors at no cost to them or

select their own advisor (such as an outside attorney, family member, or fellow student). If students

wish to seek the assistance of an attorney, the Title IX Office in New Brunswick refers them to

Student Legal Services, which partners with a large pool of local attorneys to provide legal

representation at a significant discount to Rutgers students. Some students also may choose to

proceed without an advisor.




                                             Page 22 of 28
Decl. of Judith Ryan                                                      Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1452 of 1598




        65.     In the context of complaints against employees or third party respondents, the parties

are similarly permitted to have one support person present for any meetings they attend with OEE

investigators, which may include a union representative, friend, family member, or attorney.

Complainants seeking assistance in identifying a support person may also be referred to the same

resources as stated above, as applicable.

        66.     Currently, the advisor’s role is circumscribed such that there is no need for the

advisor to be trained in cross-examination or evidentiary standards. This avoids any issues caused

by unequal representation of the parties in the investigation and hearing process, which the Rule’s

requirement may exacerbate.

        67.     The Rule requires the University to provide advisors to parties and requires that the

advisors carry out cross-examination in the hearing process. There is no current pool of staff and/or

faculty who are appropriately trained to serve as advisors in the capacity envisioned under the Rule.

In addition, serving in such a role could taint their ability to carry out their regular duties on campus.

The costs to the University to provide advisors to carry out cross-examination may be significant.

The established pool of volunteers may no longer be suitable to fill that function. The University

will need to explore whether this function could be filled by existing staff or whether it will need to

hire additional staff or external agents. Either of those options will increase costs to the University

and create implementation challenges.

        68.     Additionally, because parties may select lawyers to serve as their advisors, who in

turn will be conducting live cross-examination subject to the evidentiary rules set forth in the Rule,

qualified hearing officers will need to be identified and trained (or retrained) to carry out the hearing

process and make immediate decisions on issues of relevancy and admissibility. In addition, hearing




                                             Page 23 of 28
Decl. of Judith Ryan                                                       Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1453 of 1598




officers will be required to explain their decisions on the spot. This is unlike anything the

University’s hearing officers are currently trained to carry out.

        69.     The Rule forbids decision makers from relying on the statements of witnesses,

including parties, who do not submit to cross-examination, but the Rule does not allow the

University to exercise subpoena power to compel such cross examination. This will lead to the

University being limited in its ability to conduct thorough hearings that are fair to both sides.

        70.     Moreover, the University does not currently utilize a hearing as part of its

investigation and adjudication process for complaints against employees and third parties, and

therefore, the University has not had the occasion to date to identify or train anyone to serve as a

hearing officer in such circumstances.

        71.     In the event the University decides to retain outside hearing officers, typical hourly

rates are $600 - $900 per hour. Title IX hearings usually last one business day and require pre-

hearing preparation and post-hearing decision letters and, therefore, the estimated cost per hearing is

$6,000 to $9,000. Based on the average number of hearings conducted at Rutgers per academic

year, this could result in costs of $48,000 to $72,000 per academic year for matters involving

student respondents alone.

        72.     It is difficult to predict how many additional hearings may take place involving

complaints against employees and third parties, as Rutgers current policies do not provide for

hearings in such cases, but as set forth above, Rutgers conducts approximately 55 investigations

pursuant to Policy 60.1.28 per year. Assuming the number of complaints remains steady after

implementing the Rule (and that the Rule does not have a “chilling” effect on complainants’

willingness to file formal complaints), the cost to conduct hearings using outside hearing officers in

all such matters using the same estimate would be $330,000 to $495,000 per year.



                                             Page 24 of 28
Decl. of Judith Ryan                                                       Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1454 of 1598




          73.   In addition, the revisions to the Policies will require the review of and revisions to

ancillary documents, templates and notices used during the investigation and adjudication process,

such as the initial notices provided to the parties at the outset of an investigation, templates for

investigation reports and final written determinations, and instructions given to parties about the use

and non-disclosure of evidence provided to them during the course of investigations. In addition, the

University may need to consider whether to develop non-disclosure agreements to ensure that

confidential information provided to the parties and their advisors are not misused for purposes

unrelated to the investigation and hearing process.

          74.   The University will have to create and implement a hearing process for complaints

against respondent employees/third parties. Under the current OEE complaint procedures,

investigations of such sexual harassment complaints are conducted by an OEE investigator and their

findings are referred to the Director of OEE/Title IX Coordinator for Employees who makes a

determination as to whether the evidence supports finding that the respondent violated Policy

60.1.28. That finding is then relayed to the employee’s unit for a determination as to appropriate

action (including discipline). Depending on the terms and conditions of the individual’s

employment, the employee may be entitled to grieve any discipline issued, which may involve a

hearing, but such a hearing would occur after a policy violation has been found and discipline

issued.

          75.   Under the Rule, Rutgers will have to revise its policies and procedures in order to

implement a pre-determination hearing process for complaints against employee respondents. The

University will need to evaluate who to designate as the required “decisionmaker” who participates

in the live hearing, determines whether the respondent has engaged in prohibited conduct, and

decides the appropriate sanction (e.g., discipline). These decisions currently are made by different



                                            Page 25 of 28
Decl. of Judith Ryan                                                     Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1455 of 1598




individuals and offices based on their respective responsibilities and areas of expertise. Therefore,

the University will need to carefully consider who to authorize to issue discipline through this

process.

       76.     Moreover, many of the University’s employees are unionized and, pursuant to the

terms of applicable collective negotiations agreements, are entitled to extensive post-disciplinary

grievance procedures, which, in many cases, involve live hearings at which cross-examination also

occurs. Therefore, because of the Rule, Complainants who pursue formal complaints against

unionized employees may have to go through a hearing process as required by the Rule, in addition

to the hearing procedures required by such grievance processes.

                              Impact on the University Community

       77.     In addition to its cost to the University, the Rule’s requirement of cross-examination

by an advisor would have a profound effect on the University community, including respondents,

complainants, and witnesses. Many of the requirements of the Rule, particularly the requirement for

live cross-examination by a respondent’s attorney or advisor, could deter complainants from filing a

formal complaint in order to avoid trauma associated with the hearing and adversarial cross-

examination. According to the Rule, where no other independent evidence exists, the University

therefore may be unable to hold respondents—including employees—accountable for known

conduct, even if complainants and witnesses submit to interviews with the investigator. This is

particularly concerning in the case of complaints against employee respondents, as the Rule

precludes the University from utilizing any type of “informal resolution” processes to resolve such

complaints, leaving complainants to choose between submitting to live cross-examination and the

respondents facing no consequences for their actions.




                                           Page 26 of 28
Decl. of Judith Ryan                                                    Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1456 of 1598




       78.      Should there be a decrease in reporting, Rutgers may not be able to identify possible

trouble spots and trends, and students may, overall, feel less safe and that the University is doing

less to protect them from sexual harassment.

                    Impacts of the Novel Coronavirus Causing COVID-19

       79.     As a result of a public health emergency resulting from spread of the novel

coronavirus causing the COVID-19 disease, in March 2020, Rutgers University suspended all in-

person instruction and moved nearly all of the University’s operations to remote operations. All

classes are now conducted online.

       80.     Title IX Coordinators and investigators are faced with challenges in conducting

investigations remotely. Students who are parties to an investigation may have challenges in finding

safe places to be interviewed or participate in a hearing as their living environment may not provide

a safe space to talk without their parents/family/roommates finding out about the investigation.

       81.     In this environment, implementing the Rule by August 14, 2020 will be a

particularly challenging and daunting task.

       82.     Reviewing and digesting the Rule, and revising University policies accordingly, will

require the input of many staff members who are adjusting to working remotely and are facing

challenges in carrying out their regular work in such a manner. In addition, Rutgers will seek the

input of students and other stakeholders at a time when none of them are on campus or likely to

return to campus before the Rule becomes effective. The policy revisions will be substantial and

will require several levels of review before being approved and implemented, all of which would be

challenging under normal circumstances and would likely take months to adopt and implement.

Instead, document review will have to be done solely by electronic means without having the

opportunity to meet in person to fully discuss the issues and challenges presented by the regulations,



                                              Page 27 of 28
Decl. of Judith Ryan                                                    Case No. 20-cv-01468-CJN
EXHIBIT 87
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1457 of 1598




all while all University operations are focused on how to ensure a safe return to instruction in the

fall for its three campuses, 70,000 students and over 20,000 staff and faculty.

        83.     With the possibility that remote learning may continue into the Fall semester, the

University will have to continue to adjust its policies of investigating sexual misconduct claims and

conducting hearings remotely. Therefore, the University will need to evaluate and determine how to

implement the Rule in unprecedented circumstances in which virtually all of its students, staff and

faculty are off campus and able to participate in the investigation and adjudication only remotely.

        84.     The COVID-19 pandemic has uprooted the entirety of the University community,

creating uncertainty, stress and anxiety for many. The University is still in the process of

determining whether, when and to what extent students, faculty and staff can return to campus.

Asking the University community to review, implement, and adapt to an entirely new system for

processing, investigating, and adjudicating complaints of sexual harassment during this time—and

spring it on its community at the beginning of a new school year with little warning—can only add

to these feelings of uncertainty, stress and anxiety.



I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.

Executed on this ____
                  18 day of June 2020.



                                                ________________________________________
                                                Judith Ryan
                                                Institutional Compliance Officer – Title IX




                                             Page 28 of 28
Decl. of Judith Ryan                                                     Case No. 20-cv-01468-CJN
EXHIBIT 87
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1458 of 1598




                   EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1459 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                       Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


      DECLARATION OF METROPOLITAN STATE UNIVERSITY OF DENVER

I, Raúl M. Sánchez, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Executive Director of the Office of Equal Opportunity (OEO) and Title IX

Coordinator at Metropolitan State University of Denver (MSU Denver, or the University) located in

Denver, Colorado. My educational background includes a BA degree in Politics from Princeton

University, an MA Degree in Latin American Studies from Stanford University, and a JD degree from

Harvard Law School, Harvard University. I have been employed as the Executive Director of the

Office of Equal Opportunity and Title IX Coordinator since November 2018. Since 2000, I have held

                                          Page 1 of 15
Decl. of Metropolitan State University of Denver                          Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1460 of 1598




similar positions with similar titles at Union County College (New Jersey), Stony Brook University

(State University of New York), Washington State University, and University of Idaho. Prior to 2000,

I was an Associate Professor of Law at St. Mary’s University (Texas); an Associate in the corporate

area at two major law firms in New York City, a Program Officer with the Ford Foundation, and a

law clerk at the Colorado Supreme Court.

       2.      I submit this Declaration in support of the State of Colorado’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule, entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or

Rule). I have compiled the information in the statements set forth below through personal knowledge,

through University personnel who have assisted me in gathering this information from our institution,

on the basis of documents that have been provided and/or reviewed by me. I also have familiarized

myself with the Rule to understand its immediate impact on the University.

                                Background about the University
       3.      MSU Denver is located in Denver, Colorado, and was founded in 1965. The

University is a commuter campus in which all of the students live off campus and commute to class.

The University consists of five academic colleges and schools: College of Business; School of

Hospitality, Events, and Tourism; College of Letters, Arts, and Sciences; College of Professional

Studies; and School of Education. The University has 106 majors, 91 minors, eight graduate

programs, and 34 certificate programs. Students also have the option to customize their degree

through the Individualized Degree Program. In Fall 2019, the University had 18,917 undergraduate

students and 877 graduate students. In Spring 2020, the University had 17,288 undergraduate students



                                          Page 2 of 15
Decl. of Metropolitan State University of Denver                             Case No. 20-cv-01468
EXHIBIT 88
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1461 of 1598




and 873 graduate students. The University currently employs 586 faculty, 95 Classified staff, 678

administrators, 138 hourly employees, and 479 student employees.

        4.       MSU Denver is an institution of the state and receives direct state funding to support

its educational efforts. The Department of Higher Education/Colorado Commission on Higher

Education oversees the University and its tuition/fee policies. The Joint Budget Committee, a bi-

partisan committee of the Colorado Legislature, oversees the allocation of funding to MSU Denver

and sets the tuition rate increases for the institution.

        5.      The University receives federal funds from the Department. As a result, the University

is subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the

Department’s Title IX regulations, 34 C.F.R. pt. 106.

                      Summary of Existing Title IX Sexual Misconduct Policy
        6.      The University currently maintains a single sexual misconduct policy that prohibits

sexual harassment and sexual misconduct by students, employees, and faculty and establishes a

grievance process for addressing complaints of sexual harassment.

        7.      The office of the Title IX Coordinator consists of the Title IX Coordinator and one

Equity Specialist. The office is responsible for receiving and investigating allegations of violations

of the Policy in the form of discrimination, sexual harassment, sexual assault, domestic violence, and

stalking. It usually handles all cases for investigation, except student-on-student sexual misconduct

cases, which are usually addressed by the Title IX Investigator and Student Conduct Specialist,

located in the Office of Student Conduct in the Office of the Dean of Students. That position has been

vacant since April 2020, because of a resignation; therefore, the Office of the Title IX Coordinator

currently handles all Title IX and other discrimination investigations. In addition to investigations,

the Title IX office advises supervisors, carries out discrimination and Title IX trainings for students,

faculty, and staff. The University requires all employees, including student employees, to complete

                                          Page 3 of 15
Decl. of Metropolitan State University of Denver                               Case No. 20-cv-01468
EXHIBIT 88
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1462 of 1598




the following online trainings, which the Title IX office administers: Accommodating Disabilities;

Harassment and Discrimination Prevention; Bullying in the Workplace; and Check Point: Data

Security and Privacy. The Title IX Coordinator complements the online training with in-person

training sessions with all academic and administrative units.

        8.       From June 2019, to May 2020, the University received 51 Title IX complaints. The

University carried out 10 Title IX investigations involving employees and 29 involving students. Four

student cases led to further conduct processes conducted by the Dean of Students Office. The Title

IX Coordinator receives all complaints of alleged prohibited conduct. The Title IX Coordinator or

designee usually conducts a preliminary inquiry into the facts before determining whether an

investigation or some other remedy is warranted.

        9.       The current Policy was last revised in December 2018, in consultation with an

Attorney Advisor from the ED’s local Denver Office of Civil Rights.

        10.      Below is an abbreviated version of the definition for sexual harassment currently in

the University’s Policy, which will be revised to be complainant with the Rule.1


        The Policy prohibits sexual harassment, a form of discrimination based on sex and/or
        gender. Sexual harassment encompasses quid pro quo sexual harassment, gender-based
        harassment, hostile environment sexual harassment, and sexual misconduct. Sexual
        harassment also covers unwelcome verbal or physical conduct of a sexual nature.
        …
        Sexual misconduct is a form of sexual harassment and is prohibited by the Policy. It is an
        egregious form of sex discrimination/sexual harassment. A number of acts are regarded as
        Sexual Misconduct including, but not limited to, nonconsensual sexual contact (including
        sexual intercourse), sexual assault, stalking on the basis of sex and/or gender, domestic
        violence involving sex, gender or sexual behavior, dating violence, and sexual exploitation.
        …




1
 The Policy in its entirety can be found at: https://www.msudenver.edu/policy/policylibrary/policiesa-z/
discriminationsexualmisconductandretaliation/.

                                          Page 4 of 15
Decl. of Metropolitan State University of Denver                                         Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1463 of 1598




       11.     The University currently addresses harassment that takes place outside of “locations,

events, or circumstances over which the University exercised substantial control over both the

respondent and the context in which the sexual harassment occurs,” not in “any building owned or

controlled by a student organization that is officially recognized by the University,” or outside of the

United States consistent with the Dear Colleague Letter of 2011, which has been withdrawn by the

the Department. In other words, if the University finds a nexus to the institution, it will investigate

such allegations of harassment.

       12.     Responsible Employees, as defined in the Policy, are employees:

       …who witness or receive information regarding an allegation of discrimination, sexual
       harassment, or sexual misconduct shall report immediately all known details to a supervisor
       and/or the OEO Director/Title IX Coordinator or designee, who is a neutral factfinder.2


All other members of the MSU Denver community are strongly encouraged to report to the OEO

Director/Title IX Coordinator or designee, or, in matters concerning student sexual misconduct,

to the Office of Student Conduct, any information about discrimination, sexual harassment, or

sexual misconduct. Discrimination, sexual harassment, and sexual misconduct should be

reported as soon as possible. In circumstances where the complaint includes an allegation that a

crime was committed, MSU Denver may be required to report such complaint to the police. An

affected party may choose to report their complaint to MSU Denver and seek resolution under

the Procedure and report their complaint to law enforcement and pursue criminal charges. Both

options may be pursued simultaneously or separately.




2
 https://www.msudenver.edu/policy/policylibrary/policiesa-
z/discriminationsexualmisconductandretaliation/


                                          Page 5 of 15
Decl. of Metropolitan State University of Denver                               Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1464 of 1598




        13.     The University currently does not: conduct live hearings; allow for cross-examination

or formal submitted questions; or allow advisors to play a formal role in the investigation; however,

the parties may be accompanied and advised by personal advisors, who can by anyone, as long as

they are not a supervisor or a potential witness. In employee and student cases, parties are allowed

to submit evidence and pose questions that the investigator may consider asking the other party, if the

investigator deems the question pertinent to the investigation. Student cases are handled by a single

investigator. Disciplinary decisions are decided by a single conduct officer. Appeals are permitted.

Employee cases are handled by the OEO Executive Director and Title IX Coordinator. Appeals of

investigative results may be appealed under limited bases to Human Resources.

        14.     Difficulties for Title IX investigations have arisen as a result of the national public

health emergency caused by the COVID-19 pandemic. Complaints have declined during the

pandemic, which may reflect fewer incidents of harassment, but it may also reflect the reluctance of

complainants to come forward during the pandemic, for health and other reasons. Investigations are

best conducted in a live setting for the investigator to be able to access witness testimony. This has

not been possible during the pandemic; therefore, interviews have been carried out online.


              Harm to College/University – Conflicts with State Law Requirements
        15.     Colorado’s public institutes of higher education are required to adopt sexual

misconduct policies pursuant to state statute. Colo. Rev. Stat. § 23-5-146(2)(a). These policies must

generally conform to the time-tested single investigator model, whereby an individual employed by

the institute investigates and determines responsibility for sexual misconduct based on the

preponderance of the evidence standard. Colo. Rev. Stat. § 23-5-146(3). Under this model, the parties

are entitled to advisors, but those advisors do not question witnesses directly and, instead, all questions

are asked through the investigator. Id.


                                          Page 6 of 15
Decl. of Metropolitan State University of Denver                                  Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1465 of 1598




       16.     The new Rule will require a Colorado public institute of higher education to adopt

different policies for sexual harassment and sexual misconduct, with vastly different procedures.

When misconduct rises to the level of harassment, which may be based solely on whether the

improper conduct occurred on-campus instead off-campus, the University will be required to abandon

the single investigator model and engage in a quasi-criminal procedure.

       17.     The live hearing/cross examination requirement will require the University to train

and advise lay persons to conduct trial-like proceedings, where they will need to understand and rule

on evidentiary issues or hire legally trained hearing officers. In addition, the University will have to

pay for advisors for parties in many instances. MSU Denver is already severely underfunded and

runs OEO and General Counsel offices on a shoestring budget, with staffing that is extremely lean.

The State of Colorado recently cut higher education funding by 58 percent, and MSU Denver is the

lowest-funded state university. We simply do not have the budget to hire outside professionals to

perform the duties the new Rule requires. Neither OEO nor the General Counsel’s office can

reasonably train lay persons to conduct hearings. We run the risk of having ill-managed hearings

where one or both parties are harmed by ill-advised evidentiary rulings by a lay hearing officer. We

cannot afford, either financially or operationally, the unfunded mandate of the new Rule. Requiring

the University to revamp its entire Title IX process and secure the necessary resources in two months,

while work is done remotely, and the University’s budget is being severely cut is unreasonable.


          Harm to College/University – Revising Existing Sexual Misconduct Policies
       18.     All of the following documents will need to be reviewed and revised to comply with

the new Title IX regulations and the preamble that sets forth substantive requirements: MSU Denver’s

sexual misconduct policy and procedures; discrimination policy; student code of conduct; faculty

handbook; employee handbook; and all related documents that describe investigative procedures.


                                          Page 7 of 15
Decl. of Metropolitan State University of Denver                               Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1466 of 1598




The period of time allowed to comply with the new Rule, by August 14, 2020, is unreasonably short.

The University will do everything possible to meet the deadlines; however, the volume of documents

that must be reviewed and revised and given the short amount of time allowed to do so, may lead to

errors that will result in deficient or inconsistent outcomes.

        19.     The offices, individuals, or parties that will have to be consulted in the initial revision

includes students, faculty, staff, Human Resources, General Counsel, and other relevant stakeholders.

The process would be expected to take at least six months. The cost of hiring legally trained hearing

officers and advisor will be $100,000 per year.

        20.     The University’s review process (e.g., public comment, approval by Faculty Senate

and its subcommittees, policy committee, president’s cabinet, Board of Trustees etc.) is impossible to

carry out before Fall 2020. Assuming that all newly reviewed and revised documents would be

available for review and input by the various committees and groups, the most expedited timeline

would see completion of consultations with all interest groups, review and revisions by University

committees, and necessary approvals by Spring 2021.

        21.     The new Rule requires the University to make many substantial changes to the

existing Title IX policies, procedures, and personnel and student infrastructure in a short period of

time. The risk is high that the institution will not be able to train current employees and/or hire new

professionals in time to operate an efficient and effective system, as currently exists. Victims will be

discouraged from filing complaints, and if they do file them, they may reasonably fear that their

complaint will not be fairly handled or judged. The lack of faith and trust in the new Title IX structures

could weaken trust in the University and its Title IX system for years to come.

        22.     University plans to respond to “non-Title IX sexual harassment,” i.e., harassment that

it must dismiss under § 106.45(b)(3)(i) because it falls outside of the rule’s definition, that takes place



                                          Page 8 of 15
Decl. of Metropolitan State University of Denver                                  Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1467 of 1598




outside the college/university’s “education program or activity,” or that takes place outside the United

States by developing and maintaining separate policies and code of conduct provisions by possibly

creating new offices or new staff positions; renaming existing offices or positions; developing

different grievance procedures; and developing a referral process. The time and cost of developing

and maintaining a separate infrastructure for non-Title IX cases will be costly. Such a cost is difficult

to access but a reasonable estimate would be approximately $100,000 in recurring annual costs.

        23.     The University is currently paying a private company $20,000 a year to provide

discrimination and sexual harassment awareness trainings to all University employees, which must

be repeated every two years.

        24.     The University will have to train a substantial number of staff on the new

requirements, including individuals yet to be hired for positions yet to be established; therefore,

calculating cost and effort at this time can only be estimated. Such training also would cover decision-

makers at hearings to referee cross-examination by advisors and the making of evidentiary decisions

on the record. One-time training costs for the Title IX office, all staff, all faculty, and panel members

would be approximately $100,000, and approximately $50,000 in recurring annual costs.

        25.     The University will have to reeducate the entire campus community about the new

Title IX requirements (e.g., new communication materials, revise new student orientation, revised

new employee orientations, etc.). An estimated cost would be $50,000 in one-time costs.

        26.     The University is concerned about its ability to comply with the August 14, 2020,

effective date. The University will have to expend a large amount of time and money to meet the

August 14, 2020, effective date.




                                          Page 9 of 15
Decl. of Metropolitan State University of Denver                                Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1468 of 1598




        27.      Despite concerns about being able to meet the August 14, 2020, deadline, the

University began to make plans based on the Notice of Proposed Rulemaking (NPRM), only to have

to re-think and re-plan things because of the changes in the final rule.

        28.      The August 14, 2020, effective date will make it more difficult for the University to

fulfill its obligations under Title IX to: provide all students equal access to education; train all

students/faculty/staff on their obligations under Title IX; and ensure that all students, faculty, and staff

are aware of their rights under Title IX.

      Harm to College/University – Responding to Complaints Under New Requirements
        29.      The University is considering the time and cost of mandatory live hearings, providing

advisors to parties, allowing advisors to directly cross-examine students, not allowing

college/university to consider evidence unless party submits to cross-examination, and making

evidentiary decisions on the spot. Some of the current staff can be trained, with time, to perform new

functions; however, new personnel will have to be hired at a recurring annual cost of approximately

$100,000.

        30.       It is the University’s best judgment that to avoid claims alleging ineffective assistance

of counsel and violations of due process, the University must hire outside professionals to serve as

advisors, hearing panel members, mediators, and hearing officers. A conservative estimate of the

costs of hiring such professionals is an annually recurring sum of $100,000.

        31.      Precise harms to complainants and respondents caused by mandatory cross-

examination by advisors are speculative at this time; however, based on other proceedings in other

settings and based on reactions during current proceedings, expected harms can be reliably predicted

to include:

              a. Fewer Title IX complaints will be filed;

              b. Re-traumatization, especially to the complainant;

                                          Page 10 of 15
Decl. of Metropolitan State University of Denver                                  Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1469 of 1598




              c. Lengthier proceedings will lead to loss of time from studies and employment, and loss

                 of income;

              d. Outcomes will be less predictable and may have more to do with the skill of private

                 attorneys hired by respondents;

              e. Both parties will have to devote more preparation time for the hearings; and

              f. Party statements will be more rehearsed and less spontaneous.

        32.      The time for setting up a system to provide review access to all parties of all evidence

will be substantial, especially as long as COVID restrictions are in place. The parties will have to

review evidence online, which adds the risk that they may copy anything they see online. All evidence

obtained in paper form must be scanned and put online. Such need will add to the administrative

responsibility of at least two staff members. The cost is hard to measure, but easily at least an extra

$20,000 per year. One-time start-up costs will around $10,000.

        33.      Every aspect of the Title IX infrastructure required by the new regulations must be

developed, put in place, and staffed. Especially for an institution like the University, which does not

currently utilize a hearing-based system, most aspects of the new infrastructure will be new, including:

a. physical space for hearings; b. hiring of trained hearing officers; c. hiring of trained counsel for the

parties, as needed; d. data systems for the parties to review evidence; e. data systems to enable the

parties to review training materials utilized by all Title IX team members in relevant trainings; and f.

the establishment of parallel investigative and adjudicative systems for cases deemed not to be Title

IX cases. Costs must be assessed for one-time set-up costs, like for data systems, and recurring annual

costs, like salaries and benefits for new personnel. The University currently and conservatively

estimates one-time costs to be $100,000 and new recurring annual costs to be $200,000.




                                          Page 11 of 15
Decl. of Metropolitan State University of Denver                                  Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1470 of 1598




       34.     All aspects of the new requirements will bring increased risk of litigation by any party

alleging that their rights were being violated by the institution, or enforcement action by the

Department on the basis of the following issues:

       a. The University does not meet the deadline of August 14, 2020, for any aspect of the

       new Title infrastructure.

       b. any aspect of the new Title IX infrastructure is not functioning effectively,

       c. The new regulations will require that the University maintain data files available to the

       public with the training materials that every member of the Title IX team has utilized in

       all Title IX-related training. That will maintain accountability; however, it also will

       increase the possibility of frivolous lawsuits over whether training as been adequate.

       d. The University does not currently use a hearing-based system; therefore, all personnel

       operating in a hearing-based system as of August 14, 2020, must be trained. Any one

       individual not doing their job thoroughly as of August 14, 2020, could give rise to a

       lawsuit.


 Harm to University & University Community - Harder to Identify, Remedy, and Eliminate
                                  Sexual Harassment
       35.     In trying to predict the overall impact of narrowing the definition of sexual

harassment, narrowing scope of relevant “program or activity,” forcing the University to dismiss

complaints that fall outside of either definition, and proceed under a separate code provision, I expect

the following to occur:

       a. The current reporting rate will drop because reporting will be chilled.

       b. The impact to the University community when reporting goes down will be widening belief

       that the University does not care about effectively addressing sexual harassment and other

       incidents of discrimination.

                                          Page 12 of 15
Decl. of Metropolitan State University of Denver                               Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1471 of 1598




        c. Other impacts or harms to students will be added stress to all students, but it will especially

        affect women, who are disproportionately affected by sexual harassment, and minorities, who

        are disproportionately affected by discrimination on the basis of race and ethnicity.

        36.     Under the new Rule: reports of sexual harassment and other forms of discrimination

will decline; students and employees will have less trust in the institution and doubt that it seeks to,

and can effectively address complaints of sexual harassment; students, especially women and

minorities will feel, and will be, less safe on campus; additional costs to fund the new Title IX

infrastructure will force funds to be transferred from other areas of the University. Therefore,

University will have difficulty fulfilling its obligations under Title IX. The University will find it

increasingly difficult to: provide all students equal access to education; provide a safe campus

environment for all students; prevent and remedy sexual harassment; provide a fair and equitable

process for all students.

                            Additional Concerns Related to COVID-19

        37.     Finally, the University does not believe that an implementation date for the new Rule

of August 14, 2020, is feasible. On March 11, the World Health Organization announced that the

global spread of COVID-19 should be characterized as a pandemic. That same day, the Governor of

the State of Colorado, Jared Polis, issued Executive Order D 2020 003, “Declaring a Disaster

Emergency Due to the Presence of Coronavirus Disease 2019 in Colorado.”

        38.     On March 13, 2020, President Donald J. Trump issued his “Proclamation on

Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19)

Outbreak,” pursuant to section 501(b) of the Robert T. Stafford Disaster Relief and Emergency

Assistance Act, 42 U.S.C. §§ 5121-5207. Proclamation 9994, 85 Fed. Reg. 337-38 (March 13, 2020).




                                          Page 13 of 15
Decl. of Metropolitan State University of Denver                                 Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1472 of 1598




        39.     On March 17, 2020, Governor Polis issued Executive Order D 2020 017, “Ordering

Coloradans to Stay at Home Due to the Presence of COVID-19 in the State,” which physically closed

the University for most purposes, although distance learning and operations continued.

        40.     On April 9, 2020, the Colorado Department of Public Health issued its “Fourth

Updated Public Health Order 20-24 Implementing Stay at Home Requirements,” creating a limited

exception from the Stay at Home Order for the University regarding “facilitating distance learning,

providing in person classroom or laboratory education for less than 10 students per classroom or lab

in medical training fields only, or performing essential functions . . . such as security, medical and

mental health services, housing, food services, and critical research.” Id. at 10.

        41.     On April 26, 2020, Governor Polis issued Executive Order D 2020 044, “Safer at

Home.” Pursuant to this Order, the University is now permitted to provide limited in-person

instruction for courses and programs that cannot not be taught remotely. Otherwise, the previous

restrictions on the University remain in effect.

        42.     On April 30, 2020, Governor Polis issued Executive Order D 2020 050, “Declaring

Insufficient Revenues Available for Expenditures and Ordering Suspension or Discontinuation of

Portions of Certain State Programs and Services to Meet a Revenue Shortfall Due to the Presence of

COVID-19 in the State of Colorado.” In this Order, the Governor declared that “there are not

sufficient revenues available for expenditure . . . to carry on the functions of the state government and

to support its agencies and institutions.” (quoting Colo. Rev. Stat. § 24-2-102(4)). It is expected that,

in fiscal year 2020/2021, Colorado will suffer a revenue shortfall in excess of $3 Billion and the

State’s higher education budget will be cut by 58%. It remains to be seen to what extent the

University’s campus will be open during the Fall of 2020 semester.




                                          Page 14 of 15
Decl. of Metropolitan State University of Denver                                Case No. 20-cv-01468
EXHIBIT 88
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1473 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this twelth day of June, 2020.




                                             ________________________________________

                                             Raúl M. Sánchez, J.D.



                                                 Executive Director, Office of Equal Opportunity
                                                                             Title IX Coordinator




                                          Page 15 of 15
Decl. of Metropolitan State University of Denver                            Case No. 20-cv-01468
EXHIBIT 88
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1474 of 1598




                   EXHIBIT 89
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1475 of 1598




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                               Defendants.


                    DECLARATION OF MICHELE ROLAND SCHWARTZ

I, Michele Roland Schwartz pursuant to 28 U.S.C. § 1746, hereby declare that the following is

true and correct:

       1.      I am the Executive Director of the Oregon Sexual Assault Task Force (“SATF” or

“Task Force”), a non-profit organization located in Keizer, Oregon, a national and state training and

technical assistance provider, which harnesses the lived experiences of survivors and expertise of

multi-disciplinary responders to ensure services to survivors are trauma-informed, survivor-

centered, and offender-focused. My educational background includes a Master of Arts in



                                             Page 1 of 9
Decl. of Michele Roland Schwartz                                        Case No. 20-cv-01468-CJN

EXHIBIT 89
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1476 of 1598




Interdisciplinary Studies with a focus in Sociology and Women’s Studies and a Bachelor of Arts in

Sociology. I have been employed with SATF since 2013.

          2.      I have worked as a community-based advocate and nonprofit leader since 1999. I

extensive experience in both direct service, organizational management, and policy development in

the areas of domestic violence response and prevention, treatment and response to sexual trauma,

and training professionals on best practices for responding to sexual assault and trauma. As SATF

Executive Director I Oversee the Sexual Assault Training Institute, Sexual Assault Nurse Examiner,

Campus, and Prevention Programs, and facilitate quarterly meetings for 100+ members appointed

by the Oregon Attorney General representing: Advocacy Response, Campus, Criminal Justice,

Prevention and Education, Men’s Engagement, Medical-Forensic, Legislative and Public Policy,

and Sex Offense Treatment and Management. I am also a member of the Oregon Alliance to End

Violence Against Women, Department of Justice Victims’ Rights Task Force, Crime Victims’ and

Survivor Services Division (CVSSD) Advisory Committee, Willamette University President’s

Commission on Sexual Harassment.

          3.      As part of my duties with SATF and my professional experience in this field, I am

familiar with the current program compliance requirements for Title IX and understand how such

programs are generally funded and administered in Oregon. I am also familiar with research and

literature in the field of sexual assault prevention, prevalence, and impacts.

          4.      On January 28, 2019 SATF submitted comments to the Department during the

rulemaking process.1

          5.      I submit this Declaration in support of the State of Oregon’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

1
    https://www.regulations.gov/document?D=ED-2018-OCR-0064-10462

                                              Page 2 of 9
Decl. of Michele Roland Schwartz                                          Case No. 20-cv-01468-CJN

EXHIBIT 89
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1477 of 1598




Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or “Rule”). I have compiled the information in the statements set forth below through

personal knowledge, through other SATF personnel who have collaborated in gathering this

information from our organization, and on the basis of documents reviewed. I have also familiarized

myself with the Rule in order to understand its immediate impact on Oregonians.

                            The Oregon Sexual Assault Task Force
       6.      SATF’s mission is to improve the response to and prevention of sexual violence in

Oregon. Formerly called the Oregon Attorney General’s Sexual Assault Task Force, The Task

Force was originally founded 1999 by Oregon’s then-Attorney General Hardy Myers in

collaboration with statewide advocates, activists, and leaders to provide a multi-disciplinary,

collaborative response to sexual violence in Oregon. It is now a private, non-profit, non-

governmental statewide agency operating three programs and coordinating over 100 multi-

disciplinary members who serve as advisors on the Task Force Advisory Committees. SATF’s

funding comes from grants from a number of federal, state, and local governmental sources.

       7.      In organizing and maintaining a membership body, SATF seeks to facilitate cross-

discipline collaboration and cultivate victim-centered approaches to sexual assault primary

prevention, victim advocacy, medical forensic care, criminal prosecution and sex offender

management and treatment. Task Force members engage in a number of areas including: Advocacy

Response, Campus, Criminal Justice, Legislative & Public Policy, Medical-Forensic, Men’s

Engagement, Offender Management, and Prevention Education. SATF develops and implements




                                           Page 3 of 9
Decl. of Michele Roland Schwartz                                      Case No. 20-cv-01468-CJN

EXHIBIT 89
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1478 of 1598




programs and resources for communities through Oregon, including position papers, manuals,

training, technical assistance, legislative and policy efforts, and primary prevention efforts.

        8.       SATF provides hundreds of trainings a year to campus practitioners, law

enforcement, and preventionists, engaging with over 18,000 Oregonians in 2019 to promote health

sexual relationships and prevent sexual violence. 2

                                     Prevalence of Sexual Violence
        9.       In higher education contexts, “traditional” students are those that enter higher-

education directly from secondary school or “high school.” They typically enter and complete

college between the ages of 18-24. National studies have shown that 1 in 5 female-identified

students will experience sexual violence during college.3 27% of college women have experienced

some form of unwanted sexual contact. 4

        10.      A majority of female victims of completed or attempted rape first experienced such

victimization early in life, with 81.3% (nearly 20.8 million victims) reporting that it first occurred

prior to age 25.5 The majority of male victims (70.8% or an estimated 2.0 million) of completed or

attempted rape reported that their first experience occurred prior to age 25.6

        11.      Nearly two-thirds of college students experience sexual harassment, and less than

10% of these students tell a college or university employee. 7




2
  Oregon SATF 2019 Year in Review. http://oregonsatf.org/wp-content/uploads/2019/12/2019-Year-in-Review.pdf
3
  U.S. Department of Justice, 2003 National Crime Victimization Survey
4
  Gross, A. M., Winslett, A., Roberts, M., & Gohm, C. L. (2006). An Examination of Sexual Violence Against
College Women. Violence Against Women, 12(3), 288–300. https://doi.org/10.1177/1077801205277358
5
  Smith, S.G., Zhang, X., Basile, K.C., Merrick, M.T., Wang, J., Kresnow, M., Chen, J. (2018). The National
Intimate Partner and Sexual Violence Survey (NISVS): 2015 Data Brief – Updated Release. Atlanta, GA: National
Center for Injury Prevention and Control, Centers for Disease Control and Prevention.
6
  Id.
7
  Hill, Catherine & Silva, Elena. (2005). Drawing the Line: Sexual Harassment on Campus. American Association
of University Women Educational Foundation.

                                                Page 4 of 9
Decl. of Michele Roland Schwartz                                               Case No. 20-cv-01468-CJN

EXHIBIT 89
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1479 of 1598




         12.      Almost half of all transgender people have been sexually assaulted at some point in

their lives, and these rates are even higher for trans people of color and those who have done sex

work, been homeless, or have (or had) a disability.8

         13.      Studies show that women in Oregon experience rate higher than that of the national

average, with 1 in 4 women experiencing sexual assault in her lifetime.9

                    The Rule will be a financially burdensome unfunded mandate
         14.      While Title IX allows institutions to continue to provide federal financial aid to

students, it does not provide additional dollars for services or programs related to the

implementation of policy, including the Rule.

         15.      In Oregon, the cost to train any individual institutional staff member in the Title IX

process ranges between $400 and approximately $3000 per training. Oregon law and policy reflect

the goals of trauma informed, compassionate response to sexual misconduct and assault. The

statutory training requirements reflect the need to invest in response teams guided by equity and

high professional standards. However, the need for annual training to meet this standard makes the

cost particularly burdensome in this State.

         16.      In order for Oregon schools to equitably and thoughtfully implement the

requirements of the Rule they must not only widen the pool of individual staff members trained to

comply with additional hearing processes, form decision bodies, and conduct investigations but also

retrain all staff currently working in Title IX processes.




8
  James, S. E., Herman, J. L., Rankin, S., Keisling, M., Mottet, L., & Anafi, M. (2016). The report of the 2015 U.S.
Transgender Survey. Retrieved from the National Center for Transgender Equality:
https://www.transequality.org/sites/default/files/doc
s/USTS-Full-Report-FINAL.PDF
9
  *The National Intimate Partner and Sexual Violence Survey | 2010 Summary Report

                                                   Page 5 of 9
Decl. of Michele Roland Schwartz                                                    Case No. 20-cv-01468-CJN

EXHIBIT 89
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1480 of 1598




         17.      Policy implementation on college campuses is not a direct line from rule to

implementation. Many colleges and universities in Oregon have established procedures for adopting

federal guidance and any other policies that affect students, staff or faculty. These typically require

the FTE of between 5-40 staff people, ranging from 6 weeks to 6 months. The financial cost for this

could be calculated as number of staff required at each institution (minimum 3) x hours spent in

policy approval process = dollars spent at just the policy implementation level.10 This calculus of

institutional personnel cost does not include training, cost of print materials to disseminate new

changes to students, cost of print materials to change current forms, cost to update computer

systems used to track and store student records related to Title IX, etc.

         18.      Schools in Oregon are particularly impacted because of our state’s inclusion of

campus-based advocates as part of the Title IX Process. Professional advocates serve as the first

point of contact and outreach at many Oregon schools. Because the new Title IX rules create

conditions that are directly in conflict with national Victim Advocate Ethics,11 many of Oregon’s

schools will have to undergo a complete renovation of their outreach materials, procedure, and

policies to remove advocates as a main, trauma-informed component of the Title IX system.

         19.      For the few Oregon schools provide advocacy outreach to the reporting party and

provide additional confidential support for respondents (usually in the form of a Respondent

Outreach Coordinator or similar role, and commonly staffed by an MSW or similar discipline),

those educational institutions will have to take additional time and incur costs related to augmenting

their policy to reflect this position’s role in relation to the new Rule requirements.

10
   A full time Title IX Coordinator at an Oregon higher education institution may make $80,000-$100,000 annually.
Professionals in this area are estimating 5-30 hours a week of policy development time. 10 hours (.25 FTE) a week
for approximately 8 weeks until the August implementation deadline is approximately $3500 of a $90,000 salaried
employee’s cost to the institution, not counting the time and value lost due to the person’s unavailability for other
job functions.
11
   https://www.ovc.gov/model-standards/ethical_standards.html

                                                    Page 6 of 9
Decl. of Michele Roland Schwartz                                                    Case No. 20-cv-01468-CJN

EXHIBIT 89
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1481 of 1598




Few Oregon programs have adequate funds to undertake a comprehensive program revision,
                 which would be necessary by new Rule requirements.
       20.       Oregon schools each fund their sexual violence prevention and response efforts

differently. There are over forty-five post-secondary institutions subject to the Rule in Oregon,

however at any institution receiving public funding Covid-19 will have a severe impact. These

funding streams are directly tied to local and national economies and student enrollment numbers.

Prior to COVID-19, many schools were seeing a decrease in overall enrollment numbers for the

2019-2020 academic year. COVID-19 has already had a drastic financial impact on many schools,

primarily due to loss of income associated with students unenrolling from the institution (meaning

less tuition to the institution), and loss of revenue related to on-campus student housing and inability

to host summer conferences/rent space to outside organizations, which pay the schools a fee to

utilize campus space and resources.

        21.      Not every institution of higher education has a dedicated prevention program

(although they may provide online education to incoming and continuing students using e-modules).

For those that do, funding comes (most commonly), from a collection of funding streams, including:

              a. Student fees (dependent on student enrollment, may also include student fees for
                 medical services called “Student Health Fees”)
              b. Student Affairs/Title IX budgets (also heavily tied to enrollment and the
                 institution’s financial wellbeing)
              c. Some institutions have prevention within their health/wellness center budgets, and
                 some include prevention via the advocacy center’s budget

        22.      At many Oregon educational institutions schools, there is not even 1.0 FTE for

prevention (some schools have zero FTE dedicated to violence prevention on campus). Though the

VAWA Amendments to the Clery Act require prevention to be ongoing throughout a student’s

collegiate career, many Oregon schools must weigh their obligation to be compliant with unfunded

federal mandates (like Title IX) or weigh losing their ability to offer federal financial aid to their

                                             Page 7 of 9
Decl. of Michele Roland Schwartz                                          Case No. 20-cv-01468-CJN

EXHIBIT 89
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1482 of 1598




students. The result is that prevention services are often one of the first departments related to Title

IX work on campus to be cut.

       23.       Cutting prevention services means lost opportunities to intervene before sexual

violence and misconduct occur, thus an increase in trauma and associated negative outcomes such

as increased use of institutional mental and physical health services, reduced retention rate for

students, and consequent loss of tuition revenue.

       24.       Currently two schools in Oregon receive grants via The Office of Violence Against

Women to fund prevention initiatives. One will be ending their grant cycle shortly, the other has

approximately one year left in their grant cycle.

       25.       On most campuses in Oregon, these are the main providers of trauma services

(defined as the collection of providers and services that would be responsive to survivors of sexual

harassment, sexual assault, rape, stalking, intimate partner violence and dating violence):

             o   Medical staff (including Physicians, Sexual Assault Nurse Examiners, Physicans
                 Assistants, Registered Nurses, Psychiatric Nurse Practitioners, etc.);
             ○   Mental Health services staff (including Psychologists, Counselors, MSWs, etc.);
             ○   Campus-based advocates subject to the Victim-Advocate privilege;
             ○   Accessibility and Disability Services; and
             ○   Multicultural student service providers (including Queer Resource Centers,
                 Multicultural Student Resource Centers, Pan-African/Black Student Commons,
                 etc.)

       26.       These entities on campus are typically supported by a combination of

college/university line items, mostly funded by student fees (again, student fees are directly

impacted by the amount of students enrolled at an institution, and the amounts vary annually).

       27.       Eight schools in Oregon receiving funding from the Oregon Department of Justice

Crime Victim and Survivor Services Department as part of the ongoing Victims of Crime Act

(VOCA) project to directly hire and implement advocacy services on campus or in partnership with


                                             Page 8 of 9
Decl. of Michele Roland Schwartz                                          Case No. 20-cv-01468-CJN

EXHIBIT 89
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1483 of 1598




local community-based Domestic Violence/Sexual Assault resource centers (Peace at Home in

Roseburg, Oregon and the SAFE project in Coos Bay, Oregon). These awards are for three and two

year cycles (respectively) with no guarantee of further funding.

       28.     Some Oregon student associations (student governments) have demonstrated their

will to have ongoing support for advocacy programs on campus, outlining line items in the student

government budget or implementing additional student fees specifically to support advocacy and

prevention services on campus, however, these are not a substitute for institutional infrastructure

such a programs, policies, and paid professional staff.

       29.     Two Oregon public higher education institutions that SATF is aware of receive

nominal funding ($10,000 or less) for their advocacy services department from community

philanthropists organizations. These funds are specific to survivor emergency services (like housing,

food, basic needs).

       30.     Most Community colleges located in Oregon do not receive specific funding for

Title IX training, implementation or investigation (outside of FTE, which is often less than .25 of a

practitioner’s entire FTE). One Oregon community college has a full-time Title IX coordinator to

coordinate investigations, prevention and response.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 12th day of June, 2020



                                       ________________________________________
                                       Michele Roland Schwartz
                                       Executive Director
                                       OREGON SEXUAL ASSAULT TASK FORCE


                                             Page 9 of 9
Decl. of Michele Roland Schwartz                                        Case No. 20-cv-01468-CJN

EXHIBIT 89
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1484 of 1598




                   EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1485 of 1598




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA



COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                            Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                                Plaintiffs,

                        v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                                Defendants.


                               DECLARATION OF STACEY SOKOL

I, Stacey Sokol, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am Stacey Sokol, the Title IX Coordinator at the Richard Bland College (“RBC”

and “College”) located in Prince George County, Virginia. My educational background includes

Master of Education in Adult Learning and Master of Business Administration degrees. I have been

employed as the College’s Title IX Coordinator since April 1, 2019 and have worked in higher

education for over 16 years.



                                              Page 1 of 11
Decl. of Stacey Sokol                                                 Civil Action No. 20-cv-01468
EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1486 of 1598




        2.      I submit this Declaration in support of the Commonwealth of Virginia’s litigation

against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or “Rule”). I have compiled the information in the statements set forth below through

personal knowledge, through RBC personnel who have assisted me in gathering this information

from our institution, and on the basis of documents that have been provided to and/or reviewed by

me. I have also familiarized myself with the Rule in order to understand its immediate impact on the

College.

        3.      Richard Bland College, established in 1960, serves approximately 2,400

undergraduate students. Richard Bland College offers an associate of arts degree and an associate

of sciences degrees for a diverse population of students.

        4.      The College’s student population, full-time, part-time, and transfer, ranges from

2,400-2,500 students.

        5.      The College is governed by the College of William and Mary Board of Visitors,

which acts on the recommendations of the RBC Committee, and is responsible for the management

of funds, approval of budgets, approval of policies, appointing the University President and general

oversight of College affairs.

        6.      In addition to state, local and private funding, the College receives federal funds

from the Department. As a result, RBC is subject to Title IX of the 1972 Education Amendments

Act, 20 U.S.C. §§ 1681–88, and the Department’s Title IX regulations, 34 C.F.R. pt. 106.




                                            Page 2 of 11
Decl. of Stacey Sokol                                                Civil Action No. 20-cv-01468
EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1487 of 1598




       7.         RBC has adopted policies and procedures that prohibit sexual harassment and sexual

misconduct by students, employees, and faculty and establishes a grievance process for addressing

complaints of sexual harassment.

       8.         The College’s related policies include its Discrimination, Harassment, Sexual

Misconduct and Retaliation Policy; its Discrimination, Harassment, Sexual Misconduct, and

Retaliation Complaint Resolution Policy Details; RBC Code of Student Conduct; RBC Faculty

Handbook; RBC College Catalog; and its Student-Athlete Code of Conduct.

       9.         The College’s Title IX Department consists of one employee, the Title IX

Coordinator, whose responsibilities include policy development, training, training development, and

investigations.

       10.        Over the past 18 months, the College has received 9 reports of possible violations of

the Discrimination, Harassment, Sexual Misconduct and Retaliation Policy. Of these reports, 8

were investigated via informal procedures and 1 report was investigated through RBC’s formal

investigative process. While the total number of reports is small in number, the impact to the

College is tremendous in terms of human capital that is expended on these investigations and pulled

away from the College’s mission-critical concerns. Upon receipt of an alleged Title IX violation,

the Coordinator notifies the College’s Title IX team to assess the nature of the violation and

complete a related threat assessment. The Coordinator completes the investigation to include in-

person interviews of the Reporting and Responding Parties, and possible witnesses. RBC’s current

Title IX procedures do not include a live hearing process. The Coordinator apprises the Title IX

team of any new relevant information to include in its threat assessment. RBC’s Discrimination,

Harassment, Sexual Misconduct and Retaliation Policy was last revised and became effective on

September 27, 2019 after the three-month review process that included consultations with the ED’s



                                              Page 3 of 11
Decl. of Stacey Sokol                                                  Civil Action No. 20-cv-01468
EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1488 of 1598




Office of Civil Rights and review of other applicable federal or state laws, regulations, or policies.

That review process did not involve as many issues as would be required to implement the new

Title IX Rule.

       11.       RBC currently defines sexual harassment as: “A form of discrimination based on

sex. It is defined as unwelcome sexual advances, requests for sexual favors, or other conduct of a

sexual nature including but not limited to: verbal (e.g., specific demands for sexual favors, sexual

innuendoes, sexually suggestive comments, jokes of a sexual nature, sexual propositions, or sexual

threats); nonverbal (e.g., sexually suggestive emails, other writings, articles or documents, objects or

pictures, graphic commentaries, suggestive or insulting sounds or gestures, leering, whistling, or

obscene gestures); physical (e.g. touching, pinching, brushing the body, any unwelcome or coerced

sexual activity including sexual assault). Sexual harassment, including sexual assault, can involve

persons of the same or different sexes. Sexual harassment also may include sex-based harassment

directed towards stereotypical notions of what is female/feminine versus male/masculine or a failure

to conform to those gender stereotypes.” Sexual harassment includes but is not limited to quid pro

quo or hostile environment.

       12.       RBC’s Discrimination, Harassment, Sexual Misconduct and Retaliation Policy

applies to on-campus conduct involving students, employees, faculty and staff, visitors to campus

(including, but not limited to, students participating in camp programs, nondegree seeking students,

exchange students, and other students taking courses or participating in programs at Richard Bland

College), and contractors working on campus who are not Richard Bland College employees, and to

students, visiting students, employees, faculty, and staff participating in Richard Bland College-

sponsored activities off-campus. The policy is applicable to any conduct that occurs off campus

that has continuing effects that create a hostile environment on campus. The policy also is



                                             Page 4 of 11
Decl. of Stacey Sokol                                                  Civil Action No. 20-cv-01468
EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1489 of 1598




applicable to conduct that involves the College’s various technological resources, such as computers

and Internet networks. Allegations of either on-campus or off-campus violations of the RBC

Discrimination, Harassment, Sexual Misconduct and Retaliation Policy should be reported to the

Title IX Coordinator’s office. Allegations of harassment occurrences through the use of campus or

personal technology also should be reported to the Title IX Coordinator's office. The Title IX

Coordinator oversees the investigation and resolutions of all reports and complaints made by all

students, employees, and visitors to the campus of the alleged Prohibited Conduct in accordance

with the policy. The Coordinator may delegate certain investigative responsibilities while

maintaining oversight of the investigation. The Coordinator does not serve as an advocate for either

the Reporting Party or the Responding Party.

       13.     All RBC employees, including full-time, part-time, volunteers, and student

employees, are Responsible Employees for purposes of reporting Sexual Misconduct. Student

employees are Responsible Employees when they receive information while acting in their capacity

as an RBC employee.        Once in receipt of information regarding Sexual Misconduct, the

Responsible Employee must directly report any information regarding the alleged incident to the

Coordinator’s Office without delay and should otherwise respect the privacy of the individuals

involved. No RBC employee shall undertake any independent efforts to determine whether or not

the report or complaint has merit or can be substantiated before reporting it to the Coordinator. The

report from the Responsible Employee should include all relevant details about the name of the

alleged perpetrator (if known), the name of the person who experienced the alleged conduct, the

name of others involved in the incident, and the date, time and location of the incident. The

Responsible Employee may directly contact the Coordinator’s Office.




                                           Page 5 of 11
Decl. of Stacey Sokol                                                Civil Action No. 20-cv-01468
EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1490 of 1598




       14.     RBC is committed to protecting the privacy of any individual involved in the

investigation and resolution of a report or complaint under the policy. With respect to any report or

complaint under the policy, RBC will make reasonable efforts to protect the privacy of participants

while balancing the need to gather information to assess the matter, take steps to eliminate the

reported conduct, prevent its recurrence, and address its effects. Privacy and confidentiality have

distinct meanings under the policy. Privacy means that information related to a report or complaint

will be shared with a limited circle of RBC employees identified as needing to know in order to

assist the assessment, investigation, and resolution of the matter. While not subject to a legal

obligation of confidentiality, these individuals will respect the privacy of all individuals involved in

the process and will not share information except as necessary to effectuate the policy or as required

by law. The privacy of student education records will be protected in accordance with RBC’s

policy for compliance with the Family Educational Rights and Privacy Act (FERPA). The privacy

of an individual’s medical and related records generally is protected by various federal and state

laws depending upon the situation. Access to an employee’s personnel records in Virginia may be

restricted in accordance with the Virginia Freedom of Information Act, and, where applicable,

Department of Human Resources Management (DHRM) Policy 6.05. Confidentiality exists in the

context of laws that protect certain relationships, including licensed health-care professionals and

employees providing administrative support for such licensed health-care professionals, mental

health providers, counselors, and ordained clergy, all of whom may engage in confidential

communications under Virginia law. These individuals cannot violate their obligation of

confidentiality unless (i) given written consent to do so by the person who disclosed the

information; (ii) there is a concern of serious physical harm to self or others; (iii) the conduct




                                             Page 6 of 11
Decl. of Stacey Sokol                                                  Civil Action No. 20-cv-01468
EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1491 of 1598




involves suspected abuse or neglect of a minor under the age of 18; or (iv) as otherwise required or

permitted by law or court order.

       15.     RBC offers two possible methods for investigation and resolution of a complaint or

report alleging violations of this policy: (1) Informal and (2) Formal. The Informal Investigation and

Resolution method is not available for allegations of violent Sexual Assault. For alleged violations

of this policy other than violent Sexual Assault, the Reporting Party and Responding Party have the

option to proceed under the Informal Investigation procedure, when deemed permissible by the

Coordinator. The Coordinator shall explain the Informal and Formal Investigation procedures to

both the Reporting Party and Responding Party, if known. Under the Formal Investigation

procedures, the Coordinator’s Office shall conduct a prompt, thorough, reliable, and impartial

investigation of the complaint. The Coordinator’s Office shall discuss the complaint or report with

the Reporting Party and Responding Party as appropriate and provide information about the Formal

Investigation procedures and available resources. The Coordinator’s Office shall explain to the

parties that each has the opportunity to provide evidence and to suggest witnesses to be interviewed

during the course of the investigation. The Coordinator’s Office will notify and seek to meet

separately with the Reporting Party, Responding Party, and witnesses, and will gather other relevant

evidence and information. Both the Reporting Party and Responding Party shall have the same

opportunity to review and respond to evidence obtained during a Formal Investigation. The

Reporting Party and Responding Party shall be presented with all of the evidence gathered during

the Formal Investigation in separate meetings. Neither the Reporting Party or Responding Party is

required to participate in the Formal Investigation. However, the investigation may proceed and a

finding of responsibility and imposition of sanctions may occur without the participation of the

Reporting Party and/or the Responding Party. For complaints and reports involving Sexual



                                            Page 7 of 11
Decl. of Stacey Sokol                                                 Civil Action No. 20-cv-01468
EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1492 of 1598




Misconduct, the Reporting Party and Responding Party may be accompanied by an advisor or

support person of their choice at meetings and interviews at which he or she is present. The advisor

or support person may not speak on behalf of the individual during, or participate directly in,

meetings or interviews. The advisor may be excluded if he or she fails to respect this limitation.

The Coordinator shall issue a written investigation report, which shall be provided to both the

Reporting Party and the Responding Party separately but concurrently with the sanctions, if any,

and notification of the right to appeal. RBC’s current investigative process does not include live

hearings in which cross-examination is allowed. Parties are allowed to respond information

uncovered during the investigative process

       16.     The College, like other sister institutions, has found that the COVID-19 pandemic

has impacted its ability to perform its internal Title IX investigations. The impact includes the

impossibility of having in-person investigations, undermines the opportunity to evaluate the

credibility of statements and information reported, causes delays in sharing of information, impedes

the ability to provide supportive measures and services, impossibility of discerning whether

reporters or witnesses are under duress or other undue influence, creates a challenge for resolving

matters timely, and technology insecurities impact the availability of complainants, respondents,

and third party witnesses.

       17.     Pursuant to Virginia Code § 23.1-806, the College’s employees, who are considered

responsible employees under state law, are required to report an act of sexual violence to the Title

IX coordinator as soon as possible after addressing the immediate needs of the victim. This legal

requirement creates confusion when considering the new regulations definition and expectation of

responsible parties and a College’s notice of an incident of sexual assault or sexual violence.




                                             Page 8 of 11
Decl. of Stacey Sokol                                                  Civil Action No. 20-cv-01468
EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1493 of 1598




       18.     In addition, pursuant to Virginia Code § 23.1-806, the College is required to

maintain an investigatory geography, for incidences that are committed against a student attending

the institution or may have occurred on campus, in or on a non-campus building or property, or on

public property. The new regulation would create confusion and potential inconsistencies on the

location of incident and invoking application of the regulations.

       19.     Pursuant to Virginia Code § 54.1-3904, a person who provides legal advice without

authority may be charged or accused of unauthorized practice of law. The ethical rules for the

Commonwealth prohibit a non-lawyer representing another before a tribunal. Per the local rules, a

“tribunal” includes “any agency, authority, board, commission or court when it determines the

rights and obligations of parties to proceedings before it.” While the ED has indicated that the

advisor role under the new regulations do not constitute the unauthorized practice of law, this rule

creates confusion between the state’s existing ethical rules and the Virginia Code and concern that

unexpected consequences could result in unauthorized practice of law.

       20.     In revising the current College policies, a number of relevant stakeholders, including

Athletics, Academics, Finance, Police and Public Safety, Legal, Human Resources, Facilities,

Student Success and Residence Life, will need to be consulted and this internal process could take

more than six to twelve months to complete.

       21.     In revising the College’s policies, a number of key documents would need to be

updated or revised to comply with the rule. These documents include the College’s discrimination

policies, various student handbooks, the faculty handbook, employee policies, organization

guidance documents, threat assessment team protocols, student conduct protocols, the college

catalog, and grievance procedures.




                                            Page 9 of 11
Decl. of Stacey Sokol                                                Civil Action No. 20-cv-01468
EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1494 of 1598




       22.     The College, like other sister institutions, has found that the COVID-19 pandemic

has impacted its ability to revise and update policies and procedures, including the Title IX related

policies and documents. Specifically for Title IX related policies, procedures and materials, the

impact includes the reduction of College revenue, reallocation of College financial and human

capital resources to support mission critical activities, stay-at-home orders which prevent

stakeholders from meeting regularly on Title IX and sexual violence related matters, and technology

insecurities which delay the dissemination and evaluation of new information.

       23.     The College would still need to maintain a separate evaluation and investigatory

process for sexual harassment that falls outside the narrower scope of Title IX under the new Rule.

Even though this conduct would no longer fall under Title IX pursuant to the new Rule, the College

will still need to investigate and address these reports to ensure the safety and wellbeing of our

students. The College would have to develop a “triage” protocol to handle non-Title IX sexual

harassment. This new protocol would require establishing new procedures, hiring additional staff,

modifying current grievance procedures and expanding referral protocols.

       24.     Given the new constraints of the new Rule, the College will have to expend

additional resources, provide extensive, campus-wide training, and hire additional personnel, which

is a challenge given COVID-19 related financial and environmental constraints.

       25.     The College is deeply concerned about its ability to comply with the Department’s

August 14, 2020 effective date and is deeply concerned with the extent and resources that would

have to be expended on implementing the new regulations by the effective date.

       26.     The short time frame for implementation of the new Rule will make it extremely

challenging for the College to fulfill its obligations under Title IX to provide all students equal




                                           Page 10 of 11
Decl. of Stacey Sokol                                                Civil Action No. 20-cv-01468
EXHIBIT 90
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1495 of 1598




access to education, train all students/faculty/staff on their obligations under Title IX, and ensure

that all students/faculty/staff are aware of their rights under Title IX.

        27.     The new evidentiary hearing process established under the new Rule will result in

increased time, protracted hearing processes, new due process requirements and hurdles for the

parties, increased staff demands, and potential psychological harm to students, who are

complainants, respondents and witnesses. As the disciplinary records are educational records, the

new evidentiary hearing may result in problems with maintaining the confidentiality of supportive

measures should an external proceeding, such as a criminal court case, demand discovery or a

governmental office seek exculpatory evidence.

        28.     The new Rule could have a “chilling” effect on students who may experience sexual

harassment and be discouraged to report any incidents of gender-based discrimination, which would

be contrary to the entire purpose of Title IX regulations and protections. This chilling effect will

also make it more difficult for the College to ensure an equitable learning environment for all

students, because the College will not be able to address sexual harassment that is not reported.


I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 12th day of June, 2020, at South Prince George, Virginia.


                                                 ________________________________________
                                                 Stacey Sokol
                                                 Title IX Coordinator
                                                 Richard Bland College




                                              Page 11 of 11
Decl. of Stacey Sokol                                                       Civil Action No. 20-cv-01468
EXHIBIT 90
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1496 of 1598




                   EXHIBIT 91
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1497 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                          Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


  DECLARATION OF TOM STRITIKUS, PRESIDENT OF FORT LEWIS COLLEGE

I, Tom Stritikus, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the President of Fort Lewis College located in Durango, Colorado. I arrived at

FLC in August 2018 and began implementing strategies to advance higher education in Colorado, in

addition to underpinning the college’s mission of providing professional education and regional

economic vitality. Previous to FLC, I was deputy director of education at the Bill & Melinda Gates

Foundation. I served on the Global Learning Initiative, building a strategy to improve education in

Sub-Saharan Africa and South Asia. In addition to this work in global education, I spent three years

                                             Page 1 of 16
Decl. of Tom Stritikus                                                      Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1498 of 1598




leading work in improving education in the United States, where I oversaw initiatives of

personalized learning, assessment for student learning, instructional leadership, and teacher

preparation.Prior to joining the Foundation, I was the dean of the University of Washington College

of Education. I earned my doctorate at the University of California, Berkeley in Language, Literacy,

& Culture. As a scholar, my work examined the effects of bilingual education policy and teacher

practice on the academic lives of Latino and Asian immigrants. I began my teaching experience

with Teach For America in Baltimore.

       2.      I submit this Declaration in support of the State of Colorado’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education (“ED” or the “Department”); and the United States of America regarding

the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or Rule). I have compiled the information in the statements set forth below through

personal knowledge and through Fort Lewis College personnel who have assisted me in gathering

this information from our institution. I have also familiarized myself with the Rule in order to

understand its immediate impact on Fort Lewis College.

                                 Fort Lewis College Background
       3.      Fort Lewis College was founded in Hesperus, CO in 1911 and later moved to

Durango, CO in 1956. The College has roughly 3,230 undergraduate and 80 graduate students, 260

faculty, and 400 staff. Between the School of Arts & Sciences, School of Business Administration,

and School of Education, there are 51 degrees offered.

       4.      Fort Lewis College has 17 residential buildings on campus, that can house up to

1500 students in a typical academic year.



                                            Page 2 of 16
Decl. of Tom Stritikus                                                      Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1499 of 1598




        5.      The College revenue sources include of tuition and fees, auxiliary revenue including

room and board, funding from the State of Colorado, and federal, state and local grants.

        6.      Fort Lewis College receives federal funds from the Department. As a result, Fort

Lewis College is subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88,

and the Department’s Title IX regulations, 34 C.F.R. pt. 106.

                            Existing Title IX Sexual Misconduct Policy
        7.      The College required to adopt sexual misconduct policies pursuant to state statute.

Colo. Rev. Stat. § 23-5-146(2)(a). These policies must generally conform to the time-tested single

investigator model, whereby an individual employed by the institute investigates and determines

responsibility for sexual misconduct based on the preponderance of the evidence standard. Colo. Rev.

Stat. § 23-5-146(3). Under this model, the parties are entitled to advisors, but those advisors do not

questions witnesses directly and, instead, all questions are asked through the investigator. Id.

        8.      Fort Lewis College has adopted a Sexual Misconduct Policy and Grievance Procedure

that prohibits sexual harassment and sexual misconduct by students, employees, and faculty and

establishes a grievance process for addressing complaints of sexual harassment. It is a single

investigator model, without live hearings.

        9.      The Title IX Coordinator facilitates processes and works with trained investigators

selected from among staff and faculty. The various Vice Presidents and Associate Vice Presidents

impose sanctions in formal procedures as needed. The Title IX Coordinator and/or the Counseling

Center’s case manager and victim advocate coordinate provision of supportive measures to victims.

        10.     In 2019, 59 reports (allegations) about sexual misconduct were received. None

involved hearings, as we do not currently use a hearing process. One led to a formal grievance

procedure. 17 complaints were resolved informally. Complaint means a written allegation of sexual

misconduct     or   retaliation   that   is   made     on    the   College’s    complaint     form   at

                                              Page 3 of 16
Decl. of Tom Stritikus                                                          Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1500 of 1598




www.fortlewis.edu/tellsomeone. Any member of the College community who has been a victim of

sexual misconduct is encouraged to report the matter to the appropriate supervisor(s) or the

Coordinator. If an individual wishes to notify the College of possible sexual misconduct and requires

resolution, they must complete the College’s complaint form. All complaints alleging sexual

misconduct will be resolved under the Fort Lewis College Grievance Procedure. Inquiries relating to

procedure can be made at any time to the Coordinator; however, a procedural inquiry alone does not

constitute a complaint.

       11.      The Sexual Misconduct Policy was last revised in October 2018. The Grievance

Procedure which operates with the Sexual Misconduct Policy was also last revised in October 2018.

Drafting of those policy revisions were begun in late February of 2018 and entailed extensive work

to align various other procedures. There was no direct consultation with the ED’s Office of Civil

Rights in the various revisions.

       12.      In its Sexual Misconduct Policy, the College defines Sexual Harassment as follows:

             a. Sexual Harassment. Sexual harassment is defined as unwelcome conduct of a sexual
                nature, unwelcome sexual advances, requests for sexual favors, and other visual,
                verbal or physical conduct of a sexual nature.
             b. Quid Pro Quo (This for That): Conduct may constitute sexual harassment if an
                individual’s education, employment, living environment or participation in any
                College program or activity is (1) explicitly conditioned on submission by an
                individual to unwelcome sexual behavior or (2) decided in any part based on an
                individual’s submission or rejection of unwelcome sexual behavior.
             c. Hostile Environment Sexual Harassment. Whether an environment is “hostile” is a
                fact-specific inquiry based on subjective and objective factors. The complainant must
                have subjectively experienced unwelcome sexual conduct. Objectively, the conduct
                must have been, from the perspective of a reasonable person in the alleged
                complainant’s position, sufficiently severe, persistent or pervasive that it unreasonably
                interferes with, limits or deprives an individual from participating in or benefiting
                from the College’s education or employment programs and/or activities. The more
                severe the conduct, the less need there is to show a repetitive series of incidents to
                prove harassment, particularly if the harassment is physical.
             d. Examples of Sexual Harassment: (1) unwelcome sexual advances, requests for sexual
                favors, and other visual, verbal or physical conduct of a sexual nature; (2)
                nonconsensual observation, creation or use of images or audio of another person’s

                                              Page 4 of 16
Decl. of Tom Stritikus                                                          Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1501 of 1598




             sexual activity, intimate body parts or nakedness in person, electronically, through
             social media, in person, or through physical public posting.
          e. Forms of Sexual Harassment: Sexual Harassment may be subtle and indirect or blatant
             and overt. For example, it may (1) be conduct toward an individual of the opposite
             sex or the same sex; (2) occur between peers or between individuals in a hierarchical
             relationship; (3) be aimed at coercing an individual to participate in an unwanted
             sexual relationship or have the effect of causing an individual to change behavior; or
             (4) consist of repeated actions or may arise from a single or isolated incident if
             sufficiently egregious (such as an incident of sexual violence).

       Moreover, the College’s Sexual Misconduct Policy prohibits:

          f.  Sexual violence. Sexual violence is a form of sexual misconduct and refers to
             physical non-consensual sexual acts. Sexual violence includes:
                   i. Non-consensual sexual intercourse defined as: any penetration of the anus or
                      vagina, however slight, with any body part or object, by one person upon
                      another person, without consent and/or by force, and includes oral copulation
                      (mouth to genital contact or genital to mouth contact), no matter how slight
                      the penetration.
                  ii. Non-consensual sexual contact defined as: intentional contact by a person,
                      however slight, with the breasts, buttock, groin, or genitals of another; or
                      touching another with any of these body parts; or a person touching another
                      or themselves with or on any of these body parts; or any other intentional
                      bodily contact in a sexual manner without consent and/or by force.
          g. Stalking. Stalking means engaging in a course of conduct directed at a specific person
             that would cause a reasonable person to fear for his or her safety or the safety of others
             or suffer substantial emotional distress, including causing a person to respond by
             altering their activities.
          h. Intimate Partner Violence. Intimate partner violence is a form of sexual misconduct
             and includes:
                   i. Domestic violence defined as: any act of violence or threatened act of violence
                      committed by (1) a current or former spouse or intimate partner of the victim,
                      (2) a person with whom the victim shares a child in common, (3) a person who
                      is cohabitating with or has cohabitated with the victim as a spouse or intimate
                      partner, (4) a person similarly situated to a spouse of the victim under the
                      domestic or family violence laws of the jurisdiction receiving grant monies,
                      or (5) any other person, against an adult or youth victim who is protected from
                      that person's acts under the relevant domestic or family violence laws of the
                      jurisdiction.
                  ii. Dating violence defined as: any act of violence or threatened act of violence
                      committed by a person who is or has been in a romantic or intimate
                      relationship with the victim. The existence of such relationship shall be
                      determined based on a consideration of the following factors: (1) the length of
                      the relationship; (2) the type of relationship; and (3) the frequency of
                      interaction between the persons involved in the relationship. Dating violence


                                           Page 5 of 16
Decl. of Tom Stritikus                                                        Case No. 20-cv-01468
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1502 of 1598




                          includes threats, assault, or property damage as a method of coercion, control,
                          punishment, intimidation or revenge.

        13.       The Grievance Procedure governs all students, faculty, staff, contractors, volunteers,

affiliated entities, and other third parties regarding:

              a. Conduct that occurs on College property or at official College functions or at College
                 sponsored programs conducted off campus.
              b. Conduct that occurs off College property if it has a potential continuing effect on
                 campus or creates an ongoing hostile environment on campus, including, but not
                 limited to, adversely affecting the health, safety or security of any member of the
                 College community or the mission of the College.

        14.       The complainant in the College’s Procedure may or may not be the victim. A third

party may make a report of misconduct, discrimination, or retaliation, or the appropriate Vice

President may, on behalf of Fort Lewis College, initiate a complaint, serve as complainant, and initiate

proceedings without a formal complaint by the victim of misconduct. The College follows an

investigative model whereby investigator(s) interview the complainant and the respondent separately

and provide each party the opportunity to be heard and to respond. There are no formal hearings.

The complainant and respondent may each:

              a. Identify relevant witnesses.
              b. Submit questions to the Investigator, for use during interview(s) with the other party.
              c. Have an advisor of their choice present during any interview, which may include, but
                 is not limited to, an attorney or an advocate from outside the College. An advisor may
                 not act or speak on behalf of a party. It is a party’s responsibility to select and pay for
                 an advisor whose schedule permits attendance at scheduled interviews.
              d. Review and respond within five (5) working days to a written Draft Investigation
                 Report, prior to finalization of the Investigation Report.
              e. Receive a copy of the final Investigation Report at the conclusion of the investigation
                 and a Notice of Outcome, which will include a statement of factual findings and a
                 determination as to whether or not there was a violation of policy.
              f. Receive a Notice of Sanction, if applicable, in writing.
              g. Where the case involved a possibility of suspension, expulsion or termination of
                 employment or other long term or permanent separation from the College, a trained
                 and unbiased Review Committee reviews the report prior to finalization for bias,
                 impartiality and thoroughness of the investigation, and the existence of sufficient
                 information to support any finding. The Review Committee may:
                      i. Review the whole investigative file;

                                               Page 6 of 16
Decl. of Tom Stritikus                                                             Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1503 of 1598




                    ii. Consult with the Investigator(s);
                   iii. Approve the Investigation Report;
                   iv. Recommend additional investigation or a new investigation by the same or
                        other investigator. Any substantial changes to a Draft Investigation Report or
                        a new Draft Investigation Report resulting from this action will trigger another
                        review by the parties.

       15.     Title IX investigations should involve face to face interviews and some teamwork.

Because of the pandemic, these will occur online instead. Parties and witnesses frequently tell a

different or additional story with their nonverbal cues than they do with their words. Interviewers can

convey meaning of questions with body language, timing and nuances of tone. Much of this

communication is lost on Zoom and similar tools. In complex matters, one investigator can take notes

while another interviews, and the interviewee should be able to observe what both are doing. Zoom

limits this possibility. No children of anyone engaged in the interview should be present, and no

family members should wander through the background or be present in spaces where a hearing can

be heard or seen. Lighting should not be distracting, much less sound. Entire phrases or sentences

should not be missed because of temperamental sound equipment. But all of this happens in a typical

group call online. Investigations at this point would have to be handled online, or in rooms that permit

safety measures to be implemented.

       16.     The new Rule will require the College to adopt different policies for sexual

harassment and sexual misconduct, with vastly different procedures. When misconduct

rises to the level of harassment, which may be based solely on whether the improper

conduct occurred on-campus instead of off-campus, the College will be required to

abandon the single investigator model and engage in a quasi-criminal procedure.

                           Revising Existing Sexual Misconduct Policies
       17.     In order to comply with the Rule, the College will need to review and revise every

policy that is in any way disciplinary, including the Sexual Misconduct Policy, the Grievance

                                             Page 7 of 16
Decl. of Tom Stritikus                                                         Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1504 of 1598




Procedure, the Student Conduct Policy, the Housing Guide, the Faculty Handbook, the Employee

Handbook, and policies and state law regarding Colorado classified employees.

       18.     Typically the Title IX Coordinator would draft policy, with consultations with other

implicated offices such as the Equal Opportunity Coordinator and the College’s attorney. They would

then submit it to the Coordinator’s immediate supervisor, and they would then shepherd it through

the Cabinet, a relevant Committee of the Board of Directors, and ultimately to the Board of Directors.

This takes months, especially for major policy revisions.

       19.     The policy implicates numerous stakeholder interests in the campus community.

These include Student Housing and Conference Services, Human Resources, the student senate, the

student public health organization, the campus victim advocacy office, the staff council, the College

attorney. Since it is summer, students are not as engaged and easy to get input from at this time as

they would be during the school year. Each of these must be contacted for the purpose of getting input

both at the leadership and membership level. The new Rule will call for extra depth and time for input.

Several other factors are at play in the issue of student input. Fort Lewis College began as a boarding

school for indigenous students during an era when boarding schools were a tool of cultural and

physical genocide. Sexual assault has a sweeping role in historical and modern physical and cultural

genocide of indigenous people. Fort Lewis College has primarily white leadership, and majority

minority enrollment, including roughly 40% indigenous enrollment. Many of our students face

technological barriers to connecting with the College when they are at home, which they almost all

are. The College must tread carefully in implementing regulations that can be widely viewed as

making the College complicit in a procedure that is fair to neither party. Getting input would, at a

minimum, take 80 hours of the Coordinator’s time, or approximately $1391. The attorney’s time

would be about 100 hours, or approximately $25000.



                                            Page 8 of 16
Decl. of Tom Stritikus                                                         Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1505 of 1598




       20.     Faculty Senate would need to be involved so as to ensure that faculty leadership, at a

minimum, recognized the procedural issues created by the new regulations. This would cost about

$957 to $1915 if each senator spent about 1 to 2 hours on the issue.

       21.     A subcommittee of the Board would meet once a policy has been rewritten with input

students and employees, in order to carefully vet the new policies and make recommendations to the

College’s board. The board typically meets several times per year, and has required significant

advance notice in order to approve major changes to policy. The August board meeting is a retreat,

not intended for major policy change. Passage of a new policy would require cabinet review along

with the president and the provost, for about 5 to 10 hours of reading and group deliberation, the cost

is about $5771 to $11,543.

       22.     Due to the COVID-19 pandemic the Board is currently seriously preoccupied with an

unanticipated 58% percent reduction in state funding for the College, where state funding comprises

a major portion of the budget. While one-time federal funds have offset much of this loss for one year,

the future remains uncertain. Significant staff layoffs and furloughs occurred on June 8, 2020, with

potentially more to come, which is at the top of the priority list of the human resources department.

Additional budget cuts and staff reductions are to come, and the budget office and human resources,

as well as other leadership at our small college, have been working non-stop on the very survival of

the College, much less a deep revamping of critical policy. The College has lost approximately $3.0M

in revenue/funding due to the pandemic, and expects to have significant enrollment declines in the

fall creating an additional budget shortfall of approximately $2.9M.

       23.     The College will continue to respond to sexual misconduct which does not fit the

Rule’s sexual harassment definitions, or the jurisdictional scope of the Rule, including with formal

and informal resolutions. It will have to write a grievance procedure and ensure that it aligns with



                                            Page 9 of 16
Decl. of Tom Stritikus                                                         Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1506 of 1598




other policies and procedures. This will involve some rewriting of existing policies such as the Student

Conduct Policy. The College will have to consider how to train on this misconduct. This will require

40 hours of the Coordinator’s time, and 40 hours of time from the Director of Student Housing, 30

hours of time from the Equal Opportunity Coordinator, and 10 hours of time from an Associate Vice

President of Student Affairs, for a total cost of $7,125.

        24.     The College’s employee handbook, faculty handbook, Student Conduct Policy,

Housing Guide, Grievance Procedure, Sexual Misconduct Policy and existing student and staff online

trainings as well as materials for in person trainings will all need to be revised with collaboration

between the Title IX Coordinator, the Equal Opportunity Coordinator, The Student Housing Director,

the Associate Vice President of Student Affairs, and the College’s attorney. The Marketing

Department will need to spend 20 hours updating webpages for a cost of $777. Online and in person

training materials will need to be revamped both for the general student population, student

employees, and non-student employees. This will require approximately 40 hours of time by the Title

IX Coordinator, for a cost of $1,391.

        25.     The College will need to hire and train an individual who can make nuanced law

informed judgment calls in formal hearings, as well as other members of a hearing panel. The College

will need to train individuals who can serve as advisors for purposes of cross examination, and likely

who can serve as advisors for purposes of equity, when students do not have advisors. These may

need to be hired, since employees would naturally be hesitant to volunteer for such a fraught role.

Those individuals who could be recruited from within the College for these roles would need to be

recruited, vetted, interviewed multiple times and trained extensively. Because certain cases can no

longer be resolved informally, we will need to recruit, vet, hire and train for additional investigator




                                             Page 10 of 16
Decl. of Tom Stritikus[                                                        Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1507 of 1598




capacity as well. Recruiting and hiring an employee in general takes 60 hours for a per employee.

Training a staff member for this purpose will take 80 hours.

        26.     The College currently has online training for new faculty and staff in reporting duties

of “responsible employees” and for training new employees in Harassment and Discrimination

prevention. The College is developing practices for annual online training. Online training is not

effective in and of itself, and so training occurs and will continue to occur in person as well, in various

department meetings, etc. Complex and legalistic procedures make this task even more complex

        27.     The College will need to train the Title IX Coordinator, the Equal Opportunity

Coordinator, various investigators, and panel members in decision maker obligations, especially in

the hearing context. All of these individuals need to be able to explain these issues to parties and

witnesses as needed, and panel members will need to implement them. This could involve 20 people

needing to be trained for at least 40 hours each, for a total cost of $24,000.

        28.     The College will need to develop and publish printed materials to give to parties or

potential parties to cases. These will need to be about the formal process, the informal process,

supportive measures, etc. The College will need to revamp its website on these issues as well. The

College will need to develop a process for a complainant to transform their report into a complaint

through “signing.” The College will need to work with new student orientation to ensure that every

student is advised per the regs. This includes orientation leaders, their supervisors, and a peer theater

project. This could involve about 80 hours of time from the Marketing Department for a cost of

$3,074, and 40 hours of time for the Orientation staff and peer educator project, for a cost of $1281.

        29.     The College is very concerned about meeting the August 14, 2020 deadline. Because

it is a small school, the Coordinator does not typically work full time in the summer. Similarly,

numerous employees who might normally be engaged are not on contract in the summer, or have



                                             Page 11 of 16
Decl. of Tom Stritikus                                                            Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1508 of 1598




limited hours in the summer. The highest levels of the College’s administration are absolutely

preoccupied and working long hours to attempt to secure the College’s financial survival of the

COVID-19 pandemic.

        30.     The College delayed formalizing new rules after the Notice of Proposed Rule Making,

because it relied in good faith on the normal operation of regulations, which would allow adequate

time for implementation. 100 days during a pandemic that has caused an absolute budget crisis for a

public college that relies heavily on state funding is not adequate time.

        31.     Specifically, in March of 2020, the World Health Organization announced that the

global spread of COVID-19 should be characterized as a pandemic. In response to COVID-19, the

President of the United States and the Governor of the State of Colorado both declared states of

emergency. Proclamation 9994, 85 Fed. Reg. 337-38 (March 13, 2020); Executive Order D 2020 003

(March 11, 2020). On March 17, 2020, the Governor of Colorado issued Executive Order D 2020

017, “Ordering Coloradans to Stay at Home Due to the Presence of COVID-19 in the State,” which

closed the College for may purposes.

        32.     On April 30, 2020, as a result of the COVID-19 crisis, Governor Polis issued

Executive Order D 2020 050, “Declaring Insufficient Revenues Available for Expenditures and

Ordering Suspension or Discontinuation of Portions of Certain State Programs and Services to Meet

a Revenue Shortfall Due to the Presence of COVID-19 in the State of Colorado.” In this Order, the

Governor declared that “there are not sufficient revenues available for expenditure . . . to carry on the

functions of the state government and to support its agencies and institutions.” It is expected that, in

fiscal year 2020/2021, Colorado will suffer a revenue shortfall in excess of $3 Billion. It remains to

be seen to what extent the College’s campus will be open during the Fall of 2020 semester.




                                             Page 12 of 16
Decl. of Tom Stritikus                                                          Case No. 20-cv-01468
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1509 of 1598




         33.    The August 14 deadline would absolutely make it more challenging for the College

to fulfill its obligations under Title IX to provide all students equal access to education, train all

students, faculty and staff on their Title IX rights and obligations.

                            Responding to Complaints Under New Rule
         34.    Mandatory live hearings will likely occur at least a few times a year. Three hearing

panel members and potentially two paid advisors would have to be present at all times. Due to the

option to cross examine witnesses, hearings could take a week. Paying three hearing panel members,

and two advisors recruited from among staff for a week, would cost $6,000. In addition, three panel

members would need a day or two of preparation and deliberation time would cost $1500. Requiring

that evidence not be considered unless a party submits to cross examination imposes criminal

procedure levels on a situation that is largely intended to be educational. Requiring that individuals

who are not judges, not held to judicial standards of professionalism or trained as judges to make real

time evidentiary decisions makes the processes under the new Rule very difficult. The College is also

concerned that the new Rule favors parties with financial resources. It creates unfairness not only

between parties in a given case, but laterally between all parties to all cases - some students will bring

a parent with limited English proficiency to cross examine, and others will bring an expensive and

well-prepared attorney. Even if a case does not result in formal resolution, a party’s knowledge of

financial inequities could act as a coercive factor in electing informal resolution or not reporting at

all.

         35.    If the College is unable to recruit advisors internally, it will need to hire them. The

College would likely attempt to hire attorneys. This might incur costs including $5000 retainers and

an hourly rate of $250 or more. If a major hearing were to take a week, the final cost for two advisors

could be upwards of $20,000. A trained mediator would likely also charge $250 per hour, and if

mediation including pre-meetings took 15 hours, this would cost $3,750 per incident. The efforts of

                                             Page 13 of 16
Decl. of Tom Stritikus                                                           Case No. 20-cv-01468
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1510 of 1598




advisors could result in a legal claim for ineffective assistance of counsel, which is both costly and

has a poor effect on the education of students.

        36.     Two main areas of harm to complainants result from the mandatory right to cross-

examination by advisors. The first is that it will chill complaints, and quite likely also reporting. It

incentivizes minimizing the acts and their impacts so that the formal process would be less onerous

than the one prescribed by the new Rule.

        37.     The Rule is also silent on the particular issue of vulnerable witnesses like children,

except inasmuch as it treats them like any other witness. Fort Lewis College has a day care center on

campus and requiring a young child to appear at a live hearing and submit to cross examination

without any finding as to the necessity of it is improper. The Rule is over broad and not tailored to the

need for the testimony.

        38.     Fort Lewis College’s IT department would have to be involved in setting up a system

to provide the parties and their advisers with all of the evidence. This might take 40 hours of their

time, at a total cost of $1,680.

        39.     The College will face cost barriers to implementing the regulations effectively when

multiple investigators are needed, when multiple hearing rooms must be set up with technology to

accommodate all of the parties and their advisors. These space considerations also encompass

supporting parties in not encountering one another in the halls of a building during the hearing, etc.

The College is a place that typically has noise of students coming and going and talking to one another,

and is not the setting for quasi-judicial proceedings. All of this detailed administrative work, including

room reservations, coordinating various employees’ presence in spaces etc., must be done with

minimal administrative support for the privacy of the parties. This would take 15 hours of the

Coordinator’s time, for a total cost of $480 per hearing.



                                             Page 14 of 16
Decl. of Tom Stritikus                                                           Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1511 of 1598




       40.     The new Rule will increase the risk of burdensome litigation against the College on

behalf of complainants and/or respondents because of the numerous conflicts between the Rule and

other federal laws (FERPA, Clery, VAWA, Titles VI and VII of the 1964 Civil Rights Act), state

laws and Supreme Court precedent. Additionally, the Rule’s attempt to reinvent and judicialize the

entire process creates numerous novel issues which will ultimately be resolved in the courts.

   The New Rule’s Effect on Identifying, Remedying, and Eliminating Sexual Harassment
       41.     The College will continue to prohibit unacceptable behaviors. However, it will have

to bifurcate its sexual misconduct policies and procedures. This will be confusing to our entire

community. It will be time consuming for the College. In some cases, it will lead to a mistaken belief

that the College might not respond to a student who is hurt while alone and abroad. Respondents, too,

will need to be educated about why a particular procedure is being used. For either party, the choice

of procedures will represent a potential point of conflict with each other and with the College.

       42.     When individuals do not report sexual misconduct, it deteriorates their relationship

with their education as a whole, as well as with the College. They have assessed that the College is

not competent to the task of supporting them with the issue. They will remain without recourse and

the College’s entire community will be less safe as a result.

       43.     Every report and complaint of sexual misconduct makes the community safer, and

every decrease in reporting makes the community less safe. At a college with high enrollment from

indigenous communities that have suffered state sanctioned violence, the College’s failure to

encourage reporting and address violence represents (and one might argue is) additional evidence that

the state should be avoided. Colleges are intended to have rather the opposite effect. People are meant

to graduate with hopes that their gifts, talents and knowledge will be embraced by any community,

that they can and will make a difference and that they can navigate society safely with hope of

recourse from the community when bad things happen.

                                            Page 15 of 16
Decl. of Tom Stritikus                                                         Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1512 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 11th day of June, 2020



                                             ________________________________________
                                             Tom Stritikus

                                             President, Fort Lewis College




                                          Page 16 of 16
Decl. of Tom Stritikus                                                       Case No. 20-cv-01468
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1513 of 1598




                   EXHIBIT 92
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1514 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA; STATE
 OF NEW JERSEY; STATE OF CALIFORNIA; STATE
 OF COLORADO; STATE OF DELAWARE;
 DISTRICT OF COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS; STATE
 OF MICHIGAN; STATE OF MINNESOTA; STATE                       CIVIL ACTION No. 20-cv-
 OF NEW MEXICO; STATE OF NORTH CAROLINA;                      01468-CJN
 STATE OF OREGON; STATE OF RHODE ISLAND;
 STATE OF VERMONT; COMMONWEALTH OF
 VIRGINIA; STATE OF WASHINGTON; STATE OF
 WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                               Defendants.


                          DECLARATION OF SUZANNE TAYLOR

I, Suzanne Taylor, declare and state as follows:

       1.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“USDOE” or the “Department”); and the United States of America regarding the

recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title

IX Rule” or Rule).

                                             Page 1 of 16
Decl. of Suzanne Taylor                                        Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1515 of 1598




       2.      I am the Systemwide Title IX Director of the University of California (UC), and

previously served as a Principal Title IX Investigator at the UC Office of the President (UCOP) and

as a Senior Civil Rights Attorney for the U. S. Department of Education’s Office for Civil Rights

(OCR). This declaration is based on my familiarity with Title IX of the Education Amendments of

1972 (Title IX), my review of the Notice of Proposed Rulemaking (NPRM) and newly finalized rule

(Rule or Title IX Rule), and the knowledge and expertise I acquired through around 15 cumulative

years of service at UC and OCR.

       3.      I have personal knowledge of the facts set forth in this declaration. If

called as a witness, I could and would testify competently to the matters set forth below.

                                         Title IX Expertise

       4.      I have been the Systemwide Title IX Director of the UC since April 2018. In this role,

I oversee implementation of UC’s systemwide Sexual Violence and Sexual Harassment (SVSH)

Policy and associated procedures; provide support to and oversight of the Title IX Coordinators at

UC campuses and other locations; provide training to Title IX Coordinators, their staff, and their

campus partners; develop, issue and implement systemwide guidance; and oversee UC’s compliance

with state and federal laws related to sexual harassment, including sexual violence (such as sexual

assault, stalking and relationship violence). Before becoming Systemwide Title IX Director, I was a

Principal Title IX Investigator in the UCOP for around 18 months. In that role, I formally investigated

sexual harassment allegations for campuses throughout the UC system. This entailed, for example,

interviewing parties and witnesses, gathering and evaluating evidence, making factual findings,

analyzing facts under UC’s SVSH Policy, and writing investigation reports. Prior to joining UC, I

was a Senior Civil Rights Attorney for OCR for around 12 years. In that role, I served as lead attorney



                                            Page 2 of 16
Decl. of Suzanne Taylor                                          Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1516 of 1598




in many sexual harassment-related matters, including complaint investigations and OCR-initiated

compliance reviews addressing both individual and systemic issues, and provided training to school

districts, colleges and universities regarding their Title IX obligations under OCR regulations and

policy guidance.

                           Background on the University of California
        5.      UC receives federal funding from the United States Department of Education

(USDOE) and is an education entity covered by Title IX and subject to regulations issued by the

USDOE.

        6.      UC is created by the state constitution, funded in part by state budget allocations, and

is part of the State of California’s public higher education system.

        7.      The UC system includes ten campuses, five medical centers, and three national

laboratories.

        8.      In fall 2019, UC enrolled around 285,216 students, of which around 53% enrolled as

female and 47% enrolled as male. Around 79% of UC’s students are undergraduates; of those, around

36% receive Pell Grants, and 40% are first generation college students (that is, students whose parents

do not have a four-year college degree).

        9.      Each year, a significant percentage of our students live in private off-campus housing

that is not affiliated with UC; for example, around 53% of UC students who receive financial aid live

off-campus, without family, during the current school year. In the 2017-2018 academic year, 5,776

of our students participated in our Education Abroad programs (EAP), and additional UC students

participated in non-EAP study abroad programs.




                                             Page 3 of 16
Decl. of Suzanne Taylor                                           Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1517 of 1598




                 Background on the University of California’s Title IX Policies
        10.    Each UC campus has a Title IX Coordinator who coordinates their location’s

compliance with Title IX. The Title IX Coordinators’ responsibilities include, among others,

responding promptly and equitably to reports of possible sexual harassment by identifying and

overseeing supportive, interim and remedial measures, and supervising investigations; ensuring their

campuses provide prevention programs and educational materials to students; providing training for

investigators and others responsible for reporting or responding to reports of sexual harassment; and

identifying and addressing patterns or systemic problems. Upon receiving a report of possible sexual

harassment, the Title IX Coordinator does a preliminary assessment to determine, among other things,

whether to initiate a complaint resolution process. Possible complaint resolution processes include

formal investigation and adjudication, a less formal factual inquiry, or an alternative resolution

process.

        11.    The number of sexual harassment reports received by UC Title IX offices varies by

location, with UC’s largest campus reporting receipt of over 600 reports between July 2017 and June

2018.

        12.    UC’s current model for formally investigating allegations against students includes a

thorough and impartial investigation in which a trained investigator makes factual findings and a

preliminary determination of whether the person alleged to have engaged in harassment (the

respondent) violated UC’s SVSH Policy.         After the investigation, the person who allegedly

experienced the harassment (the complainant) and the respondent each decide whether to accept the

investigator’s preliminary determination. If both parties accept the preliminary determination, then

student conduct officials decide any sanctions. If either party does not accept, then the University

holds a hearing to determine whether the respondent violated the policy.

                                           Page 4 of 16
Decl. of Suzanne Taylor                                         Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1518 of 1598




       13.     UC’s investigation process is largely the same for employees and students. However,

in employee cases, the investigator both makes factual findings and determines whether the

respondent violated the SVSH Policy. Further, the process for deciding discipline is different

depending on whether the respondent is a student, faculty member, or non-faculty employee.

       14.     As discussed further below, if the Rule goes into effect, it will hinder UC’s efforts to

prevent, detect, and respond to sexual harassment by requiring unduly complicated and confusing

procedures, requiring more burdensome procedures to resolve sexual harassment allegations against

faculty and staff than are used for any other type of alleged misconduct, discouraging students and

other members of the UC community from reporting sexual harassment and participating in UC’s

complaint resolution process, and undermining our efforts to ensure a comprehensive and meaningful

response to sexual harassment incidents. These outcomes may harm both individual UC community

members who choose not to seek redress, and the broader UC community, which suffers far-reaching

consequences of sexual harassment experienced by individuals.

       15.     Additionally, if the Rule goes into effect, UC will experience an immediate and

significant financial consequence due to the costs and administrative burdens required to implement

its requirements.

 Rule’s Hindrance of UC Efforts to Prevent, Detect, and Respond to Sexual Harassment Will
    Cause Harm to Both Individuals who Experience Sexual Harassment and the Larger
                                       Community
       16.     The Rule will result in unduly complex procedures that will be both confusing to the

UC community and difficult for UC officials to administer. The Rule requires first, that UC adopt

grievance procedures with specific elements to resolve any “formal complaint” of sexual harassment,

defined as a document either filed by a complainant who is participating in or attempting to participate

in a UC program or activity, or signed by the Title IX Coordinator, and requesting an investigation;

                                             Page 5 of 16
Decl. of Suzanne Taylor                                           Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1519 of 1598




second, that UC “dismiss” any formal complaint if it does not allege “sexual harassment” (as narrowly

defined in the Rule) that occurred in the United States and in a UC education program or activity; and

third, that UC allow parties to appeal any dismissal, even if dismissal is mandatory. These

requirements are problematic for several reasons.

        17.     First, the Rule defines sexual harassment to encompass hostile environment sex-based

harassment, quid pro quo sexual harassment, sexual assault, domestic and dating violence, and sex-

based stalking; however, it narrowly defines hostile environment sexual harassment as unwelcome

conduct that is “so severe, pervasive, and objectively offensive that it effectively denies a person equal

access to the recipient’s education program or activity.” This is more limited than the definition in

UC’s SVSH Policy, which is based on long-standing prior USDOE guidance and California state law.

The most significant difference is that single incidents do not appear to meet the definition of hostile

environment sexual harassment because they are not “pervasive.” Although isolated incidents would

be considered sexual harassment if they constitute sexual assault, sexual assault is also defined

narrowly. This definition would not include, for example, a respondent forcing a complainant to

touch the respondent’s genitals, or a respondent touching a complainant’s non-private body part (such

as the face) with the respondent’s genitals. Consequently, UC would be required to dismiss such

allegations from the grievance procedures required by the Rule, and instead use a separate process to

address these matters, as discussed in paragraph 18.

        18.     The Rule’s requirement that UC dismiss from its Title IX grievance procedures

alleged conduct that did not occur within a University program or activity adds to the complexity.

Many student complaints stem from incidents that occur at private events or residences, at locations

not owned or operated by UC (such as a bar or restaurant), or through social media, yet negatively



                                              Page 6 of 16
Decl. of Suzanne Taylor                                            Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1520 of 1598




affect the complainant’s participation in a school program or activity (for example, where the

complainant and respondent are in the same graduate student cohort or class). UC has a strong interest

in addressing any hostile environment that may exist in our own programs and activities, and we

routinely do so in accordance with our policy, previous Title IX regulations, and long-standing

USDOE guidance. This is because we know that sexual harassment of students, particularly sexual

assault, often occurs outside the University setting, yet can negatively affect the complainant’s

educational access. UC’s commitment to responding complaints of such conduct is unchanged by

the Rule’s mandate to dismiss them. So, we will have to use a separate process to respond to these

allegations as well.

        19.     Similarly, thousands of UC students travel abroad every year through our Education

Abroad Program, and we have a strong interest in ensuring they are not subject to a hostile

environment while they do so. The Rule’s requirement that we dismiss allegations of sexual

harassment occurring outside the United States will result in a further bifurcated process, with separate

procedures to resolve potentially egregious conduct occurring in a University program or activity

based on an arbitrary geographical distinction.


        20.     While the Rule mandates that we dismiss from the now-required Title IX grievance

procedure reports that do not meet its arbitrary requirements, UC is still ethically obligated to respond

to such reports. Additionally, we are required to respond to some such reports under state law. To

do so, then, UC must administer two processes—one for complaints covered by the Rule, and one for

all other complaints covered by UC’s SVSH Policy—even though the nature and gravity of the

conduct, and the stakes for the parties, may be quite comparable. Further, allegations that meet the

Rule’s requirements may be intertwined with allegations that do not, potentially causing us to apply

                                             Page 7 of 16
Decl. of Suzanne Taylor                                           Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1521 of 1598




two different processes to the same complaint. Also, UC’s SVSH Policy covers conduct such as

invasions of sexual privacy, indecent exposure, and violations of sexual harassment-related no-

contact orders; these would also presumably fall under the alternative process. Finally, pursuant to

the Rule, the parties must now be allowed to appeal the mandatory dismissals required by the

Department for sexual harassment matters that do not meet the narrowed sexual harassment definition

and geographical and “program or activity” requirements. This is so even if UC will nonetheless

resolve the complaint under an alternative UC procedure.           This approach creates additional

uncertainty and possible delay in the resolution under other UC policy, as the Title IX appeal

proceeds. This approach is administratively burdensome; confusing to those who must administer it,

students, and employees; and contrary to the interests of our community.

       21.      The Rule would require UC to include in our Title IX grievance procedures provisions

that may be harmful to parties’ well-being, which will likely discourage complainants from reporting

as an initial matter, and complainants, witnesses, and even respondents from participating in the

resolution process when there is a complaint. In particular, the Rule would permit parties to cross-

examine each other and witnesses, including challenging credibility, through their advisors at a live

hearing. While cross-examination is required in California in certain cases, the prospect of direct

cross-examination by the other party’s representative, potentially an attorney, is unnecessarily

intimidating.

       22.      Additionally, the Rule would allow UC to exclude cross examination questions only

after they’ve been asked of the testifying party or witness, and on limited bases. UC’s existing process

allows cross-examination to occur through the hearing officer, who has the opportunity to review and

rephrase questions to ensure they are relevant and not harassing before asking them. This better



                                             Page 8 of 16
Decl. of Suzanne Taylor                                           Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1522 of 1598




protects the parties’ rights and their well-being. Without such safeguards, the cross-examination itself

could be harassing.

        23.     The Rule also states that UC must share evidence with both parties even if the

University does not intend to rely on the evidence in reaching a determination regarding

responsibility. This broad provision could arguably force Title IX offices to share sensitive private

information, such as academic and employment records, and hurtful statements from witnesses about

a party’s perceived character including sexual reputation, with parties and their advisors, even when

it is irrelevant. UC’s current policy only requires the Title IX office to share information upon which

the investigator intends to rely, which furthers the goal of reaching reliable conclusions, better protects

the well-being of parties, and makes witnesses less vulnerable to retaliation for their participation.

Implementation of the Rule risks invasion of privacy of both parties, creates the risk of widespread

disclosure of sensitive information, and increases vulnerability to retaliation for both parties and

witnesses.

        24.     The Rule undermines UC’s efforts to ensure a comprehensive response to sexual

harassment and promote accountability by stating that a school need only respond to sexual

harassment of which it has “actual knowledge,” defined as notice to the Title IX Coordinator or other

official “with authority to institute corrective measures.” Each year, UC’s campus Title IX offices

receive numerous reports of sexual harassment through various means, such as phone calls, email,

and oral reports. Reports have increased in recent years due, in part, to UC’s designation of nearly all

employees as “Responsible Employees” who must report possible sexual harassment of a student to

their Title IX Coordinator. Responsible Employees include all employees not specifically designated

as confidential, including student employees such as resident assistants.



                                              Page 9 of 16
Decl. of Suzanne Taylor                                             Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1523 of 1598




        25.     When a UC Title IX Coordinator receives a report of possible sexual harassment of a

student from a Responsible Employee or other source, the Title IX Coordinator contacts the student

to inform them of their rights, facilitate their connection to resources, and identify measures that may

be necessary to ensure the student’s access to their educational program. Based on their knowledge

of all reports their office receives, and any trends or patterns they present, the Title IX Coordinator

can also provide targeted education, tailor their training and prevention programs, and take other

responsive steps outside the complaint resolution process. This Responsible Employee obligation,

then, helps ensure the University responds comprehensively to possible sexual harassment. The

Rule’s definition of “actual knowledge” undermines this effort by creating confusion among

employees that requires additional follow-up and education to correct. The definition also undermines

this effort by communicating that schools need respond only to reports made to a very limited number

of officials. Indeed, within days of the Department issuing the Rule, UC Title IX Coordinators learned

that some employees wrongly read this provision as abrogating their duty under UC policy to report

to the Title IX Coordinator.

  The Rule Requires More Burdensome Procedures for Sexual Harassment by Faculty and
                       Staff than UC Uses for Other Allegations

        26.     The Rule would require that UC hold live hearings to determine whether faculty and

staff respondents have engaged in sexual harassment covered by the Rule. As noted above, UC’s

investigation process is largely the same for students and employees. However, the process for

deciding responsibility and any resulting discipline differs depending on whether the respondent is a

student, faculty member, or non-faculty employee. Each population has different rights and interests,

and the adjudication process is therefore also different.



                                            Page 10 of 16
Decl. of Suzanne Taylor                                           Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1524 of 1598




        27.      Senate faculty with tenure have the right to a hearing before discipline is imposed. In

this hearing, University officials are not neutral but rather have the burden of proving the allegations.

Further, a committee of other Senate faculty members makes factual findings, conclusions, and any

recommendation on sanction.        For these and other reasons, this hearing does not meet the

requirements in the Rule.

        28.      Non-faculty employees may have a contractual right after imposition of discipline to

invoke a grievance process pursuant to the applicable collective bargaining agreement, or otherwise

seek redress under the applicable complaint resolution process. These processes also do not align

with or meet the Rule’s hearing requirement.

        29.      So, to these existing procedural rights of employees UC must now also add a live

hearing. This means Senate faculty will be entitled to two hearings before UC can administer

discipline, potentially resulting in a lengthy and grueling process. UC’s administration will work with

the Academic Senate to try to resolve this issue; however, under UC’s system of shared governance

(common to many university systems) only the Academic Senate can change their own Bylaws.

        30.      The Rule would also allow faculty and staff respondents to appeal the outcome of the

live hearing, a right that does not exist in other employee misconduct proceedings. The net result of

the live hearing and appeal requirements is it will be more difficult, and take longer, for UC to hold

employees responsible for sexual harassment covered by the Rule than for essentially any other type

of misconduct.

        Rule’s Immediate Financial Consequences and Administrative Burdens on UC
        31.      If the Rule goes into effect, UC will experience an immediate financial consequence

due to the costs and administrative burdens required to implement it. As noted above, the Rule

requires that UC create parallel processes to respond to reports of similar alleged conduct that do and

                                             Page 11 of 16
Decl. of Suzanne Taylor                                           Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1525 of 1598




do not meet the requirements of a “formal complaint,” allege conduct that occurred in the United

States and in a University program or activity, and allege conduct that meets the Rule’s definition of

sexual harassment. This will be administratively burdensome both to create and administer.

        32.     Further, to implement the Rule’s hearing requirement for faculty and staff, UC must

hire or contract with hearing officers who have the skill, training and experience to carry out the

attendant responsibilities, including making real-time determinations about the relevance of cross-

examination questions, properly applying the evidentiary standard to determine what occurred,

applying UC policy standards to substantiated facts to reach conclusions about policy violations, and

preparing written reports that include the elements required by the Rule. We must also have sufficient

personnel to undertake the associated new administrative steps, such as preparing and sending the

written notices required by the Rule, scheduling meetings, securing space for the hearing,

communicating with parties and advisors, and testing technology. On some campuses we may need

to hire additional staff or retain outside contractors to take on these new requirements. On other

campuses, they will be absorbed by existing staff, increasing their already significant responsibilities.

        33.     As also noted, the Rule would permit parties to cross-examine each other and

witnesses, including challenging credibility, directly through their advisors at a live hearing.

Throughout UC’s complaint resolution process for student respondents, both the complainant and the

respondent may bring an advisor of their choice to any meeting or interview related to their case, as

well as the hearing. The advisor’s role is to provide support, guidance or advice; they do not conduct

any part of the complaint resolution process or cross-examine parties or witnesses. Particularly

because many students cannot afford legal representation, their advisors may be family members,

friends, or other individuals without legal training. The Rule’s requirement that advisors conduct



                                             Page 12 of 16
Decl. of Suzanne Taylor                                           Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1526 of 1598




cross-examination, then, creates an inequity that disadvantages parties without an advisor, or whose

advisors are not attorneys or otherwise lack training and preparation to execute the adversarial

questioning contemplated in the Rule. To address this inequity, the proposed rules would require that

the University provide advisors to any party who does not have one, to conduct cross-examination.

UC already employs Campus Advocacy Resources and Education (CARE) advocates and

Respondent Services Coordinators who are available to support complainants and respondents,

respectively, throughout the process. These individuals are not trained to conduct cross-examination,

nor is cross-examination an appropriate or expected duty.

       34.     In addition to these employees, UC would be required to provide the additional

advisor representation contemplated by the Rule. UC’s largest campus initiated around 30 formal

sexual harassment investigations between July 2017 and June 2018. With that volume, providing

meaningful advisor representation, potentially to both parties in every matter, would be extremely

costly and burdensome.

       35.     The USDOE estimates that to review the final regulations, a Title IX Coordinator will

spend 8 hours and a lawyer 16 hours; to revise our grievance procedures to comply with the

regulations, Title IX Coordinators will spend 8 hours and lawyers will spend 32; and, for training, a

Title IX Coordinator, investigator and decision-maker will each spend 16 hours.

       36.     These estimates are unreasonably low and do not account for the complexity of

crafting and implementing a process that is not only legally compliant, but also treats both parties

fairly and compassionately, and results in just and reliable outcomes. The estimates also do not

account for the many other campus officials with whom Title IX Coordinators must partner in order

to do their work effectively. UC most recently revised its student investigation and adjudication



                                           Page 13 of 16
Decl. of Suzanne Taylor                                         Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1527 of 1598




framework in 2019, to respond to a change in state case law. For that revision, UCOP formed a

workgroup with systemwide representation of key stakeholder groups, including legal counsel, Title

IX officers and investigators, Student Conduct, CARE advocates, Respondent Services Coordinators,

faculty, and students to advise on key policy decisions. Everyone on the workgroup had to understand

the legal change, and the ramifications for UC’s policy. The workgroup, led by UCOP’s Assistant

Director of Student Development and Engagement (Assistant Director) and me, convened and

deliberated over several months. During this time, the Assistant Director, senior attorneys in the

Office of General Counsel, and I met regularly to actually draft the revisions. Throughout the drafting

process, we sought additional input from other key stakeholder groups, such as the Title IX Student

Advisory Board. Before we finalized the policy, UC President Janet Napolitano reviewed it, as did

her policy advisory committee. Because it was important for students and the broader UC community

to understand the significance and impetus for the revisions, I worked with other offices – such as

Student Affairs, Media Relations and the Office of General Counsel – to educate the UC community,

including writing op-eds for publication in student newspapers; participating in events like student

webinars; developing online content; and meeting with stakeholders across the system, such as

Chancellors and other senior leaders, faculty representatives, and student groups; and presenting to

the UC Regents Compliance and Audit Committee. Many campus Title IX Coordinators similarly

worked with stakeholders on their campuses to help educate their communities. Because legal

counsel on each campus must advise the campus Title IX Coordinators on policy implementation, the

Office of General Counsel also specifically engaged counsel on all of the UC campuses. After the

policy was issued, each campus was instructed to conform its local procedures to comply with it. This

entailed campus Title IX officers and Student Conduct directors working with each other and their



                                            Page 14 of 16
Decl. of Suzanne Taylor                                          Civil Action No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1528 of 1598




campus partners to revise their local procedures, and the Assistant Director, a Senior Attorney in the

Office of General Counsel, and I reviewing those procedures.

       37.     The Assistant Director, Senior Attorney and I also developed and provided two day-

long training sessions – one in the north part of the state and one in the south – soon after the new

policy was issued. Around 75 individuals attended each of the two trainings, including campus Title

IX officers, Title IX investigators, and other Title IX staff; campus legal counsel; Student Conduct

officials; hearing officers; CARE advocates; Respondent Services Coordinators; and other

stakeholders, many of whom travelled to attend.

       38.     Questions naturally arose as the campuses implemented the new policy, often

requiring consultation among campus officials, campus legal counsel, and the Office of the President.

The Assistant Director, Senior Attorney and I provided additional in-person training to hearing

officers and coordinators immediately after UCOP issued the policy, and to campus Title IX staff six

months later, and also developed written guidance.

       39.     It took UC over a year to complete all of these steps.

       40.     I anticipate similar efforts will be required for UC to implement the changes required

by the Rule. However, because the Rule has significant implications for the adjudication of matters

involving not only student respondents, but also faculty and staff, the stakeholder groups and

individuals involved at all of these stages must be significantly expanded. Further, the UC system




                                           Page 15 of 16
Decl. of Suzanne Taylor                                         Civil Action No. 20-cv-01468-CJN
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1529 of 1598




  and local UC campuses will need to change the policies and procedures for taking corrective action

  involving senate and non-senate faculty, other academic appointees, and policy-covered staff: as

  well as represented staff covered by a collective bargaining agreement in a way that balances tht

  interests of employees and the UC in terms of appropriate discipline procedures and protections that

  the Department states for the first time are now preempted by the regulation.

         41.     Given the extensive effort and coordination required to comply, the USDOE's

  August 14, 2020 effective date for the Rule would be unreasonable under the best of circumstances.

  The challenges of the inexplicably and arbitrarily short timeline are magnified by the global

  pandemic in the midst of which it was issued: UC resources are directed to the health and safety of

  its campus communities and the continuity of educational programming and employment, and there

  is great uncertainty as the UC and other schools prepare for an unknown fall environment

         42.     Moreover, the Department's requirement that UC implement costly new procedures

  that it states in the Rule will only result in fewer formal complaints opened and investigated, and,

 therefore less enforcement of Title IX, while UC and other schools face an unprecedented decline in

 revenues due to the COVID-19 pandemic, make the timeline callous as well

 I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
 correct.

 Executed on this /~ tJ.day of June, 2020




                                                Systemwide Title IX Director,
                                                University of California




                                            Page 16of16
 Deel. of Suzanne Taylor                                         Civil Action No. 20-cv-01468-CJN
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1530 of 1598




                   EXHIBIT 93
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1531 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA




COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO;
STATE OF DELAWARE; DISTRICT OF
COLUMBIA; STATE OF ILLINOIS;                            CIVIL ACTION No. 20-cv-01468-CJN
COMMONWEALTH OF MASSACHUSETTS;
STATE OF MICHIGAN; STATE OF
MINNESOTA; STATE OF NEW MEXICO;
STATE OF NORTH CAROLINA; STATE OF
OREGON; STATE OF RHODE ISLAND;
STATE OF VERMONT; COMMONWEALTH
OF VIRGINIA; STATE OF WASHINGTON;
STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

ELISABETH D. DEVOS, in her official capacity
as Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                               Defendants.


                            DECLARATION OF TONY THURMOND

I, Tony Thurmond, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am the Superintendent of Public Instruction for the State of California. I have been

California’s Superintendent of Public Instruction since January 2019. In this role, I serve as the

state official who oversees California’s Department of Education. The California Department of




                                             Page 1 of 8
Decl. of Tony Thurmond                                                 Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1532 of 1598




Education provides leadership, assistance, oversight, and resources so that every California student

has access to a quality education.

       2.      I hold dual master’s degrees in Law and Social Policy and Social Work (MSW)

from Bryn Mawr College. Prior to becoming Superintendent of Public Instruction, I served in a

number of roles, including as an educator, social worker, and elected official. From 2008-2012, I

served on the West Contra Costa School Board, where, among other things, I helped build new

schools, increase funding for counseling, after-school, music, and athletic programs, reduce school

suspensions by 27%, and bring nutrition and wellness programs to our schools. In the State

Assembly, I championed legislation to, among other things, expand free school lunch programs,

improve access for families for early education and childcare, and shift millions of dollars directly

from prisons to schools.

       3.      I submit this Declaration in support of California’s litigation against Elisabeth D.

DeVos, in her official capacity as Secretary of Education; the United States Department of

Education (“ED” or the “Department”); and the United States of America regarding the recently

issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities

Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (the “Title IX Rule” or Rule). I have

compiled the information in the statements set forth below through personal knowledge, based on

my experience working in education for more than 20 years, and on the basis of documents that

have been reviewed by me. I and my staff have also familiarized ourselves with the new Title IX

Rule in order to understand its immediate impact on California schools. If called as a witness, I

could and would testify competently as to the matters set forth below.

                                            Background
       4.      As the Superintendent of Public Instruction, I provide education policy direction and

oversight to the largest common system of public schools in the nation, which includes more than

                                             Page 2 of 8
Decl. of Tony Thurmond                                                 Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1533 of 1598




1,037 school districts, 11,800 schools, and 6,220,413 students. Of these students, close to three

million are in grades K-5; nearly one and a half million are in grades 6-8, and nearly two million are

in grades 9-12. In 2018-2019, 48.6% of California students were female and 51.4% of those

students were male.

       5.         All California public schools receive federal funds from the United States

Department of Education. As a result, California public schools are subject to Title IX of the 1972

Education Amendments Act, 20 U.S.C. §§ 1681–88, and the Department’s Title IX regulations, 34

C.F.R. pt. 106.

                                     Substantial and Irreparable Harms:

                           Effective Date, Administrative, and Financial Burdens

       6.         The new Title IX Rule substantially limits our schools’ ability to quickly address

and resolve sexual harassment and violence complaints, creates significant harm for students

subjected to sexual harassment and assault on our campuses, imposes substantial costs and burdens

on our system, and impacts our capacity to respond to the COVID-19 pandemic.

       7.         I understand that the new Title IX Rule’s effective date is August 14, 2020 and that

by that date, every school and district in the State of California will have to come into compliance

with the Title IX Rule’s requirements.

       8.         This declaration is focused solely on the immediate and unreasonable administrative

and financial burdens imposed by the Title IX Rule and the August 14, 2020 implementation date. It

is my understanding that California State Board of Education President Linda Darling-Hammond

and Director of the Office of Equal Opportunity Sharon Felix-Campos are addressing other

immediate harms caused by the Title IX Rule.




                                               Page 3 of 8
Decl. of Tony Thurmond                                                  Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1534 of 1598




        9.      The California Department of Education and its one thousand and thirty-seven

school districts will have to expend thousands of hours reviewing the new Title IX rule, including

the Department’s 544 plus pages of lengthy explanation of changes and nearly 2,000 footnotes, and

analyzing the impact of the new Title IX rule on California laws, state and local grievance systems,

policies, and procedures, and the individual district’s policies, procedurals, protocols and training.

        10.     Among other changes, the new Title IX rule is extremely complex and requires the

implementation of almost an entirely different Title IX investigation and response system than the

one currently in place under California law. California law already provides a system that meets

constitutional fairness requirements for school discipline, including providing a live hearing for

students who may be facing expulsion. But, the Title IX Rule now requires that all schools

administer a complex, duplicative, burdensome, costly, and unnecessary 20-plus day process that

includes four different staff members who at different times engage in multiple exchanges of

documents between student parties and their advisors, create an investigative report, provide

opportunity for review and comment of that report by student parties and advisors, and allow

multiple opportunities to ask questions of the other party and receive responses, and develop an

appeal process before a school-site can issue even the most minor discipline, such as a 30 minute

after-school detention. Furthermore, because of the changes in the new Title IX Rule, California

schools and school districts will need to develop a secondary system and set of procedures that

address harmful conduct no longer covered under the new Title IX Rule but that may create a

hostile environment on the basis of sex.

      11.       It will be nearly impossible for every school and district in the State of California
to implement the Title IX Rule by August 14, 2020 without experiencing irreparable and
immediate harm. The COVID-19 pandemic has disrupted the system’s ability to provide



                                              Page 4 of 8
Decl. of Tony Thurmond                                                  Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1535 of 1598




instruction to students in person and has required staff and students to shift almost entirely to
remote learning. Staff have also been required to work remotely while addressing the changes in
educational instruction. Reviewing and revising the system’s policies, procedures, and processes
to come into compliance with the Title IX Rule will require California districts and schools to
divert considerable staff time and resources that are currently dedicated to our system’s COVID-
19 pandemic response.
      12.      The COVID-19 pandemic has not only created urgent operational and
administrative burdens, but the pandemic has also led to substantial projected cuts and deferrals
to the education system’s budget and resources for the current fiscal year and FY 2020-21.
These projected changes will have an immediate impact on California Department of Education
and individual school district and site programs, which are anticipated at this time to continue
through the next fiscal year, if not longer.
      13.      The administrative burdens for schools who are trying meet the complex and
detailed requirements of the new Title IX Rule are extensive. On a statewide level, to meet the
new Title IX Rule’s requirements, the California Department of Education will need to address
any conflicts with existing state laws and review and revise procedures and processes for
conducting state audits for compliance. School districts will need to review and update policies
and procedures after receiving required input from staff, students, and parents, this process is
critical to implementation both because it is required by law in many instances, and because such
a process helps to ensure buy-in and understanding from everyone involved. Of course, a
process of this nature takes considerable time. E.g., California’s Administrative Procedure Act.
Cal. Gov’t Code §§ 11346.2, 11346.4, 11346.45, 11346.5, 11346.6, 11346.8.
      14.      School districts will also have to obtain Board approval for changes at a properly
noticed Board meeting, during the summer months and during this COVID-19 crisis, when
resources are stretched thin. Then, school districts will have to provide guidance, training, and
information on the new policies and procedures to all staff, students, and parents, not just a few



                                               Page 5 of 8
Decl. of Tony Thurmond                                                Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1536 of 1598




select people, as the new Title IX Rule states. In my experience, the process for reviewing and
revising policies and procedures, obtaining input and Board approval, and beginning the training
process typically takes a minimum of eight to ten months to complete during a time when we are
not experiencing a nationwide pandemic.
      15.        Districts will also need to allocate or re-allocate funding and resources for the
staff who are needed to fill the four or many more roles required by the new Title IX Rule
(depending on the size of the school district), which include the investigator, Title IX
Coordinator, decisionmaker, and individual responsible for appeals. These allocations and re-
allocations will result in resources being taken away from other important education services,
such as sufficient teachers, counselors, and social workers in our schools to meet day-to-day
student needs.
      16.        The August 14, 2020, effective date is unreasonable and unrealistic, and fails to
account for the administrative requirements necessary to make such sweeping changes to policy,
procedure, and practice, particularly during the national public health emergency caused by
COVID-19 pandemic. Our state schools are facing significant loss of revenue due to COVID-19
related budget cuts at the same time that they need to restructure the entire way that they provide
education services and fulfill basic needs, such as providing free lunch, to all of the state’s
students.
      17.        It will be nearly impossible for the more than one thousand school districts in
California to change their Title IX policies, procedures, and processes by the effective date while
the COVID-19 public health emergency is ongoing. The pandemic has had a severe impact on
the State’s budget and anticipated revenues for the State’s education system. Furthermore,
California’s education system has experienced unprecedented disruptions to its educational
services and programs as a result of the pandemic, requiring ongoing administrative guidance to
staff and the individual districts, as well as completely new local infrastructure and virtual
platforms to provide remote instruction to students.



                                              Page 6 of 8
Decl. of Tony Thurmond                                                 Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1537 of 1598




      18.      The State of California has had to divert state resources from other priorities to
address the impact of the public health emergency. The current proposed budgetary constraints
create difficulties for the system to focus on existing priorities and programs, and has required
the system to reallocate funding and resources.
      19.      On May 14, 2020, Governor Newsom released the May revision for the State’s
budget for FY 2020-21, which detailed drastic budget adjustments for all of the State’s K-12
schools. When the Governor’s budget was originally released on January 10, 2020, the budget
projected a $5.6 billion surplus for FY 2020-21 and $21 billion in reserves. The May revision
now projects a $41 billion decline in revenues by the end of FY 2020-21 with a $13 billion
increase in health and human services program costs and other pandemic-related expenditures,
resulting in a projected budget shortfall of $54 billion as compared to the January budget
proposal.
      20.      The K-12 education system is facing these severe cuts to its budget while at the
same time trying to address unprecedented challenges in responding to the COVID-19 pandemic,
which has required additional and unforeseen costs and resources. Like other educational
institutions, all California schools have transitioned to online delivery. The California
Department of Education has made and continues to make significant efforts to respond to the
severe disruptions experienced by students to enable them to meaningfully participate in online
instruction and to address other critical needs such as access to technology, support services, and
food insecurity. These efforts have required considerable staff time, including staff and
personnel whose primary responsibilities have been shifted from other duties to responding
urgently to the public health emergency.
      21.      The K-12 system is experiencing significant and unforeseen disruptions as a result
of COVID-19. The system’s resources are already stretched thin trying to address the urgent
needs of students and staff during a time when there are drastic cuts expected to the State of
California’s K-12 education budget. Districts throughout the K-12 system will have to



                                            Page 7 of 8
Decl. of Tony Thurmond                                               Civil Action No. 20-cv-01468
   Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1538 of 1598




immediately divert staff and resources from our COVID-19 response in order to implement the

requirements of the new Title IX Rule, which, as stated above, will only create more harm for

students subjected to sexual harassment and assault on our campuses, impose substantial costs

and burdens on our system, and impact our capacity to respond to the pandemic.

I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this 12th day of June, 2020



                                              Tony Thurmo@/
                                              Superintendent of Public Instruction




                                            Page 8of8
Deel. of Tony Thurmond                                               Civil Action No. 20-cv-01468
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1539 of 1598




                   EXHIBIT 94
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1540 of 1598




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO; STATE
 OF DELAWARE; DISTRICT OF COLUMBIA;
 STATE OF ILLINOIS; COMMONWEALTH OF
 MASSACHUSETTS; STATE OF MICHIGAN;                             Civil Action No. 20-cv-01468-CJN
 STATE OF MINNESOTA; STATE OF NEW
 MEXICO; STATE OF NORTH CAROLINA;
 STATE OF OREGON; STATE OF RHODE
 ISLAND; STATE OF VERMONT;
 COMMONWEALTH OF VIRGINIA; STATE OF
 WASHINGTON; STATE OF WISCONSIN,

                                  Plaintiffs,

                         v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                  Defendants.


                         DECLARATION OF HAYLEY WEDDLE, Ph.D.

I, Hayley Weddle, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.       I have personal knowledge of the facts set forth in this declaration. If called as a

witness, I could and would testify competently to the matters set forth below.

       2.       I submit this Declaration in support of the State of California           a      a a

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

De a       e   f Ed ca     ( ED         e De a       e   ); a d e U    ed S a e    f A erica regarding



                                                Page 1 of 12
Decl. of Hayley Weddle                                                  Civil Action No. 20-cv-01468
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1541 of 1598




the recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30,026 ( e T e IX Rule

 Rule ). I submit this declaration in my personal capacity as a doctoral student in the University

of California San Diego Department of Education Studies. This declaration is based on the Title

IX knowledge and experience I have acquired in the course of serving in various leadership roles

with      eU    e      f Ca f    a ( UC ).

                                          Title IX Experience

        3.     As a former member of the UC Title IX Student Advisory Board, which is comprised

of an undergraduate and a graduate student representative from each of the 10 UC campuses, I am

fa      a       T e IX a d      e    de e a         e ce a d e a    aa     e   ( Sexual Violence

and Harassment Policy )         ce a d       ced es at the 10 UC campuses. During the summer of

2018, I provided input for revisions made to the UC systemwide Sexual Violence and Harassment

Policy.

        4.     The UC Title IX Student Advisory Board serves as an advisory board whose primary

purpose is to represent the student voice and relay student feedback to the UC administration

regarding sexual violence and sexual harassment a d     e UC c             e e       a d e      e

efforts.

        5.     From January 2018 to June 2019, the UC Title IX Student Advisory Board consulted

with hundreds of students, administrators, and stakeholders on all UC campuses to help us better

advocate for more fair, just, and trauma-informed Sexual Violence and Harassment Policy and

Title IX procedures at the UC campuses.

        6.     The UC Title IX Student Advisory Board includes student employees of sexual

violence and sexual harassment advocacy and prevention offices on UC campuses, graduate and



                                             Page 2 of 12
Decl. of Hayley Weddle                                             Civil Action No. 20-cv-01468
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1542 of 1598




professional students who research related issues of sexual violence and higher education, and

undergraduate and graduate survivors and allies.

       7.        I helped draft the January 30, 2019, UC Title IX Student Advisory Board comment

e e         e          e       eN     ce f P       ed R e a           ( NPRM ) relating to the Title IX Rule.

       8.        In preparation for drafting the comment letter, the UC Title IX Student Advisory

Board       19    e be              ed e e     UC ca        a d       e           de          ,       a     de

government groups, at each campus and connected with key sexual violence and sexual harassment

advocacy and prevention offices on each UC campus. At UC San Diego, I spoke with members

of the Graduate Student Association, as well as staff who oversee the student conduct policies and

procedures. Overall, the UC Title IX Student Advisory Board consulted with dozens of students

and sexual violence and sexual harassment advocacy and prevention staff members, and used their

feedback to collaboratively write the comment letter. We also supplemented our stakeholder

feedback with our personal and professional experiences with Title IX advocacy and procedures.

       9.        In addition to my work with the UC Title IX Student Advisory Board, during the

winter 2018 quarter, I was part of the Hiring Committee for the UC systemwide Title IX

Coordinator. The Hiring Committee was tasked with recommending and interviewing final

candidates. Along with 10 members of the committee, I reviewed all ca d da e CV , a c a ed

in interviews and debrief sessions with the hiring committee, and ultimately participated in the

dec                e       c    e    T e IX C      d a      , a dec           a         ac    e UC c

prevention and response efforts for years to come.

       10.       During the spring 2019 quarter, I was also part of the UC systemwide Sexual Violence

and Sexual Harassment S de                   Ad d ca       Fa e           W       G     ( W       G       ). T e

Work Group was comprised of 15 members, including representa                      e f        e Ge e a C      e



                                                       Page 3 of 12
Decl. of Hayley Weddle                                                            Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1543 of 1598




office, Title IX office, respondent services, Campus Advocacy Resources and Education

( CARE ),       e S de     C   d c D ec      , a d a fac          e be .   I e ed a        e     de

representative. The mission of the Work Group was to change the UC adjudication framework

back to a hearing adjudication model in response to new California case law. We met biweekly

on four occasions and developed a draft of a new adjudication model that will be used at all UCs.

      11.   I also served as a UC Student Regent-Designate from July 2018 to July 2019 and as a

UC Student Regent from July 2019 to June 30, 2020.

      12.      The UC Student Regent is a position on the UC Board of Regents that serves an

approximately one- ea e        a      de    e e -des     a e, f      ed b a     e-year term as a full

voting member of the Regents. I am currently serving a one-year term as a full voting member of

the Regents.

      13.      Through my role as a UC Student Regent-Designate, I was contacted by the

University of California Student Association to assist with its comment letter in response to the

Title IX NPRM. The University of California Student Association is a coalition of students and

student governments that aims to provide a collective voice for the more than 270,000

undergraduate, graduate, and professional students from all ten UC campuses. The University of

California Student Association participates in the shared governance of the UC system, and seeks

to advance higher education by empowering current and future students to advocate on their own

behalf for the accessibility, affordability, and quality of the University of California system. I was

brought in by University of California Student Association as someone with Title IX knowledge

and experience who could assist with drafting their comment letter.

      14.      My work as a UC San Diego graduate student leader has also informed my Title IX

work by providing me with access to graduate and professional students and the particular ways



                                            Page 4 of 12
Decl. of Hayley Weddle                                                Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1544 of 1598




in which they experience sexual violence and sexual harassment and navigate Title IX procedures.

From July 2016 to July 2018, I served as Chief of Staff for the UC San Diego Graduate Student

Association. The UC San Diego Graduate Student Association is the official representative body

of graduate and professional students at UC San Diego, which exists to advocate for the rights and

interests of our diverse community and for the betterment of academic and non-academic life of

all graduate and professional students at UC San Diego.

      15.   Prior to serving in my roles with the UC Title IX Student Advisory Board, Hiring

Committee for the UC Title IX Coordinator, Sexual Violence and Sexual Harassment Student

Adjudication Framework Work Group, UC Board of Regents, and UC San Diego Graduate Student

Association, I served as an adviser and operations manager for the Associated Students of UC San

Diego from March 2013 to September 2016. As a UC staff member working in student affairs, I

was trained on how to participate in Title IX hearings and assisted in adjudicating between three

and five sexual violence and/or sexual harassment cases at UC San Diego (since we tried to spread

them around because they were so time intensive and emotionally draining on staff), as well as

approximately 15 general student conduct cases. My training consisted of trauma-informed

training, as well as specific trainings on hearing procedures, Title IX, the UC systemwide Sexua

Violence and Harassment Policy, and the UC San Diego student conduct policy.

                                 Impact of the Rule on UC Students

      16.      Based on my experience with the UC Title IX Student Advisory Board, Sexual

Violence and Sexual Harassment Student Adjudication Framework Work Group, UC Board of

Regents, UC San Diego Graduate Student Association, and as a former student affairs employee

of UC San Diego, I believe the Rule will result in significant harm to students.

                                    Narrowing of Jurisdiction



                                           Page 5 of 12
Decl. of Hayley Weddle                                              Civil Action No. 20-cv-01468
      Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1545 of 1598




      17.        Under the Rule, a university will be responsible for responding only to alleged

misconduct that occurs in the United States in an ed ca                       a         ac       e     c   e

university exercises substantial control over both the respondent and the context in which the

sexual harassment occurs (§ 106.44(e)(5)). I know from my experience working with the UC Title

IX Student Advisory Board and student affairs at UC San Diego that this narrowing of jurisdiction

will negatively impact complainants and respondents. For example, if a recent graduate had a

sexual violence and/or sexual harassment incident occur with a current student on campus               which

has happened at the UC          the university could dismiss that complaint without an investigation

because the university would not have substantial control over the respondent. Additionally,

f     a c    a         a          be f ed b a c           a a                 a c a             a e

    a c ae        e        e              a         ac      . This means that if a complainant decides to

withdraw from the university due to the impact of a sexual violence and/or sexual harassment

incident which has also happened at the UC                 and the complainant decides to file a formal

complaint a couple of months later, the university must dismiss the complaint without an

investigation because the complainant is no longer participating in or attempting to participate in

an education program or activity. I believe this change effectively narrows the opportunity for

c      a a        ee           ce a d e       ae                  e       b       e under Title IX to respond

       a      a d ec              ac c        a a        acce         e ed ca       a           .

      18.        Through my experience working with the UC Title IX Student Advisory Board

and student affairs at UC San Diego, I am also aware that sexual misconduct at off-campus parties

not affiliated with or under the control of a university program is prevalent. As noted in the UC

Title IX Student Advisory Board comment letter, at UC Santa Cruz around 47% of undergraduate

students do not live in university-sponsored housing, and at UC Berkeley up to 75% of



                                                   Page 6 of 12
Decl. of Hayley Weddle                                                        Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1546 of 1598




undergraduates live off campus. Across the UC system, large percentages of undergraduate and

graduate students live off campus and conduct occurring in private off campus housing would no

    e         e a        e    b   a         e     d   de T e IX, unless the building is owned or

controlled by a student organization that is officially recognized by the university.

        19.     Similarly, undergraduate and graduate students sometimes conduct fieldwork in

other parts of the country. Based on my experiences as a UC staff member working in student

affairs and as a graduate student generally, I am concerned that conduct occurring in these settings

may go unreported and uninvestigated.

        20.         Na        e c e f a ed ca         a                     dc               c d c in

an education program or activity under the substantial control of the institution presents

particular concerns for graduate students, who often live off campus, face unique power dynamics

with their advisors, and regularly interact in spaces outside the boundaries of university programs

and activities. For example, for many graduate students, their advisor might be their sole

supervisor for several years. The advisor is      e    c   e   c    ec ed        e     ad a e   de

future career opportunities because advisors are responsible for writing recommendation letters,

providing support in securing grant funding, as well as networking in their particular field. In

some programs, it is common for a graduate student to socialize with advisors off campus and

outside of class because graduate students are also employees and can sometimes be seen as

colleagues. As employees starting in a new career, when invited to social gatherings, they are

expected to attend or may feel pressure to attend because advisors are gatekeepers to their future

job opportunities. All of these factors increase the likelihood that when graduate students are

subjected to sexual harassment and sexual violence, it         cc        de a        ed ca           a

  ac          a def ed b     e R e.



                                            Page 7 of 12
Decl. of Hayley Weddle                                               Civil Action No. 20-cv-01468
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1547 of 1598




     21.       Through my experience working with the UC Title IX Student Advisory Board and

student affairs at UC San Diego, I am aware that misconduct at off-campus parties not affiliated

with a university program or activity is also prevalent. When I was a UC staff member, most of

the complainants I interacted with shared that the alleged sexual harassment and/or sexual violence

had occurred off campus.

     22.       Through my work with the UC Title IX Student Advisory Board, Sexual Violence

and Sexual Harassment Student Adjudication Framework Work Group, UC Board of Regents, UC

San Diego Graduate Student Association, and as a former student affairs employee of UC San

Diego, both undergraduate and graduate students have voiced that misconduct that occurs off

campus and at social events can have devastating impacts on their educational experience within

the university. Complainants and CARE staff members have shared with me that these incidents

ca   e a   e       ac a             ab          acce       c a e , de a     e a     ace ,       ,    e

services, and ultimately, remain enrolled.

                     Access to Trauma-Informed Campus Title IX Processes

     23.       When I assisted with Title IX hearings as a UC San Diego employee, our hearing

model did not allow for cross examination      all questions went through a neutral hearing officer.

I am deeply troubled by     eR e      e      e e       a      e ea        s permit cross examination by

advisors. This requirement privileges students who can afford legal counsel. Furthermore, UC

campuses are not courtrooms, and such adversarial cross-examination fundamentally changes the

nature of educational disciplinary proceedings into quasi legal trials without accounting for the

training, limits, and protections that are necessary to ensure a just and fair student conduct

disciplinary proceeding. I am particularly alarmed that under the Rule if a complainant does not

want to subject themselves to cross-examination, the university can no longer use any of the



                                             Page 8 of 12
Decl. of Hayley Weddle                                                    Civil Action No. 20-cv-01468
        Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1548 of 1598




c        a a      ae e       ,   c d     e ae e           a c    a     ea e a                . In effect, if the

complainant is not comfortable with cross-examination this means that unless there is a witness to

the sexual violence and/or sexual harassment who is willing to be cross-examined (an unlikely

witness to a rape, for example), it will be nearly impossible for the university to move forward

with an investigation, and no sanctions would be issued to the respondent.

        24.       I am also deeply troubled that there is no requirement that advisors or hearing

bodies have any training in trauma-informed questioning techniques. Through my UC Regent

campus visits and work with the UC Title IX Student Advisory Board, I am aware of complainants

on various UC campuses who expressed trepidation at continuing with the student conduct process

    e     e    ea ed   e         d eed     be   b ec ed      c       e a         a       b      e e      de

lawyer. I have seen the fear of complainants visibly alleviated when they are told that advisors,

investigators, and hearing officers have trauma-informed training, specifically on the impact of

sexual violence and assault on memory. The absence of critical trauma-informed training for

hearing officers, investigators, and advisors will likely further discourage reporting and re-

traumatize complainants.

                           Ambiguity, Time Frame, and Discouraging of Reporting

        25.      Through my work with undergraduate and graduate students at the UC, I have

become acutely aware that students across campuses often feel they are not knowledgeable about

Title IX until they need to be. Navigating Title IX information and resources can be daunting and

confusing to students, and the changes to the definition of sexual harassment will only further

confuse and alienate students. For students, existing conduct policies are already long, arduous to

get through, and difficult to parse. Introduc     a e      def               f       e        de      c f

with regards to the student conduct process, particularly doing so in the middle of the COVID-19



                                            Page 9 of 12
Decl. of Hayley Weddle                                                     Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1549 of 1598




pandemic when students are already feeling anxious and cannot take advantage of campus

resources in person. Furthermore, to expect universities to make changes to their Title IX policies

and procedures and implement those by August 14, 2020, necessarily means that most campuses

will face challenges in soliciting student and other stakeholder feedback prior to making those

changes due to the limited time frame. This inability to conduct a thoughtful process will result in

a less understandable rule, exacerbating the ambiguity surrounding Title IX investigations and

hearings for students, and deter them from lodging complaints.

       26.      I am particularly concerned that language in the new definition states conduct

must be severe and pervasive and objectively offensive such that it effectively denies equal access

to education    be ac     ab e   de a       e       Title IX policy. This narrowed definition does

not encompass several forms of misconduct currently considered sexual harassment by the UC and

other institutions. For example, the UC considers one-time forcible kissing as violating its sexual

harassment policy.      If implemented, the Rule will effectively deny redress to a significant

percentage of survivors of sexual harassment based on the fact that some things will no longer be

considered misconduct under Title IX. Narrowing the definition will also result in students being

unsure if their experience qualifies and meets the new threshold, which will likely also inhibit

reporting of sexual harassment across UC campuses, even though it would continue to be covered

  de     e UC Se a Ha a          e   a d Violence Policy. In effect, by reducing the responsibility

of universities to address these and other forms of misconduct, the narrowed definition of sexual

harassment rolls back critical protections for students.

                                        Imbalance of Expectations

       27.        The Rule places a greater burden on students than a Title IX student conduct

proceeding previously required under the existing regulations. A complainant will have to strictly



                                            Page 10 of 12
Decl. of Hayley Weddle                                               Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1550 of 1598




comply with every step of the now mandated and prescriptive process: file and sign their formal

complaint; help ensure their witnesses participate in the investigation and hearing; feel confident

in the advisor assigned to them by their school (if they do not have the means to pay for an attorney

or if they do not have other advisor alternatives); and subject themselves to cross examination in

order to receive some form of remedy. Yet while the complainant is complying with these steps,

the institution may negligently decide not to grant supportive measures for the complainant and

will only be held to the deliberate indifference standard for its (in)actions. This inequity in the

Rule appears to require the harmed student, rather than institutions, to ensure that students have

access to an education that is free from sex discrimination, including sexual harassment and

violence.

                                              Conclusion

     28.        The Rule will have a chilling effect on reporting of sexual violence and sexual

harassment across college campuses. Based on my experience, I believe that narrowing the scope

 f a ed ca      a                   dc      a d            d    acce        a   a-informed campus

Title IX student conduct processes will negatively impact reporting of sexual violence and sexual

harassment incidents. The aforementioned changes to the definition of sexual harassment will also

deter students from coming forward to seek recourse and will generate confusion amongst

complainants and respondents. Overall, the Rule places a far greater burden on students than

before with respect to addressing sexual violence and sexual harassment incidents and will also

chill reporting. When students do not come forward to report and our college campuses do not

effectively address sexual harassment and violence, our campuses become less safe for all students.




                                           Page 11 of 12
Decl. of Hayley Weddle                                                 Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1551 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.


Executed on this __9__ day of June, 2020




                                           __________________________________________
                                           Hayley Weddle
                                           Doctoral Student, University of California San Diego




                                           Page 12 of 12
Decl. of Hayley Weddle                                              Civil Action No. 20-cv-01468
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1552 of 1598




                   EXHIBIT 95
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1553 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 COMMONWEALTH OF PENNSYLVANIA;
 STATE OF NEW JERSEY; STATE OF
 CALIFORNIA; STATE OF COLORADO;
 STATE OF DELAWARE; DISTRICT OF
 COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS;                         CIVIL ACTION No. 20-cv-01468-CJN
 STATE OF MICHIGAN; STATE OF
 MINNESOTA; STATE OF NEW MEXICO;
 STATE OF NORTH CAROLINA; STATE OF
 OREGON; STATE OF RHODE ISLAND;
 STATE OF VERMONT; COMMONWEALTH
 OF VIRGINIA; STATE OF WASHINGTON;
 STATE OF WISCONSIN,

                               Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity
 as Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION, and UNITED
 STATES OF AMERICA,

                               Defendants.


                        DECLARATION OF KEASARA WILLIAMS

I, Keasara Williams, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true and

correct:

       1.      I am San Francisco Unified School District’s Office of Equity Executive Director and

Title IX Coordinator.

       2.      I submit this Declaration in support of the State of California’s litigation against

Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States Department

of Education (“USDOE” or the “Department”), and the United States of America regarding the

                                             Page 1 of 28
Decl. of Keasara Williams                                            Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1554 of 1598




recently issued Rule entitled Nondiscrimination on the Basis of Sex in Education Programs or

Activities Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (May 19, 2020) (Rule). This

declaration is based on my personal knowledge, my familiarity with Title IX of the Education

Amendments of 1972 (Title IX), Section 504 of the Rehabilitation Act of 1974 (Section 504), and the

Americans with Disabilities Act (ADA), my review of the Rule, and the knowledge and expertise I

have acquired in the course of nearly six years in the Title IX field and in working with hundreds of

students, families, complainants and respondents and with the USDOE Office for Civil Rights. I have

familiarized myself with the Rule in order to understand its immediate impact on the San Francisco

Unified School District.

                          Background, Responsibilities, and Qualifications

        3.      San Francisco Unified School District and San Francisco County Office

of Education (hereinafter, SFUSD or District) is the sixth-largest school district in the state with 136

school-sites,   serving    approximately     55,000   students,   and   employing     around    10,000

employees. SFUSD is made up of 27% Latino, 15% Caucasian, 7% African American, 35% Asian,

less than 1% American Indian or Alaskan Native, 1% Pacific Islander, and 5% Filipino

students. Nearly 29% of students are English language learners. Approximately, 52% of the students

are male and 48% are female. SFUSD’s mission is to provide each and every student the quality

instruction and equitable support required to thrive in the 21st century.

        4.      SFUSD is part of the state system of common schools and receives funding

from several sources. Most of SFUSD’s funding comes from the state. SFUSD also receives federal

funding from the United States Department of Education and, therefore, is obligated to comply with

Title IX and its implementing regulations.




                                              Page 2 of 28
Decl. of Keasara Williams                                               Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1555 of 1598




       5.      I am the Executive Director of Student Experience and Equity Compliance and Title

IX Coordinator for SFUSD. I have served as Title IX Coordinator for more than four years. Prior to

joining SFUSD, I worked at Equal Rights Advocates as an Education Equity Staff Attorney. I also

have a Bachelor’s (Sociology) and Master’s Degree (Education) from the University of California,

Berkeley, and a Juris Doctorate from UC Hastings College of the Law.

       6.      In my current role at SFUSD, my responsibilities include Title IX compliance and

investigating Uniform Complaints under the state’s anti-discrimination grievance procedures. I

am responsible for ensuring district-wide compliance with state and federal civil rights laws and

regulations, including Title IX, Section 504, and the ADA. In this position, I supervise two staff

members who are responsible for Title IX compliance, as well as directly advise our school site

administrators and Title IX Site Officers when issues of harassment arise. The Office of Equity

is responsible for ensuring that schools are promptly and equitably investigating complaints,

ensuring that interventions and supports are put into place, and that steps are being taken to end

the harassment. In addition, we speak directly to family members and students who report

incidents of harassment to our office.

       7.      The Office of Equity at SFUSD develops, reviews, and revises the

District’s nondiscrimination policies. The office provides training and support to SFUSD’s

central office and stakeholders (including students, parents/guardians, community, and schools)

on harassment, discrimination, retaliation, and intimidation issues involving protected

characteristics, including sex and gender. The office responds to and investigates harassment,

discrimination, retaliation, and intimidation complaint allegations, facilitates USDOE Office for

Civil Rights complaint investigations, and conducts and coordinates internal complaint




                                           Page 3 of 28
Decl. of Keasara Williams                                            Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1556 of 1598




investigations involving violations of federal and state laws. The office also assists with state

and federal programming monitoring reviews and other audits for our schools and local districts.

         8.    During my time with SFUSD, I have reviewed hundreds of incidents or

complaints filed about sexual harassment, assault, and violence in SFUSD schools. With respect

to investigation and resolution of complaints under Title IX and other civil rights laws, I assist

with and advise school site administrators or Title IX Site Officers during their school site

investigations into alleged incidents. In addition, there are times in which I have to personally

interview and/or investigate complaints that are brought to the school site or district level.

         9.    With respect to training on nondiscrimination policies and procedures, including

those under Title IX, I conduct yearly in person trainings to relevant school site staff, including

principals, social workers, wellness coordinators, nurses, counselors, and athletic directors. I

also support school site administrators with the dissemination of training to their school staff

members. In person training is critical to ensure that when issues arise, the correct people are

investigating and that investigations are being handled in a prompt and equitable manner and in

compliance with federal and state law and regulations. Not only is it important to know how to

respond, by conducting trainings that include identifying harassment, our school site staff

members are aware of what behaviors to look for and how to interrupt and report the behaviors

to administrators when they do occur.

         10.   In the Office of Equity, we provide daily advice to practitioners in responding to

and addressing Title IX related misconduct, incidents, and complaints via telephone and by

email.




                                            Page 4 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1557 of 1598




         11.      I also work with SFUSD’s School Health Department to ensure that age-

appropriate curriculum is being taught to our students related to harassment and discrimination

issues at our school sites.

         12.      At our over 130 schools, the school sites are responding to numerous complaints

on a weekly basis. They range from cyber harassment, to verbal harassment, to more serious

issues of physical sexual harassment and assault. When the schools have an issue occur on

campus, school site staff often times call the Office of Equity to consult on how to appropriately

respond. The schools are required to respond to every incident, even if they are unsure of the

severity of it. It is not until the school site investigates the matter that it is able to determine

what happened and what steps to take.

         13.      Because our office works with school site administration to properly investigate

and remedy the situation in a timely manner, the Office of Equity does not directly investigate

most complaints. During the last three school years, school sites reported to the Office of Equity

that they investigated approximately 290 sexual harassment and assault reports or complaints

each year1. In comparison, during the 2016-2017 School Year, in the Office of Equity we

directly investigated two (2) complaints related to Title IX, in 2017-2018 we investigated seven

(7) complaints, and in 2018-2019 we investigated three (3) complaints.

                                  Impact of the Rule on the K-12 System

         14.      The Rule will be harmful to all of our students, and will have a major impact on

the overall school climate and potential safety for our students. It will have immediate and

highly detrimental consequences for our district and its K-12 schools’ ability to provide an




1
 This number only indicates incidents reported to the Office of Equity. By the nature of the K-12 setting, the Office
of Equity knows that there were more investigations conducted than were reported to the Office of Equity.

                                                   Page 5 of 28
Decl. of Keasara Williams                                                        Civil Action No. 20-cv-01468
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1558 of 1598




education environment free from discrimination, sexual harassment, assault, and violence based

on sex. Moreover, the Rule will result in immediate, unnecessary, and unaccounted for

administrative and financial burdens.

        15.        The Rule negatively impacts K-12 students by directly limiting when and how

schools investigate sexual harassment and violence complaints under Title IX. And, because it

fails to adequately protect child victims of sexual harassment, violence, and assault, it reduces

our district’s ability to effectively prevent and deter such behavior and ensure equitable access to

a free appropriate public education. The Rule increases the likelihood of ongoing and

progressively more severe victimization and exposes K-12 districts to an increase in potential

legal liability.

        16.        The Rule’s limited scope also creates a concerning gap of harassing behaviors that

need intervention but do not fall within the high threshold of behaviors covered by the Rule. In

order to address these harassing behaviors, school districts will need to rely on additional

processes set forth in other district policies. This creates a dual-process system that runs the risk

of causing confusion among students and staff regarding how to properly address incidents as

they occur. Not only will the additional processes create increased administrative burdens and

costs not accounted for by the Rule, but the confusion caused by the two different processes will

likely lead to inefficient and ineffective interventions on behalf of students.

        17.        The Rule creates many barriers and complex requirements for student

victims to access help and obtain resolution under Title IX; these will likely deter many from

coming forward to report and seek support. For example, under the Rule, victims must file a

formal complaint in order to have the incident investigated (a step that will be increasingly

difficult in the K-12 setting) and victims are forced to participate in a formal process that will



                                              Page 6 of 28
Decl. of Keasara Williams                                              Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1559 of 1598




likely serve to retraumatize the students all while preventing them from receiving resolution in a

timely manner. These barriers will likely deter many from coming forward to report and seek

support. As stated above, SFUSD schools work to resolve complaints early and upon the first

report. As discussed in more detail below, the impact of following the Rule’s requirements will

lead to students feeling unsafe and more severe incidents of harassment will likely occur because

the school will not be able to initiate investigations as quickly. The harmful requirements in the

Rule include, but are not limited to, requiring a showing of severe, pervasive, and objectively

offensive sexual harassment that effectively denies equal access to education before a Title IX

complaint can be opened by the District; additional unnecessary barriers to making a complaint,

such as requirements that the impacted student or their parent/guardian put the complaint in

writing and include a request to initiate an investigation to start the investigation under most

circumstances, regardless of the student’s age, disability, or writing ability; prohibiting a student

victim who has left a school due to sexual harassment and assault from filing a formal complaint;

creating protracted back-and-forth processes for students in K-12 schools that delay final

remedies for victims and require them to unnecessarily relive the experience; requiring schools

to permit students, regardless of age, to have unfettered ability to disseminate information about

the allegations and parties information; and requiring that all documents, even irrelevant

documents, be provided to the child complainant and a third party advisor.

       18.     The Rule also effectively gives students who are victims of other forms of

discrimination (other than sexual- or gender-based harassment) more protections. This creates a

system where schools can move through investigations more equitably, fairly, and quickly if the

allegations are related to other forms of harassment, bullying, and discrimination. Through the

Rule, USDOE is, in effect, discriminating against students on the basis of their gender by



                                            Page 7 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1560 of 1598




limiting their protections as compared to other forms of discrimination (such as on the basis of

disability, race, religion, etc.). This inequitable response to sexual harassment sends the

damaging message to victims that sexual harassment is prioritized less than other forms of

harassment, and that the federal government is uninterested in protecting them against such

harassment.

       19.     The Rule also ignores the significant harms to students who are victims of sexual

harassment. Students depend on and trust the adults on their school campus to prevent and

effectively respond to harm. The Rule hamstrings schools and limits their ability to respond.

With a system designed only to investigate and fully address a response that is “deliberately

indifferent” to a student’s plight and to act only if a child has already been subject to severe and

pervasive harassment that has “effectively denied” equal access to school, the Rule will cause

students to suffer long-term trauma and significant mental health consequences.

       20.     Overall, the Rule reflects a lack of understanding of how our K-12 education

system works and how children who are harmed interact in that system. The Rule will have a

lasting negative impact on students, including SFUSD’s most vulnerable students.

                                 Barriers to Initiating a Complaint

       21.     There are a number of barriers in the Rule that make it more difficult and

burdensome for a student to initiate a complaint under the Title IX process.

       22.     The Rule requires that a written complaint be filed by a harmed child or

parent. The Rule further provides that this written complaint must be filed before a school

district is required to investigate. Based on my knowledge of the incidents or complaints

reported to my office, the vast majority of complaints are made verbally in the first instance at a

school-site from a staff member who witnesses the conduct or with whom the child has a trusting



                                            Page 8 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1561 of 1598




relationship. Many of our students are unable to articulate their concerns in writing, especially if

they are in crisis. As such, most students would be unable or uncomfortable to write and sign

complaints. Most children, at any age, do not yet have the skillset necessary to request a formal

investigation into alleged sexual harassment. Regardless of the Title IX complaint being made

verbally or in writing, signed or unsigned, once a student reports the incident to an adult, it is

crucial for the schools to investigate promptly, often the very same day, and sometimes before a

parent or guardian has been reached to address the issues before they escalate in the environment

of a small school campus. If an allegation is found to be valid, it is also important to provide

students with remedies beyond those allowed by the Rule’s “Supportive Measures,” such as

required sexual harassment training, permanent class changes, behavioral contracts, or

suspension.

       22.     The Rule also does not consider the special needs of our students with disabilities,

who are approximately 15% of our students (at least 8,000 students). For our students with

severe disabilities, it may be impossible for them to verbalize the harms they are

experiencing. The Rule does not identify exceptions to the onerous complaint requirements or

provision of accommodations to ensure all students, including those with disabilities, can gain

access to Title IX’s protections.

       23.     Further, by allowing the parent to file the complaint there may be times that the

complaint is submitted by a parent without the consent of a student. If a parent files a complaint

and submits facts requisite to trigger a formal Title IX investigation, but the student does not

want to participate, the process is forcing a student to go through the extremely lengthy and

confusing process of the new Title IX investigation requirements. Even though both the student

or the parent can trigger an investigation as the student being deemed the “complainant,” the



                                            Page 9 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1562 of 1598




Rule is silent as to what a school or District is required to do if a parent wants to move forward

with a complaint, but the minor student does not. Or in the alternative, if the student wants to

move forward with the complaint, but the parent or guardian does not. Under the District’s

current policy, where there is such a dispute, the school will take steps to investigate the incident

barring any overruling concerns, such as concerns for the safety of the victim.

                              Detrimental Impacts on School Safety

             Narrowed Definition of Sexual Harassment & Conflicts with State Law

       24.     Under the California Constitution, K-12 educators must ensure student

safety. The Rule will result in an increase in child victims on our campuses, less safe school

campuses, and greater financial liability for the District because of the requirement to wait to

open a complaint and investigate until after the harm to the child has become so severe,

pervasive, and objectively offensive that it “effectively denies” a child’s equal access to

education. In practical terms, the Rule, which goes so far as to mandate dismissal of such

complaints that do not meet the heightened requirement, prevents our school officials who know

about sexually harassing conduct from investigating a complaint under Title IX until they have

confirmation that the sexually harassing conduct has persisted to such a degree that there are

potentially permanent impacts on their education. These impacts include students missing class

to avoid the accused student, not attending school (cutting class), engaging in self-harm, and

being subjected to further harassment, assault, and/or retaliation.

       25.     Requiring that a child subjected to sexual harassment be denied equal educational

access before a school can investigate under Title IX is inconsistent with reality and will

invariably lead to long-term negative effects on the student’s ability to engage with and access

education after the harassment has ceased. K-12 students are in the early development of the



                                           Page 10 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1563 of 1598




foundation of their educational and interpersonal skills and waiting to act can create a greater

negative impact on a student that may impair these skills as they grow older. Although the

negative impact may not manifest itself immediately, the impact on the student’s educational

access may have consequences that appear long after a school fails to respond to an incident in a

timely manner.

       26.     It is my experience that when less severe sexual harassment incidents are not

investigated and addressed, the situation will increase in severity, and the conduct will also likely

be repeated and become “pervasive.” However, when the behavior escalates to this degree, the

student victim is likely to have already suffered from unnecessary permanent educational,

emotional, and mental health impacts. Failure to address these incidents as soon as possible can

lead to additional mental health services and require support over and above what a school site

can give.

       27.     Not only does this create the potential for an extra cost to the district (and if it

does not result in extra costs, there is always the possibility of a formal lawsuit from a family of

a student who has suffered sexual harassment and assault under a negligence or other tort

provision, which could include damages and more), but it could also lead to a family shouldering

the burden of trying to secure additional services. And, if the family is unable to afford

additional services (or does not have the access or ability for some other reason), the student may

not receive extra support, which will likely have a lasting impact on the student.

       28.     The Rule prevents school districts from conducting formal Title IX investigations

in order to intervene at earlier stages of misconduct. Students engaging in inappropriate conduct

need to understand the seriousness and the impact of their actions early on, in order to prevent

escalation and harm that can impact both the safety of our broader school environment and the



                                            Page 11 of 28
Decl. of Keasara Williams                                              Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1564 of 1598




respondent student’s success in education and life. In the K-12 setting, mandating dismissal of

Title IX complaints is inconsistent with the research about how to effectively address sexual

harassment on campus and the reality about what happens to campus safety and to student

victims if schools wait too long to intervene. This failure will result in greater harm to our

students and overall school climate.

       29.     While the Department suggests that schools can intervene earlier to investigate

under their own code of conduct, it is not as simple as the Department suggests, because the

Department preempts state and school site codes of conduct that include a disciplinary process

that meets due process requirements from being used for Title IX complaints and also mandates

a process that involves mandatory dismissal of non-Title IX complaints and the opportunity for

appeal and OCR review of such dismissals. The District will be required to create a separate

process to fill the gaps identified above, but must now also create additional steps in the process

to determine whether the report is non-Title IX or Title IX, provide appropriate notice of

dismissal and an opportunity to appeal, and, potentially, stop the process under the District’s

code of conduct while the Title IX dismissal appeal proceeds to avoid violating the Rule’s

preemption provision.

       30.     Moreover, school sites are responsible for teaching and educating students about

healthy relationships and appropriate behaviors and boundaries. To do this, it often requires

some level of investigation and inquiry to determine what happened. School sites will then

implement interventions consistent with SFUSD’s Safe and Supportive Schools Policy, such as

by providing required individual lessons on sexual harassment, requiring the student to draft a

reflection essay on the impact of their behavior, or required participation in community and

counseling groups or community service. By limiting schools to a narrow set of non-punitive



                                           Page 12 of 28
Decl. of Keasara Williams                                            Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1565 of 1598




“supportive measures” to be implemented prior to the completion of a formal investigation,

however, the Rule severely limits the ability of school-site administrators to effectively educate

students in a timely manner. Rather than allowing schools to intervene and educate quickly, the

Rule requires that staff wait to do a formal investigation until an incident becomes “severe,

pervasive, and objectively offensive.”

       31.     The vast majority of SFUSD’s interventions are not suspension/expulsion, but

according to this Rule would be looked at as punitive. Not being permitted to institute the

variety of interventions we have worked hard to implement in a non-punitive manner

significantly interferes with our obligation to proactively educate students.

       32.     Even where Administrators take steps to intervene using limited supportive

measures, the Rule further hinders an administrator’s ability to address ongoing harassing

behavior by asserting that any interview of a respondent prior to the filing of a formal complaint

may not be used as part of an investigation or adjudication. This not only disincentivizes schools

from conducting initial inquiries into harassing behavior that might not rise to the level of a

formal complaint, but also runs the risk of retraumatizing students by requiring multiple

interviews to receive the same information already obtained.

       33.     Limiting the use of a respondent’s interview or evidence reviewed prior to formal

notice also does not take into account that many times incidents are seen in real time or on video

shortly thereafter. For example, if a student gropes or sexually assaults another student’s

intimate body part in the hallway and it is witnessed by an adult, the adult must take immediate

action. If an administrator had to stop and wait for the victim to write a complaint, then provide

notice to the respondent and wait until they interviewed them (despite having witnessed the

incident) without having any ability to quickly move through the process and potentially



                                           Page 13 of 28
Decl. of Keasara Williams                                            Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1566 of 1598




discipline the student is not only unrealistic in a K-12 school, but also very harmful to not only

the victim but all of the other students who witnessed the incident and saw no follow up by the

adults in the school.

       34.     The Rule also forces educational programs into the untenable position of

undermining state law in order to comply with the tenets of the new regulations. By requiring

that a student’s equal access to education be effectively denied prior to initiating a formal

investigation into sexual harassment and then prohibiting a Title IX complaint from being filed

after a student has left the school, even if on account of sexual harassment, the Rule is in tension

with California state law requirements, such as those set forth by California Education Code’s

Educational Equity provisions (Section 200, et al.), which provides that state schools have an

affirmative obligation to combat issues of sexism on campus and to ensure that all students have

access to education free from discrimination and harassment. Anticipating that conflict with

state laws might arise, the Rule further reinforced the dissonance by expressly stating that, where

a conflict arises, state law does not alleviate compliance with the Rule. While, as stated above,

non-Title IX codes of conduct may be able to mitigate some harm created by the Rule, where the

Department effectively precludes a District from taking action, e.g., for Title IX complaints

where a student is no longer participating or attempting to participate, there is no mitigation

       35.     The Rule’s high bar for initiating an investigation is especially inappropriate in a

K–12 setting where elementary and secondary education is compulsory and not

optional. California’s Education Code (Section 48900) prohibits sexual harassment and when

students violate Section 48900 schools must investigate and immediately determine the

appropriate discipline and interventions. The Rule requires school districts to create a confusing

and costly, dual procedural system to address complaints that are no longer covered by Title IX.



                                           Page 14 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1567 of 1598




And, for those that are covered by Title IX, the Rule causes a conflict with state law because it

prohibits immediate investigation and resolution by school-site staff in the absence of a formal,

written complaint.

       36.     In addition, the timelines set forth in the Rule directly conflict with the timelines

for California’s Mandatory Expulsion proceedings under the California Education Code. In

California, if schools investigate and have sufficient evidence to suspend a student, they can do

that up to 5 days. Further, if during that time period, schools receive additional information that

is sufficient to rise to the level of one of the five categories of mandatory expulsion, an

administrator must refer a student for expulsion. Once that is done, the expulsion hearing must

be done within 30 days (unless it is extended by agreement). This timeline allows for sufficient

due process and concludes in a live hearing (with the ability to call and examine witnesses and

present evidence) under California law because of the removal of a students’ compulsory

education rights. It will be nearly impossible for a California K-12 school or district to comply

with the timelines in the Rule and provide its student with Due Process under the California

Education Code and Constitution.

       37.     Finally, California also already has a Title IX appeals process through the

Uniform Complaint Procedure (California Code of Regulations, Title 5, sections 4600-

4687). The creation of a new Title IX appeal process will create an additional process for Title

IX appeals. This not only will be inefficient for SFUSD’s Title IX Coordinator, it will cause

confusion among students and families since all Title IX complaints have for so long been

governed through the Uniform Complaint Procedures.

       38.     While the inclusion of a reasonable person standard is usually a good thing as it

allows for the party to evaluate the situation to think about the particular situation at hand, the



                                            Page 15 of 28
Decl. of Keasara Williams                                              Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1568 of 1598




Rule does not specify whether the analysis is within the purview of the school. In the K-12

setting, reasonable minds often differ drastically regarding how severe, pervasive, and

objectively offensive an incident might be, especially when incidents involve our youngest and

most vulnerable groups. An interpretation of what is reasonable can vary from a parent of the

accused to the parent of the victim, or even between the Title IX Coordinator or the decision

maker. Putting an administrator in the position to tell a young student that their experience is not

“reasonable” can be harmful to the student, and will likely create a chilling effect on future

reports.

                       Conduct Only Within Education Program or Activity

       39.     Further, the Rule’s mandate to automatically dismiss Title IX claims where the

alleged sexually harassing conduct did not occur in the school’s education program or activity is

irrational because anyone who works in a K-12 school knows that what happens outside of the

school does not stay outside of the school. For example, on an annual basis, SFUSD receives a

significant volume of reports of Title IX incidents or complaints involving allegations of

sexually harassing originating from social media and other cyber sources that have a nexus to

campus (e.g., unwelcome sex-based picture sharing). With respect to social media, by not

addressing those reports immediately, the incidents have the potential to become even more

serious and have an even greater impact on multiple students.

       40.     Images that are first shared outside of school are often discussed (or even re-

shared) between students at school. That type of conduct creates a hostile environment and one

that needs to be addressed immediately by the school site through the Title IX investigation

process. In addition, it is also potentially criminal behavior, requiring schools to report the

behavior to law enforcement and also take steps themselves to try to remedy the situation.



                                           Page 16 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1569 of 1598




       41.     Even more confusing is that Title IX Coordinators and investigators will have to

conduct an analysis in all cases to determine whether they have jurisdiction to investigate a

complaint. During that time, an initial inquiry will need to be done to determine if there are any

facts or evidence connecting it to school. Due to the extended deadlines to respond, this will

cause a significant waste of time, lead to confusion, and is unreasonably burdensome for the

schools because of the possibility that an initial inquiry will not lead to a formal Title IX

investigation under the process set forth in the Rules. While such a complaint could then be

process through the non-Title IX process, as discussed above, this creates significant duplication

of effort and additional administrative burdens for our school-sites and needless delay, when

time is of the essence for addressing sexual harassment that can escalate quickly.

       42.     Further, the Rule is inconsistent with California’s mandatory reporting

requirements for child abuse. If a K-12 staff member knows about cyber sexual harassment or

that someone is sharing naked pictures or video of a student off campus (or on), the staff member

is required to report to authorities. Under the Rule, school staff are placed in an untenable

position of having knowledge of these potential sexual abuses, but potentially being required by

USDOE to dismiss a complaint under Title IX and not investigate even where there is evidence

of the harms. This is further evidence of the confusion and harm that can come from having

these Rules in place or a dual investigation process (i.e., investigating a cyber bullying complaint

under the District’s bullying policy).

                                  Double Standard is Inequitable

       43.     When a recipient has “actual knowledge” of sexual harassment, the Rule

only requires that they must avoid “deliberate indifference” when responding to the report, but

yet is held to strict compliance for the complex and unnecessarily time-consuming procedural



                                            Page 17 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1570 of 1598




requirements. This inequity in the Rule creates conflicting and confusing standards for schools

to administer and explain to parents and inexplicably sanctions a response to the student

complaining of sexual harassment and assault that is unreasonable, but just not clearly so. The

Rule increases the potential for liability and litigation stemming from complaints by the parents

of children who have been harmed.

                 Impact of Rule on Privacy, Confidentiality, Non-Retaliation,

                                   and Reliable Investigations

       44.     The Rule states that when investigating a complaint, a school may not “restrict the

ability of either party to discuss the allegations under investigation or to gather and present

relevant evidence.” All students should be asked to keep the sensitive nature of the incident and

investigation confidential. They should be asked if there were witnesses to the conduct and the

administrators should seek to speak to those witnesses to gather information, but students should

not be sharing the information as that can lead to a hostile environment and likely retaliation by

other students at the school. Without a warning to students to not share information to their

friends, young people will most likely immediately share their experiences, what conversations

they had, spread rumors, and create a hostile environment, chilling effect, and potentially tamper

the investigation process (either knowingly or unknowingly).

       45.     Our school campuses are charged with ensuring the confidentiality of student

records and data under Family Educational Rights and Privacy Act (FERPA), 20 U.S.C. § 1232g,

and California education laws. However, the Rule also states that even evidence upon which the

District does not intend to rely in reaching a determination regarding responsibility must be

transmitted to the other party. During the course of Title IX investigations, school site




                                           Page 18 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1571 of 1598




administrators learn a lot of information from students. Oftentimes, what they learn is

confidential, unrelated, and irrelevant.

       46.     The Rule indicates that when FERPA would usually prohibit a party from having

access to privileged and confidential student record information, the Rule would allow such

disclosure, abrogating federal law. The Rule goes beyond this, however, stating that in a K-12

setting a parent or guardian who has a legal right to act on behalf of a party will then have the

same opportunity to review such records. This would give parent of a student who is a party to a

formal complaint the right to inspect records of other students, including student witnesses to the

incidents. By requiring that schools share that information, the Rule is requiring schools to risk

violating students’ FERPA rights and violating another federal law.

       47.     Further, by disclosing the names of minors to other minors, the chance for

retaliation will exponentially increase, creating further unsafe conditions for all students at

school. For example, if an investigator provides a student a list of the names of every other

minor who provided any information, it is almost certain that a respondent will share that

information. Schools might be able to mitigate this concern by requesting non-disclosure

agreements after the investigation, as indicating in the Rules’ preamble, however this strategy

will likely be ineffective in the K-12 setting. Students are young and at times impulsive; by

providing that information to the respondent (even with a requirement of non-disclosure after the

fact), the names and information will most certainly be shared among the other students. This

will lead to a myriad of other problems, including further retaliation, grievances from parents,

and legal liability, and also cause a chilling effect on the school community so that no student is

willing to come forward to be a witness in future cases.




                                           Page 19 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1572 of 1598




             Additional Unaccounted Costs and Burdens Associated with the Rule

       48.     The Rule will result in other immediate and irreparable financial and

administrative burdens and harms for our District.

       Increased Costs and Burdens Associated with the Rule’s Procedural Requirements

       49.     The Rule fails to include extensive unaccounted-for costs required to implement

its procedural requirements and does not consider the structure of K-12 public schools, the roles

and variety of support providers in schools, or the line authority for coordinating support in

schools.

       50.     For example, the Rule requires that the decision-maker, the Title IX Coordinator,

the investigator, and the appellate decision-maker be different people, with the sole exception

that the Title IX Coordinator can also be the investigator. In an institution with so many school

sites, it is impossible for the District Title IX Coordinator to address every Title IX complaint in

the entire District. For most complaints, SFUSD’s designated Title IX “site officers” (or school

site Title IX Coordinators) currently handle complaints directly. However, at a number of

schools, there is only one school administrator, who has been trained as a Title IX specialist and

who investigates site level cases, provides interim or supportive measures, and, when needed,

administers student discipline. It is unrealistic to assign and require three separate people to

work on every complaint. To comply with the Rule, at more than 130 educational sites in our

District, we anticipate that we would need to hire and/or designate and change the job description

for more than 200 additional staff members. In the alternative, the Office of Equity would have

to hire additional skilled investigators to assist with the various different required roles, including

to hire an additional attorney to help advise on the specifics of complying with the New Rule.




                                            Page 20 of 28
Decl. of Keasara Williams                                              Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1573 of 1598




       51.     Further, I require the assistance of staff at our school sites to coordinate effective

implementation of supportive measures. The Rule states that, as the Title IX Coordinator, I am

the only one who can coordinate such measures, but other staff members at our school sites

(administrators and wellness staff) actually provide and coordinate such measures and have

specific training in some cases to do so, and are specifically experienced and trained to do so. To

ensure that supportive measures are effectively provided to students, it requires many staff

members, not just one, and these costs are not identified in the Rule.

       52.     It will be extremely difficult for each of our K-12 schools to comply with the

Rule’s requirement that for all sexual harassment cases without a live hearing, the decision-

maker must “afford each party the opportunity to submit written, relevant questions that a party

wants asked of any party or witness, provide each party with the answers, and allow for

additional, limited follow-up questions from each party.” This is because in SFUSD, the Title IX

Coordinator and Title IX “site officers” are trained to investigate sexual harassment allegations,

including weighing evidence and making determinations. At the school site level, investigations

must move quickly due to the sensitive nature of the allegations and the age of the children

enrolled in K-12 schools. Often, the investigator is able to corroborate the allegations through

video footage, witness statements, or other evidence; requiring an administrator in every matter

to allow for “each party the opportunity to submit written questions” in all cases is unnecessary

and will very likely cause unreasonable delay and additional expense of staff time.

       53.     Requiring every investigation to follow these prescriptive requirements is

resource-intensive and will result in significant administrative burdens and costs for SFUSD. In

addition to hiring additional staff, they will have to be trained to do different work. Scheduling

training time with school-site administrators is extremely difficult as they have very important



                                           Page 21 of 28
Decl. of Keasara Williams                                             Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1574 of 1598




jobs and are juggling a large number of different, critical tasks while running a school. Adding

additional differentiated training times with multiple administrators from each school site is

simply not feasible. In addition, some schools are very small and only have one

administrator. Some schools do not have the staff to perform those roles as defined in the Rule.

       54.        Requiring staff who serve as the decision maker to “explain to the party proposing

the questions any decision to exclude a question as not relevant” is a nuanced skill that some

school-site administrators may not have and is a document-intensive process that will delay the

resolution, and again focus staff time and attention away from the safety and educational needs

in our schools.

       55.        With everything that administrators face throughout their day, it will be a nearly

impossible task to have them comply with all the different written notice requirements. Even

with personalized training on these topics, administrators will struggle to complete all of these

onerous duties, all while managing the numerous tasks required of a site administrator. It is not

reasonable to ask that an administrator address every single prescriptive requirement under the

Rule on top of his or her other day-to-day responsibilities.

          Increased Costs and Burdens Associated with Implementing the New System

                     The Rule is Based on Flawed Assumptions and Calculations

       56.        The Rule’s estimates are based on flawed assumptions and calculations and not in

consideration of a K-12 educational setting, state law requirements, and additional areas of

impact not directly under Title IX jurisdiction.

       57.        The costs for informal resolution will not lessen for SFUSD because we

already address the majority of our complaints at the school site, but the Rule increases the

number of complaints that must be addressed through a formal method substantially, because



                                             Page 22 of 28
Decl. of Keasara Williams                                              Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1575 of 1598




every Title IX incident that the District wants to address with any form of discipline from

detention to a day of in-school suspension must go through a formal complaint process. Because

more formal complaints are necessary, we need many additional staff to timely address the

complaints.

       58.     As discussed above, the process creates additional roles, such as “decision

maker” that do not currently exist, therefore creating hours and costs in work that did not

previously exist multiplied across an extensive school system.

       59.     The Rule requires the recipient to send to each party, if any, the evidence subject

to inspection and review in an electronic format or a hard copy. As discussed above, this raises

serious FERPA concerns as documents shared with these families may contain information

unrelated to the allegation and, most concerningly, private information of minor children that the

school would otherwise be prohibited from sharing.

       60.     Even where the Rule attempts to capture the costs associated with the Rule, their

calculations grossly underestimate even the most basic calculations of costs associated with

implementations. For example, USDOE estimated that for each district, the Title IX Coordinator

and a lawyer would collectively spend 12 hours to review the final regulations. The Rule further

asserts that a Title IX Coordinator, a lawyer, and an administrator would collectively spend 32

hours to revise the district’s grievance procedures and policies. This cost estimate

underestimates the actual cost that school districts will experience. For SFUSD, not only will the

Title IX Coordinator and General Counsel have to review all new changes and create updated

policies and procedures, but the Superintendents and other Executive Leadership Team Members

will have to review and fully understand it.




                                          Page 23 of 28
Decl. of Keasara Williams                                           Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1576 of 1598




       61.     To date, SFUSD’s two Title IX Coordinators, SFUSD Deputy General Counsel,

and the Chief General Counsel have already spent more than 25 hours collectively reviewing the

Proposed Regulations and the Final Rule. SFUSD has not even begun to update its policy, to

work through the logistics of how the changes will be implemented, or to bring the issues back to

the Executive Leadership Team or Board of Education for review. USDOE woefully

underestimates the time and money this will cause to do a complete overhaul of its current

policies and practices. SFUSD estimates, this will take at minimum another 80-100 hours of

work to reasonably attempt to implement the Rule.

       62.     Finally, all changes will have to go through a process for Board of Education

review and approval, which includes review by multiple committees and final Board approval.

With summer approaching, the Board of Education will not likely be meeting again until August

2020 for first read of policies and the earliest this policy would be able to be passed is likely to

be September or October 2020. That does not include the subsequent (and extensive) training

that will have to take place following the approval of the changes.

       63.     In addition, due to COVID-19, our schools’ return to campus in the fall is very

uncertain. SFUSD has been meeting virtually and conducting distance learning since March 16.

With the transition to distance/virtual learning, SFUSD has been putting all of its resources into

making sure students, families, and teachers have the supports they need going forward in light

of the unknown duration of the COVID-19 pandemic. Releasing the Rule in the middle of the

pandemic, and then expecting that all of these changes will be implemented while K-12 districts

are dealing with extremely unprecedented stresses (logistically, emotionally, and especially

financially) is unreasonable and creates a situation in which it will be nearly impossible for

SFUSD to comply with USDOE’s unrealistic and arbitrary date of August 14, 2020.



                                            Page 24 of 28
Decl. of Keasara Williams                                              Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1577 of 1598




          64.   USDOE underestimates the training costs associated with the Rule. First, the

Rule failed to include the costs of training students, parents and guardians in the Rule’s

requirements, as well as the cost of training school site principals who are responsible for

understanding and sharing the information about the District’s updated policies. In addition, we

will have to train all staff and reprint all of our resources that have already been created, not to

mention we will have to spend the time and human capital to redo the resources when they are

clear and appropriate now.

          65.   The Department makes a false assumption that the regulations will not have a

quantifiable effect on the underlying rate of sexual harassment occurring in educational programs

or activities. The federal government cannot redefine sexual harassment to be a more egregious

behavior, leave lower levels of conduct unchecked, exclude sexually harassing conduct not

within an education program or activity, and presume that there will be no impact on the

underlying rate of sexual harassment on our campuses.

          66.   The analysis cannot capture the full economic impact if it does not capture the

costs incurred by students subjected to sexual harassment and violence and those who serve

them. Costs incurred should include that of possible medical, psycho-social, and mental health

treatment sought by affected students individually, loss of educational benefit, and the harms that

come from such loss. Even following the Rule, and providing supportive measures, the lasting

impact of sexual harassment and violence often times necessitates a need for additional supports

and expenses beyond what the school can provide and/or beyond their time at a particular

school.

          67.   While USDOE does seem to understand that additional resources will be needed

to evaluate whether particular incidents occurred within the recipient’s education program or



                                            Page 25 of 28
Decl. of Keasara Williams                                              Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1578 of 1598




activity or in a circumstance in which the recipient would be otherwise required to investigate,

USDOE explained that they have added time and cost to their analysis and believe that the Title

IX Coordinators and investigators will have to engage in such an analysis in approximately 50

percent of incidents. In turn, they assume that at the District level, it would be approximately 4

(four) hours for a Title IX Coordinator and 12 (twelve) hours for an investigator, which would

cost approximately $10,338,310 per year. This cost still undervalues the amount of time it takes

to conduct an initial inquiry because of all of the time that investigators must wait throughout the

process. Therefore, while it may be only 4 and 12 hours of respective times of actual

investigation, the time it takes to speak to parents to schedule meetings, explain the delayed

process, provide even more supportive measures, keep students feeling safe and comfortable, as

well as deal with likely retaliation, will lead to a far higher amount of money and time spent. In

addition, the amount of time that the Rule requires also will lead to even more staff time because

of the unreasonable time allowances for every party to have time to review and respond to

documents. That delay alone will lead to more than 4 and 12 hours for each respective role.

       68.     Even assuming that USDOE is correct that fewer cases are investigated and

resolved by districts under Title IX, fewer investigations does not equate to fewer incidents of

sexual-related misconduct on our campuses. To the contrary, we anticipate a higher incidence of

sexual harassment because of the wait and see approach.

       69.     And, USDOE fails to account for the detrimental costs (including loss of Annual

Daily Attendance money, which is the funding calculated by the day that schools receive from

the State only when a student is in attendance at school) for students who disengage from their

educational programs or require additional social-emotional supports to cope. Those costs are

shared with the District who no longer serves the student who leaves while losing money for a



                                           Page 26 of 28
Decl. of Keasara Williams                                            Civil Action No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1579 of 1598




student’s Annual Daily Attendance or who must use resources to reengage a student who has left

the District. These costs, coupled with the new annual and recurring improperly-calculated costs

discussed above and the cost of hiring and training staff in the new roles of the Title IX

coordinator, decision-maker, and investigator, will be significant for SFUSD.

        70.     At this time, the aforementioned cost concerns associated with the

implementation of the Rule are further exacerbated by the financial constraints school districts

are experiencing as a result of responding to the COVID-19 pandemic. The State of California

has just projected an 18 billion dollar budget cut to K-12 schools for the upcoming school year

due to losses related to COVID-19 and there is already a very limited amount of money to be

allocated to the current systems and practices. USDOE details additional expenses for every

aspect of the Title IX process: supportive measures, informal process, formal process, appeals,

and record keeping. Thus, it acknowledges that the Rule imposes some financial impact (but

severely underestimates the impact, as discussed above) on all schools. And given the current

economic state of the K-12 systems in California, it will be nearly impossible to find additional

money for an overhaul of SFUSD’s current policies and practice during this pandemic.

        71.     While the cost of implementing the Rule would have been a burden for school

districts under normal operations, districts are experiencing (and will continue to experience for

some time) unprecedented shortfalls within their budgets. Requiring K-12 school sites to

implement a new Title IX system within an unreasonable timeframe that ignores the full extent

of the financial burdens experienced by K-12 school sites during this time immediately sets

schools up to fail.




                                           Page 27 of 28
Decl. of Keasara Williams                                            Civil Action No. 20-cv-01468
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1580 of 1598



                                            Conclusion

       72.     Considering all of the changes in the Rule and based on my experience overseeing

Title IX compliance in the District, I anticipate an increase in sexual harassment, including

violence and assault, on our school campuses; more child victims of sexual harassment and

violence because lesser level misconduct is permitted to fester without prompt investigation and

response; and unwieldy, time consuming, and confusing compliance obligations that will result

in fewer successful prompt and equitable complaint resolutions. The Rule will result in schools

that are less safe and less able to respond promptly and effectively to address sexual harassment,

as well as the increased risk of litigation against our District from families of both respondents

and complainants.

I declare under penalty of perjury under the laws of the United States that the foregoing is true

and correct and that this declaration was executed on \ )Llrv.. )0 I.,9--Q-?-D




                                                          KEASARA WILLIAMS
                                                   Office of Equity Executive Director
                                                        and Title IX Coordinator.




                                           Page 28 of28
Deel. of Keasara Williams                                             Civil Action No. 20-cv-01468
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1581 of 1598




                   EXHIBIT 96
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1582 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 COMMONWEALTH OF PENNSYLVANIA; STATE
 OF NEW JERSEY; STATE OF CALIFORNIA; STATE
 OF COLORADO; STATE OF DELAWARE;
 DISTRICT OF COLUMBIA; STATE OF ILLINOIS;
 COMMONWEALTH OF MASSACHUSETTS; STATE
 OF MICHIGAN; STATE OF MINNESOTA; STATE                         Civil Action No. 20-cv-01468-
 OF NEW MEXICO; STATE OF NORTH CAROLINA;                        CJN
 STATE OF OREGON; STATE OF RHODE ISLAND;
 STATE OF VERMONT; COMMONWEALTH OF
 VIRGINIA; STATE OF WASHINGTON; STATE OF
 WISCONSIN,

                                Plaintiffs,

                        v.

 ELISABETH D. DEVOS, in her official capacity as
 Secretary of Education; UNITED STATES
 DEPARTMENT OF EDUCATION; and UNITED
 STATES OF AMERICA,

                                Defendants.




                         DECLARATION OF BARBARA J. WILSON

       I, Barbara J. Wilson, pursuant to 28 U.S.C. § 1746, hereby declare that, to the best of my

knowledge, the following is true and correct:

       1.      I am the Executive Vice President/Vice President for Academic for Affairs for the

University of Illinois System (“System”). In this role, I serve as the second most senior executive and

the chief academic officer for the System, working closely with the chancellors and provosts of the

Urbana-Champaign, Chicago, and Springfield universities (collectively “Universities”) in defining




                                           Page 1 of 12
Decl. of Barbara J. Wilson, University of Illinois                       Case No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1583 of 1598




and shaping strategic academic priorities for the System, coordinating planning and budgeting across

the System, and spearheading System-wide academic initiatives, among other duties.

        2.      I submit this Declaration in support of the State of Illinois’ litigation regarding the

recently issued United States Department of Education (“ED” or the “Department”) Rule entitled

Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving Federal

Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or “Rule”). Various

System employees with responsibilities in the areas addressed in this Declaration have assisted me in

gathering this information from the Universities.

        3.      The System is governed by the Board of Trustees of the University of Illinois

consistent with the authorities granted by various state statutes, including the University of Illinois

Act, 110 ILCS 305/1 et seq. The University of Illinois is a land-grant university that was founded on

February 28, 1867 as the Illinois Industrial University. Today, the University of Illinois System is

made up of three Universities, located in Urbana-Champaign, Chicago and Springfield. The

universities in Urbana-Champaign and Chicago are classified as doctoral universities with very high

research activity that offer a variety of degrees at the bachelors, masters, and doctoral levels. The

Springfield university is a comparatively smaller liberal arts institution classified as a master’s degree

college/university. UI Health, a part of The University of Illinois at Chicago, is a clinical enterprise

that includes a 462-bed tertiary care hospital, 21 outpatient clinics, and 7 federally qualified Mile

Square Health Center locations. UI Health is affiliated with or employs nearly 1,000 physicians and

serves over 485,000 outpatient visits per year (see following table).




                                           Page 2 of 12
Decl. of Barbara J. Wilson, University of Illinois                         Case No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1584 of 1598




   Location        Number of        Number of        Number of       Degrees        Number of
                    students         faculty           staff         offered         schools/
                                     (FTE*)           (FTE)                          colleges
Urbana-                51,605             3,222            8,602            250+              17
Champaign         UG** 34,120
Chicago                33,390             2,949            9,744            260+               16
                   UG 21,641
Springfield             4,275               241             523                52               4
                    UG 2,674
System                   N/A                     3          401             N/A              N/A
Offices
Total                  89,270          6,415              19,270            560+               37
                   UG 58,435
       *FTE = “full-time equivalent employee”
       **UG = “undergraduate student”

       4.      The Universities have a mix of on-campus and off-campus housing. On-campus

housing includes residence halls and other university-operated housing, such as living-learning

communities and graduate housing. Students who live off campus may live in certified private

residence halls, or other private housing. Prior to the COVID-19 pandemic, the numbers of students

living on campus were as follows:

       •       Urbana-Champaign: 9,900
       •       Chicago: 3,385
       •       Springfield: 1,020

       5.      The System receives federal funds from the Department. As a result, the System is

subject to Title IX of the 1972 Education Amendments Act, 20 U.S.C. §§ 1681–88, and the

Department’s Title IX Rule, 34 C.F.R. pt. 106.

       6.      Over the course of several years, the System, through its Universities, has adopted

sexual misconduct policies that prohibit sexual harassment and sexual misconduct by students and

employees and establish a grievance process for addressing complaints of sexual harassment. These

policies and related processes have been developed with input from key institutional stakeholders,

including faculty, staff, students, and, where appropriate, with the guidance of outside expertise.


                                           Page 3 of 12
Decl. of Barbara J. Wilson, University of Illinois                    Case No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1585 of 1598




Though difficult to estimate, the time and expense invested by the System and each of its constituent

universities in the development, implementation, and continual refinement of sexual misconduct

policies and processes is substantial. The System maintains a zero-tolerance approach to sexual

misconduct in any form because it represents a direct violation of our institutional values.

Additionally, the System has very recently adopted a policy on workplace-related intimate personal

relationships, intended to address actual or potential conflicts of interest that can occur in some

intimate personal relationships and that can interfere with the System’s institutional mission by

undermining the integrity of professional roles.

        7.      Overall, the System, through its Universities, devotes significant personnel and

resources to the oversight of Title IX compliance. Each university maintains independent

investigation and compliance operations. These include Title IX Coordinators, investigators, and

other staff, who provide training and outreach; receive and investigate complaints of discrimination

and harassment to determine violations of university policies; make recommendations for findings

and resolutions; assist in the implementation of protocols and procedures in compliance with local,

state, and federal laws and institutional policies; provide guidance to faculty, staff, and students; and

collaborate with campus partners on compliance and reporting obligations. Annual expenditures and

time spent related to Title IX cannot be precisely estimated because of the extremely broad range of

employees whose work touches Title IX, varying staffing needs at each university, volume,

complexity of cases, regulatory and reporting changes, training requirements and other factors.

        8.      Sexual harassment is defined broadly within our institutional policies, so as to provide

students, employees and visitors with a safe and welcoming climate free of sexual discrimination,

harassment, and violence.




                                           Page 4 of 12
Decl. of Barbara J. Wilson, University of Illinois                        Case No. 20-cv-01468-CJN
       Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1586 of 1598




         9.     Any concerned party may initiate a sexual misconduct complaint alleging a violation

of applicable sexual misconduct policies. Reports may be submitted via phone, website portal, email,

or in person. Not all reports are made by potential victims and not all potential victims wish to proceed

with investigations. The System works diligently to protect the confidentiality and privacy of potential

victims to the extent possible in order to support and respect the parties involved and to provide a fair

process to the parties during investigative/disciplinary actions.

         10.    Grievance or investigative/disciplinary matters are not adversarial, and instead,

especially in the student context, are an extension of the educational mission of the System. The

institution is not only mindful of state law directives regarding sexual violence, but it also accepts its

responsibility to create and foster a collaborative climate that cultivates the talents of diverse students,

faculty, staff, and leaders. In its “Guiding Principles,” the System commits to establishing policies,

processes and operations defined by “mutual respect, trust, and an expectation of transparency and

fair treatment.” The student investigative/disciplinary systems are operated by faculty and students

— non-lawyers who are not versed in the trial-like adversarial model. Hearings are a dialogue between

the students and the decision-makers to evaluate the impact of the conduct on the academic

community. Information regarding sexual misconduct reports and investigations, including any

outcomes, are shared only with employees with a legitimate educational interest or with external

individuals or entities only on a need-to-know basis and only as permitted by policy and applicable

law.

         11.    Title IX administrators have voiced concerns that changes brought about by the Rule,

including the shift to adversarial proceedings and potential confusion related to applicable evidentiary

standards, will have a chilling effect on reporting and participation by students who experience sexual

misconduct. If reporting of sexual misconduct decreases, the System and the Universities will be less



                                           Page 5 of 12
Decl. of Barbara J. Wilson, University of Illinois                          Case No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1587 of 1598




able to assist individuals who have been impacted by sexual misconduct, and likely less able to

address and remedy the impact of the sexual misconduct.

       12.     The new Rule creates an undue burden on the System to reconcile state and federal

law requirements. In Illinois, the Preventing Sexual Violence in Higher Education Act (“PSVHEA”)

establishes requirements for all Illinois colleges and universities to address, investigate, and resolve

complaints related to campus sexual violence, domestic violence, dating violence, and stalking. 110

ILCS 155/1 et seq.

       13.     Illinois law mandates that all universities “shall adopt a comprehensive policy

concerning sexual violence, domestic violence, dating violence, and stalking consistent with

governing federal and State law.” 110 ILCS 155/10. The policy must permit students to report an

alleged violation of the comprehensive policy regardless of where the incident occurred. Id.

       14.     While the new Rule does not prohibit addressing conduct that may have occurred off

campus, the new Rule mandates the dismissal of such complaints for the purposes of sexual

harassment under Title IX. As a result, the System will be required to maintain more than one

complaint process depending on the location of the alleged incident.

       15.     PSVHEA requires schools to implement detailed complaint resolution procedures.

The System will have to devote time and resources to attempting to reconcile the strictures of the Rule

and State law requirements, assuming the procedures can even be reconciled.

       16.     Employee conduct and discipline policies and procedures in the higher education

environment can be varied and complex because of the many different types of employee

classifications, principles of shared faculty governance, tenure rights, collective bargaining

agreements and other factors.




                                           Page 6 of 12
Decl. of Barbara J. Wilson, University of Illinois                       Case No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1588 of 1598




        17.     The System is large and decentralized with unique needs and employment

considerations at each University. As a result, the System is a party to 52 collective bargaining

agreements on behalf of its Universities. The union contracts cover a wide variety of employee

classifications, including clerical, service, police, trades, nurses, drivers and mechanics, technical and

professional, and certain groups of faculty and graduate students. Significantly, the System has five

separate bargaining units of faculty covering portions of tenured faculty and non-tenured faculty.

Graduate student employees are also in collective bargaining units at the Universities.

        18.     The standards and procedures in the collective bargaining agreements are different for

the various employment categories. They are a part of a multifaceted overlay of processes in the

complex and highly regulated area of human resources in public sector higher education in

Illinois. Collective bargaining standards and procedures include due process requirements from

federal and state laws and regulations, a shared governance statutory scheme, policies, and contractual

commitments that often apply differently for union-represented employees in the varying categories

with distinct process rights (e.g., tenured faculty, contingent faculty, employees with state university

civil service entitlements, and employees with contractual rights).

        19.     The Rule requires a comprehensive evaluation of the far-reaching substantive and

procedural changes. The Rule will impose new obligations that may impact our institution’s already

complex collective bargaining commitments. Integrating the new Rule’s requirements with existing

human resource practices and union contracts will require detailed coordination (and reconciliation

of possible conflicting provisions) and engagement with the many unions representing our

institution’s employees to bargain the impact of the required changes. Given the number, diverse

assortment of unions, multifaceted overlay of regulatory and consultative processes, it is impossible

to predict the amount of time and expense that will be incurred.



                                           Page 7 of 12
Decl. of Barbara J. Wilson, University of Illinois                         Case No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1589 of 1598




        20.     The new Rule will require the System to review and revise sexual misconduct policies,

student codes of conduct, employee policies and procedures, websites, and to evaluate the need for

legislative change at the state level. Under normal circumstances, completing these tasks would not

be feasible in three months, let alone during a global pandemic.

        21.     Representatives from the Title IX offices, human resources, student affairs, the

faculty, labor relations, victim resource centers, student governance, labor unions, legal counsel,

compliance, information technology, and others will all have roles and responsibilities to implement

changes associated with the new Rule. Coordinating all of these institutional stakeholders in a large

and complex organization such as the University of Illinois is a daunting task in three months under

the best of circumstances.

        22.     Given the August 14, 2020 implementation date, there is inadequate time to consult

with numerous state agencies, such as the Illinois Board of Higher Education, the State Universities

Civil Service System, Illinois Department of Human Rights, Illinois Department of Labor, to assess

the new Rule’s impact on existing state laws and regulations. Failure to consult with these regulatory

agencies could result in policies and processes that are inconsistent with state law.

        23.     The System and its Universities are working rapidly to prepare for implementation of

the Rule. However, core principles such as shared governance and a commitment to fostering a culture

of compliance are hallmarks of higher education across the country. Ignoring these institutional

obligations and operational limitations for the sake of mandated expediency will present unnecessary

and avoidable risk.

        24.     The System relies on a mix of internal and external resources to satisfy an

extraordinarily broad range of mandatory and voluntary training obligations in areas such as Title IX,

ethics, research safety, human subject research, open meetings, freedom of information, and activities



                                           Page 8 of 12
Decl. of Barbara J. Wilson, University of Illinois                        Case No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1590 of 1598




with minors, Clery Act, and continuing education for licensed professionals and others. Because the

new Rule fundamentally alters the nature of investigative/disciplinary processes, and training

requirements related thereto, all institutional employees involved in the process will have to be

trained. Training cannot be fully developed until new policies and procedures have been adopted.

        25.     The University of Illinois annual system-wide training is set to begin for

approximately 90,000 students this summer. This training was created in partnership with an outside

vendor at a cost of approximately $90,000, not including substantial staff time and resources. As

currently designed, the training does not reflect the Rule, so it will either need to be re-designed at

significant time and expense to the institution or supplemented with additional training at a later date.

Separately, System-wide training for approximately 50,000 employees occurs during the spring

semester for the entire employee population. If employee training must be conducted in the fall to

comply with the new Rule, the System still will have to train again in 2021 to meet annual training

regulations imposed by the state.

        26.     More importantly, extensive training will be required for hearing participants,

investigators, advisors and decision-makers before any new policy can be implemented. The System

anticipates the need to retain outside expertise in addition to dedicating significant employee time and

resources to expedite training compliance. It is impossible to predict with certainty the amount of time

and full fiscal impact of these expenditures, especially during a time of fiscal uncertainty brought

upon by the COVID-19 pandemic. This training must be very thorough and developed in a manner

that, pursuant to the Rule, can be posted on a website for public reference. Additionally, if outside

parties are hired to investigate, assist in hearings, or serve as advisors, those individuals must

undertake training related to federal and state requirements, as well as training regarding

considerations specific to institutional policies and processes. The costs of developing and



                                           Page 9 of 12
Decl. of Barbara J. Wilson, University of Illinois                        Case No. 20-cv-01468-CJN
     Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1591 of 1598




implementing procedures, including establishing requisite training processes, are unknown and

difficult to calculate.

        27.      As the notice of proposed rulemaking occurred almost two years ago and garnered

over 124,000 comments, the System could not presume to know, or act upon, any of the Rule’s

provisions until the final Rule was published.

        28.      The COVID-19 pandemic has created massive uncertainty and public concern

throughout the country and the world. The University of Illinois System continues to monitor

developments and take all actions that are warranted as new information emerges in this rapidly

changing environment. During the COVID-19 pandemic, the System has sustained extensive loss of

revenue and has incurred substantial additional and unexpected expenses. It is difficult to predict with

certainty the final amount of the adverse fiscal impact, but it is likely to exceed $150 million. The

System is continually developing plans and taking actions to both protect the safety and health of our

communities and to maximize continuity of business and academic operations. In March 2020, the

System and its Universities took swift action to address the COVID-19 pandemic. Each university

transitioned the majority of its operations, including academic instruction and related activities, to

online delivery models for the spring and summer terms. The COVID-19 response effort also included

substantially reducing the number of students residing in university housing facilities, providing

resources for students and employees to work remotely, and creating policies to confront

unprecedented circumstances facing higher education in Illinois and around the world. The System is

focused on responding to this public health crisis, navigating the significant economic impact on

operations and our surrounding communities, reimagining higher education delivery systems, and

preparing for the return of students and employees in accordance with the state and federal guidance.




                                          Page 10 of 12
Decl. of Barbara J. Wilson, University of Illinois                       Case No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1592 of 1598




        29.     There are numerous hurdles and challenges related specifically to conducting sexual

misconduct investigations during the COVID-19 pandemic. The pandemic is causing major

disruption in the ways we communicate both now and possibly in the future, depending on health and

safety guidance from the federal and state government. For example, inconsistent, unavailable or

unreliable technology makes it difficult for individuals to participate in interviews. Even now, some

students who have been asked to participate in an interview have indicated that they either do not

have technology, such as a laptop or tablet, or do not have access to reliable internet for a video call.

Telephone interviews present numerous challenges, including maximizing the safeguarding of

confidentiality. In addition, some students have been reluctant to participate in a sexual misconduct

investigation interview if they are unable to have their advisor physically with them. It has also been

difficult to arrange interviews due to students not being on-campus.

        30.     Despite awareness of these unprecedented challenges and the fiscal and operational

strain already placed on higher education, the Department chose this moment in time to publish rules

that will fundamentally alter higher education operations. As a result, risks to institutions of higher

education include inability to comply in a timely manner, incurring significant additional expenses,

being unable to effectively and efficiently inform and train stakeholders, increased risks of litigation

related to violations of the Rule and being forced to divert critical resources away from COVID-19

response efforts.




                                          Page 11 of 12
Decl. of Barbara J. Wilson, University of Illinois                        Case No. 20-cv-01468-CJN
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1593 of 1598




I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.

                  19 day of June, 2020
Executed on this ____



                                             ________________________________________
                                             Barbara J. Wilson

                                             Executive Vice President/Vice President for
                                             Academic Affairs




                                          Page 12 of 12
Decl. of Barbara J. Wilson, University of Illinois                    Case No. 20-cv-01468-CJN
Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1594 of 1598




                   EXHIBIT 97
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1595 of 1598




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


COMMONWEALTH OF PENNSYLVANIA;
STATE OF NEW JERSEY; STATE OF
CALIFORNIA; STATE OF COLORADO; STATE
OF DELAWARE; DISTRICT OF COLUMBIA;
STATE OF ILLINOIS; COMMONWEALTH OF
MASSACHUSETTS; STATE OF MICHIGAN;                             Civil Action No. 20-cv-01468-CJN
STATE OF MINNESOTA; STATE OF NEW
MEXICO; STATE OF NORTH CAROLINA;
STATE OF OREGON; STATE OF RHODE
ISLAND; STATE OF VERMONT;
COMMONWEALTH OF VIRGINIA; STATE OF
WASHINGTON; STATE OF WISCONSIN,

                               Plaintiffs,

                       v.

ELISABETH D. DEVOS, in her official capacity as
Secretary of Education; UNITED STATES
DEPARTMENT OF EDUCATION; and UNITED
STATES OF AMERICA,

                               Defendants.


                            DECLARATION OF ARIANA WRIGHT

       I, Ariana Wright, pursuant to 28 U.S.C. § 1746, hereby declare that the following is true

and correct:

       1.      I am the Director of Equity and Equal Opportunity/Affirmative Action in the Office

of Institutional Equity & Diversity at Old Dominion University (ODU) in Norfolk, Virginia. I have

served in that role since September 25, 2018. I have a Juris Doctor and a Bachelor’s degree in

Psychology. I previously served as Equal Opportunity Officer, Sr. EO Officer, and Assistant

Director in the Office of Institutional Equity & Diversity.




                                             Page 1 of 4
Decl. of Ariana Wright                                                        Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1596 of 1598




       2.      I submit this Declaration in support of the Commonwealth of Virginia’s litigation

against Elisabeth D. DeVos, in her official capacity as Secretary of Education; the United States

Department of Education; and the United States of America regarding the recently issued Rule

entitled Nondiscrimination on the Basis of Sex in Education Programs or Activities Receiving

Federal Financial Assistance. 85 Fed. Reg. 30,026 (May 19, 2020) (the “Title IX Rule” or “Rule”).

I have compiled the information in the statements set forth below through personal knowledge, and

through ODU personnel who have assisted me in gathering this information from our institution. I

have also familiarized myself with the Rule in order to understand how it may impact the ODU

community.

       3.      Old Dominion University, located in the City of Norfolk in the metropolitan

Hampton Roads region of coastal Virginia, is a dynamic public research institution. Approximately

24,000 students are currently enrolled at ODU, including 19,000 undergraduate students and almost

5,000 graduate students. ODU has over 900 faculty members, more than 500 administrators and

professional faculty, over 1,000 classified employees, and more than 560 part time employees.

       4.      At Old Dominion University, there are 6 academic colleges, an honors college, a

school of continuing education, and a graduate school. The University offers over 150 degree

programs on campus, as well as more than 100 programs available online through distance learning.

ODU’s Office of Study Abroad offers a wide variety of study abroad options around the world,

including exchange programs, faculty-led programs, and hundreds of affiliated programs.

       5.      ODU’s campus covers 335 acres and includes nearly 150 campus buildings. ODU

also has 3 extended higher education centers in the region.

       6.      With respect to the new Title IX Rule, the August 14th implementation date does not

reflect a realistic understanding of the time-consuming procedures institutions must engage in to



                                            Page 2 of 4
Decl. of Ariana Wright                                                     Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1597 of 1598




implement the far-reaching changes included in the Rule. For instance, our institution must conduct

research, assemble working groups, effectuate changes to policies and procedures, identify ways to

cover associated costs, identify staffing needs, make structural changes, develop and disseminate

new trainings, communicate changes to employees and students, among other things. These

processes are deliberate and collaborative, and thus can be quite prolonged. Attempts at

implementation have already proven difficult due to reductions of fiscal and human resources

resulting from the COVID-19 crisis.

       7.      The new definition of sexual harassment raises the bar and makes it more difficult to

address sexual behaviors that do not have a place in the learning and working environment. The

requirement that behavior must be both sufficiently severe and pervasive creates this difficulty. In

short, this is a concern because issues will have to escalate farther before the University can

intervene with its Title IX procedures.

       8.      Under the new Title IX Rule, the scope of Title IX excludes incidents that occur

outside of the United States. This automatic exclusion will make it harder for institutions like ODU

to protect their students and community because the University will be deprived of the opportunity

to determine jurisdiction by assessing the scope of its control of the alleged parties. For example, if

a report alleges student-on-student or employee-on-student harassment or misconduct, these

instances should be covered by Title IX so that ODU can ensure the safety of its community.

       9.      The required cross-examination under the new Rule will harm ODU and our campus

community in many ways. First, complainants will be compelled to face the person who has

allegedly violated them. Through this process, persons who have had traumatic experiences can be

re-traumatized, thus creating a chilling effect. Second, requiring cross-examination presents the

challenge of ensuring equitable representation, particularly when one party has a non-attorney



                                             Page 3 of 4
Decl. of Ariana Wright                                                         Case No. 20-cv-01468
    Case 1:20-cv-01468-CJN Document 22-3 Filed 06/23/20 Page 1598 of 1598




advisor in the hearing process. This will raise questions about what happens in the event that

University is unable to provide an advisor who is legally trained. Our institution will also face an

increased cost associated with ensuring equitable representation.

       10.     Although the Rule appears to encourage mediation, there is no provision for

associated financial/human resources.

       11.     The Rule forces institutions to simulate courtroom/criminal procedures, which

should not be the function of institutions of higher education and could discourage victims from

making reports and seeking the assistance they need.

       I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true
and correct.


       Executed on this 16th day of June, 2020, at Norfolk, Virginia.



                                              ________________________________________
                                              Ariana Wright
                                              Director of Equity and EO/AA
                                              Old Dominion University




                                            Page 4 of 4
Decl. of Ariana Wright                                                      Case No. 20-cv-01468
